       Case 3:19-cv-01701-MO         Document 181       Filed 05/03/21    Page 1 of 288




                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

                                     PORTLAND DIVISION




 JUSTIN PETERSON,

                       Plaintiff,                                        No. 3:19-cv-01701-MO

        v.
                                                                                       ORDER
 C R BARD INCORPORATED; and BARD
 PERIPHERAL VASCULAR
 INCORPORATED,

                       Defendants.



MOSMAN, J.,

       I have reviewed the parties’ Master Chart of Deposition Designations and Objections

[ECF 169]. My rulings are reflected in the attached table.

       IT IS SO ORDERED.

                  3rd day of May, 2021.
       DATED this ____



                                                             ________________________
                                                             MICHAEL W. MOSMAN
                                                             United States District Judge




1 – ORDER
  DESIGNEE     DEPONENT            DESIGNATIONS            RULING    OBJECTION                                                                             RESPONSES TO OBJECTIONS
 DEF BLANKET                                                         The testimony in this deposition relates entirely, or in significant part, to the
  OBJECTION                                                          design of the Recovery filter and actions taken regarding that filter. Bard objects
                                                                     to the testimony under Rules 401, 402 and 403 and for the reasons set forth in its
                                                                     MIL #2. The testimony is largely focused on alleged “bad acts” relating to the
                                                                     Recovery filter
  PL AFFIRM    Altonaga, Bill          6:18-6:22
                10/22/2013
  PL AFFIRM    Altonaga, Bill          7:06 -8 04
                10/22/2013
  PL AFFIRM    Altonaga, Bill          8:11-8:16
                10/22/2013
  PL AFFIRM    Altonaga, Bill          9:11-9:13
                10/22/2013          Start at "CETEC"
  PL AFFIRM    Altonaga, Bill         10:08-10:13
                10/22/2013         Start at "I guess".
  PL AFFIRM    Altonaga, Bill         14:04-14:09
                10/22/2013
  PL AFFIRM    Altonaga, Bill         33:17-34:10
                10/22/2013
  PL AFFIRM    Altonaga, Bill         71:24-72:07
                10/22/2013
  PL AFFIRM    Altonaga, Bill         72:11-73:23
                10/22/2013
  PL AFFIRM    Altonaga, Bill         86:02-86:19          Sustain   Rule 403 - there is no failure to recall claim in this case.                          The Defendants argue and imply through testimony that FDA must consent to
                10/22/2013                                                                                                                                 their corrective actions and this testimony addreses that argument.
                                                                                                                                                                                                                                           Case 3:19-cv-01701-MO




  PL AFFIRM    Altonaga, Bill         87:03-87:04
                10/22/2013
  PL AFFIRM    Altonaga, Bill            87:06
                10/22/2013
  PL AFFIRM    Altonaga, Bill         87:18-87:22
                10/22/2013
 DEF COUNTER   Altonaga, Bill         90:15-90:22
                10/22/2013
  PL AFFIRM    Altonaga , Bill        90:23-91:06
                10/22/2013
 DEF COUNTER   Altonaga, Bill         91:13-91:16
                10/22/2013
                                                                                                                                                                                                                                           Document 181




  PL AFFIRM    Altonaga, Bill         92:18-92:24
                10/22/2013
  PL AFFIRM    Altonaga, Bill         96:17-96:23
                10/22/2013
  PL AFFIRM    Altonaga, Bill         99:11-99:19
                10/22/2013
  PL AFFIRM    Altonaga, Bill        103:06-103:19
                10/22/2013
  PL AFFIRM    Altonaga, Bill        103:22-104:20
                10/22/2013
  PL AFFIRM    Altonaga, Bill        105:05-105:07
                10/22/2013
                                                                                                                                                                                                                                           Filed 05/03/21




  PL AFFIRM    Altonaga, Bill        107:06-107:10
                10/22/2013
  PL AFFIRM    Altonaga, Bill        109:19-110:05
                10/22/2013
  PL AFFIRM    Altonaga, Bill        113:02-113:06
                10/22/2013
  PL AFFIRM    Altonaga, Bill        116:20-116:23
                10/22/2013       Starting at "We talked"
  PL AFFIRM    Altonaga, Bill        117:08-117:13
                10/22/2013
  PL AFFIRM    Altonaga, Bill        118:17-118:22
                10/22/2013        Starting at "and we"
                                                                                                                                                                                                                                           Page 2 of 288




  PL AFFIRM    Altonaga, Bill        124:18-125:18
                10/22/2013
 DEF COUNTER   Altonaga, Bill       124:18–125:14          Sustain   FRE 403: testimony is already contained in Plaintiff's affirmatives so results in
                10/22/2013                                           undue delay, waste of time and needless presentation of cumulative evidence

  PL AFFIRM    Altonaga, Bill        125:22-126:03
               10/22/2013
 DEF COUNTER   Altonaga, Bill        126:01-126:03         Sustain   FRE 403: testimony is already contained in Plaintiff's affirmatives so results in
               10/22/2013                                            undue delay, waste of time and needless presentation of cumulative evidence
Altongaga 10.22.13                                                                                                                                                                                                                     1
  DESIGNEE     DEPONENT         DESIGNATIONS         RULING     OBJECTION                                                                           RESPONSES TO OBJECTIONS
  PL AFFIRM    Altonaga, Bill    135:20-136:18
               10/22/2013
  PL AFFIRM    Altonaga, Bill    137:02-137:22       Overrule   Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure     Bard chose to market the Eclipse filter using the 510(k) process which relied upon
               10/22/2013                                       mode at issue; Irrelevant and any probative value outweighed by prejudicial         the Recovery filter as the predicate. All G2 filter platform filters, including the
                                                                effect, particularly with Plaintiff s punitive damages claim dismissed.             Eclipse trace their design history to the Recovery filter and the defects in the
                                                                                                                                                    Eclipse design only can be understood only in the context of the entire filter-line
                                                                                                                                                    development. Testimony regarding the Recovery filter s complications, testing and
                                                                                                                                                    design is relevant and is not outweighed by any prejudicial effect. Judge Campbell
                                                                                                                                                    agreed with this position in Jones v. Bard. [MDL Order No. 10819]. The failure
                                                                                                                                                    modes are relevant to the assessment of the defects in the design of the filter
                                                                                                                                                    whether a particular failure mode has occurred; however, Mr. Peterson has
                                                                                                                                                    experienced perforation, migration, tilt and embedment. His filter is still
                                                                                                                                                    implanted and he is at risk for fracture in the future.
  PL AFFIRM    Altonaga, Bill    138:04-138:21       Overrule   (138:17-21) Rules 401, 402 & 403. Irrelevant and Unfairly prejudicial.              Bard chose to market the Eclipse filter using the 510(k) process which relied upon
               10/22/2013                                                                                                                           the Recovery filter as the predicate. All G2 filter platform filters, including the
                                                                                                                                                    Eclipse trace their design history to the Recovery filter and the defects in the
                                                                                                                                                    Eclipse design only can be understood only in the context of the entire filter-line
                                                                                                                                                    development. Testimony regarding the Recovery filter s complications, testing and
                                                                                                                                                    design is relevant and is not outweighed by any prejudicial effect. Judge Campbell
                                                                                                                                                    agreed with this position in Jones v. Bard. [MDL Order No. 10819]. The failure
                                                                                                                                                    modes are relevant to the assessment of the defects in the design of the filter
                                                                                                                                                    whether a particular failure mode has occurred; however, Mr. Peterson has
                                                                                                                                                    experienced perforation, migration, tilt and embedment. His filter is still
                                                                                                                                                                                                                                            Case 3:19-cv-01701-MO




                                                                                                                                                    implanted and he is at risk for fracture and further perforation in the future. The
                                                                                                                                                    potential complication is relevant as Mr. Peterson is at risk of it due to the filter
                                                                                                                                                    perforating his IVC.
  PL AFFIRM    Altonaga, Bill    142:10-142:17
               10/22/2013
  PL AFFIRM    Altonaga, Bill    149:08-150:11       Overrule   Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure     Bard chose to market the Eclipse filter using the 510(k) process which relied upon
               10/22/2013                                       mode at issue; Irrelevant and any probative value outweighed by prejudicial         the Recovery filter as the predicate. All G2 filter platform filters, including the
                                                                effect, particularly with Plaintiff s punitive damages claim dismissed.             Eclipse trace their design history to the Recovery filter and the defects in the
                                                                                                                                                    Eclipse design only can be understood only in the context of the entire filter-line
                                                                                                                                                    development. Testimony regarding the Recovery filter s complications, testing and
                                                                                                                                                    design is relevant and is not outweighed by any prejudicial effect. Judge Campbell
                                                                                                                                                    agreed with this position in Jones v. Bard. [MDL Order No. 10819]. The failure
                                                                                                                                                                                                                                            Document 181




                                                                                                                                                    modes are relevant to the assessment of the defects in the design of the filter
                                                                                                                                                    whether a particular failure mode has occurred; however, Mr. Peterson has
                                                                                                                                                    experienced perforation, migration, tilt and embedment. His filter is still
                                                                                                                                                    implanted and he is at risk for fracture in the future.
  PL AFFIRM    Altonaga, Bill    152:06-152:14
               10/22/2013
  PL AFFIRM    Altonaga, Bill    152:16-152:20
               10/22/2013
  PL AFFIRM    Altonaga, Bill    152:24-153:11
               10/22/2013
  PL AFFIRM    Altonaga, Bill    153:17-153:20
                                                                                                                                                                                                                                            Filed 05/03/21




               10/22/2013
 DEF COUNTER   Altonaga, Bill    154:05-154:12       Overrule   FRE 403: The answer to the question posed is not designated. Accoridngly, the
               10/22/2013                                       question is not relveant and is misleading.
 DEF COUNTER   Altonaga, Bill    155:04-155:10       Overrule   FRE 403: The question answered by the witness is not designated. Accoridngly, the
               10/22/2013                                       answer is not relveant and is misleading as the corresponding question isn't
                                                                designated.
  PL AFFIRM    Altonaga, Bill    157:19-158:06
               10/22/2013
  PL AFFIRM    Altonaga, Bill    158:10-158:21
               10/22/2013
  PL AFFIRM    Altonaga, Bill    158:23-159:03
               10/22/2013
                                                                                                                                                                                                                                            Page 3 of 288




  PL AFFIRM    Altonaga, Bill    160:23-161:06
               10/22/2013       Start at "I never"
  PL AFFIRM    Altonaga, Bill    168:05-168:09
               10/22/2013
  PL AFFIRM    Altonaga, Bill    168:12-168:13
               10/22/2013
  PL AFFIRM    Altonaga, Bill    169:21-170:04
               10/22/2013
  PL AFFIRM    Altonaga, Bill    170:07-170:10
               10/22/2013
Altongaga 10 22 13                                                                                                                                                                                                                      2
  DESIGNEE       DEPONENT         DESIGNATIONS     RULING    OBJECTION                                                             RESPONSES TO OBJECTIONS
   PL AFFIRM     Altonaga, Bill    170:12-170:13
                 10/22/2013
   PL AFFIRM     Altonaga, Bill    179:07-179:13
                 10/22/2013
   PL AFFIRM     Altonaga, Bill    179:20-180:07
                 10/22/2013
 DEF COUNTER     Altonaga, Bill    180:21-180:22
                 10/22/2013
 PL COUNTER TO   Altonaga, Bill    180:23-181:06   Sustain   Rule 602, Witness does not have personal knowledge of the document.
    COUNTER      10/22/2013
  DEF COUNTER    Altonaga, Bill    182:04-182:06
                 10/22/2013
   PL AFFIRM     Altonaga, Bill    243:16-243:18
                 10/22/2013
   PL AFFIRM     Altonaga, Bill    243:20-244:01
                 10/22/2013
   PL AFFIRM     Altonaga, Bill    251:03-251:06
                 10/22/2013
                                                                                                                                                                 Case 3:19-cv-01701-MO
                                                                                                                                                                 Document 181
                                                                                                                                                                 Filed 05/03/21
                                                                                                                                                                 Page 4 of 288




Altongaga 10.22.13                                                                                                                                           3
  DESIGNEE         DEPONENT               DESIGNATIONS              RULING     OBJECTION                                                                                RESPONSES TO OBJECTIONS
  DEF BLANKET                                                                  Defendants object to the presentation of any and all deposition testimony from           In response to this objection The Plaintiffs' adopt and incorporate by reference his
   OBJECTION                                                                   Dr. Asch pursuant to Rules 401, 402, and 403. Dr. Asch's only involvement was in         response in opposition to C.R. Bard, Inc. and Bard Peripheral Vascular, Inc. s
                                                                               conducting a clinical trial involving the Recovery filter prior to its cleance by FDA    Motion in Limine to Exclude Testimony and Evidence of Recovery Filter Migration
                                                                               in 2003. This case does not involve the Recovery filter -- it involves the G2X filter,   Deaths and in support. Bard chose to market the Eclipse filter using the 510(k)
                                                                               which was Bard's filter two generations after Recovery. Dr. Asch's clinical trial is     process which relied upon the Recovery filter as the predicate. All G2 filter
                                                                               not pertinent to the G2X filter, particularly given that Bard conducted a clinical       platform filters, including the Eclipse trace their design history to the Recovery
                                                                               trial known as the Everest filter, which involved the second generation/G2 filter,       filter and the defects in the Eclipse design only can be understood only in the
                                                                               years after Dr. Asch's study and years before Mr. Peterson's filter was ever placed.     context of the entire filter-line development. Testimony regarding the Recovery
                                                                               Given that Dr. Asch's testimony pertains only to the Recovery filter and issues          filter s complications, testing and design is relevant and is not outweighed by any
                                                                               related thereto, this testimony is irrelevant and any provative value is outweighed      prejudicial effect. Judge Campbell agreed with this position in Jones v. Bard. [MDL
                                                                               by prejudicial effect, particularly with Plaintiff's punitive damages claim dismissed.   Order No. 10819]. The failure modes are relevant to the assessment of the defects
                                                                                                                                                                        in the design of the filter whether a particular failure mode has occurred;
                                                                                                                                                                        however, Mr. Peterson has experienced perforation, migration, tilt and
                                                                                                                                                                        embedment. His filter is still implanted and he is at risk for fracture in the future.

   PL AFFIRM    Asch, Murray R. M.D.          12:09-13:06           Overrule   Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence           Bard chose to market the Eclipse filter using the 510(k) process which relied upon
                    05/02/2016                                                 regarding Bard s conduct related to the Recovery Filter. Irrelevant and any              the Recovery filter as the predicate. All G2 filter platform filters, including the
                                                                               probative value outweighed by prejudicial effect, particularly with Plaintiff s          Eclipse trace their design history to the Recovery filter and the defects in the
                                                                               punitive damages claim dismissed.                                                        Eclipse design only can be understood only in the context of the entire filter-line
                                                                                                                                                                        development. Testimony regarding the Recovery filter s complications, testing and
                                                                                                                                                                        design is relevant and is not outweighed by any prejudicial effect. Judge Campbell
                                                                                                                                                                        agreed with this position in Jones v. Bard. [MDL Order No. 10819]. The failure
                                                                                                                                                                        modes are relevant to the assessment of the defects in the design of the filter
                                                                                                                                                                        whether a particular failure mode has occurred; however, Mr. Peterson has
                                                                                                                                                                                                                                                                 Case 3:19-cv-01701-MO




                                                                                                                                                                        experienced perforation, migration, tilt and embedment. His filter is still
                                                                                                                                                                        implanted and he is at risk for fracture in the future.
   PL AFFIRM    Asch, Murray R. M.D.          13:16-14:22
                    05/02/2016
   PL AFFIRM    Asch, Murray R. M.D.          15:06-16:09           Overrule   Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence           Plaintiff adopts and incorporates his response stated at Row 2 as though fully set
                    05/02/2016                                                 regarding Bard s conduct related to the Recovery Filter. Irrelevant and any              forth herein. The witness was paid by Bard to perform a study he is being
                                                                               probative value outweighed by prejudicial effect, particularly with Plaintiff s          questioned about (14:11-14; 110:6-24; Ex. 209 (Dr. Asch's published article
                                                                               punitive damages claim dismissed.                                                        discloses research was supported by Bard)). As demonstrated herein above the
                                                                                                                                                                        testimony from this witness is relevant to the defect in the design of the filter and
                                                                                                                                                                        Bard's negligence
   PL AFFIRM    Asch, Murray R. M.D.          16:13-16:15           Overrule   Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence           Plaintiff adopts and incorporates his response stated at Row 2 as though fully set
                                                                                                                                                                                                                                                                 Document 181




                    05/02/2016         beginning with "Yes, there              regarding Bard s conduct related to the Recovery Filter. Irrelevant and any              forth herein. The witness was paid by Bard to perform a study he is being
                                                were…"                         probative value outweighed by prejudicial effect, particularly with Plaintiff s          questioned about (14:11-14; 110:6-24; Ex. 209 (Dr. Asch's published article
                                                                               punitive damages claim dismissed.                                                        discloses research was supported by Bard)). As demonstrated herein above the
                                                                                                                                                                        testimony from this witness is relevant to the defect in the design of the filter and
                                                                                                                                                                        Bard's negligence
   PL AFFIRM    Asch, Murray R. M.D.         17:09-17:24            Overrule   Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence           Plaintiff adopts and incorporates his response stated at Row 2 as though fully set
                    05/02/2016         beginning with "Why was                 regarding Bard s conduct related to the Recovery Filter. Irrelevant and any              forth herein. The witness was paid by Bard to perform a study he is being
                                                this…"                         probative value outweighed by prejudicial effect, particularly with Plaintiff s          questioned about (14:11-14; 110:6-24; Ex. 209 (Dr. Asch's published article
                                                                               punitive damages claim dismissed.                                                        discloses research was supported by Bard)). As demonstrated herein above the
                                                                                                                                                                        testimony from this witness is relevant to the defect in the design of the filter and
                                                                                                                                                                        Bard's negligence
   PL AFFIRM    Asch, Murray R. M.D.          18:07-18:14           Overrule   18:12-18:14-Rule 611(c) Leading question of witness on direct; Rules 401, 402,           Plaintiff adopts and incorporates his response stated at Row 2 as though fully set
                                                                                                                                                                                                                                                                 Filed 05/03/21




                    05/02/2016                                                 403 – Testimony relates to irrelevant and prejudicial evidence regarding Bard s          forth herein. The witness was paid by Bard to perform a study he is being
                                                                               conduct related to the Recovery Filter. Irrelevant and any probative value               questioned about (14:11-14; 110:6-24; Ex. 209 (Dr. Asch's published article
                                                                               outweighed by prejudicial effect, particularly with Plaintiff s punitive damages         discloses research was supported by Bard)). As demonstrated herein above the
                                                                               claim dismissed.                                                                         testimony from this witness is relevant to the defect in the design of the filter and
                                                                                                                                                                        Bard's negligence
   PL AFFIRM    Asch, Murray R. M.D.          18:16-18:17           Overrule   Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence           Plaintiff adopts and incorporates his response stated at Row 2 as though fully set
                    05/02/2016                                                 regarding Bard s conduct related to the Recovery Filter. Irrelevant and any              forth herein. The witness was paid by Bard to perform a study he is being
                                                                               probative value outweighed by prejudicial effect, particularly with Plaintiff s          questioned about (14:11-14; 110:6-24; Ex. 209 (Dr. Asch's published article
                                                                               punitive damages claim dismissed.                                                        discloses research was supported by Bard)). As demonstrated herein above the
                                                                                                                                                                        testimony from this witness is relevant to the defect in the design of the filter and
                                                                                                                                                                        Bard's negligence
 DEF COUNTER    Asch, Murray R. M.D.        19:02-19:09             Overrule   FRE 801 & 802: hearsay
                                                                                                                                                                                                                                                                 Page 5 of 288




                    05/02/2016
   PL AFFIRM    Asch, Murray R. M.D.        19:24-21:06             Overrule   Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence           Plaintiff adopts and incorporates his response stated at Row 2 as though fully set
                    05/02/2016       beginning with "would you                 regarding Bard s conduct related to the Recovery Filter. Irrelevant and any              forth herein. The witness was paid by Bard to perform a study he is being
                                               call…"                          probative value outweighed by prejudicial effect, particularly with Plaintiff s          questioned about (14:11-14; 110:6-24; Ex. 209 (Dr. Asch's published article
                                                                               punitive damages claim dismissed.                                                        discloses research was supported by Bard)). As demonstrated herein above the
                                                                                                                                                                        testimony from this witness is relevant to the defect in the design of the filter and
                                                                                                                                                                        Bard's negligence
 DEF COUNTER    Asch, Murray R. M.D.          22:04-23:06
                    05/02/2016
Asch 5.2.16                                                                                                                                                                                                                                                  4
  DESIGNEE        DEPONENT            DESIGNATIONS           RULING     OBJECTION                                                                             RESPONSES TO OBJECTIONS
  PL AFFIRM    Asch, Murray R. M.D.      23:07-23:09         Overrule   Rule 611 assumes facts not in evidence; Rules 401, 402, 403 – Testimony relates       Plaintiff adopts and incorporates his response stated at Row 2 as though fully set
                   05/02/2016                                           to irrelevant and prejudicial evidence regarding Bard s conduct related to the        forth herein. The witness was paid by Bard to perform a study he is being
                                                                        Recovery Filter. Irrelevant and any probative value outweighed by prejudicial         questioned about (14:11-14; 110:6-24; Ex. 209 (Dr. Asch's published article
                                                                        effect, particularly with Plaintiff s punitive damages claim dismissed.               discloses research was supported by Bard)). The question does not assume that
                                                                                                                                                              purpose of study was to obtain FDA clearance - just asks if he was told this; in any
                                                                                                                                                              event, other testimony and evidence will establish that this study was in fact
                                                                                                                                                              conducted for and included as part of Bard's submission for FDA 510(k) clearance
                                                                                                                                                              (e.g., Vierling Deposition, 25:13-27:20 Exhibit 212 (Bard's 510(k) submission
                                                                                                                                                              including Asch data); 182 9-186:16 As demonstrated herein above the testimony
                                                                                                                                                              from this witness is relevant to the defect in the design of the filter and Bard's
                                                                                                                                                              negligence.
  PL AFFIRM    Asch, Murray R. M.D.      23:11-24:03         Overrule   24:01-24:02-Rule 611(c) Leading question of witness on direct; Rules 401, 402,        Plaintiff adopts and incorporates his response stated at Row 2 as though fully set
                   05/02/2016                                           403 – Testimony relates to irrelevant and prejudicial evidence regarding Bard s       forth herein. The witness was paid by Bard to perform a study he is being
                                                                        conduct related to the Recovery Filter. Irrelevant and any probative value            questioned about (14:11-14; 110:6-24; Ex. 209 (Dr. Asch's published article
                                                                        outweighed by prejudicial effect, particularly with Plaintiff s punitive damages      discloses research was supported by Bard)). As demonstrated herein above the
                                                                        claim dismissed.                                                                      testimony from this witness is relevant to the defect in the design of the filter and
                                                                                                                                                              Bard's negligence
  PL AFFIRM    Asch, Murray R. M.D.      24:05-26:02         Overrule   Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence        Plaintiff adopts and incorporates his response stated at Row 2 as though fully set
                   05/02/2016                                           regarding Bard s conduct related to the Recovery Filter. Irrelevant and any           forth herein. The witness was paid by Bard to perform a study he is being
                                                                        probative value outweighed by prejudicial effect, particularly with Plaintiff s       questioned about (14:11-14; 110:6-24); Ex. 209 (Dr. Asch's published article
                                                                        punitive damages claim dismissed. 26:08-28:13-Rules 401, 402, 403 – Testimony         discloses research was supported by Bard)). The testimony involves the study
                                                                        does not involve filter at issue and/or failure mode at issue; Irrelevant and any     submitted to FDA to get clearance for the Recovery; testimony explains why Dr.
                                                                        probative value outweighed by prejudicial effect. 28:10-28:12. Rules 601/602 &        Asch thought he could trust Bard to deal with design issues (see 41:19-21);
                                                                        612. Lacks foundation, witness does not have personal knowledge of subject            testimony also concerns migration and fracture. Fracture is certainly at issue in
                                                                                                                                                                                                                                                         Case 3:19-cv-01701-MO




                                                                        matter, calls for speculation by the witness.                                         this case and evidence of the issues related to migration are relevant to assess all
                                                                                                                                                              the risks posed by the design in evaluating whether it was unreasonably
                                                                                                                                                              dangerous and whether Bard acted negligently. See report of Dr. Hull.
 DEF COUNTER   Asch, Murray R. M.D.       25:18-26:20        Overrule   FRE 403: testimony is already contained in Plaintiff's affirmatives so results in
                   05/02/2016         subject to objection              undue delay, waste of time and needless presentation of cumulative evidence

  PL AFFIRM    Asch, Murray R. M.D.      26:08-28:13         Overrule   Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence        Plaintiff adopts and incorporates his response stated at Row 2 as though fully set
                   05/02/2016                                           regarding Bard s conduct related to the Recovery Filter. Irrelevant and any           forth herein. The witness was paid by Bard to perform a study he is being
                                                                        probative value outweighed by prejudicial effect, particularly with Plaintiff s       questioned about (14:11-14; 110:6-24); Ex. 209 (Dr. Asch's published article
                                                                        punitive damages claim dismissed. 26:08-28:13-Rules 401, 402, 403 – Testimony         discloses research was supported by Bard)). The testimony involves the study
                                                                        does not involve filter at issue and/or failure mode at issue; Irrelevant and any     submitted to FDA to get clearance for the Recovery; testimony explains why Dr.
                                                                                                                                                                                                                                                         Document 181




                                                                        probative value outweighed by prejudicial effect. 28:10-28:12. Rules 601/602 &        Asch thought he could trust Bard to deal with design issues (see 41:19-21);
                                                                        612. Lacks foundation, witness does not have personal knowledge of subject            testimony also concerns migration and fracture. Fracture is certainly at issue in
                                                                        matter, calls for speculation by the witness.                                         this case and evidence of the issues related to migration are relevant to assess all
                                                                                                                                                              the risks posed by the design in evaluating whether it was unreasonably
                                                                                                                                                              dangerous and whether Bard acted negligently. See report of Dr. Hull.
  PL AFFIRM    Asch, Murray R. M.D.      28:15-29:15         Overrule   Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure       Plaintiff adopts and incorporates his response stated at Row 2 as though fully set
                   05/02/2016                                           mode at issue; Irrelevant and any probative value outweighed by prejudicial           forth herein. The witness was paid by Bard to perform a study he is being
                                                                        effect. Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial         questioned about (14:11-14; 110:6-24); Ex. 209 (Dr. Asch's published article
                                                                        evidence regarding Bard s conduct related to the Recovery Filter. Irrelevant and      discloses research was supported by Bard)). The testimony involves the study
                                                                        any probative value outweighed by prejudicial effect, particularly with Plaintiff s   submitted to FDA to get clearance for the Recovery; testimony explains why Dr.
                                                                        punitive damages claim dismissed.                                                     Asch thought he could trust Bard to deal with design issues (see 41:19-21);
                                                                                                                                                                                                                                                         Filed 05/03/21




                                                                                                                                                              testimony also concerns migration and fracture. Fracture is certainly at issue in
                                                                                                                                                              this case and evidence of the issues related to migration are relevant to assess all
                                                                                                                                                              the risks posed by the design in evaluating whether it was unreasonably
                                                                                                                                                              dangerous and whether Bard acted negligently. See report of Dr. Hull.
  PL AFFIRM    Asch, Murray R. M.D.      29:22-30:14         Overrule   Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure       Plaintiff adopts and incorporates his response stated at Row 2 as though fully set
                   05/02/2016                                           mode at issue; Irrelevant and any probative value outweighed by prejudicial           forth herein. The witness was paid by Bard to perform a study he is being
                                                                        effect. Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial         questioned about (14:11-14; 110:6-24); Ex. 209 (Dr. Asch's published article
                                                                        evidence regarding Bard s conduct related to the Recovery Filter. Irrelevant and      discloses research was supported by Bard)). The testimony involves the study
                                                                        any probative value outweighed by prejudicial effect, particularly with Plaintiff s   submitted to FDA to get clearance for the Recovery; testimony explains why Dr.
                                                                        punitive damages claim dismissed.                                                     Asch thought he could trust Bard to deal with design issues (see 41:19-21);
                                                                                                                                                                                                                                                         Page 6 of 288




                                                                                                                                                              testimony also concerns migration and fracture. Fracture is certainly at issue in
                                                                                                                                                              this case and evidence of the issues related to migration are relevant to assess all
                                                                                                                                                              the risks posed by the design in evaluating whether it was unreasonably
                                                                                                                                                              dangerous and whether Bard acted negligently.




Asch 5.2.16                                                                                                                                                                                                                                          5
  DESIGNEE        DEPONENT            DESIGNATIONS           RULING     OBJECTION                                                                             RESPONSES TO OBJECTIONS
  PL AFFIRM    Asch, Murray R. M.D.      31:05-31:10         Overrule   Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence        Plaintiff adopts and incorporates his response stated at Row 2 as though fully set
                   05/02/2016                                           regarding Bard s conduct related to the Recovery Filter. Irrelevant and any           forth herein. The witness was paid by Bard to perform a study he is being
                                                                        probative value outweighed by prejudicial effect, particularly with Plaintiff s       questioned about (14:11-14; 110:6-24); Ex. 209 (Dr. Asch's published article
                                                                        punitive damages claim dismissed. Rules 401, 402, 403 – Testimony does not            discloses research was supported by Bard)). The testimony involves the study
                                                                        involve filter at issue and/or failure mode at issue; Irrelevant and any probative    submitted to FDA to get clearance for the Recovery; testimony explains why Dr.
                                                                        value outweighed by prejudicial effect. 31 9-31:10-(Additional objection) Rule        Asch thought he could trust Bard to deal with design issues (see 41:19-21);
                                                                        611(c) Leading question of witness on direct                                          testimony also concerns migration and fracture. Fracture is certainly at issue in
                                                                                                                                                              this case and evidence of the issues related to migration are relevant to assess all
                                                                                                                                                              the risks posed by the design in evaluating whether it was unreasonably
                                                                                                                                                              dangerous and whether Bard acted negligently. Not a leading question; witness is
                                                                                                                                                              identified with adverse party .
  PL AFFIRM    Asch, Murray R. M.D.      31:12-32:03         Overrule   Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure        Plaintiff adopts and incorporates his response stated at Row 2 as though fully set
                   05/02/2016                                           modes at issue; Irrelevant and any probative value outweighed by prejudicial          forth herein. The witness is identified with adverse party . The witness was paid by
                                                                        effect, particularly with Plaintiff s punitive damages claim dismissed.               Bard to perform a study he is being questioned about (14:11-14; 110:6-24; Ex. 209
                                                                                                                                                              (Dr. Asch's published article discloses research was supported by Bard)). The
                                                                                                                                                              evidence of the issues related to migration are relevant to assess all the risks
                                                                                                                                                              posed by the design in evaluating whether it was unreasonably dangerous and
                                                                                                                                                              whether Bard acted negligently. The testimony explains why Dr. Asch thought he
                                                                                                                                                              could trust Bard to deal with design issues (see 41:19-21). As demonstrated herein
                                                                                                                                                              above the testimony from this witness is relevant to the defect in the design of
                                                                                                                                                              the filter and Bard's negligence.
  PL AFFIRM    Asch, Murray R. M.D.      32:11-37:09         Overrule   36:05-37:09-Rules 401, 402, 403 – Testimony does not involve filter at issue          Plaintiff adopts and incorporates his response stated at Row 2 as though fully set
                   05/02/2016         beginning with "Dr.               and/or failure mode at issue; Irrelevant and any probative value outweighed by        forth herein. The witness was paid by Bard to perform a study he is being
                                                                                                                                                                                                                                                         Case 3:19-cv-01701-MO




                                           Asch,…"                      prejudicial effect. Rules 401, 402, 403. Testimony does not involve filter at issue   questioned about (14:11-14; 110:6-24); Ex. 209 (Dr. Asch's published article
                                                                        and/or failure modes at issue; Irrelevant and any probative value outweighed by       discloses research was supported by Bard)). The testimony explains why Dr. Asch
                                                                        prejudicial effect, particularly with Plaintiff s punitive damages claim dismissed.   thought he could trust Bard to deal with design issues (see 41:19-21); testimony
                                                                                                                                                              also concerns migration and fracture. Fracture is certainly at issue in this case and
                                                                                                                                                              evidence of the issues related to migration are relevant to assess all the risks
                                                                                                                                                              posed by the design in evaluating whether it was unreasonably dangerous and
                                                                                                                                                              whether Bard acted negligently. See report of Dr. Hull.
 DEF COUNTER   Asch, Murray R. M.D.       34:15-34:21        Sustain    FRE 403: testimony is already contained in Plaintiff's affirmatives so results in
                   05/02/2016         subject to objection              undue delay, waste of time and needless presentation of cumulative evidence

  PL AFFIRM    Asch, Murray R. M.D.      37:16-38:02         Overrule   Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure       Plaintiff adopts and incorporates his response stated at Row 2 as though fully set
                                                                                                                                                                                                                                                         Document 181




                   05/02/2016                                           mode at issue; Irrelevant and any probative value outweighed by prejudicial           forth herein. Not a leading question (answer not suggested by question); witness
                                                                        effect. 37:16-37:18 (Additional objection) Rule 611(c) Leading question of witness    is identified with adverse party .The witness was paid by Bard to perform a study
                                                                        on direct. Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial      he is being questioned about (14:11-14; 110:6-24); Ex. 209 (Dr. Asch's published
                                                                        evidence regarding Bard s conduct related to the Recovery Filter. Irrelevant and      article discloses research was supported by Bard)). The testimony explains why Dr.
                                                                        any probative value outweighed by prejudicial effect, particularly with Plaintiff s   Asch thought he could trust Bard to deal with design issues (see 41:19-21);
                                                                        punitive damages claim dismissed. Rules 401, 402 & 403-Irrelevant and Unfairly        testimony also concerns migration and fracture. Fracture is certainly at issue in
                                                                        Prejudicial. Testimony regarding other incidents or lawsuits is not relevant          this case and evidence of the issues related to migration are relevant to assess all
                                                                        because there is no showing of substantial similarity.                                the risks posed by the design in evaluating whether it was unreasonably
                                                                                                                                                              dangerous and whether Bard acted negligently. See Report of Dr. Hull. The
                                                                                                                                                              negligent design, testing and development of the Recovery filter was substantially
                                                                                                                                                              similar to the negligent design, testing and develpment of the filter at issue and
                                                                                                                                                                                                                                                         Filed 05/03/21




                                                                                                                                                              thus substantially similar failures occurred - migration, fracture, and perforation.
                                                                                                                                                              Defendants therefore misconstrue, in the meaning of “conditions operating to
                                                                                                                                                              produce the prior failures.”

 DEF COUNTER   Asch, Murray R. M.D.      38:07-38:17
                   05/02/2016
  PL AFFIRM    Asch, Murray R. M.D.      38:18-39:01         Overrule   Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure       Plaintiff adopts and incorporates his response stated at Row 2 as though fully set
                   05/02/2016                                           mode at issue; Irrelevant and any probative value outweighed by prejudicial           forth herein. The witness was paid by Bard to perform a study he is being
                                                                        effect. Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial         questioned about (14:11-14; 110:6-24); Ex. 209 (Dr. Asch's published article
                                                                        evidence regarding Bard s conduct related to the Recovery Filter. Irrelevant and      discloses research was supported by Bard)). The testimony explains why Dr. Asch
                                                                        any probative value outweighed by prejudicial effect, particularly with Plaintiff s   thought he could trust Bard to deal with design issues (see 41:19-21); testimony
                                                                                                                                                                                                                                                         Page 7 of 288




                                                                        punitive damages claim dismissed. Rules 401, 402 & 403-Irrelevant and Unfairly        also concerns migration and fracture. Fracture is certainly at issue in this case and
                                                                        Prejudicial. Testimony regarding other incidents or lawsuits is not relevant          evidence of the issues related to migration are relevant to assess all the risks
                                                                        because there is no showing of substantial similarity.                                posed by the design in evaluating whether it was unreasonably dangerous and
                                                                                                                                                              whether Bard acted negligently. See Report of Dr. Hull. The negligent design,
                                                                                                                                                              testing and development of the Recovery filter was substantially similar to the
                                                                                                                                                              negligent design, testing and develpment of the GH2X filter and thus substantially
                                                                                                                                                              similar failures occurred - migration, fracture, and perforation. Defendants
                                                                                                                                                              therefore misconstrue, in the meaning of “conditions operating to produce the
                                                                                                                                                              prior failures.”
Asch 5.2.16                                                                                                                                                                                                                                          6
  DESIGNEE        DEPONENT            DESIGNATIONS           RULING     OBJECTION                                                                             RESPONSES TO OBJECTIONS
  PL AFFIRM    Asch, Murray R. M.D.      39:12-40:05         Overrule   Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure       Plaintiff adopts and incorporates his response to the Defendants' objections
                   05/02/2016                                           mode at issue; Irrelevant and any probative value outweighed by prejudicial           stated at Row 2 as though fully set forth herein. The witness was paid by Bard to
                                                                        effect. Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial         perform a study he is being questioned about (14:11-14; 110:6-24); Ex. 209 (Dr.
                                                                        evidence regarding Bard s conduct related to the Recovery Filter. Irrelevant and      Asch's published article discloses research was supported by Bard)). The testimony
                                                                        any probative value outweighed by prejudicial effect, particularly with Plaintiff s   explains why Dr. Asch thought he could trust Bard to deal with design issues (see
                                                                        punitive damages claim dismissed. Rules 401, 402 & 403-Irrelevant and Unfairly        41:19-21); testimony also concerns migration and fracture. Fracture is certainly at
                                                                        Prejudicial. Testimony regarding other incidents or lawsuits is not relevant          issue in this case and evidence of the issues related to migration are relevant to
                                                                        because there is no showing of substantial similarity.                                assess all the risks posed by the design in evaluating whether it was unreasonably
                                                                                                                                                              dangerous and whether Bard acted negligently. See Report of Dr. Hull. The
                                                                                                                                                              negligent design, testing and development of the Recovery filter was substantially
                                                                                                                                                              similar to the negligent design, testing and develpment of the GH2X filter and thus
                                                                                                                                                              substantially similar failures occurred - migration, fracture, and perforation.
                                                                                                                                                              Defendants therefore misconstrue, in the meaning of “conditions operating to
                                                                                                                                                              produce the prior failures.”

 DEF COUNTER   Asch, Murray R. M.D.       40:02-40:05        Sustain    FRE 403: testimony is already contained in Plaintiff's affirmatives so results in
                   05/02/2016         subject to objection              undue delay, waste of time and needless presentation of cumulative evidence

  PL AFFIRM    Asch, Murray R. M.D.      40:19-40:20         Overrule   Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure       Plaintiff adopts and incorporates his response to the Defendants' objections
                   05/02/2016                                           mode at issue; Irrelevant and any probative value outweighed by prejudicial           stated at Row 2 as though fully set forth herein. The witness was paid by Bard to
                                                                        effect. Rules 601/602 & 612. Lacks foundation, witness does not have personal         perform a study he is being questioned about (14:11-14; 110:6-24); Ex. 209 (Dr.
                                                                        knowledge of subject matter, calls for speculation by the witness. Rules 401, 402,    Asch's published article discloses research was supported by Bard)). The testimony
                                                                        403 – Testimony relates to irrelevant and prejudicial evidence regarding Bard s       explains why Dr. Asch thought he could trust Bard to deal with design issues (see
                                                                        conduct related to the Recovery Filter. Irrelevant and any probative value            41:19-21); testimony also concerns fracture. Fracture is certainly at issue in this
                                                                                                                                                                                                                                                    Case 3:19-cv-01701-MO




                                                                        outweighed by prejudicial effect, particularly with Plaintiff s punitive damages      case and evidence of the issues related to migration are relevant to assess all the
                                                                        claim dismissed.                                                                      risks posed by the design in evaluating whether it was unreasonably dangerous
                                                                                                                                                              and whether Bard acted negligently. See Report of Dr. Hull. The negligent design,
                                                                                                                                                              testing and development of the Recovery filter was substantially similar to the
                                                                                                                                                              negligent design, testing and develpment of the filter at issue and thus
                                                                                                                                                              substantially similar failures occurred - migration, fracture, and perforation.
                                                                                                                                                              Defendants therefore misconstrue, in the meaning of “conditions operating to
                                                                                                                                                              produce the prior failures.”
  PL AFFIRM    Asch, Murray R. M.D.      40:22-41:06         Overrule   Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure       Plaintiff adopts and incorporates his response to the Defendants' objections
                   05/02/2016                                           mode at issue; Irrelevant and any probative value outweighed by prejudicial           stated at Row 2 as though fully set forth herein. Not a leading question (answer
                                                                        effect. 41 04-41 06. Rule 611(c) Leading question of witness on direct. Rules 401,    not suggested by question); witness is identified with adverse party . The witness
                                                                                                                                                                                                                                                    Document 181




                                                                        402, 403 – Testimony relates to irrelevant and prejudicial evidence regarding         was paid by Bard to perform a study he is being questioned about (14:11-14;
                                                                        Bard s conduct related to the Recovery Filter. Irrelevant and any probative value     110:6-24); Ex. 209 (Dr. Asch's published article discloses research was supported
                                                                        outweighed by prejudicial effect, particularly with Plaintiff s punitive damages      by Bard)). The testimony explains why Dr. Asch thought he could trust Bard to deal
                                                                        claim dismissed.                                                                      with design issues (see 41:19-21); testimony also concerns fracture. Fracture is
                                                                                                                                                              certainly at issue in this case and evidence of the issues related to migration are
                                                                                                                                                              relevant to assess all the risks posed by the design in evaluating whether it was
                                                                                                                                                              unreasonably dangerous and whether Bard acted negligently. See Report of Dr.
                                                                                                                                                              Hull.
  PL AFFIRM    Asch, Murray R. M.D.      41:08-41:21         Overrule   Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure       Plaintiff adopts and incorporates his response to the Defendants' objections
                   05/02/2016                                           mode at issue; Irrelevant and any probative value outweighed by prejudicial           stated at Row 2 as though fully set forth herein. Not a leading question (answer
                                                                        effect. 41 08. Rule 611(c) Leading question of witness on direct. Rules 401, 402,     not suggested by question); witness is identified with adverse party .The witness
                                                                                                                                                                                                                                                    Filed 05/03/21




                                                                        403 – Testimony relates to irrelevant and prejudicial evidence regarding Bard s       was paid by Bard to perform a study he is being questioned about (14:11-14;
                                                                        conduct related to the Recovery Filter. Irrelevant and any probative value            110:6-24); Ex. 209 (Dr. Asch's published article discloses research was supported
                                                                        outweighed by prejudicial effect, particularly with Plaintiff s punitive damages      by Bard)). The testimony explains why Dr. Asch thought he could trust Bard to deal
                                                                        claim dismissed.                                                                      with design issues (see 41:19-21); testimony also concerns fracture. Fracture is
                                                                                                                                                              certainly at issue in this case and evidence of the issues related to migration are
                                                                                                                                                              relevant to assess all the risks posed by the design in evaluating whether it was
                                                                                                                                                              unreasonably dangerous and whether Bard acted negligently. See Report of Dr.
                                                                                                                                                              Hull.
  PL AFFIRM    Asch, Murray R. M.D.      42:12-42:19         Overrule   Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure       Plaintiff adopts and incorporates his response to the Defendants' objections
                   05/02/2016                                           mode at issue; Irrelevant and any probative value outweighed by prejudicial           stated at Row 2 as though fully set forth herein. The witness was paid by Bard to
                                                                        effect. Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial         perform a study he is being questioned about (14:11-14; 110:6-24); Ex. 209 (Dr.
                                                                                                                                                                                                                                                    Page 8 of 288




                                                                        evidence regarding Bard s conduct related to the Recovery Filter. Irrelevant and      Asch's published article discloses research was supported by Bard)). The testimony
                                                                        any probative value outweighed by prejudicial effect, particularly with Plaintiff s   explains why Dr. Asch thought he could trust Bard to deal with design issues (see
                                                                        punitive damages claim dismissed.                                                     41:19-21); testimony also concerns fracture. Fracture is certainly at issue in this
                                                                                                                                                              case and evidence of the issues related to migration are relevant to assess all the
                                                                                                                                                              risks posed by the design in evaluating whether it was unreasonably dangerous
                                                                                                                                                              and whether Bard acted negligently. See Report of Dr. Hull.



Asch 5.2.16                                                                                                                                                                                                                                     7
  DESIGNEE        DEPONENT            DESIGNATIONS    RULING     OBJECTION                                                                             RESPONSES TO OBJECTIONS
  PL AFFIRM    Asch, Murray R. M.D.     43:10-44:13   Overrule   Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure       Plaintiff adopts and incorporates his response to the Defendants' objections
                   05/02/2016                                    mode at issue; Irrelevant and any probative value outweighed by prejudicial           stated at Row 2 as though fully set forth herein. The witness was paid by Bard to
                                                                 effect. Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial         perform a study he is being questioned about (14:11-14; 110:6-24); Ex. 209 (Dr.
                                                                 evidence regarding Bard s conduct related to the Recovery Filter. Irrelevant and      Asch's published article discloses research was supported by Bard)). The testimony
                                                                 any probative value outweighed by prejudicial effect, particularly with Plaintiff s   explains why Dr. Asch thought he could trust Bard to deal with design issues (see
                                                                 punitive damages claim dismissed.                                                     41:19-21); testimony also concerns fracture. Fracture is certainly at issue in this
                                                                                                                                                       case and evidence of the issues related to migration are relevant to assess all the
                                                                                                                                                       risks posed by the design in evaluating whether it was unreasonably dangerous
                                                                                                                                                       and whether Bard acted negligently. See Report of Dr. Hull.
  PL AFFIRM    Asch, Murray R. M.D.     44:19-45:01   Overrule   Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure       Plaintiff adopts and incorporates his response to the Defendants' objections
                   05/02/2016                                    mode at issue; Irrelevant and any probative value outweighed by prejudicial           stated at Row 2 as though fully set forth herein. The witness was paid by Bard to
                                                                 effect. Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial         perform a study he is being questioned about (14:11-14; 110:6-24); Ex. 209 (Dr.
                                                                 evidence regarding Bard s conduct related to the Recovery Filter. Irrelevant and      Asch's published article discloses research was supported by Bard)). The testimony
                                                                 any probative value outweighed by prejudicial effect, particularly with Plaintiff s   explains why Dr. Asch thought he could trust Bard to deal with design issues (see
                                                                 punitive damages claim dismissed.                                                     41:19-21); testimony also concerns fracture. Fracture is certainly at issue in this
                                                                                                                                                       case and evidence of the issues related to migration are relevant to assess all the
                                                                                                                                                       risks posed by the design in evaluating whether it was unreasonably dangerous
                                                                                                                                                       and whether Bard acted negligently. See Report of Dr. Hull.
  PL AFFIRM    Asch, Murray R. M.D.     45:03-45:11   Overrule   Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure       Plaintiff adopts and incorporates his response to the Defendants' objections
                   05/02/2016                                    mode at issue; Irrelevant and any probative value outweighed by prejudicial           stated at Row 2 as though fully set forth herein. Not a leading question (answer
                                                                 effect. 45:11. Mischaracterizes testimony at 45:03-45:10. Rule 611(c) Leading         not suggested by question); witness is identified with adverse party .The witness
                                                                 question of witness on direct. Rules 401, 402, 403 – Testimony relates to             was paid by Bard to perform a study he is being questioned about (14:11-14;
                                                                 irrelevant and prejudicial evidence regarding Bard s conduct related to the           110:6-24); Ex. 209 (Dr. Asch's published article discloses research was supported
                                                                                                                                                                                                                                             Case 3:19-cv-01701-MO




                                                                 Recovery Filter. Irrelevant and any probative value outweighed by prejudicial         by Bard)). The testimony explains why Dr. Asch thought he could trust Bard to deal
                                                                 effect, particularly with Plaintiff s punitive damages claim dismissed.               with design issues (see 41:19-21); testimony also concerns migration and fracture.
                                                                                                                                                       Fracture is certainly at issue in this case and evidence of the issues related to
                                                                                                                                                       migration are relevant to assess all the risks posed by the design in evaluating
                                                                                                                                                       whether it was unreasonably dangerous and whether Bard acted negligently. See
                                                                                                                                                       Report of Dr. Hull. The negligent design, testing and development of the Recovery
                                                                                                                                                       filter was substantially similar to the negligent design, testing and develpment of
                                                                                                                                                       the filter at issue and thus substantially similar failures occurred - migration,
                                                                                                                                                       fracture, and perforation. Defendants therefore misconstrue, in the meaning of
                                                                                                                                                       “conditions operating to produce the prior failures.”
                                                                                                                                                                                                                                             Document 181




  PL AFFIRM    Asch, Murray R. M.D.     45:13-46:22   Overrule   Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure       Plaintiff adopts and incorporates his response to the Defendants' objections
                   05/02/2016                                    mode at issue; Irrelevant and any probative value outweighed by prejudicial           stated at Row 2 as though fully set forth herein. The witness was paid by Bard to
                                                                 effect. 46:15-46:22-Rules 401, 402 and 403. Rules 401, 402, 403 – Testimony           perform a study he is being questioned about (14:11-14; 110:6-24); Ex. 209 (Dr.
                                                                 relates to irrelevant and prejudicial evidence regarding Bard s conduct related to    Asch's published article discloses research was supported by Bard)). The testimony
                                                                 the Recovery Filter. Irrelevant and any probative value outweighed by prejudicial     explains why Dr. Asch thought he could trust Bard to deal with design issues (see
                                                                 effect, particularly with Plaintiff s punitive damages claim dismissed.               41:19-21); The testimony also concerns migration and fracture. Fracture is
                                                                                                                                                       certainly at issue in this case and evidence of the issues related to migration are
                                                                                                                                                       relevant to assess all the risks posed by the design in evaluating whether it was
                                                                                                                                                       unreasonably dangerous and whether Bard acted negligently. See Report of Dr.
                                                                                                                                                       Hull.
 DEF COUNTER   Asch, Murray R. M.D.     49:24-50:03
                                                                                                                                                                                                                                             Filed 05/03/21




                   05/02/2016
 DEF COUNTER   Asch, Murray R. M.D.     50:12-50:18
                   05/02/2016
 DEF COUNTER   Asch, Murray R. M.D.     56:13-56:20
                   05/02/2016
 DEF COUNTER   Asch, Murray R. M.D.     57:10-57:12
                   05/02/2016
 DEF COUNTER   Asch, Murray R. M.D.     57:21-58:03   Sustain    FRE 401, 402 & 403: not relevant; FRE 608: evidence of truthful character is
                   05/02/2016                                    admissible only after the witness's character for truthfulness has been attacked.

 DEF COUNTER   Asch, Murray R. M.D.     58:11-58:14
                   05/02/2016
                                                                                                                                                                                                                                             Page 9 of 288




 DEF COUNTER   Asch, Murray R. M.D.     60:02-60:04   Overrule   FRE 401, 402 & 403: whether this witness still implants filters is not relevant to
                   05/02/2016                                    this case he has not been designated as an expert
 DEF COUNTER   Asch, Murray R. M.D.     61:22-62:04   Overrule   FRE 401, 402 & 403: which filters this witness used and when is not relevant to
                   05/02/2016                                    this case he has not been designated as an expert
 DEF COUNTER   Asch, Murray R. M.D.     62:14-62:19
                   05/02/2016
 DEF COUNTER   Asch, Murray R. M.D.     64:24-65:04
                   05/02/2016
 DEF COUNTER   Asch, Murray R. M.D.     65:12-65:15   Overrule   FRE 701: opinion testimony by lay witness.
Asch 5 2 16        05/02/2016                                                                                                                                                                                                            8
  DESIGNEE          DEPONENT               DESIGNATIONS             RULING     OBJECTION                                                                             RESPONSES TO OBJECTIONS
 DEF COUNTER     Asch, Murray R. M.D.         65:18-70:02           Overrule   65:18-67:18: FRE 401, 402 & 403: relevance; 66:19-4: FRE 801 & 802: hearsay;
                     05/02/2016                                                67:5,18 & 69:22-70:2: FRE 701: opinion testimony by lay witness; 65:18-67:18:
                                                                               FRE611(b): beyond scope of direct.
 DEF COUNTER     Asch, Murray R. M.D.        70:17-71:16            Overrule   71:13-19: assumes facts not in evidence
                     05/02/2016
   PL AFFIRM     Asch, Murray R. M.D.        72:18-73:01            Overrule   Rule 401, 402 and 403                                                                 The testimony is relevant as the safety and effectiviness of the IVC filter is at issue.
                     05/02/2016       beginning with "you do not
                                                know"
 DEF COUNTER     Asch, Murray R. M.D.        73:09-73:19
                     05/02/2016
 DEF COUNTER     Asch, Murray R. M.D.        ϳϱ͗ϭϱͲϳϲ͗ϬϮ            Overrule   75:21-76:2: FRE 701: opinion testimony by lay witness; FRE 401, 402 & 403: this
                     05/02/2016            end at "is clear"                   witness's opinion not relevant; optional completeness: need to add last sentence
                                                                               of answer at 76:3-5
 DEF COUNTER     Asch, Murray R. M.D.         80:10-80:13
                     05/02/2016
 DEF COUNTER     Asch, Murray R. M.D.         81:14-87:19           Overrule   82:2-84:10 & 86:20-87:19: FRE 701: opinion testimony by lay witness; 86:20-
                     05/02/2016                                                87:19: lack of foundation; FRE 602; FRE 403 - see 86:18-19 (witness testifies his
                                                                               opinion on cause of this migration was a hypothesis and he did not know for
                                                                               certain); if 87:15- 19 is played, 87:20-88:7 should be added as optional
                                                                               completeness
 DEF COUNTER     Asch, Murray R. M.D.         88:08-88:16           Overrule   88:8-12: FRE 701: opinion testimony by lay witness
                     05/02/2016
 DEF COUNTER     Asch, Murray R. M.D.            88:21
                     05/02/2016
 DEF COUNTER     Asch, Murray R. M.D.         89:06-89:23           Overrule   88:8-12: FRE 701: opinion testimony by lay witness
                                                                                                                                                                                                                                                                Case 3:19-cv-01701-MO




                     05/02/2016
 DEF COUNTER     Asch, Murray R. M.D.         90:02-92:11           Overrule   90:3-6, 90:15-19, 90:23-91:3 & 92:2-11: FRE 701: opinion testimony by lay
                     05/02/2016                                                witness; 92:8-11: FRE 601, lack of foundation and calls for speculation as to what
                                                                               medical community knew; FRE 401, 402 & 403: whether migration was a known
                                                                               complication of other filters is not relevant
 DEF COUNTER     Asch, Murray R. M.D.            92:13              Overrule   FRE 701: opinion testimony by lay witness; FRE 601, lack of foundation and calls
                     05/02/2016                                                for speculation as to what medical community knew; FRE 401, 402 & 403: whether
                                                                               migration was a known complication of other filters is not relevant.

 DEF COUNTER     Asch, Murray R. M.D.         92:15-94:05           Overrule   92:15-19: statements/testimony by counsel that are not relevant and not part of
                     05/02/2016                                                question; 93:23-94:5
 DEF COUNTER     Asch, Murray R. M.D.            94:07
                                                                                                                                                                                                                                                                Document 181




                     05/02/2016
 DEF COUNTER     Asch, Murray R. M.D.         94:09-94:18
                     05/02/2016
 DEF COUNTER     Asch, Murray R. M.D.          ϵϱ͗ϬϱͲϵϲ͗Ϭϴ
                     05/02/2016            subject to objection
 DEF COUNTER     Asch, Murray R. M.D.          ϵϲ͗ϭϬͲϵϲ͗ϭϮ          Sustain    optional completeness: add 96:13-19
                     05/02/2016            subject to objection
 DEF COUNTER     Asch, Murray R. M.D.         ϵϲ͗ϮϬͲϭϬϬ͗ϭϯ          Sustain    98:21-24 & 99:7-16: FRE 602, lack of foundation & FRE 401, 402 & 403: not
                     05/02/2016            subject to objection                relevant
 PL COUNTER TO   Asch, Murray R. M.D.        105:21-106:02
    COUNTER          05/02/2016            subject to objection
  DEF COUNTER    Asch, Murray R. M.D.        ϭϬϲ͗ϬϯͲϭϬϲ͗ϭϯ          Overrule   106:3-6 & 10-13: FRE 401, 402 & 403: which filters this witness used is not
                                                                                                                                                                                                                                                                Filed 05/03/21




                     05/02/2016            subject to objection                relevant to this case; he has not been designated as an expert
 PL COUNTER TO   Asch, Murray R. M.D.        110:06-110:24
    COUNTER          05/02/2016           beginning with "who"
 PL COUNTER TO   Asch, Murray R. M.D.        111:17-112:01
    COUNTER          05/02/2016         beginning with "did they"

   PL AFFIRM     Asch, Murray R. M.D.       115:04-115:11           Sustain    Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure       Plaintiff adopts and incorporates his response to the Defendants' objections
                     05/02/2016           beginning with "So if                mode at issue; Irrelevant and any probative value outweighed by prejudicial           stated at Row 2 as though fully set forth herein. The witness was paid by Bard to
                                                 Bard…"                        effect. Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial         perform a study he is being questioned about (14:11-14; 110:6-24); Ex. 209 (Dr.
                                         Redact "causing deaths                evidence regarding Bard s conduct related to the Recovery Filter. Irrelevant and      Asch's published article discloses research was supported by Bard)). The testimony
                                             and" at line 7                    any probative value outweighed by prejudicial effect, particularly with Plaintiff s   explains why Dr. Asch thought he could trust Bard to deal with design issues (see
                                                                               punitive damages claim dismissed.                                                     41:19-21); The testimony also concerns migration and fracture. Fracture is
                                                                                                                                                                                                                                                                Page 10 of 288




                                                                                                                                                                     certainly at issue in this case and evidence of the issues related to migration are
                                                                                                                                                                     relevant to assess all the risks posed by the design in evaluating whether it was
                                                                                                                                                                     unreasonably dangerous and whether Bard acted negligently. See Report of Dr.
                                                                                                                                                                     Hull.




Asch 5.2.16                                                                                                                                                                                                                                                 9
  DESIGNEE          DEPONENT               DESIGNATIONS               RULING    OBJECTION                                                                              RESPONSES TO OBJECTIONS
   PL AFFIRM     Asch, Murray R. M.D.        115:13-115:24            Sustain   Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure        Plaintiff adopts and incorporates his response to the Defendants' objections
                     05/02/2016         Redact "deaths" from line               mode at issue; Irrelevant and any probative value outweighed by prejudicial            stated at Row 2 as though fully set forth herein. Not a leading question (answer
                                                   22                           effect. Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial          not suggested by question); witness is identified with adverse party .The witness
                                                                                evidence regarding Bard s conduct related to the Recovery Filter. Irrelevant and       was paid by Bard to perform a study he is being questioned about (14:11-14;
                                                                                any probative value outweighed by prejudicial effect, particularly with Plaintiff s    110:6-24); Ex. 209 (Dr. Asch's published article discloses research was supported
                                                                                punitive damages claim dismissed.                                                      by Bard)). The testimony explains why Dr. Asch thought he could trust Bard to deal
                                                                                                                                                                       with design issues (see 41:19-21); The testimony also concerns migration and
                                                                                                                                                                       fracture. Fracture is certainly at issue in this case and evidence of the issues
                                                                                                                                                                       related to migration are relevant to assess all the risks posed by the design in
                                                                                                                                                                       evaluating whether it was unreasonably dangerous and whether Bard acted
                                                                                                                                                                       negligently. See Report of Dr. Hull.
   PL AFFIRM     Asch, Murray R. M.D.        116:02-116:14            Sustain   Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure        Plaintiff adopts and incorporates his response to the Defendants' objections
                     05/02/2016                                                 mode at issue; Irrelevant and any probative value outweighed by prejudicial            stated at Row 2 as though fully set forth herein. The witness was paid by Bard to
                                                                                effect. Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial          perform a study he is being questioned about (14:11-14; 110:6-24); Ex. 209 (Dr.
                                                                                evidence regarding Bard s conduct related to the Recovery Filter. Irrelevant and       Asch's published article discloses research was supported by Bard)). The testimony
                                                                                any probative value outweighed by prejudicial effect, particularly with Plaintiff s    explains why Dr. Asch thought he could trust Bard to deal with design issues (see
                                                                                punitive damages claim dismissed.                                                      41:19-21); The testimony is relevant to assess all the risks posed by the design in
                                                                                                                                                                       evaluating whether it was unreasonably dangerous and whether Bard acted
                                                                                                                                                                       negligently. The testimony is relevant to the issue of consumer expectations.


   PL AFFIRM     Asch, Murray R. M.D.        116:16-116:23            Sustain   Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure        Plaintiff adopts and incorporates his response to the Defendants' objections
                     05/02/2016                                                 mode at issue; Irrelevant and any probative value outweighed by prejudicial            stated at Row 2 as though fully set forth herein. The witness was paid by Bard to
                                                                                                                                                                                                                                                             Case 3:19-cv-01701-MO




                                                                                effect. Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial          perform a study he is being questioned about (14:11-14; 110:6-24); Ex. 209 (Dr.
                                                                                evidence regarding Bard s conduct related to the Recovery Filter. Irrelevant and       Asch's published article discloses research was supported by Bard)). The testimony
                                                                                any probative value outweighed by prejudicial effect, particularly with Plaintiff s    explains why Dr. Asch thought he could trust Bard to deal with design issues (see
                                                                                punitive damages claim dismissed.                                                      41:19-21); The testimony is relevant to assess all the risks posed by the design in
                                                                                                                                                                       evaluating whether it was unreasonably dangerous and whether Bard acted
                                                                                                                                                                       negligently. The testimony is relevant to the issue of consumer expectations.


   PL AFFIRM     Asch, Murray R. M.D.        117:01-117:05            Sustain   Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure        Plaintiff adopts and incorporates his response to the Defendants' objections
                     05/02/2016                                                 mode at issue; Irrelevant and any probative value outweighed by prejudicial            stated at Row 2 as though fully set forth herein. The witness was paid by Bard to
                                                                                effect. Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial          perform a study he is being questioned about (14:11-14; 110:6-24); Ex. 209 (Dr.
                                                                                evidence regarding Bard s conduct related to the Recovery Filter. Irrelevant and       Asch's published article discloses research was supported by Bard)). The testimony
                                                                                                                                                                                                                                                             Document 181




                                                                                any probative value outweighed by prejudicial effect, particularly with Plaintiff s    explains why Dr. Asch thought he could trust Bard to deal with design issues (see
                                                                                punitive damages claim dismissed.                                                      41:19-21); The testimony is relevant to assess all the risks posed by the design in
                                                                                                                                                                       evaluating whether it was unreasonably dangerous and whether Bard acted
                                                                                                                                                                       negligently. The testimony is relevant to the issue of consumer expectations.


   PL AFFIRM     Asch, Murray R. M.D.        118:08-118:13            Sustain   Rules 601/602 & 612. Lacks foundation, witness does not have personal                  Plaintiff adopts and incorporates his response to the Defendants' objections
                     05/02/2016                                                 knowledge of subject matter, calls for speculation by the witness. Rule 611            stated at Row 2 as though fully set forth herein. Not a leading question (answer
                                                                                assumes facts not in evidence. Rule 611(c) Leading question of witness on direct.      not suggested by question); witness is identified with adverse party Rules 601/602
                                                                                Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence         & 612: witness knows if he was told this; re 611: other evidence establishes that
                                                                                regarding Bard s conduct related to the Recovery Filter. Irrelevant and any            Bard's consultant had made this determination (e.g., BPVE-01-01019821- 25, Ex.
                                                                                probative value outweighed by prejudicial effect, particularly with Plaintiff s        17 to Gillette deposition).
                                                                                                                                                                                                                                                             Filed 05/03/21




                                                                                punitive damages claim dismissed. Rules 401, 402, and 403 – testimony concerns
                                                                                what physician would have wanted to know / would expect a manufacturer to tell
                                                                                him/her. Rules 401, 402, 403. Testimony does not involve filter at issue and/or
                                                                                failure modes at issue; Irrelevant and any probative value outweighed by
                                                                                prejudicial effect, particularly with Plaintiff s punitive damages claim dismissed.
   PL AFFIRM     Asch, Murray R. M.D.        118:15-119:02            Sustain   Rules 601/602 & 612. Lacks foundation, witness does not have personal                  Plaintiff adopts and incorporates his response to the Defendants' objections
                     05/02/2016                                                 knowledge of subject matter, calls for speculation by the witness. Rule 611            stated at Row 2 as though fully set forth herein. Not a leading question (answer
                                                                                assumes facts not in evidence. Rule 611(c) Leading question of witness on direct.      not suggested by question); witness is identified with adverse party Rules 601/602
                                                                                Rules 401, 402, and 403 – testimony concerns what physician would have wanted          & 612: witness knows if he was told this; re 611: other evidence establishes that
                                                                                to know / would expect a manufacturer to tell him/her. Rules 401, 402, 403.            Bard's consultant had made this determination (e.g., BPVE-01-01019821- 25, Ex.
                                                                                Testimony does not involve filter at issue and/or failure modes at issue; Irrelevant   17 to Gillette deposition).
                                                                                and any probative value outweighed by prejudicial effect, particularly with
                                                                                                                                                                                                                                                             Page 11 of 288




                                                                                Plaintiff s punitive damages claim dismissed.

 DEF COUNTER     Asch, Murray R. M.D.        ϭϭϴ͗ϭϲͲϭϭϵ͗ϬϮ            Sustain   answer designated with no question; FRE 602; lack of foundation; hearsay; FRE
                     05/02/2016           ďĞŐŝŶ ǁŝƚŚ Η/Ŷ ĨĂĐƚ͕Η                 401, 402 & 403
                                          subject to objection
 PL COUNTER TO   Asch, Murray R. M.D.        119:18-119:21
    COUNTER          05/02/2016          beginning with "This is"
 PL COUNTER TO   Asch, Murray R. M.D.        120:01-120:12
    COUNTER          05/02/2016         beginning with "it clearly"
Asch 5 2 16                                                                                                                                                                                                                                            10
  DESIGNEE          DEPONENT              DESIGNATIONS            RULING     OBJECTION                                                                         RESPONSES TO OBJECTIONS
 PL COUNTER TO   Asch, Murray R. M.D.       121:04-121:14
    COUNTER          05/02/2016
 PL COUNTER TO   Asch, Murray R. M.D.       121:16-121:21
    COUNTER          05/02/2016
 PL COUNTER TO   Asch, Murray R. M.D.       121:23-122:04
    COUNTER          05/02/2016
    PL AFFIRM    Asch, Murray R. M.D.       122:12-122:19         Overrule   Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence    Plaintiff adopts and incorporates his response to the Defendants' objections
                     05/02/2016                                              regarding Bard s conduct related to the Recovery Filter. Irrelevant and any       stated at Row 2 as though fully set forth herein. The witness was paid by Bard to
                                                                             probative value outweighed by prejudicial effect, particularly with Plaintiff s   perform a study he is being questioned about (14:11-14; 110:6-24); Ex. 209 (Dr.
                                                                             punitive damages claim dismissed.                                                 Asch's published article discloses research was supported by Bard)). The testimony
                                                                                                                                                               explains why Dr. Asch thought he could trust Bard to deal with design issues (see
                                                                                                                                                               41:19-21); testimony also concerns migration and fracture. Fracture is certainly at
                                                                                                                                                               issue in this case and evidence of the issues related to migration are relevant to
                                                                                                                                                               assess all the risks posed by the design in evaluating whether it was unreasonably
                                                                                                                                                               dangerous and whether Bard acted negligently.
   PL AFFIRM     Asch, Murray R. M.D.       122:22-123:15
                     05/02/2016         beginning with "What is
                                              scientific…"
   PL AFFIRM     Asch, Murray R. M.D.       127:13-127:17         Overrule   Rules 801/802 Testimony is hearsay                                                The testimony is not hearsay. The witness is not testifying about an out of court
                     05/02/2016                                                                                                                                statement.
   PL AFFIRM     Asch, Murray R. M.D.       127:19-127:20         Overrule   Rules 801/802 Testimony is hearsay                                                The testimony is not hearsay. The witness is not testifying about an out of court
                     05/02/2016                                                                                                                                statement.
   PL AFFIRM     Asch, Murray R. M.D.       130:06-130:08         Overrule   Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence    Plaintiff adopts and incorporates his response to the Defendants' objections
                                                                                                                                                                                                                                                       Case 3:19-cv-01701-MO




                     05/02/2016                                              regarding Bard s conduct related to the Recovery Filter. Irrelevant and any       stated at Row 2 as though fully set forth herein. The witness was paid by Bard to
                                                                             probative value outweighed by prejudicial effect, particularly with Plaintiff s   perform a study he is being questioned about (14:11-14; 110:6-24); Ex. 209 (Dr.
                                                                             punitive damages claim dismissed.                                                 Asch's published article discloses research was supported by Bard)). The testimony
                                                                                                                                                               Bards' knowledge of the study
   PL AFFIRM     Asch, Murray R. M.D.           130:10            Overrule   Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence    Plaintiff adopts and incorporates his response to the Defendants' objections
                     05/02/2016                                              regarding Bard s conduct related to the Recovery Filter. Irrelevant and any       stated at Row 2 as though fully set forth herein. The witness was paid by Bard to
                                                                             probative value outweighed by prejudicial effect, particularly with Plaintiff s   perform a study he is being questioned about (14:11-14; 110:6-24); Ex. 209 (Dr.
                                                                             punitive damages claim dismissed.                                                 Asch's published article discloses research was supported by Bard)). The testimony
                                                                                                                                                               Bards' knowledge of the study
   PL AFFIRM     Asch, Murray R. M.D.       132:23-133:01
                     05/02/2016
   PL AFFIRM     Asch, Murray R. M.D.           133 03
                     05/02/2016
                                                                                                                                                                                                                                                       Document 181




   PL AFFIRM     Asch, Murray R. M.D.      133:13-134:02          Overrule   Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence    Plaintiff adopts and incorporates his response to the Defendants' objections
                     05/02/2016          beginning with "you                 regarding Bard s conduct related to the Recovery Filter. Irrelevant and any       stated at Row 2 as though fully set forth herein. The witness was paid by Bard to
                                               clearly"                      probative value outweighed by prejudicial effect, particularly with Plaintiff s   perform a study he is being questioned about (14:11-14; 110:6-24); Ex. 209 (Dr.
                                                                             punitive damages claim dismissed.                                                 Asch's published article discloses research was supported by Bard)). The testimony
                                                                                                                                                               realates the design of the Bard filters and the qualifications of Dr Asch

   PL AFFIRM     Asch, Murray R. M.D.       136:21-136:22         Overrule   Rule 601, 602 and 612 - the witness does not have personal knowledge of the       There is an error in the citation the Documents is designated at 135:21-135:22. It
                     05/02/2016                                              document. This is an internal Bard document that the witness has not seen.        refers to the description of the witness' research study that Bard included in its
                                                                                                                                                               Bard's 510(k) submission to the FDA and asks the author if Bard has accurately
                                                                                                                                                               represented the study to the FDA. The witness has knowledge of the study he
                                                                                                                                                               performed for Bard, its purpose and limitations and is well qualified to comment
                                                                                                                                                                                                                                                       Filed 05/03/21




                                                                                                                                                               on whether the document is accurate.

   PL AFFIRM     Asch, Murray R. M.D.       137:05-137:14         Overrule   Rule 601, 602 and 612 - the witness does not have personal knowledge of the       It refers to the description of the witness' research study that Bard included in its
                     05/02/2016                                              document. This is an internal Bard document that the witness has not seen.        Bard's 510(k) submission to the FDA and asks the author if Bard has accurately
                                                                                                                                                               represented the study to the FDA. The witness has knowledge of the study he
                                                                                                                                                               performed for Bard, its purpose and limitations and is well qualified to comment
                                                                                                                                                               on whether the document is accurate
   PL AFFIRM     Asch, Murray R. M.D.           137:20            Overrule   Rule 601, 602 and 612 - the witness does not have personal knowledge of the       It refers to the description of the witness' research study that Bard included in its
                     05/02/2016                                              document. This is an internal Bard document that the witness has not seen.        Bard's 510(k) submission to the FDA and asks the author if Bard has accurately
                                                                                                                                                               represented the study to the FDA. The witness has knowledge of the study he
                                                                                                                                                               performed for Bard, its purpose and limitations and is well qualified to comment
                                                                                                                                                               on whether the document is accurate
   PL AFFIRM     Asch, Murray R. M.D.       137:22-138:08         Overrule   Rule 601, 602 and 612 - the witness does not have personal knowledge of the       It refers to the description of the witness' research study that Bard included in its
                                                                                                                                                                                                                                                       Page 12 of 288




                     05/02/2016                                              document. This is an internal Bard document that the witness has not seen.        Bard's 510(k) submission to the FDA and asks the author if Bard has accurately
                                                                                                                                                               represented the study to the FDA. The witness has knowledge of the study he
                                                                                                                                                               performed for Bard, its purpose and limitations and is well qualified to comment
                                                                                                                                                               on whether the document is accurate. The testimony does not violate the court's
                                                                                                                                                               ruling. It is deiscussion of what was written in the 510(k) submission before
                                                                                                                                                               marketing of the filter and does not mention cephalad migration deaths caused by
                                                                                                                                                               the Recovery filter.


Asch 5.2.16                                                                                                                                                                                                                                      11
  DESIGNEE       DEPONENT               DESIGNATIONS            RULING     OBJECTION                                                                            RESPONSES TO OBJECTIONS
  PL AFFIRM   Asch, Murray R. M.D.        138:10-138:11         Overrule   Rule 601, 602 and 612 - the witness does not have personal knowledge of the          It refers to the description of the witness' research study that Bard included in its
                  05/02/2016                                               document. This is an internal Bard document that the witness has not seen.           Bard's 510(k) submission to the FDA and asks the author if Bard has accurately
                                                                                                                                                                represented the study to the FDA. The witness has knowledge of the study he
                                                                                                                                                                performed for Bard, its purpose and limitations and is well qualified to comment
                                                                                                                                                                on whether the document is accurate
  PL AFFIRM   Asch, Murray R. M.D.        138:13-138:16         Overrule   Rule 601, 602 and 612 - the witness does not have personal knowledge of the          It refers to description of the witness' research study that Bard included in its
                  05/02/2016                                               document. This is an internal Bard document that the witness has not seen.           Bard's 510(k) submission to the FDA and asks the author if Bard has accurately
                                                                                                                                                                represented the study to the FDA. The witness has knowledge of the study he
                                                                                                                                                                performed for Bard, its purpose and limitations and is well qualified to comment
                                                                                                                                                                on whether the document is accurate
  PL AFFIRM   Asch, Murray R. M.D.       139:10-140:05          Overrule   Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence       Plaintiff adopts and incorporates his response to the Defendants' objections
                  05/02/2016           beginning with "we                  regarding Bard s conduct related to the Recovery Filter. Irrelevant and any          stated at Row 2 as though fully set forth herein. The witness was paid by Bard to
                                            have:…"                        probative value outweighed by prejudicial effect, particularly with Plaintiff s      perform a study he is being questioned about (14:11-14; 110:6-24); Ex. 209 (Dr.
                                                                           punitive damages claim dismissed.                                                    Asch's published article discloses research was supported by Bard)). The testimony
                                                                                                                                                                concerns perforation. Perforation is certainly at issue in this case and evidence of
                                                                                                                                                                the issues related to migration are relevant to assess all the risks posed by the
                                                                                                                                                                design in evaluating whether it was unreasonably dangerous and whether Bard
                                                                                                                                                                acted negligently. See Report of Dr. Hull.

  PL AFFIRM   Asch, Murray R. M.D.        142:05-142:09         Sustain    Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence       Plaintiff adopts and incorporates his response to the Defendants' objections
                  05/02/2016         beginning with "wouldn't              regarding Bard s conduct related to the Recovery Filter. Irrelevant and any          stated at Row 2 as though fully set forth herein. The witness was paid by Bard to
                                               you"                        probative value outweighed by prejudicial effect, particularly with Plaintiff s      perform a study he is being questioned about (14:11-14; 110:6-24); Ex. 209 (Dr.
                                                                           punitive damages claim dismissed.                                                    Asch's published article discloses research was supported by Bard)). The testimony
                                                                                                                                                                realates the findings by Dr Asch
                                                                                                                                                                                                                                                        Case 3:19-cv-01701-MO




  PL AFFIRM   Asch, Murray R. M.D.        142:11-142:13         Sustain    Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence       Plaintiff adopts and incorporates his response to the Defendants' objections
                  05/02/2016                                               regarding Bard s conduct related to the Recovery Filter. Irrelevant and any          stated at Row 2 as though fully set forth herein. The witness was paid by Bard to
                                                                           probative value outweighed by prejudicial effect, particularly with Plaintiff s      perform a study he is being questioned about (14:11-14; 110:6-24); Ex. 209 (Dr.
                                                                           punitive damages claim dismissed.                                                    Asch's published article discloses research was supported by Bard)). The testimony
                                                                                                                                                                realates the findings by Dr Asch
  PL AFFIRM   Asch, Murray R. M.D.        145:12-145:15         Sustain    Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence       Plaintiff adopts and incorporates his response to the Defendants' objections
                  05/02/2016                                               regarding Bard s conduct related to the Recovery Filter. Irrelevant and any          stated at Row 2 as though fully set forth herein. The witness was paid by Bard to
                                                                           probative value outweighed by prejudicial effect, particularly with Plaintiff s      perform a study he is being questioned about (14:11-14; 110:6-24); Ex. 209 (Dr.
                                                                           punitive damages claim dismissed.                                                    Asch's published article discloses research was supported by Bard)). The testimony
                                                                                                                                                                concerns perforation. Perforation is certainly at issue in this case.

  PL AFFIRM   Asch, Murray R. M.D.        145:22-146:01         Sustain    Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence       Plaintiff adopts and incorporates his response to the Defendants' objections
                  05/02/2016                                               regarding Bard s conduct related to the Recovery Filter. Irrelevant and any          stated at Row 2 as though fully set forth herein. The witness was paid by Bard to
                                                                                                                                                                                                                                                        Document 181




                                                                           probative value outweighed by prejudicial effect, particularly with Plaintiff s      perform a study he is being questioned about (14:11-14; 110:6-24); Ex. 209 (Dr.
                                                                           punitive damages claim dismissed.                                                    Asch's published article discloses research was supported by Bard)). The testimony
                                                                                                                                                                concerns perforation. Perforation is certainly at issue in this case.

  PL AFFIRM   Asch, Murray R. M.D.        146:20-147:02         Sustain    Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence     Plaintiff adopts and incorporates his response to the Defendants' objections
                  05/02/2016                                               regarding Bard s conduct related to the Recovery Filter. Irrelevant and any        stated at Row 2 as though fully set forth herein. The witness was paid by Bard to
                                                                           probative value outweighed by prejudicial effect, particularly with Plaintiff s    perform a study he is being questioned about (14:11-14; 110:6-24); Ex. 209 (Dr.
                                                                           punitive damages claim dismissed.                                                  Asch's published article discloses research was supported by Bard)). The testimony
                                                                                                                                                              realates the findings by Dr Asch
  PL AFFIRM   Asch, Murray R. M.D.           147 04             Sustain    Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence     Plaintiff adopts and incorporates his response to the Defendants' objections
                  05/02/2016         Ending with "Absolutely"              regarding Bard s conduct related to the Recovery Filter. Irrelevant and any        stated at Row 2 as though fully set forth herein. The witness was paid by Bard to
                                                                                                                                                                                                                                                        Filed 05/03/21




                                                                           probative value outweighed by prejudicial effect, particularly with Plaintiff s    perform a study he is being questioned about (14:11-14; 110:6-24); Ex. 209 (Dr.
                                                                           punitive damages claim dismissed.                                                  Asch's published article discloses research was supported by Bard)). The testimony
                                                                                                                                                              realates the findings by Dr Asch
  PL AFFIRM   Asch, Murray R. M.D.        150:10-150:20         Sustain    Lacks foundation. Rule 701. Testimony is expert opinion by a lay witness. Rules    Plaintiff adopts and incorporates his response to the Defendants' objections
                  05/02/2016                                               401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence regarding stated at Row 2 as though fully set forth herein. The witness was paid by Bard to
                                                                           Bard s conduct related to the Recovery Filter. Irrelevant and any probative value perform a study he is being questioned about (14:11-14; 110:6-24); Ex. 209 (Dr.
                                                                           outweighed by prejudicial effect, particularly with Plaintiff s punitive damages   Asch's published article discloses research was supported by Bard)). The testimony
                                                                           claim dismissed.                                                                   also concerns migration and fracture. Fracture is certainly at issue in this case and
                                                                                                                                                              evidence of the issues related to migration are relevant to assess all the risks
                                                                                                                                                              posed by the design in evaluating whether it was unreasonably dangerous and
                                                                                                                                                              whether Bard acted negligently. See Report of Dr. Hull.

  PL AFFIRM   Asch, Murray R. M.D.        160:17-161:04         Sustain    Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure       Plaintiff adopts and incorporates his response to the Defendants' objections
                                                                                                                                                                                                                                                        Page 13 of 288




                  05/02/2016                                               modes at issue; Irrelevant and any probative value outweighed by prejudicial         stated at Row 2 as though fully set forth herein. The witness was paid by Bard to
                                                                           effect, particularly with Plaintiff s punitive damages claim dismissed. Rules 401,   perform a study he is being questioned about (14:11-14; 110:6-24); Ex. 209 (Dr.
                                                                           402, 403 – Testimony relates to irrelevant and prejudicial evidence regarding        Asch's published article discloses research was supported by Bard)). The testimony
                                                                           Bard s conduct related to the Recovery Filter. Irrelevant and any probative value    also concerns mogration and fracture. Fracture is certainly at issue in this case and
                                                                           outweighed by prejudicial effect, particularly with Plaintiff s punitive damages     evidence of the issues related to migration are relevant to assess all the risks
                                                                           claim dismissed. Further , as Judge Campbell recognized in the MDL, what Dr. Asch    posed by the design in evaluating whether it was unreasonably dangerous and
                                                                           wants to share is not relevant.                                                      whether Bard acted negligently. See Report of Dr. Hull.


Asch 5.2.16                                                                                                                                                                                                                                       12
  DESIGNEE          DEPONENT              DESIGNATIONS            RULING     OBJECTION                                                                            RESPONSES TO OBJECTIONS
   PL AFFIRM     Asch, Murray R. M.D.       164:07-164:10         Sustain    Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure       Plaintiff adopts and incorporates his response to the Defendants' objections
                     05/02/2016         beginning with "I want"              modes at issue; Irrelevant and any probative value outweighed by prejudicial         stated at Row 2 as though fully set forth herein. The witness was paid by Bard to
                                                                             effect, particularly with Plaintiff s punitive damages claim dismissed. Rules 401,   perform a study he is being questioned about (14:11-14; 110:6-24); Ex. 209 (Dr.
                                                                             402, 403 – Testimony relates to irrelevant and prejudicial evidence regarding        Asch's published article discloses research was supported by Bard)). The testimony
                                                                             Bard s conduct related to the Recovery Filter. What Dr. Asdch wants to share with    realates the findings by Dr. Asch.
                                                                             the jury is not relevant. As a witness, his role is to answer the questions posed.

   PL AFFIRM     Asch, Murray R. M.D.       164:12-165:24         Sustain    Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure       Plaintiff adopts and incorporates his response to the Defendants' objections
                     05/02/2016                                              modes at issue; Irrelevant and any probative value outweighed by prejudicial         stated at Row 2 as though fully set forth herein. The witness was paid by Bard to
                                                                             effect, particularly with Plaintiff s punitive damages claim dismissed. Rules 401,   perform a study he is being questioned about (14:11-14; 110:6-24); Ex. 209 (Dr.
                                                                             402, 403 – Testimony relates to irrelevant and prejudicial evidence regarding        Asch's published article discloses research was supported by Bard)). The testimony
                                                                             Bard s conduct related to the Recovery Filter. What Dr. Asch wants to share with     realates the findings by Dr. Asch.
                                                                             the jury is not relevant. As a witness, his role is to answer the questions posed.

 DEF COUNTER     Asch, Murray R. M.D.       168:18-168:22         Overrule   FRE 602 & lack of foundation: see 71:11-13 - witness has not reviewed this
                     05/02/2016                                              document)
 DEF COUNTER     Asch, Murray R. M.D.       169:03-169:10         Overrule   FRE 602 & lack of foundation: see 71:11-13 - witness has not reviewed this
                     05/02/2016                                              document and has no basis to testify as to what Bard told the FDA)
 DEF COUNTER     Asch, Murray R. M.D.       169:19-169:22         Overrule   FRE 602 & lack of foundation: see 71:11-13 - witness has not reviewed this
                     05/02/2016                                              document and has no basis to state what the FDA was advised of)
 DEF COUNTER     Asch, Murray R. M.D.       ϭϳϬ͗ϭϭͲϭϳϭ͗Ϯϰ         Sustain    FRE 611(b): beyond the scope of direct examination; 170:18-171:21: counsel is
                     05/02/2016            ends at "do not".                 reading from document that witness does not recall seeing (171:22-24): hearsay;
                                                                             lack of personal knowledge; FRE 602; FRE 401, 402 & 403.

 DEF COUNTER     Asch, Murray R. M.D.       ϭϳϯ͗ϬϳͲϭϳϰ͗ϬϮ         Sustain    FRE 611(b): beyond the scope of direct examination; counsel is reading from
                                                                                                                                                                                                                                                       Case 3:19-cv-01701-MO




                     05/02/2016             end at "Asch"                    document that witness has no personal knoweldge of: hearsay; lack of personal
                                                                             knowledge FRE 602 FRE 401 402 & 403
 DEF COUNTER     Asch, Murray R. M.D.       174:09-174:13         Sustain    FRE 611(b): beyond the scope of direct examination; counsel is reading from
                     05/02/2016                                              document that witness has no personal knoweldge of: hearsay; lack of personal
                                                                             knowledge FRE 602 FRE 401 402 & 403
 DEF COUNTER     Asch, Murray R. M.D.       175:05-175:18         Sustain    FRE 611(b): beyond the scope of direct examination
                     05/02/2016
 DEF COUNTER     Asch, Murray R. M.D.       176:03-176:05         Sustain    FRE 611(b): beyond the scope of direct examination; counsel is reading from
                     05/02/2016                                              document that witness has no personal knoweldge of (see 175:8-13): hearsay; lack
                                                                             of personal knowledge FRE 602 FRE 401 402 & 403
 DEF COUNTER     Asch, Murray R. M.D.       176:09-176:18         Sustain    FRE 611(b): beyond the scope of direct examination; counsel is reading from
                     05/02/2016                                              document that witness has no personal knoweldge of (see 175:8-13): hearsay; lack
                                                                                                                                                                                                                                                       Document 181




                                                                             of personal knowledge; FRE 602; FRE 401, 402 & 403; optional completeness: add
                                                                             176:19-177 6
 PL COUNTER TO   Asch, Murray R. M.D.       176:19-177:06
    COUNTER          05/02/2016
  DEF COUNTER    Asch, Murray R. M.D.       ϭϳϴ͗ϬϮͲϭϳϴ͗ϭϴ         Sustain    178:2-10: FRE 701: opinion testimony by lay witness
                     05/02/2016             begin at "You"
 DEF COUNTER     Asch, Murray R. M.D.          178:23             Overrule   optional completeness: add 178:21 which was part of the question
                     05/02/2016
 DEF COUNTER     Asch, Murray R. M.D.       182:13-182:14
                     05/02/2016
 DEF COUNTER     Asch, Murray R. M.D.       182:23-183:11
                                                                                                                                                                                                                                                       Filed 05/03/21




                     05/02/2016
 DEF COUNTER     Asch, Murray R. M.D.      ϭϴϰ͗ϬϳͲϭϴϰ͗ϭϱ
                     05/02/2016          subject to objection
 DEF COUNTER     Asch, Murray R. M.D.      184:21-185:04          Overrule   FRE 602 & lack of foundation: see 71:11-13 - witness has not reviewed this
                     05/02/2016          subject to objection                document and has no basis to state what was in Bard's submission to the FDA)
                                        Redact 185:21-"and/or
                                               death "
 DEF COUNTER     Asch, Murray R. M.D.      ϭϴϱ͗ϭϮͲϭϴϲ͗ϭϰ          Sustain    FRE 611(b): beyond the scope of direct examination; 185:16-23: counsel is reading
                     05/02/2016          subject to objection                from document that witness does not recall seeing (185:24-186:2): hearsay; lack
                                                                             of personal knowledge; FRE 602; FRE 401, 402 & 403; 186:11-14: counsel is
                                                                             testiying and witness is agreeing without personal knowledge: lack of personal
                                                                             knowledge FRE 602
 DEF COUNTER     Asch, Murray R. M.D.       187:02-187:04         Sustain    FRE 611(b): beyond the scope of direct examination; counsel is testiying and
                                                                                                                                                                                                                                                       Page 14 of 288




                     05/02/2016                                              witness is agreeing without personal knowledge: lack of personal knowledge; FRE
                                                                             602 hearsay
   PL AFFIRM     Asch, Murray R. M.D.      191:14-191:24          Overrule   No exhibit marked. 401, 402 and 403. Witness is testifying about a document that The document will be admitted in evidence at the time of trial.
                     05/02/2016          beginning with "you                 is not admitted in evidence.
                                               would"
 DEF COUNTER     Asch, Murray R. M.D.      193:15-193:17          Overrule   FRE 701: opinion testimony by lay witness; FRE 401, 402 & 403: whether another
                     05/02/2016                                              manufacturer's filter has complications is not relevant.
 DEF COUNTER     Asch, Murray R. M.D.       196:04-197:04
                     05/02/2016
Asch 5.2.16                                                                                                                                                                                                                                      13
  DESIGNEE          DEPONENT            DESIGNATIONS           RULING     OBJECTION                                                                            RESPONSES TO OBJECTIONS
 DEF COUNTER     Asch, Murray R. M.D.     ϭϵϳ͗ϭϴͲϭϵϳ͗ϮϮ        Overrule   FRE 701: opinion testimony by lay witness; FRE 401, 402 & 403
                     05/02/2016         subject to objection
 PL COUNTER TO   Asch, Murray R. M.D.     199:24-200:10        Sustain    This designation violates the Court's ruling on the MILs involving Recovery          This is the same testimony Judge Campbell permitted in the Jones trial in
    COUNTER          05/02/2016                                           migration deaths.                                                                    response to Bard's soliciting testimony from the witness that he continued to use
                                                                                                                                                               the Recovery filter after performing his study. (See 106:03-106:13, herein and
                                                                                                                                                               bench conference from Jones transcript 326:01-330:03 and subsequent testimony
                                                                                                                                                               from 330:06-342:08)
 PL COUNTER TO   Asch, Murray R. M.D.     200:12-200:13
    COUNTER          05/02/2016
 PL COUNTER TO   Asch, Murray R. M.D.     200:21-201:05
    COUNTER          05/02/2016         beginning with "At"
    PL AFFIRM    Asch, Murray R. M.D.     201:18-202:07        Sustain    401, 402, 403. The doctor's "feelings" are not relevant.                             Plaintiff adopts and incorporates his response to the Defendants' objections
                     05/02/2016                                                                                                                                stated at Row 2 as though fully set forth herein. The witness was paid by Bard to
                                                                                                                                                               perform a study he is being questioned about (14:11-14; 110:6-24); Ex. 209 (Dr.
                                                                                                                                                               Asch's published article discloses research was supported by Bard)). The testimony
                                                                                                                                                               realates the Dr. Asch's experience with Bard.

   PL AFFIRM     Asch, Murray R. M.D.     202:09-202:11        Sustain    No exhibit marked. 401, 402 and 403. Witness is testifying about a document that Plaintiff adopts and incorporates his response to the Defendants' objections
                     05/02/2016                                           is not admitted in evidence.                                                     stated at Row 2 as though fully set forth herein. The witness was paid by Bard to
                                                                                                                                                           perform a study he is being questioned about (14:11-14; 110:6-24); Ex. 209 (Dr.
                                                                                                                                                           Asch's published article discloses research was supported by Bard)). The testimony
                                                                                                                                                           realates the Dr. Asch's experience with Bard and the Bard filters

 PL COUNTER TO   Asch, Murray R. M.D.     206:17-208:01
                                                                                                                                                                                                                                                       Case 3:19-cv-01701-MO




    COUNTER          05/02/2016
    PL AFFIRM    Asch, Murray R. M.D.     208:13-208:21        Sustain    Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure       Plaintiff adopts and incorporates his response to the Defendants' objections
                     05/02/2016                                           modes at issue; Irrelevant and any probative value outweighed by prejudicial         stated at Row 2 as though fully set forth herein. The witness was paid by Bard to
                                                                          effect, particularly with Plaintiff s punitive damages claim dismissed. Rules 401,   perform a study he is being questioned about (14:11-14; 110:6-24); Ex. 209 (Dr.
                                                                          402, 403 – Testimony relates to irrelevant and prejudicial evidence regarding        Asch's published article discloses research was supported by Bard)). The testimony
                                                                          Bard s conduct related to the Recovery Filter.                                       also concerns migration and fracture. Fracture is certainly at issue in this case and
                                                                                                                                                               evidence of the issues related to migration are relevant to assess all the risks
                                                                                                                                                               posed by the design in evaluating whether it was unreasonably dangerous and
                                                                                                                                                               whether Bard acted negligently. See Report of Dr. Hull.

   PL AFFIRM     Asch, Murray R. M.D.     208:23-209:18        Sustain    Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure       Plaintiff adopts and incorporates his response to the Defendants' objections
                     05/02/2016                                           modes at issue; Irrelevant and any probative value outweighed by prejudicial         stated at Row 2 as though fully set forth herein. The witness was paid by Bard to
                                                                          effect, particularly with Plaintiff s punitive damages claim dismissed. Rules 401,   perform a study he is being questioned about (14:11-14; 110:6-24); Ex. 209 (Dr.
                                                                                                                                                                                                                                                       Document 181




                                                                          402, 403 – Testimony relates to irrelevant and prejudicial evidence regarding        Asch's published article discloses research was supported by Bard)). The testimony
                                                                          Bard s conduct related to the Recovery Filter.                                       also concerns migration and fracture. Fracture is certainly at issue in this case and
                                                                                                                                                               evidence of the issues related to migration are relevant to assess all the risks
                                                                                                                                                               posed by the design in evaluating whether it was unreasonably dangerous and
                                                                                                                                                               whether Bard acted negligently. See Report of Dr. Hull.

   PL AFFIRM     Asch, Murray R. M.D.     210:02-210:16        Sustain    Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure      The testimony goes toward the relationship between Bard, its employees, and Dr.
                     05/02/2016                                           mode at issue; Irrelevant and any probative value outweighed by prejudicial          Asch. The testimony futher goes toward the credibility of Bards' employees when
                                                                          effect, particularly with Plaintiff s punitive damages claim dismissed.              testifying about Dr. Asch.

   PL AFFIRM     Asch, Murray R. M.D.     210:23-210:24        Sustain    Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure      The testimony goes toward the relationship between Bard, its employees, and Dr.
                                                                                                                                                                                                                                                       Filed 05/03/21




                     05/02/2016                                           mode at issue; Irrelevant and any probative value outweighed by prejudicial          Asch. The testimony futher goes toward the credibility of Bards' employees when
                                                                          effect, particularly with Plaintiff s punitive damages claim dismissed.              testifying about Dr. Asch.

   PL AFFIRM     Asch, Murray R. M.D.     211:02-211:04        Sustain    Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure      The testimony goes toward the relationship between Bard, its employees, and Dr.
                     05/02/2016                                           mode at issue; Irrelevant and any probative value outweighed by prejudicial          Asch. The testimony futher goes toward the credibility of Bards' employees when
                                                                          effect, particularly with Plaintiff s punitive damages claim dismissed.              testifying about Dr. Asch.
                                                                                                                                                                                                                                                       Page 15 of 288




Asch 5.2.16                                                                                                                                                                                                                                      14
  DESIGNEE     DEPONENT         DESIGNATIONS             RULING    OBJECTION                                              RESPONSES TO OBJECTIONS
  DEF AFFIRM   Asch, Murray      300:16-300:24
                05/16/2018      stop after “filter”
  DEF AFFIRM   Asch, Murray      301:01-301:05
                05/16/2018
  DEF AFFIRM   Asch, Murray       302:17-307:15
               05/16/2018
  DEF AFFIRM   Asch, Murray           307:19
               05/16/2018
  DEF AFFIRM   Asch, Murray       307:24-308:23
                05/16/2018
  DEF AFFIRM   Asch, Murray          308:24
               05/16/2018         stop after 557
  DEF AFFIRM   Asch, Murray       309:04-311:25
                05/16/2018
  DEF AFFIRM   Asch, Murray      312:03-314:05
               05/16/2018     start with “Do you…”
  DEF AFFIRM   Asch, Murray      314:10-319:18
                05/16/2018
  DEF AFFIRM   Asch, Murray       320:07-322:03
               05/16/2018
  DEF AFFIRM   Asch, Murray       322:10-325:19
               05/16/2018
  PL COUNTER   Asch, Murray       330:06-331:04          Sustain   Rules 401, 402 and 403. 330:18-22 Rule 801 - Hearsay   This is the same testimony Judge Campbell permitted in the Jones trial in
                05/16/2018                                                                                                response to Bard's soliciting testimony from the witness that he continued to use
                                                                                                                                                                                                               Case 3:19-cv-01701-MO




                                                                                                                          the Recovery filter after performing his study. (See bench conference from Jones
                                                                                                                          transcript 326:01-330:03 and subsequent testimony from 330:06-342:08).

  PL COUNTER   Asch, Murray       331:15-333:02          Sustain   Rules 401, 402 and 403. 330:18-22 Rule 801 - Hearsay   This is the same testimony Judge Campbell permitted in the Jones trial in response
               05/16/2018                                                                                                 to Bard's soliciting testimony from the witness that he continued to use the
                                                                                                                          Recovery filter after performing his study. (See bench conference from Jones
                                                                                                                          transcript 326:01-330:03 and subsequent testimony from 330:06-342:08).

  PL COUNTER   Asch, Murray       333:03-333:03
                05/16/2018       “Display Exhibit”
  PL COUNTER   Asch, Murray       333:06-333:17
                05/16/2018
  PL COUNTER   Asch, Murray       333:20-334:08
                                                                                                                                                                                                               Document 181




                05/16/2018
  PL COUNTER   Asch, Murray       334:20-335:12
                05/16/2018
  PL COUNTER   Asch, Murray       335:17-335:19
                05/16/2018    Starting with “This is”:
  PL COUNTER   Asch, Murray       337:10-337:21
               05/16/2018
  PL COUNTER   Asch, Murray      337:24-337:25
                05/16/2018    “Display Exhibit” only
  PL COUNTER   Asch, Murray      338:02-338:14
                05/16/2018
  PL COUNTER   Asch, Murray       338:21-340:12
                                                                                                                                                                                                               Filed 05/03/21




                05/16/2018
  PL COUNTER   Asch, Murray       340:20-341:05
                05/16/2018
                                                                                                                                                                                                               Page 16 of 288




Asch 5.16.18                                                                                                                                                                                             15
  DESIGNEE       DEPONENT         DESIGNATIONS          RULING     OBJECTION                                                                              RESPONSES TO OBJECTIONS
   PL AFFIRM     Baird, Brett        10:09-10:10
                 06/09/2016
   PL AFFIRM     Baird, Brett        10:16-10:22
                 06/09/2016
  DEF COUNTER    Baird, Brett        10:23-11:05
                 06/09/2016
   PL AFFIRM     Baird, Brett        11:06-11:11
                 06/09/2016     beginning "and when…"
 PL COUNTER TO   Baird, Brett        34:01-34:11
    COUNTER      06/09/2016
 PL COUNTER TO   Baird, Brett        35:18-35:25
    COUNTER      06/09/2016
 PL COUNTER TO   Baird, Brett        36:03-36:12
    COUNTER      06/09/2016
    PL AFFIRM    Baird, Brett        41:06-42:06
                 06/09/2016      beginning "So and…"
   PL AFFIRM     Baird, Brett        46:11-47:09
                 06/09/2016
  DEF COUNTER    Baird, Brett        47:10-47:17        Sustain    Objection: relevance (FRE 401/402).
                 06/09/2016
   PL AFFIRM     Baird, Brett        63:24-64:04
                 06/09/2016
  DEF COUNTER    Baird, Brett        64:23-65:19        Sustain    Objection to lines 65:13 (beginning, 'when attorneys…')-15 ("…national TV") under
                 06/09/2016                                        FRE 402, 403 as irrelevant and because any probative value outweighed by the
                                                                                                                                                                                                                                                    Case 3:19-cv-01701-MO




                                                                   danger of prejudice, as discussed in Plaintiffs' omnibus Motion in Limine
                                                                   concerning lawyer advertising. Further, the testimony is non-responsive to the
                                                                   question asked
   PL AFFIRM     Baird, Brett        66:13-66:18        Overrule   The document does not pertain to the Eclipse filter, which is the filter at issue in The designated testimony lays the foundation for use of a relevant, admissible
                 06/09/2016                                        this case. Thus, any possible relevance, which is denied, is outweighed by           exhibit with the witness; it has no tendency to cause confusion or prejudice. Bard
                                                                   prejudicial effect.                                                                  chose to market the Eclipse filter using the 510(k) process which relied upon the
                                                                                                                                                        Recovery filter as the predicate. All G2 filter platform filters, including the Eclipse
                                                                                                                                                        trace their design history to the Recovery filter and the defects in the Eclipse
                                                                                                                                                        design only can be understood only in the context of the entire filter-line
                                                                                                                                                        development. Testimony is relevant and is not outweighed by any prejudicial

  DEF COUNTER    Baird, Brett        67:14-68:16
                 06/09/2016
                                                                                                                                                                                                                                                    Document 181




   PL AFFIRM     Baird, Brett       69:08-69:15         Overrule   Rules 401, 402, 403. The document does not pertain to the Eclipse filter, which is     The designated testimony lays the foundation for use of a relevant, admissible
                 06/09/2016      beginning "So lets."              the filter at issue in this case. Thus, any possible relevance, which is denied, is    exhibit with the witness; it has no tendency to cause confusion or prejudice. Bard
                                                                   outweighed by prejudicial effect.                                                      chose to market the Eclipse filter using the 510(k) process which relied upon the
                                                                                                                                                          Recovery filter as the predicate. All G2 filter platform filters, including the Eclipse
                                                                                                                                                          trace their design and marketing history and the defects in the Eclipse design only
                                                                                                                                                          can be understood in the context of the entire filter-line development. Testimony
                                                                                                                                                          is relevant and is not outweighed by any prejudicial effect.

   PL AFFIRM     Baird, Brett        70:03-71:07        Overrule   Rules 401, 402, 403. The document does not pertain to the Eclipse filter, which is     The designated testimony lays the foundation for use of a relevant, admissible
                 06/09/2016                                        the filter at issue in this case. Thus, any possible relevance, which is denied, is    exhibit with the witness; it has no tendency to cause confusion or prejudice. Bard
                                                                   outweighed by prejudicial effect.                                                      chose to market the Eclipse filter using the 510(k) process which relied upon the
                                                                                                                                                                                                                                                    Filed 05/03/21




                                                                                                                                                          Recovery filter as the predicate. All G2 filter platform filters, including the Eclipse
                                                                                                                                                          trace their design and marketing history and the defects in the Eclipse design only
                                                                                                                                                          can be understood in the context of the entire filter-line development. Testimony
                                                                                                                                                          is relevant and is not outweighed by any prejudicial effect.

   PL AFFIRM     Baird, Brett        72:16-73:12        Overrule   Rules 401, 402, 403. The document does not pertain to the Eclipse filter, which is     The testimony is relevant to consumer expectations; see generally Plaintiff's
                 06/09/2016                                        the filter at issue in this case. Thus, any possible relevance, which is denied, is    Response to Bard's MIL discussing the relevance of (and lack of prejudice in)
                                                                   outweighed by prejudicial effect.                                                      sales/marketing information about the Recovery Filter to consumer expectations
                                                                                                                                                          for the G2 family
  DEF COUNTER    Baird, Brett        73:15-73:24
                 06/09/2016
   PL AFFIRM     Baird, Brett        74:08-74:20        Overrule   Rules 401, 402, 403. The document does not pertain to the Eclipse filter, which is     See response to 72:16-73:12, above.
                 06/09/2016                                        the filter at issue in this case. Thus, any possible relevance, which is denied, is
                                                                                                                                                                                                                                                    Page 17 of 288




                                                                   outweighed by prejudicial effect.
  DEF COUNTER    Baird, Brett        75:08-75:16        Sustain    Objection to lines 14-16 under FRE 402, 403 as described in Plaintiffs' omnibus
                 06/09/2016                                        motion in limine seeking exclusion of evidence about lawyer advertising.

   PL AFFIRM     Baird, Brett        75:21-76:18
                 06/09/2016     beginning "you told…"




Baird 6.9.16                                                                                                                                                                                                                                  16
  DESIGNEE      DEPONENT       DESIGNATIONS    RULING    OBJECTION                                                                                  RESPONSES TO OBJECTIONS
   PL AFFIRM    Baird, Brett     77:15-78:11   Sustain   (78:1-78:11) Rules 601/602 & 612. Witness does not have personal knowledge of              FRE 601/602: The witness testified to his familiarity with Dr. Lynch in connection
                06/09/2016                               document. Witness was shown a document, was not familiar with it and testified             with Dr. Lynch's role as a key opinion leader for Bard's marketing activities (76 9-
                                                         that he/she does not have personal knowledge about it or the circumstances.                18; see also 46:11-47 9), for which the witness had responsibility (11:6-11). The
                                                         Rules 601/602 & 612. Lacks foundation, witness does not have personal                      witness has sufficient personal knowledge to answer all questions in the
                                                         knowledge of subject matter, calls for speculation by the witness. Rules 401, 402,         designated pages/lines here. See also, generally, Plaintiffs' Response to
                                                         403. The document does not pertain to the Eclipse filter, which is the filter at issue     Defendants' MIL regarding personal knowlege. FRE 612: to the extent the
                                                         in this case. Thus, any possible relevance, which is denied, is outweighed by              testimony involves a writing used to refresh recollection, Bard was provided a
                                                         prejudicial effect. Rules 401, 402, 403 – Testimony does not involve filter at issue       copy of that writing. Bard chose to market the Eclipse filter using the 510(k)
                                                         and/or failure mode at issue; Irrelevant and any probative value outweighed by             process which relied upon the Recovery filter as the predicate. The Eclipse filter
                                                         prejudicial effect, particularly with Plaintiff s punitive damages claim dismissed.        trace its design history to the Recovery filter and the defects in the Eclipse design
                                                                                                                                                    only can be understood only in the context of the entire filter-line development.
                                                                                                                                                    Testimony regarding theG2 filter s complications is relevant and is not outweighed
                                                                                                                                                    by any prejudicial effect. J The failure modes are relevant to the assessment of the
                                                                                                                                                    defects in the design of the filter whether a particular failure mode has occurred;
                                                                                                                                                    however, Mr. Peterson has experienced perforation, migration, tilt and
                                                                                                                                                    embedment. His filter is still implanted and he is at risk for fracture in the future.

  DEF COUNTER   Baird, Brett     78:12-78:13
                06/09/2016
   PL AFFIRM    Baird, Brett     78:25-79:03   Sustain   Rules 601/602 & 612. Witness does not have personal knowledge of document.                 FRE 601/602: The witness testified to his familiarity with Dr. Lynch in connection
                06/09/2016                               Witness was shown a document, was not familiar with it and testified that he/she           with Dr. Lynch's role as a key opinion leader for Bard's marketing activities (76 9-
                                                         does not have personal knowledge about it or the circumstances. Rules 601/602 &            18; see also 46:11-47 9), for which the witness had responsibility (11:6-11). The
                                                         612. Lacks foundation, witness does not have personal knowledge of subject                 witness has sufficient personal knowledge to answer all questions in the
                                                                                                                                                                                                                                             Case 3:19-cv-01701-MO




                                                         matter, calls for speculation by the witness. Rules 401, 402, 403. The document            designated pages/lines here. See also, generally, Plaintiffs' Response to
                                                         does not pertain to the Eclipse filter, which is the filter at issue in this case. Thus,   Defendants' MIL regarding personal knowlege. FRE 612: to the extent the
                                                         any possible relevance, which is denied, is outweighed by prejudicial effect. Rules        testimony involves a writing used to refresh recollection, Bard was provided a
                                                         401, 402, 403 – Testimony does not involve filter at issue and/or failure mode at          copy of that writing. Bard chose to market the Eclipse filter using the 510(k)
                                                         issue; Irrelevant and any probative value outweighed by prejudicial effect,                process which relied upon the Recovery filter as the predicate. The Eclipse filter
                                                         particularly with Plaintiff s punitive damages claim dismissed.                            trace its design history to the Recovery filter and the defects in the Eclipse design
                                                                                                                                                    only can be understood only in the context of the entire filter-line development.
                                                                                                                                                    Testimony regarding theG2 filter s complications is relevant and is not outweighed
                                                                                                                                                    by any prejudicial effect. J The failure modes are relevant to the assessment of the
                                                                                                                                                    defects in the design of the filter whether a particular failure mode has occurred;
                                                                                                                                                    however, Mr. Peterson has experienced perforation, migration, tilt and
                                                                                                                                                    embedment. His filter is still implanted and he is at risk for fracture in the future.
                                                                                                                                                                                                                                             Document 181




   PL AFFIRM    Baird, Brett     79:07-79:22   Sustain   Rules 601/602 & 612. Witness does not have personal knowledge of document.                 FRE 601/602: The witness testified to his familiarity with Dr. Lynch in connection
                06/09/2016                               Witness was shown a document, was not familiar with it and testified that he/she           with Dr. Lynch's role as a key opinion leader for Bard's marketing activities (76 9-
                                                         does not have personal knowledge about it or the circumstances. Rules 601/602 &            18; see also 46:11-47 9), for which the witness had responsibility (11:6-11). The
                                                         612. Lacks foundation, witness does not have personal knowledge of subject                 witness has sufficient personal knowledge to answer all questions in the
                                                         matter, calls for speculation by the witness. Rules 401, 402, 403. The document            designated pages/lines here. See also, generally, Plaintiffs' Response to
                                                         does not pertain to the Eclipse filter, which is the filter at issue in this case. Thus,   Defendants' MIL regarding personal knowlege. FRE 612: to the extent the
                                                         any possible relevance, which is denied, is outweighed by prejudicial effect. Rules        testimony involves a writing used to refresh recollection, Bard was provided a
                                                         401, 402, 403 – Testimony does not involve filter at issue and/or failure mode at          copy of that writing. Bard chose to market the Eclipse filter using the 510(k)
                                                         issue; Irrelevant and any probative value outweighed by prejudicial effect,                process which relied upon the Recovery filter as the predicate. The Eclipse filter
                                                         particularly with Plaintiff s punitive damages claim dismissed.                            trace its design history to the Recovery filter and the defects in the Eclipse design
                                                                                                                                                                                                                                             Filed 05/03/21




                                                                                                                                                    only can be understood only in the context of the entire filter-line development.
                                                                                                                                                    Testimony regarding theG2 filter s complications is relevant and is not outweighed
                                                                                                                                                    by any prejudicial effect. J The failure modes are relevant to the assessment of the
                                                                                                                                                    defects in the design of the filter whether a particular failure mode has occurred;
                                                                                                                                                    however, Mr. Peterson has experienced perforation, migration, tilt and
                                                                                                                                                    embedment. His filter is still implanted and he is at risk for fracture in the future.
                                                                                                                                                                                                                                             Page 18 of 288




Baird 6.9.16                                                                                                                                                                                                                           17
  DESIGNEE      DEPONENT       DESIGNATIONS          RULING    OBJECTION                                                                                  RESPONSES TO OBJECTIONS
   PL AFFIRM    Baird, Brett      79:23-80:14        Sustain   Rules 601/602 & 612. Witness does not have personal knowledge of document.                 FRE 601/602: The witness testified to his familiarity with Dr. Lynch in connection
                06/09/2016     beginning "if you…"             Witness was shown a document, was not familiar with it and testified that he/she           with Dr. Lynch's role as a key opinion leader for Bard's marketing activities (76 9-
                                 ending "…total                does not have personal knowledge about it or the circumstances. Rules 601/602 &            18; see also 46:11-47 9), for which the witness had responsibility (11:6-11). The
                                  complaints."                 612. Lacks foundation, witness does not have personal knowledge of subject                 witness has sufficient personal knowledge to answer all questions in the
                                                               matter, calls for speculation by the witness. Rules 401, 402, 403. The document            designated pages/lines here. See also, generally, Plaintiffs' Response to
                                                               does not pertain to the Eclipse filter, which is the filter at issue in this case. Thus,   Defendants' MIL regarding personal knowlege. FRE 612: to the extent the
                                                               any possible relevance, which is denied, is outweighed by prejudicial effect. Rules        testimony involves a writing used to refresh recollection, Bard was provided a
                                                               401, 402, 403 – Testimony does not involve filter at issue and/or failure mode at          copy of that writing. Bard chose to market the Eclipse filter using the 510(k)
                                                               issue; Irrelevant and any probative value outweighed by prejudicial effect,                process which relied upon the Recovery filter as the predicate. The Eclipse filter
                                                               particularly with Plaintiff s punitive damages claim dismissed.                            trace its design history to the Recovery filter and the defects in the Eclipse design
                                                                                                                                                          only can be understood only in the context of the entire filter-line development.
                                                                                                                                                          Testimony regarding theG2 filter s complications is relevant and is not outweighed
                                                                                                                                                          by any prejudicial effect. J The failure modes are relevant to the assessment of the
                                                                                                                                                          defects in the design of the filter whether a particular failure mode has occurred;
                                                                                                                                                          however, Mr. Peterson has experienced perforation, migration, tilt and
                                                                                                                                                          embedment. His filter is still implanted and he is at risk for fracture in the future.

  DEF COUNTER   Baird, Brett      80:14-80:18
                06/09/2016
   PL AFFIRM    Baird, Brett      80:25-81:11        Sustain   Rules 601/602 & 612. Witness does not have personal knowledge of document.                 FRE 601/602: The witness testified to his familiarity with Dr. Lynch in connection
                06/09/2016                                     Witness was shown a document, was not familiar with it and testified that he/she           with Dr. Lynch's role as a key opinion leader for Bard's marketing activities (76 9-
                                                               does not have personal knowledge about it or the circumstances. Rules 601/602 &            18; see also 46:11-47 9), for which the witness had responsibility (11:6-11). The
                                                               612. Lacks foundation, witness does not have personal knowledge of subject                 witness has sufficient personal knowledge to answer all questions in the
                                                                                                                                                                                                                                                   Case 3:19-cv-01701-MO




                                                               matter, calls for speculation by the witness. Rules 401, 402, 403. The document            designated pages/lines here. See also, generally, Plaintiffs' Response to
                                                               does not pertain to the Eclipse filter, which is the filter at issue in this case. Thus,   Defendants' MIL regarding personal knowlege. FRE 612: to the extent the
                                                               any possible relevance, which is denied, is outweighed by prejudicial effect. Rules        testimony involves a writing used to refresh recollection, Bard was provided a
                                                               401, 402, 403 – Testimony does not involve filter at issue and/or failure mode at          copy of that writing. Bard chose to market the Eclipse filter using the 510(k)
                                                               issue; Irrelevant and any probative value outweighed by prejudicial effect,                process which relied upon the Recovery filter as the predicate. The Eclipse filter
                                                               particularly with Plaintiff s punitive damages claim dismissed.                            trace its design history to the Recovery filter and the defects in the Eclipse design
                                                                                                                                                          only can be understood only in the context of the entire filter-line development.
                                                                                                                                                          Testimony regarding theG2 filter s complications is relevant and is not outweighed
                                                                                                                                                          by any prejudicial effect. J The failure modes are relevant to the assessment of the
                                                                                                                                                          defects in the design of the filter whether a particular failure mode has occurred;
                                                                                                                                                          however, Mr. Peterson has experienced perforation, migration, tilt and
                                                                                                                                                          embedment. His filter is still implanted and he is at risk for fracture in the future.
                                                                                                                                                                                                                                                   Document 181




   PL AFFIRM    Baird, Brett      82:04-82:18        Sustain   Rules 601/602 & 612. Lacks foundation, witness does not have personal                      FRE 601/602: The witness testified to his familiarity with Dr. Lynch in connection
                06/09/2016                                     knowledge of subject matter, calls for speculation by the witness. Rules 401, 402,         with Dr. Lynch's role as a key opinion leader for Bard's marketing activities (76 9-
                                                               403. Testimony regarding Sales/Marketing does not relate to the claims or causes           18; see also 46:11-47 9), for which the witness had responsibility (11:6-11). The
                                                               of action at issue in the case; Irrelevant and any probative value outweighed by           witness has sufficient personal knowledge to answer all questions in the
                                                               prejudicial effect. Rules 401, 402, and 403 – testimony concerns what physician            designated pages/lines here. See also, generally, Plaintiffs' Response to
                                                               would have wanted to know / would expect a manufacturer to tell him/her.                   Defendants' MIL regarding personal knowlege. FRE 612: to the extent the
                                                                                                                                                          testimony involves a writing used to refresh recollection, Bard was provided a
                                                                                                                                                          copy of that writing. Bard chose to market the Eclipse filter using the 510(k)
                                                                                                                                                          process which relied upon the Recovery filter as the predicate. The Eclipse filter
                                                                                                                                                          trace its design history to the Recovery filter and the defects in the Eclipse design
                                                                                                                                                                                                                                                   Filed 05/03/21




                                                                                                                                                          only can be understood only in the context of the entire filter-line development.
                                                                                                                                                          Testimony regarding theG2 filter s complications is relevant and is not outweighed
                                                                                                                                                          by any prejudicial effect. The failure modes are relevant to the assessment of the
                                                                                                                                                          defects in the design of the filter whether a particular failure mode has occurred;
                                                                                                                                                          however, Mr. Peterson has experienced perforation, migration, tilt and
                                                                                                                                                          embedment. His filter is still implanted and he is at risk for fracture in the future.

  DEF COUNTER   Baird, Brett      82:24-83:05        Sustain   FRE 611; question is improperly compound; FRE 602: question seeks speculation
                06/09/2016                                     outside witness's personal knowledge; FRE 402: whether witness personally ever
                                                               "thought about that" is irrelevant to any matter in issue.

  DEF COUNTER   Baird, Brett      83:08-84:05        Sustain   Answer is non-responsive. FRE 408: improper testimony about Bard's character
                                                                                                                                                                                                                                                   Page 19 of 288




                06/09/2016                                     for "vigilance" in order to prove action in conformity therewith. FRE 602: witness
                                                               lacks personal knowledge sufficient to testify that Bard was "vigilant" in capturing
                                                               complications (having just testified that the complaint process was outside the
                                                               scope of his experience in marketing), lacks foundation to testify about FDA
                                                               "threshholds" or that Bard "abides by" FDA threshholds, and lacks foundation to
                                                               testify about what doctors have access to or know.



Baird 6.9.16                                                                                                                                                                                                                                 18
  DESIGNEE      DEPONENT       DESIGNATIONS           RULING     OBJECTION                                                                           RESPONSES TO OBJECTIONS
   PL AFFIRM    Baird, Brett      91:25-92:17         Overrule   (92:9-92:17) Rules 401, 402 & 403. Irrelevant and Unfairly prejudicial. Rules       FRE 401/402/403: The testimony is relevant to consumer expectations; see
                06/09/2016                                       801/802. Testimony is hearsay.                                                      generally Plaintiffs' Response to Bard's MIL discussing the relevance of (and lack of
                                                                                                                                                     prejudice in) sales/marketing information about the Recovery Filter to consumer
                                                                                                                                                     expectations for the G2 family. Testimony regarding theG2 filter s complications
                                                                                                                                                     is relevant and is not outweighed by any prejudicial effect. The complications and
                                                                                                                                                     Bards' knowledge of the complicatoins are relevant to the Plaintiff's claims. FRE
                                                                                                                                                     801/802: None of the questions or answers in this designation are hearsay under
                                                                                                                                                     FRE 801(c) because none is an out-of-court statement offered to prove the truth
                                                                                                                                                     of the matter asserted; further, even if interpreted as hearsay, the statements
                                                                                                                                                     made by Bard employees about matters within the scope of their employment are
                                                                                                                                                     non-hearsay under FRE 801(d)(2)(D).
   PL AFFIRM    Baird, Brett      92:21-92:25         Overrule   Rules 601/602 & 612. Lacks foundation, witness does not have personal               FRE 401/402/403: The testimony is relevant to consumer expectations; see
                06/09/2016                                       knowledge of subject matter, calls for speculation by the witness. Rules 401, 402   generally Plaintiffs' Response to Bard's MIL discussing the relevance of (and lack of
                                                                 & 403. Irrelevant and Unfairly prejudicial. Rules 801/802. Testimony is hearsay.    prejudice in) sales/marketing information about the Recovery Filter to consumer
                                                                                                                                                     expectations for the G2 family. Testimony regarding theG2 filter s complications
                                                                                                                                                     is relevant and is not outweighed by any prejudicial effect. The complications and
                                                                                                                                                     Bards' knowledge of the complicatoins are relevant to the Plaintiff's claims. FRE
                                                                                                                                                     801/802: None of the questions or answers in this designation are hearsay under
                                                                                                                                                     FRE 801(c) because none is an out-of-court statement offered to prove the truth
                                                                                                                                                     of the matter asserted; further, even if interpreted as hearsay, the statements
                                                                                                                                                     made by Bard employees about matters within the scope of their employment are
                                                                                                                                                     non-hearsay under FRE 801(d)(2)(D).
                                                                                                                                                                                                                                             Case 3:19-cv-01701-MO




  DEF COUNTER   Baird, Brett      93:01-93:07
                06/09/2016
   PL AFFIRM    Baird, Brett      93:08-93:25         Overrule   (93:13-93:25) Rules 801/802. Document contains hearsay; testimony is hearsay.       FRE 801/802: None of the questions or answers in this designation are hearsay
                06/09/2016     beginning "nothing                                                                                                    under FRE 801(c) because none is an out-of-court statement offered to prove the
                                   specific…"                                                                                                        truth of the matter asserted; further, even if interpreted as hearsay, the
                                                                                                                                                     statements made by Bard employees about matters within the scope of their
                                                                                                                                                     employment are non-hearsay under FRE 801(d)(2)(D).

   PL AFFIRM    Baird, Brett      94:24-95:06         Overrule   Rules 801/802. Document contains hearsay; testimony is hearsay.                     FRE 801/802: None of the questions or answers in this designation are hearsay
                06/09/2016                                                                                                                           under FRE 801(c) because none is an out-of-court statement offered to prove the
                                                                                                                                                     truth of the matter asserted; further, even if interpreted as hearsay, the
                                                                                                                                                     statements made by Bard employees about matters within the scope of their
                                                                                                                                                                                                                                             Document 181




                                                                                                                                                     employment are non-hearsay under FRE 801(d)(2)(D).

   PL AFFIRM    Baird, Brett      95:23-96:02         Overrule   Rules 801/802. Document contains hearsay; testimony is hearsay.                     FRE 801/802: None of the questions or answers in this designation are hearsay
                06/09/2016     beginning "this is…"                                                                                                  under FRE 801(c) because none is an out-of-court statement offered to prove the
                                                                                                                                                     truth of the matter asserted; further, even if interpreted as hearsay, the
                                                                                                                                                     statements made by Bard employees about matters within the scope of their
                                                                                                                                                     employment are non-hearsay under FRE 801(d)(2)(D).

   PL AFFIRM    Baird, Brett      96:24-97:05         Overrule   Rules 801/802. Document contains hearsay; testimony is hearsay.                     FRE 801/802: None of the questions or answers in this designation are hearsay
                06/09/2016                                                                                                                           under FRE 801(c) because none is an out-of-court statement offered to prove the
                                                                                                                                                     truth of the matter asserted; further, even if interpreted as hearsay, the
                                                                                                                                                     statements made by Bard employees about matters within the scope of their
                                                                                                                                                                                                                                             Filed 05/03/21




                                                                                                                                                     employment are non-hearsay under FRE 801(d)(2)(D).

  DEF COUNTER   Baird, Brett      97:06-97:15
                06/09/2016
   PL AFFIRM    Baird, Brett      97:25-98:04         Overrule   Rules 801/802. Document contains hearsay; testimony is hearsay. Rules 401, 402      FRE 801/802: None of the questions or answers in this designation are hearsay
                06/09/2016                                       & 403. Irrelevant and Unfairly prejudicial.                                         under FRE 801(c) because none is an out-of-court statement offered to prove the
                                                                                                                                                     truth of the matter asserted; further, even if interpreted as hearsay, the
                                                                                                                                                     statements made by Bard employees about matters within the scope of their
                                                                                                                                                     employment are non-hearsay under FRE 801(d)(2)(D).

  DEF COUNTER   Baird, Brett     101:06-101:08        Sustain    FRE 402/403: Testimony regarding lawyer advertising is irrelevant and prejudicial
                06/09/2016                                       for the reasons discussed in Plaintiff's omnibus motion in limine.
                                                                                                                                                                                                                                             Page 20 of 288




   PL AFFIRM    Baird, Brett     101:18-101:23        Overrule   Rules 801/802 Testimony is hearsay                                                  FRE 801/802: None of the questions or answers in this designation are hearsay
                06/09/2016                                                                                                                           under FRE 801(c) because none is an out-of-court statement offered to prove the
                                                                                                                                                     truth of the matter asserted; further, even if interpreted as hearsay, the
                                                                                                                                                     statements made by Bard employees about matters within the scope of their
                                                                                                                                                     employment are non-hearsay under FRE 801(d)(2)(D).




Baird 6.9.16                                                                                                                                                                                                                           19
  DESIGNEE      DEPONENT         DESIGNATIONS            RULING     OBJECTION                              RESPONSES TO OBJECTIONS
   PL AFFIRM    Baird, Brett       102:12-102:16         Overrule   Rules 801/802 Testimony is hearsay     FRE 801/802: None of the questions or answers in this designation are hearsay
                06/09/2016                                                                                 under FRE 801(c) because none is an out-of-court statement offered to prove the
                                                                                                           truth of the matter asserted; further, even if interpreted as hearsay, the
                                                                                                           statements made by Bard employees about matters within the scope of their
                                                                                                           employment are non-hearsay under FRE 801(d)(2)(D).

   PL AFFIRM    Baird, Brett       103:04-103:06         Overrule   Rules 801/802 Testimony is hearsay     FRE 801/802: None of the questions or answers in this designation are hearsay
                06/09/2016                                                                                 under FRE 801(c) because none is an out-of-court statement offered to prove the
                                                                                                           truth of the matter asserted; further, even if interpreted as hearsay, the
                                                                                                           statements made by Bard employees about matters within the scope of their
                                                                                                           employment are non-hearsay under FRE 801(d)(2)(D).

   PL AFFIRM    Baird, Brett       103:11-103:15         Overrule   Rules 801/802 Testimony is hearsay     FRE 801/802: None of the questions or answers in this designation are hearsay
                06/09/2016                                                                                 under FRE 801(c) because none is an out-of-court statement offered to prove the
                                                                                                           truth of the matter asserted; further, even if interpreted as hearsay, the
                                                                                                           statements made by Bard employees about matters within the scope of their
                                                                                                           employment are non-hearsay under FRE 801(d)(2)(D).

   PL AFFIRM    Baird, Brett       104:05-104:07         Overrule   Rules 801/802 Testimony is hearsay     FRE 801/802: None of the questions or answers in this designation are hearsay
                06/09/2016                                                                                 under FRE 801(c) because none is an out-of-court statement offered to prove the
                                                                                                           truth of the matter asserted; further, even if interpreted as hearsay, the
                                                                                                           statements made by Bard employees about matters within the scope of their
                                                                                                           employment are non-hearsay under FRE 801(d)(2)(D).

                Baird, Brett       105:05-105:10         Overrule   Rules 801/802 Testimony is hearsay     FRE 801/802: None of the questions or answers in this designation are hearsay
                                                                                                                                                                                             Case 3:19-cv-01701-MO




   PL AFFIRM
                06/09/2016     beginnning "And you…"                                                       under FRE 801(c) because none is an out-of-court statement offered to prove the
                                                                                                           truth of the matter asserted; further, even if interpreted as hearsay, the
                                                                                                           statements made by Bard employees about matters within the scope of their
                                                                                                           employment are non-hearsay under FRE 801(d)(2)(D).

   PL AFFIRM    Baird, Brett       105:21-106:16         Overrule   Rules 801/802. Testimony is hearsay.   FRE 801/802: None of the questions or answers in this designation are hearsay
                06/09/2016     beginning "what's the…'                                                     under FRE 801(c) because none is an out-of-court statement offered to prove the
                                                                                                           truth of the matter asserted; further, even if interpreted as hearsay, the
                                                                                                           statements made by Bard employees about matters within the scope of their
                                                                                                           employment are non-hearsay under FRE 801(d)(2)(D).

  DEF COUNTER   Baird, Brett       107:02-107:09
                                                                                                                                                                                             Document 181




                06/09/2016
  DEF COUNTER   Baird, Brett       107:13-107:22
                06/09/2016
   PL AFFIRM    Baird, Brett       107:23-108:07         Overrule   Rules 801/802. Testimony is hearsay.   FRE 801/802: None of the questions or answers in this designation are hearsay
                06/09/2016                                                                                 under FRE 801(c) because none is an out-of-court statement offered to prove the
                                                                                                           truth of the matter asserted; further, even if interpreted as hearsay, the
                                                                                                           statements made by Bard employees about matters within the scope of their
                                                                                                           employment are non-hearsay under FRE 801(d)(2)(D).

  DEF COUNTER   Baird, Brett       108:11-108:15
                06/09/2016
   PL AFFIRM    Baird, Brett       108:18-109:03         Overrule   Rules 801/802. Testimony is hearsay.   FRE 801/802: None of the questions or answers in this designation are hearsay
                                                                                                                                                                                             Filed 05/03/21




                06/09/2016                                                                                 under FRE 801(c) because none is an out-of-court statement offered to prove the
                                                                                                           truth of the matter asserted; further, even if interpreted as hearsay, the
                                                                                                           statements made by Bard employees about matters within the scope of their
                                                                                                           employment are non-hearsay under FRE 801(d)(2)(D).

   PL AFFIRM    Baird, Brett       109:08-109:21
                06/09/2016
   PL AFFIRM    Baird, Brett           109:24
                06/09/2016
   PL AFFIRM    Baird, Brett       110:01-110:16         Overrule   Rules 801/802. Testimony is hearsay.   FRE 801/802: None of the questions or answers in this designation are hearsay
                06/09/2016                                                                                 under FRE 801(c) because none is an out-of-court statement offered to prove the
                                                                                                           truth of the matter asserted; further, even if interpreted as hearsay, the
                                                                                                                                                                                             Page 21 of 288




                                                                                                           statements made by Bard employees about matters within the scope of their
                                                                                                           employment are non-hearsay under FRE 801(d)(2)(D).

   PL AFFIRM    Baird, Brett       110:22-111:02
                06/09/2016
  DEF COUNTER   Baird, Brett       112:11-112:16
                06/09/2016
  DEF COUNTER   Baird, Brett       112:24-114:02
                06/09/2016
Baird 6.9.16                                                                                                                                                                            20
  DESIGNEE      DEPONENT         DESIGNATIONS           RULING     OBJECTION                                                                            RESPONSES TO OBJECTIONS
   PL AFFIRM    Baird, Brett      114:04-114:18         Overrule   Rules 801/802. Testimony is hearsay.                                                 FRE 801/802: None of the questions or answers in this designation are hearsay
                06/09/2016     beginning "Question 6                                                                                                    under FRE 801(c) because none is an out-of-court statement offered to prove the
                                      says…'                                                                                                            truth of the matter asserted; further, even if interpreted as hearsay, the
                                                                                                                                                        statements made by Bard employees about matters within the scope of their
                                                                                                                                                        employment are non-hearsay under FRE 801(d)(2)(D).

   PL AFFIRM    Baird, Brett        115:07-115:09       Overrule   Rule 611 compound question. Rules 801/802. Testimony is hearsay.                     FRE 801/802: None of the questions or answers in this designation are hearsay
                06/09/2016     beginning "what does…"                                                                                                   under FRE 801(c) because none is an out-of-court statement offered to prove the
                                                                                                                                                        truth of the matter asserted; further, even if interpreted as hearsay, the
                                                                                                                                                        statements made by Bard employees about matters within the scope of their
                                                                                                                                                        employment are non-hearsay under FRE 801(d)(2)(D).

   PL AFFIRM    Baird, Brett          115:13
                06/09/2016
  DEF COUNTER   Baird, Brett       115:14-115:15
                06/09/2016
   PL AFFIRM    Baird, Brett       115:21-115:22
                06/09/2016
   PL AFFIRM    Baird, Brett       116:17-118:09        Overrule   Rules 801/802 Testimony is hearsay. Rules 401, 402, 403 – Testimony does not
                06/09/2016                                         involve filter at issue and/or failure mode at issue; Irrelevant and any probative
                                                                   value outweighed by prejudicial effect, particularly with Plaintiff s punitive
                                                                   damages claim dismissed
  DEF COUNTER   Baird, Brett       119:02-119:05        Sustain    Improper designation of a question with no answer by the witness; the lawyer's
                06/09/2016                                         question is not evidence.
   PL AFFIRM    Baird, Brett      119:13-119:22         Overrule   Rules 801/802 Testimony is hearsay                                                   FRE 801/802: None of the questions or answers in this designation are hearsay
                                                                                                                                                                                                                                          Case 3:19-cv-01701-MO




                06/09/2016      beginning "It goes…"                                                                                                    under FRE 801(c) because none is an out-of-court statement offered to prove the
                                                                                                                                                        truth of the matter asserted; further, even if interpreted as hearsay, the
                                                                                                                                                        statements made by Bard employees about matters within the scope of their
                                                                                                                                                        employment are non-hearsay under FRE 801(d)(2)(D).

   PL AFFIRM    Baird, Brett       119:25-120:02        Overrule   Rules 801/802 Testimony is hearsay                                                   FRE 801/802: None of the questions or answers in this designation are hearsay
                06/09/2016                                                                                                                              under FRE 801(c) because none is an out-of-court statement offered to prove the
                                                                                                                                                        truth of the matter asserted; further, even if interpreted as hearsay, the
                                                                                                                                                        statements made by Bard employees about matters within the scope of their
                                                                                                                                                        employment are non-hearsay under FRE 801(d)(2)(D).

   PL AFFIRM    Baird, Brett          125 06            Overrule   Rules 801/802 Testimony is hearsay                                                   FRE 801/802: None of the questions or answers in this designation are hearsay
                                                                                                                                                                                                                                          Document 181




                06/09/2016                                                                                                                              under FRE 801(c) because none is an out-of-court statement offered to prove the
                                                                                                                                                        truth of the matter asserted; further, even if interpreted as hearsay, the
                                                                                                                                                        statements made by Bard employees about matters within the scope of their
                                                                                                                                                        employment are non-hearsay under FRE 801(d)(2)(D).

   PL AFFIRM    Baird, Brett       125:09-125:10        Overrule   Rules 801/802 Testimony is hearsay                                                   FRE 801/802: None of the questions or answers in this designation are hearsay
                06/09/2016                                                                                                                              under FRE 801(c) because none is an out-of-court statement offered to prove the
                                                                                                                                                        truth of the matter asserted; further, even if interpreted as hearsay, the
                                                                                                                                                        statements made by Bard employees about matters within the scope of their
                                                                                                                                                        employment are non-hearsay under FRE 801(d)(2)(D).

   PL AFFIRM    Baird, Brett      125:12-125:18         Overrule   Rules 801/802 Testimony is hearsay                                                   FRE 801/802: None of the questions or answers in this designation are hearsay
                                                                                                                                                                                                                                          Filed 05/03/21




                06/09/2016     beginning "what did…'                                                                                                    under FRE 801(c) because none is an out-of-court statement offered to prove the
                                                                                                                                                        truth of the matter asserted; further, even if interpreted as hearsay, the
                                                                                                                                                        statements made by Bard employees about matters within the scope of their
                                                                                                                                                        employment are non-hearsay under FRE 801(d)(2)(D).

   PL AFFIRM    Baird, Brett       127:15-127:22        Overrule   Rules 801/802 Testimony is hearsay                                                   FRE 801/802: None of the questions or answers in this designation are hearsay
                06/09/2016                                                                                                                              under FRE 801(c) because none is an out-of-court statement offered to prove the
                                                                                                                                                        truth of the matter asserted; further, even if interpreted as hearsay, the
                                                                                                                                                        statements made by Bard employees about matters within the scope of their
                                                                                                                                                        employment are non-hearsay under FRE 801(d)(2)(D).

   PL AFFIRM    Baird, Brett       127:25-128 06        Overrule   Rules 801/802 Testimony is hearsay                                                   FRE 801/802: None of the questions or answers in this designation are hearsay
                                                                                                                                                                                                                                          Page 22 of 288




                06/09/2016                                                                                                                              under FRE 801(c) because none is an out-of-court statement offered to prove the
                                                                                                                                                        truth of the matter asserted; further, even if interpreted as hearsay, the
                                                                                                                                                        statements made by Bard employees about matters within the scope of their
                                                                                                                                                        employment are non-hearsay under FRE 801(d)(2)(D).




Baird 6.9.16                                                                                                                                                                                                                         21
  DESIGNEE       DEPONENT          DESIGNATIONS              RULING     OBJECTION                                 RESPONSES TO OBJECTIONS
   PL AFFIRM     Baird, Brett        128:10-128:15           Overrule   Rules 801/802 Testimony is hearsay        FRE 801/802: None of the questions or answers in this designation are hearsay
                 06/09/2016                                                                                       under FRE 801(c) because none is an out-of-court statement offered to prove the
                                                                                                                  truth of the matter asserted; further, even if interpreted as hearsay, the
                                                                                                                  statements made by Bard employees about matters within the scope of their
                                                                                                                  employment are non-hearsay under FRE 801(d)(2)(D).

   PL AFFIRM     Baird, Brett            128:18              Overrule   Rules 801/802 Testimony is hearsay        FRE 801/802: None of the questions or answers in this designation are hearsay
                 06/09/2016                                                                                       under FRE 801(c) because none is an out-of-court statement offered to prove the
                                                                                                                  truth of the matter asserted; further, even if interpreted as hearsay, the
                                                                                                                  statements made by Bard employees about matters within the scope of their
                                                                                                                  employment are non-hearsay under FRE 801(d)(2)(D).

   PL AFFIRM     Baird, Brett        128:23-128:24           Overrule   Rules 801/802 Testimony is hearsay        FRE 801/802: None of the questions or answers in this designation are hearsay
                 06/09/2016                                                                                       under FRE 801(c) because none is an out-of-court statement offered to prove the
                                                                                                                  truth of the matter asserted; further, even if interpreted as hearsay, the
                                                                                                                  statements made by Bard employees about matters within the scope of their
                                                                                                                  employment are non-hearsay under FRE 801(d)(2)(D).

   PL AFFIRM     Baird, Brett            129 02              Overrule   Rules 801/802 Testimony is hearsay        FRE 801/802: None of the questions or answers in this designation are hearsay
                 06/09/2016                                                                                       under FRE 801(c) because none is an out-of-court statement offered to prove the
                                                                                                                  truth of the matter asserted; further, even if interpreted as hearsay, the
                                                                                                                  statements made by Bard employees about matters within the scope of their
                                                                                                                  employment are non-hearsay under FRE 801(d)(2)(D).

                 Baird, Brett                                           Rules 801/802 Testimony is hearsay        FRE 801/802: None of the questions or answers in this designation are hearsay
                                                                                                                                                                                                    Case 3:19-cv-01701-MO




   PL AFFIRM                         129:04-129 07           Overrule
                 06/09/2016                                                                                       under FRE 801(c) because none is an out-of-court statement offered to prove the
                                                                                                                  truth of the matter asserted; further, even if interpreted as hearsay, the
                                                                                                                  statements made by Bard employees about matters within the scope of their
                                                                                                                  employment are non-hearsay under FRE 801(d)(2)(D).

   PL AFFIRM     Baird, Brett        129:10-129:16           Overrule   Rules 801/802 Testimony is hearsay        FRE 801/802: None of the questions or answers in this designation are hearsay
                 06/09/2016                                                                                       under FRE 801(c) because none is an out-of-court statement offered to prove the
                                                                                                                  truth of the matter asserted; further, even if interpreted as hearsay, the
                                                                                                                  statements made by Bard employees about matters within the scope of their
                                                                                                                  employment are non-hearsay under FRE 801(d)(2)(D).

   PL AFFIRM     Baird, Brett        129:19-129:25           Overrule   Rules 801/802 Testimony is hearsay        FRE 801/802: None of the questions or answers in this designation are hearsay
                                                                                                                                                                                                    Document 181




                 06/09/2016                                                                                       under FRE 801(c) because none is an out-of-court statement offered to prove the
                                                                                                                  truth of the matter asserted; further, even if interpreted as hearsay, the
                                                                                                                  statements made by Bard employees about matters within the scope of their
                                                                                                                  employment are non-hearsay under FRE 801(d)(2)(D).

   PL AFFIRM     Baird, Brett            130 03              Overrule   Rules 801/802 Testimony is hearsay        FRE 801/802: None of the questions or answers in this designation are hearsay
                 06/09/2016                                                                                       under FRE 801(c) because none is an out-of-court statement offered to prove the
                                                                                                                  truth of the matter asserted; further, even if interpreted as hearsay, the
                                                                                                                  statements made by Bard employees about matters within the scope of their
                                                                                                                  employment are non-hearsay under FRE 801(d)(2)(D).

  DEF COUNTER    Baird, Brett        130:05-130:10           Sustain    Not responsive to any pending question.
                                                                                                                                                                                                    Filed 05/03/21




                 06/09/2016
 PL COUNTER TO   Baird, Brett        152:21-153:03
    COUNTER      06/09/2016
    PL AFFIRM    Baird, Brett        153:16-154:12           Overrule   Rules 801/802 Testimony is hearsay        FRE 801/802: None of the questions or answers in this designation are hearsay
                 06/09/2016                                                                                       under FRE 801(c) because none is an out-of-court statement offered to prove the
                                                                                                                  truth of the matter asserted; further, even if interpreted as hearsay, the
                                                                                                                  statements made by Bard employees about matters within the scope of their
                                                                                                                  employment are non-hearsay under FRE 801(d)(2)(D).

   PL AFFIRM     Baird, Brett        156:11-157:09           Overrule   Rules 801/802. Testimony is hearsay.      FRE 801/802: None of the questions or answers in this designation are hearsay
                 06/09/2016       beginning "So let's…"                                                           under FRE 801(c) because none is an out-of-court statement offered to prove the
                                ending "prophylactically."                                                        truth of the matter asserted; further, even if interpreted as hearsay, the
                                                                                                                                                                                                    Page 23 of 288




                                                                                                                  statements made by Bard employees about matters within the scope of their
                                                                                                                  employment are non-hearsay under FRE 801(d)(2)(D).

   PL AFFIRM     Baird, Brett        157:14-157:22           Overrule   Rules 801/802. Testimony is hearsay.      FRE 801/802: None of the questions or answers in this designation are hearsay
                 06/09/2016                                                                                       under FRE 801(c) because none is an out-of-court statement offered to prove the
                                                                                                                  truth of the matter asserted; further, even if interpreted as hearsay, the
                                                                                                                  statements made by Bard employees about matters within the scope of their
                                                                                                                  employment are non-hearsay under FRE 801(d)(2)(D).

Baird 6.9.16                                                                                                                                                                                   22
  DESIGNEE      DEPONENT        DESIGNATIONS          RULING     OBJECTION                                                                             RESPONSES TO OBJECTIONS
  DEF COUNTER   Baird, Brett     157:23-158:19
                06/09/2016
   PL AFFIRM    Baird, Brett     158:20-158:25        Overrule   Rules 801/802. Testimony is hearsay.                                                  FRE 801/802: None of the questions or answers in this designation are hearsay
                06/09/2016                                                                                                                             under FRE 801(c) because none is an out-of-court statement offered to prove the
                                                                                                                                                       truth of the matter asserted; further, even if interpreted as hearsay, the
                                                                                                                                                       statements made by Bard employees about matters within the scope of their
                                                                                                                                                       employment are non-hearsay under FRE 801(d)(2)(D).

  DEF COUNTER   Baird, Brett     159:24-160:03
                06/09/2016
  DEF COUNTER   Baird, Brett     160:06-160:12
                06/09/2016
   PL AFFIRM    Baird, Brett     162:17-163:02        Overrule   Rules 801/802. Testimony is hearsay. Rules 401.402, 403.                              FRE 801/802: None of the questions or answers in this designation are hearsay
                06/09/2016                                                                                                                             under FRE 801(c) because none is an out-of-court statement offered to prove the
                                                                                                                                                       truth of the matter asserted; further, even if interpreted as hearsay, the
                                                                                                                                                       statements made by Bard employees about matters within the scope of their
                                                                                                                                                       employment are non-hearsay under FRE 801(d)(2)(D). The failure modes are
                                                                                                                                                       relevant to the assessment of the defects in the design of the filter whether a
                                                                                                                                                       particular failure mode has occurred; however, Mr. Peterson has experienced
                                                                                                                                                       perforation, migration, tilt and embedment. His filter is still implanted and he is at
                                                                                                                                                       risk for fracture in the future.
   PL AFFIRM    Baird, Brett     163:05-163:25        Overrule   Rules 801/802. Testimony is hearsay. Rules 401.402, 403.                              FRE 801/802: None of the questions or answers in this designation are hearsay
                06/09/2016                                                                                                                             under FRE 801(c) because none is an out-of-court statement offered to prove the
                                                                                                                                                                                                                                                Case 3:19-cv-01701-MO




                                                                                                                                                       truth of the matter asserted; further, even if interpreted as hearsay, the
                                                                                                                                                       statements made by Bard employees about matters within the scope of their
                                                                                                                                                       employment are non-hearsay under FRE 801(d)(2)(D). The failure modes are
                                                                                                                                                       relevant to the assessment of the defects in the design of the filter whether a
                                                                                                                                                       particular failure mode has occurred; however, Mr. Peterson has experienced
                                                                                                                                                       perforation, migration, tilt and embedment. His filter is still implanted and he is at
                                                                                                                                                       risk for fracture in the future.
  DEF COUNTER   Baird, Brett     164:12-165:21        Overrule   FRE 402, 403: testimony about advocacy groups guidelines is irrelevant and any
                06/09/2016                                       probative value is outweighed by the danger of confusion of the issues, and
                                                                 prejudice, as discussed in Plaintiff's Omnibus motion in limine.

  DEF COUNTER   Baird, Brett     166:20-170:19        Overrule   FRE 402, 403: testimony about advocacy groups guidelines is irrelevant and any
                                                                                                                                                                                                                                                Document 181




                06/09/2016                                       probative value is outweighed by the danger of confusion of the issues, and
                                                                 prejudice, as discussed in Plaintiff's Omnibus motion in limine. FRE 402: The
                                                                 witness's testimony concerning the details of the SIR Guidelines is not relevant to
                                                                 any matter at issue because the witness is unable to explain whether or to what
                                                                 extent these were used with customers (186:10-11).

  DEF COUNTER   Baird, Brett     171:05-171:11        Overrule   FRE 402, 403: testimony about advocacy groups guidelines is irrelevant and any
                06/09/2016                                       probative value is outweighed by the danger of confusion of the issues, and
                                                                 prejudice, as discussed in Plaintiff's Omnibus motion in limine. FRE 602: The
                                                                 witness lacks knowledge to offer testimony as to whether the SIR guidlines were
                                                                 available to Bard's customers; FRE 702: he is not qualified as an expert to offer
                                                                                                                                                                                                                                                Filed 05/03/21




                                                                 opinion testimony on this matter
   PL AFFIRM    Baird, Brett     180:08-180:14        Overrule   Rules 801/802. Testimony is hearsay. Rules 401.402, 403.                              FRE 801/802: None of the questions or answers in this designation are hearsay
                06/09/2016                                                                                                                             under FRE 801(c) because none is an out-of-court statement offered to prove the
                                                                                                                                                       truth of the matter asserted; further, even if interpreted as hearsay, the
                                                                                                                                                       statements made by Bard employees about matters within the scope of their
                                                                                                                                                       employment are non-hearsay under FRE 801(d)(2)(D). The failure modes are
                                                                                                                                                       relevant to the assessment of the defects in the design of the filter whether a
                                                                                                                                                       particular failure mode has occurred; however, Mr. Peterson has experienced
                                                                                                                                                       perforation, migration, tilt and embedment. His filter is still implanted and he is at
                                                                                                                                                       risk for fracture in the future.
  DEF COUNTER   Baird, Brett     180:15-180:19
                06/09/2016
                                                                                                                                                                                                                                                Page 24 of 288




   PL AFFIRM    Baird, Brett      180:19-181:05
                06/09/2016     Starting with "What"
  DEF COUNTER   Baird, Brett      181:08-182:07
                06/09/2016
   PL AFFIRM    Baird, Brett     182:08-182:15
                06/09/2016
  DEF COUNTER   Baird, Brett     182:16-182:25
                06/09/2016
   PL AFFIRM    Baird, Brett     183:01-183:13
Baird 6 9 16    06/09/2016                                                                                                                                                                                                                23
  DESIGNEE      DEPONENT       DESIGNATIONS       RULING     OBJECTION                                                                            RESPONSES TO OBJECTIONS
   PL AFFIRM    Baird, Brett    183:25-184:16     Overrule   Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure      FRE 401, 402, 403: the testimony is relevant to whether Bard acted as a
                06/09/2016                                   mode at issue; Irrelevant and any probative value outweighed by prejudicial          reasonably prudent manufacturer, given the information it had received from its
                                                             effect, particularly with Plaintiff s punitive damages claim dismissed.              key opinion leader, Dr. Lynch (see 76 9-18; see also 46:11-47:9). The failure modes
                                                                                                                                                  are relevant to the assessment of the defects in the design of the filter whether a
                                                                                                                                                  particular failure mode has occurred; however, Mr. Peterson has experienced
                                                                                                                                                  perforation, migration, tilt and embedment. His filter is still implanted and he is at
                                                                                                                                                  risk for fracture in the future.

  DEF COUNTER   Baird, Brett    190:11-190:19
                06/09/2016
  DEF COUNTER   Baird, Brett    190:22-190:23
                06/09/2016
  DEF COUNTER   Baird, Brett       191 09         Sustain    Improper designation of a single snippet from a line of testimony, without a
                06/09/2016                                   question. FRE 402/403: Testimony about lawyer advertising ought to be excluded
                                                             as explained in Plaintiffs omnibus motion in limine.
  DEF COUNTER   Baird, Brett    203:09-203:23
                06/09/2016
  DEF COUNTER   Baird, Brett    204:12-205:12
                06/09/2016
  DEF COUNTER   Baird, Brett    205:15-205:16
                06/09/2016
  DEF COUNTER   Baird, Brett    207:12-207:25
                06/09/2016
  DEF COUNTER   Baird, Brett    208:15-209:24     Overrule   FRE 602/702: (l208: 21-23) The witness, who is a marketing employee, lacks
                                                                                                                                                                                                                                           Case 3:19-cv-01701-MO




                06/09/2016                                   personal knowledge of Bard's testing processes and FDA requirements and lacks
                                                             expertise to testify as an expert on these subjects.
  DEF COUNTER   Baird, Brett    210:14-210:16
                06/09/2016
  DEF COUNTER   Baird, Brett    211:24-212:03
                06/09/2016
   PL AFFIRM    Baird, Brett    234:03-234:17     Overrule    Rules 801/802. Testimony is hearsay. Rules 401, 402, 403 – Testimony does not       FRE 401, 402, 403: The testimony is relevant to Bard's knowledge of the properties
                06/09/2016                                   involve filter at issue and/or failure mode at issue; Irrelevant and any probative   of its IVC filter line and the hazards of its filter designs which were incorporated
                                                             value outweighed by prejudicial effect, particularly with Plaintiff s punitive       in, and formed the basis or predicate for, the Eclipse filter at issue. The failure
                                                             damages claim dismissed.                                                             modes are relevant to the assessment of the defects in the design of the filter
                                                                                                                                                  whether a particular failure mode has occurred; however, Mr. Peterson has
                                                                                                                                                  experienced perforation, migration, tilt and embedment. His filter is still
                                                                                                                                                                                                                                           Document 181




                                                                                                                                                  implanted and he is at risk for fracture in the future. It presents no danger of
                                                                                                                                                  unfair prejudice. FRE 801/802: The testimony in question does not elicit hearsay
                                                                                                                                                  under 801(d)(2) and because the testimony does not consist of out-of-court
                                                                                                                                                  statements offered for the truth of the matter; further, the testimony concerns a
                                                                                                                                                  document admissible under exceptions to the hearsay rule, including FRE 803(6)
                                                                                                                                                  and 803(18).
  DEF COUNTER   Baird, Brett    234:18-234:25
                06/09/2016
   PL AFFIRM    Baird, Brett    235:10-237:10     Overrule   Rules 801/802. Testimony is hearsay. Rules 401, 402, 403 – Testimony does not        FRE 401, 402, 403: The testimony is relevant to Bard's knowledge of the properties
                06/09/2016     beginning "under              involve filter at issue and/or failure mode at issue; Irrelevant and any probative   of its IVC filter line and the hazards of its filter designs which were incorporated
                                 methods…"                   value outweighed by prejudicial effect, particularly with Plaintiff s punitive       in, and formed the basis or predicate for, the Eclipse filter at issue. The failure
                                                                                                                                                                                                                                           Filed 05/03/21




                                                             damages claim dismissed.                                                             modes are relevant to the assessment of the defects in the design of the filter
                                                                                                                                                  whether a particular failure mode has occurred; however, Mr. Peterson has
                                                                                                                                                  experienced perforation, migration, tilt and embedment. His filter is still
                                                                                                                                                  implanted and he is at risk for fracture in the future. It presents no danger of
                                                                                                                                                  unfair prejudice. FRE 801/802: The testimony in question does not elicit hearsay
                                                                                                                                                  because the testimony does not consist of out-of-court statements offered for the
                                                                                                                                                  truth of the matter; further, the testimony concerns a document admissible under
                                                                                                                                                  exceptions to the hearsay rule, including FRE 803(6) and 803(18).
   PL AFFIRM    Baird, Brett    240:03-240:11     Overrule   Rules 801/802. Testimony is hearsay. Rules 401, 402, 403 – Testimony does not        FRE 401, 402, 403: The testimony is relevant to Bard's knowledge of the properties
                06/09/2016                                   involve filter at issue and/or failure mode at issue; Irrelevant and any probative   of its IVC filter line and the hazards of its filter designs which were incorporated
                                                             value outweighed by prejudicial effect, particularly with Plaintiff s punitive       in, and formed the basis or predicate for, the Eclipse filter at issue. The failure
                                                             damages claim dismissed.                                                             modes are relevant to the assessment of the defects in the design of the filter
                                                                                                                                                                                                                                           Page 25 of 288




                                                                                                                                                  whether a particular failure mode has occurred; however, Mr. Peterson has
                                                                                                                                                  experienced perforation, migration, tilt and embedment. His filter is still
                                                                                                                                                  implanted and he is at risk for fracture in the future. It presents no danger of
                                                                                                                                                  unfair prejudice. FRE 801/802: The testimony in question does not elicit hearsay
                                                                                                                                                  because the testimony does not consist of out-of-court statements offered for the
                                                                                                                                                  truth of the matter; further, the testimony concerns a document admissible under
                                                                                                                                                  exceptions to the hearsay rule, including FRE 803(6) and 803(18).


Baird 6.9.16                                                                                                                                                                                                                         24
  DESIGNEE      DEPONENT          DESIGNATIONS             RULING     OBJECTION                                                                              RESPONSES TO OBJECTIONS
   PL AFFIRM    Baird, Brett        240:14-240:24          Sustain    Rules 801/802. Testimony is hearsay. Rules 401, 402, 403 – Testimony does not          FRE 401, 402, 403: The testimony is relevant to Bard's knowledge of the properties
                06/09/2016                                            involve filter at issue and/or failure mode at issue; Irrelevant and any probative     of its IVC filter line and the hazards of its filter designs which were incorporated
                                                                      value outweighed by prejudicial effect, particularly with Plaintiff s punitive         in, and formed the basis or predicate for, the Eclipse filter at issue. The failure
                                                                      damages claim dismissed. Rules 401, 402 & 403. Irrelevant and Unfairly                 modes are relevant to the assessment of the defects in the design of the filter
                                                                      prejudicial. Testimony regarding Filters "Killing People" is inflammatory and overly   whether a particular failure mode has occurred; however, Mr. Peterson has
                                                                      prejudicial.                                                                           experienced perforation, migration, tilt and embedment. His filter is still
                                                                                                                                                             implanted and he is at risk for fracture in the future. It presents no danger of
                                                                                                                                                             unfair prejudice. FRE 801/802: The testimony in question does not elicit hearsay
                                                                                                                                                             under 801(d)(2) and because the testimony does not consist of out-of-court
                                                                                                                                                             statements offered for the truth of the matter; further, the testimony concerns a
                                                                                                                                                             document admissible under exceptions to the hearsay rule, including FRE 803(6)
                                                                                                                                                             and 803(18).
   PL AFFIRM    Baird, Brett        241:06-241:09          Sustain    Rules 801/802. Testimony is hearsayRules 401, 402, 403 – Testimony does not            FRE 401, 402, 403: The testimony is relevant to Bard's knowledge of the properties
                06/09/2016                                            involve filter at issue and/or failure mode at issue; Irrelevant and any probative     of its IVC filter line and the hazards of its filter designs which were incorporated
                                                                      value outweighed by prejudicial effect, particularly with Plaintiff s punitive         in, and formed the basis or predicate for, the Eclipse filter at issue. The failure
                                                                      damages claim dismissed. Rules 401, 402 & 403. Irrelevant and Unfairly                 modes are relevant to the assessment of the defects in the design of the filter
                                                                      prejudicial. Testimony regarding Filters "Killing People" is inflammatory and overly   whether a particular failure mode has occurred; however, Mr. Peterson has
                                                                      prejudicial.                                                                           experienced perforation, migration, tilt and embedment. His filter is still
                                                                                                                                                             implanted and he is at risk for fracture in the future. It presents no danger of
                                                                                                                                                             unfair prejudice. FRE 801/802: The testimony in question does not elicit hearsay
                                                                                                                                                             under 801(d)(2) and because the testimony does not consist of out-of-court
                                                                                                                                                             statements offered for the truth of the matter; further, the testimony concerns a
                                                                                                                                                             document admissible under exceptions to the hearsay rule, including FRE 803(6)
                                                                                                                                                                                                                                                    Case 3:19-cv-01701-MO




                                                                                                                                                             and 803(18).
  DEF COUNTER   Baird, Brett        241:10-241:21
                06/09/2016
  DEF COUNTER   Baird, Brett        241:24-242:09          Overrule   FRE 602/702: The witness lacks personal knowledge or expert qualifications to
                06/09/2016                                            offer testimony about what information Bard provides to FDA, or to testify that
                                                                      Bard and the FDA work "as a team" to decide what is done with that information.

   PL AFFIRM    Baird, Brett        242:21-243:07          Overrule   Rules 801/802. Testimony is hearsay. Rules 401, 402, 403 – Testimony does not          FRE 401, 402, 403: The testimony is relevant to Bard's knowledge of the properties
                06/09/2016                                            involve filter at issue and/or failure mode at issue; Irrelevant and any probative     of its IVC filter line and the hazards of its filter designs which were incorporated
                                                                      value outweighed by prejudicial effect, particularly with Plaintiff s punitive         in, and formed the basis or predicate for, the Eclipse filter at issue. The failure
                                                                      damages claim dismissed.                                                               modes are relevant to the assessment of the defects in the design of the filter
                                                                                                                                                                                                                                                    Document 181




                                                                                                                                                             whether a particular failure mode has occurred; however, Mr. Peterson has
                                                                                                                                                             experienced perforation, migration, tilt and embedment. His filter is still
                                                                                                                                                             implanted and he is at risk for fracture in the future. It presents no danger of
                                                                                                                                                             unfair prejudice. FRE 801/802: The testimony in question does not elicit hearsay
                                                                                                                                                             because the testimony does not consist of out-of-court statements offered for the
                                                                                                                                                             truth of the matter; further, the testimony concerns a document admissible under
                                                                                                                                                             exceptions to the hearsay rule, including FRE 803(6) and 803(18).
   PL AFFIRM    Baird, Brett        243:17-244:02          Overrule   Rules 801/802. Testimony is hearsay. Rules 401, 402, 403 – Testimony does not          FRE 401, 402, 403: The testimony is relevant to Bard's knowledge of the properties
                06/09/2016     beginning "So you write…"              involve filter at issue and/or failure mode at issue; Irrelevant and any probative     of its IVC filter line and the hazards of its filter designs which were incorporated
                                                                      value outweighed by prejudicial effect, particularly with Plaintiff s punitive         in, and formed the basis or predicate for, the Eclipse filter at issue. The failure
                                                                      damages claim dismissed.                                                               modes are relevant to the assessment of the defects in the design of the filter
                                                                                                                                                                                                                                                    Filed 05/03/21




                                                                                                                                                             whether a particular failure mode has occurred; however, Mr. Peterson has
                                                                                                                                                             experienced perforation, migration, tilt and embedment. His filter is still
                                                                                                                                                             implanted and he is at risk for fracture in the future. It presents no danger of
                                                                                                                                                             unfair prejudice. FRE 801/802: The testimony in question does not elicit hearsay
                                                                                                                                                             under 801(d)(2) and because the testimony does not consist of out-of-court
                                                                                                                                                             statements offered for the truth of the matter; further, the testimony concerns a
                                                                                                                                                             document admissible under exceptions to the hearsay rule, including FRE 803(6)
                                                                                                                                                             and 803(18).
   PL AFFIRM    Baird, Brett        244:20-247:18          Overrule   Rules 801/802. Testimony is hearsay. Rules 401, 402, 403 – Testimony does not          FRE 401, 402, 403: The testimony is relevant to Bard's knowledge of the properties
                06/09/2016                                            involve filter at issue and/or failure mode at issue; Irrelevant and any probative     of its IVC filter line and the hazards of its filter designs which were incorporated
                                                                      value outweighed by prejudicial effect, particularly with Plaintiff s punitive         in, and formed the basis or predicate for, the Eclipse filter at issue. The failure
                                                                      damages claim dismissed.                                                               modes are relevant to the assessment of the defects in the design of the filter
                                                                                                                                                                                                                                                    Page 26 of 288




                                                                                                                                                             whether a particular failure mode has occurred; however, Mr. Peterson has
                                                                                                                                                             experienced perforation, migration, tilt and embedment. His filter is still
                                                                                                                                                             implanted and he is at risk for fracture in the future. It presents no danger of
                                                                                                                                                             unfair prejudice. FRE 801/802: The testimony in question does not elicit hearsay
                                                                                                                                                             under 801(d)(2) and because the testimony does not consist of out-of-court
                                                                                                                                                             statements offered for the truth of the matter; further, the testimony concerns a
                                                                                                                                                             document admissible under exceptions to the hearsay rule, including FRE 803(6)
                                                                                                                                                             and 803(18).
Baird 6.9.16                                                                                                                                                                                                                                 25
  DESIGNEE      DEPONENT        DESIGNATIONS          RULING     OBJECTION                                                                            RESPONSES TO OBJECTIONS
   PL AFFIRM    Baird, Brett     248:02-248:07        Overrule   Rules 801/802. Testimony is hearsay. Rules 401, 402, 403 – Testimony does not        FRE 401, 402, 403: The testimony is relevant to Bard's knowledge of the properties
                06/09/2016     beginning "So this…"              involve filter at issue and/or failure mode at issue; Irrelevant and any probative   of its IVC filter line and the hazards of its filter designs which were incorporated
                                                                 value outweighed by prejudicial effect, particularly with Plaintiff s punitive       in, and formed the basis or predicate for, the Eclipse filter at issue. The failure
                                                                 damages claim dismissed.                                                             modes are relevant to the assessment of the defects in the design of the filter
                                                                                                                                                      whether a particular failure mode has occurred; however, Mr. Peterson has
                                                                                                                                                      experienced perforation, migration, tilt and embedment. His filter is still
                                                                                                                                                      implanted and he is at risk for fracture in the future. It presents no danger of
                                                                                                                                                      unfair prejudice. FRE 801/802: The testimony in question does not elicit hearsay
                                                                                                                                                      under 801(d)(2) and because the testimony does not consist of out-of-court
                                                                                                                                                      statements offered for the truth of the matter; further, the testimony concerns a
                                                                                                                                                      document admissible under exceptions to the hearsay rule, including FRE 803(6)
                                                                                                                                                      and 803(18).
  DEF COUNTER   Baird, Brett     248:08-249:11        Sustain    Objection to the inclusion of lines 249 8-11, consisting of a question without any
                06/09/2016                                       answer.
   PL AFFIRM    Baird, Brett     250:08-250:12        Overrule   Rules 801/802. Testimony is hearsay. Rules 401, 402, 403 – Testimony does not        FRE 401, 402, 403: The testimony is relevant to Bard's knowledge of the properties
                06/09/2016                                       involve filter at issue and/or failure mode at issue; Irrelevant and any probative   of its IVC filter line and the hazards of its filter designs which were incorporated
                                                                 value outweighed by prejudicial effect, particularly with Plaintiff s punitive       in, and formed the basis or predicate for, the Eclipse filter at issue. The failure
                                                                 damages claim dismissed.                                                             modes are relevant to the assessment of the defects in the design of the filter
                                                                                                                                                      whether a particular failure mode has occurred; however, Mr. Peterson has
                                                                                                                                                      experienced perforation, migration, tilt and embedment. His filter is still
                                                                                                                                                      implanted and he is at risk for fracture in the future. It presents no danger of
                                                                                                                                                      unfair prejudice. FRE 801/802: The testimony in question does not elicit hearsay
                                                                                                                                                      under 801(d)(2) and because the testimony does not consist of out-of-court
                                                                                                                                                                                                                                             Case 3:19-cv-01701-MO




                                                                                                                                                      statements offered for the truth of the matter; further, the testimony concerns a
                                                                                                                                                      document admissible under exceptions to the hearsay rule, including FRE 803(6)
                                                                                                                                                      and 803(18).
  DEF COUNTER   Baird, Brett     250:13-250:25        Overrule   FRE 402, 403: Testimony about SIR guidelines ought to be excluded for the
                06/09/2016                                       reasons discussed in Plaintiff's omnibus motion in limine. FRE 602/702: The
                                                                 witness lacks personal knowledge or expert qualifications to testify about what
                                                                 information a manufacturer ought to consider in making a risk/benefit assessment
                                                                 regarding its product
   PL AFFIRM    Baird, Brett     260:02-260:15
                06/09/2016
   PL AFFIRM    Baird, Brett     262:12-262:20
                06/09/2016
                                                                                                                                                                                                                                             Document 181




   PL AFFIRM    Baird, Brett     263:07-264:20        Overrule   Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure      FRE 401, 402, 403: The testimony is relevant to Bard's knowledge of the properties
                06/09/2016                                       mode at issue; Irrelevant and any probative value outweighed by prejudicial          of its IVC filter line and the hazards of its filter designs which were incorporated
                                                                 effect, particularly with Plaintiff s punitive damages claim dismissed.              in, and formed the basis or predicate for, the Eclipse filter at issue. The failure
                                                                                                                                                      modes are relevant to the assessment of the defects in the design of the filter
                                                                                                                                                      whether a particular failure mode has occurred; however, Mr. Peterson has
                                                                                                                                                      experienced perforation, migration, tilt and embedment. His filter is still
                                                                                                                                                      implanted and he is at risk for fracture in the future. It presents no danger of

   PL AFFIRM    Baird, Brett     264:23-265:13
                06/09/2016
  DEF COUNTER   Baird, Brett     265:14-266:24
                                                                                                                                                                                                                                             Filed 05/03/21




                06/09/2016
   PL AFFIRM    Baird, Brett     267:10-268:07
                06/09/2016
   PL AFFIRM    Baird, Brett     268:10-268:11
                06/09/2016
  DEF COUNTER   Baird, Brett     320:10-320:20
                06/09/2016
   PL AFFIRM    Baird, Brett     323:07-323:13        Overrule   Rules 401, 402 & 403. Irrelevant and Unfairly prejudicial.                           Testimony regarding payment from a party is relevant and goes toward the
                06/09/2016                                                                                                                            witnesses credibility.
  DEF COUNTER   Baird, Brett     324:07-324:22
                06/09/2016
   PL AFFIRM    Baird, Brett     325:03-325:07        Overrule   Rules 401, 402 & 403. Irrelevant and Unfairly prejudicial.                           Testimony regarding payment from a party is relevant and goes toward the
                06/09/2016                                                                                                                            witnesses credibility.
                                                                                                                                                                                                                                             Page 27 of 288




   PL AFFIRM    Baird, Brett     325:13-325:15        Overrule   Rules 401, 402 & 403. Irrelevant and Unfairly prejudicial. Rule 611(a)(3)            Testimony regarding payment from a party is relevant and goes toward the
                06/09/2016                                       questioning is argumentative and subjects witness to harassment.                     witnesses credibility.
   PL AFFIRM    Baird, Brett     325:18-325:20        Overrule   Rules 401, 402 & 403. Irrelevant and Unfairly prejudicial. Rule 611(a)(3)            Testimony regarding payment from a party is relevant and goes toward the
                06/09/2016                                       questioning is argumentative and subjects witness to harassment.                     witnesses credibility.
   PL AFFIRM    Baird, Brett     325:22-326:01        Overrule   Rules 401, 402 & 403. Irrelevant and Unfairly prejudicial. Rule 611(a)(3)            Testimony regarding payment from a party is relevant and goes toward the
                06/09/2016                                       questioning is argumentative and subjects witness to harassment.                     witnesses credibility.
  DEF COUNTER   Baird, Brett     326:02-326:13
                06/09/2016
   PL AFFIRM    Baird, Brett     326:14-326:24        Overrule   Rules 401, 402 & 403. Irrelevant and Unfairly prejudicial. Rule 611(a)(3)            Testimony regarding payment from a party is relevant and goes toward the
Baird 6 9 16    06/09/2016                                       questioning is argumentative and subjects witness to harassment.                     witnesses credibility.                                                          26
  DESIGNEE      DEPONENT       DESIGNATIONS          RULING     OBJECTION                                                                             RESPONSES TO OBJECTIONS
  DEF COUNTER   Baird, Brett     ϯϮϴ͗ϭϮͲϯϯϭ͗Ϭϵ
                06/09/2016     (end at "at Bard.")
  DEF COUNTER   Baird, Brett     333:12-335:13
                06/09/2016
  DEF COUNTER   Baird, Brett    335:17-336:01
                06/09/2016
  DEF COUNTER   Baird, Brett    336:04-336:25
                06/09/2016
  DEF COUNTER   Baird, Brett    338:17-339:16
                06/09/2016
  DEF COUNTER   Baird, Brett    339:20-341:03        Overrule   FRE 402: testimony regarding the organization of Bard's sales force, and the
                06/09/2016                                      number of representatives Bard had, is not relevant to any matter in issue; FRE
                                                                403: any nominal probative value of this testimony is outweighed by the danger of
                                                                time-wasting and confusion of the issues
  DEF COUNTER   Baird, Brett    341:05-341:16
                06/09/2016
  DEF COUNTER   Baird, Brett    341:19-343:08        Overrule   (342:14-343:8): FRE 402/403 - testimony regarding advocacy guidelines should be
                06/09/2016                                      excluded for the reasons explained in Plaintiff's omnibus motion in limine.

  DEF COUNTER   Baird, Brett    346:05-348:15        Overrule   (342:14-343:8): FRE 402/403 - testimony regarding advocacy guidelines should be
                06/09/2016                                      excluded for the reasons explained in Plaintiff's omnibus motion in limine.

  DEF COUNTER   Baird, Brett    349:07-351:06
                06/09/2016
  DEF COUNTER   Baird, Brett    351:09-355:06        Sustain    (354:25-355:6) FRE 402/403: Objection to testimony about lawyer advertising for
                                                                                                                                                                                     Case 3:19-cv-01701-MO




                06/09/2016                                      the reasons discussed in Plaintiff's omnibus motion in limine.

  DEF COUNTER   Baird, Brett    355:09-358:09        Overrule   (354:25-355:6) FRE 402/403: Objection to testimony about lawyer advertising for
                06/09/2016                                      the reasons discussed in Plaintiff's omnibus motion in limine. (357:9-15): FRE 602:
                                                                Witness lacks personal knowledge to testify about whether Bard took
                                                                complications seriously, tracked and reported them.

  DEF COUNTER   Baird, Brett        358:11
                06/09/2016
  DEF COUNTER   Baird, Brett    366:21-367:16        Sustain    FRE 402/403: whether the witness is aware of any such correction is irrelevant to
                06/09/2016                                      any matter at issue, further, the questions assume matters not in evidence. To the
                                                                extent the questions imply that the correction is in some way pertinent to the
                                                                                                                                                                                     Document 181




                                                                witness's prior testimony, any probative value in the witness' answers to the
                                                                questions is outweighed by the danger of confusion and unfair prejudice.

  DEF COUNTER   Baird, Brett    368:07-369:02
                06/09/2016
  DEF COUNTER   Baird, Brett    369:04-369:20
                06/09/2016
  DEF COUNTER   Baird, Brett    369:23-370:17
                06/09/2016
                                                                                                                                                                                     Filed 05/03/21
                                                                                                                                                                                     Page 28 of 288




Baird 6.9.16                                                                                                                                                                    27
  DESIGNEE    DEPONENT       DESIGNATIONS    RULING   OBJECTION   RESPONSES TO OBJECTIONS
  PL AFFIRM   Carr, Robert      5:04-5:08
              05/08/2007
  PL AFFIRM   Carr, Robert      5:13-5:14
              05/08/2007
  PL AFFIRM   Carr, Robert      5:25-6:01
              05/08/2007
  PL AFFIRM   Carr, Robert     28:09-28:25
              05/08/2007
                                                                                                 Case 3:19-cv-01701-MO
                                                                                                 Document 181
                                                                                                 Filed 05/03/21
                                                                                                 Page 29 of 288




Carr 5.8.07                                                                                 28
  DESIGNEE      DEPONENT     DESIGNATIONS       RULING   OBJECTION                                                                           RESPONSES TO OBJECTIONS
  PL AFFIRM      Carr, Rob     31:12-31:25
                10/25/2013
  PL AFFIRM      Carr, Rob     32:02-32:07
                10/25/2013
  PL AFFIRM      Carr, Rob     32:13-32:15
                10/25/2013
 DEF COUNTER     Carr, Rob      ϯϮ͗ϭϲͲϯϯ͗Ϭϱ              FRE 106 only requires completeness that "in fairness ought to be considered at
                10/25/2013   For Completeness            the same time". Defendants have not demostrated why this testimony, in the
                                                         name of fairness, must be considered at the same time as Plaintiff's designation.

  PL AFFIRM      Carr, Rob     33:06-33:08
                10/25/2013
  PL AFFIRM      Carr, Rob     33:15-33:25
                10/25/2013
  PL AFFIRM      Carr, Rob     34:02-34:04
                10/25/2013
  PL AFFIRM      Carr, Rob     34:10-34:13
                10/25/2013
  PL AFFIRM      Carr, Rob     40:17-40:23
                10/25/2013
  PL AFFIRM      Carr, Rob     47:19-47:25
                10/25/2013
  PL AFFIRM      Carr, Rob     48:05-48:14
                10/25/2013
  PL AFFIRM      Carr, Rob     51:16-51:19
                                                                                                                                                                            Case 3:19-cv-01701-MO




                10/25/2013
  PL AFFIRM      Carr, Rob     51:22-51:25
                10/25/2013
  PL AFFIRM      Carr, Rob        52:02
                10/25/2013
  PL AFFIRM      Carr, Rob     52:05-52:06
                10/25/2013
  PL AFFIRM      Carr, Rob     57:12-57:14
                10/25/2013
  PL AFFIRM      Carr, Rob     57:24-57:25
                10/25/2013
  PL AFFIRM      Carr, Rob     58:02-58:03
                                                                                                                                                                            Document 181




                10/25/2013
  PL AFFIRM      Carr, Rob     60:13-60:19
                10/25/2013
  PL AFFIRM      Carr, Rob     70:15-70:25
                10/25/2013
 DEF COUNTER     Carr, Rob      ϳϭ͗ϬϮͲϳϮ͗Ϭϱ              FRE 106 only requires completeness that "in fairness ought to be considered at
                10/25/2013   For Completeness            the same time". Defendants have not demostrated why this testimony, in the
                                                         name of fairness, must be considered at the same time as Plaintiff's designation.

  PL AFFIRM      Carr, Rob     76:20-76:25
                10/25/2013
  PL AFFIRM      Carr, Rob     77:02-77:08
                                                                                                                                                                            Filed 05/03/21




                10/25/2013
  PL AFFIRM      Carr, Rob     90:07-90:09
                10/25/2013
  PL AFFIRM      Carr, Rob     90:12-90:15
                10/25/2013
 DEF COUNTER     Carr, Rob      90:16-90:21              FRE 106 only requires completeness that "in fairness ought to be considered at
                10/25/2013   For Completeness            the same time". Defendants have not demostrated why this testimony, in the
                                                         name of fairness, must be considered at the same time as Plaintiff's designation.

 DEF COUNTER     Carr, Rob      ϵϬ͗ϮϰͲϵϭ͗ϭϱ              FRE 106 only requires completeness that "in fairness ought to be considered at
                10/25/2013   For Completeness            the same time". Defendants have not demostrated why this testimony, in the
                                                         name of fairness, must be considered at the same time as Plaintiff's designation.
                                                                                                                                                                            Page 30 of 288




  PL AFFIRM      Carr, Rob     97:22-97:25
                10/25/2013
  PL AFFIRM      Carr, Rob     98:02-98:09
                10/25/2013
  PL AFFIRM      Carr, Rob    104:07-104:22
                10/25/2013
  PL AFFIRM      Carr, Rob    114:04-114:06
                10/25/2013
Carr 10.25.13                                                                                                                                                          29
  DESIGNEE      DEPONENT       DESIGNATIONS            RULING   OBJECTION                                                                           RESPONSES TO OBJECTIONS
 DEF COUNTER     Carr, Rob      114:07-115:02                   FRE 106 only requires completeness that "in fairness ought to be considered at
                10/25/2013     For Completeness                 the same time". Defendants have not demostrated why this testimony, in the
                                                                name of fairness, must be considered at the same time as Plaintiff's designation.

  PL AFFIRM      Carr, Rob       115:15-115:18
                10/25/2013
 DEF COUNTER     Carr, Rob      ϭϭϱ͗ϭϵͲϭϭϱ͗Ϯϭ                   FRE 106 only requires completeness that "in fairness ought to be considered at
                10/25/2013     For Completeness                 the same time". Defendants have not demostrated why this testimony, in the
                                                                name of fairness, must be considered at the same time as Plaintiff's designation.

  PL AFFIRM      Carr, Rob       117:11-117:22
                10/25/2013
 DEF COUNTER     Carr, Rob      ϭϭϴ͗ϭϭͲϭϭϴ͗Ϯϱ                   FRE 106 only requires completeness that "in fairness ought to be considered at
                10/25/2013     For Completeness                 the same time". Defendants have not demostrated why this testimony, in the
                                                                name of fairness, must be considered at the same time as Plaintiff's designation.

  PL AFFIRM      Carr, Rob       120:12-120:20                  Rule 602-Witness does not have personal knowledge of the document. See 118:11-
                10/25/2013                                      25 and 122:11-123:10
  PL AFFIRM      Carr, Rob       120:23-120:25                  Rule 602-Witness does not have personal knowledge of the document. See 118:11- The testimony of the witness establishes his knowledge under Rule 602.
                10/25/2013                                      25 and 122:11-123:10
  PL AFFIRM      Carr, Rob       121:02-121:04                  Rule 602-Witness does not have personal knowledge of the document. See 118:11- The testimony of the witness establishes his knowledge under Rule 602.
                10/25/2013                                      25 and 122:11-123:10
  PL AFFIRM      Carr, Rob       121:13-121:21                  Rule 602-Witness does not have personal knowledge of the document. See 118:11- The testimony of the witness establishes his knowledge under Rule 602.
                10/25/2013                                      25 and 122:11-123:10
  PL AFFIRM      Carr, Rob       122:07-122:10                  Rule 602-Witness does not have personal knowledge of the document. See 118:11- The testimony of the witness establishes his knowledge under Rule 602.
                                                                                                                                                                                                                                Case 3:19-cv-01701-MO




                10/25/2013                                      25 and 122:11-123:10
 DEF COUNTER     Carr, Rob      122:16-123:10                   FRE 106 only requires completeness that "in fairness ought to be considered at    The testimony of the witness establishes his knowledge under Rule 602.
                10/25/2013     For Completeness                 the same time". Defendants have not demostrated why this testimony, in the
                                                                name of fairness, must be considered at the same time as Plaintiff's designation.

  PL AFFIRM      Carr, Rob       123:11-123:24                  Rule 602-Witness does not have personal knowledge of the document. See 118:11-
                10/25/2013   ending with "different"            25 and 122:11-123:10
  PL AFFIRM      Carr, Rob       125:24-125:25                  Rule 602-Witness does not have personal knowledge of the document. See 118:11- The testimony of the witness establishes his knowledge under Rule 602.
                10/25/2013                                      25 and 122:11-123:10
  PL AFFIRM      Carr, Rob       126:02-126:25                  Rule 602-Witness does not have personal knowledge of the document. See 118:11- The testimony of the witness establishes his knowledge under Rule 602.
                10/25/2013                                      25 and 122:11-123:10
  PL AFFIRM      Carr, Rob           127 02                     Rule 602-Witness does not have personal knowledge of the document. See 118:11- The testimony of the witness establishes his knowledge under Rule 602.
                                                                                                                                                                                                                                Document 181




                10/25/2013                                      25 and 122:11-123:10
 DEF COUNTER     Carr, Rob      ϭϰϵ͗ϭϰͲϭϰϵ͗ϭϴ                   FRE 106 only requires completeness that "in fairness ought to be considered at    The testimony of the witness establishes his knowledge under Rule 602.
                10/25/2013     For Completeness                 the same time". Defendants have not demostrated why this testimony, in the
                                                                name of fairness, must be considered at the same time as Plaintiff's designation.

 DEF COUNTER     Carr, Rob      ϭϰϵ͗ϮϭͲϭϰϵ͗Ϯϯ                   FRE 106 only requires completeness that "in fairness ought to be considered at
                10/25/2013     For Completeness                 the same time". Defendants have not demostrated why this testimony, in the
                                                                name of fairness, must be considered at the same time as Plaintiff's designation.

 DEF COUNTER     Carr, Rob      ϭϱϬ͗ϬϮͲϭϱϬ͗ϭϭ                   FRE 106 only requires completeness that "in fairness ought to be considered at
                10/25/2013     For Completeness                 the same time". Defendants have not demostrated why this testimony, in the
                                                                                                                                                                                                                                Filed 05/03/21




                                                                name of fairness, must be considered at the same time as Plaintiff's designation.

  PL AFFIRM      Carr, Rob       150:12-150:15
                10/25/2013
  PL AFFIRM      Carr, Rob       150:18-150:20
                10/25/2013
  PL AFFIRM      Carr, Rob       165:02-165:04
                10/25/2013
  PL AFFIRM      Carr, Rob           165 07
                10/25/2013
  PL AFFIRM      Carr, Rob       193:05-193:25
                10/25/2013
                                                                                                                                                                                                                                Page 31 of 288




Carr 10.25.13                                                                                                                                                                                                              30
  DESIGNEE     DEPONENT     DESIGNATIONS       RULING     OBJECTION                                                                           RESPONSES TO OBJECTIONS
  PL AFFIRM     Carr, Rob     33:21-34:10
               11/05/2013
  PL AFFIRM     Carr, Rob     34:12-34:13
               11/05/2013
  PL AFFIRM     Carr, Rob     37:08-37:10      Overrule   Rule 602-The witness does not have knowledge of the document. See, 38:1-2           Under FRE 602 his testimony establishes his knowledge of the content and
               11/05/2013                                                                                                                     substance of the document. As for the Court's MIL order and Defendants
                                                                                                                                              objections based on a lack of personal knowledge, Plaintiff would show that Mr.
                                                                                                                                              Carr was in charge of the Rcovery filter for Bard from December 2002 until it was
                                                                                                                                              taken off the market. (Carr, 28:09- 28:24 - 05/08/2007). he remains employed at
                                                                                                                                              Bard and all of the information requested relates to Bard corporate documents
                                                                                                                                              related to IVC filter franchise and would fall within his scope of work. Thus, Mr.
                                                                                                                                              Carr plaintiff's counsel should be able to examined the witness regarding the
                                                                                                                                              contents of the documents and discuss his knowledge of events and data
                                                                                                                                              recorded in the corporate records.
  PL AFFIRM     Carr, Rob     37:16-37:24      Overrule   Rule 602-The witness does not have knowledge of the document. See, 38:1-2           Under FRE 602 his testimony establishes his knowledge of the content and
               11/05/2013                                                                                                                     substance of the document. In addition, as for the Court's MIL order and
                                                                                                                                              Defendants objections based on a lack of personal knowledge, Plaintiff would
                                                                                                                                              show that Mr. Carr was in charge of the Rcovery filter for Bard from December
                                                                                                                                              2002 until it was taken off the market. (Carr, 28:09- 28:24 - 05/08/2007). he
                                                                                                                                              remains employed at Bard and all of the information requested relates to Bard
                                                                                                                                              corporate documents related to IVC filter franchise and would fall within his
                                                                                                                                              scope of work. Thus, Mr. Carr plaintiff's counsel should be able to examined the
                                                                                                                                              witness regarding the contents of the documents and discuss his knowledge of
                                                                                                                                                                                                                                   Case 3:19-cv-01701-MO




                                                                                                                                              events and data recorded in the corporate records.
 DEF COUNTER    Carr, Rob      ϯϴ͗ϬϭͲϯϴ͗ϬϮ     Overrule   FRE 106 only requires completeness that "in fairness ought to be considered at
               11/05/2013   For Completeness              the same time". Defendants have not demostrated why this testimony, in the
                                                          name of fairness, must be considered at the same time as Plaintiff's designation.

  PL AFFIRM     Carr, Rob     40:14-40:22                 Rule 602-The witness does not have knowledge of the document. See, 38:1-2           Under FRE 602 his testimony establishes his knowledge of the content and
               11/05/2013                                                                                                                     substance of the document. In addition, as for the Court's MIL order and
                                                                                                                                              Defendants objections based on a lack of personal knowledge, Plaintiff would
                                                                                                                                              show that Mr. Carr was in charge of the Rcovery filter for Bard from December
                                                                                                                                              2002 until it was taken off the market. (Carr, 28:09- 28:24 - 05/08/2007). he
                                                                                                                                              remains employed at Bard and all of the information requested relates to Bard
                                                                                                                                                                                                                                   Document 181




                                                                                                                                              corporate documents related to IVC filter franchise and would fall within his
                                                                                                                                              scope of work. Thus, Mr. Carr plaintiff's counsel should be able to examined the
                                                                                                                                              witness regarding the contents of the documents and discuss his knowledge of
                                                                                                                                              events and data recorded in the corporate records.
  PL AFFIRM     Carr, Rob     41:11-41:15
               11/05/2013
  PL AFFIRM     Carr, Rob     44:05-44:10
               11/05/2013
 DEF COUNTER    Carr, Rob      ϰϳ͗ϬϱͲϰϳ͗Ϭϵ     Sustain    FRE 106 only requires completeness that "in fairness ought to be considered at
               11/05/2013   For Completeness              the same time". Defendants have not demostrated why this testimony, in the
                                                          name of fairness, must be considered at the same time as Plaintiff's designation.
                                                                                                                                                                                                                                   Filed 05/03/21




  PL AFFIRM     Carr, Rob     54:14-54:23
               11/05/2013
  PL AFFIRM     Carr, Rob     56:01-56:07
               11/05/2013
  PL AFFIRM     Carr, Rob     56:09-56:10
               11/05/2013
  PL AFFIRM     Carr, Rob     56:16-57:04
               11/05/2013
  PL AFFIRM     Carr, Rob     58:11-58:23
               11/05/2013
 DEF COUNTER    Carr, Rob      ϱϵ͗ϬϮͲϱϵ͗Ϭϱ     Overrule   FRE 106 only requires completeness that "in fairness ought to be considered at
               11/05/2013   For Completeness              the same time". Defendants have not demostrated why this testimony, in the
                                                                                                                                                                                                                                   Page 32 of 288




                                                          name of fairness, must be considered at the same time as Plaintiff's designation.

 DEF COUNTER    Carr, Rob      ϱϵ͗ϬϳͲϱϵ͗Ϭϵ     Overrule   FRE 106 only requires completeness that "in fairness ought to be considered at
               11/05/2013   For Completeness              the same time". Defendants have not demostrated why this testimony, in the
                                                          name of fairness, must be considered at the same time as Plaintiff's designation.

  PL AFFIRM     Carr, Rob     83:20-83:22
               11/05/2013

Carr 11.5.13                                                                                                                                                                                                                  31
  DESIGNEE     DEPONENT        DESIGNATIONS              RULING     OBJECTION                                                                           RESPONSES TO OBJECTIONS
  PL AFFIRM     Carr, Rob            83:24               Overrule   Incomplete answer.                                                                  FRE 106 only requires completeness that "in fairness ought to be considered at
               11/05/2013      Ending with "Yes."                                                                                                       the same time". Defendants have not demostrated why this testimony, in the
                                                                                                                                                        name of fairness, must be considered at the same time as Plaintiff's designation.

 DEF COUNTER    Carr, Rob            ϴϯ͗Ϯϰ               Sustain    Answer after "no" lacks personal knowledge and is speculative.
               11/05/2013      For Completeness
  PL AFFIRM     Carr, Rob         87:24-88:03
               11/05/2013
  PL AFFIRM     Carr, Rob            88:05
               11/05/2013
 DEF COUNTER    Carr, Rob         ϴϴ͗ϬϳͲϴϴ͗Ϭϴ            Overrule   FRE 106 only requires completeness that "in fairness ought to be considered at
               11/05/2013      For Completeness                     the same time". Defendants have not demostrated why this testimony, in the
                                                                    name of fairness, must be considered at the same time as Plaintiff's designation.

 DEF COUNTER    Carr, Rob         ϴϴ͗ϭϬͲϴϴ͗ϭϮ            Overrule   FRE 106 only requires completeness that "in fairness ought to be considered at
               11/05/2013      For Completeness                     the same time". Defendants have not demostrated why this testimony, in the
                                                                    name of fairness, must be considered at the same time as Plaintiff's designation.

  PL AFFIRM     Carr, Rob        113:08-113:14
               11/05/2013
 DEF COUNTER    Carr, Rob       ϭϭϯ͗ϬϴͲϭϭϯ͗ϭϰ            Sustain    FRE 106 only requires completeness that "in fairness ought to be considered at
               11/05/2013      For Completeness                     the same time". Defendants have not demostrated why this testimony, in the
                                                                    name of fairness, must be considered at the same time as Plaintiff's designation.

                Carr, Rob       113:19-113:21            Sustain    FRE 106 only requires completeness that "in fairness ought to be considered at
                                                                                                                                                                                                                                                   Case 3:19-cv-01701-MO




 DEF COUNTER
               11/05/2013      For Completeness                     the same time". Defendants have not demostrated why this testimony, in the
                                                                    name of fairness, must be considered at the same time as Plaintiff's designation.

 DEF COUNTER    Carr, Rob       113:23-114:02            Overrule   FRE 106 only requires completeness that "in fairness ought to be considered at
               11/05/2013      For Completeness                     the same time". Defendants have not demostrated why this testimony, in the
                                                                    name of fairness, must be considered at the same time as Plaintiff's designation.

 DEF COUNTER    Carr, Rob       114:04-114:05            Overrule   FRE 106 only requires completeness that "in fairness ought to be considered at
               11/05/2013      For Completeness                     the same time". Defendants have not demostrated why this testimony, in the
                                                                    name of fairness, must be considered at the same time as Plaintiff's designation.

  PL AFFIRM     Carr, Rob        134:10-134:20
                                                                                                                                                                                                                                                   Document 181




               11/05/2013
  PL AFFIRM     Carr, Rob            134:23
               11/05/2013
  PL AFFIRM     Carr, Rob        135:01-135:02
               11/05/2013
  PL AFFIRM     Carr, Rob        135:07-135:08
               11/05/2013
 DEF COUNTER    Carr, Rob       ϭϯϱ͗ϭϬͲϭϯϱ͗ϭϮ            Overrule   FRE 106 only requires completeness that "in fairness ought to be considered at
               11/05/2013      For Completeness                     the same time". Defendants have not demostrated why this testimony, in the
                                                                    name of fairness, must be considered at the same time as Plaintiff's designation.

 DEF COUNTER    Carr, Rob           ϭϯϱ͗ϭϰ               Overrule   FRE 106 only requires completeness that "in fairness ought to be considered at
                                                                                                                                                                                                                                                   Filed 05/03/21




               11/05/2013      For Completeness                     the same time". Defendants have not demostrated why this testimony, in the
                                                                    name of fairness, must be considered at the same time as Plaintiff's designation.

  PL AFFIRM     Carr, Rob        135:15-135:19           Overrule   Incomplete answer. Answer starts on 135:10-14                                       FRE 106 only requires completeness that "in fairness ought to be considered at
               11/05/2013                                                                                                                               the same time". Defendants have not demostrated why this testimony, in the
                                                                                                                                                        name of fairness, must be considered at the same time as Plaintiff's designation.

  PL AFFIRM     Carr, Rob        135:21-135:22
               11/05/2013
  PL AFFIRM     Carr, Rob        135:24-136:03
               11/05/2013
  PL AFFIRM     Carr, Rob          151:08-151:18         Sustain    Rule 401, 402 and 403-there is no failure to recall claim in this case.             The fact the Bard did not recall their defective filters goes to Plaintiff's failure to
                                                                                                                                                                                                                                                   Page 33 of 288




               11/05/2013   Redact 151:12-13 "Serious                                                                                                   warn claim and shows Bard did not act as a reasonable medical device
                            risks to include death? Up                                                                                                  manufacturer in the same or similar circumstances.
                                   to death yes "
  PL AFFIRM     Carr, Rob          151:20-151:22         Sustain    Rule 401, 402 and 403-there is no failure to recall claim in this case.             The fact the Bard did not recall their defective filters goes to Plaintiff's failure to
               11/05/2013                                                                                                                               warn claim and shows Bard did not act as a reasonable medical device
                                                                                                                                                        manufacturer in the same or similar circumstances.
  PL AFFIRM     Carr, Rob        151:24-152:04           Sustain    Rule 401, 402 and 403-there is no failure to recall claim in this case.             The fact the Bard did not recall their defective filters goes to Plaintiff's failure to
               11/05/2013                                                                                                                               warn claim and shows Bard did not act as a reasonable medical device
                                                                                                                                                        manufacturer in the same or similar circumstances
Carr 11.5.13                                                                                                                                                                                                                                  32
  DESIGNEE     DEPONENT      DESIGNATIONS          RULING     OBJECTION                                                                           RESPONSES TO OBJECTIONS
  PL AFFIRM     Carr, Rob      152:06-152:14       Sustain    Rule 401, 402 and 403-there is no failure to recall claim in this case.             The fact the Bard did not recall their defective filters goes to Plaintiff's failure to
               11/05/2013                                                                                                                         warn claim and shows Bard did not act as a reasonable medical device
                                                                                                                                                  manufacturer in the same or similar circumstances.
  PL AFFIRM     Carr, Rob      152:16-152:24       Sustain    Rule 401, 402 and 403-there is no failure to recall claim in this case.             The fact the Bard did not recall their defective filters goes to Plaintiff's failure to
               11/05/2013                                                                                                                         warn claim and shows Bard did not act as a reasonable medical device
                                                                                                                                                  manufacturer in the same or similar circumstances.
  PL AFFIRM     Carr, Rob         153 02           Sustain    Rule 401, 402 and 403-there is no failure to recall claim in this case.             The fact the Bard did not recall their defective filters goes to Plaintiff's failure to
               11/05/2013                                                                                                                         warn claim and shows Bard did not act as a reasonable medical device
                                                                                                                                                  manufacturer in the same or similar circumstances.
  PL AFFIRM     Carr, Rob      191:16-191:22
               11/05/2013
 DEF COUNTER    Carr, Rob     ϭϵϮ͗ϭϮͲϭϵϮ͗ϭϲ        Overrule   FRE 106 only requires completeness that "in fairness ought to be considered at
               11/05/2013    For Completeness                 the same time". Defendants have not demostrated why this testimony, in the
                                                              name of fairness, must be considered at the same time as Plaintiff's designation.

 DEF COUNTER    Carr, Rob     ϭϵϮ͗ϭϴͲϭϵϮ͗ϮϮ        Overrule   FRE 106 only requires completeness that "in fairness ought to be considered at
               11/05/2013    For Completeness                 the same time". Defendants have not demostrated why this testimony, in the
                                                              name of fairness, must be considered at the same time as Plaintiff's designation.

 DEF COUNTER    Carr, Rob     ϭϵϯ͗ϭϭͲϭϵϯ͗ϭϱ        Overrule   FRE 106 only requires completeness that "in fairness ought to be considered at
               11/05/2013    For Completeness                 the same time". Defendants have not demostrated why this testimony, in the
                                                              name of fairness, must be considered at the same time as Plaintiff's designation.

 DEF COUNTER    Carr, Rob     ϭϵϯ͗ϭϳͲϭϵϯ͗ϮϬ        Overrule   FRE 106 only requires completeness that "in fairness ought to be considered at
                                                                                                                                                                                                                                             Case 3:19-cv-01701-MO




               11/05/2013    For Completeness                 the same time". Defendants have not demostrated why this testimony, in the
                                                              name of fairness, must be considered at the same time as Plaintiff's designation.

  PL AFFIRM     Carr, Rob      193:24-194:02
               11/05/2013
  PL AFFIRM     Carr, Rob          194 05
               11/05/2013   beginning with "We…"
  PL AFFIRM     Carr, Rob      265:09-265:13
               11/05/2013
  PL AFFIRM     Carr, Rob      265:15-265:16
               11/05/2013
 DEF COUNTER    Carr, Rob     Ϯϲϱ͗ϭϴͲϮϲϲ͗Ϭϯ        Overrule   FRE 106 only requires completeness that "in fairness ought to be considered at
               11/05/2013    For Completeness                 the same time". Defendants have not demostrated why this testimony, in the
                                                                                                                                                                                                                                             Document 181




                                                              name of fairness, must be considered at the same time as Plaintiff's designation.

  PL AFFIRM     Carr, Rob      268:05-268:06       Overrule   Rule 602-Witness is not familiar with the document and has not seen it before.      This document contains information that the witness should had known or had
               11/05/2013                                     See, 268:8-15                                                                       access to. In addition, under FRE 602 his testimony establishes his knowledge of
                                                                                                                                                  the content and substance of the document. As for the Court's MIL order and
                                                                                                                                                  Defendants objection based on a lack of personal knowledge, Plaintiff would show
                                                                                                                                                  that Mr. Carr was deposed under FRCP 30(b)(6) and as a corporate representative
                                                                                                                                                  he speaks for the corporation and is required to review sufficient documents and
                                                                                                                                                  information to address the substance his testimony. "Notably, and because Rule
                                                                                                                                                  30(b)(6) explicitly requires a company to have persons testify on its behalf as to all
                                                                                                                                                  matters reasonably available to it, . . . the Rule 'implicitly requires persons to
                                                                                                                                                                                                                                             Filed 05/03/21




                                                                                                                                                  review all matters known or reasonably available to [the corporation] in
                                                                                                                                                  preparation for the [Rule] 30(b)(6) deposition.' In other words, personal
                                                                                                                                                  knowledge of the designated subject matter by the selected deponent is of no
                                                                                                                                                  consequence." Bd. of Trs. of Leland Stanford Junior Unv. v. Tyco Int's Ltds, 253
                                                                                                                                                  F.R.D. 524, 526 (C.D. Ca. 2008)citing Sprint Comm'n Co., L.P. v. TheGlobe.com,
                                                                                                                                                  Inc., 236 F.R.D.524, 527--528 (D. Kan. 2006). Thus, Mr. Carr can be required to
                                                                                                                                                  testify from and based upon content of Bard corporate documents.

 DEF COUNTER    Carr, Rob     268:08-268:15        Overrule   FRE 106 only requires completeness that "in fairness ought to be considered at
               11/05/2013    For Completeness                 the same time". Defendants have not demostrated why this testimony, in the
                                                              name of fairness, must be considered at the same time as Plaintiff's designation.
                                                                                                                                                                                                                                             Page 34 of 288




Carr 11.5.13                                                                                                                                                                                                                            33
  DESIGNEE     DEPONENT     DESIGNATIONS     RULING     OBJECTION                                                                        RESPONSES TO OBJECTIONS
  PL AFFIRM     Carr, Rob    290:16-290:19   Overrule   Rule 602-Witness is not familiar with the document and has not seen it before.   This document contains information that the witness should had known or had
               11/05/2013                               See, 268:8-15                                                                    access to. In addition, under FRE 602 his testimony establishes his knowledge of
                                                                                                                                         the content and substance of the document. As for the Court's MIL order and
                                                                                                                                         Defendants objection based on a lack of personal knowledge, Plaintiff would show
                                                                                                                                         that Mr. Carr was deposed under FRCP 30(b)(6) and as a corporate representative
                                                                                                                                         he speaks for the corporation and is required to review sufficient documents and
                                                                                                                                         information to address the substance his testimony. "Notably, and because Rule
                                                                                                                                         30(b)(6) explicitly requires a company to have persons testify on its behalf as to all
                                                                                                                                         matters reasonably available to it, . . . the Rule 'implicitly requires persons to
                                                                                                                                         review all matters known or reasonably available to [the corporation] in
                                                                                                                                         preparation for the [Rule] 30(b)(6) deposition.' In other words, personal
                                                                                                                                         knowledge of the designated subject matter by the selected deponent is of no
                                                                                                                                         consequence." Bd. of Trs. of Leland Stanford Junior Unv. v. Tyco Int's Ltds, 253
                                                                                                                                         F.R.D. 524, 526 (C.D. Ca. 2008)citing Sprint Comm'n Co., L.P. v. TheGlobe.com,
                                                                                                                                         Inc., 236 F.R.D.524, 527--528 (D. Kan. 2006). Thus, Mr. Carr can be required to
                                                                                                                                         testify from and based upon content of Bard corporate documents.

  PL AFFIRM     Carr, Rob    290:21-290:22   Overrule   Rule 602-Witness is not familiar with the document and has not seen it before.   This document contains information that the witness should had known or had
               11/05/2013                               See, 268:8-15                                                                    access to. In addition, under FRE 602 his testimony establishes his knowledge of
                                                                                                                                         the content and substance of the document. As for the Court's MIL order and
                                                                                                                                         Defendants objection based on a lack of personal knowledge, Plaintiff would show
                                                                                                                                         that Mr. Carr was deposed under FRCP 30(b)(6) and as a corporate representative
                                                                                                                                         he speaks for the corporation and is required to review sufficient documents and
                                                                                                                                                                                                                                  Case 3:19-cv-01701-MO




                                                                                                                                         information to address the substance his testimony. "Notably, and because Rule
                                                                                                                                         30(b)(6) explicitly requires a company to have persons testify on its behalf as to all
                                                                                                                                         matters reasonably available to it, . . . the Rule 'implicitly requires persons to
                                                                                                                                         review all matters known or reasonably available to [the corporation] in
                                                                                                                                         preparation for the [Rule] 30(b)(6) deposition.' In other words, personal
                                                                                                                                         knowledge of the designated subject matter by the selected deponent is of no
                                                                                                                                         consequence." Bd. of Trs. of Leland Stanford Junior Unv. v. Tyco Int's Ltds, 253
                                                                                                                                         F.R.D. 524, 526 (C.D. Ca. 2008)citing Sprint Comm'n Co., L.P. v. TheGlobe.com,
                                                                                                                                         Inc., 236 F.R.D.524, 527--528 (D. Kan. 2006). Thus, Mr. Carr can be required to
                                                                                                                                         testify from and based upon content of Bard corporate documents.

  PL AFFIRM     Carr, Rob    292:04-292:09   Overrule   Rule 602-Witness is not familiar with the document and has not seen it before.   This document contains information that the witness should had known or had
                                                                                                                                                                                                                                  Document 181




               11/05/2013                               See, 268:8-15. This exhibit violates the MIL on Recovery migration death.        access to. In addition, under FRE 602 his testimony establishes his knowledge of
                                                                                                                                         the content and substance of the document. As for the Court's MIL order and
                                                                                                                                         Defendants objection based on a lack of personal knowledge, Plaintiff would show
                                                                                                                                         that Mr. Carr was deposed under FRCP 30(b)(6) and as a corporate representative
                                                                                                                                         he speaks for the corporation and is required to review sufficient documents and
                                                                                                                                         information to address the substance his testimony. "Notably, and because Rule
                                                                                                                                         30(b)(6) explicitly requires a company to have persons testify on its behalf as to all
                                                                                                                                         matters reasonably available to it, . . . the Rule 'implicitly requires persons to
                                                                                                                                         review all matters known or reasonably available to [the corporation] in
                                                                                                                                         preparation for the [Rule] 30(b)(6) deposition.' In other words, personal
                                                                                                                                         knowledge of the designated subject matter by the selected deponent is of no
                                                                                                                                                                                                                                  Filed 05/03/21




                                                                                                                                         consequence." Bd. of Trs. of Leland Stanford Junior Unv. v. Tyco Int's Ltds, 253
                                                                                                                                         F.R.D. 524, 526 (C.D. Ca. 2008)citing Sprint Comm'n Co., L.P. v. TheGlobe.com,
                                                                                                                                         Inc., 236 F.R.D.524, 527--528 (D. Kan. 2006). Thus, Mr. Carr can be required to
                                                                                                                                         testify from and based upon content of Bard corporate documents.
                                                                                                                                                                                                                                  Page 35 of 288




Carr 11.5.13                                                                                                                                                                                                                34
  DESIGNEE     DEPONENT       DESIGNATIONS            RULING     OBJECTION                                                                        RESPONSES TO OBJECTIONS
  PL AFFIRM     Carr, Rob           292:11            Overrule   Rule 602-Witness is not familiar with the document and has not seen it before.   This document contains information that the witness should had known or had
               11/05/2013                                        See, 268:8-15                                                                    access to. In addition, under FRE 602 his testimony establishes his knowledge of
                                                                                                                                                  the content and substance of the document. As for the Court's MIL order and
                                                                                                                                                  Defendants objection based on a lack of personal knowledge, Plaintiff would show
                                                                                                                                                  that Mr. Carr was deposed under FRCP 30(b)(6) and as a corporate representative
                                                                                                                                                  he speaks for the corporation and is required to review sufficient documents and
                                                                                                                                                  information to address the substance his testimony. "Notably, and because Rule
                                                                                                                                                  30(b)(6) explicitly requires a company to have persons testify on its behalf as to all
                                                                                                                                                  matters reasonably available to it, . . . the Rule 'implicitly requires persons to
                                                                                                                                                  review all matters known or reasonably available to [the corporation] in
                                                                                                                                                  preparation for the [Rule] 30(b)(6) deposition.' In other words, personal
                                                                                                                                                  knowledge of the designated subject matter by the selected deponent is of no
                                                                                                                                                  consequence." Bd. of Trs. of Leland Stanford Junior Unv. v. Tyco Int's Ltds, 253
                                                                                                                                                  F.R.D. 524, 526 (C.D. Ca. 2008)citing Sprint Comm'n Co., L.P. v. TheGlobe.com,
                                                                                                                                                  Inc., 236 F.R.D.524, 527--528 (D. Kan. 2006). Thus, Mr. Carr can be required to
                                                                                                                                                  testify from and based upon content of Bard corporate documents.

  PL AFFIRM     Carr, Rob       293:04-293:20
               11/05/2013   beginning with "And did
                                     you…"
                            Redact "death" (293:9),
                                 and "and filter
                             embolization deaths"
                                                                                                                                                                                                                                           Case 3:19-cv-01701-MO




                            (293:11 12)(293:19 20)
  PL AFFIRM     Carr, Rob       293:22-293:24
               11/05/2013
                                                                                                                                                                                                                                           Document 181
                                                                                                                                                                                                                                           Filed 05/03/21
                                                                                                                                                                                                                                           Page 36 of 288




Carr 11.5.13                                                                                                                                                                                                                         35
  DESIGNEE      DEPONENT     DESIGNATIONS       RULING     OBJECTION                                                                              RESPONSES TO OBJECTIONS
  PL BLANKET                                                                                                                                      Running response to defense objections regarding lack of personal knowledge and
  OBJECTION                                                                                                                                       to the Court's MIL order. Plaintiff would show that Mr. Carr was deposed under
                                                                                                                                                  FRCP 30(b)(6) and as a corporate representative he speaks for the corporation
                                                                                                                                                  and is required to review sufficient documents and information to address the
                                                                                                                                                  substance his testimony. "Notably, and because Rule 30(b)(6) explicitly requires a
                                                                                                                                                  company to have persons testify on its behalf as to all matters reasonably
                                                                                                                                                  available to it, . . . the Rule 'implicitly requires persons to review all matters known
                                                                                                                                                  or reasonably available to [the corporation] in preparation for the [Rule] 30(b)(6)
                                                                                                                                                  deposition.' In other words, personal knowledge of the designated subject matter
                                                                                                                                                  by the selected deponent is of no consequence." Bd. of Trs. of Leland Stanford
                                                                                                                                                  Junior Univ. v. Tyco Int's Ltd s, 253 F.R.D. 524, 526 (C.D. Ca. 2008) citing Spring
                                                                                                                                                  Commc'n Co., L.P. v. TheGlobe.com, Inc ., 236 F.R.D.524, 527--528 (D. Kan. 2006).
                                                                                                                                                  Thus, Mr. Carr can be required to testify from and based upon content of Bard
                                                                                                                                                  corporate documents.
  PL AFFIRM      Carr, Rob     32:02-32:04      Overrule   Rule 611 compound question. Rule 611 assumes facts not in evidence. Rules 401,       Fracture, migration, perforation and death are risks involved in the use of the
                10/29/2014                                 402, 403. Testimony regarding Sales/Marketing does not relate to the claims or       Recovery and Eclipse filters and are relevant to whether the there is a design
                                                           causes of action at issue in the case; Irrelevant and any probative value            defect. Fracture, migration, perforation and death are also dangers of the Eclipse
                                                           outweighed by prejudicial effect. The question is vague and misleading, as it is not filter that were known to Bard, and the failure to warn of the substantial risk of
                                                           clear from the designation what brochure is being discussed.                         fracture, migration and death associated with the Eclipse rendered the Eclipse
                                                                                                                                                unreasonably dangerous
  PL AFFIRM      Carr, Rob     32:07-32:08                 Rule 611 compound question. Rule 611 assumes facts not in evidence. Rules 401, Fracture, migration, perforation and death are risks involved in the use of the
                10/29/2014                                 402, 403. Testimony regarding Sales/Marketing does not relate to the claims or       Recovery and Eclipse filters and are relevant to whether the there is a design
                                                           causes of action at issue in the case; Irrelevant and any probative value            defect. Fracture, migration, perforation and death are also dangers of the Eclipse
                                                                                                                                                                                                                                             Case 3:19-cv-01701-MO




                                                           outweighed by prejudicial effect. The question is vague and misleading, as it is not filter that were known to Bard, and the failure to warn of the substantial risk of
                                                           clear from the designation what brochure is being discussed.                         fracture, migration and death associated with the Eclipse rendered the Eclipse
                                                                                                                                                unreasonably dangerous
 DEF COUNTER     Carr, Rob      ϯϮ͗ϭϬͲϯϮ͗ϭϵ     Sustain    FRE 106 only requires completeness that "in fairness ought to be considered at
                10/29/2014   For Completeness              the same time". Defendants have not demostrated why this testimony, in the
                                                           name of fairness, must be considered at the same time as Plaintiff's designation.

  PL AFFIRM      Carr, Rob     74:24-75:06
                10/29/2014
 DEF COUNTER     Carr, Rob      ϳϱ͗ϬϳͲϳϱ͗Ϭϵ     Overrule   FRE 106 only requires completeness that "in fairness ought to be considered at
                10/29/2014   For Completeness              the same time". Defendants have not demostrated why this testimony, in the
                                                           name of fairness, must be considered at the same time as Plaintiff's designation.
                                                                                                                                                                                                                                             Document 181




 DEF COUNTER     Carr, Rob         ϳϱ͗ϭϮ        Overrule   FRE 106 only requires completeness that "in fairness ought to be considered at
                10/29/2014   For Completeness              the same time". Defendants have not demostrated why this testimony, in the
                                                           name of fairness, must be considered at the same time as Plaintiff's designation.

  PL AFFIRM      Carr, Rob     78:15-78:23      Overrule   Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure         Fracture, migration, perforation and death are risks involved in the use of the
                10/29/2014                                 modes at issue; Irrelevant and any probative value outweighed by prejudicial           Recovery and Eclipse filters and are relevant to whether the there is a design
                                                           effect, particularly with Plaintiff s punitive damages claim dismissed.                defect. Fracture, migration, perforation and death are also dangers of the Eclipse
                                                                                                                                                  filter that were known to Bard, and the failure to warn of the substantial risk of
                                                                                                                                                  fracture, migration and death associated with the Eclipse rendered the Eclipse
                                                                                                                                                  unreasonably dangerous
  PL AFFIRM      Carr, Rob     79:14-79:16
                                                                                                                                                                                                                                             Filed 05/03/21




                10/29/2014
  PL AFFIRM      Carr, Rob     79:20-80:03
                10/29/2014
 DEF COUNTER     Carr, Rob      ϴϬ͗ϬϰͲϴϬ͗Ϭϲ     Overrule   FRE 106 only requires completeness that "in fairness ought to be considered at
                10/29/2014   For Completeness              the same time". Defendants have not demostrated why this testimony, in the
                                                           name of fairness, must be considered at the same time as Plaintiff's designation.

 DEF COUNTER     Carr, Rob      ϴϬ͗ϭϬͲϴϬ͗ϭϯ     Overrule   FRE 106 only requires completeness that "in fairness ought to be considered at
                10/29/2014   For Completeness              the same time". Defendants have not demostrated why this testimony, in the
                                                           name of fairness, must be considered at the same time as Plaintiff's designation.

  PL AFFIRM      Carr, Rob     82:07-82:18
                10/29/2014
                                                                                                                                                                                                                                             Page 37 of 288




  PL AFFIRM      Carr, Rob     82:22-82:23
                10/29/2014
  PL AFFIRM      Carr, Rob     83:02-83:03
                10/29/2014
  PL AFFIRM      Carr, Rob     83:05-83:06
                10/29/2014
  PL AFFIRM      Carr, Rob     83:08-83:11
                10/29/2014
  PL AFFIRM      Carr, Rob     83:14-83:18
Carr 10 29 14   10/29/2014                                                                                                                                                                                                            36
  DESIGNEE      DEPONENT     DESIGNATIONS           RULING     OBJECTION                                                                           RESPONSES TO OBJECTIONS
  PL AFFIRM      Carr, Rob          83:21
                10/29/2014
  PL AFFIRM      Carr, Rob      83:23-83:24
                10/29/2014
  PL AFFIRM      Carr, Rob          84:02
                10/29/2014
  PL AFFIRM      Carr, Rob      84:04-84:08
                10/29/2014
  PL AFFIRM      Carr, Rob          84:11
                10/29/2014
  PL AFFIRM      Carr, Rob      84:13-84:14
                10/29/2014
  PL AFFIRM      Carr, Rob          84:17
                10/29/2014
  PL AFFIRM      Carr, Rob      84:19-84:20
                10/29/2014
  PL AFFIRM      Carr, Rob      84:22-85:01
                10/29/2014
  PL AFFIRM      Carr, Rob          85:04
                10/29/2014
  PL AFFIRM      Carr, Rob      86:11-87:02
                10/29/2014
  PL AFFIRM      Carr, Rob     113:22-114:01
                10/29/2014
  PL AFFIRM      Carr, Rob     114:04-114:05
                                                                                                                                                                                  Case 3:19-cv-01701-MO




                10/29/2014
  PL AFFIRM      Carr, Rob     132:11-132:22
                10/29/2014
  PL AFFIRM      Carr, Rob         133 02
                10/29/2014
  PL AFFIRM      Carr, Rob     133:05-133:08
                10/29/2014
  PL AFFIRM      Carr, Rob     134:07-134:18
                10/29/2014
 DEF COUNTER     Carr, Rob     ϭϯϰ͗ϭϵͲϭϯϱ͗Ϭϯ        Overrule   FRE 106 only requires completeness that "in fairness ought to be considered at
                10/29/2014    For Completeness                 the same time". Defendants have not demostrated why this testimony, in the
                                                               name of fairness, must be considered at the same time as Plaintiff's designation.
                                                                                                                                                                                  Document 181




 DEF COUNTER     Carr, Rob     ϭϯϱ͗ϬϴͲϭϯϱ͗ϭϮ        Overrule   FRE 106 only requires completeness that "in fairness ought to be considered at
                10/29/2014    For Completeness                 the same time". Defendants have not demostrated why this testimony, in the
                                                               name of fairness, must be considered at the same time as Plaintiff's designation.

  PL AFFIRM      Carr, Rob     161:21-162:02
                10/29/2014
 DEF COUNTER     Carr, Rob     164:13-164:14        Sustain    FRE 106 only requires completeness that "in fairness ought to be considered at
                10/29/2014    For Completeness                 the same time". Defendants have not demostrated why this testimony, in the
                             Subject to objection              name of fairness, must be considered at the same time as Plaintiff's designation.

 DEF COUNTER     Carr, Rob     166:20-166:24        Sustain    FRE 106 only requires completeness that "in fairness ought to be considered at
                                                                                                                                                                                  Filed 05/03/21




                10/29/2014    For Completeness                 the same time". Defendants have not demostrated why this testimony, in the
                                                               name of fairness, must be considered at the same time as Plaintiff's designation.
                                                                                                                                                                                  Page 38 of 288




Carr 10.29.14                                                                                                                                                                37
  DESIGNEE        DEPONENT           DESIGNATIONS          RULING   OBJECTION   RESPONSES TO OBJECTIONS
  PL AFFIRM    Chanduszko, Andrzej      12:01-12:17
                   09/22/2010
  PL AFFIRM    Chanduszko, Andrzej      12:24-13:03
                   09/22/2010
  PL AFFIRM    Chanduszko, Andrzej      14:07-14:23
                   09/22/2010        Ending with “That s
                                          correct”
 DEF COUNTER   Chanduszko, Andrzej      14:23-15:01
                   09/22/2010
  PL AFFIRM    Chanduszko, Andrzej      20:11-22:24
                   09/22/2010
  PL AFFIRM    Chanduszko, Andrzej      29:24-30:16
                   09/22/2010
 DEF COUNTER   Chanduszko, Andrzej      30:17-30:25
                   09/22/2010
  PL AFFIRM    Chanduszko, Andrzej      31:23-32:15
                   09/22/2010
 DEF COUNTER   Chanduszko, Andrzej      32:16-32:23
                   09/22/2010
 DEF COUNTER   Chanduszko, Andrzej      35:12-35:16
                   09/22/2010
  PL AFFIRM    Chanduszko, Andrzej      56:09-56:20
                   09/22/2010
  PL AFFIRM    Chanduszko, Andrzej      84:04-84:20
                   09/22/2010
                                                                                                               Case 3:19-cv-01701-MO




  PL AFFIRM    Chanduszko, Andrzej      85:07-85:23
                   09/22/2010
  PL AFFIRM    Chanduszko, Andrzej      86:05-86:10
                   09/22/2010
  PL AFFIRM    Chanduszko, Andrzej      86:23-87:06
                   09/22/2010
  PL AFFIRM    Chanduszko, Andrzej      87:11-87:15
                   09/22/2010          Starting at "Is"
  PL AFFIRM    Chanduszko, Andrzej      92:22-93:11
                   09/22/2010
                                                                                                               Document 181
                                                                                                               Filed 05/03/21
                                                                                                               Page 39 of 288




Chanduszko 9.22.10                                                                                        38
  DESIGNEE        DEPONENT               DESIGNATIONS              RULING     OBJECTION                                                                             RESPONSES TO OBJECTIONS
  PL AFFIRM    Chanduszko, Andrzej          10:06-10:07
                   10/10/2013
  PL AFFIRM    Chanduszko, Andrzej          14:25-15:19
                   10/10/2013
  PL AFFIRM    Chanduszko, Andrzej          19:25-20:05
                   10/10/2013
  PL AFFIRM    Chanduszko, Andrzej          27:12-27:20
                   10/10/2013
 DEF COUNTER   Chanduszko, Andrzej          27:21-27:25
                   10/10/2013
 DEF COUNTER   Chanduszko, Andrzej          31:17-31:21            Overrule   Plaintiff objects under Rule 403 as the testimony is needlessly cumulative of prior
                   10/10/2013                                                 testimony and is wasting time. The same testimony is presented by Plaintiff on
                                                                              direct (See 27:12-27:20).
 DEF COUNTER   Chanduszko, Andrzej             31:23               Overrule   Plaintiff objects under Rule 403 as the testimony is needlessly cumulative of prior
                   10/10/2013                                                 testimony and is wasting time. The same testimony is presented by Plaintiff on
                                                                              direct (See 32:16 -32:19 and 32:22-32:23).
 DEF COUNTER   Chanduszko, Andrzej             31:25               Overrule   Plaintiff objects under Rule 403 as the testimony is needlessly cumulative of prior
                   10/10/2013                                                 testimony and is wasting time. The same testimony is presented by Plaintiff on
                                                                              direct (See 32:16 -32:19 and 32:22-32:23).
  PL AFFIRM    Chanduszko, Andrzej          32:16-32:19
                   10/10/2013
  PL AFFIRM    Chanduszko, Andrzej          32:22-32:23
                   10/10/2013
 DEF COUNTER   Chanduszko, Andrzej          34:11-34:13            Overrule   Plaintiff objects under Rule 403 as the testimony is needlessly cumulative of prior
                                                                                                                                                                                                   Case 3:19-cv-01701-MO




                   10/10/2013                                                 testimony and is wasting time. The same testimony is presented by Plaintiff on
                                                                              direct (See 32:16 -32:19 and 32:22-32:23).
  PL AFFIRM    Chanduszko, Andrzej          34:14-35:11
                   10/10/2013
  PL AFFIRM    Chanduszko, Andrzej          35:16-35:18
                   10/10/2013
  PL AFFIRM    Chanduszko, Andrzej          35:20-35:24
                   10/10/2013
 DEF COUNTER   Chanduszko, Andrzej          36:03-36:04            Overrule   Plaintiff objects under Rule 403 as the testimony is needlessly cumulative of prior
                   10/10/2013                                                 testimony and is wasting time. The same testimony is presented by Plaintiff on
                                                                              direct (See 32:19 and 32:22-32:23). Subject to the Court's ruling on Plaintiff's
                                                                              objections this testimony would also be cumulative of Bard's offer of 31:17 - 31:21
                                                                                                                                                                                                   Document 181




                                                                              31:23 & 31:23
  PL AFFIRM    Chanduszko, Andrzej          36:05-36:09
                   10/10/2013
  PL AFFIRM    Chanduszko, Andrzej          38:21-40:13
                   10/10/2013
  PL AFFIRM    Chanduszko, Andrzej          43:07-44:03
                   10/10/2013
  PL AFFIRM    Chanduszko, Andrzej          44:17-45:13
                   10/10/2013
  PL AFFIRM    Chanduszko, Andrzej         45:21-46:01
                   10/10/2013         Ending with "Yes, that's
                                             correct"
  PL AFFIRM    Chanduszko, Andrzej         46:07-46:08
                                                                                                                                                                                                   Filed 05/03/21




                   10/10/2013
  PL AFFIRM    Chanduszko, Andrzej          46:17-47:07
                   10/10/2013
  PL AFFIRM    Chanduszko, Andrzej          48:11-48:14
                   10/10/2013
  PL AFFIRM    Chanduszko, Andrzej          51:14-51:20
                   10/10/2013          Ending with "then you
                                             couldn't."
 DEF COUNTER   Chanduszko, Andrzej          51:20-51:22            Overrule   Plaintiff objects under Rule 403 as the testimony is needlessly cumulative of prior
                   10/10/2013                                                 testimony and is wasting time. The same testimony is presented by Plaintiff on
                                                                              direct (See 36:5 -36 9).
  PL AFFIRM    Chanduszko, Andrzej          51:23-52:07
                                                                                                                                                                                                   Page 40 of 288




                   10/10/2013
  PL AFFIRM    Chanduszko, Andrzej          60:16-60:20
                   10/10/2013
  PL AFFIRM    Chanduszko, Andrzej           60:25-61:06
                   10/10/2013        Starting with "when you . .
                                                  ."
  PL AFFIRM    Chanduszko, Andrzej           68:03-68:05
                   10/10/2013
  PL AFFIRM    Chanduszko, Andrzej             68:07
Chanduszko 10 10 1310/10/2013                                                                                                                                                                 39
  DESIGNEE        DEPONENT           DESIGNATIONS    RULING     OBJECTION                                                                               RESPONSES TO OBJECTIONS
 DEF COUNTER   Chanduszko, Andrzej     68:13-68:15
                   10/10/2013
 DEF COUNTER   Chanduszko, Andrzej     68:17-68:20
                   10/10/2013
  PL AFFIRM    Chanduszko, Andrzej     68:22-68:24
                   10/10/2013
  PL AFFIRM    Chanduszko, Andrzej       69:01
                   10/10/2013
 DEF COUNTER   Chanduszko, Andrzej     69:05-69:06   Overrule   Plaintiff objects under Rule 403 as the testimony is needlessly cumulative of prior
                   10/10/2013                                   testimony and is wasting time. The same testimony is presented by Plaintiff on
                                                                direct (See 68:3 - 68:5, 68:7, 68:22 - 68: 24 & 69:1) and Bards' offer of 68:13 -
                                                                68:15 & 68:17 - 68:20
 DEF COUNTER   Chanduszko, Andrzej     69:08-69:09   Overrule   Plaintiff objects under Rule 403 as the testimony is needlessly cumulative of prior
                   10/10/2013                                   testimony and is wasting time. The same testimony is presented by Plaintiff on
                                                                direct (See 68:3 - 68:5, 68:7, 68:22 - 68: 24 & 69:1) and Bards' offer of 68:13 -
                                                                68:15 & 68:17 - 68:20
  PL AFFIRM    Chanduszko, Andrzej     70:13-70:19
                   10/10/2013
  PL AFFIRM    Chanduszko, Andrzej     70:21-71:06
                   10/10/2013
 DEF COUNTER   Chanduszko, Andrzej     71:07-71:14   Overrule   Plaintiff objects under Rule 403 as the testimony is needlessly cumulative of prior
                   10/10/2013                                   testimony and is wasting time. The same testimony is presented by Plaintiff on
                                                                direct (See 71:1 -71:6 71:15-71:16 71:19 -71:24).
  PL AFFIRM    Chanduszko, Andrzej     71:15-71:16
                                                                                                                                                                                       Case 3:19-cv-01701-MO




                   10/10/2013
  PL AFFIRM    Chanduszko, Andrzej       71:19
                   10/10/2013
  PL AFFIRM    Chanduszko, Andrzej     71:21-71:24
                   10/10/2013
  PL AFFIRM    Chanduszko, Andrzej     73:02-73:08
                   10/10/2013
  PL AFFIRM    Chanduszko, Andrzej     73:13-74:25
                   10/10/2013
 DEF COUNTER   Chanduszko, Andrzej     75:13-75:23   Overrule   Plaintiff objects under Rule 611(b) as the testimony goes beyond the scope of
                   10/10/2013                                   direct examination. The Plaintiff also objects under Rule 403 as the limited
                                                                probative value of the testimony, if any, is outweighed by the danger of unfair
                                                                prejudice, confusing the issues and misleading the jury. See, 76:20 -76:25. Plaintiff
                                                                                                                                                                                       Document 181




                                                                objects under Rule 602 the witness states he does not have the personal
                                                                knowledge necessary to answer the question. See 76:4 - 76:8. The testimony is

 DEF COUNTER   Chanduszko, Andrzej     76:13-76:22   Overrule   Plaintiff objects under Rule 611(b) as the testimony goes beyond the scope of
                   10/10/2013                                   direct examination and Rule 602 as the witness lacks personal knowledge. See
                                                                76:4 - 76:8. The Plaintiff also objects under Rule 403 as the limited probative value
                                                                of the testimony, if any, is outweighed by the danger of unfair prejudice,
                                                                confusing the issues and misleading the jury. See, 76:20 -76:25. The testimony is

  PL AFFIRM    Chanduszko, Andrzej       81:02
                   10/10/2013
  PL AFFIRM    Chanduszko, Andrzej     81:04-81:15
                                                                                                                                                                                       Filed 05/03/21




                   10/10/2013
  PL AFFIRM    Chanduszko, Andrzej     82:01-82:07
                   10/10/2013
  PL AFFIRM    Chanduszko, Andrzej     82:21-83:03
                   10/10/2013
  PL AFFIRM    Chanduszko, Andrzej     83:17-83:22
                   10/10/2013
  PL AFFIRM    Chanduszko, Andrzej     84:15-84:20
                   10/10/2013
  PL AFFIRM    Chanduszko, Andrzej     84:22-84:23
                   10/10/2013
 DEF COUNTER   Chanduszko, Andrzej     84:25-85:08   Overrule   Plaintiff objects under Rule 403 as the testimony is needlessly cumulative of prior
                                                                                                                                                                                       Page 41 of 288




                   10/10/2013                                   testimony and is wasting time. The same testimony is presented by Plaintiff on
                                                                direct (See 85:15 - 84:20, 84:22 - 84:23, 85:14 - 85:16 & 85:19 - 86:2).

  PL AFFIRM    Chanduszko, Andrzej     85:11-85:16
                   10/10/2013
  PL AFFIRM    Chanduszko, Andrzej     85:19-86:02
                   10/10/2013
 DEF COUNTER   Chanduszko, Andrzej     90:07-90:21
                   10/10/2013
Chanduszko 10.10.13                                                                                                                                                               40
  DESIGNEE        DEPONENT              DESIGNATIONS            RULING     OBJECTION                                                                                 RESPONSES TO OBJECTIONS
 DEF COUNTER   Chanduszko, Andrzej         90:23-90:25
                   10/10/2013
  PL AFFIRM    Chanduszko, Andrzej           111 08             Overrule   (Exhibit 4 and testimony) Rules 601 & 602. Lack of foundation. Witness cannot             The Recovery is the predicate device of the G2/G2X/Eclipse and information about
                   10/10/2013                                              verify he has seen the exhibit. (see 111:18) This testimony relates to cephalad           the Recovery is relevant to the claims in this case. The witness was the project
                                                                           migration in the Recovery filter, which is not an issue in this case. Rules 401, 402,     leader for the redesign of the Recovery filter. (34:14 - 35:1). Exhibit 4 is Bard's
                                                                           403 – Testimony relates to irrelevant and prejudicial evidence regarding Bard s           510(k) submission for the Recovery filter. (111:21 - 112:5) and as such the
                                                                           conduct related to the Recovery Filter. Irrelevant and any probative value                information in the document is or should be within the knowledge of the witness.
                                                                           outweighed by prejudicial effect, particularly with Plaintiff s punitive damages          He does not have to have a recollection of reading the document the past to be
                                                                           claim dismissed.                                                                          examined about facts or information recorded in the document that are within his
                                                                                                                                                                     area knowledge or the which would be related to scope of his work for Bard.
                                                                                                                                                                     There is nothing in the rules of civil procedure that prevents a defendant's
                                                                                                                                                                     employee from be shown an exhibit and asked about its contents.
 DEF COUNTER   Chanduszko, Andrzej        111:16-111:18
                   10/10/2013
  PL AFFIRM    Chanduszko, Andrzej        111:21-112:05         Overrule   (Exhibit 4 and testimony) Rules 601 & 602. Lack of foundation. Witness cannot             Plaintiff adopts and incorporates his response to objections to 111:8. In addition
                   10/10/2013                                              verify he has seen the exhibit. (see 111:18) This testimony relates to cephalad           not all of the testimony is based upon the Exhibit. The question at 112:3 - 112-5 is
                                                                           migration in the Recovery filter, which is not an issue in this case. Rules 401, 402,     directed to the witness' personal knowledge.
                                                                           403 – Testimony relates to irrelevant and prejudicial evidence regarding Bard s
                                                                           conduct related to the Recovery Filter. Irrelevant and any probative value
                                                                           outweighed by prejudicial effect, particularly with Plaintiff s punitive damages
                                                                           claim dismissed
  PL AFFIRM    Chanduszko, Andrzej        112:10-112:12         Overrule   (Exhibit 4 and testimony) Rules 601 & 602. Lack of foundation. Witness cannot             Plaintiff adopts and incorporates his response to objections to 111:8. In addition
                   10/10/2013                                              verify he has seen the exhibit. (see 111:18) This testimony relates to cephalad           the testimony is not based upon the Exhibit. The testimony is based on the
                                                                                                                                                                                                                                                                 Case 3:19-cv-01701-MO




                                                                           migration in the Recovery filter, which is not an issue in this case. Rules 401, 402,     witness' personal knowledge.
                                                                           403 – Testimony relates to irrelevant and prejudicial evidence regarding Bard s
                                                                           conduct related to the Recovery Filter. Irrelevant and any probative value
                                                                           outweighed by prejudicial effect, particularly with Plaintiff s punitive damages
                                                                           claim dismissed
  PL AFFIRM    Chanduszko, Andrzej        117:20-118:05         Overrule   (Exhibit 4 and testimony) Rules 601 & 602. Lack of foundation. Witness cannot             The offer ends at 118:5. Plaintiff adopts and incorporates his response to
                   10/10/2013                                              verify he has seen the exhibit. (see 111:18) This testimony relates to cephalad           objections to 111:8.
                                                                           migration in the Recovery filter, which is not an issue in this case. Rules 401, 402,
                                                                           403 – Testimony relates to irrelevant and prejudicial evidence regarding Bard s
                                                                           conduct related to the Recovery Filter. Irrelevant and any probative value
                                                                           outweighed by prejudicial effect, particularly with Plaintiff s punitive damages
                                                                           claim dismissed
  PL AFFIRM    Chanduszko, Andrzej        118:21-119:19         Overrule   (Exhibit 4 and testimony) Rules 601 & 602. Lack of foundation. Witness cannot             Plaintiff adopts and incorporates his response to objections to 111:8. In addition
                                                                                                                                                                                                                                                                 Document 181




                   10/10/2013                                              verify he has seen the exhibit. (see 111:18) This testimony relates to cephalad           not all of the testimony is based upon the Exhibit. The questions and answers at
                                                                           migration in the Recovery filter, which is not an issue in this case. Rules 401, 402,     119:1 - 119-19 are based on the witness' personal knowledge.
                                                                           403 – Testimony relates to irrelevant and prejudicial evidence regarding Bard s
                                                                           conduct related to the Recovery Filter. Irrelevant and any probative value
                                                                           outweighed by prejudicial effect, particularly with Plaintiff s punitive damages
                                                                           claim dismissed
  PL AFFIRM    Chanduszko, Andrzej        120:13-120:25
                   10/10/2013        Ending with "about Bard"

 DEF COUNTER   Chanduszko, Andrzej       120:25-121:03          Overrule   The Plaintiff objects to 120:25 - 121:1 specifically "Bard did not develop the filter,"
                   10/10/2013         begin with "Bard did"                as that portion of the response is not responsive and under Rule 403 the
                                                                                                                                                                                                                                                                 Filed 05/03/21




                                                                           testimony is outweighed by the danger of unfair prejudice, confusing the issues
                                                                           and misleading the jury See 76:20 -76:25
 DEF COUNTER   Chanduszko, Andrzej        121:07-121:11
                   10/10/2013
  PL AFFIRM    Chanduszko, Andrzej        121:21-121:25         Overrule   This testimony relates to cephalad migration in the Recovery filter, which is not an      The testimony involves the Recovery filter, the predicate device for the G2.
                   10/10/2013                                              issue in this case. Rules 401, 402, 430. Distention is irrelevant to plaintiff's claims   Plaintiff is at significant risk of fracture o due to the perforation of her filter which
                                                                           of fracture, performation and tilt. Irrelevant and any probative value outweighed         is supported by Plaintiff's expert Dr. McMeeking. Plaintiff's experts, treating
                                                                           by prejudicial effect, particularly with punitive damages dismissed.                      physicians and medical records establish that the filter perforated her IVC.
                                                                                                                                                                     Fracture, migration, perforation and death are risks involved in the use of the G2X
                                                                                                                                                                     filter and are relevant to whether the G2X has a design defect. Fracture, migration,
                                                                                                                                                                     perforation and death are also dangers of the G2X filter that were known were
                                                                                                                                                                     known to Bard, an they failure to warn of the substantial risk of fracture,
                                                                                                                                                                     migration, perforation and death associated with the Recovery rendered the
                                                                                                                                                                                                                                                                 Page 42 of 288




                                                                                                                                                                     Recovery unreasonably dangerous. The witness' testimony is that he was involved
                                                                                                                                                                     in investigating why the Recovery filter migrated.




Chanduszko 10.10.13                                                                                                                                                                                                                                       41
  DESIGNEE        DEPONENT              DESIGNATIONS                  RULING               OBJECTION                                                                              RESPONSES TO OBJECTIONS
  PL AFFIRM    Chanduszko, Andrzej       122:19-122:23                 Overrule            This testimony relates to cephalad migration in the Recovery filter, which is not an   The testimony involves the Recovery filter, the predicate device for the G2.
                   10/10/2013                                                              issue in this case. Rules 401, 402, 403 – Testimony does not involve filter at issue   Plaintiff is at significant risk of fracture o due to the perforation of her filter which
                                                                                           and/or failure mode at issue; Irrelevant and any probative value outweighed by         is supported by Plaintiff's expert Dr. McMeeking. Plaintiff's experts, treating
                                                                                           prejudicial effect. Rules 401, 402, 403. Testimony does not involve filter at issue    physicians and medical records establish that the filter perforated her IVC.
                                                                                           and/or failure modes at issue; Irrelevant and any probative value outweighed by        Fracture, migration, perforation and death are risks involved in the use of the
                                                                                           prejudicial effect, particularly with Plaintiff s punitive damages claim dismissed.    Eclipse filter and are relevant to whether the Eclipse has a design defect. Fracture,
                                                                                                                                                                                  migration, perforation and death are also dangers of the Eclipse filter that were
                                                                                                                                                                                  known were known to Bard, an they failure to warn of the substantial risk of
                                                                                                                                                                                  fracture, migration, perforation and death associated with the Recovery rendered
                                                                                                                                                                                  the Recovery unreasonably dangerous. The witness' testimony is that he was
                                                                                                                                                                                  involved in investigating why the Recovery filter migrated.
  PL AFFIRM    Chanduszko, Andrzej       125:02-125:15                 Overrule            This testimony relates to cephalad migration in the Recovery filter, which is not an   Plaintiff adopts and incorporates her response to objections to 122-19-122-23. In
                   10/10/2013                                                              issue in this case. Rules 401, 402, 403 – Testimony does not involve filter at issue   addition testimony from the Project Leader for the redesign of the Recovery filter
                                                                                           and/or failure mode at issue; Irrelevant and any probative value outweighed by         whose goal was to make the filter more migration resistant (34:14-35:1 and 35:16-
                                                                                           prejudicial effect. Rules 401, 402, 403. Testimony does not involve filter at issue    35:24) that Bard never reached a conclusion as to what was causing migration is
                                                                                           and/or failure modes at issue; Irrelevant and any probative value outweighed by        relevant to the Plaintiff claims of negligence, defective design.
                                                                                           prejudicial effect, particularly with Plaintiff s punitive damages claim dismissed.

  PL AFFIRM    Chanduszko, Andrzej       126:09-127:20                 Overrule            (126:9-126:19)-Nonsensical. There is no question pending and statement from            Plaintiff amends the designation to include 126:3-126 9. The testimony involves
                   10/10/2013           Ending with "yes."                                 non-questioning counsel. Defendants object to the designation of an answer             the Recovery filter, the predicate device for the G2. Plaintiff is at significant risk of
                                                                                           without a question. This testimony relates to cephalad migration in the Recovery       fracture o due to the perforation of her filter which is supported by Plaintiff's
                                                                                           filter, which is not an issue in this case. Rules 401, 402, 403. Testimony does not    expert Dr. McMeeking. Plaintiff's experts, treating physicians and medical records
                                                                                           involve filter at issue and/or failure modes at issue; Irrelevant and any probative    establish that the filter perforated her IVC. Fracture, migration, perforation and
                                                                                                                                                                                                                                                                              Case 3:19-cv-01701-MO




                                                                                           value outweighed by prejudicial effect, particularly with Plaintiff s punitive         death are risks involved in the use of the Eclipse filter and are relevant to whether
                                                                                           damages claim dismissed.                                                               the Eclipse has a design defect. Fracture, migration, perforation and death are also
                                                                                                                                                                                  dangers of the Eclipse filter that were known were known to Bard, an they failure
                                                                                                                                                                                  to warn of the substantial risk of fracture, migration, perforation and death
                                                                                                                                                                                  associated with the Recovery rendered the Recovery unreasonably dangerous. The
                                                                                                                                                                                  witness' testimony is that he was involved in investigating why the Recovery filter
                                                                                                                                                                                  migrated.
 DEF COUNTER   Chanduszko, Andrzej       127:20-127:21                 Overrule            Plaintiff objects under Rule 403 as the testimony is needlessly cumulative of prior
                   10/10/2013                                                              testimony and is wasting time. The same testimony is presented by Plaintiff on
                                                                                           direct (See 127:16 - 127:20 ending with "Yes ")
 DEF COUNTER   Chanduszko, Andrzej        128:08-128:11
                   10/10/2013            (subject to prior
                                                                                                                                                                                                                                                                              Document 181




                                            objections)
  PL AFFIRM    Chanduszko, Andrzej        129:11-129:14                Overrule            This testimony relates to cephalad migration in the Recovery filter, which is not an   Plaintiff adopts and incorporates her response to objections to 122-19 122-23 and
                   10/10/2013                                                              issue in this case. Rules 401, 402, 403 – Testimony does not involve filter at issue   125:2-125:15. In addition the testimony is related to the recovery filter and
                                                                                           and/or failure mode at issue; Irrelevant and any probative value outweighed by         testimony from the Project Leader for the redesign of the Recovery whose goal
                                                                                           prejudicial effect. Rules 401, 402, 403. Testimony does not involve filter at issue    was to make the filter more migration resistant (34:14-35:1 and 35:16-35:24) that
                                                                                           and/or failure modes at issue; Irrelevant and any probative value outweighed by        he has no recollection any individual working on determining what was causing
                                                                                           prejudicial effect, particularly with Plaintiff s punitive damages claim dismissed.    the filter to migrate is relevant to the Plaintiff claims of negligence,

  PL AFFIRM    Chanduszko, Andrzej       129:23-130:04                 Overrule            This testimony relates to cephalad migration in the Recovery filter, which is not an Plaintiff adopts and incorporates his response to objections to 122:19-122:23.
                   10/10/2013                                                              issue in this case. Rules 401, 402, 403 – Testimony does not involve filter at issue
                                                                                           and/or failure mode at issue; Irrelevant and any probative value outweighed by
                                                                                                                                                                                                                                                                              Filed 05/03/21




                                                                                           prejudicial effect. Rules 401, 402, 403. Testimony does not involve filter at issue
                                                                                           and/or failure modes at issue; Irrelevant and any probative value outweighed by
                                                                                           prejudicial effect, particularly with Plaintiff s punitive damages claim dismissed.

 DEF COUNTER   Chanduszko, Andrzej       130:20-130:22                 Overrule            The Plaintiff objects under Rule 403 as the limited probative value of the
                   10/10/2013                                                              testimony, if any, is outweighed by the danger of unfair prejudice, confusing the
                                                                                           issues and misleading the jury. See 76:20 -76:25.
  PL AFFIRM    Chanduszko, Andrzej        132:05-132:11                Overrule            This testimony relates to cephalad migration in the Recovery filter, which is not an   The testimony involves the Recovery filter, the predicate device for the G2.
                   10/10/2013        Ending with "right word"                              issue in this case. Rules 401, 402, 403 – Testimony does not involve filter at issue   Plaintiff is at significant risk of fracture o due to the perforation of her filter which
                                                                                           and/or the failure mode at issue; Irrelevant and any probative value outweighed        is supported by Plaintiff's expert Dr. McMeeking. Plaintiff's experts, treating
                                                                                           by prejudicial effect. Rules 401, 402, 403. Testimony does not involve filter at       physicians and medical records establish that the filter perforated her IVC.
                                                                                           issue and/or failure modes at issue; Irrelevant and any probative value                Fracture, migration, perforation and death are risks involved in the use of the
                                                                                           outweighed by prejudicial effect, particularly with Plaintiff s punitive damages       Eclipse filter and are relevant to whether the Eclipse has a design defect.
                                                                                                                                                                                                                                                                              Page 43 of 288




                                                                                           claim dismissed
 DEF COUNTER   Chanduszko, Andrzej       132:10-132:22          Sustain. Plaintiff shall   The Plaintiff objects under Rule 403 as because the testimony presents a danger
                   10/10/2013                                   withdraw 132:10-11.        of confusing the issues and misleading the jury. To resolve any dispute regarding
                                                                                           the testimony the Plaintiff will withdraw 132:10 - 132:11 from his designation.




Chanduszko 10.10.13                                                                                                                                                                                                                                                     42
  DESIGNEE        DEPONENT           DESIGNATIONS     RULING     OBJECTION                                                                              RESPONSES TO OBJECTIONS
  PL AFFIRM    Chanduszko, Andrzej    132:23-133:17   Overrule   This testimony relates to cephalad migration in the Recovery filter, which is not an   The testimony involves the Recovery filter, the predicate device for the G2.
                   10/10/2013                                    issue in this case. Rules 401, 402, 403 – Testimony does not involve filter at issue   Plaintiff is at significant risk of fracture o due to the perforation of her filter which
                                                                 and/or the failure mode at issue; Irrelevant and any probative value outweighed        is supported by Plaintiff's expert Dr. McMeeking. Plaintiff's experts, treating
                                                                 by prejudicial effect. Rules 401, 402, 403. Testimony does not involve filter at       physicians and medical records establish that the filter perforated her IVC.
                                                                 issue and/or failure modes at issue; Irrelevant and any probative value                Fracture, migration, perforation and death are risks involved in the use of the
                                                                 outweighed by prejudicial effect, particularly with Plaintiff s punitive damages       Eclipse filter and are relevant to whether the Eclipse has a design defect.
                                                                 claim dismissed
 DEF COUNTER   Chanduszko, Andrzej    133:18-134:09   Overrule   The Plaintiff objects under Rule 403 as the limited probative value of the
                   10/10/2013                                    testimony, if any, is outweighed by the danger of unfair prejudice, confusing the
                                                                 issues and misleading the jury. Plaintiff also objects under Rule 602 as the witness
                                                                 lacks personal knowledge of the events he is testifying about. (See 134:6 - 134 9)

  PL AFFIRM    Chanduszko, Andrzej    134:12-134:15   Overrule   This testimony relates to cephalad migration in the Recovery filter, which is not an   The testimony involves the Recovery filter, the predicate device for the G2.
                   10/10/2013                                    issue in this case. Rules 401, 402, 403 – Testimony does not involve filter at issue   Plaintiff is at significant risk of fracture o due to the perforation of her filter which
                                                                 and/or the failure mode at issue; Irrelevant and any probative value outweighed        is supported by Plaintiff's expert Dr. McMeeking. Plaintiff's experts, treating
                                                                 by prejudicial effect. Rules 401, 402, 403. Testimony does not involve filter at       physicians and medical records establish that the filter perforated her IVC.
                                                                 issue and/or failure modes at issue; Irrelevant and any probative value                Fracture, migration, perforation and death are risks involved in the use of the
                                                                 outweighed by prejudicial effect, particularly with Plaintiff s punitive damages       Eclipse filter and are relevant to whether the Eclipse has a design defect.
                                                                 claim dismissed
  PL AFFIRM    Chanduszko, Andrzej    140:15-140:19
                   10/10/2013
 DEF COUNTER   Chanduszko, Andrzej    141:19-141:25   Overrule   The Plaintiff objects under Rule 403 as the limited probative value of the
                   10/10/2013                                    testimony, if any, is outweighed by the danger of unfair prejudice, confusing the
                                                                 issues and misleading the jury. Plaintiff also objects under Rule 602 as the witness
                                                                                                                                                                                                                                                    Case 3:19-cv-01701-MO




                                                                 lacks personal knowledge of the events he is testifying about. (See 141:21 -
                                                                 141:25). The witness' testimony constitutes hearsay and hearsay within

  PL AFFIRM    Chanduszko, Andrzej    150:24-152:09   Overrule   Lack of foundation. Assumes facts not in evidence. This testimony relates to           The testimony involves the Recovery filter, the predicate device for the G2.
                   10/10/2013                                    cephalad migration in the Recovery filter, which is not an issue in this case. Rules   Plaintiff is at significant risk of fracture o due to the perforation of her filter which
                                                                 401, 402, 403 – Testimony does not involve filter at issue and/or the failure mode     is supported by Plaintiff's expert Dr. McMeeking. Plaintiff's experts, treating
                                                                 at issue; Irrelevant and any probative value outweighed by prejudicial effect. Rules   physicians and medical records establish that the filter perforated her IVC.
                                                                 401, 402, 403. Testimony does not involve filter at issue and/or failure modes at      Fracture, migration, perforation and death are risks involved in the use of the
                                                                 issue; Irrelevant and any probative value outweighed by prejudicial effect,            Eclipse filter and are relevant to whether the Eclipse has a design defect.
                                                                 particularly with Plaintiff s punitive damages claim dismissed.

  PL AFFIRM    Chanduszko, Andrzej    153:06-153:12   Overrule   This testimony relates to cephalad migration in the Recovery filter, which is not an   The testimony involves the Recovery filter, the predicate device for the G2.
                   10/10/2013                                    issue in this case. Rules 401, 402, 403 – Testimony does not involve filter at issue   Plaintiff is at significant risk of fracture o due to the perforation of her filter which
                                                                                                                                                                                                                                                    Document 181




                                                                 and/or the failure mode at issue; Irrelevant and any probative value outweighed        is supported by Plaintiff's expert Dr. McMeeking. Plaintiff's experts, treating
                                                                 by prejudicial effect. Rules 401, 402, 403. Testimony does not involve filter at       physicians and medical records establish that the filter perforated her IVC.
                                                                 issue and/or failure modes at issue; Irrelevant and any probative value                Fracture, migration, perforation and death are risks involved in the use of the
                                                                 outweighed by prejudicial effect, particularly with Plaintiff s punitive damages       Eclipse filter and are relevant to whether the Eclipse has a design defect.
                                                                 claim dismissed
 DEF COUNTER   Chanduszko, Andrzej    153:13-153:15   Sustain    Plaintiff objects under Rule 403 as the testimony is needlessly cumulative of prior
                   10/10/2013                                    testimony and is wasting time. The same testimony is presented by Plaintiff on
                                                                 direct (See 153:6 - 153:12)
  PL AFFIRM    Chanduszko, Andrzej    159:08-159:13   Overrule   This testimony relates to cephalad migration in the Recovery filter, which is not an   The testimony involves the Recovery filter, the predicate device for the G2.
                   10/10/2013                                    issue in this case. Rules 401, 402, 403 – Testimony relates to irrelevant and          Plaintiff is at significant risk of fracture o due to the perforation of her filter which
                                                                 prejudicial evidence regarding Bard s conduct related to the Recovery Filter.          is supported by Plaintiff's expert Dr. McMeeking. Plaintiff's experts, treating
                                                                                                                                                                                                                                                    Filed 05/03/21




                                                                 Irrelevant and any probative value outweighed by prejudicial effect, particularly      physicians and medical records establish that the filter perforated her IVC.
                                                                 with Plaintiff s punitive damages claim dismissed.                                     Fracture, migration, perforation and death are risks involved in the use of the
                                                                                                                                                        Eclipse filter and are relevant to whether the Eclipse has a design defect.

 DEF COUNTER   Chanduszko, Andrzej    159:14-159:16   Overrule   Plaintiff objects under Rule 403 as the testimony is needlessly cumulative of prior
                   10/10/2013                                    testimony and is wasting time. The same testimony is presented by Plaintiff on
                                                                 direct (See 159:8 -159:13).
  PL AFFIRM    Chanduszko, Andrzej    159:24-160:03   Overrule   This testimony relates to cephalad migration in the Recovery filter, which is not an   The testimony involves the Recovery filter, the predicate device for the G2.
                   10/10/2013                                    issue in this case. Rules 401, 402, 403 – Testimony does not involve filter at issue   Plaintiff is at significant risk of fracture o due to the perforation of her filter which
                                                                 and/or the failure mode at issue; Irrelevant and any probative value outweighed        is supported by Plaintiff's expert Dr. McMeeking. Plaintiff's experts, treating
                                                                 by prejudicial effect. Rules 401, 402, 403 – Testimony relates to irrelevant and       physicians and medical records establish that the filter perforated her IVC.
                                                                 prejudicial evidence regarding Bard s conduct related to the Recovery Filter.          Fracture, migration, perforation and death are risks involved in the use of the
                                                                 Irrelevant and any probative value outweighed by prejudicial effect, particularly      Eclipse filter and are relevant to whether the Eclipse has a design defect.
                                                                                                                                                                                                                                                    Page 44 of 288




                                                                 with Plaintiff s punitive damages claim dismissed.

  PL AFFIRM    Chanduszko, Andrzej    163:14-163:22   Overrule   This testimony relates to cephalad migration in the Recovery filter, which is not an   The testimony involves the Recovery filter, the predicate device for the G2.
                   10/10/2013                                    issue in this case. Rules 401, 402, 403 – Testimony does not involve filter at issue   Plaintiff is at significant risk of fracture o due to the perforation of her filter which
                                                                 and/or the failure mode at issue; Irrelevant and any probative value outweighed        is supported by Plaintiff's expert Dr. McMeeking. Plaintiff's experts, treating
                                                                 by prejudicial effect. Rules 401, 402, 403 – Testimony relates to irrelevant and       physicians and medical records establish that the filter perforated her IVC.
                                                                 prejudicial evidence regarding Bard s conduct related to the Recovery Filter.          Fracture, migration, perforation and death are risks involved in the use of the
                                                                 Irrelevant and any probative value outweighed by prejudicial effect, particularly      Eclipse filter and are relevant to whether the Eclipse has a design defect.
                                                                 with Plaintiff s punitive damages claim dismissed.
Chanduszko 10 10 13                                                                                                                                                                                                                           43
  DESIGNEE        DEPONENT            DESIGNATIONS            RULING     OBJECTION                                                                              RESPONSES TO OBJECTIONS
  PL AFFIRM    Chanduszko, Andrzej      163:25-164:01         Overrule   This testimony relates to cephalad migration in the Recovery filter, which is not an   The testimony involves the Recovery filter, the predicate device for the G2.
                   10/10/2013                                            issue in this case. Rules 401, 402, 403 – Testimony does not involve filter at issue   Plaintiff is at significant risk of fracture o due to the perforation of her filter which
                                                                         and/or the failure mode at issue; Irrelevant and any probative value outweighed        is supported by Plaintiff's expert Dr. McMeeking. Plaintiff's experts, treating
                                                                         by prejudicial effect. Rules 401, 402, 403 – Testimony relates to irrelevant and       physicians and medical records establish that the filter perforated her IVC.
                                                                         prejudicial evidence regarding Bard s conduct related to the Recovery Filter.          Fracture, migration, perforation and death are risks involved in the use of the
                                                                         Irrelevant and any probative value outweighed by prejudicial effect, particularly      Eclipse filter and are relevant to whether the Eclipse has a design defect.
                                                                         with Plaintiff s punitive damages claim dismissed.

 DEF COUNTER   Chanduszko, Andrzej      164:03-164:06         Overrule   Plaintiff objects under Rule 602 the witness states he does not have the personal
                   10/10/2013                                            knowledge necessary to answer the question. The Plaintiff also objects under Rule
                                                                         403 as the limited probative value of the testimony, if any, is outweighed by the
                                                                         danger of unfair prejudice, confusing the issues and misleading the jury.

 DEF COUNTER   Chanduszko, Andrzej      164:08-164:12         Overrule   Plaintiff adopts and incorporates his objections to 164:3 - 164:6.
                   10/10/2013
  PL AFFIRM    Chanduszko, Andrzej      164:14-164:17         Overrule   This testimony relates to cephalad migration in the Recovery filter, which is not an   The testimony involves the Recovery filter, the predicate device for the G2.
                   10/10/2013                                            issue in this case. Rules 401, 402, 403 – Testimony relates to irrelevant and          Plaintiff is at significant risk of fracture o due to the perforation of her filter which
                                                                         prejudicial evidence regarding Bard s conduct related to the Recovery Filter.          is supported by Plaintiff's expert Dr. McMeeking. Plaintiff's experts, treating
                                                                         Irrelevant and any probative value outweighed by prejudicial effect, particularly      physicians and medical records establish that the filter perforated her IVC.
                                                                         with Plaintiff s punitive damages claim dismissed.                                     Fracture, migration, perforation and death are risks involved in the use of the
                                                                                                                                                                Eclipse filter and are relevant to whether the Eclipse has a design defect.

  PL AFFIRM    Chanduszko, Andrzej      164:19-164:20         Overrule   This testimony relates to cephalad migration in the Recovery filter, which is not an   The testimony involves the Recovery filter, the predicate device for the G2.
                   10/10/2013                                            issue in this case. Rules 401, 402, 403 – Testimony relates to irrelevant and          Plaintiff is at significant risk of fracture o due to the perforation of her filter which
                                                                                                                                                                                                                                                            Case 3:19-cv-01701-MO




                                                                         prejudicial evidence regarding Bard s conduct related to the Recovery Filter.          is supported by Plaintiff's expert Dr. McMeeking. Plaintiff's experts, treating
                                                                         Irrelevant and any probative value outweighed by prejudicial effect, particularly      physicians and medical records establish that the filter perforated her IVC.
                                                                         with Plaintiff s punitive damages claim dismissed.                                     Fracture, migration, perforation and death are risks involved in the use of the
                                                                                                                                                                Eclipse filter and are relevant to whether the Eclipse has a design defect.

 DEF COUNTER   Chanduszko, Andrzej      170:22-170:23         Overrule   Plaintiff objects under Rule 602 the witness states he does not have the personal
                   10/10/2013                                            knowledge necessary to answer the question.
 DEF COUNTER   Chanduszko, Andrzej      171:01-171:04         Overrule   Plaintiff objects under Rule 602 the witness states he does not have the personal
                   10/10/2013                                            knowledge necessary to answer the question.
 DEF COUNTER   Chanduszko, Andrzej      171:06-171:13         Overrule   Plaintiff objects under Rule 602 the witness states he does not have the personal
                   10/10/2013                                            knowledge necessary to answer the question.
  PL AFFIRM    Chanduszko, Andrzej      171:23-172:02         Overrule   This testimony relates to cephalad migration in the Recovery filter, which is not an   The testimony involves the Recovery filter, the predicate device for the G2.
                   10/10/2013                                            issue in this case. Rules 401, 402, 403 – Testimony does not involve filter at issue   Plaintiff is at significant risk of fracture o due to the perforation of her filter which
                                                                                                                                                                                                                                                            Document 181




                                                                         and/or the failure mode at issue; Irrelevant and any probative value outweighed        is supported by Plaintiff's expert Dr. McMeeking. Plaintiff's experts, treating
                                                                         by prejudicial effect. Rules 401, 402, 403 – Testimony relates to irrelevant and       physicians and medical records establish that the filter perforated her IVC.
                                                                         prejudicial evidence regarding Bard s conduct related to the Recovery Filter.          Fracture, migration, perforation and death are risks involved in the use of the
                                                                         Irrelevant and any probative value outweighed by prejudicial effect, particularly      Eclipse filter and are relevant to whether the Eclipse has a design defect.
                                                                         with Plaintiff s punitive damages claim dismissed.

 DEF COUNTER   Chanduszko, Andrzej      172:03-172:07         Sustain    Plaintiff objects under Rule 602 the witness states he does not have the personal
                   10/10/2013                                            knowledge necessary to answer the question.
 DEF COUNTER   Chanduszko, Andrzej      172:10-172:12         Sustain    Plaintiff objects under Rule 602 the witness states he does not have the personal
                   10/10/2013                                            knowledge necessary to answer the question.
  PL AFFIRM    Chanduszko, Andrzej      172:14-172:19         Overrule   This testimony relates to cephalad migration in the Recovery filter, which is not an   The testimony involves the Recovery filter, the predicate device for the G2.
                                                                                                                                                                                                                                                            Filed 05/03/21




                   10/10/2013                                            issue in this case. Rules 401, 402, 403 – Testimony does not involve filter at issue   Plaintiff is at significant risk of fracture o due to the perforation of her filter which
                                                                         and/or the failure mode at issue; Irrelevant and any probative value outweighed        is supported by Plaintiff's expert Dr. McMeeking. Plaintiff's experts, treating
                                                                         by prejudicial effect. Rules 401, 402, 403 – Testimony relates to irrelevant and       physicians and medical records establish that the filter perforated her IVC.
                                                                         prejudicial evidence regarding Bard s conduct related to the Recovery Filter.          Fracture, migration, perforation and death are risks involved in the use of the
                                                                         Irrelevant and any probative value outweighed by prejudicial effect, particularly      Eclipse filter and are relevant to whether the Eclipse has a design defect.
                                                                         with Plaintiff s punitive damages claim dismissed.

  PL AFFIRM    Chanduszko, Andrzej      175:23-176:07         Overrule   This testimony relates to cephalad migration in the Recovery filter, which is not an   The testimony involves the Recovery filter, the predicate device for the G2.
                   10/10/2013                                            issue in this case. Rules 401, 402, 403 – Testimony does not involve filter at issue   Plaintiff is at significant risk of fracture o due to the perforation of her filter which
                                                                         and/or the failure mode at issue; Irrelevant and any probative value outweighed        is supported by Plaintiff's expert Dr. McMeeking. Plaintiff's experts, treating
                                                                         by prejudicial effect. Rules 401, 402, 403 – Testimony relates to irrelevant and       physicians and medical records establish that the filter perforated her IVC.
                                                                         prejudicial evidence regarding Bard s conduct related to the Recovery Filter.          Fracture, migration, perforation and death are risks involved in the use of the
                                                                         Irrelevant and any probative value outweighed by prejudicial effect, particularly      Eclipse filter and are relevant to whether the Eclipse has a design defect.
                                                                                                                                                                                                                                                            Page 45 of 288




                                                                         with Plaintiff s punitive damages claim dismissed.

  PL AFFIRM    Chanduszko, Andrzej      183:13-184:02
                   10/10/2013        Starting with "But did
                                              Bard"
  PL AFFIRM    Chanduszko, Andrzej           184 04
                   10/10/2013


Chanduszko 10.10.13                                                                                                                                                                                                                                   44
  DESIGNEE        DEPONENT             DESIGNATIONS             RULING     OBJECTION                                                                               RESPONSES TO OBJECTIONS
 DEF COUNTER   Chanduszko, Andrzej       184:06-184:13          Sustain    The Plaintiff objects under Rule 403 as the limited probative value of the
                   10/10/2013                                              testimony, if any, is outweighed by the danger of unfair prejudice, confusing the
                                                                           issues and misleading the jury. The testimony misstates the nature of the testing
                                                                           that is being discussed in the context of the deposition specifically the witness is
                                                                           asked if Bard tested for stresses placed on a tilted filter, the witness says yes but
                                                                           then admits the testing he referred to would not examine the stress exerted on a
                                                                           tilted filter. See 184:7 - 184:20.

  PL AFFIRM    Chanduszko, Andrzej       190:20-191:07          Overrule   This testimony relates to cephalad migration in the Recovery filter, which is not an    The testimony involves the Recovery filter, the predicate device for the G2.
                   10/10/2013                                              issue in this case. Rules 401, 402, 403 – Testimony does not involve filter at issue    Plaintiff is at significant risk of fracture o due to the perforation of her filter which
                                                                           and/or the failure mode at issue; Irrelevant and any probative value outweighed         is supported by Plaintiff's expert Dr. McMeeking. Plaintiff's experts, treating
                                                                           by prejudicial effect. Rules 401, 402, 403. Testimony does not involve filter at        physicians and medical records establish that the filter perforated her IVC.
                                                                           issue and/or failure modes at issue; Irrelevant and any probative value                 Fracture, migration, perforation and death are risks involved in the use of the
                                                                           outweighed by prejudicial effect, particularly with Plaintiff s punitive damages        Eclipse filter and are relevant to whether the Eclipse has a design defect.
                                                                           claim dismissed
 DEF COUNTER   Chanduszko, Andrzej       191:08-192:06
                   10/10/2013
  PL AFFIRM    Chanduszko, Andrzej           196:15             Sustain    (Exhibit 6 and testimony) Rules 601 & 602. Lack of foundation. Witness is not           The testimony involves the Recovery filter, the predicate device for the G2.
                   10/10/2013                                              familiar with the document (see 196:17-20). This testimony relates to cephalad          Plaintiff is at significant risk of fracture o due to the perforation of her filter which
                                                                           migration in the Recovery filter, which is not an issue in this case. Rules 401, 402,   is supported by Plaintiff's expert Dr. McMeeking. Plaintiff's experts, treating
                                                                           403 – Testimony does not involve filter at issue and/or the failure mode at issue;      physicians and medical records establish that the filter perforated her IVC.
                                                                           Irrelevant and any probative value outweighed by prejudicial effect.                    Fracture, migration, perforation and death are risks involved in the use of the
                                                                                                                                                                   Eclipse filter and are relevant to whether the Eclipse has a design defect.

               Chanduszko, Andrzej       196:17-196:20
                                                                                                                                                                                                                                                               Case 3:19-cv-01701-MO




 DEF COUNTER
                   10/10/2013
  PL AFFIRM    Chanduszko, Andrzej      196:24-197:03           Sustain    (Exhibit 6 and testimony) Rules 601 & 602. Lack of foundation. Witness is not           The testimony involves the Recovery filter, the predicate device for the G2.
                   10/10/2013        Starting with "So its"                familiar with the document (see 196:17-20). This testimony relates to cephalad          Plaintiff is at significant risk of fracture o due to the perforation of her filter which
                                                                           migration in the Recovery filter, which is not an issue in this case. Rules 401, 402,   is supported by Plaintiff's expert Dr. McMeeking. Plaintiff's experts, treating
                                                                           403 – Testimony does not involve filter at issue and/or the failure mode at issue;      physicians and medical records establish that the filter perforated her IVC.
                                                                           Irrelevant and any probative value outweighed by prejudicial effect, particularly       Fracture, migration, perforation and death are risks involved in the use of the
                                                                           with Plaintiff's punitive damages claim dismissed.                                      Eclipse filter and are relevant to whether the Eclipse has a design defect. The
                                                                                                                                                                   Exhibit relates to information regarding the project to redesign the Recovery and
                                                                                                                                                                   the witness was the project lead. Plaintiff can use the exhibit to discuss the
                                                                                                                                                                   matters raised by his superiors regarding the scope of the work, specifications, the
                                                                                                                                                                   environment the redesigned filter will be exposed to, and specifically the
                                                                                                                                                                                                                                                               Document 181




                                                                                                                                                                   migration resistance testing thought necessary for the project.
  PL AFFIRM    Chanduszko, Andrzej       197:19-198:08          Sustain    (Exhibit 6 and testimony) Rules 601 & 602. Lack of foundation. Witness is not           Plaintiff adopts and incorporates his response to objections to 196:24 - 197:3. The
                   10/10/2013        Starting with "So let's"              familiar with the document (see 196:17-20). This testimony relates to cephalad          testimony at 198:1 -198 8 is based upon the witness' personal knowledge.
                                                                           migration in the Recovery filter, which is not an issue in this case. Rules 401, 402,
                                                                           403 – Testimony does not involve filter at issue and/or the failure mode at issue;
                                                                           Irrelevant and any probative value outweighed by prejudicial effect, particularly
                                                                           with Plaintiff's punitive damages claim dismissed.

  PL AFFIRM    Chanduszko, Andrzej       198:25-199:11          Sustain    (Exhibit 6 and testimony) Rules 601 & 602. Lack of foundation. Witness is not           Plaintiff adopts and incorporates his response to objections to 196:24 - 197:3.
                   10/10/2013                                              familiar with the document (see 196:17-20). This testimony relates to cephalad
                                                                           migration in the Recovery filter, which is not an issue in this case. Rules 401, 402,
                                                                                                                                                                                                                                                               Filed 05/03/21




                                                                           403 – Testimony does not involve filter at issue and/or the failure mode at issue;
                                                                           Irrelevant and any probative value outweighed by prejudicial effect, particularly
                                                                           with Plaintiff's punitive damages claim dismissed.

 DEF COUNTER   Chanduszko, Andrzej       199:12-199:17          Sustain    Plaintiff objects under Rule 602 the witness does not have the personal knowledge
                   10/10/2013                                              necessary to speculate as to the state of mind of another person. The Plaintiff
                                                                           objects under Rule 403 as the limited probative value of the testimony, if any, is
                                                                           outweighed by the danger of unfair prejudice, confusing the issues and misleading
                                                                           the jury
  PL AFFIRM    Chanduszko, Andrzej       199:22-199:24          Sustain    (Exhibit 6 and testimony) Rules 601 & 602. Lack of foundation. Witness is not         Plaintiff adopts and incorporates his response to objections to 196:24 - 197:3.
                   10/10/2013                                              familiar with the document (see 196:17-20). This testimony relates to cephalad
                                                                           migration in the Recovery filter, which is not an issue in this case. Rules 401, 402,
                                                                           403 – Testimony does not involve filter at issue and/or the failure mode at issue;
                                                                                                                                                                                                                                                               Page 46 of 288




                                                                           Irrelevant and any probative value outweighed by prejudicial effect. particularly
                                                                           with Plaintiff's punitive damages claim dismissed.

 DEF COUNTER   Chanduszko, Andrzej       199:25-200:06          Sustain    Plaintiff objects under Rule 602 the witness does not have the personal knowledge
                   10/10/2013                                              necessary to speculate as to the state of mind of another person. The Plaintiff
                                                                           objects under Rule 403 as the limited probative value of the testimony, if any, is
                                                                           outweighed by the danger of unfair prejudice, confusing the issues and misleading
                                                                           the jury

Chanduszko 10.10.13                                                                                                                                                                                                                                      45
  DESIGNEE        DEPONENT           DESIGNATIONS     RULING     OBJECTION                                                                               RESPONSES TO OBJECTIONS
  PL AFFIRM    Chanduszko, Andrzej    200:18-200:21   Sustain    (Exhibit 6 and testimony) Rules 601 & 602. Lack of foundation. Witness is not           Plaintiff adopts and incorporates his response to objections to 196:24 - 197:3. The
                   10/10/2013                                    familiar with the document (see 196:17-20). This testimony relates to cephalad          testimony at based upon the witness' personal knowledge without reference a
                                                                 migration in the Recovery filter, which is not an issue in this case. Rules 401, 402,   specific document.
                                                                 403 – Testimony does not involve filter at issue and/or the failure mode at issue;
                                                                 Irrelevant and any probative value outweighed by prejudicial effect, particularly
                                                                 with Plaintiff's punitive damages claim dismissed.

 DEF COUNTER   Chanduszko, Andrzej    200:22-200:25   Overrule   Plaintiff objects under Rule 602 the witness states he does not have the personal
                   10/10/2013                                    knowledge necessary to answer the question.
 DEF COUNTER   Chanduszko, Andrzej    201:02-201:08   Overrule   Plaintiff objects under Rule 602 the witness states he does not have the personal
                   10/10/2013                                    knowledge necessary to answer the question.
  PL AFFIRM    Chanduszko, Andrzej    201:10-201:17   Sustain    (Exhibit 6 and testimony) Rules 601 & 602. Lack of foundation. Witness is not           Plaintiff adopts and incorporates his response to objections to 196:24 - 197:3. The
                   10/10/2013                                    familiar with the document (see 196:17-20). This testimony relates to cephalad          testimony is based upon the witness' personal knowledge without reference a
                                                                 migration in the Recovery filter, which is not an issue in this case. Rules 401, 402,   specific document.
                                                                 403 – Testimony does not involve filter at issue and/or the failure mode at issue;
                                                                 Irrelevant and any probative value outweighed by prejudicial effect, particularly
                                                                 with Plaintiff's punitive damages claim dismissed.

  PL AFFIRM    Chanduszko, Andrzej    201:19-201:20   Sustain    (Exhibit 6 and testimony) Rules 601 & 602. Lack of foundation. Witness is not           Plaintiff adopts and incorporates his response to objections to 196:24 - 197:3. The
                   10/10/2013                                    familiar with the document (see 196:17-20). This testimony relates to cephalad          testimony is based upon the witness' personal knowledge without reference a
                                                                 migration in the Recovery filter, which is not an issue in this case. Rules 401, 402,   specific document.
                                                                 403 – Testimony does not involve filter at issue and/or the failure mode at issue;
                                                                 Irrelevant and any probative value outweighed by prejudicial effect, particularly
                                                                 with Plaintiff's punitive damages claim dismissed.
                                                                                                                                                                                                                                                     Case 3:19-cv-01701-MO




 DEF COUNTER   Chanduszko, Andrzej    201:22-201:25
                   10/10/2013
  PL AFFIRM    Chanduszko, Andrzej    204:21-205:04   Sustain    Rules 601, 602 & 612. Lack of foundation. This testimony relates to cephalad            Plaintiff adopts and incorporates his response to objections to 196:24 - 197:3. The
                   10/10/2013                                    migration in the Recovery filter, which is not an issue in this case. Rules 401, 402,   testimony is based upon the witness' personal knowledge.
                                                                 403 – Testimony does not involve filter at issue and/or the failure mode at issue;
                                                                 Irrelevant and any probative value outweighed by prejudicial effect, particularly
                                                                 with Plaintiff's punitive damages claim dismissed.

  PL AFFIRM    Chanduszko, Andrzej    206:03-206:09   Sustain    Rules 601, 602 & 612. Lack of foundation. This testimony relates to cephalad            The testimony involves the Recovery filter, the predicate device for the G2.
                   10/10/2013                                    migration in the Recovery filter, which is not an issue in this case. Rules 401, 402,   Plaintiff is at significant risk of fracture o due to the perforation of her filter which
                                                                 403 – Testimony does not involve filter at issue and/or the failure mode at issue;      is supported by Plaintiff's expert Dr. McMeeking. Plaintiff's experts, treating
                                                                                                                                                                                                                                                     Document 181




                                                                 Irrelevant and any probative value outweighed by prejudicial effect, particularly       physicians and medical records establish that the filter perforated her IVC.
                                                                 with Plaintiff's punitive damages claim dismissed.                                      Fracture, migration, perforation and death are risks involved in the use of the
                                                                                                                                                         Eclipse filter and are relevant to whether the Eclipse has a design defect.

  PL AFFIRM    Chanduszko, Andrzej    207:12-207:13   Sustain    Rules 601, 602 & 612. Lack of foundation. This testimony relates to cephalad            Plaintiff adopts and incorporates his response to objections to 111 8. The witness
                   10/10/2013                                    migration in the Recovery filter, which is not an issue in this case. Rules 401, 402,   was the project leader for the redesign of the Recovery filter (34:14 - 35:1) whose
                                                                 403 – Testimony does not involve filter at issue and/or the failure mode at issue;      goal was to make the filter more migration resistant (34:14-35:1 and 35:16-35:24)
                                                                 Irrelevant and any probative value outweighed by prejudicial effect, particularly       the information that is the subject of the inquiry relates to migration of the
                                                                 with Plaintiff's punitive damages claim dismissed.                                      Recovery filter and is or should be within the knowledge of the

 DEF COUNTER   Chanduszko, Andrzej    208:06-208:11
                   10/10/2013
 DEF COUNTER   Chanduszko, Andrzej    209:01-209:03   Overrule   Plaintiff objects under Rule 403 as the testimony is needlessly cumulative of prior
                                                                                                                                                                                                                                                     Filed 05/03/21




                   10/10/2013                                    testimony and is wasting time. The same testimony is presented by Plaintiff on
                                                                 direct (See 209:17 - 209:20)
  PL AFFIRM    Chanduszko, Andrzej    226:01-226:20   Overrule   Rules 401, 402, 403 – Testimony does not involve filter at issue and/or the failure     Plaintiff adopts and incorporates his response to objections to 111 8. The witness
                   10/10/2013                                    mode at issue; Irrelevant and any probative value outweighed by prejudicial             was the project leader for the redesign of the Recovery filter (34:14 - 35:1) whose
                                                                 effect. This testimony relates to cephalad migration in the Recovery filter, which is   goal was to make the filter more migration resistant (34:14-35:1 and 35:16-35:24)
                                                                 not an issue in this case. Rules 401, 402, 403. Testimony does not involve filter at    the information that is the subject of the inquiry relates to fatal migration of the
                                                                 issue and/or failure modes at issue; Irrelevant and any probative value                 Recovery filter and is or should be within the knowledge of the witness. Plaintiff
                                                                 outweighed by prejudicial effect, particularly with Plaintiff s punitive damages        will agree to add line 9 to complete the response.
                                                                 claim dismissed
  PL AFFIRM    Chanduszko, Andrzej    227:07-227:09   Overrule   Rules 401, 402, 403 – Testimony does not involve filter at issue and/or the failure     Plaintiff adopts and incorporates his response to objections to 111:8. The witness
                   10/10/2013                                    mode at issue; Irrelevant and any probative value outweighed by prejudicial             was the project leader for the redesign of the Recovery filter (34:14 - 35:1) whose
                                                                 effect. This testimony relates to cephalad migration in the Recovery filter, which is   goal was to make the filter more migration resistant (34:14-35:1 and 35:16-35:24)
                                                                                                                                                                                                                                                     Page 47 of 288




                                                                 not an issue in this case. Rules 401, 402, 403 – Testimony relates to irrelevant and    the information that is the subject of the inquiry relates to fatal migration of the
                                                                 prejudicial evidence regarding Bard s conduct related to the Recovery Filter.           Recovery filter and is or should be within the knowledge of the witness. Plaintiff
                                                                 Irrelevant and any probative value outweighed by prejudicial effect, particularly       will agree to add line 9 to complete the response.
                                                                 with Plaintiff s punitive damages claim dismissed.




Chanduszko 10.10.13                                                                                                                                                                                                                            46
  DESIGNEE        DEPONENT           DESIGNATIONS     RULING     OBJECTION                                                                           RESPONSES TO OBJECTIONS
  PL AFFIRM    Chanduszko, Andrzej    227:13-227:22   Overrule   This document relates to cephalad migration of the Recovery filter. Rules 401,      Plaintiff adopts and incorporates his response to objections to 111:8. The witness
                   10/10/2013                                    402, 403 – Testimony does not involve filter at issue and/or the failure mode at    was the project leader for the redesign of the Recovery filter (34:14 - 35:1) whose
                                                                 issue; Irrelevant and any probative value outweighed by prejudicial effect. This    goal was to make the filter more migration resistant (34:14-35:1 and 35:16-35:24)
                                                                 testimony relates to cephalad migration in the Recovery filter, which is not an     the information that is the subject of the inquiry relates to fatal migration of the
                                                                 issue in this case. Rules 401, 402, 403 – Testimony relates to irrelevant and       Recovery filter and is or should be within the knowledge of the witness. The
                                                                 prejudicial evidence regarding Bard s conduct related to the Recovery Filter.       reference is not to cephalad migration death from the Recovery filter. Judge
                                                                 Irrelevant and any probative value outweighed by prejudicial effect, particularly   Campbell recoginized the relevenceand probative value of such testimony
                                                                 with Plaintiff s punitive damages claim dismissed.                                  regarding the design process from the Recovery filter to the Eclispe and did not
                                                                                                                                                     exclude all references to cephalad migration only the cases of death. (MDL Doc.
                                                                                                                                                     10819).
  PL AFFIRM    Chanduszko, Andrzej    228:01-228:11   Overrule   This document relates to cephalad migration of the Recovery filter. Rules 401,      Plaintiff adopts and incorporates his response to objections to 111:8. The witness
                   10/10/2013                                    402, 403 – Testimony does not involve filter at issue and/or the failure mode at    was the project leader for the redesign of the Recovery filter (34:14 - 35:1) whose
                                                                 issue; Irrelevant and any probative value outweighed by prejudicial effect. This    goal was to make the filter more migration resistant (34:14-35:1 and 35:16-35:24)
                                                                 testimony relates to cephalad migration in the Recovery filter, which is not an     the information that is the subject of the inquiry relates to fatal migration of the
                                                                 issue in this case. Rules 401, 402, 403 – Testimony relates to irrelevant and       Recovery filter and is or should be within the knowledge of the witness. Plaintiff
                                                                 prejudicial evidence regarding Bard s conduct related to the Recovery Filter.       will agree to add line 9 to complete the response.
                                                                 Irrelevant and any probative value outweighed by prejudicial effect, particularly
                                                                 with Plaintiff s punitive damages claim dismissed.

  PL AFFIRM    Chanduszko, Andrzej    229:04-229:10   Overrule   This document relates to cephalad migration of the Recovery filter. Rules 401,      Plaintiff adopts and incorporates his response to objections to 111:8. The witness
                   10/10/2013                                    402, 403 – Testimony does not involve filter at issue and/or the failure mode at    was the project leader for the redesign of the Recovery filter (34:14 - 35:1) whose
                                                                 issue; Irrelevant and any probative value outweighed by prejudicial effect. This    goal was to make the filter more migration resistant (34:14-35:1 and 35:16-35:24)
                                                                 testimony relates to cephalad migration in the Recovery filter, which is not an     the information that is the subject of the inquiry relates to fatal migration of the
                                                                                                                                                                                                                                            Case 3:19-cv-01701-MO




                                                                 issue in this case. Rules 401, 402, 403 – Testimony relates to irrelevant and       Recovery filter and is or should be within the knowledge of the witness. Plaintiff
                                                                 prejudicial evidence regarding Bard s conduct related to the Recovery Filter.       will agree to add line 9 to complete the response.
                                                                 Irrelevant and any probative value outweighed by prejudicial effect, particularly
                                                                 with Plaintiff s punitive damages claim dismissed.

  PL AFFIRM    Chanduszko, Andrzej    229:24-231:10   Overrule   This document relates to cephalad migration of the Recovery filter. Rules 401,      Plaintiff adopts and incorporates his response to objections to 111:8. The witness
                   10/10/2013                                    402, 403 – Testimony does not involve filter at issue and/or the failure mode at    was the project leader for the redesign of the Recovery filter (34:14 - 35:1) whose
                                                                 issue; Irrelevant and any probative value outweighed by prejudicial effect. This    goal was to make the filter more migration resistant (34:14-35:1 and 35:16-35:24)
                                                                 testimony relates to cephalad migration in the Recovery filter, which is not an     the information that is the subject of the inquiry relates to fatal migration of the
                                                                 issue in this case. Rules 401, 402, 403 – Testimony relates to irrelevant and       Recovery filter and is or should be within the knowledge of the witness. The
                                                                 prejudicial evidence regarding Bard s conduct related to the Recovery Filter.       reference is not to cephalad migration death from the Recovery filter. Judge
                                                                 Irrelevant and any probative value outweighed by prejudicial effect, particularly   Campbell recoginized the relevenceand probative value of such testimony
                                                                                                                                                                                                                                            Document 181




                                                                 with Plaintiff s punitive damages claim dismissed.                                  regarding the design process from the Recovery filter to the Eclispe and did not
                                                                                                                                                     exclude all references to cephalad migration only the cases of death. (MDL Doc.
                                                                                                                                                     10819).
  PL AFFIRM    Chanduszko, Andrzej    231:20-232:01   Overrule   This document relates to cephalad migration of the Recovery filter. Rules 401,      Plaintiff adopts and incorporates his response to objections to 111:8. The witness
                   10/10/2013                                    402, 403 – Testimony does not involve filter at issue and/or the failure mode at    was the project leader for the redesign of the Recovery filter (34:14 - 35:1) whose
                                                                 issue; Irrelevant and any probative value outweighed by prejudicial effect. This    goal was to make the filter more migration resistant (34:14-35:1 and 35:16-35:24)
                                                                 testimony relates to cephalad migration in the Recovery filter, which is not an     the information that is the subject of the inquiry relates to fatal migration of the
                                                                 issue in this case. Rules 401, 402, 403 – Testimony relates to irrelevant and       Recovery filter and is or should be within the knowledge of the witness. Plaintiff
                                                                 prejudicial evidence regarding Bard s conduct related to the Recovery Filter.       will agree to add line 9 to complete the response.
                                                                 Irrelevant and any probative value outweighed by prejudicial effect, particularly
                                                                 with Plaintiff s punitive damages claim dismissed.
                                                                                                                                                                                                                                            Filed 05/03/21




  PL AFFIRM    Chanduszko, Andrzej    234:23-235:11   Overrule   This document relates to cephalad migration of the Recovery filter. Rules 401,      Plaintiff adopts and incorporates his response to objections to 111:8. The witness
                   10/10/2013                                    402, 403 – Testimony does not involve filter at issue and/or the failure mode at    was the project leader for the redesign of the Recovery filter (34:14 - 35:1) whose
                                                                 issue; Irrelevant and any probative value outweighed by prejudicial effect. This    goal was to make the filter more migration resistant (34:14-35:1 and 35:16-35:24)
                                                                 testimony relates to cephalad migration in the Recovery filter, which is not an     the information that is the subject of the inquiry relates to fatal migration of the
                                                                 issue in this case. Rules 401, 402, 403 – Testimony relates to irrelevant and       Recovery filter and is or should be within the knowledge of the witness. Plaintiff
                                                                 prejudicial evidence regarding Bard s conduct related to the Recovery Filter.       will agree to add line 9 to complete the response.
                                                                 Irrelevant and any probative value outweighed by prejudicial effect, particularly
                                                                 with Plaintiff s punitive damages claim dismissed.

 DEF COUNTER   Chanduszko, Andrzej    235:16-236:04   Sustain    Plaintiff objects under Rule 602 as the witness states he does not have the
                   10/10/2013                                    personal knowledge necessary to support his testimony. The witness states he did
                                                                 not doing the testing that is being discussed and he bases his testimony upon
                                                                                                                                                                                                                                            Page 48 of 288




                                                                 hearsay from unidentified declarants and he cannot identify any contemporary
                                                                 documents that support his recollections. The testimony includes hearsay under
                                                                 Rules 801(c) and 802. Plaintiff objects under Rule 701 as the testimony exceeds
                                                                 the scope of opinions permitted from a lay witness.




Chanduszko 10.10.13                                                                                                                                                                                                                   47
  DESIGNEE         DEPONENT           DESIGNATIONS     RULING     OBJECTION                                                                               RESPONSES TO OBJECTIONS
   PL AFFIRM    Chanduszko, Andrzej    236:08-236:16   Overrule   This document relates to cephalad migration of the Recovery filter. Rules 401,          Plaintiff adopts and incorporates his response to objections to 111:8. The witness
                    10/10/2013                                    402, 403 – Testimony does not involve filter at issue and/or the failure mode at        was the project leader for the redesign of the Recovery filter (34:14 - 35:1) whose
                                                                  issue; Irrelevant and any probative value outweighed by prejudicial effect. This        goal was to make the filter more migration resistant (34:14-35:1 and 35:16-35:24)
                                                                  testimony relates to cephalad migration in the Recovery filter, which is not an         the information that is the subject of the inquiry relates to fatal migration of the
                                                                  issue in this case. Rules 401, 402, 403 – Testimony relates to irrelevant and           Recovery filter and is or should be within the knowledge of the witness. The
                                                                  prejudicial evidence regarding Bard s conduct related to the Recovery Filter.           reference is not to cephalad migration death from the Recovery filter. Judge
                                                                  Irrelevant and any probative value outweighed by prejudicial effect, particularly       Campbell recoginized the relevenceand probative value of such testimony
                                                                  with Plaintiff s punitive damages claim dismissed.                                      regarding the design process from the Recovery filter to the Eclispe and did not
                                                                                                                                                          exclude all references to cephalad migration only the cases of death. (MDL Doc.
                                                                                                                                                          10819).
  DEF COUNTER   Chanduszko, Andrzej    236:25-237:14   Overrule   Plaintiff adopts and incorporates by reference his objections to 235:16 - 236:4.
                    10/10/2013
   PL AFFIRM    Chanduszko, Andrzej       247:13       Overrule   (Exhibit 11 and testimony) Rules 601, 602 & 612. No foundation. Witness not             Plaintiff adopts and incorporates his response to objections to 111 8. The witness
                    10/10/2013                                    familiar with exhibit. (see 248:15-248:17) This testimony relates to cephalad           was the project leader for the redesign of the Recovery filter. (34:14 - 35:1) whose
                                                                  migration in the Recovery filter, which is not an issue in this case. Rules 401, 402,   goal was to make the filter more migration resistant (34:14-35:1 and 35:16-35:24)
                                                                  403. Testimony does not involve filter at issue and/or failure modes at issue;          the information that is the subject of the inquiry from is or should be within the
                                                                  Irrelevant and any probative value outweighed by prejudicial effect, particularly       knowledge of the witness. Exhibit 11 is the System Design Verification &
                                                                  with Plaintiff s punitive damages claim dismissed. Rules 401, 402, 403 – Testimony      Validation Test Report for G1A Recovery which is the redesigned Recovery filter
                                                                  relates to irrelevant and prejudicial evidence regarding Bard s conduct related to      which included migration resistance, fatigue and radial strength testing.
                                                                  the Recovery Filter. Irrelevant and any probative value outweighed by prejudicial
                                                                  effect, particularly with Plaintiff s punitive damages claim dismissed.
                                                                                                                                                                                                                                                   Case 3:19-cv-01701-MO




  DEF COUNTER   Chanduszko, Andrzej    248:15-248:17
                    10/10/2013
   PL AFFIRM    Chanduszko, Andrzej    249:09-249:16   Overrule   Rules 601/602 & 612 Witness does not have personal knowledge of document                The G2 and Recovery is the predicate devices of the G2, G2X, and Eclipse and
                    10/10/2013                                    Witness was shown a document, was not familiar with it and testified that he/she        information about the G2 and Recovery is relevant to the claims in this case. The
                                                                  does not have personal knowledge about it or the circumstances. This testimony          witness was the project leader for the redesign of the Recovery filter. (34:14 -
                                                                  relates to cephalad migration in the Recovery filter, which is not an issue in this     35:1). Exhibit 4 is Bard's 510(k) submission for the Recovery filter. (111:21 - 112:5)
                                                                  case. Rules 401, 402, 403 – Testimony does not involve filter at issue and/or the       and as such the information in the document is or should be within the knowledge
                                                                  failure mode at issue; Irrelevant and any probative value outweighed by                 of the witness. He does not have to have a recollection of reading the document
                                                                  prejudicial effect. Rules 401, 402, 403. Testimony does not involve filter at issue     the past to be examined about facts or information recorded in the document that
                                                                  and/or failure modes at issue; Irrelevant and any probative value outweighed by         are within his area knowledge or the which would be related to scope of his work
                                                                  prejudicial effect, particularly with Plaintiff s punitive damages claim dismissed.     for Bard. There is nothing in the rules of civil procedure that prevents a
                                                                  Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence          defendant's employee from be shown an exhibit and asked about its contents.
                                                                                                                                                                                                                                                   Document 181




                                                                  regarding Bard s conduct related to the Recovery Filter. Irrelevant and any
                                                                  probative value outweighed by prejudicial effect, particularly with Plaintiff s
                                                                  punitive damages claim dismissed.

   PL AFFIRM    Chanduszko, Andrzej    250:08-251:03   Sustain    Rules 601/602 & 612 Witness does not have personal knowledge of document                The G2 and Recovery is the predicate devices of the G2, G2X, and Eclipse and
                    10/10/2013                                    Witness was shown a document, was not familiar with it and testified that he/she        information about the G2 and Recovery is relevant to the claims in this case. The
                                                                  does not have personal knowledge about it or the circumstances. This testimony          witness was the project leader for the redesign of the Recovery filter. (34:14 -
                                                                  relates to cephalad migration in the Recovery filter, which is not an issue in this     35:1). Exhibit 4 is Bard's 510(k) submission for the Recovery filter. (111:21 - 112:5)
                                                                  case. Rules 401, 402, 403 – Testimony does not involve filter at issue and/or the       and as such the information in the document is or should be within the knowledge
                                                                  failure mode at issue; Irrelevant and any probative value outweighed by                 of the witness. He does not have to have a recollection of reading the document
                                                                  prejudicial effect. Rules 401, 402, 403. Testimony does not involve filter at issue     the past to be examined about facts or information recorded in the document that
                                                                                                                                                                                                                                                   Filed 05/03/21




                                                                  and/or failure modes at issue; Irrelevant and any probative value outweighed by         are within his area knowledge or the which would be related to scope of his work
                                                                  prejudicial effect, particularly with Plaintiff s punitive damages claim dismissed.     for Bard. There is nothing in the rules of civil procedure that prevents a
                                                                  Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence          defendant's employee from be shown an exhibit and asked about its contents.
                                                                  regarding Bard s conduct related to the Recovery Filter. Irrelevant and any
                                                                  probative value outweighed by prejudicial effect, particularly with Plaintiff s
                                                                  punitive damages claim dismissed.

   PL AFFIRM    Chanduszko, Andrzej    252:09-252:20
                    10/10/2013
   PL AFFIRM    Chanduszko, Andrzej    253:16-253:25   Overrule   This testimony relates to cephalad migration in the Recovery filter, which is not an The testimony involves the Recovery filter, the predicate device for the G2.
                    10/10/2013                                    issue in this case.                                                                  Plaintiff is at significant risk of fracture o due to the perforation of her filter which
                                                                                                                                                       is supported by Plaintiff's expert Dr. McMeeking. Plaintiff's experts, treating
                                                                                                                                                                                                                                                   Page 49 of 288




                                                                                                                                                       physicians and medical records establish that the filter perforated her IVC.
                                                                                                                                                       Fracture, migration, perforation and death are risks involved in the use of the G2X
                                                                                                                                                       filter and are relevant to whether the G2X has a design defect. The reference is
                                                                                                                                                       not to cephalad migration death from the Recovery filter. Judge Campbell
                                                                                                                                                       recoginized the relevenceand probative value of such testimony regarding the
                                                                                                                                                       design process from the Recovery filter to the Eclispe and did not exclude all
                                                                                                                                                       references to cephalad migration only the cases of death. (MDL Doc. 10819).
   PL AFFIRM    Chanduszko, Andrzej    254:11-254:22
Chanduszko 10 10/10/2013
              10 13                                                                                                                                                                                                                          48
  DESIGNEE        DEPONENT               DESIGNATIONS                RULING     OBJECTION                                                                              RESPONSES TO OBJECTIONS
  PL AFFIRM    Chanduszko, Andrzej         256:04-256:10             Overrule   This testimony relates to cephalad migration in the Recovery filter, which is not an The testimony involves the Recovery filter, the predicate device for the G2.
                   10/10/2013                                                   issue in this case.                                                                  Plaintiff is at significant risk of fracture o due to the perforation of her filter which
                                                                                                                                                                     is supported by Plaintiff's expert Dr. McMeeking. Plaintiff's experts, treating
                                                                                                                                                                     physicians and medical records establish that the filter perforated her IVC.
                                                                                                                                                                     Fracture, migration, perforation and death are risks involved in the use of the G2X
                                                                                                                                                                     filter and are relevant to whether the G2X has a design defect.

  PL AFFIRM    Chanduszko, Andrzej         256:21-256:23
                   10/10/2013
  PL AFFIRM    Chanduszko, Andrzej         261:10-261:18
                   10/10/2013
 DEF COUNTER   Chanduszko, Andrzej         261:18-261:22             Sustain    Plaintiff objects under Rule 701 as the testimony exceeds the scope of opinions
                   10/10/2013                                                   permitted from a lay witness.
 DEF COUNTER   Chanduszko, Andrzej         261:25-262:03             Sustain    Plaintiff objects under Rule 701 as the testimony exceeds the scope of opinions
                   10/10/2013                                                   permitted from a lay witness.
 DEF COUNTER   Chanduszko, Andrzej         262:05-262:09             Sustain    Plaintiff objects under Rule 701 as the testimony exceeds the scope of opinions
                   10/10/2013                                                   permitted from a lay witness.
  PL AFFIRM    Chanduszko, Andrzej          262:18-263:04
                   10/10/2013        Starting with "what did. . ."

 DEF COUNTER   Chanduszko, Andrzej         263:05-263:17             Sustain    Plaintiff objects under Rule 701 as the testimony exceeds the scope of opinions
                   10/10/2013                                                   permitted from a lay witness.
  PL AFFIRM    Chanduszko, Andrzej         267:01-267:08
                   10/10/2013
  PL AFFIRM    Chanduszko, Andrzej         268:11-268:14
                                                                                                                                                                                                                                                                 Case 3:19-cv-01701-MO




                   10/10/2013          Starting with "The arc"
  PL AFFIRM    Chanduszko, Andrzej             268:18
                   10/10/2013
  PL AFFIRM    Chanduszko, Andrzej        268:23-270:06
                   10/10/2013          Ending with "Correct"
 DEF COUNTER   Chanduszko, Andrzej        270:06-270:08
                   10/10/2013
 DEF COUNTER   Chanduszko, Andrzej             270:10
                   10/10/2013
  PL AFFIRM    Chanduszko, Andrzej         270:11-270:16
                   10/10/2013
  PL AFFIRM    Chanduszko, Andrzej         271:16-271:25
                                                                                                                                                                                                                                                                 Document 181




                   10/10/2013
  PL AFFIRM    Chanduszko, Andrzej         275:16-276:14             Overrule   This testimony relates to cephalad migration in the Recovery filter, which is not an The testimony involves the Recovery filter, the predicate device for the G2.
                   10/10/2013                                                   issue in this case.                                                                  Plaintiff is at significant risk of fracture o due to the perforation of her filter which
                                                                                                                                                                     is supported by Plaintiff's expert Dr. McMeeking. Plaintiff's experts, treating
                                                                                                                                                                     physicians and medical records establish that the filter perforated her IVC.
                                                                                                                                                                     Fracture, migration, perforation and death are risks involved in the use of the G2X
                                                                                                                                                                     filter and are relevant to whether the G2X has a design defect. The reference is
                                                                                                                                                                     not to cephalad migration death from the Recovery filter. Judge Campbell
                                                                                                                                                                     recoginized the relevenceand probative value of such testimony regarding the
                                                                                                                                                                     design process from the Recovery filter to the Eclispe and did not exclude all
                                                                                                                                                                     references to cephalad migration only the cases of death. (MDL Doc. 10819).
                                                                                                                                                                                                                                                                 Filed 05/03/21




  PL AFFIRM    Chanduszko, Andrzej         279:02-279:08
                   10/10/2013
                                                                                                                                                                                                                                                                 Page 50 of 288




Chanduszko 10.10.13                                                                                                                                                                                                                                        49
  DESIGNEE        DEPONENT           DESIGNATIONS         RULING     OBJECTION                                                                           RESPONSES TO OBJECTIONS
  PL BLANKET                                                         The trial deposition of Andrzej J. Chanduszko was suspended by agreement with
  OBJECTION                                                          intention to complete the deposition at a later date. Defendants completed their
                                                                     direct examination of Mr. Chanduszko and all that remains in Plaintiff's cross-
                                                                     examination. The deposition is scheduled to resume on April 29, 2020. Plaintiff
                                                                     reserve the right to further designate testimony completion of the deposition.

  DEF AFFIRM   Chanduszko, Andrzej      6:19-6:25
                   11/06/2020
  DEF AFFIRM   Chanduszko, Andrzej      7:05-13:03        Overrule   10:18-11:2 - FRE 401 & 402-Relevance -the fact Mr. Chanduszko is named a patent     Mr. Chanduszko's background and work experience are relevant. He is not offering
                   11/06/2020                                        holder on several unidenitified patents is not relevant. 12:20-13:3 - FRE 702&      an medical opinion, but is explaining the condition filers treat.
                                                                     FRCP 26(a)(2)(C)-Lack of foundation. Mr. Chanduszko states he is a mechanical
                                                                     engineer and has been designated as non-retained engineering expert. The
                                                                     question asks for the definition of medical term. Mr. Chanduszko is not a medical
                                                                     doctor
  DEF AFFIRM   Chanduszko, Andrzej     13:12-14:04        Overrule   FRE 702 & FRCP 26(a)(2)(C)-Lack of foundation. Mr. Chanduszko states he is a        He is not offering an medical opinion, but is explaining the condition filters treat.
                   11/06/2020                                        mechanical engineer and has been designated as non-retained engineering expert.
                                                                     Mr. Chanduszko is not a medical doctor.
  DEF AFFIRM   Chanduszko, Andrzej     14:08-14:16        Overrule   Lack of foundation. FRE 701 & FRCP 26(a)(2)(C)-Mr. Chanduszko states he is a        No objection made at time of testimony - rellevant to plaitif's design claims
                   11/06/2020                                        mechanical engineer and has been designated as non-retained engineering expert.
                                                                     Mr Chanduszko is not a medical doctor
  DEF AFFIRM   Chanduszko, Andrzej     14:19-15:01        Overrule   Lack of foundation. FRE 701 & FRCP 26(a)(2)(C)-Mr. Chanduszko states he is a        Explains witness involvement and knowledge base
                   11/06/2020                                        mechanical engineer and has been designated as non-retained engineering expert.
                                                                     Mr. Chanduszko is not a medical doctor.
  DEF AFFIRM   Chanduszko, Andrzej     15:05-15:07                                                                                                       Explains witness involvement and knowledge base
                                                                                                                                                                                                                                                 Case 3:19-cv-01701-MO




                   11/06/2020
  DEF AFFIRM   Chanduszko, Andrzej         15:10
                   11/06/2020
  DEF AFFIRM   Chanduszko, Andrzej     15:12-16:06        Overrule   FRE 401, &402 Relevance and FRE 403 - the witness testifies that he does not have Explains witness involvement and knowledge base
                   11/06/2020                                        ""first hand knowledge"" of what Bard verified regarding NMT's work but attest
                                                                     that he does now about NMT's work and he had confidence in it. The testimony is
                                                                     vague and confusing
  DEF AFFIRM   Chanduszko, Andrzej     16:08-18:17        Overrule   18:15-18:17 - FRE 401, 402 -Vague and irrelevant - generic testimony as to post   Explains witness knowledge and Bard's process for designing a filter.
                   11/06/2020                                        market conduct is not relevant.
  DEF AFFIRM   Chanduszko, Andrzej     18:19-20:03        Overrule   19:24-20:3: FRE 401, 402 -Vague and irrelevant - generic testimony as to post     Question is not leading. Question does not suggest the answer.
                   11/06/2020                                        market conduct not specific Bard's IVC filters or any IVC filter is not relevant.

  DEF AFFIRM   Chanduszko, Andrzej     20:07-20:09        Overrule   FRE 410, 402, 402 & 611(c) - leading and lacks proper foundation. There is no       Question is not leading. Question does not suggest the answer.
                                                                                                                                                                                                                                                 Document 181




                   11/06/2020                                        testimony that the witness has studied ""all"" IVC filters.
  DEF AFFIRM   Chanduszko, Andrzej     20:12-20:21        Overrule   FRE 611(c) -leading                                                                 Question is not leading. Question does not suggest the answer.
                   11/06/2020
  DEF AFFIRM   Chanduszko, Andrzej     20:24-21:13        Overrule   21:11-21:13 - FRE 611(c)-leading                                                    Question is not leading. Question does not suggest the answer.
                   11/06/2020
  DEF AFFIRM   Chanduszko, Andrzej     21:16-22:21        Overrule   21:16-21:20 Lack of foundation. Mr. Chanduszko has not established a proper
                   11/06/2020                                        basis for his statement as to what knowledge of others at Bard possessed.

  DEF AFFIRM   Chanduszko, Andrzej     23:05-23:09
                   11/06/2020
  DEF AFFIRM   Chanduszko, Andrzej     23:12-23:18
                   11/06/2020
                                                                                                                                                                                                                                                 Filed 05/03/21




  DEF AFFIRM   Chanduszko, Andrzej     24:02-27:09                                                                                                       This is not a narrative.
                   11/06/2020
  DEF AFFIRM   Chanduszko, Andrzej      27:16-28:09                                                                                                      Question is not leading. Question does not suggest the answer.
                   11/06/2020        starting with “In”
  DEF AFFIRM   Chanduszko, Andrzej      28:14-29:18
                   11/06/2020
  DEF AFFIRM   Chanduszko, Andrzej     29:23:31:07                                                                                                       No lack of foundation - he is describing a document about which he has
                   11/06/2020                                                                                                                            knowledge.
  DEF AFFIRM   Chanduszko, Andrzej     31:17-34:03
                   11/06/2020
  DEF AFFIRM   Chanduszko, Andrzej     34:13-34:15        Overrule   FRE 611(c)-leading                                                                  Question is not leading. Question does not suggest the answer. A law witness can
                   11/06/2020                                                                                                                            give an opinion about a matter about which he has knowledge.
                                                                                                                                                                                                                                                 Page 51 of 288




  DEF AFFIRM   Chanduszko, Andrzej     34:17-34:23        Overrule   FRE 611(c)-leading
                   11/06/2020
  DEF AFFIRM   Chanduszko, Andrzej     35:02-35:13
                   11/06/2020
  DEF AFFIRM   Chanduszko, Andrzej     35:16-36:09        Overrule   36:6-36:09 - Responsiveness - thew witness was asked to idenify "other goals" and The testimony is responsive to the question.
                   11/06/2020                                        he does not answer that specific question.
  DEF AFFIRM   Chanduszko, Andrzej     36:12-37:06
                   11/06/2020
Chanduszko 11.6.20                                                                                                                                                                                                                          50
  DESIGNEE        DEPONENT           DESIGNATIONS    RULING     OBJECTION                                                                           RESPONSES TO OBJECTIONS
  DEF AFFIRM   Chanduszko, Andrzej     37:15-37:19
                   11/06/2020
  DEF AFFIRM   Chanduszko, Andrzej     38:02-38:04
                   11/06/2020
  DEF AFFIRM   Chanduszko, Andrzej     38:06-38:08   Overrule   Responsiveness - the witness was asked how long it took to develop the G2 filter The testimony is responsive to the question.
                   11/06/2020                                   and he did not answer that question.
  DEF AFFIRM   Chanduszko, Andrzej     38:11-39:06   Overrule   Responsiveness - the witness what activity or event took the most time in         The testimony is responsive to the question.
                   11/06/2020                                   developing an IVC filter such as the G2 - everything after ""it depends on the
                                                                filter"" is non-responsive.
  DEF AFFIRM   Chanduszko, Andrzej     39:16-39:20   Overrule   The question is compound its asks for a response as to what work is in performed The question is not compound.
                   11/06/2020                                   before the prototype is developed or after the prototype is developed leaving the
                                                                witness the option to answer either question.
  DEF AFFIRM   Chanduszko, Andrzej     39:24-40:17                                                                                                The witnesses is explaining a process and a document about which he has
                   11/06/2020                                                                                                                     knowledge involving the design of Bard IVC filters
  DEF AFFIRM   Chanduszko, Andrzej     41:13-42:18                                                                                                The witnesses is explaining a process and a document about which he has
                   11/06/2020                                                                                                                     knowledge. Involving the design of Bard IVC filters.
  DEF AFFIRM   Chanduszko, Andrzej     42:21-44:02
                   11/06/2020
  DEF AFFIRM   Chanduszko, Andrzej     44:16-45:03
                   11/06/2020
  DEF AFFIRM   Chanduszko, Andrzej     47:04-47:18   Overrule   47:4-47:8 - FRE 403: The testimony at 31:17-32:22 duplicates the same testimony No objection was made at the time of the testimony (and no prior testimony is
                   11/06/2020                                   and the probative value , if any, is substantially outweighed by undue delay,   identified).
                                                                wasting of time and/or needlessly presenting cumulative evidence.

  DEF AFFIRM   Chanduszko, Andrzej     47:22-50:23
                                                                                                                                                                                                                                     Case 3:19-cv-01701-MO




                   11/06/2020
  DEF AFFIRM   Chanduszko, Andrzej     51:03-51:23
                   11/06/2020
  DEF AFFIRM   Chanduszko, Andrzej     52:03-52:15
                   11/06/2020
  DEF AFFIRM   Chanduszko, Andrzej     53:06-53:11
                   11/06/2020
  DEF AFFIRM   Chanduszko, Andrzej     53:21-55:11   Overrule   54:4-55:11 - The response exceeds the scope of the question - everything after      The testimony is responsive to the question.
                   11/06/2020                                   "there was no need to perform that test" is non-responsive.
  DEF AFFIRM   Chanduszko, Andrzej     55:19-60:03   Sustain    55:19-55:23 - an answer without a question
                   11/06/2020
  DEF AFFIRM   Chanduszko, Andrzej     60:05-60:11   Overrule   Foundation - The witness has not established how he is knowledgeable with the
                                                                                                                                                                                                                                     Document 181




                   11/06/2020                                   specific test or the basis for his knowledge of the reasoan Bard had for performing
                                                                for performing the test.
  DEF AFFIRM   Chanduszko, Andrzej     60:14-60:21   Overrule   Foundation - The witness has not established how he is knowledgeable with the
                   11/06/2020                                   specific test or the basis for his knowledge of the reasoan Bard had for perofrming
                                                                for performing the test
  DEF AFFIRM   Chanduszko, Andrzej     78:02-78:12   Overrule   78:10-78:12 - Foundation -The witness has not established how he is
                   11/06/2020                                   knowledgeable with regard to the Eclipse filter design or the ability to
                                                                electropolish the filters prior to the Eclipse.
  DEF AFFIRM   Chanduszko, Andrzej     78:16-81:08   Overrule   80:17-81:08 - Responsiveness- the witness was asked what types of wire were          The testimony is responsive to the question.
                   11/06/2020                                   tested and he does not identify the type of wire just the location on the wires that
                                                                was tested
  DEF AFFIRM   Chanduszko, Andrzej     81:11-88:04
                                                                                                                                                                                                                                     Filed 05/03/21




                   11/06/2020
  DEF AFFIRM   Chanduszko, Andrzej     88:12-88:14   Overrule   Foundation -The witness has not established how he is knowledgeable with regard     Question is not leading. Question does not suggest the answer.
                   11/06/2020                                   to the Eclipse filter testing.
  DEF AFFIRM   Chanduszko, Andrzej     88:18-89:23   Overrule   Foundation -The witness has not established how he is knowledgeable with regard     Question is not leading. Question does not suggest the answer.
                   11/06/2020                                   to the Eclipse filter testing.
  DEF AFFIRM   Chanduszko, Andrzej     90:11-90:25   Overrule   Foundation -The witness has not established how he is knowledgeable with regard     Question is not leading. Question does not suggest the answer.
                   11/06/2020                                   to the Eclipse filter testing.
  DEF AFFIRM   Chanduszko, Andrzej     91:04-91:10   Overrule   Foundation -The witness has not established how he is knowledgeable with regard     Question is not leading. Question does not suggest the answer.
                   11/06/2020                                   to the Eclipse filter testing.
  DEF AFFIRM   Chanduszko, Andrzej     91:12-92:08   Overrule   Responsiveness. Everything after "derived from a test on a Greenfield filter"       The testimony is responsive to the question.
                   11/06/2020                                   exceeds the scope of the question asked. FRE 403-
  DEF AFFIRM   Chanduszko, Andrzej     92:12-93:15   Overrule   Foundation -The witness has not established how he is knowledgeable with regard     Question is not leading. Question does not suggest the answer.
                                                                                                                                                                                                                                     Page 52 of 288




                   11/06/2020                                   to the Eclipse filter testing.
  DEF AFFIRM   Chanduszko, Andrzej     93:19-95:06              Foundation -The witness has not established how he is knowledgeable with regard
                   11/06/2020                                   to the Eclipse filter testing.
  DEF AFFIRM   Chanduszko, Andrzej     95:13-95:14   Overrule   FRE 611(c)-leading. Foundation -The witness has not established how he is           Question is not leading. Question does not suggest the answer.
                   11/06/2020                                   knowledgeable with regard to the Eclipse filter testing.
  DEF AFFIRM   Chanduszko, Andrzej     95:16-97:06   Overrule   Foundation -The witness has not established how he is knowledgeable with regard     Question is not leading. Question does not suggest the answer.
                   11/06/2020                                   to the filter testing.
  DEF AFFIRM   Chanduszko, Andrzej     97:09-97:16
                   11/06/2020
Chanduszko 11.6.20                                                                                                                                                                                                              51
  DESIGNEE        DEPONENT             DESIGNATIONS             RULING     OBJECTION                                                                                RESPONSES TO OBJECTIONS
  DEF AFFIRM   Chanduszko, Andrzej        97:18-97:22           Overrule   Foundation -The witness has not established how he is knowledgeable with regard
                   11/06/2020                                              to the Eclipse filter testing.
  DEF AFFIRM   Chanduszko, Andrzej        97:25-98:07           Overrule   Foundation -The witness has not established how he is knowledgeable with regard          Question is not leading. Question does not suggest the answer.
                   11/06/2020                                              to the Eclipse filter testing.
  DEF AFFIRM   Chanduszko, Andrzej        98:09-98:14           Overrule   Foundation -The witness has not established how he is knowledgeable with regard          Question is not leading. Question does not suggest the answer.
                   11/06/2020                                              to the Eclipse filter design or the ability to electropolish the filters prior to the
                                                                           Eclipse.
  DEF AFFIRM   Chanduszko, Andrzej        98:16-98:19           Overrule   Foundation -The witness has not established how he is knowledgeable with regard
                   11/06/2020                                              to the Eclipse filter design or the ability to electropolish the filters prior to the
                                                                           Eclipse.
  DEF AFFIRM   Chanduszko, Andrzej        99:04-99:10           Overrule   99:8-99:10 -FRE 611(c)-leading - Assumes facts not in evidence that the new filters      Question is not leading. Question does not suggest the answer.
                   11/06/2020                                              were "improved" filters.
  DEF AFFIRM   Chanduszko, Andrzej        99:13-101 09          Overrule   99:16-100:5 -FRE 401,402- There is no relevance to whether all prototypes made it        Relevant to feasibility of alternative designs.
                   11/06/2020                                              to market. 100:14-101:09 -FRE 401,402-There is no relevance to the G3 testimony
                                                                           as is was not a predicate for the Eclipse or another filter. FRE 403 - The probative
                                                                           value , if any, is substantially outweighed by unfair prejudice, undue delay, and
                                                                           wasting of time
  DEF AFFIRM   Chanduszko, Andrzej       101:15-101:16          Overrule   There is no relevance to the G3 testimony as is was not a predicate for the Eclipse      Relevant to feasibility of alternative designs. Question is not leading. Question
                   11/06/2020                                              or another filter. FRE 403 - The probative value , if any, is substantially outweighed   does not suggest the answer.
                                                                           by unfair prejudice, undue delay, and wasting of time.C90

  DEF AFFIRM   Chanduszko, Andrzej       101:18-102:22          Overrule   FRE 401, 402- There is no relevance to the G3 testimony as is was not a predicate        Relevant to feasibility of alternative designs. Question is not leading. Question
                   11/06/2020                                              for the Eclipse or another filter. FRE 403 - The probative value , if any, is            does not suggest the answer.
                                                                           substantially outweighed by unfair prejudice, undue delay, and wasting of time
                                                                                                                                                                                                                                                             Case 3:19-cv-01701-MO




                                                                           C90
  DEF AFFIRM   Chanduszko, Andrzej       103:03-103:18          Overrule   FRE 401, 402 - There is no relevance to the G3 testimony as is was not a predicate       Relevant to feasibility of alternative designs.
                   11/06/2020                                              for the Eclipse or another filter. FRE 403 - The probative value , if any, is
                                                                           substantially outweighed by unfair prejudice, undue delay, and wasting of time
                                                                           C90
  DEF AFFIRM   Chanduszko, Andrzej        103:25-104:02         Overrule   FRE 401, 402 - There is no relevance to the G3 testimony as is was not a predicate       Relevant to feasibility of alternative designs. Question is not leading. Question
                   11/06/2020        starting with “what did”              for the Eclipse or another filter. FRE 403 - The probative value , if any, is            does not suggest the answer.
                                                                           substantially outweighed by unfair prejudice, undue delay, and wasting of time.

  DEF AFFIRM   Chanduszko, Andrzej       104:04-106:05          Overrule   FRE 401, 402 - There is no relevance to the G3 testimony as is was not a predicate Relevant to feasibility of alternative designs. Question is not leading. Question
                   11/06/2020                                              for the Eclipse or another filter. FRE 403 - The probative value , if any, is      does not suggest the answer.
                                                                           substantially outweighed by unfair prejudice, undue delay, and wasting of time.
                                                                                                                                                                                                                                                             Document 181




  DEF AFFIRM   Chanduszko, Andrzej       106:07-107:09          Overrule   FRE 401, 402 - There is no relevance to the G3 testimony as is was not a predicate Relevant to feasibility of alternative designs.
                   11/06/2020                                              for the Eclipse or another filter. FRE 403 - The probative value , if any, is
                                                                           substantially outweighed by unfair prejudice, undue delay, and wasting of time.

  DEF AFFIRM   Chanduszko, Andrzej       107:14-107:16          Overrule   FRE 401, 402 - There is no relevance to the G3 testimony as is was not a predicate Relevant to feasibility of alternative designs. Question is not leading. Question
                   11/06/2020                                              for the Eclipse or another filter. FRE 403 - The probative value , if any, is      does not suggest the answer.
                                                                           substantially outweighed by unfair prejudice, undue delay, and wasting of time.

  DEF AFFIRM   Chanduszko, Andrzej       107:18-109:11          Overrule   FRE 401, 402 - There is no relevance to the G3 testimony as is was not a predicate Relevant to feasibility of alternative designs. Question is not leading. Question
                   11/06/2020                                              for the Eclipse or another filter. FRE 403 - The probative value , if any, is      does not suggest the answer.
                                                                           substantially outweighed by unfair prejudice, undue delay, and wasting of time.
                                                                                                                                                                                                                                                             Filed 05/03/21




  DEF AFFIRM   Chanduszko, Andrzej       109:13-110:14          Overrule   FRE 401, 402 - There is no relevance to the G3 testimony as is was not a predicate Relevant to feasibility of alternative designs. The answer is responsive to the
                   11/06/2020                                              for the Eclipse or another filter. FRE 403 - The probative value , if any, is      question.
                                                                           substantially outweighed by unfair prejudice, undue delay, and wasting of time.

  DEF AFFIRM   Chanduszko, Andrzej       110:18-112:09          Overrule   FRE 401, 402 - There is no relevance to the G3 testimony as is was not a predicate Rellevant to feasibility of alternative designs.
                   11/06/2020                                              for the Eclipse or another filter. FRE 403 - The probative value , if any, is
                                                                           substantially outweighed by unfair prejudice, undue delay, and wasting of time.

  DEF AFFIRM   Chanduszko, Andrzej       112:16-112:19
                   11/06/2020
  DEF AFFIRM   Chanduszko, Andrzej       113:16-116:19          Overrule   115:20-116:19 - Responsiveness. Everything after ""derived from a test on a              The testimony is responsive to the question.
                   11/06/2020                                              Greenfield filter"" exceeds the scope of the question asked. FRE 403- The
                                                                                                                                                                                                                                                             Page 53 of 288




                                                                           testimony at 115:18-116:19 duplicates the same testimony and the probative
                                                                           value , if any, is substantially outweighed by undue delay, wasting of time and/or
                                                                           needlessly presenting cumulative evidence
  DEF AFFIRM   Chanduszko, Andrzej       116:24-118:15
                   11/06/2020
  DEF AFFIRM   Chanduszko, Andrzej       119:05-120:19          Overrule   120:15-120:19 - FRE 611(c)-leading                                                       Question is not leading. Question does not suggest the answer.
                   11/06/2020           starting at Again
  DEF AFFIRM   Chanduszko, Andrzej       120:22-120:24
                   11/06/2020
Chanduszko 11.6.20                                                                                                                                                                                                                                      52
  DESIGNEE        DEPONENT           DESIGNATIONS       RULING     OBJECTION                         RESPONSES TO OBJECTIONS
  DEF AFFIRM   Chanduszko, Andrzej    121:02-121:06                                                  Question is not leading. Question does not suggest the answer.
                   11/06/2020
  DEF AFFIRM   Chanduszko, Andrzej       121:10
                   11/06/2020
  DEF AFFIRM   Chanduszko, Andrzej    121:12-121:15     Overrule   FRE 611(c)-leading                Question is not leading. Question does not suggest the answer.
                   11/06/2020
  DEF AFFIRM   Chanduszko, Andrzej    121:21-121:24                                                  Question is not leading. Question does not suggest the answer.
                   11/06/2020
  DEF AFFIRM   Chanduszko, Andrzej    122:01-122:05     Overrule   122:3-122:5- FRE 611(c)-leading   Question is not leading. Question does not suggest the answer.
                   11/06/2020
  DEF AFFIRM   Chanduszko, Andrzej       122 08
                   11/06/2020
  DEF AFFIRM   Chanduszko, Andrzej    122:18-122:21
                   11/06/2020
  DEF AFFIRM   Chanduszko, Andrzej    123:02-123:22
                   11/06/2020        end at Thank you
                                                                                                                                                                           Case 3:19-cv-01701-MO
                                                                                                                                                                           Document 181
                                                                                                                                                                           Filed 05/03/21
                                                                                                                                                                           Page 54 of 288




Chanduszko 11.6.20                                                                                                                                                    53
  DESIGNEE       DEPONENT              DESIGNATIONS            RULING     OBJECTION                                                                              RESPONSES TO OBJECTIONS
  DEF BLANKET                                                             The testimony in this deposition relates entirely, or in significant part, to the
   OBJECTION                                                              design of the Recovery filter and actions taken regarding that filter. Bard objects
                                                                          to the testimony under Rules 401, 402 and 403 and for the reasons set forth in its
                                                                          MIL #2. The testimony is largely focused on alleged “bad acts” relating to the
                                                                          Recovery filter
   PL AFFIRM    Ciavarella, David         91:16-92:02
                  03/01/2011
   PL AFFIRM    Ciavarella, David         93:03-95:04
                  03/01/2011
   PL AFFIRM    Ciavarella, David        99:16-100 03
                  03/01/2011
   PL AFFIRM    Ciavarella, David        110:24-111:04
                  03/01/2011
   PL AFFIRM    Ciavarella, David        111:10-112:05
                  03/01/2011
  DEF COUNTER   Ciavarella, David        112:06-112:22
                  03/01/2011
   PL AFFIRM    Ciavarella, David        112:23-113:10
                  03/01/2011
   PL AFFIRM    Ciavarella, David        121:25-122:10         Overrule   Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence         Testimony involves the Recovery and the G2. The Recovery is the predicate device
                  03/01/2011              end at "Yes."                   regarding Bard s conduct related to the Recovery Filter. Irrelevant and any            to the G2 and the G2 is the predicate device for the Eclipse. The G2, the G2x, and
                                                                          probative value outweighed by prejudicial effect, particularly with Plaintiff s        the eclipse are the same filter with the exception of a removal hook on the G2X
                                                                          punitive damages claim dismissed. Also-to the extent the objection is overruled-       and electropolishing on the Eclipse. Testimony is relevant to whether the filter had
                                                                          incomplete and misleading answer. Complete answer is 122:10-11. Rules 401,             a defective design and as to if Bard acted as a reasonable medical device
                                                                                                                                                                                                                                                        Case 3:19-cv-01701-MO




                                                                          402, 403 – Testimony does not involve filter at issue and/or failure mode at issue;    manufacturer, which are at issue. Everything after "yes" is non-responsive and the
                                                                          Irrelevant and any probative value outweighed by prejudicial effect, particularly      objection is made at 122:12-13
                                                                          with Plaintiff s punitive damages claim dismissed.

  DEF COUNTER   Ciavarella, David        ϭϯϱ͗ϭϮͲϭϯϲ͗ϭϭ
                  03/01/2011           subject to objection
  DEF COUNTER   Ciavarella, David        136:13-138:04
                  03/01/2011        "death" must be redacted
                                      on 136:15 and 137:17

  DEF COUNTER   Ciavarella, David       ϭϯϴ͗ϬϳͲϭϯϴ͗ϭϮ
                  03/01/2011          subject to objection
   PL AFFIRM    Ciavarella, David        138:18-138:24         Overrule   Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence         Testimony involves the Recovery and the G2. The Recovery is the predicate device
                                                                                                                                                                                                                                                        Document 181




                  03/01/2011        beginning with "Bard did              regarding Bard s conduct related to the Recovery Filter. Irrelevant and any            to the G2 and the G2 is the predicate device for the Eclipse. The G2, the G2x, and
                                             not…"                        probative value outweighed by prejudicial effect, particularly with Plaintiff s        the eclipse are the same filter with the exception of a removal hook on the G2X
                                                                          punitive damages claim dismissed. Rules 401, 402, 403 – Testimony does not             and electropolishing on the Eclipse. Testimony is relevant to whether the filter had
                                                                          involve filter at issue and/or failure mode at issue; Irrelevant and any probative     a defective design and as to if Bard acted as a reasonable medical device
                                                                          value outweighed by prejudicial effect, particularly with Plaintiff s punitive         manufacturer, which are at issue.
                                                                          damages claim dismissed
  DEF COUNTER   Ciavarella, David       ϭϯϵ͗ϬϵͲϭϯϵ͗ϭϬ          Overrule   Lack of foundation; calls for speculation; FRE 602 (lack of personal knowledge):
                  03/01/2011          subject to objection                Witness testified he does not have a specific recollection of "specific discussions
                                                                          about why there should or should not be a recall." 139:7-8; 137 5-9 ("there were
                                                                          so many of them for a while, and it was -- it was early on in my tenure there that I
                                                                          don't remember the details..."). The recall decision was made by the VP of
                                                                                                                                                                                                                                                        Filed 05/03/21




                                                                          regulatory sciences after discussions that included the witness. 135:20-136:8. But
                                                                          the witness does not recall those discussions and he did not make the decision.
                                                                          The answer demonstrates that the witness is speculating: "I would conclude...".


  DEF COUNTER   Ciavarella, David       ϭϯϵ͗ϭϮͲϭϰϬ͗Ϭϰ          Overrule   same objections as to 139 9 - 139:10, which are incorporated by reference here.
                  03/01/2011          subject to objection
                                                                                                                                                                                                                                                        Page 55 of 288




Ciavarella 3.1.11                                                                                                                                                                                                                                 54
  DESIGNEE        DEPONENT               DESIGNATIONS               RULING     OBJECTION                                                                             RESPONSES TO OBJECTIONS
  DEF BLANKET                                                                  The testimony in this deposition relates entirely, or in significant part, to the
   OBJECTION                                                                   design of the Recovery filter and actions taken regarding that filter. Bard objects
                                                                               to the testimony under Rules 401, 402 and 403 and for the reasons set forth in its
                                                                               MIL #2. The testimony is largely focused on alleged “bad acts” relating to the
                                                                               Recovery filter
  DEF COUNTER    Ciavarella, David            5:06-5:11
                   08/29/2012
   PL AFFIRM     Ciavarella, David          21:10-21:15
                   08/29/2012
   PL AFFIRM     Ciavarella, David          35:17-36:05
                   08/29/2012        Redact "filter death" (36:3)

   PL AFFIRM     Ciavarella, David         36:08-36:19
                   08/29/2012          Redact "death" (36:17)
   PL AFFIRM     Ciavarella, David         39:25-40:12
                   08/29/2012
   PL AFFIRM     Ciavarella, David             60:16                Overrule   This testimony and document violate the MIL on Recovery migration deaths,             Testimony involves the Recovery, which is the predicate filter to the G2. The G2,
                   08/29/2012           ending in "now to…"                    unless the exhibit is properly redacted. This testimony and document violate the      the G2x, and the Eclipse are the same filter with the exception of a removal hook
                                                                               MIL on Recovery migration deaths. Rules 401, 402, 403 – Testimony relates to          on the G2X and electropolishing on the Eclipse. Testimony is relevant to whether
                                                                               irrelevant and prejudicial evidence regarding Bard s conduct related to the           the filter had a defective design and as to if Bard acted as a reasonable medical
                                                                               Recovery Filter. Irrelevant and any probative value outweighed by prejudicial         device manufacturer, which are at issue. The G2/G2X/Eclipse and the Recovery
                                                                               effect, particularly with Plaintiff s punitive damages claim dismissed. This case     filter suffered similar rates of various failures and discussing the failures of the
                                                                               does not involve death and does not involve the Recovery Filter.                      Recovery is directly related to the G2/G2X/Eclipse. The testimony addresses all
                                                                                                                                                                     failure modes: the witness testified that "all patients in whom a Recovery filter is
                                                                                                                                                                                                                                                              Case 3:19-cv-01701-MO




                                                                                                                                                                     placed are potentially at risk for filter-associated adverse events." Any prejudice is
                                                                                                                                                                     not unfair. The reference is not to cephalad migration death from the Recovery
                                                                                                                                                                     filter. Judge Campbell recognized the relevence and probative value of such
                                                                                                                                                                     testimony regarding the design process from the Recovery filter to the Eclipse and
                                                                                                                                                                     did not exclude all references to cephalad migration only the cases of death.
                                                                                                                                                                     (MDL Doc. 10819).
   PL AFFIRM     Ciavarella, David             60:17                Overrule   This testimony and document violate the MIL on Recovery migration deaths unless See response to objections to 60:16 above, which Plaintiff incorporates here.
                   08/29/2012           beginning with "your                   the exhibit. This testimony and document violate the MIL on Recovery migration
                                             Health…"                          deaths. Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial
                                                                               evidence regarding Bard s conduct related to the Recovery Filter. Irrelevant and
                                                                               any probative value outweighed by prejudicial effect, particularly with Plaintiff s
                                                                                                                                                                                                                                                              Document 181




                                                                               punitive damages claim dismissed. This case does not involve death and does not
                                                                               involve the Recovery Filter.

   PL AFFIRM     Ciavarella, David          60:18-61:06             Overrule   This testimony and document violate the MIL on Recovery migration deaths. This See response to objections to 60:16 above, which Plaintiff incorporates here.
                   08/29/2012        beginning with "December                  testimony and document violate the MIL on Recovery migration deaths. Rules
                                            17, 2004…"                         401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence regarding
                                                                               Bard s conduct related to the Recovery Filter. Irrelevant and any probative value
                                                                               outweighed by prejudicial effect, particularly with Plaintiff s punitive damages
                                                                               claim dismissed. This case does not involve death and does not involve the
                                                                               Recovery Filter
  DEF COUNTER    Ciavarella, David          ϲϭ͗ϬϳͲϲϭ͗ϭϬ
                   08/29/2012           subject to objection
  DEF COUNTER    Ciavarella, David          ϲϭ͗ϭϮͲϲϭ͗ϭϳ
                                                                                                                                                                                                                                                              Filed 05/03/21




                   08/29/2012           subject to objection
 PL COUNTER TO   Ciavarella, David          63:07-63:15
    COUNTER        08/29/2012          Redact "more deaths,"
                                               (63:13)
   PL AFFIRM     Ciavarella, David          67:09-68:07             Overrule   This testimony and document violate the MIL on Recovery migration deaths. Rules       Testimony involves the Recovery, which is the predicate filter to the G2. The G2,
                   08/29/2012        beginning with "read to me                401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence regarding    the G2x, and the Eclipse are the same filter with the exception of a removal hook
                                                on…"                           Bard s conduct related to the Recovery Filter. Irrelevant and any probative value     on the G2X and electropolishing on the Eclipse. Testimony is relevant to whether
                                                                               outweighed by prejudicial effect, particularly with Plaintiff s punitive damages      the filter had a defective design and as to if Bard acted as a reasonable medical
                                                                               claim dismissed. This case does not involve death and does not involve the            device manufacturer, which are at issue. The G2/G2X/Eclipse and the Recovery
                                                                               Recovery Filter.                                                                      filter suffered similar rates of various failures and discussing the failures of the
                                                                                                                                                                     Recovery is directly related to the G2/G2X/Eclipse. Any prejudice is not unfair. The
                                                                                                                                                                     reference is not to cephalad migration death from the Recovery filter. Judge
                                                                                                                                                                                                                                                              Page 56 of 288




                                                                                                                                                                     Campbell recognized the relevenceand probative value of such testimony
                                                                                                                                                                     regarding the design process from the Recovery filter to the Eclipse and did not
                                                                                                                                                                     exclude all references to cephalad migration only the cases of death. (MDL Doc.
                                                                                                                                                                     10819).
  DEF COUNTER    Ciavarella, David          ϲϴ͗ϬϴͲϲϴ͗ϭϮ
                   08/29/2012           subject to objection
  DEF COUNTER    Ciavarella, David          ϲϴ͗ϭϱͲϲϵ͗Ϭϭ
                   08/29/2012           subject to objection
Ciavarella 8.29.12                                                                                                                                                                                                                                      55
  DESIGNEE        DEPONENT           DESIGNATIONS    RULING   OBJECTION   RESPONSES TO OBJECTIONS
 PL COUNTER TO   Ciavarella, David     69:15-69:17
    COUNTER        08/29/2012
 PL COUNTER TO   Ciavarella, David     69:20-70:05
    COUNTER        08/29/2012
 PL COUNTER TO   Ciavarella, David       70:08
    COUNTER        08/29/2012
                                                                                                         Case 3:19-cv-01701-MO
                                                                                                         Document 181
                                                                                                         Filed 05/03/21
                                                                                                         Page 57 of 288




Ciavarella 8.29.12                                                                                  56
  DESIGNEE       DEPONENT              DESIGNATIONS             RULING     OBJECTION                                                                             RESPONSES TO OBJECTIONS
  DEF BLANKET                                                              The testimony in this deposition relates entirely, or in significant part, to the      The reference is not to cephalad migration death from the Recovery filter. Judge
   OBJECTION                                                               design of the Recovery filter and actions taken regarding that filter. Bard objects   Campbell recognized the relevence and probative value of such testimony
                                                                           to the testimony under Rules 401, 402 and 403 and for the reasons set forth in its    regarding the design process from the Recovery filter to the Eclipse and did not
                                                                           MIL #2. The testimony is largely focused on alleged “bad acts” relating to the        exclude all references to cephalad migration only the cases of death. (MDL Doc.
                                                                           Recovery filter                                                                       10819)
   PL AFFIRM    Ciavarella, David         11:09-11:11
                  11/12/2013
   PL AFFIRM    Ciavarella, David         13:12-13:19
                  11/12/2013         beginning with "You've
                                          been with…"
   PL AFFIRM    Ciavarella, David         36:14-37:03
                  11/12/2013
   PL AFFIRM    Ciavarella, David         42:22-43:08
                  11/12/2013
  DEF COUNTER   Ciavarella, David         43:15-43:24
                  11/12/2013
   PL AFFIRM    Ciavarella, David         43:25-44:06
                  11/12/2013
   PL AFFIRM    Ciavarella, David         44:08-44:18
                  11/12/2013
   PL AFFIRM    Ciavarella, David         44:24-45:06
                  11/12/2013
   PL AFFIRM    Ciavarella, David         46:14-46:23
                  11/12/2013
  DEF COUNTER   Ciavarella, David        ϱϳ͗ϬϮͲϱϳ͗ϭϲ
                                                                                                                                                                                                                                                          Case 3:19-cv-01701-MO




                  11/12/2013          subject to objection
  DEF COUNTER   Ciavarella, David        ϱϴ͗ϮϯͲϱϵ͗ϭϮ
                  11/12/2013          subject to objection
  DEF COUNTER   Ciavarella, David         60:09-61:17           Overrule   FRE 403; Rules 601/602 & 701. Lacks foundation, witness does not have personal
                  11/12/2013                                               knowledge of subject matter; witness not an expert in this subject matter.

   PL AFFIRM    Ciavarella, David         70:06-70:08
                  11/12/2013        beginning with "you don't
                                             have "
   PL AFFIRM    Ciavarella, David         70:11-70:13
                  11/12/2013
   PL AFFIRM    Ciavarella, David         77:01-77:09           Sustain    Defendants object to line 77 01. Improper answer without a question designated.
                                                                                                                                                                                                                                                          Document 181




                  11/12/2014
   PL AFFIRM    Ciavarella, David         80:04-80:13
                  11/12/2013
   PL AFFIRM    Ciavarella, David         83:06-83:08
                  11/12/2013
   PL AFFIRM    Ciavarella, David         83:11-83:16
                  11/12/2013
   PL AFFIRM    Ciavarella, David         84:10-84:15           Overrule   Rules 601/602 & 612. Lacks foundation, witness does not have personal                 Warnings and what medical professional knew or should have known directly
                  11/12/2013        beginning with "a medical              knowledge of subject matter, calls for speculation by the witness.                    relate to if Bard acted as a reasonable medical device manufacturer. Witness's job
                                            doctor,"                                                                                                             responsibility included review of product labeling, so he had to have knowledge of
                                                                                                                                                                 this subject to do his job. See, e.g., 20:7-14. see also 91:13-17; 92:18-24. Witness's
                                                                                                                                                                                                                                                          Filed 05/03/21




                                                                                                                                                                 job also included assessing as part of health hazard evaluation whether the risk is
                                                                                                                                                                 obvious to the implanting physician. 8/29/12 deposition at 60:16-61:6. Witness
                                                                                                                                                                 made decisions and recommendations with respect to the Recovery regarding
                                                                                                                                                                 implanting physician's role in integrating risk information and making decisions.
                                                                                                                                                                 7/29/14 deposition at 164:24-165:6. Testimony designated by Bard establishes
                                                                                                                                                                 witness had knowledge of and was involved in warnings and the risk/benefit
                                                                                                                                                                 analysis of doctors related to same. E.g., 80:18-25. In fact, the witness conducted
                                                                                                                                                                 a focus group regarding how doctors evaluate the risk/benefit ratio with respect
                                                                                                                                                                 to the Recovery filter. See Bard's designation, 7/29/04 deposition at 140:1-19.
                                                                                                                                                                 Thus, witness has knowledge of this subject matter. The witness answered the
                                                                                                                                                                 question.
                                                                                                                                                                                                                                                          Page 58 of 288




Ciavarella 11.12.13                                                                                                                                                                                                                                 57
  DESIGNEE        DEPONENT               DESIGNATIONS                     RULING             OBJECTION                                                                             RESPONSES TO OBJECTIONS
   PL AFFIRM     Ciavarella, David          84:17-84:20                    Overrule          Rules 601/602 & 612. Lacks foundation, witness does not have personal                 Warnings and what medical professional knew or should have known directly
                   11/12/2013                                                                knowledge of subject matter, calls for speculation by the witness.                    relate to if Bard acted as a reasonable medical device manufacturer. Witness's job
                                                                                                                                                                                   responsibility included review of product labeling, so he had to have knowledge of
                                                                                                                                                                                   this subject to do his job. See, e.g., 20:7-14. see also 91:13-17; 92:18-24. Witness's
                                                                                                                                                                                   job also included assessing as part of health hazard evaluation whether the risk is
                                                                                                                                                                                   obvious to the implanting physician. 8/29/12 deposition at 60:16-61:6. Witness
                                                                                                                                                                                   made decisions and recommendations with respect to the Recovery regarding
                                                                                                                                                                                   implanting physician's role in integrating risk information and making decisions.
                                                                                                                                                                                   7/29/14 deposition at 164:24-165:6. Testimony designated by Bard establishes
                                                                                                                                                                                   witness had knowledge of and was involved in warnings and the risk/benefit
                                                                                                                                                                                   analysis of doctors related to same. E.g., 80:18-25. In fact, the witness conducted
                                                                                                                                                                                   a focus group regarding how doctors evaluate the risk/benefit ratio with respect
                                                                                                                                                                                   to the Recovery filter. See Bard's designation, 7/29/04 deposition at 140:1-19.
                                                                                                                                                                                   Thus, witness has knowledge of this subject matter. The witness answered the
                                                                                                                                                                                   question.

  DEF COUNTER    Ciavarella, David         ϴϰ͗ϮϮͲϴϱ͗Ϭϯ             Sustain in part. Add 86:07 FRE 403: misleading and optional completeness: need to add witness answers to
                   11/12/2013           subject to objection               and 86:08.         this at 85:16 & 86:8-8 (Witness says "I'm not sure." and "I don't know how to
                                                                                              answer that question ")
  DEF COUNTER    Ciavarella, David         ϴϲ͗ϬϴͲϴϲ͗ϭϲ             Sustain in part. Add 86:07 FRE 403: misleading and optional completeness: need to add witness answers to
                   11/12/2013           begin at "whenever"                and 86:08.         this at 85:16 & 86:8-8 (Witness says "I'm not sure." and "I don't know how to
                                                                                              answer that question.")
  DEF COUNTER    Ciavarella, David          89:23-90:10                     Overrule          Lack of foundation. The witness cannot speak to what other device manufactures
                                                                                                                                                                                                                                                                            Case 3:19-cv-01701-MO




                   11/12/2013                                                                 should or should not do.
   PL AFFIRM     Ciavarella, David          90:12-90:16
                   11/12/2013
   PL AFFIRM     Ciavarella, David          90:24-91:17
                   11/12/2013        beginning with "it has to…"

   PL AFFIRM     Ciavarella, David          92:18-92:24
                   11/12/2013
  DEF COUNTER    Ciavarella, David          94:11-95:01
                   11/12/2013
   PL AFFIRM     Ciavarella, David        104:16-104:18
                   11/12/2013         beginning with "What is
                                            MAUDE?"
                                                                                                                                                                                                                                                                            Document 181




  DEF COUNTER    Ciavarella, David        104:19-105:10                    Overrule          Rules 601/602 & 701. Lacks foundation, witness does not have personal
                   11/12/2013                                                                knowledge of subject matter; witness not an expert in this subject matter. Witness
                                                                                             repeatedly testified "probably" indicating lack of knowledge.
  DEF COUNTER    Ciavarella, David         106:09-106:12
                   11/12/2013
  DEF COUNTER    Ciavarella, David         106:15-106:23                   Overrule          106:24-25: FRE 802: hearsay; Judge Campbell sustained this objection in the MDL.
                   11/12/2013                                                                Dkt. 10403 page 5.
   PL AFFIRM     Ciavarella, David        126:18-127:01                    Overrule          This testimony is related to Recovery cephalad migrations. Rules 401, 402, 403 –      Testimony involves the Recovery, which is the predicate filter to the G2. The G2,
                   11/12/2013          beginning with "the…"                                 Testimony relates to irrelevant and prejudicial evidence regarding Bard s conduct     the G2x, and the Eclipse are the same filter with the exception of a removal hook
                                                                                             related to the Recovery Filter. Irrelevant and any probative value outweighed by      on the G2X and electropolishing on the Eclipse. Testimony is relevant to whether
                                                                                             prejudicial effect, particularly with Plaintiff s punitive damages claim dismissed.   the filter had a defective design and as to if Bard acted as a reasonable medical
                                                                                                                                                                                                                                                                            Filed 05/03/21




                                                                                             Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure       device manufacturer, which are at issue. The G2/G2X/Eclipse and the Recovery
                                                                                             mode at issue; Irrelevant and any probative value outweighed by prejudicial           filter suffered similar rates of various failures and discussing the failures of the
                                                                                             effect, particularly with Plaintiff s punitive damages claim dismissed. This case     Recovery is directly related to the G2/G2X/Eclipse. Any prejudice is not unfair.
                                                                                             does not involve the Recovery filter, cephalad migration, or death.

  DEF COUNTER    Ciavarella, David        ϭϮϳ͗ϬϲͲϭϮϳ͗Ϭϴ
                   11/12/2013           subject to objection
  DEF COUNTER    Ciavarella, David        ϭϮϳ͗ϭϭͲϭϮϳ͗ϭϰ
                   11/12/2013           subject to objection
  DEF COUNTER    Ciavarella, David        131:06-131:12
                   11/12/2013
   PL AFFIRM     Ciavarella, David         131:18-131:23
                   11/12/2013          beginning with "one of
                                                                                                                                                                                                                                                                            Page 59 of 288




                                               the…"
   PL AFFIRM     Ciavarella, David         154:11-155:17
                   11/12/2013         beginning with "why is a
                                           perforation "
  DEF COUNTER    Ciavarella, David        ϭϱϱ͗ϭϴͲϭϱϱ͗Ϯϭ                    Overrule          FRE 401, 402, 403: testimony cut off in middle of question; improper testimony
                   11/12/2013           subject to objection
 PL COUNTER TO   Ciavarella, David         155:22-156:02
    COUNTER        11/12/2013
 PL COUNTER TO   Ciavarella, David         156:08-156:14
    COUNTER
Ciavarella 11 12 1311/12/2013               Theoretically                                                                                                                                                                                                             58
  DESIGNEE       DEPONENT               DESIGNATIONS             RULING     OBJECTION                                                                            RESPONSES TO OBJECTIONS
   PL AFFIRM    Ciavarella, David        156:24-157:03
                  11/12/2013          beginning with "we do
                                            know …"
  DEF COUNTER   Ciavarella, David        ϭϱϳ͗ϬϰͲϭϱϳ͗ϭϯ           Overrule   Untimely designation pursuant to parties' agreement.
                  11/12/2013           subject to objection
   PL AFFIRM    Ciavarella, David        159:05-159:09
                  11/12/2013           beginning with "we
                                    know…" ending with "Yes."

  DEF COUNTER   Ciavarella, David            159 09              Overrule   Defendants have not moved for optional completeness. Nor would it be
                  11/12/2013           subject to objection                 appropriate her.
   PL AFFIRM    Ciavarella, David        159:15-160:02
                  11/12/2013           beginning with "just
                                          comparing…
   PL AFFIRM    Ciavarella, David        161:21-162:05
                  11/12/2013
   PL AFFIRM    Ciavarella, David        162:11-162:17
                  11/12/2013
   PL AFFIRM    Ciavarella, David        168:06-168:09
                  11/12/2013
  DEF COUNTER   Ciavarella, David        169:15-169:20           Sustain    FRE 401, 402, 403: no question asked; answer not responsive to statement by
                  11/12/2013           subject to objection                 attorney; this is argument between attorney and witness - not proper testimony.
                                        Redact 169:18 -20
  DEF COUNTER   Ciavarella, David        ϭϲϵ͗ϮϮͲϭϳϬ͗Ϭϳ           Sustain    FRE 401, 402, 403: no question asked; answer not responsive to statement by
                                                                                                                                                                                                                                                        Case 3:19-cv-01701-MO




                  11/12/2013            ĞŶĚ Ăƚ ΗƉĂƚŝĞŶƚƐΗ                   attorney; this is argument between attorney and witness - not proper testimony.
                                       subject to objection                 No answer designated until after 3 more "questions" were asked.

  DEF COUNTER   Ciavarella, David        ϭϳϬ͗ϮϭͲϭϳϬ͗Ϯϯ           Sustain    FRE 401, 402, 403: no question asked; answer not responsive to statement by
                  11/12/2013           subject to objection                 attorney; this is argument between attorney and witness - not proper testimony.
                                                                            This is 3 lines of an answer with no question designated, after a back and forth
                                                                            argument between counsel and witness
   PL AFFIRM    Ciavarella, David        174:16-174:21           Sustain    Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence       Testimony involves the Recovery, which is the predicate filter to the G2. The G2,
                  11/12/2013        beginning with "by the…"                regarding Bard s conduct related to the Recovery Filter. Irrelevant and any          the G2x, and the Eclipse are the same filter with the exception of a removal hook
                                     Redact "and killing any                probative value outweighed by prejudicial effect, particularly with Plaintiff s      on the G2X and electropolishing on the Eclipse. Testimony is relevant to whether
                                      body from 174:18-19                   punitive damages claim dismissed. Rules 401, 402, 403 – Testimony does not           the filter had a defective design and as to if Bard acted as a reasonable medical
                                                                            involve filter at issue and/or failure mode at issue; Irrelevant and any probative   device manufacturer, which are at issue. The G2/G2X/Eclipse and the Recovery
                                                                                                                                                                                                                                                        Document 181




                                                                            value outweighed by prejudicial effect, particularly with Plaintiff s punitive       filter suffered similar rates of various failures and discussing the failures of the
                                                                            damages claim dismissed. This case does not involve the Recovery filter, cephalad    Recovery is directly related to the G2/G2X/Eclipse. Any prejudice is not unfair.
                                                                            migration, or death.                                                                 Migration is at issue in this case.
                                                                                                                                                                 As redacted, the testimony does not reference cephalad migration death from the
                                                                                                                                                                 Recovery filter. Judge Campbell recognized the relevenceand probative value of
                                                                                                                                                                 such testimony regarding the design process from the Recovery filter to the
                                                                                                                                                                 Eclispe and did not exclude all references to cephalad migration only the cases of
                                                                                                                                                                 death. (MDL Doc. 10819).
   PL AFFIRM    Ciavarella, David        176:04-176:08
                  11/12/2013           beginning with "the
                                             rates…"
   PL AFFIRM    Ciavarella, David        179:16-179:25           Overrule   Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence       Testimony involves the Recovery, which is the predicate filter to the G2. The G2,
                                                                                                                                                                                                                                                        Filed 05/03/21




                  11/12/2013        beginning with "eventually              regarding Bard s conduct related to the Recovery Filter. Irrelevant and any          the G2x, and the Eclipse are the same filter with the exception of a removal hook
                                            didn't…"                        probative value outweighed by prejudicial effect, particularly with Plaintiff s      on the G2X and electropolishing on the Eclipse. Testimony is relevant to whether
                                                                            punitive damages claim dismissed. Rules 401, 402, 403 – Testimony does not           the filter had a defective design and as to if Bard acted as a reasonable medical
                                                                            involve filter at issue and/or failure mode at issue; Irrelevant and any probative   device manufacturer, which are at issue. The G2/G2X/Eclipse and the Recovery
                                                                            value outweighed by prejudicial effect, particularly with Plaintiff s punitive       filter suffered similar rates of various failures and discussing the failures of the
                                                                            damages claim dismissed. This case does not involve the Recovery filter, cephalad    Recovery is directly related to the G2/G2X/Eclipse. Any prejudice is not unfair.
                                                                            migration, or death.                                                                 Migration is at issue in this case.

  DEF COUNTER   Ciavarella, David        ϭϴϬ͗ϬϭͲϭϴϬ͗Ϭϵ           Overrule   FRE 403
                  11/12/2013           Subject to objection
   PL AFFIRM    Ciavarella, David        180:11-180:25
                  11/12/2013           beginning with "I'm
                                                                                                                                                                                                                                                        Page 60 of 288




                                            asking…"
   PL AFFIRM    Ciavarella, David        181:05-181:08
                  11/12/2013
   PL AFFIRM    Ciavarella, David         182:12-182:21
                  11/12/2013        beginning with "you had…"

   PL AFFIRM    Ciavarella, David        184:25-185:11
                  11/12/2013

Ciavarella 11.12.13                                                                                                                                                                                                                                59
  DESIGNEE        DEPONENT             DESIGNATIONS             RULING    OBJECTION                                                                             RESPONSES TO OBJECTIONS
   PL AFFIRM     Ciavarella, David       186:05-186:11
                   11/12/2013        beginning with " So, you
                                            know …"
  DEF COUNTER    Ciavarella, David       186:17-186:21
                   11/12/2013
  DEF COUNTER    Ciavarella, David       186:23-186:25
                   11/12/2013
   PL AFFIRM     Ciavarella, David       250:02-250:05          Sustain   Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence        Testimony involves the Recovery, which is the predicate filter to the G2. The G2,
                   11/12/2013                                             regarding Bard s conduct related to the Recovery Filter. Irrelevant and any           the G2x, and the Eclipse are the same filter with the exception of a removal hook
                                                                          probative value outweighed by prejudicial effect, particularly with Plaintiff s       on the G2X and electropolishing on the Eclipse. Testimony is relevant to whether
                                                                          punitive damages claim dismissed. Rules 601/602 & 612. Lacks foundation,              the filter had a defective design and as to if Bard acted as a reasonable medical
                                                                          witness does not have personal knowledge of subject matter, calls for speculation     device manufacturer, which are at issue. The G2/G2X/Eclipse and the Recovery
                                                                          by the witness. Rules 401, 402, 403 – Testimony does not involve filter at issue      filter suffered similar rates of various failures and discussing the failures of the
                                                                          and/or failure mode at issue; Irrelevant and any probative value outweighed by        Recovery is directly related to the G2/G2X/Eclipse. Any prejudice is not unfair.
                                                                          prejudicial effect, particularly with Plaintiff s punitive damages claim dismissed.   Witness's job responsibility included review of product labeling, so he had to have
                                                                          This case does not involve the Recovery filter.                                       knowledge of this subject to do his job. See, e.g., 20:7-14. see also 91:13-17; 92:18-
                                                                                                                                                                24. Witness's job also included assessing as part of health hazard evaluation
                                                                                                                                                                whether the risk is obvious to the implanting physician. 8/29/12 deposition at
                                                                                                                                                                60:16-61:6. Witness made decisions and recommendations with respect to the
                                                                                                                                                                Recovery regarding implanting physician's role in integrating risk information and
                                                                                                                                                                making decisions. 7/29/14 deposition at 164:24-165:6. Testimony designated by
                                                                                                                                                                Bard establishes witness had knowledge of and was involved in warnings and the
                                                                                                                                                                risk/benefit analysis of doctors related to same. E.g., 80:18-25. In fact, the witness
                                                                                                                                                                conducted a focus group regarding how doctors evaluate the risk/benefit ratio
                                                                                                                                                                                                                                                         Case 3:19-cv-01701-MO




                                                                                                                                                                with respect to the Recovery filter. See Bard's designation, 7/29/04 deposition at
                                                                                                                                                                140:1-19. Thus, witness had knowledge of subject matter.


   PL AFFIRM     Ciavarella, David       250:07-250:12          Sustain   Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence      See response to objections to 250:02-250 05 above, which Plaintiff incorporates
                   11/12/2013                                             regarding Bard s conduct related to the Recovery Filter. Irrelevant and any         here.
                                                                          probative value outweighed by prejudicial effect, particularly with Plaintiff s
                                                                          punitive damages claim dismissed. Rules 601/602 & 612. Lacks foundation,
                                                                          witness does not have personal knowledge of subject matter, calls for speculation
                                                                          by the witness. Rules 401, 402, 403 – Testimony does not involve filter at issue
                                                                          and/or failure mode at issue; Irrelevant and any probative value outweighed by
                                                                                                                                                                                                                                                         Document 181




                                                                          prejudicial effect, particularly with Plaintiff s punitive damages claim dismissed.
                                                                          This case does not involve the Recovery filter.
   PL AFFIRM     Ciavarella, David       250:14-250:15          Sustain   Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence      See response to objections to 250:02-250 05 above, which Plaintiff incorporates
                   11/12/2013                                             regarding Bard s conduct related to the Recovery Filter. Irrelevant and any         here.
                                                                          probative value outweighed by prejudicial effect, particularly with Plaintiff s
                                                                          punitive damages claim dismissed. Rules 601/602 & 612. Lacks foundation,
                                                                          witness does not have personal knowledge of subject matter, calls for speculation
                                                                          by the witness. Rules 401, 402, 403 – Testimony does not involve filter at issue
                                                                          and/or failure mode at issue; Irrelevant and any probative value outweighed by
                                                                          prejudicial effect, particularly with Plaintiff s punitive damages claim dismissed.
                                                                          This case does not involve the Recovery filter.
                                                                                                                                                                                                                                                         Filed 05/03/21




   PL AFFIRM     Ciavarella, David       265:18-265:21
                   11/12/2013
   PL AFFIRM     Ciavarella, David       266:13-266:22
                   11/12/2013
   PL AFFIRM     Ciavarella, David       267:11-269:04
                   11/12/2013
   PL AFFIRM     Ciavarella, David       269:12-270:05
                   11/12/2013
   PL AFFIRM     Ciavarella, David       271:08-271:21
                   11/12/2013
   PL AFFIRM     Ciavarella, David       272:05-272:15
                   11/12/2013
                                                                                                                                                                                                                                                         Page 61 of 288




   PL AFFIRM     Ciavarella, David       272:24-273:09
                   11/12/2013
   PL AFFIRM     Ciavarella, David       274:09-275:06
                   11/12/2013
   PL AFFIRM     Ciavarella, David       275:19-276:04
                   11/12/2013
 PL COUNTER TO   Ciavarella, David       276:05-277:05
    COUNTER        11/12/2013        (beginning with "when
                                              the")
Ciavarella 11.12.13                                                                                                                                                                                                                               60
  DESIGNEE        DEPONENT             DESIGNATIONS            RULING     OBJECTION                                                                             RESPONSES TO OBJECTIONS
   PL AFFIRM     Ciavarella, David       277:11-277:23
                   11/12/2013
   PL AFFIRM     Ciavarella, David       281:09-281:15         Overrule   Duplicative-asked and answered-designated in prior transcript. Rules 401, 402,        Defendant's fail to identify where this testimony is designated in a prior transcript.
                   11/12/2013                                             403 – Testimony does not involve filter at issue and/or failure mode at issue;        Testimony involves the Recovery, which is the predicate filter to the G2. The G2,
                                                                          Irrelevant and any probative value outweighed by prejudicial effect, particularly     the G2x, and the Eclipse are the same filter with the exception of a removal hook
                                                                          with Plaintiff s punitive damages claim dismissed. This case does not involve the     on the G2X and electropolishing on the Eclipse. Testimony is relevant to whether
                                                                          G2 filter, failure modes at issue, or use of a permanent filter.                      the filter had a defective design and if Bard acted as a reasonable medical device
                                                                                                                                                                manufacturer, which are at issue. The G2/G2X/Eclipse and the Recovery filter
                                                                                                                                                                suffered similar rates of various failures and discussing the failures of the
                                                                                                                                                                Recovery is directly related to the G2/G2X/Eclipse. Any

   PL AFFIRM     Ciavarella, David       282:02-282:08
                   11/12/2013
   PL AFFIRM     Ciavarella, David       283:05-283:14
                   11/12/2013
 PL COUNTER TO   Ciavarella, David       284:04-284:16
    COUNTER        11/12/2013
 PL COUNTER TO   Ciavarella, David       299:09-300:07
    COUNTER        11/12/2013
    PL AFFIRM    Ciavarella, David       359:14-359:20         Overrule   Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence        Testimony is not related to a particular filter or failure mode. The testimony shows
                   11/12/2013        beginning with "on this              regarding Bard s conduct related to the Recovery Filter. Irrelevant and any           that David Ciavarella was the only medical doctor evaluating filter failures and
                                            team…"                        probative value outweighed by prejudicial effect, particularly with Plaintiff s       catastrophic events caused by Bard IVC filters. Testimony involves the Recovery,
                                                                          punitive damages claim dismissed. Rules 401, 402, 403 – Testimony does not            which is the predicate filter to the G2. The G2, the G2x, and the Eclipse are the
                                                                          involve filter at issue and/or failure mode at issue; Irrelevant and any probative    same filter with the exception of a removal hook on the G2X and electropolishing
                                                                                                                                                                                                                                                         Case 3:19-cv-01701-MO




                                                                          value outweighed by prejudicial effect, particularly with Plaintiff s punitive        on the Eclipse. Testimony is relevant to whether the filter had a defective design
                                                                          damages claim dismissed. This case does not involve the Recovery filter, cephalad     and if Bard acted as a reasonable medical device manufacturer, which are at issue.
                                                                          migration, fracture or a catastrophic event.                                          The G2/G2X/Eclipse and the Recovery filter suffered similar rates of various
                                                                                                                                                                failures and discussing the failures of the Recovery is directly related to the
                                                                                                                                                                G2/G2X/Eclipse. Any prejudice is not unfair.
   PL AFFIRM     Ciavarella, David      362:07-362:24          Overrule   Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence        Testimony involves the Recovery, which is the predicate filter to the G2. The G2,
                   11/12/2013         beginning with "you                 regarding Bard s conduct related to the Recovery Filter. Irrelevant and any           the G2x, and the Eclipse are the same filter with the exception of a removal hook
                                           wrote:…"                       probative value outweighed by prejudicial effect, particularly with Plaintiff s       on the G2X and electropolishing on the Eclipse. Establishes that witness (medical
                                                                          punitive damages claim dismissed. Rules 401, 402, 403 – Testimony does not            director of Bard at time of Recovery) believes that it is not possible to predict
                                                                          involve filter at issue and/or failure mode at issue; Irrelevant and any probative    which patients' filters will fracture, but that more frequent monitoring could
                                                                          value outweighed by prejudicial effect, particularly with Plaintiff s punitive        prevent some adverse events by discovery of abnormal placements and/or of
                                                                                                                                                                                                                                                         Document 181




                                                                          damages claim dismissed. This case does not involve the Recovery filter, cephalad     fractures. Despite witness's conveyance of this opinion to Bard, Bard has not
                                                                          migration, or fracture.                                                               communicated this to physicians, to the witness's knowledge.

   PL AFFIRM     Ciavarella, David       363:08-363:16         Overrule   This testimony relates to Recovery cephalad migration. Rules 401, 402, 403 –          Testimony involves the Recovery, which is the predicate filter to the G2. The G2,
                   11/12/2013                                             Testimony relates to irrelevant and prejudicial evidence regarding Bard s conduct     the G2x, and the Eclipse are the same filter with the exception of a removal hook
                                                                          related to the Recovery Filter. Irrelevant and any probative value outweighed by      on the G2X and electropolishing on the Eclipse. Establishes that witness (medical
                                                                          prejudicial effect, particularly with Plaintiff s punitive damages claim dismissed.   director of Bard at time of Recovery) believes that it is not possible to predict
                                                                          Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure       which patients' filters will fracture, but that more frequent monitoring could
                                                                          mode at issue; Irrelevant and any probative value outweighed by prejudicial           prevent some adverse events by discovery of abnormal placements and/or of
                                                                          effect, particularly with Plaintiff s punitive damages claim dismissed. This case     fractures. Despite witness's conveyance of this opinion to Bard, Bard has not
                                                                          does not involve the Recovery filter, cephalad migration, or fracture.                communicated this to physicians, to the witness's knowledge.

   PL AFFIRM     Ciavarella, David       364:04-365:02
                                                                                                                                                                                                                                                         Filed 05/03/21




                   11/12/2013
   PL AFFIRM     Ciavarella, David       366:01-367:05
                   11/12/2013
   PL AFFIRM     Ciavarella, David       367:22-368:05
                   11/12/2013
 PL COUNTER TO   Ciavarella, David       371:23-372:03
    COUNTER        11/12/2013
 PL COUNTER TO   Ciavarella, David           372 05
    COUNTER        11/12/2013
                                                                                                                                                                                                                                                         Page 62 of 288




Ciavarella 11.12.13                                                                                                                                                                                                                                61
  DESIGNEE       DEPONENT              DESIGNATIONS              RULING     OBJECTION                                                                              RESPONSES TO OBJECTIONS
  DEF BLANKET                                                               The testimony in this deposition relates entirely, or in significant part, to the      The references are not to cephalad migration death from the Recovery filter.
   OBJECTION                                                                design of the Recovery filter and actions taken regarding that filter. Bard objects    Judge Campbell recognized the relevenceand probative value of such testimony
                                                                            to the testimony under Rules 401, 402 and 403 and for the reasons set forth in its     regarding the design process from the Recovery filter to the Eclispe and did not
                                                                            MIL #2. The testimony is largely focused on alleged “bad acts” relating to the         exclude all references to cephalad migration only the cases of death. (MDL Doc.
                                                                            Recovery filter                                                                        10819)
   PL AFFIRM    Ciavarella, David          45:23-46:07           Overrule   Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure        The testimony involves the Recovery, which is the predicate filter to the G2 and
                  07/29/2014                                                mode at issue; Irrelevant and any probative value outweighed by prejudicial            the G2 is the predicate device for the Eclipse. The G2, the G2x, and the Eclipse are
                                                                            effect, particularly with Plaintiff s punitive damages claim dismissed. This case      the same filter with the exception of a removal hook on the G2X and
                                                                            does not involve the Recovery filter or the Simon Nitinol Filter. Additionally, this   electropolishing on the Eclipse. Testimony is relevant to whether the filter filter
                                                                            testimony is duplicative of and cumulative of testimony previously designated          had a defective design and and as to consumer expectation, which are at issue.
                                                                            from other depositions of this witness.                                                The G2/G2X/Eclipse and the Recovery filter suffered similar rates of various
                                                                                                                                                                   failures and discussing the fialures of the Recovery is directly related to the
                                                                                                                                                                   G2/G2XEclipse. Any predjudice is not unfair.

   PL AFFIRM    Ciavarella, David          46:13-46:17           Overrule   Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure        The testimony involves the Recovery, which is the predicate filter to the G2 and
                  07/29/2014                                                mode at issue; Irrelevant and any probative value outweighed by prejudicial            the G2 is the predicate device for the Eclipse. The G2, the G2x, and the Eclipse are
                                                                            effect, particularly with Plaintiff s punitive damages claim dismissed. This case      the same filter with the exception of a removal hook on the G2X and
                                                                            does not involve the Recovery filter or the Simon Nitinol Filter. Additionally, this   electropolishing on the Eclipse. Testimony is relevant to whether the filter filter
                                                                            testimony is duplicative of and cumulative of testimony previously designated          had a defective design and and as to consumer expectation, which are at issue.
                                                                            from other depositions of this witness.                                                The G2/G2X/Eclipse and the Recovery filter suffered similar rates of various
                                                                                                                                                                   failures and discussing the fialures of the Recovery is directly related to the
                                                                                                                                                                   G2/G2XEclipse. Any predjudice is not unfair.

  DEF COUNTER   Ciavarella, David          46:18-47:05
                                                                                                                                                                                                                                                          Case 3:19-cv-01701-MO




                  07/29/2014           subject to objection
   PL AFFIRM    Ciavarella, David          66:25-67:07           Overrule   Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence         The testimony does not relate to a specfic filter. Witness is identifying a document
                  07/29/2014                                                regarding Bard s conduct related to the Recovery Filter. Irrelevant and any            that he authored.
                                                                            probative value outweighed by prejudicial effect, particularly with Plaintiff s
                                                                            punitive damages claim dismissed. Rules 401, 402, 403 – Testimony does not
                                                                            involve filter at issue and/or failure mode at issue; Irrelevant and any probative
                                                                            value outweighed by prejudicial effect, particularly with Plaintiff s punitive
                                                                            damages claim dismissed. This case does not involve the Recovery filter.

   PL AFFIRM    Ciavarella, David          ϲϳ͗ϭϴͲϲϴ͗Ϭϰ           Overrule   Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence         The witness is identifying a document. The testimony is not about a filter. The
                  07/29/2014        beginning with "regardless              regarding Bard s conduct related to the Recovery Filter. Irrelevant and any            testimony is about the HHE, the purpose of the HHE and who authrored the HHE.
                                            of how…"                        probative value outweighed by prejudicial effect, particularly with Plaintiff s        Additionally, testimony involves the Recovery, which is the predicate filter to the
                                                                                                                                                                                                                                                          Document 181




                                                                            punitive damages claim dismissed. Rules 401, 402, 403 – Testimony does not             G2 and the G2 is the predicate device for the Eclipse. The G2, the G2x, and the
                                                                            involve filter at issue and/or failure mode at issue; Irrelevant and any probative     Eclipse are the same filter with the exception of a removal hook on the G2X and
                                                                            value outweighed by prejudicial effect, particularly with Plaintiff s punitive         electropolishing on the Eclipse. Testimony is relevant to whether the filter filter
                                                                            damages claim dismissed. This case does not involve the Recovery filter.               had a defective design and and as to consumer expectation, which are at issue.
                                                                                                                                                                   The G2/G2X/Eclipse and the Recovery filter suffered similar rates of various
                                                                                                                                                                   failures and discussing the fialures of the Recovery is directly related to the
                                                                                                                                                                   G2/G2XEclipse. Any predjudice is not unfair.
  DEF COUNTER   Ciavarella, David          ϲϴ͗ϬϱͲϲϴ͗ϭϬ
                  07/29/2014           subject to objection
  DEF COUNTER   Ciavarella, David          ϳϯ͗ϭϵͲϳϰ͗Ϭϱ           Sustain    optional completeness: entire answer should be included
                  07/29/2014              ĞŶĚ Ăƚ ΗŚĂǀĞΗ
                                                                                                                                                                                                                                                          Filed 05/03/21




                                       subject to objection
   PL AFFIRM    Ciavarella, David          75:15-75:21           Overrule   Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence         Testimony involves the Recovery, which is the predicate filter to the G2 and the
                  07/29/2014                                                regarding Bard s conduct related to the Recovery Filter. Irrelevant and any            G2 is the predicate device for the Eclipse. The G2, the G2x, and the Eclipse are the
                                                                            probative value outweighed by prejudicial effect, particularly with Plaintiff s        same filter with the exception of a removal hook on the G2X and electropolishing
                                                                            punitive damages claim dismissed. Rules 401, 402, 403 – Testimony does not             on the Eclipse. Testimony is relevant to whether the filter filter had a defective
                                                                            involve filter at issue and/or failure mode at issue; Irrelevant and any probative     design and and as to consumer expectation, which are at issue. The
                                                                            value outweighed by prejudicial effect, particularly with Plaintiff s punitive         G2/G2X/Eclipse and the Recovery filter suffered similar rates of various failures
                                                                            damages claim dismissed. This case does not involve the Recovery filter.               and discussing the fialures of the Recovery is directly related to the
                                                                                                                                                                   G2/G2XEclipse. Any predjudice is not unfair.

   PL AFFIRM    Ciavarella, David         ϳϳ͗ϭϲͲϳϳ͗Ϯϯ            Overrule   Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence         Testimony involves the Recovery, which is the predicate filter to the G2 and the
                  07/29/2014            Redact "and even                    regarding Bard s conduct related to the Recovery Filter. Irrelevant and any            G2 is the predicate device for the Eclipse. The G2, the G2x, and the Eclipse are the
                                    potentially death" (77:20-              probative value outweighed by prejudicial effect, particularly with Plaintiff s        same filter with the exception of a removal hook on the G2X and electropolishing
                                                                                                                                                                                                                                                          Page 63 of 288




                                                21)                         punitive damages claim dismissed. Rules 401, 402, 403 – Testimony does not             on the Eclipse. Testimony is relevant to whether the filter filter had a defective
                                                                            involve filter at issue and/or failure mode at issue; Irrelevant and any probative     design and and as to consumer expectation, which are at issue. The
                                                                            value outweighed by prejudicial effect, particularly with Plaintiff s punitive         G2/G2X/Eclipse and the Recovery filter suffered similar rates of various failures
                                                                            damages claim dismissed. This case does not involve the Recovery filter.               and discussing the fialures of the Recovery is directly related to the
                                                                                                                                                                   G2/G2XEclipse. Any predjudice is not unfair.




Ciavarella 7.29.14                                                                                                                                                                                                                                  62
  DESIGNEE       DEPONENT              DESIGNATIONS            RULING     OBJECTION                                                                            RESPONSES TO OBJECTIONS
   PL AFFIRM    Ciavarella, David         ϳϵ͗ϭϳͲϴϬ͗Ϭϱ          Overrule   Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence       Testimony involves the Recovery, which is the predicate filter to the G2 and the
                  07/29/2014        beginning with "And you               regarding Bard s conduct related to the Recovery Filter. Irrelevant and any          G2 is the predicate device for the Eclipse. The G2, the G2x, and the Eclipse are the
                                           stated…"                       probative value outweighed by prejudicial effect, particularly with Plaintiff s      same filter with the exception of a removal hook on the G2X and electropolishing
                                                                          punitive damages claim dismissed. Rules 401, 402, 403 – Testimony does not           on the Eclipse. Testimony is relevant to whether the filter filter had a defective
                                                                          involve filter at issue and/or failure mode at issue; Irrelevant and any probative   design and and as to consumer expectation, which are at issue. The
                                                                          value outweighed by prejudicial effect, particularly with Plaintiff s punitive       G2/G2X/Eclipse and the Recovery filter suffered similar rates of various failures
                                                                          damages claim dismissed. This case does not involve the Recovery filter.             and discussing the fialures of the Recovery is directly related to the
                                                                                                                                                               G2/G2XEclipse. Any predjudice is not unfair.

   PL AFFIRM    Ciavarella, David         90:11-90:25          Overrule   Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence       Testimony involves the Recovery, which is the predicate filter to the G2 and the
                  07/29/2014                                              regarding Bard s conduct related to the Recovery Filter. Irrelevant and any          G2 is the predicate device for the Eclipse. The G2, the G2x, and the Eclipse are the
                                                                          probative value outweighed by prejudicial effect, particularly with Plaintiff s      same filter with the exception of a removal hook on the G2X and electropolishing
                                                                          punitive damages claim dismissed.Rules 401, 402, 403 – Testimony does not            on the Eclipse. Testimony is relevant to whether the filter filter had a defective
                                                                          involve filter at issue and/or failure mode at issue; Irrelevant and any probative   design and and as to consumer expectation, which are at issue. The
                                                                          value outweighed by prejudicial effect, particularly with Plaintiff s punitive       G2/G2X/Eclipse and the Recovery filter suffered similar rates of various failures
                                                                          damages claim dismissed. This case does not involve the Recovery filter.             and discussing the fialures of the Recovery is directly related to the
                                                                                                                                                               G2/G2XEclipse. Any predjudice is not unfair.

  DEF COUNTER   Ciavarella, David         ϵϭ͗ϬϭͲϵϭ͗ϭϬ
                  07/29/2014          subject to objection
  DEF COUNTER   Ciavarella, David         ϵϯ͗ϬϮͲϵϰ͗Ϭϱ
                  07/29/2014          subject to objection
  DEF COUNTER   Ciavarella, David         ϵϱ͗ϭϭͲϵϱ͗ϮϬ
                  07/29/2014          subject to objection
  DEF COUNTER   Ciavarella, David            ϵϲ͗Ϭϭ
                                                                                                                                                                                                                                                      Case 3:19-cv-01701-MO




                  07/29/2014              ĞŶĚ Ăƚ ΗŵĞΗ
                                      subject to objection
  DEF COUNTER   Ciavarella, David         ϵϲ͗ϬϯͲϵϲ͗ϭϬ
                  07/29/2014          subject to objection
  DEF COUNTER   Ciavarella, David       ϭϬϵ͗ϬϳͲϭϭϭ͗Ϯϭ
                  07/29/2014          subject to objection
  DEF COUNTER   Ciavarella, David       ϭϭϰ͗ϬϯͲϭϭϰ͗ϭϮ
                  07/29/2014          subject to objection
   PL AFFIRM    Ciavarella, David       ϭϭϲ͗ϮϭͲϭϭϲ͗Ϯϯ          Overrule   This document and testimony violates the Court's ruling on the MIL regarding         Testimony involves the Recovery, which is the predicate filter to the G2 and the
                  07/29/2014          ending with "2004,"                 Recovery migration deaths. Rules 401, 402, 403 – Testimony relates to irrelevant     G2 is the predicate device for the Eclipse. The G2, the G2x, and the Eclipse are the
                                                                          and prejudicial evidence regarding Bard s conduct related to the Recovery Filter.    same filter with the exception of a removal hook on the G2X and electropolishing
                                                                          Irrelevant and any probative value outweighed by prejudicial effect, particularly    on the Eclipse. Testimony is relevant to whether the filter filter had a defective
                                                                                                                                                                                                                                                      Document 181




                                                                          with Plaintiff s punitive damages claim dismissed. Rules 401, 402, 403 – Testimony   design and and as to consumer expectation, which are at issue. The
                                                                          does not involve filter at issue and/or failure mode at issue; Irrelevant and any    G2/G2X/Eclipse and the Recovery filter suffered similar rates of various failures
                                                                          probative value outweighed by prejudicial effect, particularly with Plaintiff s      and discussing the fialures of the Recovery is directly related to the
                                                                          punitive damages claim dismissed. This case does not involve the Recovery filter,    G2/G2XEclipse. Any predjudice is not unfair. The reference is not to cephalad
                                                                          cephalad migration, or death.                                                        migration death from the Recovery filter. Judge Campbell recognized the
                                                                                                                                                               relevenceand probative value of such testimony regarding the design process
                                                                                                                                                               from the Recovery filter to the Eclispe and did not exclude all references to
                                                                                                                                                               cephalad migration only the cases of death. (MDL Doc. 10819). The 12/17/2004
                                                                                                                                                               HHE was adiited witg redactions in Jones and Hyde.
   PL AFFIRM    Ciavarella, David        ϭϭϳ͗ϬϭͲϭϭϳ͗ϬϮ         Overrule   This document and testimony violates the Court's ruling on the MIL regarding         Testimony involves the Recovery, which is the predicate filter to the G2 and the
                                                                                                                                                                                                                                                      Filed 05/03/21




                  07/29/2014          beginning with "That                Recovery migration deaths. Rules 401, 402, 403 – Testimony relates to irrelevant     G2 is the predicate device for the Eclipse. The G2, the G2x, and the Eclipse are the
                                           ĂƉƉĞĂƌƐ͙Η                      and prejudicial evidence regarding Bard s conduct related to the Recovery Filter.    same filter with the exception of a removal hook on the G2X and electropolishing
                                    ending with "Evaluation"              Irrelevant and any probative value outweighed by prejudicial effect, particularly    on the Eclipse. Testimony is relevant to whether the filter filter had a defective
                                                                          with Plaintiff s punitive damages claim dismissed. Rules 401, 402, 403 – Testimony   design and and as to consumer expectation, which are at issue. The
                                                                          does not involve filter at issue and/or failure mode at issue; Irrelevant and any    G2/G2X/Eclipse and the Recovery filter suffered similar rates of various failures
                                                                          probative value outweighed by prejudicial effect, particularly with Plaintiff s      and discussing the fialures of the Recovery is directly related to the
                                                                          punitive damages claim dismissed. This case does not involve the Recovery filter,    G2/G2XEclipse. Any predjudice is not unfair. The reference is not to cephalad
                                                                          migration, or death.                                                                 migration death from the Recovery filter. Judge Campbell recognized the
                                                                                                                                                               relevenceand probative value of such testimony regarding the design process
                                                                                                                                                               from the Recovery filter to the Eclispe and did not exclude all references to
                                                                                                                                                               cephalad migration only the cases of death. (MDL Doc. 10819). The 12/17/2004
                                                                                                                                                               HHE was adiited witg redactions in Jones and Hyde.
                                                                                                                                                                                                                                                      Page 64 of 288




Ciavarella 7.29.14                                                                                                                                                                                                                              63
  DESIGNEE       DEPONENT               DESIGNATIONS                     RULING             OBJECTION                                                                            RESPONSES TO OBJECTIONS
   PL AFFIRM    Ciavarella, David        ϭϭϳ͗ϬϯͲϭϭϳ͗Ϭϰ                    Overrule          This document and testimony violates the Court's ruling on the MIL regarding         Testimony involves the Recovery, which is the predicate filter to the G2 and the
                  07/29/2014        beginning with "Correct?"                               Recovery migration deaths. Rules 401, 402, 403 – Testimony relates to irrelevant     G2 is the predicate device for the Eclipse. The G2, the G2x, and the Eclipse are the
                                                                                            and prejudicial evidence regarding Bard s conduct related to the Recovery Filter.    same filter with the exception of a removal hook on the G2X and electropolishing
                                                                                            Irrelevant and any probative value outweighed by prejudicial effect, particularly    on the Eclipse. Testimony is relevant to whether the filter filter had a defective
                                                                                            with Plaintiff s punitive damages claim dismissed. Rules 401, 402, 403 – Testimony   design and and as to consumer expectation, which are at issue. The
                                                                                            does not involve filter at issue and/or failure mode at issue; Irrelevant and any    G2/G2X/Eclipse and the Recovery filter suffered similar rates of various failures
                                                                                            probative value outweighed by prejudicial effect, particularly with Plaintiff s      and discussing the failures of the Recovery is directly related to the
                                                                                            punitive damages claim dismissed. This case does not involve the Recovery filter,    G2/G2X/Eclipse. Any predjudice is not unfair. The reference is not to cephalad
                                                                                            migration, or death.                                                                 migration death from the Recovery filter. Judge Campbell recognized the
                                                                                                                                                                                 relevenceand probative value of such testimony regarding the design process
                                                                                                                                                                                 from the Recovery filter to the Eclispe and did not exclude all references to
                                                                                                                                                                                 cephalad migration only the cases of death. (MDL Doc. 10819). The 12/17/2004
                                                                                                                                                                                 HHE was adiited witg redactions in Jones and Hyde.
   PL AFFIRM    Ciavarella, David         117:09-117:15                   Overrule          This document and testimony violates the Court's ruling on the MIL regarding         Testimony involves the Recovery, which is the predicate filter to the G2 and the
                  07/29/2014             beginning with "it                                 Recovery migration deaths. Rules 401, 402, 403 – Testimony relates to irrelevant     G2 is the predicate device for the Eclipse. The G2, the G2x, and the Eclipse are the
                                            appears…"                                       and prejudicial evidence regarding Bard s conduct related to the Recovery Filter.    same filter with the exception of a removal hook on the G2X and electropolishing
                                       Redact "and now ten                                  Irrelevant and any probative value outweighed by prejudicial effect, particularly    on the Eclipse. Testimony is relevant to whether the filter filter had a defective
                                      reports associated with                               with Plaintiff s punitive damages claim dismissed. Rules 401, 402, 403 – Testimony   design and and as to consumer expectation, which are at issue. The
                                    patient death." (117:12-13)                             does not involve filter at issue and/or failure mode at issue; Irrelevant and any    G2/G2X/Eclipse and the Recovery filter suffered similar rates of various failures
                                                                                            probative value outweighed by prejudicial effect, particularly with Plaintiff s      and discussing the failures of the Recovery is directly related to the
                                                                                            punitive damages claim dismissed. This case does not involve Recovery filter,        G2/G2X/Eclipse. Any predjudice is not unfair. The reference is not to cephalad
                                                                                            cephalad migration or death.                                                         migration death from the Recovery filter. Judge Campbell recognized the
                                                                                                                                                                                 relevenceand probative value of such testimony regarding the design process
                                                                                                                                                                                                                                                                        Case 3:19-cv-01701-MO




                                                                                                                                                                                 from the Recovery filter to the Eclispe and did not exclude all references to
                                                                                                                                                                                 cephalad migration only the cases of death. (MDL Doc. 10819). The 12/17/2004
                                                                                                                                                                                 HHE was adiited witg redactions in Jones and Hyde.
   PL AFFIRM    Ciavarella, David        ϭϭϳ͗ϭϲͲϭϭϴ͗Ϭϱ                    Overrule          This document and testimony violates the Court's ruling on the MIL regarding         Testimony involves the Recovery, which is the predicate filter to the G2 and the
                  07/29/2014          beginning with "the…"                                 Recovery migration deaths. Rules 401, 402, 403 – Testimony relates to irrelevant     G2 is the predicate device for the Eclipse. The G2, the G2x, and the Eclipse are the
                                                                                            and prejudicial evidence regarding Bard s conduct related to the Recovery Filter.    same filter with the exception of a removal hook on the G2X and electropolishing
                                                                                            Irrelevant and any probative value outweighed by prejudicial effect, particularly    on the Eclipse. Testimony is relevant to whether the filter filter had a defective
                                                                                            with Plaintiff s punitive damages claim dismissed. Rules 401, 402, 403 – Testimony   design and and as to consumer expectation, which are at issue. The
                                                                                            does not involve filter at issue and/or failure mode at issue; Irrelevant and any    G2/G2X/Eclipse and the Recovery filter suffered similar rates of various failures
                                                                                            probative value outweighed by prejudicial effect, particularly with Plaintiff s      and discussing the failures of the Recovery is directly related to the
                                                                                            punitive damages claim dismissed. This case does not involve Recovery filter,        G2/G2X/Eclipse. Any predjudice is not unfair. The reference is not to cephalad
                                                                                                                                                                                                                                                                        Document 181




                                                                                            cephalad migration or death.                                                         migration death from the Recovery filter. Judge Campbell recognized the
                                                                                                                                                                                 relevenceand probative value of such testimony regarding the design process
                                                                                                                                                                                 from the Recovery filter to the Eclispe and did not exclude all references to
                                                                                                                                                                                 cephalad migration only the cases of death. (MDL Doc. 10819). The 12/17/2004
                                                                                                                                                                                 HHE was adiited witg redactions in Jones and Hyde.
   PL AFFIRM    Ciavarella, David        ϭϭϴ͗ϬϲͲϭϭϵ͗Ϭϭ                    Overrule          Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence       Testimony involves the Recovery, which is the predicate filter to the G2 and the
                  07/29/2014         beginning with "was he                                 regarding Bard s conduct related to the Recovery Filter. Irrelevant and any          G2 is the predicate device for the Eclipse. The G2, the G2x, and the Eclipse are the
                                             Dr…"                                           probative value outweighed by prejudicial effect, particularly with Plaintiff s      same filter with the exception of a removal hook on the G2X and electropolishing
                                                                                            punitive damages claim dismissed. Rules 401, 402, 403 – Testimony does not           on the Eclipse. Testimony is relevant to whether the filter filter had a defective
                                                                                            involve filter at issue and/or failure mode at issue; Irrelevant and any probative   design and and as to consumer expectation, which are at issue. The
                                                                                            value outweighed by prejudicial effect, particularly with Plaintiff s punitive       G2/G2X/Eclipse and the Recovery filter suffered similar rates of various failures
                                                                                                                                                                                                                                                                        Filed 05/03/21




                                                                                            damages claim dismissed. This case does not involve Recovery filter, cephalad        and discussing the failures of the Recovery is directly related to the
                                                                                            migration or death.                                                                  G2/G2X/Eclipse. Any predjudice is not unfair. The reference is not to cephalad
                                                                                                                                                                                 migration death from the Recovery filter. Judge Campbell recognized the
                                                                                                                                                                                 relevenceand probative value of such testimony regarding the design process
                                                                                                                                                                                 from the Recovery filter to the Eclispe and did not exclude all references to
                                                                                                                                                                                 cephalad migration only the cases of death. (MDL Doc. 10819). The 12/17/2004
                                                                                                                                                                                 HHE was adiited witg redactions in Jones and Hyde.
   PL AFFIRM    Ciavarella, David        ϭϭϵ͗ϬϲͲϭϭϵ͗ϭϰ                    Overrule          Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence       Testimony involves the Recovery, which is the predicate filter to the G2 and the
                  07/29/2014          beginning with "what                                  regarding Bard s conduct related to the Recovery Filter. Irrelevant and any          G2 is the predicate device for the Eclipse. The G2, the G2x, and the Eclipse are the
                                            ǁĞƌĞ͙Η                                          probative value outweighed by prejudicial effect, particularly with Plaintiff s      same filter with the exception of a removal hook on the G2X and electropolishing
                                      ending with "overall."                                punitive damages claim dismissed. Rules 401, 402, 403 – Testimony does not           on the Eclipse. Testimony is relevant to whether the filter filter had a defective
                                                                                            involve filter at issue and/or failure mode at issue; Irrelevant and any probative   design and and as to consumer expectation, which are at issue. The
                                                                                                                                                                                                                                                                        Page 65 of 288




                                                                                            value outweighed by prejudicial effect, particularly with Plaintiff s punitive       G2/G2X/Eclipse and the Recovery filter suffered similar rates of various failures
                                                                                            damages claim dismissed. This case does not involve Recovery filter, cephalad        and discussing the failures of the Recovery is directly related to the
                                                                                            migration or death.                                                                  G2/G2X/Eclipse. Any predjudice is not unfair.

  DEF COUNTER   Ciavarella, David        ϭϭϵ͗ϮϱͲϭϮϬ͗Ϭϭ            Taken Under Advisement Addresses content of Lehman report: if Plaintiff's designations re this report are
                  07/29/2014         SUBJECT TO OBJECTIONS                               deemed to be privileged, this should be, too.
                                     RELATING TO LEHMANN
                                            REPORT

Ciavarella 7.29.14                                                                                                                                                                                                                                                64
  DESIGNEE       DEPONENT             DESIGNATIONS                   RULING             OBJECTION                                                                           RESPONSES TO OBJECTIONS
  DEF COUNTER   Ciavarella, David       ϭϮϬ͗ϭϭͲϭϮϬ͗ϭϲ         Taken Under Advisement incomplete designation: only part of answer is designated. Addresses content of
                  07/29/2014        SUBJECT TO OBJECTIONS                            Lehman report: if Plaintiff's designations re this report are deemed to be
                                    RELATING TO LEHMANN                              privileged, this should be, too.
                                           REPORT
  DEF COUNTER   Ciavarella, David       ϭϯϭ͗ϬϯͲϭϯϭ͗ϭϯ                 Sustain          Lack of foundation; FRE 602 (lack of personal knowledge); hearsay as to FDA
                  07/29/2014          subject to objection                             statements; subject to objections, optional completeness: if played, entire answer
                                                                                       should be included.
   PL AFFIRM    Ciavarella, David       135:02-135:25                Overrule          Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence       Testimony involves the Recovery, which is the predicate filter to the G2 and the
                  07/29/2014                                                           regarding Bard s conduct related to the Recovery Filter and cephalad migration.      G2 is the predicate device for the Eclipse. The G2, the G2x, and the Eclipse are the
                                                                                       Irrelevant and any probative value outweighed by prejudicial effect, particularly    same filter with the exception of a removal hook on the G2X and electropolishing
                                                                                       with Plaintiff s punitive damages claim dismissed.                                   on the Eclipse. Testimony is relevant to whether the filter filter had a defective
                                                                                                                                                                            design and and as to consumer expectation, which are at issue. The
                                                                                                                                                                            G2/G2X/Eclipse and the Recovery filter suffered similar rates of various failures
                                                                                                                                                                            and discussing the failures of the Recovery is directly related to the
                                                                                                                                                                            G2/G2X/Eclipse. Any predjudice is not unfair. The reference is not to cephalad
                                                                                                                                                                            migration death from the Recovery filter. Judge Campbell recognized the
                                                                                                                                                                            relevenceand probative value of such testimony regarding the design process
                                                                                                                                                                            from the Recovery filter to the Eclispe and did not exclude all references to
                                                                                                                                                                            cephalad migration only the cases of death. (MDL Doc. 10819). The 12/17/2004
                                                                                                                                                                            HHE was adiited witg redactions in Jones and Hyde.
   PL AFFIRM    Ciavarella, David       137:10-138:13                Overrule          Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence       Testimony involves the Recovery, which is the predicate filter to the G2 and the
                  07/29/2014                                                           regarding Bard s conduct related to the Recovery Filter. Irrelevant and any          G2 is the predicate device for the Eclipse. The G2, the G2x, and the Eclipse are the
                                                                                       probative value outweighed by prejudicial effect, particularly with Plaintiff s      same filter with the exception of a removal hook on the G2X and electropolishing
                                                                                                                                                                                                                                                                   Case 3:19-cv-01701-MO




                                                                                       punitive damages claim dismissed.                                                    on the Eclipse. Testimony is relevant to whether the filter filter had a defective
                                                                                                                                                                            design and and as to consumer expectation, which are at issue. The
                                                                                                                                                                            G2/G2X/Eclipse and the Recovery filter suffered similar rates of various failures
                                                                                                                                                                            and discussing the failures of the Recovery is directly related to the
                                                                                                                                                                            G2/G2X/Eclipse. Any predjudice is not unfair.

  DEF COUNTER   Ciavarella, David       ϭϰϬ͗ϬϭͲϭϰϬ͗ϭϵ
                  07/29/2014          subject to objection
  DEF COUNTER   Ciavarella, David       ϭϰϮ͗ϬϯͲϭϰϮ͗Ϭϰ
                  07/29/2014         ĞŶĚ Ăƚ ΗƉƌĞƐĞŶƚĂƚŝŽŶΗ
                                      subject to objection
  DEF COUNTER   Ciavarella, David       ϭϰϮ͗ϭϬͲϭϰϮ͗ϭϲ
                  07/29/2014        subjection to objection
                                                                                                                                                                                                                                                                   Document 181




  DEF COUNTER   Ciavarella, David       ϭϰϰ͗ϭϵͲϭϰϱ͗ϬϮ                Overrule          optional completeness: entire answer should be included
                  07/29/2014              ĞŶĚ Ăƚ ΗƚŚŝƐΗ
                                      subject to objection
  DEF COUNTER   Ciavarella, David       145:08-146:05                 Sustain          FRE 802: hearsay Hearsay objection sustained by Judge Campbell. See MDL Doc.
                  07/29/2014          subject to objection                             12508 para. D p. 6 No. 22 (holding 145:13-146:1 is hearsay).
  DEF COUNTER   Ciavarella, David       ϭϰϴ͗ϮϮͲϭϰϵ͗ϭϰ
                  07/29/2014             ďĞŐŝŶ Ăƚ ΗƵƚΗ
                                      subject to objection
  DEF COUNTER   Ciavarella, David       ϭϱϭ͗ϬϯͲϭϱϭ͗ϭϭ                 Sustain          FRE 802: hearsay; FRE 602 (lack of personal knowledge)
                  07/29/2014          subject to objection
  DEF COUNTER   Ciavarella, David       ϭϱϭ͗ϭϮͲϭϱϭ͗ϭϲ                 Sustain          FRE 802: hearsay; FRE 602 (lack of personal knowledge); subject to objections,
                                                                                                                                                                                                                                                                   Filed 05/03/21




                  07/29/2014           ďĞŐŝŶ Ăƚ ΗƵƚ ŶŽΗ                               optional completeness: "even death" needs to be included
                                      Subject to objection
  DEF COUNTER   Ciavarella, David       ϭϱϮ͗ϮϬͲϭϱϮ͗Ϯϭ
                  07/29/2014            ĞŶĚ Ăƚ ΗƌĞĐĂůůΗ
                                      Subject to objection
  DEF COUNTER   Ciavarella, David       ϭϱϯ͗ϬϮͲϭϱϯ͗ϭϰ                 Sustain          optional completeness: entire answer should be included
                  07/29/2014           ĞŶĚ Ăƚ ΗďĞ ƚĂŬĞŶΗ
                                      Subject to objection
  DEF COUNTER   Ciavarella, David       ϭϱϲ͗ϬϴͲϭϱϲ͗ϭϵ                 Sustain          155:12-19: FRE 802: hearsay; FRE 602 (lack of personal knowledge)
                  07/29/2014          Subject to objection
  DEF COUNTER   Ciavarella, David       ϭϱϲ͗ϮϱͲϭϱϳ͗Ϭϲ                 Sustain          FRE 602 (lack of personal knowledge): witness does not remember without
                  07/29/2014              ĞŶĚ Ăƚ ΗEŽΗ                                  looking at meeting minutes (157:6-8); subject to objections, optional
                                      Subject to objection                             completeness: entire answer needs to be included
                                                                                                                                                                                                                                                                   Page 66 of 288




   PL AFFIRM    Ciavarella, David       162:14-162:16                Overrule          Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence       The testimony is the introdcution of an exhibit. It does not involve a filter.
                  07/29/2014                                                           regarding Bard s conduct related to the Recovery Filter. Irrelevant and any
                                                                                       probative value outweighed by prejudicial effect, particularly with Plaintiff s
                                                                                       punitive damages claim dismissed.




Ciavarella 7.29.14                                                                                                                                                                                                                                           65
  DESIGNEE       DEPONENT               DESIGNATIONS               RULING     OBJECTION                                                                            RESPONSES TO OBJECTIONS
   PL AFFIRM    Ciavarella, David             ϭϲϯ Ϭϴ               Overrule   Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence       Testimony is not about the Recovery filter. The testimony to identify what an
                  07/29/2014             ending with "is?"                    regarding Bard s conduct related to the Recovery Filter. Irrelevant and any          exhibit is. Testimony involves the Recovery, which is the predicate filter to the G2
                                                                              probative value outweighed by prejudicial effect, particularly with Plaintiff s      and the G2 is the predicate device for the Eclipse. The G2, the G2x, and the Eclipse
                                                                              punitive damages claim dismissed.                                                    are the same filter with the exception of a removal hook on the G2X and
                                                                                                                                                                   electropolishing on the Eclipse. Testimony is relevant to whether the filter filter
                                                                                                                                                                   had a defective design and and as to consumer expectation, which are at issue.
                                                                                                                                                                   The G2/G2X/Eclipse and the Recovery filter suffered similar rates of various
                                                                                                                                                                   failures and discussing the failures of the Recovery is directly related to the
                                                                                                                                                                   G2/G2X/Eclipse. Any predjudice is not unfair.
   PL AFFIRM    Ciavarella, David         163:10-163:20            Overrule   Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence       Testimony is not about the Recovery filter. The testimony to identify what an
                  07/29/2014                                                  regarding Bard s conduct related to the Recovery Filter. Irrelevant and any          exhibit is. Testimony involves the Recovery, which is the predicate filter to the G2
                                                                              probative value outweighed by prejudicial effect, particularly with Plaintiff s      and the G2 is the predicate device for the Eclipse. The G2, the G2x, and the Eclipse
                                                                              punitive damages claim dismissed.                                                    are the same filter with the exception of a removal hook on the G2X and
                                                                                                                                                                   electropolishing on the Eclipse. Testimony is relevant to whether the filter filter
                                                                                                                                                                   had a defective design and and as to consumer expectation, which are at issue.
                                                                                                                                                                   The G2/G2X/Eclipse and the Recovery filter suffered similar rates of various
                                                                                                                                                                   failures and discussing the failures of the Recovery is directly related to the
                                                                                                                                                                   G2/G2X/Eclipse. Any predjudice is not unfair.
   PL AFFIRM    Ciavarella, David         164:15-165:06            Overrule   Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence       Testimony is not about the Recovery filter. The testimony to identify what an
                  07/29/2014                                                  regarding Bard s conduct related to the Recovery Filter. Irrelevant and any          exhibit is. Testimony involves the Recovery, which is the predicate filter to the G2
                                                                              probative value outweighed by prejudicial effect, particularly with Plaintiff s      and the G2 is the predicate device for the Eclipse. The G2, the G2x, and the Eclipse
                                                                              punitive damages claim dismissed.                                                    are the same filter with the exception of a removal hook on the G2X and
                                                                                                                                                                                                                                                          Case 3:19-cv-01701-MO




                                                                                                                                                                   electropolishing on the Eclipse. Testimony is relevant to whether the filter filter
                                                                                                                                                                   had a defective design and and as to consumer expectation, which are at issue.
                                                                                                                                                                   The G2/G2X/Eclipse and the Recovery filter suffered similar rates of various
                                                                                                                                                                   failures and discussing the failures of the Recovery is directly related to the
                                                                                                                                                                   G2/G2X/Eclipse. Any predjudice is not unfair.
  DEF COUNTER   Ciavarella, David          ϭϲϱ͗ϬϳͲϭϲϱ͗ϭϮ           Overrule   FRE 701 (improper opinion testimony by lay witness based on technical/legal
                  07/29/2014             Subject to objection                 knowledge)
  DEF COUNTER   Ciavarella, David          ϭϲϱ͗ϮϯͲϭϲϲ͗Ϭϲ           Overrule   FRE 701 (improper opinion testimony by lay witness based on technical/legal
                  07/29/2014          This designation is made                knowledge);
                                      subject to the objection
                                     that Plaintiff s testimony
                                                                                                                                                                                                                                                          Document 181




                                       violates the protective
                                     order entered in the MDL
                                     regarding the consultant
                                       report prepared by Dr.
                                        John Lehmann. If the
                                    objection is sustained, Bard
                                    withdraws this designation.


   PL AFFIRM    Ciavarella, David         167:05-167:17            Overrule   Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence       The testimony is about the the G2, the predicate device to the G2X and Eclipse.
                  07/29/2014                                                  regarding Bard s conduct related to the Recovery Filter. Irrelevant and any          The G2, G2X, Eclipse are identical excpt for a hook on top of the G2X and
                                                                              probative value outweighed by prejudicial effect, particularly with Plaintiff s      electropolishing for the Eclipse .
                                                                                                                                                                                                                                                          Filed 05/03/21




                                                                              punitive damages claim dismissed. Rules 401, 402, 403 – Testimony does not
                                                                              involve filter at issue and/or failure mode at issue; Irrelevant and any probative
                                                                              value outweighed by prejudicial effect, particularly with Plaintiff s punitive
                                                                              damages claim dismissed. This case does not involve the Recovery filter.

   PL AFFIRM    Ciavarella, David         168:12-170:06            Overrule   Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence       Testimony is not about the Recovery filter. The testimony to identify what an
                  07/29/2014                                                  regarding Bard s conduct related to the Recovery Filter. Irrelevant and any          exhibit is. Testimony involves the Recovery, which is the predicate filter to the G2
                                                                              probative value outweighed by prejudicial effect, particularly with Plaintiff s      and the G2 is the predicate device for the Eclipse. The G2, the G2x, and the Eclipse
                                                                              punitive damages claim dismissed. Rules 401, 402, 403 – Testimony does not           are the same filter with the exception of a removal hook on the G2X and
                                                                              involve filter at issue and/or failure mode at issue; Irrelevant and any probative   electropolishing on the Eclipse. Testimony is relevant to whether the filter filter
                                                                              value outweighed by prejudicial effect, particularly with Plaintiff s punitive       had a defective design and and as to consumer expectation, which are at issue.
                                                                              damages claim dismissed. This case does not involve the Recovery filter, fracture,   The G2/G2X/Eclipse and the Recovery filter suffered similar rates of various
                                                                              or cephalad migration.                                                               failures and discussing the failures of the Recovery is directly related to the
                                                                                                                                                                                                                                                          Page 67 of 288




                                                                                                                                                                   G2/G2X/Eclipse. Any predjudice is not unfair.




Ciavarella 7.29.14                                                                                                                                                                                                                                   66
  DESIGNEE      DEPONENT              DESIGNATIONS           RULING     OBJECTION                                                                            RESPONSES TO OBJECTIONS
   PL AFFIRM   Ciavarella, David       170:15-170:22         Overrule   Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence       Testimony is not about the Recovery filter. The testimony to identify what an
                 07/29/2014                                             regarding Bard s conduct related to the Recovery Filter. Irrelevant and any          exhibit is. Testimony involves the Recovery, which is the predicate filter to the G2
                                                                        probative value outweighed by prejudicial effect, particularly with Plaintiff s      and the G2 is the predicate device for the Eclipse. The G2, the G2x, and the Eclipse
                                                                        punitive damages claim dismissed. Rules 401, 402, 403 – Testimony does not           are the same filter with the exception of a removal hook on the G2X and
                                                                        involve filter at issue and/or failure mode at issue; Irrelevant and any probative   electropolishing on the Eclipse. Testimony is relevant to whether the filter filter
                                                                        value outweighed by prejudicial effect, particularly with Plaintiff s punitive       had a defective design and and as to consumer expectation, which are at issue.
                                                                        damages claim dismissed. This case does not involve the Recovery filter, fracture,   The G2/G2X/Eclipse and the Recovery filter suffered similar rates of various
                                                                        or cephalad migration.                                                               failures and discussing the failures of the Recovery is directly related to the
                                                                                                                                                             G2/G2X/Eclipse. Any predjudice is not unfair.
   PL AFFIRM   Ciavarella, David   171:12-171:14 beginning   Overrule   Cumulative and duplicative. This testimony is cumulative and duplicative of other Defendants do not identifed the duplicative testimony
                 07/29/2014           with "were you…"                  testimony designated for this witness.

   PL AFFIRM   Ciavarella, David       173:15-173:18
                 07/29/2014
                                                                                                                                                                                                                                                    Case 3:19-cv-01701-MO
                                                                                                                                                                                                                                                    Document 181
                                                                                                                                                                                                                                                    Filed 05/03/21
                                                                                                                                                                                                                                                    Page 68 of 288




Ciavarella 7.29.14                                                                                                                                                                                                                            67
  DESIGNEE      DEPONENT       DESIGNATIONS     RULING   OBJECTION   RESPONSES TO OBJECTIONS
  DEF AFFIRM    DeFord, John     10:04-10:05
                06/02/2016
  DEF AFFIRM    DeFord, John     13:06-13:15
                06/02/2016
  DEF AFFIRM    DeFord, John     14:21-15:20
                06/02/2016
  DEF AFFIRM    DeFord, John     16:06-18:18
                06/02/2016
  DEF AFFIRM    DeFord, John     20:22-21:05
                06/02/2016
  DEF AFFIRM    DeFord, John     21:13-21:17
                06/02/2016
  DEF AFFIRM    DeFord, John     22:01-23:18
                06/02/2016
  DEF AFFIRM    DeFord, John     24:19-24:22
                06/02/2016
  DEF AFFIRM    DeFord, John     78:12-78:16
                06/02/2016
  DEF AFFIRM    DeFord, John     78:19-79:18
                06/02/2016
  PL COUNTER    DeFord, John    288:14-288:20
                06/02/2016
  PL COUNTER    DeFord, John    288:23-289:12
                06/02/2016
                                                                                                    Case 3:19-cv-01701-MO
                                                                                                    Document 181
                                                                                                    Filed 05/03/21
                                                                                                    Page 69 of 288




DeFord 6.2.16                                                                                  68
  DESIGNEE     DEPONENT       DESIGNATIONS    RULING     OBJECTION                                                                             RESPONSES TO OBJECTIONS
  DEF AFFIRM   DeFord, John     7:16-16:09    Overrule   (11:17-16:09) FRE 401: not relevant. (16 07-16:09) Lack of foundation; FRE 602.       The witness has previously testified to his lengthy experience in the medical
               08/15/2019                                                                                                                      device industry. He is speaking from personal knowledge of events that he was
                                                                                                                                               involved in. The Plaintiff has put these matters directly at issue in this litigation.
                                                                                                                                               Defendants are entitled to respond with a witness with extensive background and
                                                                                                                                               experience with these matters
  DEF AFFIRM   DeFord, John     16:12-21:11   Overrule   (16:12-16:24) Lack of foundation; FRE 602. (16:25-17:07) Lack of foundation; FRE      The witness has previously testified to his lengthy experience in the medical
               08/15/2019                                602. Opinion testimony by a lay witness; FRE 701.                                     device industry. He is speaking from personal knowledge of events that he was
                                                                                                                                               involved in. Through the course of his career, the witness has had reason to keep
                                                                                                                                               abreast of medical literature and the medical community's experience as a whole
                                                                                                                                               with IVC filters in general and providing testimony regarding that experience and
                                                                                                                                               knowledge is directly relevant.

  DEF AFFIRM   DeFord, John     21:14-22:16
               08/15/2019
  DEF AFFIRM   DeFord, John     22:19-24:01
               08/15/2019
  DEF AFFIRM   DeFord, John     24:04-24:07
               08/15/2019
  DEF AFFIRM   DeFord, John     24:09-24:18
               08/15/2019
  DEF AFFIRM   DeFord, John     24:21-26:01   Overrule   (25:10-26:01) object to FDA testimony based on Plaintiff's anticipated 510k MIL
               08/15/2019                                FRE 403- & 401
  DEF AFFIRM   DeFord, John     26:04-26:12   Overrule   (26:04-26:09) object to FDA testimony based on Plaintiff's anticipated 510k MIL
               08/15/2019                                FRE 403- & 401
  DEF AFFIRM   DeFord, John     26:14-27:09
                                                                                                                                                                                                                                         Case 3:19-cv-01701-MO




               08/15/2019
  DEF AFFIRM   DeFord, John     27:12-28:18   Overrule   (28:16-28:18) Lack of foundation; FRE 602. Opinion testimony by a lay witness;        The wtiness is entitled to explain his answer. The witness has previously testified
               08/15/2019                                FRE 701.                                                                              to his lengthy experience in the medical device industry and with IVC filters in
                                                                                                                                               general. He is speaking from personal knowledge of events that he was involved
                                                                                                                                               in
  DEF AFFIRM   DeFord, John     28:21-30:18   Overrule   (28:21-29:21) Lack of foundation; FRE 602. Opinion testimony by a lay witness;        The testimony is directly responsive to the question asked. The wtiness is entitled
               08/15/2019                                FRE 701.                                                                              to explain his answer. The witness has previously testified to his lengthy
                                                                                                                                               experience in the medical device industry and with IVC filters in general. He is
                                                                                                                                               speaking from personal knowledge of events that he was involved in. The witness
                                                                                                                                               is discussing facts that are well-established within the medical community and to
                                                                                                                                               which Plaintiff's own expert witnesses agree.
                                                                                                                                                                                                                                         Document 181




  DEF AFFIRM   DeFord, John     30:20-30:25
               08/15/2019
  DEF AFFIRM   DeFord, John     31:23-32:10   Overrule   (31:23-32:05) Lack of personal knowledge; FRE 602. speculation. Opinion               The witness has previously testified to his lengthy experience in the medical
               08/15/2019                                testimony by a lay witness; FRE 701. (32 06-32:10) Lack of personal knowledge;        device industry. He is speaking from personal knowledge of events that he was
                                                         FRE 602. speculation. Opinion testimony by a lay witness; FRE 701.                    involved in.

  DEF AFFIRM   DeFord, John     32:13-32:20   Overrule   (32:13-32:18) Lack of personal knowledge; FRE 602. speculation. Opinion               The witness has previously testified to his lengthy experience in the medical
               08/15/2019                                testimony by a lay witness; FRE 701. (32:19-32:20) vague: unclear as to what          device industry. He is speaking from personal knowledge of events that he was
                                                         "evolved over time" means.                                                            involved in. The question is not vague.
  DEF AFFIRM   DeFord, John     32:22-33:06   Overrule   (32:22-32:24) vague: unclear as to what "evolved over time" means.                    The witness has previously testified to his lengthy experience in the medical
               08/15/2019                                                                                                                      device industry. He is speaking from personal knowledge of events that he was
                                                                                                                                                                                                                                         Filed 05/03/21




                                                                                                                                               involved in The question is not vague
  DEF AFFIRM   DeFord, John     33:11-33:25   Overrule   (33:24-33:08) Lack of foundation; FRE 602. Opinion testimony by a lay witness;        The witness has previously testified to his lengthy experience in the medical
               08/15/2019                                FRE 701.                                                                              device industry. He is speaking from personal knowledge of events that he was
                                                                                                                                               involved in, as well as the medical literature that he is aware of on the topic of
                                                                                                                                               central venous pressure, which the Plaintiffs put directly at issue in this litigation.

  DEF AFFIRM   DeFord, John     34:02-34:08   Overrule   (34:02-34:08) Lack of foundation; FRE 602. Opinion testimony by a lay witness;     The witness has previously testified to his lengthy experience in the medical
               08/15/2019                                FRE 701.                                                                           device industry. He is speaking from personal knowledge of events that he was
                                                                                                                                            involved in.
  DEF AFFIRM   DeFord, John     37:03-37:14   Overrule   (37:03-37:14) Lack of foundation; Lack of personal knowledge; FRE 602.             The witness has previously testified to his lengthy experience in the medical
               08/15/2019                                Speculation. Opinion testimony by a lay witness; FRE 701. No scientific proof that device industry. He is speaking from personal knowledge of events that he was
                                                         filters including the Recovery filters save lives.                                 involved in, as well as the medical literature that he is aware of on the topic of
                                                                                                                                            central venous pressure, which the Plaintiffs put directly at issue in this litigation.
                                                                                                                                                                                                                                         Page 70 of 288




  DEF AFFIRM   DeFord, John     38:14-39:17   Overrule   (38:14-39:17) Lack of foundation; FRE 602. Opinion testimony by a lay witness;        The witness has previously testified to his lengthy experience in the medical
               08/15/2019                                FRE 701.                                                                              device industry. He is speaking from personal knowledge of events that he was
                                                                                                                                               involved in. The Plaintiff has put these matters directly at issue in this litigation.
                                                                                                                                               Defendants are entitled to respond with a witness with extensive background and
                                                                                                                                               experience with these matters



DeFord 8.15.19                                                                                                                                                                                                                      69
  DESIGNEE     DEPONENT       DESIGNATIONS    RULING     OBJECTION                                                                            RESPONSES TO OBJECTIONS
  DEF AFFIRM   DeFord, John     39:19-40:20   Overrule   (39:19-40:16) Lack of foundation; FRE 602. Opinion testimony by a lay witness;     The witness has previously testified to his lengthy experience in the medical
               08/15/2019                                FRE 701. Speculation. Narrative. (40:17-40:20) Lack of foundation; FRE 602.        device industry. He is speaking from personal knowledge of events that he was
                                                         Opinion testimony by a lay witness; FRE 701.                                       involved in. The Plaintiff has put these matters directly at issue in this litigation.
                                                                                                                                            Defendants are entitled to respond with a witness with extensive background and
                                                                                                                                            experience with these matters
  DEF AFFIRM   DeFord, John     40:23-42:16   Overrule   (40:23-41:19) Lack of foundation; FRE 602. Speculation. Opinion testimony by a     The witness has previously testified to his lengthy experience in the medical
               08/15/2019                                lay witness; FRE 701. (42:14-42:16) Leading. Lack of foundation; Opinion           device industry. He is speaking from personal knowledge of events that he was
                                                         testimony by a lay witness; FRE 701.                                               involved in. The Plaintiff has put these matters directly at issue in this litigation.
                                                                                                                                            Defendants are entitled to respond with a witness with extensive background and
                                                                                                                                            experience with these matters
  DEF AFFIRM   DeFord, John     42:19-43:18   Overrule   (42:19-42:21) Leading. Lack of foundation; Opinion testimony by a lay witness; FRE The witness has previously testified to his lengthy experience in the medical
               08/15/2019                                701.                                                                               device industry. He is speaking from personal knowledge of events that he was
                                                                                                                                            involved in. The Plaintiff has put these matters directly at issue in this litigation.
                                                                                                                                            Defendants are entitled to respond with a witness with extensive background and
                                                                                                                                            experience with these matters
  DEF AFFIRM   DeFord, John     50:08-50:12   Overrule   (50:08-50:25) Lack of foundation; Lack of personal knowledge; FRE 602. Opinion The witness has previously testified to his lengthy experience in the medical
               08/15/2019                                testimony by a lay witness; FRE 701. Speculation.                                  device industry. He is speaking from personal knowledge of events that he was
                                                                                                                                            involved in. The Plaintiff has put these matters directly at issue in this litigation.
                                                                                                                                            Defendants are entitled to respond with a witness with extensive background and
                                                                                                                                            experience with these matters
  DEF AFFIRM   DeFord, John     50:15-50:25   Overrule   (50:08-50:25) Lack of foundation; Lack of personal knowledge; FRE 602. Opinion The witness has previously testified to his lengthy experience in the medical
               08/15/2019                                testimony by a lay witness; FRE 701. Speculation.                                  device industry. He is speaking from personal knowledge of events that he was
                                                                                                                                            involved in. The Plaintiff has put these matters directly at issue in this litigation.
                                                                                                                                            Defendants are entitled to respond with a witness with extensive background and
                                                                                                                                                                                                                                     Case 3:19-cv-01701-MO




                                                                                                                                            experience with these matters
  DEF AFFIRM   DeFord, John     51:01-51:05   Overrule   (50:08-50:25) Lack of foundation; Lack of personal knowledge; FRE 602. Opinion The witness has previously testified to his lengthy experience in the medical
               08/15/2019                                testimony by a lay witness; FRE 701. Speculation.                                  device industry. He is speaking from personal knowledge of events that he was
                                                                                                                                            involved in. The Plaintiff has put these matters directly at issue in this litigation.
                                                                                                                                            Defendants are entitled to respond with a witness with extensive background and
                                                                                                                                            experience with these matters
  DEF AFFIRM   DeFord, John     51:08-51:16   Overrule   (51:01-51:12) Lack of foundation; Lack of personal knowledge; FRE 602. Opinion The witness has previously testified to his lengthy experience in the medical
               08/15/2019                                testimony by a lay witness; FRE 701. Speculation.                                  device industry. He is speaking from personal knowledge of events that he was
                                                                                                                                            involved in. The Plaintiff has put these matters directly at issue in this litigation.
                                                                                                                                            Defendants are entitled to respond with a witness with extensive background and
                                                                                                                                            experience with these matters
  DEF AFFIRM   DeFord, John     51:18-52:19   Overrule   (51:18-51:20) Lack of foundation; Lack of personal knowledge; FRE 602. Opinion The witness has previously testified to his lengthy experience in the medical
               08/15/2019                                testimony by a lay witness; FRE 701. Speculation.                                  device industry. He is speaking from personal knowledge of events that he was
                                                                                                                                                                                                                                     Document 181




                                                                                                                                            involved in. The Plaintiff has put these matters directly at issue in this litigation.
                                                                                                                                            Defendants are entitled to respond with a witness with extensive background and
                                                                                                                                            experience with these matters
  DEF AFFIRM   DeFord, John     54:11-54:16   Overrule   (54:11-54:16) Lack of foundation; FRE 602. Opinion testimony by a lay witness;     The witness has previously testified to his lengthy experience in the medical
               08/15/2019                                FRE 701.                                                                           device industry. He is speaking from personal knowledge of events that he was
                                                                                                                                            involved in. The Plaintiff has put these matters directly at issue in this litigation.
                                                                                                                                            Defendants are entitled to respond with a witness with extensive background and
                                                                                                                                            experience with these matters
  DEF AFFIRM   DeFord, John     54:19-55:06   Overrule   (54:19-55:06) Lack of foundation; FRE 602. Opinion testimony by a lay witness;     The witness has previously testified to his lengthy experience in the medical
               08/15/2019                                FRE 701.                                                                           device industry. He is speaking from personal knowledge of events that he was
                                                                                                                                            involved in. The Plaintiff has put these matters directly at issue in this litigation.
                                                                                                                                                                                                                                     Filed 05/03/21




                                                                                                                                            Defendants are entitled to respond with a witness with extensive background and
                                                                                                                                            experience with these matters
  DEF AFFIRM   DeFord, John     71:08-71:14   Overrule   (71:08-71:14) Lack of foundation; FRE 602. Opinion testimony by a lay witness;     The witness has previously testified to his lengthy experience in the medical
               08/15/2019                                FRE 701.                                                                           device industry. He is speaking from personal knowledge of events that he was
                                                                                                                                            involved in. The Plaintiff has put these matters directly at issue in this litigation.
                                                                                                                                            Defendants are entitled to respond with a witness with extensive background and
                                                                                                                                            experience with these matters
  DEF AFFIRM   DeFord, John     71:16-72:02   Overrule   (71:16-71:21) Lack of foundation; FRE 602. Opinion testimony by a lay witness;     The witness has previously testified to his lengthy experience in the medical
               08/15/2019                                FRE 701. (71:25-72:02) Lack of foundation; FRE 602. Opinion testimony by a lay     device industry. He is speaking from personal knowledge of events that he was
                                                         witness; FRE 701.                                                                  involved in. The Plaintiff has put these matters directly at issue in this litigation.
                                                                                                                                            Defendants are entitled to respond with a witness with extensive background and
                                                                                                                                            experience with these matters
  DEF AFFIRM   DeFord, John     72:04-72:22   Overrule   (71:04-72:22) Lack of foundation; FRE 602. Opinion testimony by a lay witness;     The witness has previously testified to his lengthy experience in the medical
                                                                                                                                                                                                                                     Page 71 of 288




               08/15/2019                                FRE 701.                                                                           device industry. He is speaking from personal knowledge of events that he was
                                                                                                                                            involved in. The Plaintiff has put these matters directly at issue in this litigation.
                                                                                                                                            Defendants are entitled to respond with a witness with extensive background and
                                                                                                                                            experience with these matters
  DEF AFFIRM   DeFord, John     72:25-74:08   Overrule   (72:25-73:10) Lack of foundation; FRE 602. Opinion testimony by a lay witness;     The witness has previously testified to his lengthy experience in the medical
               08/15/2019                                FRE 701. (73:18-73:24) Object to FDA testimony based on Plaintiff's 510k MIL. FRE device industry. He is speaking from personal knowledge of events that he was
                                                         403- & 401. (74 06-74 08) Lack of foundation; FRE 602. Opinion testimony by a lay involved in. The Plaintiff has put these matters directly at issue in this litigation.
                                                         witness; FRE 701.                                                                  Defendants are entitled to respond with a witness with extensive background and
                                                                                                                                            experience with these matters
DeFord 8.15.19                                                                                                                                                                                                                  70
  DESIGNEE     DEPONENT       DESIGNATIONS    RULING     OBJECTION                                                                            RESPONSES TO OBJECTIONS
  DEF AFFIRM   DeFord, John     74:11-75:09   Overrule   (74:11-74:16) Lack of foundation; FRE 602. Opinion testimony by a lay witness;    The witness has previously testified to his lengthy experience in the medical
               08/15/2019                                FRE 701. (75:06-75:09) Object to FDA testimony based on Plaintiff's 510k MIL. FRE device industry. He is speaking from personal knowledge of events that he was
                                                         403- & 401                                                                        involved in. The Plaintiff has put these matters directly at issue in this litigation.
                                                                                                                                           Defendants are entitled to respond with a witness with extensive background and
                                                                                                                                           experience with these matters. With respect to 510k/FDA evidence, Defendants
                                                                                                                                           incorporate by reference their response to Plaintiff's motion in limine.

  DEF AFFIRM   DeFord, John     75:11-75:12   Overrule   (75:11-75:12) Object to FDA testimony based on Plaintiff's 510k MIL. FRE 403- &      Defendants incorporate by reference their response to Plaintiff's motion in limine.
               08/15/2019                                401
  DEF AFFIRM   DeFord, John     75:14-81:10   Overrule   (75:14) Object to FDA testimony based on Plaintiff's 510k MIL FRE 403- & 401.        The witness has previously testified to his lengthy experience in the medical
               08/15/2019                                (77:10-77:15) Lack of foundation; lack of personal knowledge; FRE 602. Opinion       device industry. He is speaking from personal knowledge of events that he was
                                                         testimony by a lay witness; FRE 701. speculation. (77:16-77:24) Lack of              involved in. The Plaintiff has put these matters directly at issue in this litigation.
                                                         foundation; lack of personal knowledge; FRE 602. Opinion testimony by a lay          Defendants are entitled to respond with a witness with extensive background and
                                                         witness; FRE 701. speculation. (77:25-78 06) Lack of foundation; lack of personal    experience with these matters. Defendants incorporate by reference their
                                                         knowledge; FRE 602. Opinion testimony by a lay witness; FRE 701. speculation.        response to Plaintiff's motion in limine.
                                                         (80:20-80:25) Lack of foundation; lack of personal knowledge; FRE 602. Opinion
                                                         testimony by a lay witness; FRE 701. speculation.

  DEF AFFIRM   DeFord, John     81:13-82:02   Overrule   (81:13-82:02) Lack of foundation; lack of personal knowledge; FRE 602. Opinion       The witness has previously testified to his lengthy experience in the medical
               08/15/2019                                testimony by a lay witness; FRE 701. speculation                                     device industry. He is speaking from personal knowledge of events that he was
                                                                                                                                              involved in. The Plaintiff has put these matters directly at issue in this litigation.
                                                                                                                                              Defendants are entitled to respond with a witness with extensive background and
                                                                                                                                              experience with these matters. Defendants incorporate by reference their
                                                                                                                                              response to Plaintiff's motion in limine.
                                                                                                                                                                                                                                       Case 3:19-cv-01701-MO




  DEF AFFIRM   DeFord, John     82:05-82:06
               08/15/2019
  DEF AFFIRM   DeFord, John     82:10-82:25
               08/15/2019
  DEF AFFIRM   DeFord, John     83:03-83:14
               08/15/2019
  DEF AFFIRM   DeFord, John     83:19-84:21
               08/15/2019
  DEF AFFIRM   DeFord, John     84:24-87:11   Overrule   (87:10-87:11) Lack of foundation; lack of personal knowledge; FRE 602.              The witness has previously testified to his lengthy experience in the medical
               08/15/2019                                speculation.                                                                        device industry. He is speaking from personal knowledge of events that he was
                                                                                                                                             involved in. The Plaintiff has put these matters directly at issue in this litigation.
                                                                                                                                             Defendants are entitled to respond with a witness with extensive background and
                                                                                                                                                                                                                                       Document 181




                                                                                                                                             experience with these matters
  DEF AFFIRM   DeFord, John     87:14-87:19   Overrule   (87:10-87:17) Lack of foundation; lack of personal knowledge; FRE 602.              The witness has previously testified to his lengthy experience in the medical
               08/15/2019                                speculation. (87:18-87:19) Lack of foundation; lack of personal knowledge; FRE      device industry. He is speaking from personal knowledge of events that he was
                                                         602. speculation.                                                                   involved in. The Plaintiff has put these matters directly at issue in this litigation.
                                                                                                                                             Defendants are entitled to respond with a witness with extensive background and
                                                                                                                                             experience with these matters
  DEF AFFIRM   DeFord, John     87:21-90:06   Overrule   (87:21-87:22) Lack of foundation; lack of personal knowledge; FRE 602.              The witness has previously testified to his lengthy experience in the medical
               08/15/2019                                speculation. (90 03-90 06) Lack of foundation; FRE 602.                             device industry. He is speaking from personal knowledge of events that he was
                                                                                                                                             involved in. The Plaintiff has put these matters directly at issue in this litigation.
                                                                                                                                             Defendants are entitled to respond with a witness with extensive background and
                                                                                                                                             experience with these matters
               DeFord, John     90:08-90:16   Overrule   (90:08) Lack of foundation; FRE 602. (90:13-90:16) Lack of foundation; FRE 602.     The witness has previously testified to his lengthy experience in the medical
                                                                                                                                                                                                                                       Filed 05/03/21




  DEF AFFIRM
               08/15/2019                                                                                                                    device industry. He is speaking from personal knowledge of events that he was
                                                                                                                                             involved in. The Plaintiff has put these matters directly at issue in this litigation.
                                                                                                                                             Defendants are entitled to respond with a witness with extensive background and
                                                                                                                                             experience with these matters
  DEF AFFIRM   DeFord, John     90:18-90:19   Overrule   (90:18-90:19) Lack of foundation; FRE 602.                                          The witness has previously testified to his lengthy experience in the medical
               08/15/2019                                                                                                                    device industry. He is speaking from personal knowledge of events that he was
                                                                                                                                             involved in. The Plaintiff has put these matters directly at issue in this litigation.
                                                                                                                                             Defendants are entitled to respond with a witness with extensive background and
                                                                                                                                             experience with these matters
  DEF AFFIRM   DeFord, John     90:22-90:25   Overrule   (90:22) Lack of foundation; FRE 602. (90:23-90:25) Lack of foundation; FRE 602.     The witness has previously testified to his lengthy experience in the medical
               08/15/2019                                                                                                                    device industry. He is speaking from personal knowledge of events that he was
                                                                                                                                             involved in. The Plaintiff has put these matters directly at issue in this litigation.
                                                                                                                                                                                                                                       Page 72 of 288




                                                                                                                                             Defendants are entitled to respond with a witness with extensive background and
                                                                                                                                             experience with these matters
  DEF AFFIRM   DeFord, John     91:02-92:08   Overrule   (91:02) Lack of foundation; FRE 602.                                                The witness has previously testified to his lengthy experience in the medical
               08/15/2019                                                                                                                    device industry. He is speaking from personal knowledge of events that he was
                                                                                                                                             involved in. The Plaintiff has put these matters directly at issue in this litigation.
                                                                                                                                             Defendants are entitled to respond with a witness with extensive background and
                                                                                                                                             experience with these matters


DeFord 8.15.19                                                                                                                                                                                                                   71
  DESIGNEE     DEPONENT       DESIGNATIONS     RULING     OBJECTION                                                                            RESPONSES TO OBJECTIONS
  DEF AFFIRM   DeFord, John     92:10-92:13    Overrule   (92:12-92:13) Lack of foundation; FRE 602.                                           The witness has previously testified to his lengthy experience in the medical
               08/15/2019                                                                                                                      device industry. He is speaking from personal knowledge of events that he was
                                                                                                                                               involved in. The Plaintiff has put these matters directly at issue in this litigation.
                                                                                                                                               Defendants are entitled to respond with a witness with extensive background and
                                                                                                                                               experience with these matters
  DEF AFFIRM   DeFord, John     92:15-95:13    Overrule   (92:15-92:25) Lack of foundation; (94:01-94:06) Object to FDA testimony based on     The witness has previously testified to his lengthy experience in the medical
               08/15/2019                                 Plaintiff's 510k MIL FRE 403- & 401. (95:11-95:13) Lack of foundation; lack of       device industry. He is speaking from personal knowledge of events that he was
                                                          personal knowledge; FRE 602. Opinion testimony by a lay witness; FRE 701.            involved in. The Plaintiff has put these matters directly at issue in this litigation.
                                                          speculation. Misleading as the study had not concluded. FRE 403.                     Defendants are entitled to respond with a witness with extensive background and
                                                                                                                                               experience with these matters
  DEF AFFIRM   DeFord, John     95:16-96:02    Overrule   (95:16-95:23) Lack of foundation; lack of personal knowledge; FRE 602. Opinion       The witness has previously testified to his lengthy experience in the medical
               08/15/2019                                 testimony by a lay witness; FRE 701. speculation. Misleading as the study had not    device industry. He is speaking from personal knowledge of events that he was
                                                          concluded. FRE 403. (95:25-96:02) Lack of foundation; lack of personal knowledge;    involved in. The Plaintiff has put these matters directly at issue in this litigation.
                                                          FRE 602. Opinion testimony by a lay witness; FRE 701. speculation. Assumes facts     Defendants are entitled to respond with a witness with extensive background and
                                                          not in evidence. Leading. Counsel is testifying.                                     experience with these matters.

  DEF AFFIRM   DeFord, John     96:04-96:24    Overrule   (96:04-96:11) Lack of foundation; lack of personal knowledge; FRE 602. Opinion       The witness has previously testified to his lengthy experience in the medical
               08/15/2019                                 testimony by a lay witness; FRE 701. speculation.                                    device industry. He is speaking from personal knowledge of events that he was
                                                                                                                                               involved in. The Plaintiff has put these matters directly at issue in this litigation.
                                                                                                                                               Defendants are entitled to respond with a witness with extensive background and
                                                                                                                                               experience with these matters
  DEF AFFIRM   DeFord, John     97:18-97:23    Overrule   (97:21-97:23) Lack of foundation; FRE 602. Opinion testimony by a lay witness;       The witness has previously testified to his lengthy experience in the medical
               08/15/2019                                 FRE 701.                                                                             device industry. He is speaking from personal knowledge of events that he was
                                                                                                                                               involved in. The Plaintiff has put these matters directly at issue in this litigation.
                                                                                                                                                                                                                                        Case 3:19-cv-01701-MO




                                                                                                                                               Defendants are entitled to respond with a witness with extensive background and
                                                                                                                                               experience with these matters
  DEF AFFIRM   DeFord, John     98:01-98:07    Overrule   (98:01-98:04) Lack of foundation; FRE 602. Opinion testimony by a lay witness;       The witness has previously testified to his lengthy experience in the medical
               08/15/2019                                 FRE 701. (98:05-98:07) Lack of foundation; FRE 602. Opinion testimony by a lay       device industry. He is speaking from personal knowledge of events that he was
                                                          witness; FRE 701.                                                                    involved in. The Plaintiff has put these matters directly at issue in this litigation.
                                                                                                                                               Defendants are entitled to respond with a witness with extensive background and
                                                                                                                                               experience with these matters
  DEF AFFIRM   DeFord, John     98:10-99:01    Overrule   (98:10-98:16) Lack of foundation; FRE 602. (98:24-99:01) Lack of foundation; FRE     The witness has previously testified to his lengthy experience in the medical
               08/15/2019                                 602.                                                                                 device industry. He is speaking from personal knowledge of events that he was
                                                                                                                                               involved in. The Plaintiff has put these matters directly at issue in this litigation.
                                                                                                                                               Defendants are entitled to respond with a witness with extensive background and
                                                                                                                                               experience with these matters
  DEF AFFIRM   DeFord, John     99:04-99:07    Overrule   (99:04-99:07) Lack of foundation; FRE 602.                                           The witness has previously testified to his lengthy experience in the medical
                                                                                                                                                                                                                                        Document 181




               08/15/2019                                                                                                                      device industry. He is speaking from personal knowledge of events that he was
                                                                                                                                               involved in. The Plaintiff has put these matters directly at issue in this litigation.
                                                                                                                                               Defendants are entitled to respond with a witness with extensive background and
                                                                                                                                               experience with these matters
  DEF AFFIRM   DeFord, John     99:09-99:13    Overrule   (99:09-99:13) Lack of foundation; FRE 602. Opinion testimony by a lay witness;       The witness has previously testified to his lengthy experience in the medical
               08/15/2019                                 FRE 701.                                                                             device industry. He is speaking from personal knowledge of events that he was
                                                                                                                                               involved in. The Plaintiff has put these matters directly at issue in this litigation.
                                                                                                                                               Defendants are entitled to respond with a witness with extensive background and
                                                                                                                                               experience with these matters
  DEF AFFIRM   DeFord, John    99:15-100 06    Overrule   (99:15-99:17) Lack of foundation; FRE 602. Opinion testimony by a lay witness;       The witness has previously testified to his lengthy experience in the medical
               08/15/2019                                 FRE 701. (100:05-100:06) Lack of foundation; FRE 602. Opinion testimony by a lay     device industry. He is speaking from personal knowledge of events that he was
                                                                                                                                                                                                                                        Filed 05/03/21




                                                          witness; FRE 701.                                                                    involved in. The Plaintiff has put these matters directly at issue in this litigation.
                                                                                                                                               Defendants are entitled to respond with a witness with extensive background and
                                                                                                                                               experience with these matters
  DEF AFFIRM   DeFord, John    100:08-100:14   Overrule   (100:08-100:09) Lack of foundation; FRE 602. Opinion testimony by a lay witness;     The witness has previously testified to his lengthy experience in the medical
               08/15/2019                                 FRE 701. (100:10-100:14) Lack of foundation; FRE 602. Opinion testimony by a lay     device industry. He is speaking from personal knowledge of events that he was
                                                          witness; FRE 701.                                                                    involved in. The Plaintiff has put these matters directly at issue in this litigation.
                                                                                                                                               Defendants are entitled to respond with a witness with extensive background and
                                                                                                                                               experience with these matters
  DEF AFFIRM   DeFord, John    100:16-101:02   Overrule   (100:16) Lack of foundation; FRE 602. Opinion testimony by a lay witness; FRE 701.   The witness has previously testified to his lengthy experience in the medical
               08/15/2019                                 (100:17-100:23) Leading. Counsel in testifying. (100:24-101 02) Lack of              device industry. He is speaking from personal knowledge of events that he was
                                                          foundation; FRE 602. Opinion testimony by a lay witness; FRE 701.                    involved in. The Plaintiff has put these matters directly at issue in this litigation.
                                                                                                                                               Defendants are entitled to respond with a witness with extensive background and
                                                                                                                                               experience with these matters
                                                                                                                                                                                                                                        Page 73 of 288




  DEF AFFIRM   DeFord, John    101:04-101:08   Overrule   (101:04) Lack of foundation; FRE 602. Opinion testimony by a lay witness; FRE 701.   The witness has previously testified to his lengthy experience in the medical
               08/15/2019                                 (101:05-101:08) Lack of foundation; FRE 602. Opinion testimony by a lay witness;     device industry. He is speaking from personal knowledge of events that he was
                                                          FRE 701.                                                                             involved in. The Plaintiff has put these matters directly at issue in this litigation.
                                                                                                                                               Defendants are entitled to respond with a witness with extensive background and
                                                                                                                                               experience with these matters
  DEF AFFIRM   DeFord, John    101:10-101:16   Sustain    (101:10-101:16) Lack of foundation; FRE 602. Opinion testimony by a lay witness;     The witness has previously testified to his lengthy experience in the medical
               08/15/2019                                 FRE 701. (101:11-101:25) Relevance. FRE 401                                          device industry. He is speaking from personal knowledge of events that he was
                                                                                                                                               involved in. The Plaintiff has put these matters directly at issue in this litigation.
                                                                                                                                               Defendants are entitled to respond with a witness with extensive background and
DeFord 8.15.19                                                                                                                                 experience with these matters                                                      72
  DESIGNEE       DEPONENT         DESIGNATIONS            RULING     OBJECTION                                                                             RESPONSES TO OBJECTIONS
  DEF AFFIRM     DeFord, John       101:18-101:25         Sustain    (101:18-101:25) Relevance. FRE 401                                                    The witness has previously testified to his lengthy experience in the medical
                 08/15/2019                                                                                                                                device industry. He is speaking from personal knowledge of events that he was
                                                                                                                                                           involved in. The Plaintiff has put these matters directly at issue in this litigation.
                                                                                                                                                           Defendants are entitled to respond with a witness with extensive background and
                                                                                                                                                           experience with these matters
  PL COUNTER     DeFord, John       102:20-103:23
                 08/15/2019
  PL COUNTER     DeFord, John       104:20-105:17                    The following testimony is designated by Defendants as necessary: 105:18 -
                 08/15/2019                                          105:24
DEF COUNTER TO   DeFord, John       105:18-105:24
   COUNTER       08/15/2019
  PL COUNTER     DeFord, John       106:04-106:07
                 08/15/2019
  PL COUNTER     DeFord, John       106:09-106:15
                 08/15/2019
  PL COUNTER     DeFord, John       106:17-107:14
                 08/15/2019       stopping at "Yeah"
DEF COUNTER TO   DeFord, John       107:13-107:14
   COUNTER       08/15/2019
  PL COUNTER     DeFord, John      108:05-108:22          Overrule   Object to the introduction of the article on the grounds that it is hearsay. Bard's   Defendants discussed the Nicholson article at length on direct see 86:01-90:06 -
                 08/15/2019     stopping at "Correct"                designations at 86:01-90 06 do not address the content of the article (and it was     Plaintiff's are cross exmining on the same article. Plaintiff is not seeking to
                                                                     not marked as an exhibit), but instead the circumstances surrounding it and Bard's    introduce the article as an exhibit - this ps proper See FRE 803(18).
                                                                     interaction with the FDA
                                                                                                                                                                                                                                                     Case 3:19-cv-01701-MO




  PL COUNTER     DeFord, John       109:02-109:21         Overrule   Object to the introduction of the article on the grounds that it is hearsay. Bard's   Defendants discussed the Nicholson article at length on direct see 86:01-90:06 -
                 08/15/2019                                          designations at 86:01-90:06 do not address the content of the article (and it was     Plaintiff's are cross exmining on the same article. Plaintiff is not seeking to
                                                                     not marked as an exhibit), but instead the circumstances surrounding it and Bard's    introduce the article as an exhibit - this ps proper See FRE 803(18).
                                                                     interaction with the FDA
  PL COUNTER     DeFord, John          109:23             Overrule   Object to the introduction of the article on the grounds that it is hearsay. Bard's   Defendants discussed the Nicholson article at length on direct see 86:01-90:06 -
                 08/15/2019                                          designations at 86:01-90:06 do not address the content of the article (and it was     Plaintiff's are cross exmining on the same article. Plaintiff is not seeking to
                                                                     not marked as an exhibit), but instead the circumstances surrounding it and Bard's    introduce the article as an exhibit - this ps proper See FRE 803(18).
                                                                     interaction with the FDA
  PL COUNTER     DeFord, John       110:04-110:13         Overrule   Object to the introduction of the article on the grounds that it is hearsay. Bard's   Defendants discussed Dr. Trerotola's participation in a FDA conference with Dr.
                 08/15/2019                                          designations at 86:01-90:06 do not address the content of the article (and it was     Nicholson about his article at length on direct see 86:01-90:06 - Plaintiff's are
                                                                     not marked as an exhibit), but instead the circumstances surrounding it and Bard's    cross examining on the same issue and referencing a learned treatise by Dr.
                                                                     interaction with the FDA.                                                             Trerotola which cites the Nicholson article. Plaintiff is not seeking to introduce
                                                                                                                                                                                                                                                     Document 181




                                                                                                                                                           the article as an exhibit - this is proper See FRE 803(18).

  PL COUNTER     DeFord, John          110:15             Overrule   The following testimony is designated by Defendants as necessary: 110:15 - The testimony requested is not needed to complete the response . It is unsolicited
                 08/15/2019             "Yes"                        110:16                                                                     and unsubstantiated hearsay.
DEF COUNTER TO   DeFord, John       110:15-110:16
   COUNTER       08/15/2019
  PL COUNTER     DeFord, John       110:21-111:25
                 08/15/2019
  PL COUNTER     DeFord, John       112:08-115:21
                 08/15/2019
  PL COUNTER     DeFord, John       116:13-117:19
                 08/15/2019     stopping at "correctly"
                                                                                                                                                                                                                                                     Filed 05/03/21




  PL COUNTER     DeFord, John       127:02-128:03         Overrule   Rules 401, 402, 403. Testimony does not involve filter at issue and/or
                 08/15/2019                                          failure modes at issue; Irrelevant and any probative value outweighed by
                                                                     prejudicial effect, particularly with Plaintiff’s punitive damages claim
                                                                     dismissed. Rules 401, 402, 403 – Testimony relates to irrelevant and
                                                                     prejudicial evidence regarding Bard’s conduct related to the Recovery
                                                                     Filter. Irrelevant and any probative value outweighed by prejudicial effect,
                                                                     particularly with Plaintiff’s punitive damages claim dismissed.

  PL COUNTER     DeFord, John       128:09-129:01         Overrule   Rules 401, 402, 403. Testimony does not involve filter at issue and/or
                 08/15/2019                                          failure modes at issue; Irrelevant and any probative value outweighed by
                                                                                                                                                                                                                                                     Page 74 of 288




                                                                     prejudicial effect, particularly with Plaintiff’s punitive damages claim
                                                                     dismissed. Rules 401, 402, 403 – Testimony relates to irrelevant and
                                                                     prejudicial evidence regarding Bard’s conduct related to the Recovery
                                                                     Filter. Irrelevant and any probative value outweighed by prejudicial effect,
                                                                     particularly with Plaintiff’s punitive damages claim dismissed. The following
                                                                     testimony is designated by Defendants as necessary: 129:02 - 129:07.



DeFord 8.15.19                                                                                                                                                                                                                                  73
  DESIGNEE       DEPONENT       DESIGNATIONS             RULING            OBJECTION                                                                             RESPONSES TO OBJECTIONS
  PL COUNTER     DeFord, John    129:11-130:21   Sustained as to 130 08-24. Rules 401, 402, 403. Testimony does not involve filter at issue and/or
                 08/15/2019          "Yes"                                 failure modes at issue; Irrelevant and any probative value outweighed by
                                                                           prejudicial effect, particularly with Plaintiff’s punitive damages claim
                                                                           dismissed. Rules 401, 402, 403 – Testimony relates to irrelevant and
                                                                           prejudicial evidence regarding Bard’s conduct related to the Recovery
                                                                           Filter. Irrelevant and any probative value outweighed by prejudicial effect,
                                                                           particularly with Plaintiff’s punitive damages claim dismissed. The following
                                                                           testimony is designated by Defendants as necessary: 130:21 - 130:24.


DEF COUNTER TO   DeFord, John    130:21-130:24
   COUNTER       08/15/2019
  PL COUNTER     DeFord, John    132:20-132:23            Sustain          Rules 401, 402, 403. Testimony does not involve filter at issue and/or
                 08/15/2019                                                failure modes at issue; Irrelevant and any probative value outweighed by
                                                                           prejudicial effect, particularly with Plaintiff’s punitive damages claim
                                                                           dismissed. Rules 401, 402, 403 – Testimony relates to irrelevant and
                                                                           prejudicial evidence regarding Bard’s conduct related to the Recovery
                                                                           Filter. Irrelevant and any probative value outweighed by prejudicial effect,
                                                                           particularly with Plaintiff’s punitive damages claim dismissed.

DEF COUNTER TO   DeFord, John    133:23–134:10
                                                                                                                                                                                                Case 3:19-cv-01701-MO




   COUNTER       08/15/2019
DEF COUNTER TO   DeFord, John    135:10-135:12
   COUNTER       08/15/2019
DEF COUNTER TO   DeFord, John    135:14-135:15
   COUNTER       08/15/2019
DEF COUNTER TO   DeFord, John    138:09-139:04
   COUNTER       08/15/2019
  PL COUNTER     DeFord, John    139:06-139:17            Sustain          Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence
                 08/15/2019                                                regarding Bard s conduct related to the Recovery Filter. Irrelevant and any
                                                                           probative value outweighed by prejudicial effect, particularly with Plaintiff s
                                                                                                                                                                                                Document 181




                                                                           punitive damages claim dismissed. Rules 401, 402, 403. Testimony does not
                                                                           involve filter at issue and/or failure modes at issue; Irrelevant and any probative
                                                                           value outweighed by prejudicial effect, particularly with Plaintiff s punitive
                                                                           damages claim dismissed. Rules 601/602 & 612. Witness does not have personal
                                                                           knowledge of document. Witness was shown a document, was not familiar with it
                                                                           and testified that he/she does not have personal knowledge about it or the
                                                                           circumstances. Rules 601/602 & 612. Lacks foundation, witness does not have
                                                                           personal knowledge of subject matter, calls for speculation by the witness. The
                                                                           witness has never seen the document before. See 205:14-25.
DEF COUNTER TO   DeFord, John    140:10-140:15
   COUNTER       08/15/2019
                                                                                                                                                                                                Filed 05/03/21




  PL COUNTER     DeFord, John    141:06-141:12           Overrule          Rules 401, 402, 403. Testimony does not involve filter at issue and/or
                 08/15/2019                                                failure modes at issue; Irrelevant and any probative value outweighed by
                                                                           prejudicial effect, particularly with Plaintiff’s punitive damages claim
                                                                           dismissed. Rules 401, 402, 403. Testimony relates to irrelevant and
                                                                           prejudicial evidence regarding Bard’s conduct related to the Recovery
                                                                           Filter. Irrelevant and any probative value outweighed by prejudicial effect,
                                                                           particularly with Plaintiff’s punitive damages claim dismissed.

DEF COUNTER TO   DeFord, John    152:04-152:15
   COUNTER       08/15/2019
  PL COUNTER     DeFord, John    155:12-155:16           Overrule          Rules 401, 402, 403. Testimony does not involve filter at issue and/or
                                                                                                                                                                                                Page 75 of 288




                 08/15/2019                                                failure modes at issue; Irrelevant and any probative value outweighed by
                                                                           prejudicial effect, particularly with Plaintiff’s punitive damages claim
                                                                           dismissed. Rules 401, 402, 403. Testimony relates to irrelevant and
                                                                           prejudicial evidence regarding Bard’s conduct related to the Recovery
                                                                           Filter. Irrelevant and any probative value outweighed by prejudicial effect,
                                                                           particularly with Plaintiff’s punitive damages claim dismissed.


DeFord 8.15.19                                                                                                                                                                             74
  DESIGNEE       DEPONENT           DESIGNATIONS             RULING     OBJECTION                                                                           RESPONSES TO OBJECTIONS
  PL COUNTER     DeFord, John         156:04-156:16          Overrule   Rules 401, 402, 403. Testimony does not involve filter at issue and/or              The reference is not to cephalad migration death from the Recovery filter. Judge
                 08/15/2019      Redacted 153:09-153;10                 failure modes at issue; Irrelevant and any probative value outweighed by            Campbell recognized the relevence and probative value of such testimony
                                    Start at "and ten".                 prejudicial effect, particularly with Plaintiff’s punitive damages claim            regarding the design process from the Recovery filter to the Eclispe and did not
                                   End at "that's fair"                                                                                                     exclude all references to cephalad migration only the cases of death. (MDL Doc.
                                                                        dismissed. Rules 401, 402, 403. Testimony relates to irrelevant and
                                                                                                                                                            10819). The 12/17/2004 HHE was admited with redactions in Jones and Hyde .
                                                                        prejudicial evidence regarding Bard’s conduct related to the Recovery
                                                                                                                                                            Adding 156:16-156:20 after requiring Plaintiff to remove the testimony as to
                                                                        Filter. Irrelevant and any probative value outweighed by prejudicial effect,        known deaths would open the door to the death references.
                                                                        particularly with Plaintiff’s punitive damages claim dismissed. The following
                                                                        testimony is designated by Defendants as necessary: 156:16 - 156:20.
                                                                        Referring to the total adverse events does not open the door to Recovery
                                                                        migtration deaths.

DEF COUNTER TO   DeFord, John         156:16-156:20
   COUNTER       08/15/2019
  PL COUNTER     DeFord, John         157:24-158:03          Sustain    Rules 401, 402, 403. Testimony does not involve filter at issue and/or              The reference is not to cephalad migration death from the Recovery filter. Judge
                 08/15/2019                                             failure modes at issue; Irrelevant and any probative value outweighed by            Campbell recognized the relevence and probative value of such testimony
                                                                        prejudicial effect, particularly with Plaintiff’s punitive damages claim            regarding the design process from the Recovery filter to the Eclispe and did not
                                                                                                                                                            exclude all references to cephalad migration only the cases of death. (MDL Doc.
                                                                        dismissed. Rules 401, 402, 403. Testimony relates to irrelevant and
                                                                                                                                                            10819). Adding 158 04-158:13 after requiring Plaintiff to remove the testimony as
                                                                        prejudicial evidence regarding Bard’s conduct related to the Recovery
                                                                                                                                                            to known deaths would open the door to the death references.
                                                                        Filter. Irrelevant and any probative value outweighed by prejudicial effect,
                                                                        particularly with Plaintiff’s punitive damages claim dismissed. Rules 401,
                                                                        402, 403. Testimony regarding Sales/Marketing does not relate to the
                                                                                                                                                                                                                                                Case 3:19-cv-01701-MO




                                                                        claims or causes of action at issue in the case; Irrelevant and any probative
                                                                        value outweighed by prejudicial effect. Rules 401, 402, and 403. The
                                                                        following testimony is designated by Defendants as necessary: 158:4 -
                                                                        158:13.

DEF COUNTER TO   DeFord, John        158:04–158:13
   COUNTER       08/15/2019
  PL COUNTER     DeFord, John             158:10             Sustain    Rules 401, 402, 403. Testimony does not involve filter at issue and/or              The reference is not to cephalad migration death from the Recovery filter. Judge
                 08/15/2019     "Nothing in this document"              failure modes at issue; Irrelevant and any probative value outweighed by            Campbell recognized the relevence and probative value of such testimony
                                                                        prejudicial effect, particularly with Plaintiff’s punitive damages claim            regarding the design process from the Recovery filter to the Eclispe and did not
                                                                                                                                                                                                                                                Document 181




                                                                                                                                                            exclude all references to cephalad migration only the cases of death. (MDL Doc.
                                                                        dismissed. Rules 401, 402, 403. Testimony relates to irrelevant and
                                                                                                                                                            10819). Adding 158 04-158:13 after requiring Plaintiff to remove the testimony as
                                                                        prejudicial evidence regarding Bard’s conduct related to the Recovery
                                                                                                                                                            to known deaths would open the door to the death references.
                                                                        Filter. Irrelevant and any probative value outweighed by prejudicial effect,
                                                                        particularly with Plaintiff’s punitive damages claim dismissed. Rules 401,
                                                                        402, 403. Testimony regarding Sales/Marketing does not relate to the
                                                                        claims or causes of action at issue in the case; Irrelevant and any probative
                                                                        value outweighed by prejudicial effect. Rules 401, 402, and 403. The
                                                                        following testimony is designated by Defendants as necessary: 158:4 -
                                                                        158:13.
                                                                                                                                                                                                                                                Filed 05/03/21




  PL COUNTER     DeFord, John         160:07-160:08
                 08/15/2019          Stopping at "G2"
  PL COUNTER     DeFord, John         160:17-161:01
                 08/15/2019
  PL COUNTER     DeFord, John         162:17-162:19
                 08/15/2019
  PL COUNTER     DeFord, John         163:04-163:07
                 08/15/2019
  PL COUNTER     DeFord, John         164:07-164:09
                 08/15/2019
  PL COUNTER     DeFord, John         167:07-167:10
                 08/15/2019
  PL COUNTER     DeFord, John         167:19-168:04
                                                                                                                                                                                                                                                Page 76 of 288




                 08/15/2019
  PL COUNTER     DeFord, John            168 08                         The following testimony is designated by Defendants as necessary: 168:8 - 168:10.
                 08/15/2019      "Stopping at "correctly"
DEF COUNTER TO   DeFord, John        168:08–168:10
   COUNTER       08/15/2019
  PL COUNTER     DeFord, John        168:13-168:17
                 08/15/2019          Starting at "He"
  PL COUNTER     DeFord, John        168:19-168:25
                 08/15/2019
DeFord 8.15.19                                                                                                                                                                                                                            75
  DESIGNEE       DEPONENT        DESIGNATIONS           RULING     OBJECTION                                                                          RESPONSES TO OBJECTIONS
  PL COUNTER     DeFord, John      169:02-169:04
                 08/15/2019
DEF COUNTER TO   DeFord, John      174:06–174:11
   COUNTER       08/15/2019
  PL COUNTER     DeFord, John      178:22-179:11        Overrule   Rules 601/602 & 612 Witness does not have personal knowledge of document
                 08/15/2019                                        Witness was shown a document, was not familiar with it and testified that he/she
                                                                   does not have personal knowledge about it or the circumstances. Rules 601/602 &
                                                                   612. Lacks foundation, witness does not have personal knowledge of subject
                                                                   matter, calls for speculation by the witness.

  PL COUNTER     DeFord, John      180:15-180:18                   The following testimony is designated by Defendants as necessary: 180:19 -
                 08/15/2019                                        181:01.
DEF COUNTER TO   DeFord, John      180:19-181:01
   COUNTER       08/15/2019
DEF COUNTER TO   DeFord, John      182:02-182:06
   COUNTER       08/15/2019
  PL COUNTER     DeFord, John      183:04-183:12        Sustain    Rules 601/602 & 612 Witness does not have personal knowledge of document
                 08/15/2019     Start at "There were"              Witness was shown a document, was not familiar with it and testified that he/she
                                                                   does not have personal knowledge about it or the circumstances. Rules 601/602 &
                                                                   612. Lacks foundation, witness does not have personal knowledge of subject
                                                                   matter, calls for speculation by the witness. See 182 02 - 182:6. The following
                                                                   testimony is designated by Defendants as necessary: 182:02 - 182:06.
                                                                                                                                                                                     Case 3:19-cv-01701-MO




  PL COUNTER     DeFord, John      183:16-183:17
                 08/15/2019
  PL COUNTER     DeFord, John      183:19-183:20
                 08/15/2019
DEF COUNTER TO   DeFord, John      201:23–202:18
   COUNTER       08/15/2019
  PL COUNTER     DeFord, John      202:19-203:15                   The following testimony is designated by Defendants as necessary: 201:23 -
                 08/15/2019                                        202:18 203:25 - 204 04.
  PL COUNTER     DeFord, John      203:17-203:25                   The following testimony is designated by Defendants as necessary: 201:23 -
                 08/15/2019                                        202:18 203:25 - 204 04. 203:24 - 204:1.
DEF COUNTER TO   DeFord, John      203:25–204 05
   COUNTER       08/15/2019
                                                                                                                                                                                     Document 181




DEF COUNTER TO   DeFord, John      208:22-208:23
   COUNTER       08/15/2019
                                                                                                                                                                                     Filed 05/03/21
                                                                                                                                                                                     Page 77 of 288




DeFord 8.15.19                                                                                                                                                                  76
  DESIGNEE      DEPONENT           DESIGNATIONS                  RULING              OBJECTION                                                                                RESPONSES TO OBJECTIONS
   PL BLANKET                                                                                                                                                                 Running Response to objections based on FRE 601, 602 & 612 related to lack of
  RESPONSE TO                                                                                                                                                                 personal knowledge. The Plaintiff incorporates his Response to the Defendants
   OBJECTIONS                                                                                                                                                                 Omnibus Motion in Limine # 7 and asserts the arguments made in opposition
                                                                                                                                                                              herein. The Federal Rules of Evidence do not prohibit a party from questioning
                                                                                                                                                                              witnesses about admissible documents the witness does not recall having seen
                                                                                                                                                                              before. “What if you had known “ questions are acceptable. Id . at 459.

   PL AFFIRM    Edwards, Bill          7:11-7:14
                04/11/2017
   PL AFFIRM    Edwards, Bill          7:18-7:20
                04/11/2017
   PL AFFIRM    Edwards, Bill         13:07-14:04
                04/11/2017
  DEF COUNTER   Edwards, Bill         14:14-14:17
                04/11/2017
   PL AFFIRM    Edwards, Bill         14:16-15:18
                04/11/2017       Starting with "I think"
   PL AFFIRM    Edwards, Bill         15:23-16:18
                04/11/2017
   PL AFFIRM    Edwards, Bill         17:05-17:11
                04/11/2017
   PL AFFIRM    Edwards, Bill          17:18-18:02
                04/11/2017      Starting with"What were"

   PL AFFIRM    Edwards, Bill         ϭϴ͗ϭϲͲϭϴ͗ϭϵ
                                                                                                                                                                                                                                                                    Case 3:19-cv-01701-MO




                04/11/2017       Starting with "In that"
   PL AFFIRM    Edwards, Bill         18:24-19:03
                04/11/2017
   PL AFFIRM    Edwards, Bill         19:05-19:11
                04/11/2017
   PL AFFIRM    Edwards, Bill         20:09-21:06
                04/11/2017
   PL AFFIRM    Edwards, Bill         23:12-24:02
                04/11/2017
  DEF COUNTER   Edwards, Bill         24:03-24:08
                04/11/2017
   PL AFFIRM    Edwards, Bill         25:02-25:06
                                                                                                                                                                                                                                                                    Document 181




                04/11/2017
   PL AFFIRM    Edwards, Bill         25:09-25:20
                04/11/2017
   PL AFFIRM    Edwards, Bill         26:16-28:09
                04/11/2017
   PL AFFIRM    Edwards, Bill         28:13-28:15
                04/11/2017
  DEF COUNTER   Edwards, Bill         28:16–28:18                                    Please refer to the objections to 28:22-28:22 below.
                04/11/2017
  DEF COUNTER   Edwards, Bill         28:21–29:01          Sustain in part. Redact   FRE 401,402,403, 602, 701, 702 & 802 - 28:22-28:22 - "Like all trials" - his
                04/11/2017                                     "Like all trials."    statement lacks a proper foundation and is speculation by the witness. He has not
                                                                                     established his knowledge of all trials and the question was specific to Bard's own
                                                                                                                                                                                                                                                                    Filed 05/03/21




                                                                                     EVEREST trial. The assertion "like all trials" is hearsay. The testimony is not
                                                                                     reliable, it is unfairly prejudicial, confusing and misleading.

   PL AFFIRM    Edwards, Bill         44:12-44:21
                04/11/2017
  DEF COUNTER   Edwards, Bill         44:22–45 03                 Overrule           FRE 403, 602, 701 & 702 - 44:22-45:03 - The question is compound and there fore
                04/11/2017                                                           confusion and the witness misstates what a predicate device is. His statement
                                                                                     lacks a proper foundation as he admits he does not know what the basis for being
                                                                                     a predicate device is in the next question and answer - 45:4-45:14. The testimony
                                                                                     is not reliable, it is unfairly prejudicial, confusing and misleading. FRCP 32(6) - If
                                                                                     this testimony is admitted the Plaintiff contends that in fairness 45:4-45:10 and
                                                                                     45:13-45:14 should be presented at the same time to complete the testimony and
                                                                                                                                                                                                                                                                    Page 78 of 288




                                                                                     avoid confusion or misleading the jury.




Edwards, Bill 4.11.17 PL                                                                                                                                                                                                                                       77
  DESIGNEE      DEPONENT        DESIGNATIONS    RULING     OBJECTION                                                                          RESPONSES TO OBJECTIONS
   PL AFFIRM    Edwards, Bill     46:05-46:09   Overrule   Rules 601/602 & 612. Lacks foundation, witness does not have personal              Plaintiff incorporates his running response to objections from above as though
                04/11/2017                                 knowledge of subject matter, calls for speculation by the witness.                 fully stated herein. This witness was a territory manager who was later promoted
                                                                                                                                              to field manager for Bard. As a territory manager and field manager he had
                                                                                                                                              responsibility for the direct sales of Bard's IVC filters to implanting physicians
                                                                                                                                              including Dr. Goodman, the physician who placed Mr. Peterson's filter. As a Field
                                                                                                                                              Manager he had the added responsibility of training other territory managers who
                                                                                                                                              sold Bard products including the IVC filters. As a sales representative directly
                                                                                                                                              responsible for selling the IVC filters to doctors and as a filed manager responsible
                                                                                                                                              for training other sales representative, what the witness knew about the IVC filters
                                                                                                                                              and what Bard did not tell him about the IVC filters is relevant to Bard's obligation
                                                                                                                                              to exercise reasonable care and whether Bard provided proper warnings regarding
                                                                                                                                              the IVC filters. The witness was asked what Bard told him. That does not call for
                                                                                                                                              speculation.
   PL AFFIRM    Edwards, Bill     46:12-46:22   Overrule   Rules 601/602 & 612. Lacks foundation, witness does not have personal              Plaintiff incorporates his running response to objections from above as though
                04/11/2017                                 knowledge of subject matter, calls for speculation by the witness.                 fully stated herein. This witness was a territory manager who was later promoted
                                                                                                                                              to field manager for Bard. As a territory manager and field manager he had
                                                                                                                                              responsibility for the direct sales of Bard's IVC filters to implanting physicians
                                                                                                                                              including Dr. Goodman, the physician who placed Mr. Peterson's filter. As a Field
                                                                                                                                              Manager he had the added responsibility of training other territory managers who
                                                                                                                                              sold Bard products including the IVC filters. As a sales representative directly
                                                                                                                                              responsible for selling the IVC filters to doctors and as a filed manager responsible
                                                                                                                                              for training other sales representative, what the witness knew about the IVC
                                                                                                                                              filters. and what Bard did not tell him about the IVC filters is relevant to Bard's
                                                                                                                                                                                                                                      Case 3:19-cv-01701-MO




                                                                                                                                              obligation to exercise reasonable care and whether Bard provided proper
                                                                                                                                              warnings regarding the IVC filters. The witness was asked what Bard told him. That
                                                                                                                                              does not call for speculation.
  DEF COUNTER   Edwards, Bill     48:03-48:06
                04/11/2017
   PL AFFIRM    Edwards, Bill     48:22-48:23   Sustain    Rules 601/602 & 612 Witness does not have personal knowledge of document           Plaintiff incorporates his running response to objections from above as though
                04/11/2017                                 Witness was shown a document, was not familiar with it and testified that he/she   fully stated herein. This witness was a territory manager who was later promoted
                                                           does not have personal knowledge about it or the circumstances. Rules 601/602 &    to field manager for Bard. As a territory manager and field manager he had
                                                           612. Lacks foundation, witness does not have personal knowledge of subject         responsibility for the direct sales of Bard's IVC filters to implanting physicians
                                                           matter, calls for speculation by the witness. The witness is asked about a         including Dr. Goodman, the physician who placed Mr. Peterson's filter. As a Field
                                                           document he specifically testifies that he has never seen before 48:3-6.           Manager he had the added responsibility of training other territory managers who
                                                                                                                                                                                                                                      Document 181




                                                                                                                                              sold Bard products including the IVC filters. As a sales representative directly
                                                                                                                                              responsible for selling the IVC filters to doctors and as a filed manager responsible
                                                                                                                                              for training other sales representative, what the witness knew about the IVC
                                                                                                                                              filters. and what Bard did not tell him about the IVC filters is relevant to Bard's
                                                                                                                                              obligation to exercise reasonable care and whether Bard provided proper
                                                                                                                                              warnings regarding the IVC filters. The witness was asked what Bard told him. The
                                                                                                                                              question relates to a Bard document in which the company described and
                                                                                                                                              compare the Eclipse to the G2, products the witness was responsible for selling
                                                                                                                                              and it the questioning relates to his knowledge regarding the products.

   PL AFFIRM    Edwards, Bill     49:07-49:09   Sustain    Rules 601/602 & 612 Witness does not have personal knowledge of document           Plaintiff incorporates his running response to objections from above as though
                                                                                                                                                                                                                                      Filed 05/03/21




                04/11/2017                                 Witness was shown a document, was not familiar with it and testified that he/she   fully stated herein. This witness was a territory manager who was later promoted
                                                           does not have personal knowledge about it or the circumstances. Rules 601/602 &    to field manager for Bard. As a territory manager and field manager he had
                                                           612. Lacks foundation, witness does not have personal knowledge of subject         responsibility for the direct sales of Bard's IVC filters to implanting physicians
                                                           matter, calls for speculation by the witness. The witness is asked about a         including Dr. Goodman, the physician who placed Mr. Peterson's filter. As a Field
                                                           document he specifically testifies that he has never seen before 48:3-6.           Manager he had the added responsibility of training other territory managers who
                                                                                                                                              sold Bard products including the IVC filters. As a sales representative directly
                                                                                                                                              responsible for selling the IVC filters to doctors and as a filed manager responsible
                                                                                                                                              for training other sales representative, what the witness knew about the IVC
                                                                                                                                              filters. and what Bard did not tell him about the IVC filters is relevant to Bard's
                                                                                                                                              obligation to exercise reasonable care and whether Bard provided proper
                                                                                                                                              warnings regarding the IVC filters. The witness was asked what Bard told him. The
                                                                                                                                              question relates to a Bard document in which the company described the Eclipse
                                                                                                                                                                                                                                      Page 79 of 288




                                                                                                                                              and compared its design to the G2, products the witness was responsible for
                                                                                                                                              selling and the question relates to his knowledge regarding the products.




Edwards, Bill 4.11.17 PL                                                                                                                                                                                                        78
  DESIGNEE      DEPONENT        DESIGNATIONS         RULING             OBJECTION                                                                            RESPONSES TO OBJECTIONS
   PL AFFIRM    Edwards, Bill     49:21-50:15         Sustain           Rules 601/602 & 612 Witness does not have personal knowledge of document             Plaintiff incorporates his running response to objections from above as though
                04/11/2017                                              Witness was shown a document, was not familiar with it and testified that he/she     fully stated herein. This witness was a territory manager who was later promoted
                                                                        does not have personal knowledge about it or the circumstances. Rules 601/602 &      to field manager for Bard. As a territory manager and field manager he had
                                                                        612. Lacks foundation, witness does not have personal knowledge of subject           responsibility for the direct sales of Bard's IVC filters to implanting physicians
                                                                        matter, calls for speculation by the witness. The witness is asked about a           including Dr. Goodman, the physician who placed Mr. Peterson's filter. As a Field
                                                                        document he specifically testifies that he has never seen before 48:3-6.             Manager he had the added responsibility of training other territory managers who
                                                                                                                                                             sold Bard products including the IVC filters. As a sales representative directly
                                                                                                                                                             responsible for selling the IVC filters to doctors and as a filed manager responsible
                                                                                                                                                             for training other sales representative, what the witness knew about the IVC
                                                                                                                                                             filters. and what Bard did not tell him about the IVC filters is relevant to Bard's
                                                                                                                                                             obligation to exercise reasonable care and whether Bard provided proper
                                                                                                                                                             warnings regarding the IVC filters. The witness was asked what Bard told him. The
                                                                                                                                                             question relates to a Bard document in which the company described the Eclipse
                                                                                                                                                             filter and compare its design to the G2, products the witness was responsible for
                                                                                                                                                             selling and the question relates to his knowledge regarding the products.

   PL AFFIRM    Edwards, Bill     50:18-51:19         Sustain           Rules 601/602 & 612 Witness does not have personal knowledge of document             Plaintiff incorporates his running response to objections from above as though
                04/11/2017                                              Witness was shown a document, was not familiar with it and testified that he/she     fully stated herein. This witness was a territory manager who was later promoted
                                                                        does not have personal knowledge about it or the circumstances. Rules 601/602 &      to field manager for Bard. As a territory manager and field manager he had
                                                                        612. Lacks foundation, witness does not have personal knowledge of subject           responsibility for the direct sales of Bard's IVC filters to implanting physicians
                                                                        matter, calls for speculation by the witness. The witness is asked about a           including Dr. Goodman, the physician who placed Mr. Peterson's filter. As a Field
                                                                        document he specifically testifies that he has never seen before 48:3-6.             Manager he had the added responsibility of training other territory managers who
                                                                                                                                                             sold Bard products including the IVC filters. As a sales representative directly
                                                                                                                                                                                                                                                     Case 3:19-cv-01701-MO




                                                                                                                                                             responsible for selling the IVC filters to doctors and as a filed manager responsible
                                                                                                                                                             for training other sales representative, what the witness knew about the IVC
                                                                                                                                                             filters. and what Bard did not tell him about the IVC filters is relevant to Bard's
                                                                                                                                                             obligation to exercise reasonable care and whether Bard provided proper
                                                                                                                                                             warnings regarding the IVC filters. The witness was asked what Bard told him and
                                                                                                                                                             what Bard's policies were re: what was told to the direct sales personnel about the
                                                                                                                                                             products the witness was responsible for selling and it the question relates to his
                                                                                                                                                             knowledge regarding the products and Bard's conduct.

   PL AFFIRM    Edwards, Bill     52:21-53:02
                04/11/2017
   PL AFFIRM    Edwards, Bill     53:06-53:24
                                                                                                                                                                                                                                                     Document 181




                04/11/2017
   PL AFFIRM    Edwards, Bill     54:03-55:03
                04/11/2017
   PL AFFIRM    Edwards, Bill     55:06-55:17
                04/11/2017
   PL AFFIRM    Edwards, Bill     55:20-55:22
                04/11/2017
  DEF COUNTER   Edwards, Bill     56:07-56:13   Sustain in part as to   FRCP 32(6) - If this testimony is admitted the Plaintiff contends that in fairness
                04/11/2017                        completeness.         56:21-56:24 should be presented at the same time to complete the testimony and
                                                                        avoid confusion or misleading the jury
  DEF COUNTER   Edwards, Bill     56:16-56:20   Sustain in part as to   FRCP 32(6) - If this testimony is admitted the Plaintiff contends that in fairness
                                                                                                                                                                                                                                                     Filed 05/03/21




                04/11/2017                        completeness.         56:21-56:24 should be presented at the same time to complete the testimony and
                                                                        avoid confusion or misleading the jury.
  DEF COUNTER   Edwards, Bill     57:01-57:15   Sustain in part as to   FRCP 32(6) - If this testimony is admitted the Plaintiff contends that in fairness
                04/11/2017                        completeness.         57:16-58:1 should be presented at the same time to complete the testimony and
                                                                        avoid confusion or misleading the jury
  DEF COUNTER   Edwards, Bill    58:24–59 06
                04/11/2017
  DEF COUNTER   Edwards, Bill    59:10–60:10          Sustain           FRE 403 - The answer is nonresponsive, self serving and is unfairly prejudicial.
                04/11/2017
                                                                                                                                                                                                                                                     Page 80 of 288




Edwards, Bill 4.11.17 PL                                                                                                                                                                                                                       79
  DESIGNEE     DEPONENT        DESIGNATIONS    RULING     OBJECTION                                                                         RESPONSES TO OBJECTIONS
   PL AFFIRM   Edwards, Bill     60:15-61:01   Overrule   Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure   Plaintiff incorporates his running response to objections from above as though
               04/11/2017                                 mode at issue; Irrelevant and any probative value outweighed by prejudicial       fully stated herein. Bard chose to market the Eclipse filter using the 510(k) process
                                                          effect, particularly with Plaintiff s punitive damages claim dismissed. Rules     which relied upon the Recovery, G2, and G2X filters as predicate devices. All G2
                                                          601/602 & 612. Lacks foundation, witness does not have personal knowledge of      filter platform filters, including the Eclipse trace their design history to the
                                                          subject matter, calls for speculation by the witness.                             Recovery filter and the defects in the Eclipse design only can be understood only
                                                                                                                                            in the context of the entire filter-line development. Testimony regarding the
                                                                                                                                            Recovery, G2, and G2X filters complications, testing and design is relevant and is
                                                                                                                                            not outweighed by any unfair prejudice. Judge Campbell agreed with this position
                                                                                                                                            in Jones v. Bard. [MDL Order No. 10819]. All failures experienced by the predicate
                                                                                                                                            filters are relevant to the assessment of the defects in the design of the filter and
                                                                                                                                            warnings given about the filter and whether Bard acted with reasonable care. Mr.
                                                                                                                                            Peterson experienced migration, perforation embedment and fracture. A strut
                                                                                                                                            from the filter remains embedded in his L3 vertebral body. The testimony as to
                                                                                                                                            how Bard responded to the complications experienced in the predicate devices is
                                                                                                                                            directly relevant to whether the company acted with reasonable care as the
                                                                                                                                            Eclipse filter was the result of those decisions and the Defendants' conduct in
                                                                                                                                            response to those issues. The evidence is relevant the issue of negligence without
                                                                                                                                            regard to the existence of any punitive damage claim.

   PL AFFIRM   Edwards, Bill     61:04-61:12   Overrule   Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure   Plaintiff incorporates his running response to objections from above as though
               04/11/2017                                 mode at issue; Irrelevant and any probative value outweighed by prejudicial       fully stated herein. Bard chose to market the Eclipse filter using the 510(k) process
                                                          effect, particularly with Plaintiff s punitive damages claim dismissed. Rules     which relied upon the Recovery, G2, and G2X filters as predicate devices. All G2
                                                          601/602 & 612. Lacks foundation, witness does not have personal knowledge of      filter platform filters, including the Eclipse trace their design history to the
                                                                                                                                                                                                                                    Case 3:19-cv-01701-MO




                                                          subject matter, calls for speculation by the witness.                             Recovery filter and the defects in the Eclipse design only can be understood only
                                                                                                                                            in the context of the entire filter-line development. Testimony regarding the
                                                                                                                                            Recovery, G2, and G2X filters complications, testing and design is relevant and is
                                                                                                                                            not outweighed by any unfair prejudice. Judge Campbell agreed with this position
                                                                                                                                            in Jones v. Bard. [MDL Order No. 10819]. All failures experienced by the predicate
                                                                                                                                            filters are relevant to the assessment of the defects in the design of the filter and
                                                                                                                                            warnings given about the filter and whether Bard acted with reasonable care. Mr.
                                                                                                                                            Peterson experienced migration, perforation embedment and fracture. A strut
                                                                                                                                            from the filter remains embedded in his L3 vertebral body. The testimony as to
                                                                                                                                            how Bard responded to the complications experienced in the predicate devices is
                                                                                                                                            directly relevant to whether the company acted with reasonable care as the
                                                                                                                                            Eclipse filter was the result of those decisions and the Defendants' conduct in
                                                                                                                                                                                                                                    Document 181




                                                                                                                                            response to those issues. The evidence is relevant the issue of negligence without
                                                                                                                                            regard to the existence of any punitive damage claim.

   PL AFFIRM   Edwards, Bill     62:03-62:08   Overrule   Rules 601/602 & 612. Lacks foundation, witness does not have personal             Plaintiff incorporates his running response to objections from above as though
               04/11/2017                                 knowledge of subject matter, calls for speculation by the witness.                fully stated herein. Bard chose to market the Eclipse filter using the 510(k) process
                                                                                                                                            which relied upon the Recovery, G2, and G2X filters as predicate devices. All G2
                                                                                                                                            filter platform filters, including the Eclipse trace their design history to the
                                                                                                                                            Recovery filter and the defects in the Eclipse design only can be understood only
                                                                                                                                            in the context of the entire filter-line development. Testimony regarding the
                                                                                                                                            Recovery, G2, and G2X filters complications, testing and design is relevant and is
                                                                                                                                            not outweighed by any unfair prejudice. Judge Campbell agreed with this position
                                                                                                                                                                                                                                    Filed 05/03/21




                                                                                                                                            in Jones v. Bard. [MDL Order No. 10819]. All failures experienced by the predicate
                                                                                                                                            filters are relevant to the assessment of the defects in the design of the filter and
                                                                                                                                            warnings given about the filter and whether Bard acted with reasonable care. Mr.
                                                                                                                                            Peterson experienced migration, perforation embedment and fracture. A strut
                                                                                                                                            from the filter remains embedded in his L3 vertebral body. The testimony as to
                                                                                                                                            how Bard responded to the complications experienced in the predicate devices is
                                                                                                                                            directly relevant to whether the company acted with reasonable care as the
                                                                                                                                            Eclipse filter was the result of those decisions and the Defendants' conduct in
                                                                                                                                            response to those issues. The evidence is relevant the issue of negligence without
                                                                                                                                            regard to the existence of any punitive damage claim.
                                                                                                                                                                                                                                    Page 81 of 288




Edwards, Bill 4.11.17 PL                                                                                                                                                                                                      80
  DESIGNEE     DEPONENT        DESIGNATIONS    RULING     OBJECTION                                                                        RESPONSES TO OBJECTIONS
   PL AFFIRM   Edwards, Bill     62:11-63:10   Overrule   Rules 601/602 & 612. Lacks foundation, witness does not have personal            Plaintiff incorporates his running response to objections from above as though
               04/11/2017                                 knowledge of subject matter, calls for speculation by the witness.               fully stated herein. Bard chose to market the Eclipse filter using the 510(k) process
                                                                                                                                           which relied upon the Recovery, G2, and G2X filters as predicate devices. All G2
                                                                                                                                           filter platform filters, including the Eclipse trace their design history to the
                                                                                                                                           Recovery filter and the defects in the Eclipse design only can be understood only
                                                                                                                                           in the context of the entire filter-line development. Testimony regarding the
                                                                                                                                           Recovery, G2, and G2X filters complications, testing and design is relevant and is
                                                                                                                                           not outweighed by any unfair prejudice. Judge Campbell agreed with this position
                                                                                                                                           in Jones v. Bard. [MDL Order No. 10819]. All failures experienced by the predicate
                                                                                                                                           filters are relevant to the assessment of the defects in the design of the filter and
                                                                                                                                           warnings given about the filter and whether Bard acted with reasonable care. Mr.
                                                                                                                                           Peterson experienced migration, perforation embedment and fracture. A strut
                                                                                                                                           from the filter remains embedded in his L3 vertebral body. he testimony as to how
                                                                                                                                           Bard responded to the complications experienced in the predicate devices is
                                                                                                                                           directly relevant to whether the company acted with reasonable care as the
                                                                                                                                           Eclipse filter was the result of those decisions and the Defendants' conduct in
                                                                                                                                           response to those issues. The evidence is relevant the issue of negligence without
                                                                                                                                           regard to the existence of any punitive damage claim.

   PL AFFIRM   Edwards, Bill     63:13-63:24   Overrule   Rules 601/602 & 612. Lacks foundation, witness does not have personal            Plaintiff incorporates his running response to objections from above as though
               04/11/2017                                 knowledge of subject matter, calls for speculation by the witness.               fully stated herein. Bard chose to market the Eclipse filter using the 510(k) process
                                                                                                                                           which relied upon the Recovery, G2, and G2X filters as predicate devices. All G2
                                                                                                                                           filter platform filters, including the Eclipse trace their design history to the
                                                                                                                                                                                                                                       Case 3:19-cv-01701-MO




                                                                                                                                           Recovery filter and the defects in the Eclipse design only can be understood only
                                                                                                                                           in the context of the entire filter-line development. Testimony regarding the
                                                                                                                                           Recovery, G2, and G2X filters complications, testing and design is relevant and is
                                                                                                                                           not outweighed by any unfair prejudice. Judge Campbell agreed with this position
                                                                                                                                           in Jones v. Bard. [MDL Order No. 10819]. All failures experienced by the predicate
                                                                                                                                           filters are relevant to the assessment of the defects in the design of the filter and
                                                                                                                                           warnings given about the filter and whether Bard acted with reasonable care. Mr.
                                                                                                                                           Peterson experienced migration, perforation embedment and fracture. A strut
                                                                                                                                           from the filter remains embedded in his L3 vertebral body. The testimony as to
                                                                                                                                           how Bard responded to the complications experienced in the predicate devices is
                                                                                                                                           directly relevant to whether the company acted with reasonable care as the
                                                                                                                                           Eclipse filter was the result of those decisions and the Defendants' conduct in
                                                                                                                                                                                                                                       Document 181




                                                                                                                                           response to those issues. The evidence is relevant the issue of negligence without
                                                                                                                                           regard to the existence of any punitive damage claim.

   PL AFFIRM   Edwards, Bill     64:09-64:18   Overrule   Rules 601/602 & 612. Lacks foundation, witness does not have personal            Plaintiff incorporates his running response to objections from above as though
               04/11/2017                                 knowledge of subject matter, calls for speculation by the witness.               fully stated herein. Bard chose to market the Eclipse filter using the 510(k) process
                                                                                                                                           which relied upon the Recovery, G2, and G2X filters as predicate devices. All G2
                                                                                                                                           filter platform filters, including the Eclipse trace their design history to the
                                                                                                                                           Recovery filter and the defects in the Eclipse design only can be understood only
                                                                                                                                           in the context of the entire filter-line development. Testimony regarding the
                                                                                                                                           Recovery, G2, and G2X filters complications, testing and design is relevant and is
                                                                                                                                           not outweighed by any unfair prejudice. Judge Campbell agreed with this position
                                                                                                                                                                                                                                       Filed 05/03/21




                                                                                                                                           in Jones v. Bard. [MDL Order No. 10819]. All failures experienced by the predicate
                                                                                                                                           filters are relevant to the assessment of the defects in the design of the filter and
                                                                                                                                           warnings given about the filter and whether Bard acted with reasonable care. Mr.
                                                                                                                                           Peterson experienced migration, perforation embedment and fracture. A strut
                                                                                                                                           from the filter remains embedded in his L3 vertebral body. The testimony as to
                                                                                                                                           how Bard responded to the complications experienced in the predicate devices is
                                                                                                                                           directly relevant to whether the company acted with reasonable care as the
                                                                                                                                           Eclipse filter was the result of those decisions and the Defendants' conduct in
                                                                                                                                           response to those issues. The evidence is relevant the issue of negligence without
                                                                                                                                           regard to the existence of any punitive damage claim.

   PL AFFIRM   Edwards, Bill     64:21-65:07
                                                                                                                                                                                                                                       Page 82 of 288




               04/11/2017
   PL AFFIRM   Edwards, Bill     65:19-65:24
               04/11/2017
   PL AFFIRM   Edwards, Bill     72:18-73:10   Sustain    Rules 401, 402 & 403-Irrelevant and Unfairly Prejudicial. Testimony improperly   This question is relevant to the witness' experience, his level of performance as a
               04/11/2017                                 suggests that Bard had a financial motive for actions when no such evidence      sales representative for Bard, his potential bias and his credibility. It is not unfairly
                                                          exists.                                                                          prejudicial. The testimony assists in explaining his credentials and relates to his
                                                                                                                                           familiarity with Bard's IVC Filter and the success of his interactions with the
                                                                                                                                           physicians in his territory.

Edwards, Bill 4.11.17 PL                                                                                                                                                                                                         81
  DESIGNEE      DEPONENT        DESIGNATIONS    RULING     OBJECTION                                                                               RESPONSES TO OBJECTIONS
  DEF COUNTER   Edwards, Bill    76:16–77:03               Please refer to the objections to 77:10-77:21, below.
                04/11/2017
  DEF COUNTER   Edwards, Bill    77:06–77:21    Overrule   FRE 403, 602, 701, 702 & 802 - 77:10-77:21 - Starting with "like all filters" and
                04/11/2017                                 ending at "sources" is not responsive. The question is specific to the higher rate of
                                                           failures for the Recovery filter as compared to other filters and his statements
                                                           about the MAUDE data base lack a proper foundation and is speculation by this
                                                           witness. His comments about the MAUDE data base are hearsay. The testimony is
                                                           not reliable, it is unfairly prejudicial, confusing and misleading.

   PL AFFIRM    Edwards, Bill     78:04-78:16   Sustain    This designation violates the Court's ruling the MIL regarding Recovery migration       Plaintiff incorporates his running response to objections from above as though
                04/11/2017                                 deaths. Rules 401, 402, 403 – Testimony does not involve filter at issue and/or         fully stated herein. Bard chose to market the Eclipse filter using the 510(k) process
                                                           failure mode at issue; Irrelevant and any probative value outweighed by                 which relied upon the Recovery, G2, and G2X filters as predicate devices. All G2
                                                           prejudicial effect, particularly with Plaintiff s punitive damages claim dismissed.     filter platform filters, including the Eclipse trace their design history to the
                                                           This case does not involve the Recovery filter and/or death. This testimony is          Recovery filter and the defects in the Eclipse design only can be understood only
                                                           irrelevant and overly prejudicial, particularly with plaintiff's punitive damages       in the context of the entire filter-line development. Testimony regarding the
                                                           claim dismissed.                                                                        Recovery, G2, and G2X filters complications, testing and design is relevant and is
                                                                                                                                                   not outweighed by any unfair prejudice. Judge Campbell agreed with this position
                                                                                                                                                   in Jones v. Bard. [MDL Order No. 10819]. All failures experienced by the predicate
                                                                                                                                                   filters are relevant to the assessment of the defects in the design of the filter and
                                                                                                                                                   warnings given about the filter and whether Bard acted with reasonable care. Mr.
                                                                                                                                                   Peterson experienced migration, perforation embedment and fracture. A strut
                                                                                                                                                   from the filter remains embedded in his L3 vertebral body. The testimony as to
                                                                                                                                                   how Bard responded to the complications experienced in the predicate devices is
                                                                                                                                                   directly relevant to whether the company acted with reasonable care as the
                                                                                                                                                                                                                                             Case 3:19-cv-01701-MO




                                                                                                                                                   Eclipse filter was the result of those decisions and the Defendants' conduct in
                                                                                                                                                   response to those issues. The evidence is relevant the issue of negligence without
                                                                                                                                                   regard to the existence of any punitive damage claim.

   PL AFFIRM    Edwards, Bill     78:19-79:02   Sustain    Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure         Bard chose to market the Eclipse filter using the 510(k) process which relied upon
                04/11/2017                                 mode at issue; Irrelevant and any probative value outweighed by prejudicial             the Recovery, G2, and G2X filters as predicate devices. All G2 filter platform filters,
                                                           effect, particularly with Plaintiff s punitive damages claim dismissed. This case       including the Eclipse trace their design history to the Recovery filter and the
                                                           does not involve the Recovery filter and/or death. This testimony is irrelevant and     defects in the Eclipse design only can be understood only in the context of the
                                                           overly prejudicial, particularly with plaintiff's punitive damages claim dismissed.     entire filter-line development. Testimony regarding the Recovery, G2, and G2X
                                                                                                                                                   filters complications, testing and design is relevant and is not outweighed by any
                                                                                                                                                   unfair prejudice. Judge Campbell agreed with this position in Jones v. Bard. [MDL
                                                                                                                                                                                                                                             Document 181




                                                                                                                                                   Order No. 10819]. All failures experienced by the predicate filters are relevant to
                                                                                                                                                   the assessment of the defects in the design of the filter and warnings given about
                                                                                                                                                   the filter and whether Bard acted with reasonable care. Mr. Peterson experienced
                                                                                                                                                   migration, perforation embedment and fracture. A strut from the filter remains
                                                                                                                                                   embedded in his L3 vertebral body. The testimony as to how Bard responded to
                                                                                                                                                   the complications experienced in the predicate devices is directly relevant to
                                                                                                                                                   whether the company acted with reasonable care as the Eclipse filter was the
                                                                                                                                                   result of those decisions and the Defendants' conduct in response to those issues.
                                                                                                                                                   The evidence is relevant the issue of negligence without regard to the existence of
                                                                                                                                                   any punitive damage claim.
                                                                                                                                                                                                                                             Filed 05/03/21




   PL AFFIRM    Edwards, Bill     79:16-80:11   Overrule   Rule 602 - witness does not have personal knowledge of this document. See,              Plaintiff incorporates his running response to objections from above as though
                04/11/2017                                 79:15. Rules 401, 402, 403 – Testimony does not involve filter at issue and/or          fully stated herein. Bard chose to market the Eclipse filter using the 510(k) process
                                                           failure mode at issue; Irrelevant and any probative value outweighed by                 which relied upon the Recovery, G2, and G2X filters as predicate devices. All G2
                                                           prejudicial effect, particularly with Plaintiff s punitive damages claim dismissed.     filter platform filters, including the Eclipse trace their design history to the
                                                           This case does not involve the Recovery filter and/or death. This testimony is          Recovery filter and the defects in the Eclipse design only can be understood only
                                                           irrelevant and overly prejudicial, particularly with plaintiff's punitive damages       in the context of the entire filter-line development. Testimony regarding the
                                                           claim dismissed.                                                                        Recovery, G2, and G2X filters complications, testing and design is relevant and is
                                                                                                                                                   not outweighed by any unfair prejudice. Judge Campbell agreed with this position
                                                                                                                                                   in Jones v. Bard. [MDL Order No. 10819]. All failures experienced by the predicate
                                                                                                                                                   filters are relevant to the assessment of the defects in the design of the filter and
                                                                                                                                                   warnings given about the filter and whether Bard acted with reasonable care. Mr.
                                                                                                                                                   Peterson experienced migration, perforation embedment and fracture. A strut
                                                                                                                                                                                                                                             Page 83 of 288




                                                                                                                                                   from the filter remains embedded in his L3 vertebral body. The testimony as to
                                                                                                                                                   how Bard responded to the complications experienced in the predicate devices is
                                                                                                                                                   directly relevant to whether the company acted with reasonable care as the
                                                                                                                                                   Eclipse filter was the result of those decisions and the Defendants' conduct in
                                                                                                                                                   response to those issues. The evidence is relevant the issue of negligence without
                                                                                                                                                   regard to the existence of any punitive damage claim.




Edwards, Bill 4.11.17 PL                                                                                                                                                                                                               82
  DESIGNEE      DEPONENT        DESIGNATIONS    RULING     OBJECTION                                                                                RESPONSES TO OBJECTIONS
   PL AFFIRM    Edwards, Bill     80:14-81:02   Overrule   Rule 602 - witness does not have personal knowledge of this document. See,               Plaintiff incorporates his running response to objections from above as though
                04/11/2017                                 79:15. Rules 401, 402, 403 – Testimony does not involve filter at issue and/or           fully stated herein. Bard chose to market the Eclipse filter using the 510(k) process
                                                           failure mode at issue; Irrelevant and any probative value outweighed by                  which relied upon the Recovery, G2, and G2X filters as predicate devices. All G2
                                                           prejudicial effect, particularly with Plaintiff s punitive damages claim dismissed.      filter platform filters, including the Eclipse trace their design history to the
                                                           This case does not involve the Recovery filter and/or death. This testimony is           Recovery filter and the defects in the Eclipse design only can be understood only
                                                           irrelevant and overly prejudicial, particularly with plaintiff's punitive damages        in the context of the entire filter-line development. Testimony regarding the
                                                           claim dismissed.                                                                         Recovery, G2, and G2X filters complications, testing and design is relevant and is
                                                                                                                                                    not outweighed by any unfair prejudice. Judge Campbell agreed with this position
                                                                                                                                                    in Jones v. Bard. [MDL Order No. 10819]. All failures experienced by the predicate
                                                                                                                                                    filters are relevant to the assessment of the defects in the design of the filter and
                                                                                                                                                    warnings given about the filter and whether Bard acted with reasonable care. Mr.
                                                                                                                                                    Peterson experienced migration, perforation embedment and fracture. A strut
                                                                                                                                                    from the filter remains embedded in his L3 vertebral body. The testimony as to
                                                                                                                                                    how Bard responded to the complications experienced in the predicate devices is
                                                                                                                                                    directly relevant to whether the company acted with reasonable care as the
                                                                                                                                                    Eclipse filter was the result of those decisions and the Defendants' conduct in
                                                                                                                                                    response to those issues. The evidence is relevant the issue of negligence without
                                                                                                                                                    regard to the existence of any punitive damage claim.

   PL AFFIRM    Edwards, Bill     81:05-82:01   Overrule   Rule 602 - witness does not have personal knowledge of this document. See,               Plaintiff incorporates his running response to objections from above as though
                04/11/2017                                 79:15. Rules 401, 402, 403 – Testimony does not involve filter at issue and/or           fully stated herein. Bard chose to market the Eclipse filter using the 510(k) process
                                                           failure mode at issue; Irrelevant and any probative value outweighed by                  which relied upon the Recovery, G2, and G2X filters as predicate devices. All G2
                                                           prejudicial effect, particularly with Plaintiff s punitive damages claim dismissed.      filter platform filters, including the Eclipse trace their design history to the
                                                                                                                                                                                                                                            Case 3:19-cv-01701-MO




                                                           This case does not involve the Recovery filter and/or death. This testimony is           Recovery filter and the defects in the Eclipse design only can be understood only
                                                           irrelevant and overly prejudicial, particularly with plaintiff's punitive damages        in the context of the entire filter-line development. Testimony regarding the
                                                           claim dismissed.                                                                         Recovery, G2, and G2X filters complications, testing and design is relevant and is
                                                                                                                                                    not outweighed by any unfair prejudice. Judge Campbell agreed with this position
                                                                                                                                                    in Jones v. Bard. [MDL Order No. 10819]. All failures experienced by the predicate
                                                                                                                                                    filters are relevant to the assessment of the defects in the design of the filter and
                                                                                                                                                    warnings given about the filter and whether Bard acted with reasonable care. Mr.
                                                                                                                                                    Peterson experienced migration, perforation embedment and fracture. A strut
                                                                                                                                                    from the filter remains embedded in his L3 vertebral body. The testimony as to
                                                                                                                                                    how Bard responded to the complications experienced in the predicate devices is
                                                                                                                                                    directly relevant to whether the company acted with reasonable care as the
                                                                                                                                                    Eclipse filter was the result of those decisions and the Defendants' conduct in
                                                                                                                                                                                                                                            Document 181




                                                                                                                                                    response to those issues. The evidence is relevant the issue of negligence without
                                                                                                                                                    regard to the existence of any punitive damage claim.

  DEF COUNTER   Edwards, Bill     83:01-83:06   Sustain    FRE 403 - The proposed testimony is taken out of context and improperly edits the
                04/11/2017                                 question asked. The proposed testimony changes the testimony by altering the
                                                           context and meaning of the response. The proposed testimony improperly edits
                                                           the question asked and changes the meaning and context of the response. As
                                                           designated the testimony is unfairly prejudicial, misleading and likely to confuse
                                                           the jury. FRCP 32(6) - If this testimony is admitted the Plaintiff contends that in
                                                           fairness the entire question needs to be included beginning at 82:11-83:6 and the
                                                           follow- up question and answer at 83:19-84:9 & 84:12-84:14 should be presented
                                                                                                                                                                                                                                            Filed 05/03/21




                                                           at the same time to complete the testimony and avoid confusion or misleading
                                                           the jury.
  DEF COUNTER   Edwards, Bill     83:10-83:18   Sustain    FRE 403 - The proposed testimony is taken out of context and improperly edits the
                04/11/2017                                 question asked. The proposed testimony changes the testimony by altering the
                                                           context and meaning the response. As designated the testimony is unfairly
                                                           prejudicial, misleading and likely to confuse the jury. FRCP 32(6) - If this testimony
                                                           is admitted the Plaintiff contends that in fairness the entire question needs to be
                                                           included beginning at 82:11-83:6 and the follow- up question and answer at 83:19-
                                                           84:9 & 84:12-84:14 should be presented at the same time to complete the
                                                           testimony and avoid confusion or misleading the jury.
                                                                                                                                                                                                                                            Page 84 of 288




Edwards, Bill 4.11.17 PL                                                                                                                                                                                                              83
  DESIGNEE     DEPONENT            DESIGNATIONS             RULING     OBJECTION                                                                             RESPONSES TO OBJECTIONS
   PL AFFIRM   Edwards, Bill          84:15-85:12           Overrule   This designation violates the Court's ruling on the MIL on Recovery migration         Plaintiff incorporates his running response to objections from above as though
               04/11/2017                                              deaths. Rules 401, 402, 403 – Testimony does not involve filter at issue and/or       fully stated herein. Bard chose to market the Eclipse filter using the 510(k) process
                                                                       failure mode at issue; Irrelevant and any probative value outweighed by               which relied upon the Recovery, G2, and G2X filters as predicate devices. All G2
                                                                       prejudicial effect, particularly with Plaintiff s punitive damages claim dismissed.   filter platform filters, including the Eclipse trace their design history to the
                                                                       This case does not involve the Recovery filter and/or death. This testimony is        Recovery filter and the defects in the Eclipse design only can be understood only
                                                                       irrelevant and overly prejudicial, particularly with plaintiff's punitive damages     in the context of the entire filter-line development. Testimony regarding the
                                                                       claim dismissed. Rule 611 compound question. Rule 611 assumes facts not in            Recovery, G2, and G2X filters complications, testing and design is relevant and is
                                                                       evidence.                                                                             not outweighed by any unfair prejudice. Judge Campbell agreed with this position
                                                                                                                                                             in Jones v. Bard. [MDL Order No. 10819]. All failures experienced by the predicate
                                                                                                                                                             filters are relevant to the assessment of the defects in the design of the filter and
                                                                                                                                                             warnings given about the filter and whether Bard acted with reasonable care. Mr.
                                                                                                                                                             Peterson experienced migration, perforation embedment and fracture. A strut
                                                                                                                                                             from the filter remains embedded in his L3 vertebral body. The testimony as to
                                                                                                                                                             how Bard responded to the complications experienced in the predicate devices is
                                                                                                                                                             directly relevant to whether the company acted with reasonable care as the
                                                                                                                                                             Eclipse filter was the result of those decisions and the Defendants' conduct in
                                                                                                                                                             response to those issues. The evidence is relevant the issue of negligence without
                                                                                                                                                             regard to the existence of any punitive damage claim.

   PL AFFIRM   Edwards, Bill          85:17-86:03           Overrule   This designation and the exhibit violate the Court's ruling on the MIL on Recovery    Plaintiff incorporates his running response to objections from above as though
               04/11/2017      Redact the word "death" at              migration deaths. Rules 401, 402, 403 – Testimony does not involve filter at issue    fully stated herein. This questions asks the witness if he has training in statistics. IT
                                         line 6.                       and/or failure mode at issue; Irrelevant and any probative value outweighed by        does not reference any document of call for speculation. The inquiry is a follow-up
                                                                       prejudicial effect, particularly with Plaintiff s punitive damages claim dismissed.   to the witness' comment regarding statistical significance in the prior response.
                                                                                                                                                                                                                                                         Case 3:19-cv-01701-MO




                                                                       This case does not involve the Recovery filter and/or death. This testimony is        The reference is not to cephalad migration death from the Recovery filter. Judge
                                                                       irrelevant and overly prejudicial, particularly with plaintiff's punitive damages     Campbell recognized the relevance probative value of such testimony regarding
                                                                       claim dismissed.                                                                      the design process from the Recovery filter to the Eclipse and did not exclude all
                                                                                                                                                             references to cephalad migration only the cases of death. (MDL Doc. 10819). The
                                                                                                                                                             12/17/2004 HHE was admitted with redactions in Jones and Hyde.


   PL AFFIRM   Edwards, Bill          86:11-86:22           Overrule   Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure       Plaintiff incorporates his running response to objections from above as though
               04/11/2017                                              mode at issue; Irrelevant and any probative value outweighed by prejudicial           fully stated herein. Bard chose to market the Eclipse filter using the 510(k) process
                                                                       effect, particularly with Plaintiff s punitive damages claim dismissed. This case     which relied upon the Recovery, G2, and G2X filters as predicate devices. All G2
                                                                       does not involve the Recovery filter and/or death. This testimony is irrelevant and   filter platform filters, including the Eclipse trace their design history to the
                                                                       overly prejudicial, particularly with plaintiff's punitive damages claim dismissed.   Recovery filter and the defects in the Eclipse design only can be understood only
                                                                                                                                                                                                                                                         Document 181




                                                                                                                                                             in the context of the entire filter-line development. Testimony regarding the
                                                                                                                                                             Recovery, G2, and G2X filters complications, testing and design is relevant and is
                                                                                                                                                             not outweighed by any unfair prejudice. Judge Campbell agreed with this position
                                                                                                                                                             in Jones v. Bard. [MDL Order No. 10819]. All failures experienced by the predicate
                                                                                                                                                             filters are relevant to the assessment of the defects in the design of the filter and
                                                                                                                                                             warnings given about the filter and whether Bard acted with reasonable care. Mr.
                                                                                                                                                             Peterson experienced migration, perforation embedment and fracture. A strut
                                                                                                                                                             from the filter remains embedded in his L3 vertebral body. The testimony as to
                                                                                                                                                             how Bard responded to the complications experienced in the predicate devices is
                                                                                                                                                             directly relevant to whether the company acted with reasonable care as the
                                                                                                                                                             Eclipse filter was the result of those decisions and the Defendants' conduct in
                                                                                                                                                             response to those issues. The evidence is relevant the issue of negligence without
                                                                                                                                                                                                                                                         Filed 05/03/21




                                                                                                                                                             regard to the existence of any punitive damage claim.

   PL AFFIRM   Edwards, Bill          87:01-87:10           Overrule   This designation and the exhibit violate the Court's ruling on the MIL on Recovery    Plaintiff incorporates his running response to objections from above as though
               04/11/2017                                              migration deaths. Rules 401, 402, 403 – Testimony does not involve filter at issue    fully stated herein. Bard chose to market the Eclipse filter using the 510(k) process
                                                                       and/or failure mode at issue; Irrelevant and any probative value outweighed by        which relied upon the Recovery, G2, and G2X filters as predicate devices. All G2
                                                                       prejudicial effect, particularly with Plaintiff s punitive damages claim dismissed.   filter platform filters, including the Eclipse trace their design history to the
                                                                       This case does not involve the Recovery filter and/or death. This testimony is        Recovery filter and the defects in the Eclipse design only can be understood only
                                                                       irrelevant and overly prejudicial, particularly with plaintiff's punitive damages     in the context of the entire filter-line development. Testimony regarding the
                                                                       claim dismissed.                                                                      Recovery, G2, and G2X filters complications, testing and design is relevant and is
                                                                                                                                                             not outweighed by any unfair prejudice. Judge Campbell agreed with this position
                                                                                                                                                             in Jones v. Bard. [MDL Order No. 10819]. All failures experienced by the predicate
                                                                                                                                                             filters are relevant to the assessment of the defects in the design of the filter and
                                                                                                                                                                                                                                                         Page 85 of 288




                                                                                                                                                             warnings given about the filter and whether Bard acted with reasonable care. Mr.
                                                                                                                                                             Peterson experienced migration, perforation embedment and fracture. A strut
                                                                                                                                                             from the filter remains embedded in his L3 vertebral body. The testimony as to
                                                                                                                                                             how Bard responded to the complications experienced in the predicate devices is
                                                                                                                                                             directly relevant to whether the company acted with reasonable care as the
                                                                                                                                                             Eclipse filter was the result of those decisions and the Defendants' conduct in
                                                                                                                                                             response to those issues. The evidence is relevant the issue of negligence without
                                                                                                                                                             regard to the existence of any punitive damage claim.
Edwards, Bi l 4.11.17 PL                                                                                                                                                                                                                          84
  DESIGNEE      DEPONENT        DESIGNATIONS     RULING     OBJECTION                                                                                RESPONSES TO OBJECTIONS
  DEF COUNTER   Edwards, Bill    102:04-102:22   Sustain    FRE 403 -The proposed testimony is taken out of context and improperly edits the
                04/11/2017                                  question asked. The proposed testimony changes the testimony by altering the
                                                            context and meaning the response. As designated the testimony is unfairly
                                                            prejudicial, misleading and likely to confuse the jury. FRCP 32(6) - If this testimony
                                                            is admitted the Plaintiff contends that in fairness the entire question needs to be
                                                            included from the beginning at 101:15-102:07 to complete the testimony and
                                                            avoid confusion or misleading the jury.

   PL AFFIRM    Edwards, Bill    102:24-103:03   Overrule   Rules 601/602 & 612 Witness does not have personal knowledge of document.                Plaintiff incorporates his running response to objections from above as though
                04/11/2017                                  Witness was shown a document, was not familiar with it and testified that he/she         fully stated herein. This witness was a territory manager who was later promoted
                                                            does not have personal knowledge about it or the circumstances. Rules 601/602 &          to field manager for Bard. As a territory manager and field manager he had
                                                            612. Lacks foundation, witness does not have personal knowledge of subject               responsibility for the direct sales of Bard's IVC filters to implanting physicians
                                                            matter, calls for speculation by the witness. The witness was shown a document           including Dr. Goodman, the physician who placed Mr. Peterson's filter. As a Field
                                                            that he specifically testified he's never seen before and plaintiff has designated       Manager he had the added responsibility of training other territory managers who
                                                            portions of his testimony about that. See 99:20-99:24.                                   sold Bard products including the IVC filters. As a sales representative directly
                                                                                                                                                     responsible for selling the IVC filters to doctors and as a filed manager responsible
                                                                                                                                                     for training other sales representative, what the witness knew about the IVC
                                                                                                                                                     filters, what Bard told him about the IVC falters and what Bard did not tell him
                                                                                                                                                     about the IVC filters is relevant to Bard's obligation to exercise reasonable care
                                                                                                                                                     and whether Bard provided proper warnings regarding the IVC filters. The witness
                                                                                                                                                     was asked whether he told physicians the G2 had more complications that the
                                                                                                                                                     Simon Nitinol Filter. That does not call for speculation.

                Edwards, Bill    103:06-103:20   Sustain    Rules 601/602 & 612 Witness does not have personal knowledge of document.                Plaintiff incorporates his running response to objections from above as though
                                                                                                                                                                                                                                             Case 3:19-cv-01701-MO




   PL AFFIRM
                04/11/2017                                  Witness was shown a document, was not familiar with it and testified that he/she         fully stated herein. This witness was a territory manager who was later promoted
                                                            does not have personal knowledge about it or the circumstances. Rules 601/602 &          to field manager for Bard. As a territory manager and field manager he had
                                                            612. Lacks foundation, witness does not have personal knowledge of subject               responsibility for the direct sales of Bard's IVC filters to implanting physicians
                                                            matter, calls for speculation by the witness. The witness was shown a document           including Dr. Goodman, the physician who placed Mr. Peterson's filter. As a Field
                                                            that he specifically testified he's never seen before and plaintiff has designated       Manager he had the added responsibility of training other territory managers who
                                                            portions of his testimony about that. See 99:20-99:24. Additionally, lines 103:23-       sold Bard products including the IVC filters. As a sales representative directly
                                                            24 are a portion of a question and the testimony is nonsensical as designated.           responsible for selling the IVC filters to doctors and as a filed manager responsible
                                                                                                                                                     for training other sales representative, what the witness knew about the IVC
                                                                                                                                                     filters, what Bard told him about the IVC falters and what Bard did not tell him
                                                                                                                                                     about the IVC filters is relevant to Bard's obligation to exercise reasonable care
                                                                                                                                                     and whether Bard provided proper warnings regarding the IVC filters. The witness
                                                                                                                                                                                                                                             Document 181




                                                                                                                                                     was asked whether he discussed with physicians that the G2 had more
                                                                                                                                                     complications that the Simon Nitinol Filter. That does not call for speculation.

  DEF COUNTER   Edwards, Bill    103:12-103:18   Sustain    FRE: 403 -Plaintiff objects to all cumulative testimony which repeats testimony
                04/11/2017                                  designated and offered by Plaintiff during his direct examination. The probative
                                                            value of such a duplicate presentation of testimony, if any, is substantially
                                                            outweighed by undue delay, wasting of time and/or needlessly presenting
                                                            cumulative evidence. The Plaintiff has introduced this question and the answer in
                                                            his direct. With this designation the Defendant attempts to "borrow" the question
                                                            from page 103 and graft it to a separate question and answer given on page 105.
                                                            The result is the answer to 103:13-103:18 is not included and the Defense seeks to
                                                                                                                                                                                                                                             Filed 05/03/21




                                                            create new testimony which was not obtained during the deposition and was not
                                                            subject to any possible objection or cross examination. As designated the
                                                            testimony is unfairly prejudicial, misleading and likely to confuse the jury.


   PL AFFIRM    Edwards, Bill    104:08-105:09
                04/11/2017
  DEF COUNTER   Edwards, Bill    105:10–106 03   Overrule   FRE 403 - The answer to 105:21-106: 03 found at 106:06-106:11 is nonresponsive,
                04/11/2017                                  self serving and is unfairly prejudicial. The question specific as to whether the
                                                            sales representative discussed complication rates other G2 or Recovery filter with
                                                            implanting physician and does not ask about "the class of filters".

  DEF COUNTER   Edwards, Bill    106:06–106:11   Overrule   FRE 403 - The answer to 105:21-106: 03 found at 106:06-106:11 is nonresponsive,
                                                                                                                                                                                                                                             Page 86 of 288




                04/11/2017                                  self serving and is unfairly prejudicial. The question specific as to whether the
                                                            sales representative discussed complication rates other G2 or Recovery filter with
                                                            implanting physician and does not ask about "the class of filters".

  DEF COUNTER   Edwards, Bill    107:10–107:14
                04/11/2017
  DEF COUNTER   Edwards, Bill    107:17–107:22
                04/11/2017
  DEF COUNTER   Edwards, Bill    108:01–108 07
                04/11/2017
Edwards, Bi l 4 11 17 PL                                                                                                                                                                                                               85
  DESIGNEE      DEPONENT        DESIGNATIONS     RULING     OBJECTION                                                                             RESPONSES TO OBJECTIONS
   PL AFFIRM    Edwards, Bill    108:08-108:15
                04/11/2017
   PL AFFIRM    Edwards, Bill    109:02-109:15
                04/11/2017
   PL AFFIRM    Edwards, Bill    109:22-110:03
                04/11/2017
   PL AFFIRM    Edwards, Bill    110:13-110:16   Overrule   Rules 601/602 & 612 Witness does not have personal knowledge of document.             Plaintiff incorporates his running response to objections from above as though
                04/11/2017                                  Witness was shown a document, was not familiar with it and testified that he/she      fully stated herein. This question and answer do not relate to any document and
                                                            does not have personal knowledge about it or the circumstances. Rules 601/602 &       just asks the witness if he knows who another Bard employee is. It does not lack a
                                                            612. Lacks foundation, witness does not have personal knowledge of subject            proper foundation or call for speculation.
                                                            matter, calls for speculation by the witness. The witness is being asked to provide
                                                            testimony regarding a document he specifically testifies that he has never seen
                                                            before (111:2-3)
   PL AFFIRM    Edwards, Bill    110:21-111:10   Overrule   Rules 601/602 & 612 Witness does not have personal knowledge of document.             Plaintiff incorporates his running response to objections from above as though
                04/11/2017                                  Witness was shown a document, was not familiar with it and testified that he/she      fully stated herein. This witness was a territory manager who was later promoted
                                                            does not have personal knowledge about it or the circumstances. Rules 601/602 &       to field manager for Bard. As a territory manager and field manager he had
                                                            612. Lacks foundation, witness does not have personal knowledge of subject            responsibility for the direct sales of Bard's IVC filters to implanting physicians
                                                            matter, calls for speculation by the witness. The witness is being asked to provide   including Dr. Goodman, the physician who placed Mr. Peterson's filter. As a Field
                                                            testimony regarding a document he specifically testifies that he has never seen       Manager he had the added responsibility of training other territory managers who
                                                            before (111:2-3).                                                                     sold Bard products including the IVC filters. As a sales representative directly
                                                                                                                                                  responsible for selling the IVC filters to doctors and as a filed manager responsible
                                                                                                                                                  for training other sales representative, what the witness knew about the IVC
                                                                                                                                                  filters, what Bard told him about the IVC falters and what Bard did not tell him
                                                                                                                                                  about the IVC filters is relevant to Bard's obligation to exercise reasonable care
                                                                                                                                                                                                                                          Case 3:19-cv-01701-MO




                                                                                                                                                  and whether Bard provided proper warnings regarding the IVC filters. The witness
                                                                                                                                                  was asked what Bard told him. That does not call for speculation.

   PL AFFIRM    Edwards, Bill    111:24-112:18   Overrule   Rules 601/602 & 612 Witness does not have personal knowledge of document.             Plaintiff incorporates his running response to objections from above as though
                04/11/2017                                  Witness was shown a document, was not familiar with it and testified that he/she      fully stated herein. This witness was a territory manager who was later promoted
                                                            does not have personal knowledge about it or the circumstances. Rules 601/602 &       to field manager for Bard. As a territory manager and field manager he had
                                                            612. Lacks foundation, witness does not have personal knowledge of subject            responsibility for the direct sales of Bard's IVC filters to implanting physicians
                                                            matter, calls for speculation by the witness. The witness is being asked to provide   including Dr. Goodman, the physician who placed Mr. Peterson's filter. As a Field
                                                            testimony regarding a document he specifically testifies that he has never seen       Manager he had the added responsibility of training other territory managers who
                                                            before (111:2-3).                                                                     sold Bard products including the IVC filters. As a sales representative directly
                                                                                                                                                  responsible for selling the IVC filters to doctors and as a filed manager responsible
                                                                                                                                                                                                                                          Document 181




                                                                                                                                                  for training other sales representative, what the witness knew about the IVC
                                                                                                                                                  filters, what Bard told him about the IVC falters and what Bard did not tell him
                                                                                                                                                  about the IVC filters is relevant to Bard's obligation to exercise reasonable care
                                                                                                                                                  and whether Bard provided proper warnings regarding the IVC filters. The witness
                                                                                                                                                  was asked what Bard told him. That does not call for speculation.

   PL AFFIRM    Edwards, Bill    112:21-113:03   Overrule   Rules 601/602 & 612 Witness does not have personal knowledge of document.             Plaintiff incorporates his running response to objections from above as though
                04/11/2017                                  Witness was shown a document, was not familiar with it and testified that he/she      fully stated herein. This witness was a territory manager who was later promoted
                                                            does not have personal knowledge about it or the circumstances. Rules 601/602 &       to field manager for Bard. As a territory manager and field manager he had
                                                            612. Lacks foundation, witness does not have personal knowledge of subject            responsibility for the direct sales of Bard's IVC filters to implanting physicians
                                                            matter, calls for speculation by the witness. The witness is being asked to provide   including Dr. Goodman, the physician who placed Mr. Peterson's filter. As a Field
                                                                                                                                                                                                                                          Filed 05/03/21




                                                            testimony regarding a document he specifically testifies that he has never seen       Manager he had the added responsibility of training other territory managers who
                                                            before (111:2-3).                                                                     sold Bard products including the IVC filters. As a sales representative directly
                                                                                                                                                  responsible for selling the IVC filters to doctors and as a filed manager responsible
                                                                                                                                                  for training other sales representative, what the witness knew about the IVC
                                                                                                                                                  filters, what Bard told him about the IVC falters and what Bard did not tell him
                                                                                                                                                  about the IVC filters is relevant to Bard's obligation to exercise reasonable care
                                                                                                                                                  and whether Bard provided proper warnings regarding the IVC filters. The witness
                                                                                                                                                  was asked what Bard told him. That does not call for speculation.

  DEF COUNTER   Edwards, Bill    125:10–125:19   Sustain    FRE 401,402,403, 602, 701, 702, 802 & 805 - 125:10-126:14 - The witness'
                04/11/2017                                  testimony lacks a proper foundation and is speculation by the witness. He does
                                                            not know if doctors or hospitals access the MAUDE data base, he doe snot know
                                                                                                                                                                                                                                          Page 87 of 288




                                                            what conversations they have with colleagues of what representative so "different
                                                            companies" tell them. The witness admits he "cannot speak to" their decision
                                                            making process. The assertions "about conversations physicians or hospital staff
                                                            may have with other is hearsay and hearsay within hearsay. The testimony is not
                                                            reliable, it is unfairly prejudicial, confusing and misleading.




Edwards, Bill 4.11.17 PL                                                                                                                                                                                                            86
  DESIGNEE      DEPONENT           DESIGNATIONS             RULING     OBJECTION                                                                            RESPONSES TO OBJECTIONS
  DEF COUNTER   Edwards, Bill        125:22–126:14          Sustain    FRE 401,402,403, 602, 701, 702, 802 & 805- 125:10-126:14 - The witness'
                04/11/2017                                             testimony lacks a proper foundation and is speculation by the witness. He does
                                                                       not know if doctors or hospitals access the MAUDE data base, he doe snot know
                                                                       what conversations they have with colleagues of what representative so "different
                                                                       companies" tell them. The witness admits he "cannot speak to" their decision
                                                                       making process. The assertions "about conversations physicians or hospital staff
                                                                       may have with other is hearsay and hearsay within hearsay. The testimony is not
                                                                       reliable, it is unfairly prejudicial, confusing and misleading.

   PL AFFIRM    Edwards, Bill        126:15-127:10
                04/11/2017
   PL AFFIRM    Edwards, Bill        127:13-128:09
                04/11/2017
   PL AFFIRM    Edwards, Bill        128:12-128:14
                04/11/2017
   PL AFFIRM    Edwards, Bill         140:18-140:24
                04/11/2017      Starting with "Would you"

   PL AFFIRM    Edwards, Bill        141:03-141:07
                04/11/2017
  DEF COUNTER   Edwards, Bill        141:08-141:13
                04/11/2017
  DEF COUNTER   Edwards, Bill        141:16-141:20
                04/11/2017
   PL AFFIRM    Edwards, Bill        145:11-147:03
                                                                                                                                                                                           Case 3:19-cv-01701-MO




                04/11/2017
   PL AFFIRM    Edwards, Bill        147:06-147:09
                04/11/2017
  DEF COUNTER   Edwards, Bill        172:17–173 01          Overrule   FRE 403 - The answer to the question at 172:17-173:01 is nonresponsive, self
                04/11/2017                                             serving and is unfairly prejudicial. The question was specific as to what
                                                                       conversations the witness had with implanting physician or staff at the facility
                                                                       where the filter was placed not for an explanation what he viewed his job
                                                                       responsibilities to be or how he believes doctors derive their decisions. FRE
                                                                       401,402,403, 602, 701, 702, 802 & 805- 125:10-126:14 - The witness' testimony
                                                                       lacks a proper foundation and is speculation by the witness. He does not know
                                                                       "what doctors pick-up" etc., The witness previously testified he "cannot speak to"
                                                                                                                                                                                           Document 181




                                                                       their decision making process. The testimony contains hearsay and hearsay within
                                                                       hearsay. The testimony is not reliable, it is unfairly prejudicial, confusing and
                                                                       misleading.
  DEF COUNTER   Edwards, Bill        173:04–173:12          Overrule   FRE 403 - The answer to the question at 172:17-173:01 is nonresponsive, self
                04/11/2017                                             serving and is unfairly prejudicial. The question was specific as to what
                                                                       conversations the witness had with implanting physician or staff at the facility
                                                                       where the filter was placed not for an explanation what he viewed his job
                                                                       responsibilities to be or how he believes doctors derive their decisions. FRE
                                                                       401,402,403, 602, 701, 702, 802 & 805- 125:10-126:14 - The witness' testimony
                                                                       lacks a proper foundation and is speculation by the witness. He does not know
                                                                       "what doctors pick-up" etc., The witness previously testified he "cannot speak to"
                                                                                                                                                                                           Filed 05/03/21




                                                                       their decision making process. The testimony contains hearsay and hearsay within
                                                                       hearsay. The testimony is not reliable, it is unfairly prejudicial, confusing and
                                                                       misleading.
   PL AFFIRM    Edwards, Bill        173:17-174:02
                04/11/2017
   PL AFFIRM    Edwards, Bill        174:05-174:06
                04/11/2017
                                                                                                                                                                                           Page 88 of 288




Edwards, Bill 4.11.17 PL                                                                                                                                                              87
  DESIGNEE     DEPONENT        DESIGNATIONS     RULING     OBJECTION                                                                        RESPONSES TO OBJECTIONS
  DEF AFFIRM   Edwards, Bill      7:18-7:20
               04/11/2017
  DEF AFFIRM   Edwards, Bill     20:01-21:12
               04/11/2017
  DEF AFFIRM   Edwards, Bill     21:24-22:13
               04/11/2017
  DEF AFFIRM   Edwards, Bill     23:12-23:18
               04/11/2017
  DEF AFFIRM   Edwards, Bill     37:19-38:02    Overrule   Relevance questions/testimony relating to FDA 510k approval are not relevant as Defendant incorporates its Response to Plaintiff's Motion in Limine.
               04/11/2017                                  510k clearance is not a determination of safety or effectiveness. Further, evidence
                                                           or reference to 510k approval could mislead and confuse the jury. Plaintiff
                                                           incorporates his Motion in Limine on the issue.

  DEF AFFIRM   Edwards, Bill     38:05-38:16    Overrule   Relevance questions/testimony relating to FDA 510k approval are not relevant as Defendant incorporates its Response to Plaintiff's Motion in Limine.
               04/11/2017                                  510k clearance is not a determination of safety or effectiveness. Further, evidence
                                                           or reference to 510k approval could mislead and confuse the jury. Plaintiff
                                                           incorporates his Motion in Limine on the issue.

  DEF AFFIRM   Edwards, Bill     38:19-39:05    Overrule   Relevance questions/testimony relating to FDA 510k approval are not relevant as Defendant incorporates its Response to Plaintiff's Motion in Limine.
               04/11/2017                                  510k clearance is not a determination of safety or effectiveness. Further, evidence
                                                           or reference to 510k approval could mislead and confuse the jury. Plaintiff
                                                           incorporates his Motion in Limine on the issue.

  DEF AFFIRM   Edwards, Bill    104:08-105:20
                                                                                                                                                                                                                       Case 3:19-cv-01701-MO




               04/11/2017
  DEF AFFIRM   Edwards, Bill    106:19-107:01
               04/11/2017
  DEF AFFIRM   Edwards, Bill    107:04-107:09
               04/11/2017
  DEF AFFIRM   Edwards, Bill    107:18-107:22
               04/11/2017
  DEF AFFIRM   Edwards, Bill    108:01-108:21
               04/11/2017
                                                                                                                                                                                                                       Document 181
                                                                                                                                                                                                                       Filed 05/03/21
                                                                                                                                                                                                                       Page 89 of 288




Edwards, Bill 4.11.17 DEF                                                                                                                                                                                         88
  DESIGNEE     DEPONENT           DESIGNATIONS              RULING     OBJECTION                                                                                 RESPONSES TO OBJECTIONS
 DEF BLANKET                                                           Bard objects to this testimony in its entirety. Ms Edwards left Bard 7 years before
  OBJECTION                                                            the Eclipse filter at issue in this case was implanted and her testimony relates to
                                                                       regulatory submissions regarding the Recovery filter.
  PL AFFIRM    Edwards, Mary           7:03-7:05
                01/20/2014
  PL AFFIRM    Edwards, Mary         22:11-22:14
                01/20/2014
  PL AFFIRM    Edwards, Mary         23:03-23:04
                01/20/2014
  PL AFFIRM    Edwards, Mary             23:07
                01/20/2014
  PL AFFIRM    Edwards, Mary         26:17-26:19
                01/20/2014
  PL AFFIRM    Edwards, Mary         32:08-32:22
                01/20/2014
  PL AFFIRM    Edwards, Mary         34:12-34:20
                01/20/2014
  PL AFFIRM    Edwards, Mary         35:09-35:14
                01/20/2014
  PL AFFIRM    Edwards, Mary             35:20
                01/20/2014
  PL AFFIRM    Edwards, Mary         36:10-36:14
                01/20/2014
  PL AFFIRM    Edwards, Mary         38:04-38:21            Overrule   Rules 401, 402, 403. Testimony relates to irrelevant and prejudicial evidence             Fracture, migration, perforation and death are risks involved in the use of the
                01/20/2014                                             regarding Bard s conduct and efforts in development of the Recovery Filter (which         Recovery and Eclipse filters and are relevant to whether there is a design defect.
                                                                                                                                                                                                                                                           Case 3:19-cv-01701-MO




                                                                       is not at issue); Irrelevant and any probative value outweighed by prejudicial            Fracture, migration, perforation and death are also dangers of the Eclipse filter
                                                                       effect, particularly with Plaintiff s punitive damages claim dismissed. Rules             that were known to Bard, and the risk of fracture, migration and death associated
                                                                       601/602 & 612. Lacks foundation, witness does not have personal knowledge of              with the filters rendered the Eclipse and are relevant to each of Plaintiff's claim.
                                                                       subject matter, calls for speculation by the witness. see 38:22-39:2. This testimony      The Eclipse is essentially the Eclipse design. Bard's entire case rests upon the idea
                                                                       relates to a witness that left Bard 7 years before the plaintiff's filter was implanted   that the filter was cleared by the FDA. The only Bard filter that was cleared, went
                                                                       and a regulatory submission related to the Recovery filter, which is not at issue in      through the 510(k) process that was pushed through by Susan Alpert, whom Bard
                                                                       this case. This testimony has no relevance to the facts of this case, particularly        hired after she left the FDA having been in charge of the medical device section.
                                                                       given that plaintiff's punitive damages claim has been dismissed.                         Everything that happened to the filter from the recovery to the Eclipse is relevant
                                                                                                                                                                 in this case because each filter is essentially the same with minor modifications.


 DEF COUNTER   Edwards, Mary         38:22-39:02
                                                                                                                                                                                                                                                           Document 181




                01/20/2014       subject to objection
  PL AFFIRM    Edwards, Mary         46:13-46:18
                01/20/2014
  PL AFFIRM    Edwards, Mary         58:03-58:08            Sustain    Even with death redacted this testimony is not relevant to the issue or filter in this    Fracture, migration, perforation and death are risks involved in the use of the
                01/20/2014      Redact "causing death"                 case. Rules 401, 402, 403 – Testimony does not involve filter at issue and/or             Recovery and Eclipse filters and are relevant to whether there is a design defect.
                                        (58 5)                         failure mode at issue; Irrelevant and any probative value outweighed by                   Fracture, migration, perforation and death are also dangers of the Eclipse filter
                                                                       prejudicial effect, particularly with Plaintiff s punitive damages claim dismissed.       that were known to Bard, and the risk of fracture, migration and death associated
                                                                       The Recovery filter is not at issue in this case. This testimony is irrelevant,           with the filters rendered the Eclipse and are relevant to each of Plaintiff's claim.
                                                                       confusing, and overly prejudicial, particularly with plaintiff's punitive damages         Bard's entire case rests upon the idea that the filter was cleared by the FDA. The
                                                                       claim dismissed.                                                                          only Bard filter that was cleared, went through the 510(k) process that was
                                                                                                                                                                 pushed through by Susan Alpert, whom Bard hired after she left the FDA having
                                                                                                                                                                                                                                                           Filed 05/03/21




                                                                                                                                                                 been in charge of the medical device section. Everything that happened to the
                                                                                                                                                                 filter from the recovery to the Eclipse is relevant in this case because each filter is
                                                                                                                                                                 essentially the same with minor modifications.
 DEF COUNTER   Edwards, Mary          58:11-58:13
                01/20/2014        subject to objection
                                 Delete "another death
                               from" on lines 11 and 12.
                               On line 13 stop after clot

 DEF COUNTER   Edwards, Mary         58:17-58:24
                01/20/2014       subject to objection
                                                                                                                                                                                                                                                           Page 90 of 288




Edwards, Mary 1.20.14                                                                                                                                                                                                                                89
  DESIGNEE     DEPONENT        DESIGNATIONS           RULING     OBJECTION                                                                                  RESPONSES TO OBJECTIONS
  PL AFFIRM    Edwards, Mary       59:24-60:06        Overrule   Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure            Fracture, migration, perforation and death are risks involved in the use of the
                01/20/2014                                       mode at issue; Irrelevant and any probative value outweighed by prejudicial                Recovery and Eclipse filters and are relevant to whether there is a design defect.
                                                                 effect, particularly with Plaintiff s punitive damages claim dismissed. The Recovery       Fracture, migration, perforation and death are also dangers of the Eclipse filter
                                                                 filter is not at issue in this case. This testimony is irrelevant, confusing, and overly   that were known to Bard, and the risk of fracture, migration and death associated
                                                                 prejudicial, particularly with plaintiff's punitive damages claim dismissed.               with the filters rendered the Eclipse and are relevant to each of Plaintiff's claim.
                                                                                                                                                            The Eclipse is essentially a Eclipse design. Bard's entire case rests upon the idea
                                                                                                                                                            that the filter was cleared by the FDA. The only Bard filter that was cleared, went
                                                                                                                                                            through the 510(k) process that was pushed through by Susan Alpert, whom Bard
                                                                                                                                                            hired after she left the FDA having been in charge of the medical device section.
                                                                                                                                                            Everything that happened to the filter from the recovery to the Eclipse is relevant
                                                                                                                                                            in this case because each filter is essentially the same with minor modifications.


 DEF COUNTER   Edwards, Mary       60:07-60:17
                01/20/2014     subject to objection
 DEF COUNTER   Edwards, Mary       69:09-69:15
                01/20/2014     subject to objection
 DEF COUNTER   Edwards, Mary          69:17
                01/20/2014     subject to objection
 DEF COUNTER   Edwards, Mary       69:19-69:23
                01/20/2014     subject to objection
  PL AFFIRM    Edwards, Mary       69:24-70:06
                01/20/2014
 DEF COUNTER   Edwards, Mary       70:07-71:03
                                                                                                                                                                                                                                                   Case 3:19-cv-01701-MO




                01/20/2014     subject to objection
  PL AFFIRM    Edwards, Mary       71:21-71:25
                01/20/2014
 DEF COUNTER   Edwards, Mary      72:15–73:13
                01/20/2014     subject to objection
  PL AFFIRM    Edwards, Mary       73:14-73:23
                01/20/2014
  PL AFFIRM    Edwards, Mary       74:02-74:08
                01/20/2014
 DEF COUNTER   Edwards, Mary       74:09-74:12
                01/20/2014     subject to objection
  PL AFFIRM    Edwards, Mary       74:13-74:14
                01/20/2014
                                                                                                                                                                                                                                                   Document 181




 DEF COUNTER   Edwards, Mary       77:09-77:19
                01/20/2014     subject to objection
  PL AFFIRM    Edwards, Mary       77:20-77:23        Sustain    Rules 601/602 & 612. Lacks foundation, witness does not have personal                      Fracture, migration, perforation and death are risks involved in the use of the
                01/20/2014                                       knowledge of subject matter, calls for speculation by the witness. See 77:9-16. The        Recovery and Eclipse filters and are relevant to whether there is a design defect.
                                                                 witness is being asked about facts and circumstances about which she has no                Fracture, migration, perforation and death are also dangers of the Eclipse filter
                                                                 personal knowledge. Rules 401, 402, 403 – Testimony does not involve filter at             that were known to Bard, and the risk of fracture, migration and death associated
                                                                 issue and/or failure mode at issue; Irrelevant and any probative value outweighed          with the filters rendered the Eclipse and are relevant to each of Plaintiff's claim.
                                                                 by prejudicial effect, particularly with Plaintiff s punitive damages claim dismissed.     The Eclipse is essentially a Eclipse design. Bard's entire case rests upon the idea
                                                                                                                                                            that the filter was cleared by the FDA. The only Bard filter that was cleared, went
                                                                                                                                                            through the 510(k) process that was pushed through by Susan Alpert, whom Bard
                                                                                                                                                            hired after she left the FDA having been in charge of the medical device section.
                                                                                                                                                                                                                                                   Filed 05/03/21




                                                                                                                                                            Everything that happened to the filter from the recovery to the Eclipse is relevant
                                                                                                                                                            in this case because each filter is essentially the same with minor modifications.


 DEF COUNTER   Edwards, Mary       77:24-78:11
                01/20/2014     subject to objection
  PL AFFIRM    Edwards, Mary       78:12-79:04        Overrule   Rules 601/602 & 612. Lacks foundation, witness does not have personal                      Fracture, migration, perforation and death are risks involved in the use of the
                01/20/2014                                       knowledge of subject matter, calls for speculation by the witness. See 77:9-78:2.          Recovery and Eclipse filters and are relevant to whether there is a design defect.
                                                                 The witness is being asked about facts and circumstances about which she has no            Fracture, migration, perforation and death are also dangers of the Eclipse filter
                                                                 personal knowledge. Rules 401, 402, 403 – Testimony does not involve filter at             that were known to Bard, and the risk of fracture, migration and death associated
                                                                 issue and/or failure mode at issue; Irrelevant and any probative value outweighed          with the filters rendered the Eclipse and are relevant to each of Plaintiff's claim.
                                                                 by prejudicial effect, particularly with Plaintiff s punitive damages claim dismissed.     The Eclipse is essentially a Eclipse design. Bard's entire case rests upon the idea
                                                                                                                                                            that the filter was cleared by the FDA. The only Bard filter that was cleared, went
                                                                                                                                                                                                                                                   Page 91 of 288




                                                                                                                                                            through the 510(k) process that was pushed through by Susan Alpert, whom Bard
                                                                                                                                                            hired after she left the FDA having been in charge of the medical device section.
                                                                                                                                                            Everything that happened to the filter from the recovery to the Eclipse is relevant
                                                                                                                                                            in this case because each filter is essentially the same with minor modifications.


  PL AFFIRM    Edwards, Mary       80:04-80:08
                01/20/2014
 DEF COUNTER   Edwards, Mary       80:09-80:19
                0 /20/2014
Edwards, Mary 1 20 14          subject to objection                                                                                                                                                                                           90
  DESIGNEE     DEPONENT        DESIGNATIONS           RULING     OBJECTION                                                                                  RESPONSES TO OBJECTIONS
  PL AFFIRM    Edwards, Mary       80:20-80:22        Sustain    Improper designation. Plaintiff has designated an answer but not a question.
                01/20/2014
  PL AFFIRM    Edwards, Mary       98:24-99:03
                01/20/2014
 DEF COUNTER   Edwards, Mary       99:04-99:15        Sustain    99:12-15 non-responsive
                01/20/2014     subject to objection
  PL AFFIRM    Edwards, Mary      99:17-100:01
                01/20/2014
 DEF COUNTER   Edwards, Mary     100:02-100:06
                01/20/2014     subject to objection
  PL AFFIRM    Edwards, Mary     118:15-118:23
                01/20/2014
  PL AFFIRM    Edwards, Mary     119:04-119 06
                01/20/2014
  PL AFFIRM    Edwards, Mary     156:16-156:21        Sustain    Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure            Fracture, migration, perforation and death are risks involved in the use of the
                01/20/2014                                       mode at issue; Irrelevant and any probative value outweighed by prejudicial                Recovery and Eclipse filters and are relevant to whether there is a design defect.
                                                                 effect, particularly with Plaintiff s punitive damages claim dismissed. The Recovery       Fracture, migration, perforation and death are also dangers of the Eclipse filter
                                                                 filter is not at issue in this case. This testimony is irrelevant, confusing, and overly   that were known to Bard, and the risk of fracture, migration and death associated
                                                                 prejudicial, particularly with plaintiff's punitive damages claim dismissed. Rules         with the filters rendered the Eclipse and are relevant to each of Plaintiff's claim.
                                                                 401, 402 & 403-Irrelevant and Unfairly Prejudicial. Testimony relates to Bard's            Bard's entire case rests upon the idea that the filter was cleared by the FDA. The
                                                                 financial information, which is irrelevant, particularly with Plaintiff s punitive         only Bard filter that was cleared, went through the 510(k) process that was
                                                                 damages claim dismissed.                                                                   pushed through by Susan Alpert, whom Bard hired after she left the FDA having
                                                                                                                                                            been in charge of the medical device section. Everything that happened to the
                                                                                                                                                            filter from the recovery to the Eclipse is relevant in this case because each filter is
                                                                                                                                                                                                                                                      Case 3:19-cv-01701-MO




                                                                                                                                                            essentially the same with minor modifications.
  PL AFFIRM    Edwards, Mary         156:24           Sustain    Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure            Fracture, migration, perforation and death are risks involved in the use of the
                01/20/2014                                       mode at issue; Irrelevant and any probative value outweighed by prejudicial                Recovery and Eclipse filters and are relevant to whether there is a design defect.
                                                                 effect, particularly with Plaintiff s punitive damages claim dismissed. The Recovery       Fracture, migration, perforation and death are also dangers of the Eclipse filter
                                                                 filter is not at issue in this case. This testimony is irrelevant, confusing, and overly   that were known to Bard, and the risk of fracture, migration and death associated
                                                                 prejudicial, particularly with plaintiff's punitive damages claim dismissed. Rules         with the filters rendered the Eclipse and are relevant to each of Plaintiff's claim.
                                                                 401, 402 & 403-Irrelevant and Unfairly Prejudicial. Testimony relates to Bard's            Bard's entire case rests upon the idea that the filter was cleared by the FDA. The
                                                                 financial information, which is irrelevant, particularly with Plaintiff s punitive         only Bard filter that was cleared, went through the 510(k) process that was
                                                                 damages claim dismissed.                                                                   pushed through by Susan Alpert, whom Bard hired after she left the FDA having
                                                                                                                                                            been in charge of the medical device section. Everything that happened to the
                                                                                                                                                            filter from the recovery to the Eclipse is relevant in this case because each filter is
                                                                                                                                                                                                                                                      Document 181




                                                                                                                                                            essentially the same with minor modifications.
  PL AFFIRM    Edwards, Mary     157:01-157:07        Sustain    Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure            Fracture, migration, perforation and death are risks involved in the use of the
                01/20/2014                                       mode at issue; Irrelevant and any probative value outweighed by prejudicial                Recovery and Eclipse filters and are relevant to whether there is a design defect.
                                                                 effect, particularly with Plaintiff s punitive damages claim dismissed. The Recovery       Fracture, migration, perforation and death are also dangers of the Eclipse filter
                                                                 filter is not at issue in this case. This testimony is irrelevant, confusing, and overly   that were known to Bard, and the risk of fracture, migration and death associated
                                                                 prejudicial, particularly with plaintiff's punitive damages claim dismissed. Rules         with the filters rendered the Eclipse and are relevant to each of Plaintiff's claim.
                                                                 401, 402 & 403-Irrelevant and Unfairly Prejudicial. Testimony relates to Bard's            Bard's entire case rests upon the idea that the filter was cleared by the FDA. The
                                                                 financial information, which is irrelevant, particularly with Plaintiff s punitive         only Bard filter that was cleared, went through the 510(k) process that was
                                                                 damages claim dismissed. Rules 401, 402 & 403. Irrelevant and Unfairly                     pushed through by Susan Alpert, whom Bard hired after she left the FDA having
                                                                 prejudicial.                                                                               been in charge of the medical device section. Everything that happened to the
                                                                                                                                                            filter from the recovery to the Eclipse is relevant in this case because each filter is
                                                                                                                                                                                                                                                      Filed 05/03/21




                                                                                                                                                            essentially the same with minor modifications.
  PL AFFIRM    Edwards, Mary     157:09-157:11        Sustain    Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure            Fracture, migration, perforation and death are risks involved in the use of the
                01/20/2014                                       mode at issue; Irrelevant and any probative value outweighed by prejudicial                Recovery and Eclipse filters and are relevant to whether there is a design defect.
                                                                 effect, particularly with Plaintiff s punitive damages claim dismissed. The Recovery       Fracture, migration, perforation and death are also dangers of the Eclipse filter
                                                                 filter is not at issue in this case. This testimony is irrelevant, confusing, and overly   that were known to Bard, and the risk of fracture, migration and death associated
                                                                 prejudicial, particularly with plaintiff's punitive damages claim dismissed. Rules         with the filters rendered the Eclipse and are relevant to each of Plaintiff's claim.
                                                                 401, 402 & 403-Irrelevant and Unfairly Prejudicial. Testimony relates to Bard's            Bard's entire case rests upon the idea that the filter was cleared by the FDA. The
                                                                 financial information, which is irrelevant, particularly with Plaintiff s punitive         only Bard filter that was cleared, went through the 510(k) process that was
                                                                 damages claim dismissed. Rules 401, 402 & 403. Irrelevant and Unfairly                     pushed through by Susan Alpert, whom Bard hired after she left the FDA having
                                                                 prejudicial.                                                                               been in charge of the medical device section. Everything that happened to the
                                                                                                                                                            filter from the recovery to the Eclipse is relevant in this case because each filter is
                                                                                                                                                            essentially the same with minor modifications.
                                                                                                                                                                                                                                                      Page 92 of 288




  PL AFFIRM    Edwards, Mary     187:22-188 03
                01/20/2014
 DEF COUNTER   Edwards, Mary     188:04-188:08        Overrule   Rule 602 - calls for speculation
                01/20/2014     subject to objection




Edwards, Mary 1.20.14                                                                                                                                                                                                                           91
  DESIGNEE     DEPONENT            DESIGNATIONS              RULING     OBJECTION                                                                                  RESPONSES TO OBJECTIONS
  PL AFFIRM    Edwards, Mary         193:08-193:13           Overrule   This testimony relates to cephalad migration ofhte Recovery filter. Rules 401, 402,        Fracture, migration, perforation and death are risks involved in the use of the
                01/20/2014                                              403 – Testimony does not involve filter at issue and/or failure mode at issue;             Recovery and Eclipse filters and are relevant to whether there is a design defect.
                                                                        Irrelevant and any probative value outweighed by prejudicial effect, particularly          Fracture, migration, perforation and death are also dangers of the Eclipse filter
                                                                        with Plaintiff s punitive damages claim dismissed. The Recovery filter is not at           that were known to Bard, and the risk of fracture, migration and death associated
                                                                        issue in this case. This testimony is irrelevant, confusing, and overly prejudicial,       with the filters rendered the Eclipse and are relevant to each of Plaintiff's claim.
                                                                        particularly with plaintiff's punitive damages claim dismissed.                            Bard's entire case rests upon the idea that the filter was cleared by the FDA. The
                                                                                                                                                                   only Bard filter that was cleared, went through the 510(k) process that was
                                                                                                                                                                   pushed through by Susan Alpert, whom Bard hired after she left the FDA having
                                                                                                                                                                   been in charge of the medical device section. Everything that happened to the
                                                                                                                                                                   filter from the recovery to the Eclipse is relevant in this case because each filter is
                                                                                                                                                                   essentially the same with minor modifications.
  PL AFFIRM    Edwards, Mary         197:20-198 01           Overrule   Rules 601/602 & 612 Witness does not have personal knowledge of document                   Fracture, migration, perforation and death are risks involved in the use of the
                01/20/2014                                              Witness was shown a document, was not familiar with it and testified that he/she           Recovery and Eclipse filters and are relevant to whether there is a design defect.
                                                                        does not have personal knowledge about it or the circumstances. Rules 601/602 &            Fracture, migration, perforation and death are also dangers of the Eclipse filter
                                                                        612. Lacks foundation, witness does not have personal knowledge of subject                 that were known to Bard, and the risk of fracture, migration and death associated
                                                                        matter, calls for speculation by the witness. Rules 401, 402, 403 – Testimony does         with the filters rendered the Eclipse and are relevant to each of Plaintiff's claim.
                                                                        not involve filter at issue and/or failure mode at issue; Irrelevant and any               Bard's entire case rests upon the idea that the filter was cleared by the FDA. The
                                                                        probative value outweighed by prejudicial effect, particularly with Plaintiff s            only Bard filter that was cleared, went through the 510(k) process that was
                                                                        punitive damages claim dismissed. The Recovery filter is not at issue in this case.        pushed through by Susan Alpert, whom Bard hired after she left the FDA having
                                                                        This testimony is irrelevant, confusing, and overly prejudicial, particularly with         been in charge of the medical device section. Everything that happened to the
                                                                        plaintiff's punitive damages claim dismissed.                                              filter from the recovery to the Eclipse is relevant in this case because each filter is
                                                                                                                                                                   essentially the same with minor modifications.
                                                                                                                                                                                                                                                             Case 3:19-cv-01701-MO




 DEF COUNTER   Edwards, Mary        199:13-200:01
                01/20/2014        subject to objection
  PL AFFIRM    Edwards, Mary        200:02-200 07            Overrule   Rules 601/602 & 612 Witness does not have personal knowledge of document                   Fracture, migration, perforation and death are risks involved in the use of the
                01/20/2014                                              Witness was shown a document, was not familiar with it and testified that he/she           Recovery and Eclipse filters and are relevant to whether there is a design defect.
                                                                        does not have personal knowledge about it or the circumstances. Rules 601/602 &            Fracture, migration, perforation and death are also dangers of the Eclipse filter
                                                                        612. Lacks foundation, witness does not have personal knowledge of subject                 that were known to Bard, and the risk of fracture, migration and death associated
                                                                        matter, calls for speculation by the witness. See page 199 and prior pages. The            with the filters rendered the Eclipse and are relevant to each of Plaintiff's claim.
                                                                        witness has repeatedly indicated she's not familiar with the document at issue.            Bard's entire case rests upon the idea that the filter was cleared by the FDA. The
                                                                        Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure            only Bard filter that was cleared, went through the 510(k) process that was
                                                                        mode at issue; Irrelevant and any probative value outweighed by prejudicial                pushed through by Susan Alpert, whom Bard hired after she left the FDA having
                                                                        effect, particularly with Plaintiff s punitive damages claim dismissed. The Recovery       been in charge of the medical device section. Everything that happened to the
                                                                        filter is not at issue in this case. This testimony is irrelevant, confusing, and overly   filter from the recovery to the Eclipse is relevant in this case because each filter is
                                                                                                                                                                                                                                                             Document 181




                                                                        prejudicial, particularly with plaintiff's punitive damages claim dismissed.               essentially the same with minor modifications.


  PL AFFIRM    Edwards, Mary         203:13-204:12           Sustain    This designation is nonsensicle as edited and does not relate to issues in this case.      Fracture, migration, perforation and death are risks involved in the use of the
                01/20/2014          Redact "it also is a                Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure            Recovery and Eclipse filters and are relevant to whether there is a design defect.
                               migration associated with a              mode at issue; Irrelevant and any probative value outweighed by prejudicial                Fracture, migration, perforation and death are also dangers of the Eclipse filter
                               death," (203:19-20) & "this              effect, particularly with Plaintiff s punitive damages claim dismissed. The Recovery       that were known to Bard, and the risk of fracture, migration and death associated
                               reported death in" (203:24-              filter is not at issue in this case. This testimony is irrelevant, confusing, and overly   with the filters rendered the Eclipse and are relevant to each of Plaintiff's claim.
                                 25) & "because now we                  prejudicial, particularly with plaintiff's punitive damages claim dismissed.               Bard's entire case rests upon the idea that the filter was cleared by the FDA. The
                                  have a death," (204 8)                                                                                                           only Bard filter that was cleared, went through the 510(k) process that was
                                                                                                                                                                   pushed through by Susan Alpert, whom Bard hired after she left the FDA having
                                                                                                                                                                   been in charge of the medical device section. Everything that happened to the
                                                                                                                                                                                                                                                             Filed 05/03/21




                                                                                                                                                                   filter from the recovery to the Eclipse is relevant in this case because each filter is
                                                                                                                                                                   essentially the same with minor modifications.
 DEF COUNTER   Edwards, Mary        204:18-204:25
                01/20/2014       Subject to objection
                                Redact "deaths and" on
                                        line 22
  PL AFFIRM    Edwards, Mary        206:07-206:19            Overrule   The document discussed violates the Court's Ruling on the MIl regarding Recovery           Fracture, migration, perforation and death are risks involved in the use of the
                01/20/2014                                              migration deaths. Rules 401, 402, 403 – Testimony does not involve filter at issue         Recovery and Eclipse filters and are relevant to whether there is a design defect.
                                                                        and/or failure mode at issue; Irrelevant and any probative value outweighed by             Fracture, migration, perforation and death are also dangers of the Eclipse filter
                                                                        prejudicial effect, particularly with Plaintiff s punitive damages claim dismissed.        that were known to Bard, and the risk of fracture, migration and death associated
                                                                        The Recovery filter is not at issue in this case. This testimony is irrelevant,            with the filters rendered the Eclipse and are relevant to each of Plaintiff's claim.
                                                                        confusing, and overly prejudicial, particularly with plaintiff's punitive damages          Bard's entire case rests upon the idea that the filter was cleared by the FDA. The
                                                                                                                                                                                                                                                             Page 93 of 288




                                                                        claim dismissed.                                                                           only Bard filter that was cleared, went through the 510(k) process that was
                                                                                                                                                                   pushed through by Susan Alpert, whom Bard hired after she left the FDA having
                                                                                                                                                                   been in charge of the medical device section. Everything that happened to the
                                                                                                                                                                   filter from the recovery to the Eclipse is relevant in this case because each filter is
                                                                                                                                                                   essentially the same with minor modifications.
 DEF COUNTER   Edwards, Mary        206:20-207:24
                01/20/2014        subject to objection

Edwards, Mary 1.20.14                                                                                                                                                                                                                                  92
  DESIGNEE     DEPONENT          DESIGNATIONS            RULING     OBJECTION                                                                                  RESPONSES TO OBJECTIONS
 DEF COUNTER   Edwards, Mary       209:15-209:22         Sustain    209:21-22 non-responsive
                01/20/2014      subject to objection
                               delete "and deaths" on
                                       209:17
 DEF COUNTER   Edwards, Mary       209:25-210:10         Sustain    209:21-22 non-responsive
                01/20/2014      subject to objection
 DEF COUNTER   Edwards, Mary       210:14-210:15         Sustain    209:21-22 non-responsive
                01/20/2014      subject to objection
  PL AFFIRM    Edwards, Mary       210:02-210 07         Overrule   This testimony relates to cephalad migrations of the Recovery filter. Rules 401,           Fracture, migration, perforation and death are risks involved in the use of the
                01/20/2014                                          402, 403 – Testimony does not involve filter at issue and/or failure mode at issue;        Recovery and Eclipse filters and are relevant to whether there is a design defect.
                                                                    Irrelevant and any probative value outweighed by prejudicial effect, particularly          Fracture, migration, perforation and death are also dangers of the Eclipse filter
                                                                    with Plaintiff s punitive damages claim dismissed. The Recovery filter is not at           that were known to Bard, and the risk of fracture, migration and death associated
                                                                    issue in this case. This testimony is irrelevant, confusing, and overly prejudicial,       with the filters rendered the Eclipse and are relevant to each of Plaintiff's claim.
                                                                    particularly with plaintiff's punitive damages claim dismissed.                            Bard's entire case rests upon the idea that the filter was cleared by the FDA. The
                                                                                                                                                               only Bard filter that was cleared, went through the 510(k) process that was
                                                                                                                                                               pushed through by Susan Alpert, whom Bard hired after she left the FDA having
                                                                                                                                                               been in charge of the medical device section. Everything that happened to the
                                                                                                                                                               filter from the recovery to the Eclipse is relevant in this case because each filter is
                                                                                                                                                               essentially the same with minor modifications.
  PL AFFIRM    Edwards, Mary        214:14-214:16        Overrule   This testimony relates to cephalad migrations of the Recovery filter. Rules 401,           Fracture, migration, perforation and death are risks involved in the use of the
                01/20/2014     Starting at "How about"              402, 403 – Testimony does not involve filter at issue and/or failure mode at issue;        Recovery and Eclipse filters and are relevant to whether there is a design defect.
                                                                    Irrelevant and any probative value outweighed by prejudicial effect, particularly          Fracture, migration, perforation and death are also dangers of the Eclipse filter
                                                                    with Plaintiff s punitive damages claim dismissed. The Recovery filter is not at           that were known to Bard, and the risk of fracture, migration and death associated
                                                                                                                                                                                                                                                         Case 3:19-cv-01701-MO




                                                                    issue in this case. This testimony is irrelevant, confusing, and overly prejudicial,       with the filters rendered the Eclipse and are relevant to each of Plaintiff's claim.
                                                                    particularly with plaintiff's punitive damages claim dismissed. Plaintiff's counsel's      Bard's entire case rests upon the idea that the filter was cleared by the FDA. The
                                                                    questions related to migration and death, which are not at issue in this case, are         only Bard filter that was cleared, went through the 510(k) process that was
                                                                    overly prejudicial and not relevant, particularly with plaintiff's punitive damages        pushed through by Susan Alpert, whom Bard hired after she left the FDA having
                                                                    claim dismissed.                                                                           been in charge of the medical device section. Everything that happened to the
                                                                                                                                                               filter from the recovery to the Eclipse is relevant in this case because each filter is
                                                                                                                                                               essentially the same with minor modifications.
  PL AFFIRM    Edwards, Mary      214:19-214:25          Overrule   This testimony relates to cephalad migrations of the Recovery filter. Rules 401,           Fracture, migration, perforation and death are risks involved in the use of the
                01/20/2014     Redact "and an infinite              402, 403 – Testimony does not involve filter at issue and/or failure mode at issue;        Recovery and Eclipse filters and are relevant to whether there is a design defect.
                               number more deaths"                  Irrelevant and any probative value outweighed by prejudicial effect, particularly          Fracture, migration, perforation and death are also dangers of the Eclipse filter
                                      (214:24)                      with Plaintiff s punitive damages claim dismissed. The Recovery filter is not at           that were known to Bard, and the risk of fracture, migration and death associated
                                                                                                                                                                                                                                                         Document 181




                                                                    issue in this case. This testimony is irrelevant, confusing, and overly prejudicial,       with the filters rendered the Eclipse and are relevant to each of Plaintiff's claim.
                                                                    particularly with plaintiff's punitive damages claim dismissed. Plaintiff's counsel's      Bard's entire case rests upon the idea that the filter was cleared by the FDA. The
                                                                    questions related to migration and death, which are not at issue in this case, are         only Bard filter that was cleared, went through the 510(k) process that was
                                                                    overly prejudicial and not relevant, particularly with plaintiff's punitive damages        pushed through by Susan Alpert, whom Bard hired after she left the FDA having
                                                                    claim dismissed.                                                                           been in charge of the medical device section. Everything that happened to the
                                                                                                                                                               filter from the recovery to the Eclipse is relevant in this case because each filter is
                                                                                                                                                               essentially the same with minor modifications.
  PL AFFIRM    Edwards, Mary       215:03-215:11
                01/20/2014
 DEF COUNTER   Edwards, Mary      215:12-216:04
                01/20/2014      subject to objection
                                                                                                                                                                                                                                                         Filed 05/03/21




  PL AFFIRM    Edwards, Mary      216:05-216 09          Overrule   Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure            Fracture, migration, perforation and death are risks involved in the use of the
                01/20/2014                                          mode at issue; Irrelevant and any probative value outweighed by prejudicial                Recovery and Eclipse filters and are relevant to whether there is a design defect.
                                                                    effect, particularly with Plaintiff s punitive damages claim dismissed. The Recovery       Fracture, migration, perforation and death are also dangers of the Eclipse filter
                                                                    filter is not at issue in this case. This testimony is irrelevant, confusing, and overly   that were known to Bard, and the risk of fracture, migration and death associated
                                                                    prejudicial, particularly with plaintiff's punitive damages claim dismissed.               with the filters rendered the Eclipse and are relevant to each of Plaintiff's claim.
                                                                    Plaintiff's counsel's questions related to migration and death, which are not at           Bard's entire case rests upon the idea that the filter was cleared by the FDA. The
                                                                    issue in this case, are overly prejudicial and not relevant, particularly with             only Bard filter that was cleared, went through the 510(k) process that was
                                                                    plaintiff's punitive damages claim dismissed.                                              pushed through by Susan Alpert, whom Bard hired after she left the FDA having
                                                                                                                                                               been in charge of the medical device section. Everything that happened to the
                                                                                                                                                               filter from the recovery to the Eclipse is relevant in this case because each filter is
                                                                                                                                                               essentially the same with minor modifications.
 DEF COUNTER   Edwards, Mary      224:08-225:04
                                                                                                                                                                                                                                                         Page 94 of 288




                01/20/2014      subject to objection




Edwards, Mary 1.20.14                                                                                                                                                                                                                              93
  DESIGNEE     DEPONENT        DESIGNATIONS           RULING     OBJECTION                                                                                  RESPONSES TO OBJECTIONS
  PL AFFIRM    Edwards, Mary     225:05-225:10        Overrule   This testimony relates to cephalad migrations of the Recovery filter. Rules 401,           Fracture, migration, perforation and death are risks involved in the use of the
                01/20/2014     Redact "and deaths"               402, 403 – Testimony does not involve filter at issue and/or failure mode at issue;        Recovery and Eclipse filters and are relevant to whether there is a design defect.
                                     (225:6)                     Irrelevant and any probative value outweighed by prejudicial effect, particularly          Fracture, migration, perforation and death are also dangers of the Eclipse filter
                                                                 with Plaintiff s punitive damages claim dismissed. The Recovery filter is not at           that were known to Bard, and the risk of fracture, migration and death associated
                                                                 issue in this case. This testimony is irrelevant, confusing, and overly prejudicial,       with the filters rendered the Eclipse and are relevant to each of Plaintiff's claim.
                                                                 particularly with plaintiff's punitive damages claim dismissed. Plaintiff's counsel's      Bard's entire case rests upon the idea that the filter was cleared by the FDA. The
                                                                 questions related to migration and death, which are not at issue in this case, are         only Bard filter that was cleared, went through the 510(k) process that was
                                                                 overly prejudicial and not relevant, particularly with plaintiff's punitive damages        pushed through by Susan Alpert, whom Bard hired after she left the FDA having
                                                                 claim dismissed.                                                                           been in charge of the medical device section. Everything that happened to the
                                                                                                                                                            filter from the recovery to the Eclipse is relevant in this case because each filter is
                                                                                                                                                            essentially the same with minor modifications.
  PL AFFIRM    Edwards, Mary     230:07-230:11        Overrule   Rules 601/602 & 612 Witness does not have personal knowledge of document                   Fracture, migration, perforation and death are risks involved in the use of the
                01/20/2014                                       Witness was shown a document, was not familiar with it and testified that he/she           Recovery and Eclipse filters and are relevant to whether there is a design defect.
                                                                 does not have personal knowledge about it or the circumstances. Rules 601/602 &            Fracture, migration, perforation and death are also dangers of the Eclipse filter
                                                                 612. Lacks foundation, witness does not have personal knowledge of subject                 that were known to Bard, and the risk of fracture, migration and death associated
                                                                 matter, calls for speculation by the witness. The witness is being asked about an          with the filters rendered the Eclipse and are relevant to each of Plaintiff's claim.
                                                                 email to which she was not a party and has no personal knowledge. The author of            Bard's entire case rests upon the idea that the filter was cleared by the FDA. The
                                                                 the email in question has been deposed and, if the Court allows testimony related          only Bard filter that was cleared, went through the 510(k) process that was
                                                                 to the Recovery filter and migration related fatalities, the email's author is the         pushed through by Susan Alpert, whom Bard hired after she left the FDA having
                                                                 appropriate witness to testify regarding its contents. Rules 401, 402, 403 –               been in charge of the medical device section. Everything that happened to the
                                                                 Testimony does not involve filter at issue and/or failure mode at issue; Irrelevant        filter from the recovery to the Eclipse is relevant in this case because each filter is
                                                                 and any probative value outweighed by prejudicial effect, particularly with                essentially the same with minor modifications.
                                                                 Plaintiff s punitive damages claim dismissed.
                                                                                                                                                                                                                                                      Case 3:19-cv-01701-MO




  PL AFFIRM    Edwards, Mary     233:22-234 03
                01/20/2014
  PL AFFIRM    Edwards, Mary     238:09-238:24        Overrule   Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure            Fracture, migration, perforation and death are risks involved in the use of the
                01/20/2014                                       mode at issue; Irrelevant and any probative value outweighed by prejudicial                Recovery and Eclipse filters and are relevant to whether there is a design defect.
                                                                 effect, particularly with Plaintiff s punitive damages claim dismissed. The Recovery       Fracture, migration, perforation and death are also dangers of the Eclipse filter
                                                                 filter is not at issue in this case. This testimony is irrelevant, confusing, and overly   that were known to Bard, and the risk of fracture, migration and death associated
                                                                 prejudicial, particularly with plaintiff's punitive damages claim dismissed.               with the filters rendered the Eclipse and are relevant to each of Plaintiff's claim.
                                                                                                                                                            Bard's entire case rests upon the idea that the filter was cleared by the FDA. The
                                                                                                                                                            only Bard filter that was cleared, went through the 510(k) process that was
                                                                                                                                                            pushed through by Susan Alpert, whom Bard hired after she left the FDA having
                                                                                                                                                            been in charge of the medical device section. Everything that happened to the
                                                                                                                                                                                                                                                      Document 181




                                                                                                                                                            filter from the recovery to the Eclipse is relevant in this case because each filter is
                                                                                                                                                            essentially the same with minor modifications.
 DEF COUNTER   Edwards, Mary     238:25-239:04
                01/20/2014     subject to objection
 DEF COUNTER   Edwards, Mary     241:15-242:05
                01/20/2014     subject to objection
 DEF COUNTER   Edwards, Mary     244:02-244:18        Overrule   244:6-9 Rule 602
                01/20/2014     subject to objection
  PL AFFIRM    Edwards, Mary     244:19-244:23        Sustain    Rules 601/602 & 612 Witness does not have personal knowledge of document                   Fracture, migration, perforation and death are risks involved in the use of the
                01/20/2014                                       Witness was shown a document, was not familiar with it and testified that he/she           Recovery and Eclipse filters and are relevant to whether there is a design defect.
                                                                 does not have personal knowledge about it or the circumstances. Rules 601/602 &            Fracture, migration, perforation and death are also dangers of the Eclipse filter
                                                                                                                                                                                                                                                      Filed 05/03/21




                                                                 612. Lacks foundation, witness does not have personal knowledge of subject                 that were known to Bard, and the risk of fracture, migration and death associated
                                                                 matter, calls for speculation by the witness. See 241:15-242:5, 244:10-244:18.             with the filters rendered the Eclipse and are relevant to each of Plaintiff's claim.
                                                                 Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure            The Eclipse is essentially a Eclipse design. Bard's entire case rests upon the idea
                                                                 mode at issue; Irrelevant and any probative value outweighed by prejudicial                that the filter was cleared by the FDA. The only Bard filter that was cleared, went
                                                                 effect, particularly with Plaintiff s punitive damages claim dismissed. The Recovery       through the 510(k) process that was pushed through by Susan Alpert, whom Bard
                                                                 filter is not at issue in this case. This testimony is irrelevant, confusing, and overly   hired after she left the FDA having been in charge of the medical device section.
                                                                 prejudicial, particularly with plaintiff's punitive damages claim dismissed.               Everything that happened to the filter from the recovery to the Eclipse is relevant
                                                                                                                                                            in this case because each filter is essentially the same with minor modifications.


  PL AFFIRM    Edwards, Mary     245:20-246:06        Sustain    Rules 601/602 & 612 Witness does not have personal knowledge of document                   Fracture, migration, perforation and death are risks involved in the use of the
                01/20/2014                                       Witness was shown a document, was not familiar with it and testified that he/she           Recovery and Eclipse filters and are relevant to whether there is a design defect.
                                                                 does not have personal knowledge about it or the circumstances. Rules 601/602 &            Fracture, migration, perforation and death are also dangers of the Eclipse filter
                                                                                                                                                                                                                                                      Page 95 of 288




                                                                 612. Lacks foundation, witness does not have personal knowledge of subject                 that were known to Bard, and the risk of fracture, migration and death associated
                                                                 matter, calls for speculation by the witness. See 241:15-242:5, 244:10-244:18.             with the filters rendered the Eclipse and are relevant to each of Plaintiff's claim.
                                                                 Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure            The Eclipse is essentially a Eclipse design. Bard's entire case rests upon the idea
                                                                 mode at issue; Irrelevant and any probative value outweighed by prejudicial                that the filter was cleared by the FDA. The only Bard filter that was cleared, went
                                                                 effect, particularly with Plaintiff s punitive damages claim dismissed. The Recovery       through the 510(k) process that was pushed through by Susan Alpert, whom Bard
                                                                 filter is not at issue in this case. This testimony is irrelevant, confusing, and overly   hired after she left the FDA having been in charge of the medical device section.
                                                                 prejudicial, particularly with plaintiff's punitive damages claim dismissed.               Everything that happened to the filter from the recovery to the Eclipse is relevant
                                                                                                                                                            in this case because each filter is essentially the same with minor modifications.

Edwards, Mary 1 20 14                                                                                                                                                                                                                           94
  DESIGNEE    DEPONENT        DESIGNATIONS     RULING     OBJECTION                                                                                  RESPONSES TO OBJECTIONS
  PL AFFIRM   Edwards, Mary    255:08-256:24   Sustain    Rules 601/602 & 612 Witness does not have personal knowledge of document                   Fracture, migration, perforation and death are risks involved in the use of the
               01/20/2014                                 Witness was shown a document, was not familiar with it and testified that he/she           Recovery and Eclipse filters and are relevant to whether there is a design defect.
                                                          does not have personal knowledge about it or the circumstances. Rules 601/602 &            Fracture, migration, perforation and death are also dangers of the Eclipse filter
                                                          612. Lacks foundation, witness does not have personal knowledge of subject                 that were known to Bard, and the risk of fracture, migration and death associated
                                                          matter, calls for speculation by the witness. See 241:15-242:5, 244:10-244:18.             with the filters rendered the Eclipse and are relevant to each of Plaintiff's claim.
                                                          Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure            The Eclipse is essentially a Eclipse design. Bard's entire case rests upon the idea
                                                          mode at issue; Irrelevant and any probative value outweighed by prejudicial                that the filter was cleared by the FDA. The only Bard filter that was cleared, went
                                                          effect, particularly with Plaintiff s punitive damages claim dismissed. The Recovery       through the 510(k) process that was pushed through by Susan Alpert, whom Bard
                                                          filter is not at issue in this case. This testimony is irrelevant, confusing, and overly   hired after she left the FDA having been in charge of the medical device section.
                                                          prejudicial, particularly with plaintiff's punitive damages claim dismissed.               Everything that happened to the filter from the recovery to the Eclipse is relevant
                                                                                                                                                     in this case because each filter is essentially the same with minor modifications.


  PL AFFIRM   Edwards, Mary    257:03-257:08   Sustain    Rules 601/602 & 612 Witness does not have personal knowledge of document                   Fracture, migration, perforation and death are risks involved in the use of the
               01/20/2014                                 Witness was shown a document, was not familiar with it and testified that he/she           Recovery and Eclipse filters and are relevant to whether there is a design defect.
                                                          does not have personal knowledge about it or the circumstances. Rules 601/602 &            Fracture, migration, perforation and death are also dangers of the Eclipse filter
                                                          612. Lacks foundation, witness does not have personal knowledge of subject                 that were known to Bard, and the risk of fracture, migration and death associated
                                                          matter, calls for speculation by the witness. See 241:15-242:5, 244:10-244:18.             with the filters rendered the Eclipse and are relevant to each of Plaintiff's claim.
                                                          Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure            The Eclipse is essentially a Eclipse design. Bard's entire case rests upon the idea
                                                          mode at issue; Irrelevant and any probative value outweighed by prejudicial                that the filter was cleared by the FDA. The only Bard filter that was cleared, went
                                                          effect, particularly with Plaintiff s punitive damages claim dismissed. The Recovery       through the 510(k) process that was pushed through by Susan Alpert, whom Bard
                                                          filter is not at issue in this case. This testimony is irrelevant, confusing, and overly   hired after she left the FDA having been in charge of the medical device section.
                                                          prejudicial, particularly with plaintiff's punitive damages claim dismissed.               Everything that happened to the filter from the recovery to the Eclipse is relevant
                                                                                                                                                     in this case because each filter is essentially the same with minor modifications.
                                                                                                                                                                                                                                            Case 3:19-cv-01701-MO




  PL AFFIRM   Edwards, Mary    315:01-315:25   Overrule   Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure            Fracture, migration, perforation and death are risks involved in the use of the
               01/20/2014                                 mode at issue; Irrelevant and any probative value outweighed by prejudicial                Recovery and Eclipse filters and are relevant to whether there is a design defect.
                                                          effect, particularly with Plaintiff s punitive damages claim dismissed. The Recovery       Fracture, migration, perforation and death are also dangers of the Eclipse filter
                                                          filter is not at issue in this case. This testimony is irrelevant, confusing, and overly   that were known to Bard, and the risk of fracture, migration and death associated
                                                          prejudicial, particularly with plaintiff's punitive damages claim dismissed.               with the filters rendered the Eclipse and are relevant to each of Plaintiff's claim.
                                                                                                                                                     The Eclipse is essentially a Eclipse design. Bard's entire case rests upon the idea
                                                                                                                                                     that the filter was cleared by the FDA. The only Bard filter that was cleared, went
                                                                                                                                                     through the 510(k) process that was pushed through by Susan Alpert, whom Bard
                                                                                                                                                     hired after she left the FDA having been in charge of the medical device section.
                                                                                                                                                     Everything that happened to the filter from the recovery to the Eclipse is relevant
                                                                                                                                                                                                                                            Document 181




                                                                                                                                                     in this case because each filter is essentially the same with minor modifications.


  PL AFFIRM   Edwards, Mary    316:15-316:20   Overrule   This testimony relates to cephalad migrations of the Recovery filter. Rules 401,           Fracture, migration, perforation and death are risks involved in the use of the
               01/20/2014                                 402, 403 – Testimony does not involve filter at issue and/or failure mode at issue;        Recovery and Eclipse filters and are relevant to whether there is a design defect.
                                                          Irrelevant and any probative value outweighed by prejudicial effect, particularly          Fracture, migration, perforation and death are also dangers of the Eclipse filter
                                                          with Plaintiff s punitive damages claim dismissed. The Recovery filter is not at           that were known to Bard, and the risk of fracture, migration and death associated
                                                          issue in this case. This testimony is irrelevant, confusing, and overly prejudicial,       with the filters rendered the Eclipse and are relevant to each of Plaintiff's claim.
                                                          particularly with plaintiff's punitive damages claim dismissed.                            The Eclipse is essentially a Eclipse design. Bard's entire case rests upon the idea
                                                                                                                                                     that the filter was cleared by the FDA. The only Bard filter that was cleared, went
                                                                                                                                                     through the 510(k) process that was pushed through by Susan Alpert, whom Bard
                                                                                                                                                     hired after she left the FDA having been in charge of the medical device section.
                                                                                                                                                                                                                                            Filed 05/03/21




                                                                                                                                                     Everything that happened to the filter from the recovery to the Eclipse is relevant
                                                                                                                                                     in this case because each filter is essentially the same with minor modifications.


  PL AFFIRM   Edwards, Mary    322:01-322:20   Overrule   Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure            Fracture, migration, perforation and death are risks involved in the use of the
               01/20/2014                                 mode at issue; Irrelevant and any probative value outweighed by prejudicial                Recovery and Eclipse filters and are relevant to whether there is a design defect.
                                                          effect, particularly with Plaintiff s punitive damages claim dismissed. The Recovery       Fracture, migration, perforation and death are also dangers of the Eclipse filter
                                                          filter is not at issue in this case. This testimony is irrelevant, confusing, and overly   that were known to Bard, and the risk of fracture, migration and death associated
                                                          prejudicial, particularly with plaintiff's punitive damages claim dismissed.               with the filters rendered the Eclipse and are relevant to each of Plaintiff's claim.
                                                                                                                                                     The Eclipse is essentially a Eclipse design. Bard's entire case rests upon the idea
                                                                                                                                                     that the filter was cleared by the FDA. The only Bard filter that was cleared, went
                                                                                                                                                     through the 510(k) process that was pushed through by Susan Alpert, whom Bard
                                                                                                                                                     hired after she left the FDA having been in charge of the medical device section.
                                                                                                                                                                                                                                            Page 96 of 288




                                                                                                                                                     Everything that happened to the filter from the recovery to the Eclipse is relevant
                                                                                                                                                     in this case because each filter is essentially the same with minor modifications.




Edwards, Mary 1.20.14                                                                                                                                                                                                                  95
  DESIGNEE     DEPONENT        DESIGNATIONS           RULING     OBJECTION                                                                                  RESPONSES TO OBJECTIONS
  PL AFFIRM    Edwards, Mary     323:20-323:25        Overrule   Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure            Fracture, migration, perforation and death are risks involved in the use of the
                01/20/2014                                       mode at issue; Irrelevant and any probative value outweighed by prejudicial                Recovery and Eclipse filters and are relevant to whether there is a design defect.
                                                                 effect, particularly with Plaintiff s punitive damages claim dismissed. The Recovery       Fracture, migration, perforation and death are also dangers of the Eclipse filter
                                                                 filter is not at issue in this case. This testimony is irrelevant, confusing, and overly   that were known to Bard, and the risk of fracture, migration and death associated
                                                                 prejudicial, particularly with plaintiff's punitive damages claim dismissed.               with the filters rendered the Eclipse and are relevant to each of Plaintiff's claim.
                                                                                                                                                            The Eclipse is essentially a Eclipse design. Bard's entire case rests upon the idea
                                                                                                                                                            that the filter was cleared by the FDA. The only Bard filter that was cleared, went
                                                                                                                                                            through the 510(k) process that was pushed through by Susan Alpert, whom Bard
                                                                                                                                                            hired after she left the FDA having been in charge of the medical device section.
                                                                                                                                                            Everything that happened to the filter from the recovery to the Eclipse is relevant
                                                                                                                                                            in this case because each filter is essentially the same with minor modifications.


  PL AFFIRM    Edwards, Mary     331:13-331:24        Overrule   Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure            Fracture, migration, perforation and death are risks involved in the use of the
                01/20/2014                                       mode at issue; Irrelevant and any probative value outweighed by prejudicial                Recovery and Eclipse filters and are relevant to whether there is a design defect.
                                                                 effect, particularly with Plaintiff s punitive damages claim dismissed. The Recovery       Fracture, migration, perforation and death are also dangers of the Eclipse filter
                                                                 filter is not at issue in this case. This testimony is irrelevant, confusing, and overly   that were known to Bard, and the risk of fracture, migration and death associated
                                                                 prejudicial, particularly with plaintiff's punitive damages claim dismissed.               with the filters rendered the Eclipse and are relevant to each of Plaintiff's claim.
                                                                                                                                                            The Eclipse is essentially a Eclipse design. Bard's entire case rests upon the idea
                                                                                                                                                            that the filter was cleared by the FDA. The only Bard filter that was cleared, went
                                                                                                                                                            through the 510(k) process that was pushed through by Susan Alpert, whom Bard
                                                                                                                                                            hired after she left the FDA having been in charge of the medical device section.
                                                                                                                                                            Everything that happened to the filter from the recovery to the Eclipse is relevant
                                                                                                                                                            in this case because each filter is essentially the same with minor modifications.
                                                                                                                                                                                                                                                   Case 3:19-cv-01701-MO




  PL AFFIRM    Edwards, Mary     332:01-332 04        Overrule   Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure            Fracture, migration, perforation and death are risks involved in the use of the
                01/20/2014                                       mode at issue; Irrelevant and any probative value outweighed by prejudicial                Recovery and Eclipse filters and are relevant to whether there is a design defect.
                                                                 effect, particularly with Plaintiff s punitive damages claim dismissed. The Recovery       Fracture, migration, perforation and death are also dangers of the Eclipse filter
                                                                 filter is not at issue in this case. This testimony is irrelevant, confusing, and overly   that were known to Bard, and the risk of fracture, migration and death associated
                                                                 prejudicial, particularly with plaintiff's punitive damages claim dismissed.               with the filters rendered the Eclipse and are relevant to each of Plaintiff's claim.
                                                                                                                                                            The Eclipse is essentially a Eclipse design. Bard's entire case rests upon the idea
                                                                                                                                                            that the filter was cleared by the FDA. The only Bard filter that was cleared, went
                                                                                                                                                            through the 510(k) process that was pushed through by Susan Alpert, whom Bard
                                                                                                                                                            hired after she left the FDA having been in charge of the medical device section.
                                                                                                                                                            Everything that happened to the filter from the recovery to the Eclipse is relevant
                                                                                                                                                                                                                                                   Document 181




                                                                                                                                                            in this case because each filter is essentially the same with minor modifications.


 DEF COUNTER   Edwards, Mary     332:05-334:06
                01/20/2014     subject to objection
  PL AFFIRM    Edwards, Mary     334:24-335 04        Overrule   Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure            Fracture, migration, perforation and death are risks involved in the use of the
                01/20/2014                                       mode at issue; Irrelevant and any probative value outweighed by prejudicial                Recovery and Eclipse filters and are relevant to whether there is a design defect.
                                                                 effect, particularly with Plaintiff s punitive damages claim dismissed. The Recovery       Fracture, migration, perforation and death are also dangers of the Eclipse filter
                                                                 filter is not at issue in this case. This testimony is irrelevant, confusing, and overly   that were known to Bard, and the risk of fracture, migration and death associated
                                                                 prejudicial, particularly with plaintiff's punitive damages claim dismissed.               with the filters rendered the Eclipse and are relevant to each of Plaintiff's claim.
                                                                                                                                                            The Eclipse is essentially a Eclipse design. Bard's entire case rests upon the idea
                                                                                                                                                            that the filter was cleared by the FDA. The only Bard filter that was cleared, went
                                                                                                                                                                                                                                                   Filed 05/03/21




                                                                                                                                                            through the 510(k) process that was pushed through by Susan Alpert, whom Bard
                                                                                                                                                            hired after she left the FDA having been in charge of the medical device section.
                                                                                                                                                            Everything that happened to the filter from the recovery to the Eclipse is relevant
                                                                                                                                                            in this case because each filter is essentially the same with minor modifications.


  PL AFFIRM    Edwards, Mary     335:14-335:18        Overrule   Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure            Fracture, migration, perforation and death are risks involved in the use of the
                01/20/2014                                       mode at issue; Irrelevant and any probative value outweighed by prejudicial                Recovery and Eclipse filters and are relevant to whether there is a design defect.
                                                                 effect, particularly with Plaintiff s punitive damages claim dismissed. The Recovery       Fracture, migration, perforation and death are also dangers of the Eclipse filter
                                                                 filter is not at issue in this case. This testimony is irrelevant, confusing, and overly   that were known to Bard, and the risk of fracture, migration and death associated
                                                                 prejudicial, particularly with plaintiff's punitive damages claim dismissed.               with the filters rendered the Eclipse and are relevant to each of Plaintiff's claim.
                                                                                                                                                            The Eclipse is essentially a Eclipse design. Bard's entire case rests upon the idea
                                                                                                                                                            that the filter was cleared by the FDA. The only Bard filter that was cleared, went
                                                                                                                                                                                                                                                   Page 97 of 288




                                                                                                                                                            through the 510(k) process that was pushed through by Susan Alpert, whom Bard
                                                                                                                                                            hired after she left the FDA having been in charge of the medical device section.
                                                                                                                                                            Everything that happened to the filter from the recovery to the Eclipse is relevant
                                                                                                                                                            in this case because each filter is essentially the same with minor modifications.


 DEF COUNTER   Edwards, Mary     335:18-335:21
                01/20/2014     subject to objection
 DEF COUNTER   Edwards, Mary     336:18-337:03        Sustain    336:21-337:2 - non-responsive
                0 /20/2014
Edwards, Mary 1.20.14          subject to objection                                                                                                                                                                                           96
  DESIGNEE     DEPONENT        DESIGNATIONS           RULING     OBJECTION                                                                                  RESPONSES TO OBJECTIONS
  PL AFFIRM    Edwards, Mary     337:04-337:15        Overrule   Argumentative and harassing. Rules 401, 402, 403 – Testimony does not involve              Fracture, migration, perforation and death are risks involved in the use of the
                01/20/2014                                       filter at issue and/or failure mode at issue; Irrelevant and any probative value           Recovery and Eclipse filters and are relevant to whether there is a design defect.
                                                                 outweighed by prejudicial effect, particularly with Plaintiff s punitive damages           Fracture, migration, perforation and death are also dangers of the Eclipse filter
                                                                 claim dismissed. The Recovery filter is not at issue in this case. This testimony is       that were known to Bard, and the risk of fracture, migration and death associated
                                                                 irrelevant, confusing, and overly prejudicial, particularly with plaintiff's punitive      with the filters rendered the Eclipse and are relevant to each of Plaintiff's claim.
                                                                 damages claim dismissed.                                                                   The Eclipse is essentially a Eclipse design. Bard's entire case rests upon the idea
                                                                                                                                                            that the filter was cleared by the FDA. The only Bard filter that was cleared, went
                                                                                                                                                            through the 510(k) process that was pushed through by Susan Alpert, whom Bard
                                                                                                                                                            hired after she left the FDA having been in charge of the medical device section.
                                                                                                                                                            Everything that happened to the filter from the recovery to the Eclipse is relevant
                                                                                                                                                            in this case because each filter is essentially the same with minor modifications.


  PL AFFIRM    Edwards, Mary     337:19-337:20        Overrule   Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure            Fracture, migration, perforation and death are risks involved in the use of the
                01/20/2014                                       mode at issue; Irrelevant and any probative value outweighed by prejudicial                Recovery and Eclipse filters and are relevant to whether there is a design defect.
                                                                 effect, particularly with Plaintiff s punitive damages claim dismissed. The Recovery       Fracture, migration, perforation and death are also dangers of the Eclipse filter
                                                                 filter is not at issue in this case. This testimony is irrelevant, confusing, and overly   that were known to Bard, and the risk of fracture, migration and death associated
                                                                 prejudicial, particularly with plaintiff's punitive damages claim dismissed.               with the filters rendered the Eclipse and are relevant to each of Plaintiff's claim.
                                                                                                                                                            The Eclipse is essentially a Eclipse design. Bard's entire case rests upon the idea
                                                                                                                                                            that the filter was cleared by the FDA. The only Bard filter that was cleared, went
                                                                                                                                                            through the 510(k) process that was pushed through by Susan Alpert, whom Bard
                                                                                                                                                            hired after she left the FDA having been in charge of the medical device section.
                                                                                                                                                            Everything that happened to the filter from the recovery to the Eclipse is relevant
                                                                                                                                                            in this case because each filter is essentially the same with minor modifications.
                                                                                                                                                                                                                                                   Case 3:19-cv-01701-MO




                                                                                                                                                            Further, the witness has established her knowledge of the subject matter of the
                                                                                                                                                            question through her own testimony.

 DEF COUNTER   Edwards, Mary     346:16-346:19
                01/20/2014     subject to objection
 DEF COUNTER   Edwards, Mary     346:21-347:22
                01/20/2014     subject to objection
 DEF COUNTER   Edwards, Mary     347:24-348:09
                01/20/2014     subject to objection
  PL AFFIRM    Edwards, Mary     348:10-348:16        Sustain    Rules 601/602 & 612. Lacks foundation, witness does not have personal                      Fracture, migration, perforation and death are risks involved in the use of the
                01/20/2014                                       knowledge of subject matter, calls for speculation by the witness. Rules 401, 402,         Recovery and Eclipse filters and are relevant to whether there is a design defect.
                                                                 403 – Testimony does not involve filter at issue and/or failure mode at issue;             Fracture, migration, perforation and death are also dangers of the Eclipse filter
                                                                                                                                                                                                                                                   Document 181




                                                                 Irrelevant and any probative value outweighed by prejudicial effect, particularly          that were known to Bard, and the risk of fracture, migration and death associated
                                                                 with Plaintiff s punitive damages claim dismissed. The Recovery filter is not at           with the filters rendered the Eclipse and are relevant to each of Plaintiff's claim.
                                                                 issue in this case. This testimony is irrelevant, confusing, and overly prejudicial,       The Eclipse is essentially a Eclipse design. Bard's entire case rests upon the idea
                                                                 particularly with plaintiff's punitive damages claim dismissed.                            that the filter was cleared by the FDA. The only Bard filter that was cleared, went
                                                                                                                                                            through the 510(k) process that was pushed through by Susan Alpert, whom Bard
                                                                                                                                                            hired after she left the FDA having been in charge of the medical device section.
                                                                                                                                                            Everything that happened to the filter from the recovery to the Eclipse is relevant
                                                                                                                                                            in this case because each filter is essentially the same with minor modifications.
                                                                                                                                                            Further, the witness has established her knowledge of the subject matter of the
                                                                                                                                                            question through her own testimony.
                                                                                                                                                                                                                                                   Filed 05/03/21




 DEF COUNTER   Edwards, Mary     349:02-349:21
                01/20/2014     subject to objection
 DEF COUNTER   Edwards, Mary     349:23-350:01
                01/20/2014     subject to objection
  PL AFFIRM    Edwards, Mary     350:02-350 07        Overrule   Rules 601/602 & 612. Lacks foundation, witness does not have personal                      Fracture, migration, perforation and death are risks involved in the use of the
                01/20/2014                                       knowledge of subject matter, calls for speculation by the witness. Rules 401, 402,         Recovery and Eclipse filters and are relevant to whether there is a design defect.
                                                                 403 – Testimony does not involve filter at issue and/or failure mode at issue;             Fracture, migration, perforation and death are also dangers of the Eclipse filter
                                                                 Irrelevant and any probative value outweighed by prejudicial effect, particularly          that were known to Bard, and the risk of fracture, migration and death associated
                                                                 with Plaintiff s punitive damages claim dismissed. The Recovery filter is not at           with the filters rendered the Eclipse and are relevant to each of Plaintiff's claim.
                                                                 issue in this case. This testimony is irrelevant, confusing, and overly prejudicial,       The Eclipse is essentially a Eclipse design. Bard's entire case rests upon the idea
                                                                 particularly with plaintiff's punitive damages claim dismissed.                            that the filter was cleared by the FDA. The only Bard filter that was cleared, went
                                                                                                                                                            through the 510(k) process that was pushed through by Susan Alpert, whom Bard
                                                                                                                                                                                                                                                   Page 98 of 288




                                                                                                                                                            hired after she left the FDA having been in charge of the medical device section.
                                                                                                                                                            Everything that happened to the filter from the recovery to the Eclipse is relevant
                                                                                                                                                            in this case because each filter is essentially the same with minor modifications.
                                                                                                                                                            Further, the witness has established her knowledge of the subject matter of the
                                                                                                                                                            question through her own testimony.




Edwards, Mary 1.20.14                                                                                                                                                                                                                         97
  DESIGNEE     DEPONENT        DESIGNATIONS           RULING     OBJECTION                                                                                  RESPONSES TO OBJECTIONS
  PL AFFIRM    Edwards, Mary     350:14-350:17        Overrule   Rules 601/602 & 612. Lacks foundation, witness does not have personal                      Fracture, migration, perforation and death are risks involved in the use of the
                01/20/2014                                       knowledge of subject matter, calls for speculation by the witness. Rules 401, 402,         Recovery and Eclipse filters and are relevant to whether there is a design defect.
                                                                 403 – Testimony does not involve filter at issue and/or failure mode at issue;             Fracture, migration, perforation and death are also dangers of the Eclipse filter
                                                                 Irrelevant and any probative value outweighed by prejudicial effect, particularly          that were known to Bard, and the risk of fracture, migration and death associated
                                                                 with Plaintiff s punitive damages claim dismissed. The Recovery filter is not at           with the filters rendered the Eclipse and are relevant to each of Plaintiff's claim.
                                                                 issue in this case. This testimony is irrelevant, confusing, and overly prejudicial,       The Eclipse is essentially a Eclipse design. Bard's entire case rests upon the idea
                                                                 particularly with plaintiff's punitive damages claim dismissed.                            that the filter was cleared by the FDA. The only Bard filter that was cleared, went
                                                                                                                                                            through the 510(k) process that was pushed through by Susan Alpert, whom Bard
                                                                                                                                                            hired after she left the FDA having been in charge of the medical device section.
                                                                                                                                                            Everything that happened to the filter from the recovery to the Eclipse is relevant
                                                                                                                                                            in this case because each filter is essentially the same with minor modifications.
                                                                                                                                                            Further, the witness has established her knowledge of the subject matter of the
                                                                                                                                                            question through her own testimony.

 DEF COUNTER   Edwards, Mary     350:18-350:22
                01/20/2014     subject to objection
  PL AFFIRM    Edwards, Mary     350:23-350:25        Overrule   Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure            Fracture, migration, perforation and death are risks involved in the use of the
                01/20/2014                                       mode at issue; Irrelevant and any probative value outweighed by prejudicial                Recovery and Eclipse filters and are relevant to whether there is a design defect.
                                                                 effect, particularly with Plaintiff s punitive damages claim dismissed. The Recovery       Fracture, migration, perforation and death are also dangers of the Eclipse filter
                                                                 filter is not at issue in this case. This testimony is irrelevant, confusing, and overly   that were known to Bard, and the risk of fracture, migration and death associated
                                                                 prejudicial, particularly with plaintiff's punitive damages claim dismissed.               with the filters rendered the Eclipse and are relevant to each of Plaintiff's claim.
                                                                                                                                                            The Eclipse is essentially a Eclipse design. Bard's entire case rests upon the idea
                                                                                                                                                            that the filter was cleared by the FDA. The only Bard filter that was cleared, went
                                                                                                                                                                                                                                                   Case 3:19-cv-01701-MO




                                                                                                                                                            through the 510(k) process that was pushed through by Susan Alpert, whom Bard
                                                                                                                                                            hired after she left the FDA having been in charge of the medical device section.
                                                                                                                                                            Everything that happened to the filter from the recovery to the Eclipse is relevant
                                                                                                                                                            in this case because each filter is essentially the same with minor modifications.


  PL AFFIRM    Edwards, Mary     353:07-353:12        Overrule   Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure            Fracture, migration, perforation and death are risks involved in the use of the
                01/20/2014                                       mode at issue; Irrelevant and any probative value outweighed by prejudicial                Recovery and Eclipse filters and are relevant to whether there is a design defect.
                                                                 effect, particularly with Plaintiff s punitive damages claim dismissed. The Recovery       Fracture, migration, perforation and death are also dangers of the Eclipse filter
                                                                 filter is not at issue in this case. This testimony is irrelevant, confusing, and overly   that were known to Bard, and the risk of fracture, migration and death associated
                                                                 prejudicial, particularly with plaintiff's punitive damages claim dismissed.               with the filters rendered the Eclipse and are relevant to each of Plaintiff's claim.
                                                                                                                                                            The Eclipse is essentially a Eclipse design. Bard's entire case rests upon the idea
                                                                                                                                                                                                                                                   Document 181




                                                                                                                                                            that the filter was cleared by the FDA. The only Bard filter that was cleared, went
                                                                                                                                                            through the 510(k) process that was pushed through by Susan Alpert, whom Bard
                                                                                                                                                            hired after she left the FDA having been in charge of the medical device section.
                                                                                                                                                            Everything that happened to the filter from the recovery to the Eclipse is relevant
                                                                                                                                                            in this case because each filter is essentially the same with minor modifications.


  PL AFFIRM    Edwards, Mary         353:14           Overrule   Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure            Fracture, migration, perforation and death are risks involved in the use of the
                01/20/2014                                       mode at issue; Irrelevant and any probative value outweighed by prejudicial                Recovery and Eclipse filters and are relevant to whether there is a design defect.
                                                                 effect, particularly with Plaintiff s punitive damages claim dismissed. The Recovery       Fracture, migration, perforation and death are also dangers of the Eclipse filter
                                                                 filter is not at issue in this case. This testimony is irrelevant, confusing, and overly   that were known to Bard, and the risk of fracture, migration and death associated
                                                                 prejudicial, particularly with plaintiff's punitive damages claim dismissed.               with the filters rendered the Eclipse and are relevant to each of Plaintiff's claim.
                                                                                                                                                                                                                                                   Filed 05/03/21




                                                                                                                                                            The Eclipse is essentially a Eclipse design. Bard's entire case rests upon the idea
                                                                                                                                                            that the filter was cleared by the FDA. The only Bard filter that was cleared, went
                                                                                                                                                            through the 510(k) process that was pushed through by Susan Alpert, whom Bard
                                                                                                                                                            hired after she left the FDA having been in charge of the medical device section.
                                                                                                                                                            Everything that happened to the filter from the recovery to the Eclipse is relevant
                                                                                                                                                            in this case because each filter is essentially the same with minor modifications.


 DEF COUNTER   Edwards, Mary     353:15-353:22
                01/20/2014     subject to objection
 DEF COUNTER   Edwards, Mary     353:25-354:01
                01/20/2014     subject to objection
 DEF COUNTER   Edwards, Mary     358:01-358:14
                                                                                                                                                                                                                                                   Page 99 of 288




                01/20/2014     subject to objection




Edwards, Mary 1.20.14                                                                                                                                                                                                                         98
  DESIGNEE     DEPONENT           DESIGNATIONS            RULING     OBJECTION                                                                                  RESPONSES TO OBJECTIONS
  PL AFFIRM    Edwards, Mary       358:15-358:25          Overrule   Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure            Fracture, migration, perforation and death are risks involved in the use of the
                01/20/2014     Redact "deaths" (358:17)              mode at issue; Irrelevant and any probative value outweighed by prejudicial                Recovery and Eclipse filters and are relevant to whether there is a design defect.
                                                                     effect, particularly with Plaintiff s punitive damages claim dismissed. The Recovery       Fracture, migration, perforation and death are also dangers of the Eclipse filter
                                                                     filter is not at issue in this case. This testimony is irrelevant, confusing, and overly   that were known to Bard, and the risk of fracture, migration and death associated
                                                                     prejudicial, particularly with plaintiff's punitive damages claim dismissed.               with the filters rendered the Eclipse and are relevant to each of Plaintiff's claim.
                                                                                                                                                                The Eclipse is essentially a Eclipse design. Bard's entire case rests upon the idea
                                                                                                                                                                that the filter was cleared by the FDA. The only Bard filter that was cleared, went
                                                                                                                                                                through the 510(k) process that was pushed through by Susan Alpert, whom Bard
                                                                                                                                                                hired after she left the FDA having been in charge of the medical device section.
                                                                                                                                                                Everything that happened to the filter from the recovery to the Eclipse is relevant
                                                                                                                                                                in this case because each filter is essentially the same with minor modifications.


 DEF COUNTER   Edwards, Mary       365:03-365:17
                01/20/2014       subject to objection
  PL AFFIRM    Edwards, Mary       366:22-367 05          Overrule   Rules 601/602 & 612 Witness does not have personal knowledge of document                   Fracture, migration, perforation and death are risks involved in the use of the
                01/20/2014                                           Witness was shown a document, was not familiar with it and testified that he/she           Recovery and Eclipse filters and are relevant to whether there is a design defect.
                                                                     does not have personal knowledge about it or the circumstances. She no longer              Fracture, migration, perforation and death are also dangers of the Eclipse filter
                                                                     worked at Bard when it was written. See, 366:5-7. The witness is asked about a             that were known to Bard, and the risk of fracture, migration and death associated
                                                                     document that post-dates her employment at Bard and about which she has no                 with the filters rendered the Eclipse and are relevant to each of Plaintiff's claim.
                                                                     personal knowledge. See 366:1-7. Rules 401, 402, 403 – Testimony does not                  The Eclipse is essentially a Eclipse design. Bard's entire case rests upon the idea
                                                                     involve filter at issue and/or failure mode at issue; Irrelevant and any probative         that the filter was cleared by the FDA. The only Bard filter that was cleared, went
                                                                     value outweighed by prejudicial effect, particularly with Plaintiff s punitive             through the 510(k) process that was pushed through by Susan Alpert, whom Bard
                                                                     damages claim dismissed. The Recovery filter is not at issue in this case. This            hired after she left the FDA having been in charge of the medical device section.
                                                                                                                                                                                                                                                       Case 3:19-cv-01701-MO




                                                                     testimony is irrelevant, confusing, and overly prejudicial, particularly with              Everything that happened to the filter from the recovery to the Eclipse is relevant
                                                                     plaintiff's punitive damages claim dismissed.                                              in this case because each filter is essentially the same with minor modifications.
                                                                                                                                                                Further, the witness has established her knowledge of the subject matter of the
                                                                                                                                                                question through her own testimony.

  PL AFFIRM    Edwards, Mary        382:07-382:11         Overrule   Rules 601/602 & 612. Lacks foundation, witness does not have personal                      Fracture, migration, perforation and death are risks involved in the use of the
                01/20/2014                                           knowledge of subject matter, calls for speculation by the witness. Rules 401, 402,         Recovery and Eclipse filters and are relevant to whether there is a design defect.
                                                                     403 – Testimony does not involve filter at issue and/or failure mode at issue;             Fracture, migration, perforation and death are also dangers of the Eclipse filter
                                                                     Irrelevant and any probative value outweighed by prejudicial effect, particularly          that were known to Bard, and the risk of fracture, migration and death associated
                                                                     with Plaintiff s punitive damages claim dismissed. The Recovery filter is not at           with the filters rendered the Eclipse and are relevant to each of Plaintiff's claim.
                                                                     issue in this case. This testimony is irrelevant, confusing, and overly prejudicial,       The Eclipse is essentially a Eclipse design. Bard's entire case rests upon the idea
                                                                                                                                                                                                                                                       Document 181




                                                                     particularly with plaintiff's punitive damages claim dismissed.                            that the filter was cleared by the FDA. The only Bard filter that was cleared, went
                                                                                                                                                                through the 510(k) process that was pushed through by Susan Alpert, whom Bard
                                                                                                                                                                hired after she left the FDA having been in charge of the medical device section.
                                                                                                                                                                Everything that happened to the filter from the recovery to the Eclipse is relevant
                                                                                                                                                                in this case because each filter is essentially the same with minor modifications.
                                                                                                                                                                Further, the witness has established her knowledge of the subject matter of the
                                                                                                                                                                question through her own testimony.

  PL AFFIRM    Edwards, Mary        382:13-382:18         Overrule   Rules 601/602 & 612. Lacks foundation, witness does not have personal                      Fracture, migration, perforation and death are risks involved in the use of the
                01/20/2014                                           knowledge of subject matter, calls for speculation by the witness. Rules 401, 402,         Recovery and Eclipse filters and are relevant to whether there is a design defect.
                                                                     403 – Testimony does not involve filter at issue and/or failure mode at issue;             Fracture, migration, perforation and death are also dangers of the Eclipse filter
                                                                                                                                                                                                                                                       Filed 05/03/21




                                                                     Irrelevant and any probative value outweighed by prejudicial effect, particularly          that were known to Bard, and the risk of fracture, migration and death associated
                                                                     with Plaintiff s punitive damages claim dismissed. The Recovery filter is not at           with the filters rendered the Eclipse and are relevant to each of Plaintiff's claim.
                                                                     issue in this case. This testimony is irrelevant, confusing, and overly prejudicial,       The Eclipse is essentially a Eclipse design. Bard's entire case rests upon the idea
                                                                     particularly with plaintiff's punitive damages claim dismissed.                            that the filter was cleared by the FDA. The only Bard filter that was cleared, went
                                                                                                                                                                through the 510(k) process that was pushed through by Susan Alpert, whom Bard
                                                                                                                                                                hired after she left the FDA having been in charge of the medical device section.
                                                                                                                                                                Everything that happened to the filter from the recovery to the Eclipse is relevant
                                                                                                                                                                in this case because each filter is essentially the same with minor modifications.
                                                                                                                                                                Further, the witness has established her knowledge of the subject matter of the
                                                                                                                                                                question through her own testimony.

 DEF COUNTER   Edwards, Mary       382:19-382:21
                                                                                                                                                                                                                                                       Page 100 of 288




                01/20/2014       subject to objection




Edwards, Mary 1.20.14                                                                                                                                                                                                                             99
  DESIGNEE     DEPONENT          DESIGNATIONS          RULING     OBJECTION                                                                              RESPONSES TO OBJECTIONS
 DEF BLANKET                                                      * Plaintiffs maintain that evidence of the 510(k) clearance process should be
  OBJECTION                                                       excluded in its entirety, as will be addressed in Plaintiffs' motion in limine. This
                                                                  desigantion is made conditionally and will be withdrawn if the Court grants
                                                                  Plaintiffs' motion to exclude such evidence
 DEF BLANKET                                                      The testimony in this deposition relates entirely, or in significant part, to the
  OBJECTION                                                       design of the Recovery filter and actions taken regarding that filter. Bard objects
                                                                  to the testimony under Rules 401, 402 and 403 and for the reasons set forth in its
                                                                  MIL #2. The testimony is largely focused on alleged “bad acts” relating to the
                                                                  Recovery filter
  PL AFFIRM    Ganser, Chris         6:24-7:02
               10/11/2016
  PL AFFIRM    Ganser, Chris         7:08-7:10
               10/11/2016
  PL AFFIRM    Ganser, Chris        14:13-14:23
               10/11/2016      beginning "You were…"
 DEF COUNTER   Ganser, Chris        14:18-15:08
               10/11/2016
  PL AFFIRM    Ganser, Chris        36:15-37:02        Sustain    Rules 401, 402, 403-there is no failure to recall claim. Testimony does not relate to Bard chose to market the Eclipse filter using the 510(k) process which relied upon
               10/11/2016                                         filter at issue or time period when the filter at issue was on the market.            the Recovery filter as the predicate. All G2 filter platform filters, including the
                                                                                                                                                        Eclipse trace their design history to the Recovery filter and the defects in the
                                                                                                                                                        Eclipse design only can be understood only in the context of the entire filter-line
                                                                                                                                                        development. Testimony regarding the Recovery filter s complications, testing and
                                                                                                                                                        design is relevant and is not outweighed by any prejudicial effect. Judge Campbell
                                                                                                                                                        agreed with this position in Jones v. Bard. [MDL Order No. 10819]. The failure
                                                                                                                                                                                                                                               Case 3:19-cv-01701-MO




                                                                                                                                                        modes are relevant to the assessment of the defects in the design of the filter
                                                                                                                                                        whether a particular failure mode has occurred; however, Mr. Peterson has
                                                                                                                                                        experienced perforation, migration, fracture and embedment. This testimony goes
                                                                                                                                                        directly to the issues of Bard s design and warning failures.


  PL AFFIRM    Ganser, Chris        45:12-46:05        Overrule   Rules 401, 402 and 403. There is no allegation in this case that the Eclipse filter    Bard chose to market the Eclipse filter using the 510(k) process which relied upon
               10/11/2016                                         was adulterated.                                                                       the Recovery filter as the predicate. All G2 filter platform filters, including the
                                                                                                                                                         Eclipse trace their design history to the Recovery filter and the defects in the
                                                                                                                                                         Eclipse design only can be understood only in the context of the entire filter-line
                                                                                                                                                         development. Testimony regarding the Recovery filter s complications, testing and
                                                                                                                                                         design is relevant and is not outweighed by any prejudicial effect. Judge Campbell
                                                                                                                                                                                                                                               Document 181




                                                                                                                                                         agreed with this position in Jones v. Bard. [MDL Order No. 10819]. The failure
                                                                                                                                                         modes are relevant to the assessment of the defects in the design of the filter
                                                                                                                                                         whether a particular failure mode has occurred; however, Mr. Peterson has
                                                                                                                                                         experienced perforation, migration, fracture and embedment. This testimony goes
                                                                                                                                                         directly to the issues of Bard s design and warning failures.


  PL AFFIRM    Ganser, Chris        46:11-46:12        Overrule   Rules 401, 402 and 403. There is no allegation in this case that the Eclipse filter    Bard chose to market the Eclipse filter using the 510(k) process which relied upon
               10/11/2016                                         was adulterated.                                                                       the Recovery filter as the predicate. All G2 filter platform filters, including the
                                                                                                                                                         Eclipse trace their design history to the Recovery filter and the defects in the
                                                                                                                                                         Eclipse design only can be understood only in the context of the entire filter-line
                                                                                                                                                         development. Testimony regarding the Recovery filter s complications, testing and
                                                                                                                                                                                                                                               Filed 05/03/21




                                                                                                                                                         design is relevant and is not outweighed by any prejudicial effect. Judge Campbell
                                                                                                                                                         agreed with this position in Jones v. Bard. [MDL Order No. 10819]. The failure
                                                                                                                                                         modes are relevant to the assessment of the defects in the design of the filter
                                                                                                                                                         whether a particular failure mode has occurred; however, Mr. Peterson has
                                                                                                                                                         experienced perforation, migration, fracture and embedment. This testimony goes
                                                                                                                                                         directly to the issues of Bard s design and warning failures.


  PL AFFIRM    Ganser, Chris        46:16-46:21        Overrule   Rules 401, 402 and 403. There is no allegation in this case that the Eclipse filter    Bard chose to market the Eclipse filter using the 510(k) process which relied upon
               10/11/2016                                         was adulterated.                                                                       the Recovery filter as the predicate. All G2 filter platform filters, including the
                                                                                                                                                         Eclipse trace their design history to the Recovery filter and the defects in the
                                                                                                                                                         Eclipse design only can be understood only in the context of the entire filter-line
                                                                                                                                                         development. Testimony regarding the Recovery filter s complications, testing and
                                                                                                                                                                                                                                               Page 101 of 288




                                                                                                                                                         design is relevant and is not outweighed by any prejudicial effect. Judge Campbell
                                                                                                                                                         agreed with this position in Jones v. Bard. [MDL Order No. 10819]. The failure
                                                                                                                                                         modes are relevant to the assessment of the defects in the design of the filter
                                                                                                                                                         whether a particular failure mode has occurred; however, Mr. Peterson has
                                                                                                                                                         experienced perforation, migration, fracture and embedment. This testimony goes
                                                                                                                                                         directly to the issues of Bard s design and warning failures.



Ganser 10.11.16                                                                                                                                                                                                                        100
  DESIGNEE     DEPONENT        DESIGNATIONS           RULING     OBJECTION                                                                             RESPONSES TO OBJECTIONS
  PL AFFIRM    Ganser, Chris      49:06-49:08         Overrule   Rules 401, 402 and 403. There is no allegation in this case that the Eclipse filter   Bard chose to market the Eclipse filter using the 510(k) process which relied upon
               10/11/2016                                        was adulterated.                                                                      the Recovery filter as the predicate. All G2 filter platform filters, including the
                                                                                                                                                       Eclipse trace their design history to the Recovery filter and the defects in the
                                                                                                                                                       Eclipse design only can be understood only in the context of the entire filter-line
                                                                                                                                                       development. Testimony regarding the Recovery filter s complications, testing and
                                                                                                                                                       design is relevant and is not outweighed by any prejudicial effect. Judge Campbell
                                                                                                                                                       agreed with this position in Jones v. Bard. [MDL Order No. 10819]. The failure
                                                                                                                                                       modes are relevant to the assessment of the defects in the design of the filter
                                                                                                                                                       whether a particular failure mode has occurred; however, Mr. Peterson has
                                                                                                                                                       experienced perforation, migration, fracture and embedment. This testimony goes
                                                                                                                                                       directly to the issues of Bard s design and warning failures.


  PL AFFIRM    Ganser, Chris      49:15-49:21         Overrule   Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence        Bard chose to market the Eclipse filter using the 510(k) process which relied upon
               10/11/2016                                        regarding Bard s conduct related to the Recovery Filter. Irrelevant and any           the Recovery filter as the predicate. All G2 filter platform filters, including the
                                                                 probative value outweighed by prejudicial effect, particularly with Plaintiff s       Eclipse trace their design history to the Recovery filter and the defects in the
                                                                 punitive damages claim dismissed.                                                     Eclipse design only can be understood only in the context of the entire filter-line
                                                                                                                                                       development. Testimony regarding the Recovery filter s complications, testing and
                                                                                                                                                       design is relevant and is not outweighed by any prejudicial effect. Judge Campbell
                                                                                                                                                       agreed with this position in Jones v. Bard. [MDL Order No. 10819]. The failure
                                                                                                                                                       modes are relevant to the assessment of the defects in the design of the filter
                                                                                                                                                       whether a particular failure mode has occurred; however, Mr. Peterson has
                                                                                                                                                       experienced perforation, migration, fracture and embedment. This testimony goes
                                                                                                                                                       directly to the issues of Bard s design and warning failures.
                                                                                                                                                                                                                                             Case 3:19-cv-01701-MO




  PL AFFIRM    Ganser, Chris      50:11-50:24         Overrule   Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence        The reference is not to cephalad migration death from the Recovery filter. Judge
               10/11/2016                                        regarding Bard s conduct related to the Recovery Filter. Irrelevant and any           Campbell recognized the relevance probative value of such testimony regarding
                                                                 probative value outweighed by prejudicial effect, particularly with Plaintiff s       the design process from the Recovery filter to the Eclipse and did not exclude all
                                                                 punitive damages claim dismissed.                                                     references to cephalad migration only the cases of death. (MDL Doc. 10819).

 DEF COUNTER   Ganser, Chris      51:01-51:09         Overrule   FRE 402/403: testimony regarding the FDA clearance process is irrelevant, and
               10/11/2016                                        more prejudicial and potentially confusing than probative, for the reasons
                                                                 discussed in Plaintiff's motion in limine to exclude reference to the FDA clearance
                                                                 process
 DEF COUNTER   Ganser, Chris      52:02-53:07
                                                                                                                                                                                                                                             Document 181




               10/11/2016
  PL AFFIRM    Ganser, Chris      53:08-54:01         Overrule   Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence        Bard chose to market the Eclipse filter using the 510(k) process which relied upon
               10/11/2016                                        regarding Bard s conduct related to the Recovery Filter. Irrelevant and any           the Recovery filter as the predicate. All G2 filter platform filters, including the
                                                                 probative value outweighed by prejudicial effect, particularly with Plaintiff s       Eclipse trace their design history to the Recovery filter and the defects in the
                                                                 punitive damages claim dismissed.                                                     Eclipse design only can be understood only in the context of the entire filter-line
                                                                                                                                                       development. Testimony regarding the Recovery filter s complications, testing and
                                                                                                                                                       design is relevant and is not outweighed by any prejudicial effect. Judge Campbell
                                                                                                                                                       agreed with this position in Jones v. Bard. [MDL Order No. 10819]. The failure
                                                                                                                                                       modes are relevant to the assessment of the defects in the design of the filter
                                                                                                                                                       whether a particular failure mode has occurred; however, Mr. Peterson has
                                                                                                                                                       experienced perforation, migration, fracture and embedment. This testimony goes
                                                                                                                                                       directly to the issues of Bard s design and warning failures.
                                                                                                                                                                                                                                             Filed 05/03/21




  PL AFFIRM    Ganser, Chris      54:15-54:24         Overrule   Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence        Bard chose to market the Eclipse filter using the 510(k) process which relied upon
               10/11/2016                                        regarding Bard s conduct related to the Recovery Filter. Irrelevant and any           the Recovery filter as the predicate. All G2 filter platform filters, including the
                                                                 probative value outweighed by prejudicial effect, particularly with Plaintiff s       Eclipse trace their design history to the Recovery filter and the defects in the
                                                                 punitive damages claim dismissed.                                                     Eclipse design only can be understood only in the context of the entire filter-line
                                                                                                                                                       development. Testimony regarding the Recovery filter s complications, testing and
                                                                                                                                                       design is relevant and is not outweighed by any prejudicial effect. Judge Campbell
                                                                                                                                                       agreed with this position in Jones v. Bard. [MDL Order No. 10819]. The failure
                                                                                                                                                       modes are relevant to the assessment of the defects in the design of the filter
                                                                                                                                                       whether a particular failure mode has occurred; however, Mr. Peterson has
                                                                                                                                                       experienced perforation, migration, fracture and embedment. This testimony goes
                                                                                                                                                       directly to the issues of Bard s design and warning failures.
                                                                                                                                                                                                                                             Page 102 of 288




 DEF COUNTER   Ganser, Chris       55:01-55:10
               10/11/2016      subject to objection




Ganser 10.11.16                                                                                                                                                                                                                      101
  DESIGNEE     DEPONENT           DESIGNATIONS              RULING     OBJECTION                                                                             RESPONSES TO OBJECTIONS
  PL AFFIRM    Ganser, Chris         55:14-55:21            Overrule   Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence        Bard chose to market the Eclipse filter using the 510(k) process which relied upon
               10/11/2016                                              regarding Bard s conduct related to the Recovery Filter. Irrelevant and any           the Recovery filter as the predicate. All G2 filter platform filters, including the
                                                                       probative value outweighed by prejudicial effect, particularly with Plaintiff s       Eclipse trace their design history to the Recovery filter and the defects in the
                                                                       punitive damages claim dismissed.                                                     Eclipse design only can be understood only in the context of the entire filter-line
                                                                                                                                                             development. Testimony regarding the Recovery filter s complications, testing and
                                                                                                                                                             design is relevant and is not outweighed by any prejudicial effect. Judge Campbell
                                                                                                                                                             agreed with this position in Jones v. Bard. [MDL Order No. 10819]. The failure
                                                                                                                                                             modes are relevant to the assessment of the defects in the design of the filter
                                                                                                                                                             whether a particular failure mode has occurred; however, Mr. Peterson has
                                                                                                                                                             experienced perforation, migration, fracture and embedment. This testimony goes
                                                                                                                                                             directly to the issues of Bard s design and warning failures.


  PL AFFIRM    Ganser, Chris         57:19-57:23*
               10/11/2016
  PL AFFIRM    Ganser, Chris         58:10-58:14
               10/11/2016
  PL AFFIRM    Ganser, Chris             58:17
               10/11/2016
  PL AFFIRM    Ganser, Chris         71:05-71:18
               10/11/2016       beginning "I'm going…"
  PL AFFIRM    Ganser, Chris         73:11-73:18
               10/11/2016         beginning "And…"
  PL AFFIRM    Ganser, Chris         74:12-74:19
                                                                                                                                                                                                                                                   Case 3:19-cv-01701-MO




               10/11/2016       beginning "you know…"
  PL AFFIRM    Ganser, Chris         81:17-82:01            Sustain    Rule 401, 502 and 403-the duty to warn in Oregon goes to the physican no the          no such implication in the question.
               10/11/2016                                              patient- this implies that Bard had a duty to the plaintiff
  PL AFFIRM    Ganser, Chris         83:04-83:09
               10/11/2016
  PL AFFIRM    Ganser, Chris         83:21-84:05
               10/11/2016
  PL AFFIRM    Ganser, Chris         94:21-95:09
               10/11/2016       Redact "about a death"
                                        (94:23)
  PL AFFIRM    Ganser, Chris       108:13-108:19
               10/11/2016
                                                                                                                                                                                                                                                   Document 181




  PL AFFIRM    Ganser, Chris        121:12-122:02
               10/11/2016
 DEF COUNTER   Ganser, Chris        122:04-124:01           Overrule   (122:04-14) Objection to designation of answer without a question.
               10/11/2016
  PL AFFIRM    Ganser, Chris        123:19-124:10
               10/11/2016
 DEF COUNTER   Ganser, Chris        125:12-125:18
               10/11/2016
 DEF COUNTER   Ganser, Chris        126:02-126:10
               10/11/2016
  PL AFFIRM    Ganser, Chris        128:02-128:15
               10/11/2016
                                                                                                                                                                                                                                                   Filed 05/03/21




  PL AFFIRM    Ganser, Chris        133:09-133:23           Overrule   Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence        Bard chose to market the Eclipse filter using the 510(k) process which relied upon
               10/11/2016      Redact "and to potentially              regarding Bard s conduct related to the Recovery Filter. Irrelevant and any           the Recovery filter as the predicate. All G2 filter platform filters, including the
                                 cause death" (133:12)                 probative value outweighed by prejudicial effect, particularly with Plaintiff s       Eclipse trace their design history to the Recovery filter and the defects in the
                                                                       punitive damages claim dismissed.                                                     Eclipse design only can be understood only in the context of the entire filter-line
                                                                                                                                                             development. Testimony regarding the Recovery filter s complications, testing and
                                                                                                                                                             design is relevant and is not outweighed by any prejudicial effect. Judge Campbell
                                                                                                                                                             agreed with this position in Jones v. Bard. [MDL Order No. 10819]. The failure
                                                                                                                                                             modes are relevant to the assessment of the defects in the design of the filter
                                                                                                                                                             whether a particular failure mode has occurred; however, Mr. Peterson has
                                                                                                                                                             experienced perforation, migration, fracture and embedment. This testimony goes
                                                                                                                                                             directly to the issues of Bard s design and warning failures.


 DEF COUNTER   Ganser, Chris        152:08-152:15           Overrule   FRE 602/702: Witness lacks personal knowledge to answer and is not qualified as
                                                                                                                                                                                                                                                   Page 103 of 288




               10/11/2016                                              an expert to give this testimony. FRE 402/403: testimony that filters stop clots is
                                                                       inadmissible for the reasons discussed in Plaintiffs' omnibus motion in limine.

 DEF COUNTER   Ganser, Chris        156:24-157:07           Overrule   FRE 602/702: Witness lacks personal knowledge to answer and is not qualified as
               10/11/2016        subject to objections                 an expert to give this testimony. FRE 402/403: testimony that filters stop clots is
                                                                       inadmissible for the reasons discussed in Plaintiffs' omnibus motion in limine.


Ganser 10.11.16                                                                                                                                                                                                                            102
  DESIGNEE    DEPONENT        DESIGNATIONS         RULING     OBJECTION                                                                         RESPONSES TO OBJECTIONS
  PL AFFIRM   Ganser, Chris     157:19-158:20      Overrule   Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence    Bard chose to market the Eclipse filter using the 510(k) process which relied upon
              10/11/2016                                      regarding Bard s conduct related to the Recovery Filter. Irrelevant and any       the Recovery filter as the predicate. All G2 filter platform filters, including the
                                                              probative value outweighed by prejudicial effect, particularly with Plaintiff s   Eclipse trace their design history to the Recovery filter and the defects in the
                                                              punitive damages claim dismissed.                                                 Eclipse design only can be understood only in the context of the entire filter-line
                                                                                                                                                development. Testimony regarding the Recovery filter s complications, testing and
                                                                                                                                                design is relevant and is not outweighed by any prejudicial effect. Judge Campbell
                                                                                                                                                agreed with this position in Jones v. Bard. [MDL Order No. 10819]. The failure
                                                                                                                                                modes are relevant to the assessment of the defects in the design of the filter
                                                                                                                                                whether a particular failure mode has occurred; however, Mr. Peterson has
                                                                                                                                                experienced perforation, migration, fracture and embedment. This testimony goes
                                                                                                                                                directly to the issues of Bard s design and warning failures.


  PL AFFIRM   Ganser, Chris     170:13-170:22      Overrule   Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence    Bard chose to market the Eclipse filter using the 510(k) process which relied upon
              10/11/2016                                      regarding Bard s conduct related to the Recovery Filter. Irrelevant and any       the Recovery filter as the predicate. All G2 filter platform filters, including the
                                                              probative value outweighed by prejudicial effect, particularly with Plaintiff s   Eclipse trace their design history to the Recovery filter and the defects in the
                                                              punitive damages claim dismissed.                                                 Eclipse design only can be understood only in the context of the entire filter-line
                                                                                                                                                development. Testimony regarding the Recovery filter s complications, testing and
                                                                                                                                                design is relevant and is not outweighed by any prejudicial effect. Judge Campbell
                                                                                                                                                agreed with this position in Jones v. Bard. [MDL Order No. 10819]. The failure
                                                                                                                                                modes are relevant to the assessment of the defects in the design of the filter
                                                                                                                                                whether a particular failure mode has occurred; however, Mr. Peterson has
                                                                                                                                                experienced perforation, migration, fracture and embedment. This testimony goes
                                                                                                                                                directly to the issues of Bard s design and warning failures.
                                                                                                                                                                                                                                         Case 3:19-cv-01701-MO




  PL AFFIRM   Ganser, Chris     173:19-174:01      Overrule   Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence    Bard chose to market the Eclipse filter using the 510(k) process which relied upon
              10/11/2016                                      regarding Bard s conduct related to the Recovery Filter. Irrelevant and any       the Recovery filter as the predicate. All G2 filter platform filters, including the
                                                              probative value outweighed by prejudicial effect, particularly with Plaintiff s   Eclipse trace their design history to the Recovery filter and the defects in the
                                                              punitive damages claim dismissed.                                                 Eclipse design only can be understood only in the context of the entire filter-line
                                                                                                                                                development. Testimony regarding the Recovery filter s complications, testing and
                                                                                                                                                design is relevant and is not outweighed by any prejudicial effect. Judge Campbell
                                                                                                                                                agreed with this position in Jones v. Bard. [MDL Order No. 10819]. The failure
                                                                                                                                                modes are relevant to the assessment of the defects in the design of the filter
                                                                                                                                                whether a particular failure mode has occurred; however, Mr. Peterson has
                                                                                                                                                experienced perforation, migration, fracture and embedment. This testimony goes
                                                                                                                                                                                                                                         Document 181




                                                                                                                                                directly to the issues of Bard s design and warning failures.


  PL AFFIRM   Ganser, Chris     174:15-174:22      Overrule   Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence    Bard chose to market the Eclipse filter using the 510(k) process which relied upon
              10/11/2016      beginning ("do you              regarding Bard s conduct related to the Recovery Filter. Irrelevant and any       the Recovery filter as the predicate. All G2 filter platform filters, including the
                                 recognize")                  probative value outweighed by prejudicial effect, particularly with Plaintiff s   Eclipse trace their design history to the Recovery filter and the defects in the
                                                              punitive damages claim dismissed.                                                 Eclipse design only can be understood only in the context of the entire filter-line
                                                                                                                                                development. Testimony regarding the Recovery filter s complications, testing and
                                                                                                                                                design is relevant and is not outweighed by any prejudicial effect. Judge Campbell
                                                                                                                                                agreed with this position in Jones v. Bard. [MDL Order No. 10819]. The failure
                                                                                                                                                modes are relevant to the assessment of the defects in the design of the filter
                                                                                                                                                whether a particular failure mode has occurred; however, Mr. Peterson has
                                                                                                                                                                                                                                         Filed 05/03/21




                                                                                                                                                experienced perforation, migration, fracture and embedment. This testimony goes
                                                                                                                                                directly to the issues of Bard s design and warning failures.


  PL AFFIRM   Ganser, Chris     182:02-182:19      Overrule   Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence    Bard chose to market the Eclipse filter using the 510(k) process which relied upon
              10/11/2016      Redact 182:5-182:8              regarding Bard s conduct related to the Recovery Filter. Irrelevant and any       the Recovery filter as the predicate. All G2 filter platform filters, including the
                                                              probative value outweighed by prejudicial effect, particularly with Plaintiff s   Eclipse trace their design history to the Recovery filter and the defects in the
                                                              punitive damages claim dismissed. There is no alegation of internal bleeding in   Eclipse design only can be understood only in the context of the entire filter-line
                                                              this case and witness is discussing the Recovery filter.                          development. Testimony regarding the Recovery filter s complications, testing and
                                                                                                                                                design is relevant and is not outweighed by any prejudicial effect. Judge Campbell
                                                                                                                                                agreed with this position in Jones v. Bard. [MDL Order No. 10819]. The failure
                                                                                                                                                modes are relevant to the assessment of the defects in the design of the filter
                                                                                                                                                whether a particular failure mode has occurred; however, Mr. Peterson has
                                                                                                                                                                                                                                         Page 104 of 288




                                                                                                                                                experienced perforation, migration, fracture and embedment. This testimony goes
                                                                                                                                                directly to the issues of Bard s design and warning failures. Perforation by
                                                                                                                                                definition includes internal bleeding. It is a matter of degree only. The reference is
                                                                                                                                                not to cephalad migration death from the Recovery filter. Judge Campbell
                                                                                                                                                recognized the relevance probative value of such testimony regarding the design
                                                                                                                                                process from the Recovery filter to the Eclipse and did not exclude all references
                                                                                                                                                to cephalad migration only the cases of death. (MDL Doc. 10819). The
                                                                                                                                                12/17/2004 HHE was admitted with redactions in Jones and Hyde.
Ganser 10.11.16                                                                                                                                                                                                                 103
  DESIGNEE     DEPONENT         DESIGNATIONS            RULING     OBJECTION                                                                             RESPONSES TO OBJECTIONS
 DEF COUNTER   Ganser, Chris      195:06-195:10
               10/11/2016      subject to objections
 DEF COUNTER   Ganser, Chris      195:12-195:16
               10/11/2016      subject to objections
  PL AFFIRM    Ganser, Chris      199:08-199:17         Overrule   Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence        Bard chose to market the Eclipse filter using the 510(k) process which relied upon
               10/11/2016                                          regarding Bard s conduct related to the Recovery Filter. Irrelevant and any           the Recovery filter as the predicate. All G2 filter platform filters, including the
                                                                   probative value outweighed by prejudicial effect, particularly with Plaintiff s       Eclipse trace their design history to the Recovery filter and the defects in the
                                                                   punitive damages claim dismissed. There is no alegation of internal bleeding in       Eclipse design only can be understood only in the context of the entire filter-line
                                                                   this case and witness is discussing the Recovery filter.                              development. Testimony regarding the Recovery filter s complications, testing and
                                                                                                                                                         design is relevant and is not outweighed by any prejudicial effect. Judge Campbell
                                                                                                                                                         agreed with this position in Jones v. Bard. [MDL Order No. 10819]. The failure
                                                                                                                                                         modes are relevant to the assessment of the defects in the design of the filter
                                                                                                                                                         whether a particular failure mode has occurred; however, Mr. Peterson has
                                                                                                                                                         experienced perforation, migration, fracture and embedment. This testimony goes
                                                                                                                                                         directly to the issues of Bard s design and warning failures. Mr. Peterson suffered
                                                                                                                                                         serious life threatening gastrointestinal bleed from the filter perfroating his
                                                                                                                                                         duodenum.
  PL AFFIRM    Ganser, Chris      208:23-209:07
               10/11/2016
  PL AFFIRM    Ganser, Chris      209:22-210:02
               10/11/2016
  PL AFFIRM    Ganser, Chris      211:20-212:13
               10/11/2016
                                                                                                                                                                                                                                               Case 3:19-cv-01701-MO




  PL AFFIRM    Ganser, Chris      212:16-212:20
               10/11/2016
  PL AFFIRM    Ganser, Chris       214:17-214:23        Overrule   Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence        Bard chose to market the Eclipse filter using the 510(k) process which relied upon
               10/11/2016      Starting with "So now"              regarding Bard s conduct related to the Recovery Filter. Irrelevant and any           the Recovery filter as the predicate. All G2 filter platform filters, including the
                                                                   probative value outweighed by prejudicial effect, particularly with Plaintiff s       Eclipse trace their design history to the Recovery filter and the defects in the
                                                                   punitive damages claim dismissed.                                                     Eclipse design only can be understood only in the context of the entire filter-line
                                                                                                                                                         development. Testimony regarding the Recovery filter s complications, testing and
                                                                                                                                                         design is relevant and is not outweighed by any prejudicial effect. Judge Campbell
                                                                                                                                                         agreed with this position in Jones v. Bard. [MDL Order No. 10819]. The failure
                                                                                                                                                         modes are relevant to the assessment of the defects in the design of the filter
                                                                                                                                                         whether a particular failure mode has occurred; however, Mr. Peterson has
                                                                                                                                                         experienced perforation, migration, fracture and embedment. This testimony goes
                                                                                                                                                                                                                                               Document 181




                                                                                                                                                         directly to the issues of Bard s design and warning failures.


  PL AFFIRM    Ganser, Chris      215:23-216:07         Overrule   Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence        Bard chose to market the Eclipse filter using the 510(k) process which relied upon
               10/11/2016      Redact "including one               regarding Bard s conduct related to the Recovery Filter. Irrelevant and any           the Recovery filter as the predicate. All G2 filter platform filters, including the
                                  death" (216:1)                   probative value outweighed by prejudicial effect, particularly with Plaintiff s       Eclipse trace their design history to the Recovery filter and the defects in the
                                                                   punitive damages claim dismissed.                                                     Eclipse design only can be understood only in the context of the entire filter-line
                                                                                                                                                         development. Testimony regarding the Recovery filter s complications, testing and
                                                                                                                                                         design is relevant and is not outweighed by any prejudicial effect. Judge Campbell
                                                                                                                                                         agreed with this position in Jones v. Bard. [MDL Order No. 10819]. The failure
                                                                                                                                                         modes are relevant to the assessment of the defects in the design of the filter
                                                                                                                                                         whether a particular failure mode has occurred; however, Mr. Peterson has
                                                                                                                                                                                                                                               Filed 05/03/21




                                                                                                                                                         experienced perforation, migration, fracture and embedment. This testimony goes
                                                                                                                                                         directly to the issues of Bard s design and warning failures.


 DEF COUNTER   Ganser, Chris       217:02-217:07
               10/11/2016       subject to objections
  PL AFFIRM    Ganser, Chris       237:18-238:02        Overrule   Improper question-implies witness is not under oath. Rules 401, 402, 403 –            Bard chose to market the Eclipse filter using the 510(k) process which relied upon
               10/11/2016        Redact "and death"                Testimony does not involve filter at issue and/or failure mode at issue; Irrelevant   the Recovery filter as the predicate. All G2 filter platform filters, including the
                               (237:23) & "or death"               and any probative value outweighed by prejudicial effect, particularly with           Eclipse trace their design history to the Recovery filter and the defects in the
                                       (238:2)                     Plaintiff s punitive damages claim dismissed. Also, implies that duty to warn is to   Eclipse design only can be understood only in the context of the entire filter-line
                                                                   the patient.                                                                          development. Testimony regarding the Recovery filter s complications, testing and
                                                                                                                                                         design is relevant and is not outweighed by any prejudicial effect. Judge Campbell
                                                                                                                                                         agreed with this position in Jones v. Bard. [MDL Order No. 10819]. The failure
                                                                                                                                                                                                                                               Page 105 of 288




                                                                                                                                                         modes are relevant to the assessment of the defects in the design of the filter
                                                                                                                                                         whether a particular failure mode has occurred; however, Mr. Peterson has
                                                                                                                                                         experienced perforation, migration, fracture and embedment. This testimony goes
                                                                                                                                                         directly to the issues of Bard s design and warning failures.




Ganser 10.11.16                                                                                                                                                                                                                        104
  DESIGNEE     DEPONENT            DESIGNATIONS             RULING     OBJECTION                                                                             RESPONSES TO OBJECTIONS
  PL AFFIRM    Ganser, Chris        238:04-238:05           Overrule   Improper question-implies witness is not under oath. Rules 401, 402, 403 –            Bard chose to market the Eclipse filter using the 510(k) process which relied upon
               10/11/2016                                              Testimony does not involve filter at issue and/or failure mode at issue; Irrelevant   the Recovery filter as the predicate. All G2 filter platform filters, including the
                                                                       and any probative value outweighed by prejudicial effect, particularly with           Eclipse trace their design history to the Recovery filter and the defects in the
                                                                       Plaintiff s punitive damages claim dismissed. Also, implies that duty to warn is to   Eclipse design only can be understood only in the context of the entire filter-line
                                                                       the patient.                                                                          development. Testimony regarding the Recovery filter s complications, testing and
                                                                                                                                                             design is relevant and is not outweighed by any prejudicial effect. Judge Campbell
                                                                                                                                                             agreed with this position in Jones v. Bard. [MDL Order No. 10819]. The failure
                                                                                                                                                             modes are relevant to the assessment of the defects in the design of the filter
                                                                                                                                                             whether a particular failure mode has occurred; however, Mr. Peterson has
                                                                                                                                                             experienced perforation, migration, fracture and embedment. This testimony goes
                                                                                                                                                             directly to the issues of Bard s design and warning failures.


 DEF COUNTER   Ganser, Chris        253:20-254:01
               10/11/2016        subject to objections
  PL AFFIRM    Ganser, Chris        254:02-254:08           Sustain    Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence        Bard chose to market the Eclipse filter using the 510(k) process which relied upon
               10/11/2016                                              regarding Bard s conduct related to the Recovery Filter. Irrelevant and any           the Recovery filter as the predicate. All G2 filter platform filters, including the
                                                                       probative value outweighed by prejudicial effect, particularly with Plaintiff s       Eclipse trace their design history to the Recovery filter and the defects in the
                                                                       punitive damages claim dismissed.                                                     Eclipse design only can be understood only in the context of the entire filter-line
                                                                                                                                                             development. Testimony regarding the Recovery filter s complications, testing and
                                                                                                                                                             design is relevant and is not outweighed by any prejudicial effect. Judge Campbell
                                                                                                                                                             agreed with this position in Jones v. Bard. [MDL Order No. 10819]. The failure
                                                                                                                                                             modes are relevant to the assessment of the defects in the design of the filter
                                                                                                                                                             whether a particular failure mode has occurred; however, Mr. Peterson has
                                                                                                                                                                                                                                                   Case 3:19-cv-01701-MO




                                                                                                                                                             experienced perforation, migration, fracture and embedment. This testimony goes
                                                                                                                                                             directly to the issues of Bard s design and warning failures.


 DEF COUNTER   Ganser, Chris        254:09-254:16
               10/11/2016        subject to objections
  PL AFFIRM    Ganser, Chris        291:14-292:03
               10/11/2016
  PL AFFIRM    Ganser, Chris        293:05-293:12
               10/11/2016
  PL AFFIRM    Ganser, Chris        295:15-296:01
               10/11/2016
                                                                                                                                                                                                                                                   Document 181




  PL AFFIRM    Ganser, Chris        296:08-296:16
               10/11/2016      Redact "or death" (296:14)

  PL AFFIRM    Ganser, Chris        296:22-297:10
               10/11/2016
  PL AFFIRM    Ganser, Chris        298:03-298:06
               10/11/2016
  PL AFFIRM    Ganser, Chris        299:01-299:06
               10/11/2016
  PL AFFIRM    Ganser, Chris        300:11-301:03
               10/11/2016
  PL AFFIRM    Ganser, Chris        301:05-301:13
                                                                                                                                                                                                                                                   Filed 05/03/21




               10/11/2016
  PL AFFIRM    Ganser, Chris        301:15-301:21
               10/11/2016
  PL AFFIRM    Ganser, Chris        302:14-302:21
               10/11/2016
  PL AFFIRM    Ganser, Chris        324:21-324:23
               10/11/2016
  PL AFFIRM    Ganser, Chris        326:23-327:09           Sustain    Rules 401, 402 and 403                                                                The witness's hours of preparation with Bard lawyers goes to his credibility.
               10/11/2016
                                                                                                                                                                                                                                                   Page 106 of 288




Ganser 10.11.16                                                                                                                                                                                                                              105
  DESIGNEE       DEPONENT           DESIGNATIONS             RULING     OBJECTION                                                                            RESPONSES TO OBJECTIONS
  PL AFFIRM      Garcia, David         11:12-11:17
                  6/18/2020
  PL AFFIRM      Garcia, David         14:21-14:23
                  6/18/2020
  PL AFFIRM      Garcia, David         15:15-15:16
                  6/18/2020
  PL AFFIRM      Garcia, David          15:24-16:05
                  6/18/2020      beginning with "And your"

  PL AFFIRM      Garcia, David         16:14-16:21
                  6/18/2020
  PL AFFIRM      Garcia, David         16:22-17:01
                  6/18/2020        beginning with "And
                                         where"
  PL AFFIRM      Garcia, David         18:20-19:03
                  6/18/2020
  PL AFFIRM      Garcia, David         19:18-20:07
                  6/18/2020
  PL AFFIRM      Garcia, David         20:09-21:01
                  6/18/2020
  PL AFFIRM      Garcia, David         21:05-21:13
                  6/18/2020
  PL AFFIRM      Garcia, David         21:20-21:23
                  6/18/2020
                                                                                                                                                                                                                                                   Case 3:19-cv-01701-MO




  PL AFFIRM      Garcia, David         22:02-23:07
                  6/18/2020        beginning with "Just
                                         Briefly"
 DEF COUNTER     Garcia, David         23:08-23:16
                  6/18/2020
  PL AFFIRM      Garcia, David         23:17-24:07
                  6/18/2020
  PL AFFIRM      Garcia, David         24:21-25:14
                  6/18/2020      beginning with "Just did"
  PL AFFIRM      Garcia, David         25:24-26:18
                  6/18/2020
  PL AFFIRM      Garcia, David         26:22-29:01
                                                                                                                                                                                                                                                   Document 181




                  6/18/2020
  PL AFFIRM      Garcia, David         29:07-29:12
                  6/18/2020
  PL AFFIRM      Garcia, David         29:21-30:17
                  6/18/2020
  PL AFFIRM      Garcia, David         31:01-32:23
                  6/18/2020
  PL AFFIRM      Garcia, David         33:22-34:02
                  6/18/2020
  PL AFFIRM      Garcia, David         34:06-34:15
                  6/18/2020
  PL AFFIRM      Garcia, David         35:24-37:11
                                                                                                                                                                                                                                                   Filed 05/03/21




                  6/18/2020
  PL AFFIRM      Garcia, David         38:20-39:14           Overrule   Rule 611(c). Leading question of witness on direct.
                  6/18/2020
  PL AFFIRM      Garcia, David            39:18
                  6/18/2020
  PL AFFIRM      Garcia, David         39:20-40:07
                  6/18/2020
  PL AFFIRM      Garcia, David         40:09-40:22
                  6/18/2020
  PL AFFIRM      Garcia, David         41:03-41:06
                  6/18/2020
  PL AFFIRM      Garcia, David         42:04-42:08           Overrule   Object to undisclosed expert opinion: Defendants object because the opinions in      Witness fully disclosed his opinions timely and updasted his opinions in
                  6/18/2020                                             this testimony were not disclosed in Dr. Garcia s expert report in the MDL.          accordance with the MDL orders on new data such as new studies. Several courts
                                                                                                                                                             have ruled that the clot fomation report was timely as well. All were provided well
                                                                                                                                                                                                                                                   Page 107 of 288




                                                                                                                                                             before this preservation deposition.
  PL AFFIRM      Garcia, David         42:13-42:16           Overrule   Object to undisclosed expert opinion: Defendants object because the opinions in      Witness fully disclosed his opinions timely and updasted his opinions in
                  6/18/2020                                             this testimony were not disclosed in Dr. Garcia s expert report in the MDL.          accordance with the MDL orders on new data such as new studies. Several courts
                                                                                                                                                             have ruled that the clot fomation report was timely as well. All were provided well
                                                                                                                                                             before this preservation deposition
  PL AFFIRM      Garcia, David         42:21-50:15           Overrule   (42:21-46:11) Object to undisclosed expert opinion: Defendants object because        Witness fully disclosed his opinions timely and updasted his opinions in
                  6/18/2020                                             the opinions in this testimony were not disclosed in Dr. Garcia s expert report in   accordance with the MDL orders on new data such as new studies. Several courts
                                                                        the MDL.                                                                             have ruled that the clot fomation report was timely as well. All were provided well
Garcia 6 18 20                                                                                                                                               before this preservation deposition                                           106
  DESIGNEE       DEPONENT         DESIGNATIONS           RULING     OBJECTION                                                                                   RESPONSES TO OBJECTIONS
  PL AFFIRM      Garcia, David       51:03-57:25         Overrule   (51:18-57:25) Object to undisclosed expert opinion: Defendants object because             Witness fully disclosed his opinions timely and updasted his opinions in
                  6/18/2020                                         the opinions in this testimony were not disclosed in Dr. Garcia s expert report in        accordance with the MDL orders on new data such as new studies. Several courts
                                                                    the MDL.                                                                                  have ruled that the clot fomation report was timely as well. All were provided well
                                                                                                                                                              before this preservation deposition
  PL AFFIRM      Garcia, David       58:03-59:01         Overrule   Object to undisclosed expert opinion: Defendants object because the opinions in Witness fully disclosed his opinions timely and updasted his opinions in
                  6/18/2020      beginning with "Is a"              this testimony were not disclosed in Dr. Garcia s expert report in the MDL.               accordance with the MDL orders on new data such as new studies. Several courts
                                                                                                                                                              have ruled that the clot fomation report was timely as well. All were provided well
                                                                                                                                                              before this preservation deposition
  PL AFFIRM      Garcia, David       60:18-61:21         Overrule   (60:18-61:21) Object to undisclosed expert opinion: Defendants object because             Witness fully disclosed his opinions timely and updasted his opinions in
                  6/18/2020                                         the opinions in this testimony were not disclosed in Dr. Garcia s expert report in accordance with the MDL orders on new data such as new studies. Several courts
                                                                    the MDL.                                                                                  have ruled that the clot fomation report was timely as well. All were provided well
                                                                                                                                                              before this preservation deposition
  PL AFFIRM      Garcia, David       62:14-65:03         Overrule   (63:21-65:03) Object to undisclosed expert opinion: Defendants object because             Witness fully disclosed his opinions timely and updasted his opinions in
                  6/18/2020                                         the opinions in this testimony were not disclosed in Dr. Garcia s expert report in accordance with the MDL orders on new data such as new studies. Several courts
                                                                    the MDL.                                                                                  have ruled that the clot fomation report was timely as well. All were provided well
                                                                                                                                                              before this preservation deposition
  PL AFFIRM      Garcia, David       66:05-66:24         Overrule   (66:29-66:24) Defendants object on the basis of Rules 401, 402, and 403. Medical 1. Witness fully disclosed his opinions timely and updasted his opinions in
                  6/18/2020                                         literature from 2017, 2018, etc., has no relevance on Plaintiff's claims in this case, accordance with the MDL orders on new data such as new studies. Several courts
                                                                    which are limited to negligent design and failure to warn claims. Any purported           have ruled that the clot fomation report was timely as well. All were provided well
                                                                    relevance, which is denied, is outweighed by the prejudice and confusion caused before this preservation deposition. 2. Of course medical literature regarding
                                                                    by introduction of this literature, as the body of medical literature is constantly       efficacy of filters is relevant to whether or not filters are efficacious.
                                                                    evolving and growing, and there are many articles on both sides of this "efficacy"
                                                                    debate. Injection of these articles significantly expands the scope of evidence at
                                                                    this trial, while obfuscating the facts that are actually relevant to Plaintiff's claims,
                                                                                                                                                                                                                                                      Case 3:19-cv-01701-MO




                                                                    i.e., that Bard was ngeligent in the design or warning of the filter in 2010, which is
                                                                    when it was implanted in Plaintiff. Particularly given that plaintiff's punitive
                                                                    damages claim has been dismissed, any relevance, which is denied, is outweighed
                                                                    by prejudice and confusion.
  PL AFFIRM      Garcia, David       68:25-69:20         Overrule   Defendants object on the basis of Rules 401, 402, and 403. Medical literature from          1. Witness fully disclosed his opinions timely and updasted his opinions in
                  6/18/2020                                         2017, 2018, etc., has no relevance on Plaintiff's claims in this case, which are            accordance with the MDL orders on new data such as new studies. Several courts
                                                                    limited to negligent design and failure to warn claims. Any purported relevance,            have ruled that the clot fomation report was timely as well. All were provided well
                                                                    which is denied, is outweighed by the prejudice and confusion caused by                     before this preservation deposition. 2. Of course medical literature regarding
                                                                    introduction of this literature, as the body of medical literature is constantly            efficacy of filters is relevant to whether or not filters are efficacious.
                                                                    evolving and growing, and there are many articles on both sides of this "efficacy"
                                                                    debate. Injection of these articles significantly expands the scope of evidence at
                                                                                                                                                                                                                                                      Document 181




                                                                    this trial, while obfuscating the facts that are actually relevant to Plaintiff's claims,
                                                                    i.e., that Bard was ngeligent in the design or warning of the filter in 2010, which is
                                                                    when it was implanted in Plaintiff. Particularly given that plaintiff's punitive
                                                                    damages claim has been dismissed, any relevance, which is denied, is outweighed
                                                                    by prejudice and confusion. Object to undisclosed expert opinion: Defendants
                                                                    object because the opinions in this testimony were not disclosed in Dr. Garcia s
                                                                    expert report in the MDL.
  PL AFFIRM      Garcia, David       70:07-70:12         Overrule   Defendants object on the basis of Rules 401, 402, and 403. Medical literature from          1. Witness fully disclosed his opinions timely and updasted his opinions in
                  6/18/2020                                         2017, 2018, etc., has no relevance on Plaintiff's claims in this case, which are            accordance with the MDL orders on new data such as new studies. Several courts
                                                                    limited to negligent design and failure to warn claims. Any purported relevance,            have ruled that the clot fomation report was timely as well. All were provided well
                                                                    which is denied, is outweighed by the prejudice and confusion caused by                     before this preservation deposition. 2. Of course medical literature regarding
                                                                                                                                                                                                                                                      Filed 05/03/21




                                                                    introduction of this literature, as the body of medical literature is constantly            efficacy of filters is relevant to whether or not filters are efficacious.
                                                                    evolving and growing, and there are many articles on both sides of this "efficacy"
                                                                    debate. Injection of these articles significantly expands the scope of evidence at
                                                                    this trial, while obfuscating the facts that are actually relevant to Plaintiff's claims,
                                                                    i.e., that Bard was ngeligent in the design or warning of the filter in 2010, which is
                                                                    when it was implanted in Plaintiff. Particularly given that plaintiff's punitive
                                                                    damages claim has been dismissed, any relevance, which is denied, is outweighed
                                                                    by prejudice and confusion.
  PL AFFIRM      Garcia, David       70:20-72:11         Overrule   Defendants object on the basis of Rules 401, 402, and 403. Medical literature from          1. Witness fully disclosed his opinions timely and updasted his opinions in
                  6/18/2020                                         2017, 2018, etc., has no relevance on Plaintiff's claims in this case, which are            accordance with the MDL orders on new data such as new studies. Several courts
                                                                    limited to negligent design and failure to warn claims. Any purported relevance,            have ruled that the clot fomation report was timely as well. All were provided well
                                                                    which is denied, is outweighed by the prejudice and confusion caused by                     before this preservation deposition. 2. Of course medical literature regarding
                                                                                                                                                                                                                                                      Page 108 of 288




                                                                    introduction of this literature, as the body of medical literature is constantly            efficacy of filters is relevant to whether or not filters are efficacious.
                                                                    evolving and growing, and there are many articles on both sides of this "efficacy"
                                                                    debate. Injection of these articles significantly expands the scope of evidence at
                                                                    this trial, while obfuscating the facts that are actually relevant to Plaintiff's claims,
                                                                    i.e., that Bard was ngeligent in the design or warning of the filter in 2010, which is
                                                                    when it was implanted in Plaintiff. Particularly given that plaintiff's punitive
                                                                    damages claim has been dismissed, any relevance, which is denied, is outweighed
                                                                    by prejudice and confusion.
Garcia 6.18.20                                                                                                                                                                                                                                107
  DESIGNEE       DEPONENT        DESIGNATIONS    RULING     OBJECTION                                                                                   RESPONSES TO OBJECTIONS
  PL AFFIRM      Garcia, David     72:23-73:25   Overrule   (73:21-25) Rule 611(c ) Leading question of witness on direct. Defendants object            1. Witness fully disclosed his opinions timely and updasted his opinions in
                  6/18/2020                                 on the basis of Rules 401, 402, and 403. Medical literature from 2017, 2018, etc.,          accordance with the MDL orders on new data such as new studies. Several courts
                                                            has no relevance on Plaintiff's claims in this case, which are limited to negligent         have ruled that the clot fomation report was timely as well. All were provided well
                                                            design and failure to warn claims. Defendants object on the basis of Rules 401,             before this preservation deposition. 2. Of course medical literature regarding
                                                            402, and 403. Medical literature from 2017, 2018, etc., has no relevance on                 efficacy of filters is relevant to whether or not filters are efficacious.
                                                            Plaintiff's claims in this case, which are limited to negligent design and failure to
                                                            warn claims. Any purported relevance, which is denied, is outweighed by the
                                                            prejudice and confusion caused by introduction of this literature, as the body of
                                                            medical literature is constantly evolving and growing, and there are many articles
                                                            on both sides of this "efficacy" debate. Injection of these articles significantly
                                                            expands the scope of evidence at this trial, while obfuscating the facts that are
                                                            actually relevant to Plaintiff's claims, i.e.,that Bard was ngeligent in the design or
                                                            warning of the filter in 2010, owhich is when it was implanted in Plaintiff.
                                                            Particularly given that plaintiff's punitive damages claim has been dismissed, any
                                                            relevance, which is denied, is outweighed by prejudice and confusion.

  PL AFFIRM      Garcia, David     74:06-75:03   Overrule   Defendants object on the basis of Rules 401, 402, and 403. Medical literature from          1. Witness fully disclosed his opinions timely and updasted his opinions in
                  6/18/2020                                 2017, 2018, etc., has no relevance on Plaintiff's claims in this case, which are            accordance with the MDL orders on new data such as new studies. Several courts
                                                            limited to negligent design and failure to warn claims. Any purported relevance,            have ruled that the clot fomation report was timely as well. All were provided well
                                                            which is denied, is outweighed by the prejudice and confusion caused by                     before this preservation deposition. 2. Of course medical literature regarding
                                                            introduction of this literature, as the body of medical literature is constantly            efficacy of filters is relevant to whether or not filters are efficacious.
                                                            evolving and growing, and there are many articles on both sides of this "efficacy"
                                                            debate. Injection of these articles significantly expands the scope of evidence at
                                                                                                                                                                                                                                                 Case 3:19-cv-01701-MO




                                                            this trial, while obfuscating the facts that are actually relevant to Plaintiff's claims,
                                                            i.e., that Bard was ngeligent in the design or warning of the filter in 2010, which is
                                                            when it was implanted in Plaintiff. Particularly given that plaintiff's punitive
                                                            damages claim has been dismissed, any relevance, which is denied, is outweighed
                                                            by prejudice and confusion. (74:6-10, 74:25-3) Rule 611(c ) Leading question of
                                                            witness on direct
  PL AFFIRM      Garcia, David     75:08-77:01   Overrule   Defendants object on the basis of Rules 401, 402, and 403. Medical literature from          1. Witness fully disclosed his opinions timely and updasted his opinions in
                  6/18/2020                                 2017, 2018, etc., has no relevance on Plaintiff's claims in this case, which are            accordance with the MDL orders on new data such as new studies. Several courts
                                                            limited to negligent design and failure to warn claims. Any purported relevance,            have ruled that the clot fomation report was timely as well. All were provided well
                                                            which is denied, is outweighed by the prejudice and confusion caused by                     before this preservation deposition. 2. Of course medical literature regarding
                                                            introduction of this literature, as the body of medical literature is constantly            efficacy of filters is relevant to whether or not filters are efficacious.
                                                                                                                                                                                                                                                 Document 181




                                                            evolving and growing, and there are many articles on both sides of this "efficacy"
                                                            debate. Injection of these articles significantly expands the scope of evidence at
                                                            this trial, while obfuscating the facts that are actually relevant to Plaintiff's claims,
                                                            i.e., that Bard was ngeligent in the design or warning of the filter in 2010, which is
                                                            when it was implanted in Plaintiff. Particularly given that plaintiff's punitive
                                                            damages claim has been dismissed, any relevance, which is denied, is outweighed
                                                            by prejudice and confusion. (75 8-10) Rule 611(c ) Leading question of witness on
                                                            direct. (76:18-77:1) Leading question of witness on direct, compound question,
                                                            counsel is testifying, Rule 704 Witness is offering opinion on ultimate issue in the
                                                            case.
  PL AFFIRM      Garcia, David     77:04-78:20   Overrule   Defendants object on the basis of Rules 401, 402, and 403. Medical literature from          1. Whether the product is efficacious (whether it works/saves lives) is relevant to
                                                                                                                                                                                                                                                 Filed 05/03/21




                  6/18/2020                                 2017, 2018, etc., has no relevance on Plaintiff's claims in this case, which are            the case and the evaluation of risk/benefit. There is no evidence that the filter is
                                                            limited to negligent design and failure to warn claims. Any purported relevance,            efficacious and this world renowned reseracher is setting our the basis for those
                                                            which is denied, is outweighed by the prejudice and confusion caused by                     opinions. This goes to liability for actual damages not punitive damages. The
                                                            introduction of this literature, as the body of medical literature is constantly            Recovery filter is the initial predicate product for the G2 line of filters which
                                                            evolving and growing, and there are many articles on both sides of this "efficacy"          includes the Eclipse. 2. The Recovery filter's efficacy or lack thereof is relevant to
                                                            debate. Injection of these articles significantly expands the scope of evidence at          this Eclipse filter because it was during the Recovery evaluation that Bard
                                                            this trial, while obfuscating the facts that are actually relevant to Plaintiff's claims,   conducted an analysis as to whether any filter had proven efficacy. Dr. Garcia's
                                                            i.e., that Bard was ngeligent in the design or warning of the filter in 2010, which is      testimony is that there has not been since the Recovery and other filter efficacy
                                                            when it was implanted in Plaintiff. Particularly given that plaintiff's punitive            was studied internally and by its consultants at that time, there have been no
                                                            damages claim has been dismissed, any relevance, which is denied, is outweighed             randomized controlled trials and therefore no high quality evidence of efficacy in
                                                            by prejudice and confusion. Rule 611(c ) Leading question of witness on direct,             this filter either based on the facts starting with the Recovery. 3. All failure modes
                                                            compound question, counsel is testifying, Rule 704 Witness is offering opinion on           are at issue because the jury will be deciding the risk/benefit and that is as to all
                                                            ultimate issue in the case. (78:05-78:24 (ending with "what")) Object to                    risks-- as it is all risks upon which the doctors base their decision to implant.4.
                                                                                                                                                                                                                                                 Page 109 of 288




                                                            undisclosed expert opinion: Defendants object because the opinions in this                  Witness fully disclosed his opinions timely and updasted his opinions in
                                                            testimony were not disclosed in Dr. Garcia s expert report in the MDL. Rules 401,           accordance with the MDL orders on new data such as new studies. Several courts
                                                            402, 403 – Testimony does not involve filter at issue and/or failure mode at issue;         have ruled that the clot fomation report was timely as well. All were provided well
                                                            Irrelevant and any probative value outweighed by prejudicial effect, particularly           before this preservation deposition.
                                                            with Plaintiff s punitive damages claim dismissed. "This case does not involve the
                                                            Recovery Filter."


Garcia 6.18.20                                                                                                                                                                                                                           108
  DESIGNEE       DEPONENT        DESIGNATIONS    RULING     OBJECTION                                                                                   RESPONSES TO OBJECTIONS
  PL AFFIRM      Garcia, David     79:14-80:14   Overrule   Defendants object on the basis of Rules 401, 402, and 403. Medical literature from          1. Witness fully disclosed his opinions timely and updasted his opinions in
                  6/18/2020                                 2017, 2018, etc., has no relevance on Plaintiff's claims in this case, which are            accordance with the MDL orders on new data such as new studies. Several courts
                                                            limited to negligent design and failure to warn claims. Any purported relevance,            have ruled that the clot fomation report was timely as well. All were provided well
                                                            which is denied, is outweighed by the prejudice and confusion caused by                     before this preservation deposition. 2. Of course medical literature regarding
                                                            introduction of this literature, as the body of medical literature is constantly            efficacy of filters is relevant to whether or not filters are efficacious.
                                                            evolving and growing, and there are many articles on both sides of this "efficacy"
                                                            debate. Injection of these articles significantly expands the scope of evidence at
                                                            this trial, while obfuscating the facts that are actually relevant to Plaintiff's claims,
                                                            i.e.,that Bard was ngeligent in the design or warning of the filter in 2010, which is
                                                            when it was implanted in Plaintiff. Particularly given that plaintiff's punitive
                                                            damages claim has been dismissed, any relevance, which is denied, is outweighed
                                                            by prejudice and confusion. Rule 611(c ) Leading question of witness on direct,
                                                            compound question, counsel is testifying, Rule 704 Witness is offering opinion on
                                                            ultimate issue in the case. (80:15-81:19) Object to undisclosed expert opinion:
                                                            Defendants object because the opinions in this testimony were not disclosed in
                                                            Dr. Garcia s expert report in the MDL. (85:14-21) Object to undisclosed expert
                                                            opinion: Defendants object because the opinions in this testimony were not
                                                            disclosed in Dr. Garcia s expert report in the MDL.

  PL AFFIRM      Garcia, David     81:24-85:21   Overrule   Defendants object on the basis of Rules 401, 402, and 403. Medical literature from          1. Witness fully disclosed his opinions timely and updasted his opinions in
                  6/18/2020                                 2017, 2018, etc., has no relevance on Plaintiff's claims in this case, which are            accordance with the MDL orders on new data such as new studies. Several courts
                                                            limited to negligent design and failure to warn claims. Any purported relevance,            have ruled that the clot fomation report was timely as well. All were provided well
                                                            which is denied, is outweighed by the prejudice and confusion caused by                     before this preservation deposition. 2. Of course medical literature regarding
                                                                                                                                                                                                                                              Case 3:19-cv-01701-MO




                                                            introduction of this literature, as the body of medical literature is constantly            efficacy of filters is relevant to whether or not filters are efficacious.
                                                            evolving and growing, and there are many articles on both sides of this "efficacy"
                                                            debate. Injection of these articles significantly expands the scope of evidence at
                                                            this trial, while obfuscating the facts that are actually relevant to Plaintiff's claims,
                                                            i.e., that Bard was ngeligent in the design or warning of the filter in 2010, which is
                                                            when it was implanted in Plaintiff. Particularly given that plaintiff's punitive
                                                            damages claim has been dismissed, any relevance, which is denied, is outweighed
                                                            by prejudice and confusion. Rule 611(c ) Leading question of witness on direct,
                                                            compound question, counsel is testifying, Rule 704 Witness is offering opinion on
                                                            ultimate issue in the case. (80:15-81:19) Object to undisclosed expert opinion:
                                                            Defendants object because the opinions in this testimony were not disclosed in
                                                                                                                                                                                                                                              Document 181




                                                            Dr. Garcia s expert report in the MDL. (85:14-21) Object to undisclosed expert
                                                            opinion: Defendants object because the opinions in this testimony were not
                                                            disclosed in Dr. Garcia s expert report in the MDL.

  PL AFFIRM      Garcia, David     85:24-89:06   Overrule   Defendants object on the basis of Rules 401, 402, and 403. Medical literature from          1. Witness fully disclosed his opinions timely and updasted his opinions in
                  6/18/2020                                 2017, 2018, etc., has no relevance on Plaintiff's claims in this case, which are            accordance with the MDL orders on new data such as new studies. Several courts
                                                            limited to negligent design and failure to warn claims. Any purported relevance,            have ruled that the clot fomation report was timely as well. All were provided well
                                                            which is denied, is outweighed by the prejudice and confusion caused by                     before this preservation deposition. 2. Of course medical literature regarding
                                                            introduction of this literature, as the body of medical literature is constantly            efficacy of filters is relevant to whether or not filters are efficacious.
                                                            evolving and growing, and there are many articles on both sides of this "efficacy"
                                                            debate. Injection of these articles significantly expands the scope of evidence at
                                                            this trial, while obfuscating the facts that are actually relevant to Plaintiff's claims,
                                                                                                                                                                                                                                              Filed 05/03/21




                                                            i.e., that Bard was ngeligent in the design or warning of the filter in 2010, which is
                                                            when it was implanted in Plaintiff. Particularly given that plaintiff's punitive
                                                            damages claim has been dismissed, any relevance, which is denied, is outweighed
                                                            by prejudice and confusion. Rule 611(c ) Leading question of witness on direct.
                                                            Rules 401, 402, 403. Irrelevant and unfairly prejudicial. (88:20-89:06) Counsel is
                                                            testifying Rule 611, compound question, leading. Rule 704 witness (and counsel)
                                                            are offering opinion on the ultimate issue in the case. Counsel is making closing
                                                            argument. Object to undisclosed expert opinion: Defendants object because the
                                                            opinions in this testimony were not disclosed in Dr. Garcia s expert report in the
                                                            MDL.
                                                                                                                                                                                                                                              Page 110 of 288




Garcia 6.18.20                                                                                                                                                                                                                        109
  DESIGNEE       DEPONENT        DESIGNATIONS    RULING     OBJECTION                                                                                   RESPONSES TO OBJECTIONS
  PL AFFIRM      Garcia, David     89:10-90:06   Overrule   Defendants object on the basis of Rules 401, 402, and 403. Medical literature from          1. Witness fully disclosed his opinions timely and updasted his opinions in
                  6/18/2020                                 2017, 2018, etc., has no relevance on Plaintiff's claims in this case, which are            accordance with the MDL orders on new data such as new studies. Several courts
                                                            limited to negligent design and failure to warn claims. Any purported relevance,            have ruled that the clot fomation report was timely as well. All were provided well
                                                            which is denied, is outweighed by the prejudice and confusion caused by                     before this preservation deposition. 2. Of course medical literature regarding
                                                            introduction of this literature, as the body of medical literature is constantly            efficacy of filters is relevant to whether or not filters are efficacious.
                                                            evolving and growing, and there are many articles on both sides of this "efficacy"
                                                            debate. Injection of these articles significantly expands the scope of evidence at
                                                            this trial, while obfuscating the facts that are actually relevant to Plaintiff's claims,
                                                            i.e., that Bard was ngeligent in the design or warning of the filter in 2010, which is
                                                            when it was implanted in Plaintiff. Particularly given that plaintiff's punitive
                                                            damages claim has been dismissed, any relevance, which is denied, is outweighed
                                                            by prejudice and confusion. Rule 611(c ) Leading question of witness on direct.
                                                            Rules 401, 402, 403. Irrelevant and unfairly prejudicial. Counsel is testifying Rule
                                                            611, compound question, leading. Rule 704 witness is offering opinion on the
                                                            ultimate issue in the case. (89:10-23) Object to undisclosed expert opinion:
                                                            Defendants object because the opinions in this testimony were not disclosed in
                                                            Dr. Garcia s expert report in the MDL.

  PL AFFIRM      Garcia, David     90:08-92:17   Overrule   (90:08-91:17) Defendants object on the basis of Rules 401, 402, and 403. Medical            1. Witness fully disclosed his opinions timely and updasted his opinions in
                  6/18/2020                                 literature from 2017, 2018, etc., has no relevance on Plaintiff's claims in this case,      accordance with the MDL orders on new data such as new studies. Several courts
                                                            which are limited to negligent design and failure to warn claims. Any purported             have ruled that the clot fomation report was timely as well. All were provided well
                                                            relevance, which is denied, is outweighed by the prejudice and confusion caused             before this preservation deposition. 2. Of course medical literature regarding
                                                            by introduction of this literature, as the body of medical literature is constantly         efficacy of filters is relevant to whether or not filters are efficacious.
                                                                                                                                                                                                                                                 Case 3:19-cv-01701-MO




                                                            evolving and growing, and there are many articles on both sides of this "efficacy"
                                                            debate. Injection of these articles significantly expands the scope of evidence at
                                                            this trial, while obfuscating the facts that are actually relevant to Plaintiff's claims,
                                                            i.e., that Bard was ngeligent in the design or warning of the filter in 2010, which is
                                                            when it was implanted in Plaintiff. Particularly given that plaintiff's punitive
                                                            damages claim has been dismissed, any relevance, which is denied, is outweighed
                                                            by prejudice and confusion.
  PL AFFIRM      Garcia, David     92:20-93:04
                  6/18/2020
  PL AFFIRM      Garcia, David     93:22-94:01   Overrule   Defendants object on the basis of Rules 401, 402, and 403. Medical literature from          1. Whether the product is efficacious (whether it works/saves lives) is relevant to
                  6/18/2020                                 2017, 2018, etc., has no relevance on Plaintiff's claims in this case, which are            the case and the evaluation of risk/benefit. There is no evidence that the filter is
                                                                                                                                                                                                                                                 Document 181




                                                            limited to negligent design and failure to warn claims. Any purported relevance,            efficacious and this world renowned reseracher is setting our the basis for those
                                                            which is denied, is outweighed by the prejudice and confusion caused by                     opinions. This goes to liability for actual damages not punitive damages. The
                                                            introduction of this literature, as the body of medical literature is constantly            Recovery filter is the initial predicate product for the G2 line of filters which
                                                            evolving and growing, and there are many articles on both sides of this "efficacy"          includes the Eclipse. 2. The Recovery filter's efficacy or lack thereof is relevant to
                                                            debate. Injection of these articles significantly expands the scope of evidence at          this Eclipse filter because it was during the Recovery evaluation that Bard
                                                            this trial, while obfuscating the facts that are actually relevant to Plaintiff's claims,   conducted an analysis as to whether any filter had proven efficacy. Dr. Garcia's
                                                            i.e., that Bard was ngeligent in the design or warning of the filter in 2010, which is      testimony is that there has not been since the Recovery and other filter efficacy
                                                            when it was implanted in Plaintiff. Particularly given that plaintiff's punitive            was studied internally and by its consultants at that time, there have been no
                                                            damages claim has been dismissed, any relevance, which is denied, is outweighed             randomized controlled trials and therefore no high quality evidence of efficacy in
                                                            by prejudice and confusion. Rules 401, 402, 403 – Testimony does not involve                this filter either based on the facts starting with the Recovery. 3. All failure modes
                                                            filter at issue and/or failure mode at issue; Irrelevant and any probative value            are at issue because the jury will be deciding the risk/benefit and that is as to all
                                                                                                                                                                                                                                                 Filed 05/03/21




                                                            outweighed by prejudicial effect, particularly with Plaintiff s punitive damages            risks-- as it is all risks upon which the doctors base their decision to implant.4.
                                                            claim dismissed. "This case does not involve the Recovery Filter."                          Witness fully disclosed his opinions timely and updasted his opinions in
                                                                                                                                                        accordance with the MDL orders on new data such as new studies. Several courts
                                                                                                                                                        have ruled that the clot fomation report was timely as well. All were provided well
                                                                                                                                                        before this preservation deposition.

  PL AFFIRM      Garcia, David     94:11-94:22   Overrule   Defendants object on the basis of Rules 401, 402, and 403. Medical literature from          1. Witness fully disclosed his opinions timely and updasted his opinions in
                  6/18/2020                                 2017, 2018, etc., has no relevance on Plaintiff's claims in this case, which are            accordance with the MDL orders on new data such as new studies. Several courts
                                                            limited to negligent design and failure to warn claims. Any purported relevance,            have ruled that the clot fomation report was timely as well. All were provided well
                                                            which is denied, is outweighed by the prejudice and confusion caused by                     before this preservation deposition. 2. Of course medical literature regarding
                                                            introduction of this literature, as the body of medical literature is constantly            efficacy of filters is relevant to whether or not filters are efficacious.
                                                            evolving and growing, and there are many articles on both sides of this "efficacy"
                                                            debate. Injection of these articles significantly expands the scope of evidence at
                                                                                                                                                                                                                                                 Page 111 of 288




                                                            this trial, while obfuscating the facts that are actually relevant to Plaintiff's claims,
                                                            i.e., that Bard was ngeligent in the design or warning of the filter in 2010, which is
                                                            when it was implanted in Plaintiff. Particularly given that plaintiff's punitive
                                                            damages claim has been dismissed, any relevance, which is denied, is outweighed
                                                            by prejudice and confusion.
  PL AFFIRM      Garcia, David     95:02-95:07
                  6/18/2020
  PL AFFIRM      Garcia, David     95:11-95:14   Overrule   Rule 611(c ) Leading question of witness on direct. Question is compound, vague,            This is a non leading question and the answer is relevant. The witness testifies that
Garcia 6 18 20    6/18/2020                                 and non-sensical. Answer is cut off and unclear.                                            an RCT could have been performed on the Eclipse.                                 110
  DESIGNEE       DEPONENT        DESIGNATIONS     RULING     OBJECTION                                                                                   RESPONSES TO OBJECTIONS
  PL AFFIRM      Garcia, David     95:21-98:02    Overrule   (96:10-98:2) Defendants object on the basis of Rules 401, 402, and 403. Medical             1. Witness fully disclosed his opinions timely and updasted his opinions in
                  6/18/2020                                  literature from 2017, 2018, etc., has no relevance on Plaintiff's claims in this case,      accordance with the MDL orders on new data such as new studies. Several courts
                                                             which are limited to negligent design and failure to warn claims. Any purported             have ruled that the clot fomation report was timely as well. All were provided well
                                                             relevance, which is denied, is outweighed by the prejudice and confusion caused             before this preservation deposition. 2. Of course medical literature regarding
                                                             by introduction of this literature, as the body of medical literature is constantly         efficacy of filters is relevant to whether or not filters are efficacious.
                                                             evolving and growing, and there are many articles on both sides of this "efficacy"
                                                             debate. Injection of these articles significantly expands the scope of evidence at
                                                             this trial, while obfuscating the facts that are actually relevant to Plaintiff's claims,
                                                             i.e., that Bard was ngeligent in the design or warning of the filter in 2010, which is
                                                             when it was implanted in Plaintiff. Particularly given that plaintiff's punitive
                                                             damages claim has been dismissed, any relevance, which is denied, is outweighed
                                                             by prejudice and confusion.
  PL AFFIRM      Garcia, David    98:15-102 03    Overrule   Defendants object on the basis of Rules 401, 402, and 403. Medical literature from          1. Witness fully disclosed his opinions timely and updasted his opinions in
                  6/18/2020                                  2017, 2018, etc., has no relevance on Plaintiff's claims in this case, which are            accordance with the MDL orders on new data such as new studies. Several courts
                                                             limited to negligent design and failure to warn claims. Any purported relevance,            have ruled that the clot fomation report was timely as well. All were provided well
                                                             which is denied, is outweighed by the prejudice and confusion caused by                     before this preservation deposition. 2. Of course medical literature regarding
                                                             introduction of this literature, as the body of medical literature is constantly            efficacy of filters is relevant to whether or not filters are efficacious.
                                                             evolving and growing, and there are many articles on both sides of this "efficacy"
                                                             debate. Injection of these articles significantly (98:15-100:18) Defendants object
                                                             on the basis of Rules 401, 402, and 403. Medical literature from 2017, 2018, etc.,
                                                             has no relevance on Plaintiff's claims in this case, which are limited to negligent
                                                             design and failure to warn claims. Any purported relevance, which is denied, is
                                                             outweighed by the prejudice and confusion caused by introduction of this
                                                                                                                                                                                                                                               Case 3:19-cv-01701-MO




                                                             literature, as the body of medical literature is constantly evolving and growing,
                                                             and there are many articles on both sides of this "efficacy" debate. Injection of
                                                             these articles significantly expands the scope of evidence at this trial, while
                                                             obfuscating the facts that are actually relevant to Plaintiff's claims, i.e., that Bard
                                                             was ngeligent in the design or warning of the filter in 2010, which is when it was
                                                             implanted in Plaintiff. Particularly given that plaintiff's punitive damages claim has
                                                             been dismissed, any relevance, which is denied, is outweighed by prejudice and
                                                             confusion. (101:21-102:3) Leading, compound question.


  PL AFFIRM      Garcia, David    102:09-103:03   Overrule   Defendants object on the basis of Rules 401, 402, and 403. Medical literature from          1. Witness fully disclosed his opinions timely and updasted his opinions in
                                                                                                                                                                                                                                               Document 181




                  6/18/2020                                  2017, 2018, etc., has no relevance on Plaintiff's claims in this case, which are            accordance with the MDL orders on new data such as new studies. Several courts
                                                             limited to negligent design and failure to warn claims. Any purported relevance,            have ruled that the clot fomation report was timely as well. All were provided well
                                                             which is denied, is outweighed by the prejudice and confusion caused by                     before this preservation deposition. 2. Of course medical literature regarding
                                                             introduction of this literature, as the body of medical literature is constantly            efficacy of filters is relevant to whether or not filters are efficacious.
                                                             evolving and growing, and there are many articles on both sides of this "efficacy"
                                                             debate. Injection of these articles significantly expands the scope of evidence at
                                                             this trial, while obfuscating the facts that are actually relevant to Plaintiff's claims,
                                                             i.e., that Bard was ngeligent in the design or warning of the filter in 2010, which is
                                                             when it was implanted in Plaintiff. Particularly given that plaintiff's punitive
                                                             damages claim has been dismissed, any relevance, which is denied, is outweighed
                                                             by prejudice and confusion. (102 9) Leading, compound question. 102:20-103:17)
                                                                                                                                                                                                                                               Filed 05/03/21




                                                             Rule 704 Witness is offering opinion on the ultimate issue in the case. (103:18-
                                                             104:21) Object to undisclosed expert opinion: Defendants object because the
                                                             opinions in this testimony were not disclosed in Dr. Garcia s expert report in the
                                                             MDL.
  PL AFFIRM      Garcia, David    103:07-103:14   Overrule   Defendants object on the basis of Rules 401, 402, and 403. Medical literature from          1. Witness fully disclosed his opinions timely and updasted his opinions in
                  6/18/2020                                  2017, 2018, etc., has no relevance on Plaintiff's claims in this case, which are            accordance with the MDL orders on new data such as new studies. Several courts
                                                             limited to negligent design and failure to warn claims. Any purported relevance,            have ruled that the clot fomation report was timely as well. All were provided well
                                                             which is denied, is outweighed by the prejudice and confusion caused by                     before this preservation deposition. 2. Of course medical literature regarding
                                                             introduction of this literature, as the body of medical literature is constantly            efficacy of filters is relevant to whether or not filters are efficacious.
                                                             evolving and growing, and there are many articles on both sides of this "efficacy"
                                                             debate. Injection of these articles significantly expands the scope of evidence at
                                                             this trial, while obfuscating the facts that are actually relevant to Plaintiff's claims,
                                                             i.e., that Bard was ngeligent in the design or warning of the filter in 2010, which is
                                                                                                                                                                                                                                               Page 112 of 288




                                                             when it was implanted in Plaintiff. Particularly given that plaintiff's punitive
                                                             damages claim has been dismissed, any relevance, which is denied, is outweighed
                                                             by prejudice and confusion. (102 9) Leading, compound question. 102:20-103:17)
                                                             Rule 704 Witness is offering opinion on the ultimate issue in the case. (103:18-
                                                             104:21) Object to undisclosed expert opinion: Defendants object because the
                                                             opinions in this testimony were not disclosed in Dr. Garcia s expert report in the
                                                             MDL.

Garcia 6.18.20                                                                                                                                                                                                                         111
  DESIGNEE       DEPONENT        DESIGNATIONS     RULING     OBJECTION                                                                             RESPONSES TO OBJECTIONS
  PL AFFIRM      Garcia, David    112:03-112:17   Sustain    Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure       1. The Recovery filter's efficacy or lack thereof is relevant to this Eclipse filter
                  6/18/2020                                  mode at issue; Irrelevant and any probative value outweighed by prejudicial           because it was during the Recovery evaluation that Bard conducted an analysis as
                                                             effect, particularly with Plaintiff s punitive damages claim dismissed. "This case    to whether any filter had proven efficacy. Dr. Garcia's testimony is that there has
                                                             does not involve the Recovery Filter, nor does it involve morbidly obese patients."   not been since the Recovery and other filter efficacy was studied internally and by
                                                                                                                                                   its consultants at that time, there have been no randomized controlled trials and
                                                                                                                                                   therefore no high quality evidence of efficacy in this filter either based on the
                                                                                                                                                   facts starting with the Recovery. 2. This goes to the risk of the filter involved
                                                                                                                                                   whether soecific to this patient's obesity.

  PL AFFIRM      Garcia, David    113:08-113:19   Sustain    (113:15-113:19) Rules 401, 402, 403 Irrelevant and unfairly prejudicial. Rules 401,   1. The Recovery filter's efficacy or lack thereof is relevant to this Eclipse filter
                  6/18/2020                                  402, 403 – Testimony does not involve filter at issue and/or failure mode at issue;   because it was during the Recovery evaluation that Bard conducted an analysis as
                                                             Irrelevant and any probative value outweighed by prejudicial effect, particularly     to whether any filter had proven efficacy. Dr. Garcia's testimony is that there has
                                                             with Plaintiff s punitive damages claim dismissed. "This case does not involve the    not been since the Recovery and other filter efficacy was studied internally and by
                                                             Recovery Filter, nor does it involve morbidly obese patients."                        its consultants at that time, there have been no randomized controlled trials and
                                                                                                                                                   therefore no high quality evidence of efficacy in this filter either based on the
                                                                                                                                                   facts starting with the Recovery. 2. This goes to the risk of the filter involved
                                                                                                                                                   whether soecific to this patient's obesity.

  PL AFFIRM      Garcia, David    113:23-114:02   Sustain    (113:23-114:2) Rules 401, 402, 403 Irrelevant and unfairly prejudicial. Rules 401,    1. The Recovery filter's efficacy or lack thereof is relevant to this Eclipse filter
                  6/18/2020                                  402, 403 – Testimony does not involve filter at issue and/or failure mode at issue;   because it was during the Recovery evaluation that Bard conducted an analysis as
                                                             Irrelevant and any probative value outweighed by prejudicial effect, particularly     to whether any filter had proven efficacy. Dr. Garcia's testimony is that there has
                                                             with Plaintiff s punitive damages claim dismissed. "This case does not involve the    not been since the Recovery and other filter efficacy was studied internally and by
                                                             Recovery Filter, nor does it involve morbidly obese patients."                        its consultants at that time, there have been no randomized controlled trials and
                                                                                                                                                   therefore no high quality evidence of efficacy in this filter either based on the
                                                                                                                                                                                                                                            Case 3:19-cv-01701-MO




                                                                                                                                                   facts starting with the Recovery. 2. This goes to the risk of the filter involved
                                                                                                                                                   whether soecific to this patient's obesity.

  PL AFFIRM      Garcia, David    114:05-114:09   Sustain    Rules 401, 402, 403 Irrelevant and unfairly prejudicial. Rules 401, 402, 403 –        1. The Recovery filter's efficacy or lack thereof is relevant to this Eclipse filter
                  6/18/2020                                  Testimony does not involve filter at issue and/or failure mode at issue; Irrelevant   because it was during the Recovery evaluation that Bard conducted an analysis as
                                                             and any probative value outweighed by prejudicial effect, particularly with           to whether any filter had proven efficacy. Dr. Garcia's testimony is that there has
                                                             Plaintiff s punitive damages claim dismissed. "This case does not involve the         not been since the Recovery and other filter efficacy was studied internally and by
                                                             Recovery Filter, nor does it involve morbidly obese patients."                        its consultants at that time, there have been no randomized controlled trials and
                                                                                                                                                   therefore no high quality evidence of efficacy in this filter either based on the
                                                                                                                                                   facts starting with the Recovery. 2. This goes to the risk of the filter involved
                                                                                                                                                   whether soecific to this patient's obesity.
                                                                                                                                                                                                                                            Document 181




  PL AFFIRM      Garcia, David    114:11-114:22   Sustain    These opinions and subject matter was not properly and timely disclosed by the        1. The Recovery filter's efficacy or lack thereof is relevant to this Eclipse filter
                  6/18/2020                                  witness in his MDL report and, pursuant to the procedure and rules employed by        because it was during the Recovery evaluation that Bard conducted an analysis as
                                                             Judge Campbell, should not be admissible. (114:18-114:22) Object to undisclosed       to whether any filter had proven efficacy. Dr. Garcia's testimony is that there has
                                                             expert opinion: Defendants object because the opinions in this testimony were         not been since the Recovery and other filter efficacy was studied internally and by
                                                             not disclosed in Dr. Garcia s expert report in the MDL. Rules 401, 402, 403 –         its consultants at that time, there have been no randomized controlled trials and
                                                             Testimony does not involve filter at issue and/or failure mode at issue; Irrelevant   therefore no high quality evidence of efficacy in this filter either based on the
                                                             and any probative value outweighed by prejudicial effect, particularly with           facts starting with the Recovery. 2. This goes to the risk of the filter involved
                                                             Plaintiff s punitive damages claim dismissed. "This case does not involve the         whether soecific to this patient's obesity.
                                                             Recovery Filter, nor does it involve morbidly obese patients."
  PL AFFIRM      Garcia, David    114:25-116:05   Overrule   These opinions and subject matter was not properly and timely disclosed by the        1. Whether the product is efficacious (whether it works/saves lives) is relevant to
                  6/18/2020                                  witness in his MDL report and, pursuant to the procedure and rules employed by        the case and the evaluation of risk/benefit. There is no evidence that the filter is
                                                                                                                                                                                                                                            Filed 05/03/21




                                                             Judge Campbell, should not be admissible. (115:16-116 5) Leading. Rules 401, 402,     efficacious and this world renowned reseracher is setting our the basis for those
                                                             403. Testimony does not involve filter at issue and/or failure mode at issue;         opinions. This goes to liability for actual damages not punitive damages. The
                                                             Irrelevant and any probative value outweighed by prejudicial effect. Object to        Recovery filter is the initial predicate product for the G2 line of filters which
                                                             undisclosed expert opinion: Defendants object because the opinions in this            includes the Eclipse. 2. The Recovery filter's efficacy or lack thereof is relevant to
                                                             testimony were not disclosed in Dr. Garcia s expert report in the MDL. Rules 401,     this Eclipse filter because it was during the Recovery evaluation that Bard
                                                             402, 403 – Testimony does not involve filter at issue and/or failure mode at issue;   conducted an analysis as to whether any filter had proven efficacy. Dr. Garcia's
                                                             Irrelevant and any probative value outweighed by prejudicial effect, particularly     testimony is that there has not been since the Recovery and other filter efficacy
                                                             with Plaintiff s punitive damages claim dismissed. "This case does not involve the    was studied internally and by its consultants at that time, there have been no
                                                             Recovery Filter, nor does it involve morbidly obese patients."                        randomized controlled trials and therefore no high quality evidence of efficacy in
                                                                                                                                                   this filter either based on the facts starting with the Recovery. 3. All failure modes
                                                                                                                                                   are at issue because the jury will be deciding the risk/benefit and that is as to all
                                                                                                                                                   risks-- as it is all risks upon which the doctors base their decision to implant.4.
                                                                                                                                                   Witness fully disclosed his opinions timely and updasted his opinions in
                                                                                                                                                                                                                                            Page 113 of 288




                                                                                                                                                   accordance with the MDL orders on new data such as new studies. Several courts
                                                                                                                                                   have ruled that the clot fomation report was timely as well. All were provided well
                                                                                                                                                   before this preservation deposition.




Garcia 6.18.20                                                                                                                                                                                                                      112
  DESIGNEE       DEPONENT        DESIGNATIONS         RULING    OBJECTION                                                                             RESPONSES TO OBJECTIONS
  PL AFFIRM      Garcia, David     116:08-116:25      Sustain   Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure mode   1. Whether the product is efficacious (whether it works/saves lives) is relevant to
                  6/18/2020      Redact "of deaths"             at issue; Irrelevant and any probative value outweighed by prejudicial effect.        the case and the evaluation of risk/benefit. There is no evidence that the filter is
                                     (116:23)                   Object to undisclosed expert opinion: Defendants object because the opinions in       efficacious and this world renowned reseracher is setting our the basis for those
                                                                this testimony were not disclosed in Dr. Garcia s expert report in the MDL. Rules     opinions. This goes to liability for actual damages not punitive damages. The
                                                                401, 402, 403 – Testimony does not involve filter at issue and/or failure mode at     Recovery filter is the initial predicate product for the G2 line of filters which
                                                                issue; Irrelevant and any probative value outweighed by prejudicial effect,           includes the Eclipse. 2. The Recovery filter's efficacy or lack thereof is relevant to
                                                                particularly with Plaintiff s punitive damages claim dismissed. "This case does not   this Eclipse filter because it was during the Recovery evaluation that Bard
                                                                involve the Recovery Filter, nor does it involve morbidly obese patients."            conducted an analysis as to whether any filter had proven efficacy. Dr. Garcia's
                                                                                                                                                      testimony is that there has not been since the Recovery and other filter efficacy
                                                                                                                                                      was studied internally and by its consultants at that time, there have been no
                                                                                                                                                      randomized controlled trials and therefore no high quality evidence of efficacy in
                                                                                                                                                      this filter either based on the facts starting with the Recovery. 3. All failure modes
                                                                                                                                                      are at issue because the jury will be deciding the risk/benefit and that is as to all
                                                                                                                                                      risks-- as it is all risks upon which the doctors base their decision to implant.4.
                                                                                                                                                      Witness fully disclosed his opinions timely and updasted his opinions in
                                                                                                                                                      accordance with the MDL orders on new data such as new studies. Several courts
                                                                                                                                                      have ruled that the clot fomation report was timely as well. All were provided well
                                                                                                                                                      before this preservation deposition.

  PL AFFIRM      Garcia, David    117:03-117:21       Sustain   Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure mode   1. Whether the product is efficacious (whether it works/saves lives) is relevant to
                  6/18/2020                                     at issue; Irrelevant and any probative value outweighed by prejudicial effect.        the case and the evaluation of risk/benefit. There is no evidence that the filter is
                                                                Defendants also object because this testimony violates a protective order on the      efficacious and this world renowned reseracher is setting our the basis for those
                                                                Lehmann Report. Object to undisclosed expert opinion: Defendants object               opinions. This goes to liability for actual damages not punitive damages. The
                                                                                                                                                                                                                                               Case 3:19-cv-01701-MO




                                                                because the opinions in this testimony were not disclosed in Dr. Garcia s expert      Recovery filter is the initial predicate product for the G2 line of filters which
                                                                report in the MDL. 117:10-117:21-this testimony violates Judge Campbell's ruling      includes the Eclipse. 2. The Recovery filter's efficacy or lack thereof is relevant to
                                                                the consultant's report is protected work product. See, MDL docket 699. It would      this Eclipse filter because it was during the Recovery evaluation that Bard
                                                                be highly prejudicial for this expert to testify about the consultant's report when   conducted an analysis as to whether any filter had proven efficacy. Dr. Garcia's
                                                                Bard has no way to respond without waiving the work product privilege. Rules          testimony is that there has not been since the Recovery and other filter efficacy
                                                                401, 402, 403 – Testimony does not involve filter at issue and/or failure mode at     was studied internally and by its consultants at that time, there have been no
                                                                issue; Irrelevant and any probative value outweighed by prejudicial effect,           randomized controlled trials and therefore no high quality evidence of efficacy in
                                                                particularly with Plaintiff s punitive damages claim dismissed. "This case does not   this filter either based on the facts starting with the Recovery. 3. All failure modes
                                                                involve the Recovery Filter."                                                         are at issue because the jury will be deciding the risk/benefit and that is as to all
                                                                                                                                                      risks-- as it is all risks upon which the doctors base their decision to implant.4.
                                                                                                                                                      Witness fully disclosed his opinions timely and updasted his opinions in
                                                                                                                                                                                                                                               Document 181




                                                                                                                                                      accordance with the MDL orders on new data such as new studies. Several courts
                                                                                                                                                      have ruled that the clot fomation report was timely as well. All were provided well
                                                                                                                                                      before this preservation deposition.5. Judge Campbell ruled that the document
                                                                                                                                                      discussed (December 2004 HHE) was admissible and it came into evidence in all
                                                                                                                                                      three trials. Bard repeatedly attempts to keep this document out. The document
                                                                                                                                                      Judge Campbell kept out was the actual Lehman report but ruled that the parties
                                                                                                                                                      could discuss the findings of the report. This has been ruled in plaintiff's favor ad
                                                                                                                                                      nauseam.

  PL AFFIRM      Garcia, David    119:15-120:06       Sustain   Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure mode   1. Whether the product is efficacious (whether it works/saves lives) is relevant to
                  6/18/2020                                     at issue; Irrelevant and any probative value outweighed by prejudicial effect.        the case and the evaluation of risk/benefit. There is no evidence that the filter is
                                                                Defendants also object because this testimony violates a protective order on the      efficacious and this world renowned reseracher is setting our the basis for those
                                                                                                                                                                                                                                               Filed 05/03/21




                                                                Lehmann Report. The language "which summarizes the finding of the outside             opinions. This goes to liability for actual damages not punitive damages. The
                                                                scientist" must be removed in accordance with the protective order. Object to         Recovery filter is the initial predicate product for the G2 line of filters which
                                                                undisclosed expert opinion: Defendants object because the opinions in this            includes the Eclipse. 2. The Recovery filter's efficacy or lack thereof is relevant to
                                                                testimony were not disclosed in Dr. Garcia s expert report in the MDL. Rules 401,     this Eclipse filter because it was during the Recovery evaluation that Bard
                                                                402, 403 – Testimony does not involve filter at issue and/or failure mode at issue;   conducted an analysis as to whether any filter had proven efficacy. Dr. Garcia's
                                                                Irrelevant and any probative value outweighed by prejudicial effect, particularly     testimony is that there has not been since the Recovery and other filter efficacy
                                                                with Plaintiff s punitive damages claim dismissed. "This case does not involve the    was studied internally and by its consultants at that time, there have been no
                                                                Recovery Filter."                                                                     randomized controlled trials and therefore no high quality evidence of efficacy in
                                                                                                                                                      this filter either based on the facts starting with the Recovery. 3. All failure modes
                                                                                                                                                      are at issue because the jury will be deciding the risk/benefit and that is as to all
                                                                                                                                                      risks-- as it is all risks upon which the doctors base their decision to implant.4.
                                                                                                                                                      Witness fully disclosed his opinions timely and updasted his opinions in
                                                                                                                                                      accordance with the MDL orders on new data such as new studies. Several courts
                                                                                                                                                                                                                                               Page 114 of 288




                                                                                                                                                      have ruled that the clot fomation report was timely as well. All were provided well
                                                                                                                                                      before this preservation deposition.




Garcia 6.18.20                                                                                                                                                                                                                         113
  DESIGNEE       DEPONENT        DESIGNATIONS     RULING     OBJECTION                                                                             RESPONSES TO OBJECTIONS
  PL AFFIRM      Garcia, David    120:08-120:13   Overrule   Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure       1. Whether the product is efficacious (whether it works/saves lives) is relevant to
                  6/18/2020                                  mode at issue; Irrelevant and any probative value outweighed by prejudicial           the case and the evaluation of risk/benefit. There is no evidence that the filter is
                                                             effect, particularly with Plaintiff s punitive damages claim dismissed. "This case    efficacious and this world renowned reseracher is setting our the basis for those
                                                             does not involve the Recovery Filter."                                                opinions. This goes to liability for actual damages not punitive damages. The
                                                                                                                                                   Recovery filter is the initial predicate product for the G2 line of filters which
                                                                                                                                                   includes the Eclipse. 2. The Recovery filter's efficacy or lack thereof is relevant to
                                                                                                                                                   this Eclipse filter because it was during the Recovery evaluation that Bard
                                                                                                                                                   conducted an analysis as to whether any filter had proven efficacy. Dr. Garcia's
                                                                                                                                                   testimony is that there has not been since the Recovery and other filter efficacy
                                                                                                                                                   was studied internally and by its consultants at that time, there have been no
                                                                                                                                                   randomized controlled trials and therefore no high quality evidence of efficacy in
                                                                                                                                                   this filter either based on the facts starting with the Recovery. 3. All failure modes
                                                                                                                                                   are at issue because the jury will be deciding the risk/benefit and that is as to all
                                                                                                                                                   risks-- as it is all risks upon which the doctors base their decision to implant.4.
                                                                                                                                                   Witness fully disclosed his opinions timely and updasted his opinions in
                                                                                                                                                   accordance with the MDL orders on new data such as new studies. Several courts
                                                                                                                                                   have ruled that the clot fomation report was timely as well. All were provided well
                                                                                                                                                   before this preservation deposition.

  PL AFFIRM      Garcia, David    120:20-122:03   Sustain    Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure mode   1. Whether the product is efficacious (whether it works/saves lives) is relevant to
                  6/18/2020                                  at issue; Irrelevant and any probative value outweighed by prejudicial effect.        the case and the evaluation of risk/benefit. There is no evidence that the filter is
                                                             Object to undisclosed expert opinion: Defendants object because the opinions in       efficacious and this world renowned reseracher is setting our the basis for those
                                                             this testimony were not disclosed in Dr. Garcia s expert report in the MDL. Rules     opinions. This goes to liability for actual damages not punitive damages. The
                                                                                                                                                                                                                                            Case 3:19-cv-01701-MO




                                                             401, 402, 403 – Testimony does not involve filter at issue and/or failure mode at     Recovery filter is the initial predicate product for the G2 line of filters which
                                                             issue; Irrelevant and any probative value outweighed by prejudicial effect,           includes the Eclipse. 2. The Recovery filter's efficacy or lack thereof is relevant to
                                                             particularly with Plaintiff s punitive damages claim dismissed. "This case does not   this Eclipse filter because it was during the Recovery evaluation that Bard
                                                             involve the Recovery Filter."                                                         conducted an analysis as to whether any filter had proven efficacy. Dr. Garcia's
                                                                                                                                                   testimony is that there has not been since the Recovery and other filter efficacy
                                                                                                                                                   was studied internally and by its consultants at that time, there have been no
                                                                                                                                                   randomized controlled trials and therefore no high quality evidence of efficacy in
                                                                                                                                                   this filter either based on the facts starting with the Recovery. 3. All failure modes
                                                                                                                                                   are at issue because the jury will be deciding the risk/benefit and that is as to all
                                                                                                                                                   risks-- as it is all risks upon which the doctors base their decision to implant.4.
                                                                                                                                                   Witness fully disclosed his opinions timely and updated his opinions in accordance
                                                                                                                                                                                                                                            Document 181




                                                                                                                                                   with the MDL orders on new data such as new studies. Several courts have ruled
                                                                                                                                                   that the clot fomation report was timely as well. All were provided well before this
                                                                                                                                                   preservation deposition.

  PL AFFIRM      Garcia, David    122:06-124:09   Sustain    Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure mode   1. Whether the product is efficacious (whether it works/saves lives) is relevant to
                  6/18/2020                                  at issue; Irrelevant and any probative value outweighed by prejudicial effect.        the case and the evaluation of risk/benefit. There is no evidence that the filter is
                                                             (124:4-124:9) Leading, assumes facts not in evidence. Object to undisclosed expert    efficacious and this world renowned reseracher is setting our the basis for those
                                                             opinion: Defendants object because the opinions in this testimony were not            opinions. This goes to liability for actual damages not punitive damages. The
                                                             disclosed in Dr. Garcia s expert report in the MDL. Rules 401, 402, 403 –             Recovery filter is the initial predicate product for the G2 line of filters which
                                                             Testimony does not involve filter at issue and/or failure mode at issue; Irrelevant   includes the Eclipse. 2. The Recovery filter's efficacy or lack thereof is relevant to
                                                             and any probative value outweighed by prejudicial effect, particularly with           this Eclipse filter because it was during the Recovery evaluation that Bard
                                                             Plaintiff s punitive damages claim dismissed. "This case does not involve the         conducted an analysis as to whether any filter had proven efficacy. Dr. Garcia's
                                                                                                                                                                                                                                            Filed 05/03/21




                                                             Recovery Filter."                                                                     testimony is that there has not been since the Recovery and other filter efficacy
                                                                                                                                                   was studied internally and by its consultants at that time, there have been no
                                                                                                                                                   randomized controlled trials and therefore no high quality evidence of efficacy in
                                                                                                                                                   this filter either based on the facts starting with the Recovery. 3. All failure modes
                                                                                                                                                   are at issue because the jury will be deciding the risk/benefit and that is as to all
                                                                                                                                                   risks-- as it is all risks upon which the doctors base their decision to implant.4.
                                                                                                                                                   Witness fully disclosed his opinions timely and updasted his opinions in
                                                                                                                                                   accordance with the MDL orders on new data such as new studies. Several courts
                                                                                                                                                   have ruled that the clot fomation report was timely as well. All were provided well
                                                                                                                                                   before this preservation deposition.
                                                                                                                                                                                                                                            Page 115 of 288




Garcia 6.18.20                                                                                                                                                                                                                      114
  DESIGNEE       DEPONENT        DESIGNATIONS         RULING     OBJECTION                                                                             RESPONSES TO OBJECTIONS
  PL AFFIRM      Garcia, David     124:13-126:17      Sustain    (124:13-124:16) Leading, assumes facts not in evidence. (126:16-127:4) Leading.       1. Whether the product is efficacious (whether it works/saves lives) is relevant to
                  6/18/2020      Redact "and death"              Counsel is testifying. Rules 401, 420, 403. Testimony does not involve filter at      the case and the evaluation of risk/benefit. There is no evidence that the filter is
                                      (126:10)                   issue and/or failure mode at issue; Irrelevant and any probative value outweighed     efficacious and this world renowned reseracher is setting our the basis for those
                                                                 by prejudicial effect. (124:13-20; 125:2-127:23) Object to undisclosed expert         opinions. This goes to liability for actual damages not punitive damages. The
                                                                 opinion: Defendants object because the opinions in this testimony were not            Recovery filter is the initial predicate product for the G2 line of filters which
                                                                 disclosed in Dr. Garcia s expert report in the MDL.                                   includes the Eclipse. 2. The Recovery filter's efficacy or lack thereof is relevant to
                                                                                                                                                       this Eclipse filter because it was during the Recovery evaluation that Bard
                                                                                                                                                       conducted an analysis as to whether any filter had proven efficacy. Dr. Garcia's
                                                                                                                                                       testimony is that there has not been since the Recovery and other filter efficacy
                                                                                                                                                       was studied internally and by its consultants at that time, there have been no
                                                                                                                                                       randomized controlled trials and therefore no high quality evidence of efficacy in
                                                                                                                                                       this filter either based on the facts starting with the Recovery. 3. All failure modes
                                                                                                                                                       are at issue because the jury will be deciding the risk/benefit and that is as to all
                                                                                                                                                       risks-- as it is all risks upon which the doctors base their decision to implant.4.
                                                                                                                                                       Witness fully disclosed his opinions timely and updasted his opinions in
                                                                                                                                                       accordance with the MDL orders on new data such as new studies. Several courts
                                                                                                                                                       have ruled that the clot fomation report was timely as well. All were provided well
                                                                                                                                                       before this preservation deposition.

  PL AFFIRM      Garcia, David     140:14-142:05      Overrule   Object to undisclosed expert opinion: Defendants object because the opinions in This area of testimony is related to the filter at issue and it gives background and
                  6/18/2020                                      this testimony were not disclosed in Dr. Garcia s expert report in the MDL. (141:17- the basis for the witness' testimony as to efficacy.Witness fully disclosed his
                                                                 142:5) Leading. Rules 401, 402, 403 – Testimony does not involve filter at issue     opinions timely and updasted his opinions in accordance with the MDL orders on
                                                                 and/or failure mode at issue; Irrelevant and any probative value outweighed by       new data such as new studies. Several courts have ruled that the clot fomation
                                                                                                                                                                                                                                                   Case 3:19-cv-01701-MO




                                                                 prejudicial effect, particularly with Plaintiff s punitive damages claim dismissed.  report was timely as well. All were provided well before this preservation
                                                                 "This case does not involve the Recovery Filter."                                    deposition.

  PL AFFIRM      Garcia, David     142:08-142:13      Overrule   Leading, cumulative. Rule 704 the witness is offering opinion on the ultimate issue It is a nonleading question. The doctor is testifying as to efficacy. It is completely
                  6/18/2020                                      in the case. Rules 401, 402, 403 – Testimony does not involve filter at issue and/or appropriate and exactly what the witness was designated to testify about. It has
                                                                 failure mode at issue; Irrelevant and any probative value outweighed by              nothing to do with punitive damages. It is an efficacy question.
                                                                 prejudicial effect, particularly with Plaintiff s punitive damages claim dismissed.
                                                                 "This case does not involve the Recovery Filter."

  PL AFFIRM      Garcia, David     142:19-143:09      Overrule   (143:15-17) Leading.                                                                  These are all non leading questions.
                  6/18/2020
  PL AFFIRM      Garcia, David     144:02-144:11      Overrule   Leading. (144:2-11) Rule 601/502 & 612. Lacks foundation, witness does not have Nonleading. He is an expert and has knowledge of this subject matter. He is an
                                                                                                                                                                                                                                                   Document 181




                  6/18/2020                                      personal knowledge of subject matter, calls for speculation by the witness. Object expert and doesn t need personal knowledge of facts in literature. These opinions
                                                                 to undisclosed expert opinion: Defendants object because the opinions in this      were disclosed.
                                                                 testimony were not disclosed in Dr. Garcia s expert report in the MDL.

  PL AFFIRM      Garcia, David     144:14-147:14      Overrule   Leading, Rules 601/602 & 612. Lacks foundation, witness does not have personal        Nonleading. He is an expert and has knowledge of this subject matter. He is an
                  6/18/2020                                      knowledge of subject matter, calls for speculation by the witness. Non-disclosure.    expert and doesn t need personal knowledge of facts in literature. These opinions
                                                                 (144:14-147:01) Object to undisclosed expert opinion: Defendants object because       were disclosed.
                                                                 the opinions in this testimony were not disclosed in Dr. Garcia s expert report in
                                                                 the MDL
  PL AFFIRM      Garcia, David        147:17          Overrule   Leading.                                                                              this is an answer.
                  6/18/2020
  PL AFFIRM      Garcia, David     147:19-148:10      Overrule   Compound question. (148:8-10) Leading.                                                Neither compund nor leading.
                                                                                                                                                                                                                                                   Filed 05/03/21




                  6/18/2020
  PL AFFIRM      Garcia, David     148:13-149:06      Overrule   (149:1-6) Leading.                                                                    This is a full section of many questions and answers. None are leading but if any
                  6/18/2020                                                                                                                            were the defense would need to point out which one or ones were.

  PL AFFIRM      Garcia, David     149:10-149:13
                  6/18/2020
 DEF COUNTER     Garcia, David     151:10-151:20
                  6/18/2020
  PL AFFIRM      Garcia, David     155:04-155:13      Overrule   Rules 401, 402, and 403. Testimony does not involve filter at issue and/or failure    Bard claims its Recovery is substantially equivalent to the G2 and therefore the
                  6/18/2020                                      mode at issue; Irrelevant and any probative value outweighed by prejudicial           Eclipse which is essentially the same filter. The question is answered that the
                                                                 effect. Rules 401, 402, 403 – Testimony does not involve filter at issue and/or       Recovery and therefore the Eclipse can form clots and overwhelm filters. Dr.
                                                                 failure mode at issue; Irrelevant and any probative value outweighed by               Garcia goes into detail using Bard's own documents and his scientific training and
                                                                 prejudicial effect, particularly with Plaintiff s punitive damages claim dismissed.   training in hematology to explain how a filter creates clotes and can overwhelm
                                                                                                                                                                                                                                                   Page 116 of 288




                                                                 "This case does not involve the Recovery Filter."                                     filters. All failure modes are at issue because the jury will be deciding the
                                                                                                                                                       risk/benefit and that is as to all risks-- as it is all risks upon which the doctors base
                                                                                                                                                       their decision to implant. Witness fully disclosed his opinions timely and updasted
                                                                                                                                                       his opinions in accordance with the MDL orders on new data such as new studies.
                                                                                                                                                       Several courts have ruled that the clot fomation report was timely as well. All
                                                                                                                                                       were provided well before this preservation deposition.
 DEF COUNTER     Garcia, David     155:14-155:20      Overrule   Speculation
                  6/18/2020
Garcia 6.18.20                                                                                                                                                                                                                             115
  DESIGNEE       DEPONENT        DESIGNATIONS     RULING     OBJECTION                                                                             RESPONSES TO OBJECTIONS
  PL AFFIRM      Garcia, David    155:21-156:11   Overrule   Rules 401, 402, and 403. Testimony does not involve filter at issue and/or failure    Bard claims its Recovery is substantially equivalent to the G2 and therefore the
                  6/18/2020                                  mode at issue; Irrelevant and any probative value outweighed by prejudicial           Eclipse which is essentially the same filter. The question is answered that the
                                                             effect. Rules 401, 402, 403 – Testimony does not involve filter at issue and/or       Recovery and therefore the Eclipse can form clots and overwhelm filters. Dr.
                                                             failure mode at issue; Irrelevant and any probative value outweighed by               Garcia goes into detail using Bard's own documents and his scientific training and
                                                             prejudicial effect, particularly with Plaintiff s punitive damages claim dismissed.   training in hematology to explain how a filter creates clotes and can overwhelm
                                                             "This case does not involve the Recovery Filter." (156:8-11) Leading.                 filters. All failure modes are at issue because the jury will be deciding the
                                                                                                                                                   risk/benefit and that is as to all risks-- as it is all risks upon which the doctors base
                                                                                                                                                   their decision to implant. Witness fully disclosed his opinions timely and updasted
                                                                                                                                                   his opinions in accordance with the MDL orders on new data such as new studies.
                                                                                                                                                   Several courts have ruled that the clot fomation report was timely as well. All
                                                                                                                                                   were provided well before this preservation deposition.
  PL AFFIRM      Garcia, David    156:24-158:14   Overrule   Rules 401, 402, and 403. Testimony does not involve filter at issue and/or failure    As to the Lehman issue Bard is dead wrong. Thr Recovery HHE was allowed in in
                  6/18/2020                                  mode at issue; Irrelevant and any probative value outweighed by prejudicial           every MDL trial. Bard claims its Recovery is substantially equivalent to the G2 and
                                                             effect. Leading. (157:13-17) Violates MDL protective order regarding the Lehmann      therefore the Eclipse which is essentially the same filter. The question is answered
                                                             Report. (158:8-14) Leading. Object to undisclosed expert opinion: Defendants          that the Recovery and therefore the Eclipse can form clots and overwhelm filters.
                                                             object because the opinions in this testimony were not disclosed in Dr. Garcia s      Dr. Garcia goes into detail using Bard's own documents and his scientific training
                                                             expert report in the MDL. Rules 401, 402, 403 – Testimony does not involve filter     and training in hematology to explain how a filter creates clotes and can
                                                             at issue and/or failure mode at issue; Irrelevant and any probative value             overwhelm filters. All failure modes are at issue because the jury will be deciding
                                                             outweighed by prejudicial effect, particularly with Plaintiff s punitive damages      the risk/benefit and that is as to all risks-- as it is all risks upon which the doctors
                                                             claim dismissed. "This case does not involve the Recovery Filter."                    base their decision to implant. Witness fully disclosed his opinions timely and
                                                                                                                                                   updasted his opinions in accordance with the MDL orders on new data such as
                                                                                                                                                   new studies. Several courts have ruled that the clot fomation report was timely as
                                                                                                                                                                                                                                               Case 3:19-cv-01701-MO




                                                                                                                                                   well. All were provided well before this preservation deposition.


  PL AFFIRM      Garcia, David    158:17-159:08   Overrule   Rules 401, 402, and 403. Testimony does not involve filter at issue and/or failure    Bard claims its Recovery is substantially equivalent to the G2 and therefore the
                  6/18/2020                                  mode at issue; Irrelevant and any probative value outweighed by prejudicial           Eclipse which is essentially the same filter. The question is answered that the
                                                             effect. Leading. Object to undisclosed expert opinion: Defendants object because      Recovery and therefore the Eclipse can form clots and overwhelm filters. Dr.
                                                             the opinions in this testimony were not disclosed in Dr. Garcia s expert report in    Garcia goes into detail using Bard's own documents and his scientific training and
                                                             the MDL. Rules 401, 402, 403 – Testimony does not involve filter at issue and/or      training in hematology to explain how a filter creates clotes and can overwhelm
                                                             failure mode at issue; Irrelevant and any probative value outweighed by               filters. All failure modes are at issue because the jury will be deciding the
                                                             prejudicial effect, particularly with Plaintiff s punitive damages claim dismissed.   risk/benefit and that is as to all risks-- as it is all risks upon which the doctors base
                                                             "This case does not involve the Recovery Filter."                                     their decision to implant. Witness fully disclosed his opinions timely and updasted
                                                                                                                                                   his opinions in accordance with the MDL orders on new data such as new studies.
                                                                                                                                                   Several courts have ruled that the clot fomation report was timely as well. All
                                                                                                                                                                                                                                               Document 181




                                                                                                                                                   were provided well before this preservation deposition.
  PL AFFIRM      Garcia, David       159:11       Overrule   Rules 401, 402, and 403. Testimony does not involve filter at issue and/or failure    Witness is answering a relevant question. These opinions were disclosed.
                  6/18/2020                                  mode at issue; Irrelevant and any probative value outweighed by prejudicial
                                                             effect. Leading. Object to undisclosed expert opinion: Defendants object because
                                                             the opinions in this testimony were not disclosed in Dr. Garcia s expert report in
                                                             the MDL
  PL AFFIRM      Garcia, David    159:13-161:01   Overrule   (160:2-161:1) Rules 401, 402, and 403. Testimony does not involve filter at issue     Witness is answering a relevant question. These opinions were disclosed.
                  6/18/2020                                  and/or failure mode at issue; Irrelevant and any probative value outweighed by
                                                             prejudicial effect. (160:2-161:01) Object to undisclosed expert opinion:
                                                             Defendants object because the opinions in this testimony were not disclosed in
                                                             Dr. Garcia s expert report in the MDL. Rules 401, 402, 403 – Testimony does not
                                                                                                                                                                                                                                               Filed 05/03/21




                                                             involve filter at issue and/or failure mode at issue; Irrelevant and any probative
                                                             value outweighed by prejudicial effect, particularly with Plaintiff s punitive
                                                             damages claim dismissed. "This case does not involve the Recovery Filter."

  PL AFFIRM      Garcia, David    161:04-161:08   Overrule   Leading. Object to undisclosed expert opinion: Defendants object because the          Witness is answering a relevant question.
                  6/18/2020                                  opinions in this testimony were not disclosed in Dr. Garcia s expert report in the
                                                             MDL. Rules 401, 402, 403 – Testimony does not involve filter at issue and/or
                                                             failure mode at issue; Irrelevant and any probative value outweighed by
                                                             prejudicial effect, particularly with Plaintiff s punitive damages claim dismissed.
                                                             "This case does not involve the Recovery Filter."

 DEF COUNTER     Garcia, David    166:04-166:11   Overrule   From page 162 line 15 through page 165 line 25 defense counsel goes into a
                  6/18/2020                                  strange set of questions about COVID and the scheduling of his deposition
                                                                                                                                                                                                                                               Page 117 of 288




                                                             apparantly intended to harass the witness. None of it is relevant. Objection
                                                             relevance
 DEF COUNTER     Garcia, David    166:14-166:19   Overrule   From page 162 line 15 through page 165 line 25 defense counsel goes into a
                  6/18/2020                                  strange set of questions about COVID and the scheduling of his deposition
                                                             apparantly intended harass the witness. None is relevant. Objection relevance.

 DEF COUNTER     Garcia, David    167:17-167:20
                  6/18/2020
 DEF COUNTER     Garcia, David    168:08-171:03   Overrule   Objection as to the Cook questioning page 170:22-171 03 Relevance.                    Goes to bias, and Court denied the MIL on this issue.
Garcia 6 18 20    6/18/2020                                                                                                                                                                                                            116
  DESIGNEE       DEPONENT        DESIGNATIONS     RULING     OBJECTION                                                                              RESPONSES TO OBJECTIONS
 DEF COUNTER     Garcia, David    171:07-171:21   Overrule   Objection as to the Cook questioning. Relevance.                                       Goes to bias, and Court denied the MIL on this issue.
                  6/18/2020
 DEF COUNTER     Garcia, David       171:24       Overrule   Objection as to the Cook questioning. Relevance.                                       Goes to bias, and Court denied the MIL on this issue.
                  6/18/2020
 DEF COUNTER     Garcia, David    172:02-172 06   Overrule   Objection as to the Cook questioning. Relevance.                                       Goes to bias, and Court denied the MIL on this issue.
                  6/18/2020
 DEF COUNTER     Garcia, David    172:08-172:13   Overrule   Objection as to the Cook questioning. Relevance. Objection as to the lawyers who Goes to bias, and Court denied the MIL on this issue.
                  6/18/2020                                  are questioning being the same. Relevance.
 DEF COUNTER     Garcia, David    173:03-173:14   Overrule   Objection as to the Cook questioning. Relevance. Objection as to the lawyers who Goes to bias, and Court denied the MIL on this issue.
                  6/18/2020                                  are questioning being the same. Relevance.
 DEF COUNTER     Garcia, David    173:17-174:02   Overrule   Objection as to the Cook questioning. Relevance.                                 Goes to bias, and Court denied the MIL on this issue.
                  6/18/2020
 DEF COUNTER     Garcia, David    174:04-174:08   Overrule   Objection as to the Cook questioning. Relevance.                                       Goes to bias, and Court denied the MIL on this issue.
                  6/18/2020
 DEF COUNTER     Garcia, David    174:15-174:17   Overrule   Objection as to the Cook questioning. Relevance.                                       Goes to bias, and Court denied the MIL on this issue.
                  6/18/2020
 DEF COUNTER     Garcia, David    174:20-175:03   Overrule   Relevance                                                                              Goes to bias, and Court denied the MIL on this issue.
                  6/18/2020
 DEF COUNTER     Garcia, David    175:05-175:10   Overrule   Relevance                                                                              Goes to bias, and Court denied the MIL on this issue.
                  6/18/2020
 DEF COUNTER     Garcia, David    175:14-175:21   Overrule   Relevance                                                                              Goes to bias
                  6/18/2020
 DEF COUNTER     Garcia, David    175:24-176:13   Overrule   178:20-179:4: Objection Cook testimony not relevant.                                   Goes to bias, and Court denied the MIL on this issue.
                  6/18/2020
                                                                                                                                                                                                                                         Case 3:19-cv-01701-MO




  PL AFFIRM      Garcia, David       176:14
                  6/18/2020
 DEF COUNTER     Garcia, David    177:08-178:22   Overrule   Cook testimony not relevant.                                                           Goes to bias, and Court denied the MIL on this issue.
                  6/18/2020
 DEF COUNTER     Garcia, David    178:25-179:20   Overrule   180:14-22--Objection. Surgeon general questions and testimony not relevant and         Goes to knowledge in the medical community and an expert can be impeached
                  6/18/2020                                  the prejudice outweighs any relevance hearsay                                          with hearsay.
 DEF COUNTER     Garcia, David    179:23-180:22   Overrule   Objection as to Surgeon General Call to action relevance and prejudice outwieighs      Goes to knowledge and an expert can be impeached with hearsay.
                  6/18/2020                                  relevance.
 DEF COUNTER     Garcia, David    181:02-181:16   Overrule   Objection as to Surgeon General Call to action relevance and prejudice outwieighs      Goes to knowledge and an expert can be impeached with hearsay.
                  6/18/2020                                  relevance.
 DEF COUNTER     Garcia, David    181:19-182:16   Overrule   Objection as to Surgeon General Call to action relevance and prejudice outwieighs      Goes to knowledge and an expert can be impeached with hearsay.
                  6/18/2020                                  relevance.
                                                                                                                                                                                                                                         Document 181




 DEF COUNTER     Garcia, David    182:18-183:17   Overrule   Objection as to Surgeon General Call to action relevance and prejudice outwieighs      Goes to knowledge and an expert can be impeached with hearsay.
                  6/18/2020                                  relevance.
 DEF COUNTER     Garcia, David    183:19-184:02   Overrule   Objection as to Surgeon General Call to action relevance and prejudice outwieighs      Goes to knowledge and an expert can be impeached with hearsay.
                  6/18/2020                                  relevance.
 DEF COUNTER     Garcia, David    184:04-184:13   Overrule   Objection as to Surgeon General Call to action relevance and prejudice outwieighs      Goes to knowledge and an expert can be impeached with hearsay.
                  6/18/2020                                  relevance. Objection as to anticoagulation evidence. Not relevant.

 DEF COUNTER     Garcia, David    184:17-184:19   Overrule   Objection as to Surgeon General Call to action relevance and prejudice outwieighs Goes to knowledge and an expert can be impeached with hearsay.
                  6/18/2020                                  relevance. Objection as to anticoagulation evidence. Not relevant.

 DEF COUNTER     Garcia, David    184:21-184:23   Overrule   Objection as to Surgeon General Call to action relevance and prejudice outwieighs Goes to knowledge and an expert can be impeached with hearsay.
                  6/18/2020                                  relevance. Objection as to anticoagulation evidence. Not relevant.
                                                                                                                                                                                                                                         Filed 05/03/21




 DEF COUNTER     Garcia, David    185:07-186:11   Overrule   Objection as to Surgeon General Call to action relevance and prejudice outwieighs Goes to knowledge and an expert can be impeached with hearsay.
                  6/18/2020                                  relevance. Objection as to anticoagulation evidence. Not relevant.

 DEF COUNTER     Garcia, David    186:14-190:03   Overrule   Objection as to relevance. Anticoagulation is not relevant as this filter was not to   Directly relevant as an issue in this case is Mr. Peterson's use of anticoagulants
                  6/18/2020                                  be placed if a patient could be anticoagulated.                                        and the amount in his system when the he was hospitalized - the incident Plaintiff
                                                                                                                                                    claims was cause by his Eclipse filter.
  PL AFFIRM      Garcia, David       187:25
                  6/18/2020
 DEF COUNTER     Garcia, David    190:05-194:05   Overrule   Objection as to relevance. Anticoagulation is not relevant as this filter was not to   Directly relevant as an issue in this case is Mr. Peterson's use of anticoagulants
                  6/18/2020                                  be placed if a patient could be anticoagulated.                                        and the amount in his system when the he was hospitalized - the incident Plaintiff
                                                                                                                                                    claims was cause by his Eclipse filter
 DEF COUNTER     Garcia, David    194:07-194:12   Overrule   Objection as to relevance. Anticoagulation is not relevant as this filter was not to   Directly relevant as an issue in this case is Mr. Peterson's use of anticoagulants
                  6/18/2020                                  be placed if a patient could be anticoagulated.                                        and the amount in his system when the he was hospitalized - the incident Plaintiff
                                                                                                                                                                                                                                         Page 118 of 288




                                                                                                                                                    claims was cause by his Eclipse filter.
 DEF COUNTER     Garcia, David    194:14-195:16   Overrule   Objection as to relevance. Anticoagulation is not relevant as this filter was not to   Directly relevant as an issue in this case is Mr. Peterson's use of anticoagulants
                  6/18/2020                                  be placed if a patient could be anticoagulated.                                        and the amount in his system when the he was hospitalized - the incident Plaintiff
                                                                                                                                                    claims was cause by his Eclipse filter
 DEF COUNTER     Garcia, David    195:18-197:10   Overrule   !97:1-25; Obj relevance as to anticoagulation. Obj 198:11-199:19 Obj as to             Directly relevant as an issue in this case is Mr. Peterson's use of anticoagulants
                  6/18/2020                                  relevance anticoagulation.                                                             and the amount in his system when the he was hospitalized - the incident Plaintiff
                                                                                                                                                    claims was cause by his Eclipse filter.

Garcia 6.18.20                                                                                                                                                                                                                   117
  DESIGNEE       DEPONENT            DESIGNATIONS                RULING     OBJECTION                                                                              RESPONSES TO OBJECTIONS
 DEF COUNTER     Garcia, David         197:12-199:19             Overrule   Objection as to relevance. Anticoagulation is not relevant as this filter was not to   Directly relevant as an issue in this case is Mr. Peterson's use of anticoagulants
                  6/18/2020                                                 be placed if a patient could be anticoagulated.                                        and the amount in his system when the he was hospitalized - the incident Plaintiff
                                                                                                                                                                   claims was cause by his Eclipse filter.
 DEF COUNTER     Garcia, David         199:24-203:13             Overrule   Objection as to relevance. Anticoagulation is not relevant as this filter was not to   Directly relevant as an issue in this case is Mr. Peterson's use of anticoagulants
                  6/18/2020                                                 be placed if a patient could be anticoagulated.                                        and the amount in his system when the he was hospitalized - the incident Plaintiff
                                                                                                                                                                   claims was cause by his Eclipse filter.
 DEF COUNTER     Garcia, David         203:15-203:25
                  6/18/2020
 DEF COUNTER     Garcia, David         204:24-207 06
                  6/18/2020
 DEF COUNTER     Garcia, David         207:08-209 05
                  6/18/2020
 DEF COUNTER     Garcia, David         209:07-209:17
                  6/18/2020
 DEF COUNTER     Garcia, David         209:19-210:17
                  6/18/2020
 DEF COUNTER     Garcia, David         210:19-213 05             Overrule   Obj 212 line 23-213:08 Dr Streiff is not relevant and the Court granted Plaintiff's
                  6/18/2020                                                 MIL 6 as to experts not called to testify. Transcript PTC 4/20/21 at 60:9.

 DEF COUNTER     Garcia, David          213:07-214:22            Overrule   Obj 212 line 23-213:08 Dr Streiff is not relevant and the Court granted Plaintiff's
                  6/18/2020      Bard designates this only if               MIL 6 as to experts not called to testify. Transcript PTC 4/20/21 at 60:9.
                                  the witness is allowed to
                                 testify about literature that
                                    postdates the implant
                                                                                                                                                                                                                                                        Case 3:19-cv-01701-MO




                                         during direct.

 DEF COUNTER     Garcia, David         214:24-216:19
                  6/18/2020
 DEF COUNTER     Garcia, David         216:22-218:10
                  6/18/2020
 DEF COUNTER     Garcia, David          218:22-223:05.
                  6/18/2020      Bard designates this only if
                                  the witness is allowed to
                                 testify about literature that
                                    postdates the implant
                                         during direct.
                                                                                                                                                                                                                                                        Document 181




 DEF COUNTER     Garcia, David          223:10-227:07.
                  6/18/2020      Bard designates this only if
                                  the witness is allowed to
                                 testify about literature that
                                    postdates the implant
                                         during direct.

 DEF COUNTER     Garcia, David         228:07-236:19
                  6/18/2020
 DEF COUNTER     Garcia, David         236:21-242:06
                  6/18/2020
                                                                                                                                                                                                                                                        Filed 05/03/21




 DEF COUNTER     Garcia, David         242:09-253:09
                  6/18/2020
 DEF COUNTER     Garcia, David         253:11-255:04
                  6/18/2020
 DEF COUNTER     Garcia, David         255:10-256:14
                  6/18/2020
 DEF COUNTER     Garcia, David         256:16-259:09
                  6/18/2020
 DEF COUNTER     Garcia, David         259:11-260:03
                  6/18/2020
 DEF COUNTER     Garcia, David         260:05-260:11
                  6/18/2020
 DEF COUNTER     Garcia, David         260:13-262:03
                  6/18/2020
                                                                                                                                                                                                                                                        Page 119 of 288




 DEF COUNTER     Garcia, David         265:04-265:15
                  6/18/2020
 DEF COUNTER     Garcia, David         271:11-271:16
                  6/18/2020
 DEF COUNTER     Garcia, David         271:25-272:18
                  6/18/2020
 DEF COUNTER     Garcia, David         281:13-281:21
                  6/18/2020
Garcia 6.18.20                                                                                                                                                                                                                                  118
  DESIGNEE       DEPONENT        DESIGNATIONS     RULING   OBJECTION   RESPONSES TO OBJECTIONS
 DEF COUNTER     Garcia, David    283:03-283:13
                  6/18/2020
                                                                                                       Case 3:19-cv-01701-MO
                                                                                                       Document 181
                                                                                                       Filed 05/03/21
                                                                                                       Page 120 of 288




Garcia 6.18.20                                                                                   119
  DESIGNEE       DEPONENT             DESIGNATIONS              RULING     OBJECTION                                                                           RESPONSES TO OBJECTIONS
 PL RUNNING                                                                                                                                                    Running Response to objections based on leading: The essential test of a leading
 RESPONSE TO                                                                                                                                                   question is whether it so suggests to the witness the specific tenor of the reply
  OBJECTIONS                                                                                                                                                   desired by counsel that such a reply is likely to be given irrespective of an actual
                                                                                                                                                               memory. The evil to be avoided is that of supplying a false memory for the
                                                                                                                                                               witness. 3 Wigmore, Evidence § 769 (3d ed. 1940); "A question is not leading
                                                                                                                                                               simply because it requires a 'yes' or 'no' answer." McKeown v Harvey , 40 Mich
                                                                                                                                                               226, 228 (1879); accord, Deneweiler v. Swarthou t, 2014 U.S. Dist. LEXIS 113300
                                                                                                                                                               (eD cv13- 0151-DMG, CD CA February 18, 2014) at *82. T"he language of Rule
                                                                                                                                                               611(c) is permissive, vesting, 'broad discretion in trial courts.'" Miller v. Fairchild
                                                                                                                                                               Industries, Inc ., 885 F.2d 498, 514 (9th Cir. 1989). Under Fed. R. Evid. 611(c),
                                                                                                                                                               leading questions on direct examination were not improper where unavailable
                                                                                                                                                               witness testimony was presented by deposition, and leading questions could not
                                                                                                                                                               simply be rephrased as they would be during live testimony. Bartlett v. Mut.
                                                                                                                                                               Pharm. Co., DNH 4 , 759 F. Supp. 2d 171, 84 Fed. R. Evid. Serv. (CBC) 490, U.S. Dist.
                                                                                                                                                               LEXIS 93929 (D.N.H.), sub. op., op. withdrawn, 760 F. Supp. 2d 220, 2011 U.S. Dist.
                                                                                                                                                               LEXIS 1376 (D.N.H. 2011).
  PL AFFIRM    Goodman, Jay, MD           8:12-8:15
                  3/23/2017
  PL AFFIRM    Goodman, Jay, MD          12:19-14:11
                  3/23/2017       Starting with "let's start"
  PL AFFIRM    Goodman, Jay, MD          14:15-14:22
                  3/23/2017
  PL AFFIRM    Goodman, Jay, MD          17:03-17:09
                                                                                                                                                                                                                                                         Case 3:19-cv-01701-MO




                  3/23/2017
  PL AFFIRM    Goodman, Jay, MD          20:17-21:06
                  3/23/2017
  PL AFFIRM    Goodman, Jay, MD          34:08-34:14
                  3/23/2017
  PL AFFIRM    Goodman, Jay, MD          34:22-35:04
                  3/23/2017        Strating with "Can you"
 DEF COUNTER   Goodman, Jay, MD          35:05-35:16            Overrule   FRE 401, 402, 403, 701, 702 & 802 - 35 9-35:10 starting with "which is". This
                  3/23/2017                                                testimony is the subject of Plaintiff's MIL # 20(2). The witness does not have
                                                                           personal knowledge as to whether PE is a top ten cause of death and introducing
                                                                           unsubstantiated hearsay. The testimony is not a product of reliable principles or
                                                                           methods, it is unfairly prejudicial, confusing and misleading.
                                                                                                                                                                                                                                                         Document 181




  PL AFFIRM    Goodman, Jay, MD          35:17-36:03
                  3/23/2017
  PL AFFIRM    Goodman, Jay, MD          36:06-36:07            Sustain    Rule 611(c) Leading question of witness on direct.                                  Plaintiff's running response to leading objections is incorporated herein. 36 01-
                  3/23/2017                                                                                                                                    36:07 - The questions are not leading as the witness was capable of agreeing,
                                                                                                                                                               denying or expounding upon his response. In addition, Dr. Goodman is a treating
                                                                                                                                                               physician and the amount to time available to conduct his deposition was limited,
                                                                                                                                                               the question was necessary to develop the witness' testimony.

  PL AFFIRM    Goodman, Jay, MD          36:17-36:19            Sustain    Rule 611(c) Leading question of witness on direct.                                  Plaintiff's running response to leading objections is incorporated herein. 36:17-
                  3/23/2017       Starting with "you hope"                                                                                                     36:22 -The questions are not leading as the witness was capable of agreeing,
                                                                                                                                                               denying or expounding upon his response. In addition, Dr. Goodman is a treating
                                                                                                                                                                                                                                                         Filed 05/03/21




                                                                                                                                                               physician and the amount to time available to conduct his deposition was limited,
                                                                                                                                                               the question was necessary to develop the witness' testimony.

  PL AFFIRM    Goodman, Jay, MD          36:22-36:22            Sustain    Rule 611(c) Leading question of witness on direct.                                  Plaintiff's running response to leading objections is incorporated herein. 36:17-
                  3/23/2017                                                                                                                                    36:22 -The questions are not leading as the witness was capable of agreeing,
                                                                                                                                                               denying or expounding upon his response. In addition, Dr. Goodman is a treating
                                                                                                                                                               physician and the amount to time available to conduct his deposition was limited,
                                                                                                                                                               the question was necessary to develop the witness' testimony.

 DEF COUNTER   Goodman, Jay, MD          36:24–37 05
                  3/23/2017
  PL AFFIRM    Goodman, Jay, MD          37:07-37:14            Sustain    Rule 611(c) Leading question of witness on direct.                                  Plaintiff's running response to leading objections is incorporated herein. 37 07-
                  3/23/2017       Starting with "Clearly you"                                                                                                  37:17 - The questions are not leading as the witness was capable of agreeing,
                                                                                                                                                                                                                                                         Page 121 of 288




                                                                                                                                                               denying or expounding upon his response. In addition, Dr. Goodman is a treating
                                                                                                                                                               physician and the amount to time available to conduct his deposition was limited,
                                                                                                                                                               the question was necessary to develop the witness' testimony.

  PL AFFIRM    Goodman, Jay, MD          37:17-37:17            Sustain    Rule 611(c) Leading question of witness on direct.                                  Plaintiff's running response to leading objections is incorporated herein. 37 07-
                  3/23/2017                                                                                                                                    37:17 - The questions are not leading as the witness was capable of agreeing,
                                                                                                                                                               denying or expounding upon his response. In addition, Dr. Goodman is a treating
                                                                                                                                                               physician and the amount to time available to conduct his deposition was limited,
                                                                                                                                                               the question was necessary to develop the witness' testimony.
Goodman 3 23 17 PL                                                                                                                                                                                                                               120
  DESIGNEE       DEPONENT            DESIGNATIONS             RULING     OBJECTION                                                                               RESPONSES TO OBJECTIONS
 DEF COUNTER   Goodman, Jay, MD         37:19-37:25           Overrule   FRE 401, 402, 403, & 702 - 37:24 -37:24 starting at "But I". His statement as to his
                  3/23/2017                                              personal preference regarding IVC filters is not relevant. The probative value of his
                                                                         statement, if any, is substantially outweighed by unfair prejudice, undue delay and
                                                                         wasting of time
  PL AFFIRM    Goodman, Jay, MD          38:01-38:11
                  3/23/2017           Starting with "if a
                                          company"
 DEF COUNTER   Goodman, Jay, MD         38:21–38:23
                  3/23/2017
 DEF COUNTER   Goodman, Jay, MD         39:01–39 03
                  3/23/2017
  PL AFFIRM    Goodman, Jay, MD         39:20-39:22
                  3/23/2017
  PL AFFIRM    Goodman, Jay, MD         39:25-39:25
                  3/23/2017
  PL AFFIRM    Goodman, Jay, MD         40:02-40:05
                  3/23/2017
  PL AFFIRM    Goodman, Jay, MD          40:08-40:11
                  3/23/2017       Starting with "Would you"

 DEF COUNTER   Goodman, Jay, MD         40:12-40:19
                  3/23/2017
  PL AFFIRM    Goodman, Jay, MD         40:20-41:05           Overrule   Rule 611(c) Leading question of witness on direct (41:3-5). Rule 611 assumes facts Plaintiff's running response to leading objections is incorporated herein. 40 02-
                  3/23/2017                                              not in evidence.                                                                   41:09 - The question is not leading and the "facts" will be established by the
                                                                                                                                                                                                                                                       Case 3:19-cv-01701-MO




                                                                                                                                                            documents and testimony of other witness including, for example, Natalie Wong
                                                                                                                                                            at 154 8-154:18; 154:25-156:14, and 156:20-156:25

  PL AFFIRM    Goodman, Jay, MD         41:08-41:09           Overrule   Rule 611(c) Leading question of witness on direct. Rule 611 assumes facts not in        Plaintiff's running response to leading objections is incorporated herein. 40 02-
                  3/23/2017                                              evidence.                                                                               41:09 - The question is not leading and the "facts" will be established by the
                                                                                                                                                                 documents and testimony of other witness including, for example, Natalie Wong
                                                                                                                                                                 at 154 8-154:18; 154:25-156:14, and 156:20-156:25

 DEF COUNTER   Goodman, Jay, MD         41:11-41:17
                  3/23/2017
  PL AFFIRM    Goodman, Jay, MD         41:18-41:20
                  3/23/2017
                                                                                                                                                                                                                                                       Document 181




  PL AFFIRM    Goodman, Jay, MD         41:23-41:24           Overrule   Rule 611(c) Leading question of witness on direct. Rule 611 assumes facts not in        Plaintiff's running response to leading objections is incorporated herein. 41:18-
                  3/23/2017                                              evidence.                                                                               41:20 - The question is not leading and the "facts" will be established by the
                                                                                                                                                                 documents and testimony of other witness including, for example, PX 330 at p.6.

  PL AFFIRM    Goodman, Jay, MD         42:01-42:06           Sustain    Rule 611(c) Leading question of witness on direct. Rule 611 assumes facts not in        Plaintiff's running response to leading objections is incorporated herein. 42 01-
                  3/23/2017                                              evidence.                                                                               42:06 - The question is not leading and does not introduce any the "facts" that are
                                                                                                                                                                 not in evidence
  PL AFFIRM    Goodman, Jay, MD         42:10-42:21
                  3/23/2017
 DEF COUNTER   Goodman, Jay, MD         43:04-43:18
                  3/23/2017
 DEF COUNTER   Goodman, Jay, MD         43:21-43:24
                                                                                                                                                                                                                                                       Filed 05/03/21




                  3/23/2017
  PL AFFIRM    Goodman, Jay, MD         45:09-45:20
                  3/23/2017
  PL AFFIRM    Goodman, Jay, MD         45:24-46:09
                  3/23/2017
  PL AFFIRM    Goodman, Jay, MD         46:12-46:12
                  3/23/2017
  PL AFFIRM    Goodman, Jay, MD         46:14-46:19
                  3/23/2017
  PL AFFIRM    Goodman, Jay, MD         47:03-47:10
                  3/23/2017
  PL AFFIRM    Goodman, Jay, MD         49:10-49:13
                  3/23/2017
  PL AFFIRM    Goodman, Jay, MD         52:15-52:17
                                                                                                                                                                                                                                                       Page 122 of 288




                  3/23/2017
  PL AFFIRM    Goodman, Jay, MD         53:03-55:13
                  3/23/2017
  PL AFFIRM    Goodman, Jay, MD          55:16-56:17
                  3/23/2017        Startng with "But there"
  PL AFFIRM    Goodman, Jay, MD          57:05-57:21
                  3/23/2017
  PL AFFIRM    Goodman, Jay, MD         58:17-59:12
Goodman 3 23 17 PL3/23/2017                                                                                                                                                                                                                    121
  DESIGNEE       DEPONENT           DESIGNATIONS             RULING     OBJECTION                                                                            RESPONSES TO OBJECTIONS
  PL AFFIRM    Goodman, Jay, MD        60:11-60:11
                  3/23/2017
  PL AFFIRM    Goodman, Jay, MD        60:15-60:20
                  3/23/2017
  PL AFFIRM    Goodman, Jay, MD        62:17-62:19
                  3/23/2017
  PL AFFIRM    Goodman, Jay, MD         63:09-63:16
                  3/23/2017       Starting with "and this"
  PL AFFIRM    Goodman, Jay, MD         64:06-65:05
                  3/23/2017
 DEF COUNTER   Goodman, Jay, MD        65:06-65:15           Overrule   FRE 401, 402, 403 & 702- 65 06-65:15- This testimony is the subject of Plaintiff's
                  3/23/2017                                             MIL # 20(1). The witness does not have personal knowledge as to whether filters
                                                                        actually save lives and the published medical literature does not support the
                                                                        claim. The testimony is not a product of reliable principles or methods, it is
                                                                        unfairly prejudicial, confusing and misleading.

  PL AFFIRM    Goodman, Jay, MD        65:16-65:22
                  3/23/2017
  PL AFFIRM    Goodman, Jay, MD        65:25-66:06
                  3/23/2017
  PL AFFIRM    Goodman, Jay, MD        72:12-73:10
                  3/23/2017
  PL AFFIRM    Goodman, Jay, MD        74:10-74:12
                  3/23/2017
                                                                                                                                                                                                                                                  Case 3:19-cv-01701-MO




  PL AFFIRM    Goodman, Jay, MD        91:17-91:24
                  3/23/2017
  PL AFFIRM    Goodman, Jay, MD        94:12-95:05
                  3/23/2017
  PL AFFIRM    Goodman, Jay, MD        96:05-96:12
                  3/23/2017
  PL AFFIRM    Goodman, Jay, MD        96:15-96:23
                  3/23/2017
  PL AFFIRM    Goodman, Jay, MD       104:17-104:23
                  3/23/2017
  PL AFFIRM    Goodman, Jay, MD       106:20-108:17
                  3/23/2017
                                                                                                                                                                                                                                                  Document 181




  PL AFFIRM    Goodman, Jay, MD       133:14-133:22
                  3/23/2017
  PL AFFIRM    Goodman, Jay, MD       133:25-133:25
                  3/23/2017
  PL AFFIRM    Goodman, Jay, MD       134:02-134:16
                  3/23/2017
 DEF COUNTER   Goodman, Jay, MD       134:17–134:19
                  3/23/2017
 DEF COUNTER   Goodman, Jay, MD       134:22–135:10          Overrule   FRE 401, 402, 403 & 702- 135 01-135:16- This testimony is the subject of Plaintiff's
                  3/23/2017                                             MIL # 19. The testimony is not a product of reliable principles or methods, it is
                                                                        unfairly prejudicial confusing and misleading.
 DEF COUNTER   Goodman, Jay, MD       135:13–135:16          Overrule   FRE 401, 402, 403 & 702- 135 01-135:16- This testimony is the subject of Plaintiff's
                                                                                                                                                                                                                                                  Filed 05/03/21




                  3/23/2017                                             MIL # 19. The testimony is not a product of reliable principles or methods, it is
                                                                        unfairly prejudicial confusing and misleading.
  PL AFFIRM    Goodman, Jay, MD       136:22-137:08          Sustain    Rule 611(c) Leading question of witness on direct (137:5-8). Rule 611 assumes        Plaintiff's running response to leading objections is incorporated herein. 136:22-
                  3/23/2017        Starting with "if you"               facts not in evidence.                                                               137:11 - The question is not leading as asks about the own conduct and practices
                                                                                                                                                             and the witness was capable of agreeing, denying or expounding upon his
                                                                                                                                                             response. In addition, Dr. Goodman is a treating physician and the amount to time
                                                                                                                                                             available to conduct his deposition was limited, the question was necessary to
                                                                                                                                                             develop the witness' testimony.

  PL AFFIRM    Goodman, Jay, MD       137:11-137:11          Sustain    Rule 611(c) Leading question of witness on direct. Rule 611 assumes facts not in     Plaintiff's running response to leading objections is incorporated herein. 136:22-
                  3/23/2017                                             evidence.                                                                            137:11 - The question is not leading as asks about the own conduct and practices
                                                                                                                                                             and the witness was capable of agreeing, denying or expounding upon his
                                                                                                                                                             response. In addition, Dr. Goodman is a treating physician and the amount to time
                                                                                                                                                                                                                                                  Page 123 of 288




                                                                                                                                                             available to conduct his deposition was limited, the question was necessary to
                                                                                                                                                             develop the witness' testimony.




Goodman 3.23.17 PL                                                                                                                                                                                                                        122
  DESIGNEE       DEPONENT             DESIGNATIONS               RULING     OBJECTION                                                                                      RESPONSES TO OBJECTIONS
  PL BLANKET                                                                FRE: 403 -Plaintiff objects to all cumulative testimony which repeats testimony designated          The Court has ruled that the depositions will be played one time and in the order
  OBJECTION                                                                 and offered by Plaintiff during his direct examination. The probative value of such a              taken. All of the testimony is relevant to the claims in this case. If Plaintiff objects
                                                                            duplicate presentation of testimony, if any, is substantially outweighed by undue delay,           Bard's desiginations, Bard will recall the witness in its case.
                                                                            wasting of time and/or needlessly presenting cumulative evidence. The Bard defendants
                                                                            have argued that deposition evidence should be presented in one presentation with no
                                                                            separation of Plaintiff's proposed direct examination from the cross examination chosen by
                                                                            the Defendants. Plaintiff's counsel objects to that that practice and one that was asserted in
                                                                            opposition was the concern that Defendants would offer large portions of the deposition
                                                                            testimony as a way to dilute or alter the impact of the witness' testimony as proposed by
                                                                            Plaintiff's counsel and prolong the Plaintiff's case in chief. In this deposition Plaintiff has
                                                                            offered 547 lines of testimony which constitutes approximately 44 minutes of testimony as
                                                                            his direct examination. The Bard defendants have designated 1,792 lines of testimony.
                                                                            When you deduct the 297 lines of common testimony designated by both parties, Bard is
                                                                            increasing the deposition time by 1.9 hours to a total presentation of 2.7 hours. Defendants
                                                                            have now added an additional 36 lines of testimony. Plaintiff should not have to absorb that
                                                                            much additional testimony into their presentation of their case in chief. The additional time
                                                                            takes away from the Plaintiff's ability to present his case as it is now part of his case in chief
                                                                            and the jury should not be left with the impression that the Plaintiff is responsible for the
                                                                            delay caused by the prolonged deposition presentation




  PL BLANKET                                                                Plaintiff reasserts and incorporates herein all previous objections and counter designations
                                                                            included in Dkt Nos. 132 & 132-1 - Plaintiff s Objections to the Defendants Affirmative
                                                                                                                                                                                                                                                                          Case 3:19-cv-01701-MO




  OBJECTION
                                                                            Deposition Designations and Counter Designations filed on April 12, 2021.

  DEF AFFIRM   Goodman, Jay, MD            8:12-8:15
                  3/23/2017
  DEF AFFIRM   Goodman, Jay, MD           ϭϮ͗ϭϵͲϭϱ͗Ϯϭ
                  3/23/2017        (starting at “Let s start”)
  DEF AFFIRM   Goodman, Jay, MD           18:08-21:10            Overrule   FRE 401, 402 & 403: 18:08-19:02 - By the time Dr. Goodman's deposition                         Defendants do not believe that Dr. Goodman's description of his practice is
                  3/23/2017                                                 testimony is played the jury will have had the anatomy of the Vena cava explained,             irrelevant or overly prejudicial, as is his description of IVC filters and discussion of
                                                                            the purpose of an IVC filter and description of what an OVC filter looks like. the             how many and what types of filters he has implanted, retrieved, etc. However,
                                                                            probative value of such duplicative testimony from this witness, if any, is                    Defendants will agree to withdraw 17:16 - 18:7. Defendants do not agree to
                                                                            substantially outweighed by undue delay, wasting of time needlessly presenting                 withdraw the remainder of this designation.
                                                                            cumulative evidence
                                                                                                                                                                                                                                                                          Document 181




  DEF AFFIRM   Goodman, Jay, MD          21:15-21:16
                  3/23/2017
  DEF AFFIRM   Goodman, Jay, MD          21:19-26:20
                  3/23/2017
  DEF AFFIRM   Goodman, Jay, MD          27:06-27:19
                  3/23/2017
  DEF AFFIRM   Goodman, Jay, MD          28:16-32:05
                  3/23/2017
  DEF AFFIRM   Goodman, Jay, MD          ϯϮ͗ϮϭͲϯϰ͗ϭϰ
                  3/23/2017            (from “do you”)
  DEF AFFIRM   Goodman, Jay, MD          35:01-35:16
                  3/23/2017
                                                                                                                                                                                                                                                                          Filed 05/03/21




  DEF AFFIRM   Goodman, Jay, MD          42:10-42:19
                  3/23/2017       (stopping after “Swanson”)

  DEF AFFIRM   Goodman, Jay, MD          43:04-43:18
                  3/23/2017
  DEF AFFIRM   Goodman, Jay, MD          43:21-44:05
                  3/23/2017
  DEF AFFIRM   Goodman, Jay, MD              44:08
                  3/23/2017
  DEF AFFIRM   Goodman, Jay, MD          50:05-51:06             Overrule   FRE 401,402, 403, & 802- 50:17 51 06 - This portion of the answer is                           Defendants disagree that this non-party fact witness's testimony about how he
                  3/23/2017                                                 nonresponsive and contains hearsay regarding what the Government wants. The                    conducts informed consent, which is at issue in this case, is nonresponsive or
                                                                            First FDA warning letter was not yet issued at the time Mr. Peterson's filter was              irrelevant to the jury. The testimony is not hearsay, as it is not being offered to
                                                                            being placed so Dr. Goodman could not have had that in mind. His statement as to               demonstrate a specific out of court statement, but it is instead being offered to
                                                                                                                                                                                                                                                                          Page 124 of 288




                                                                            his personal beliefs regarding IVC filters goes beyond his care of Mr. Peterson and            show the doctor's routine practice and procedure with respect to his patients and
                                                                            is not relevant. To the extent the Defendants' intend to play 68:20-70:11 as part of           also to show notice, which is disputed. Furthermore, his statements regarding his
                                                                            their offer of testimony from this witness the testimony at 50:17-51:3 duplicates              experience and belief in IVC filters as a valuable tool to treat patients is specifically
                                                                            the same testimony. The probative value of his statement , if any, is substantially            relevant, as it is Plaintiff who has placed at issue the question of whether filter
                                                                            outweighed by unfair prejudice, undue delay and wasting of time.                               provide a benefit to patients. The plaintiff's treating physician's own opinion and
                                                                                                                                                                           experience with IVC filters is directly relevant to issues he himself has placed at
                                                                                                                                                                           issue.

Goodman 3.23.17 DEF                                                                                                                                                                                                                                               123
  DESIGNEE       DEPONENT            DESIGNATIONS              RULING     OBJECTION                                                                                            RESPONSES TO OBJECTIONS
  DEF AFFIRM   Goodman, Jay, MD         51:16-51:18
                  3/23/2017
  DEF AFFIRM   Goodman, Jay, MD         52:15-52:22
                  3/23/2017
  DEF AFFIRM   Goodman, Jay, MD         53:03-56:10
                  3/23/2017
  DEF AFFIRM   Goodman, Jay, MD          59:13-60:02
                  3/23/2017          (begin at “Was the”)
                                  (stop after “anticipated”)

  DEF AFFIRM   Goodman, Jay, MD         60:22-62:03            Overrule   FRE 401,402 & 403: 62:23 -63:09 (Starting with “And”) - the testimony is not          The testimony is relevant to this non-party fact witness's medical treatment of
                  3/23/2017                                               relevant to any material issue, and the probative value , if any, is substantially    Plaintiff. The testimony at 65:6 - 65:15 is highly relevant to the witness's medical
                                                                          outweighed by undue delay and wasting of time.                                        decisions related to Plaintiff and the risk/benefit analysis the doctor performed. It
                                                                                                                                                                also explains the doctor's decision-making process in selecting the brand of filter
                                                                                                                                                                that he selected
  DEF AFFIRM   Goodman, Jay, MD         62:17-65:18            Overrule   FRE 401,402,403 & 702: 62:17-63 05 (Starting with “It s part”)- the testimony is      The testimony is relevant to this non-party fact witness's medical treatment of
                  3/23/2017                                               not relevant to any material issue, and the probative value, if any, is substantially Plaintiff. The testimony at 65:6 - 65:15 is highly relevant to the witness's medical
                                                                          outweighed by undue delay and wasting of time. The witness personal                   decisions related to Plaintiff and the risk/benefit analysis the doctor performed. It
                                                                          preferences are not credible expert opinion and the probative value of his            also explains the doctor's decision-making process in selecting the brand of filter
                                                                          statement, if any, is substantially outweighed by unfair prejudice, undue delay and that he selected.
                                                                          wasting of time
  DEF AFFIRM   Goodman, Jay, MD         66:25-72:11            Overrule   FRE 401,402, 403, 602 & 802- 68:16- 68:17 This portion of the answer is               The testimony identified by Plaintiff is relevant and explains the doctor's actions
                  3/23/2017                                               nonresponsive and contains hearsay regarding what the Government wants. The and decision-making. It is not hearsay, as it is being offered to explain the doctor's
                                                                          First FDA warning letter was not yet issued at the time Mr. Peterson's filter was     treatment decisions for Plaintiff, as well as the risk/benefit analysis the doctor
                                                                                                                                                                                                                                                                                    Case 3:19-cv-01701-MO




                                                                          being placed so Dr. Goodman could not have had that in mind or he would have          performed. Additionally, the fact that the Eclipse filter was an optional filter with
                                                                          been speculating about government intent. His statement as to his personal            an unlimited indwell time is a major benefit of the filter, and this testimony is
                                                                          beliefs regarding IVC filters goes beyond his care of Mr. Peterson and is not         relevant to how that benefit is perceived and acted upon by a physician. The
                                                                          relevant. The probative value of his statements , if any, is substantially outweighed doctor is also explaining his informed consent process, which is relevant to
                                                                          by unfair prejudice, undue delay and wasting of time.                                 Plaintiff's theories of recovery in this case.

  DEF AFFIRM   Goodman, Jay, MD         73:11-73:22            Overrule   FRE 401,402, 403 - His statement at 73:16-73:16 as to his personal preference                        The doctor's statements regarding his experience and practice using filters is
                  3/23/2017             (from “is it”)                    regarding IVC filters goes beyond his care of Mr. Peterson and is not relevant. To                   relevant and responsive to allegations made by Plaintiff in this case. If the doctor
                                                                          the extent the Court has permitted this testimony in any to the prior statements                     had testified that he preferred another brand of filter over Bard filters, surely
                                                                          designate by Bard, the testimony duplicates the same testimony. The probative                        Plaintiff would not object to that testimony as irrelevant. The doctor is explaining
                                                                          value of his statement , if any, is substantially outweighed by unfair prejudice,                    his treatment decisions and risk/benefit analysis, which are relevant to the claims
                                                                          undue delay and wasting of time.                                                                     in this case.
                                                                                                                                                                                                                                                                                    Document 181




  DEF AFFIRM   Goodman, Jay, MD         77:01-93:08            Overrule   FRE 401, 402, 403 and 802 - 76:15-76:25 statements by counsel are hearsay and do not                 All of the testimony Plaintiff objects to is relevant and explains the doctor's treatment
                  3/23/2017                                               constitute admissible evidence. 77:10-79:9 & 80:10-80:23- Dr. Goodman's use of CT scan               decisions and risk/benefit analysis with respect to Mr. Peterson. He is speaking from his
                                                                          images and his detailed description are with regard to the PE that Mr. Peterson has                  own knowledge and is not speculating. This non-party fact witness's testimony regarding the
                                                                          sustained a year before the filter was placed and he was not longer suffering from that              magnitude of the risk of PE is relevant to his decisions to use filters even knowing that filters
                                                                          condition. His history of having had a PE in the past is relevant to the decision to place the       have risks, including risks of serious complication. Plaintiff wants to present a large volume
                                                                          filter, but the detailed description of the PE and demonstration of his year old CT images are       of evidence about other filters and other complications not experienced by Plaintiff, as well
                                                                          not relevant and are unfairly prejudicial. The testimony is likely to confuse the issues and be      as very serious adverse events, including death, yet Plaintiff wants to preclude this non-
                                                                          misleading to the jury. FRE 401, 401, 402, 602 & 702 - At 80:24-81 09 the witness is                 party fact witness from speaking from his own experience of the significant risks to patients
                                                                          speculating as what injuries the Plaintiff suffered from a PE that occurred done year before         and give context to the perceived need and utility of filters. This is not prejudice to Plaintiff.
                                                                          the filter was placed could have caused, but did not. The testimony is not a product of              Defendants do not believe the jury will be confused by a thorough discussion of Plaintiff's
                                                                          reliable principles or methods, it is not relevant to a material issue in the case, it is unfairly   relevant medical history. Testimony regarding the risk of fatality by a pulmonary embolism
                                                                          prejudicial, confusing and misleading. 81:10-81:19 - FRE 403: To the extent the Defendants'          is also not duplicative or cumulative. In this case, Plaintiff has made much of what doctors
                                                                                                                                                                                                                                                                                    Filed 05/03/21




                                                                          intend to play 81:10-81:19 that testimony duplicates the same testimony included at 20:01-           did or did not know, what they were or were not told by Bard. Defendants are entitled to
                                                                          20:05 and 35 06-35:16 and the probative value, if any, is substantially outweighed by the            present evidence of what this doctor knew of the risks of pulmonary embolism, as it goes to
                                                                          unfair prejudice, undue delay, wasting of time and/or needlessly presenting cumulative               the risk/utility analysis, risk/benefit analysis, and other issues Plaintiff has injected into the
                                                                          evidence. FRE 401, 401, 402, 602 & 702 - At 82:10 83 83 the witness is not responsive, is            case.
                                                                          giving irrelevant testimony as to conditions Mr. Peterson did not have and is speculating as
                                                                          what caused his clot. The testimony is not a product of reliable principles or methods, it is
                                                                          not relevant to a material issue in the case, it is unfairly prejudicial, confusing, misleading
                                                                          causing undue delay and wasting time.
                                                                                                                                                                                                                                                                                    Page 125 of 288




Goodman 3.23.17 DEF                                                                                                                                                                                                                                                        124
  DESIGNEE       DEPONENT            DESIGNATIONS                     RULING              OBJECTION                                                                                    RESPONSES TO OBJECTIONS
  DEF AFFIRM                                                    Sustain as to 86 07-24.   RE 401, 401, 402, 602 & 702 - At 84 06-84:13 the witness is again asked about                All of the testimony Plaintiff objects to is relevant and explains the doctor's treatment
                                                                                          what injuries the Plaintiff suffered from a PE that occurred one year before the             decisions and risk/benefit analysis with respect to Mr. Peterson. He is speaking from his
                                                                                          filter was placed. The testimony is not a product of reliable principles or methods,         own knowledge and is not speculating. This non-party fact witness's testimony regarding the
                                                                                          it is not relevant to a material issue in the case, it is unfairly prejudicial, confusing,   magnitude of the risk of PE is relevant to his decisions to use filters even knowing that filters
                                                                                          misleading and unnecessarily cumulative. RE 401, 401, 402, 602 & 702 - At 86:7:24-           have risks, including risks of serious complication. Plaintiff wants to present a large volume
                                                                                          The witness is questioned about Coumadin/Warfarin use and he admits that has                 of evidence about other filters and other complications not experienced by Plaintiff, as well
                                                                                          to speculate to respond as he does not prescribe the medication. The testimony is            as very serious adverse events, including death, yet Plaintiff wants to preclude this non-
                                                                                          not a product of reliable principles or methods, it is not relevant to a material            party fact witness from speaking from his own experience of the significant risks to patients
                                                                                          issue in the case, it is unfairly prejudicial, confusing, misleading and unnecessarily       and give context to the perceived need and utility of filters. This is not prejudice to Plaintiff.
                                                                                          cumulative 403: To the extent the Defendants' intend to play 88:01-90:20 &
                                                                                          91:25-93:08 that testimony duplicates the same testimony included at 52:18-
                                                                                          56:05 and 68:18-68:25 and the probative value, if any, is substantially outweighed
                                                                                          by the unfair prejudice, undue delay, wasting of time and/or needlessly
                                                                                          presenting cumulative evidence




  DEF AFFIRM   Goodman, Jay, MD          93:25-96:12                   Sustain            FRE:401, 402, 403, 602 & 701: 95:11-95:23 - After "That [sic] is." The remainder of          The testimony Plaintiff objects to is relevant and explains the doctor's treatment
                                                                                                                                                                                                                                                                                            Case 3:19-cv-01701-MO




                  3/23/2017                                                               the response is non-responsive and is not relevant. The witness admits he has                decisions and risk/benefit analysis with respect to Mr. Peterson, including why the
                                                                                          never tried to remove a permanent only filter so he lacks personal knowledge and             doctor opted to place an optional filter rather than one that could only be used
                                                                                          his personal experience with other filters is not relevant. The testimony is not a           permanent. This goes to the doctor's risk/benefit analysis and the utility of the
                                                                                          product of reliable principles or methods, it is not relevant to a material issue in         Eclipse filter placed in Plaintiff. Plaintiff intends to present other evidence
                                                                                          the case, it is unfairly prejudicial, confusing and misleading.                              comparing rates of complications between Bard retrievable filters and other
                                                                                                                                                                                       permanent filters. Doctors' perceived risks associated with permanent filters is
                                                                                                                                                                                       relevant to issues Plaintiff has injected into the case.

  DEF AFFIRM   Goodman, Jay, MD          96:15-99:03                   Overrule           See objection to 95:11-95:23 above which incorporated herein. FRE 401, 402, 403              Defendants incorporate by reference their response to Plaintiff's objections at
                  3/23/2017                                                               and 802 - 95:25-96:08 ending with "perforation". Statements by counsel are                   95:11 - 95:23. Defendants do not understand Plaintiff's reference to 95:25 - 96:08,
                                                                                          hearsay and do not constitute admissible evidence. FRE: 602 - Calls for speculation          as that does not relate to perforation. Defendants have not designated statements
                                                                                          as to Mr. Peterson's state of mind. The witness cannot know what Mr. Peterson                by counsel that could be hearsay. The witness's testimony regarding the
                                                                                                                                                                                                                                                                                            Document 181




                                                                                          "accepted".                                                                                  discussion of risks and benefits of filters and his impression of how those risks
                                                                                                                                                                                       were perceived by Plaintiff is relevant to many issues Plaintiff has injected into the
                                                                                                                                                                                       case. Plaintiff was entitled to cross-examine this witness on his impressions, and
                                                                                                                                                                                       Plaintiff can present evidence from Plaintiff at trial that refutes this. A treating
                                                                                                                                                                                       physician's understanding of his patient's acknolwedgement of known risks is not
                                                                                                                                                                                       speculation.
  DEF AFFIRM   Goodman, Jay, MD         99:10-100:11                   Overrule           FRE 602: The witness does not recall the specific conversation of :consenting                The witness has explained his typical informed consent process, and that is highly
                  3/23/2017                                                               process and does not recognize the signature - the testimony is speculative and              relevant and germane to issues Plaintiff has presented. The doctor cannto be
                                                                                          lacks a proper foundation.                                                                   expected to have a specific memory of a conversation with every patient he
                                                                                                                                                                                       treats; testimony regarding his customary practice and habit are not prohibited.
                                                                                                                                                                                       Plaintiff was entitled to cross-examine this doctor on this testimony, and Plaintiff
                                                                                                                                                                                                                                                                                            Filed 05/03/21




                                                                                                                                                                                       can present evidence from Plaintiff at trial that refutes this, and it will be for the
                                                                                                                                                                                       jury to decide which is more credible.

  DEF AFFIRM   Goodman, Jay, MD        100:15-101:15
                  3/23/2017
  DEF AFFIRM   Goodman, Jay, MD        102:09-102:19
                  3/23/2017
  DEF AFFIRM   Goodman, Jay, MD            102:22
                  3/23/2017
  DEF AFFIRM   Goodman, Jay, MD        102:24-103:06             Sustain in part as to    FRCP 32(a)(6) and FRE 403 - The witness clarified his response to this question at
                  3/23/2017                                        completeness.          103:12-103:24 and fairness dictates it should be considered with the portion
                                                                                          offered by Bard. If this portion is not included in the response the testimony is
                                                                                          confusing and misleading.
 PL COUNTER    Goodman, Jay, MD     * if the court does not
                                                                                                                                                                                                                                                                                            Page 126 of 288




                  3/23/2017        grant Plaintiff's optional
                                  completeness request he
                                          would offer:
                                         103:12-103:12
 PL COUNTER    Goodman, Jay, MD     * if the court does not
                  3/23/2017        grant Plaintiff's optional
                                  completeness request he
                                          would offer:
Goodman 3.23.17 DEF                      103:15-103:24
                                                                                                                                                                                                                                                                                   125
  DESIGNEE       DEPONENT         DESIGNATIONS       RULING     OBJECTION                                                                                 RESPONSES TO OBJECTIONS
  DEF AFFIRM   Goodman, Jay, MD    104:17-105:02
                  3/23/2017
  DEF AFFIRM   Goodman, Jay, MD    105:09-108:25
                  3/23/2017
  DEF AFFIRM   Goodman, Jay, MD    109:10-114:24     Overrule   FRCP 26(a)(2(C), FRE 403 and 602 - 109:09-114:24 - The questions start by                 Testimony regarding the doctor's education, experience with IVC filters, and
                  3/23/2017                                     revisiting his credentials which were testified to at 12:19-15:21 and then asks           related background is relevant. Among other things, the testimony provides
                                                                about when retrievable filters first came to the market and the witness states I          context for the doctor's risk/benefit analysis and treatment decisions of Plaintiff.
                                                                don't recall. The witness admits he lacks personal knowledge. FRCP 26(a)(2)(C) ,          Because he does not recall a specific date decades ago does not mean that he
                                                                FRE 401, 402, 403, 602 and 702- The witness is asked questions regarding the              lacks personal knowledge of the evolution of IVC filters and have relevant opinions
                                                                design characteristic of various retrievable IVC filters and the witness lacks the        regarding how that evolution impacted his treatement of patients. The doctor's
                                                                proper education, training and qualifications to respond. The witness admits he           personal preference is relevant to issues injected by Plaintiff, because the
                                                                cannot answer the question. The witness' personal preference is not relevant to a         testimony explains why the doctor chose to use the Eclipse filter over other filters
                                                                material issue. The testimony is not a product of reliable principles or methods, it      available on the market, which Plaintiff has put at issue.
                                                                is not relevant to a material issue in the case, it is unfairly prejudicial, confusing,
                                                                misleading and unnecessarily cumulative.
  DEF AFFIRM   Goodman, Jay, MD    116:25-117:24     Overrule   FRCP 26(a)(2)(C) , FRE 401, 402, 403, 602 and 702- 116:24-117:20 - The questions          Testimony regarding the doctor's education, experience with IVC filters, and
                  3/23/2017                                     ask the witness questions regarding the design characteristic of various retrievable      related background is relevant. Among other things, the testimony provides
                                                                IVC filters and the witness lacks the proper education, training and qualifications       context for the doctor's risk/benefit analysis and treatment decisions of Plaintiff.
                                                                to respond. The witness admits he cannot answer the question the questions. The           Because he does not recall a specific date decades ago does not mean that he
                                                                witness' personal preferences are not relevant to a material issue. The testimony         lacks personal knowledge of the evolution of IVC filters and have relevant opinions
                                                                is not a product of reliable principles or methods, it is not relevant to a material      regarding how that evolution impacted his treatement of patients. The doctor's
                                                                issue in the case, it is unfairly prejudicial, confusing, misleading and unnecessarily    personal preference is relevant to issues injected by Plaintiff, because the
                                                                cumulative. FRE 802: 117:11-117:17 ending at "it does". Hearsay.                          testimony explains why the doctor chose to use the Eclipse filter over other filters
                                                                                                                                                                                                                                                 Case 3:19-cv-01701-MO




                                                                                                                                                          available on the market, which Plaintiff has put at issue. The testimony is not
                                                                                                                                                          hearsay; the testimony regarding the doctor's conversations with peers are not
                                                                                                                                                          being offered for the truth of those statements, it is being offered to show how
                                                                                                                                                          doctor's get information and make treatment decisions for their patients that rely
                                                                                                                                                          in part on that information.
  DEF AFFIRM   Goodman, Jay, MD    119:09-120:19
                  3/23/2017
  DEF AFFIRM   Goodman, Jay, MD    124:24-125:13     Overrule   FRE 410, 402, 403: The witness' testimony that all procedures has potentials risks The testimony is responsive to questioning presented by Plaintiff's counsel and is
                  3/23/2017       (from “did you”)              and what he thinks of his consenting process with other patients is not relevant, it relevant to the risk/benefit analysis, and informed consent process. The testimony
                                                                is unfairly prejudicial, confusing, misleading.                                         is relevant to a number of issues injected by Plaintiff and Defendants are entitled
                                                                                                                                                        to respond.
                                                                                                                                                                                                                                                 Document 181




  DEF AFFIRM   Goodman, Jay, MD    126:02-126:07     Overrule   FRE 410, 402, 403: The witness' testimony as to what he would tell other patients The testimony is responsive to questioning presented by Plaintiff's counsel and is
                  3/23/2017                                     as part of a consenting process is not relevant, it is unfairly prejudicial, confusing, relevant to the risk/benefit analysis, and informed consent process. The testimony
                                                                misleading.                                                                             is relevant to a number of issues injected by Plaintiff and Defendants are entitled
                                                                                                                                                        to respond. The doctor cannot be expected to remember each conversation with
                                                                                                                                                        patients years or decades ago, and his typical practice and habit is relevant and
                                                                                                                                                        not improper. Defendants do not believe the jury will be confused by this
                                                                                                                                                        testimony
                                                                                                                                                                                                                                                 Filed 05/03/21
                                                                                                                                                                                                                                                 Page 127 of 288




Goodman 3.23.17 DEF                                                                                                                                                                                                                      126
  DESIGNEE     DEPONENT        DESIGNATIONS    RULING     OBJECTION                                                                            RESPONSES TO OBJECTIONS
  PL AFFIRM    Graves, Micky      6:03-6:04
                02/27/2014
 DEF COUNTER   Graves, Micky      6:13-6:22
                02/27/2014
 DEF COUNTER   Graves, Micky     7:24-10:04
                02/27/2014
 DEF COUNTER   Graves, Micky     12:02-12:12
                02/27/2014
 DEF COUNTER   Graves, Micky     13:02-13:25
                02/27/2014
 DEF COUNTER   Graves, Micky     16:14-17:14
                02/27/2014
 DEF COUNTER   Graves, Micky     20:09-22:05
                02/27/2014
  PL AFFIRM    Graves, Micky     22:25-23:05
                02/27/2014
  PL AFFIRM    Graves, Micky     24:06-24:15
                02/27/2014
  PL AFFIRM    Graves, Micky     25:23-26:06
                02/27/2014
  PL AFFIRM    Graves, Micky     28:09-28:12
                02/27/2014
  PL AFFIRM    Graves, Micky     30:14-30:18
                02/27/2014
                                                                                                                                                                                                                                      Case 3:19-cv-01701-MO




 DEF COUNTER   Graves, Micky     35:23-37:08
                02/27/2014
  PL AFFIRM    Graves, Micky     37:09-37:21
                02/27/2014
 DEF COUNTER   Graves, Micky     37:22-37:23
                02/27/2014
  PL AFFIRM    Graves, Micky     44:01-44:05
                02/27/2014
 DEF COUNTER   Graves, Micky     44:06-44:12
                02/27/2014
 DEF COUNTER   Graves, Micky     44:25-45:04
                02/27/2014
                                                                                                                                                                                                                                      Document 181




 DEF COUNTER   Graves, Micky       45:07
                02/27/2014
 DEF COUNTER   Graves, Micky     45:09-45:11
                02/27/2014
  PL AFFIRM    Graves, Micky     47:25-48:09   Overrule   Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure     Design flaws in the Recovery filter, upon which the Eclipse and G2 filter family was
                02/27/2014                                modes at issue; Irrelevant and any probative value outweighed by prejudicial       based, are relevant to the existence of warning and design defect, to if Bard acted
                                                          effect, particularly with Plaintiff s punitive damages claim dismissed.            as a reasonable medical device manufacturer, and to design and testing of the
                                                                                                                                             Eclipse filter
  PL AFFIRM    Graves, Micky     59:15-59:25   Overrule   Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure     FRE 402/403/404: Design flaws in the Recovery filter, upon which the G2 and
                02/27/2014                                modes at issue; Irrelevant and any probative value outweighed by prejudicial       Eclipse filter family was based, are relevant to the existence of design defect, to if
                                                          effect, particularly with Plaintiff s punitive damages claim dismissed. Rules 401, Bard acted as a reasonable medical device manufacturer, In particular, whether
                                                          402 & 403. Irrelevant and Unfairly prejudicial. Rules 601/602 & 612. Lacks         Bard knew it failed to catch a major design flaw in the Recovery filter as a result of
                                                                                                                                                                                                                                      Filed 05/03/21




                                                          foundation, witness does not have personal knowledge of subject matter, calls for inadequate testing, but then failed to conduct such testing in connection with the
                                                          speculation by the witness.                                                        Eclipse filter line, is relevant to whether Bard's design and warnings were
                                                                                                                                             adequate. FRE 601/602: As a senior engineer involved in the development of the
                                                                                                                                             G2 filter family (see, e.g., 24:6-15), the witness has ample personal knowledge
                                                                                                                                             from which to answer the questions asked. FRE 612: No document was used to
                                                                                                                                             refresh the witness's recollection in
 DEF COUNTER   Graves, Micky     60:01-60:10
                02/27/2014
 DEF COUNTER   Graves, Micky     63:16-63:22
                02/27/2014
 DEF COUNTER   Graves, Micky     65:01-65:11   Sustain    FRE 602/611: The question is asked by the witness and the answering attorney is
                02/27/2014                                not under oath. FRE 402/403: the colloquy between the witness and questioning
                                                          lawyer is not relevant. The witness's statement at lines 9-11 is inadmissible
                                                                                                                                                                                                                                      Page 128 of 288




                                                          because it not made in response to any pending question.

 DEF COUNTER   Graves, Micky     69:21-70:01
                02/27/2014
 DEF COUNTER   Graves, Micky     71:05-71:09
                02/27/2014



Graves 2.27.14                                                                                                                                                                                                                127
  DESIGNEE     DEPONENT        DESIGNATIONS          RULING     OBJECTION                                                                              RESPONSES TO OBJECTIONS
 DEF COUNTER   Graves, Micky     73:14-74:05         Overrule   FRE 106: optional completeness - as designated, the question beginning at line 14,
                02/27/2014                                      following the designation at 71:5-9, creates confusion regarding what filter is
                                                                being discussed ("it failed, the test…"). The beginning of the exchange at lines
                                                                70:12-71:1 should be included so that it is apparent what the witness is talking
                                                                about
 DEF COUNTER   Graves, Micky      75:05-75:14
                02/27/2014      (start at "isn't")
  PL AFFIRM    Graves, Micky      75:15-75:22        Overrule   Rules 401, 402 & 403. Irrelevant and Unfairly Prejudicial. Testimony does not          FRE 402/403/404: Design flaws in the Recovery filter, upon which the Eclipse filter
                02/27/2014                                      address injury or failure mode at issue. Rules 601/602 & 612. Lacks foundation,        family was based, are relevant to the existence of design defect, to if Bard acted as
                                                                witness does not have personal knowledge of subject matter, calls for speculation      a reasonable medical device manufacturer, and to the design and testing and
                                                                by the witness.                                                                        warnings of the Eclipse filter. The record demonstrates that in attempting to
                                                                                                                                                       correct failures with the Recovery Filter, Bard failed to test the redesigned filter
                                                                                                                                                       adequately to identify the existence of a separate problem with the Eclipse, which
                                                                                                                                                       led to migration as well as fracture and perforation in patients including Peterson.
                                                                                                                                                       Whether Bard knew it failed to catch a major design flaw in the Recovery filter as a
                                                                                                                                                       result of inadequate testing, but then failed to conduct such testing in connection
                                                                                                                                                       with the G2 filter line and warn about the dangers of the filter, is relevant to all of
                                                                                                                                                       Plaintiff's claims. FRE 601/602: As a senior engineer involved in the development
                                                                                                                                                       of the G2 filter family (see, e.g., 24:6-15), the witness has ample personal
                                                                                                                                                       knowledge from which to answer the questions asked. FRE 612: No document was
                                                                                                                                                       used to refresh the witness's recollection in connection with the testimony

 DEF COUNTER   Graves, Micky     75:23-75:25
                                                                                                                                                                                                                                                 Case 3:19-cv-01701-MO




                02/27/2014
 DEF COUNTER   Graves, Micky     76:02-76:06
                02/27/2014
  PL AFFIRM    Graves, Micky     77:15-78:03         Overrule   Rules 401, 402 & 403. Irrelevant and Unfairly Prejudicial. Testimony does not          FRE 402/403/404: Design flaws in the Recovery filter, upon which the Eclipse filter
                02/27/2014                                      address injury or failure mode at issue. Rules 601/602 & 612. Lacks foundation,        family was based, are relevant to the existence of design defect, to if Bard acted as
                                                                witness does not have personal knowledge of subject matter, calls for speculation      a reasonable medical device manufacturer, and to the design and testing and
                                                                by the witness.                                                                        warnings of the Eclipse filter. The record demonstrates that in attempting to
                                                                                                                                                       correct failures with the Recovery Filter, Bard failed to test the redesigned filter
                                                                                                                                                       adequately to identify the existence of a separate problem with the Eclipse, which
                                                                                                                                                       led to migration as well as fracture and perforation in patients including Peterson.
                                                                                                                                                       Whether Bard knew it failed to catch a major design flaw in the Recovery filter as a
                                                                                                                                                       result of inadequate testing, but then failed to conduct such testing in connection
                                                                                                                                                                                                                                                 Document 181




                                                                                                                                                       with the G2 filter line and warn about the dangers of the filter, is relevant to all of
                                                                                                                                                       Plaintiff's claims. FRE 601/602: As a senior engineer involved in the development
                                                                                                                                                       of the G2 filter family (see, e.g., 24:6-15), the witness has ample personal
                                                                                                                                                       knowledge from which to answer the questions asked. FRE 612: No document was
                                                                                                                                                       used to refresh the witness's recollection in connection with the testimony

 DEF COUNTER   Graves, Micky     78:12-78:25         Sustain    FRE 402/403: Testimony beginning regarding the FDA 510(k) clearance process
                02/27/2014                                      ought to be excluded as discussed in Plaintiff's Motion in Limine on this topic. FRE
                                                                602/702: The witness has not been designated as an expert and is not qualified to
                                                                offer testimony regarding the requirements of, or the meaning of, the FDA 510K
                                                                process
                                                                                                                                                                                                                                                 Filed 05/03/21




  PL AFFIRM    Graves, Micky     87:18-87:19         Sustain    Rules 401, 402 & 403. Irrelevant and Unfairly Prejudicial. Testimony does not          FRE 402/403/404: Design flaws in the Recovery filter, upon which the Eclipse filter
                02/27/2014                                      address injury or failure mode at issue. Rules 601/602 & 612. Lacks foundation,        family was based, are relevant to the existence of design defect, to if Bard acted as
                                                                witness does not have personal knowledge of subject matter, calls for speculation      a reasonable medical device manufacturer, and to the design and testing and
                                                                by the witness.                                                                        warnings of the Eclipse filter. The record demonstrates that in attempting to
                                                                                                                                                       correct failures with the Recovery Filter, Bard failed to test the redesigned filter
                                                                                                                                                       adequately to identify the existence of a separate problem with the Eclipse, which
                                                                                                                                                       led to migration as well as fracture and perforation in patients including Peterson.
                                                                                                                                                       Whether Bard knew it failed to catch a major design flaw in the Recovery filter as a
                                                                                                                                                       result of inadequate testing, but then failed to conduct such testing in connection
                                                                                                                                                       with the G2 filter line and warn about the dangers of the filter, is relevant to all of
                                                                                                                                                       Plaintiff's claims. FRE 601/602: As a senior engineer involved in the development
                                                                                                                                                       of the G2 filter family (see, e.g., 24:6-15), the witness has ample personal
                                                                                                                                                       knowledge from which to answer the questions asked. FRE 612: No document was
                                                                                                                                                                                                                                                 Page 129 of 288




                                                                                                                                                       used to refresh the witness's recollection in connection with the testimony




Graves 2.27.14                                                                                                                                                                                                                          128
  DESIGNEE    DEPONENT        DESIGNATIONS     RULING     OBJECTION                                                                           RESPONSES TO OBJECTIONS
  PL AFFIRM   Graves, Micky     87:22-87:23    Sustain    Rules 401, 402 & 403. Irrelevant and Unfairly Prejudicial. Testimony does not       FRE 402/403/404: Design flaws in the Recovery filter, upon which the Eclipse filter
               02/27/2014                                 address injury or failure mode at issue. Rules 601/602 & 612. Lacks foundation,     family was based, are relevant to the existence of design defect, to if Bard acted as
                                                          witness does not have personal knowledge of subject matter, calls for speculation   a reasonable medical device manufacturer, and to the design and testing and
                                                          by the witness.                                                                     warnings of the Eclipse filter. The record demonstrates that in attempting to
                                                                                                                                              correct failures with the Recovery Filter, Bard failed to test the redesigned filter
                                                                                                                                              adequately to identify the existence of a separate problem with the Eclipse, which
                                                                                                                                              led to migration as well as fracture and perforation in patients including Peterson.
                                                                                                                                              Whether Bard knew it failed to catch a major design flaw in the Recovery filter as a
                                                                                                                                              result of inadequate testing, but then failed to conduct such testing in connection
                                                                                                                                              with the G2 filter line and warn about the dangers of the filter, is relevant to all of
                                                                                                                                              Plaintiff's claims. FRE 601/602: As a senior engineer involved in the development
                                                                                                                                              of the G2 filter family (see, e.g., 24:6-15), the witness has ample personal
                                                                                                                                              knowledge from which to answer the questions asked. FRE 612: No document was
                                                                                                                                              used to refresh the witness's recollection in connection with the testimony

  PL AFFIRM   Graves, Micky    126:16-126:23   Overrule   Rules 401, 402 & 403. Irrelevant and Unfairly Prejudicial. Testimony does not       FRE 402/403/404: Design flaws in the Recovery filter, upon which the Eclipse filter
               02/27/2014                                 address injury or failure mode at issue. Rules 601/602 & 612. Lacks foundation,     family was based, are relevant to the existence of design defect, to if Bard acted as
                                                          witness does not have personal knowledge of subject matter, calls for speculation   a reasonable medical device manufacturer, and to the design and testing and
                                                          by the witness. Rules 401, 402 & 403. Irrelevant and Unfairly Prejudicial.          warnings of the Eclipse filter. The record demonstrates that in attempting to
                                                          Testimony implies that Bard had a duty to conduct additional testing or studies     correct failures with the Recovery Filter, Bard failed to test the redesigned filter
                                                          when no such duty exists. Rule 611 compound question. Rule 611 assumes facts        adequately to identify the existence of a separate problem with the Eclipse, which
                                                          not in evidence. Rule 611(a)(3) questioning is argumentative and subjects witness   led to migration as well as fracture and perforation in patients including Peterson.
                                                          to harassment. Counsel is making closing argument. Rule 403. Punitive damages       Whether Bard knew it failed to catch a major design flaw in the Recovery filter as a
                                                                                                                                                                                                                                        Case 3:19-cv-01701-MO




                                                          are not at issue in this case.                                                      result of inadequate testing, but then failed to conduct such testing in connection
                                                                                                                                              with the G2 filter line and warn about the dangers of the filter, is relevant to all of
                                                                                                                                              Plaintiff's claims. FRE 601/602: As a senior engineer involved in the development
                                                                                                                                              of the G2 filter family (see, e.g., 24:6-15), the witness has ample personal
                                                                                                                                              knowledge from which to answer the questions asked. FRE 612: No document was
                                                                                                                                              used to refresh the witness's recollection in connection with the testimony

  PL AFFIRM   Graves, Micky    127:01-127:03   Overrule   Rules 401, 402 & 403. Irrelevant and Unfairly Prejudicial. Testimony does not       FRE 402/403/404: Design flaws in the Recovery filter, upon which the Eclipse filter
               02/27/2014                                 address injury or failure mode at issue. Rules 601/602 & 612. Lacks foundation,     family was based, are relevant to the existence of design defect, to if Bard acted as
                                                          witness does not have personal knowledge of subject matter, calls for speculation   a reasonable medical device manufacturer, and to the design and testing and
                                                          by the witness. Rules 401, 402 & 403. Irrelevant and Unfairly Prejudicial.          warnings of the Eclipse filter. The record demonstrates that in attempting to
                                                                                                                                                                                                                                        Document 181




                                                          Testimony implies that Bard had a duty to conduct additional testing or studies     correct failures with the Recovery Filter, Bard failed to test the redesigned filter
                                                          when no such duty exists. Rule 611 compound question. Rule 611 assumes facts        adequately to identify the existence of a separate problem with the Eclipse, which
                                                          not in evidence. Rule 611(a)(3) questioning is argumentative and subjects witness   led to migration as well as fracture and perforation in patients including Peterson.
                                                          to harassment. Counsel is making closing argument. Rule 403. Punitive damages       Whether Bard knew it failed to catch a major design flaw in the Recovery filter as a
                                                          are not at issue in this case.                                                      result of inadequate testing, but then failed to conduct such testing in connection
                                                                                                                                              with the G2 filter line and warn about the dangers of the filter, is relevant to all of
                                                                                                                                              Plaintiff's claims. FRE 601/602: As a senior engineer involved in the development
                                                                                                                                              of the G2 filter family (see, e.g., 24:6-15), the witness has ample personal
                                                                                                                                              knowledge from which to answer the questions asked. FRE 612: No document was
                                                                                                                                              used to refresh the witness's recollection in connection with the testimony
                                                                                                                                                                                                                                        Filed 05/03/21




  PL AFFIRM   Graves, Micky    127:06-127:13   Overrule   Rules 401, 402 & 403. Irrelevant and Unfairly Prejudicial. Testimony does not       FRE 402/403/404: Design flaws in the Recovery filter, upon which the Eclipse filter
               02/27/2014                                 address injury or failure mode at issue. Rules 601/602 & 612. Lacks foundation,     family was based, are relevant to the existence of design defect, to if Bard acted as
                                                          witness does not have personal knowledge of subject matter, calls for speculation   a reasonable medical device manufacturer, and to the design and testing and
                                                          by the witness. Rules 401, 402 & 403. Irrelevant and Unfairly Prejudicial.          warnings of the Eclipse filter. The record demonstrates that in attempting to
                                                          Testimony implies that Bard had a duty to conduct additional testing or studies     correct failures with the Recovery Filter, Bard failed to test the redesigned filter
                                                          when no such duty exists. Rule 611 compound question. Rule 611 assumes facts        adequately to identify the existence of a separate problem with the Eclipse, which
                                                          not in evidence. Rule 611(a)(3) questioning is argumentative and subjects witness   led to migration as well as fracture and perforation in patients including Peterson.
                                                          to harassment. Counsel is making closing argument. Rule 403. Punitive damages       Whether Bard knew it failed to catch a major design flaw in the Recovery filter as a
                                                          are not at issue in this case.                                                      result of inadequate testing, but then failed to conduct such testing in connection
                                                                                                                                              with the G2 filter line and warn about the dangers of the filter, is relevant to all of
                                                                                                                                              Plaintiff's claims. FRE 601/602: As a senior engineer involved in the development
                                                                                                                                              of the G2 filter family (see, e.g., 24:6-15), the witness has ample personal
                                                                                                                                              knowledge from which to answer the questions asked. FRE 612: No document was
                                                                                                                                                                                                                                        Page 130 of 288




                                                                                                                                              used to refresh the witness's recollection in connection with the testimony




Graves 2.27.14                                                                                                                                                                                                                 129
  DESIGNEE     DEPONENT        DESIGNATIONS     RULING     OBJECTION                                                                             RESPONSES TO OBJECTIONS
  PL AFFIRM    Graves, Micky    127:15-127:20   Overrule   Rules 401, 402 & 403. Irrelevant and Unfairly Prejudicial. Testimony does not         FRE 402/403/404: Design flaws in the Recovery filter, upon which the Eclipse filter
                02/27/2014                                 address injury or failure mode at issue. Rules 601/602 & 612. Lacks foundation,       family was based, are relevant to the existence of design defect, to if Bard acted as
                                                           witness does not have personal knowledge of subject matter, calls for speculation     a reasonable medical device manufacturer, and to the design and testing and
                                                           by the witness. Rules 401, 402 & 403. Irrelevant and Unfairly Prejudicial.            warnings of the Eclipse filter. The record demonstrates that in attempting to
                                                           Testimony implies that Bard had a duty to conduct additional testing or studies       correct failures with the Recovery Filter, Bard failed to test the redesigned filter
                                                           when no such duty exists. Rule 611 compound question. Rule 611 assumes facts          adequately to identify the existence of a separate problem with the Eclipse, which
                                                           not in evidence. Rule 611(a)(3) questioning is argumentative and subjects witness     led to migration as well as fracture and perforation in patients including Peterson.
                                                           to harassment. Counsel is making closing argument. Rule 403. Punitive damages         Whether Bard knew it failed to catch a major design flaw in the Recovery filter as a
                                                           are not at issue in this case.                                                        result of inadequate testing, but then failed to conduct such testing in connection
                                                                                                                                                 with the G2 filter line and warn about the dangers of the filter, is relevant to all of
                                                                                                                                                 Plaintiff's claims. FRE 601/602: As a senior engineer involved in the development
                                                                                                                                                 of the G2 filter family (see, e.g., 24:6-15), the witness has ample personal
                                                                                                                                                 knowledge from which to answer the questions asked. FRE 612: No document was
                                                                                                                                                 used to refresh the witness's recollection in connection with the testimony

  PL AFFIRM    Graves, Micky    127:22-128:02   Overrule   Rules 401, 402 & 403. Irrelevant and Unfairly Prejudicial. Testimony does not         FRE 402/403/404: Design flaws in the Recovery filter, upon which the Eclipse filter
                02/27/2014                                 address injury or failure mode at issue. Rules 601/602 & 612. Lacks foundation,       family was based, are relevant to the existence of design defect, to if Bard acted as
                                                           witness does not have personal knowledge of subject matter, calls for speculation     a reasonable medical device manufacturer, and to the design and testing and
                                                           by the witness. Rules 401, 402 & 403. Irrelevant and Unfairly Prejudicial.            warnings of the Eclipse filter. The record demonstrates that in attempting to
                                                           Testimony implies that Bard had a duty to conduct additional testing or studies       correct failures with the Recovery Filter, Bard failed to test the redesigned filter
                                                           when no such duty exists. Rule 611 compound question. Rule 611 assumes facts          adequately to identify the existence of a separate problem with the Eclipse, which
                                                           not in evidence. Rule 611(a)(3) questioning is argumentative and subjects witness     led to migration as well as fracture and perforation in patients including Peterson.
                                                           to harassment. Counsel is making closing argument. Rule 403. Punitive damages         Whether Bard knew it failed to catch a major design flaw in the Recovery filter as a
                                                                                                                                                                                                                                           Case 3:19-cv-01701-MO




                                                           are not at issue in this case.                                                        result of inadequate testing, but then failed to conduct such testing in connection
                                                                                                                                                 with the G2 filter line and warn about the dangers of the filter, is relevant to all of
                                                                                                                                                 Plaintiff's claims. FRE 601/602: As a senior engineer involved in the development
                                                                                                                                                 of the G2 filter family (see, e.g., 24:6-15), the witness has ample personal
                                                                                                                                                 knowledge from which to answer the questions asked. FRE 612: No document was
                                                                                                                                                 used to refresh the witness's recollection in connection with the testimony

  PL AFFIRM    Graves, Micky    128:12-129:09   Overrule   Rules 401, 402 & 403. Irrelevant and Unfairly Prejudicial. Testimony does not         FRE 402/403/404: Design flaws in the Recovery filter, upon which the Eclipse filter
                02/27/2014                                 address injury or failure mode at issue. Rules 601/602 & 612. Lacks foundation,       family was based, are relevant to the existence of design defect, to if Bard acted as
                                                           witness does not have personal knowledge of subject matter, calls for speculation     a reasonable medical device manufacturer, and to the design and testing and
                                                           by the witness. Rules 401, 402 & 403. Irrelevant and Unfairly Prejudicial.            warnings of the Eclipse filter. The record demonstrates that in attempting to
                                                                                                                                                                                                                                           Document 181




                                                           Testimony implies that Bard had a duty to conduct additional testing or studies       correct failures with the Recovery Filter, Bard failed to test the redesigned filter
                                                           when no such duty exists. Rule 611 compound question. Rule 611 assumes facts          adequately to identify the existence of a separate problem with the Eclipse, which
                                                           not in evidence. Rule 611(a)(3) questioning is argumentative and subjects witness     led to migration as well as fracture and perforation in patients including Peterson.
                                                           to harassment. Counsel is making closing argument. Rule 403. Punitive damages         Whether Bard knew it failed to catch a major design flaw in the Recovery filter as a
                                                           are not at issue in this case.                                                        result of inadequate testing, but then failed to conduct such testing in connection
                                                                                                                                                 with the G2 filter line and warn about the dangers of the filter, is relevant to all of
                                                                                                                                                 Plaintiff's claims. FRE 601/602: As a senior engineer involved in the development
                                                                                                                                                 of the G2 filter family (see, e.g., 24:6-15), the witness has ample personal
                                                                                                                                                 knowledge from which to answer the questions asked. FRE 612: No document was
                                                                                                                                                 used to refresh the witness's recollection in connection with the testimony
                                                                                                                                                                                                                                           Filed 05/03/21




 DEF COUNTER   Graves, Micky    160:24-161:22   Overrule   (161:19-22): FRE 402/403: Testimony regarding whether Bard warned is not
                02/27/2014                                 relevant to any matter at issue, and the witness's personal belief that Bard warned
                                                           of the complications in question is immaterial to any matter at issue; FRE
                                                           602/702: The witness is not qualified or designated to offer opinion testimony
                                                           regarding the adequacy of Bard's warnings
                                                                                                                                                                                                                                           Page 131 of 288




Graves 2.27.14                                                                                                                                                                                                                    130
  DESIGNEE      DEPONENT       DESIGNATIONS         RULING     OBJECTION                                                                               RESPONSES TO OBJECTIONS
 DEF BLANKET    Greer, Jason                                   The testimony in this deposition relates entirely, or in significant part, to the       The references are not to cephalad migration death from the Recovery filter.
  OBJECTION     08/11/2014                                     design of the Recovery filter and actions taken regarding that filter. Bard objects     Judge Campbell recognized the relevance probative value of such testimony
                                                               to the testimony under Rules 401, 402 and 403 and for the reasons set forth in its      regarding the design process from the Recovery filter to the Eclipse and did not
                                                               MIL #2. The testimony is largely focused on alleged “bad acts” relating to the          exclude all references to cephalad migration only the cases of death. (MDL Doc.
                                                               Recovery filter                                                                         10819)
  PL AFFIRM     Greer, Jason       5:16-5:18
                08/11/2014
  PL AFFIRM     Greer, Jason       5:21-5:22
                08/11/2014
  PL AFFIRM     Greer, Jason      22:06-22:11
                08/11/2014
  PL AFFIRM     Greer, Jason      23:07-23:13
                08/11/2014
  PL AFFIRM     Greer, Jason      25:16-25:25
                08/11/2014
  PL AFFIRM     Greer, Jason      27:05-27:10
                08/11/2014
  PL AFFIRM     Greer, Jason      60:06-60:09       Overrule   Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure         Bard's knowledge regarding the Recovery Filter's risks, and Bard's intent in
                08/11/2014     "Starting at When"              mode at issue; Irrelevant and any probative value outweighed by prejudicial             ultimately redesigning its retrievable filters to create the G2 family (including the
                                                               effect, particularly with Plaintiff s punitive damages claim dismissed. This case       filter at issue) in response to the risks of the Recovery Filter, is relevant to, among
                                                               does not involve the Recovery filter. This witness left Bard's employment years         other things, Bard's warnings were adequate and its knowledge based upon the
                                                               before the Eclipse filter was available in the marketplace or implanted in Plaintiff.   failure of its testing and design of the G2X and eclipse. Further, issues with the
                                                               This witness/testimony has no bearing on the facts of this case and is injected         Recovery Filter are relevant to if Bard acted as a reasonable medical device
                                                               merely for inflammatory purposes. Particularly given that plaintiff's claim for         manufacturer in connection with the filter.
                                                                                                                                                                                                                                                 Case 3:19-cv-01701-MO




                                                               punitive damages has been dismissed, the testimony of this witness should be
                                                               excluded in its entirety.
  PL AFFIRM     Greer, Jason      60:11-60:13
                08/11/2014
  PL AFFIRM     Greer, Jason        145:15          Sustain    This exhibit is an email was excluded by the Court's ruling on Bard's MIL on            Bard's knowledge regarding the Recovery Filter's risks, and Bard's intent in
                08/11/2014                                     Recovery marketing and other bad acts. Rules 401, 402, 403 – Testimony does not         ultimately redesigning its retrievable filters to create the G2 family (including the
                                                               involve filter at issue and/or failure mode at issue; Irrelevant and any probative      filter at issue) in response to the risks of the Recovery Filter, is relevant to, among
                                                               value outweighed by prejudicial effect, particularly with Plaintiff s punitive          other things, Bard's warnings were adequate and its knowledge based upon the
                                                               damages claim dismissed. This case does not involve the Recovery filter. This           failure of its testing and design of the G2X and eclipse. Further, issues with the
                                                               witness left Bard's employment years before the Eclipse filter was available in the     Recovery Filter are relevant to if Bard acted as a reasonable medical device
                                                               marketplace or implanted in Plaintiff. This witness/testimony has no bearing on         manufacturer in connection with the filter.
                                                                                                                                                                                                                                                 Document 181




                                                               the facts of this case and is injected merely for inflammatory purposes.
                                                               Particularly given that plaintiff's claim for punitive damages has been dismissed,
                                                               the testimony of this witness should be excluded in its entirety.


  PL AFFIRM     Greer, Jason     146:05-146:07      Sustain    This exhibit is an email was excluded by the Court's ruling on Bard's MIL on            Bard's knowledge regarding the Recovery Filter's risks, and Bard's intent in
                08/11/2014                                     Recovery marketing and other bad acts. Rules 401, 402, 403 – Testimony does not         ultimately redesigning its retrievable filters to create the G2 family (including the
                                                               involve filter at issue and/or failure mode at issue; Irrelevant and any probative      filter at issue) in response to the risks of the Recovery Filter, is relevant to, among
                                                               value outweighed by prejudicial effect, particularly with Plaintiff s punitive          other things, Bard's warnings were adequate and its knowledge based upon the
                                                               damages claim dismissed. This case does not involve the Recovery filter. This           failure of its testing and design of the G2X and eclipse. Further, issues with the
                                                               witness left Bard's employment years before the Eclipse filter was available in the     Recovery Filter are relevant to if Bard acted as a reasonable medical device
                                                               marketplace or implanted in Plaintiff. This witness/testimony has no bearing on         manufacturer in connection with the filter.
                                                                                                                                                                                                                                                 Filed 05/03/21




                                                               the facts of this case and is injected merely for inflammatory purposes.
                                                               Particularly given that plaintiff's claim for punitive damages has been dismissed,
                                                               the testimony of this witness should be excluded in its entirety.


  PL AFFIRM     Greer, Jason        146:10          Sustain    This exhibit is an email was excluded by the Court's ruling on Bard's MIL on            Bard's knowledge regarding the Recovery Filter's risks, and Bard's intent in
                08/11/2014                                     Recovery marketing and other bad acts. Rules 401, 402, 403 – Testimony does not         ultimately redesigning its retrievable filters to create the G2 family (including the
                                                               involve filter at issue and/or failure mode at issue; Irrelevant and any probative      filter at issue) in response to the risks of the Recovery Filter, is relevant to, among
                                                               value outweighed by prejudicial effect, particularly with Plaintiff s punitive          other things, Bard's warnings were adequate and its knowledge based upon the
                                                               damages claim dismissed. This case does not involve the Recovery filter. This           failure of its testing and design of the G2X and eclipse. Further, issues with the
                                                               witness left Bard's employment years before the Eclipse filter was available in the     Recovery Filter are relevant to if Bard acted as a reasonable medical device
                                                               marketplace or implanted in Plaintiff. This witness/testimony has no bearing on         manufacturer in connection with the filter.
                                                               the facts of this case and is injected merely for inflammatory purposes.
                                                                                                                                                                                                                                                 Page 132 of 288




                                                               Particularly given that plaintiff's claim for punitive damages has been dismissed,
                                                               the testimony of this witness should be excluded in its entirety.




Greer 8.11.14                                                                                                                                                                                                                            131
  DESIGNEE      DEPONENT        DESIGNATIONS           RULING     OBJECTION                                                                             RESPONSES TO OBJECTIONS
  PL AFFIRM     Greer, Jason      146:14-146:25        Sustain    This exhibit is an email was excluded by the Court's ruling on Bard's MIL on          Bard's knowledge regarding the Recovery Filter's risks, and Bard's intent in
                08/11/2014                                        Recovery marketing and other bad acts. Rules 401, 402, 403 – Testimony does not       ultimately redesigning its retrievable filters to create the G2 family (including the
                                                                  involve filter at issue and/or failure mode at issue; Irrelevant and any probative    filter at issue) in response to the risks of the Recovery Filter, is relevant to, among
                                                                  value outweighed by prejudicial effect, particularly with Plaintiff s punitive        other things, Bard's warnings were adequate and its knowledge based upon the
                                                                  damages claim dismissed. This case does not involve the Recovery filter. This         failure of its testing and design of the G2X and eclipse. Further, issues with the
                                                                  witness left Bard's employment years before the Eclipse filter was available in the   Recovery Filter are relevant to if Bard acted as a reasonable medical device
                                                                  marketplace or implanted in Plaintiff. This witness/testimony has no bearing on       manufacturer in connection with the filter.
                                                                  the facts of this case and is injected merely for inflammatory purposes.
                                                                  Particularly given that plaintiff's claim for punitive damages has been dismissed,
                                                                  the testimony of this witness should be excluded in its entirety.


  PL AFFIRM     Greer, Jason      147:04-147:09        Sustain    This exhibit is an email was excluded by the Court's ruling on Bard's MIL on          Bard's knowledge regarding the Recovery Filter's risks, and Bard's intent in
                08/11/2014       Starting with "it"               Recovery marketing and other bad acts. Rules 401, 402, 403 – Testimony does not       ultimately redesigning its retrievable filters to create the G2 family (including the
                                                                  involve filter at issue and/or failure mode at issue; Irrelevant and any probative    filter at issue) in response to the risks of the Recovery Filter, is relevant to, among
                                                                  value outweighed by prejudicial effect, particularly with Plaintiff s punitive        other things, Bard's warnings were adequate and its knowledge based upon the
                                                                  damages claim dismissed. This case does not involve the Recovery filter. This         failure of its testing and design of the G2X and eclipse. Further, issues with the
                                                                  witness left Bard's employment years before the Eclipse filter was available in the   Recovery Filter are relevant to if Bard acted as a reasonable medical device
                                                                  marketplace or implanted in Plaintiff. This witness/testimony has no bearing on       manufacturer in connection with the filter.
                                                                  the facts of this case and is injected merely for inflammatory purposes.
                                                                  Particularly given that plaintiff's claim for punitive damages has been dismissed,
                                                                  the testimony of this witness should be excluded in its entirety.
                                                                                                                                                                                                                                                  Case 3:19-cv-01701-MO




  PL AFFIRM     Greer, Jason      148:18-148:22        Sustain    This exhibit is an email was excluded by the Court's ruling on Bard's MIL on          Bard's knowledge regarding the Recovery Filter's risks, and Bard's intent in
                08/11/2014       Starting with "in"               Recovery marketing and other bad acts. Rules 401, 402, 403 – Testimony does not       ultimately redesigning its retrievable filters to create the G2 family (including the
                                                                  involve filter at issue and/or failure mode at issue; Irrelevant and any probative    filter at issue) in response to the risks of the Recovery Filter, is relevant to, among
                                                                  value outweighed by prejudicial effect, particularly with Plaintiff s punitive        other things, Bard's warnings were adequate and its knowledge based upon the
                                                                  damages claim dismissed. This case does not involve the Recovery filter. This         failure of its testing and design of the G2X and eclipse. Further, issues with the
                                                                  witness left Bard's employment years before the Eclipse filter was available in the   Recovery Filter are relevant to if Bard acted as a reasonable medical device
                                                                  marketplace or implanted in Plaintiff. This witness/testimony has no bearing on       manufacturer in connection with the filter.
                                                                  the facts of this case and is injected merely for inflammatory purposes.
                                                                  Particularly given that plaintiff's claim for punitive damages has been dismissed,
                                                                  the testimony of this witness should be excluded in its entirety.
                                                                                                                                                                                                                                                  Document 181




  PL AFFIRM     Greer, Jason      170:03-170:06        Overrule   This exhibit is an email was excluded by the Court's ruling on Bard's MIL on          Bard's knowledge regarding the Recovery Filter's risks, and Bard's intent in
                08/11/2014                                        Recovery marketing and other bad acts. Rules 401, 402, 403 – Testimony does not       ultimately redesigning its retrievable filters to create the G2 family (including the
                                                                  involve filter at issue and/or failure mode at issue; Irrelevant and any probative    filter at issue) in response to the risks of the Recovery Filter, is relevant to, among
                                                                  value outweighed by prejudicial effect, particularly with Plaintiff s punitive        other things, Bard's warnings were adequate and its knowledge based upon the
                                                                  damages claim dismissed. This case does not involve the Recovery filter or filter     failure of its testing and design of the G2X and eclipse. Further, issues with the
                                                                  fracture. This witness left Bard's employment years before the Eclipse filter was     Recovery Filter are relevant to if Bard acted as a reasonable medical device
                                                                  available in the marketplace or implanted in Plaintiff. This witness/testimony has    manufacturer in connection with the filter.
                                                                  no bearing on the facts of this case and is injected merely for inflammatory
                                                                  purposes. Particularly given that plaintiff's claim for punitive damages has been
                                                                  dismissed, the testimony of this witness should be excluded in its entirety.
                                                                                                                                                                                                                                                  Filed 05/03/21




  PL AFFIRM     Greer, Jason          173 07           Overrule   Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence        Bard's knowledge regarding the Recovery Filter's risks, and Bard's intent in
                08/11/2014     ending with "No. 12."              regarding Bard s conduct related to the Recovery Filter. Irrelevant and any           ultimately redesigning its retrievable filters to create the G2 family (including the
                                                                  probative value outweighed by prejudicial effect, particularly with Plaintiff s       filter at issue) in response to the risks of the Recovery Filter, is relevant to, among
                                                                  punitive damages claim dismissed.                                                     other things, Bard's warnings were adequate and its knowledge based upon the
                                                                                                                                                        failure of its testing and design of the G2X and eclipse. Further, issues with the
                                                                                                                                                        Recovery Filter are relevant to if Bard acted as a reasonable medical device
                                                                                                                                                        manufacturer in connection with the filter.

  PL AFFIRM     Greer, Jason      174:10-174:13        Overrule   Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence        Bard's knowledge regarding the Recovery Filter's risks, and Bard's intent in
                08/11/2014                                        regarding Bard s conduct related to the Recovery Filter. Irrelevant and any           ultimately redesigning its retrievable filters to create the G2 family (including the
                                                                  probative value outweighed by prejudicial effect, particularly with Plaintiff s       filter at issue) in response to the risks of the Recovery Filter, is relevant to, among
                                                                  punitive damages claim dismissed.                                                     other things, Bard's warnings were adequate and its knowledge based upon the
                                                                                                                                                        failure of its testing and design of the G2X and eclipse. Further, issues with the
                                                                                                                                                                                                                                                  Page 133 of 288




                                                                                                                                                        Recovery Filter are relevant to if Bard acted as a reasonable medical device
                                                                                                                                                        manufacturer in connection with the filter.




Greer 8.11.14                                                                                                                                                                                                                             132
  DESIGNEE      DEPONENT       DESIGNATIONS     RULING     OBJECTION                                                                              RESPONSES TO OBJECTIONS
  PL AFFIRM     Greer, Jason    174:16-175:09   Overrule   Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence         Bard's knowledge regarding the Recovery Filter's risks, and Bard's intent in
                08/11/2014                                 regarding Bard s conduct related to the Recovery Filter. Irrelevant and any            ultimately redesigning its retrievable filters to create the G2 family (including the
                                                           probative value outweighed by prejudicial effect, particularly with Plaintiff s        filter at issue) in response to the risks of the Recovery Filter, is relevant to, among
                                                           punitive damages claim dismissed.                                                      other things, Bard's warnings were adequate and its knowledge based upon the
                                                                                                                                                  failure of its testing and design of the G2X and eclipse. Further, issues with the
                                                                                                                                                  Recovery Filter are relevant to if Bard acted as a reasonable medical device
                                                                                                                                                  manufacturer in connection with the filter.

 DEF COUNTER    Greer, Jason    174:10-175:11
                08/11/2014
 DEF COUNTER    Greer, Jason    175:13-175:20
                08/11/2014
 DEF COUNTER    Greer, Jason    175:22-176:05
                08/11/2014
  PL AFFIRM     Greer, Jason    176:10-176:11   Overrule   Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure
                08/11/2014                                 mode at issue; Irrelevant and any probative value outweighed by prejudicial
                                                           effect, particularly with Plaintiff s punitive damages claim dismissed. This
                                                           testimony does not involve the Recovery filter, Simon Nitinol filter, or any
                                                           permanent filter at all. In fact, the implanting physician in this case specifically
                                                           wanted to use a retrievable filter, so the Simon Nitinol filter has no bearing
                                                           whatsoever on this case. This evidence has no probative value and is injected into
                                                           the case merely in an attempt to inflame the jury.

  PL AFFIRM     Greer, Jason    176:16-176:19   Overrule   Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure        Bard's knowledge regarding the Recovery Filter's risks, and Bard's intent in
                                                                                                                                                                                                                                            Case 3:19-cv-01701-MO




                08/11/2014                                 mode at issue; Irrelevant and any probative value outweighed by prejudicial            ultimately redesigning its retrievable filters to create the G2 family (including the
                                                           effect, particularly with Plaintiff s punitive damages claim dismissed. This           filter at issue) in response to the risks of the Recovery Filter, is relevant to, among
                                                           testimony does not involve the Recovery filter, Simon Nitinol filter, or any           other things, Bard's warnings were adequate and its knowledge based upon the
                                                           permanent filter at all. In fact, the implanting physician in this case specifically   failure of its testing and design of the G2X and eclipse. Further, issues with the
                                                           wanted to use a retrievable filter, so the Simon Nitinol filter has no bearing         Recovery Filter are relevant to if Bard acted as a reasonable medical device
                                                           whatsoever on this case. This evidence has no probative value and is injected into     manufacturer in connection with the filter.
                                                           the case merely in an attempt to inflame the jury.

  PL AFFIRM     Greer, Jason    176:24-176:25   Overrule   Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure        Bard's knowledge regarding the Recovery Filter's risks, and Bard's intent in
                08/11/2014                                 mode at issue; Irrelevant and any probative value outweighed by prejudicial            ultimately redesigning its retrievable filters to create the G2 family (including the
                                                           effect, particularly with Plaintiff s punitive damages claim dismissed. This           filter at issue) in response to the risks of the Recovery Filter, is relevant to, among
                                                           testimony does not involve the Recovery filter, Simon Nitinol filter, or any           other things, Bard's warnings were adequate and its knowledge based upon the
                                                                                                                                                                                                                                            Document 181




                                                           permanent filter at all. In fact, the implanting physician in this case specifically   failure of its testing and design of the G2X and eclipse. Further, issues with the
                                                           wanted to use a retrievable filter, so the Simon Nitinol filter has no bearing         Recovery Filter are relevant to if Bard acted as a reasonable medical device
                                                           whatsoever on this case. This evidence has no probative value and is injected into     manufacturer in connection with the filter.
                                                           the case merely in an attempt to inflame the jury.

  PL AFFIRM     Greer, Jason    177:03-177:04   Overrule   Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure        Bard's knowledge regarding the Recovery Filter's risks, and Bard's intent in
                08/11/2014                                 mode at issue; Irrelevant and any probative value outweighed by prejudicial            ultimately redesigning its retrievable filters to create the G2 family (including the
                                                           effect, particularly with Plaintiff s punitive damages claim dismissed. This           filter at issue) in response to the risks of the Recovery Filter, is relevant to, among
                                                           testimony does not involve the Recovery filter, Simon Nitinol filter, or any           other things, Bard's warnings were adequate and its knowledge based upon the
                                                           permanent filter at all. In fact, the implanting physician in this case specifically   failure of its testing and design of the G2X and eclipse. Further, issues with the
                                                           wanted to use a retrievable filter, so the Simon Nitinol filter has no bearing         Recovery Filter are relevant to if Bard acted as a reasonable medical device
                                                           whatsoever on this case. This evidence has no probative value and is injected into     manufacturer in connection with the filter.
                                                                                                                                                                                                                                            Filed 05/03/21




                                                           the case merely in an attempt to inflame the jury.
                                                                                                                                                                                                                                            Page 134 of 288




Greer 8.11.14                                                                                                                                                                                                                       133
  DESIGNEE      DEPONENT         DESIGNATIONS         RULING     OBJECTION                                                                             RESPONSES TO OBJECTIONS
  DEF BLANKET   Hudnall, Janet                                   The testimony in this deposition relates entirely, or in significant part, to the     The references are not to cephalad migration death from the Recovery filter.
   OBJECTION     11/03/2010                                      design of the Recovery filter and actions taken regarding that filter. Bard objects   Judge Campbell recognized the relevance probative value of such testimony
                                                                 to the testimony under Rules 401, 402 and 403 and for the reasons set forth in its    regarding the design process from the Recovery filter to the Eclipse and did not
                                                                 MIL #2. The testimony is largely focused on alleged “bad acts” relating to the        exclude all references to cephalad migration only the cases of death. (MDL Doc.
                                                                 Recovery filter                                                                       10819)
   PL AFFIRM    Hudnall, Janet       5:01-5:02
                 11/03/2010
 DEF COUNTER    Hudnall, Janet       6:08-6:21
                 11/03/2010
   PL AFFIRM    Hudnall, Janet       6:22-7:01
                 11/03/2010
 DEF COUNTER    Hudnall, Janet       7:02-7:09
                 11/03/2010
 DEF COUNTER    Hudnall, Janet       7:19-7:24
                 11/03/2010
 DEF COUNTER    Hudnall, Janet      9:12-10:04
                 11/03/2010
   PL AFFIRM    Hudnall, Janet     16:25-17:08
                 11/03/2010
   PL AFFIRM    Hudnall, Janet     36:07-36:13
                 11/03/2010
   PL AFFIRM    Hudnall, Janet     36:15-36:25
                 11/03/2010
   PL AFFIRM    Hudnall, Janet     37:11-37:23
                                                                                                                                                                                                                                             Case 3:19-cv-01701-MO




                 11/03/2010
   PL AFFIRM    Hudnall, Janet     39:18-41:01        Overrule   Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure       Testimony describes her job responsibilities at BPV as a Senior Product Manager a
                 11/03/2010                                      mode at issue; Irrelevant and any probative value outweighed by prejudicial           position which was directly involved with the G2 filter, which is essentially an
                                                                 effect, particularly with Plaintiff s punitive damages claim dismissed. "This case    Eclipse design and the predicate device for the G2X. (40:11 - 41 01). The testimony
                                                                 does not involve the Recovery or G2 filters."                                         from the witness establishes that she was in contact with a number departments
                                                                                                                                                       and kept advised of the adverse events, complaints and training occurring with
                                                                                                                                                       the Recovery and G2/G2X filters She was the leader/quarterback for the filter
                                                                                                                                                       franchise. (37:11 -37:23). Testimony regarding her background and responsibilities
                                                                                                                                                       provides necessary for the jury to judge he knowledge and credibility. The
                                                                                                                                                       testimony is relevant to the warning and design defect claims.
 DEF COUNTER    Hudnall, Janet     40:11-40:21
                                                                                                                                                                                                                                             Document 181




                 11/03/2010
   PL AFFIRM    Hudnall, Janet     52:10-53:02        Overrule   Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure        Testimony describes her job responsibilities at BPV as a Senior Product Manager a
                 11/03/2010                                      modes at issue; Irrelevant and any probative value outweighed by prejudicial          position which was directly involved with the G2 filter, which is essentially an
                                                                 effect, particularly with Plaintiff s punitive damages claim dismissed. Rules 401,    Eclipse design and the predicate device for the G2X. (40:11 - 41 01). The testimony
                                                                 402, 403 – Testimony relates to irrelevant and prejudicial evidence regarding         from the witness establishes that she was in contact with a number departments
                                                                 Bard s conduct related to the Recovery Filter. Irrelevant and any probative value     and kept advised of the adverse events, complaints and training occurring with
                                                                 outweighed by prejudicial effect, particularly with Plaintiff s punitive damages      the Recovery and G2/G2X filters She was the leader/quarterback for the filter
                                                                 claim dismissed.                                                                      franchise. (37:11 -37:23). Testimony regarding her background and responsibilities
                                                                                                                                                       provides necessary for the jury to judge he knowledge and credibility. The
                                                                                                                                                       testimony is relevant to the warning and design defect claims.
 DEF COUNTER    Hudnall, Janet     53:24-54:12        Overrule   FRE 602, lack of foundation
                                                                                                                                                                                                                                             Filed 05/03/21




                 11/03/2010
   PL AFFIRM    Hudnall, Janet     77:19-78:15        Overrule   Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure       Testimony describes her job responsibilities at BPV as a Senior Product Manager a
                 11/03/2010                                      mode at issue; Irrelevant and any probative value outweighed by prejudicial           position which was directly involved with the G2 filter, which is essentially an
                                                                 effect, particularly with Plaintiff s punitive damages claim dismissed. "This case    Eclipse design and the predicate device for the G2X. (40:11 - 41 01). The testimony
                                                                 does not involve the Recovery filter."                                                from the witness establishes that she was in contact with a number departments
                                                                                                                                                       and kept advised of the adverse events, complaints and training occurring with
                                                                                                                                                       the Recovery and G2/G2X filters She was the leader/quarterback for the filter
                                                                                                                                                       franchise. (37:11 -37:23). Testimony regarding her background and responsibilities
                                                                                                                                                       provides necessary for the jury to judge he knowledge and credibility. The
                                                                                                                                                       testimony is relevant to the warning and design defect claims.
 DEF COUNTER    Hudnall, Janet     78:16-79:01        Sustain    FRE 602, lack of foundation; calls for speculation
                 11/03/2010      end at "retrieved"
                                                                                                                                                                                                                                             Page 135 of 288




Hudnall 11.3.10                                                                                                                                                                                                                      134
  DESIGNEE    DEPONENT         DESIGNATIONS    RULING     OBJECTION                                                                             RESPONSES TO OBJECTIONS
  PL AFFIRM   Hudnall, Janet     79:18-79:22   Overrule   Rules 401, 402 & 403-Irrelevant and Unfairly Prejudicial. Testimony purports to       Testimony describes her job responsibilities at BPV as a Senior Product Manager a
               11/03/2010                                 address Bard's state of mind. Rules 401, 402, 403 – Testimony does not involve        position which was directly involved with the G2 filter, which is essentially an
                                                          filter at issue and/or failure mode at issue; Irrelevant and any probative value      Eclipse design and the predicate device for the G2X. (40:11 - 41 01). The testimony
                                                          outweighed by prejudicial effect, particularly with Plaintiff s punitive damages      from the witness establishes that she was in contact with a number departments
                                                          claim dismissed. "This case does not involve the Recovery filter."                    and kept advised of the adverse events, complaints and training occurring with
                                                                                                                                                the Recovery and G2/G2X filters She was the leader/quarterback for the filter
                                                                                                                                                franchise. (37:11 -37:23). Testimony regarding her background and responsibilities
                                                                                                                                                provides necessary for the jury to judge he knowledge and credibility. The
                                                                                                                                                testimony is relevant to the warning and design defect claims. This also goes to
                                                                                                                                                Bard's intent that the Retrievable and later models such as the Eclipse were,
                                                                                                                                                according to Bard, permanent.
  PL AFFIRM   Hudnall, Janet     88:20-89:11   Overrule   Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure        Testimony describes her job responsibilities at BPV as a Senior Product Manager a
               11/03/2010                                 modes at issue; Irrelevant and any probative value outweighed by prejudicial          position which was directly involved with the G2 filter, which is essentially an
                                                          effect, particularly with Plaintiff s punitive damages claim dismissed. Rules 401,    Eclipse design and the predicate device for the G2X. (40:11 - 41 01). The testimony
                                                          402, 403 – Testimony relates to irrelevant and prejudicial evidence regarding         from the witness establishes that she was in contact with a number departments
                                                          Bard s conduct related to the Recovery Filter. Irrelevant and any probative value     and kept advised of the adverse events, complaints and training occurring with
                                                          outweighed by prejudicial effect, particularly with Plaintiff s punitive damages      the Recovery and G2/G2X filters She was the leader/quarterback for the filter
                                                          claim dismissed. Rules 401, 402, 403 – Testimony does not involve filter at issue     franchise. (37:11 -37:23). Testimony regarding her background and responsibilities
                                                          and/or failure mode at issue; Irrelevant and any probative value outweighed by        provides necessary for the jury to judge he knowledge and credibility. The
                                                          prejudicial effect, particularly with Plaintiff s punitive damages claim dismissed.   testimony is relevant to the warning and design defect claims. This also goes to
                                                          "This case does not involve the Recovery filter or filter fracture."                  Bard's intent that the Retrievable and later models such as the Eclipse were,
                                                                                                                                                according to Bard, permanent. Bard knew it and didn't warn about it.
                                                                                                                                                                                                                                      Case 3:19-cv-01701-MO
                                                                                                                                                                                                                                      Document 181
                                                                                                                                                                                                                                      Filed 05/03/21
                                                                                                                                                                                                                                      Page 136 of 288




Hudnall 11.3.10                                                                                                                                                                                                               135
  DESIGNEE      DEPONENT            DESIGNATIONS            RULING     OBJECTION                                                                             RESPONSES TO OBJECTIONS
  DEF BLANKET   Hudnall, Janet                                         The testimony in this deposition relates entirely, or in significant part, to the     The references are not to cephalad migration death from the Recovery filter.
   OBJECTION     11/01/2013                                            design of the Recovery filter and actions taken regarding that filter. Bard objects   Judge Campbell recognized the relevance probative value of such testimony
                                                                       to the testimony under Rules 401, 402 and 403 and for the reasons set forth in its    regarding the design process from the Recovery filter to the Eclipse and did not
                                                                       MIL #2. The testimony is largely focused on alleged “bad acts” relating to the        exclude all references to cephalad migration only the cases of death. (MDL Doc.
                                                                       Recovery filter                                                                       10819)
 DEF COUNTER    Hudnall, Janet          5:20-5:22
                 11/01/2013
   PL AFFIRM    Hudnall, Janet          31:01-32:06
                 11/01/2013      Starting with "What was"

   PL AFFIRM    Hudnall, Janet         33:08-33:11
                 11/01/2013
 DEF COUNTER    Hudnall, Janet         35:20-35:21
                 11/01/2013
 DEF COUNTER    Hudnall, Janet         35:23-35:25
                 11/01/2013
   PL AFFIRM    Hudnall, Janet         36:04-36:11          Sustain    Rules 401, 402, 403. Irrelevant and any probative value outweighed by prejudicial
                 11/01/2013                                            effect. Rules 401, 402 & 403-Irrelevant and Unfairly Prejudicial. Testimony
                                                                       improperly suggests that Bard had a financial motive for actions when no such
                                                                       evidence exists
 DEF COUNTER    Hudnall, Janet         44:14-44:24          Overrule   FRE 401, 402: relevance; FRE 602 (lack of personal knowledge); FRE 701 (opinion
                 11/01/2013                                            by lay witness based on scientific, technical or other specialized knowledge).

 DEF COUNTER    Hudnall, Janet         45:24-46:11
                                                                                                                                                                                                                                                 Case 3:19-cv-01701-MO




                 11/01/2013
   PL AFFIRM    Hudnall, Janet         46:12-46:25          Sustain    Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure       The testimony describes her job responsibilities at BPV as a Senior Product
                 11/01/2013                                            mode at issue; Irrelevant and any probative value outweighed by prejudicial           Manager a position which was directly involved with the G2 filter the predicate
                                                                       effect, particularly with Plaintiff s punitive damages claim dismissed. "This case    device for the G2X, both of which are essentially the same design as the Eclipse
                                                                       does not involve the Recovery Filter or Simon Nitinol Filter."                        and predicated upon the Recovery. (2010.11.03 Hudnall - 40:11 - 41 01). The
                                                                                                                                                             testimony from the witness establishes that she was in contact with a number
                                                                                                                                                             departments and kept advised of the adverse events, complaints and training
                                                                                                                                                             occurring with the Recovery and G2/G2X filters. She was the leader/quarterback
                                                                                                                                                             for the filter franchise. (2010.11.03 Hudnall -37:11 -37:23). Testimony regarding
                                                                                                                                                             her background and responsibilities provides necessary foundation for the jury to
                                                                                                                                                             judge her knowledge and credibility, as well as Bard's knowledge and
                                                                                                                                                             action/inaction based thereon. The testimony is relevant to the warning and
                                                                                                                                                                                                                                                 Document 181




                                                                                                                                                             design defect claims.
   PL AFFIRM    Hudnall, Janet         53:12-53:20          Overrule   Rules 401, 402, 403. Irrelevant and any probative value outweighed by prejudicial     The testimony describes her job responsibilities at BPV as a Senior Product
                 11/01/2013      beginning with "And as…"              effect. Rules 401, 402 & 403-Irrelevant and Unfairly Prejudicial. Testimony           Manager a position which was directly involved with the G2 filter the predicate
                                                                       improperly suggests that Bard had a financial motive for actions when no such         device for the G2X, both of which are essentially the same design as the Eclipse
                                                                       evidence exists. Rules 401, 402, 403 – Testimony does not involve filter at issue     and predicated upon the Recovery. (2010.11.03 Hudnall - 40:11 - 41 01). The
                                                                       and/or failure mode at issue; Irrelevant and any probative value outweighed by        testimony from the witness establishes that she was in contact with a number
                                                                       prejudicial effect, particularly with Plaintiff s punitive damages claim dismissed.   departments and kept advised of the adverse events, complaints and training
                                                                       "This case does not involve the Recovery Filter."                                     occurring with the Recovery and G2/G2X filters. She was the leader/quarterback
                                                                                                                                                             for the filter franchise. (2010.11.03 Hudnall -37:11 -37:23). Testimony regarding
                                                                                                                                                             her background and responsibilities provides necessary foundation for the jury to
                                                                                                                                                             judge her knowledge and credibility, as well as Bard's knowledge and
                                                                                                                                                                                                                                                 Filed 05/03/21




                                                                                                                                                             action/inaction based thereon. The testimony is relevant to the warning and
                                                                                                                                                             design defect claims.
   PL AFFIRM    Hudnall, Janet         54:20-55:08          Overrule   Rules 401, 402, 403. Irrelevant and any probative value outweighed by prejudicial     The testimony describes her job responsibilities at BPV as a Senior Product
                 11/01/2013                                            effect. Rules 401, 402 & 403-Irrelevant and Unfairly Prejudicial. Testimony           Manager a position which was directly involved with the G2 filter the predicate
                                                                       improperly suggests that Bard had a financial motive for actions when no such         device for the G2X, both of which are essentially the same design as the Eclipse
                                                                       evidence exists. Rules 401, 402, 403 – Testimony does not involve filter at issue     and predicated upon the Recovery. (2010.11.03 Hudnall - 40:11 - 41 01). The
                                                                       and/or failure mode at issue; Irrelevant and any probative value outweighed by        testimony from the witness establishes that she was in contact with a number
                                                                       prejudicial effect, particularly with Plaintiff s punitive damages claim dismissed.   departments and kept advised of the adverse events, complaints and training
                                                                       "This case does not involve the Recovery Filter."                                     occurring with the Recovery and G2/G2X filters. She was the leader/quarterback
                                                                                                                                                             for the filter franchise. (2010.11.03 Hudnall -37:11 -37:23). Testimony regarding
                                                                                                                                                             her background and responsibilities provides necessary foundation for the jury to
                                                                                                                                                             judge her knowledge and credibility, as well as Bard's knowledge and
                                                                                                                                                                                                                                                 Page 137 of 288




                                                                                                                                                             action/inaction based thereon. The testimony is relevant to the warning and
                                                                                                                                                             design defect claims.




Hudnall 11.1.13                                                                                                                                                                                                                           136
  DESIGNEE    DEPONENT           DESIGNATIONS            RULING     OBJECTION                                                                             RESPONSES TO OBJECTIONS
  PL AFFIRM   Hudnall, Janet        55:16-56:08          Overrule   Rules 401, 402, 403. Irrelevant and any probative value outweighed by prejudicial     The testimony describes her job responsibilities at BPV as a Senior Product
               11/01/2013                                           effect. Rules 401, 402 & 403-Irrelevant and Unfairly Prejudicial. Testimony           Manager a position which was directly involved with the G2 filter the predicate
                                                                    improperly suggests that Bard had a financial motive for actions when no such         device for the G2X, both of which are essentially the same design as the Eclipse
                                                                    evidence exists. Rules 401, 402, 403 – Testimony does not involve filter at issue     and predicated upon the Recovery. (2010.11.03 Hudnall - 40:11 - 41 01). The
                                                                    and/or failure mode at issue; Irrelevant and any probative value outweighed by        testimony from the witness establishes that she was in contact with a number
                                                                    prejudicial effect, particularly with Plaintiff s punitive damages claim dismissed.   departments and kept advised of the adverse events, complaints and training
                                                                    "This case does not involve the Recovery Filter."                                     occurring with the Recovery and G2/G2X filters. She was the leader/quarterback
                                                                                                                                                          for the filter franchise. (2010.11.03 Hudnall -37:11 -37:23). Testimony regarding
                                                                                                                                                          her background and responsibilities provides necessary foundation for the jury to
                                                                                                                                                          judge her knowledge and credibility, as well as Bard's knowledge and
                                                                                                                                                          action/inaction based thereon. The testimony is relevant to the warning and
                                                                                                                                                          design defect claims.
  PL AFFIRM   Hudnall, Janet        56:15-57:12          Overrule   Rules 401, 402, 403. Irrelevant and any probative value outweighed by prejudicial     The testimony describes her job responsibilities at BPV as a Senior Product
               11/01/2013                                           effect. Rules 401, 402 & 403-Irrelevant and Unfairly Prejudicial. Testimony           Manager a position which was directly involved with the G2 filter the predicate
                                                                    improperly suggests that Bard had a financial motive for actions when no such         device for the G2X, both of which are essentially the same design as the Eclipse
                                                                    evidence exists. Rules 401, 402, 403 – Testimony does not involve filter at issue     and predicated upon the Recovery. (2010.11.03 Hudnall - 40:11 - 41 01). The
                                                                    and/or failure mode at issue; Irrelevant and any probative value outweighed by        testimony from the witness establishes that she was in contact with a number
                                                                    prejudicial effect, particularly with Plaintiff s punitive damages claim dismissed.   departments and kept advised of the adverse events, complaints and training
                                                                    "This case does not involve the Recovery Filter or Simon Nitinol Filter."             occurring with the Recovery and G2/G2X filters. She was the leader/quarterback
                                                                                                                                                          for the filter franchise. (2010.11.03 Hudnall -37:11 -37:23). Testimony regarding
                                                                                                                                                          her background and responsibilities provides necessary foundation for the jury to
                                                                                                                                                          judge her knowledge and credibility, as well as Bard's knowledge and
                                                                                                                                                          action/inaction based thereon. The testimony is relevant to the warning and
                                                                                                                                                                                                                                              Case 3:19-cv-01701-MO




                                                                                                                                                          design defect claims.
  PL AFFIRM   Hudnall, Janet        57:14-57:16          Overrule   Rules 401, 402, 403. Irrelevant and any probative value outweighed by prejudicial     The testimony describes her job responsibilities at BPV as a Senior Product
               11/01/2013                                           effect. Rules 401, 402 & 403-Irrelevant and Unfairly Prejudicial. Testimony           Manager a position which was directly involved with the G2 filter the predicate
                                                                    improperly suggests that Bard had a financial motive for actions when no such         device for the G2X, both of which are essentially the same design as the Eclipse
                                                                    evidence exists. Rules 401, 402, 403 – Testimony does not involve filter at issue     and predicated upon the Recovery. (2010.11.03 Hudnall - 40:11 - 41 01). The
                                                                    and/or failure mode at issue; Irrelevant and any probative value outweighed by        testimony from the witness establishes that she was in contact with a number
                                                                    prejudicial effect, particularly with Plaintiff s punitive damages claim dismissed.   departments and kept advised of the adverse events, complaints and training
                                                                    "This case does not involve the Recovery Filter."                                     occurring with the Recovery and G2/G2X filters. She was the leader/quarterback
                                                                                                                                                          for the filter franchise. (2010.11.03 Hudnall -37:11 -37:23). Testimony regarding
                                                                                                                                                          her background and responsibilities provides necessary foundation for the jury to
                                                                                                                                                          judge her knowledge and credibility, as well as Bard's knowledge and
                                                                                                                                                                                                                                              Document 181




                                                                                                                                                          action/inaction based thereon. The testimony is relevant to the warning and
                                                                                                                                                          design defect claims.
  PL AFFIRM   Hudnall, Janet        67:09-67:13
               11/01/2013
  PL AFFIRM   Hudnall, Janet        91:02-91:04          Overrule   Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure       The testimony describes her job responsibilities at BPV as a Senior Product
               11/01/2013                                           mode at issue; Irrelevant and any probative value outweighed by prejudicial           Manager a position which was directly involved with the G2 filter the predicate
                                                                    effect, particularly with Plaintiff s punitive damages claim dismissed. This case     device for the G2X, both of which are essentially the same design as the Eclipse
                                                                    does not involve the Recovery Filter.                                                 and predicated upon the Recovery. (2010.11.03 Hudnall - 40:11 - 41 01). The
                                                                                                                                                          testimony from the witness establishes that she was in contact with a number
                                                                                                                                                          departments and kept advised of the adverse events, complaints and training
                                                                                                                                                          occurring with the Recovery and G2/G2X filters. She was the leader/quarterback
                                                                                                                                                                                                                                              Filed 05/03/21




                                                                                                                                                          for the filter franchise. (2010.11.03 Hudnall -37:11 -37:23). Testimony regarding
                                                                                                                                                          her background and responsibilities provides necessary foundation for the jury to
                                                                                                                                                          judge her knowledge and credibility, as well as Bard's knowledge and
                                                                                                                                                          action/inaction based thereon. The testimony is relevant to the warning and
                                                                                                                                                          design defect claims.
  PL AFFIRM   Hudnall, Janet        91:06-91:08          Overrule   Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure       The testimony describes her job responsibilities at BPV as a Senior Product
               11/01/2013      beginning with "Exhibit              mode at issue; Irrelevant and any probative value outweighed by prejudicial           Manager a position which was directly involved with the G2 filter the predicate
                                       20…"                         effect, particularly with Plaintiff s punitive damages claim dismissed. This case     device for the G2X, both of which are essentially the same design as the Eclipse
                                                                    does not involve the Recovery Filter.                                                 and predicated upon the Recovery. (2010.11.03 Hudnall - 40:11 - 41 01). The
                                                                                                                                                          testimony from the witness establishes that she was in contact with a number
                                                                                                                                                          departments and kept advised of the adverse events, complaints and training
                                                                                                                                                          occurring with the Recovery and G2/G2X filters. She was the leader/quarterback
                                                                                                                                                                                                                                              Page 138 of 288




                                                                                                                                                          for the filter franchise. (2010.11.03 Hudnall -37:11 -37:23). Testimony regarding
                                                                                                                                                          her background and responsibilities provides necessary foundation for the jury to
                                                                                                                                                          judge her knowledge and credibility, as well as Bard's knowledge and
                                                                                                                                                          action/inaction based thereon. The testimony is relevant to the warning and
                                                                                                                                                          design defect claims.




Hudnall 11.1.13                                                                                                                                                                                                                        137
  DESIGNEE     DEPONENT         DESIGNATIONS     RULING     OBJECTION                                                                             RESPONSES TO OBJECTIONS
  PL AFFIRM    Hudnall, Janet     92:24-93:10    Overrule   Rules 401, 402 & 403-Irrelevant and Unfairly Prejudicial. Testimony improperly        The testimony describes her job responsibilities at BPV as a Senior Product
                11/01/2013                                  suggests that Bard had a financial motive for actions when no such evidence           Manager a position which was directly involved with the G2 filter the predicate
                                                            exists. Rules 401, 402, 403 – Testimony does not involve filter at issue and/or       device for the G2X, both of which are essentially the same design as the Eclipse
                                                            failure mode at issue; Irrelevant and any probative value outweighed by               and predicated upon the Recovery. (2010.11.03 Hudnall - 40:11 - 41 01). The
                                                            prejudicial effect, particularly with Plaintiff s punitive damages claim dismissed.   testimony from the witness establishes that she was in contact with a number
                                                            This case does not involve the Recovery Filter.                                       departments and kept advised of the adverse events, complaints and training
                                                                                                                                                  occurring with the Recovery and G2/G2X filters. She was the leader/quarterback
                                                                                                                                                  for the filter franchise. (2010.11.03 Hudnall -37:11 -37:23). Testimony regarding
                                                                                                                                                  her background and responsibilities provides necessary foundation for the jury to
                                                                                                                                                  judge her knowledge and credibility, as well as Bard's knowledge and
                                                                                                                                                  action/inaction based thereon. The testimony is relevant to the warning and
                                                                                                                                                  design defect claims.
  PL AFFIRM    Hudnall, Janet     95:20-95:24    Sustain    Rules 401, 402 & 403-Irrelevant and Unfairly Prejudicial. Testimony improperly        The testimony describes her job responsibilities at BPV as a Senior Product
                11/01/2013                                  suggests that Bard had a financial motive for actions when no such evidence           Manager a position which was directly involved with the G2 filter the predicate
                                                            exists. Rules 401, 402, 403 – Testimony does not involve filter at issue and/or       device for the G2X, both of which are essentially the same design as the Eclipse
                                                            failure mode at issue; Irrelevant and any probative value outweighed by               and predicated upon the Recovery. (2010.11.03 Hudnall - 40:11 - 41 01). The
                                                            prejudicial effect, particularly with Plaintiff s punitive damages claim dismissed.   testimony from the witness establishes that she was in contact with a number
                                                            This case does not involve the Recovery Filter.                                       departments and kept advised of the adverse events, complaints and training
                                                                                                                                                  occurring with the Recovery and G2/G2X filters. She was the leader/quarterback
                                                                                                                                                  for the filter franchise. (2010.11.03 Hudnall -37:11 -37:23). Testimony regarding
                                                                                                                                                  her background and responsibilities provides necessary foundation for the jury to
                                                                                                                                                  judge her knowledge and credibility, as well as Bard's knowledge and
                                                                                                                                                  action/inaction based thereon. The testimony is relevant to the warning and
                                                                                                                                                                                                                                      Case 3:19-cv-01701-MO




                                                                                                                                                  design defect claims.
  PL AFFIRM    Hudnall, Janet    99:01-100 05    Overrule   Rules 401, 402 & 403-Irrelevant and Unfairly Prejudicial. Testimony improperly        The testimony describes her job responsibilities at BPV as a Senior Product
                11/01/2013                                  suggests that Bard had a financial motive for actions when no such evidence           Manager a position which was directly involved with the G2 filter the predicate
                                                            exists. Rules 401, 402, 403 – Testimony does not involve filter at issue and/or       device for the G2X, both of which are essentially the same design as the Eclipse
                                                            failure mode at issue; Irrelevant and any probative value outweighed by               and predicated upon the Recovery. (2010.11.03 Hudnall - 40:11 - 41 01). The
                                                            prejudicial effect, particularly with Plaintiff s punitive damages claim dismissed.   testimony from the witness establishes that she was in contact with a number
                                                            This case does not involve the Recovery Filter.                                       departments and kept advised of the adverse events, complaints and training
                                                                                                                                                  occurring with the Recovery and G2/G2X filters. She was the leader/quarterback
                                                                                                                                                  for the filter franchise. (2010.11.03 Hudnall -37:11 -37:23). Testimony regarding
                                                                                                                                                  her background and responsibilities provides necessary foundation for the jury to
                                                                                                                                                  judge her knowledge and credibility, as well as Bard's knowledge and
                                                                                                                                                                                                                                      Document 181




                                                                                                                                                  action/inaction based thereon. The testimony is relevant to the warning and
                                                                                                                                                  design defect claims.
 DEF COUNTER   Hudnall, Janet    100:06-101:03
                11/01/2013
  PL AFFIRM    Hudnall, Janet    101:04-101:09   Sustain    Rules 401, 402 & 403-Irrelevant and Unfairly Prejudicial. Testimony improperly        The testimony describes her job responsibilities at BPV as a Senior Product
                11/01/2013                                  suggests that Bard had a financial motive for actions when no such evidence           Manager a position which was directly involved with the G2 filter the predicate
                                                            exists. Rules 401, 402, 403 – Testimony does not involve filter at issue and/or       device for the G2X, both of which are essentially the same design as the Eclipse
                                                            failure mode at issue; Irrelevant and any probative value outweighed by               and predicated upon the Recovery. (2010.11.03 Hudnall - 40:11 - 41 01). The
                                                            prejudicial effect, particularly with Plaintiff s punitive damages claim dismissed.   testimony from the witness establishes that she was in contact with a number
                                                            This case does not involve the Recovery Filter.                                       departments and kept advised of the adverse events, complaints and training
                                                                                                                                                  occurring with the Recovery and G2/G2X filters. She was the leader/quarterback
                                                                                                                                                                                                                                      Filed 05/03/21




                                                                                                                                                  for the filter franchise. (2010.11.03 Hudnall -37:11 -37:23). Testimony regarding
                                                                                                                                                  her background and responsibilities provides necessary foundation for the jury to
                                                                                                                                                  judge her knowledge and credibility, as well as Bard's knowledge and
                                                                                                                                                  action/inaction based thereon. The testimony is relevant to the warning and
                                                                                                                                                  design defect claims.
 DEF COUNTER   Hudnall, Janet    101:10-102:02
                11/01/2013
  PL AFFIRM    Hudnall, Janet    102:03-102:08   Sustain    Rules 401, 402 & 403-Irrelevant and Unfairly Prejudicial. Testimony improperly        The testimony describes her job responsibilities at BPV as a Senior Product
                11/01/2013                                  suggests that Bard had a financial motive for actions when no such evidence           Manager a position which was directly involved with the G2 filter the predicate
                                                            exists. Rules 401, 402, 403 – Testimony does not involve filter at issue and/or       device for the G2X, both of which are essentially the same design as the Eclipse
                                                            failure mode at issue; Irrelevant and any probative value outweighed by               and predicated upon the Recovery. (2010.11.03 Hudnall - 40:11 - 41 01). The
                                                            prejudicial effect, particularly with Plaintiff s punitive damages claim dismissed.   testimony from the witness establishes that she was in contact with a number
                                                                                                                                                                                                                                      Page 139 of 288




                                                            This case does not involve the Recovery Filter.                                       departments and kept advised of the adverse events, complaints and training
                                                                                                                                                  occurring with the Recovery and G2/G2X filters. She was the leader/quarterback
                                                                                                                                                  for the filter franchise. (2010.11.03 Hudnall -37:11 -37:23). Testimony regarding
                                                                                                                                                  her background and responsibilities provides necessary foundation for the jury to
                                                                                                                                                  judge her knowledge and credibility, as well as Bard's knowledge and
                                                                                                                                                  action/inaction based thereon. The testimony is relevant to the warning and
                                                                                                                                                  design defect claims.


Hudnall 11.1.13                                                                                                                                                                                                                138
  DESIGNEE     DEPONENT            DESIGNATIONS            RULING     OBJECTION                                                                             RESPONSES TO OBJECTIONS
  PL AFFIRM    Hudnall, Janet        102:10-102:20         Sustain    Rules 401, 402 & 403-Irrelevant and Unfairly Prejudicial. Testimony improperly        The testimony describes her job responsibilities at BPV as a Senior Product
                11/01/2013                                            suggests that Bard had a financial motive for actions when no such evidence           Manager a position which was directly involved with the G2 filter the predicate
                                                                      exists. Rules 401, 402, 403 – Testimony does not involve filter at issue and/or       device for the G2X, both of which are essentially the same design as the Eclipse
                                                                      failure mode at issue; Irrelevant and any probative value outweighed by               and predicated upon the Recovery. (2010.11.03 Hudnall - 40:11 - 41 01). The
                                                                      prejudicial effect, particularly with Plaintiff s punitive damages claim dismissed.   testimony from the witness establishes that she was in contact with a number
                                                                      This case does not involve the Recovery Filter.                                       departments and kept advised of the adverse events, complaints and training
                                                                                                                                                            occurring with the Recovery and G2/G2X filters. She was the leader/quarterback
                                                                                                                                                            for the filter franchise. (2010.11.03 Hudnall -37:11 -37:23). Testimony regarding
                                                                                                                                                            her background and responsibilities provides necessary foundation for the jury to
                                                                                                                                                            judge her knowledge and credibility, as well as Bard's knowledge and
                                                                                                                                                            action/inaction based thereon. The testimony is relevant to the warning and
                                                                                                                                                            design defect claims.
 DEF COUNTER   Hudnall, Janet        108:02-108:08
                11/01/2013
 DEF COUNTER   Hudnall, Janet        108:10-108:11
                11/01/2013
  PL AFFIRM    Hudnall, Janet       108:13-108:17          Overrule   Rules 401, 402 & 403-Irrelevant and Unfairly Prejudicial. Testimony improperly        The testimony describes her job responsibilities at BPV as a Senior Product
                11/01/2013      beginning with "If there              suggests that Bard had a financial motive for actions when no such evidence           Manager a position which was directly involved with the G2 filter the predicate
                                        was…"                         exists. Rules 401, 402, 403 – Testimony does not involve filter at issue and/or       device for the G2X, both of which are essentially the same design as the Eclipse
                                                                      failure mode at issue; Irrelevant and any probative value outweighed by               and predicated upon the Recovery. (2010.11.03 Hudnall - 40:11 - 41 01). The
                                                                      prejudicial effect, particularly with Plaintiff s punitive damages claim dismissed.   testimony from the witness establishes that she was in contact with a number
                                                                      This case does not involve the Recovery Filter.                                       departments and kept advised of the adverse events, complaints and training
                                                                                                                                                            occurring with the Recovery and G2/G2X filters. She was the leader/quarterback
                                                                                                                                                                                                                                                Case 3:19-cv-01701-MO




                                                                                                                                                            for the filter franchise. (2010.11.03 Hudnall -37:11 -37:23). Testimony regarding
                                                                                                                                                            her background and responsibilities provides necessary foundation for the jury to
                                                                                                                                                            judge her knowledge and credibility, as well as Bard's knowledge and
                                                                                                                                                            action/inaction based thereon. The testimony is relevant to the warning and
                                                                                                                                                            design defect claims.
  PL AFFIRM    Hudnall, Janet        108:19-108:22         Overrule   Rules 401, 402 & 403-Irrelevant and Unfairly Prejudicial. Testimony improperly        The testimony describes her job responsibilities at BPV as a Senior Product
                11/01/2013                                            suggests that Bard had a financial motive for actions when no such evidence           Manager a position which was directly involved with the G2 filter the predicate
                                                                      exists. Rules 401, 402, 403 – Testimony does not involve filter at issue and/or       device for the G2X, both of which are essentially the same design as the Eclipse
                                                                      failure mode at issue; Irrelevant and any probative value outweighed by               and predicated upon the Recovery. (2010.11.03 Hudnall - 40:11 - 41 01). The
                                                                      prejudicial effect, particularly with Plaintiff s punitive damages claim dismissed.   testimony from the witness establishes that she was in contact with a number
                                                                      This case does not involve the Recovery Filter.                                       departments and kept advised of the adverse events, complaints and training
                                                                                                                                                                                                                                                Document 181




                                                                                                                                                            occurring with the Recovery and G2/G2X filters. She was the leader/quarterback
                                                                                                                                                            for the filter franchise. (2010.11.03 Hudnall -37:11 -37:23). Testimony regarding
                                                                                                                                                            her background and responsibilities provides necessary foundation for the jury to
                                                                                                                                                            judge her knowledge and credibility, as well as Bard's knowledge and
                                                                                                                                                            action/inaction based thereon. The testimony is relevant to the warning and
                                                                                                                                                            design defect claims.
  PL AFFIRM    Hudnall, Janet        109:16-109:25         Sustain    Rules 401, 402 & 403-Irrelevant and Unfairly Prejudicial. Testimony improperly        The testimony describes her job responsibilities at BPV as a Senior Product
                11/01/2013                                            suggests that Bard had a financial motive for actions when no such evidence           Manager a position which was directly involved with the G2 filter the predicate
                                                                      exists. Rules 401, 402, 403 – Testimony does not involve filter at issue and/or       device for the G2X, both of which are essentially the same design as the Eclipse
                                                                      failure mode at issue; Irrelevant and any probative value outweighed by               and predicated upon the Recovery. (2010.11.03 Hudnall - 40:11 - 41 01). The
                                                                      prejudicial effect, particularly with Plaintiff s punitive damages claim dismissed.   testimony from the witness establishes that she was in contact with a number
                                                                                                                                                                                                                                                Filed 05/03/21




                                                                      This case does not involve the Recovery Filter.                                       departments and kept advised of the adverse events, complaints and training
                                                                                                                                                            occurring with the Recovery and G2/G2X filters. She was the leader/quarterback
                                                                                                                                                            for the filter franchise. (2010.11.03 Hudnall -37:11 -37:23). Testimony regarding
                                                                                                                                                            her background and responsibilities provides necessary foundation for the jury to
                                                                                                                                                            judge her knowledge and credibility, as well as Bard's knowledge and
                                                                                                                                                            action/inaction based thereon. The testimony is relevant to the warning and
                                                                                                                                                            design defect claims.
  PL AFFIRM    Hudnall, Janet        115:04-115:09         Overrule   Rules 401, 402 & 403-Irrelevant and Unfairly Prejudicial. Testimony improperly        The testimony describes her job responsibilities at BPV as a Senior Product
                11/01/2014      beginning with "So you…"              suggests that Bard had a financial motive for actions when no such evidence           Manager a position which was directly involved with the G2 filter the predicate
                                                                      exists. Rules 401, 402, 403 – Testimony does not involve filter at issue and/or       device for the G2X, both of which are essentially the same design as the Eclipse
                                                                      failure mode at issue; Irrelevant and any probative value outweighed by               and predicated upon the Recovery. (2010.11.03 Hudnall - 40:11 - 41 01). The
                                                                      prejudicial effect, particularly with Plaintiff s punitive damages claim dismissed.   testimony from the witness establishes that she was in contact with a number
                                                                                                                                                                                                                                                Page 140 of 288




                                                                      This case does not involve the Recovery Filter.                                       departments and kept advised of the adverse events, complaints and training
                                                                                                                                                            occurring with the Recovery and G2/G2X filters. She was the leader/quarterback
                                                                                                                                                            for the filter franchise. (2010.11.03 Hudnall -37:11 -37:23). Testimony regarding
                                                                                                                                                            her background and responsibilities provides necessary foundation for the jury to
                                                                                                                                                            judge her knowledge and credibility, as well as Bard's knowledge and
                                                                                                                                                            action/inaction based thereon. The testimony is relevant to the warning and
                                                                                                                                                            design defect claims.


Hudnall 11.1.13                                                                                                                                                                                                                          139
  DESIGNEE     DEPONENT            DESIGNATIONS            RULING     OBJECTION                                                                             RESPONSES TO OBJECTIONS
  PL AFFIRM    Hudnall, Janet        115:17-116:09         Overrule   Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure       The testimony describes her job responsibilities at BPV as a Senior Product
                11/01/2013      beginning with "were you              mode at issue; Irrelevant and any probative value outweighed by prejudicial           Manager a position which was directly involved with the G2 filter the predicate
                                        there…"                       effect, particularly with Plaintiff s punitive damages claim dismissed. This case     device for the G2X, both of which are essentially the same design as the Eclipse
                                                                      does not involve the Recovery Filter.                                                 and predicated upon the Recovery. (2010.11.03 Hudnall - 40:11 - 41 01). The
                                                                                                                                                            testimony from the witness establishes that she was in contact with a number
                                                                                                                                                            departments and kept advised of the adverse events, complaints and training
                                                                                                                                                            occurring with the Recovery and G2/G2X filters. She was the leader/quarterback
                                                                                                                                                            for the filter franchise. (2010.11.03 Hudnall -37:11 -37:23). Testimony regarding
                                                                                                                                                            her background and responsibilities provides necessary foundation for the jury to
                                                                                                                                                            judge her knowledge and credibility, as well as Bard's knowledge and
                                                                                                                                                            action/inaction based thereon. The testimony is relevant to the warning and
                                                                                                                                                            design defect claims.
 DEF COUNTER   Hudnall, Janet        136:13-136:25
                11/01/2013
 DEF COUNTER   Hudnall, Janet        138:13-139:02
                11/01/2013
  PL AFFIRM    Hudnall, Janet        140:07-140:11         Overrule   Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure       The testimony describes her job responsibilities at BPV as a Senior Product
                11/01/2013                                            mode at issue; Irrelevant and any probative value outweighed by prejudicial           Manager a position which was directly involved with the G2 filter the predicate
                                                                      effect, particularly with Plaintiff s punitive damages claim dismissed. This case     device for the G2X, both of which are essentially the same design as the Eclipse
                                                                      does not involve the Recovery Filter.                                                 and predicated upon the Recovery. (2010.11.03 Hudnall - 40:11 - 41 01). The
                                                                                                                                                            testimony from the witness establishes that she was in contact with a number
                                                                                                                                                            departments and kept advised of the adverse events, complaints and training
                                                                                                                                                            occurring with the Recovery and G2/G2X filters. She was the leader/quarterback
                                                                                                                                                                                                                                                Case 3:19-cv-01701-MO




                                                                                                                                                            for the filter franchise. (2010.11.03 Hudnall -37:11 -37:23). Testimony regarding
                                                                                                                                                            her background and responsibilities provides necessary foundation for the jury to
                                                                                                                                                            judge her knowledge and credibility, as well as Bard's knowledge and
                                                                                                                                                            action/inaction based thereon. The testimony is relevant to the warning and
                                                                                                                                                            design defect claims.
  PL AFFIRM    Hudnall, Janet        141:25-142:07         Overrule   Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure       The testimony describes her job responsibilities at BPV as a Senior Product
                11/01/2013                                            mode at issue; Irrelevant and any probative value outweighed by prejudicial           Manager a position which was directly involved with the G2 filter the predicate
                                                                      effect, particularly with Plaintiff s punitive damages claim dismissed. This case     device for the G2X, both of which are essentially the same design as the Eclipse
                                                                      does not involve the Recovery Filter.                                                 and predicated upon the Recovery. (2010.11.03 Hudnall - 40:11 - 41 01). The
                                                                                                                                                            testimony from the witness establishes that she was in contact with a number
                                                                                                                                                            departments and kept advised of the adverse events, complaints and training
                                                                                                                                                                                                                                                Document 181




                                                                                                                                                            occurring with the Recovery and G2/G2X filters. She was the leader/quarterback
                                                                                                                                                            for the filter franchise. (2010.11.03 Hudnall -37:11 -37:23). Testimony regarding
                                                                                                                                                            her background and responsibilities provides necessary foundation for the jury to
                                                                                                                                                            judge her knowledge and credibility, as well as Bard's knowledge and
                                                                                                                                                            action/inaction based thereon. The testimony is relevant to the warning and
                                                                                                                                                            design defect claims.
  PL AFFIRM    Hudnall, Janet        142:13-142:20
                11/01/2013
 DEF COUNTER   Hudnall, Janet        142:21-143:15
                11/01/2013
  PL AFFIRM    Hudnall, Janet        147:01-147:10         Sustain    Rules 401, 402, 403. Testimony regarding Sales/Marketing does not relate to the       The testimony describes her job responsibilities at BPV as a Senior Product
                                                                                                                                                                                                                                                Filed 05/03/21




                11/01/2013                                            claims or causes of action at issue in the case; Irrelevant and any probative value   Manager a position which was directly involved with the G2 filter the predicate
                                                                      outweighed by prejudicial effect. Rules 401, 402, 403 – Testimony does not            device for the G2X, both of which are essentially the same design as the Eclipse
                                                                      involve filter at issue and/or failure mode at issue; Irrelevant and any probative    and predicated upon the Recovery. (2010.11.03 Hudnall - 40:11 - 41 01). The
                                                                      value outweighed by prejudicial effect, particularly with Plaintiff s punitive        testimony from the witness establishes that she was in contact with a number
                                                                      damages claim dismissed. This case does not involve the Recovery Filter.              departments and kept advised of the adverse events, complaints and training
                                                                                                                                                            occurring with the Recovery and G2/G2X filters. She was the leader/quarterback
                                                                                                                                                            for the filter franchise. (2010.11.03 Hudnall -37:11 -37:23). Testimony regarding
                                                                                                                                                            her background and responsibilities provides necessary foundation for the jury to
                                                                                                                                                            judge her knowledge and credibility, as well as Bard's knowledge and
                                                                                                                                                            action/inaction based thereon. The testimony is relevant to the warning and
                                                                                                                                                            design defect claims.
 DEF COUNTER   Hudnall, Janet        147:11-148:11
                                                                                                                                                                                                                                                Page 141 of 288




                11/01/2013




Hudnall 11.1.13                                                                                                                                                                                                                          140
  DESIGNEE     DEPONENT             DESIGNATIONS            RULING     OBJECTION                                                                            RESPONSES TO OBJECTIONS
  PL AFFIRM    Hudnall, Janet         148:12-148:19         Overrule   Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure       The testimony describes her job responsibilities at BPV as a Senior Product
                11/01/2013                                             modes at issue; Irrelevant and any probative value outweighed by prejudicial         Manager a position which was directly involved with the G2 filter the predicate
                                                                       effect, particularly with Plaintiff s punitive damages claim dismissed. Rules 401,   device for the G2X, both of which are essentially the same design as the Eclipse
                                                                       402, 403 – Testimony relates to irrelevant and prejudicial evidence regarding        and predicated upon the Recovery. (2010.11.03 Hudnall - 40:11 - 41 01). The
                                                                       Bard s conduct related to the Recovery Filter. Irrelevant and any probative value    testimony from the witness establishes that she was in contact with a number
                                                                       outweighed by prejudicial effect, particularly with Plaintiff s punitive damages     departments and kept advised of the adverse events, complaints and training
                                                                       claim dismissed.                                                                     occurring with the Recovery and G2/G2X filters. She was the leader/quarterback
                                                                                                                                                            for the filter franchise. (2010.11.03 Hudnall -37:11 -37:23). Testimony regarding
                                                                                                                                                            her background and responsibilities provides necessary foundation for the jury to
                                                                                                                                                            judge her knowledge and credibility, as well as Bard's knowledge and
                                                                                                                                                            action/inaction based thereon. The testimony is relevant to the warning and
                                                                                                                                                            design defect claims.
 DEF COUNTER   Hudnall, Janet         148:20-148:25
                11/01/2013
  PL AFFIRM    Hudnall, Janet         150:15-150:21
                11/01/2013
  PL AFFIRM    Hudnall, Janet        150:24-151:17          Overrule   Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure       The testimony describes her job responsibilities at BPV as a Senior Product
                11/01/2013         beginning with "The                 modes at issue; Irrelevant and any probative value outweighed by prejudicial         Manager a position which was directly involved with the G2 filter the predicate
                                    representation…"                   effect, particularly with Plaintiff s punitive damages claim dismissed. Rules 401,   device for the G2X, both of which are essentially the same design as the Eclipse
                                                                       402, 403 – Testimony relates to irrelevant and prejudicial evidence regarding        and predicated upon the Recovery. (2010.11.03 Hudnall - 40:11 - 41 01). The
                                                                       Bard s conduct related to the Recovery Filter. Irrelevant and any probative value    testimony from the witness establishes that she was in contact with a number
                                                                       outweighed by prejudicial effect, particularly with Plaintiff s punitive damages     departments and kept advised of the adverse events, complaints and training
                                                                       claim dismissed.                                                                     occurring with the Recovery and G2/G2X filters. She was the leader/quarterback
                                                                                                                                                                                                                                                Case 3:19-cv-01701-MO




                                                                                                                                                            for the filter franchise. (2010.11.03 Hudnall -37:11 -37:23). Testimony regarding
                                                                                                                                                            her background and responsibilities provides necessary foundation for the jury to
                                                                                                                                                            judge her knowledge and credibility, as well as Bard's knowledge and
                                                                                                                                                            action/inaction based thereon. The testimony is relevant to the warning and
                                                                                                                                                            design defect claims.
  PL AFFIRM    Hudnall, Janet         155:03-155:19         Overrule   Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure       The testimony describes her job responsibilities at BPV as a Senior Product
                11/01/2013                                             modes at issue; Irrelevant and any probative value outweighed by prejudicial         Manager a position which was directly involved with the G2 filter the predicate
                                                                       effect, particularly with Plaintiff s punitive damages claim dismissed. Rules 401,   device for the G2X, both of which are essentially the same design as the Eclipse
                                                                       402, 403 – Testimony relates to irrelevant and prejudicial evidence regarding        and predicated upon the Recovery. (2010.11.03 Hudnall - 40:11 - 41 01). The
                                                                       Bard s conduct related to the Recovery Filter. Irrelevant and any probative value    testimony from the witness establishes that she was in contact with a number
                                                                       outweighed by prejudicial effect, particularly with Plaintiff s punitive damages     departments and kept advised of the adverse events, complaints and training
                                                                                                                                                                                                                                                Document 181




                                                                       claim dismissed.                                                                     occurring with the Recovery and G2/G2X filters. She was the leader/quarterback
                                                                                                                                                            for the filter franchise. (2010.11.03 Hudnall -37:11 -37:23). Testimony regarding
                                                                                                                                                            her background and responsibilities provides necessary foundation for the jury to
                                                                                                                                                            judge her knowledge and credibility, as well as Bard's knowledge and
                                                                                                                                                            action/inaction based thereon. The testimony is relevant to the warning and
                                                                                                                                                            design defect claims.
  PL AFFIRM    Hudnall, Janet        155:21-156:01          Overrule   Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure       The testimony describes her job responsibilities at BPV as a Senior Product
                11/01/2013        beginning with "It's an              modes at issue; Irrelevant and any probative value outweighed by prejudicial         Manager a position which was directly involved with the G2 filter the predicate
                                    improvement…"                      effect, particularly with Plaintiff s punitive damages claim dismissed. Rules 401,   device for the G2X, both of which are essentially the same design as the Eclipse
                                                                       402, 403 – Testimony relates to irrelevant and prejudicial evidence regarding        and predicated upon the Recovery. (2010.11.03 Hudnall - 40:11 - 41 01). The
                                                                       Bard s conduct related to the Recovery Filter. Irrelevant and any probative value    testimony from the witness establishes that she was in contact with a number
                                                                                                                                                                                                                                                Filed 05/03/21




                                                                       outweighed by prejudicial effect, particularly with Plaintiff s punitive damages     departments and kept advised of the adverse events, complaints and training
                                                                       claim dismissed.                                                                     occurring with the Recovery and G2/G2X filters. She was the leader/quarterback
                                                                                                                                                            for the filter franchise. (2010.11.03 Hudnall -37:11 -37:23). Testimony regarding
                                                                                                                                                            her background and responsibilities provides necessary foundation for the jury to
                                                                                                                                                            judge her knowledge and credibility, as well as Bard's knowledge and
                                                                                                                                                            action/inaction based thereon. The testimony is relevant to the warning and
                                                                                                                                                            design defect claims.
  PL AFFIRM    Hudnall, Janet         156:03-156:05         Overrule   Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure       The testimony describes her job responsibilities at BPV as a Senior Product
                11/01/2013      beginning with "Because…"              modes at issue; Irrelevant and any probative value outweighed by prejudicial         Manager a position which was directly involved with the G2 filter the predicate
                                                                       effect, particularly with Plaintiff s punitive damages claim dismissed. Rules 401,   device for the G2X, both of which are essentially the same design as the Eclipse
                                                                       402, 403 – Testimony relates to irrelevant and prejudicial evidence regarding        and predicated upon the Recovery. (2010.11.03 Hudnall - 40:11 - 41 01). The
                                                                       Bard s conduct related to the Recovery Filter. Irrelevant and any probative value    testimony from the witness establishes that she was in contact with a number
                                                                                                                                                                                                                                                Page 142 of 288




                                                                       outweighed by prejudicial effect, particularly with Plaintiff s punitive damages     departments and kept advised of the adverse events, complaints and training
                                                                       claim dismissed.                                                                     occurring with the Recovery and G2/G2X filters. She was the leader/quarterback
                                                                                                                                                            for the filter franchise. (2010.11.03 Hudnall -37:11 -37:23). Testimony regarding
                                                                                                                                                            her background and responsibilities provides necessary foundation for the jury to
                                                                                                                                                            judge her knowledge and credibility, as well as Bard's knowledge and
                                                                                                                                                            action/inaction based thereon. The testimony is relevant to the warning and
                                                                                                                                                            design defect claims.


Hudnall 11.1.13                                                                                                                                                                                                                          141
  DESIGNEE    DEPONENT         DESIGNATIONS     RULING     OBJECTION                                                                            RESPONSES TO OBJECTIONS
  PL AFFIRM   Hudnall, Janet    157:01-158:03   Overrule   Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure       The testimony describes her job responsibilities at BPV as a Senior Product
               11/01/2013                                  modes at issue; Irrelevant and any probative value outweighed by prejudicial         Manager a position which was directly involved with the G2 filter the predicate
                                                           effect, particularly with Plaintiff s punitive damages claim dismissed. Rules 401,   device for the G2X, both of which are essentially the same design as the Eclipse
                                                           402, 403 – Testimony relates to irrelevant and prejudicial evidence regarding        and predicated upon the Recovery. (2010.11.03 Hudnall - 40:11 - 41 01). The
                                                           Bard s conduct related to the Recovery Filter. Irrelevant and any probative value    testimony from the witness establishes that she was in contact with a number
                                                           outweighed by prejudicial effect, particularly with Plaintiff s punitive damages     departments and kept advised of the adverse events, complaints and training
                                                           claim dismissed.                                                                     occurring with the Recovery and G2/G2X filters. She was the leader/quarterback
                                                                                                                                                for the filter franchise. (2010.11.03 Hudnall -37:11 -37:23). Testimony regarding
                                                                                                                                                her background and responsibilities provides necessary foundation for the jury to
                                                                                                                                                judge her knowledge and credibility, as well as Bard's knowledge and
                                                                                                                                                action/inaction based thereon. The testimony is relevant to the warning and
                                                                                                                                                design defect claims.
  PL AFFIRM   Hudnall, Janet    158:20-159:04   Overrule   Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure       The testimony describes her job responsibilities at BPV as a Senior Product
               11/01/2013                                  modes at issue; Irrelevant and any probative value outweighed by prejudicial         Manager a position which was directly involved with the G2 filter the predicate
                                                           effect, particularly with Plaintiff s punitive damages claim dismissed. Rules 401,   device for the G2X, both of which are essentially the same design as the Eclipse
                                                           402, 403 – Testimony relates to irrelevant and prejudicial evidence regarding        and predicated upon the Recovery. (2010.11.03 Hudnall - 40:11 - 41 01). The
                                                           Bard s conduct related to the Recovery Filter. Irrelevant and any probative value    testimony from the witness establishes that she was in contact with a number
                                                           outweighed by prejudicial effect, particularly with Plaintiff s punitive damages     departments and kept advised of the adverse events, complaints and training
                                                           claim dismissed.                                                                     occurring with the Recovery and G2/G2X filters. She was the leader/quarterback
                                                                                                                                                for the filter franchise. (2010.11.03 Hudnall -37:11 -37:23). Testimony regarding
                                                                                                                                                her background and responsibilities provides necessary foundation for the jury to
                                                                                                                                                judge her knowledge and credibility, as well as Bard's knowledge and
                                                                                                                                                action/inaction based thereon. The testimony is relevant to the warning and
                                                                                                                                                                                                                                    Case 3:19-cv-01701-MO




                                                                                                                                                design defect claims.
  PL AFFIRM   Hudnall, Janet    163:07-163:21
               11/01/2013
  PL AFFIRM   Hudnall, Janet    166:06-166:11   Overrule   Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure       The testimony describes her job responsibilities at BPV as a Senior Product
               11/01/2013                                  modes at issue; Irrelevant and any probative value outweighed by prejudicial         Manager a position which was directly involved with the G2 filter the predicate
                                                           effect, particularly with Plaintiff s punitive damages claim dismissed.              device for the G2X, both of which are essentially the same design as the Eclipse
                                                                                                                                                and predicated upon the Recovery. (2010.11.03 Hudnall - 40:11 - 41 01). The
                                                                                                                                                testimony from the witness establishes that she was in contact with a number
                                                                                                                                                departments and kept advised of the adverse events, complaints and training
                                                                                                                                                occurring with the Recovery and G2/G2X filters. She was the leader/quarterback
                                                                                                                                                for the filter franchise. (2010.11.03 Hudnall -37:11 -37:23). Testimony regarding
                                                                                                                                                                                                                                    Document 181




                                                                                                                                                her background and responsibilities provides necessary foundation for the jury to
                                                                                                                                                judge her knowledge and credibility, as well as Bard's knowledge and
                                                                                                                                                action/inaction based thereon. The testimony is relevant to the warning and
                                                                                                                                                design defect claims.
  PL AFFIRM   Hudnall, Janet    167:07-168:04   Overrule   Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure      The testimony describes her job responsibilities at BPV as a Senior Product
               11/01/2013                                  mode at issue; Irrelevant and any probative value outweighed by prejudicial          Manager a position which was directly involved with the G2 filter the predicate
                                                           effect, particularly with Plaintiff s punitive damages claim dismissed.              device for the G2X, both of which are essentially the same design as the Eclipse
                                                                                                                                                and predicated upon the Recovery. (2010.11.03 Hudnall - 40:11 - 41 01). The
                                                                                                                                                testimony from the witness establishes that she was in contact with a number
                                                                                                                                                departments and kept advised of the adverse events, complaints and training
                                                                                                                                                occurring with the Recovery and G2/G2X filters. She was the leader/quarterback
                                                                                                                                                                                                                                    Filed 05/03/21




                                                                                                                                                for the filter franchise. (2010.11.03 Hudnall -37:11 -37:23). Testimony regarding
                                                                                                                                                her background and responsibilities provides necessary foundation for the jury to
                                                                                                                                                judge her knowledge and credibility, as well as Bard's knowledge and
                                                                                                                                                action/inaction based thereon. The testimony is relevant to the warning and
                                                                                                                                                design defect claims.
  PL AFFIRM   Hudnall, Janet    168:18-169:02   Overrule   Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure      The testimony describes her job responsibilities at BPV as a Senior Product
               11/01/2013                                  mode at issue; Irrelevant and any probative value outweighed by prejudicial          Manager a position which was directly involved with the G2 filter the predicate
                                                           effect, particularly with Plaintiff s punitive damages claim dismissed.              device for the G2X, both of which are essentially the same design as the Eclipse
                                                                                                                                                and predicated upon the Recovery. (2010.11.03 Hudnall - 40:11 - 41 01). The
                                                                                                                                                testimony from the witness establishes that she was in contact with a number
                                                                                                                                                departments and kept advised of the adverse events, complaints and training
                                                                                                                                                occurring with the Recovery and G2/G2X filters. She was the leader/quarterback
                                                                                                                                                                                                                                    Page 143 of 288




                                                                                                                                                for the filter franchise. (2010.11.03 Hudnall -37:11 -37:23). Testimony regarding
                                                                                                                                                her background and responsibilities provides necessary foundation for the jury to
                                                                                                                                                judge her knowledge and credibility, as well as Bard's knowledge and
                                                                                                                                                action/inaction based thereon. The testimony is relevant to the warning and
                                                                                                                                                design defect claims.




Hudnall 11.1.13                                                                                                                                                                                                              142
  DESIGNEE     DEPONENT            DESIGNATIONS             RULING     OBJECTION                                                                             RESPONSES TO OBJECTIONS
  PL AFFIRM    Hudnall, Janet        169:18-170:18          Overrule   Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence        The testimony describes her job responsibilities at BPV as a Senior Product
                11/01/2013        Starting with "this is"              regarding Bard s conduct related to the Recovery Filter. Irrelevant and any           Manager a position which was directly involved with the G2 filter the predicate
                                                                       probative value outweighed by prejudicial effect, particularly with Plaintiff s       device for the G2X, both of which are essentially the same design as the Eclipse
                                                                       punitive damages claim dismissed.                                                     and predicated upon the Recovery. (2010.11.03 Hudnall - 40:11 - 41 01). The
                                                                                                                                                             testimony from the witness establishes that she was in contact with a number
                                                                                                                                                             departments and kept advised of the adverse events, complaints and training
                                                                                                                                                             occurring with the Recovery and G2/G2X filters. She was the leader/quarterback
                                                                                                                                                             for the filter franchise. (2010.11.03 Hudnall -37:11 -37:23). Testimony regarding
                                                                                                                                                             her background and responsibilities provides necessary foundation for the jury to
                                                                                                                                                             judge her knowledge and credibility, as well as Bard's knowledge and
                                                                                                                                                             action/inaction based thereon. The testimony is relevant to the warning and
                                                                                                                                                             design defect claims.
  PL AFFIRM    Hudnall, Janet        170:20-170:25          Overrule   Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence        The testimony describes her job responsibilities at BPV as a Senior Product
                11/01/2013                                             regarding Bard s conduct related to the Recovery Filter. Irrelevant and any           Manager a position which was directly involved with the G2 filter the predicate
                                                                       probative value outweighed by prejudicial effect, particularly with Plaintiff s       device for the G2X, both of which are essentially the same design as the Eclipse
                                                                       punitive damages claim dismissed.                                                     and predicated upon the Recovery. (2010.11.03 Hudnall - 40:11 - 41 01). The
                                                                                                                                                             testimony from the witness establishes that she was in contact with a number
                                                                                                                                                             departments and kept advised of the adverse events, complaints and training
                                                                                                                                                             occurring with the Recovery and G2/G2X filters. She was the leader/quarterback
                                                                                                                                                             for the filter franchise. (2010.11.03 Hudnall -37:11 -37:23). Testimony regarding
                                                                                                                                                             her background and responsibilities provides necessary foundation for the jury to
                                                                                                                                                             judge her knowledge and credibility, as well as Bard's knowledge and
                                                                                                                                                             action/inaction based thereon. The testimony is relevant to the warning and
                                                                                                                                                                                                                                                 Case 3:19-cv-01701-MO




                                                                                                                                                             design defect claims.
  PL AFFIRM    Hudnall, Janet        171:02-171:19          Overrule   Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence        The testimony describes her job responsibilities at BPV as a Senior Product
                11/01/2013                                             regarding Bard s conduct related to the Recovery Filter. Irrelevant and any           Manager a position which was directly involved with the G2 filter the predicate
                                                                       probative value outweighed by prejudicial effect, particularly with Plaintiff s       device for the G2X, both of which are essentially the same design as the Eclipse
                                                                       punitive damages claim dismissed.                                                     and predicated upon the Recovery. (2010.11.03 Hudnall - 40:11 - 41 01). The
                                                                                                                                                             testimony from the witness establishes that she was in contact with a number
                                                                                                                                                             departments and kept advised of the adverse events, complaints and training
                                                                                                                                                             occurring with the Recovery and G2/G2X filters. She was the leader/quarterback
                                                                                                                                                             for the filter franchise. (2010.11.03 Hudnall -37:11 -37:23). Testimony regarding
                                                                                                                                                             her background and responsibilities provides necessary foundation for the jury to
                                                                                                                                                             judge her knowledge and credibility, as well as Bard's knowledge and
                                                                                                                                                                                                                                                 Document 181




                                                                                                                                                             action/inaction based thereon. The testimony is relevant to the warning and
                                                                                                                                                             design defect claims.
 DEF COUNTER   Hudnall, Janet        172:16-172:20
                11/01/2013
  PL AFFIRM    Hudnall, Janet        172:21-173:05          Sustain    Rules 601/602 & 612. Lacks foundation, witness does not have personal                 The testimony of the witness establishes her knowledge of the subject matter of
                11/01/2013                                             knowledge of subject matter, calls for speculation by the witness. Rules 401, 402,    the question. See above for responses to FRE 402,403.
                                                                       403 – Testimony relates to irrelevant and prejudicial evidence regarding Bard s
                                                                       conduct related to the Recovery Filter. Irrelevant and any probative value
                                                                       outweighed by prejudicial effect, particularly with Plaintiff s punitive damages
                                                                       claim dismissed
  PL AFFIRM    Hudnall, Janet        173:24-174:05          Sustain    Rules 601/602 & 612. Lacks foundation, witness does not have personal                 The testimony of the witness establishes her knowledge of the subject matter of
                                                                                                                                                                                                                                                 Filed 05/03/21




                11/01/2013                                             knowledge of subject matter, calls for speculation by the witness. Rules 401, 402,    the question. See above for responses to FRE 402,403.
                                                                       403 – Testimony relates to irrelevant and prejudicial evidence regarding Bard s
                                                                       conduct related to the Recovery Filter. Irrelevant and any probative value
                                                                       outweighed by prejudicial effect, particularly with Plaintiff s punitive damages
                                                                       claim dismissed
  PL AFFIRM    Hudnall, Janet        174:08-174:11          Sustain    Rules 601/602 & 612. Lacks foundation, witness does not have personal                 The testimony of the witness establishes her knowledge of the subject matter of
                11/01/2013       beginning with "Okay."                knowledge of subject matter, calls for speculation by the witness. Rules 401, 402,    the question. See above for responses to FRE 402,403.
                                                                       403 – Testimony relates to irrelevant and prejudicial evidence regarding Bard s
                                                                       conduct related to the Recovery Filter. Irrelevant and any probative value
                                                                       outweighed by prejudicial effect, particularly with Plaintiff s punitive damages
                                                                       claim dismissed
  PL AFFIRM    Hudnall, Janet        174:13-174:19          Sustain    Rules 601/602 & 612. Lacks foundation, witness does not have personal                 The testimony of the witness establishes her knowledge of the subject matter of
                11/01/2013      beginning with "I mean…"               knowledge of subject matter, calls for speculation by the witness. Rules 401, 402,    the question. See above for responses to FRE 402,403.
                                                                                                                                                                                                                                                 Page 144 of 288




                                                                       403 – Testimony relates to irrelevant and prejudicial evidence regarding Bard s
                                                                       conduct related to the Recovery Filter. Irrelevant and any probative value
                                                                       outweighed by prejudicial effect, particularly with Plaintiff s punitive damages
                                                                       claim dismissed
 DEF COUNTER   Hudnall, Janet        174:23-175:18          Sustain    175:16-18: non-responsive. Witness did not answer the question asked and
                11/01/2013                                             instead offered an unsolicited opinion that is outside of her area of expertise and
                                                                       knowledge and is based on speculation: FRE 602 (lack of personal knowledge); FRE
                                                                       701 (opinion by lay witness based on scientific, technical or other specialized
                                                                       knowledge). Witness then disclaimed knowledge of the subject matter: 176:8-9;
Hudnall 11 1 13                                                                                                                                                                                                                           143
  DESIGNEE     DEPONENT            DESIGNATIONS            RULING     OBJECTION                                                                         RESPONSES TO OBJECTIONS
  PL AFFIRM    Hudnall, Janet        178:09-178:19         Overrule   Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence    The testimony describes her job responsibilities at BPV as a Senior Product
                11/01/2013                                            regarding Bard s conduct related to the Recovery Filter. Irrelevant and any       Manager a position which was directly involved with the G2 filter the predicate
                                                                      probative value outweighed by prejudicial effect, particularly with Plaintiff s   device for the G2X, both of which are essentially the same design as the Eclipse
                                                                      punitive damages claim dismissed.                                                 and predicated upon the Recovery. (2010.11.03 Hudnall - 40:11 - 41 01). The
                                                                                                                                                        testimony from the witness establishes that she was in contact with a number
                                                                                                                                                        departments and kept advised of the adverse events, complaints and training
                                                                                                                                                        occurring with the Recovery and G2/G2X filters. She was the leader/quarterback
                                                                                                                                                        for the filter franchise. (2010.11.03 Hudnall -37:11 -37:23). Testimony regarding
                                                                                                                                                        her background and responsibilities provides necessary foundation for the jury to
                                                                                                                                                        judge her knowledge and credibility, as well as Bard's knowledge and
                                                                                                                                                        action/inaction based thereon. The testimony is relevant to the warning and
                                                                                                                                                        design defect claims.
  PL AFFIRM    Hudnall, Janet        179:02-180:12         Overrule   Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence    The testimony describes her job responsibilities at BPV as a Senior Product
                11/01/2013                                            regarding Bard s conduct related to the Recovery Filter. Irrelevant and any       Manager a position which was directly involved with the G2 filter the predicate
                                                                      probative value outweighed by prejudicial effect, particularly with Plaintiff s   device for the G2X, both of which are essentially the same design as the Eclipse
                                                                      punitive damages claim dismissed.                                                 and predicated upon the Recovery. (2010.11.03 Hudnall - 40:11 - 41 01). The
                                                                                                                                                        testimony from the witness establishes that she was in contact with a number
                                                                                                                                                        departments and kept advised of the adverse events, complaints and training
                                                                                                                                                        occurring with the Recovery and G2/G2X filters. She was the leader/quarterback
                                                                                                                                                        for the filter franchise. (2010.11.03 Hudnall -37:11 -37:23). Testimony regarding
                                                                                                                                                        her background and responsibilities provides necessary foundation for the jury to
                                                                                                                                                        judge her knowledge and credibility, as well as Bard's knowledge and
                                                                                                                                                        action/inaction based thereon. The testimony is relevant to the warning and
                                                                                                                                                                                                                                            Case 3:19-cv-01701-MO




                                                                                                                                                        design defect claims.
 DEF COUNTER   Hudnall, Janet        181:01-181:23
                11/01/2013        begin at "I showed"
  PL AFFIRM    Hudnall, Janet        184:02-184:17         Overrule   Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence    The testimony describes her job responsibilities at BPV as a Senior Product
                11/01/2013      beginning with "you're…"              regarding Bard s conduct related to the Recovery Filter. Irrelevant and any       Manager a position which was directly involved with the G2 filter the predicate
                                                                      probative value outweighed by prejudicial effect, particularly with Plaintiff s   device for the G2X, both of which are essentially the same design as the Eclipse
                                                                      punitive damages claim dismissed.                                                 and predicated upon the Recovery. (2010.11.03 Hudnall - 40:11 - 41 01). The
                                                                                                                                                        testimony from the witness establishes that she was in contact with a number
                                                                                                                                                        departments and kept advised of the adverse events, complaints and training
                                                                                                                                                        occurring with the Recovery and G2/G2X filters. She was the leader/quarterback
                                                                                                                                                        for the filter franchise. (2010.11.03 Hudnall -37:11 -37:23). Testimony regarding
                                                                                                                                                                                                                                            Document 181




                                                                                                                                                        her background and responsibilities provides necessary foundation for the jury to
                                                                                                                                                        judge her knowledge and credibility, as well as Bard's knowledge and
                                                                                                                                                        action/inaction based thereon. The testimony is relevant to the warning and
                                                                                                                                                        design defect claims.
  PL AFFIRM    Hudnall, Janet        185:10-186:03         Overrule   Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence    The testimony describes her job responsibilities at BPV as a Senior Product
                11/01/2013                                            regarding Bard s conduct related to the Recovery Filter. Irrelevant and any       Manager a position which was directly involved with the G2 filter the predicate
                                                                      probative value outweighed by prejudicial effect, particularly with Plaintiff s   device for the G2X, both of which are essentially the same design as the Eclipse
                                                                      punitive damages claim dismissed.                                                 and predicated upon the Recovery. (2010.11.03 Hudnall - 40:11 - 41 01). The
                                                                                                                                                        testimony from the witness establishes that she was in contact with a number
                                                                                                                                                        departments and kept advised of the adverse events, complaints and training
                                                                                                                                                        occurring with the Recovery and G2/G2X filters. She was the leader/quarterback
                                                                                                                                                                                                                                            Filed 05/03/21




                                                                                                                                                        for the filter franchise. (2010.11.03 Hudnall -37:11 -37:23). Testimony regarding
                                                                                                                                                        her background and responsibilities provides necessary foundation for the jury to
                                                                                                                                                        judge her knowledge and credibility, as well as Bard's knowledge and
                                                                                                                                                        action/inaction based thereon. The testimony is relevant to the warning and
                                                                                                                                                        design defect claims.
 DEF COUNTER   Hudnall, Janet        186:04-186:11         Overrule   FRE 403: Misleading and confusing; optional completeness: delete 186:4-5 or add
                11/01/2013                                            185:25-186:3 so the context of 186:4-5 is clear.
 DEF COUNTER   Hudnall, Janet        186:13-186:17
                11/01/2013
  PL AFFIRM    Hudnall, Janet        186:18-187:02         Overrule   Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence    The testimony describes her job responsibilities at BPV as a Senior Product
                11/01/2013                                            regarding Bard s conduct related to the Recovery Filter. Irrelevant and any       Manager a position which was directly involved with the G2 filter the predicate
                                                                      probative value outweighed by prejudicial effect, particularly with Plaintiff s   device for the G2X, both of which are essentially the same design as the Eclipse
                                                                                                                                                                                                                                            Page 145 of 288




                                                                      punitive damages claim dismissed.                                                 and predicated upon the Recovery. (2010.11.03 Hudnall - 40:11 - 41 01). The
                                                                                                                                                        testimony from the witness establishes that she was in contact with a number
                                                                                                                                                        departments and kept advised of the adverse events, complaints and training
                                                                                                                                                        occurring with the Recovery and G2/G2X filters. She was the leader/quarterback
                                                                                                                                                        for the filter franchise. (2010.11.03 Hudnall -37:11 -37:23). Testimony regarding
                                                                                                                                                        her background and responsibilities provides necessary foundation for the jury to
                                                                                                                                                        judge her knowledge and credibility, as well as Bard's knowledge and
                                                                                                                                                        action/inaction based thereon. The testimony is relevant to the warning and
                                                                                                                                                        design defect claims.
Hudnall 11.1.13                                                                                                                                                                                                                      144
  DESIGNEE     DEPONENT         DESIGNATIONS        RULING     OBJECTION                                                                              RESPONSES TO OBJECTIONS
 DEF COUNTER   Hudnall, Janet    187:10-187:14
                11/01/2013      begin at "No one"
  PL AFFIRM    Hudnall, Janet    187:15-187:18      Overrule   Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence         The testimony describes her job responsibilities at BPV as a Senior Product
                11/01/2013                                     regarding Bard s conduct related to the Recovery Filter. Irrelevant and any            Manager a position which was directly involved with the G2 filter the predicate
                                                               probative value outweighed by prejudicial effect, particularly with Plaintiff s        device for the G2X, both of which are essentially the same design as the Eclipse
                                                               punitive damages claim dismissed.                                                      and predicated upon the Recovery. (2010.11.03 Hudnall - 40:11 - 41 01). The
                                                                                                                                                      testimony from the witness establishes that she was in contact with a number
                                                                                                                                                      departments and kept advised of the adverse events, complaints and training
                                                                                                                                                      occurring with the Recovery and G2/G2X filters. She was the leader/quarterback
                                                                                                                                                      for the filter franchise. (2010.11.03 Hudnall -37:11 -37:23). Testimony regarding
                                                                                                                                                      her background and responsibilities provides necessary foundation for the jury to
                                                                                                                                                      judge her knowledge and credibility, as well as Bard's knowledge and
                                                                                                                                                      action/inaction based thereon. The testimony is relevant to the warning and
                                                                                                                                                      design defect claims.
  PL AFFIRM    Hudnall, Janet    188:06-188:09      Overrule   Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure        The testimony describes her job responsibilities at BPV as a Senior Product
                11/01/2013                                     mode at issue; Irrelevant and any probative value outweighed by prejudicial            Manager a position which was directly involved with the G2 filter the predicate
                                                               effect, particularly with Plaintiff s punitive damages claim dismissed.                device for the G2X, both of which are essentially the same design as the Eclipse
                                                                                                                                                      and predicated upon the Recovery. (2010.11.03 Hudnall - 40:11 - 41 01). The
                                                                                                                                                      testimony from the witness establishes that she was in contact with a number
                                                                                                                                                      departments and kept advised of the adverse events, complaints and training
                                                                                                                                                      occurring with the Recovery and G2/G2X filters. She was the leader/quarterback
                                                                                                                                                      for the filter franchise. (2010.11.03 Hudnall -37:11 -37:23). Testimony regarding
                                                                                                                                                      her background and responsibilities provides necessary foundation for the jury to
                                                                                                                                                                                                                                          Case 3:19-cv-01701-MO




                                                                                                                                                      judge her knowledge and credibility, as well as Bard's knowledge and
                                                                                                                                                      action/inaction based thereon. The testimony is relevant to the warning and
                                                                                                                                                      design defect claims.
 DEF COUNTER   Hudnall, Janet    188:11-188:12      Overrule   FRE 403: Misleading and confusing: "I'm sorry" is not a question. This is not proper
                11/01/2013                                     testimony.
 DEF COUNTER   Hudnall, Janet    188:18-189:03
                11/01/2013
  PL AFFIRM    Hudnall, Janet    192:24-193:05      Overrule   Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure        The testimony describes her job responsibilities at BPV as a Senior Product
                11/01/2013                                     mode at issue; Irrelevant and any probative value outweighed by prejudicial            Manager a position which was directly involved with the G2 filter the predicate
                                                               effect, particularly with Plaintiff s punitive damages claim dismissed.                device for the G2X, both of which are essentially the same design as the Eclipse
                                                                                                                                                      and predicated upon the Recovery. (2010.11.03 Hudnall - 40:11 - 41 01). The
                                                                                                                                                                                                                                          Document 181




                                                                                                                                                      testimony from the witness establishes that she was in contact with a number
                                                                                                                                                      departments and kept advised of the adverse events, complaints and training
                                                                                                                                                      occurring with the Recovery and G2/G2X filters. She was the leader/quarterback
                                                                                                                                                      for the filter franchise. (2010.11.03 Hudnall -37:11 -37:23). Testimony regarding
                                                                                                                                                      her background and responsibilities provides necessary foundation for the jury to
                                                                                                                                                      judge her knowledge and credibility, as well as Bard's knowledge and
                                                                                                                                                      action/inaction based thereon. The testimony is relevant to the warning and
                                                                                                                                                      design defect claims.
 DEF COUNTER   Hudnall, Janet    193:06-193:12
                11/01/2013
  PL AFFIRM    Hudnall, Janet    194:20-194:25      Overrule   Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence         The testimony describes her job responsibilities at BPV as a Senior Product
                                                                                                                                                                                                                                          Filed 05/03/21




                11/01/2013                                     regarding Bard s conduct related to the Recovery Filter. Irrelevant and any            Manager a position which was directly involved with the G2 filter the predicate
                                                               probative value outweighed by prejudicial effect, particularly with Plaintiff s        device for the G2X, both of which are essentially the same design as the Eclipse
                                                               punitive damages claim dismissed.                                                      and predicated upon the Recovery. (2010.11.03 Hudnall - 40:11 - 41 01). The
                                                                                                                                                      testimony from the witness establishes that she was in contact with a number
                                                                                                                                                      departments and kept advised of the adverse events, complaints and training
                                                                                                                                                      occurring with the Recovery and G2/G2X filters. She was the leader/quarterback
                                                                                                                                                      for the filter franchise. (2010.11.03 Hudnall -37:11 -37:23). Testimony regarding
                                                                                                                                                      her background and responsibilities provides necessary foundation for the jury to
                                                                                                                                                      judge her knowledge and credibility, as well as Bard's knowledge and
                                                                                                                                                      action/inaction based thereon. The testimony is relevant to the warning and
                                                                                                                                                      design defect claims.
 DEF COUNTER   Hudnall, Janet    195:10-196:06
                                                                                                                                                                                                                                          Page 146 of 288




                11/01/2013




Hudnall 11.1.13                                                                                                                                                                                                                    145
  DESIGNEE    DEPONENT            DESIGNATIONS            RULING     OBJECTION                                                                            RESPONSES TO OBJECTIONS
  PL AFFIRM   Hudnall, Janet        196:07-196:13         Overrule   Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence       The testimony describes her job responsibilities at BPV as a Senior Product
               11/01/2013                                            regarding Bard s conduct related to the Recovery Filter. Irrelevant and any          Manager a position which was directly involved with the G2 filter the predicate
                                                                     probative value outweighed by prejudicial effect, particularly with Plaintiff s      device for the G2X, both of which are essentially the same design as the Eclipse
                                                                     punitive damages claim dismissed.                                                    and predicated upon the Recovery. (2010.11.03 Hudnall - 40:11 - 41 01). The
                                                                                                                                                          testimony from the witness establishes that she was in contact with a number
                                                                                                                                                          departments and kept advised of the adverse events, complaints and training
                                                                                                                                                          occurring with the Recovery and G2/G2X filters. She was the leader/quarterback
                                                                                                                                                          for the filter franchise. (2010.11.03 Hudnall -37:11 -37:23). Testimony regarding
                                                                                                                                                          her background and responsibilities provides necessary foundation for the jury to
                                                                                                                                                          judge her knowledge and credibility, as well as Bard's knowledge and
                                                                                                                                                          action/inaction based thereon. The testimony is relevant to the warning and
                                                                                                                                                          design defect claims.
  PL AFFIRM   Hudnall, Janet        196:15-196:18         Overrule   Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence       The testimony describes her job responsibilities at BPV as a Senior Product
               11/01/2013                                            regarding Bard s conduct related to the Recovery Filter. Irrelevant and any          Manager a position which was directly involved with the G2 filter the predicate
                                                                     probative value outweighed by prejudicial effect, particularly with Plaintiff s      device for the G2X, both of which are essentially the same design as the Eclipse
                                                                     punitive damages claim dismissed.                                                    and predicated upon the Recovery. (2010.11.03 Hudnall - 40:11 - 41 01). The
                                                                                                                                                          testimony from the witness establishes that she was in contact with a number
                                                                                                                                                          departments and kept advised of the adverse events, complaints and training
                                                                                                                                                          occurring with the Recovery and G2/G2X filters. She was the leader/quarterback
                                                                                                                                                          for the filter franchise. (2010.11.03 Hudnall -37:11 -37:23). Testimony regarding
                                                                                                                                                          her background and responsibilities provides necessary foundation for the jury to
                                                                                                                                                          judge her knowledge and credibility, as well as Bard's knowledge and
                                                                                                                                                          action/inaction based thereon. The testimony is relevant to the warning and
                                                                                                                                                                                                                                                Case 3:19-cv-01701-MO




                                                                                                                                                          design defect claims.
  PL AFFIRM   Hudnall, Janet        205:24-206:03         Sustain    Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure       The testimony describes her job responsibilities at BPV as a Senior Product
               11/01/2013       beginning with "This is              modes at issue; Irrelevant and any probative value outweighed by prejudicial         Manager a position which was directly involved with the G2 filter the predicate
                                        an…"                         effect, particularly with Plaintiff s punitive damages claim dismissed. Rules 401,   device for the G2X, both of which are essentially the same design as the Eclipse
                                                                     402, 403 – Testimony relates to irrelevant and prejudicial evidence regarding        and predicated upon the Recovery. (2010.11.03 Hudnall - 40:11 - 41 01). The
                                                                     Bard s conduct related to the Recovery Filter. Irrelevant and any probative value    testimony from the witness establishes that she was in contact with a number
                                                                     outweighed by prejudicial effect, particularly with Plaintiff s punitive damages     departments and kept advised of the adverse events, complaints and training
                                                                     claim dismissed. Rules 601/602 & 612. Witness does not have personal knowledge       occurring with the Recovery and G2/G2X filters. She was the leader/quarterback
                                                                     of document. Witness was shown a document, was not familiar with it and              for the filter franchise. (2010.11.03 Hudnall -37:11 -37:23). Testimony regarding
                                                                     testified that he/she does not have personal knowledge about it or the               her background and responsibilities provides necessary foundation for the jury to
                                                                     circumstances. See 204:10-204:12. The witness has never seen the document            judge her knowledge and credibility, as well as Bard's knowledge and
                                                                                                                                                                                                                                                Document 181




                                                                     before and has no personal knowledge of it.                                          action/inaction based thereon. The testimony is relevant to the warning and
                                                                                                                                                          design defect claims. In addition the witness testified to being a recipient of the
                                                                                                                                                          document and her testimony establishes her knowledge of the subject matter.

  PL AFFIRM   Hudnall, Janet        206:05-206:15         Sustain    Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure       The testimony describes her job responsibilities at BPV as a Senior Product
               11/01/2013      beginning with "Have you              modes at issue; Irrelevant and any probative value outweighed by prejudicial         Manager a position which was directly involved with the G2 filter the predicate
                                        ever…"                       effect, particularly with Plaintiff s punitive damages claim dismissed. Rules 401,   device for the G2X, both of which are essentially the same design as the Eclipse
                                                                     402, 403 – Testimony relates to irrelevant and prejudicial evidence regarding        and predicated upon the Recovery. (2010.11.03 Hudnall - 40:11 - 41 01). The
                                                                     Bard s conduct related to the Recovery Filter. Irrelevant and any probative value    testimony from the witness establishes that she was in contact with a number
                                                                     outweighed by prejudicial effect, particularly with Plaintiff s punitive damages     departments and kept advised of the adverse events, complaints and training
                                                                     claim dismissed. Rules 601/602 & 612. Witness does not have personal knowledge       occurring with the Recovery and G2/G2X filters. She was the leader/quarterback
                                                                                                                                                                                                                                                Filed 05/03/21




                                                                     of document. Witness was shown a document, was not familiar with it and              for the filter franchise. (2010.11.03 Hudnall -37:11 -37:23). Testimony regarding
                                                                     testified that he/she does not have personal knowledge about it or the               her background and responsibilities provides necessary foundation for the jury to
                                                                     circumstances. See 204:10-204:12. The witness has never seen the document            judge her knowledge and credibility, as well as Bard's knowledge and
                                                                     before and has no personal knowledge of it.                                          action/inaction based thereon. The testimony is relevant to the warning and
                                                                                                                                                          design defect claims. In addition the witness testified to being a recipient of the
                                                                                                                                                          document and her testimony establishes her knowledge of the subject matter.

  PL AFFIRM   Hudnall, Janet        206:20-207:01         Sustain    Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure       The testimony describes her job responsibilities at BPV as a Senior Product
               11/01/2013                                            modes at issue; Irrelevant and any probative value outweighed by prejudicial         Manager a position which was directly involved with the G2 filter the predicate
                                                                     effect, particularly with Plaintiff s punitive damages claim dismissed. Rules 401,   device for the G2X, both of which are essentially the same design as the Eclipse
                                                                     402, 403 – Testimony relates to irrelevant and prejudicial evidence regarding        and predicated upon the Recovery. (2010.11.03 Hudnall - 40:11 - 41 01). The
                                                                     Bard s conduct related to the Recovery Filter. Irrelevant and any probative value    testimony from the witness establishes that she was in contact with a number
                                                                                                                                                                                                                                                Page 147 of 288




                                                                     outweighed by prejudicial effect, particularly with Plaintiff s punitive damages     departments and kept advised of the adverse events, complaints and training
                                                                     claim dismissed. Rules 601/602 & 612. Witness does not have personal knowledge       occurring with the Recovery and G2/G2X filters. She was the leader/quarterback
                                                                     of document. Witness was shown a document, was not familiar with it and              for the filter franchise. (2010.11.03 Hudnall -37:11 -37:23). Testimony regarding
                                                                     testified that he/she does not have personal knowledge about it or the               her background and responsibilities provides necessary foundation for the jury to
                                                                     circumstances. See 204:10-204:12. The witness has never seen the document            judge her knowledge and credibility, as well as Bard's knowledge and
                                                                     before and has no personal knowledge of it.                                          action/inaction based thereon. The testimony is relevant to the warning and
                                                                                                                                                          design defect claims. In addition the witness testified to being a recipient of the
                                                                                                                                                          document and her testimony establishes her knowledge of the subject matter.
Hudnall 11.1.13                                                                                                                                                                                                                          146
  DESIGNEE    DEPONENT            DESIGNATIONS             RULING    OBJECTION                                                                            RESPONSES TO OBJECTIONS
  PL AFFIRM   Hudnall, Janet        209:06-209:16          Sustain   Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure       The testimony describes her job responsibilities at BPV as a Senior Product
               11/01/2013                                            modes at issue; Irrelevant and any probative value outweighed by prejudicial         Manager a position which was directly involved with the G2 filter the predicate
                                                                     effect, particularly with Plaintiff s punitive damages claim dismissed. Rules 401,   device for the G2X, both of which are essentially the same design as the Eclipse
                                                                     402, 403 – Testimony relates to irrelevant and prejudicial evidence regarding        and predicated upon the Recovery. (2010.11.03 Hudnall - 40:11 - 41 01). The
                                                                     Bard s conduct related to the Recovery Filter. Irrelevant and any probative value    testimony from the witness establishes that she was in contact with a number
                                                                     outweighed by prejudicial effect, particularly with Plaintiff s punitive damages     departments and kept advised of the adverse events, complaints and training
                                                                     claim dismissed. Rules 601/602 & 612. Witness does not have personal knowledge       occurring with the Recovery and G2/G2X filters. She was the leader/quarterback
                                                                     of document. Witness was shown a document, was not familiar with it and              for the filter franchise. (2010.11.03 Hudnall -37:11 -37:23). Testimony regarding
                                                                     testified that he/she does not have personal knowledge about it or the               her background and responsibilities provides necessary foundation for the jury to
                                                                     circumstances. See 204:10-204:12. The witness has never seen the document            judge her knowledge and credibility, as well as Bard's knowledge and
                                                                     before and has no personal knowledge of it.                                          action/inaction based thereon. The testimony is relevant to the warning and
                                                                                                                                                          design defect claims. In addition the witness testified to being a recipient of the
                                                                                                                                                          document and her testimony establishes her knowledge of the subject matter.

  PL AFFIRM   Hudnall, Janet        210:15-210:23          Sustain   Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure
               11/01/2013                                            modes at issue; Irrelevant and any probative value outweighed by prejudicial
                                                                     effect, particularly with Plaintiff s punitive damages claim dismissed. Rules 401,
                                                                     402, 403 – Testimony relates to irrelevant and prejudicial evidence regarding
                                                                     Bard s conduct related to the Recovery Filter. Irrelevant and any probative value
                                                                     outweighed by prejudicial effect, particularly with Plaintiff s punitive damages
                                                                     claim dismissed. Rules 601/602 & 612. Witness does not have personal knowledge
                                                                     of document. Witness was shown a document, was not familiar with it and
                                                                     testified that he/she does not have personal knowledge about it or the
                                                                                                                                                                                                                                                Case 3:19-cv-01701-MO




                                                                     circumstances. See 204:10-204:12. The witness has never seen the document
                                                                     before and has no personal knowledge of it.
  PL AFFIRM   Hudnall, Janet        211:04-211:10          Sustain   Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure
               11/01/2013        beginning with ""This               modes at issue; Irrelevant and any probative value outweighed by prejudicial
                                       leads"…"                      effect, particularly with Plaintiff s punitive damages claim dismissed. Rules 401,
                                                                     402, 403 – Testimony relates to irrelevant and prejudicial evidence regarding
                                                                     Bard s conduct related to the Recovery Filter. Irrelevant and any probative value
                                                                     outweighed by prejudicial effect, particularly with Plaintiff s punitive damages
                                                                     claim dismissed. Rules 601/602 & 612. Witness does not have personal knowledge
                                                                     of document. Witness was shown a document, was not familiar with it and
                                                                     testified that he/she does not have personal knowledge about it or the
                                                                                                                                                                                                                                                Document 181




                                                                     circumstances. See 204:10-204:12. The witness has never seen the document
                                                                     before and has no personal knowledge of it.
  PL AFFIRM   Hudnall, Janet         211:21-212:08         Sustain   Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure       The testimony describes her job responsibilities at BPV as a Senior Product
               11/01/2013      beginning with ""That the             modes at issue; Irrelevant and any probative value outweighed by prejudicial         Manager a position which was directly involved with the G2 filter the predicate
                                        blood…"                      effect, particularly with Plaintiff s punitive damages claim dismissed. Rules 401,   device for the G2X, both of which are essentially the same design as the Eclipse
                                   Ending with "filter"              402, 403 – Testimony relates to irrelevant and prejudicial evidence regarding        and predicated upon the Recovery. (2010.11.03 Hudnall - 40:11 - 41 01). The
                                 redacted "and send it               Bard s conduct related to the Recovery Filter. Irrelevant and any probative value    testimony from the witness establishes that she was in contact with a number
                                crashing into someone's              outweighed by prejudicial effect, particularly with Plaintiff s punitive damages     departments and kept advised of the adverse events, complaints and training
                                  heart and kill them"               claim dismissed. Rules 601/602 & 612. Witness does not have personal knowledge       occurring with the Recovery and G2/G2X filters. She was the leader/quarterback
                                                                     of document. Witness was shown a document, was not familiar with it and              for the filter franchise. (2010.11.03 Hudnall -37:11 -37:23). Testimony regarding
                                                                     testified that he/she does not have personal knowledge about it or the               her background and responsibilities provides necessary foundation for the jury to
                                                                                                                                                                                                                                                Filed 05/03/21




                                                                     circumstances. See 204:10-204:12. The witness has never seen the document            judge her knowledge and credibility, as well as Bard's knowledge and
                                                                     before and has no personal knowledge of it.                                          action/inaction based thereon. The testimony is relevant to the warning and
                                                                                                                                                          design defect claims. In addition the witness testified to being a recipient of the
                                                                                                                                                          document and her testimony establishes her knowledge of the subject matter.

  PL AFFIRM   Hudnall, Janet        212:12-212:21          Sustain   Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure       The testimony describes her job responsibilities at BPV as a Senior Product
               11/01/2013      beginning with "Was it…"              modes at issue; Irrelevant and any probative value outweighed by prejudicial         Manager a position which was directly involved with the G2 filter the predicate
                                                                     effect, particularly with Plaintiff s punitive damages claim dismissed. Rules 401,   device for the G2X, both of which are essentially the same design as the Eclipse
                                                                     402, 403 – Testimony relates to irrelevant and prejudicial evidence regarding        and predicated upon the Recovery. (2010.11.03 Hudnall - 40:11 - 41 01). The
                                                                     Bard s conduct related to the Recovery Filter. Irrelevant and any probative value    testimony from the witness establishes that she was in contact with a number
                                                                     outweighed by prejudicial effect, particularly with Plaintiff s punitive damages     departments and kept advised of the adverse events, complaints and training
                                                                     claim dismissed. Rules 601/602 & 612. Witness does not have personal knowledge       occurring with the Recovery and G2/G2X filters. She was the leader/quarterback
                                                                                                                                                                                                                                                Page 148 of 288




                                                                     of document. Witness was shown a document, was not familiar with it and              for the filter franchise. (2010.11.03 Hudnall -37:11 -37:23). Testimony regarding
                                                                     testified that he/she does not have personal knowledge about it or the               her background and responsibilities provides necessary foundation for the jury to
                                                                     circumstances. See 204:10-204:12. The witness has never seen the document            judge her knowledge and credibility, as well as Bard's knowledge and
                                                                     before and has no personal knowledge of it.                                          action/inaction based thereon. The testimony is relevant to the warning and
                                                                                                                                                          design defect claims. In addition the witness testified to being a recipient of the
                                                                                                                                                          document and her testimony establishes her knowledge of the subject matter.



Hudnall 11.1.13                                                                                                                                                                                                                          147
  DESIGNEE    DEPONENT            DESIGNATIONS              RULING    OBJECTION                                                                            RESPONSES TO OBJECTIONS
  PL AFFIRM   Hudnall, Janet        213:21-213:25           Sustain   Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure       The testimony describes her job responsibilities at BPV as a Senior Product
               11/01/2013      beginning with ""This is a             modes at issue; Irrelevant and any probative value outweighed by prejudicial         Manager a position which was directly involved with the G2 filter the predicate
                                      simple…"                        effect, particularly with Plaintiff s punitive damages claim dismissed. Rules 401,   device for the G2X, both of which are essentially the same design as the Eclipse
                                                                      402, 403 – Testimony relates to irrelevant and prejudicial evidence regarding        and predicated upon the Recovery. (2010.11.03 Hudnall - 40:11 - 41 01). The
                                                                      Bard s conduct related to the Recovery Filter. Irrelevant and any probative value    testimony from the witness establishes that she was in contact with a number
                                                                      outweighed by prejudicial effect, particularly with Plaintiff s punitive damages     departments and kept advised of the adverse events, complaints and training
                                                                      claim dismissed. Rules 401, 402 & 403. Irrelevant and Unfairly prejudicial. Rules    occurring with the Recovery and G2/G2X filters. She was the leader/quarterback
                                                                      601/602 & 612. Witness does not have personal knowledge of document. Witness         for the filter franchise. (2010.11.03 Hudnall -37:11 -37:23). Testimony regarding
                                                                      was shown a document, was not familiar with it and testified that he/she does not    her background and responsibilities provides necessary foundation for the jury to
                                                                      have personal knowledge about it or the circumstances. See 204:10-204:12. The        judge her knowledge and credibility, as well as Bard's knowledge and
                                                                      witness has never seen the document before and has no personal knowledge of it.      action/inaction based thereon. The testimony is relevant to the warning and
                                                                                                                                                           design defect claims. In addition the witness testified to being a recipient of the
                                                                                                                                                           document and her testimony establishes her knowledge of the subject matter.

  PL AFFIRM   Hudnall, Janet        214:24-215:08           Sustain   Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure       The testimony describes her job responsibilities at BPV as a Senior Product
               11/01/2013       beginning with "Okay."                modes at issue; Irrelevant and any probative value outweighed by prejudicial         Manager a position which was directly involved with the G2 filter the predicate
                                                                      effect, particularly with Plaintiff s punitive damages claim dismissed. Rules 401,   device for the G2X, both of which are essentially the same design as the Eclipse
                                                                      402, 403 – Testimony relates to irrelevant and prejudicial evidence regarding        and predicated upon the Recovery. (2010.11.03 Hudnall - 40:11 - 41 01). The
                                                                      Bard s conduct related to the Recovery Filter. Irrelevant and any probative value    testimony from the witness establishes that she was in contact with a number
                                                                      outweighed by prejudicial effect, particularly with Plaintiff s punitive damages     departments and kept advised of the adverse events, complaints and training
                                                                      claim dismissed. Rules 401, 402 & 403. Irrelevant and Unfairly prejudicial. Rules    occurring with the Recovery and G2/G2X filters. She was the leader/quarterback
                                                                      601/602 & 612. Witness does not have personal knowledge of document. Witness         for the filter franchise. (2010.11.03 Hudnall -37:11 -37:23). Testimony regarding
                                                                      was shown a document, was not familiar with it and testified that he/she does not    her background and responsibilities provides necessary foundation for the jury to
                                                                                                                                                                                                                                                 Case 3:19-cv-01701-MO




                                                                      have personal knowledge about it or the circumstances. See 204:10-204:12. The        judge her knowledge and credibility, as well as Bard's knowledge and
                                                                      witness has never seen the document before and has no personal knowledge of it.      action/inaction based thereon. The testimony is relevant to the warning and
                                                                                                                                                           design defect claims. In addition the witness testified to being a recipient of the
                                                                                                                                                           document and her testimony establishes her knowledge of the subject matter.

  PL AFFIRM   Hudnall, Janet        217:02-217:09           Sustain   Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure       The testimony describes her job responsibilities at BPV as a Senior Product
               11/01/2013      beginning with "When…"                 modes at issue; Irrelevant and any probative value outweighed by prejudicial         Manager a position which was directly involved with the G2 filter the predicate
                                                                      effect, particularly with Plaintiff s punitive damages claim dismissed. Rules 401,   device for the G2X, both of which are essentially the same design as the Eclipse
                                                                      402, 403 – Testimony relates to irrelevant and prejudicial evidence regarding        and predicated upon the Recovery. (2010.11.03 Hudnall - 40:11 - 41 01). The
                                                                      Bard s conduct related to the Recovery Filter. Irrelevant and any probative value    testimony from the witness establishes that she was in contact with a number
                                                                      outweighed by prejudicial effect, particularly with Plaintiff s punitive damages     departments and kept advised of the adverse events, complaints and training
                                                                                                                                                                                                                                                 Document 181




                                                                      claim dismissed. Rules 401, 402 & 403. Irrelevant and Unfairly prejudicial. Rules    occurring with the Recovery and G2/G2X filters. She was the leader/quarterback
                                                                      601/602 & 612. Witness does not have personal knowledge of document. Witness         for the filter franchise. (2010.11.03 Hudnall -37:11 -37:23). Testimony regarding
                                                                      was shown a document, was not familiar with it and testified that he/she does not    her background and responsibilities provides necessary foundation for the jury to
                                                                      have personal knowledge about it or the circumstances. See 204:10-204:12. The        judge her knowledge and credibility, as well as Bard's knowledge and
                                                                      witness has never seen the document before and has no personal knowledge of it.      action/inaction based thereon. The testimony is relevant to the warning and
                                                                                                                                                           design defect claims. In addition the witness testified to being a recipient of the
                                                                                                                                                           document and her testimony establishes her knowledge of the subject matter.

  PL AFFIRM   Hudnall, Janet       217:11-217:20            Sustain   Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure       The testimony describes her job responsibilities at BPV as a Senior Product
               11/01/2013       beginning with "and…                  modes at issue; Irrelevant and any probative value outweighed by prejudicial         Manager a position which was directly involved with the G2 filter the predicate
                                                                      effect, particularly with Plaintiff s punitive damages claim dismissed. Rules 401,   device for the G2X, both of which are essentially the same design as the Eclipse
                                                                                                                                                                                                                                                 Filed 05/03/21




                                                                      402, 403 – Testimony relates to irrelevant and prejudicial evidence regarding        and predicated upon the Recovery. (2010.11.03 Hudnall - 40:11 - 41 01). The
                                                                      Bard s conduct related to the Recovery Filter. Irrelevant and any probative value    testimony from the witness establishes that she was in contact with a number
                                                                      outweighed by prejudicial effect, particularly with Plaintiff s punitive damages     departments and kept advised of the adverse events, complaints and training
                                                                      claim dismissed. Rules 401, 402 & 403. Irrelevant and Unfairly prejudicial. Rules    occurring with the Recovery and G2/G2X filters. She was the leader/quarterback
                                                                      601/602 & 612. Witness does not have personal knowledge of document. Witness         for the filter franchise. (2010.11.03 Hudnall -37:11 -37:23). Testimony regarding
                                                                      was shown a document, was not familiar with it and testified that he/she does not    her background and responsibilities provides necessary foundation for the jury to
                                                                      have personal knowledge about it or the circumstances. See 204:10-204:12. The        judge her knowledge and credibility, as well as Bard's knowledge and
                                                                      witness has never seen the document before and has no personal knowledge of it.      action/inaction based thereon. The testimony is relevant to the warning and
                                                                                                                                                           design defect claims. In addition the witness testified to being a recipient of the
                                                                                                                                                           document and her testimony establishes her knowledge of the subject matter.
                                                                                                                                                                                                                                                 Page 149 of 288




Hudnall 11.1.13                                                                                                                                                                                                                           148
  DESIGNEE    DEPONENT             DESIGNATIONS              RULING    OBJECTION                                                                            RESPONSES TO OBJECTIONS
  PL AFFIRM   Hudnall, Janet         218:24-219:17           Sustain   Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure
               11/01/2013                                              modes at issue; Irrelevant and any probative value outweighed by prejudicial
                                                                       effect, particularly with Plaintiff s punitive damages claim dismissed. Rules 401,
                                                                       402, 403 – Testimony relates to irrelevant and prejudicial evidence regarding
                                                                       Bard s conduct related to the Recovery Filter. Irrelevant and any probative value
                                                                       outweighed by prejudicial effect, particularly with Plaintiff s punitive damages
                                                                       claim dismissed. Rules 401, 402 & 403. Irrelevant and Unfairly prejudicial. Rules
                                                                       601/602 & 612. Witness does not have personal knowledge of document. Witness
                                                                       was shown a document, was not familiar with it and testified that he/she does not
                                                                       have personal knowledge about it or the circumstances. See 204:10-204:12. The
                                                                       witness has never seen the document before and has no personal knowledge of it.


  PL AFFIRM   Hudnall, Janet        220:08-221:11            Sustain   Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure       The testimony describes her job responsibilities at BPV as a Senior Product
               11/01/2013       beginning with "Now…"                  modes at issue; Irrelevant and any probative value outweighed by prejudicial         Manager a position which was directly involved with the G2 filter the predicate
                                                                       effect, particularly with Plaintiff s punitive damages claim dismissed. Rules 401,   device for the G2X, both of which are essentially the same design as the Eclipse
                                                                       402, 403 – Testimony relates to irrelevant and prejudicial evidence regarding        and predicated upon the Recovery. (2010.11.03 Hudnall - 40:11 - 41 01). The
                                                                       Bard s conduct related to the Recovery Filter. Irrelevant and any probative value    testimony from the witness establishes that she was in contact with a number
                                                                       outweighed by prejudicial effect, particularly with Plaintiff s punitive damages     departments and kept advised of the adverse events, complaints and training
                                                                       claim dismissed. Rules 401, 402 & 403. Irrelevant and Unfairly prejudicial. Rules    occurring with the Recovery and G2/G2X filters. She was the leader/quarterback
                                                                       601/602 & 612. Witness does not have personal knowledge of document. Witness         for the filter franchise. (2010.11.03 Hudnall -37:11 -37:23). Testimony regarding
                                                                       was shown a document, was not familiar with it and testified that he/she does not    her background and responsibilities provides necessary foundation for the jury to
                                                                       have personal knowledge about it or the circumstances. See 204:10-204:12. The        judge her knowledge and credibility, as well as Bard's knowledge and
                                                                       witness has never seen the document before and has no personal knowledge of it.      action/inaction based thereon. The testimony is relevant to the warning and
                                                                                                                                                                                                                                                  Case 3:19-cv-01701-MO




                                                                                                                                                            design defect claims. In addition the witness testified to being a recipient of the
                                                                                                                                                            document and her testimony establishes her knowledge of the subject matter.

  PL AFFIRM   Hudnall, Janet        221:19-221:22            Sustain   Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure       The testimony describes her job responsibilities at BPV as a Senior Product
               11/01/2013      beginning with "I mean…"                modes at issue; Irrelevant and any probative value outweighed by prejudicial         Manager a position which was directly involved with the G2 filter the predicate
                                                                       effect, particularly with Plaintiff s punitive damages claim dismissed. Rules 401,   device for the G2X, both of which are essentially the same design as the Eclipse
                                                                       402, 403 – Testimony relates to irrelevant and prejudicial evidence regarding        and predicated upon the Recovery. (2010.11.03 Hudnall - 40:11 - 41 01). The
                                                                       Bard s conduct related to the Recovery Filter. Irrelevant and any probative value    testimony from the witness establishes that she was in contact with a number
                                                                       outweighed by prejudicial effect, particularly with Plaintiff s punitive damages     departments and kept advised of the adverse events, complaints and training
                                                                       claim dismissed. Rules 401, 402 & 403. Irrelevant and Unfairly prejudicial. Rules    occurring with the Recovery and G2/G2X filters. She was the leader/quarterback
                                                                       601/602 & 612. Witness does not have personal knowledge of document. Witness         for the filter franchise. (2010.11.03 Hudnall -37:11 -37:23). Testimony regarding
                                                                                                                                                                                                                                                  Document 181




                                                                       was shown a document, was not familiar with it and testified that he/she does not    her background and responsibilities provides necessary foundation for the jury to
                                                                       have personal knowledge about it or the circumstances. See 204:10-204:12. The        judge her knowledge and credibility, as well as Bard's knowledge and
                                                                       witness has never seen the document before and has no personal knowledge of it.      action/inaction based thereon. The testimony is relevant to the warning and
                                                                                                                                                            design defect claims. In addition the witness testified to being a recipient of the
                                                                                                                                                            document and her testimony establishes her knowledge of the subject matter.

  PL AFFIRM   Hudnall, Janet         222:05-222:14           Sustain   Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure       The testimony describes her job responsibilities at BPV as a Senior Product
               11/01/2013            beginning with                    modes at issue; Irrelevant and any probative value outweighed by prejudicial         Manager a position which was directly involved with the G2 filter the predicate
                                      "Migration…"                     effect, particularly with Plaintiff s punitive damages claim dismissed. Rules 401,   device for the G2X, both of which are essentially the same design as the Eclipse
                                                                       402, 403 – Testimony relates to irrelevant and prejudicial evidence regarding        and predicated upon the Recovery. (2010.11.03 Hudnall - 40:11 - 41 01). The
                                                                       Bard s conduct related to the Recovery Filter. Irrelevant and any probative value    testimony from the witness establishes that she was in contact with a number
                                                                                                                                                                                                                                                  Filed 05/03/21




                                                                       outweighed by prejudicial effect, particularly with Plaintiff s punitive damages     departments and kept advised of the adverse events, complaints and training
                                                                       claim dismissed. Rules 401, 402 & 403. Irrelevant and Unfairly prejudicial. Rules    occurring with the Recovery and G2/G2X filters. She was the leader/quarterback
                                                                       601/602 & 612. Witness does not have personal knowledge of document. Witness         for the filter franchise. (2010.11.03 Hudnall -37:11 -37:23). Testimony regarding
                                                                       was shown a document, was not familiar with it and testified that he/she does not    her background and responsibilities provides necessary foundation for the jury to
                                                                       have personal knowledge about it or the circumstances. See 204:10-204:12. The        judge her knowledge and credibility, as well as Bard's knowledge and
                                                                       witness has never seen the document before and has no personal knowledge of it.      action/inaction based thereon. The testimony is relevant to the warning and
                                                                                                                                                            design defect claims. In addition the witness testified to being a recipient of the
                                                                                                                                                            document and her testimony establishes her knowledge of the subject matter.

  PL AFFIRM   Hudnall, Janet         222:17-222:19           Sustain   Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure
               11/01/2013      beginning with "In larger…"             modes at issue; Irrelevant and any probative value outweighed by prejudicial
                                                                       effect, particularly with Plaintiff s punitive damages claim dismissed. Rules 401,
                                                                                                                                                                                                                                                  Page 150 of 288




                                                                       402, 403 – Testimony relates to irrelevant and prejudicial evidence regarding
                                                                       Bard s conduct related to the Recovery Filter. Irrelevant and any probative value
                                                                       outweighed by prejudicial effect, particularly with Plaintiff s punitive damages
                                                                       claim dismissed. Rules 401, 402 & 403. Irrelevant and Unfairly prejudicial. Rules
                                                                       601/602 & 612. Witness does not have personal knowledge of document. Witness
                                                                       was shown a document, was not familiar with it and testified that he/she does not
                                                                       have personal knowledge about it or the circumstances. See 204:10-204:12. The
                                                                       witness has never seen the document before and has no personal knowledge of it.

Hudnall 11.1.13                                                                                                                                                                                                                            149
  DESIGNEE    DEPONENT          DESIGNATIONS             RULING     OBJECTION                                                                            RESPONSES TO OBJECTIONS
  PL AFFIRM   Hudnall, Janet      225:14-225:18          Sustain    Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure       The testimony describes her job responsibilities at BPV as a Senior Product
               11/01/2013                                           modes at issue; Irrelevant and any probative value outweighed by prejudicial         Manager a position which was directly involved with the G2 filter the predicate
                                                                    effect, particularly with Plaintiff s punitive damages claim dismissed. Rules 401,   device for the G2X, both of which are essentially the same design as the Eclipse
                                                                    402, 403 – Testimony relates to irrelevant and prejudicial evidence regarding        and predicated upon the Recovery. (2010.11.03 Hudnall - 40:11 - 41 01). The
                                                                    Bard s conduct related to the Recovery Filter. Irrelevant and any probative value    testimony from the witness establishes that she was in contact with a number
                                                                    outweighed by prejudicial effect, particularly with Plaintiff s punitive damages     departments and kept advised of the adverse events, complaints and training
                                                                    claim dismissed. Rules 401, 402 & 403. Irrelevant and Unfairly prejudicial. Rules    occurring with the Recovery and G2/G2X filters. She was the leader/quarterback
                                                                    601/602 & 612. Witness does not have personal knowledge of document. Witness         for the filter franchise. (2010.11.03 Hudnall -37:11 -37:23). Testimony regarding
                                                                    was shown a document, was not familiar with it and testified that he/she does not    her background and responsibilities provides necessary foundation for the jury to
                                                                    have personal knowledge about it or the circumstances. See 204:10-204:12. The        judge her knowledge and credibility, as well as Bard's knowledge and
                                                                    witness has never seen the document before and has no personal knowledge of it.      action/inaction based thereon. The testimony is relevant to the warning and
                                                                                                                                                         design defect claims. In addition the witness testified to being a recipient of the
                                                                                                                                                         document and her testimony establishes her knowledge of the subject matter.

  PL AFFIRM   Hudnall, Janet      226:15-226:21          Overrule   Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure       The testimony describes her job responsibilities at BPV as a Senior Product
               11/01/2013                                           modes at issue; Irrelevant and any probative value outweighed by prejudicial         Manager a position which was directly involved with the G2 filter the predicate
                                                                    effect, particularly with Plaintiff s punitive damages claim dismissed. Rules 401,   device for the G2X, both of which are essentially the same design as the Eclipse
                                                                    402, 403 – Testimony relates to irrelevant and prejudicial evidence regarding        and predicated upon the Recovery. (2010.11.03 Hudnall - 40:11 - 41 01). The
                                                                    Bard s conduct related to the Recovery Filter. Irrelevant and any probative value    testimony from the witness establishes that she was in contact with a number
                                                                    outweighed by prejudicial effect, particularly with Plaintiff s punitive damages     departments and kept advised of the adverse events, complaints and training
                                                                    claim dismissed. Rules 401, 402 & 403. Irrelevant and Unfairly prejudicial. Rules    occurring with the Recovery and G2/G2X filters. She was the leader/quarterback
                                                                    601/602 & 612. Witness does not have personal knowledge of document. Witness         for the filter franchise. (2010.11.03 Hudnall -37:11 -37:23). Testimony regarding
                                                                    was shown a document, was not familiar with it and testified that he/she does not    her background and responsibilities provides necessary foundation for the jury to
                                                                                                                                                                                                                                               Case 3:19-cv-01701-MO




                                                                    have personal knowledge about it or the circumstances. See 204:10-204:12. The        judge her knowledge and credibility, as well as Bard's knowledge and
                                                                    witness has never seen the document before and has no personal knowledge of it.      action/inaction based thereon. The testimony is relevant to the warning and
                                                                                                                                                         design defect claims. In addition her testimony establishes her knowledge of the
                                                                                                                                                         subject matter.
  PL AFFIRM   Hudnall, Janet      227:01-227:12          Overrule   Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure       The testimony describes her job responsibilities at BPV as a Senior Product
               11/01/2013                                           modes at issue; Irrelevant and any probative value outweighed by prejudicial         Manager a position which was directly involved with the G2 filter the predicate
                                                                    effect, particularly with Plaintiff s punitive damages claim dismissed. Rules 401,   device for the G2X, both of which are essentially the same design as the Eclipse
                                                                    402, 403 – Testimony relates to irrelevant and prejudicial evidence regarding        and predicated upon the Recovery. (2010.11.03 Hudnall - 40:11 - 41 01). The
                                                                    Bard s conduct related to the Recovery Filter. Irrelevant and any probative value    testimony from the witness establishes that she was in contact with a number
                                                                    outweighed by prejudicial effect, particularly with Plaintiff s punitive damages     departments and kept advised of the adverse events, complaints and training
                                                                    claim dismissed. Rules 401, 402 & 403. Irrelevant and Unfairly prejudicial. Rules    occurring with the Recovery and G2/G2X filters. She was the leader/quarterback
                                                                                                                                                                                                                                               Document 181




                                                                    601/602 & 612. Witness does not have personal knowledge of document. Witness         for the filter franchise. (2010.11.03 Hudnall -37:11 -37:23). Testimony regarding
                                                                    was shown a document, was not familiar with it and testified that he/she does not    her background and responsibilities provides necessary foundation for the jury to
                                                                    have personal knowledge about it or the circumstances. See 204:10-204:12. The        judge her knowledge and credibility, as well as Bard's knowledge and
                                                                    witness has never seen the document before and has no personal knowledge of it.      action/inaction based thereon. The testimony is relevant to the warning and
                                                                                                                                                         design defect claims. In addition her testimony establishes her knowledge of the
                                                                                                                                                         subject matter.
  PL AFFIRM   Hudnall, Janet      227:16-227:25          Overrule   Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure       The testimony describes her job responsibilities at BPV as a Senior Product
               11/01/2013                                           modes at issue; Irrelevant and any probative value outweighed by prejudicial         Manager a position which was directly involved with the G2 filter the predicate
                                                                    effect, particularly with Plaintiff s punitive damages claim dismissed. Rules 401,   device for the G2X, both of which are essentially the same design as the Eclipse
                                                                    402, 403 – Testimony relates to irrelevant and prejudicial evidence regarding        and predicated upon the Recovery. (2010.11.03 Hudnall - 40:11 - 41 01). The
                                                                    Bard s conduct related to the Recovery Filter. Irrelevant and any probative value    testimony from the witness establishes that she was in contact with a number
                                                                                                                                                                                                                                               Filed 05/03/21




                                                                    outweighed by prejudicial effect, particularly with Plaintiff s punitive damages     departments and kept advised of the adverse events, complaints and training
                                                                    claim dismissed. Rules 401, 402 & 403. Irrelevant and Unfairly prejudicial. Rules    occurring with the Recovery and G2/G2X filters. She was the leader/quarterback
                                                                    601/602 & 612. Witness does not have personal knowledge of document. Witness         for the filter franchise. (2010.11.03 Hudnall -37:11 -37:23). Testimony regarding
                                                                    was shown a document, was not familiar with it and testified that he/she does not    her background and responsibilities provides necessary foundation for the jury to
                                                                    have personal knowledge about it or the circumstances. See 204:10-204:12. The        judge her knowledge and credibility, as well as Bard's knowledge and
                                                                    witness has never seen the document before and has no personal knowledge of it.      action/inaction based thereon. The testimony is relevant to the warning and
                                                                                                                                                         design defect claims. In addition her testimony establishes her knowledge of the
                                                                                                                                                         subject matter.
  PL AFFIRM   Hudnall, Janet      273:01-274:04          Overrule   Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure       The testimony describes her job responsibilities at BPV as a Senior Product
               11/01/2013      beginning with "Is this              modes at issue; Irrelevant and any probative value outweighed by prejudicial         Manager a position which was directly involved with the G2 filter the predicate
                                      your…"                        effect, particularly with Plaintiff s punitive damages claim dismissed. Rules 401,   device for the G2X, both of which are essentially the same design as the Eclipse
                                                                    402, 403 – Testimony relates to irrelevant and prejudicial evidence regarding        and predicated upon the Recovery. (2010.11.03 Hudnall - 40:11 - 41 01). The
                                                                                                                                                                                                                                               Page 151 of 288




                                                                    Bard s conduct related to the Recovery Filter. Irrelevant and any probative value    testimony from the witness establishes that she was in contact with a number
                                                                    outweighed by prejudicial effect, particularly with Plaintiff s punitive damages     departments and kept advised of the adverse events, complaints and training
                                                                    claim dismissed.                                                                     occurring with the Recovery and G2/G2X filters. She was the leader/quarterback
                                                                                                                                                         for the filter franchise. (2010.11.03 Hudnall -37:11 -37:23). Testimony regarding
                                                                                                                                                         her background and responsibilities provides necessary foundation for the jury to
                                                                                                                                                         judge her knowledge and credibility, as well as Bard's knowledge and
                                                                                                                                                         action/inaction based thereon. The testimony is relevant to the warning and
                                                                                                                                                         design defect claims. In addition her testimony establishes her knowledge of the
                                                                                                                                                         subject matter.
Hudnall 11 1 13                                                                                                                                                                                                                         150
  DESIGNEE    DEPONENT            DESIGNATIONS            RULING     OBJECTION                                                                             RESPONSES TO OBJECTIONS
  PL AFFIRM   Hudnall, Janet        279:13-279:24         Overrule   Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure        The testimony describes her job responsibilities at BPV as a Senior Product
               11/01/2013      beginning with "And then              modes at issue; Irrelevant and any probative value outweighed by prejudicial          Manager a position which was directly involved with the G2 filter the predicate
                                        the…"                        effect, particularly with Plaintiff s punitive damages claim dismissed. Rules 401,    device for the G2X, both of which are essentially the same design as the Eclipse
                                                                     402, 403 – Testimony relates to irrelevant and prejudicial evidence regarding         and predicated upon the Recovery. (2010.11.03 Hudnall - 40:11 - 41 01). The
                                                                     Bard s conduct related to the Recovery Filter. Irrelevant and any probative value     testimony from the witness establishes that she was in contact with a number
                                                                     outweighed by prejudicial effect, particularly with Plaintiff s punitive damages      departments and kept advised of the adverse events, complaints and training
                                                                     claim dismissed.                                                                      occurring with the Recovery and G2/G2X filters. She was the leader/quarterback
                                                                                                                                                           for the filter franchise. (2010.11.03 Hudnall -37:11 -37:23). Testimony regarding
                                                                                                                                                           her background and responsibilities provides necessary foundation for the jury to
                                                                                                                                                           judge her knowledge and credibility, as well as Bard's knowledge and
                                                                                                                                                           action/inaction based thereon. The testimony is relevant to the warning and
                                                                                                                                                           design defect claims. In addition her testimony establishes her knowledge of the
                                                                                                                                                           subject matter.
  PL AFFIRM   Hudnall, Janet        280:25-281:03         Overrule   Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure        The testimony describes her job responsibilities at BPV as a Senior Product
               11/01/2013                                            modes at issue; Irrelevant and any probative value outweighed by prejudicial          Manager a position which was directly involved with the G2 filter the predicate
                                                                     effect, particularly with Plaintiff s punitive damages claim dismissed. Rules 401,    device for the G2X, both of which are essentially the same design as the Eclipse
                                                                     402, 403 – Testimony relates to irrelevant and prejudicial evidence regarding         and predicated upon the Recovery. (2010.11.03 Hudnall - 40:11 - 41 01). The
                                                                     Bard s conduct related to the Recovery Filter. Irrelevant and any probative value     testimony from the witness establishes that she was in contact with a number
                                                                     outweighed by prejudicial effect, particularly with Plaintiff s punitive damages      departments and kept advised of the adverse events, complaints and training
                                                                     claim dismissed.                                                                      occurring with the Recovery and G2/G2X filters. She was the leader/quarterback
                                                                                                                                                           for the filter franchise. (2010.11.03 Hudnall -37:11 -37:23). Testimony regarding
                                                                                                                                                           her background and responsibilities provides necessary foundation for the jury to
                                                                                                                                                           judge her knowledge and credibility, as well as Bard's knowledge and
                                                                                                                                                                                                                                               Case 3:19-cv-01701-MO




                                                                                                                                                           action/inaction based thereon. The testimony is relevant to the warning and
                                                                                                                                                           design defect claims. In addition her testimony establishes her knowledge of the
                                                                                                                                                           subject matter.
  PL AFFIRM   Hudnall, Janet       281:25-282:10          Sustain    This testimony violates the Court's ruling on Recovery migration deaths. Rules        The testimony describes her job responsibilities at BPV as a Senior Product
               11/01/2013       redacted "ten death, I               401, 402, 403. Testimony does not involve filter at issue and/or failure modes at     Manager a position which was directly involved with the G2 filter the predicate
                                       mean"                         issue; Irrelevant and any probative value outweighed by prejudicial effect,           device for the G2X, both of which are essentially the same design as the Eclipse
                                                                     particularly with Plaintiff s punitive damages claim dismissed. Rules 401, 402, 403   and predicated upon the Recovery. (2010.11.03 Hudnall - 40:11 - 41 01). The
                                                                     – Testimony relates to irrelevant and prejudicial evidence regarding Bard s           testimony from the witness establishes that she was in contact with a number
                                                                     conduct related to the Recovery Filter. Irrelevant and any probative value            departments and kept advised of the adverse events, complaints and training
                                                                     outweighed by prejudicial effect, particularly with Plaintiff s punitive damages      occurring with the Recovery and G2/G2X filters. She was the leader/quarterback
                                                                     claim dismissed.                                                                      for the filter franchise. (2010.11.03 Hudnall -37:11 -37:23). Testimony regarding
                                                                                                                                                                                                                                               Document 181




                                                                                                                                                           her background and responsibilities provides necessary foundation for the jury to
                                                                                                                                                           judge her knowledge and credibility, as well as Bard's knowledge and
                                                                                                                                                           action/inaction based thereon. The testimony is relevant to the warning and
                                                                                                                                                           design defect claims. In addition her testimony establishes her knowledge of the
                                                                                                                                                           subject matter. With the redactions, the references do not include cephalad
                                                                                                                                                           migration death from the Recovery filter. Judge Campbell recognized the
                                                                                                                                                           relevance probative value of such testimony regarding the design process from
                                                                                                                                                           the Recovery filter to the Eclipse and did not exclude all references to cephalad
                                                                                                                                                           migration only the cases of death. (MDL Doc. 10819).

  PL AFFIRM   Hudnall, Janet        282:12-282:15         Sustain    Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure        The testimony describes her job responsibilities at BPV as a Senior Product
                                                                                                                                                                                                                                               Filed 05/03/21




               11/01/2013      beginning with "It was…"              modes at issue; Irrelevant and any probative value outweighed by prejudicial          Manager a position which was directly involved with the G2 filter the predicate
                                Redacted lines 282:16-               effect, particularly with Plaintiff s punitive damages claim dismissed. Rules 401,    device for the G2X, both of which are essentially the same design as the Eclipse
                                       283 01                        402, 403 – Testimony relates to irrelevant and prejudicial evidence regarding         and predicated upon the Recovery. (2010.11.03 Hudnall - 40:11 - 41 01). The
                                                                     Bard s conduct related to the Recovery Filter. Irrelevant and any probative value     testimony from the witness establishes that she was in contact with a number
                                                                     outweighed by prejudicial effect, particularly with Plaintiff s punitive damages      departments and kept advised of the adverse events, complaints and training
                                                                     claim dismissed.                                                                      occurring with the Recovery and G2/G2X filters. She was the leader/quarterback
                                                                                                                                                           for the filter franchise. (2010.11.03 Hudnall -37:11 -37:23). Testimony regarding
                                                                                                                                                           her background and responsibilities provides necessary foundation for the jury to
                                                                                                                                                           judge her knowledge and credibility, as well as Bard's knowledge and
                                                                                                                                                           action/inaction based thereon. The testimony is relevant to the warning and
                                                                                                                                                           design defect claims. In addition her testimony establishes her knowledge of the
                                                                                                                                                           subject matter.
                                                                                                                                                                                                                                               Page 152 of 288




Hudnall 11.1.13                                                                                                                                                                                                                         151
  DESIGNEE    DEPONENT            DESIGNATIONS            RULING     OBJECTION                                                                            RESPONSES TO OBJECTIONS
  PL AFFIRM   Hudnall, Janet        296:09-296:19         Overrule   Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure       The testimony describes her job responsibilities at BPV as a Senior Product
               11/01/2013                                            modes at issue; Irrelevant and any probative value outweighed by prejudicial         Manager a position which was directly involved with the G2 filter the predicate
                                                                     effect, particularly with Plaintiff s punitive damages claim dismissed. Rules 401,   device for the G2X, both of which are essentially the same design as the Eclipse
                                                                     402, 403 – Testimony relates to irrelevant and prejudicial evidence regarding        and predicated upon the Recovery. (2010.11.03 Hudnall - 40:11 - 41 01). The
                                                                     Bard s conduct related to the Recovery Filter. Irrelevant and any probative value    testimony from the witness establishes that she was in contact with a number
                                                                     outweighed by prejudicial effect, particularly with Plaintiff s punitive damages     departments and kept advised of the adverse events, complaints and training
                                                                     claim dismissed.                                                                     occurring with the Recovery and G2/G2X filters. She was the leader/quarterback
                                                                                                                                                          for the filter franchise. (2010.11.03 Hudnall -37:11 -37:23). Testimony regarding
                                                                                                                                                          her background and responsibilities provides necessary foundation for the jury to
                                                                                                                                                          judge her knowledge and credibility, as well as Bard's knowledge and
                                                                                                                                                          action/inaction based thereon. The testimony is relevant to the warning and
                                                                                                                                                          design defect claims. In addition her testimony establishes her knowledge of the
                                                                                                                                                          subject matter.
  PL AFFIRM   Hudnall, Janet        296:21-297:07         Overrule   Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure       The testimony describes her job responsibilities at BPV as a Senior Product
               11/01/2013        beginning with "That                modes at issue; Irrelevant and any probative value outweighed by prejudicial         Manager a position which was directly involved with the G2 filter the predicate
                                        was…"                        effect, particularly with Plaintiff s punitive damages claim dismissed. Rules 401,   device for the G2X, both of which are essentially the same design as the Eclipse
                                                                     402, 403 – Testimony relates to irrelevant and prejudicial evidence regarding        and predicated upon the Recovery. (2010.11.03 Hudnall - 40:11 - 41 01). The
                                                                     Bard s conduct related to the Recovery Filter. Irrelevant and any probative value    testimony from the witness establishes that she was in contact with a number
                                                                     outweighed by prejudicial effect, particularly with Plaintiff s punitive damages     departments and kept advised of the adverse events, complaints and training
                                                                     claim dismissed.                                                                     occurring with the Recovery and G2/G2X filters. She was the leader/quarterback
                                                                                                                                                          for the filter franchise. (2010.11.03 Hudnall -37:11 -37:23). Testimony regarding
                                                                                                                                                          her background and responsibilities provides necessary foundation for the jury to
                                                                                                                                                          judge her knowledge and credibility, as well as Bard's knowledge and
                                                                                                                                                                                                                                              Case 3:19-cv-01701-MO




                                                                                                                                                          action/inaction based thereon. The testimony is relevant to the warning and
                                                                                                                                                          design defect claims. In addition her testimony establishes her knowledge of the
                                                                                                                                                          subject matter.
  PL AFFIRM   Hudnall, Janet        297:09-297:18         Overrule   Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure       The testimony describes her job responsibilities at BPV as a Senior Product
               11/01/2013           beginning with                   modes at issue; Irrelevant and any probative value outweighed by prejudicial         Manager a position which was directly involved with the G2 filter the predicate
                                   "Effectiveness…"                  effect, particularly with Plaintiff s punitive damages claim dismissed. Rules 401,   device for the G2X, both of which are essentially the same design as the Eclipse
                                                                     402, 403 – Testimony relates to irrelevant and prejudicial evidence regarding        and predicated upon the Recovery. (2010.11.03 Hudnall - 40:11 - 41 01). The
                                                                     Bard s conduct related to the Recovery Filter. Irrelevant and any probative value    testimony from the witness establishes that she was in contact with a number
                                                                     outweighed by prejudicial effect, particularly with Plaintiff s punitive damages     departments and kept advised of the adverse events, complaints and training
                                                                     claim dismissed.                                                                     occurring with the Recovery and G2/G2X filters. She was the leader/quarterback
                                                                                                                                                          for the filter franchise. (2010.11.03 Hudnall -37:11 -37:23). Testimony regarding
                                                                                                                                                                                                                                              Document 181




                                                                                                                                                          her background and responsibilities provides necessary foundation for the jury to
                                                                                                                                                          judge her knowledge and credibility, as well as Bard's knowledge and
                                                                                                                                                          action/inaction based thereon. The testimony is relevant to the warning and
                                                                                                                                                          design defect claims. In addition her testimony establishes her knowledge of the
                                                                                                                                                          subject matter.
  PL AFFIRM   Hudnall, Janet        316:09-316:17         Overrule   Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure       The testimony describes her job responsibilities at BPV as a Senior Product
               11/01/2013      beginning with "If you…"              modes at issue; Irrelevant and any probative value outweighed by prejudicial         Manager a position which was directly involved with the G2 filter the predicate
                                                                     effect, particularly with Plaintiff s punitive damages claim dismissed. Rules 401,   device for the G2X, both of which are essentially the same design as the Eclipse
                                                                     402, 403 – Testimony relates to irrelevant and prejudicial evidence regarding        and predicated upon the Recovery. (2010.11.03 Hudnall - 40:11 - 41 01). The
                                                                     Bard s conduct related to the Recovery Filter. Irrelevant and any probative value    testimony from the witness establishes that she was in contact with a number
                                                                     outweighed by prejudicial effect, particularly with Plaintiff s punitive damages     departments and kept advised of the adverse events, complaints and training
                                                                                                                                                                                                                                              Filed 05/03/21




                                                                     claim dismissed.                                                                     occurring with the Recovery and G2/G2X filters. She was the leader/quarterback
                                                                                                                                                          for the filter franchise. (2010.11.03 Hudnall -37:11 -37:23). Testimony regarding
                                                                                                                                                          her background and responsibilities provides necessary foundation for the jury to
                                                                                                                                                          judge her knowledge and credibility, as well as Bard's knowledge and
                                                                                                                                                          action/inaction based thereon. The testimony is relevant to the warning and
                                                                                                                                                          design defect claims. In addition her testimony establishes her knowledge of the
                                                                                                                                                          subject matter.
  PL AFFIRM   Hudnall, Janet        316:19-317:09         Overrule   Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure       The testimony describes her job responsibilities at BPV as a Senior Product
               11/01/2013      beginning with "Do you…"              modes at issue; Irrelevant and any probative value outweighed by prejudicial         Manager a position which was directly involved with the G2 filter the predicate
                                                                     effect, particularly with Plaintiff s punitive damages claim dismissed. Rules 401,   device for the G2X, both of which are essentially the same design as the Eclipse
                                                                     402, 403 – Testimony relates to irrelevant and prejudicial evidence regarding        and predicated upon the Recovery. (2010.11.03 Hudnall - 40:11 - 41 01). The
                                                                     Bard s conduct related to the Recovery Filter. Irrelevant and any probative value    testimony from the witness establishes that she was in contact with a number
                                                                                                                                                                                                                                              Page 153 of 288




                                                                     outweighed by prejudicial effect, particularly with Plaintiff s punitive damages     departments and kept advised of the adverse events, complaints and training
                                                                     claim dismissed.                                                                     occurring with the Recovery and G2/G2X filters. She was the leader/quarterback
                                                                                                                                                          for the filter franchise. (2010.11.03 Hudnall -37:11 -37:23). Testimony regarding
                                                                                                                                                          her background and responsibilities provides necessary foundation for the jury to
                                                                                                                                                          judge her knowledge and credibility, as well as Bard's knowledge and
                                                                                                                                                          action/inaction based thereon. The testimony is relevant to the warning and
                                                                                                                                                          design defect claims. In addition her testimony establishes her knowledge of the
                                                                                                                                                          subject matter.
Hudnall 11.1.13                                                                                                                                                                                                                        152
  DESIGNEE     DEPONENT             DESIGNATIONS                     RULING             OBJECTION                                                                            RESPONSES TO OBJECTIONS
  PL AFFIRM    Hudnall, Janet        317:11-317:13                   Overrule           Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure       The testimony describes her job responsibilities at BPV as a Senior Product
                11/01/2013       beginning with "Looking                                modes at issue; Irrelevant and any probative value outweighed by prejudicial         Manager a position which was directly involved with the G2 filter the predicate
                                          at…"                                          effect, particularly with Plaintiff s punitive damages claim dismissed. Rules 401,   device for the G2X, both of which are essentially the same design as the Eclipse
                                                                                        402, 403 – Testimony relates to irrelevant and prejudicial evidence regarding        and predicated upon the Recovery. (2010.11.03 Hudnall - 40:11 - 41 01). The
                                                                                        Bard s conduct related to the Recovery Filter. Irrelevant and any probative value    testimony from the witness establishes that she was in contact with a number
                                                                                        outweighed by prejudicial effect, particularly with Plaintiff s punitive damages     departments and kept advised of the adverse events, complaints and training
                                                                                        claim dismissed.                                                                     occurring with the Recovery and G2/G2X filters. She was the leader/quarterback
                                                                                                                                                                             for the filter franchise. (2010.11.03 Hudnall -37:11 -37:23). Testimony regarding
                                                                                                                                                                             her background and responsibilities provides necessary foundation for the jury to
                                                                                                                                                                             judge her knowledge and credibility, as well as Bard's knowledge and
                                                                                                                                                                             action/inaction based thereon. The testimony is relevant to the warning and
                                                                                                                                                                             design defect claims. In addition her testimony establishes her knowledge of the
                                                                                                                                                                             subject matter.
 DEF COUNTER   Hudnall, Janet         318:02-318:06                  Overrule           FRE 602 (lack of personal knowledge); FRE 701 (opinion by lay witness based on
                11/01/2013                                                              scientific, technical or other specialized knowledge); FRE 802: Hearsay.

  PL AFFIRM    Hudnall, Janet        340:03-340:08                    Sustain           Judge Campbell sustained Defendants' objection in the MDL bellwether trials. This
                11/01/2013      beginning with "Do you…"                                testimony was not allowed, and Judge Campbell ruled: "The question is not
                                                                                        evidence." Rules 401, 402, 403 – Testimony does not involve filter at issue and/or
                                                                                        failure mode at issue; Irrelevant and any probative value outweighed by
                                                                                        prejudicial effect. Rules 601/602 & 612. Lacks foundation, witness does not have
                                                                                        personal knowledge of subject matter, calls for speculation by the witness. This
                                                                                        designation was excluded in the MDL.
                                                                                                                                                                                                                                                                 Case 3:19-cv-01701-MO




  PL AFFIRM    Hudnall, Janet            340:11                       Sustain           Judge Campbell sustained Defendants' objection in the MDL bellwether trials. This
                11/01/2013       beginning with "I have…"                               testimony was not allowed, and Judge Campbell ruled: "The question is not
                                                                                        evidence." Rules 401, 402, 403 – Testimony does not involve filter at issue and/or
                                                                                        failure mode at issue; Irrelevant and any probative value outweighed by
                                                                                        prejudicial effect. Rules 601/602 & 612. Lacks foundation, witness does not have
                                                                                        personal knowledge of subject matter, calls for speculation by the witness. This
                                                                                        designation was excluded in the MDL.

  PL AFFIRM    Hudnall, Janet        342:23-343:14            Overrule with redaction   This designation violates the Court's ruling on Recovery migration deaths. Rules     The testimony describes her job responsibilities at BPV as a Senior Product
                11/01/2013         beginning with "You                                  401, 402, 403 – Testimony does not involve filter at issue and/or failure mode at    Manager a position which was directly involved with the G2 filter the predicate
                                         telling…"                                      issue; Irrelevant and any probative value outweighed by prejudicial effect,          device for the G2X, both of which are essentially the same design as the Eclipse
                                                                                                                                                                                                                                                                 Document 181




                                Redact "including death" at                             particularly with Plaintiff s punitive damages claim dismissed.                      and predicated upon the Recovery. (2010.11.03 Hudnall - 40:11 - 41 01). The
                                          line 10.                                                                                                                           testimony from the witness establishes that she was in contact with a number
                                                                                                                                                                             departments and kept advised of the adverse events, complaints and training
                                                                                                                                                                             occurring with the Recovery and G2/G2X filters. She was the leader/quarterback
                                                                                                                                                                             for the filter franchise. (2010.11.03 Hudnall -37:11 -37:23). Testimony regarding
                                                                                                                                                                             her background and responsibilities provides necessary foundation for the jury to
                                                                                                                                                                             judge her knowledge and credibility, as well as Bard's knowledge and
                                                                                                                                                                             action/inaction based thereon. The testimony is relevant to the warning and
                                                                                                                                                                             design defect claims. In addition her testimony establishes her knowledge of the
                                                                                                                                                                             subject matter. With the redactions, the references do not include cephalad
                                                                                                                                                                             migration death from the Recovery filter. Judge Campbell recognized the
                                                                                                                                                                                                                                                                 Filed 05/03/21




                                                                                                                                                                             relevance probative value of such testimony regarding the design process from
                                                                                                                                                                             the Recovery filter to the Eclipse and did not exclude all references to cephalad
                                                                                                                                                                             migration only the cases of death. (MDL Doc. 10819).

  PL AFFIRM    Hudnall, Janet        344:11-344:18                   Overrule           Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure      The testimony describes her job responsibilities at BPV as a Senior Product
                11/01/2013       beginning with "I am…"                                 mode at issue; Irrelevant and any probative value outweighed by prejudicial          Manager a position which was directly involved with the G2 filter the predicate
                                                                                        effect, particularly with Plaintiff s punitive damages claim dismissed.              device for the G2X, both of which are essentially the same design as the Eclipse
                                                                                                                                                                             and predicated upon the Recovery. (2010.11.03 Hudnall - 40:11 - 41 01). The
                                                                                                                                                                             testimony from the witness establishes that she was in contact with a number
                                                                                                                                                                             departments and kept advised of the adverse events, complaints and training
                                                                                                                                                                             occurring with the Recovery and G2/G2X filters. She was the leader/quarterback
                                                                                                                                                                             for the filter franchise. (2010.11.03 Hudnall -37:11 -37:23). Testimony regarding
                                                                                                                                                                             her background and responsibilities provides necessary foundation for the jury to
                                                                                                                                                                                                                                                                 Page 154 of 288




                                                                                                                                                                             judge her knowledge and credibility, as well as Bard's knowledge and
                                                                                                                                                                             action/inaction based thereon. The testimony is relevant to the warning and
                                                                                                                                                                             design defect claims. In addition her testimony establishes her knowledge of the
                                                                                                                                                                             subject matter.




Hudnall 11.1.13                                                                                                                                                                                                                                           153
  DESIGNEE     DEPONENT            DESIGNATIONS            RULING     OBJECTION                                                                             RESPONSES TO OBJECTIONS
  PL AFFIRM    Hudnall, Janet        344:20-344:21         Overrule   Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure       The testimony describes her job responsibilities at BPV as a Senior Product
                11/01/2013      beginning with "Yes or…"              mode at issue; Irrelevant and any probative value outweighed by prejudicial           Manager a position which was directly involved with the G2 filter the predicate
                                                                      effect, particularly with Plaintiff s punitive damages claim dismissed.               device for the G2X, both of which are essentially the same design as the Eclipse
                                                                                                                                                            and predicated upon the Recovery. (2010.11.03 Hudnall - 40:11 - 41 01). The
                                                                                                                                                            testimony from the witness establishes that she was in contact with a number
                                                                                                                                                            departments and kept advised of the adverse events, complaints and training
                                                                                                                                                            occurring with the Recovery and G2/G2X filters. She was the leader/quarterback
                                                                                                                                                            for the filter franchise. (2010.11.03 Hudnall -37:11 -37:23). Testimony regarding
                                                                                                                                                            her background and responsibilities provides necessary foundation for the jury to
                                                                                                                                                            judge her knowledge and credibility, as well as Bard's knowledge and
                                                                                                                                                            action/inaction based thereon. The testimony is relevant to the warning and
                                                                                                                                                            design defect claims. In addition her testimony establishes her knowledge of the
                                                                                                                                                            subject matter.
 DEF COUNTER   Hudnall, Janet        348:10-348:13         Sustain    FRE 403: Misleading and confusing; optional completeness. The question is out of
                11/01/2013                                            context; there is no way for the jury to determine what is being referred to by the
                                                                      question: "Is that okay with you …". The context from the preceding pages is that
                                                                      there would be additional deaths if the Recovery was not taken off the market.
                                                                      Additional testimony should be designated to provide context, or the testimony
                                                                      should be stricken. FRE 401, 402: Relevance: Plaintiff did not designate the
                                                                      testimony that this concerns. Beyond the scope of direct.

 DEF COUNTER   Hudnall, Janet        348:15-348:18         Sustain    FRE 403: Misleading and confusing; optional completeness. The question is out of
                11/01/2013                                            context; there is no way for the jury to determine what is being referred to by the
                                                                                                                                                                                                                                                Case 3:19-cv-01701-MO




                                                                      question: "Is that okay with you …". The context from the preceding pages is that
                                                                      there would be additional deaths if the Recovery was not taken off the market.
                                                                      Additional testimony should be designated to provide context, or the testimony
                                                                      should be stricken. FRE 401, 402: Relevance: Plaintiff did not designate the
                                                                      testimony that this concerns. Beyond the scope of direct.

  PL AFFIRM    Hudnall, Janet        348:19-348:23         Overrule   Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure       The testimony describes her job responsibilities at BPV as a Senior Product
                11/01/2013        beginning with "Why                 mode at issue; Irrelevant and any probative value outweighed by prejudicial           Manager a position which was directly involved with the G2 filter the predicate
                                       weren't…"                      effect, particularly with Plaintiff s punitive damages claim dismissed. Rules 401,    device for the G2X, both of which are essentially the same design as the Eclipse
                                                                      402 & 403-Irrelevant and Unfairly Prejudicial. Testimony improperly suggests that     and predicated upon the Recovery. (2010.11.03 Hudnall - 40:11 - 41 01). The
                                                                      Bard had a financial motive for actions when no such evidence exists.                 testimony from the witness establishes that she was in contact with a number
                                                                                                                                                            departments and kept advised of the adverse events, complaints and training
                                                                                                                                                                                                                                                Document 181




                                                                                                                                                            occurring with the Recovery and G2/G2X filters. She was the leader/quarterback
                                                                                                                                                            for the filter franchise. (2010.11.03 Hudnall -37:11 -37:23). Testimony regarding
                                                                                                                                                            her background and responsibilities provides necessary foundation for the jury to
                                                                                                                                                            judge her knowledge and credibility, as well as Bard's knowledge and
                                                                                                                                                            action/inaction based thereon. The testimony is relevant to the warning and
                                                                                                                                                            design defect claims. In addition her testimony establishes her knowledge of the
                                                                                                                                                            subject matter.
  PL AFFIRM    Hudnall, Janet       348:25-349:02          Overrule   Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure       The testimony describes her job responsibilities at BPV as a Senior Product
                11/01/2013      beginning with "Well…"                mode at issue; Irrelevant and any probative value outweighed by prejudicial           Manager a position which was directly involved with the G2 filter the predicate
                                                                      effect, particularly with Plaintiff s punitive damages claim dismissed. Rules 401,    device for the G2X, both of which are essentially the same design as the Eclipse
                                                                      402 & 403-Irrelevant and Unfairly Prejudicial. Testimony improperly suggests that     and predicated upon the Recovery. (2010.11.03 Hudnall - 40:11 - 41 01). The
                                                                                                                                                                                                                                                Filed 05/03/21




                                                                      Bard had a financial motive for actions when no such evidence exists.                 testimony from the witness establishes that she was in contact with a number
                                                                                                                                                            departments and kept advised of the adverse events, complaints and training
                                                                                                                                                            occurring with the Recovery and G2/G2X filters. She was the leader/quarterback
                                                                                                                                                            for the filter franchise. (2010.11.03 Hudnall -37:11 -37:23). Testimony regarding
                                                                                                                                                            her background and responsibilities provides necessary foundation for the jury to
                                                                                                                                                            judge her knowledge and credibility, as well as Bard's knowledge and
                                                                                                                                                            action/inaction based thereon. The testimony is relevant to the warning and
                                                                                                                                                            design defect claims. In addition her testimony establishes her knowledge of the
                                                                                                                                                            subject matter.
                                                                                                                                                                                                                                                Page 155 of 288




Hudnall 11.1.13                                                                                                                                                                                                                          154
  DESIGNEE     DEPONENT           DESIGNATIONS           RULING     OBJECTION                                                                            RESPONSES TO OBJECTIONS
  PL AFFIRM    Hudnall, Janet      349:04-349:19         Overrule   Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure      The testimony describes her job responsibilities at BPV as a Senior Product
                11/01/2013                                          mode at issue; Irrelevant and any probative value outweighed by prejudicial          Manager a position which was directly involved with the G2 filter the predicate
                                                                    effect, particularly with Plaintiff s punitive damages claim dismissed. Rules 401,   device for the G2X, both of which are essentially the same design as the Eclipse
                                                                    402 & 403-Irrelevant and Unfairly Prejudicial. Testimony improperly suggests that    and predicated upon the Recovery. (2010.11.03 Hudnall - 40:11 - 41 01). The
                                                                    Bard had a financial motive for actions when no such evidence exists.                testimony from the witness establishes that she was in contact with a number
                                                                                                                                                         departments and kept advised of the adverse events, complaints and training
                                                                                                                                                         occurring with the Recovery and G2/G2X filters. She was the leader/quarterback
                                                                                                                                                         for the filter franchise. (2010.11.03 Hudnall -37:11 -37:23). Testimony regarding
                                                                                                                                                         her background and responsibilities provides necessary foundation for the jury to
                                                                                                                                                         judge her knowledge and credibility, as well as Bard's knowledge and
                                                                                                                                                         action/inaction based thereon. The testimony is relevant to the warning and
                                                                                                                                                         design defect claims. In addition her testimony establishes her knowledge of the
                                                                                                                                                         subject matter.
 DEF COUNTER   Hudnall, Janet      349:22-350:02         Overrule   FRE 401, 402, 403: Statement of attorney is followed by a statement from the
                11/01/2013                                          witness, but no question was asked. Not proper testimony/evidence. FRE 701
                                                                    (opinion by lay witness based on scientific, technical or other specialized
                                                                    knowledge)
 DEF COUNTER   Hudnall, Janet      350:04-350:05         Overrule   FRE 401, 402, 403: Statement of attorney is followed by a statement from the
                11/01/2013                                          witness, but no question was asked. Not proper testimony/evidence. FRE 701
                                                                    (opinion by lay witness based on scientific, technical or other specialized
                                                                    knowledge)
  PL AFFIRM    Hudnall, Janet      358:05-358:15         Overrule   Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure      The testimony describes her job responsibilities at BPV as a Senior Product
                11/01/2013       beginning with "You                mode at issue; Irrelevant and any probative value outweighed by prejudicial          Manager a position which was directly involved with the G2 filter the predicate
                                                                                                                                                                                                                                             Case 3:19-cv-01701-MO




                                       were…"                       effect, particularly with Plaintiff s punitive damages claim dismissed.              device for the G2X, both of which are essentially the same design as the Eclipse
                                                                                                                                                         and predicated upon the Recovery. (2010.11.03 Hudnall - 40:11 - 41 01). The
                                                                                                                                                         testimony from the witness establishes that she was in contact with a number
                                                                                                                                                         departments and kept advised of the adverse events, complaints and training
                                                                                                                                                         occurring with the Recovery and G2/G2X filters. She was the leader/quarterback
                                                                                                                                                         for the filter franchise. (2010.11.03 Hudnall -37:11 -37:23). Testimony regarding
                                                                                                                                                         her background and responsibilities provides necessary foundation for the jury to
                                                                                                                                                         judge her knowledge and credibility, as well as Bard's knowledge and
                                                                                                                                                         action/inaction based thereon. The testimony is relevant to the warning and
                                                                                                                                                         design defect claims. In addition her testimony establishes her knowledge of the
                                                                                                                                                         subject matter.
                                                                                                                                                                                                                                             Document 181




  PL AFFIRM    Hudnall, Janet      358:24-359:04         Sustain    Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure       The testimony describes her job responsibilities at BPV as a Senior Product
                11/01/2013      beginning with "Then                modes at issue; Irrelevant and any probative value outweighed by prejudicial         Manager a position which was directly involved with the G2 filter the predicate
                                      when…"                        effect, particularly with Plaintiff s punitive damages claim dismissed. Rules 401,   device for the G2X, both of which are essentially the same design as the Eclipse
                                                                    402, 403 – Testimony relates to irrelevant and prejudicial evidence regarding        and predicated upon the Recovery. (2010.11.03 Hudnall - 40:11 - 41 01). The
                                                                    Bard s conduct related to the Recovery Filter. Irrelevant and any probative value    testimony from the witness establishes that she was in contact with a number
                                                                    outweighed by prejudicial effect, particularly with Plaintiff s punitive damages     departments and kept advised of the adverse events, complaints and training
                                                                    claim dismissed.                                                                     occurring with the Recovery and G2/G2X filters. She was the leader/quarterback
                                                                                                                                                         for the filter franchise. (2010.11.03 Hudnall -37:11 -37:23). Testimony regarding
                                                                                                                                                         her background and responsibilities provides necessary foundation for the jury to
                                                                                                                                                         judge her knowledge and credibility, as well as Bard's knowledge and
                                                                                                                                                         action/inaction based thereon. The testimony is relevant to the warning and
                                                                                                                                                                                                                                             Filed 05/03/21




                                                                                                                                                         design defect claims. In addition her testimony establishes her knowledge of the
                                                                                                                                                         subject matter.
  PL AFFIRM    Hudnall, Janet       359:06-359:13        Overrule   Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure       The testimony describes her job responsibilities at BPV as a Senior Product
                11/01/2013      beginning with "Okay."              modes at issue; Irrelevant and any probative value outweighed by prejudicial         Manager a position which was directly involved with the G2 filter the predicate
                                                                    effect, particularly with Plaintiff s punitive damages claim dismissed. Rules 401,   device for the G2X, both of which are essentially the same design as the Eclipse
                                                                    402, 403 – Testimony relates to irrelevant and prejudicial evidence regarding        and predicated upon the Recovery. (2010.11.03 Hudnall - 40:11 - 41 01). The
                                                                    Bard s conduct related to the Recovery Filter. Irrelevant and any probative value    testimony from the witness establishes that she was in contact with a number
                                                                    outweighed by prejudicial effect, particularly with Plaintiff s punitive damages     departments and kept advised of the adverse events, complaints and training
                                                                    claim dismissed.                                                                     occurring with the Recovery and G2/G2X filters. She was the leader/quarterback
                                                                                                                                                         for the filter franchise. (2010.11.03 Hudnall -37:11 -37:23). Testimony regarding
                                                                                                                                                         her background and responsibilities provides necessary foundation for the jury to
                                                                                                                                                         judge her knowledge and credibility, as well as Bard's knowledge and
                                                                                                                                                         action/inaction based thereon. The testimony is relevant to the warning and
                                                                                                                                                                                                                                             Page 156 of 288




                                                                                                                                                         design defect claims. In addition her testimony establishes her knowledge of the
                                                                                                                                                         subject matter.




Hudnall 11.1.13                                                                                                                                                                                                                       155
  DESIGNEE    DEPONENT            DESIGNATIONS             RULING     OBJECTION                                                                            RESPONSES TO OBJECTIONS
  PL AFFIRM   Hudnall, Janet       359:16-359:18           Overrule   Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure       The testimony describes her job responsibilities at BPV as a Senior Product
               11/01/2013        beginning with "Isn't                modes at issue; Irrelevant and any probative value outweighed by prejudicial         Manager a position which was directly involved with the G2 filter the predicate
                                       that…"                         effect, particularly with Plaintiff s punitive damages claim dismissed. Rules 401,   device for the G2X, both of which are essentially the same design as the Eclipse
                                                                      402, 403 – Testimony relates to irrelevant and prejudicial evidence regarding        and predicated upon the Recovery. (2010.11.03 Hudnall - 40:11 - 41 01). The
                                                                      Bard s conduct related to the Recovery Filter. Irrelevant and any probative value    testimony from the witness establishes that she was in contact with a number
                                                                      outweighed by prejudicial effect, particularly with Plaintiff s punitive damages     departments and kept advised of the adverse events, complaints and training
                                                                      claim dismissed.                                                                     occurring with the Recovery and G2/G2X filters. She was the leader/quarterback
                                                                                                                                                           for the filter franchise. (2010.11.03 Hudnall -37:11 -37:23). Testimony regarding
                                                                                                                                                           her background and responsibilities provides necessary foundation for the jury to
                                                                                                                                                           judge her knowledge and credibility, as well as Bard's knowledge and
                                                                                                                                                           action/inaction based thereon. The testimony is relevant to the warning and
                                                                                                                                                           design defect claims. In addition her testimony establishes her knowledge of the
                                                                                                                                                           subject matter.
  PL AFFIRM   Hudnall, Janet         359:20-360:08         Overrule   Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure       The testimony describes her job responsibilities at BPV as a Senior Product
               11/01/2013      beginning with "When it…"              modes at issue; Irrelevant and any probative value outweighed by prejudicial         Manager a position which was directly involved with the G2 filter the predicate
                                                                      effect, particularly with Plaintiff s punitive damages claim dismissed. Rules 401,   device for the G2X, both of which are essentially the same design as the Eclipse
                                                                      402, 403 – Testimony relates to irrelevant and prejudicial evidence regarding        and predicated upon the Recovery. (2010.11.03 Hudnall - 40:11 - 41 01). The
                                                                      Bard s conduct related to the Recovery Filter. Irrelevant and any probative value    testimony from the witness establishes that she was in contact with a number
                                                                      outweighed by prejudicial effect, particularly with Plaintiff s punitive damages     departments and kept advised of the adverse events, complaints and training
                                                                      claim dismissed.                                                                     occurring with the Recovery and G2/G2X filters. She was the leader/quarterback
                                                                                                                                                           for the filter franchise. (2010.11.03 Hudnall -37:11 -37:23). Testimony regarding
                                                                                                                                                           her background and responsibilities provides necessary foundation for the jury to
                                                                                                                                                           judge her knowledge and credibility, as well as Bard's knowledge and
                                                                                                                                                                                                                                               Case 3:19-cv-01701-MO




                                                                                                                                                           action/inaction based thereon. The testimony is relevant to the warning and
                                                                                                                                                           design defect claims. In addition her testimony establishes her knowledge of the
                                                                                                                                                           subject matter.
  PL AFFIRM   Hudnall, Janet        360:10-360:12          Sustain    Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure       The testimony describes her job responsibilities at BPV as a Senior Product
               11/01/2013        beginning with "Yes."                modes at issue; Irrelevant and any probative value outweighed by prejudicial         Manager a position which was directly involved with the G2 filter the predicate
                                                                      effect, particularly with Plaintiff s punitive damages claim dismissed. Rules 401,   device for the G2X, both of which are essentially the same design as the Eclipse
                                                                      402, 403 – Testimony relates to irrelevant and prejudicial evidence regarding        and predicated upon the Recovery. (2010.11.03 Hudnall - 40:11 - 41 01). The
                                                                      Bard s conduct related to the Recovery Filter. Irrelevant and any probative value    testimony from the witness establishes that she was in contact with a number
                                                                      outweighed by prejudicial effect, particularly with Plaintiff s punitive damages     departments and kept advised of the adverse events, complaints and training
                                                                      claim dismissed.                                                                     occurring with the Recovery and G2/G2X filters. She was the leader/quarterback
                                                                                                                                                           for the filter franchise. (2010.11.03 Hudnall -37:11 -37:23). Testimony regarding
                                                                                                                                                                                                                                               Document 181




                                                                                                                                                           her background and responsibilities provides necessary foundation for the jury to
                                                                                                                                                           judge her knowledge and credibility, as well as Bard's knowledge and
                                                                                                                                                           action/inaction based thereon. The testimony is relevant to the warning and
                                                                                                                                                           design defect claims. In addition her testimony establishes her knowledge of the
                                                                                                                                                           subject matter.
  PL AFFIRM   Hudnall, Janet           360:14              Sustain    Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure       The testimony describes her job responsibilities at BPV as a Senior Product
               11/01/2013       beginning with "Okay."                modes at issue; Irrelevant and any probative value outweighed by prejudicial         Manager a position which was directly involved with the G2 filter the predicate
                                                                      effect, particularly with Plaintiff s punitive damages claim dismissed. Rules 401,   device for the G2X, both of which are essentially the same design as the Eclipse
                                                                      402, 403 – Testimony relates to irrelevant and prejudicial evidence regarding        and predicated upon the Recovery. (2010.11.03 Hudnall - 40:11 - 41 01). The
                                                                      Bard s conduct related to the Recovery Filter. Irrelevant and any probative value    testimony from the witness establishes that she was in contact with a number
                                                                      outweighed by prejudicial effect, particularly with Plaintiff s punitive damages     departments and kept advised of the adverse events, complaints and training
                                                                                                                                                                                                                                               Filed 05/03/21




                                                                      claim dismissed.                                                                     occurring with the Recovery and G2/G2X filters. She was the leader/quarterback
                                                                                                                                                           for the filter franchise. (2010.11.03 Hudnall -37:11 -37:23). Testimony regarding
                                                                                                                                                           her background and responsibilities provides necessary foundation for the jury to
                                                                                                                                                           judge her knowledge and credibility, as well as Bard's knowledge and
                                                                                                                                                           action/inaction based thereon. The testimony is relevant to the warning and
                                                                                                                                                           design defect claims. In addition her testimony establishes her knowledge of the
                                                                                                                                                           subject matter.
  PL AFFIRM   Hudnall, Janet        370:16-370:22          Overrule   Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure       The testimony describes her job responsibilities at BPV as a Senior Product
               11/01/2013       beginning with "Would                 modes at issue; Irrelevant and any probative value outweighed by prejudicial         Manager a position which was directly involved with the G2 filter the predicate
                                         it…"                         effect, particularly with Plaintiff s punitive damages claim dismissed. Rules 401,   device for the G2X, both of which are essentially the same design as the Eclipse
                                                                      402, 403 – Testimony relates to irrelevant and prejudicial evidence regarding        and predicated upon the Recovery. (2010.11.03 Hudnall - 40:11 - 41 01). The
                                                                      Bard s conduct related to the Recovery Filter. Irrelevant and any probative value    testimony from the witness establishes that she was in contact with a number
                                                                                                                                                                                                                                               Page 157 of 288




                                                                      outweighed by prejudicial effect, particularly with Plaintiff s punitive damages     departments and kept advised of the adverse events, complaints and training
                                                                      claim dismissed.                                                                     occurring with the Recovery and G2/G2X filters. She was the leader/quarterback
                                                                                                                                                           for the filter franchise. (2010.11.03 Hudnall -37:11 -37:23). Testimony regarding
                                                                                                                                                           her background and responsibilities provides necessary foundation for the jury to
                                                                                                                                                           judge her knowledge and credibility, as well as Bard's knowledge and
                                                                                                                                                           action/inaction based thereon. The testimony is relevant to the warning and
                                                                                                                                                           design defect claims. In addition her testimony establishes her knowledge of the
                                                                                                                                                           subject matter.
Hudnall 11.1.13                                                                                                                                                                                                                         156
  DESIGNEE    DEPONENT            DESIGNATIONS             RULING     OBJECTION                                                                            RESPONSES TO OBJECTIONS
  PL AFFIRM   Hudnall, Janet        370:24-370:25          Overrule   Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure       The testimony describes her job responsibilities at BPV as a Senior Product
               11/01/2013      beginning with "I can't…"              modes at issue; Irrelevant and any probative value outweighed by prejudicial         Manager a position which was directly involved with the G2 filter the predicate
                                                                      effect, particularly with Plaintiff s punitive damages claim dismissed. Rules 401,   device for the G2X, both of which are essentially the same design as the Eclipse
                                                                      402, 403 – Testimony relates to irrelevant and prejudicial evidence regarding        and predicated upon the Recovery. (2010.11.03 Hudnall - 40:11 - 41 01). The
                                                                      Bard s conduct related to the Recovery Filter. Irrelevant and any probative value    testimony from the witness establishes that she was in contact with a number
                                                                      outweighed by prejudicial effect, particularly with Plaintiff s punitive damages     departments and kept advised of the adverse events, complaints and training
                                                                      claim dismissed.                                                                     occurring with the Recovery and G2/G2X filters. She was the leader/quarterback
                                                                                                                                                           for the filter franchise. (2010.11.03 Hudnall -37:11 -37:23). Testimony regarding
                                                                                                                                                           her background and responsibilities provides necessary foundation for the jury to
                                                                                                                                                           judge her knowledge and credibility, as well as Bard's knowledge and
                                                                                                                                                           action/inaction based thereon. The testimony is relevant to the warning and
                                                                                                                                                           design defect claims. In addition her testimony establishes her knowledge of the
                                                                                                                                                           subject matter.
                                                                                                                                                                                                                                               Case 3:19-cv-01701-MO
                                                                                                                                                                                                                                               Document 181
                                                                                                                                                                                                                                               Filed 05/03/21
                                                                                                                                                                                                                                               Page 158 of 288




Hudnall 11.1.13                                                                                                                                                                                                                         157
  DESIGNEE      DEPONENT          DESIGNATIONS    RULING     OBJECTION                                                                             RESPONSES TO OBJECTIONS
  PL AFFIRM   Kandarpa, Krishna     10:04-10:15
                 07/19/2018
  PL AFFIRM   Kandarpa, Krishna     24:01-26:24   Overrule   Rules 601/602 & 612. Lacks foundation, witness does not have personal                 basic information concerning background of the study which he knows all about
                 07/19/2018                                  knowledge of subject matter, calls for speculation by the witness. (as to question    as he was a medical monitor of and for the study. See p 24.
                                                             at 26:22-24 (witness did not "design" study); Rules 601/602 & 612. Lacks
                                                             foundation, witness does not have personal knowledge of subject matter, calls for
                                                             speculation by the witness. (as to answer at 27:5-9 (witness did not "design"
                                                             study)
  PL AFFIRM   Kandarpa, Krishna     27:04-30:23   Overrule   Rules 601/602 & 612. Lacks foundation, witness does not have personal                 basic information concerning background of the study which he knows all about
                 07/19/2018                                  knowledge of subject matter, calls for speculation by the witness. (as to question    as he was a medical monitor of and for the study. See p 24.
                                                             at 26:22-24 (witness did not "design" study); Rules 601/602 & 612. Lacks
                                                             foundation, witness does not have personal knowledge of subject matter, calls for
                                                             speculation by the witness. (as to answer at 27:5-9 (witness did not "design"
                                                             study)
  PL AFFIRM   Kandarpa, Krishna     32:12-32:15
                 07/19/2018
  PL AFFIRM   Kandarpa, Krishna     32:21-33:10
                 07/19/2018
  PL AFFIRM   Kandarpa, Krishna     33:12-33:16
                 07/19/2018
  PL AFFIRM   Kandarpa, Krishna     34:11-34:16   Overrule   Rules 401, 402, 403. Testimony regarding Sales/Marketing does not relate to the       he is the medical monitor and this is basic background on what he did. It is
                 07/19/2018                                  claims or causes of action at issue in the case; Irrelevant and any probative value   relevant information.
                                                             outweighed by prejudicial effect.
  PL AFFIRM   Kandarpa, Krishna     35:06-35:13   Overrule   Rules 401, 402, 403. Testimony regarding Sales/Marketing does not relate to the       he is the medical monitor and this is basic background on what he did. It is
                                                                                                                                                                                                                                          Case 3:19-cv-01701-MO




                 07/19/2018                                  claims or causes of action at issue in the case; Irrelevant and any probative value   relevant information.
                                                             outweighed by prejudicial effect
  PL AFFIRM   Kandarpa, Krishna     52:05-53:02
                 07/19/2018
  PL AFFIRM   Kandarpa, Krishna     53:09-56:10
                 07/19/2018
  PL AFFIRM   Kandarpa, Krishna     56:13-56:17
                 07/19/2018
  PL AFFIRM   Kandarpa, Krishna     56:19-57:01
                 07/19/2018
  PL AFFIRM   Kandarpa, Krishna       57:03
                 07/19/2018
                                                                                                                                                                                                                                          Document 181




  PL AFFIRM   Kandarpa, Krishna     57:05-58:01
                 07/19/2018
  PL AFFIRM   Kandarpa, Krishna       58:03
                 07/19/2018
  PL AFFIRM   Kandarpa, Krishna     58:05-59:01
                 07/19/2018
  PL AFFIRM   Kandarpa, Krishna     60:04-60:07
                 07/19/2018
  PL AFFIRM   Kandarpa, Krishna     60:09-60:20   Sustain    Rules 601/602 & 612. Lacks foundation, witness does not have personal                 he has personal knowledge as the medical monitor.
                 07/19/2018                                  knowledge of subject matter, calls for speculation by the witness. Rule 701.
                                                             Testimony is improper opinion testimony by a lay witness. (as to 60:4-16; MDL
                                                             court sustained objection in 9 12 18 order [Dkt No 12590])
                                                                                                                                                                                                                                          Filed 05/03/21




  PL AFFIRM   Kandarpa, Krishna     60:22-61:20   Sustain    Rules 601/602 & 612. Lacks foundation, witness does not have personal                 he has personal knowledge as the medical monitor.
                 07/19/2018                                  knowledge of subject matter, calls for speculation by the witness. (as to 61:15-20;
                                                             witness testifies he is assuming at 61:20)
  PL AFFIRM   Kandarpa, Krishna     62:22-63:04   Overrule   Rules 401, 402 & 403-Irrelevant and Unfairly Prejudicial. Testimony purports to       This is relevant as Bard sponsered a study of its G2 (essentially the same design as
                 07/19/2018                                  address Bard's state of mind. Rule 701. Testimony is improper opinion testimony       the Eclipse and G2X) and had control over the parameters of the study. It did not
                                                             by a lay witness. (as to 63:1-4 and 63:6-10; MDL court sustained objection in         lok at safety or efficacy, not did it seek to confirm or refute the significant
                                                             9.12.18 order [Dkt. No. 12590])                                                       problems with the G2 filter designs. Bard later relied upon the study in
                                                                                                                                                   determining the nature and extent of its product warnings.

  PL AFFIRM   Kandarpa, Krishna     63:06-63:24   Overrule   Rules 401, 402 & 403-Irrelevant and Unfairly Prejudicial. Testimony purports to       This is relevant as Bard sponsered a study of its G2 (essentially the same design as
                 07/19/2018                                  address Bard's state of mind. Rule 701. Testimony is improper opinion testimony       the Eclipse and G2X) and had control over the parameters of the study. It did not
                                                             by a lay witness. (as to 63:1-4 and 63:6-10; MDL court sustained objection in         lok at safety or efficacy, not did it seek to confirm or refute the significant
                                                             9.12.18 order [Dkt. No. 12590])                                                       problems with the G2 filter designs. Bard later relied upon the study in
                                                                                                                                                                                                                                          Page 159 of 288




                                                                                                                                                   determining the nature and extent of its product warnings.

  PL AFFIRM   Kandarpa, Krishna     67:17-67:21
                 07/19/2018
  PL AFFIRM   Kandarpa, Krishna     67:24-68:03
                 07/19/2018
  PL AFFIRM   Kandarpa, Krishna     68:20-69:16
                 07/19/2018

Kandarpa 7.19.18                                                                                                                                                                                                                  158
  DESIGNEE      DEPONENT          DESIGNATIONS            RULING              OBJECTION                                                                             RESPONSES TO OBJECTIONS
  PL AFFIRM   Kandarpa, Krishna     71:18-74:03            Overrule           Rules 401, 402, 403. Testimony regarding Sales/Marketing does not relate to the       Again, the Eclipse was nearly identicle in design to the filters being discussed by
                 07/19/2018                                                   claims or causes of action at issue in the case; Irrelevant and any probative value   the witness. The failures of the filter line and Bard's knowledge of and reaction to
                                                                              outweighed by prejudicial effect. Rules 401, 402, and 403 – testimony concerns        such failures of all G2 devices is relevant to the design defects and defective
                                                                              what physician would have wanted to know / would expect a manufacturer to tell        warnings. The testimony of the witness establishes his knowledg of teh subject
                                                                              him/her                                                                               matter
  PL AFFIRM   Kandarpa, Krishna     74:06-74:14            Overrule           Rules 401, 402, 403. Testimony regarding Sales/Marketing does not relate to the       Again, the Eclipse was nearly identicle in design to the filters being discussed by
                 07/19/2018                                                   claims or causes of action at issue in the case; Irrelevant and any probative value   the witness. The failures of the filter line and Bard's knowledge of and reaction to
                                                                              outweighed by prejudicial effect. Rules 401, 402, and 403 – testimony concerns        such failures of all G2 devices is relevant to the design defects and defective
                                                                              what physician would have wanted to know / would expect a manufacturer to tell        warnings. The testimony of the witness establishes his knowledg of the subject
                                                                              him/her. Rules 601/602 & 612. Lacks foundation, witness does not have personal        matter.
                                                                              knowledge of subject matter, calls for speculation by the witness. Rule 701.
                                                                              Testimony is improper opinion testimony by a lay witness. (as to 74:10-14; MDL
                                                                              court sustained objection in 9.12.18 order [Dkt. No. 12590])

  PL AFFIRM   Kandarpa, Krishna     74:17-75:06            Overrule           Rules 401, 402, 403. Testimony regarding Sales/Marketing does not relate to the       The Eclipse was nearly identicle in design to the filters being discussed by the
                 07/19/2018                                                   claims or causes of action at issue in the case; Irrelevant and any probative value   witness. The failures of the filter line and Bard's knowledge of and reaction to
                                                                              outweighed by prejudicial effect. Rules 401, 402, and 403 – testimony concerns        such failures of all G2 devices is relevant to the design defects and defective
                                                                              what physician would have wanted to know / would expect a manufacturer to tell        warnings. The testimony of the witness establishes his knowledg of the subject
                                                                              him/her. Rules 601/602 & 612. Lacks foundation, witness does not have personal        matter.
                                                                              knowledge of subject matter, calls for speculation by the witness. Rule 701.
                                                                              Testimony is improper opinion testimony by a lay witness (as to 74:17-75:2; MDL
                                                                              court sustained objection in 9.12.18 order [Dkt. No. 12590]) Rule 701. Testimony
                                                                              is improper opinion testimony by a lay witness (as to 74:4-6)
                                                                                                                                                                                                                                                           Case 3:19-cv-01701-MO




  PL AFFIRM   Kandarpa, Krishna     75:08-75:14            Overrule           Rule 701. Testimony is improper opinion testimony by a lay witness                    He is not stating an opinion.
                 07/19/2018
  PL AFFIRM   Kandarpa, Krishna     76:19-80:24
                 07/19/2018
  PL AFFIRM   Kandarpa, Krishna     81:02-81:19
                 07/19/2018
  PL AFFIRM   Kandarpa, Krishna     81:21-81:24            Overrule           This exhibit should not be marked or shown to the jury. All testimony regarding it    The Eclipse was nearly identicle in design to the filters being discussed by the
                 07/19/2018                                                   was excluded by agreement of counsel (Dkt. 81, Para. 6, page 7) and the Court's       witness. The failures of the filter line and Bard's knowledge of and reaction to
                                                                              ruling on Bard's MIL. Rules 601/602 & 612. Lacks foundation, witness does not         such failures of all G2 devices is relevant to the design defects and defective
                                                                              have personal knowledge of subject matter, calls for speculation by the witness.      warnings. The testimony of the witness establishes his knowledg of the subject
                                                                              Witness is being ask to lay foundation for document not created by him).              matter.
                                                                                                                                                                                                                                                           Document 181




  PL AFFIRM   Kandarpa, Krishna     91:17-92:18
                 07/19/2018
  PL AFFIRM   Kandarpa, Krishna     92:20-93:24            Overrule          Rules 601/602 & 612. Lacks foundation, witness does not have personal               The Eclipse was nearly identicle in design to the filters being discussed by the
                 07/19/2018                                                  knowledge of subject matter, calls for speculation by the witness. (as to 93:18-24; witness. The failures of the filter line and Bard's knowledge of and reaction to
                                                                             witness is being asked to interpret document he did not prepare)                    such failures of all G2 devices is relevant to the design defects and defective
                                                                                                                                                                 warnings. The testimony of the witness establishes his knowledg of the subject
                                                                                                                                                                 matter
  PL AFFIRM   Kandarpa, Krishna     94:02-96:22    Sustain as to 94:11-94:22 Rules 601/602 & 612. Lacks foundation, witness does not have personal               The Eclipse was nearly identicle in design to the filters being discussed by the
                 07/19/2018                                                  knowledge of subject matter, calls for speculation by the witness. (as to 94:2-21; witness. The failures of the filter line and Bard's knowledge of and reaction to
                                                                             witness is being asked to interpret document he did not prepare; witness answer such failures of all G2 devices is relevant to the design defects and defective
                                                                             is speculation ("I suspect"))                                                       warnings. The testimony of the witness establishes his knowledg of the subject
                                                                                                                                                                 matter
                                                                                                                                                                                                                                                           Filed 05/03/21




  PL AFFIRM   Kandarpa, Krishna     96:24-97:12
                 07/19/2018
  PL AFFIRM   Kandarpa, Krishna     97:14-98:23
                 07/19/2018
  PL AFFIRM   Kandarpa, Krishna    99:01-100 06
                 07/19/2018
  PL AFFIRM   Kandarpa, Krishna    100:08-101:02            Sustain           Rule 701. Testimony is improper opinion testimony by a lay witness. (as to 100:8-
                 07/19/2018                                                   22; MDL court sustained objection in 9.12.18 order [Dkt. No. 12590]). As to 100:8-
                                                                              22, testimony is improper narrative with no question pending (MDL sustained
                                                                              objection on this ground as well as Rule 701)
  PL AFFIRM   Kandarpa, Krishna    101:04-101:21
                 07/19/2018
  PL AFFIRM   Kandarpa, Krishna    101:23-103:06
                 07/19/2018
                                                                                                                                                                                                                                                           Page 160 of 288




  PL AFFIRM   Kandarpa, Krishna    103:08-104:11
                 07/19/2018
  PL AFFIRM   Kandarpa, Krishna    104:13-105:01
                 07/19/2018
  PL AFFIRM   Kandarpa, Krishna    105:03-106:17
                 07/19/2018
  PL AFFIRM   Kandarpa, Krishna    106:19-107:19
                 07/19/2018
Kandarpa 7.19.18                                                                                                                                                                                                                                    159
  DESIGNEE      DEPONENT          DESIGNATIONS             RULING             OBJECTION                                                                            RESPONSES TO OBJECTIONS
  PL AFFIRM   Kandarpa, Krishna    107:21-108:01
                 07/19/2018
  PL AFFIRM   Kandarpa, Krishna    108:10-108:12
                 07/19/2018
  PL AFFIRM   Kandarpa, Krishna    109:04-109:05
                 07/19/2018
  PL AFFIRM   Kandarpa, Krishna    109:15-109:16
                 07/19/2018
  PL AFFIRM   Kandarpa, Krishna    109:24-110:22
                 07/19/2018
  PL AFFIRM   Kandarpa, Krishna    110:24-113:04           Overrule           Rule 701. Testimony is improper opinion testimony by a lay witness. (as to           The witness is stating facts within his knowledge as the medical moniter. No
                 07/19/2018                                                   question at 113:3-4; question is not in relation to Dr. Kandarpa's role as medical   opinion testimony is solicited.
                                                                              monitor)
  PL AFFIRM   Kandarpa, Krishna    113:06-114:06           Overrule           Rule 701. Testimony is improper opinion testimony by a lay witness. (as to answer    The witness is stating facts within his knowledge as the medical moniter. No
                 07/19/2018                                                   at 113:6-14; question and answer is not in relation to Dr. Kandarpa's role as        opinion testimony is solicited.
                                                                              medical monitor)
  PL AFFIRM   Kandarpa, Krishna    114:08-115:10
                 07/19/2018
  PL AFFIRM   Kandarpa, Krishna    115:13-116:04
                 07/19/2018
  PL AFFIRM   Kandarpa, Krishna    116:06-117:23
                 07/19/2018
  PL AFFIRM   Kandarpa, Krishna    118:01-119:03
                 07/19/2018
                                                                                                                                                                                                                                                        Case 3:19-cv-01701-MO




  PL AFFIRM   Kandarpa, Krishna    119:05-119:15
                 07/19/2018
  PL AFFIRM   Kandarpa, Krishna    119:17-119:21
                 07/19/2018
  PL AFFIRM   Kandarpa, Krishna    120:12-120:17
                 07/19/2018
  PL AFFIRM   Kandarpa, Krishna    120:21-123:04           Overrule           Rule 611(c) Leading question of witness on direct. (as to question at 123:3-4)       question to deveope testimony
                 07/19/2018
  PL AFFIRM   Kandarpa, Krishna    123:06-123:12           Overrule           Rule 611(c) Leading question of witness on direct. (all questions are leading)       same
                 07/19/2018
  PL AFFIRM   Kandarpa, Krishna    123:14-124:01           Overrule           Rule 611(c) Leading question of witness on direct. (all questions are leading)       same
                 07/19/2018
                                                                                                                                                                                                                                                        Document 181




  PL AFFIRM   Kandarpa, Krishna    124:04-124:07           Overrule           Rule 611(c) Leading question of witness on direct.                                   same
                 07/19/2018
  PL AFFIRM   Kandarpa, Krishna    124:09-124:14           Overrule           Rule 611(c) Leading question of witness on direct. (as to answer at 124:9) Rules   The Eclipse was nearly identicle in design to the filters being discussed by the
                 07/19/2018                                                   401, 402 & 403. Irrelevant and Unfairly Prejudicial. Testimony does not address    witness. The failures of the filter line and Bard's knowledge of and reaction to
                                                                              injury or failure mode at issue.                                                   such failures of all G2 devices is relevant to the design defects and defective
                                                                                                                                                                 warnings. The testimony of the witness establishes his knowledg of the subject
                                                                                                                                                                 matter
  PL AFFIRM   Kandarpa, Krishna    124:16-125:04   Sustain as to 126:2-126:4 Rules 401, 402 & 403. Irrelevant and Unfairly Prejudicial. Testimony does not       The Eclipse was nearly identicle in design to the filters being discussed by the
                 07/19/2018                                                  address injury or failure mode at issue. Rule 701. Testimony is improper opinion witness. The failures of the filter line and Bard's knowledge of and reaction to
                                                                             testimony by a lay witness. (as to question at 126:2-4; goes beyond scope of        such failures of all G2 devices is relevant to the design defects and defective
                                                                             doctor's role as medical monitor for study)                                         warnings. The testimony of the witness establishes his knowledg of the subject
                                                                                                                                                                 matter
                                                                                                                                                                                                                                                        Filed 05/03/21




  PL AFFIRM   Kandarpa, Krishna    125:07-125:18           Overrule          Rule 701. Testimony is improper opinion testimony by a lay witness. (as to answer The Eclipse was nearly identicle in design to the filters being discussed by the
                 07/19/2018                                                  at 126:7-13; goes beyond scope of doctor's role as medical monitor for study)       witness. The failures of the filter line and Bard's knowledge of and reaction to
                                                                             Rules 401, 402 & 403. Irrelevant and Unfairly Prejudicial. Testimony does not       such failures of all G2 devices is relevant to the design defects and defective
                                                                             address injury or failure mode at issue.                                            warnings. The testimony of the witness establishes his knowledg of the subject
                                                                                                                                                                 matter
  PL AFFIRM   Kandarpa, Krishna    125:20-126:04           Overrule          Rules 601/602 & 612. Lacks foundation, witness does not have personal               The Eclipse was nearly identicle in design to the filters being discussed by the
                 07/19/2018                                                  knowledge of subject matter, calls for speculation by the witness. Rule 701.        witness. The failures of the filter line and Bard's knowledge of and reaction to
                                                                             Testimony is improper opinion testimony by a lay witness. (as to question at 126:1- such failures of all G2 devices is relevant to the design defects and defective
                                                                             4; 9 MDL court sustained objection in 9.12.18 order [Dkt. No. 12590])               warnings. The testimony of the witness establishes his knowledg of the subject
                                                                             Rules 401, 402 & 403. Irrelevant and Unfairly Prejudicial. Testimony does not       matter.
                                                                             address injury or failure mode at issue.

  PL AFFIRM   Kandarpa, Krishna    126:06-126:20   Sustain as to 126:7-126:13 Rules 601/602 & 612. Lacks foundation, witness does not have personal                The Eclipse was nearly identicle in design to the filters being discussed by the
                 07/19/2018                                                   knowledge of subject matter, calls for speculation by the witness. Rule 701.         witness. The failures of the filter line and Bard's knowledge of and reaction to
                                                                                                                                                                                                                                                        Page 161 of 288




                                                                              Testimony is improper opinion testimony by a lay witness. (as to answer at 126:6-    such failures of all G2 devices is relevant to the design defects and defective
                                                                              15; MDL court sustained objection in 9.12.18 order [Dkt. No. 12590])                 warnings. The testimony of the witness establishes his knowledg of the subject
                                                                              Rules 401, 402 & 403. Irrelevant and Unfairly Prejudicial. Testimony does not        matter.
                                                                              address injury or failure mode at issue.




Kandarpa 7.19.18                                                                                                                                                                                                                                  160
  DESIGNEE      DEPONENT          DESIGNATIONS     RULING     OBJECTION                                                                             RESPONSES TO OBJECTIONS
  PL AFFIRM   Kandarpa, Krishna    126:22-127:04   Sustain    Rules 401, 402 & 403. Irrelevant and Unfairly Prejudicial. Testimony does not     The Eclipse was nearly identicle in design to the filters being discussed by the
                 07/19/2018                                   address injury or failure mode at issue.                                          witness. The failures of the filter line and Bard's knowledge of and reaction to
                                                                                                                                                such failures of all G2 devices is relevant to the design defects and defective
                                                                                                                                                warnings. The testimony of the witness establishes his knowledg of the subject
                                                                                                                                                matter
  PL AFFIRM   Kandarpa, Krishna    127:06-128:05   Sustain    Rules 401, 402 & 403. Irrelevant and Unfairly Prejudicial. Testimony does not     The Eclipse was nearly identicle in design to the filters being discussed by the
                 07/19/2018                                   address injury or failure mode at issue. Rules 601/602 & 612. Lacks foundation,   witness. The failures of the filter line and Bard's knowledge of and reaction to
                                                              witness does not have personal knowledge of subject matter, calls for speculation such failures of all G2 devices is relevant to the design defects and defective
                                                              by the witness. Rule 611(c) Leading question of witness on direct. Rule 701.      warnings. The testimony of the witness establishes his knowledg of the subject
                                                              Testimony is improper opinion testimony by a lay witness. (as to 128:1-5; MDL     matter.
                                                              court sustained objection in 9.12.18 order [Dkt. No. 12590]) Rules 401, 402, 403.
                                                              Testimony regarding Sales/Marketing does not relate to the claims or causes of
                                                              action at issue in the case; Irrelevant and any probative value outweighed by
                                                              prejudicial effect. Rules 401, 402, and 403 – testimony concerns what physician
                                                              would have wanted to know / would expect a manufacturer to tell him/her.


  PL AFFIRM   Kandarpa, Krishna    128:07-128:12   Sustain    Rules 601/602 & 612. Lacks foundation, witness does not have personal
                 07/19/2018                                   knowledge of subject matter, calls for speculation by the witness. Rule 611(c)
                                                              Leading question of witness on direct. Rule 701. Testimony is improper opinion
                                                              testimony by a lay witness. (MDL court sustained objection in 9.12.18 order [Dkt.
                                                              No. 12590]) Rules 401, 402, 403. Testimony regarding Sales/Marketing does not
                                                              relate to the claims or causes of action at issue in the case; Irrelevant and any
                                                              probative value outweighed by prejudicial effect. Rules 401, 402, and 403 –
                                                                                                                                                                                                                                        Case 3:19-cv-01701-MO




                                                              testimony concerns what physician would have wanted to know / would expect a
                                                              manufacturer to tell him/her.
  PL AFFIRM   Kandarpa, Krishna    128:15-129:15   Overrule   Rules 401, 402, 403. Testimony regarding Sales/Marketing does not relate to the       The Eclipse was nearly identicle in design to the filters being discussed by the
                 07/19/2018                                   claims or causes of action at issue in the case; Irrelevant and any probative value   witness. The failures of the filter line and Bard's knowledge of and reaction to
                                                              outweighed by prejudicial effect. Rules 401, 402, and 403 – testimony concerns        such failures of all G2 devices is relevant to the design defects and defective
                                                              what physician would have wanted to know / would expect a manufacturer to tell        warnings. The testimony of the witness establishes his knowledg of the subject
                                                              him/her. Rules 401, 402 & 403. Irrelevant and Unfairly Prejudicial. Testimony does    matter.
                                                              not address injury or failure mode at issue. Rule 701. Testimony is improper
                                                              opinion testimony by a lay witness.

  PL AFFIRM   Kandarpa, Krishna    129:17-130:09   Sustain    Rules 401, 402, 403. Testimony regarding Sales/Marketing does not relate to the       The Eclipse was nearly identicle in design to the filters being discussed by the
                                                                                                                                                                                                                                        Document 181




                 07/19/2018                                   claims or causes of action at issue in the case; Irrelevant and any probative value   witness. The failures of the filter line and Bard's knowledge of and reaction to
                                                              outweighed by prejudicial effect. Rules 401, 402, and 403 – testimony concerns        such failures of all G2 devices is relevant to the design defects and defective
                                                              what physician would have wanted to know / would expect a manufacturer to tell        warnings. The testimony of the witness establishes his knowledg of the subject
                                                              him/her. Rules 401, 402 & 403. Irrelevant and Unfairly Prejudicial. Testimony does    matter.
                                                              not address injury or failure mode at issue. Rule 701. Testimony is improper
                                                              opinion testimony by a lay witness.

  PL AFFIRM   Kandarpa, Krishna    130:11-130:19   Sustain    Rules 401, 402, 403. Testimony regarding Sales/Marketing does not relate to the       The Eclipse was nearly identicle in design to the filters being discussed by the
                 07/19/2018                                   claims or causes of action at issue in the case; Irrelevant and any probative value   witness. The failures of the filter line and Bard's knowledge of and reaction to
                                                              outweighed by prejudicial effect. Rules 401, 402, and 403 – testimony concerns        such failures of all G2 devices is relevant to the design defects and defective
                                                              what physician would have wanted to know / would expect a manufacturer to tell        warnings. The testimony of the witness establishes his knowledg of the subject
                                                              him/her. Rules 401, 402 & 403. Irrelevant and Unfairly Prejudicial. Testimony does    matter.
                                                                                                                                                                                                                                        Filed 05/03/21




                                                              not address injury or failure mode at issue. Rule 701. Testimony is improper
                                                              opinion testimony by a lay witness.

  PL AFFIRM   Kandarpa, Krishna    131:13-131:18   Sustain    Rules 401, 402, 403. Testimony regarding Sales/Marketing does not relate to the       The Eclipse was nearly identicle in design to the filters being discussed by the
                 07/19/2018                                   claims or causes of action at issue in the case; Irrelevant and any probative value   witness. The failures of the filter line and Bard's knowledge of and reaction to
                                                              outweighed by prejudicial effect. Rules 401, 402, and 403 – testimony concerns        such failures of all G2 devices is relevant to the design defects and defective
                                                              what physician would have wanted to know / would expect a manufacturer to tell        warnings. The testimony of the witness establishes his knowledg of the subject
                                                              him/her. Rules 401, 402 & 403. Irrelevant and Unfairly Prejudicial. Testimony does    matter.
                                                              not address injury or failure mode at issue. Rule 701. Testimony is improper
                                                              opinion testimony by a lay witness. Rules 601/602 & 612. Lacks foundation,
                                                              witness does not have personal knowledge of subject matter, calls for speculation
                                                              by the witness. Rule 701. Testimony is improper opinion testimony by a lay
                                                              witness. (as to 131:11-18; MDL court sustained objection in 9.12.18 order [Dkt.
                                                                                                                                                                                                                                        Page 162 of 288




                                                              No. 12590])




Kandarpa 7.19.18                                                                                                                                                                                                                  161
  DESIGNEE      DEPONENT          DESIGNATIONS     RULING     OBJECTION                                                                             RESPONSES TO OBJECTIONS
  PL AFFIRM   Kandarpa, Krishna    131:20-132:01   Sustain    Rules 601/602 & 612. Lacks foundation, witness does not have personal                 The Eclipse was nearly identicle in design to the filters being discussed by the
                 07/19/2018                                   knowledge of subject matter, calls for speculation by the witness. Rule 701.          witness. The failures of the filter line and Bard's knowledge of and reaction to
                                                              Testimony is improper opinion testimony by a lay witness. (MDL court sustained        such failures of all G2 devices is relevant to the design defects and defective
                                                              objection in 9.12.18 order [Dkt. No. 12590]) Rules 401, 402, 403. Testimony           warnings. The testimony of the witness establishes his knowledg of the subject
                                                              regarding Sales/Marketing does not relate to the claims or causes of action at        matter.
                                                              issue in the case; Irrelevant and any probative value outweighed by prejudicial
                                                              effect. Rules 401, 402, and 403. Testimony concerns what physician would have
                                                              wanted to know / would expect a manufacturer to tell him/her. Rules 401, 402 &
                                                              403. Irrelevant and Unfairly Prejudicial. Testimony does not address injury or
                                                              failure mode at issue.
  PL AFFIRM   Kandarpa, Krishna    132:03-132:17   Sustain    Rules 601/602 & 612. Lacks foundation, witness does not have personal                 The Eclipse was nearly identicle in design to the filters being discussed by the
                 07/19/2018                                   knowledge of subject matter, calls for speculation by the witness. Rule 701.          witness. The failures of the filter line and Bard's knowledge of and reaction to
                                                              Testimony is improper opinion testimony by a lay witness. (as to 132:3-10; MDL        such failures of all G2 devices is relevant to the design defects and defective
                                                              court sustained objection in 9.12.18 order [Dkt. No. 12590]). Rule 701. Testimony     warnings. The testimony of the witness establishes his knowledg of the subject
                                                              is improper opinion testimony by a lay witness. (as to 132:11-17; outside scope of    matter.
                                                              role as medical monitor). Rules 401, 402, 403. Testimony regarding
                                                              Sales/Marketing does not relate to the claims or causes of action at issue in the
                                                              case; Irrelevant and any probative value outweighed by prejudicial effect. Rules
                                                              401, 402, and 403 – testimony concerns what physician would have wanted to
                                                              know / would expect a manufacturer to tell him/her. Rules 401, 402 & 403.
                                                              Irrelevant and Unfairly Prejudicial. Testimony does not address injury or failure
                                                              mode at issue.
                                                                                                                                                                                                                                        Case 3:19-cv-01701-MO




  PL AFFIRM   Kandarpa, Krishna    132:19-133:06   Sustain    Rule 701. Testimony is improper opinion testimony by a lay witness. Rules 401,        The Eclipse was nearly identicle in design to the filters being discussed by the
                 07/19/2018                                   402, 403. Testimony regarding Sales/Marketing does not relate to the claims or        witness. The failures of the filter line and Bard's knowledge of and reaction to
                                                              causes of action at issue in the case; Irrelevant and any probative value             such failures of all G2 devices is relevant to the design defects and defective
                                                              outweighed by prejudicial effect. Rules 401, 402, and 403 – testimony concerns        warnings. The testimony of the witness establishes his knowledg of the subject
                                                              what physician would have wanted to know / would expect a manufacturer to tell        matter.
                                                              him/her. Rules 401, 402 & 403. Irrelevant and Unfairly Prejudicial. Testimony does
                                                              not address injury or failure mode at issue. Rules 601/602 & 612. Lacks
                                                              foundation, witness does not have personal knowledge of subject matter, calls for
                                                              speculation by the witness. Rule 611(c) Leading question of witness on direct. Rule
                                                              701. Testimony is improper opinion testimony by a lay witness.(as to 133:3-6;
                                                              MDL court sustained objection in 9.12.18 order [Dkt. No. 12590]).
                                                                                                                                                                                                                                        Document 181




  PL AFFIRM   Kandarpa, Krishna    133:08-133:21   Sustain    Rules 601/602 & 612. Lacks foundation, witness does not have personal                 The Eclipse was nearly identicle in design to the filters being discussed by the
                 07/19/2018                                   knowledge of subject matter, calls for speculation by the witness. Rule 611(c)        witness. The failures of the filter line and Bard's knowledge of and reaction to
                                                              Leading question of witness on direct. Rule 701. Testimony is improper opinion        such failures of all G2 devices is relevant to the design defects and defective
                                                              testimony by a lay witness. (as to 133:8-15; MDL court sustained objection in         warnings. The testimony of the witness establishes his knowledg of the subject
                                                              9.12.18 order [Dkt. No. 12590]). Rules 401, 402, 403. Testimony regarding             matter.
                                                              Sales/Marketing does not relate to the claims or causes of action at issue in the
                                                              case; Irrelevant and any probative value outweighed by prejudicial effect. Rules
                                                              401, 402, and 403 – testimony concerns what physician would have wanted to
                                                              know / would expect a manufacturer to tell him/her. Rules 401, 402 & 403.
                                                              Irrelevant and Unfairly Prejudicial. Testimony does not address injury or failure
                                                              mode at issue. (as to question at 133:8-15.
                                                                                                                                                                                                                                        Filed 05/03/21




  PL AFFIRM   Kandarpa, Krishna    133:23-134:09
                 07/19/2018
  PL AFFIRM   Kandarpa, Krishna    134:11-135:10
                 07/19/2018
  PL AFFIRM   Kandarpa, Krishna    135:12-136:11   Overrule   Rules 601/602 & 612. Lacks foundation, witness does not have personal                 The Eclipse was nearly identicle in design to the filters being discussed by the
                 07/19/2018                                   knowledge of subject matter, calls for speculation by the witness. (question and      witness. The failures of the filter line and Bard's knowledge of and reaction to
                                                              answer at 136:4-11 and 136:13-18 ask witness to speculate)                            such failures of all G2 devices is relevant to the design defects and defective
                                                                                                                                                    warnings. The testimony of the witness establishes his knowledg of the subject
                                                                                                                                                    matter
  PL AFFIRM   Kandarpa, Krishna    136:13-137:15   Overrule   Rules 601/602 & 612. Lacks foundation, witness does not have personal                 The Eclipse was nearly identicle in design to the filters being discussed by the
                 07/19/2018                                   knowledge of subject matter, calls for speculation by the witness. (question and      witness. The failures of the filter line and Bard's knowledge of and reaction to
                                                              answer at 136:4-11 and 136:13-18 ask witness to speculate). Rules 401, 402 &          such failures of all G2 devices is relevant to the design defects and defective
                                                              403. Irrelevant and Unfairly Prejudicial. Testimony does not address injury or        warnings. The testimony of the witness establishes his knowledg of the subject
                                                                                                                                                                                                                                        Page 163 of 288




                                                              failure mode at issue. (as to 136:20-137:15.                                          matter.

  PL AFFIRM   Kandarpa, Krishna    137:17-137:23   Overrule   Rules 401, 402 & 403. Irrelevant and Unfairly Prejudicial. Testimony does not         The Eclipse was nearly identicle in design to the filters being discussed by the
                 07/19/2018                                   address injury or failure mode at issue.                                              witness. The failures of the filter line and Bard's knowledge of and reaction to
                                                                                                                                                    such failures of all G2 devices is relevant to the design defects and defective
                                                                                                                                                    warnings. The testimony of the witness establishes his knowledg of the subject
                                                                                                                                                    matter


Kandarpa 7.19.18                                                                                                                                                                                                                  162
  DESIGNEE       DEPONENT              DESIGNATIONS               RULING     OBJECTION                                                                       RESPONSES TO OBJECTIONS
  PL AFFIRM    Kandarpa, Krishna             138 02               Overrule   Rules 401, 402 & 403. Irrelevant and Unfairly Prejudicial. Testimony does not   The Eclipse was nearly identicle in design to the filters being discussed by the
                  07/19/2018                                                 address injury or failure mode at issue.                                        witness. The failures of the filter line and Bard's knowledge of and reaction to
                                                                                                                                                             such failures of all G2 devices is relevant to the design defects and defective
                                                                                                                                                             warnings. The testimony of the witness establishes his knowledg of the subject
                                                                                                                                                             matter
  PL AFFIRM    Kandarpa, Krishna         138:04-138:09            Overrule   Rules 401, 402 & 403. Irrelevant and Unfairly Prejudicial. Testimony does not   The Eclipse was nearly identicle in design to the filters being discussed by the
                  07/19/2018                                                 address injury or failure mode at issue.                                        witness. The failures of the filter line and Bard's knowledge of and reaction to
                                                                                                                                                             such failures of all G2 devices is relevant to the design defects and defective
                                                                                                                                                             warnings. The testimony of the witness establishes his knowledg of the subject
                                                                                                                                                             matter
 DEF COUNTER   Kandarpa, Krishna         141:08-141:13
                  07/19/2018
 DEF COUNTER   Kandarpa, Krishna         141:18-141:21
                  07/19/2018
 DEF COUNTER   Kandarpa, Krishna         142:06-142:18
                  07/19/2018
 DEF COUNTER   Kandarpa, Krishna         143:05-143:20
                  07/19/2018
 DEF COUNTER   Kandarpa, Krishna         144:01-144:03
                  07/19/2018
 DEF COUNTER   Kandarpa, Krishna         144:06-144:12
                  07/19/2018
 DEF COUNTER   Kandarpa, Krishna         144:18-144:23
                  07/19/2018
                                                                                                                                                                                                                                                 Case 3:19-cv-01701-MO




 DEF COUNTER   Kandarpa, Krishna         145:07-145:14
                  07/19/2018
 DEF COUNTER   Kandarpa, Krishna         146:01-146:17
                  07/19/2018
 DEF COUNTER   Kandarpa, Krishna         149:02-149:08
                  07/19/2018
 DEF COUNTER   Kandarpa, Krishna         149:19-150:02
                  07/19/2018
 DEF COUNTER   Kandarpa, Krishna         150:06-152:01
                  07/19/2018
 DEF COUNTER   Kandarpa, Krishna         152:08-152:14
                  07/19/2018
                                                                                                                                                                                                                                                 Document 181




 DEF COUNTER   Kandarpa, Krishna         153:03-153:04            Overrule   FRE 402
                  07/19/2018
 DEF COUNTER   Kandarpa, Krishna         153:08-153:10            Overrule   FRE 402
                  07/19/2018
 DEF COUNTER   Kandarpa, Krishna         153:19-153:23            Overrule   FRE 402
                  07/19/2018
 DEF COUNTER   Kandarpa, Krishna        161:20-161:23
                  07/19/2018         ending with "Probably
                                             not."
 DEF COUNTER   Kandarpa, Krishna            162 02
                  07/19/2018
 DEF COUNTER   Kandarpa, Krishna         162:04-162:06
                                                                                                                                                                                                                                                 Filed 05/03/21




                  07/19/2018       ending with "No, I did not."

 DEF COUNTER   Kandarpa, Krishna         162:07-162:18
                  07/19/2018
 DEF COUNTER   Kandarpa, Krishna         162:22-163:02
                  07/19/2018
 DEF COUNTER   Kandarpa, Krishna         163:04-163:09
                  07/19/2018
 DEF COUNTER   Kandarpa, Krishna         163:12-163:17
                  07/19/2018
 DEF COUNTER   Kandarpa, Krishna         163:22-164:06
                  07/19/2018
 DEF COUNTER   Kandarpa, Krishna         164:20-164:21
                  07/19/2018
                                                                                                                                                                                                                                                 Page 164 of 288




 DEF COUNTER   Kandarpa, Krishna         165:05-165:07
                  07/19/2018
 DEF COUNTER   Kandarpa, Krishna         165:16-165:19
                  07/19/2018
 DEF COUNTER   Kandarpa, Krishna         166:04-166:11            Overrule   assumes facts not in evidence; calls for speculation
                  07/19/2018
 DEF COUNTER   Kandarpa, Krishna         166:13-167:18            Overrule   Assumes facts not in evidence; calls for speculation
                  07/19/2018
Kandarpa 7.19.18                                                                                                                                                                                                                           163
  DESIGNEE       DEPONENT             DESIGNATIONS               RULING     OBJECTION                                                           RESPONSES TO OBJECTIONS
 DEF COUNTER   Kandarpa, Krishna            169:19
                  07/19/2018
 DEF COUNTER   Kandarpa, Krishna        169:21-169:22
                  07/19/2018
 DEF COUNTER   Kandarpa, Krishna        170:02-170:06
                  07/19/2018
 DEF COUNTER   Kandarpa, Krishna            170:12
                  07/19/2018
 DEF COUNTER   Kandarpa, Krishna        170:17-170:22
                  07/19/2018
 DEF COUNTER   Kandarpa, Krishna        171:03-171:06            Sustain    Assumes facts not in evidence; calls for speculation
                  07/19/2018
 DEF COUNTER   Kandarpa, Krishna            171 09               Sustain    Assumes facts not in evidence; calls for speculation
                  07/19/2018
 DEF COUNTER   Kandarpa, Krishna            171:12
                  07/19/2018
 DEF COUNTER   Kandarpa, Krishna            171:15
                  07/19/2018
 DEF COUNTER   Kandarpa, Krishna        171:18-171:19
                  07/19/2018
 DEF COUNTER   Kandarpa, Krishna            172 01
                  07/19/2018
 DEF COUNTER   Kandarpa, Krishna        172:07-172:12
                  07/19/2018
                                                                                                                                                                                Case 3:19-cv-01701-MO




 DEF COUNTER   Kandarpa, Krishna         172:13-172:15
                  07/19/2018       starting with "--reported
                                             filter"
 DEF COUNTER   Kandarpa, Krishna            172:17
                  07/19/2018
 DEF COUNTER   Kandarpa, Krishna            172:19
                  07/19/2018
 DEF COUNTER   Kandarpa, Krishna        172:24-173:05            Overrule   Assumes facts not in evidence; calls for speculation
                  07/19/2018
 DEF COUNTER   Kandarpa, Krishna        173:14-173:19            Overrule   Assumes facts not in evidence; calls for speculation
                  07/19/2018
 DEF COUNTER   Kandarpa, Krishna         174:09-174:14           Overrule   Assumes facts not in evidence; calls for speculation
                                                                                                                                                                                Document 181




                  07/19/2018       starting with "Exhibit 13"

 DEF COUNTER   Kandarpa, Krishna        174:18-174:22            Overrule   Assumes facts not in evidence; calls for speculation;FRE 402, 403
                  07/19/2018
 DEF COUNTER   Kandarpa, Krishna        176:14-176:19
                  07/19/2018
 DEF COUNTER   Kandarpa, Krishna        177:18-177:20            Sustain    misstated the answer of the witness
                  07/19/2018
 DEF COUNTER   Kandarpa, Krishna        177:23-178:01            Sustain    asked and answered
                  07/19/2018       ending with "report of it."

 DEF COUNTER   Kandarpa, Krishna        178:07-178:19            Overrule   FRE 402
                                                                                                                                                                                Filed 05/03/21




                  07/19/2018
 DEF COUNTER   Kandarpa, Krishna        179:18-180:06
                  07/19/2018
 DEF COUNTER   Kandarpa, Krishna        181:06-181:07
                  07/19/2018
 DEF COUNTER   Kandarpa, Krishna        181:09-181:14
                  07/19/2018
 DEF COUNTER   Kandarpa, Krishna        181:18-181:20
                  07/19/2018
 DEF COUNTER   Kandarpa, Krishna            182:17
                  07/19/2018
 DEF COUNTER   Kandarpa, Krishna        182:22-183:09            Sustain    hearsay; calls for speculation
                  07/19/2018
 DEF COUNTER   Kandarpa, Krishna        183:12-183:14            Overrule   hearsay; calls for speculation
                                                                                                                                                                                Page 165 of 288




                  07/19/2018
 DEF COUNTER   Kandarpa, Krishna            183:16               Overrule   FRE 602
                  07/19/2018
 DEF COUNTER   Kandarpa, Krishna        186:06-186:10
                  07/19/2018
 DEF COUNTER   Kandarpa, Krishna        187:07-187:19            Overrule   misstated the answer of the witness
                  07/19/2018       ending with "No I don t."
 DEF COUNTER   Kandarpa, Krishna        187:23-188:03            Overrule   FRE 402, 403, 602
Kandarpa 7.19.18  07/19/2018        ending with "…if it did."                                                                                                             164
  DESIGNEE       DEPONENT             DESIGNATIONS                     RULING              OBJECTION                                                                            RESPONSES TO OBJECTIONS
 DEF COUNTER   Kandarpa, Krishna            188 08                     Overrule            FRE 602, calls for hearsay
                  07/19/2018            "I don't know"
 DEF COUNTER   Kandarpa, Krishna        188:10-188:12                  Overrule            fre 602; calls for hearsay
                  07/19/2018
 DEF COUNTER   Kandarpa, Krishna        191:09-191:12
                  07/19/2018
 DEF COUNTER   Kandarpa, Krishna        191:24-192:08
                  07/19/2018       ending with "No I don t."
 DEF COUNTER   Kandarpa, Krishna        193:16-194:04                   Sustain            FRE 402, 403
                  07/19/2018         ending with "Yeah."
  PL AFFIRM    Kandarpa, Krishna        201:05-201:10                  Overrule            Rule 611(c) Leading question of witness on direct. Rule 701. Testimony is
                  07/19/2018                                                               improper opinion testimony by a lay witness.
  PL AFFIRM    Kandarpa, Krishna        201:12-202:03                  Overrule            Rule 611(c) Leading question of witness on direct. Rule 701. Testimony is
                  07/19/2018                                                               improper opinion testimony by a lay witness.
  PL AFFIRM    Kandarpa, Krishna        205:20-207:13
                  07/19/2018
  PL AFFIRM    Kandarpa, Krishna        208:02-208:24
                  07/19/2018
  PL AFFIRM    Kandarpa, Krishna        209:03-211:07
                  07/19/2018
  PL AFFIRM    Kandarpa, Krishna        211:09-212:18                  Overrule            Rules 106, 403. Plaintiffs counsel / questioner used improper/incomplete exhibit.
                  07/19/2018                                                               (as to 212:19-213 08)
  PL AFFIRM    Kandarpa, Krishna        219:13-221:13                   Sustain            Rule 611(a)(3) questioning is argumentative and subjects witness to harassment.
                  07/19/2018                                                               (as to questions and answers at 219:13-14). Rules 401, 402, and 403 – testimony
                                                                                                                                                                                                                                                                   Case 3:19-cv-01701-MO




                                                                                           concerns what physician would have wanted to know / would expect a
                                                                                           manufacturer to tell him/her. Rules 601/602 & 612. Lacks foundation, witness
                                                                                           does not have personal knowledge of subject matter, calls for speculation by the
                                                                                           witness. Rule 701. Testimony is improper opinion testimony by a lay witness. (as
                                                                                           to 219:16-220:2). Rules 601/602 & 612. Lacks foundation, witness does not have
                                                                                           personal knowledge of subject matter, calls for speculation by the witness. Rule
                                                                                           701. Testimony is improper opinion testimony by a lay witness. (as to 221 9-13)


  PL AFFIRM    Kandarpa, Krishna        221:15-223:13            Overrule as to 223:7-     Rules 601/602 & 612. Lacks foundation, witness does not have personal                The Eclipse was nearly identicle in design to the filters being discussed by the
                  07/19/2018                                           223:18              knowledge of subject matter, calls for speculation by the witness. Rule 701.         witness. The failures of the filter line and Bard's knowledge of and reaction to
                                                                                           Testimony is improper opinion testimony by a lay witness. (as to 221:15-222:13       such failures of all G2 devices is relevant to the design defects and defective
                                                                                                                                                                                                                                                                   Document 181




                                                                                           and 223:2-13; doctor is being asked about internal Bard document that he has not     warnings. The testimony of the witness establishes his knowledge of the subject
                                                                                           seen before and is outside scope of his role as medical monitor). Rules 401, 402 &   matter.
                                                                                           403. Irrelevant and Unfairly Prejudicial. Testimony does not address injury or
                                                                                           failure mode at issue. (as to 224:2-11)

  PL AFFIRM    Kandarpa, Krishna        223:15-226:19                  Overrule            Rules 601/602 & 612. Lacks foundation, witness does not have personal                The Eclipse was nearly identicle in design to the filters being discussed by the
                  07/19/2018                                                               knowledge of subject matter, calls for speculation by the witness. Rule 701.         witness. The failures of the filter line and Bard's knowledge of and reaction to
                                                                                           Testimony is improper opinion testimony by a lay witness. (as to 221:15-222:13       such failures of all G2 devices is relevant to the design defects and defective
                                                                                           and 223:2-13; doctor is being asked about internal Bard document that he has not     warnings. The testimony of the witness establishes his knowledge of the subject
                                                                                           seen before and is outside scope of his role as medical monitor). Rules 401, 402 &   matter.
                                                                                           403. Irrelevant and Unfairly Prejudicial. Testimony does not address injury or
                                                                                           failure mode at issue. (as to 224:2-11)
                                                                                                                                                                                                                                                                   Filed 05/03/21




  PL AFFIRM    Kandarpa, Krishna        226:22-227:03                   Sustain            Rules 601/602 & 612. Lacks foundation, witness does not have personal                The Eclipse was nearly identicle in design to the filters being discussed by the
                  07/19/2018                                                               knowledge of subject matter, calls for speculation by the witness. Rule 611          witness. The failures of the filter line and Bard's knowledge of and reaction to
                                                                                           assumes facts not in evidence.                                                       such failures of all G2 devices is relevant to the design defects and defective
                                                                                                                                                                                warnings. The testimony of the witness establishes his knowledge of the subject
                                                                                                                                                                                matter
  PL AFFIRM    Kandarpa, Krishna        231:03-231:10          Sustain as to 231:8-231:10 Rule 611(c) Leading question of witness on direct. (as to question at 231:8-10)       Used to develop testimony and foundation
                  07/19/2018
  PL AFFIRM    Kandarpa, Krishna        232:10-232:14
                  07/19/2018
                                                                                                                                                                                                                                                                   Page 166 of 288




Kandarpa 7.19.18                                                                                                                                                                                                                                             165
  DESIGNEE      DEPONENT             DESIGNATIONS            RULING     OBJECTION                                                                                 RESPONSES TO OBJECTIONS
   PL AFFIRM    Little, William          9:22-9:23
                 07/27/2016
   PL AFFIRM    Little, William         10:07-10:12
                 07/27/2016
  DEF COUNTER   Little, William         10:07-10:09
                 07/27/2016
  DEF COUNTER   Little, William            10:12
                 07/27/2016
  DEF COUNTER   Little, William         10:16-10:18
                 07/27/2016
  DEF COUNTER   Little, William         10:22-11:04
                 07/27/2016
   PL AFFIRM    Little, William         11:01-11:06
                 07/27/2016
   PL AFFIRM    Little, William         17:13-18:02
                 07/27/2016       beginning "So you left…"
   PL AFFIRM    Little, William         20:07-20:20
                 07/27/2016
   PL AFFIRM    Little, William         22:13-22:23
                 07/27/2016
   PL AFFIRM    Little, William         24:04-24:19
                 07/27/2016
   PL AFFIRM    Little, William         24:22-24:25
                 07/27/2016
                                                                                                                                                                                                  Case 3:19-cv-01701-MO




   PL AFFIRM    Little, William         35:01-35:10
                 07/27/2016
   PL AFFIRM    Little, William         39:20-40:05
                 07/27/2016
   PL AFFIRM    Little, William        40:10-40:20
                 07/27/2016       (beginning "And tell…")
   PL AFFIRM    Little, William        41:14-41:22
                 07/27/2016        (beginning "And I…")
   PL AFFIRM    Little, William        42:16-42:25
                 07/27/2016
   PL AFFIRM    Little, William         43:05-43:19
                 07/27/2016
                                                                                                                                                                                                  Document 181




   PL AFFIRM    Little, William         50:03-50:07
                 07/27/2016
  DEF COUNTER   Little, William         55:09-57:25          Overrule   (1) FRE 402, 403: The testimony regarding Bard s obligation in general and/or
                 07/27/2016                                             under FDA requirements to disclose information to physicians should be excluded
                                                                        because it is irrelevant to any matter at issue; further, any nominal probative
                                                                        value of the testimony is outweighed by the dangers of time-wasting and
                                                                        confusion of the issues, because, among other things, failure to warn is not at
                                                                        issue. (2) the witness s opinion about Bard "trying to do the right thing" in its sales
                                                                        efforts is inadmissible character evidence and ought to be excluded under FRE
                                                                        404(a)

   PL AFFIRM    Little, William         65:05-65:08
                                                                                                                                                                                                  Filed 05/03/21




                 07/27/2016
  DEF COUNTER   Little, William         65:08-65:12
                 07/27/2016
   PL AFFIRM    Little, William         96:14-96:18
                 07/27/2016
   PL AFFIRM    Little, William         98:04-98:13
                 07/27/2016
  DEF COUNTER   Little, William         98:13-98:22
                 07/27/2016
   PL AFFIRM    Little, William       106:12-106:16
                 07/27/2016       beginning "Was there."
  DEF COUNTER   Little, William       106:18-106:19          Overrule   (1) FRE 402/403: Objection to testimony concerning 510k process for reasons
                 07/27/2016                                             stated in Plaintiffs' motion in limine; (2) FRE 402/403: objection to including two
                                                                        extended colloquoies between counsel, which are not evidence
                                                                                                                                                                                                  Page 167 of 288




  DEF COUNTER   Little, William       107:13-107:24          Overrule   (1) FRE 402/403: Objection to testimony concerning 510k process for reasons
                 07/27/2016                                             stated in Plaintiffs' motion in limine; (2) FRE 402/403: objection to including two
                                                                        extended colloquoies between counsel, which are not evidence

   PL AFFIRM    Little, William       157:22-158:23
                 07/27/2016

Little 7.27.16 PL                                                                                                                                                                           166
  DESIGNEE      DEPONENT             DESIGNATIONS                  RULING             OBJECTION                                                                           RESPONSES TO OBJECTIONS
   PL AFFIRM    Little, William        172:20-173:05                Sustain           Rules 601/602 & 612. Witness does not have personal knowledge of document        The witness has personal knowledge of the subject matter discussed in this
                 07/27/2016                                                           Witness was shown a document, was not familiar with it and testified that he/she otherwise-admissible document, based on his role at Bard. The testimony is
                                                                                      does not have personal knowledge about it or the circumstances.                  proper as discussed at more length in Plaintiffs' Response to Defendants' Motion
                                                                                                                                                                       in Limine concerning personal knowledge. To the extent the testimony involves a
                                                                                                                                                                       document used to refresh recollection, the document is attached as an exhibit.

   PL AFFIRM    Little, William        173:24-174:01                Sustain           Rules 601/602 & 612. Witness does not have personal knowledge of document        The witness has personal knowledge of the subject matter discussed in this
                 07/27/2016                                                           Witness was shown a document, was not familiar with it and testified that he/she otherwise-admissible document, based on his role at Bard. The testimony is
                                                                                      does not have personal knowledge about it or the circumstances.                  proper as discussed at more length in Plaintiffs' Response to Defendants' Motion
                                                                                                                                                                       in Limine concerning personal knowledge. To the extent the testimony involves a
                                                                                                                                                                       document used to refresh recollection, the document is attached as an exhibit.

   PL AFFIRM    Little, William        174:15-175:02                Overrule          Rules 601/602 & 612. Witness does not have personal knowledge of document        The witness has personal knowledge of the subject matter discussed in this
                 07/27/2016                                                           Witness was shown a document, was not familiar with it and testified that he/she otherwise-admissible document, based on his role at Bard. The testimony is
                                                                                      does not have personal knowledge about it or the circumstances.                  proper as discussed at more length in Plaintiffs' Response to Defendants' Motion
                                                                                                                                                                       in Limine concerning personal knowledge. To the extent the testimony involves a
                                                                                                                                                                       document used to refresh recollection, the document is attached as an exhibit.

   PL AFFIRM    Little, William        175:10-176:19                Sustain           Rules 601/602 & 612. Witness does not have personal knowledge of document           discussed in this otherwise-admissible document, based on his role at Bard. The
                 07/27/2016                                                           Witness was shown a document, was not familiar with it and testified that he/she    testimony is proper as discussed at more length in Plaintiffs' Response to
                                                                                      does not have personal knowledge about it or the circumstances. Rules 401, 402,     Defendants' Motion in Limine concerning personal knowledge. To the extent the
                                                                                      403. Testimony does not involve filter at issue and/or failure modes at issue;      testimony involves a document used to refresh recollection, the document is
                                                                                      Irrelevant and any probative value outweighed by prejudicial effect, particularly   attached as an exhibit. FRE 401/402/403: Bard's knowledge and intent in
                                                                                      with Plaintiff s punitive damages claim dismissed.                                  redesigning its retrievable filters to create the G2 family (including the filter at
                                                                                                                                                                                                                                                                 Case 3:19-cv-01701-MO




                                                                                                                                                                          issue), including its knowledge of the risks of the G2's predicate filter, the
                                                                                                                                                                          Recovery Filter, is relevant to, among other things, whether Bard acted as a
                                                                                                                                                                          reasonably prudent manufacturer in its testing and design of the Eclipse. Further,
                                                                                                                                                                          whether and to what extent the filter had a risk of migration is a matter the jury
                                                                                                                                                                          may consider in deciding whether the filter as designed met consumer
                                                                                                                                                                          expectations and warnings.
   PL AFFIRM    Little, William       177:03-177:14                 Sustain           Rules 601/602 & 612. Witness does not have personal knowledge of document           discussed in this otherwise-admissible document, based on his role at Bard. The
                 07/27/2016       ending "…factors, yes."                             Witness was shown a document, was not familiar with it and testified that he/she    testimony is proper as discussed at more length in Plaintiffs' Response to
                                                                                      does not have personal knowledge about it or the circumstances. Rules 401, 402,     Defendants' Motion in Limine concerning personal knowledge. To the extent the
                                                                                      403. Testimony does not involve filter at issue and/or failure modes at issue;      testimony involves a document used to refresh recollection, the document is
                                                                                      Irrelevant and any probative value outweighed by prejudicial effect, particularly   attached as an exhibit. FRE 401/402/403: Bard's knowledge and intent in
                                                                                                                                                                                                                                                                 Document 181




                                                                                      with Plaintiff s punitive damages claim dismissed.                                  redesigning its retrievable filters to create the G2 family (including the filter at
                                                                                                                                                                          issue), including its knowledge of the risks of the G2's predicate filter, the
                                                                                                                                                                          Recovery Filter, is relevant to, among other things, whether Bard acted as a
                                                                                                                                                                          reasonably prudent manufacturer in its testing and design of the Eclipse. Further,
                                                                                                                                                                          whether and to what extent the filter had a risk of migration is a matter the jury
                                                                                                                                                                          may consider in deciding whether the filter as designed met consumer
                                                                                                                                                                          expectations and warnings.
   PL AFFIRM    Little, William        177:23-178:16                Sustain           Rules 601/602 & 612. Witness does not have personal knowledge of document        FRE 601/602/612: The witness has personal knowledge of the subject matter
                 07/27/2016                                                           Witness was shown a document, was not familiar with it and testified that he/she discussed in this otherwise-admissible document, based on his role at Bard. The
                                                                                      does not have personal knowledge about it or the circumstances.                  testimony is proper as discussed at more length in Plaintiffs' Response to
                                                                                                                                                                       Defendants' Motion in Limine concerning personal knowledge. To the extent the
                                                                                                                                                                                                                                                                 Filed 05/03/21




                                                                                                                                                                       testimony involves a document used to refresh recollection, the document is
                                                                                                                                                                       attached as an exhibit
   PL AFFIRM    Little, William        179:02-180:02          Sustain as to 179:17-   Rules 601/602 & 612. Witness does not have personal knowledge of document        FRE 601/602/612: The witness has personal knowledge of the subject matter
                 07/27/2016                                          179:22           Witness was shown a document, was not familiar with it and testified that he/she discussed in this otherwise-admissible document, based on his role at Bard. The
                                                                                      does not have personal knowledge about it or the circumstances.                  testimony is proper as discussed at more length in Plaintiffs' Response to
                                                                                                                                                                       Defendants' Motion in Limine concerning personal knowledge. To the extent the
                                                                                                                                                                       testimony involves a document used to refresh recollection, the document is
                                                                                                                                                                       attached as an exhibit
  DEF COUNTER   Little, William        180:03-181:23                Overrule          FRE 402/403: Objection to including colloquoies between counsel and discussion
                 07/27/2016       redact "and a death" line                           with videographer.
                                           180:19
                                    end at "penetration"
  DEF COUNTER   Little, William        181:25-182:02                Overrule          FRE 402/403: Objection to including colloquoies between counsel and discussion
                                                                                                                                                                                                                                                                 Page 168 of 288




                 07/27/2016                                                           with videographer.
   PL AFFIRM    Little, William        187:03-187:24
                 07/27/2016
   PL AFFIRM    Little, William        188:12-188:15
                 07/27/2016
  DEF COUNTER   Little, William        188:16-188:25                Overrule          FRE 402/403: Objection to including colloquoies between counsel and discussion
                 07/27/2016                                                           with videographer.
   PL AFFIRM    Little, William        189:01-190:11
                 07/27/2016
Little 7.27.16 PL                                                                                                                                                                                                                                         167
  DESIGNEE      DEPONENT          DESIGNATIONS     RULING     OBJECTION                                                                          RESPONSES TO OBJECTIONS
   PL AFFIRM    Little, William    191:11-192:25
                 07/27/2016
  DEF COUNTER   Little, William    193:01-193:10   Overrule   FRE 402/403: Objection to including colloquoies between counsel and discussion
                 07/27/2016                                   with videographer.
   PL AFFIRM    Little, William    193:24-194:14
                 07/27/2016
  DEF COUNTER   Little, William    194:15-195:18   Overrule   FRE 402/403: Objection to including colloquoies between counsel and discussion
                 07/27/2016                                   with videographer.
   PL AFFIRM    Little, William    199:23-200:03
                 07/27/2016         end "Yeah"
  DEF COUNTER   Little, William    200:03-200:04   Overrule   FRE 402/403: Objection to including colloquoies between counsel and discussion
                 07/27/2016                                   with videographer.
   PL AFFIRM    Little, William    200:17-200:23
                 07/27/2016
   PL AFFIRM    Little, William    201:17-202:05
                 07/27/2016
   PL AFFIRM    Little, William    203:09-204:05
                 07/27/2016
   PL AFFIRM    Little, William    204:08-204:09
                 07/27/2016         end "yeah"
  DEF COUNTER   Little, William    204:08-204:24
                 07/27/2016
  DEF COUNTER   Little, William    205:02-205:15
                 07/27/2016
                                                                                                                                                                                                                                 Case 3:19-cv-01701-MO




   PL AFFIRM    Little, William    205:16-209:02
                 07/27/2016
   PL AFFIRM    Little, William    210:04-210:06
                 07/27/2016
  DEF COUNTER   Little, William    246:14-246:17
                 07/27/2016
  DEF COUNTER   Little, William    246:19-247:15
                 07/27/2016
   PL AFFIRM    Little, William    272:11-272:15
                 07/27/2016         end "right"
   PL AFFIRM    Little, William    300:08-300:15
                 07/27/2016
                                                                                                                                                                                                                                 Document 181




   PL AFFIRM    Little, William    329:07-329:08
                 07/27/2016
   PL AFFIRM    Little, William    329:11-329:21
                 07/27/2016
   PL AFFIRM    Little, William    331:03-331:15
                 07/27/2016
   PL AFFIRM    Little, William    359:01-359:02
                 07/27/2016
   PL AFFIRM    Little, William    359:06-359:13
                 07/27/2016
   PL AFFIRM    Little, William    363:04-364:04
                 07/27/2016
                                                                                                                                                                                                                                 Filed 05/03/21




  DEF COUNTER   Little, William    364:05-364:13   Sustain    364:8-11 non-responsive
                 07/27/2016
   PL AFFIRM    Little, William    364:14-364:18
                 07/27/2016
  DEF COUNTER   Little, William    364:19-364:25   Overrule   non-responsive after "no"
                 07/27/2016
   PL AFFIRM    Little, William    374:05-374:06   Overrule   Rules 601/602 & 612. Witness does not have personal knowledge of document        FRE 601/602/612: The witness has personal knowledge of the subject matter
                 07/27/2016                                   Witness was shown a document, was not familiar with it and testified that he/she discussed in this otherwise-admissible document, based on his role at Bard. The
                                                              does not have personal knowledge about it or the circumstances. see 364 9-11     testimony is proper as discussed at more length in Plaintiffs' Response to
                                                              and 15-19 and 380:22-24                                                          Defendants' Motion in Limine concerning personal knowledge. To the extent the
                                                                                                                                               testimony involves a document used to refresh recollection, the document is
                                                                                                                                               attached as an exhibit
   PL AFFIRM    Little, William    374:12-374:14   Sustain    Rules 601/602 & 612. Witness does not have personal knowledge of document        FRE 601/602/612: The witness has personal knowledge of the subject matter
                 07/27/2016                                   Witness was shown a document, was not familiar with it and testified that he/she discussed in this otherwise-admissible document, based on his role at Bard. The
                                                                                                                                                                                                                                 Page 169 of 288




                                                              does not have personal knowledge about it or the circumstances.                  testimony is proper as discussed at more length in Plaintiffs' Response to
                                                                                                                                               Defendants' Motion in Limine concerning personal knowledge. To the extent the
                                                                                                                                               testimony involves a document used to refresh recollection, the document is
                                                                                                                                               attached as an exhibit




Little 7.27.16 PL                                                                                                                                                                                                          168
  DESIGNEE      DEPONENT             DESIGNATIONS             RULING    OBJECTION                                                                           RESPONSES TO OBJECTIONS
   PL AFFIRM    Little, William        374:20-375:20          Sustain   Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure      FRE 601/602/612: The witness has personal knowledge of the subject matter
                 07/27/2016                                             modes at issue; Irrelevant and any probative value outweighed by prejudicial        discussed in this otherwise-admissible document, based on his role at Bard. The
                                                                        effect, particularly with Plaintiff s punitive damages claim dismissed. Rules       testimony is proper as discussed at more length in Plaintiffs' Response to
                                                                        601/602 & 612. Witness does not have personal knowledge of document Witness         Defendants' Motion in Limine concerning personal knowledge. To the extent the
                                                                        was shown a document, was not familiar with it and testified that he/she does not   testimony involves a document used to refresh recollection, the document is
                                                                        have personal knowledge about it or the circumstances.                              attached as an exhibit. FRE 401/402/403: Bard's knowledge and intent in
                                                                                                                                                            redesigning its retrievable filters to create the G2 family (including the filter at
                                                                                                                                                            issue), including its knowledge of the risks of the G2's predicate filter, the
                                                                                                                                                            Recovery Filter, is relevant to, among other things, whether Bard acted as a
                                                                                                                                                            reasonably prudent manufacturer in its testing and design of the Eclipse.
   PL AFFIRM    Little, William        376:02-376:05          Sustain   Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure      FRE 601/602/612: The witness has personal knowledge of the subject matter
                 07/27/2016           ending "Yeeah."                   modes at issue; Irrelevant and any probative value outweighed by prejudicial        discussed in this otherwise-admissible document, based on his role at Bard. The
                                                                        effect, particularly with Plaintiff s punitive damages claim dismissed. Rules       testimony is proper as discussed at more length in Plaintiffs' Response to
                                                                        601/602 & 612. Witness does not have personal knowledge of document Witness         Defendants' Motion in Limine concerning personal knowledge. To the extent the
                                                                        was shown a document, was not familiar with it and testified that he/she does not   testimony involves a document used to refresh recollection, the document is
                                                                        have personal knowledge about it or the circumstances.                              attached as an exhibit. FRE 401/402/403: Bard's knowledge and intent in
                                                                                                                                                            redesigning its retrievable filters to create the G2 family (including the filter at
                                                                                                                                                            issue), including its knowledge of the risks of the G2's predicate filter, the
                                                                                                                                                            Recovery Filter, is relevant to, among other things, whether Bard acted as a
                                                                                                                                                            reasonably prudent manufacturer in its testing and design of the Eclipse. Further,
                                                                                                                                                            whether and to what extent the filter had a risk of migration is a matter the jury
                                                                                                                                                            may consider in deciding whether the filter as designed met consumer
                                                                                                                                                                                                                                                   Case 3:19-cv-01701-MO




                                                                                                                                                            expectations.
  DEF COUNTER   Little, William       376:05-376:25
                 07/27/2016         subject to objection
   PL AFFIRM    Little, William       377:05-377:10           Sustain   Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure      FRE 601/602/612: The witness has personal knowledge of the subject matter
                 07/27/2016                                             modes at issue; Irrelevant and any probative value outweighed by prejudicial        discussed in this otherwise-admissible document, based on his role at Bard. The
                                                                        effect, particularly with Plaintiff s punitive damages claim dismissed. Rules       testimony is proper as discussed at more length in Plaintiffs' Response to
                                                                        601/602 & 612. Witness does not have personal knowledge of document Witness         Defendants' Motion in Limine concerning personal knowledge. To the extent the
                                                                        was shown a document, was not familiar with it and testified that he/she does not   testimony involves a document used to refresh recollection, the document is
                                                                        have personal knowledge about it or the circumstances.                              attached as an exhibit. FRE 401/402/403: Bard's knowledge and intent in
                                                                                                                                                            redesigning its retrievable filters to create the G2 family (including the filter at
                                                                                                                                                            issue), including its knowledge of the risks of the G2's predicate filter, the
                                                                                                                                                            Recovery Filter, is relevant to, among other things, whether Bard acted as a
                                                                                                                                                                                                                                                   Document 181




                                                                                                                                                            reasonably prudent manufacturer in its testing and design of the Eclipse. Further,
                                                                                                                                                            whether and to what extent the filter had a risk of migration is a matter the jury
                                                                                                                                                            may consider in deciding whether the filter as designed met consumer
                                                                                                                                                            expectations.
   PL AFFIRM    Little, William        377:14-377:21          Sustain   Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure      FRE 601/602/612: The witness has personal knowledge of the subject matter
                 07/27/2016       beginning "Is that what…"             modes at issue; Irrelevant and any probative value outweighed by prejudicial        discussed in this otherwise-admissible document, based on his role at Bard. The
                                                                        effect, particularly with Plaintiff s punitive damages claim dismissed. Rules       testimony is proper as discussed at more length in Plaintiffs' Response to
                                                                        601/602 & 612. Witness does not have personal knowledge of document Witness         Defendants' Motion in Limine concerning personal knowledge. To the extent the
                                                                        was shown a document, was not familiar with it and testified that he/she does not   testimony involves a document used to refresh recollection, the document is
                                                                        have personal knowledge about it or the circumstances.                              attached as an exhibit. FRE 401/402/403: Bard's knowledge and intent in
                                                                                                                                                            redesigning its retrievable filters to create the G2 family (including the filter at
                                                                                                                                                                                                                                                   Filed 05/03/21




                                                                                                                                                            issue), including its knowledge of the risks of the G2's predicate filter, the
                                                                                                                                                            Recovery Filter, is relevant to, among other things, whether Bard acted as a
                                                                                                                                                            reasonably prudent manufacturer in its testing and design of the Eclipse.
   PL AFFIRM    Little, William        377:25-378:06          Sustain   Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure      FRE 601/602/612: The witness has personal knowledge of the subject matter
                 07/27/2016                                             modes at issue; Irrelevant and any probative value outweighed by prejudicial        discussed in this otherwise-admissible document, based on his role at Bard. The
                                                                        effect, particularly with Plaintiff s punitive damages claim dismissed. Rules       testimony is proper as discussed at more length in Plaintiffs' Response to
                                                                        601/602 & 612. Witness does not have personal knowledge of document Witness         Defendants' Motion in Limine concerning personal knowledge. To the extent the
                                                                        was shown a document, was not familiar with it and testified that he/she does not   testimony involves a document used to refresh recollection, the document is
                                                                        have personal knowledge about it or the circumstances.                              attached as an exhibit. FRE 401/402/403: Bard's knowledge and intent in
                                                                                                                                                            redesigning its retrievable filters to create the G2 family (including the filter at
                                                                                                                                                            issue), including its knowledge of the risks of the G2's predicate filter, the
                                                                                                                                                            Recovery Filter, is relevant to, among other things, whether Bard acted as a
                                                                                                                                                                                                                                                   Page 170 of 288




                                                                                                                                                            reasonably prudent manufacturer in its testing and design of the Eclipse.




Little 7.27.16 PL                                                                                                                                                                                                                            169
  DESIGNEE      DEPONENT          DESIGNATIONS           RULING     OBJECTION                                                                           RESPONSES TO OBJECTIONS
   PL AFFIRM    Little, William     378:10-380:03        Sustain    Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure      FRE 601/602/612: The witness has personal knowledge of the subject matter
                 07/27/2016       ending "…it does."                modes at issue; Irrelevant and any probative value outweighed by prejudicial        discussed in this otherwise-admissible document, based on his role at Bard. The
                                                                    effect, particularly with Plaintiff s punitive damages claim dismissed. Rules       testimony is proper as discussed at more length in Plaintiffs' Response to
                                                                    601/602 & 612. Witness does not have personal knowledge of document Witness         Defendants' Motion in Limine concerning personal knowledge. To the extent the
                                                                    was shown a document, was not familiar with it and testified that he/she does not   testimony involves a document used to refresh recollection, the document is
                                                                    have personal knowledge about it or the circumstances. Also incomplete              attached as an exhibit. FRE 401/402/403: Bard's knowledge and intent in
                                                                    desingation. The complete answer is 380:3-8                                         redesigning its retrievable filters to create the G2 family (including the filter at
                                                                                                                                                        issue), including its knowledge of the risks of the G2's predicate filter, the
                                                                                                                                                        Recovery Filter, is relevant to, among other things, whether Bard acted as a
                                                                                                                                                        reasonably prudent manufacturer in its testing and design of the Eclipse.
  DEF COUNTER   Little, William     ϯϴϬ͗ϬϯͲϯϴϬ͗Ϭϴ
                 07/27/2016       subject to objection
  DEF COUNTER   Little, William     ϯϴϬ͗ϮϮͲϯϴϬ͗Ϯϰ
                 07/27/2016       subject to objection
   PL AFFIRM    Little, William     384:20-384:25        Sustain    Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure      FRE 601/602/612: The witness has personal knowledge of the subject matter
                 07/27/2016                                         modes at issue; Irrelevant and any probative value outweighed by prejudicial        discussed in this otherwise-admissible document, based on his role at Bard. The
                                                                    effect, particularly with Plaintiff s punitive damages claim dismissed. Rules       testimony is proper as discussed at more length in Plaintiffs' Response to
                                                                    601/602 & 612. Witness does not have personal knowledge of document Witness         Defendants' Motion in Limine concerning personal knowledge. To the extent the
                                                                    was shown a document, was not familiar with it and testified that he/she does not   testimony involves a document used to refresh recollection, the document is
                                                                    have personal knowledge about it or the circumstances. No answer designated.        attached as an exhibit. FRE 401/402/403: Bard's knowledge and intent in
                                                                    Just a statement by counsel                                                         redesigning its retrievable filters to create the G2 family (including the filter at
                                                                                                                                                        issue), including its knowledge of the risks of the G2's predicate filter, the
                                                                                                                                                        Recovery Filter, is relevant to, among other things, whether Bard acted as a
                                                                                                                                                                                                                                               Case 3:19-cv-01701-MO




                                                                                                                                                        reasonably prudent manufacturer in its testing and design of the Eclipse.
   PL AFFIRM    Little, William     386:20-387:02        Sustain    Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure      FRE 601/602/612: The witness has personal knowledge of the subject matter
                 07/27/2016                                         modes at issue; Irrelevant and any probative value outweighed by prejudicial        discussed in this otherwise-admissible document, based on his role at Bard. The
                                                                    effect, particularly with Plaintiff s punitive damages claim dismissed. Rules       testimony is proper as discussed at more length in Plaintiffs' Response to
                                                                    601/602 & 612. Witness does not have personal knowledge of document Witness         Defendants' Motion in Limine concerning personal knowledge. To the extent the
                                                                    was shown a document, was not familiar with it and testified that he/she does not   testimony involves a document used to refresh recollection, the document is
                                                                    have personal knowledge about it or the circumstances. 386:20 is an answer to no    attached as an exhibit. FRE 401/402/403: Bard's knowledge and intent in
                                                                    question. 387:2 is an incomplete answer. 387:3-4 are necessary to complete the      redesigning its retrievable filters to create the G2 family (including the filter at
                                                                    answer.                                                                             issue), including its knowledge of the risks of the G2's predicate filter, the
                                                                                                                                                        Recovery Filter, is relevant to, among other things, whether Bard acted as a
                                                                                                                                                        reasonably prudent manufacturer in its testing and design of the Eclipse.
                                                                                                                                                                                                                                               Document 181




  DEF COUNTER   Little, William     ϯϴϳ͗ϬϯͲϯϴϳ͗Ϭϰ
                 07/27/2016       subject to objection
  DEF COUNTER   Little, William         390:14
                 07/27/2016
  DEF COUNTER   Little, William     390:19-391:11        Overrule   (390:19-391:11) The witness's testimony regarding the SIR guidelines should be      The MIL was denied.
                 07/27/2016                                         excluded under FRE 402 & 403 for the reasons discussed in Plaintiffs' Omnibus
                                                                    Motion in Limine to exclude recommendations of professional advocacy
                                                                    organizations
   PL AFFIRM    Little, William     391:12-391:22
                 07/27/2016
  DEF COUNTER   Little, William     392:01-392:10        Overrule   (392:04-392:10) (1) The witness's testimony regarding the SIR guidelines should be The MIL was denied.
                                                                                                                                                                                                                                               Filed 05/03/21




                 07/27/2016                                         excluded under FRE 402 & 403 for the reasons discussed in Plaintiffs' Omnibus
                                                                    Motion in Limine to exclude recommendations of professional advocacy
                                                                    organizations; (2) the testimony should be excluded under FRE 701 & 702 because
                                                                    this witness is not a radiologist or healthcare provider and is not qualified as an
                                                                    expert to offer opinion testimony interpreting "what the

   PL AFFIRM    Little, William     447:01-447:03
                 07/27/2016
   PL AFFIRM    Little, William     447:06-447:09
                 07/27/2016
  DEF COUNTER   Little, William     463:08-463:24        Sustain    (463:08-463:24) The witness's testimony concerning the "Filter Facts" website    To the extent Plaintiff's argue that the Eclipse name was created to "break with
                 07/27/2016                                         should be excluded under FRE 402 & 403 because it has no probative value and/or the baggage, this testimony is relevant to why and how Bard was treating the
                                                                    any nominal probative value is outweighed by the dangers of confusion and time- market place and information at the time that the Eclipse filter was being sold.
                                                                                                                                                                                                                                               Page 171 of 288




                                                                    wasting. Further, the witness's testimony at 463:21-24, concerning Bard's
                                                                    "intention" in designing the Filter Facts website should be excluded as non-
                                                                    responsive. Finally the witness s testimony at lines 22-24 regarding the "fear
                                                                    montering website...we were dealing with" (a reference to lawyer advertising) is
                                                                    outweighed by the danger of undue prejudice, as discussed in Plaintiff s Omnibus
                                                                    Motion in Limine.
   PL AFFIRM    Little, William     486:05-486:10
                 07/27/2016
Little 7.27.16 PL                                                                                                                                                                                                                        170
  DESIGNEE     DEPONENT          DESIGNATIONS     RULING   OBJECTION   RESPONSES TO OBJECTIONS
   PL AFFIRM   Little, William    488:10-488:16
                07/27/2016
                                                                                                       Case 3:19-cv-01701-MO
                                                                                                       Document 181
                                                                                                       Filed 05/03/21
                                                                                                       Page 172 of 288




Little 7.27.16 PL                                                                                171
   DESIGNEE       DEPONENT          DESIGNATIONS       RULING     OBJECTION                                                    RESPONSES TO OBJECTIONS
   DEF AFFIRM     Little, William     10:07-10:09
                   07/27/2016
   DEF AFFIRM     Little, William        10:12
                   07/27/2016
   DEF AFFIRM     Little, William     10:16-10:18
                   07/27/2016
   DEF AFFIRM     Little, William     10:22-11:06
                   07/27/2016
 DEF COUNTER TO   Little, William     12:12-14:03
    COUNTER        07/27/2016
 DEF COUNTER TO   Little, William     14:14-15:12
    COUNTER        07/27/2016
   DEF AFFIRM     Little, William     19:22-20:04
                   07/27/2016
   DEF AFFIRM     Little, William     20:21-21:14
                   07/27/2016
 DEF COUNTER TO   Little, William     23:02-23:09
    COUNTER        07/27/2016
   PL COUNTER     Little, William     24:04-24:25
                   07/27/2016
  PL COUNTER      Little, William        42:16         Sustain    Rules 401, 402 & 403. Irrelevant and Unfairly prejudicial.
                   07/27/2016
  PL COUNTER      Little, William     42:22-42:25      Sustain    Rules 401, 402 & 403. Irrelevant and Unfairly prejudicial.
                   07/27/2016
                                                                                                                                                                                                                     Case 3:19-cv-01701-MO




   DEF AFFIRM     Little, William     55:09-56:05
                   07/27/2016
   DEF AFFIRM     Little, William     57:04-57:25
                   07/27/2016
  PL COUNTER      Little, William     67:13-67:17
                   07/27/2016
  PL COUNTER      Little, William     69:11-69:19
                   07/27/2016
 DEF COUNTER TO   Little, William     94:21-95:13
    COUNTER        07/27/2016
   PL COUNTER     Little, William     96:14-96:18
                   07/27/2016
                                                                                                                                                                                                                     Document 181




   DEF AFFIRM     Little, William    117:03-119:24
                   07/27/2016        start at And if
 DEF COUNTER TO   Little, William    117:03-118:17
    COUNTER        07/27/2016
 DEF COUNTER TO   Little, William    119:14-119:24
    COUNTER        07/27/2016
   DEF AFFIRM     Little, William    146:01-146:14     Overrule   FRE 402/403                                                  Directly relevant to negligent desing claim and "standard of care" alleged by
                   07/27/2016                                                                                                  Plaintiff
   DEF AFFIRM     Little, William    187:03-189:20
                   07/27/2016
   DEF AFFIRM     Little, William    199:19-204:05     Overrule   FRE 402/403                                                  Relevant to feasible alterntaive designs.
                   07/27/2016
                                                                                                                                                                                                                     Filed 05/03/21




   DEF AFFIRM     Little, William    204:08-205:15
                   07/27/2016
   DEF AFFIRM     Little, William    208:16-209:14
                   07/27/2016
   DEF AFFIRM     Little, William    218:21-219:11
                   07/27/2016
   DEF AFFIRM     Little, William    244:12-245:15
                   07/27/2016
   DEF AFFIRM     Little, William    245:18-246:17
                   07/27/2016
   DEF AFFIRM     Little, William    246:19-248:23
                   07/27/2016
  PL COUNTER      Little, William    300:04-300:19
                   07/27/2016
                                                                                                                                                                                                                     Page 173 of 288




   DEF AFFIRM     Little, William       390:14
                   07/27/2016
   DEF AFFIRM     Little, William    390:19-391:11
                   07/27/2016
   DEF AFFIRM     Little, William    392:01-392:10
                   07/27/2016
   DEF AFFIRM     Little, William    432:05-432:22
                   07/27/2016
Little 7.27.16 DEF                                                                                                                                                                                             172
   DESIGNEE       DEPONENT          DESIGNATIONS     RULING     OBJECTION                                                                          RESPONSES TO OBJECTIONS
 DEF COUNTER TO   Little, William    436:01-436:20
    COUNTER        07/27/2016
   DEF AFFIRM     Little, William    441:05-441:24   Overrule   (441:05-441:24) this witness's opinion that Bard was concerned about "long term The witness has a significant amount of experience in the medical device industry
                   07/27/2016                                   doing the right thing" is inadmissible character evidence under FRE 404(a)(1).  and is speaking from his personal knowledge.

   DEF AFFIRM     Little, William    442:10-442:13   Overrule   (442:10-443:02) The testimony regarding the witness's general observations of      The witness has a significant amount of experience in the medical device industry
                   07/27/2016                                   actions by Bard employees in response to adverse events is inadmissible under      and is speaking from his personal knowledge.
                                                                FRE 404(b)(1) as evidence of "other acts" offered here to prove Bard's/Bard
                                                                employees' character to prove that Bard and/or its employees acted in conformity
                                                                therewith; further the witness s opinion that Bard employees were "good
                                                                people...trying to do the right thing" is inadmissible as character evidence under
                                                                FRE 404(a)(1)
   DEF AFFIRM     Little, William    442:18-443:02   Overrule   (overlaps with above)                                                              The witness has a significant amount of experience in the medical device industry
                   07/27/2016                                                                                                                      and is speaking from his personal knowledge.
   DEF AFFIRM     Little, William    463:08-463:24   Sustain    (463:08-463:24) The witness's testimony concerning the "Filter Facts" website      The witness has a significant amount of experience in the medical device industry
                   07/27/2016                                   should be excluded under FRE 402 & 403 because it has no probative value and/or and is speaking from his personal knowledge. If Plaintiff introduces evidence that
                                                                any nominal probative value is outweighed by the dangers of confusion and          opens the door to the Filter Facts website and the reasons it was created,
                                                                timewasting. Further, the witness's testimony at 463:21-24, concerning Bard's      Defendants are entitled to present evidence to explain explain.
                                                                "intention" in designing the Filter Facts website should be excluded as
                                                                nonresponsive. Finally the witness s testimony at lines 22-24 regarding the "fear
                                                                monitoring website...we were dealing with" (a reference to lawyer advertising) is
                                                                outweighed by the danger of undue prejudice, as discussed in Plaintiff s Omnibus
                                                                Motion in Limine.
                                                                                                                                                                                                                                       Case 3:19-cv-01701-MO




  PL COUNTER      Little, William    488:10-488:16
                   07/27/2016
  PL COUNTER      Little, William    488:23-488:25   Overrule   Rule 407 – Subsequent remedial measures are not admissible.
                   07/27/2016
  PL COUNTER      Little, William    489:01-489:05
                   07/27/2016
  PL COUNTER      Little, William    489:14-489:23
                   07/27/2016
 DEF COUNTER TO   Little, William    490:03-490:06
    COUNTER        07/27/2016
   PL COUNTER     Little, William    490:12-490:21   Overrule   Rule 407 – Subsequent remedial measures are not admissible.
                   07/27/2016
                                                                                                                                                                                                                                       Document 181




  PL COUNTER      Little, William    500:02-500:04   Overrule   Rule 407 – Subsequent remedial measures are not admissible.
                   07/27/2016
  PL COUNTER      Little, William    500:11-500:14   Overrule   Rule 407 – Subsequent remedial measures are not admissible.
                   07/27/2016
                                                                                                                                                                                                                                       Filed 05/03/21
                                                                                                                                                                                                                                       Page 174 of 288




Little 7.27.16 DEF                                                                                                                                                                                                              173
  DESIGNEE      DEPONENT            DESIGNATIONS             RULING     OBJECTION                                                                             RESPONSES TO OBJECTIONS
 DEF BLANKET                                                             Mr. McDermott's testimony is not relelvant to the issues in this case. He left BPV   Bard chose to market the Eclipse filter using the 510(k) process which relied upon
  OBJECTION                                                             in 2007 before the Plaintiff's filter was manufactured and his testimony relates to   the Recovery filter as the predicate. All G2 filter platform filters, including the
                                                                        the Recovery filter which is irrelevant under Rules 401, 402, and 403. This           Eclipse trace their design history to the Recovery filter and the defects in the
                                                                        testimony is Recovery "bad acts" as addressed by the Court in Bard's MIL.             Eclipse design only can be understood only in the context of the entire filter-line
                                                                                                                                                              development. Testimony regarding the Recovery filter s complications, testing,
                                                                                                                                                              warnings and design is relevant and is not outweighed by any prejudicial effect.
                                                                                                                                                              Judge Campbell agreed with this position in Jones v. Bard. [MDL Order No. 10819].
                                                                                                                                                              The failure modes are relevant to the assessment of the defects in the design of
                                                                                                                                                              the filter whether a particular failure mode has occurred; however, Mr. Peterson
                                                                                                                                                              has experienced perforation, migration, tilt, and fracture. He is at risk for fracture
                                                                                                                                                              and death or serious injury in the future from the fractured strut from his filter
                                                                                                                                                              that is still embedded in his L3 vertebral body.


  PL AFFIRM    McDermott, John         09:12-09:17
                 02/05/2014
  PL AFFIRM    McDermott, John         22:24-23:10
                 02/05/2014      beginning with "while you
                                         were…"
  PL AFFIRM    McDermott, John         24:02-24:05
                 02/05/2014
  PL AFFIRM    McDermott, John            24:07
                 02/05/2014
  PL AFFIRM    McDermott, John         24:09-24:14
                                                                                                                                                                                                                                                       Case 3:19-cv-01701-MO




                 02/05/2014
  PL AFFIRM    McDermott, John         27:14-27:18
                 02/05/2014
  PL AFFIRM    McDermott, John         27:21-27:23
                 02/05/2014
  PL AFFIRM    McDermott, John         28:10-28:13
                 02/05/2014
 DEF COUNTER   McDermott, John         65:12-65:17
                 02/05/2014
 DEF COUNTER   McDermott, John            ϲϱ͗ϭϵ
                 02/05/2014            ("anybody")
 DEF COUNTER   McDermott, John         65:21-66:03
                                                                                                                                                                                                                                                       Document 181




                 02/05/2014          (ends at "other")
  PL AFFIRM    McDermott, John         66:03-66:05
                 02/05/2014       beginning with "did you
                                          ever "
 DEF COUNTER   McDermott, John             66:07
                 02/05/2014
  PL AFFIRM    McDermott, John         66:09-66:10
                 02/05/2014
  PL AFFIRM    McDermott, John         66:15-66:19           Overrule   Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure        See Plaintiff's response to Bard's general objection above.
                 02/05/2014                                             modes at issue; Irrelevant and any probative value outweighed by prejudicial
                                                                        effect, particularly with Plaintiff s punitive damages claim dismissed.
                                                                                                                                                                                                                                                       Filed 05/03/21




  PL AFFIRM    McDermott, John            66:21              Overrule   Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure        See Plaintiff's response to Bard's general objection above.
                 02/05/2014                                             modes at issue; Irrelevant and any probative value outweighed by prejudicial
                                                                        effect, particularly with Plaintiff s punitive damages claim dismissed.

  PL AFFIRM    McDermott, John         66:23-67:05           Overrule   Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence        See Plaintiff's response to Bard's general objection above.
                 02/05/2014                                             regarding Bard s conduct related to the Recovery Filter. Irrelevant and any
                                                                        probative value outweighed by prejudicial effect, particularly with Plaintiff s
                                                                        punitive damages claim dismissed.
 DEF COUNTER   McDermott, John         67:06-67:07
                 02/05/2014
 DEF COUNTER   McDermott, John            67:09
                 02/05/2014
  PL AFFIRM    McDermott, John         69:14-69:15           Overrule   Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence        See Plaintiff's response to Bard's general objection above.
                 02/05/2014                                             regarding Bard s conduct related to the Recovery Filter. Irrelevant and any
                                                                                                                                                                                                                                                       Page 175 of 288




                                                                        probative value outweighed by prejudicial effect, particularly with Plaintiff s
                                                                        punitive damages claim dismissed. Also, inclomplete answer. The answer
                                                                        continues on lines 15 16 19 and 21-22
 DEF COUNTER   McDermott, John         ϲϵ͗ϭϱͲϲϵ͗ϭϲ           Overrule   Non-responsive. Objection located at 69:23.
                 02/05/2014             ("They're")
 DEF COUNTER   McDermott, John             69:19             Overrule   Non-responsive. Objection located at 69:23.
                 02/05/2014
 DEF COUNTER   McDermott, John         69:21-69:22           Overrule   Non-responsive. Objection located at 69:23.
McDermott 2 5 14 02/05/2014                                                                                                                                                                                                                    174
  DESIGNEE      DEPONENT            DESIGNATIONS              RULING     OBJECTION                                                                             RESPONSES TO OBJECTIONS
 DEF COUNTER   McDermott, John         ϳϴ͗ϭϱͲϳϴ͗Ϯϭ
                 02/05/2014        subject to objection
  PL AFFIRM    McDermott, John         78:22-79:04            Overrule   Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence        See Plaintiff's response to Bard's general objection above.
                 02/05/2014       beginning with "But did                regarding Bard s conduct related to the Recovery Filter. Irrelevant and any
                                          you…"                          probative value outweighed by prejudicial effect, particularly with Plaintiff s
                                 Redact the word "Death"                 punitive damages claim dismissed.
                                       from line 24
  PL AFFIRM    McDermott, John         83:05-83:06            Overrule   Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence        See Plaintiff's response to Bard's general objection above.
                 02/05/2014       beginning with "Exhibit                regarding Bard s conduct related to the Recovery Filter. Irrelevant and any
                                           2…"                           probative value outweighed by prejudicial effect, particularly with Plaintiff s
                                                                         punitive damages claim dismissed.
  PL AFFIRM    McDermott, John         83:09-84:03            Overrule   Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence        See Plaintiff's response to Bard's general objection above.
                 02/05/2014                                              regarding Bard s conduct related to the Recovery Filter. Irrelevant and any
                                                                         probative value outweighed by prejudicial effect, particularly with Plaintiff s
                                                                         punitive damages claim dismissed
 DEF COUNTER   McDermott, John         84:04-84:09            Overrule   Plaintiff objects under rules 401, 402 and 403. Who exactly reviewed or
                 02/05/2014        subject to objection                  contributed to the document is irrelevant to the issues at hand.
 DEF COUNTER   McDermott, John        ϴϰ͗ϭϰͲϴϰ͗ϭϲ             Overrule   Plaintiff objects under rules 401, 402 and 403. Who exactly reviewed or
                 02/05/2014        subject to objection                  contributed to the document is irrelevant to the issues at hand.
 DEF COUNTER   McDermott, John        ϴϰ͗ϮϭͲϴϰ͗Ϯϯ             Overrule   Plaintiff objects under rules 401, 402 and 403. Who exactly reviewed or
                 02/05/2014        subject to objection                  contributed to the document is irrelevant to the issues at hand.
  PL AFFIRM    McDermott, John         87:03-87:05            Overrule   Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence        See Plaintiff's response to Bard's general objection above.
                 02/05/2014                                              regarding Bard s conduct related to the Recovery Filter. Irrelevant and any
                                                                         probative value outweighed by prejudicial effect, particularly with Plaintiff s
                                                                                                                                                                                                                                   Case 3:19-cv-01701-MO




                                                                         punitive damages claim dismissed
  PL AFFIRM    McDermott, John         91:01-91:08            Overrule   Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence        See Plaintiff's response to Bard's general objection above.
                 02/05/2014       beginning with "this is                regarding Bard s conduct related to the Recovery Filter. Irrelevant and any
                                         page…"                          probative value outweighed by prejudicial effect, particularly with Plaintiff s
                                                                         punitive damages claim dismissed
  PL AFFIRM    McDermott, John         91:14-91:22            Overrule   Rules 401, 402 & 403 (sustained by Judge Campbell) . Rules 401, 402, 403 –            See Plaintiff's response to Bard's general objection above.
                 02/05/2014                                              Testimony relates to irrelevant and prejudicial evidence regarding Bard s conduct
                                                                         related to the Recovery Filter. Irrelevant and any probative value outweighed by
                                                                         prejudicial effect, particularly with Plaintiff s punitive damages claim dismissed.

  PL AFFIRM    McDermott, John         92:03-92:18            Overrule   Rules 401, 402 & 403 (sustained by Judge Campbell). Rules 401, 402, 403 –             See Plaintiff's response to Bard's general objection above.
                 02/05/2014                                              Testimony relates to irrelevant and prejudicial evidence regarding Bard s conduct
                                                                                                                                                                                                                                   Document 181




                                                                         related to the Recovery Filter. Irrelevant and any probative value outweighed by
                                                                         prejudicial effect, particularly with Plaintiff s punitive damages claim dismissed.

  PL AFFIRM    McDermott, John             93:18              Overrule   Rules 401, 402 & 403 (sustained by Judge Campbell). Rules 401, 402, 403 –             See Plaintiff's response to Bard's general objection above.
                 02/05/2014                                              Testimony relates to irrelevant and prejudicial evidence regarding Bard s conduct
                                                                         related to the Recovery Filter. Irrelevant and any probative value outweighed by
                                                                         prejudicial effect, particularly with Plaintiff s punitive damages claim dismissed.

  PL AFFIRM    McDermott, John         93:25-94:01            Overrule   Rules 401, 402 & 403 (sustained by Judge Campbell). Rules 401, 402, 403 –             See Plaintiff's response to Bard's general objection above.
                 02/05/2014      beginning with "So we're                Testimony relates to irrelevant and prejudicial evidence regarding Bard s conduct
                                          on…"                           related to the Recovery Filter. Irrelevant and any probative value outweighed by
                                                                         prejudicial effect, particularly with Plaintiff s punitive damages claim dismissed.
                                                                                                                                                                                                                                   Filed 05/03/21




  PL AFFIRM    McDermott, John         94:17-94:18            Overrule   Rules 401, 402 & 403 (sustained by Judge Campbell). Rules 401, 402, 403 –           See Plaintiff's response to Bard's general objection above.
                 02/05/2014      beginning with "It's Bates              Testimony relates to irrelevant and prejudicial evidence regarding Bard s conduct
                                          No…"                           related to the Recovery Filter. Irrelevant and any probative value outweighed by
                                                                         prejudicial effect, particularly with Plaintiff s punitive damages claim dismissed.
                                                                         Rules 401, 402, and 403 – testimony concerns what physician would have wanted
                                                                         to know / would expect a manufacturer to tell him/her.

  PL AFFIRM    McDermott, John         94:20-95:03            Overrule   Rules 401, 402 & 403 (sustained by Judge Campbell). Rules 401, 402, 403 –
                 02/05/2014                                              Testimony relates to irrelevant and prejudicial evidence regarding Bard s conduct
                                                                         related to the Recovery Filter. Irrelevant and any probative value outweighed by
                                                                         prejudicial effect, particularly with Plaintiff s punitive damages claim dismissed.
                                                                                                                                                                                                                                   Page 176 of 288




 DEF COUNTER   McDermott, John         95:10-95:17            Overrule   Plaintiff objects under rules 401, 402 and 403. Who exactly reviewed or
                 02/05/2014                                              contributed to the document is irrelevant to the issues at hand.
  PL AFFIRM    McDermott, John         98:06-98:10            Sustain    Rules 401, 402 & 403. (sustained by Judge Campbell).
                 02/05/2014
  PL AFFIRM    McDermott, John         98:14-98:20            Sustain    Rules 401, 402, and 403 – testimony concerns what physician would have wanted
                 02/05/2014        beginning with "Isn't                 to know / would expect a manufacturer to tell him/her.
                                         that…"
  PL AFFIRM    McDermott, John       101:10-101:14            Sustain    Rules 401, 402 & 403. (sustained by Judge Campbell).
                 02/05/2014
McDermott 2.5.14                                                                                                                                                                                                             175
  DESIGNEE      DEPONENT             DESIGNATIONS             RULING     OBJECTION                                                                             RESPONSES TO OBJECTIONS
 DEF COUNTER   McDermott, John        ϭϬϱ͗ϭϲͲϭϬϱ͗ϮϮ
                 02/05/2014            (end at "but")
  PL AFFIRM    McDermott, John         105:22-106:01          Overrule   Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence        See Plaintiff's response to Bard's general objection above.
                 02/05/2014      beginning with "this was…"              regarding Bard s conduct related to the Recovery Filter. Irrelevant and any
                                    ending with "Yeah."                  probative value outweighed by prejudicial effect, particularly with Plaintiff s
                                                                         punitive damages claim dismissed
 DEF COUNTER   McDermott, John        106:01-106:07
                 02/05/2014             ("The --")
 DEF COUNTER   McDermott, John        107:10-107:14
                 02/05/2014
  PL AFFIRM    McDermott, John        107:15-108:14           Overrule   Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence        See Plaintiff's response to Bard's general objection above.
                 02/05/2014                                              regarding Bard s conduct related to the Recovery Filter. Irrelevant and any
                                                                         probative value outweighed by prejudicial effect, particularly with Plaintiff s
                                                                         punitive damages claim dismissed
  PL AFFIRM    McDermott, John        108:23-109:05           Overrule   Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence        See Plaintiff's response to Bard's general objection above.
                 02/05/2014       beginning with "is there               regarding Bard s conduct related to the Recovery Filter. Irrelevant and any
                                          any…"                          probative value outweighed by prejudicial effect, particularly with Plaintiff s
                                                                         punitive damages claim dismissed
  PL AFFIRM    McDermott, John        111:16-111:20           Overrule   Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence        See Plaintiff's response to Bard's general objection above.
                 02/05/2014                                              regarding Bard s conduct related to the Recovery Filter. Irrelevant and any
                                                                         probative value outweighed by prejudicial effect, particularly with Plaintiff s
                                                                         punitive damages claim dismissed
  PL AFFIRM    McDermott, John            111:23              Overrule   Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence        See Plaintiff's response to Bard's general objection above.
                 02/05/2014                                              regarding Bard s conduct related to the Recovery Filter. Irrelevant and any
                                                                                                                                                                                                                                                 Case 3:19-cv-01701-MO




                                                                         probative value outweighed by prejudicial effect, particularly with Plaintiff s
                                                                         punitive damages claim dismissed.
  PL AFFIRM    McDermott, John        112:01-112:02           Overrule   Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence        See Plaintiff's response to Bard's general objection above.
                 02/05/2014                                              regarding Bard s conduct related to the Recovery Filter. Irrelevant and any
                                                                         probative value outweighed by prejudicial effect, particularly with Plaintiff s
                                                                         punitive damages claim dismissed. This objection was sustained by Judge
                                                                         Campbell MDL Dkt 10438 page 10
 DEF COUNTER   McDermott, John        112:05-112:08
                 02/05/2014
  PL AFFIRM    McDermott, John        112:12-112:18           Overrule   This testimony relates to Recovery cephalad migration. Rules 401, 402, 403 –          See Plaintiff's response to Bard's general objection above.
                 02/05/2014        Redact Lines 14 to 15                 Testimony relates to irrelevant and prejudicial evidence regarding Bard s conduct
                                    from "I showed" to                   related to the Recovery Filter. Irrelevant and any probative value outweighed by
                                                                                                                                                                                                                                                 Document 181




                                      "second death"                     prejudicial effect, particularly with Plaintiff s punitive damages claim dismissed.
                                                                         This objection was sustained by Judge Campbell MDL Dkt. 10438, page 10.

  PL AFFIRM    McDermott, John        112:20-112:22           Overrule   Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence        See Plaintiff's response to Bard's general objection above.
                 02/05/2014                                              regarding Bard s conduct related to the Recovery Filter. Irrelevant and any
                                                                         probative value outweighed by prejudicial effect, particularly with Plaintiff s
                                                                         punitive damages claim dismissed. This objection was sustained by Judge
                                                                         Campbell MDL Dkt 10438 page 10
 DEF COUNTER   McDermott, John        127:10-127:15           Overrule   vague
                 02/05/2014
 DEF COUNTER   McDermott, John            127:17              Overrule   vague
                 02/05/2014
                                                                                                                                                                                                                                                 Filed 05/03/21




 DEF COUNTER   McDermott, John        128:02-128:07           Overrule   vague
                 02/05/2014
 DEF COUNTER   McDermott, John        137:16-137:20
                 02/05/2014
 DEF COUNTER   McDermott, John        137:22-137:23           Sustain    non-responsive.
                 02/05/2014
  PL AFFIRM    McDermott, John        190:11-190:16           Sustain    Rules 601 & 602. The witness testified he was not involved in the creation of this see Plaintiff's response to Bard's general objection above. Further, the testimony
                 02/05/2014          beginning with "I                   document and has no personal knowledge about it. Rules 401, 402, 403.                of the witness esrablished his knowledge of the subject matter and he is also
                                        marked…"                         Testimony does not involve filter at issue and/or failure modes at issue; Irrelevant charged with such knowledge by virtue of his position at Bard.
                                                                         and any probative value outweighed by prejudicial effect, particularly with
                                                                         Plaintiff s punitive damages claim dismissed
 DEF COUNTER   McDermott, John        ϭϵϬ͗ϭϳͲϭϵϬ͗Ϯϯ           Overrule   FRE 602
                 02/05/2014         subject to objection
  PL AFFIRM    McDermott, John        192:12-192:14           Sustain    Rules 601 & 602. The witness testified he was not involved in the creation of this see Plaintiff's response to Bard's general objection above. Further, the testimony
                                                                                                                                                                                                                                                 Page 177 of 288




                 02/05/2014                                              document and has no personal knowledge about it. Rules 401, 402, 403.                of the witness esrablished his knowledge of the subject matter and he is also
                                                                         Testimony does not involve filter at issue and/or failure modes at issue; Irrelevant charged with such knowledge by virtue of his position at Bard.
                                                                         and any probative value outweighed by prejudicial effect, particularly with
                                                                         Plaintiff s punitive damages claim dismissed
 DEF COUNTER   McDermott, John        192:17-193:05           Overrule   leading;answer non-responsive; calls for speculation
                 02/05/2014         subject to objection


McDermott 2.5.14                                                                                                                                                                                                                          176
  DESIGNEE      DEPONENT           DESIGNATIONS            RULING     OBJECTION                                                                           RESPONSES TO OBJECTIONS
  PL AFFIRM    McDermott, John       194:17-195:03         Sustain    Rules 601, 602 & 612. Document is after witness left the company. He has no         see Plaintiff's response to Bard's general objection above. Further, the testimony
                 02/05/2014                                           personal knowledge. (see 284:5) (Objection sustained by Judge Campbell). Rules      of the witness esrablished his knowledge of the subject matter and he is also
                                                                      401, 402, 403 – Testimony does not involve filter at issue and/or failure mode at   charged with such knowledge by virtue of his position at Bard.
                                                                      issue; Irrelevant and any probative value outweighed by prejudicial effect,
                                                                      particularly with Plaintiff s punitive damages claim dismissed.

 DEF COUNTER   McDermott, John      ϭϵϱ͗ϭϬͲϭϵϱ͗ϭϯ          Overrule   non-responsive
                 02/05/2014       subject to objection
 DEF COUNTER   McDermott, John      ϭϵϱ͗ϮϯͲϭϵϲ͗ϭϭ
                 02/05/2014       subject to objection
  PL AFFIRM    McDermott, John      196:12-197:07          Sustain    Rules 601, 602 & 612. Document is after witness left the company. He has no         see Plaintiff's response to Bard's general objection above. Further, the testimony
                 02/05/2014                                           personal knowledge. (see 284:5) (Objection sustained by Judge Campbell). Rules      of the witness esrablished his knowledge of the subject matter and he is also
                                                                      401, 402, 403 – Testimony does not involve filter at issue and/or failure mode at   charged with such knowledge by virtue of his position at Bard.
                                                                      issue; Irrelevant and any probative value outweighed by prejudicial effect,
                                                                      particularly with Plaintiff s punitive damages claim dismissed.

  PL AFFIRM    McDermott, John       199:14-199:23         Sustain    Rules 601, 602 & 612. Document is after witness left the company. He has no
                 02/05/2014                                           personal knowledge. (see 199:24-25) (Objection sustained by Judge Campbell).
                                                                      Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure
                                                                      mode at issue; Irrelevant and any probative value outweighed by prejudicial
                                                                      effect, particularly with Plaintiff s punitive damages claim dismissed.

 DEF COUNTER   McDermott, John      ϭϵϵ͗ϮϰͲϭϵϵ͗Ϯϱ
                 02/05/2014       subject to objection
                                                                                                                                                                                                                                               Case 3:19-cv-01701-MO




  PL AFFIRM    McDermott, John          204:15             Overrule   Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure     See Plaintiff's response above to Bard's general FRE 402 and 403 objections.
                 02/05/2014                                           mode at issue; Irrelevant and any probative value outweighed by prejudicial
                                                                      effect, particularly with Plaintiff s punitive damages claim dismissed.

  PL AFFIRM    McDermott, John       204:17-204:18         Overrule   Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure     See Plaintiff's response above to Bard's general FRE 402 and 403 objections.
                 02/05/2014                                           mode at issue; Irrelevant and any probative value outweighed by prejudicial
                                                                      effect, particularly with Plaintiff s punitive damages claim dismissed.

  PL AFFIRM    McDermott, John       204:21-205:15         Overrule   Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure     See Plaintiff's response above to Bard's general FRE 402 and 403 objections.
                 02/05/2014                                           mode at issue; Irrelevant and any probative value outweighed by prejudicial
                                                                      effect, particularly with Plaintiff s punitive damages claim dismissed.
                                                                                                                                                                                                                                               Document 181




  PL AFFIRM    McDermott, John       207:16-207:18         Overrule   Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure     See Plaintiff's response above to Bard's general FRE 402 and 403 objections.
                 02/05/2014                                           mode at issue; Irrelevant and any probative value outweighed by prejudicial
                                                                      effect, particularly with Plaintiff s punitive damages claim dismissed.

  PL AFFIRM    McDermott, John       228:17-228:23         Overrule   Rules 410, 402 and 403-implies Bard has a duty to patients when the law in          No such implication.
                 02/05/2014                                           Oregon is that the duty to warn is to the physician.
 DEF COUNTER   McDermott, John           229 01
                 02/05/2014
  PL AFFIRM    McDermott, John           230 08            Overrule   Rules 410, 402 and 403-implies Bard has a duty to patients when the law in          No such implication.
                 02/05/2014                                           Oregon is that the duty to warn is to the physician.
  PL AFFIRM    McDermott, John       284:02-284:15         Sustain    Rules 601, 602 and 612. Witness has no personal knowledge of the document that      see Plaintiff's response to Bard's general objection above. Further, the testimony
                 02/05/2014      beginning with "Exhibit              was written 4 years after he left the company, and counsel is reading the           of the witness esrablished his knowledge of the subject matter and he is also
                                                                                                                                                                                                                                               Filed 05/03/21




                                          15."                        document into evidence.                                                             charged with such knowledge by virtue of his position at Bard.

  PL AFFIRM    McDermott, John      285:01-285:10          Sustain    Rules 601, 602 and 612. Witness has no personal knowledge of the document that see Plaintiff's response to Bard's general objection above. Further, the testimony
                 02/05/2014      beginning with "And if               was written 4 years after he left the company, and counsel is reading the      of the witness esrablished his knowledge of the subject matter and he is also
                                        you…"                         document into evidence.                                                        charged with such knowledge by virtue of his position at Bard.

  PL AFFIRM    McDermott, John           285:12            Sustain    Rules 601, 602 and 612. Witness has no personal knowledge of the document that see Plaintiff's response to Bard's general objection above. Further, the testimony
                 02/05/2014                                           was written 4 years after he left the company, and counsel is reading the      of the witness esrablished his knowledge of the subject matter and he is also
                                                                      document into evidence.                                                        charged with such knowledge by virtue of his position at Bard.

  PL AFFIRM    McDermott, John       285:14-285:21         Sustain    Rules 601, 602 and 612. Witness has no personal knowledge of the document that see Plaintiff's response to Bard's general objection above. Further, the testimony
                 02/05/2014                                           was written 4 years after he left the company, and counsel is reading the      of the witness esrablished his knowledge of the subject matter and he is also
                                                                      document into evidence.                                                        charged with such knowledge by virtue of his position at Bard.
                                                                                                                                                                                                                                               Page 178 of 288




  PL AFFIRM    McDermott, John       285:24-285:25         Sustain    Rules 601, 602 and 612. Witness has no personal knowledge of the document that see Plaintiff's response to Bard's general objection above. Further, the testimony
                 02/05/2014                                           was written 4 years after he left the company, and counsel is reading the      of the witness esrablished his knowledge of the subject matter and he is also
                                                                      document into evidence.                                                        charged with such knowledge by virtue of his position at Bard.

  PL AFFIRM    McDermott, John       286:02-286:04         Sustain    Rules 601, 602 and 612. Witness has no personal knowledge of the document that see Plaintiff's response to Bard's general objection above. Further, the testimony
                 02/05/2014                                           was written 4 years after he left the company, and counsel is reading the      of the witness esrablished his knowledge of the subject matter and he is also
                                                                      document into evidence.                                                        charged with such knowledge by virtue of his position at Bard.

McDermott 2.5.14                                                                                                                                                                                                                         177
  DESIGNEE     DEPONENT            DESIGNATIONS             RULING     OBJECTION                                                                              RESPONSES TO OBJECTIONS
  PL AFFIRM   McDermott, John        288:13-289:03
                02/05/2014
  PL AFFIRM   McDermott, John        289:05-289:07
                02/05/2014
  PL AFFIRM   McDermott, John        296:17-296:22
                02/05/2014
  PL AFFIRM   McDermott, John            296:24
                02/05/2014
  PL AFFIRM   McDermott, John        297:01-297:24
                02/05/2014        beginning with "Now,
                                          one…"
  PL AFFIRM   McDermott, John        303:13-303:23          Overrule   This relates soley to the Recovery filter and actions taken about that filter. Rules   See Plaintiff's response above to Bard's general FRE 402 and 403 objections.
                02/05/2014      beginning with "in some…"              401, 402, 403 – Testimony does not involve filter at issue and/or failure mode at
                                                                       issue; Irrelevant and any probative value outweighed by prejudicial effect,
                                                                       particularly with Plaintiff s punitive damages claim dismissed.

  PL AFFIRM   McDermott, John        307:01-307:15          Overrule   This relates soley to the Recovery filter and actions taken about that filter. Rules   See Plaintiff's response above to Bard's general FRE 402 and 403 objections.
                02/05/2014                                             401, 402, 403 – Testimony does not involve filter at issue and/or failure mode at
                                                                       issue; Irrelevant and any probative value outweighed by prejudicial effect,
                                                                       particularly with Plaintiff s punitive damages claim dismissed.

  PL AFFIRM   McDermott, John        307:19-307:20          Overrule   This relates soley to the Recovery filter and actions taken about that filter. Rules   See Plaintiff's response above to Bard's general FRE 402 and 403 objections.
                02/05/2014                                             401, 402, 403 – Testimony does not involve filter at issue and/or failure mode at
                                                                       issue; Irrelevant and any probative value outweighed by prejudicial effect,
                                                                                                                                                                                                                                                   Case 3:19-cv-01701-MO




                                                                       particularly with Plaintiff s punitive damages claim dismissed.

  PL AFFIRM   McDermott, John        307:22-307:23          Overrule   This relates soley to the Recovery filter and actions taken about that filter. Rules   See Plaintiff's response above to Bard's general FRE 402 and 403 objections.
                02/05/2014                                             401, 402, 403 – Testimony does not involve filter at issue and/or failure mode at
                                                                       issue; Irrelevant and any probative value outweighed by prejudicial effect,
                                                                       particularly with Plaintiff s punitive damages claim dismissed.

  PL AFFIRM   McDermott, John        308:04-308:08          Overrule   This relates soley to the Recovery filter and actions taken about that filter. Rules   See Plaintiff's response above to Bard's general FRE 402 and 403 objections.
                02/05/2014                                             401, 402, 403 – Testimony does not involve filter at issue and/or failure mode at
                                                                       issue; Irrelevant and any probative value outweighed by prejudicial effect,
                                                                       particularly with Plaintiff s punitive damages claim dismissed.
                                                                                                                                                                                                                                                   Document 181




  PL AFFIRM   McDermott, John            308:10             Overrule   This relates soley to the Recovery filter and actions taken about that filter. Rules   See Plaintiff's response above to Bard's general FRE 402 and 403 objections.
                02/05/2014                                             401, 402, 403 – Testimony does not involve filter at issue and/or failure mode at
                                                                       issue; Irrelevant and any probative value outweighed by prejudicial effect,
                                                                       particularly with Plaintiff s punitive damages claim dismissed.

  PL AFFIRM   McDermott, John        311:12-312:08          Overrule   This exhibit being discussed violates the Court's ruling on Recovery migration         See Plaintiff's response above to Bard's general FRE 402 and 403 objections.
                02/05/2014                                             deaths. Rules 401, 402, 403 – Testimony does not involve filter at issue and/or
                                                                       failure mode at issue; Irrelevant and any probative value outweighed by
                                                                       prejudicial effect, particularly with Plaintiff s punitive damages claim dismissed.

  PL AFFIRM   McDermott, John        317:15-317:21          Overrule   Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure        See Plaintiff's response above to Bard's general FRE 402 and 403 objections.
                02/05/2014                                             mode at issue; Irrelevant and any probative value outweighed by prejudicial
                                                                                                                                                                                                                                                   Filed 05/03/21




                                                                       effect, particularly with Plaintiff s punitive damages claim dismissed.

  PL AFFIRM   McDermott, John        320:21-320:24
                02/05/2014         beginning with "The
                                     comparison…"
  PL AFFIRM   McDermott, John            321 01
                02/05/2014
  PL AFFIRM   McDermott, John        349:17-349:21
                02/05/2014
  PL AFFIRM   McDermott, John            349:25
                02/05/2014
  PL AFFIRM   McDermott, John        350:02-350:03
                02/05/2014
  PL AFFIRM   McDermott, John            350 06
                                                                                                                                                                                                                                                   Page 179 of 288




                02/05/2014




McDermott 2.5.14                                                                                                                                                                                                                             178
  DESIGNEE     DEPONENT        DESIGNATIONS           RULING     OBJECTION                                                                             RESPONSES TO OBJECTIONS
  PL AFFIRM    Modra, Chad         5:23-5:24
               06/06/2014
  PL AFFIRM    Modra, Chad         7:07-7:25
               06/06/2014
  PL AFFIRM    Modra, Chad        12:23-13:01         Overrule   Rules 401, 402 and 403. Exhibits not marked.
               06/06/2014
  PL AFFIRM    Modra, Chad        16:13-16:23
               06/06/2014
  PL AFFIRM    Modra, Chad        19:05-19:10
               06/06/2014
 DEF COUNTER   Modra, Chad        19:11-19:20
               06/06/2014
  PL AFFIRM    Modra, Chad        19:21-20:01
               06/06/2014
 DEF COUNTER   Modra, Chad        20:02-20:09
               06/06/2014
  PL AFFIRM    Modra, Chad        20:20-21:19
               06/06/2014
  PL AFFIRM    Modra, Chad        22:02-22:22
               06/06/2014
 DEF COUNTER   Modra, Chad        22:23-22:25
               06/06/2014
  PL AFFIRM    Modra, Chad        23:02-23:10
               06/06/2014
                                                                                                                                                                                       Case 3:19-cv-01701-MO




 DEF COUNTER   Modra, Chad        23:11-23:12
               06/06/2014
 DEF COUNTER   Modra, Chad        23:15-23:16
               06/06/2014
  PL AFFIRM    Modra, Chad        26:05-26:08
               06/06/2014
  PL AFFIRM    Modra, Chad        26:11-26:20
               06/06/2014
  PL AFFIRM    Modra, Chad        26:23-27:02
               06/06/2014
  PL AFFIRM    Modra, Chad        30:10-30:14
               06/06/2014     (beginning "did Bard
                                                                                                                                                                                       Document 181




                                    make…"
 DEF COUNTER   Modra, Chad        30:15-30:18         Sustain    FRE 602/702: Witness is not qualified or designated to offer testimony as an
               06/06/2014                                        expert in marketing practices across the industry, and the testimony given is
                                                                 beyond the scope of his personal knowledge.
 DEF COUNTER   Modra, Chad        30:22-30:25         Sustain    FRE 602/702: Witness is not qualified or designated to offer testimony as an
               06/06/2014                                        expert in marketing practices across the industry, and the testimony given is
                                                                 beyond the scope of his personal knowledge.
 DEF COUNTER   Modra, Chad        31:06-31:09
               06/06/2014
 DEF COUNTER   Modra, Chad        31:11-31:23
               06/06/2014
  PL AFFIRM    Modra, Chad         49:11-49:15
                                                                                                                                                                                       Filed 05/03/21




               06/06/2014    (beginning "And now…)
 DEF COUNTER   Modra, Chad         77:07-77:08        Sustain    FRE 602/702: Witness lacks personal knowledge of this matter and the testimony
               06/06/2014      subject to objection              given is speculative lay opinion; witness is neither qualified nor designated as an
                                                                 expert to testify on this matter.
 DEF COUNTER   Modra, Chad        77:11-77:12         Sustain    FRE 602/702: Witness lacks personal knowledge of this matter and the testimony
               06/06/2014     subject to objection               given is speculative lay opinion; witness is neither qualified nor designated as an
                                                                 expert to testify on this matter.
 DEF COUNTER   Modra, Chad        77:23-77:25         Sustain    FRE 602/702: Witness lacks personal knowledge of this matter and the testimony
               06/06/2014     subject to objection               given is speculative lay opinion; witness is neither qualified nor designated as an
                                                                 expert to testify on this matter
 DEF COUNTER   Modra, Chad        78:01-78:11         Sustain    FRE 602/702: Witness lacks personal knowledge of this matter and the testimony
               06/06/2014     subject to objection               given is speculative lay opinion; witness is neither qualified nor designated as an
                                                                 expert to testify on this matter.
  PL AFFIRM    Modra, Chad        84:20-84:23         Overrule   Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure        Goes to foundation
                                                                                                                                                                                       Page 180 of 288




               06/06/2014     (beginning "have you               modes at issue; Irrelevant and any probative value outweighed by prejudicial
                                     ever…)                      effect, particularly with Plaintiff s punitive damages claim dismissed.




Modra 6.6.14                                                                                                                                                                     179
  DESIGNEE     DEPONENT        DESIGNATIONS              RULING     OBJECTION                                                                           RESPONSES TO OBJECTIONS
  PL AFFIRM    Modra, Chad        85:06-85:17            Overrule   Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure      85:6-9 goes to foundation. Bard chose to market the Eclipse filter using the 510(k)
               06/06/2014      (beginning "so this                  modes at issue; Irrelevant and any probative value outweighed by prejudicial        process which relied upon the Recovery filter as the predicate. All G2 filter
                                   document)                        effect, particularly with Plaintiff s punitive damages claim dismissed.             platform filters, including the Eclipse trace their design history to the Recovery
                                                                                                                                                        filter and the defects in the Eclipse design only can be understood only in the
                                                                                                                                                        context of the entire filter-line development. Testimony regarding the Recovery
                                                                                                                                                        filter s complications, testing and design is relevant and is not outweighed by any
                                                                                                                                                        prejudicial effect. Judge Campbell agreed with this position in Jones v. Bard. [MDL
                                                                                                                                                        Order No. 10819]. The failure modes are relevant to the assessment of the defects
                                                                                                                                                        in the design of the filter whether a particular failure mode has occurred;
                                                                                                                                                        however, Mr. Peterson has experienced perforation, migration, fracture, tilt, and
                                                                                                                                                        embedment. His filter is still implanted and he is at risk for fracture in the future.
                                                                                                                                                        This testimony goes directly to the issues of Bard s design and warning failures.


  PL AFFIRM    Modra, Chad         87:05-87:07           Overrule   Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure
               06/06/2014                                           modes at issue; Irrelevant and any probative value outweighed by prejudicial
                                                                    effect, particularly with Plaintiff s punitive damages claim dismissed.

  PL AFFIRM    Modra, Chad         87:10-87:15           Overrule   Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure
               06/06/2014                                           modes at issue; Irrelevant and any probative value outweighed by prejudicial
                                                                    effect, particularly with Plaintiff s punitive damages claim dismissed.

  PL AFFIRM    Modra, Chad         87:19-87:25           Overrule   Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure      Bard chose to market the Eclipse filter using the 510(k) process which relied upon
               06/06/2014                                           modes at issue; Irrelevant and any probative value outweighed by prejudicial        the Recovery filter as the predicate. All G2 filter platform filters, including the
                                                                                                                                                                                                                                                 Case 3:19-cv-01701-MO




                                                                    effect, particularly with Plaintiff s punitive damages claim dismissed.             Eclipse trace their design history to the Recovery filter and the defects in the
                                                                                                                                                        Eclipse design only can be understood only in the context of the entire filter-line
                                                                                                                                                        development. Testimony regarding the Recovery filter s complications, testing and
                                                                                                                                                        design is relevant and is not outweighed by any prejudicial effect. Judge Campbell
                                                                                                                                                        agreed with this position in Jones v. Bard. [MDL Order No. 10819]. The failure
                                                                                                                                                        modes are relevant to the assessment of the defects in the design of the filter
                                                                                                                                                        whether a particular failure mode has occurred; however, Mr. Peterson has
                                                                                                                                                        experienced perforation, migration, fracture, tilt, and embedment. His filter is still
                                                                                                                                                        implanted and he is at risk for fracture in the future. This testimony goes directly
                                                                                                                                                        to the issues of Bard s design and warning failures.
                                                                                                                                                                                                                                                 Document 181




  PL AFFIRM    Modra, Chad         88:24-89:02           Sustain    Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure      foundation
               06/06/2014                                           modes at issue; Irrelevant and any probative value outweighed by prejudicial
                                                                    effect, particularly with Plaintiff s punitive damages claim dismissed. Rules
                                                                    601/602 & 612. Lacks foundation, witness does not have personal knowledge of
                                                                    subject matter, calls for speculation by the witness.

  PL AFFIRM    Modra, Chad         89:14-89:17           Sustain    Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure      foundation
               06/06/2014                                           modes at issue; Irrelevant and any probative value outweighed by prejudicial
                                                                    effect, particularly with Plaintiff s punitive damages claim dismissed. Rules
                                                                    601/602 & 612. Lacks foundation, witness does not have personal knowledge of
                                                                    subject matter, calls for speculation by the witness. Counsel is reading from the
                                                                    document
                                                                                                                                                                                                                                                 Filed 05/03/21




  PL AFFIRM    Modra, Chad         90:06-90:08           Sustain    Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure      Bard chose to market the Eclipse filter using the 510(k) process which relied upon
               06/06/2014    (beginning ("the Eclipse)              modes at issue; Irrelevant and any probative value outweighed by prejudicial        the Recovery filter as the predicate. All G2 filter platform filters, including the
                                                                    effect, particularly with Plaintiff s punitive damages claim dismissed. Rule 407.   Eclipse trace their design history to the Recovery filter and the defects in the
                                                                    Subsequent remedial measures are not admissible. Rules 601/602 & 612. Lacks         Eclipse design only can be understood only in the context of the entire filter-line
                                                                    foundation, witness does not have personal knowledge of subject matter, calls for   development. Testimony regarding the Recovery filter s complications, testing and
                                                                    speculation by the witness. Counsel is reading from the document.                   design is relevant and is not outweighed by any prejudicial effect. Judge Campbell
                                                                                                                                                        agreed with this position in Jones v. Bard. [MDL Order No. 10819]. The failure
                                                                                                                                                        modes are relevant to the assessment of the defects in the design of the filter
                                                                                                                                                        whether a particular failure mode has occurred; however, Mr. Peterson has
                                                                                                                                                        experienced perforation, migration, fracture, tilt, and embedment. His filter is still
                                                                                                                                                        implanted and he is at risk for fracture in the future. This testimony goes directly
                                                                                                                                                        to the issues of Bard s design and warning failures.
                                                                                                                                                                                                                                                 Page 181 of 288




Modra 6.6.14                                                                                                                                                                                                                             180
  DESIGNEE     DEPONENT      DESIGNATIONS         RULING    OBJECTION                                                                           RESPONSES TO OBJECTIONS
  PL AFFIRM    Modra, Chad      90:10-90:14       Sustain   Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure      Bard chose to market the Eclipse filter using the 510(k) process which relied upon
               06/06/2014                                   modes at issue; Irrelevant and any probative value outweighed by prejudicial        the Recovery filter as the predicate. All G2 filter platform filters, including the
                                                            effect, particularly with Plaintiff s punitive damages claim dismissed. Rules       Eclipse trace their design history to the Recovery filter and the defects in the
                                                            601/602 & 612. Lacks foundation, witness does not have personal knowledge of        Eclipse design only can be understood only in the context of the entire filter-line
                                                            subject matter, calls for speculation by the witness. Counsel is reading from the   development. Testimony regarding the Recovery filter s complications, testing and
                                                            document.                                                                           design is relevant and is not outweighed by any prejudicial effect. Judge Campbell
                                                                                                                                                agreed with this position in Jones v. Bard. [MDL Order No. 10819]. The failure
                                                                                                                                                modes are relevant to the assessment of the defects in the design of the filter
                                                                                                                                                whether a particular failure mode has occurred; however, Mr. Peterson has
                                                                                                                                                experienced perforation, migration, fracture, tilt, and embedment. His filter is still
                                                                                                                                                implanted and he is at risk for fracture in the future. This testimony goes directly
                                                                                                                                                to the issues of Bard s design and warning failures.


  PL AFFIRM    Modra, Chad      90:20-91:03       Sustain   Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure      Bard chose to market the Eclipse filter using the 510(k) process which relied upon
               06/06/2014                                   modes at issue; Irrelevant and any probative value outweighed by prejudicial        the Recovery filter as the predicate. All G2 filter platform filters, including the
                                                            effect, particularly with Plaintiff s punitive damages claim dismissed. Rules       Eclipse trace their design history to the Recovery filter and the defects in the
                                                            601/602 & 612. Lacks foundation, witness does not have personal knowledge of        Eclipse design only can be understood only in the context of the entire filter-line
                                                            subject matter, calls for speculation by the witness. Counsel is reading from the   development. Testimony regarding the Recovery filter s complications, testing and
                                                            document.                                                                           design is relevant and is not outweighed by any prejudicial effect. Judge Campbell
                                                                                                                                                agreed with this position in Jones v. Bard. [MDL Order No. 10819]. The failure
                                                                                                                                                modes are relevant to the assessment of the defects in the design of the filter
                                                                                                                                                whether a particular failure mode has occurred; however, Mr. Peterson has
                                                                                                                                                experienced perforation, migration, fracture, tilt, and embedment. His filter is still
                                                                                                                                                                                                                                         Case 3:19-cv-01701-MO




                                                                                                                                                implanted and he is at risk for fracture in the future. This testimony goes directly
                                                                                                                                                to the issues of Bard s design and warning failures.


  PL AFFIRM    Modra, Chad      91:05-91:06       Sustain   Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure      85:6-9 goes to foundation. Bard chose to market the Eclipse filter using the 510(k)
               06/06/2014                                   modes at issue; Irrelevant and any probative value outweighed by prejudicial        process which relied upon the Recovery filter as the predicate. All G2 filter
                                                            effect, particularly with Plaintiff s punitive damages claim dismissed. Rules       platform filters, including the Eclipse trace their design history to the Recovery
                                                            601/602 & 612. Lacks foundation, witness does not have personal knowledge of        filter and the defects in the Eclipse design only can be understood only in the
                                                            subject matter, calls for speculation by the witness. Counsel is reading from the   context of the entire filter-line development. Testimony regarding the Recovery
                                                            document.                                                                           filter s complications, testing and design is relevant and is not outweighed by any
                                                                                                                                                prejudicial effect. Judge Campbell agreed with this position in Jones v. Bard. [MDL
                                                                                                                                                Order No. 10819]. The failure modes are relevant to the assessment of the defects
                                                                                                                                                                                                                                         Document 181




                                                                                                                                                in the design of the filter whether a particular failure mode has occurred;
                                                                                                                                                however, Mr. Peterson has experienced perforation, migration, fracture, tilt, and
                                                                                                                                                embedment. His filter is still implanted and he is at risk for fracture in the future.
                                                                                                                                                This testimony goes directly to the issues of Bard s design and warning failures.


  PL AFFIRM    Modra, Chad      91:08-91:09       Sustain   Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure      Bard chose to market the Eclipse filter using the 510(k) process which relied upon
               06/06/2014                                   modes at issue; Irrelevant and any probative value outweighed by prejudicial        the Recovery filter as the predicate. All G2 filter platform filters, including the
                                                            effect, particularly with Plaintiff s punitive damages claim dismissed. Rules       Eclipse trace their design history to the Recovery filter and the defects in the
                                                            601/602 & 612. Lacks foundation, witness does not have personal knowledge of        Eclipse design only can be understood only in the context of the entire filter-line
                                                            subject matter, calls for speculation by the witness. Counsel is reading from the   development. Testimony regarding the Recovery filter s complications, testing and
                                                            document.                                                                           design is relevant and is not outweighed by any prejudicial effect. Judge Campbell
                                                                                                                                                                                                                                         Filed 05/03/21




                                                                                                                                                agreed with this position in Jones v. Bard. [MDL Order No. 10819]. The failure
                                                                                                                                                modes are relevant to the assessment of the defects in the design of the filter
                                                                                                                                                whether a particular failure mode has occurred; however, Mr. Peterson has
                                                                                                                                                experienced perforation, migration, fracture, tilt, and embedment. His filter is still
                                                                                                                                                implanted and he is at risk for fracture in the future. This testimony goes directly
                                                                                                                                                to the issues of Bard s design and warning failures.


  PL AFFIRM    Modra, Chad      ϵϭ͗ϭϭͲϵϭ͗ϭϴ       Sustain   Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure      Bard chose to market the Eclipse filter using the 510(k) process which relied upon
               06/06/2014    Ending at "market"             modes at issue; Irrelevant and any probative value outweighed by prejudicial        the Recovery filter as the predicate. All G2 filter platform filters, including the
                                                            effect, particularly with Plaintiff s punitive damages claim dismissed. Rules       Eclipse trace their design history to the Recovery filter and the defects in the
                                                            601/602 & 612. Lacks foundation, witness does not have personal knowledge of        Eclipse design only can be understood only in the context of the entire filter-line
                                                            subject matter, calls for speculation by the witness. Counsel is reading from the   development. Testimony regarding the Recovery filter s complications, testing and
                                                                                                                                                                                                                                         Page 182 of 288




                                                            document.                                                                           design is relevant and is not outweighed by any prejudicial effect. Judge Campbell
                                                                                                                                                agreed with this position in Jones v. Bard. [MDL Order No. 10819]. The failure
                                                                                                                                                modes are relevant to the assessment of the defects in the design of the filter
                                                                                                                                                whether a particular failure mode has occurred; however, Mr. Peterson has
                                                                                                                                                experienced perforation, migration, fracture, tilt, and embedment. His filter is still
                                                                                                                                                implanted and he is at risk for fracture in the future. This testimony goes directly
                                                                                                                                                to the issues of Bard s design and warning failures.


Modra 6.6.14                                                                                                                                                                                                                     181
  DESIGNEE     DEPONENT        DESIGNATIONS            RULING     OBJECTION                                                                           RESPONSES TO OBJECTIONS
  PL AFFIRM    Modra, Chad        91:23-91:24          Sustain    Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure      Bard chose to market the Eclipse filter using the 510(k) process which relied upon
               06/06/2014                                         modes at issue; Irrelevant and any probative value outweighed by prejudicial        the Recovery filter as the predicate. All G2 filter platform filters, including the
                                                                  effect, particularly with Plaintiff s punitive damages claim dismissed. Rules       Eclipse trace their design history to the Recovery filter and the defects in the
                                                                  601/602 & 612. Lacks foundation, witness does not have personal knowledge of        Eclipse design only can be understood only in the context of the entire filter-line
                                                                  subject matter, calls for speculation by the witness. Counsel is reading from the   development. Testimony regarding the Recovery filter s complications, testing and
                                                                  document.                                                                           design is relevant and is not outweighed by any prejudicial effect. Judge Campbell
                                                                                                                                                      agreed with this position in Jones v. Bard. [MDL Order No. 10819]. The failure
                                                                                                                                                      modes are relevant to the assessment of the defects in the design of the filter
                                                                                                                                                      whether a particular failure mode has occurred; however, Mr. Peterson has
                                                                                                                                                      experienced perforation, migration, fracture, tilt, and embedment. His filter is still
                                                                                                                                                      implanted and he is at risk for fracture in the future. This testimony goes directly
                                                                                                                                                      to the issues of Bard s design and warning failures.


  PL AFFIRM    Modra, Chad        93:17-93:18          Overrule   Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure
               06/06/2014     (beginning "Bard was                modes at issue; Irrelevant and any probative value outweighed by prejudicial
                                    aware…")                      effect, particularly with Plaintiff s punitive damages claim dismissed. Rules
                                                                  601/602 & 612. Lacks foundation, witness does not have personal knowledge of
                                                                  subject matter, calls for speculation by the witness. Counsel is reading from the
                                                                  document
  PL AFFIRM    Modra, Chad        93:21-94:05          Overrule   Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure      Bard chose to market the Eclipse filter using the 510(k) process which relied upon
               06/06/2014                                         modes at issue; Irrelevant and any probative value outweighed by prejudicial        the Recovery filter as the predicate. All G2 filter platform filters, including the
                                                                  effect, particularly with Plaintiff s punitive damages claim dismissed.             Eclipse trace their design history to the Recovery filter and the defects in the
                                                                                                                                                      Eclipse design only can be understood only in the context of the entire filter-line
                                                                                                                                                                                                                                               Case 3:19-cv-01701-MO




                                                                                                                                                      development. Testimony regarding the Recovery filter s complications, testing and
                                                                                                                                                      design is relevant and is not outweighed by any prejudicial effect. Judge Campbell
                                                                                                                                                      agreed with this position in Jones v. Bard. [MDL Order No. 10819]. The failure
                                                                                                                                                      modes are relevant to the assessment of the defects in the design of the filter
                                                                                                                                                      whether a particular failure mode has occurred; however, Mr. Peterson has
                                                                                                                                                      experienced perforation, migration, fracture, tilt, and embedment. His filter is still
                                                                                                                                                      implanted and he is at risk for fracture in the future. This testimony goes directly
                                                                                                                                                      to the issues of Bard s design and warning failures.


  PL AFFIRM    Modra, Chad        94:07-94:09          Overrule   Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure      85:6-9 goes to foundation. Bard chose to market the Eclipse filter using the 510(k)
               06/06/2014                                         modes at issue; Irrelevant and any probative value outweighed by prejudicial        process which relied upon the Recovery filter as the predicate. All G2 filter
                                                                                                                                                                                                                                               Document 181




                                                                  effect, particularly with Plaintiff s punitive damages claim dismissed.             platform filters, including the Eclipse trace their design history to the Recovery
                                                                                                                                                      filter and the defects in the Eclipse design only can be understood only in the
                                                                                                                                                      context of the entire filter-line development. Testimony regarding the Recovery
                                                                                                                                                      filter s complications, testing and design is relevant and is not outweighed by any
                                                                                                                                                      prejudicial effect. Judge Campbell agreed with this position in Jones v. Bard. [MDL
                                                                                                                                                      Order No. 10819]. The failure modes are relevant to the assessment of the defects
                                                                                                                                                      in the design of the filter whether a particular failure mode has occurred;
                                                                                                                                                      however, Mr. Peterson has experienced perforation, migration, fracture, tilt, and
                                                                                                                                                      embedment. His filter is still implanted and he is at risk for fracture in the future.
                                                                                                                                                      This testimony goes directly to the issues of Bard s design and warning failures.
                                                                                                                                                                                                                                               Filed 05/03/21




  PL AFFIRM    Modra, Chad       100:06-100:15         Sustain    Rules 601/602 & 612. Witness does not have personal knowledge of document
               06/06/2014                                         Witness was shown a document, was not familiar with it and testified that he/she
                                                                  does not have personal knowledge about it or the circumstances. Rules 401, 402,
                                                                  403. Testimony does not involve filter at issue and/or failure modes at issue;
                                                                  Irrelevant and any probative value outweighed by prejudicial effect, particularly
                                                                  with Plaintiff s punitive damages claim dismissed.

  PL AFFIRM    Modra, Chad       100:23-101:02         Sustain    Rules 601/602 & 612. Witness does not have personal knowledge of document           Bard chose to market the Eclipse filter using the 510(k) process which relied upon
               06/06/2014    (beginning "And this…")              Witness was shown a document, was not familiar with it and testified that he/she    the Recovery filter as the predicate. All G2 filter platform filters, including the
                                                                  does not have personal knowledge about it or the circumstances. Rules 401, 402,     Eclipse trace their design history to the Recovery filter and the defects in the
                                                                  403. Testimony does not involve filter at issue and/or failure modes at issue;      Eclipse design only can be understood only in the context of the entire filter-line
                                                                  Irrelevant and any probative value outweighed by prejudicial effect, particularly   development. Testimony regarding the Recovery filter s complications, testing and
                                                                  with Plaintiff s punitive damages claim dismissed.                                  design is relevant and is not outweighed by any prejudicial effect. Judge Campbell
                                                                                                                                                                                                                                               Page 183 of 288




                                                                                                                                                      agreed with this position in Jones v. Bard. [MDL Order No. 10819]. The failure
                                                                                                                                                      modes are relevant to the assessment of the defects in the design of the filter
                                                                                                                                                      whether a particular failure mode has occurred; however, Mr. Peterson has
                                                                                                                                                      experienced perforation, migration, fracture, tilt, and embedment. His filter is still
                                                                                                                                                      implanted and he is at risk for fracture in the future. This testimony goes directly
                                                                                                                                                      to the issues of Bard s design and warning failures.



Modra 6.6.14                                                                                                                                                                                                                           182
  DESIGNEE     DEPONENT         DESIGNATIONS              RULING    OBJECTION                                                                           RESPONSES TO OBJECTIONS
  PL AFFIRM    Modra, Chad        101:05-101:08           Sustain   Rules 601/602 & 612. Witness does not have personal knowledge of document           85:6-9 goes to foundation. Bard chose to market the Eclipse filter using the 510(k)
               06/06/2014     (beginning "And so…")                 Witness was shown a document, was not familiar with it and testified that he/she    process which relied upon the Recovery filter as the predicate. All G2 filter
                                                                    does not have personal knowledge about it or the circumstances. Rules 401, 402,     platform filters, including the Eclipse trace their design history to the Recovery
                                                                    403. Testimony does not involve filter at issue and/or failure modes at issue;      filter and the defects in the Eclipse design only can be understood only in the
                                                                    Irrelevant and any probative value outweighed by prejudicial effect, particularly   context of the entire filter-line development. Testimony regarding the Recovery
                                                                    with Plaintiff s punitive damages claim dismissed.                                  filter s complications, testing and design is relevant and is not outweighed by any
                                                                                                                                                        prejudicial effect. Judge Campbell agreed with this position in Jones v. Bard. [MDL
                                                                                                                                                        Order No. 10819]. The failure modes are relevant to the assessment of the defects
                                                                                                                                                        in the design of the filter whether a particular failure mode has occurred;
                                                                                                                                                        however, Mr. Peterson has experienced perforation, migration, fracture, tilt, and
                                                                                                                                                        embedment. His filter is still implanted and he is at risk for fracture in the future.
                                                                                                                                                        This testimony goes directly to the issues of Bard s design and warning failures.


  PL AFFIRM    Modra, Chad        102:05-102:08           Sustain   Rules 601/602 & 612. Witness does not have personal knowledge of document
               06/06/2014                                           Witness was shown a document, was not familiar with it and testified that he/she
                                                                    does not have personal knowledge about it or the circumstances. Rules 401, 402,
                                                                    403. Testimony does not involve filter at issue and/or failure modes at issue;
                                                                    Irrelevant and any probative value outweighed by prejudicial effect, particularly
                                                                    with Plaintiff s punitive damages claim dismissed.

  PL AFFIRM    Modra, Chad            102:10              Sustain   Rules 601/602 & 612. Witness does not have personal knowledge of document           Bard chose to market the Eclipse filter using the 510(k) process which relied upon
               06/06/2014                                           Witness was shown a document, was not familiar with it and testified that he/she    the Recovery filter as the predicate. All G2 filter platform filters, including the
                                                                    does not have personal knowledge about it or the circumstances. Rules 401, 402,     Eclipse trace their design history to the Recovery filter and the defects in the
                                                                                                                                                                                                                                                 Case 3:19-cv-01701-MO




                                                                    403. Testimony does not involve filter at issue and/or failure modes at issue;      Eclipse design only can be understood only in the context of the entire filter-line
                                                                    Irrelevant and any probative value outweighed by prejudicial effect, particularly   development. Testimony regarding the Recovery filter s complications, testing and
                                                                    with Plaintiff s punitive damages claim dismissed.                                  design is relevant and is not outweighed by any prejudicial effect. Judge Campbell
                                                                                                                                                        agreed with this position in Jones v. Bard. [MDL Order No. 10819]. The failure
                                                                                                                                                        modes are relevant to the assessment of the defects in the design of the filter
                                                                                                                                                        whether a particular failure mode has occurred; however, Mr. Peterson has
                                                                                                                                                        experienced perforation, migration, fracture, tilt, and embedment. His filter is still
                                                                                                                                                        implanted and he is at risk for fracture in the future. This testimony goes directly
                                                                                                                                                        to the issues of Bard s design and warning failures.


  PL AFFIRM    Modra, Chad         112:12-112:19          Sustain   Rules 601/602 & 612. Witness does not have personal knowledge of document           Bard chose to market the Eclipse filter using the 510(k) process which relied upon
                                                                                                                                                                                                                                                 Document 181




               06/06/2014    (Start at 112:12 with "and             Witness was shown a document, was not familiar with it and testified that he/she    the Recovery filter as the predicate. All G2 filter platform filters, including the
                                         so")                       does not have personal knowledge about it or the circumstances. Rules 401, 402,     Eclipse trace their design history to the Recovery filter and the defects in the
                                                                    403. Testimony does not involve filter at issue and/or failure modes at issue;      Eclipse design only can be understood only in the context of the entire filter-line
                                                                    Irrelevant and any probative value outweighed by prejudicial effect, particularly   development. Testimony regarding the Recovery filter s complications, testing and
                                                                    with Plaintiff s punitive damages claim dismissed.                                  design is relevant and is not outweighed by any prejudicial effect. Judge Campbell
                                                                                                                                                        agreed with this position in Jones v. Bard. [MDL Order No. 10819]. The failure
                                                                                                                                                        modes are relevant to the assessment of the defects in the design of the filter
                                                                                                                                                        whether a particular failure mode has occurred; however, Mr. Peterson has
                                                                                                                                                        experienced perforation, migration, fracture, tilt, and embedment. His filter is still
                                                                                                                                                        implanted and he is at risk for fracture in the future. This testimony goes directly
                                                                                                                                                        to the issues of Bard s design and warning failures.
                                                                                                                                                                                                                                                 Filed 05/03/21




  PL AFFIRM    Modra, Chad        102:23-103:05           Sustain   Rules 601/602 & 612. Witness does not have personal knowledge of document           Bard chose to market the Eclipse filter using the 510(k) process which relied upon
               06/06/2014                                           Witness was shown a document, was not familiar with it and testified that he/she    the Recovery filter as the predicate. All G2 filter platform filters, including the
                                                                    does not have personal knowledge about it or the circumstances. Rules 401, 402,     Eclipse trace their design history to the Recovery filter and the defects in the
                                                                    403. Testimony does not involve filter at issue and/or failure modes at issue;      Eclipse design only can be understood only in the context of the entire filter-line
                                                                    Irrelevant and any probative value outweighed by prejudicial effect, particularly   development. Testimony regarding the Recovery filter s complications, testing and
                                                                    with Plaintiff s punitive damages claim dismissed.                                  design is relevant and is not outweighed by any prejudicial effect. Judge Campbell
                                                                                                                                                        agreed with this position in Jones v. Bard. [MDL Order No. 10819]. The failure
                                                                                                                                                        modes are relevant to the assessment of the defects in the design of the filter
                                                                                                                                                        whether a particular failure mode has occurred; however, Mr. Peterson has
                                                                                                                                                        experienced perforation, migration, fracture, tilt, and embedment. His filter is still
                                                                                                                                                        implanted and he is at risk for fracture in the future. This testimony goes directly
                                                                                                                                                        to the issues of Bard s design and warning failures.
                                                                                                                                                                                                                                                 Page 184 of 288




Modra 6.6.14                                                                                                                                                                                                                             183
  DESIGNEE     DEPONENT      DESIGNATIONS           RULING    OBJECTION                                                                           RESPONSES TO OBJECTIONS
  PL AFFIRM    Modra, Chad     103:08-103:15        Sustain   Rules 601/602 & 612. Witness does not have personal knowledge of document           Bard chose to market the Eclipse filter using the 510(k) process which relied upon
               06/06/2014                                     Witness was shown a document, was not familiar with it and testified that he/she    the Recovery filter as the predicate. All G2 filter platform filters, including the
                                                              does not have personal knowledge about it or the circumstances. Rules 401, 402,     Eclipse trace their design history to the Recovery filter and the defects in the
                                                              403. Testimony does not involve filter at issue and/or failure modes at issue;      Eclipse design only can be understood only in the context of the entire filter-line
                                                              Irrelevant and any probative value outweighed by prejudicial effect, particularly   development. Testimony regarding the Recovery filter s complications, testing and
                                                              with Plaintiff s punitive damages claim dismissed.                                  design is relevant and is not outweighed by any prejudicial effect. Judge Campbell
                                                                                                                                                  agreed with this position in Jones v. Bard. [MDL Order No. 10819]. The failure
                                                                                                                                                  modes are relevant to the assessment of the defects in the design of the filter
                                                                                                                                                  whether a particular failure mode has occurred; however, Mr. Peterson has
                                                                                                                                                  experienced perforation, migration, fracture, tilt, and embedment. His filter is still
                                                                                                                                                  implanted and he is at risk for fracture in the future. This testimony goes directly
                                                                                                                                                  to the issues of Bard s design and warning failures. The testimony of the witness
                                                                                                                                                  establishes his knowledge of the subject matter.

  PL AFFIRM    Modra, Chad     104:03-104:08
               06/06/2014
  PL AFFIRM    Modra, Chad     107:17-107:18        Sustain   Rules 601/602 & 612. Witness does not have personal knowledge of document           FRE 601/602/612: Witness has personal knowledge of the dates when Bards'
               06/06/2014                                     Witness was shown a document, was not familiar with it and testified that he/she    filters were developed and went on and off the market and is testifying here as a
                                                              does not have personal knowledge about it or the circumstances. (see 107:18-20).    corporate representative of Bard on these topics; see further, Plaintiff's Response
                                                              Also, incomplete question and answer 107:18-20 are necessary)                       to Defendant's Motion in Limine concerning personal knowledge. To the extent
                                                                                                                                                  the testimony involves a document used to refresh the witness's recollection, the
                                                                                                                                                  document is available to Bard as a deposition exhibit.
                                                                                                                                                                                                                                           Case 3:19-cv-01701-MO




 DEF COUNTER   Modra, Chad     107:17-107:20
               06/06/2014
  PL AFFIRM    Modra, Chad     107:23-108:11        Sustain   Rules 601/602 & 612. Witness does not have personal knowledge of document        FRE 601/602/612: Witness has personal knowledge of the dates when Bards'
               06/06/2014                                     Witness was shown a document, was not familiar with it and testified that he/she filters were developed and went on and off the market and is testifying here as a
                                                              does not have personal knowledge about it or the circumstances.                  corporate representative of Bard on these topics; see further, Plaintiff's Response
                                                                                                                                               to Defendant's Motion in Limine concerning personal knowledge. To the extent
                                                                                                                                               the testimony involves a document used to refresh the witness's recollection, the
                                                                                                                                               document is available to Bard as a deposition exhibit.

  PL AFFIRM    Modra, Chad     108:14-109:10        Sustain   Rules 601/602 & 612. Witness does not have personal knowledge of document        FRE 601/602/612: Witness has personal knowledge of the dates when Bards'
               06/06/2014                                     Witness was shown a document, was not familiar with it and testified that he/she filters were developed and went on and off the market and is testifying here as a
                                                              does not have personal knowledge about it or the circumstances.                  corporate representative of Bard on these topics; see further, Plaintiff's Response
                                                                                                                                                                                                                                           Document 181




                                                                                                                                               to Defendant's Motion in Limine concerning personal knowledge. To the extent
                                                                                                                                               the testimony involves a document used to refresh the witness's recollection, the
                                                                                                                                               document is available to Bard as a deposition exhibit.

  PL AFFIRM    Modra, Chad     109:13-109:21        Sustain   Rules 601/602 & 612. Witness does not have personal knowledge of document        FRE 601/602/612: Witness has personal knowledge of the dates when Bards'
               06/06/2014                                     Witness was shown a document, was not familiar with it and testified that he/she filters were developed and went on and off the market and is testifying here as a
                                                              does not have personal knowledge about it or the circumstances.                  corporate representative of Bard on these topics; see further, Plaintiff's Response
                                                                                                                                               to Defendant's Motion in Limine concerning personal knowledge. To the extent
                                                                                                                                               the testimony involves a document used to refresh the witness's recollection, the
                                                                                                                                               document is available to Bard as a deposition exhibit.

  PL AFFIRM    Modra, Chad     110:10-110:20        Sustain   Rules 601/602 & 612. Witness does not have personal knowledge of document        FRE 601/602/612: Witness has personal knowledge of the dates when Bards'
                                                                                                                                                                                                                                           Filed 05/03/21




               06/06/2014                                     Witness was shown a document, was not familiar with it and testified that he/she filters were developed and went on and off the market and is testifying here as a
                                                              does not have personal knowledge about it or the circumstances.                  corporate representative of Bard on these topics; see further, Plaintiff's Response
                                                                                                                                               to Defendant's Motion in Limine concerning personal knowledge. To the extent
                                                                                                                                               the testimony involves a document used to refresh the witness's recollection, the
                                                                                                                                               document is available to Bard as a deposition exhibit.

  PL AFFIRM    Modra, Chad     110:22-110:23        Sustain   Rules 601/602 & 612. Witness does not have personal knowledge of document        FRE 601/602/612: Witness has personal knowledge of the dates when Bards'
               06/06/2014                                     Witness was shown a document, was not familiar with it and testified that he/she filters were developed and went on and off the market and is testifying here as a
                                                              does not have personal knowledge about it or the circumstances.                  corporate representative of Bard on these topics; see further, Plaintiff's Response
                                                                                                                                               to Defendant's Motion in Limine concerning personal knowledge. To the extent
                                                                                                                                               the testimony involves a document used to refresh the witness's recollection, the
                                                                                                                                               document is available to Bard as a deposition exhibit.

 DEF COUNTER   Modra, Chad     110:25-111:04
                                                                                                                                                                                                                                           Page 185 of 288




               06/06/2014    subject to objection
 DEF COUNTER   Modra, Chad     111:07-111:11
               06/06/2014    subject to objection




Modra 6.6.14                                                                                                                                                                                                                       184
  DESIGNEE     DEPONENT         DESIGNATIONS              RULING     OBJECTION                                                                           RESPONSES TO OBJECTIONS
  PL AFFIRM    Modra, Chad         112:12-112:19          Sustain    Rules 601/602 & 612. Witness does not have personal knowledge of document           FRE 601/602/612: Witness has personal knowledge of the dates when Bards'
               06/06/2014    (Start at 112:12 with "and              Witness was shown a document, was not familiar with it and testified that he/she    filters were developed and went on and off the market and is testifying here as a
                                         so")                        does not have personal knowledge about it or the circumstances. Also incomplete     corporate representative of Bard on these topics; see further, Plaintiff's Response
                                                                     answer. 112:6-10 is the full answer                                                 to Defendant's Motion in Limine concerning personal knowledge. To the extent
                                                                                                                                                         the testimony involves a document used to refresh the witness's recollection, the
                                                                                                                                                         document is available to Bard as a deposition exhibit.

  PL AFFIRM    Modra, Chad        112:21-113:05           Sustain    Rules 601/602 & 612. Witness does not have personal knowledge of document           FRE 601/602/612: question is about a matter within the witness's personal
               06/06/2014                                            Witness was shown a document, was not familiar with it and testified that he/she    knowledge and one for which he is offered to testify as Bard's corporate
                                                                     does not have personal knowledge about it or the circumstances. Rules 401, 402,     representative. To the extent testimony was refreshed, the relevant documents
                                                                     403. Testimony does not involve filter at issue and/or failure modes at issue;      were attached as deposition exhibits and thus are available to Bard. FRE
                                                                     Irrelevant and any probative value outweighed by prejudicial effect, particularly   401/402/403: Testimony is relevant to establishing Bard's internal knowledge and
                                                                     with Plaintiff s punitive damages claim dismissed.                                  Bard's admissions in internal corporate documents.

  PL AFFIRM    Modra, Chad       113:09-113:13            Sustain    Rules 601/602 & 612. Witness does not have personal knowledge of document           FRE 601/602/612: question is about a matter within the witness's personal
               06/06/2014     (beginning "And so…')                  Witness was shown a document, was not familiar with it and testified that he/she    knowledge and one for which he is offered to testify as Bard's corporate
                                                                     does not have personal knowledge about it or the circumstances. Rules 401, 402,     representative. To the extent testimony was refreshed, the relevant documents
                                                                     403. Testimony does not involve filter at issue and/or failure modes at issue;      were attached as deposition exhibits and thus are available to Bard. FRE
                                                                     Irrelevant and any probative value outweighed by prejudicial effect, particularly   401/402/403: Testimony is relevant to establishing Bard's internal knowledge and
                                                                     with Plaintiff s punitive damages claim dismissed.                                  Bard's admissions in internal corporate documents.

 DEF COUNTER   Modra, Chad        119:23-120:10           Overrule   fre 402, 403 - reference to SIR guidelines is irrelevant in this context
               06/06/2014
 DEF COUNTER   Modra, Chad        120:12-120:13           Overrule   FRE 402, 403 - reference to SIR guidelines is irrelevant in this context
                                                                                                                                                                                                                                               Case 3:19-cv-01701-MO




               06/06/2014
                                                                                                                                                                                                                                               Document 181
                                                                                                                                                                                                                                               Filed 05/03/21
                                                                                                                                                                                                                                               Page 186 of 288




Modra 6.6.14                                                                                                                                                                                                                            185
  DESIGNEE     DEPONENT      DESIGNATIONS     RULING   OBJECTION                                                                               RESPONSES TO OBJECTIONS
 DEF BLANKET                                           Bard refers to the parties stipulation in Dkt 121, Para. 7. Plaintiff agreed to limit   See Plaintiff's Response to Defendant's Motion in Limine. Plaintiff will approach
  OBJECTION                                            the evidence relating to the Warning Letter to Topic 3 of the letter and not to         before offering the testimony from 12/15/2015 transcript.
                                                       present this testimony until the parties address it with the Court outside the
                                                       presence of the jury. The warning letter postdates the implant of the filter in this
                                                       case and the injuries alleged to have been caused by the Eclipse filter. It is not
                                                       relevant to Plaintiff's negligence claims.

  PL AFFIRM    Modra, Chad     10:25-11:02
               12/15/2015
  PL AFFIRM    Modra, Chad     11:09-11:16
               12/15/2015
  PL AFFIRM    Modra, Chad     12:01-12:12
               12/15/2015
  PL AFFIRM    Modra, Chad     30:06-30:11
               12/15/2015
  PL AFFIRM    Modra, Chad     30:18-31:04
               12/15/2015
  PL AFFIRM    Modra, Chad     36:21-37:25
               12/15/2015
  PL AFFIRM    Modra, Chad     77:25-78:22
               12/15/2015
  PL AFFIRM    Modra, Chad     82:15-82:20
               12/15/2015
  PL AFFIRM    Modra, Chad     86:07-86:25
                                                                                                                                                                                                                                   Case 3:19-cv-01701-MO




               12/15/2015
  PL AFFIRM    Modra, Chad     87:04-87:22
               12/15/2015
  PL AFFIRM    Modra, Chad     88:18-91:19
               12/15/2015
  PL AFFIRM    Modra, Chad     92:18-92:20
               12/15/2015
  PL AFFIRM    Modra, Chad     92:22-92:24
               12/15/2015
  PL AFFIRM    Modra, Chad     93:01-93:04
               12/15/2015
  PL AFFIRM    Modra, Chad     97:13-97:21
                                                                                                                                                                                                                                   Document 181




               12/15/2015
  PL AFFIRM    Modra, Chad     97:23-98:11
               12/15/2015
  PL AFFIRM    Modra, Chad     98:13-98:15
               12/15/2015
  PL AFFIRM    Modra, Chad     98:17-98:19
               12/15/2015
  PL AFFIRM    Modra, Chad     99:03-99:06
               12/15/2015
  PL AFFIRM    Modra, Chad    100:02-100:13
               12/15/2015
  PL AFFIRM    Modra, Chad    102:23-103:17
                                                                                                                                                                                                                                   Filed 05/03/21




               12/15/2015
  PL AFFIRM    Modra, Chad       103:19
               12/15/2015
  PL AFFIRM    Modra, Chad    103:21-104:21
               12/15/2015
  PL AFFIRM    Modra, Chad    104:23-105:17
               12/15/2015
  PL AFFIRM    Modra, Chad    105:19-105:20
               12/15/2015
  PL AFFIRM    Modra, Chad    105:22-109:07
               12/15/2015
  PL AFFIRM    Modra, Chad    109:09-109:10
               12/15/2015
  PL AFFIRM    Modra, Chad    110:11-110:18
                                                                                                                                                                                                                                   Page 187 of 288




               12/15/2015
  PL AFFIRM    Modra, Chad    110:23-111:11
               12/15/2015
  PL AFFIRM    Modra, Chad    111:14-112:16
               12/15/2015
  PL AFFIRM    Modra, Chad    113:02-113:10
               12/15/2015
  PL AFFIRM    Modra, Chad    115:20-116:02
Modra 12.15.15 12/15/2015                                                                                                                                                                                                    186
  DESIGNEE    DEPONENT      DESIGNATIONS          RULING   OBJECTION   RESPONSES TO OBJECTIONS
  PL AFFIRM   Modra, Chad     116:04-117:17
              12/15/2015
  PL AFFIRM   Modra, Chad     119:05-121:08
              12/15/2015
  PL AFFIRM   Modra, Chad     121:11-122:10
              12/15/2015    beginning with "and
                                 then …"
  PL AFFIRM   Modra, Chad     123:17-125:09
              12/15/2015
  PL AFFIRM   Modra, Chad     125:17-125:25
              12/15/2015
  PL AFFIRM   Modra, Chad     126:08-127:06
              12/15/2015
  PL AFFIRM   Modra, Chad     127:15-127:18
              12/15/2015
  PL AFFIRM   Modra, Chad     128:01-128:16
              12/15/2015
  PL AFFIRM   Modra, Chad     129:03-130:02
              12/15/2015
  PL AFFIRM   Modra, Chad     130:11-131:07
              12/15/2015
  PL AFFIRM   Modra, Chad     144:07-144:20
              12/15/2015
  PL AFFIRM   Modra, Chad     149:04-150:11
                                                                                                       Case 3:19-cv-01701-MO




              12/15/2015
  PL AFFIRM   Modra, Chad     151:08-151:22
              12/15/2015
  PL AFFIRM   Modra, Chad     152:08-152:16
              12/15/2015
  PL AFFIRM   Modra, Chad     153:23-154:06
              12/15/2015
  PL AFFIRM   Modra, Chad     156:13-157:04
              12/15/2015
  PL AFFIRM   Modra, Chad     158:14-158:16
              12/15/2015
  PL AFFIRM   Modra, Chad     163:09-164:02
                                                                                                       Document 181




              12/15/2015
  PL AFFIRM   Modra, Chad     164:05-164:10
              12/15/2015
  PL AFFIRM   Modra, Chad         164:12
              12/15/2015
  PL AFFIRM   Modra, Chad     176:20-178:09
              12/15/2015
  PL AFFIRM   Modra, Chad     178:11-178:13
              12/15/2015
  PL AFFIRM   Modra, Chad     178:15-178:19
              12/15/2015
  PL AFFIRM   Modra, Chad     179:19-180:04
                                                                                                       Filed 05/03/21




              12/15/2015
  PL AFFIRM   Modra, Chad     181:03-182:17
              12/15/2015
  PL AFFIRM   Modra, Chad     184:08-184:18
              12/15/2015
  PL AFFIRM   Modra, Chad     185:01-185:12
              12/15/2015
  PL AFFIRM   Modra, Chad     192:15-193:23
              12/15/2015
  PL AFFIRM   Modra, Chad         193:25
              12/15/2015
  PL AFFIRM   Modra, Chad         194 02
              12/15/2015
  PL AFFIRM   Modra, Chad     194:04-194:12
                                                                                                       Page 188 of 288




              12/15/2015
  PL AFFIRM   Modra, Chad         194:14
              12/15/2015
  PL AFFIRM   Modra, Chad     194:16-194:18
              12/15/2015
  PL AFFIRM   Modra, Chad     194:20-194:21
              12/15/2015
  PL AFFIRM   Modra, Chad     195:03-195:05
Modra 12.15.1512/15/2015                                                                         187
  DESIGNEE    DEPONENT      DESIGNATIONS     RULING   OBJECTION   RESPONSES TO OBJECTIONS
  PL AFFIRM   Modra, Chad    195:18-195:23
              12/15/2015
  PL AFFIRM   Modra, Chad    195:25-196:02
              12/15/2015
  PL AFFIRM   Modra, Chad    196:04-196:14
              12/15/2015
  PL AFFIRM   Modra, Chad    197:05-197:06
              12/15/2015
  PL AFFIRM   Modra, Chad       197 08
              12/15/2015
  PL AFFIRM   Modra, Chad    197:21-197:25
              12/15/2015
  PL AFFIRM   Modra, Chad       198 02
              12/15/2015
  PL AFFIRM   Modra, Chad    198:15-198:18
              12/15/2015
  PL AFFIRM   Modra, Chad       198:20
              12/15/2015
  PL AFFIRM   Modra, Chad    198:22-199:07
              12/15/2015
  PL AFFIRM   Modra, Chad    199:14-199:18
              12/15/2015
  PL AFFIRM   Modra, Chad    199:22-200:18
              12/15/2015
                                                                                                  Case 3:19-cv-01701-MO




  PL AFFIRM   Modra, Chad    200:20-200:24
              12/15/2015
  PL AFFIRM   Modra, Chad    201:23-202:04
              12/15/2015
  PL AFFIRM   Modra, Chad    202:14-203:03
              12/15/2015
  PL AFFIRM   Modra, Chad    203:05-203:25
              12/15/2015
  PL AFFIRM   Modra, Chad    206:01-206:08
              12/15/2015
  PL AFFIRM   Modra, Chad    214:22-215:01
              12/15/2015
                                                                                                  Document 181




  PL AFFIRM   Modra, Chad    216:11-218:14
              12/15/2015
  PL AFFIRM   Modra, Chad    219:06-221:05
              12/15/2015
  PL AFFIRM   Modra, Chad    221:07-221:08
              12/15/2015
  PL AFFIRM   Modra, Chad    221:10-221:13
              12/15/2015
  PL AFFIRM   Modra, Chad    258:17-259:24
              12/15/2015
  PL AFFIRM   Modra, Chad    260:12-260:24
              12/15/2015
                                                                                                  Filed 05/03/21




  PL AFFIRM   Modra, Chad    262:16-263:01
              12/15/2015
  PL AFFIRM   Modra, Chad    263:03-263:04
              12/15/2015
  PL AFFIRM   Modra, Chad    263:06-263:10
              12/15/2015
  PL AFFIRM   Modra, Chad    263:12-263:13
              12/15/2015
  PL AFFIRM   Modra, Chad    263:15-263:25
              12/15/2015
  PL AFFIRM   Modra, Chad    264:05-264:11
              12/15/2015
  PL AFFIRM   Modra, Chad    264:15-264:24
              12/15/2015
                                                                                                  Page 189 of 288




  PL AFFIRM   Modra, Chad    265:01-265:02
              12/15/2015
  PL AFFIRM   Modra, Chad    265:18-265:24
              12/15/2015
  PL AFFIRM   Modra, Chad    271:25-272:05
              12/15/2015
  PL AFFIRM   Modra, Chad    272:07-272:08
              12/15/2015
Modra 12.15.15                                                                              188
  DESIGNEE    DEPONENT      DESIGNATIONS     RULING   OBJECTION   RESPONSES TO OBJECTIONS
  PL AFFIRM   Modra, Chad    272:10-273:02
              12/15/2015
  PL AFFIRM   Modra, Chad    273:23-274:02
              12/15/2015
  PL AFFIRM   Modra, Chad    274:17-275:10
              12/15/2015
  PL AFFIRM   Modra, Chad    276:05-276:22
              12/15/2015
  PL AFFIRM   Modra, Chad    279:10-279:14
              12/15/2015
  PL AFFIRM   Modra, Chad    280:20-280:22
              12/15/2015
                                                                                                  Case 3:19-cv-01701-MO
                                                                                                  Document 181
                                                                                                  Filed 05/03/21
                                                                                                  Page 190 of 288




Modra 12.15.15                                                                              189
  DESIGNEE       DEPONENT               DESIGNATIONS            RULING     OBJECTION                                                                        RESPONSES TO OBJECTIONS
  PL AFFIRM   O'Quinn, Shari Allen          7:22-8:01
                 10/09/2013
  PL AFFIRM   O'Quinn, Shari Allen         10:05-10:08
                 10/09/2013
  PL AFFIRM   O'Quinn, Shari Allen         19:15-19:18          Sustain    This testimony is not longer accurate-her employer has changed
                 10/09/2013
  PL AFFIRM   O'Quinn, Shari Allen         29:03-29:06          Overrule   Rules 401, 402 and 403-implies that Bard has a duty to warn patients. Under      It is relevant as to what information Bard made public.
                 10/09/2013                                                Oregon law that duty is to physicians.
  PL AFFIRM   O'Quinn, Shari Allen         38:21-39:02
                 10/09/2013
  PL AFFIRM   O'Quinn, Shari Allen         39:17-39:19
                 10/09/2013
  PL AFFIRM   O'Quinn, Shari Allen            39:21
                 10/09/2013
  PL AFFIRM   O'Quinn, Shari Allen         42:23-42:25
                 10/09/2013
  PL AFFIRM   O'Quinn, Shari Allen        ϰϯ͗ϬϲͲϰϯ͗ϭϳ
                 10/09/2013             ^ƚĂƌƚŝŶŐ Ă ΗdŚĞǇΗ
                                         Ending at "Yes"
  PL AFFIRM   O'Quinn, Shari Allen        43:17:43:21
                 10/09/2013
  PL AFFIRM   O'Quinn, Shari Allen         61:20-61:22
                 10/09/2013
  PL AFFIRM   O'Quinn, Shari Allen        ϲϲ͗ϬϰͲϲϲ͗Ϭϴ
                                                                                                                                                                                                                                                Case 3:19-cv-01701-MO




                 10/09/2013             Ending with "No"
  PL AFFIRM   O'Quinn, Shari Allen        68:16-68:21
                 10/09/2013
  PL AFFIRM   O'Quinn, Shari Allen          ϳϵ͗ϭϭͲϳϵ͗ϭϱ
                 10/09/2013              Ending with "use"
  PL AFFIRM   O'Quinn, Shari Allen          ϴϮ͗ϬϯͲϴϮ͗Ϭϱ
                 10/09/2013          Starting with "When the"
  PL AFFIRM   O'Quinn, Shari Allen          82:10-82:12
                 10/09/2013
  PL AFFIRM   O'Quinn, Shari Allen         86:23-87:01
                 10/09/2013
  PL AFFIRM   O'Quinn, Shari Allen         87:08-87:09
                                                                                                                                                                                                                                                Document 181




                 10/09/2013
  PL AFFIRM   O'Quinn, Shari Allen         91:03-91:07          Sustain    Rules 401, 402 and 403-there is no allegation that the filter in this case was   Evidence will be presented that Bard distributed false information
                 10/09/2013                                                mislabeled or adulterated.
  PL AFFIRM   O'Quinn, Shari Allen         91:09-91:13          Sustain    Rules 401, 402 and 403-there is no allegation that the filter in this case was   Evidence will be presented that Bard distributed false information
                 10/09/2013                                                mislabeled or adulterated.
  PL AFFIRM   O'Quinn, Shari Allen        107:09-107:13
                 10/09/2013
  PL AFFIRM   O'Quinn, Shari Allen       ϭϬϳ͗ϭϳͲϭϬϳ͗ϭϵ
                 10/09/2013             Ending with "Yes"
  PL AFFIRM   O'Quinn, Shari Allen       111:06-111:10
                 10/09/2013
  PL AFFIRM   O'Quinn, Shari Allen           ϭϭϭ͗ϭϮ             Sustain    incomplete answer. Complete answer is lines 12-16 and 19                         FRE 106 only requires completeness that "in fairness ought to be considered at
                                                                                                                                                                                                                                                Filed 05/03/21




                 10/09/2013                   "Yes"                                                                                                         the same time". Defendants have not demostrated why this testimony, in the
                                                                                                                                                            name of fairness, must be considered at the same time as Plaintiff's designation.

  PL AFFIRM   O'Quinn, Shari Allen        ϭϯϰ͗ϭϭͲϭϯϰ͗ϭϮ
                 10/09/2013              Ending at "Filter"
  PL AFFIRM   O'Quinn, Shari Allen            ϭϯϰ͗ϭϮ
                 10/09/2013              "When Cleared"
  PL AFFIRM   O'Quinn, Shari Allen        ϭϯϰ͗ϭϯͲϭϯϰ͗ϭϳ
                 10/09/2013            Starting at "cleared"
  PL AFFIRM   O'Quinn, Shari Allen        ϭϱϭ͗ϭϰͲϭϱϭ͗ϭϵ         Overrule   incomplete answer. Complete answer is on lines 18-21                             FRE 106 only requires completeness that "in fairness ought to be considered at
                 10/09/2013             Ending at "Them"                                                                                                    the same time". Defendants have not demostrated why this testimony, in the
                                                                                                                                                            name of fairness, must be considered at the same time as Plaintiff's designation.

  PL AFFIRM   O'Quinn, Shari Allen        ϭϳϯ͗ϮϭͲϭϳϰ͗Ϭϯ
                                                                                                                                                                                                                                                Page 191 of 288




                 10/09/2013              Starting at "Did"
  PL AFFIRM   O'Quinn, Shari Allen            184 07            Overrule   Rules601/602 and 612-The witness was not at Bard when this document was          This is information that the witness should have been aware of. The 510K was
                 10/09/2013                                                created and counsel is reading it into the record.                               something that she should have been exposed to during her time at Bard.

  PL AFFIRM   O'Quinn, Shari Allen        184:21-184:25         Overrule   Rules601/602 and 612-The witness was not at Bard when this document was          This is information that the witness should have been aware of. The 510K was
                 10/09/2013                                                created and counsel is reading it into the record.                               something that she should have been exposed to during her time at Bard.



OQuinn 10.9.13 PL                                                                                                                                                                                                                         190
  DESIGNEE         DEPONENT              DESIGNATIONS              RULING     OBJECTION                                                                          RESPONSES TO OBJECTIONS
   PL AFFIRM    O'Quinn, Shari Allen       186:11-186:17           Overrule   Rules601/602 and 612-The witness was not at Bard when this document was            This is information that the witness should have been aware of. The 510K was
                   10/09/2013                                                 created and counsel is reading it into the record.                                 something that she should have been exposed to during her time at Bard.

   PL AFFIRM    O'Quinn, Shari Allen           191:10
                   10/09/2013
   PL AFFIRM    O'Quinn, Shari Allen        ϭϵϭ͗ϭϳͲϭϵϭ͗Ϯϭ
                   10/09/2013          Starting at "Traditional"
   PL AFFIRM    O'Quinn, Shari Allen        192:03-192:09
                   10/09/2013
   PL AFFIRM    O'Quinn, Shari Allen       192:25-193:05
                   10/09/2013
   PL AFFIRM    O'Quinn, Shari Allen       196:24-197:09           Overrule   Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure    Testimony involves the Recovery, which is the predicate filter to the G2. The G2,
                   10/09/2013                                                 mode at issue; Irrelevant and any probative value outweighed by prejudicial        the G2x, and the Eclipse are the same filter with the exception of a removal hook
                                                                              effect, particularly with Plaintiff s punitive damages claim dismissed.            on the G2X and electropolishing on the Eclipse. Testimony is relevant to whether
                                                                                                                                                                 the filter filter had a defective design and and as to consumer expectation, which
                                                                                                                                                                 are at issue. The G2/G2X/Eclipse and the Recovery filter suffered similar rates of
                                                                                                                                                                 various failures and discussing the fialures of the Recovery is directly related to
                                                                                                                                                                 the G2/G2X/Eclipse. Any predjudice is not unfair.

   PL AFFIRM    O'Quinn, Shari Allen       223:11-223:15           Overrule   Rules 401, 402 ad 403                                                              Bard having the ability to recall its products is relevant to the case at hand.
                   10/09/2013
   PL AFFIRM    O'Quinn, Shari Allen       230:02-230:06           Overrule   Rules 401, 402 and 403-there is no allegation that the filter in this case was     Evidence will be presented that Bard distributed false information
                   10/09/2013                                                 mislabeled or adulterated.
   PL AFFIRM    O'Quinn, Shari Allen       231:19-231:22
                                                                                                                                                                                                                                                          Case 3:19-cv-01701-MO




                   10/09/2013
   PL AFFIRM    O'Quinn, Shari Allen            Ϯϯϭ͗Ϯϰ             Overrule   Rules 601/602 & 612. Lacks foundation, witness does not have personal              The witness has testified the her knowledge of the Bard line of filters and her fole
                   10/09/2013               "It may, yes"                     knowledge of subject matter, calls for speculation by the witness. See, 241:3-4.   in the product of Bard filters. Testimony involves the Recovery, which is the
                                                                              Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure    predicate filter to the G2. The G2, the G2x, and the Eclipse are the same filter with
                                                                              mode at issue; Irrelevant and any probative value outweighed by prejudicial        the exception of a removal hook on the G2X and electropolishing on the Eclipse.
                                                                              effect, particularly with Plaintiff s punitive damages claim dismissed.            Testimony is relevant to whether the filter filter had a defective design and and as
                                                                                                                                                                 to consumer expectation, which are at issue. The G2/G2X/Eclipse and the
                                                                                                                                                                 Recovery filter suffered similar rates of various failures and discussing the fialures
                                                                                                                                                                 of the Recovery is directly related to the G2/G2X/Eclipse. Any predjudice is not
                                                                                                                                                                    f i
  DEF COUNTER   O'Quinn, Shari Allen       232:01-232:02
                   10/09/2013
                                                                                                                                                                                                                                                          Document 181




  DEF COUNTER   O'Quinn, Shari Allen           232 04
                   10/09/2013
   PL AFFIRM    O'Quinn, Shari Allen           240:14              Sustain    Rules 601/602 & 612. Lacks foundation, witness does not have personal              The witness has testified the her knowledge of the Bard line of filters and her fole
                   10/09/2013                                                 knowledge of subject matter, calls for speculation by the witness. See, 241:3-4.   in the product of Bard filters. Testimony involves the Recovery, which is the
                                                                              Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure    predicate filter to the G2. The G2, the G2x, and the Eclipse are the same filter with
                                                                              mode at issue; Irrelevant and any probative value outweighed by prejudicial        the exception of a removal hook on the G2X and electropolishing on the Eclipse.
                                                                              effect, particularly with Plaintiff s punitive damages claim dismissed.            Testimony is relevant to whether the filter filter had a defective design and and as
                                                                                                                                                                 to consumer expectation, which are at issue. The G2/G2X/Eclipse and the
                                                                                                                                                                 Recovery filter suffered similar rates of various failures and discussing the fialures
                                                                                                                                                                 of the Recovery is directly related to the G2/G2X/Eclipse. Any predjudice is not
                                                                                                                                                                    f i
   PL AFFIRM    O'Quinn, Shari Allen       249:03-249:12           Sustain    Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure    Testimony involves the Recovery, which is the predicate filter to the G2. The G2,
                                                                                                                                                                                                                                                          Filed 05/03/21




                   10/09/2013                                                 mode at issue; Irrelevant and any probative value outweighed by prejudicial        the G2x, and the Eclipse are the same filter with the exception of a removal hook
                                                                              effect, particularly with Plaintiff s punitive damages claim dismissed.            on the G2X and electropolishing on the Eclipse. Testimony is relevant to whether
                                                                                                                                                                 the filter filter had a defective design and and as to consumer expectation, which
                                                                                                                                                                 are at issue. The G2/G2X/Eclipse and the Recovery filter suffered similar rates of
                                                                                                                                                                 various failures and discussing the fialures of the Recovery is directly related to
                                                                                                                                                                 the G2/G2X/Eclipse. Any predjudice is not unfair.

   PL AFFIRM    O'Quinn, Shari Allen       249:24-250:04           Overrule   Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure    Testimony involves the Recovery, which is the predicate filter to the G2. The G2,
                   10/09/2013                                                 mode at issue; Irrelevant and any probative value outweighed by prejudicial        the G2x, and the Eclipse are the same filter with the exception of a removal hook
                                                                              effect, particularly with Plaintiff s punitive damages claim dismissed.            on the G2X and electropolishing on the Eclipse. Testimony is relevant to whether
                                                                                                                                                                 the filter filter had a defective design and and as to consumer expectation, which
                                                                                                                                                                 are at issue. The G2/G2X/Eclipse and the Recovery filter suffered similar rates of
                                                                                                                                                                 various failures and discussing the fialures of the Recovery is directly related to
                                                                                                                                                                                                                                                          Page 192 of 288




                                                                                                                                                                 the G2/G2X/Eclipse. Any predjudice is not unfair.

   PL AFFIRM    O'Quinn, Shari Allen       250:07-250:08           Overrule   Rules 601/602 & 612. Lacks foundation, witness does not have personal              The witness has established her ability to testify to this subject matter. The
                   10/09/2013                                                 knowledge of subject matter, calls for speculation by the witness. See 271:15      witness does have to see a document to be familure with its contents. This is
                                                                                                                                                                 information that the witness should have known.
   PL AFFIRM    O'Quinn, Shari Allen           271 03              Sustain    Rules 601/602 & 612. Lacks foundation, witness does not have personal              The witness has established her ability to testify to this subject matter. The
                   10/09/2013                                                 knowledge of subject matter, calls for speculation by the witness. See 271:15      witness does have to see a document to be familure with its contents. This is
                                                                                                                                                                 information that the witness should have known
  DEF COUNTER   O'Quinn, Shari Allen           271:15              Overrule   improper designation. And answer without a question. Nonresponsive.
OQuinn 10 9 1310/09/2013
               PL                                                                                                                                                                                                                                  191
  DESIGNEE        DEPONENT            DESIGNATIONS       RULING     OBJECTION                                                                            RESPONSES TO OBJECTIONS
  PL AFFIRM    O'Quinn, Shari Allen    272:22-272:25     Sustain    Rules 601/602 & 612. Lacks foundation, witness does not have personal                The witness has established her ability to testify to this subject matter. The
                  10/09/2013                                        knowledge of subject matter, calls for speculation by the witness. See 271:15        witness does have to see a document to be familure with its contents. This is
                                                                                                                                                         information that the witness should have known.
  PL AFFIRM    O'Quinn, Shari Allen    276:03-276:10     Sustain    Rules 601/602 & 612. Lacks foundation, witness does not have personal                The witness has established her ability to testify to this subject matter. The
                  10/09/2013                                        knowledge of subject matter, calls for speculation by the witness. See 271:15        witness does have to see a document to be familure with its contents. This is
                                                                                                                                                         information that the witness should have known.
  PL AFFIRM    O'Quinn, Shari Allen       276:13         Sustain    Rules 601/602 & 612. Lacks foundation, witness does not have personal                The witness has established her ability to testify to this subject matter. The
                  10/09/2013                                        knowledge of subject matter, calls for speculation by the witness. See 271:15        witness does have to see a document to be familure with its contents. This is
                                                                                                                                                         information that the witness should have known.
  PL AFFIRM    O'Quinn, Shari Allen    276:15-276:16     Sustain    Rules 601/602 & 612. Lacks foundation, witness does not have personal                The witness has established her ability to testify to this subject matter. The
                  10/09/2013                                        knowledge of subject matter, calls for speculation by the witness. See 290:13-14     witness does have to see a document to be familure with its contents. This is
                                                                                                                                                         information that the witness should have known.
  PL AFFIRM    O'Quinn, Shari Allen    277:20-278:06     Sustain    Rules 601/602 & 612. Lacks foundation, witness does not have personal                The witness has established her ability to testify to this subject matter. The
                  10/09/2013                                        knowledge of subject matter, calls for speculation by the witness. See 290:13-14     witness does have to see a document to be familure with its contents. This is
                                                                                                                                                         information that the witness should have known.
  PL AFFIRM    O'Quinn, Shari Allen       290 03
                  10/09/2013
 DEF COUNTER   O'Quinn, Shari Allen    290:13-290:14     Overrule   improper designation. And answer without a question. Nonresponsive.
                  10/09/2013
  PL AFFIRM    O'Quinn, Shari Allen    ϮϵϬ͗ϭϲͲϮϵϭ͗Ϭϰ     Sustain    Rules 601/602 & 612. Lacks foundation, witness does not have personal                The witness has established her ability to testify to this subject matter. The
                  10/09/2013          Ending at "Bard"              knowledge of subject matter, calls for speculation by the witness. See 290:13-14     witness does have to see a document to be familure with its contents. This is
                                                                                                                                                         information that the witness should have known
  PL AFFIRM    O'Quinn, Shari Allen    291:09-291:10     Sustain    Rules 601/602 & 612. Lacks foundation, witness does not have personal                The witness has established her ability to testify to this subject matter. The
                  10/09/2013                                        knowledge of subject matter, calls for speculation by the witness. See 290:13-14     witness does have to see a document to be familure with its contents. This is
                                                                                                                                                                                                                                                Case 3:19-cv-01701-MO




                                                                                                                                                         information that the witness should have known.
  PL AFFIRM    O'Quinn, Shari Allen    292:05-292:17     Sustain    Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure      Testimony involves the Recovery, which is the predicate filter to the G2. The G2,
                  10/09/2013                                        mode at issue; Irrelevant and any probative value outweighed by prejudicial          the G2x, and the Eclipse are the same filter with the exception of a removal hook
                                                                    effect, particularly with Plaintiff s punitive damages claim dismissed. Rules        on the G2X and electropolishing on the Eclipse. Testimony is relevant to whether
                                                                    601/602 & 612. Lacks foundation, witness does not have personal knowledge of         the filter filter had a defective design and and as to consumer expectation, which
                                                                    subject matter, calls for speculation by the witness. See 290:13-14                  are at issue. The G2/G2X/Eclipse and the Recovery filter suffered similar rates of
                                                                                                                                                         various failures and discussing the fialures of the Recovery is directly related to
                                                                                                                                                         the G2/G2X/Eclipse. Any predjudice is not unfair. The witness has established her
                                                                                                                                                         ability to testify to this subject matter. The witness does have to see a document
                                                                                                                                                         to be familure with its contents. This is information that the witness should have
                                                                                                                                                         known.
                                                                                                                                                                                                                                                Document 181




  PL AFFIRM    O'Quinn, Shari Allen    294:06-294:07     Sustain    Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure      Testimony involves the Recovery, which is the predicate filter to the G2. The G2,
                  10/09/2013                                        mode at issue; Irrelevant and any probative value outweighed by prejudicial          the G2x, and the Eclipse are the same filter with the exception of a removal hook
                                                                    effect, particularly with Plaintiff s punitive damages claim dismissed. Rules        on the G2X and electropolishing on the Eclipse. Testimony is relevant to whether
                                                                    601/602 & 612. Lacks foundation, witness does not have personal knowledge of         the filter filter had a defective design and and as to consumer expectation, which
                                                                    subject matter, calls for speculation by the witness. See 290:13-14                  are at issue. The G2/G2X/Eclipse and the Recovery filter suffered similar rates of
                                                                                                                                                         various failures and discussing the fialures of the Recovery is directly related to
                                                                                                                                                         the G2/G2X/Eclipse. Any predjudice is not unfair. The witness has established her
                                                                                                                                                         ability to testify to this subject matter. The witness does have to see a document
                                                                                                                                                         to be familure with its contents. This is information that the witness should have
                                                                                                                                                         known.
  PL AFFIRM    O'Quinn, Shari Allen    294:13-294:14     Sustain    Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure      Testimony involves the Recovery, which is the predicate filter to the G2. The G2,
                                                                                                                                                                                                                                                Filed 05/03/21




                  10/09/2013                                        mode at issue; Irrelevant and any probative value outweighed by prejudicial          the G2x, and the Eclipse are the same filter with the exception of a removal hook
                                                                    effect, particularly with Plaintiff s punitive damages claim dismissed. Rules        on the G2X and electropolishing on the Eclipse. Testimony is relevant to whether
                                                                    601/602 & 612. Lacks foundation, witness does not have personal knowledge of         the filter filter had a defective design and and as to consumer expectation, which
                                                                    subject matter, calls for speculation by the witness. See 290:13-14                  are at issue. The G2/G2X/Eclipse and the Recovery filter suffered similar rates of
                                                                                                                                                         various failures and discussing the fialures of the Recovery is directly related to
                                                                                                                                                         the G2/G2X/Eclipse. Any predjudice is not unfair. The witness has established her
                                                                                                                                                         ability to testify to this subject matter. The witness does have to see a document
                                                                                                                                                         to be familure with its contents. This is information that the witness should have
                                                                                                                                                         known.
  PL AFFIRM    O'Quinn, Shari Allen    297:08-297:16     Sustain    Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure
                  10/09/2013                                        mode at issue; Irrelevant and any probative value outweighed by prejudicial
                                                                    effect, particularly with Plaintiff s punitive damages claim dismissed. Incomplete
                                                                                                                                                                                                                                                Page 193 of 288




                                                                    answer. Answer is on lines 21 and 24. Rules 601/602 & 612. Lacks foundation,
                                                                    witness does not have personal knowledge of subject matter, calls for speculation
                                                                    by the witness. See 290-13-14




OQuinn 10.9.13 PL                                                                                                                                                                                                                         192
  DESIGNEE       DEPONENT            DESIGNATIONS         RULING    OBJECTION                                                                         RESPONSES TO OBJECTIONS
  PL AFFIRM   O'Quinn, Shari Allen    297:22-298:02       Sustain   Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure   Testimony involves the Recovery, which is the predicate filter to the G2. The G2,
                 10/09/2013                                         mode at issue; Irrelevant and any probative value outweighed by prejudicial       the G2x, and the Eclipse are the same filter with the exception of a removal hook
                                                                    effect, particularly with Plaintiff s punitive damages claim dismissed. Rules     on the G2X and electropolishing on the Eclipse. Testimony is relevant to whether
                                                                    601/602 & 612. Lacks foundation, witness does not have personal knowledge of      the filter filter had a defective design and and as to consumer expectation, which
                                                                    subject matter, calls for speculation by the witness. See 290:13-14               are at issue. The G2/G2X/Eclipse and the Recovery filter suffered similar rates of
                                                                                                                                                      various failures and discussing the fialures of the Recovery is directly related to
                                                                                                                                                      the G2/G2X/Eclipse. Any predjudice is not unfair. The witness has established her
                                                                                                                                                      ability to testify to this subject matter. The witness does have to see a document
                                                                                                                                                      to be familure with its contents. This is information that the witness should have
                                                                                                                                                      known.
  PL AFFIRM   O'Quinn, Shari Allen    298:13-298:18       Sustain   Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure   Testimony involves the Recovery, which is the predicate filter to the G2. The G2,
                 10/09/2013                                         mode at issue; Irrelevant and any probative value outweighed by prejudicial       the G2x, and the Eclipse are the same filter with the exception of a removal hook
                                                                    effect, particularly with Plaintiff s punitive damages claim dismissed. Rules     on the G2X and electropolishing on the Eclipse. Testimony is relevant to whether
                                                                    601/602 & 612. Lacks foundation, witness does not have personal knowledge of      the filter filter had a defective design and and as to consumer expectation, which
                                                                    subject matter, calls for speculation by the witness. See 290:13-14               are at issue. The G2/G2X/Eclipse and the Recovery filter suffered similar rates of
                                                                                                                                                      various failures and discussing the fialures of the Recovery is directly related to
                                                                                                                                                      the G2/G2X/Eclipse. Any predjudice is not unfair. The witness has established her
                                                                                                                                                      ability to testify to this subject matter. The witness does have to see a document
                                                                                                                                                      to be familure with its contents. This is information that the witness should have
                                                                                                                                                      known.
  PL AFFIRM   O'Quinn, Shari Allen        298:20          Sustain   Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure
                 10/09/2013                                         mode at issue; Irrelevant and any probative value outweighed by prejudicial
                                                                                                                                                                                                                                            Case 3:19-cv-01701-MO




                                                                    effect, particularly with Plaintiff s punitive damages claim dismissed. Rules
                                                                    601/602 & 612. Lacks foundation, witness does not have personal knowledge of
                                                                    subject matter, calls for speculation by the witness. See 290:13-14

  PL AFFIRM   O'Quinn, Shari Allen    300:13-300:18       Sustain   Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure   Testimony involves the Recovery, which is the predicate filter to the G2. The G2,
                 10/09/2013                                         mode at issue; Irrelevant and any probative value outweighed by prejudicial       the G2x, and the Eclipse are the same filter with the exception of a removal hook
                                                                    effect, particularly with Plaintiff s punitive damages claim dismissed. Rules     on the G2X and electropolishing on the Eclipse. Testimony is relevant to whether
                                                                    601/602 & 612. Lacks foundation, witness does not have personal knowledge of      the filter filter had a defective design and and as to consumer expectation, which
                                                                    subject matter, calls for speculation by the witness. See 290:13-14               are at issue. The G2/G2X/Eclipse and the Recovery filter suffered similar rates of
                                                                                                                                                      various failures and discussing the fialures of the Recovery is directly related to
                                                                                                                                                      the G2/G2X/Eclipse. Any predjudice is not unfair. The witness has established her
                                                                                                                                                      ability to testify to this subject matter. The witness does have to see a document
                                                                                                                                                                                                                                            Document 181




                                                                                                                                                      to be familure with its contents. This is information that the witness should have
                                                                                                                                                      known.
  PL AFFIRM   O'Quinn, Shari Allen        300:21          Sustain   Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure   Testimony involves the Recovery, which is the predicate filter to the G2. The G2,
                 10/09/2013                                         mode at issue; Irrelevant and any probative value outweighed by prejudicial       the G2x, and the Eclipse are the same filter with the exception of a removal hook
                                                                    effect, particularly with Plaintiff s punitive damages claim dismissed. Rules     on the G2X and electropolishing on the Eclipse. Testimony is relevant to whether
                                                                    601/602 & 612. Lacks foundation, witness does not have personal knowledge of      the filter filter had a defective design and and as to consumer expectation, which
                                                                    subject matter, calls for speculation by the witness. See 290:13-14               are at issue. The G2/G2X/Eclipse and the Recovery filter suffered similar rates of
                                                                                                                                                      various failures and discussing the fialures of the Recovery is directly related to
                                                                                                                                                      the G2/G2X/Eclipse. Any predjudice is not unfair. The witness has established her
                                                                                                                                                      ability to testify to this subject matter. The witness does have to see a document
                                                                                                                                                      to be familure with its contents. This is information that the witness should have
                                                                                                                                                                                                                                            Filed 05/03/21




                                                                                                                                                      known.
  PL AFFIRM   O'Quinn, Shari Allen        ϯϬϬ͗Ϯϱ          Sustain   Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure
                 10/09/2013          Begining with "It"             mode at issue; Irrelevant and any probative value outweighed by prejudicial
                                                                    effect, particularly with Plaintiff s punitive damages claim dismissed. Rules
                                                                    601/602 & 612. Lacks foundation, witness does not have personal knowledge of
                                                                    subject matter, calls for speculation by the witness. See 290:13-14

  PL AFFIRM   O'Quinn, Shari Allen    301:02-301:05       Sustain   Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure   Testimony involves the Recovery, which is the predicate filter to the G2. The G2,
                 10/09/2013                                         mode at issue; Irrelevant and any probative value outweighed by prejudicial       the G2x, and the Eclipse are the same filter with the exception of a removal hook
                                                                    effect, particularly with Plaintiff s punitive damages claim dismissed. Rules     on the G2X and electropolishing on the Eclipse. Testimony is relevant to whether
                                                                    601/602 & 612. Lacks foundation, witness does not have personal knowledge of      the filter filter had a defective design and and as to consumer expectation, which
                                                                    subject matter, calls for speculation by the witness. See 290:13-14               are at issue. The G2/G2X/Eclipse and the Recovery filter suffered similar rates of
                                                                                                                                                                                                                                            Page 194 of 288




                                                                                                                                                      various failures and discussing the fialures of the Recovery is directly related to
                                                                                                                                                      the G2/G2X/Eclipse. Any predjudice is not unfair. The witness has established her
                                                                                                                                                      ability to testify to this subject matter. The witness does have to see a document
                                                                                                                                                      to be familure with its contents. This is information that the witness should have
                                                                                                                                                      known.




OQuinn 10.9.13 PL                                                                                                                                                                                                                    193
  DESIGNEE       DEPONENT            DESIGNATIONS     RULING    OBJECTION                                                                         RESPONSES TO OBJECTIONS
  PL AFFIRM   O'Quinn, Shari Allen    303:18-303:23   Sustain   Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure   Testimony involves the Recovery, which is the predicate filter to the G2. The G2,
                 10/09/2013                                     mode at issue; Irrelevant and any probative value outweighed by prejudicial       the G2x, and the Eclipse are the same filter with the exception of a removal hook
                                                                effect, particularly with Plaintiff s punitive damages claim dismissed. Rules     on the G2X and electropolishing on the Eclipse. Testimony is relevant to whether
                                                                601/602 & 612. Lacks foundation, witness does not have personal knowledge of      the filter filter had a defective design and and as to consumer expectation, which
                                                                subject matter, calls for speculation by the witness. See 290:13-14               are at issue. The G2/G2X/Eclipse and the Recovery filter suffered similar rates of
                                                                                                                                                  various failures and discussing the fialures of the Recovery is directly related to
                                                                                                                                                  the G2/G2X/Eclipse. Any predjudice is not unfair. The witness has established her
                                                                                                                                                  ability to testify to this subject matter. The witness does have to see a document
                                                                                                                                                  to be familure with its contents. This is information that the witness should have
                                                                                                                                                  known.
  PL AFFIRM   O'Quinn, Shari Allen    304:01-304:02   Sustain   Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure
                 10/09/2013                                     mode at issue; Irrelevant and any probative value outweighed by prejudicial
                                                                effect, particularly with Plaintiff s punitive damages claim dismissed. Rules
                                                                601/602 & 612. Lacks foundation, witness does not have personal knowledge of
                                                                subject matter, calls for speculation by the witness. See 290:13-14

  PL AFFIRM   O'Quinn, Shari Allen    304:15-305:07   Sustain   Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure   Testimony involves the Recovery, which is the predicate filter to the G2. The G2,
                 10/09/2013                                     mode at issue; Irrelevant and any probative value outweighed by prejudicial       the G2x, and the Eclipse are the same filter with the exception of a removal hook
                                                                effect, particularly with Plaintiff s punitive damages claim dismissed. Rules     on the G2X and electropolishing on the Eclipse. Testimony is relevant to whether
                                                                601/602 & 612. Lacks foundation, witness does not have personal knowledge of      the filter filter had a defective design and and as to consumer expectation, which
                                                                subject matter, calls for speculation by the witness. See 290:13-14               are at issue. The G2/G2X/Eclipse and the Recovery filter suffered similar rates of
                                                                                                                                                  various failures and discussing the fialures of the Recovery is directly related to
                                                                                                                                                  the G2/G2X/Eclipse. Any predjudice is not unfair. The witness has established her
                                                                                                                                                                                                                                        Case 3:19-cv-01701-MO




                                                                                                                                                  ability to testify to this subject matter. The witness does have to see a document
                                                                                                                                                  to be familure with its contents. This is information that the witness should have
                                                                                                                                                  known.
  PL AFFIRM   O'Quinn, Shari Allen    305:10-305:15   Sustain   Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure   Testimony involves the Recovery, which is the predicate filter to the G2. The G2,
                 10/09/2013                                     mode at issue; Irrelevant and any probative value outweighed by prejudicial       the G2x, and the Eclipse are the same filter with the exception of a removal hook
                                                                effect, particularly with Plaintiff s punitive damages claim dismissed. Rules     on the G2X and electropolishing on the Eclipse. Testimony is relevant to whether
                                                                601/602 & 612. Lacks foundation, witness does not have personal knowledge of      the filter filter had a defective design and and as to consumer expectation, which
                                                                subject matter, calls for speculation by the witness. See 290:13-14               are at issue. The G2/G2X/Eclipse and the Recovery filter suffered similar rates of
                                                                                                                                                  various failures and discussing the fialures of the Recovery is directly related to
                                                                                                                                                  the G2/G2X/Eclipse. Any predjudice is not unfair. The witness has established her
                                                                                                                                                  ability to testify to this subject matter. The witness does have to see a document
                                                                                                                                                                                                                                        Document 181




                                                                                                                                                  to be familure with its contents. This is information that the witness should have
                                                                                                                                                  known.
  PL AFFIRM   O'Quinn, Shari Allen    305:19-306:02   Sustain   Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure
                 10/09/2013                                     mode at issue; Irrelevant and any probative value outweighed by prejudicial
                                                                effect, particularly with Plaintiff s punitive damages claim dismissed. Rules
                                                                601/602 & 612. Lacks foundation, witness does not have personal knowledge of
                                                                subject matter, calls for speculation by the witness. See 290:13-14

  PL AFFIRM   O'Quinn, Shari Allen    306:09-306:13   Sustain   Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure   Testimony involves the Recovery, which is the predicate filter to the G2. The G2,
                 10/09/2013                                     mode at issue; Irrelevant and any probative value outweighed by prejudicial       the G2x, and the Eclipse are the same filter with the exception of a removal hook
                                                                effect, particularly with Plaintiff s punitive damages claim dismissed. Rules     on the G2X and electropolishing on the Eclipse. Testimony is relevant to whether
                                                                                                                                                                                                                                        Filed 05/03/21




                                                                601/602 & 612. Lacks foundation, witness does not have personal knowledge of      the filter filter had a defective design and and as to consumer expectation, which
                                                                subject matter, calls for speculation by the witness. See 290:13-14               are at issue. The G2/G2X/Eclipse and the Recovery filter suffered similar rates of
                                                                                                                                                  various failures and discussing the fialures of the Recovery is directly related to
                                                                                                                                                  the G2/G2X/Eclipse. Any predjudice is not unfair. The witness has established her
                                                                                                                                                  ability to testify to this subject matter. The witness does have to see a document
                                                                                                                                                  to be familure with its contents. This is information that the witness should have
                                                                                                                                                  known.
  PL AFFIRM   O'Quinn, Shari Allen    307:06-307:07   Sustain   Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure   Testimony involves the Recovery, which is the predicate filter to the G2. The G2,
                 10/09/2013                                     mode at issue; Irrelevant and any probative value outweighed by prejudicial       the G2x, and the Eclipse are the same filter with the exception of a removal hook
                                                                effect, particularly with Plaintiff s punitive damages claim dismissed. Rules     on the G2X and electropolishing on the Eclipse. Testimony is relevant to whether
                                                                601/602 & 612. Lacks foundation, witness does not have personal knowledge of      the filter filter had a defective design and and as to consumer expectation, which
                                                                subject matter, calls for speculation by the witness. See 290:13-14               are at issue. The G2/G2X/Eclipse and the Recovery filter suffered similar rates of
                                                                                                                                                                                                                                        Page 195 of 288




                                                                                                                                                  various failures and discussing the fialures of the Recovery is directly related to
                                                                                                                                                  the G2/G2X/Eclipse. Any predjudice is not unfair. The witness has established her
                                                                                                                                                  ability to testify to this subject matter. The witness does have to see a document
                                                                                                                                                  to be familure with its contents. This is information that the witness should have
                                                                                                                                                  known.




OQuinn 10.9.13 PL                                                                                                                                                                                                                194
  DESIGNEE       DEPONENT            DESIGNATIONS     RULING    OBJECTION                                                                            RESPONSES TO OBJECTIONS
  PL AFFIRM   O'Quinn, Shari Allen       306 09       Sustain   Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure
                 10/09/2013                                     mode at issue; Irrelevant and any probative value outweighed by prejudicial
                                                                effect, particularly with Plaintiff s punitive damages claim dismissed. Rules
                                                                601/602 & 612. Lacks foundation, witness does not have personal knowledge of
                                                                subject matter, calls for speculation by the witness. See 290:13-14

  PL AFFIRM   O'Quinn, Shari Allen    307:18-308:04   Sustain   Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure      Testimony involves the Recovery, which is the predicate filter to the G2. The G2,
                 10/09/2013                                     mode at issue; Irrelevant and any probative value outweighed by prejudicial          the G2x, and the Eclipse are the same filter with the exception of a removal hook
                                                                effect, particularly with Plaintiff s punitive damages claim dismissed. Rules        on the G2X and electropolishing on the Eclipse. Testimony is relevant to whether
                                                                601/602 & 612. Lacks foundation, witness does not have personal knowledge of         the filter filter had a defective design and and as to consumer expectation, which
                                                                subject matter, calls for speculation by the witness. See 290:13-14                  are at issue. The G2/G2X/Eclipse and the Recovery filter suffered similar rates of
                                                                                                                                                     various failures and discussing the fialures of the Recovery is directly related to
                                                                                                                                                     the G2/G2X/Eclipse. Any predjudice is not unfair. The witness has established her
                                                                                                                                                     ability to testify to this subject matter. The witness does have to see a document
                                                                                                                                                     to be familure with its contents. This is information that the witness should have
                                                                                                                                                     known.
  PL AFFIRM   O'Quinn, Shari Allen    308:06-308:13   Sustain   Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure      Testimony involves the Recovery, which is the predicate filter to the G2. The G2,
                 10/09/2013                                     mode at issue; Irrelevant and any probative value outweighed by prejudicial          the G2x, and the Eclipse are the same filter with the exception of a removal hook
                                                                effect, particularly with Plaintiff s punitive damages claim dismissed. Rules        on the G2X and electropolishing on the Eclipse. Testimony is relevant to whether
                                                                601/602 & 612. Lacks foundation, witness does not have personal knowledge of         the filter filter had a defective design and and as to consumer expectation, which
                                                                subject matter, calls for speculation by the witness. See 290:13-14                  are at issue. The G2/G2X/Eclipse and the Recovery filter suffered similar rates of
                                                                                                                                                     various failures and discussing the fialures of the Recovery is directly related to
                                                                                                                                                     the G2/G2X/Eclipse. Any predjudice is not unfair. The witness has established her
                                                                                                                                                                                                                                           Case 3:19-cv-01701-MO




                                                                                                                                                     ability to testify to this subject matter. The witness does have to see a document
                                                                                                                                                     to be familure with its contents. This is information that the witness should have
                                                                                                                                                     known.
  PL AFFIRM   O'Quinn, Shari Allen    308:20-309:03   Sustain   Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure
                 10/09/2013                                     mode at issue; Irrelevant and any probative value outweighed by prejudicial
                                                                effect, particularly with Plaintiff s punitive damages claim dismissed. Rules
                                                                601/602 & 612. Lacks foundation, witness does not have personal knowledge of
                                                                subject matter, calls for speculation by the witness. See 290:13-14

  PL AFFIRM   O'Quinn, Shari Allen    309:21-309:23   Sustain   Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure      Testimony involves the Recovery, which is the predicate filter to the G2. The G2,
                 10/09/2013                                     mode at issue; Irrelevant and any probative value outweighed by prejudicial          the G2x, and the Eclipse are the same filter with the exception of a removal hook
                                                                                                                                                                                                                                           Document 181




                                                                effect, particularly with Plaintiff s punitive damages claim dismissed. Rules        on the G2X and electropolishing on the Eclipse. Testimony is relevant to whether
                                                                601/602 & 612. Lacks foundation, witness does not have personal knowledge of         the filter filter had a defective design and and as to consumer expectation, which
                                                                subject matter, calls for speculation by the witness. See 290:13-14                  are at issue. The G2/G2X/Eclipse and the Recovery filter suffered similar rates of
                                                                                                                                                     various failures and discussing the fialures of the Recovery is directly related to
                                                                                                                                                     the G2/G2X/Eclipse. Any predjudice is not unfair. The witness has established her
                                                                                                                                                     ability to testify to this subject matter. The witness does have to see a document
                                                                                                                                                     to be familure with its contents. This is information that the witness should have
                                                                                                                                                     known.
  PL AFFIRM   O'Quinn, Shari Allen    310:08-310:09   Sustain   No exhibit marked and counsel is reading from a document not in evidence. Rules Counsel Is not reading from a document.
                 10/09/2013                                     601/602 & 612. Lacks foundation, witness does not have personal knowledge of
                                                                subject matter, calls for speculation by the witness.
                                                                                                                                                                                                                                           Filed 05/03/21




  PL AFFIRM   O'Quinn, Shari Allen    310:12-310:22   Sustain   No exhibit marked and counsel is reading from a document not in evidence. Rules
                 10/09/2013                                     601/602 & 612. Lacks foundation, witness does not have personal knowledge of
                                                                subject matter, calls for speculation by the witness.

  PL AFFIRM   O'Quinn, Shari Allen       310:24       Sustain   No exhibit marked and counsel is reading from a document not in evidence. Rules Counsel Is not reading from a document.
                 10/09/2013                                     601/602 & 612. Lacks foundation, witness does not have personal knowledge of
                                                                subject matter, calls for speculation by the witness.

  PL AFFIRM   O'Quinn, Shari Allen    320:11-320:21   Sustain   No exhibit marked and counsel is reading from a document not in evidence. Rules Counsel Is not reading from a document. This information we be pre-admitted
                 10/09/2013                                     601/602 & 612. Lacks foundation, witness does not have personal knowledge of    into evidence.
                                                                subject matter, calls for speculation by the witness.

              O'Quinn, Shari Allen       320:23       Sustain   Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure      Counsel Is not reading from a document. This information we be pre-admitted
                                                                                                                                                                                                                                           Page 196 of 288




  PL AFFIRM
                 10/09/2013                                     mode at issue; Irrelevant and any probative value outweighed by prejudicial          into evidence.
                                                                effect, particularly with Plaintiff s punitive damages claim dismissed.

  PL AFFIRM   O'Quinn, Shari Allen    321:17-322:01   Sustain   Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure      Counsel Is not reading from a document. This information we be pre-admitted
                 10/09/2013                                     mode at issue; Irrelevant and any probative value outweighed by prejudicial          into evidence.
                                                                effect, particularly with Plaintiff s punitive damages claim dismissed. Incomplete
                                                                answer

OQuinn 10.9.13 PL                                                                                                                                                                                                                   195
  DESIGNEE       DEPONENT              DESIGNATIONS             RULING    OBJECTION                                                                         RESPONSES TO OBJECTIONS
  PL AFFIRM   O'Quinn, Shari Allen           322 07             Sustain   Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure   Counsel Is not reading from a document. This information we be pre-admitted
                 10/09/2013                                               mode at issue; Irrelevant and any probative value outweighed by prejudicial       into evidence.
                                                                          effect, particularly with Plaintiff s punitive damages claim dismissed.

  PL AFFIRM   O'Quinn, Shari Allen       332:12-332:18          Sustain   Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure   Counsel Is not reading from a document. This information we be pre-admitted
                 10/09/2013                                               mode at issue; Irrelevant and any probative value outweighed by prejudicial       into evidence.
                                                                          effect, particularly with Plaintiff s punitive damages claim dismissed.

  PL AFFIRM   O'Quinn, Shari Allen       ϯϯϮ͗ϮϰͲϯϯϮ͗Ϯϱ          Sustain   Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure   Testimony involves the Recovery, which is the predicate filter to the G2. The G2,
                 10/09/2013              ending at "are"                  mode at issue; Irrelevant and any probative value outweighed by prejudicial       the G2x, and the Eclipse are the same filter with the exception of a removal hook
                                                                          effect, particularly with Plaintiff s punitive damages claim dismissed. Rules     on the G2X and electropolishing on the Eclipse. Testimony is relevant to whether
                                                                          601/602 & 612. Lacks foundation, witness does not have personal knowledge of      the filter filter had a defective design and and as to consumer expectation, which
                                                                          subject matter, calls for speculation by the witness.                             are at issue. The G2/G2X/Eclipse and the Recovery filter suffered similar rates of
                                                                                                                                                            various failures and discussing the fialures of the Recovery is directly related to
                                                                                                                                                            the G2/G2X/Eclipse. Any predjudice is not unfair. The witness has established her
                                                                                                                                                            ability to testify to this subject matter. This is information that the witness should
                                                                                                                                                            have known.
  PL AFFIRM   O'Quinn, Shari Allen       333:17-333:21          Sustain   Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure   Testimony involves the Recovery, which is the predicate filter to the G2. The G2,
                 10/09/2013                                               mode at issue; Irrelevant and any probative value outweighed by prejudicial       the G2x, and the Eclipse are the same filter with the exception of a removal hook
                                                                          effect, particularly with Plaintiff s punitive damages claim dismissed. Rules     on the G2X and electropolishing on the Eclipse. Testimony is relevant to whether
                                                                          601/602 & 612. Lacks foundation, witness does not have personal knowledge of      the filter filter had a defective design and and as to consumer expectation, which
                                                                          subject matter, calls for speculation by the witness.                             are at issue. The G2/G2X/Eclipse and the Recovery filter suffered similar rates of
                                                                                                                                                            various failures and discussing the fialures of the Recovery is directly related to
                                                                                                                                                                                                                                                     Case 3:19-cv-01701-MO




                                                                                                                                                            the G2/G2X/Eclipse. Any predjudice is not unfair. The witness has established her
                                                                                                                                                            ability to testify to this subject matter. This is information that the witness should
                                                                                                                                                            have known.
  PL AFFIRM   O'Quinn, Shari Allen       333:23-333:24          Sustain   Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure
                 10/09/2013                                               mode at issue; Irrelevant and any probative value outweighed by prejudicial
                                                                          effect, particularly with Plaintiff s punitive damages claim dismissed. Rules
                                                                          601/602 & 612. Lacks foundation, witness does not have personal knowledge of
                                                                          subject matter, calls for speculation by the witness.

  PL AFFIRM   O'Quinn, Shari Allen       337:23-338:06          Sustain   Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure   Testimony involves the Recovery, which is the predicate filter to the G2. The G2,
                 10/09/2013                                               mode at issue; Irrelevant and any probative value outweighed by prejudicial       the G2x, and the Eclipse are the same filter with the exception of a removal hook
                                                                                                                                                                                                                                                     Document 181




                                                                          effect, particularly with Plaintiff s punitive damages claim dismissed. Rules     on the G2X and electropolishing on the Eclipse. Testimony is relevant to whether
                                                                          601/602 & 612. Lacks foundation, witness does not have personal knowledge of      the filter filter had a defective design and and as to consumer expectation, which
                                                                          subject matter, calls for speculation by the witness.                             are at issue. The G2/G2X/Eclipse and the Recovery filter suffered similar rates of
                                                                                                                                                            various failures and discussing the fialures of the Recovery is directly related to
                                                                                                                                                            the G2/G2X/Eclipse. Any predjudice is not unfair. The witness has established her
                                                                                                                                                            ability to testify to this subject matter. This is information that the witness should
                                                                                                                                                            have known.
  PL AFFIRM   O'Quinn, Shari Allen       338:08-338:09          Sustain   Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure   Testimony involves the Recovery, which is the predicate filter to the G2. The G2,
                 10/09/2013                                               mode at issue; Irrelevant and any probative value outweighed by prejudicial       the G2x, and the Eclipse are the same filter with the exception of a removal hook
                                                                          effect, particularly with Plaintiff s punitive damages claim dismissed. Rules     on the G2X and electropolishing on the Eclipse. Testimony is relevant to whether
                                                                          601/602 & 612. Lacks foundation, witness does not have personal knowledge of      the filter filter had a defective design and and as to consumer expectation, which
                                                                                                                                                                                                                                                     Filed 05/03/21




                                                                          subject matter, calls for speculation by the witness.                             are at issue. The G2/G2X/Eclipse and the Recovery filter suffered similar rates of
                                                                                                                                                            various failures and discussing the fialures of the Recovery is directly related to
                                                                                                                                                            the G2/G2X/Eclipse. Any predjudice is not unfair. The witness has established her
                                                                                                                                                            ability to testify to this subject matter. This is information that the witness should
                                                                                                                                                            have known.
  PL AFFIRM   O'Quinn, Shari Allen           338:11             Sustain   Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure
                 10/09/2013                                               mode at issue; Irrelevant and any probative value outweighed by prejudicial
                                                                          effect, particularly with Plaintiff s punitive damages claim dismissed. Rules
                                                                          601/602 & 612. Lacks foundation, witness does not have personal knowledge of
                                                                          subject matter, calls for speculation by the witness.

  PL AFFIRM   O'Quinn, Shari Allen        ϯϯϴ͗ϭϯͲϯϯϴ͗ϭϴ         Sustain   Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure   Testimony involves the Recovery, which is the predicate filter to the G2. The G2,
                                                                                                                                                                                                                                                     Page 197 of 288




                 10/09/2013          Starting with "I'm sure"             mode at issue; Irrelevant and any probative value outweighed by prejudicial       the G2x, and the Eclipse are the same filter with the exception of a removal hook
                                                                          effect, particularly with Plaintiff s punitive damages claim dismissed. Rules     on the G2X and electropolishing on the Eclipse. Testimony is relevant to whether
                                                                          601/602 & 612. Lacks foundation, witness does not have personal knowledge of      the filter filter had a defective design and and as to consumer expectation, which
                                                                          subject matter, calls for speculation by the witness.                             are at issue. The G2/G2X/Eclipse and the Recovery filter suffered similar rates of
                                                                                                                                                            various failures and discussing the fialures of the Recovery is directly related to
                                                                                                                                                            the G2/G2X/Eclipse. Any predjudice is not unfair. The witness has established her
                                                                                                                                                            ability to testify to this subject matter. This is information that the witness should
                                                                                                                                                            have known.

OQuinn 10.9.13 PL                                                                                                                                                                                                                            196
  DESIGNEE       DEPONENT            DESIGNATIONS     RULING    OBJECTION                                                                         RESPONSES TO OBJECTIONS
  PL AFFIRM   O'Quinn, Shari Allen    341:08-341:17   Sustain   Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure   Testimony involves the Recovery, which is the predicate filter to the G2. The G2,
                 10/09/2013                                     mode at issue; Irrelevant and any probative value outweighed by prejudicial       the G2x, and the Eclipse are the same filter with the exception of a removal hook
                                                                effect, particularly with Plaintiff s punitive damages claim dismissed. Rules     on the G2X and electropolishing on the Eclipse. Testimony is relevant to whether
                                                                601/602 & 612. Lacks foundation, witness does not have personal knowledge of      the filter filter had a defective design and and as to consumer expectation, which
                                                                subject matter, calls for speculation by the witness.                             are at issue. The G2/G2X/Eclipse and the Recovery filter suffered similar rates of
                                                                                                                                                  various failures and discussing the fialures of the Recovery is directly related to
                                                                                                                                                  the G2/G2X/Eclipse. Any predjudice is not unfair. The witness has established her
                                                                                                                                                  ability to testify to this subject matter. This is information that the witness should
                                                                                                                                                  have known.
  PL AFFIRM   O'Quinn, Shari Allen    341:19-341:20
                 10/09/2013
  PL AFFIRM   O'Quinn, Shari Allen       341:23
                 10/09/2013
  PL AFFIRM   O'Quinn, Shari Allen       341:25
                 10/09/2013
                                                                                                                                                                                                                                           Case 3:19-cv-01701-MO
                                                                                                                                                                                                                                           Document 181
                                                                                                                                                                                                                                           Filed 05/03/21
                                                                                                                                                                                                                                           Page 198 of 288




OQuinn 10.9.13 PL                                                                                                                                                                                                                  197
  DESIGNEE          DEPONENT            DESIGNATIONS        RULING    OBJECTION                                                                          RESPONSES TO OBJECTIONS
  PL BLANKET     O'Quinn, Shari Allen                                 Plaintiff objects to all of the testimony of Ms. O'Quinn regarding 510(k)
  OBJECTION         10/09/2013                                        process/application, FDA regulations/communication, and
                                                                      SIR guidelines. Testimony regarding the 510(k), FDA regulations, and SIR are not
                                                                      relevant and Plaintiff incorporates his
                                                                      arguments. In addition to he Motion in Limine/Motion to Exclude, Plaintiff makes
                                                                      the following specific objections and
                                                                      designations
  DEF AFFIRM     O'Quinn, Shari Allen      7:22-7:24
                    10/09/2013
  DEF AFFIRM     O'Quinn, Shari Allen     17:25-18:08
                    10/09/2013
  DEF AFFIRM     O'Quinn, Shari Allen     21:22-22:16
                    10/09/2013
  DEF AFFIRM     O'Quinn, Shari Allen     24:01-24:09
                    10/09/2013
  DEF AFFIRM     O'Quinn, Shari Allen     24:16-24:20
                    10/09/2013
  DEF AFFIRM     O'Quinn, Shari Allen     26:13-26:19
                    10/09/2013
  DEF AFFIRM     O'Quinn, Shari Allen     27:01-27:11
                    10/09/2013
  DEF AFFIRM     O'Quinn, Shari Allen     27:15-27:21
                    10/09/2013
  DEF AFFIRM     O'Quinn, Shari Allen     29:03-29:21
                                                                                                                                                                                         Case 3:19-cv-01701-MO




                    10/09/2013
  PL COUNTER     O'Quinn, Shari Allen     43:06-43:10
                    10/09/2013
  DEF AFFIRM     O'Quinn, Shari Allen     46:03-47:02
                    10/09/2013
  DEF AFFIRM     O'Quinn, Shari Allen     51:15-51:22
                    10/09/2013
  DEF AFFIRM     O'Quinn, Shari Allen     55:03-55:14
                    10/09/2013
  PL COUNTER     O'Quinn, Shari Allen     66:04-66:14       Sustain   Incomplete answer. The answer contines through line 11. Without the complete
                    10/09/2013                                        answer the response implies that Bard did not do what the FDA required.
                                                                                                                                                                                         Document 181




DEF COUNTER TO   O'Quinn, Shari Allen     66:04-66:11
   COUNTER          10/09/2013

  DEF AFFIRM     O'Quinn, Shari Allen     80:04-80:08
                    10/09/2013
  DEF AFFIRM     O'Quinn, Shari Allen     80:10-80:12
                    10/09/2013
  DEF AFFIRM     O'Quinn, Shari Allen      80:17-81:03
                    10/09/2013           ("If there was")
  DEF AFFIRM     O'Quinn, Shari Allen      83:02-83:07
                    10/09/2013
  DEF AFFIRM     O'Quinn, Shari Allen     83:09-83:17
                                                                                                                                                                                         Filed 05/03/21




                    10/09/2013
  DEF AFFIRM     O'Quinn, Shari Allen     83:19-83:25
                    10/09/2013
  DEF AFFIRM     O'Quinn, Shari Allen     84:06-84:18
                    10/09/2013
  DEF AFFIRM     O'Quinn, Shari Allen    222:22-222:25
                    10/09/2013
  DEF AFFIRM     O'Quinn, Shari Allen    223:02-223:04
                    10/09/2013
  PL COUNTER     O'Quinn, Shari Allen    290:16-292:16      Sustain   This is designated as an affirmative and is a duplicate. Bard incorporates its
                    10/09/2013                                        objection to the affirmative designation
  PL COUNTER     O'Quinn, Shari Allen    302:17-302:24      Sustain   Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure
                    10/09/2013                                        mode at issue; Irrelevant and any probative value outweighed by prejudicial
                                                                                                                                                                                         Page 199 of 288




                                                                      effect, particularly with Plaintiff s punitive damages claim dismissed. Rules
                                                                      601/602 & 612. Lacks foundation, witness does not have personal knowledge of
                                                                      subject matter, calls for speculation by the witness. See 290:13-14




OQuinn 10.9.13 DEF                                                                                                                                                                 198
  DESIGNEE        DEPONENT            DESIGNATIONS     RULING    OBJECTION                                                                             RESPONSES TO OBJECTIONS
  PL COUNTER   O'Quinn, Shari Allen    303:01-303:03   Sustain   Duplicate of affirmative designation and cumulative. Rules 401, 402, 403 –
                  10/09/2013                                     Testimony does not involve filter at issue and/or failure mode at issue; Irrelevant
                                                                 and any probative value outweighed by prejudicial effect, particularly with
                                                                 Plaintiff s punitive damages claim dismissed. Rules 601/602 & 612. Lacks
                                                                 foundation, witness does not have personal knowledge of subject matter, calls for
                                                                 speculation by the witness. See 290:13-14

  PL COUNTER   O'Quinn, Shari Allen    304:16-304:25   Sustain   Duplicate of affirmative designation and cumulative. Rules 401, 402, 403 –
                  10/09/2013                                     Testimony does not involve filter at issue and/or failure mode at issue; Irrelevant
                                                                 and any probative value outweighed by prejudicial effect, particularly with
                                                                 Plaintiff s punitive damages claim dismissed. Rules 601/602 & 612. Lacks
                                                                 foundation, witness does not have personal knowledge of subject matter, calls for
                                                                 speculation by the witness. See 290:13-14

  PL COUNTER   O'Quinn, Shari Allen    305:01-305:08   Sustain   Duplicate of affirmative designation and cumulative. Rules 401, 402, 403 –
                  10/09/2013                                     Testimony does not involve filter at issue and/or failure mode at issue; Irrelevant
                                                                 and any probative value outweighed by prejudicial effect, particularly with
                                                                 Plaintiff s punitive damages claim dismissed. Rules 601/602 & 612. Lacks
                                                                 foundation, witness does not have personal knowledge of subject matter, calls for
                                                                 speculation by the witness. See 290:13-14

  PL COUNTER   O'Quinn, Shari Allen    305:10-305:15   Sustain   Duplicate of affirmative designation and cumulative. Rules 401, 402, 403 –
                  10/09/2013                                     Testimony does not involve filter at issue and/or failure mode at issue; Irrelevant
                                                                 and any probative value outweighed by prejudicial effect, particularly with
                                                                                                                                                                                       Case 3:19-cv-01701-MO




                                                                 Plaintiff s punitive damages claim dismissed. Rules 601/602 & 612. Lacks
                                                                 foundation, witness does not have personal knowledge of subject matter, calls for
                                                                 speculation by the witness. See 290:13-14

  PL COUNTER   O'Quinn, Shari Allen    305:18-305:21   Sustain   Duplicate of affirmative designation and cumulative. Rules 401, 402, 403 –
                  10/09/2013                                     Testimony does not involve filter at issue and/or failure mode at issue; Irrelevant
                                                                 and any probative value outweighed by prejudicial effect, particularly with
                                                                 Plaintiff s punitive damages claim dismissed. Rules 601/602 & 612. Lacks
                                                                 foundation, witness does not have personal knowledge of subject matter, calls for
                                                                 speculation by the witness. See 290:13-14
                                                                                                                                                                                       Document 181
                                                                                                                                                                                       Filed 05/03/21
                                                                                                                                                                                       Page 200 of 288




OQuinn 10.9.13 DEF                                                                                                                                                               199
  DESIGNEE        DEPONENT            DESIGNATIONS    RULING     OBJECTION                                                                          RESPONSES TO OBJECTIONS
  PL BLANKET   O'Quinn, Shari Allen                              Plaintiff objects to all of the testimony of Ms. O'Quinn regarding 510(k)          This issue was addressed by the Court and Plaintiff's motion in limine were
  OBJECTION       10/21/2019                                     process/application, FDA regulations/communication, and SIR guidelines.            denied.
                                                                 Testimony regarding the 510(k), FDA regulations, and SIR are not relevant and
                                                                 Plaintiff incorporates her arguments. In addition to her Motion in Limine/Motion
                                                                 to Exclude, Plaintiff makes the following specific objections and designations.

  DEF AFFIRM   O'Quinn, Shari Allen     10:23-13:17
                  10/21/2019
  DEF AFFIRM   O'Quinn, Shari Allen     14:01-16:06
                  10/21/2019
  DEF AFFIRM   O'Quinn, Shari Allen     16:10-17:09
                  10/21/2019
  DEF AFFIRM   O'Quinn, Shari Allen     17:12-17:14
                  10/21/2019
  DEF AFFIRM   O'Quinn, Shari Allen     18:01-18:11
                  10/21/2019
  DEF AFFIRM   O'Quinn, Shari Allen     18:14-20:04
                  10/21/2019
  DEF AFFIRM   O'Quinn, Shari Allen     20:07-20:11
                  10/21/2019
  DEF AFFIRM   O'Quinn, Shari Allen     20:13-20:21
                  10/21/2019
  DEF AFFIRM   O'Quinn, Shari Allen     21:07-21:09
                  10/21/2019
                                                                                                                                                                                                                                        Case 3:19-cv-01701-MO




  DEF AFFIRM   O'Quinn, Shari Allen     21:12-21:20
                  10/21/2019
  DEF AFFIRM   O'Quinn, Shari Allen     21:23-22:07
                  10/21/2019
  DEF AFFIRM   O'Quinn, Shari Allen     22:10-22:14
                  10/21/2019
  DEF AFFIRM   O'Quinn, Shari Allen     22:16-22:20
                  10/21/2019
  DEF AFFIRM   O'Quinn, Shari Allen     22:23-23:13
                  10/21/2019
  DEF AFFIRM   O'Quinn, Shari Allen     23:16-23:20
                  10/21/2019
                                                                                                                                                                                                                                        Document 181




  DEF AFFIRM   O'Quinn, Shari Allen     23:22-24:06
                  10/21/2019
  DEF AFFIRM   O'Quinn, Shari Allen     24:09-25:01
                  10/21/2019
  DEF AFFIRM   O'Quinn, Shari Allen     25:04-25:11
                  10/21/2019
  DEF AFFIRM   O'Quinn, Shari Allen     25:14-25:25
                  10/21/2019
  DEF AFFIRM   O'Quinn, Shari Allen     26:03-26:11
                  10/21/2019
  DEF AFFIRM   O'Quinn, Shari Allen     26:14-26:21
                  10/21/2019
                                                                                                                                                                                                                                        Filed 05/03/21




  DEF AFFIRM   O'Quinn, Shari Allen     26:23-27:06   Overrule   Objection Speculation and lack of foundation: The foundation for the witness to    (27:02 – 27:06) The witness has training and experience with FDA regulations and
                  10/21/2019                                     testify as to what the FDA was aware has not been established. Accordingly, the    processes and while at Bard worked in the regulatory department and as a contact
                                                                 answer is speculative as to what the the FDA knew or was aware of.                 for Bard with the FDA on IVC filter issues. The witness is familiar with the
                                                                                                                                                    materials she is being questioned about and has personal knowledge of the
                                                                                                                                                    matters therein and what the FDA understood based on those documents. The
                                                                                                                                                    witness is not speculating
  DEF AFFIRM   O'Quinn, Shari Allen     27:08-27:21
                  10/21/2019
  DEF AFFIRM   O'Quinn, Shari Allen     27:23-28:15
                  10/21/2019
  DEF AFFIRM   O'Quinn, Shari Allen     28:18-29:07
                  10/21/2019
  DEF AFFIRM   O'Quinn, Shari Allen     29:10-29:15
                  10/21/2019
                                                                                                                                                                                                                                        Page 201 of 288




  DEF AFFIRM   O'Quinn, Shari Allen     29:17-30:08
                  10/21/2019
  DEF AFFIRM   O'Quinn, Shari Allen     30:12-30:16
                  10/21/2019




OQuinn 10.21.19                                                                                                                                                                                                                   200
  DESIGNEE        DEPONENT            DESIGNATIONS    RULING     OBJECTION                                                                              RESPONSES TO OBJECTIONS
  DEF AFFIRM   O'Quinn, Shari Allen     30:18-31:23   Overrule   Lack of foundation and is speculative. The foundation for this witness to testify to   (31:20 - 31:23) The witness has training and experience with FDA regulations and
                  10/21/2019                                     such matter has not been established. There is no evidence the witness has             processes and while at Bard worked in the regulatory department and as a contact
                                                                 personal knowedge regarding what is commont of 510k submissions to the FDA             for Bard with the FDA on IVC filter issues. The witness is familiar with the
                                                                 and FDA requirements for clinical testing. Accordingly, the testimony is purely        materials she is being questioned about and has personal knowledge of the
                                                                 specultive.                                                                            matters therein and what the FDA process is relative to the steps involved in a
                                                                                                                                                        510k submission. The witness is not speculating.

  DEF AFFIRM   O'Quinn, Shari Allen     32:01-32:11   Overrule   Lack of foundation and is speculative. The foundation for this witness to testify to   (32:10 – 32:11) The witness has training and experience with FDA regulations and
                  10/21/2019                                     such matter has not been established. There is no evidence the witness has             processes and while at Bard worked in the regulatory department and as a contact
                                                                 personal knowedge regarding what is commont of 510k submissions to the FDA             for Bard with the FDA on IVC filter issues. The witness is familiar with the
                                                                 and FDA requirements for clinical testing. Accordingly, the testimony is purely        materials she is being questioned about and has personal knowledge of the
                                                                 specultive.                                                                            matters therein and what the FDA process is relative to the steps involved in a
                                                                                                                                                        510k submission. The witness is not speculating.

  DEF AFFIRM   O'Quinn, Shari Allen     32:13-32:19
                  10/21/2019
  DEF AFFIRM   O'Quinn, Shari Allen     32:21-32:25   Sustain    Lack of foundation and is speculative. The foundation for this witness to testify to   (32:22 - 32:25) The witness has training and experience with FDA regulations and
                  10/21/2019                                     such matter has not been established. There is no evidence the witness has             processes and while at Bard worked in the regulatory department and as a contact
                                                                 personal knowedge regarding what the FDA's requirements were for 510k                  for Bard with the FDA on IVC filter issues. The witness is familiar with the
                                                                 submissions in general. Further, the witness speculates as to what the FDA would       materials she is being questioned about and has personal knowledge of the
                                                                 have done. Accordingly, the testimony is purely specultive.                            matters therein and what the FDA process is relative to the steps involved in a
                                                                                                                                                        510k submission. The witness is not speculating.

  DEF AFFIRM   O'Quinn, Shari Allen     33:02-35:03
                                                                                                                                                                                                                                           Case 3:19-cv-01701-MO




                  10/21/2019
  DEF AFFIRM   O'Quinn, Shari Allen     35:06-35:21
                  10/21/2019
  DEF AFFIRM   O'Quinn, Shari Allen     35:24-36:04   Overrule   Lack of foundation. The foundation for this witness to testify about the document      (36:02 - 36 04) The witness has training and experience with FDA regulations and
                  10/21/2019                                     or the contents has not been established. The witness is not the author of the         processes and while at Bard worked in the regulatory department and as a contact
                                                                 document and her knowledge of the information contained in the document has            for Bard with the FDA on IVC filter issues. The witness is familiar with the
                                                                 not been established.                                                                  materials she is being questioned about and has personal knowledge of the
                                                                                                                                                        matters therein. She is explaining to the jury what the 510k document includes.

  DEF AFFIRM   O'Quinn, Shari Allen     36:07-36:13   Overrule   Lack of foundation. The foundation for this witness to testify about the document      (36:11 – 36:13) The witness has training and experience with FDA regulations and
                  10/21/2019                                     or the contents has not been established. The witness is not the author of the         processes and while at Bard worked in the regulatory department and as a contact
                                                                 document and her knowledge of the information contained in the document has            for Bard with the FDA on IVC filter issues. The witness is familiar with the
                                                                                                                                                                                                                                           Document 181




                                                                 not been established.                                                                  materials she is being questioned about and has personal knowledge of the
                                                                                                                                                        matters therein. She is explaining to the jury what the 510k document includes.

  DEF AFFIRM   O'Quinn, Shari Allen     36:16-36:19
                  10/21/2019
  DEF AFFIRM   O'Quinn, Shari Allen     36:21-37:14
                  10/21/2019
  DEF AFFIRM   O'Quinn, Shari Allen     37:16-37:21
                  10/21/2019
  DEF AFFIRM   O'Quinn, Shari Allen     37:24-38:06
                  10/21/2019
  DEF AFFIRM   O'Quinn, Shari Allen     38:09-38:17   Overrule   Lack of foundation. The foundation for this witness to testify to such matter has      (38:14 - 38:17) The witness has training and experience with FDA regulations and
                                                                                                                                                                                                                                           Filed 05/03/21




                  10/21/2019                                     not been established.                                                                  processes and while at Bard worked in the regulatory department and as a contact
                                                                                                                                                        for Bard with the FDA on IVC filter issues. The witness is being asked about the
                                                                                                                                                        Asch study on Recovery filters, a study with which she is familiar and which was
                                                                                                                                                        included with the materials sent to the FDA for the 510k on the Recovery filter.
                                                                                                                                                        She has personal knowledge of the materials she is being asked to explain. The
                                                                                                                                                        witness is not speculating.

  DEF AFFIRM   O'Quinn, Shari Allen     38:20-39:01   Overrule   Lack of foundation. The foundation for this witness to testify regarding thhe Ash      (38:24 – 39:01) The witness has training and experience with FDA regulations and
                  10/21/2019                                     study or the results has not been established.                                         processes and while at Bard worked in the regulatory department and as a contact
                                                                                                                                                        for Bard with the FDA on IVC filter issues. The witness is being asked about the
                                                                                                                                                        Asch study on Recovery filters, a study with which she is familiar and which was
                                                                                                                                                        included with the materials sent to the FDA for the 510k on the Recovery filter.
                                                                                                                                                        She has personal knowledge of the materials she is being asked to explain. The
                                                                                                                                                                                                                                           Page 202 of 288




                                                                                                                                                        witness is not speculating.

  DEF AFFIRM   O'Quinn, Shari Allen     39:03-39:06
                  10/21/2019




OQuinn 10.21.19                                                                                                                                                                                                                    201
  DESIGNEE        DEPONENT            DESIGNATIONS          RULING     OBJECTION                                                                           RESPONSES TO OBJECTIONS
  DEF AFFIRM   O'Quinn, Shari Allen      39:09-40:01        Overrule   Lack of foundation. The foundation for this witness to testify regarding the Asch   (39:24 – 40:01) The witness has training and experience with FDA regulations and
                  10/21/2019                                           study or the results has not been established.                                      processes and while at Bard worked in the regulatory department and as a contact
                                                                                                                                                           for Bard with the FDA on IVC filter issues. The witness is being asked about the
                                                                                                                                                           Asch study on Recovery filters, a study with which she is familiar and which was
                                                                                                                                                           included with the materials sent to the FDA for the 510k on the Recovery filter.
                                                                                                                                                           She has personal knowledge of the materials she is being asked to explain. The
                                                                                                                                                           witness is not speculating.

  DEF AFFIRM   O'Quinn, Shari Allen      40:04-40:10
                  10/21/2019
  DEF AFFIRM   O'Quinn, Shari Allen      40:13-40:18
                  10/21/2019
  DEF AFFIRM   O'Quinn, Shari Allen      40:20-40:22        Overrule   Lack of foundation. The foundation for this witness to testify regarding the Asch   (40:21 - 40:22) The witness has training and experience with FDA regulations and
                  10/21/2019                                           study or the results has not been established. There is no testimony establishing   processes and while at Bard worked in the regulatory department and as a contact
                                                                       the witness has personal knowledge of the details provided to the FDA regarding     for Bard with the FDA on IVC filter issues. The witness is being asked about the
                                                                       the Asch study.                                                                     Asch study on Recovery filters, a study with which she is familiar and which was
                                                                                                                                                           included with the materials sent to the FDA for the 510k on the Recovery filter.
                                                                                                                                                           She has personal knowledge of the materials she is being asked to explain. The
                                                                                                                                                           witness is not speculating.

  DEF AFFIRM   O'Quinn, Shari Allen      44:09-44:22
                  10/21/2019
  DEF AFFIRM   O'Quinn, Shari Allen      44:24-45:08
                  10/21/2019
                                                                                                                                                                                                                                               Case 3:19-cv-01701-MO




  DEF AFFIRM   O'Quinn, Shari Allen      45:13-45:21
                  10/21/2019
  DEF AFFIRM   O'Quinn, Shari Allen      45:24-46:03
                  10/21/2019
  DEF AFFIRM   O'Quinn, Shari Allen      46:05-46:09
                  10/21/2019
  DEF AFFIRM   O'Quinn, Shari Allen      46:12-47:03
                  10/21/2019
  DEF AFFIRM   O'Quinn, Shari Allen      47:05-48:11
                  10/21/2019
  DEF AFFIRM   O'Quinn, Shari Allen      48:14-48:19
                  10/21/2019
                                                                                                                                                                                                                                               Document 181




  DEF AFFIRM   O'Quinn, Shari Allen         49:01
                  10/21/2019
  DEF AFFIRM   O'Quinn, Shari Allen          50:24
                  10/21/2019          (ends at "O'Quinn")
  DEF AFFIRM   O'Quinn, Shari Allen      50:25-51:08
                  10/21/2019          ("we were looking")
  DEF AFFIRM   O'Quinn, Shari Allen      51:11-51:19
                  10/21/2019
  DEF AFFIRM   O'Quinn, Shari Allen         51:21
                  10/21/2019
  DEF AFFIRM   O'Quinn, Shari Allen      52:03-52:05        Overrule   Lack of foundation. The foundation for this witness to testify about the document   (52:03 - 52 05) The witness has training and experience with FDA regulations and
                  10/21/2019                                           or the contents has not been established. The witness is not the author of the      processes and while at Bard worked in the regulatory department and as a contact
                                                                                                                                                                                                                                               Filed 05/03/21




                                                                       document and her knowledge of the information contained in the document has         for Bard with the FDA on IVC filter issues. The witness is being asked about Bard
                                                                       not been established.                                                               testing on Recovery filters, with which she is familiar and which were included
                                                                                                                                                           with the materials sent to the FDA for the 510k on the Recovery filter. She has
                                                                                                                                                           personal knowledge of the materials she is being asked to explain.

  DEF AFFIRM   O'Quinn, Shari Allen      52:07-52:10        Overrule   Lack of foundation. The foundation for this witness to testify about the document   (52:08 – 52:10) The witness has training and experience with FDA regulations and
                  10/21/2019                                           or the contents has not been established. The witness is not the author of the      processes and while at Bard worked in the regulatory department and as a contact
                                                                       document and her knowledge of the information contained in the document has         for Bard with the FDA on IVC filter issues. The witness is being asked about Bard
                                                                       not been established.                                                               testing on Recovery filters, with which she is familiar and which were included
                                                                                                                                                           with the materials sent to the FDA for the 510k on the Recovery filter. She has
                                                                                                                                                           personal knowledge of the materials she is being asked to explain.

  DEF AFFIRM   O'Quinn, Shari Allen      52:13-52:15
                  10/21/2019
                                                                                                                                                                                                                                               Page 203 of 288




  DEF AFFIRM   O'Quinn, Shari Allen         52:17
                  10/21/2019
  DEF AFFIRM   O'Quinn, Shari Allen      53:15-53:24
                  10/21/2019
  DEF AFFIRM   O'Quinn, Shari Allen      54:01-54:04
                  10/21/2019
  DEF AFFIRM   O'Quinn, Shari Allen      54:06-54:24
                  10/21/2019
OQuinn 10.21.19                                                                                                                                                                                                                        202
  DESIGNEE        DEPONENT            DESIGNATIONS     RULING     OBJECTION                                                                             RESPONSES TO OBJECTIONS
  DEF AFFIRM   O'Quinn, Shari Allen       55:01
                  10/21/2019
  DEF AFFIRM   O'Quinn, Shari Allen     55:11-55:13
                  10/21/2019
  DEF AFFIRM   O'Quinn, Shari Allen     55:16-56:06
                  10/21/2019
  DEF AFFIRM   O'Quinn, Shari Allen     56:08-56:15
                  10/21/2019
  DEF AFFIRM   O'Quinn, Shari Allen     56:18-57:01
                  10/21/2019
  DEF AFFIRM   O'Quinn, Shari Allen     57:04-57:12
                  10/21/2019
  DEF AFFIRM   O'Quinn, Shari Allen     57:14-57:19
                  10/21/2019
  DEF AFFIRM   O'Quinn, Shari Allen       57:22
                  10/21/2019
  DEF AFFIRM   O'Quinn, Shari Allen       63:19
                  10/21/2019
  DEF AFFIRM   O'Quinn, Shari Allen     63:22-64:11
                  10/21/2019
  DEF AFFIRM   O'Quinn, Shari Allen     64:15-65:05
                  10/21/2019
  DEF AFFIRM   O'Quinn, Shari Allen     69:21-70:18
                  10/21/2019
                                                                                                                                                                                                                                                 Case 3:19-cv-01701-MO




  DEF AFFIRM   O'Quinn, Shari Allen     70:21-70:23
                  10/21/2019
  DEF AFFIRM   O'Quinn, Shari Allen     71:02-71:04
                  10/21/2019
  DEF AFFIRM   O'Quinn, Shari Allen     71:07-71:10
                  10/21/2019
  DEF AFFIRM   O'Quinn, Shari Allen     71:12-71:19
                  10/21/2019
  DEF AFFIRM   O'Quinn, Shari Allen     71:22-71:24
                  10/21/2019
  DEF AFFIRM   O'Quinn, Shari Allen     78:20-78:24
                  10/21/2019
                                                                                                                                                                                                                                                 Document 181




  DEF AFFIRM   O'Quinn, Shari Allen     79:02-79:03
                  10/21/2019
  DEF AFFIRM   O'Quinn, Shari Allen     99:12-99:21
                  10/21/2019
  DEF AFFIRM   O'Quinn, Shari Allen    99:24-100 03
                  10/21/2019
  DEF AFFIRM   O'Quinn, Shari Allen    100:06-100:11
                  10/21/2019
  DEF AFFIRM   O'Quinn, Shari Allen       100:12
                  10/21/2019             ("recall")
  DEF AFFIRM   O'Quinn, Shari Allen    100:15-100:19
                  10/21/2019
                                                                                                                                                                                                                                                 Filed 05/03/21




  DEF AFFIRM   O'Quinn, Shari Allen    100:22-101:09
                  10/21/2019
  DEF AFFIRM   O'Quinn, Shari Allen    101:20-101:23
                  10/21/2019
  DEF AFFIRM   O'Quinn, Shari Allen    102:12-102:17   Overrule   Lack of foundation. The foundation for this witness to testify to such matter has     (102:03 – 102:09) The witness is very knowledgeable about the indications for use,
                  10/21/2019                                      not been established. The witness is not qualified to opine on the theraputic         the testing and warnings Bard provided for the Recovery filter. She is familiar with
                                                                  benefits to a patient. The witness is not qualifed to give the opinions offered and   Bard records on the performance of the Recovery filter. Her testimony is given
                                                                  is therefore improper expert opinion testimony.                                       based on her own personal knowledge.

  DEF AFFIRM   O'Quinn, Shari Allen       102:19       Overrule   Lack of foundation. The foundation for this witness to testify to such matter has     Plaintiff's objection is non-sensical. Plaintiff is objecting to a one-line answer by
                  10/21/2019                                      not been established. The witness is not qualified to opine on the theraputic         the witness "Yes, absolutely."
                                                                  benefits to a patient. The witness is not qualifed to give the opinions offered and
                                                                  is therefore improper expert opinion testimony.
  DEF AFFIRM   O'Quinn, Shari Allen    103:04-103:20
                                                                                                                                                                                                                                                 Page 204 of 288




                  10/21/2019
  DEF AFFIRM   O'Quinn, Shari Allen    103:22-104:03
                  10/21/2019
  DEF AFFIRM   O'Quinn, Shari Allen    104:14-104:16   Overrule   Lack of foundation. The foundation for this witness to testify about the document There is no basis for the objection - there is no testimony that indicates that the
                  10/21/2019                                      or the contents has not been established. The witness is not the author of the    witness lacks personal knowledge. See, 104:20-24
                                                                  document and her knowledge of the information contained in the document has
                                                                  not been established
  DEF AFFIRM   O'Quinn, Shari Allen    104:19-105:14
              10/21/2019
OQuinn 10.21.19                                                                                                                                                                                                                            203
  DESIGNEE        DEPONENT            DESIGNATIONS     RULING     OBJECTION                                                                           RESPONSES TO OBJECTIONS
  DEF AFFIRM   O'Quinn, Shari Allen    105:17-106:04
                  10/21/2019
  DEF AFFIRM   O'Quinn, Shari Allen    106:07-106:10
                  10/21/2019
  DEF AFFIRM   O'Quinn, Shari Allen    106:13-107:06
                  10/21/2019
  DEF AFFIRM   O'Quinn, Shari Allen    107:09-107:13
                  10/21/2019
  DEF AFFIRM   O'Quinn, Shari Allen    107:15-107:24
                  10/21/2019
  DEF AFFIRM   O'Quinn, Shari Allen    108:02-108:03
                  10/21/2019
  DEF AFFIRM   O'Quinn, Shari Allen    108:05-108:11
                  10/21/2019
  DEF AFFIRM   O'Quinn, Shari Allen    108:13-109:04
                  10/21/2019
  DEF AFFIRM   O'Quinn, Shari Allen    109:07-109:10
                  10/21/2019
  DEF AFFIRM   O'Quinn, Shari Allen    109:13-109:17
                  10/21/2019
  DEF AFFIRM   O'Quinn, Shari Allen       109:20
                  10/21/2019
  DEF AFFIRM   O'Quinn, Shari Allen    110:12-110:22   Overrule   Lack of foundation. The foundation for this witness to testify about the document There is no basis for the objection - there is no testimony that indicates that the
                  10/21/2019                                      or the contents has not been established. The witness is not the author of the    witness lacks personal knowledge. See, 104:20-24
                                                                                                                                                                                                                                           Case 3:19-cv-01701-MO




                                                                  document and her knowledge of the information contained in the document has
                                                                  not been established
  DEF AFFIRM   O'Quinn, Shari Allen    110:25-111:04
                  10/21/2019
  DEF AFFIRM   O'Quinn, Shari Allen    111:08-111:25
                  10/21/2019
  DEF AFFIRM   O'Quinn, Shari Allen    112:03-112:17
                  10/21/2019
  DEF AFFIRM   O'Quinn, Shari Allen    112:20-113:10
                  10/21/2019
  DEF AFFIRM   O'Quinn, Shari Allen    113:12-113:25
                  10/21/2019
                                                                                                                                                                                                                                           Document 181




  DEF AFFIRM   O'Quinn, Shari Allen    115:01-115:12
                  10/21/2019
  DEF AFFIRM   O'Quinn, Shari Allen    115:15-115:25
                  10/21/2019
  DEF AFFIRM   O'Quinn, Shari Allen    116:01-116:20
                  10/21/2019
  DEF AFFIRM   O'Quinn, Shari Allen    116:23-117:01
                  10/21/2019
  DEF AFFIRM   O'Quinn, Shari Allen    117:03-118:07
                  10/21/2019
  DEF AFFIRM   O'Quinn, Shari Allen    118:10-118:15
                  10/21/2019
                                                                                                                                                                                                                                           Filed 05/03/21




  DEF AFFIRM   O'Quinn, Shari Allen    118:18-120:02
                  10/21/2019
  DEF AFFIRM   O'Quinn, Shari Allen    120:05-120:09
                  10/21/2019
  DEF AFFIRM   O'Quinn, Shari Allen    120:11-120:13
                  10/21/2019
  DEF AFFIRM   O'Quinn, Shari Allen    120:16-120:21
                  10/21/2019
  DEF AFFIRM   O'Quinn, Shari Allen    120:24-121:01
                  10/21/2019
  DEF AFFIRM   O'Quinn, Shari Allen    121:03-121:16
                  10/21/2019
  DEF AFFIRM   O'Quinn, Shari Allen    121:19-122:03
                  10/21/2019
                                                                                                                                                                                                                                           Page 205 of 288




  DEF AFFIRM   O'Quinn, Shari Allen    122:05-122:08
                  10/21/2019
  DEF AFFIRM   O'Quinn, Shari Allen    122:11-123:03
                  10/21/2019
  DEF AFFIRM   O'Quinn, Shari Allen    124:21-125:08   Overrule   Lack of foundation. The foundation for this witness to testify regarding the Everest (124:16 – 124:20) The witness is testifying to information from doctors that she
                  10/21/2019                                      study or the results has not been established. There is no testimony establishing was privy to in her role in the regulatory department at Bard. She has personal
                                                                  the witness has personal knowledge of the Everest study or the FDA's requests.       knowledge of the facts she is testifying about. The testimony is not hearsay

OQuinn 10.21.19                                                                                                                                                                                                                      204
  DESIGNEE        DEPONENT            DESIGNATIONS     RULING     OBJECTION                                                                              RESPONSES TO OBJECTIONS
  DEF AFFIRM   O'Quinn, Shari Allen    125:11-125:15   Overrule   Lack of foundation. The foundation for this witness to testify regarding thhe Asch     The witness is testifying from her own personal experiece, is not speculating, and
                  10/21/2019                                      study or the results has not been established. There is no testimony establishing      there is nothing about this testimony that is hearsay.
                                                                  the witness has personal knowledge of the Everest study or the FDA's requests.

  DEF AFFIRM   O'Quinn, Shari Allen    125:23-126:04   Overrule   Lack of foundation. The foundation for this witness to testify regarding thhe Asch     The witness is testifying from her own personal experiece, is not speculating, and
                  10/21/2019                                      study or the results has not been established. There is no testimony establishing      there is nothing about this testimony that is hearsay.
                                                                  the witness has personal knowledge of the Everest study or the FDA's requests.

  DEF AFFIRM   O'Quinn, Shari Allen    126:07-126:13   Overrule   Lack of foundation. The foundation for this witness to testify regarding FDA device The witness is testifying from her own personal experiece, is not speculating, and
                  10/21/2019                                      clearance has not been established. There is no testimony establishing the witness there is nothing about this testimony that is hearsay.
                                                                  has personal knowledge of what is normal in regards to FDA 510k clearance.

  DEF AFFIRM   O'Quinn, Shari Allen    126:16-127:11
                  10/21/2019
  DEF AFFIRM   O'Quinn, Shari Allen    127:13-128:09   Overrule   Lack of Foundation. The foundation for this witness to be a custodian of record for    The witness is testifying from her own personal experiece, is not speculating, and
                  10/21/2019                                      Bard or the document at issue has not been established.                                there is nothing about this testimony that is hearsay.
  DEF AFFIRM   O'Quinn, Shari Allen    128:12-128:21   Sustain    Lack of foundation. The foundation for this witness to testify regarding FDA device    The witness is testifying from her own personal experiece, is not speculating, and
                  10/21/2019                                      clearance has not been established. There is no testimony establishing the witness     there is nothing about this testimony that is hearsay.
                                                                  has personal knowledge of what is normal in regards to FDA 510k clearance.

  DEF AFFIRM   O'Quinn, Shari Allen    128:24-129:07
                  10/21/2019
  DEF AFFIRM   O'Quinn, Shari Allen    129:10-129:13
                  10/21/2019
                                                                                                                                                                                                                                              Case 3:19-cv-01701-MO




  DEF AFFIRM   O'Quinn, Shari Allen    129:15-129:24
                  10/21/2019
  DEF AFFIRM   O'Quinn, Shari Allen    130:02-130:13   Overrule   Lack of foundation. The foundation for this witness to testify regarding the Everest The witness is testifying from her own personal experiece, is not speculating, and
                  10/21/2019                                      study or the results has not been established. There is no testimony establishing there is nothing about this testimony that is speculative. The question is not
                                                                  the witness has personal knowledge of the Everest study.                             leading.

  DEF AFFIRM   O'Quinn, Shari Allen       130:17       Overrule   Lack of foundation. The foundation for this witness to testify regarding the Everest The witness is testifying from her own personal experiece, is not speculating, and
                  10/21/2019                                      study or the results has not been established. There is no testimony establishing there is nothing about this testimony that is speculative. The question is not
                                                                  the witness has personal knowledge of the Everest study.                             leading.

  DEF AFFIRM   O'Quinn, Shari Allen    130:19-130:20   Overrule   Lack of foundation. The foundation for this witness to testify regarding the Everest The witness is testifying from her own personal experiece, is not speculating, and
                  10/21/2019                                      study or the results has not been established. There is no testimony establishing there is nothing about this testimony that is speculative. The question is not
                                                                                                                                                                                                                                              Document 181




                                                                  the witness has personal knowledge of the Everest study.                             leading.

  DEF AFFIRM   O'Quinn, Shari Allen    131:02-131:06   Overrule   Lack of foundation. The foundation for this witness to testify regarding the Everest   The witness is testifying from her own personal experiece, is not speculating, and
                  10/21/2019                                      study or the results has not been established. There is no testimony establishing      there is nothing about this testimony that is speculative. The question is not
                                                                  the witness has personal knowledge of the Everest study or what it was designed        leading.
                                                                  to do
  DEF AFFIRM   O'Quinn, Shari Allen    131:09-131:20   Overrule   Lack of foundation. The foundation for this witness to testify regarding the Everest   The witness is testifying from her own personal experiece, is not speculating, and
                  10/21/2019                                      study or the results has not been established. There is no testimony establishing      there is nothing about this testimony that is speculative. The question is not
                                                                  the witness has personal knowledge of the Everest study or what it was designed        leading.
                                                                  to do
  DEF AFFIRM   O'Quinn, Shari Allen    131:22-132:05   Overrule   Lack of foundation. The foundation for this witness to testify regarding the           The witness is testifying from her own personal experiece, is not speculating, and
                  10/21/2019                                      document or the FDA's state of mind has not been established. There is no              there is nothing about this testimony that is speculative. The question is not
                                                                                                                                                                                                                                              Filed 05/03/21




                                                                  testimony establishing the witness has personal knowledge of the the document          leading.
                                                                  and calls for the witness to speculate
  DEF AFFIRM   O'Quinn, Shari Allen    132:08-132:12
                  10/21/2019
  DEF AFFIRM   O'Quinn, Shari Allen    132:14-132:17   Overrule   Lack of Foundation. The foundation for this witness to be a custodian of record for The witness is testifying from her own personal experiece, is not speculating, and
                  10/21/2019                                      Bard or the document at issue has not been established.                             there is nothing about this testimony that is speculative.
  DEF AFFIRM   O'Quinn, Shari Allen    132:19-133:09
                  10/21/2019
  DEF AFFIRM   O'Quinn, Shari Allen    133:12-133:16
                  10/21/2019
  DEF AFFIRM   O'Quinn, Shari Allen    133:19-133:22
                  10/21/2019
  DEF AFFIRM   O'Quinn, Shari Allen    133:25-134:08
                  10/21/2019
                                                                                                                                                                                                                                              Page 206 of 288




  DEF AFFIRM   O'Quinn, Shari Allen    134:11-134:17
                  10/21/2019
  DEF AFFIRM   O'Quinn, Shari Allen    134:20-135:05
                  10/21/2019
  DEF AFFIRM   O'Quinn, Shari Allen    135:08-135:10
                  10/21/2019
  DEF AFFIRM   O'Quinn, Shari Allen    135:12-135:18
                  10/21/2019
OQuinn 10.21.19                                                                                                                                                                                                                        205
  DESIGNEE        DEPONENT            DESIGNATIONS     RULING     OBJECTION                                                                           RESPONSES TO OBJECTIONS
  DEF AFFIRM   O'Quinn, Shari Allen    135:21-135:23   Overrule   Lack of foundation. The foundation for this witness to testify regarding            (135:22 – 136:08) The witness is testifying to types of complications in Bard IVC
                  10/21/2019                                      complications of the recovery filter has not been established. There is no          filters about which she is knowledgeable because of her role in the regulatory
                                                                  testimony establishing the witness has personal knowledge and calls for the         department at Bard. She has personal knowledge of the facts she is testifying
                                                                  witness to speculate                                                                about
  DEF AFFIRM   O'Quinn, Shari Allen    135:25-136:03   Overrule   Lack of foundation. The foundation for this witness to testify regarding            (135:22 – 136:08) The witness is testifying to types of complications in Bard IVC
                  10/21/2019                                      complications of the recovery filter has not been established. There is no          filters about which she is knowledgeable because of her role in the regulatory
                                                                  testimony establishing the witness has personal knowledge and calls for the         department at Bard. She has personal knowledge of the facts she is testifying
                                                                  witness to speculate. The witness has not been estbalished as an expert and the     about.
                                                                  medical opinions given are improper
  DEF AFFIRM   O'Quinn, Shari Allen    136:05-136:13   Overrule   Lack of foundation. The foundation for this witness to testify regarding            (135:22 – 136:08) The witness is testifying to types of complications in Bard IVC
                  10/21/2019                                      complications of the recovery filter has not been established. There is no          filters about which she is knowledgeable because of her role in the regulatory
                                                                  testimony establishing the witness has personal knowledge and calls for the         department at Bard. She has personal knowledge of the facts she is testifying
                                                                  witness to speculate. The witness has not been estbalished as an expert and the     about.
                                                                  medical opinions given are improper
  DEF AFFIRM   O'Quinn, Shari Allen    136:16-137:02
                  10/21/2019
  DEF AFFIRM   O'Quinn, Shari Allen    137:05-137:12
                  10/21/2019
  DEF AFFIRM   O'Quinn, Shari Allen    137:14-137:17
                  10/21/2019
  DEF AFFIRM   O'Quinn, Shari Allen    137:20-138:09
                  10/21/2019
  DEF AFFIRM   O'Quinn, Shari Allen    138:12-138:19   Overrule   Asks a hypothetical. The witness's testimony is speculative as to what would have This is an answer, not a question, but the question asks about Bard business
                  10/21/2019                                      occurred if the document was received. Accordingly, the testimony is not relevant practices.
                                                                                                                                                                                                                                            Case 3:19-cv-01701-MO




                                                                  as it lack probabitve value.
  DEF AFFIRM   O'Quinn, Shari Allen    138:22-139:05
                  10/21/2019
  DEF AFFIRM   O'Quinn, Shari Allen    139:08-139:17
                  10/21/2019
  DEF AFFIRM   O'Quinn, Shari Allen    139:20-139:22
                  10/21/2019
  DEF AFFIRM   O'Quinn, Shari Allen    139:24-140:07
                  10/21/2019
  DEF AFFIRM   O'Quinn, Shari Allen    140:10-140:23
                  10/21/2019
  DEF AFFIRM   O'Quinn, Shari Allen    141:01-141:06
                                                                                                                                                                                                                                            Document 181




                  10/21/2019
  DEF AFFIRM   O'Quinn, Shari Allen    141:08-141:10
                  10/21/2019
  DEF AFFIRM   O'Quinn, Shari Allen    141:13-141:23
                  10/21/2019
  DEF AFFIRM   O'Quinn, Shari Allen    142:01-142:04
                  10/21/2019
  DEF AFFIRM   O'Quinn, Shari Allen    142:07-143:03
                  10/21/2019
  DEF AFFIRM   O'Quinn, Shari Allen    143:06-144:08
                  10/21/2019
  DEF AFFIRM   O'Quinn, Shari Allen    144:11-144:24   Overrule   Lack of Foundation. The foundation for this witness has not been established. The The witness is testifyng about facts of which she is knowledgeable due to her
                                                                                                                                                                                                                                            Filed 05/03/21




                  10/21/2019                                      witness has no personal knowledge of the document or the information contained experience and fole in the regulatory depratment at Bard. She has personal
                                                                  therein.                                                                          knowledge of these facts and is not speculating. She has not mischaracterized the
                                                                                                                                                    document
  DEF AFFIRM   O'Quinn, Shari Allen    145:02-146:09
                  10/21/2019
  DEF AFFIRM   O'Quinn, Shari Allen    146:12-146:15
                  10/21/2019
  DEF AFFIRM   O'Quinn, Shari Allen    146:17-147:05
                  10/21/2019
  DEF AFFIRM   O'Quinn, Shari Allen    147:08-147:09
                  10/21/2019
  DEF AFFIRM   O'Quinn, Shari Allen    147:19-150:08
                  10/21/2019
  DEF AFFIRM   O'Quinn, Shari Allen    150:11-150:14   Overrule   Lack of Foundation. The foundation for this witness has not been established. The   The witness is testifyng about facts of which she is knowledgeable due to her
                                                                                                                                                                                                                                            Page 207 of 288




                  10/21/2019                                      witness has no personal knowledge of the document or the information contained      experience and fole in the regulatory depratment at Bard. She has personal
                                                                  therein.                                                                            knowledge of these facts and is not speculating.
  DEF AFFIRM   O'Quinn, Shari Allen    150:16-151:25   Overrule   Lack of Foundation. The foundation for this witness has not been established. The   The witness is testifyng about facts of which she is knowledgeable due to her
                  10/21/2019                                      witness has no personal knowledge of the document or the information contained      experience and fole in the regulatory depratment at Bard. She has personal
                                                                  therein                                                                             knowledge of these facts and is not speculating
  DEF AFFIRM   O'Quinn, Shari Allen    152:03-152:08
                  10/21/2019

OQuinn 10.21.19                                                                                                                                                                                                                       206
  DESIGNEE        DEPONENT            DESIGNATIONS     RULING     OBJECTION                                                                              RESPONSES TO OBJECTIONS
  DEF AFFIRM   O'Quinn, Shari Allen    152:11-152:19   Overrule   Lack of foundation; The foundation for this witness to testify regarding the           The witness is testifyng about facts of which she is knowledgeable due to her
                  10/21/2019                                      quantity distributed has not been established.                                         experience and fole in the regulatory depratment at Bard. She has personal
                                                                                                                                                         knowledge of these facts and is not speculating.
  DEF AFFIRM   O'Quinn, Shari Allen    152:22-153:04   Overrule   Lack of foundation; The foundation for this witness to testify regarding the           The witness is testifyng about facts of which she is knowledgeable due to her
                  10/21/2019                                      complaint history of the G2.                                                           experience and fole in the regulatory depratment at Bard. She has personal
                                                                                                                                                         knowledge of these facts and is not speculating.
  DEF AFFIRM   O'Quinn, Shari Allen    153:07-153:11
                  10/21/2019
  DEF AFFIRM   O'Quinn, Shari Allen    153:13-154:05
                  10/21/2019
  DEF AFFIRM   O'Quinn, Shari Allen    154:07-154:09
                  10/21/2019
  DEF AFFIRM   O'Quinn, Shari Allen    154:11-154:13
                  10/21/2019
  DEF AFFIRM   O'Quinn, Shari Allen    154:15-154:18   Overrule   Calls for speculation; The question asks a hypothetical about the mind set of          The witness is testifyng about facts of which she is knowledgeable due to her
                  10/21/2019                                      another person. The witness is not qualifed to give such testimony as it is simply     experience and fole in the regulatory depratment at Bard. She has personal
                                                                  speculative. Because the testimony is speculative, it has no probabitve value.         knowledge of these facts and is not speculating.

  DEF AFFIRM   O'Quinn, Shari Allen    154:21-155:17   Overrule   Calls for speculation; The question asks a hypothetical about the mind set of          The witness is testifyng about facts of which she is knowledgeable due to her
                  10/21/2019                                      another person. The witness is not qualifed to give such testimony as it is simply     experience and fole in the regulatory depratment at Bard. She has personal
                                                                  speculative. Because the testimony is speculative, it has no probabitve value.         knowledge of these facts and is not speculating.

  DEF AFFIRM   O'Quinn, Shari Allen    155:19-156:15
                  10/21/2019
                                                                                                                                                                                                                                               Case 3:19-cv-01701-MO




  DEF AFFIRM   O'Quinn, Shari Allen    156:18-156:24   Overrule   Lack of foundation. The foundation for this witness to testify regarding the   The witness is testifyng about facts of which she is knowledgeable due to her
                  10/21/2019                                      document and the board meeting has not been established. There is no testimony experience and fole in the regulatory depratment at Bard. She has personal
                                                                  establishing the witness has personal knowledge and therefore calls for the    knowledge of these facts and is not speculating.
                                                                  witness to speculate as to what and with whom was discussed.

  DEF AFFIRM   O'Quinn, Shari Allen    157:02-157:21   Overrule   Lack of foundation. The foundation for this witness to testify regarding all adverse   The witness is testifyng about facts of which she is knowledgeable due to her
                  10/21/2019                                      events of the G2. There is no testimony establishing the witness has personal          experience and fole in the regulatory depratment at Bard. She has personal
                                                                  knowledge and therefore calls for the witness to speculate.                            knowledge of these facts and is not speculating.
  DEF AFFIRM   O'Quinn, Shari Allen    157:24-158:02   Overrule   Lack of foundation. The foundation for this witness to testify regarding the risk      The witness is testifyng about facts of which she is knowledgeable due to her
                  10/21/2019                                      and benefits of the G2 filter. There is no testimony establishing the witness has      experience and fole in the regulatory depratment at Bard. She has personal
                                                                  personal knowledge and therefore calls for the witness to speculate.                   knowledge of these facts and is not speculating.
                                                                                                                                                                                                                                               Document 181




  DEF AFFIRM   O'Quinn, Shari Allen    158:04-158:08   Overrule   Lack of foundation. The foundation for this witness to testify regarding the risk      The witness is testifyng about facts of which she is knowledgeable due to her
                  10/21/2019                                      and benefits of the G2 filter. There is no testimony establishing the witness has      experience and fole in the regulatory depratment at Bard. She has personal
                                                                  personal knowledge and therefore calls for the witness to speculate.                   knowledge of these facts and is not speculating.

  DEF AFFIRM   O'Quinn, Shari Allen    158:10-158:18   Sustain    Lack of foundation. The foundation for this witness to testify regarding difference The witness is testifyng about facts of which she is knowledgeable due to her
                  10/21/2019                                      in the G2 over the recovery. There is no testimony establishing the witness has     experience and fole in the regulatory depratment at Bard. She has personal
                                                                  personal knowledge and therefore calls for the witness to speculate.                knowledge of these facts and is not speculating.

  DEF AFFIRM   O'Quinn, Shari Allen    158:20-158:23   Overrule   Lack of foundation. The foundation for this witness to testify to such matter has      The witness is testifyng about facts of which she is knowledgeable due to her
                  10/21/2019                                      not been established. The witness is not qualified to opine on the theraputic          experience and fole in the regulatory depratment at Bard. She has personal
                                                                  benefits to a patient. The witness is not qualifed to give the opinions offered and    knowledge of these facts and is not speculating.
                                                                  is therefore improper expert opinion testimony
                                                                                                                                                                                                                                               Filed 05/03/21




  DEF AFFIRM   O'Quinn, Shari Allen    158:25-159:05   Overrule   Lack of foundation. The foundation for this witness to testify to such matter has      The witness is testifyng about facts of which she is knowledgeable due to her
                  10/21/2019                                      not been established. The witness is not qualified to opine on the theraputic          experience and fole in the regulatory depratment at Bard. She has personal
                                                                  benefits to a patient. The witness is not qualifed to give the opinions offered and    knowledge of these facts and is not speculating.
                                                                  is therefore improper expert opinion testimony
  DEF AFFIRM   O'Quinn, Shari Allen    159:07-159:10
                  10/21/2019
  DEF AFFIRM   O'Quinn, Shari Allen       159:12
                  10/21/2019
  PL COUNTER   O'Quinn, Shari Allen    160:02-160:06
                  10/21/2019
  PL COUNTER   O'Quinn, Shari Allen    161:17-161:25
                  10/21/2019
  PL COUNTER   O'Quinn, Shari Allen    162:01-162:10
                  10/21/2019
                                                                                                                                                                                                                                               Page 208 of 288




  PL COUNTER   O'Quinn, Shari Allen    162:12-162:25
                  10/21/2019
  PL COUNTER   O'Quinn, Shari Allen    163:01-163:25
                  10/21/2019
  PL COUNTER   O'Quinn, Shari Allen    164:01-164:08
                  10/21/2019
  PL COUNTER   O'Quinn, Shari Allen    164:10-164:25
                  10/21/2019
OQuinn 10.21.19                                                                                                                                                                                                                          207
  DESIGNEE          DEPONENT            DESIGNATIONS     RULING    OBJECTION                                                                       RESPONSES TO OBJECTIONS
  PL COUNTER     O'Quinn, Shari Allen    165:01-165:25
                    10/21/2019
  PL COUNTER     O'Quinn, Shari Allen    166:01-166:13
                    10/21/2019
DEF COUNTER TO   O'Quinn, Shari Allen   166:14-166:18
   COUNTER          10/21/2019

  PL COUNTER     O'Quinn, Shari Allen    169:18-169:25
                    10/21/2019
  PL COUNTER     O'Quinn, Shari Allen    170:01-170:05
                    10/21/2019
  PL COUNTER     O'Quinn, Shari Allen    170:11-170:25
                    10/21/2019
  PL COUNTER     O'Quinn, Shari Allen    171:01-171:13
                    10/21/2019
  PL COUNTER     O'Quinn, Shari Allen       182:25
                    10/21/2019
  PL COUNTER     O'Quinn, Shari Allen    183:01-183:25
                    10/21/2019
  PL COUNTER     O'Quinn, Shari Allen    186:23-186:25
                    10/21/2019
  PL COUNTER     O'Quinn, Shari Allen    187:01-187:11
                    10/21/2019
  PL COUNTER     O'Quinn, Shari Allen    187:13-187:25   Sustain                                                                                   Testimony offered by Bard from 132 08 to 143:02 opens the door to testimony
                                                                                                                                                                                                                                         Case 3:19-cv-01701-MO




                                                                   This violates the Court's ruling on Recovery migration deaths. The Miami
                    10/21/2019                                     death is a Recovery migration death. The testimony from 132 - 140 does          regarding all forms of migration and consequences of migration including
                                                                   not open the door to death and the testimony can be offered in context          cephalad migration and death. The offered testimony from Bard seeks to imply
                                                                                                                                                   the FDA approved their handling ot the issues which is not an accurate depiction
                                                                   without that testimony. If the testimony is allowed, 187: 16-25 should be
                                                                                                                                                   of the events.
                                                                   redacted. Rules 401, 402, 403. Testimony does not involve filter at issue
                                                                   and/or failure modes at issue; Irrelevant and any probative value
                                                                   outweighed by prejudicial effect, particularly with Plaintiff’s punitive
                                                                   damages claim dismissed. Rules 401, 402, 403 – Testimony relates to
                                                                   irrelevant and prejudicial evidence regarding Bard’s conduct related to the
                                                                   Recovery Filter. Irrelevant and any probative value outweighed by
                                                                   prejudicial effect, particularly with Plaintiff’s punitive damages claim
                                                                                                                                                                                                                                         Document 181




                                                                   dismissed. Rules 401, 402, 403.

  PL COUNTER     O'Quinn, Shari Allen    188:01-188:25
                    10/21/2019
  PL COUNTER     O'Quinn, Shari Allen    189:01-189:16   Sustain   This violates the Court's ruling on Recovery migration deaths. The Miami        Testimony offered by Bard from 132 08 to 143:02 opens the door to testimony
                    10/21/2019                                     death is a Recovery migration death. The testimony from 132 - 140 does          regarding all forms of migration and consequences of migration including
                                                                   not open the door to death and the testimony can be offered in context          cephalad migration and death. The offered testimony from Bard seeks to imply
                                                                                                                                                   the FDA approved their handling ot the issues which is not an accurate depiction
                                                                   without that testimony. If the testimony is allowed, 189:8-16 should be
                                                                                                                                                   of the events.
                                                                   redacted. Rules 401, 402, 403. Testimony does not involve filter at issue
                                                                   and/or failure modes at issue; Irrelevant and any probative value
                                                                                                                                                                                                                                         Filed 05/03/21




                                                                   outweighed by prejudicial effect, particularly with Plaintiff’s punitive
                                                                   damages claim dismissed. Rules 401, 402, 403 – Testimony relates to
                                                                   irrelevant and prejudicial evidence regarding Bard’s conduct related to the
                                                                   Recovery Filter. Irrelevant and any probative value outweighed by
                                                                   prejudicial effect, particularly with Plaintiff’s punitive damages claim
                                                                   dismissed. Rules 401, 402, 403.

  PL COUNTER     O'Quinn, Shari Allen    190:03-190:25   Sustain   Rules 401, 402, 403. Testimony does not involve filter at issue and/or          Testimony involves the Recovery, which is the predicate filter to the G2. The G2,
                    10/21/2019                                     failure modes at issue; Irrelevant and any probative value outweighed by        the G2x, and the Eclipse are the same filter with the exception of a removal hook
                                                                   prejudicial effect, particularly with Plaintiff’s punitive damages claim        on the G2X and electropolishing on the Eclipse. Testimony is relevant to whether
                                                                                                                                                   the filter filter had a defective design and and as to consumer expectation, which
                                                                   dismissed. Rules 401, 402, 403 – Testimony relates to irrelevant and
                                                                                                                                                   are at issue. The G2/G2X/Eclipse and the Recovery filter suffered similar rates of
                                                                   prejudicial evidence regarding Bard’s conduct related to the Recovery
                                                                                                                                                                                                                                         Page 209 of 288




                                                                                                                                                   various failures and discussing the fialures of the Recovery is directly related to
                                                                   Filter. Irrelevant and any probative value outweighed by prejudicial effect,    the G2/G2X/Eclipse. Any predjudice is not unfair.
                                                                   particularly with Plaintiff’s punitive damages claim dismissed. Rules 401,
                                                                   402, 403. Testimony regarding Sales/Marketing does not relate to the
                                                                   claims or causes of action at issue in the case; Irrelevant and any probative
                                                                   value outweighed by prejudicial effect.


OQuinn 10.21.19                                                                                                                                                                                                                   208
  DESIGNEE        DEPONENT            DESIGNATIONS     RULING    OBJECTION                                                                       RESPONSES TO OBJECTIONS
  PL COUNTER   O'Quinn, Shari Allen    191:01-191:25   Sustain   Rules 401, 402, 403. Testimony does not involve filter at issue and/or          Testimony involves the Recovery, which is the predicate filter to the G2. The G2,
                  10/21/2019                                     failure modes at issue; Irrelevant and any probative value outweighed by        the G2x, and the Eclipse are the same filter with the exception of a removal hook
                                                                 prejudicial effect, particularly with Plaintiff’s punitive damages claim        on the G2X and electropolishing on the Eclipse. Testimony is relevant to whether
                                                                                                                                                 the filter filter had a defective design and and as to consumer expectation, which
                                                                 dismissed. Rules 401, 402, 403 – Testimony relates to irrelevant and
                                                                                                                                                 are at issue. The G2/G2X/Eclipse and the Recovery filter suffered similar rates of
                                                                 prejudicial evidence regarding Bard’s conduct related to the Recovery
                                                                                                                                                 various failures and discussing the fialures of the Recovery is directly related to
                                                                 Filter. Irrelevant and any probative value outweighed by prejudicial effect,    the G2/G2X/Eclipse. Any predjudice is not unfair.
                                                                 particularly with Plaintiff’s punitive damages claim dismissed. Rules 401,
                                                                 402, 403. Testimony regarding Sales/Marketing does not relate to the
                                                                 claims or causes of action at issue in the case; Irrelevant and any probative
                                                                 value outweighed by prejudicial effect.


  PL COUNTER   O'Quinn, Shari Allen    192:01-192:09   Sustain   Rules 401, 402, 403. Testimony does not involve filter at issue and/or          Testimony involves the Recovery, which is the predicate filter to the G2. The G2,
                  10/21/2019                                     failure modes at issue; Irrelevant and any probative value outweighed by        the G2x, and the Eclipse are the same filter with the exception of a removal hook
                                                                 prejudicial effect, particularly with Plaintiff’s punitive damages claim        on the G2X and electropolishing on the Eclipse. Testimony is relevant to whether
                                                                                                                                                 the filter filter had a defective design and and as to consumer expectation, which
                                                                 dismissed. Rules 401, 402, 403 – Testimony relates to irrelevant and
                                                                                                                                                 are at issue. The G2/G2X/Eclipse and the Recovery filter suffered similar rates of
                                                                 prejudicial evidence regarding Bard’s conduct related to the Recovery
                                                                                                                                                 various failures and discussing the fialures of the Recovery is directly related to
                                                                 Filter. Irrelevant and any probative value outweighed by prejudicial effect,    the G2/G2X/Eclipse. Any predjudice is not unfair.
                                                                 particularly with Plaintiff’s punitive damages claim dismissed. Rules 401,
                                                                 402, 403. Testimony regarding Sales/Marketing does not relate to the
                                                                                                                                                                                                                                       Case 3:19-cv-01701-MO




                                                                 claims or causes of action at issue in the case; Irrelevant and any probative
                                                                 value outweighed by prejudicial effect.


  PL COUNTER   O'Quinn, Shari Allen    192:14-192:22   Sustain   Rules 401, 402, 403. Testimony does not involve filter at issue and/or          Testimony involves the Recovery, which is the predicate filter to the G2. The G2,
                  10/21/2019                                     failure modes at issue; Irrelevant and any probative value outweighed by        the G2x, and the Eclipse are the same filter with the exception of a removal hook
                                                                 prejudicial effect, particularly with Plaintiff’s punitive damages claim        on the G2X and electropolishing on the Eclipse. Testimony is relevant to whether
                                                                                                                                                 the filter filter had a defective design and and as to consumer expectation, which
                                                                 dismissed. Rules 401, 402, 403 – Testimony relates to irrelevant and
                                                                                                                                                 are at issue. The G2/G2X/Eclipse and the Recovery filter suffered similar rates of
                                                                 prejudicial evidence regarding Bard’s conduct related to the Recovery
                                                                                                                                                 various failures and discussing the fialures of the Recovery is directly related to
                                                                 Filter. Irrelevant and any probative value outweighed by prejudicial effect,    the G2/G2X/Eclipse. Any predjudice is not unfair.
                                                                 particularly with Plaintiff’s punitive damages claim dismissed. Rules 401,
                                                                                                                                                                                                                                       Document 181




                                                                 402, 403. Testimony regarding Sales/Marketing does not relate to the
                                                                 claims or causes of action at issue in the case; Irrelevant and any probative
                                                                 value outweighed by prejudicial effect.


  PL COUNTER   O'Quinn, Shari Allen    193:02-193:14   Sustain   Rules 401, 402, 403. Testimony does not involve filter at issue and/or          Testimony involves the Recovery, which is the predicate filter to the G2. The G2,
                  10/21/2019                                     failure modes at issue; Irrelevant and any probative value outweighed by        the G2x, and the Eclipse are the same filter with the exception of a removal hook
                                                                 prejudicial effect, particularly with Plaintiff’s punitive damages claim        on the G2X and electropolishing on the Eclipse. Testimony is relevant to whether
                                                                                                                                                 the filter filter had a defective design and and as to consumer expectation, which
                                                                 dismissed. Rules 401, 402, 403 – Testimony relates to irrelevant and
                                                                                                                                                 are at issue. The G2/G2X/Eclipse and the Recovery filter suffered similar rates of
                                                                 prejudicial evidence regarding Bard’s conduct related to the Recovery
                                                                                                                                                                                                                                       Filed 05/03/21




                                                                                                                                                 various failures and discussing the fialures of the Recovery is directly related to
                                                                 Filter. Irrelevant and any probative value outweighed by prejudicial effect,    the G2/G2X/Eclipse. Any predjudice is not unfair.
                                                                 particularly with Plaintiff’s punitive damages claim dismissed. Rules 401,
                                                                 402, 403. Testimony regarding Sales/Marketing does not relate to the
                                                                 claims or causes of action at issue in the case; Irrelevant and any probative
                                                                 value outweighed by prejudicial effect.


  PL COUNTER   O'Quinn, Shari Allen    194:16-194:25   Sustain   Rules 401, 402, 403. Testimony does not involve filter at issue and/or          Testimony involves the Recovery, which is the predicate filter to the G2. The G2,
                  10/21/2019                                     failure modes at issue; Irrelevant and any probative value outweighed by        the G2x, and the Eclipse are the same filter with the exception of a removal hook
                                                                 prejudicial effect, particularly with Plaintiff’s punitive damages claim        on the G2X and electropolishing on the Eclipse. Testimony is relevant to whether
                                                                                                                                                 the filter filter had a defective design and and as to consumer expectation, which
                                                                 dismissed. Rules 401, 402, 403 – Testimony relates to irrelevant and
                                                                                                                                                 are at issue. The G2/G2X/Eclipse and the Recovery filter suffered similar rates of
                                                                                                                                                                                                                                       Page 210 of 288




                                                                 prejudicial evidence regarding Bard’s conduct related to the Recovery
                                                                                                                                                 various failures and discussing the fialures of the Recovery is directly related to
                                                                 Filter. Irrelevant and any probative value outweighed by prejudicial effect,    the G2/G2X/Eclipse. Any predjudice is not unfair.
                                                                 particularly with Plaintiff’s punitive damages claim dismissed. Rules 401,
                                                                 402, 403. Testimony regarding Sales/Marketing does not relate to the
                                                                 claims or causes of action at issue in the case; Irrelevant and any probative
                                                                 value outweighed by prejudicial effect.


OQuinn 10.21.19                                                                                                                                                                                                                 209
  DESIGNEE        DEPONENT            DESIGNATIONS     RULING    OBJECTION                                                                       RESPONSES TO OBJECTIONS
  PL COUNTER   O'Quinn, Shari Allen    195:01-195:04   Sustain   This designations violates the Court's ruling on Recovery migration deaths.     Testimony involves the Recovery, which is the predicate filter to the G2. The G2,
                  10/21/2019             (thru No.)              If the testimony is allowed, "with the reports of 10 deaths and" at 195:1       the G2x, and the Eclipse are the same filter with the exception of a removal hook
                                                                 should be redacted. Rules 401, 402, 403. Testimony does not involve filter      on the G2X and electropolishing on the Eclipse. Testimony is relevant to whether
                                                                                                                                                 the filter filter had a defective design and and as to consumer expectation, which
                                                                 at issue and/or failure modes at issue; Irrelevant and any probative value
                                                                                                                                                 are at issue. The G2/G2X/Eclipse and the Recovery filter suffered similar rates of
                                                                 outweighed by prejudicial effect, particularly with Plaintiff’s punitive
                                                                                                                                                 various failures and discussing the fialures of the Recovery is directly related to
                                                                 damages claim dismissed. Rules 401, 402, 403 – Testimony relates to             the G2/G2X/Eclipse. Any predjudice is not unfair.
                                                                 irrelevant and prejudicial evidence regarding Bard’s conduct related to the
                                                                 Recovery Filter. Irrelevant and any probative value outweighed by
                                                                 prejudicial effect, particularly with Plaintiff’s punitive damages claim
                                                                 dismissed. Rules 401, 402, 403. Testimony regarding Sales/Marketing does
                                                                 not relate to the claims or causes of action at issue in the case; Irrelevant
                                                                 and any probative value outweighed by prejudicial effect.


  PL COUNTER   O'Quinn, Shari Allen    210:05-210:25   Sustain   This violates the Court's ruling on Recovery migration deaths. The              Testimony offered by Bard from 132 08 to 143:02 opens the door to testimony
                  10/21/2019                                     testimony from 132 - 140 does relate to this document and does not open         regarding all forms of migration and consequences of migration including
                                                                 the door to death and the testimony can be offered in context without that      cephalad migration and death. The offered testimony from Bard seeks to imply
                                                                                                                                                 the FDA approved their handling ot the issues which is not an accurate depiction
                                                                 testimony. Rules 401, 402, 403. Testimony does not involve filter at issue
                                                                                                                                                 of the events. The testimony was offered by this witness as the former director of
                                                                 and/or failure modes at issue; Irrelevant and any probative value
                                                                                                                                                 reguatory and clinical affairs for Bard from 2003 to 2007 to imply Bard is
                                                                 outweighed by prejudicial effect, particularly with Plaintiff’s punitive        transparaent with the FDA re: the migration issues rekated to the retrievable filter
                                                                                                                                                                                                                                        Case 3:19-cv-01701-MO




                                                                 damages claim dismissed. Rules 401, 402, 403 – Testimony relates to             design. It is highly relevant, and probative of Bard's conduct with regard to the
                                                                 irrelevant and prejudicial evidence regarding Bard’s conduct related to the     design of thefutre devices e=including the Eclipse and warnings it gave regarding it
                                                                 Recovery Filter. Irrelevant and any probative value outweighed by               retreievable filters that Bard did not share information regarding the recovery
                                                                 prejudicial effect, particularly with Plaintiff’s punitive damages claim        deaths with the witness.
                                                                 dismissed. Rules 401, 402, 403.

  PL COUNTER   O'Quinn, Shari Allen    211:01-211:11   Sustain   This violates the Court's ruling on Recovery migration deaths. The              Testimony offered by Bard from 132 08 to 143:02 opens the door to testimony
                  10/21/2019                                     testimony from 132 - 140 does relate to this document and does not open         regarding all forms of migration and consequences of migration including
                                                                 the door to death and the testimony can be offered in context without that      cephalad migration and death. The offered testimony from Bard seeks to imply
                                                                                                                                                 the FDA approved their handling ot the issues which is not an accurate depiction
                                                                 testimony. Rules 401, 402, 403. Testimony does not involve filter at issue
                                                                                                                                                 of the events. The testimony was offered by this witness as the former director of
                                                                 and/or failure modes at issue; Irrelevant and any probative value
                                                                                                                                                                                                                                        Document 181




                                                                                                                                                 reguatory and clinical affairs for Bard from 2003 to 2007 to imply Bard is
                                                                 outweighed by prejudicial effect, particularly with Plaintiff’s punitive        transparaent with the FDA re: the migration issues rekated to the retrievable filter
                                                                 damages claim dismissed. Rules 401, 402, 403 – Testimony relates to             design. It is highly relevant, and probative of Bard's conduct with regard to the
                                                                 irrelevant and prejudicial evidence regarding Bard’s conduct related to the     design of thefutre devices e=including the Eclipse and warnings it gave regarding it
                                                                 Recovery Filter. Irrelevant and any probative value outweighed by               retreievable filters that Bard did not share information regarding the recovery
                                                                 prejudicial effect, particularly with Plaintiff’s punitive damages claim        deaths with the witness.
                                                                 dismissed. Rules 401, 402, 403 outweighed by prejudicial effect. Rules
                                                                 702/703. Opinion is in admissible because there is no proper foundation.


  PL COUNTER   O'Quinn, Shari Allen    211:13-211:17   Sustain   This violates the Court's ruling on Recovery migration deaths. The              Testimony offered by Bard from 132 08 to 143:02 opens the door to testimony
                                                                                                                                                                                                                                        Filed 05/03/21




                  10/21/2019                                     testimony from 132 - 140 does relate to this document and does not open         regarding all forms of migration and consequences of migration including
                                                                 the door to death and the testimony can be offered in context without that      cephalad migration and death. The offered testimony from Bard seeks to imply
                                                                                                                                                 the FDA approved their handling ot the issues which is not an accurate depiction
                                                                 testimony. Rules 401, 402, 403. Testimony does not involve filter at issue
                                                                                                                                                 of the events. The testimony was offered by this witness as the former director of
                                                                 and/or failure modes at issue; Irrelevant and any probative value
                                                                                                                                                 reguatory and clinical affairs for Bard from 2003 to 2007 to imply Bard is
                                                                 outweighed by prejudicial effect, particularly with Plaintiff’s punitive        transparaent with the FDA re: the migration issues rekated to the retrievable filter
                                                                 damages claim dismissed. Rules 401, 402, 403 – Testimony relates to             design. It is highly relevant, and probative of Bard's conduct with regard to the
                                                                 irrelevant and prejudicial evidence regarding Bard’s conduct related to the     design of thefutre devices e=including the Eclipse and warnings it gave regarding it
                                                                 Recovery Filter. Irrelevant and any probative value outweighed by               retreievable filters that Bard did not share information regarding the recovery
                                                                 prejudicial effect, particularly with Plaintiff’s punitive damages claim        deaths with the witness.
                                                                 dismissed. Rules 401, 402, 403. Testimony regarding Sales/Marketing does
                                                                 not relate to the claims or causes of action at issue in the case; Irrelevant
                                                                                                                                                                                                                                        Page 211 of 288




                                                                 and any probative value outweighed by prejudicial effect. Rules 702/703.
                                                                 Opinion is in admissible because there is no proper foundation.




OQuinn 10.21.19                                                                                                                                                                                                                 210
  DESIGNEE        DEPONENT            DESIGNATIONS     RULING    OBJECTION                                                                       RESPONSES TO OBJECTIONS
  PL COUNTER   O'Quinn, Shari Allen    211:19-211:20   Sustain   Rules 401, 402, 403. Testimony does not involve filter at issue and/or          Testimony offered by Bard from 132 08 to 143:02 opens the door to testimony
                  10/21/2019                                     failure modes at issue; Irrelevant and any probative value outweighed by        regarding all forms of migration and consequences of migration including
                                                                 prejudicial effect, particularly with Plaintiff’s punitive damages claim        cephalad migration and death. The offered testimony from Bard seeks to imply
                                                                                                                                                 the FDA approved their handling ot the issues which is not an accurate depiction
                                                                 dismissed. Rules 401, 402, 403 – Testimony relates to irrelevant and
                                                                                                                                                 of the events. The testimony was offered by this witness as the former director of
                                                                 prejudicial evidence regarding Bard’s conduct related to the Recovery
                                                                                                                                                 reguatory and clinical affairs for Bard from 2003 to 2007 to imply Bard is
                                                                 Filter. Irrelevant and any probative value outweighed by prejudicial effect,    transparaent with the FDA re: the migration issues rekated to the retrievable filter
                                                                 particularly with Plaintiff’s punitive damages claim dismissed. Rules 401,      design. It is highly relevant, and probative of Bard's conduct with regard to the
                                                                 402, 403. Testimony regarding Sales/Marketing does not relate to the            design of thefutre devices e=including the Eclipse and warnings it gave regarding it
                                                                 claims or causes of action at issue in the case; Irrelevant and any probative   retreievable filters that Bard did not share information regarding the recovery
                                                                 value outweighed by prejudicial effect. Rules 702/703. Opinion is in            deaths with the witness.
                                                                 admissible because there is no proper foundation.


  PL COUNTER   O'Quinn, Shari Allen    211:22-211:25   Sustain   This violates the Court's ruling on Recovery migration deaths. The              Testimony offered by Bard from 132 08 to 143:02 opens the door to testimony
                  10/21/2019                                     testimony from 132 - 140 does relate to this document and does not open         regarding all forms of migration and consequences of migration including
                                                                 the door to death and the testimony can be offered in context without that      cephalad migration and death. The offered testimony from Bard seeks to imply
                                                                                                                                                 the FDA approved their handling ot the issues which is not an accurate depiction
                                                                 testimony. Rules 401, 402, 403. Testimony does not involve filter at issue
                                                                                                                                                 of the events. The testimony was offered by this witness as the former director of
                                                                 and/or failure modes at issue; Irrelevant and any probative value
                                                                                                                                                 regulatory and clinical affairs for Bard from 2003 to 2007 to imply Bard is
                                                                 outweighed by prejudicial effect, particularly with Plaintiff’s punitive        transparent with the FDA re: the migration issues rekated to the retrievable filter
                                                                 damages claim dismissed. Rules 401, 402, 403 – Testimony relates to             design. It is highly relevant, and probative of Bard's conduct with regard to the
                                                                                                                                                                                                                                        Case 3:19-cv-01701-MO




                                                                 irrelevant and prejudicial evidence regarding Bard’s conduct related to the     design of thefutre devices e=including the Eclipse and warnings it gave regarding it
                                                                 Recovery Filter. Irrelevant and any probative value outweighed by               retreievable filters that Bard did not share information regarding the recovery
                                                                 prejudicial effect, particularly with Plaintiff’s punitive damages claim        deaths with the witness.
                                                                 dismissed.

  PL COUNTER   O'Quinn, Shari Allen    212:01-212:07
                  10/21/2019
  PL COUNTER   O'Quinn, Shari Allen    212:12-212:14   Sustain   Rules 401, 402, 403. Testimony does not involve filter at issue and/or          Testimony offered by Bard from 132 08 to 143:02 opens the door to testimony
                  10/21/2019                                     failure modes at issue; Irrelevant and any probative value outweighed by        regarding all forms of migration and consequences of migration including
                                                                 prejudicial effect, particularly with Plaintiff’s punitive damages claim        cephalad migration and death. The offered testimony from Bard seeks to imply
                                                                                                                                                 the FDA approved their handling ot the issues which is not an accurate depiction
                                                                 dismissed. Rules 401, 402, 403 – Testimony relates to irrelevant and
                                                                                                                                                 of the events. The testimony was offered by this witness as the former director of
                                                                                                                                                                                                                                        Document 181




                                                                 prejudicial evidence regarding Bard’s conduct related to the Recovery
                                                                                                                                                 regulatory and clinical affairs for Bard from 2003 to 2007 to imply Bard is
                                                                 Filter. Irrelevant and any probative value outweighed by prejudicial effect,    transparent with the FDA re: the migration issues rekated to the retrievable filter
                                                                 particularly with Plaintiff’s punitive damages claim dismissed. Rules 401,      design. It is highly relevant, and probative of Bard's conduct with regard to the
                                                                 402, 403. Testimony regarding Sales/Marketing does not relate to the            design of thefutre devices e=including the Eclipse and warnings it gave regarding it
                                                                 claims or causes of action at issue in the case; Irrelevant and any probative   retreievable filters that Bard did not share information regarding the recovery
                                                                 value outweighed by prejudicial effect. Rules 702/703. Opinion is in            deaths with the witness. Bard has offered testimony from the witness regarding
                                                                 admissible because there is no proper foundation.                               its DFMEA analysis, 136:16-137:20.



  PL COUNTER   O'Quinn, Shari Allen    213:01-213:08
                                                                                                                                                                                                                                        Filed 05/03/21




                  10/21/2019
                                                                                                                                                                                                                                        Page 212 of 288




OQuinn 10.21.19                                                                                                                                                                                                                 211
  DESIGNEE       DEPONENT            DESIGNATIONS     RULING     OBJECTION                                                                           RESPONSES TO OBJECTIONS
  PL AFFIRM    Raji-Kubba, Abithal      9:07-9:10
                   07/18/2016
  PL AFFIRM    Raji-Kubba, Abithal     14:01-14:13
                   07/18/2016
 DEF COUNTER   Raji-Kubba, Abithal     18:10-20:08    Overrule   FRE 106 only requires completeness that "in fairness ought to be considered at
                   07/18/2016                                    the same time". Defendants have not demostrated why this testimony, in the
                                                                 name of fairness, must be considered at the same time as Plaintiff's designation.

  PL AFFIRM    Raji-Kubba, Abithal     75:09-77:03
                   07/18/2016
  PL AFFIRM    Raji-Kubba, Abithal     77:13-77:14
                   07/18/2016
 DEF COUNTER   Raji-Kubba, Abithal     ϳϳ͗ϭϱͲϳϴ͗ϭϮ    Overrule   FRE 106 only requires completeness that "in fairness ought to be considered at
                   07/18/2016                                    the same time". Defendants have not demostrated why this testimony, in the
                                                                 name of fairness, must be considered at the same time as Plaintiff's designation.

  PL AFFIRM    Raji-Kubba, Abithal     78:13-79:05
                   07/18/2016
 DEF COUNTER   Raji-Kubba, Abithal     ϳϵ͗ϬϲͲϳϵ͗ϭϲ    Overrule   FRE 106 only requires completeness that "in fairness ought to be considered at
                   07/18/2016                                    the same time". Defendants have not demostrated why this testimony, in the
                                                                 name of fairness, must be considered at the same time as Plaintiff's designation.

  PL AFFIRM    Raji-Kubba, Abithal     79:17-79:24
                   07/18/2016
                                                                                                                                                                                                                                          Case 3:19-cv-01701-MO




  PL AFFIRM    Raji-Kubba, Abithal     80:02-80:04
                   07/18/2016
  PL AFFIRM    Raji-Kubba, Abithal     80:08-80:13
                   07/18/2016
 DEF COUNTER   Raji-Kubba, Abithal     ϴϵ͗ϭϯͲϴϵ͗ϭϱ    Overrule   FRE 602; calls for speculation. FRE 106 only requires completeness that "in
                   07/18/2016                                    fairness ought to be considered at the same time". Defendants have not
                                                                 demostrated why this testimony, in the name of fairness, must be considered at
                                                                 the same time as Plaintiff's designation
 DEF COUNTER   Raji-Kubba, Abithal     ϴϵ͗ϭϳͲϴϵ͗ϮϮ    Overrule   FRE 602; calls for speculation. FRE 106 only requires completeness that "in
                   07/18/2016                                    fairness ought to be considered at the same time". Defendants have not
                                                                 demostrated why this testimony, in the name of fairness, must be considered at
                                                                 the same time as Plaintiff's designation.
                                                                                                                                                                                                                                          Document 181




  PL AFFIRM    Raji-Kubba, Abithal     89:24-90:04    Sustain    Rule 804-hearsay-the question relates to medical article marked as exhibit on       The witness has established the necessary knowledge to discuss this article.
                   07/18/2016                                    page 83. Also 602-witness does not have knowledge. See 89:13-15 and 17-22

  PL AFFIRM    Raji-Kubba, Abithal     98:03-98:08
                   07/18/2016
  PL AFFIRM    Raji-Kubba, Abithal    115:01-115:09
                   07/18/2016
 DEF COUNTER   Raji-Kubba, Abithal    ϭϭϱ͗ϭϬͲϭϭϱ͗ϭϮ   Overrule   FRE 106 only requires completeness that "in fairness ought to be considered at
                   07/18/2016                                    the same time". Defendants have not demostrated why this testimony, in the
                                                                 name of fairness, must be considered at the same time as Plaintiff's designation.

  PL AFFIRM    Raji-Kubba, Abithal    115:13-115:18
                                                                                                                                                                                                                                          Filed 05/03/21




                   07/18/2016
 DEF COUNTER   Raji-Kubba, Abithal    ϭϭϱ͗ϭϵͲϭϭϲ͗Ϭϭ   Overrule   FRE 106 only requires completeness that "in fairness ought to be considered at
                   07/18/2016                                    the same time". Defendants have not demostrated why this testimony, in the
                                                                 name of fairness, must be considered at the same time as Plaintiff's designation.

  PL AFFIRM    Raji-Kubba, Abithal    116:02-117:14
                   07/18/2016
  PL AFFIRM    Raji-Kubba, Abithal    117:16-117:21
                   07/18/2016
 DEF COUNTER   Raji-Kubba, Abithal    ϭϭϳ͗ϮϮͲϭϭϴ͗Ϭϱ   Overrule   Non-responsive. FRE 106 only requires completeness that "in fairness ought to be
                   07/18/2016                                    considered at the same time". Defendants have not demostrated why this
                                                                 testimony, in the name of fairness, must be considered at the same time as
                                                                 Plaintiff's designation
  PL AFFIRM    Raji-Kubba, Abithal    122:23-123:04   Overrule   Rule 401, 402 and 403 and 804- the document discusses a medical articlae about
                                                                                                                                                                                                                                          Page 213 of 288




                   07/18/2016                                    another filter.
 DEF COUNTER   Raji-Kubba, Abithal    ϭϮϴ͗ϬϴͲϭϮϴ͗Ϯϱ   Overrule   FRE 402, 403, 602. FRE 106 only requires completeness that "in fairness ought to
                   07/18/2016                                    be considered at the same time". Defendants have not demostrated why this
                                                                 testimony, in the name of fairness, must be considered at the same time as
                                                                 Plaintiff's designation.
 DEF COUNTER   Raji-Kubba, Abithal    ϭϮϵ͗ϬϮͲϭϮϵ͗Ϭϯ   Overrule   fre 602; FRE 106 only requires completeness that "in fairness ought to be
                   07/18/2016                                    considered at the same time". Defendants have not demostrated why this
                                                                 testimony, in the name of fairness, must be considered at the same time as
Raji-Kubba 7 18 16                                               Plaintiff's designation.                                                                                                                                           212
  DESIGNEE       DEPONENT             DESIGNATIONS          RULING     OBJECTION                                                                             RESPONSES TO OBJECTIONS
  PL AFFIRM    Raji-Kubba, Abithal      129:14-130:07       Overrule   Rule 401, 402 and 403 and 804- the document discusses a medical articlae about The testimony of the witness reveals his first-hand knowledge of the subject
                   07/18/2016                                          another filter. Further it calls for hearsay because the questioner is reading from a matter of inquiry. His testimony is relevant to the Eclipse and all prior G2 designs
                                                                       medical article and offering the infroamtion for the truth of the matter asserted. as they are narly identicle in design and failure.

  PL AFFIRM    Raji-Kubba, Abithal      131:23-132:11
                   07/18/2016
  PL AFFIRM    Raji-Kubba, Abithal      160:04-160:06
                   07/18/2016
  PL AFFIRM    Raji-Kubba, Abithal      161:22-161:23
                   07/18/2016
  PL AFFIRM    Raji-Kubba, Abithal      162:02-162:11
                   07/18/2016
  PL AFFIRM    Raji-Kubba, Abithal      162:16-163:03
                   07/18/2016
  PL AFFIRM    Raji-Kubba, Abithal      167:11-168:02
                   07/18/2016
 DEF COUNTER   Raji-Kubba, Abithal      ϭϲϴ͗ϬϵͲϭϲϴ͗ϭϮ       Overrule   FRE 106 only requires completeness that "in fairness ought to be considered at
                   07/18/2016                                          the same time". Defendants have not demostrated why this testimony, in the
                                                                       name of fairness, must be considered at the same time as Plaintiff's designation.

 DEF COUNTER   Raji-Kubba, Abithal      ϭϲϵ͗ϭϲͲϭϳϬ͗Ϭϯ       Overrule   Hearsay;FRE 602. FRE 106 only requires completeness that "in fairness ought to be
                   07/18/2016                                          considered at the same time". Defendants have not demostrated why this
                                                                       testimony, in the name of fairness, must be considered at the same time as
                                                                       Plaintiff's designation
                                                                                                                                                                                                                                                    Case 3:19-cv-01701-MO




 DEF COUNTER   Raji-Kubba, Abithal      174:16-176:12       Overrule   Non-responsive. FRE 106 only requires completeness that "in fairness ought to be
                   07/18/2016                                          considered at the same time". Defendants have not demostrated why this
                                                                       testimony, in the name of fairness, must be considered at the same time as
                                                                       Plaintiff's designation
 DEF COUNTER   Raji-Kubba, Abithal      ϭϳϴ͗ϬϮͲϭϳϴ͗ϭϬ       Overrule   FRE 106 only requires completeness that "in fairness ought to be considered at
                   07/18/2016                                          the same time". Defendants have not demostrated why this testimony, in the
                                                                       name of fairness, must be considered at the same time as Plaintiff's designation.

  PL AFFIRM    Raji-Kubba, Abithal      204:12-204:21
                   07/18/2016
  PL AFFIRM    Raji-Kubba, Abithal      204:25-205:19
                   07/18/2016
                                                                                                                                                                                                                                                    Document 181




  PL AFFIRM    Raji-Kubba, Abithal      205:21-206:04
                   07/18/2016
  PL AFFIRM    Raji-Kubba, Abithal      227:20-227:23
                   07/18/2016        Beginning with "Was"
                                                                                                                                                                                                                                                    Filed 05/03/21
                                                                                                                                                                                                                                                    Page 214 of 288




Raji-Kubba 7.18.16                                                                                                                                                                                                                           213
  DESIGNEE     DEPONENT        DESIGNATIONS        RULING     OBJECTION                                                                             RESPONSES TO OBJECTIONS
  PL AFFIRM    Randall, Mike     23:16-23:24
                01/18/2017
  PL AFFIRM    Randall, Mike     24:02-24:05
                01/18/2017
  PL AFFIRM    Randall, Mike     24:08-24:11
                01/18/2017
  PL AFFIRM    Randall, Mike     71:17-71:18       Overrule   Vague and ambiguous-testiomony is about a subsequent remdial measure . Rule           Testimony helps to establish that the G2, G2X, Eclipse, Meridian are all the same
                01/18/2017     Start at "and it"              407                                                                                   filter with minor changes. Remdial measures are not discussed
  PL AFFIRM    Randall, Mike     72:03-72:11       Overrule   Vague and ambiguous-testiomony is about a subsequent remdial measure . Rule           Testimony helps to establish that the G2, G2X, Eclipse, Meridian are all the same
                01/18/2017                                    407                                                                                   filter with minor changes. Remdial measures are not discussed
  PL AFFIRM    Randall, Mike    126:25-127:06      Overrule   Vague and ambiguous-testiomony is about a subsequent remdial measure . Rule           Testimony speaks to the limitations of Bard's premarket testing.
                01/18/2017                                    407. Counsel is reading from an exhibit that is not in evidence
  PL AFFIRM    Randall, Mike    128:14-128:17
                01/18/2017
  PL AFFIRM    Randall, Mike    129:01-129:04
                01/18/2017
 DEF COUNTER   Randall, Mike    129:05-129:08
                01/18/2017
  PL AFFIRM    Randall, Mike    129:05-129:10
                01/18/2017
 DEF COUNTER   Randall, Mike    129:23-130:17      Sustain    Expert testimony by a lay witness. Mr. Randall admits in the designation that he is
                01/18/2017                                    not an expert in endurance testing or limits.
  PL AFFIRM    Randall, Mike    130:18-130:24
                01/18/2017
                                                                                                                                                                                                                                        Case 3:19-cv-01701-MO




 DEF COUNTER   Randall, Mike    131:05-132:09      Overrule   Expert testimony by a lay witness. Mr. Randall admits in the designation that he is
                01/18/2017                                    not an expert in endurance testing or limits.
  PL AFFIRM    Randall, Mike    145:23-146:06
                01/18/2017
  PL AFFIRM    Randall, Mike    182:20-182:23
                01/18/2017
  PL AFFIRM    Randall, Mike    183:07-183:12
                01/18/2017
                                                                                                                                                                                                                                        Document 181
                                                                                                                                                                                                                                        Filed 05/03/21
                                                                                                                                                                                                                                        Page 215 of 288




Randall 1.18.17                                                                                                                                                                                                                   214
  DESIGNEE       DEPONENT        DESIGNATIONS                  RULING              OBJECTION                                                                             RESPONSES TO OBJECTIONS
   PL AFFIRM     Randall, Mike      07:04-07:08
                  02/02/2017
   PL AFFIRM     Randall, Mike      07:12-07:17
                  02/02/2017
  DEF COUNTER    Randall, Mike       7:25-9:25         Sustain as to 7:25 and 8:1- 7:25 - Answer without a question. 8:1-8:24 - relevance. This instruction is not
                  02/02/2017                                       8:24            appropriate for trial.
   PL AFFIRM     Randall, Mike      10:01-10:13
                  02/02/2017
   PL AFFIRM     Randall, Mike      11:04-11:10
                  02/02/2017
   PL AFFIRM     Randall, Mike     12:03-12:07
                  02/02/2017     begin at Are there
   PL AFFIRM     Randall, Mike     25:03-25:20
                  02/02/2017
  DEF COUNTER    Randall, Mike      25:21-26:08
                  02/02/2017
   PL AFFIRM     Randall, Mike      45:11-45:15
                  02/02/2017
   PL AFFIRM     Randall, Mike      47:24-48:06
                  02/02/2017
   PL AFFIRM     Randall, Mike      48:08-48:10
                  02/02/2017
   PL AFFIRM     Randall, Mike      72:21-72:22
                  02/02/2017
                                                                                                                                                                                                                                                              Case 3:19-cv-01701-MO




   PL AFFIRM     Randall, Mike      72:24-73:13
                  02/02/2017
  DEF COUNTER    Randall, Mike      73:14-74:04
                  02/02/2017
   PL AFFIRM     Randall, Mike      86:13-86:20
                  02/02/2017     begin at Would you
   PL AFFIRM     Randall, Mike      88:06-88:14
                  02/02/2017       begin at would
  DEF COUNTER    Randall, Mike      87:01-87:02
                  02/02/2017
  DEF COUNTER    Randall, Mike      87:04-87:06
                  02/02/2017
                                                                                                                                                                                                                                                              Document 181




  DEF COUNTER    Randall, Mike      87:11-88:02
                  02/02/2017
   PL AFFIRM     Randall, Mike      88:20-88:24
                  02/02/2017
   PL AFFIRM     Randall, Mike      89:01-89:05
                  02/02/2017
   PL AFFIRM     Randall, Mike      89:09-89:16
                  02/02/2017
   PL AFFIRM     Randall, Mike      93:16-93:19
                  02/02/2017     begin at One of the
   PL AFFIRM     Randall, Mike      94:15-94:17                 Sustain            Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure       Migration is at issue in this case as Mr. Peterson's filter migrated. The line of
                  02/02/2017                                                       mode at issue; Irrelevant and any probative value outweighed by prejudicial           questions is about all filters that Bard has developed, manufactured and sold. See
                                                                                                                                                                                                                                                              Filed 05/03/21




                                                                                   effect, particularly with Plaintiff s punitive damages claim dismissed. There is no   92:3-92:8. The references are not to cephalad migration death from the Recovery
                                                                                   evidence of migration to the heart in this case                                       filter. Judge Campbell recognized the relevance probative value of such testimony
                                                                                                                                                                         regarding the design process from the Recovery filter to the Eclipse and did not
                                                                                                                                                                         exclude all references to cephalad migration only the cases of death. (MDL Doc.
                                                                                                                                                                         10819)
   PL AFFIRM     Randall, Mike      94:19-94:25
                  02/02/2017
   PL AFFIRM     Randall, Mike      95:20-95:24
                  02/02/2017
   PL AFFIRM     Randall, Mike      95:25-96:02
                  02/02/2017     begin at Would you
   PL AFFIRM     Randall, Mike      96:04-96:05
                  02/02/2017
   PL AFFIRM     Randall, Mike      99:11-99:13
                                                                                                                                                                                                                                                              Page 216 of 288




                  02/02/2017
   PL AFFIRM     Randall, Mike     99:20-100 06
                  02/02/2017
   PL AFFIRM     Randall, Mike     103:01-103:06                Overrule           Rule 401, 402 and 403. Rules 801/802 hearsay                                          Plaintiff's Expert has opined that Mr. Peterson's filter had migrated from the 2.2
                  02/02/2017                                                                                                                                             cm and the testimony is therefore relevant. The document also shows that Bard
                                                                                                                                                                         artificially deflated their complication numbers. The document is a public record
                                                                                                                                                                         803(8).

Randall 2.2.17                                                                                                                                                                                                                                          215
  DESIGNEE       DEPONENT           DESIGNATIONS              RULING     OBJECTION                                                                   RESPONSES TO OBJECTIONS
   PL AFFIRM     Randall, Mike        105:06-105:12           Overrule   Rule 401, 402 and 403. Rules 801/802 hearsay                                Plaintiff's Expert has opined that Mr. Peterson's filter had migrated from the 2.2
                  02/02/2017                                                                                                                         cm and the testimony is therefore relevant. The document also shows that Bard
                                                                                                                                                     artificially deflated their complication numbers. The document is a public record
                                                                                                                                                     803(8)
   PL AFFIRM     Randall, Mike        105:14-105:18           Overrule   Rule 401, 402 and 403. Rules 801/802 hearsay                                Plaintiff's Expert has opined that Mr. Peterson's filter had migrated from the 2.2
                  02/02/2017                                                                                                                         cm and the testimony is therefore relevant. The document also shows that Bard
                                                                                                                                                     artificially deflated their complication numbers. The document is a public record
                                                                                                                                                     803(8)
   PL AFFIRM     Randall, Mike        112:15-112:19           Overrule   Rule 401, 402 and 403. Rules 801/802 hearsay                                Plaintiff's Expert has opined that Mr. Peterson's filter had migrated from the 2.2
                  02/02/2017          begin at So the                                                                                                cm and the testimony is therefore relevant. The document also shows that Bard
                                                                                                                                                     artificially deflated their complication numbers. The document is a public record
                                                                                                                                                     803(8)
   PL AFFIRM     Randall, Mike        114:23-115:10           Overrule   Rule 401, 402 and 403. Rules 801/802 hearsay                                Plaintiff's Expert has opined that Mr. Peterson's filter had migrated from the 2.2
                  02/02/2017                                                                                                                         cm and the testimony is therefore relevant. The document also shows that Bard
                                                                                                                                                     artificially deflated their complication numbers. The document is a public record
                                                                                                                                                     803(8)
   PL AFFIRM     Randall, Mike        115:15-115:22           Overrule   Rule 401, 402 and 403. Rules 801/802 hearsay                                Plaintiff's Expert has opined that Mr. Peterson's filter had migrated from the 2.2
                  02/02/2017           begin at I've                                                                                                 cm and the testimony is therefore relevant. The document also shows that Bard
                                                                                                                                                     artificially deflated their complication numbers. The document is a public record
                                                                                                                                                     803(8).
  DEF COUNTER    Randall, Mike        115:24-116:03
                  02/02/2017        Subject to objection
  DEF COUNTER    Randall, Mike        ϭϭϲ͗ϬϱͲϭϭϲ͗ϮϬ
                  02/02/2017        Subject to objection
                                                                                                                                                                                                                                             Case 3:19-cv-01701-MO




   PL AFFIRM     Randall, Mike        204:09-204:23           Overrule   Rule 601/602 and 612-there is no indication that the witness has personal   The testimony shows that Bard knew ways to improve their filter long before Ms.
                  02/02/2017        begin at Mr. Randall                 knowledge of the document. See 205: 2-3                                     Peterson was implanted with his Eclipse filter. Also shows that Bard knew there
                                                                                                                                                     was issue with their current line of filters. The witness explained exactly what this
                                                                                                                                                     document was at 205:15-205:25.
  DEF COUNTER    Randall, Mike        ϮϬϱ͗ϬϮͲϮϬϱ͗Ϭϯ           Overrule   Answer without a question
                  02/02/2017        Subject to objection
   PL AFFIRM     Randall, Mike        205:15-205:25           Overrule   Rule 601/602 and 612-there is no indication that the witness has personal   The testimony shows that Bard knew ways to improve their filter long before Ms.
                  02/02/2017         begin at And what                   knowledge of the document. See 205: 2-3                                     Peterson was implanted with his Eclipse filter. Also shows that Bard knew there
                                                                                                                                                     was issue with their current line of filters. The witness explained exactly what this
                                                                                                                                                     document was at 205:15-205:25.
   PL AFFIRM     Randall, Mike        206:13-206:23           Overrule   Rule 601/602 and 612-there is no indication that the witness has personal   The testimony shows that Bard knew ways to improve their filter long before Ms.
                  02/02/2017         begin at This Idea                  knowledge of the document. See 205: 2-3                                     Peterson was implanted with his Eclipse filter. Also shows that Bard knew there
                                                                                                                                                                                                                                             Document 181




                                                                                                                                                     was issue with their current line of filters. The witness explained exactly what this
                                                                                                                                                     document was at 205:15-205:25
  DEF COUNTER    Randall, Mike        ϮϬϲ͗ϮϰͲϮϬϳ͗ϬϮ
                  02/02/2017        Subject to objection
   PL AFFIRM     Randall, Mike        207:07-207:08           Overrule   Rule 601/602 and 612-there is no indication that the witness has personal   The testimony shows that Bard knew ways to improve their filter long before Ms.
                  02/02/2017                                             knowledge of the document. See 205: 2-3                                     Peterson was implanted with his Eclipse filter. Also shows that Bard knew there
                                                                                                                                                     was issue with their current line of filters. The witness explained exactly what this
                                                                                                                                                     document was at 205:15-205:25
   PL AFFIRM     Randall, Mike        207:10-207:11           Overrule   Rule 601/602 and 612-there is no indication that the witness has personal   The testimony shows that Bard knew ways to improve their filter long before Ms.
                  02/02/2017                                             knowledge of the document. See 205: 2-3                                     Peterson was implanted with his Eclipse filter. Also shows that Bard knew there
                                                                                                                                                     was issue with their current line of filters. The witness explained exactly what this
                                                                                                                                                     document was at 205:15-205:25
                                                                                                                                                                                                                                             Filed 05/03/21




   PL AFFIRM     Randall, Mike        207:16-207:24           Overrule   Rule 601/602 and 612-there is no indication that the witness has personal   The testimony shows that Bard knew ways to improve their filter long before Ms.
                  02/02/2017                                             knowledge of the document. See 205: 2-3                                     Peterson was implanted with his Eclipse filter. Also shows that Bard knew there
                                                                                                                                                     was issue with their current line of filters. The witness explained exactly what this
                                                                                                                                                     document was at 205:15-205:25
   PL AFFIRM     Randall, Mike         209:17-210:25          Overrule   Rule 601/602 and 612-there is no indication that the witness has personal   The testimony shows that Bard knew ways to improve their filter long before Ms.
                  02/02/2017     begin at the complications              knowledge of the document. See 205: 2-3                                     Peterson was implanted with his Eclipse filter. Also shows that Bard knew there
                                                                                                                                                     was issue with their current line of filters. The witness explained exactly what this
                                                                                                                                                     document was at 205:15-205:25
   PL AFFIRM     Randall, Mike        211:17-212:07           Overrule   Rule 601/602 and 612-there is no indication that the witness has personal   The testimony shows that Bard knew ways to improve their filter long before Ms.
                  02/02/2017         begin at So you're                  knowledge of the document. See 205: 2-3                                     Peterson was implanted with his Eclipse filter. Also shows that Bard knew there
                                                                                                                                                     was issue with their current line of filters. The witness explained exactly what this
                                                                                                                                                     document was at 205:15-205:25.
   PL AFFIRM     Randall, Mike        212:11-212:17           Overrule   Rule 601/602 and 612-there is no indication that the witness has personal   The testimony shows that Bard knew ways to improve their filter long before Ms.
                                                                                                                                                                                                                                             Page 217 of 288




                  02/02/2017                                             knowledge of the document. See 205: 2-3                                     Peterson was implanted with his Eclipse filter. Also shows that Bard knew there
                                                                                                                                                     was issue with their current line of filters. The witness explained exactly what this
                                                                                                                                                     document was at 205:15-205:25.
   PL AFFIRM     Randall, Mike        215:17-215:24           Overrule   Rule 601/602 and 612-there is no indication that the witness has personal   The testimony shows that Bard knew ways to improve their filter long before Ms.
                  02/02/2017       begin at But my point                 knowledge of the document. See 205: 2-3                                     Peterson was implanted with his Eclipse filter. Also shows that Bard knew there
                                                                                                                                                     was issue with their current line of filters. The witness explained exactly what this
                                                                                                                                                     document was at 205:15-205:25.


Randall 2.2.17                                                                                                                                                                                                                        216
  DESIGNEE       DEPONENT          DESIGNATIONS            RULING     OBJECTION                                                                   RESPONSES TO OBJECTIONS
   PL AFFIRM     Randall, Mike       216:02-216:04         Overrule   Rule 601/602 and 612-there is no indication that the witness has personal   The testimony shows that Bard knew ways to improve their filter long before Ms.
                  02/02/2017                                          knowledge of the document. See 205: 2-3                                     Peterson was implanted with his Eclipse filter. Also shows that Bard knew there
                                                                                                                                                  was issue with their current line of filters. The witness explained exactly what this
                                                                                                                                                  document was at 205:15-205:25
   PL AFFIRM     Randall, Mike       216:06-216:10         Overrule   Rule 601/602 and 612-there is no indication that the witness has personal   The testimony shows that Bard knew ways to improve their filter long before Ms.
                  02/02/2017                                          knowledge of the document. See 205: 2-3                                     Peterson was implanted with his Eclipse filter. Also shows that Bard knew there
                                                                                                                                                  was issue with their current line of filters. The witness explained exactly what this
                                                                                                                                                  document was at 205:15-205:25
   PL AFFIRM     Randall, Mike       217:03-217:08         Overrule   Rule 601/602 and 612-there is no indication that the witness has personal   The testimony shows that Bard knew ways to improve their filter long before Ms.
                  02/02/2017     begin at So at the time              knowledge of the document. See 205: 2-3                                     Peterson was implanted with his Eclipse filter. Also shows that Bard knew there
                                                                                                                                                  was issue with their current line of filters. The witness explained exactly what this
                                                                                                                                                  document was at 205:15-205:25
   PL AFFIRM     Randall, Mike      219:11-219:24          Overrule   Rule 601/602 and 612-there is no indication that the witness has personal   The testimony shows that Bard knew ways to improve their filter long before Ms.
                  02/02/2017       begin at I want to                 knowledge of the document. See 205: 2-3                                     Peterson was implanted with his Eclipse filter. Also shows that Bard knew there
                                                                                                                                                  was issue with their current line of filters. The witness explained exactly what this
                                                                                                                                                  document was at 205:15-205:25
   PL AFFIRM     Randall, Mike       220:18-220:21         Overrule   Rule 601/602 and 612-there is no indication that the witness has personal   The testimony shows that Bard knew ways to improve their filter long before Ms.
                  02/02/2017                                          knowledge of the document. See 205: 2-3                                     Peterson was implanted with his Eclipse filter. Also shows that Bard knew there
                                                                                                                                                  was issue with their current line of filters. The witness explained exactly what this
                                                                                                                                                  document was at 205:15-205:25.
   PL AFFIRM     Randall, Mike       220:23-220:25         Overrule   Rule 601/602 and 612-there is no indication that the witness has personal   The testimony shows that Bard knew ways to improve their filter long before Ms.
                  02/02/2017                                          knowledge of the document. See 205: 2-3                                     Peterson was implanted with his Eclipse filter. Also shows that Bard knew there
                                                                                                                                                  was issue with their current line of filters. The witness explained exactly what this
                                                                                                                                                  document was at 205:15-205:25.
                                                                                                                                                                                                                                          Case 3:19-cv-01701-MO




   PL AFFIRM     Randall, Mike       221:10-221:12         Overrule   Rule 601/602 and 612-there is no indication that the witness has personal   The testimony shows that Bard knew ways to improve their filter long before Ms.
                  02/02/2017                                          knowledge of the document. See 205: 2-3                                     Peterson was implanted with his Eclipse filter. Also shows that Bard knew there
                                                                                                                                                  was issue with their current line of filters. The witness explained exactly what this
                                                                                                                                                  document was at 205:15-205:25.
  DEF COUNTER    Randall, Mike      ϮϮϱ͗ϬϴͲϮϮϱ͗ϭϭ
                  02/02/2017      Subject to objection
  DEF COUNTER    Randall, Mike      ϮϮϱ͗ϭϯͲϮϮϱ͗Ϯϯ
                  02/02/2017      Subject to objection
   PL AFFIRM     Randall, Mike      225:24-226:08          Overrule   Rule 601/602 and 612-there is no indication that the witness has personal   The testimony shows that Bard knew ways to improve their filter long before Ms.
                  02/02/2017       begin at But if it's               knowledge of the document. See 205: 2-3                                     Peterson was implanted with his Eclipse filter. Also shows that Bard knew there
                                                                                                                                                  was issue with their current line of filters. The witness explained exactly what this
                                                                                                                                                  document was at 205:15-205:25
                                                                                                                                                                                                                                          Document 181




  DEF COUNTER    Randall, Mike      ϮϮϲ͗ϭϭͲϮϮϲ͗ϭϰ
                  02/02/2017      Subject to objection
  DEF COUNTER    Randall, Mike      ϮϮϲ͗ϭϲͲϮϮϲ͗ϭϴ
                  02/02/2017      Subject to objection
   PL AFFIRM     Randall, Mike      227:17-227:20          Overrule   Rule 601/602 and 612-there is no indication that the witness has personal   The testimony shows that Bard knew ways to improve their filter long before Ms.
                  02/02/2017      begin at and that is                knowledge of the document. See 205: 2-3                                     Peterson was implanted with his Eclipse filter. Also shows that Bard knew there
                                                                                                                                                  was issue with their current line of filters. The witness explained exactly what this
                                                                                                                                                  document was at 205:15-205:25
   PL AFFIRM     Randall, Mike       227:22-227:24         Overrule   Rule 601/602 and 612-there is no indication that the witness has personal   The testimony shows that Bard knew ways to improve their filter long before Ms.
                  02/02/2017                                          knowledge of the document. See 205: 2-3                                     Peterson was implanted with his Eclipse filter. Also shows that Bard knew there
                                                                                                                                                  was issue with their current line of filters. The witness explained exactly what this
                                                                                                                                                  document was at 205:15-205:25
                                                                                                                                                                                                                                          Filed 05/03/21




   PL AFFIRM     Randall, Mike      228:07-228:25          Overrule   Rule 601/602 and 612-there is no indication that the witness has personal   The testimony shows that Bard knew ways to improve their filter long before Ms.
                  02/02/2017       begin at The next                  knowledge of the document. See 205: 2-3                                     Peterson was implanted with his Eclipse filter. Also shows that Bard knew there
                                                                                                                                                  was issue with their current line of filters. The witness explained exactly what this
                                                                                                                                                  document was at 205:15-205:25
   PL AFFIRM     Randall, Mike       229:02-229:03         Overrule   Rule 601/602 and 612-there is no indication that the witness has personal   The testimony shows that Bard knew ways to improve their filter long before Ms.
                  02/02/2017                                          knowledge of the document. See 205: 2-3                                     Peterson was implanted with his Eclipse filter. Also shows that Bard knew there
                                                                                                                                                  was issue with their current line of filters. The witness explained exactly what this
                                                                                                                                                  document was at 205:15-205:25
   PL AFFIRM     Randall, Mike       230:23-231:15         Overrule   Rule 601/602 and 612-there is no indication that the witness has personal   The testimony shows that Bard knew ways to improve their filter long before Ms.
                  02/02/2017         begin at page                    knowledge of the document. See 205: 2-3                                     Peterson was implanted with his Eclipse filter. Also shows that Bard knew there
                                                                                                                                                  was issue with their current line of filters. The witness explained exactly what this
                                                                                                                                                  document was at 205:15-205:25.
   PL AFFIRM     Randall, Mike      232:03-232:10          Overrule   Rule 601/602 and 612-there is no indication that the witness has personal   The testimony shows that Bard knew ways to improve their filter long before Ms.
                                                                                                                                                                                                                                          Page 218 of 288




                  02/02/2017       begin at The next                  knowledge of the document. See 205: 2-3                                     Peterson was implanted with his Eclipse filter. Also shows that Bard knew there
                                      paragraph                                                                                                   was issue with their current line of filters. The witness explained exactly what this
                                                                                                                                                  document was at 205:15-205:25.
   PL AFFIRM     Randall, Mike      233:14-234:01          Overrule   Rule 601/602 and 612-there is no indication that the witness has personal   The testimony shows that Bard knew ways to improve their filter long before Ms.
                  02/02/2017        begin at It says                  knowledge of the document. See 205: 2-3                                     Peterson was implanted with his Eclipse filter. Also shows that Bard knew there
                                                                                                                                                  was issue with their current line of filters. The witness explained exactly what this
                                                                                                                                                  document was at 205:15-205:25.


Randall 2.2.17                                                                                                                                                                                                                     217
  DESIGNEE       DEPONENT          DESIGNATIONS             RULING     OBJECTION                                                                   RESPONSES TO OBJECTIONS
   PL AFFIRM     Randall, Mike       234:03-234:04          Overrule   Rule 601/602 and 612-there is no indication that the witness has personal   The testimony shows that Bard knew ways to improve their filter long before Ms.
                  02/02/2017                                           knowledge of the document. See 205: 2-3                                     Peterson was implanted with his Eclipse filter. Also shows that Bard knew there
                                                                                                                                                   was issue with their current line of filters. The witness explained exactly what this
                                                                                                                                                   document was at 205:15-205:25
   PL AFFIRM     Randall, Mike       235:20-235:23          Overrule   Rule 601/602 and 612-there is no indication that the witness has personal   The testimony shows that Bard knew ways to improve their filter long before Ms.
                  02/02/2017                                           knowledge of the document. See 205: 2-3                                     Peterson was implanted with his Eclipse filter. Also shows that Bard knew there
                                                                                                                                                   was issue with their current line of filters. The witness explained exactly what this
                                                                                                                                                   document was at 205:15-205:25
   PL AFFIRM     Randall, Mike       235:25-236:01          Overrule   Rule 601/602 and 612-there is no indication that the witness has personal   The testimony shows that Bard knew ways to improve their filter long before Ms.
                  02/02/2017                                           knowledge of the document. See 205: 2-3                                     Peterson was implanted with his Eclipse filter. Also shows that Bard knew there
                                                                                                                                                   was issue with their current line of filters. The witness explained exactly what this
                                                                                                                                                   document was at 205:15-205:25
   PL AFFIRM     Randall, Mike       236:17-236:25          Overrule   Rule 601/602 and 612-there is no indication that the witness has personal   The testimony shows that Bard knew ways to improve their filter long before Ms.
                  02/02/2017                                           knowledge of the document. See 205: 2-3                                     Peterson was implanted with his Eclipse filter. Also shows that Bard knew there
                                                                                                                                                   was issue with their current line of filters. The witness explained exactly what this
                                                                                                                                                   document was at 205:15-205:25
   PL AFFIRM     Randall, Mike       237:10-237:15
                  02/02/2017
   PL AFFIRM     Randall, Mike       240:05-240:14          Overrule   Rule 601/602 and 612-there is no indication that the witness has personal   The testimony shows that Bard knew ways to improve their filter long before Ms.
                  02/02/2017                                           knowledge of the document. See 205: 2-3                                     Peterson was implanted with his Eclipse filter. Also shows that Bard knew there
                                                                                                                                                   was issue with their current line of filters. The witness explained exactly what this
                                                                                                                                                   document was at 205:15-205:25.
  DEF COUNTER    Randall, Mike       241:15-241:17
                  02/02/2017       Subject to objection
                                                                                                                                                                                                                                           Case 3:19-cv-01701-MO




  DEF COUNTER    Randall, Mike       241:19-242:05
                  02/02/2017       Subject to objection
   PL AFFIRM     Randall, Mike       242:12-242:25
                  02/02/2017
   PL AFFIRM     Randall, Mike           243 02
                  02/02/2017
  DEF COUNTER    Randall, Mike       243:19-244:01
                  02/02/2017       Subject to objection
   PL AFFIRM     Randall, Mike       244:15-244:25
                  02/02/2017
   PL AFFIRM     Randall, Mike       245:15-245:21
                  02/02/2017
                                                                                                                                                                                                                                           Document 181




   PL AFFIRM     Randall, Mike       246:09-246:20
                  02/02/2017
   PL AFFIRM     Randall, Mike       247:02-247:05
                  02/02/2017
   PL AFFIRM     Randall, Mike       247:17-247:21
                  02/02/2017
   PL AFFIRM     Randall, Mike      248:19-248:22
                  02/02/2017      begin at Penetration
   PL AFFIRM     Randall, Mike      249:23-251:01
                  02/02/2017
   PL AFFIRM     Randall, Mike       251:24-252:03
                  02/02/2017
                                                                                                                                                                                                                                           Filed 05/03/21




   PL AFFIRM     Randall, Mike       252:05-252:13
                  02/02/2017
   PL AFFIRM     Randall, Mike       260:25-261:01
                  02/02/2017
   PL AFFIRM     Randall, Mike       261:03-261:10
                  02/02/2017
   PL AFFIRM     Randall, Mike       261:12-261:18
                  02/02/2017
   PL AFFIRM     Randall, Mike       261:20-261:22
                  02/02/2017
  DEF COUNTER    Randall, Mike       262:02-262:04
                  02/02/2017       Subject to objection
  DEF COUNTER    Randall, Mike       262:07-262:17
                  02/02/2017       Subject to objection
                                                                                                                                                                                                                                           Page 219 of 288




  DEF COUNTER    Randall, Mike       262:23-263:05
                  02/02/2017       Subject to objection
   PL AFFIRM     Randall, Mike       268:17-269:02
                  02/02/2017     begin at the bottom line
   PL AFFIRM     Randall, Mike       269:04-269:08
                  02/02/2017



Randall 2.2.17                                                                                                                                                                                                                      218
  DESIGNEE       DEPONENT        DESIGNATIONS           RULING     OBJECTION                                                                      RESPONSES TO OBJECTIONS
   PL AFFIRM     Randall, Mike     269:19-269:23        Overrule   Rule 601/602 and 612-there is no indication that the witness has personal      The testimony shows that Bard knew ways to improve their filter long before Ms.
                  02/02/2017                                       knowledge of the document. See 205: 2-3                                        Peterson was implanted with his Eclipse filter. Also shows that Bard knew there
                                                                                                                                                  was issue with their current line of filters. The witness explained exactly what this
                                                                                                                                                  document was at 205:15-205:25
   PL AFFIRM     Randall, Mike     269:25-270:01        Overrule   Rule 601/602 and 612-there is no indication that the witness has personal      The testimony shows that Bard knew ways to improve their filter long before Ms.
                  02/02/2017                                       knowledge of the document. See 205: 2-3                                        Peterson was implanted with his Eclipse filter. Also shows that Bard knew there
                                                                                                                                                  was issue with their current line of filters. The witness explained exactly what this
                                                                                                                                                  document was at 205:15-205:25
   PL AFFIRM     Randall, Mike     275:04-275:09
                  02/02/2017
   PL AFFIRM     Randall, Mike     275:15-275:19
                  02/02/2017
  DEF COUNTER    Randall, Mike     275:20-275:22        Sustain    Speculation, lack of foundation, hearsay
                  02/02/2017
  DEF COUNTER    Randall, Mike     275:24-276:19        Sustain    Speculation, lack of foundation, hearsay
                  02/02/2017
   PL AFFIRM     Randall, Mike     292:20-292:22
                  02/02/2017
   PL AFFIRM     Randall, Mike     293:07-293:12
                  02/02/2017
   PL AFFIRM     Randall, Mike     293:18-293:25
                  02/02/2017       begin at I think
   PL AFFIRM     Randall, Mike     294:13-295:03        Sustain    Rule 401, 402 and 403-Bard's revenue are not at issue. There is no claim for   Testimony explains why Bard kept a defective prodcut on the market when they
                  02/02/2017                                       punitive damages                                                               knew it was defective and they knew how to address some of the defects.
                                                                                                                                                                                                                                          Case 3:19-cv-01701-MO




   PL AFFIRM     Randall, Mike     296:05-296:17        Sustain    Rule 401, 402 and 403-Bard's revenue are not at issue. There is no claim for   Testimony explains why Bard kept a defective prodcut on the market when they
                  02/02/2017     begin at If Bard did              punitive damages                                                               knew it was defective and they knew how to address some of the defects.

   PL AFFIRM     Randall, Mike     297:18-297:24        Sustain    Rule 401, 402 and 403-Bard's revenue are not at issue. There is no claim for   Testimony explains why Bard kept a defective prodcut on the market when they
                  02/02/2017                                       punitive damages                                                               knew it was defective and they knew how to address some of the defects.
                                                                                                                                                                                                                                          Document 181
                                                                                                                                                                                                                                          Filed 05/03/21
                                                                                                                                                                                                                                          Page 220 of 288




Randall 2.2.17                                                                                                                                                                                                                     219
  DESIGNEE     DEPONENT           DESIGNATIONS               RULING     OBJECTION                                                                             RESPONSES TO OBJECTIONS
  DEF AFFIRM   Randall, Mike       2716:03-2721:22           Overrule   2716:14-2716:118: 403; 2717:13-2717:24 - Relevance; 2719:10-2720:12 - Lack of This is all information about the witness' work and education history and
                10/03/2018                                              foundation. The foundation for this witness to testify to such matter has not been involemetn with IVC filters. The objection was not raised at the time of the
                                                                        established. Mr. Randall is not a bio-medical engineer, he is not a medical doctor, testimony.
                                                                        he has offer no testimony regarding regarding training or specialized knowledge in
                                                                        anatomy, physiology, hemodynamic, or fluid dynamics.

  DEF AFFIRM   Randall, Mike       2722:22-2723:08
                10/03/2018
  DEF AFFIRM   Randall, Mike       2723:22-2724:12
                10/03/2018
  DEF AFFIRM   Randall, Mike       2724:19–2725:19           Overrule   Lack of foundation. The foundation for this witness to testify to such matter has     The witness is explaining a document he used, understood and relied on during
                10/03/2018                                              not been established. Mr. Randall is not a bio-medical engineer, he is not a          his work at Bard on IVC filters. The objection was not made at the time of the
                                                                        medical doctor, he has offer no testimony regarding regarding training or             testimony. Plaintiff's counsel was present at the time of the testimony and
                                                                        specialized knowledge in anatomy, physiology, hemodynamic, or fluid dynamics.         conducted the cross examination. Plaintiff's counsel was present at the time of the
                                                                        Additionally, Mr. Randall has not demonstrated that he is qualified to opine on       testimony and conducted the cross examination.
                                                                        filters from other manufacturers. Not properly disclosed and Plaintiff did not have
                                                                        proper notice that this witness would discuss filters from other manufacturers.

  DEF AFFIRM   Randall, Mike       2726:13–2726:17           Overrule   Mr. Randall has not demonstrated that he is qualified to opine of filter from other He is simply explaining the shapes of filters that he has reviewed and examined
                10/03/2018     starting at “This is the G2              manufacturers. Not properly disclosed and Plaintiff did not have proper notice      during his career at Bard. Plaintiff's counsel was present at the time of the
                                  type and ending at                    that this witness would discuss filters from other manufacturers.                   testimony and conducted the cross examination.
                                    “inverted cone ”
  DEF AFFIRM   Randall, Mike       2726:20–2727:14           Overrule   Lack of foundation. The foundation for this witness to testify to such matter has     Again, Mr. Randall is explaining information he knows, leanred while working on
                10/03/2018                                              not been established. Mr. Randall is not a bio-medical engineer, he is not a          IVC filters and used during the course of his employment. Plaintiff's counsel was
                                                                                                                                                                                                                                                    Case 3:19-cv-01701-MO




                                                                        medical doctor, he has offer no testimony regarding regarding training or             present at the time of the testimony and conducted the cross examination. No
                                                                        specialized knowledge in anatomy, physiology, hemodynamic, or fluid dynamics.         objection was made at the time of the testimony.
                                                                        Additionally, Mr. Randall has not demonstrated that he is qualified to opine on
                                                                        filters from other manufacturers. Not properly disclosed and Plaintiff did not have
                                                                        proper notice that this witness would discuss filters from other manufacturers.

  DEF AFFIRM   Randall, Mike       2727:16-2729:05           Overrule   Lack of foundation. The foundation for this witness to testify to such matter has     Again, Mr. Randall is explaining information he knows, leanred while working on
                10/03/2018                                              not been established. Mr. Randall is not a bio-medical engineer, he is not a          IVC filters and used during the course of his employment. Plaintiff's counsel was
                                                                        medical doctor, he has offer no testimony regarding regarding training or             present at the time of the testimony and conducted the cross examination. No
                                                                        specialized knowledge in anatomy, physiology, hemodynamic, or fluid dynamics.         objection was made at the time of the testimony.
                                                                        Additionally, Mr. Randall has not demonstrated that he is qualified to opine on
                                                                        filters from other manufacturers. Not properly disclosed and Plaintiff did not have
                                                                                                                                                                                                                                                    Document 181




                                                                        proper notice that this witness would discuss filters from other manufacturers.

  DEF AFFIRM   Randall, Mike       2729:06–2929:19
                10/03/2018     starting with “could you”

  DEF AFFIRM   Randall, Mike       2729:20–2730 01
                10/03/2018     starting with “would you”

  DEF AFFIRM   Randall, Mike       2730:13–2731:12
                10/03/2018      starting with “based on
                                           the”
  DEF AFFIRM   Randall, Mike            2731:15
                                                                                                                                                                                                                                                    Filed 05/03/21




                10/03/2018       starting with “can you
                                          turn”
  DEF AFFIRM   Randall, Mike        2731:18-2732:07          Overrule   2731:21-2732:2 - Relevance                                                            This is relevant the balancing test for design defect.
                10/03/2018
  DEF AFFIRM   Randall, Mike      2732:08–2732:11            Sustain    FRE 106 - adding "As of today, in October of 2018"
                10/03/2018      starting with “are you
                                        aware”
  DEF AFFIRM   Randall, Mike      2732:12-2732:15            Sustain    FRE 106 - adding "As of today, in October of 2018"
                10/03/2018      starting with “are you
                                        aware”
  DEF AFFIRM   Randall, Mike      2732:16–2732:18            Sustain    FRE 106 - adding "As of October 2018"
                10/03/2018      starting with “are you
                                        aware”
  DEF AFFIRM   Randall, Mike      2832:19–2832:21
                                                                                                                                                                                                                                                    Page 221 of 288




                10/03/2018      starting with “are you
                                        aware”
  DEF AFFIRM   Randall, Mike      2733:05-2733:07
                10/03/2018
  DEF AFFIRM   Randall, Mike       2733:25-2735:12           Overrule   2735:5-2735:12 - Relevance                                                            Relevant to show the nature of the test, that the animals move and are not static.
                10/03/2018                                                                                                                                    Movement impacts the activit of the inferior vena cava.
  DEF AFFIRM   Randall, Mike       2735:13–2736:02
                10/03/2018     starting with “would you"
Randall 10 3 18                                                                                                                                                                                                                             220
  DESIGNEE     DEPONENT           DESIGNATIONS               RULING     OBJECTION                                                                     RESPONSES TO OBJECTIONS
  DEF AFFIRM   Randall, Mike           2736:13
                10/03/2018        stopping at “page”
  DEF AFFIRM   Randall, Mike       2736:15–2736:17
                10/03/2018        stopping at “page”
  DEF AFFIRM   Randall, Mike       2736:18–2738 09
                10/03/2018
  DEF AFFIRM   Randall, Mike       2738:10–2738:23
                10/03/2018       starting with “would”
  DEF AFFIRM   Randall, Mike            2739:06
                10/03/2018
  DEF AFFIRM   Randall, Mike       2739:09–2739:11
                10/03/2018
  DEF AFFIRM   Randall, Mike       2739:12–2740 01
                10/03/2018      starting with can you”
  DEF AFFIRM   Randall, Mike       2740:02-2741:11
                10/03/2018     starting with “could you”

  DEF AFFIRM   Randall, Mike       2741:12-2741:24
                10/03/2018     starting with “could you”

  DEF AFFIRM   Randall, Mike       2742:15-2742:17
                10/03/2018
  DEF AFFIRM   Randall, Mike       2742:23–2743 01
                10/03/2018
                                                                                                                                                                                                                                             Case 3:19-cv-01701-MO




  DEF AFFIRM   Randall, Mike       2743:08-2744:16
                10/03/2018
  DEF AFFIRM   Randall, Mike       2744:18–2746 06
                10/03/2018
  DEF AFFIRM   Randall, Mike       2746:14–2747 05
                10/03/2018     starting with “could you”

  DEF AFFIRM   Randall, Mike       2747:10–2747:18
                10/03/2018
  DEF AFFIRM   Randall, Mike       2747:19–2748 01
                10/03/2018     starting with “would you”
                                                                                                                                                                                                                                             Document 181




  DEF AFFIRM   Randall, Mike       2748:13–2753 01           Overrule   2748:20-2752: - Relevance. The two products discussed were never put on the   This is relevant the balancing test for design defect, and the ability to create an
                10/03/2018                                              market by Bard.                                                               alternative design.
  DEF AFFIRM   Randall, Mike       2753:05-2753:06
                10/03/2018
  DEF AFFIRM   Randall, Mike       2753:07–2753:24
                10/03/2018     starting with “would you”

  DEF AFFIRM   Randall, Mike            2754:05
                10/03/2018     starting with “could you”

  DEF AFFIRM   Randall, Mike       2754:11–2755:11
                10/03/2018
                                                                                                                                                                                                                                             Filed 05/03/21




  DEF AFFIRM   Randall, Mike       2755:12–2755:23
                10/03/2018       starting with “can we”
  DEF AFFIRM   Randall, Mike       2756:02–2756:11
                10/03/2018
  DEF AFFIRM   Randall, Mike       2756:13–2757 01
                10/03/2018     starting with “could you”

  DEF AFFIRM   Randall, Mike       2757:10–2758:13
                10/03/2018
  DEF AFFIRM   Randall, Mike        2758:14–2759:05
                10/03/2018      starting with Could we”
  DEF AFFIRM   Randall, Mike        2759:07–2759:16
                10/03/2018       starting with “can you”
  DEF AFFIRM   Randall, Mike        2759:25–2760 02
                                                                                                                                                                                                                                             Page 222 of 288




                10/03/2018
  DEF AFFIRM   Randall, Mike       2760:03–2760:17
                10/03/2018     starting with “could you”

  DEF AFFIRM   Randall, Mike        2760:18–2761 06
                10/03/2018       starting with “can you”
  DEF AFFIRM   Randall, Mike        2761:14–2762:10
                10/03/2018     starting with “If we could”
Randall 10 3 18                                                                                                                                                                                                                        221
  DESIGNEE       DEPONENT         DESIGNATIONS           RULING     OBJECTION                                                                             RESPONSES TO OBJECTIONS
  DEF AFFIRM     Randall, Mike    2762:17-2766:02        Overrule   2766:3-3766:12 - Relevance. Testimony about another Plaintiff is confusing. The
                  10/03/2018                                        Meridian 510K submission date is not relevant to this case. 2766:17-2766:24 -
                                                                    Foundation. The foundation for this witness to testify to such matter has not been
                                                                    established. Mr. Randall is not a bio-medical engineer, he is not a medical doctor,
                                                                    he has offer no testimony regarding regarding training or specialized knowledge in
                                                                    anatomy, physiology, hemodynamic, or fluid dynamics. 2766:25-2767:2-
                                                                    Relevance. Defendants are trying to suggest that they are a responsible company
                                                                    by abandoning projects after

  DEF AFFIRM     Randall, Mike    2766:07-2767:02        Overrule   2766:3-3766:12 - Relevance. Testimony about another Plaintiff is confusing. The
                  10/03/2018                                        Meridian 510K submission date is not relevant to this case. 2766:17-2766:24 -
                                                                    Foundation. The foundation for this witness to testify to such matter has not been
                                                                    established. Mr. Randall is not a bio-medical engineer, he is not a medical doctor,
                                                                    he has offer no testimony regarding regarding training or specialized knowledge in
                                                                    anatomy, physiology, hemodynamic, or fluid dynamics. 2766:25-2767:2-
                                                                    Relevance. Defendants are trying to suggest that they are a responsible company
                                                                    by abandoning projects after

  PL COUNTER     Randall, Mike    2767:19-2768:07
                  10/03/2018
  PL COUNTER     Randall, Mike    2768:14-2769:18
                  10/03/2018     Starting at "As you"
  PL COUNTER     Randall, Mike         2769:24
                  10/03/2018     Stopping at "2010"
                                                                                                                                                                                          Case 3:19-cv-01701-MO




  PL COUNTER     Randall, Mike    2770:12-2770:15
                  10/03/2018     Starting at "But as"
  PL COUNTER     Randall, Mike    2770:21-2771:01
                  10/03/2018
  PL COUNTER     Randall, Mike    2771:06-2771:12
                  10/03/2018
  PL COUNTER     Randall, Mike    2771:18-2771:24
                  10/03/2018
  PL COUNTER     Randall, Mike    2772:09-2772:11
                  10/03/2018
  PL COUNTER     Randall, Mike    2772:21-2773:23
                  10/03/2018
                                                                                                                                                                                          Document 181




  PL COUNTER     Randall, Mike    2774:15-2775:22
                  10/03/2018
  PL COUNTER     Randall, Mike    2775:25-2776:03
                  10/03/2018
DEF COUNTER TO   Randall, Mike    2776:04-2776:07
   COUNTER        10/03/2018
  PL COUNTER     Randall, Mike    2776:08-2776:11
                  10/03/2018
  PL COUNTER     Randall, Mike    2779:03-2779:05
                  10/03/2018
DEF COUNTER TO   Randall, Mike    2779:06-2779:16
   COUNTER        10/03/2018
                                                                                                                                                                                          Filed 05/03/21




  PL COUNTER     Randall, Mike    2781:06-2781:21
                  10/03/2018
  PL COUNTER     Randall, Mike    2781:25-2782:06
                  10/03/2018
  PL COUNTER     Randall, Mike    2782:16-2782:21        Sustain    Starting with an answer to a question that was not designated.
                  10/03/2018
  PL COUNTER     Randall, Mike    2783:02-2783:18
                  10/03/2018
  PL COUNTER     Randall, Mike    2784:02-2784:08
                  10/03/2018
  PL COUNTER     Randall, Mike     2784:15-2784:25
                  10/03/2018     Starting at "We just"
  PL COUNTER     Randall, Mike     2785:12-2786:25
                  10/03/2018
                                                                                                                                                                                          Page 223 of 288




DEF COUNTER TO   Randall, Mike    2789:02-2789:07
   COUNTER        10/03/2018
  PL COUNTER     Randall, Mike    2789:08-2789:19
                  10/03/2018
  PL COUNTER     Randall, Mike    2789:23-2790:17
                  10/03/2018
  PL COUNTER     Randall, Mike    2790:23-2791:10
                  10/03/2018
Randall 10.3.18                                                                                                                                                                     222
  DESIGNEE       DEPONENT          DESIGNATIONS             RULING   OBJECTION   RESPONSES TO OBJECTIONS
DEF COUNTER TO   Randall, Mike      2791:11-2791:13
   COUNTER        10/03/2018
  PL COUNTER     Randall, Mike      2792:07-2792:10
                  10/03/2018
  PL COUNTER     Randall, Mike      2792:15-2792:19
                  10/03/2018     Starting with "But Bard"
DEF COUNTER TO   Randall, Mike      2793:07-2973:09
   COUNTER        10/03/2018
  DEF AFFIRM     Randall, Mike      2793:23–2794 05
                  10/03/2018
DEF COUNTER TO   Randall, Mike      2797:13-2798:15
   COUNTER        10/03/2018
                                                                                                                 Case 3:19-cv-01701-MO
                                                                                                                 Document 181
                                                                                                                 Filed 05/03/21
                                                                                                                 Page 224 of 288




Randall 10.3.18                                                                                            223
  DESIGNEE       DEPONENT          DESIGNATIONS     RULING     OBJECTION                                                                            RESPONSES TO OBJECTIONS
  PL AFFIRM    Rogers, Frederick      6:03-6:04
                 07/18/ 2017
  PL AFFIRM    Rogers, Frederick     46:06-46:09
                 07/18/ 2017
  PL AFFIRM    Rogers, Frederick     46:23-47:04    Overrule   Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure       Foundation testimony
                 07/18/ 2017                                   modes at issue; Irrelevant and any probative value outweighed by prejudicial
                                                               effect, particularly with Plaintiff s punitive damages claim dismissed. This case
                                                               does not involve a situation where a filter was placed as a result of a trauma-
                                                               related injury
  PL AFFIRM    Rogers, Frederick     60:22-60:25
                 07/18/ 2017
  PL AFFIRM    Rogers, Frederick     61:08-61:25
                 07/18/ 2017
  PL AFFIRM    Rogers, Frederick    101:17-101:23   Overrule   Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure       Testimony is relevant to the risks and general lack of efficacy of the class of
                 07/18/ 2017                                   modes at issue; Irrelevant and any probative value outweighed by prejudicial         products at issue, including and especially the filter at issue. Defendants open the
                                                               effect, particularly with Plaintiff s punitive damages claim dismissed.              door to such testimony by presenting argument and evidence regarding the life-
                                                                                                                                                    saving properties of their filters. Further, evidence is relevant to the jury's
                                                                                                                                                    assessment of the benefits of the filter at issue.

  PL AFFIRM    Rogers, Frederick       101:25       Overrule   Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure       Testimony is relevant to the risks and general lack of efficacy of the class of
                 07/18/ 2017                                   modes at issue; Irrelevant and any probative value outweighed by prejudicial         products at issue, including and especially the filter at issue. Defendants open the
                                                               effect, particularly with Plaintiff s punitive damages claim dismissed.              door to such testimony by presenting argument and evidence regarding the life-
                                                                                                                                                    saving properties of their filters. Further, evidence is relevant to the jury's
                                                                                                                                                    assessment of the benefits of the filter at issue.
                                                                                                                                                                                                                                             Case 3:19-cv-01701-MO




 DEF COUNTER   Rogers, Frederick    102:02-102:07
                 07/18/2017
 DEF COUNTER   Rogers, Frederick    102:09-102:12
                 07/18/2017
  PL AFFIRM    Rogers, Frederick    106:10-106:14   Overrule   Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure       Foundation testimony. The witness is designated as a non-retaned expert.
                 07/18/ 2017                                   modes at issue; Irrelevant and any probative value outweighed by prejudicial
                                                               effect, particularly with Plaintiff s punitive damages claim dismissed. Rules 401,
                                                               402 & 403. Irrelevant and Unfairly prejudicial. Rules 801/802. Testimony is
                                                               hearsay
  PL AFFIRM    Rogers, Frederick    106:18-106:23   Overrule   Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure       Foundation testimony. The witness is designated as a non-retaned expert.
                 07/18/ 2017                                   modes at issue; Irrelevant and any probative value outweighed by prejudicial
                                                                                                                                                                                                                                             Document 181




                                                               effect, particularly with Plaintiff s punitive damages claim dismissed. Rules 401,
                                                               402 & 403. Irrelevant and Unfairly prejudicial. Rules 801/802. Testimony is
                                                               hearsay
  PL AFFIRM    Rogers, Frederick    107:01-107:13   Overrule   Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure       Foundation testimony. The witness is designated as a non-retaned expert.
                 07/18/ 2017                                   modes at issue; Irrelevant and any probative value outweighed by prejudicial
                                                               effect, particularly with Plaintiff s punitive damages claim dismissed. Rules 401,
                                                               402 & 403. Irrelevant and Unfairly prejudicial. Rules 801/802. Testimony is
                                                               hearsay
  PL AFFIRM    Rogers, Frederick    108:23-108:25   Overrule   Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure       Testimony is relevant to the risks and general lack of efficacy of the class of
                 07/18/ 2017                                   modes at issue; Irrelevant and any probative value outweighed by prejudicial         products at issue, including and especially the filter at issue. Defendants open the
                                                               effect, particularly with Plaintiff s punitive damages claim dismissed. Rules 401,   door to such testimony by presenting argument and evidence regarding the life-
                                                               402 & 403. Irrelevant and Unfairly prejudicial. Rules 801/802. Testimony is          saving properties of their filters. Further, evidence is relevant to the jury's
                                                                                                                                                                                                                                             Filed 05/03/21




                                                               hearsay.                                                                             assessment of the benefits of the filter at issue. The witness is designated as a non-
                                                                                                                                                    retaned expert
  PL AFFIRM    Rogers, Frederick    109:05-109:06   Overrule   Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure       Testimony is relevant to the risks and general lack of efficacy of the class of
                 07/18/ 2017                                   modes at issue; Irrelevant and any probative value outweighed by prejudicial         products at issue, including and especially the filter at issue. Defendants open the
                                                               effect, particularly with Plaintiff s punitive damages claim dismissed. Rules 401,   door to such testimony by presenting argument and evidence regarding the life-
                                                               402 & 403. Irrelevant and Unfairly prejudicial. Rules 801/802. Testimony is          saving properties of their filters. Further, evidence is relevant to the jury's
                                                               hearsay.                                                                             assessment of the benefits of the filter at issue. The witness is designated as a non-
                                                                                                                                                    retaned expert
  PL AFFIRM    Rogers, Frederick    110:04-110:06   Overrule   Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure       Testimony is relevant to the risks and general lack of efficacy of the class of
                 07/18/ 2017                                   modes at issue; Irrelevant and any probative value outweighed by prejudicial         products at issue, including and especially the filter at issue. Defendants open the
                                                               effect, particularly with Plaintiff s punitive damages claim dismissed. Rules 401,   door to such testimony by presenting argument and evidence regarding the life-
                                                               402 & 403. Irrelevant and Unfairly prejudicial. Rules 801/802. Testimony is          saving properties of their filters. Further, evidence is relevant to the jury's
                                                               hearsay.                                                                             assessment of the benefits of the filter at issue. The witness is designated as a non-
                                                                                                                                                                                                                                             Page 225 of 288




                                                                                                                                                    retaned expert
 DEF COUNTER   Rogers, Frederick    110:21-110:24
                 07/18/2017
 DEF COUNTER   Rogers, Frederick    111:01-111:12
                 07/18/2017




Rogers 7.18.17                                                                                                                                                                                                                      224
  DESIGNEE       DEPONENT          DESIGNATIONS       RULING     OBJECTION                                                                            RESPONSES TO OBJECTIONS
  PL AFFIRM    Rogers, Frederick    111:18-112:03     Overrule   Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure       Testimony is relevant to the risks and general lack of efficacy of the class of
                 07/18/ 2017                                     modes at issue; Irrelevant and any probative value outweighed by prejudicial         products at issue, including and especially the filter at issue. Defendants open the
                                                                 effect, particularly with Plaintiff s punitive damages claim dismissed. Rules 401,   door to such testimony by presenting argument and evidence regarding the life-
                                                                 402 & 403. Irrelevant and Unfairly prejudicial. Rules 801/802. Testimony is          saving properties of their filters. Further, evidence is relevant to the jury's
                                                                 hearsay.                                                                             assessment of the benefits of the filter at issue.

  PL AFFIRM    Rogers, Frederick    112:05-112:07     Overrule   Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure       Testimony is relevant to the risks and general lack of efficacy of the class of
                 07/18/ 2017                                     modes at issue; Irrelevant and any probative value outweighed by prejudicial         products at issue, including and especially the filter at issue. Defendants open the
                                                                 effect, particularly with Plaintiff s punitive damages claim dismissed. Rules 401,   door to such testimony by presenting argument and evidence regarding the life-
                                                                 402 & 403. Irrelevant and Unfairly prejudicial. Rules 801/802. Testimony is          saving properties of their filters. Further, evidence is relevant to the jury's
                                                                 hearsay.                                                                             assessment of the benefits of the filter at issue.

  PL AFFIRM    Rogers, Frederick    112:12-112:16     Overrule   Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure       Testimony is relevant to the risks and general lack of efficacy of the class of
                 07/18/ 2017                                     modes at issue; Irrelevant and any probative value outweighed by prejudicial         products at issue, including and especially the filter at issue. Defendants open the
                                                                 effect, particularly with Plaintiff s punitive damages claim dismissed. Rules 401,   door to such testimony by presenting argument and evidence regarding the life-
                                                                 402 & 403. Irrelevant and Unfairly prejudicial. Rules 801/802. Testimony is          saving properties of their filters. Further, evidence is relevant to the jury's
                                                                 hearsay.                                                                             assessment of the benefits of the filter at issue.

  PL AFFIRM    Rogers, Frederick    113:19-114:23     Overrule   Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure       Testimony is relevant to the risks and general lack of efficacy of the class of
                 07/18/ 2017                                     modes at issue; Irrelevant and any probative value outweighed by prejudicial         products at issue, including and especially the filter at issue. Defendants open the
                                                                 effect, particularly with Plaintiff s punitive damages claim dismissed. Rules 401,   door to such testimony by presenting argument and evidence regarding the life-
                                                                 402 & 403. Irrelevant and Unfairly prejudicial. Rules 801/802. Testimony is          saving properties of their filters. Further, evidence is relevant to the jury's
                                                                 hearsay.                                                                             assessment of the benefits of the filter at issue.
                                                                                                                                                                                                                                             Case 3:19-cv-01701-MO




  PL AFFIRM    Rogers, Frederick    114:25-115:01     Overrule   Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure       Testimony is relevant to the risks and general lack of efficacy of the class of
                 07/18/ 2017                                     modes at issue; Irrelevant and any probative value outweighed by prejudicial         products at issue, including and especially the filter at issue. Defendants open the
                                                                 effect, particularly with Plaintiff s punitive damages claim dismissed. Rules 401,   door to such testimony by presenting argument and evidence regarding the life-
                                                                 402 & 403. Irrelevant and Unfairly prejudicial. Rules 801/802. Testimony is          saving properties of their filters. Further, evidence is relevant to the jury's
                                                                 hearsay.                                                                             assessment of the benefits of the filter at issue.

 DEF COUNTER   Rogers, Frederick    115:03-115:06
                 07/18/2017
  PL AFFIRM    Rogers, Frederick    117:04-118:05     Overrule   Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure       Testimony is relevant to the risks and general lack of efficacy of the class of
                 07/18/ 2017                                     modes at issue; Irrelevant and any probative value outweighed by prejudicial         products at issue, including and especially the filter at issue. Defendants open the
                                                                 effect, particularly with Plaintiff s punitive damages claim dismissed. Rules 401,   door to such testimony by presenting argument and evidence regarding the life-
                                                                 402 & 403. Irrelevant and Unfairly prejudicial. Rules 801/802. Testimony is          saving properties of their filters. Further, evidence is relevant to the jury's
                                                                                                                                                                                                                                             Document 181




                                                                 hearsay.                                                                             assessment of the benefits of the filter at issue.

  PL AFFIRM    Rogers, Frederick        118 07        Overrule   Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure       Testimony is relevant to the risks and general lack of efficacy of the class of
                 07/18/ 2017                                     modes at issue; Irrelevant and any probative value outweighed by prejudicial         products at issue, including and especially the filter at issue. Defendants open the
                                                                 effect, particularly with Plaintiff s punitive damages claim dismissed. Rules 401,   door to such testimony by presenting argument and evidence regarding the life-
                                                                 402 & 403. Irrelevant and Unfairly prejudicial. Rules 801/802. Testimony is          saving properties of their filters. Further, evidence is relevant to the jury's
                                                                 hearsay.                                                                             assessment of the benefits of the filter at issue.

  PL AFFIRM    Rogers, Frederick    118:09-118:12
                 07/18/ 2017
  PL AFFIRM    Rogers, Frederick    118:14-118:15
                 07/18/ 2017
                                                                                                                                                                                                                                             Filed 05/03/21




  PL AFFIRM    Rogers, Frederick    118:17-118:23     Overrule   Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure       Testimony is relevant to the risks and general lack of efficacy of the class of
                 07/18/ 2017                                     modes at issue; Irrelevant and any probative value outweighed by prejudicial         products at issue, including and especially the filter at issue. Defendants open the
                                                                 effect, particularly with Plaintiff s punitive damages claim dismissed. Rules 401,   door to such testimony by presenting argument and evidence regarding the life-
                                                                 402 & 403. Irrelevant and Unfairly prejudicial. Rules 801/802. Testimony is          saving properties of their filters. Further, evidence is relevant to the jury's
                                                                 hearsay.                                                                             assessment of the benefits of the filter at issue.

  PL AFFIRM    Rogers, Frederick    118:25-119:05     Overrule   Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure       Testimony is relevant to the risks and general lack of efficacy of the class of
                 07/18/ 2017                                     modes at issue; Irrelevant and any probative value outweighed by prejudicial         products at issue, including and especially the filter at issue. Defendants open the
                                                                 effect, particularly with Plaintiff s punitive damages claim dismissed. Rules 401,   door to such testimony by presenting argument and evidence regarding the life-
                                                                 402 & 403. Irrelevant and Unfairly prejudicial. Rules 801/802. Testimony is          saving properties of their filters. Further, evidence is relevant to the jury's
                                                                 hearsay.                                                                             assessment of the benefits of the filter at issue.

  PL AFFIRM    Rogers, Frederick        119 07        Overrule   Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure       Testimony is relevant to the risks and general lack of efficacy of the class of
                 07/18/ 2017        (ending "Yes.")              modes at issue; Irrelevant and any probative value outweighed by prejudicial         products at issue, including and especially the filter at issue. Defendants open the
                                                                                                                                                                                                                                             Page 226 of 288




                                                                 effect, particularly with Plaintiff s punitive damages claim dismissed. Rules 401,   door to such testimony by presenting argument and evidence regarding the life-
                                                                 402 & 403. Irrelevant and Unfairly prejudicial. Rules 801/802. Testimony is          saving properties of their filters. Further, evidence is relevant to the jury's
                                                                 hearsay.                                                                             assessment of the benefits of the filter at issue.

 DEF COUNTER   Rogers, Frederick    119:07-119:11     Overrule   non-responsive after "yes"
                 07/18/2017


Rogers 7.18.17                                                                                                                                                                                                                        225
  DESIGNEE       DEPONENT          DESIGNATIONS     RULING     OBJECTION                                                                            RESPONSES TO OBJECTIONS
  PL AFFIRM    Rogers, Frederick    119:13-119:24   Overrule   Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure       Testimony is relevant to the risks and general lack of efficacy of the class of
                 07/18/ 2017                                   modes at issue; Irrelevant and any probative value outweighed by prejudicial         products at issue, including and especially the filter at issue. Defendants open the
                                                               effect, particularly with Plaintiff s punitive damages claim dismissed. Rules 401,   door to such testimony by presenting argument and evidence regarding the life-
                                                               402 & 403. Irrelevant and Unfairly prejudicial. Rules 801/802. Testimony is          saving properties of their filters. Further, evidence is relevant to the jury's
                                                               hearsay.                                                                             assessment of the benefits of the filter at issue.

  PL AFFIRM    Rogers, Frederick       120 01       Overrule   Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure       Testimony is relevant to the risks and general lack of efficacy of the class of
                 07/18/ 2017                                   modes at issue; Irrelevant and any probative value outweighed by prejudicial         products at issue, including and especially the filter at issue. Defendants open the
                                                               effect, particularly with Plaintiff s punitive damages claim dismissed. Rules 401,   door to such testimony by presenting argument and evidence regarding the life-
                                                               402 & 403. Irrelevant and Unfairly prejudicial. Rules 801/802. Testimony is          saving properties of their filters. Further, evidence is relevant to the jury's
                                                               hearsay.                                                                             assessment of the benefits of the filter at issue.

 DEF COUNTER   Rogers, Frederick    120:03-120:07
                 07/18/2017
 DEF COUNTER   Rogers, Frederick    120:09-120:21
                 07/18/2017
 DEF COUNTER   Rogers, Frederick    120:23-121:05
                 07/18/2017
  PL AFFIRM    Rogers, Frederick    123:08-123:11   Overrule   Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure       Testimony is relevant to the risks and general lack of efficacy of the class of
                 07/18/ 2017                                   modes at issue; Irrelevant and any probative value outweighed by prejudicial         products at issue, including and especially the filter at issue. Defendants open the
                                                               effect, particularly with Plaintiff s punitive damages claim dismissed. Rules 401,   door to such testimony by presenting argument and evidence regarding the life-
                                                               402 & 403. Irrelevant and Unfairly prejudicial. Rules 801/802. Testimony is          saving properties of their filters. Further, evidence is relevant to the jury's
                                                               hearsay.                                                                             assessment of the benefits of the filter at issue. Foundation
                                                                                                                                                                                                                                           Case 3:19-cv-01701-MO




  PL AFFIRM    Rogers, Frederick    123:14-123:25   Overrule   Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure       Testimony is relevant to the risks and general lack of efficacy of the class of
                 07/18/ 2017                                   modes at issue; Irrelevant and any probative value outweighed by prejudicial         products at issue, including and especially the filter at issue. Defendants open the
                                                               effect, particularly with Plaintiff s punitive damages claim dismissed. Rules 401,   door to such testimony by presenting argument and evidence regarding the life-
                                                               402 & 403. Irrelevant and Unfairly prejudicial. Rules 801/802. Testimony is          saving properties of their filters. Further, evidence is relevant to the jury's
                                                               hearsay.                                                                             assessment of the benefits of the filter at issue.

  PL AFFIRM    Rogers, Frederick       124 02       Overrule   Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure       Testimony is relevant to the risks and general lack of efficacy of the class of
                 07/18/ 2017                                   modes at issue; Irrelevant and any probative value outweighed by prejudicial         products at issue, including and especially the filter at issue. Defendants open the
                                                               effect, particularly with Plaintiff s punitive damages claim dismissed. Rules 401,   door to such testimony by presenting argument and evidence regarding the life-
                                                               402 & 403. Irrelevant and Unfairly prejudicial. Rules 801/802. Testimony is          saving properties of their filters. Further, evidence is relevant to the jury's
                                                               hearsay.                                                                             assessment of the benefits of the filter at issue.
                                                                                                                                                                                                                                           Document 181




  PL AFFIRM    Rogers, Frederick    124:04-124:21   Overrule   Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure       Testimony is relevant to the risks and general lack of efficacy of the class of
                 07/18/ 2017                                   modes at issue; Irrelevant and any probative value outweighed by prejudicial         products at issue, including and especially the filter at issue. Defendants open the
                                                               effect, particularly with Plaintiff s punitive damages claim dismissed. Rules 401,   door to such testimony by presenting argument and evidence regarding the life-
                                                               402 & 403. Irrelevant and Unfairly prejudicial. Rules 801/802. Testimony is          saving properties of their filters. Further, evidence is relevant to the jury's
                                                               hearsay.                                                                             assessment of the benefits of the filter at issue.

 DEF COUNTER   Rogers, Frederick    124:22-125:02
                 07/18/2017
  PL AFFIRM    Rogers, Frederick    125:03-125:06
                 07/18/ 2017
  PL AFFIRM    Rogers, Frederick    125:08-125:18   Overrule   Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure       Testimony is relevant to the risks and general lack of efficacy of the class of
                 07/18/ 2017                                   modes at issue; Irrelevant and any probative value outweighed by prejudicial         products at issue, including and especially the filter at issue. Defendants open the
                                                                                                                                                                                                                                           Filed 05/03/21




                                                               effect, particularly with Plaintiff s punitive damages claim dismissed. Rules 401,   door to such testimony by presenting argument and evidence regarding the life-
                                                               402 & 403. Irrelevant and Unfairly prejudicial.                                      saving properties of their filters. Further, evidence is relevant to the jury's
                                                                                                                                                    assessment of the benefits of the filter at issue.

 DEF COUNTER   Rogers, Frederick    125:19-125:22
                 07/18/2017
 DEF COUNTER   Rogers, Frederick    125:25-126:04
                 07/18/2017
  PL AFFIRM    Rogers, Frederick    126:06-126:10   Overrule   Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure       Testimony is relevant to the risks and general lack of efficacy of the class of
                 07/18/ 2017                                   modes at issue; Irrelevant and any probative value outweighed by prejudicial         products at issue, including and especially the filter at issue. Defendants open the
                                                               effect, particularly with Plaintiff s punitive damages claim dismissed. Rules 401,   door to such testimony by presenting argument and evidence regarding the life-
                                                               402 & 403. Irrelevant and Unfairly prejudicial.                                      saving properties of their filters. Further, evidence is relevant to the jury's
                                                                                                                                                    assessment of the benefits of the filter at issue.
                                                                                                                                                                                                                                           Page 227 of 288




  PL AFFIRM    Rogers, Frederick       126:12       Overrule   Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure       Testimony is relevant to the risks and general lack of efficacy of the class of
                 07/18/ 2017                                   modes at issue; Irrelevant and any probative value outweighed by prejudicial         products at issue, including and especially the filter at issue. Defendants open the
                                                               effect, particularly with Plaintiff s punitive damages claim dismissed. Rules 401,   door to such testimony by presenting argument and evidence regarding the life-
                                                               402 & 403. Irrelevant and Unfairly prejudicial.                                      saving properties of their filters. Further, evidence is relevant to the jury's
                                                                                                                                                    assessment of the benefits of the filter at issue.



Rogers 7.18.17                                                                                                                                                                                                                      226
  DESIGNEE       DEPONENT          DESIGNATIONS     RULING     OBJECTION                                                                            RESPONSES TO OBJECTIONS
  PL AFFIRM    Rogers, Frederick    126:14-126:16   Overrule   Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure       Testimony is relevant to the risks and general lack of efficacy of the class of
                 07/18/ 2017                                   modes at issue; Irrelevant and any probative value outweighed by prejudicial         products at issue, including and especially the filter at issue. Defendants open the
                                                               effect, particularly with Plaintiff s punitive damages claim dismissed. Rules 401,   door to such testimony by presenting argument and evidence regarding the life-
                                                               402 & 403. Irrelevant and Unfairly prejudicial.                                      saving properties of their filters. Further, evidence is relevant to the jury's
                                                                                                                                                    assessment of the benefits of the filter at issue.

  PL AFFIRM    Rogers, Frederick    126:19-126:20   Overrule   Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure       Testimony is relevant to the risks and general lack of efficacy of the class of
                 07/18/ 2017                                   modes at issue; Irrelevant and any probative value outweighed by prejudicial         products at issue, including and especially the filter at issue. Defendants open the
                                                               effect, particularly with Plaintiff s punitive damages claim dismissed. Rules 401,   door to such testimony by presenting argument and evidence regarding the life-
                                                               402 & 403. Irrelevant and Unfairly prejudicial.                                      saving properties of their filters. Further, evidence is relevant to the jury's
                                                                                                                                                    assessment of the benefits of the filter at issue.

  PL AFFIRM    Rogers, Frederick    126:22-127:01   Overrule   Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure       Testimony is relevant to the risks and general lack of efficacy of the class of
                 07/18/ 2017                                   modes at issue; Irrelevant and any probative value outweighed by prejudicial         products at issue, including and especially the filter at issue. Defendants open the
                                                               effect, particularly with Plaintiff s punitive damages claim dismissed. Rules 401,   door to such testimony by presenting argument and evidence regarding the life-
                                                               402 & 403. Irrelevant and Unfairly prejudicial.                                      saving properties of their filters. Further, evidence is relevant to the jury's
                                                                                                                                                    assessment of the benefits of the filter at issue.

 DEF COUNTER   Rogers, Frederick    127:03-127:05   Overrule   Outside the scope of direct
                 07/18/2017
 DEF COUNTER   Rogers, Frederick    127:07-127:14   Overrule   Outside the scope of direct
                 07/18/2017
 DEF COUNTER   Rogers, Frederick    127:16-128:02   Overrule   Calls for speculation; outside the scope of direct
                 07/18/2017
                                                                                                                                                                                                                                           Case 3:19-cv-01701-MO
                                                                                                                                                                                                                                           Document 181
                                                                                                                                                                                                                                           Filed 05/03/21
                                                                                                                                                                                                                                           Page 228 of 288




Rogers 7.18.17                                                                                                                                                                                                                      227
  DESIGNEE      DEPONENT      DESIGNATIONS              RULING              OBJECTION                                                                             RESPONSES TO OBJECTIONS
   PL AFFIRM    Schulz, Gin     13:17-13:18
                01/30/2014
  DEF COUNTER   Schulz, Gin     24:11-24:17
                01/30/2014
   PL AFFIRM    Schulz, Gin     26:11-26:13
                01/30/2014
  DEF COUNTER   Schulz, Gin     31:05-31:07
                01/30/2014
  DEF COUNTER   Schulz, Gin     31:16-47:09
                01/30/2014
  DEF COUNTER   Schulz, Gin     49:04-49:07
                01/30/2014
   PL AFFIRM    Schulz, Gin     49:08-50:06
                01/30/2014
   PL AFFIRM    Schulz, Gin     50:17-50:22
                01/30/2014
   PL AFFIRM    Schulz, Gin     51:14-52:01
                01/30/2014
   PL AFFIRM    Schulz, Gin     54:01-54:21              Sustain            (54:19-54:21) Ms. Schulz retired from Bard several years ago.                         54:19-54:21 If Defendants assertion is true Plaintiff will withdraw this testimony.
                01/30/2014
  DEF COUNTER   Schulz, Gin     56:04-56:07
                01/30/2014     at ""Do you"""
  DEF COUNTER   Schulz, Gin     56:14-57:04              Overrule           FRE 611(b) - beyond the scope of the direct examination.
                01/30/2014
                                                                                                                                                                                                                                                          Case 3:19-cv-01701-MO




   PL AFFIRM    Schulz, Gin     57:24-58:11
                01/30/2014
  DEF COUNTER   Schulz, Gin     58:12-58:17             Overrule            FRE 611(b) - beyond the scope of the direct examination.
                01/30/2014
  DEF COUNTER   Schulz, Gin     59:01-59:12       Sustain as to including   FRE 611(b) - beyond the scope of the direct examination; FRE 106 - optional
                01/30/2014                             58:20-58:24          completeness - the witness's clarification and answer at lines 58:20-24 ought to be
                                                                            included.
  DEF COUNTER   Schulz, Gin      59:23-60:03             Overrule           FRE 611(b) - beyond the scope of the direct examination.
                01/30/2014    at ""According"""
  DEF COUNTER   Schulz, Gin      60:06-60:19            Overrule            FRE 611(b) - beyond the scope of the direct examination.
                01/30/2014
   PL AFFIRM    Schulz, Gin     67:22-68:04
                                                                                                                                                                                                                                                          Document 181




                01/30/2014
  DEF COUNTER   Schulz, Gin     68:05-68:22             Overrule            FRE 611(b) - beyond the scope of the direct examination.
                01/30/2014
   PL AFFIRM    Schulz, Gin     68:23-69:02
                01/30/2014
  DEF COUNTER   Schulz, Gin     69:09-69:23              Sustain            This is an answer without a question.
                01/30/2014
   PL AFFIRM    Schulz, Gin     69:24-71:12
                01/30/2014
   PL AFFIRM    Schulz, Gin     71:16-71:17
                01/30/2014
   PL AFFIRM    Schulz, Gin     71:21-72:24             Overrule            Rules 401, 402, 403. Testimony regarding Sales/Marketing does not relate to the       This testimony directly relates to Plaintiff failure to warn claim. This testimony is
                                                                                                                                                                                                                                                          Filed 05/03/21




                01/30/2014                                                  claims or causes of action at issue in the case; Irrelevant and any probative value   not what physicians would have wanted to know, instend this testimony is what
                                                                            outweighed by prejudicial effect. Rules 401, 402, and 403 – testimony concerns        information Bard elected to disclose and why that decision is made.
                                                                            what physician would have wanted to know / would expect a manufacturer to tell
                                                                            him/her
   PL AFFIRM    Schulz, Gin        73:03                Overrule            Rules 401, 402, 403. Testimony regarding Sales/Marketing does not relate to the       This testimony directly relates to Plaintiff failure to warn claim. This testimony is
                01/30/2014                                                  claims or causes of action at issue in the case; Irrelevant and any probative value   not what physicians would have wanted to know, instend this testimony is what
                                                                            outweighed by prejudicial effect. Rules 401, 402, and 403 – testimony concerns        information Bard elected to disclose and why that decision is made.
                                                                            what physician would have wanted to know / would expect a manufacturer to tell
                                                                            him/her
  DEF COUNTER   Schulz, Gin     77:22-78:01
                01/30/2014
   PL AFFIRM    Schulz, Gin     85:10-86:04             Overrule            Rules 601/602 & 612. Lacks foundation, witness does not have personal              Defendants are mistating the witnesses testimony from 86:23-87:01. This
                01/30/2014                                                  knowledge of subject matter, calls for speculation by the witness. See 86:23-87:01 testimony refers to the Simon Nitionol Filter. The witness clearly identifies that
                                                                                                                                                               she knows what the 510K process is and what substantial equivalence is.
                                                                                                                                                                                                                                                          Page 229 of 288




   PL AFFIRM    Schulz, Gin     86:07-86:12             Overrule            Rules 601/602 & 612. Lacks foundation, witness does not have personal              Defendants are mistating the witnesses testimony from 86:23-87:01. This
                01/30/2014                                                  knowledge of subject matter, calls for speculation by the witness. See 86:23-87:01 testimony refers to the Simon Nitionol Filter. The witness clearly identifies that
                                                                                                                                                               she knows what the 510K process is and what substantial equivalence is.

   PL AFFIRM    Schulz, Gin     89:01-89:14
                01/30/2014
   PL AFFIRM    Schulz, Gin     90:08-90:15
                01/30/2014
Schulz 1 30 14 PL                                                                                                                                                                                                                                   228
  DESIGNEE      DEPONENT      DESIGNATIONS          RULING             OBJECTION                                                                        RESPONSES TO OBJECTIONS
  DEF COUNTER   Schulz, Gin     90:16-90:17         Overrule           Form: vague question. Assumes facts not in evidence. Bench top studies did not
                01/30/2014                                             show that the eclipse was more fracture resistent. The studies showed that the
                                                                       wire has less stress applied to it.
  DEF COUNTER   Schulz, Gin     90:20-91:09
                01/30/2014
   PL AFFIRM    Schulz, Gin    101:23-102:12
                01/30/2014
  DEF COUNTER   Schulz, Gin    101:23-103:03
                01/30/2014
  DEF COUNTER   Schulz, Gin    103:06-104:12
                01/30/2014
   PL AFFIRM    Schulz, Gin    104:14-104:23        Overrule           Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure   This testimony does not invovled any particular filter, bust instead devices in
                01/30/2014                                             modes at issue; Irrelevant and any probative value outweighed by prejudicial     general. Testimony discusses the needs of the device
                                                                       effect, particularly with Plaintiff s punitive damages claim dismissed.

   PL AFFIRM    Schulz, Gin    109:13-110:01        Overrule           Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure   Testimony involves migration, which is at issue here and the testimony is not
                01/30/2014                                             modes at issue; Irrelevant and any probative value outweighed by prejudicial     device specific.
                                                                       effect, particularly with Plaintiff s punitive damages claim dismissed.

   PL AFFIRM    Schulz, Gin    110:04-111:19        Overrule           Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure   Testimony involves migration, which is at issue here and the testimony is not
                01/30/2014                                             modes at issue; Irrelevant and any probative value outweighed by prejudicial     device specific.
                                                                       effect, particularly with Plaintiff s punitive damages claim dismissed.

   PL AFFIRM    Schulz, Gin    113:09-113:20
                                                                                                                                                                                                                                                Case 3:19-cv-01701-MO




                01/30/2014
   PL AFFIRM    Schulz, Gin    113:23-114:11
                01/30/2014
  DEF COUNTER   Schulz, Gin    117:12-119:09
                01/30/2014
   PL AFFIRM    Schulz, Gin    120:22-121:10
                01/30/2014
   PL AFFIRM    Schulz, Gin    121:13-121:15
                01/30/2014
   PL AFFIRM    Schulz, Gin    123:13-123:18
                01/30/2014
  DEF COUNTER   Schulz, Gin    123:13-123:20
                                                                                                                                                                                                                                                Document 181




                01/30/2014
   PL AFFIRM    Schulz, Gin    125:05-125:16
                01/30/2014
   PL AFFIRM    Schulz, Gin    127:08-127:11
                01/30/2014
   PL AFFIRM    Schulz, Gin       127:14
                01/30/2014
   PL AFFIRM    Schulz, Gin    127:16-128:10
                01/30/2014
   PL AFFIRM    Schulz, Gin    129:08-129:13        Overrule           Rule 401, 402. A questions without an answer is not evidence.                    The answer is the following designation 129:16-129:24
                01/30/2014
   PL AFFIRM    Schulz, Gin    129:16-129:24
                                                                                                                                                                                                                                                Filed 05/03/21




                01/30/2014
   PL AFFIRM    Schulz, Gin    130:02-130:04
                01/30/2014
   PL AFFIRM    Schulz, Gin    130:22-131:01
                01/30/2014
   PL AFFIRM    Schulz, Gin    131:04-131:07
                01/30/2014
   PL AFFIRM    Schulz, Gin    133:02-133:08
                01/30/2014
   PL AFFIRM    Schulz, Gin       133:11
                01/30/2014
  DEF COUNTER   Schulz, Gin    131:11-133:01   Sustain in part as to   (133:21-133:1) FRE 401/402 (relevance); further, the designated lines are a
                01/30/2014                        completeness         statement by counsel not a question and do not constitute evidence.
  DEF COUNTER   Schulz, Gin    135:01-135:04
                                                                                                                                                                                                                                                Page 230 of 288




                01/30/2014
  DEF COUNTER   Schulz, Gin    135:07-136:02
                01/30/2014
   PL AFFIRM    Schulz, Gin    144:16-144:19
                01/30/2014
  DEF COUNTER   Schulz, Gin    145:11-145:20
                01/30/2014
  DEF COUNTER   Schulz, Gin    145:23-147:19        Overrule           (147:20-149:21) - Nonresponsive - objection & motion to strike at 149:22-23.
                01/30/2014
Schulz 1.30.14 PL                                                                                                                                                                                                                         229
  DESIGNEE      DEPONENT      DESIGNATIONS     RULING     OBJECTION                                                                               RESPONSES TO OBJECTIONS
   PL AFFIRM    Schulz, Gin    150:22-151:01
                01/30/2014
  DEF COUNTER   Schulz, Gin    151:02-151:07   Overrule   (1) FRE 402, 403 - objection to evidence of FDA lack of enforcement for the
                01/30/2014                                reasons set forth in Plaintiff's Motion in Limine on this topic. (2) FRE 402, 403:
                                                          objection to evidence of advocacy organization guidelines, for reasons stated in
                                                          Plaintiff's Omnibus Motion in Limine; (3) FRE 602, 802: speculative & hearsay:
                                                          witness lacks foundation to testify about FDA's intent/state of mind as to the SIR
                                                          guidelines or as an expert on the legal requirements established by FDA; to extent
                                                          witness is reporting that FDA represented or acknowledged in meetings that SIR
                                                          guidelines or Bard failure rates were acceptable, the testimony is inadmissible
                                                          hearsay. (4) FRE 402, 403: further, any probative value is outweighed by the
                                                          danger of undue prejudice and confusion of the issues because (a) SIR has issued
                                                          multiple guidelines and the testimony does not identify which ones were allegedly
                                                          ""acknowledged"" or accepted by FDA. and (b) testimony implies that FDA found
                                                          the failure rates for the Eclipse filter ""to be acceptable,"" suggesting (improperly
                                                          and without foundation) that FDA evaluated Ecplise filter for compliance with a
                                                          Federal regulatory standard."
   PL AFFIRM    Schulz, Gin    154:02-154:09
                01/30/2014
   PL AFFIRM    Schulz, Gin    154:13-154:14
                01/30/2014
   PL AFFIRM    Schulz, Gin    154:17-154:18
                01/30/2014
                                                                                                                                                                                  Case 3:19-cv-01701-MO




  DEF COUNTER   Schulz, Gin    154:20-154:24   Sustain    (1) FRE 402, 403 - objection to evidence of FDA lack of enforcement for the
                01/30/2014                                reasons set forth in Plaintiff's Motion in Limine on this topic. (2) FRE 402, 403:
                                                          objection to evidence of advocacy organization guidelines, for reasons stated in
                                                          Plaintiff's Omnibus Motion in Limine; (3) FRE 602, 802: speculative & hearsay:
                                                          witness lacks foundation to testify about FDA's intent/state of mind as to the SIR
                                                          guidelines or as an expert on the legal requirements established by FDA; to extent
                                                          witness is reporting that FDA represented or acknowledged in meetings that SIR
                                                          guidelines or Bard failure rates were acceptable, the testimony is inadmissible
                                                          hearsay. (4) FRE 402, 403: further, any probative value is outweighed by the
                                                          danger of undue prejudice and confusion of the issues because (a) SIR has issued
                                                          multiple guidelines and the testimony does not identify which ones were allegedly
                                                          ""acknowledged"" or accepted by FDA. and (b) testimony implies that FDA found
                                                                                                                                                                                  Document 181




                                                          the failure rates for the Eclipse filter ""to be acceptable,"" suggesting (improperly
                                                          and without foundation) that FDA evaluated Ecplise filter for compliance with a
                                                          Federal regulatory standard."
  DEF COUNTER   Schulz, Gin    155:03-157:13
                01/30/2014
   PL AFFIRM    Schulz, Gin    167:13-167:20
                01/30/2014
   PL AFFIRM    Schulz, Gin    168:08-168:10
                01/30/2014
   PL AFFIRM    Schulz, Gin    168:13-168:16
                01/30/2014
                                                                                                                                                                                  Filed 05/03/21




   PL AFFIRM    Schulz, Gin    171:20-172:03
                01/30/2014
   PL AFFIRM    Schulz, Gin    172:18-172:24
                01/30/2014
   PL AFFIRM    Schulz, Gin       173 03
                01/30/2014
   PL AFFIRM    Schulz, Gin    173:05-173:11
                01/30/2014
   PL AFFIRM    Schulz, Gin    173:14-173:15
                01/30/2014
   PL AFFIRM    Schulz, Gin    175:02-175:09
                01/30/2014
   PL AFFIRM    Schulz, Gin    177:05-178:01
                01/30/2014
                                                                                                                                                                                  Page 231 of 288




   PL AFFIRM    Schulz, Gin    178:04-178:05
                01/30/2014
  DEF COUNTER   Schulz, Gin    185:18-185:22
                01/30/2014      at ""Most"""
  DEF COUNTER   Schulz, Gin    186:08-186:12
                01/30/2014



Schulz 1.30.14 PL                                                                                                                                                           230
  DESIGNEE      DEPONENT      DESIGNATIONS     RULING     OBJECTION                                                                             RESPONSES TO OBJECTIONS
   PL AFFIRM    Schulz, Gin    191:14-192:02   Overrule   Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence      This testimony goes to the ultimate issues in this case. Bard has a history of
                01/30/2014                                regarding Bard s conduct related to the Recovery Filter. Irrelevant and any         claiming substaintial equivalance between devices which in fact that is a lie.
                                                          probative value outweighed by prejudicial effect, particularly with Plaintiff s     Further, Bard has a dafer alturnative design, the Simon Nitonol Filter, yet opted to
                                                          punitive damages claim dismissed.                                                   push their dangerous "retrievable filters". This testimony goes to design defect
                                                                                                                                              and failure to warn
   PL AFFIRM    Schulz, Gin       192 05       Overrule   Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence      This testimony goes to the ultimate issues in this case. Bard has a history of
                01/30/2014                                regarding Bard s conduct related to the Recovery Filter. Irrelevant and any         claiming substaintial equivalance between devices which in fact that is a lie.
                                                          probative value outweighed by prejudicial effect, particularly with Plaintiff s     Further, Bard has a defer alturnative design, the Simon Nitonol Filter, yet opted to
                                                          punitive damages claim dismissed.                                                   push their dangerous "retrievable filters". This testimony goes to design defect
                                                                                                                                              and failure to warn
   PL AFFIRM    Schulz, Gin    198:01-198:06   Overrule   Rules 601/602 & 612. Lacks foundation, witness does not have personal               The witness has established he credintials to give this testimony for almost 200
                01/30/2014                                knowledge of subject matter, calls for speculation by the witness. Rules 401, 402 pages. The fact that she can't think of a reason that a company would keep a
                                                          & 403. Irrelevant and Unfairly prejudicial. Rules 401, 402, 403 – Testimony relates dangerous product on the market is not evidence that she does not have personal
                                                          to irrelevant and prejudicial evidence regarding Bard s conduct related to the      knowledge. It just means that this is not a legitimate reason for such actions.
                                                          Recovery Filter. Irrelevant and any probative value outweighed by prejudicial       Testimony goes to Plaintiff's claims.
                                                          effect, particularly with Plaintiff s punitive damages claim dismissed.

   PL AFFIRM    Schulz, Gin       198 09       Overrule   Rules 601/602 & 612. Lacks foundation, witness does not have personal                 The witness has established he credintials to give this testimony for almost 200
                01/30/2014                                knowledge of subject matter, calls for speculation by the witness. Rules 401, 402     pages. The fact that she can't think of a reason that a company would keep a
                                                          & 403. Irrelevant and Unfairly prejudicial. Rules 401, 402, 403 – Testimony relates   dangerous product on the market is not evidence that she does not have personal
                                                          to irrelevant and prejudicial evidence regarding Bard s conduct related to the        knowledge. It just means that this is not a legitimate reason for such actions.
                                                          Recovery Filter. Irrelevant and any probative value outweighed by prejudicial         Testimony goes to Plaintiff's claims.
                                                          effect, particularly with Plaintiff s punitive damages claim dismissed.
                                                                                                                                                                                                                                     Case 3:19-cv-01701-MO




   PL AFFIRM    Schulz, Gin    203:08-203:17
                01/30/2014
   PL AFFIRM    Schulz, Gin    204:17-204:20
                01/30/2014
   PL AFFIRM    Schulz, Gin    206:15-206:22
                01/30/2014
   PL AFFIRM    Schulz, Gin    207:24-208:19
                01/30/2014
  DEF COUNTER   Schulz, Gin    208:24-209:04
                01/30/2014
  DEF COUNTER   Schulz, Gin    209:07-209:10
                01/30/2014
                                                                                                                                                                                                                                     Document 181




  DEF COUNTER   Schulz, Gin    215:14-215:23
                01/30/2014
  DEF COUNTER   Schulz, Gin    216:02-216:08
                01/30/2014
   PL AFFIRM    Schulz, Gin    216:17-216:21   Overrule   Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence        Testimony shows Bard's history of withholding critical information from
                01/30/2014                                regarding Bard s conduct related to the Recovery Filter. Irrelevant and any           physicians, which prevented physicians from making informed decisions about
                                                          probative value outweighed by prejudicial effect, particularly with Plaintiff s       Bard's IVC filters. Goes to failure to warn.
                                                          punitive damages claim dismissed.
   PL AFFIRM    Schulz, Gin    216:24-217:01   Overrule   Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence        Testimony shows Bard's history of withholding critical information from
                01/30/2014                                regarding Bard s conduct related to the Recovery Filter. Irrelevant and any           physicians, which prevented physicians from making informed decisions about
                                                          probative value outweighed by prejudicial effect, particularly with Plaintiff s       Bard's IVC filters. Goes to failure to warn.
                                                          punitive damages claim dismissed
                                                                                                                                                                                                                                     Filed 05/03/21




   PL AFFIRM    Schulz, Gin    217:03-217:07   Overrule   Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence        Testimony shows Bard's history of withholding critical information from
                01/30/2014                                regarding Bard s conduct related to the Recovery Filter. Irrelevant and any           physicians, which prevented physicians from making informed decisions about
                                                          probative value outweighed by prejudicial effect, particularly with Plaintiff s       Bard's IVC filters. Goes to failure to warn.
                                                          punitive damages claim dismissed
   PL AFFIRM    Schulz, Gin    217:11-217:20   Overrule   Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence        Testimony shows Bard's history of withholding critical information from
                01/30/2014                                regarding Bard s conduct related to the Recovery Filter. Irrelevant and any           physicians, which prevented physicians from making informed decisions about
                                                          probative value outweighed by prejudicial effect, particularly with Plaintiff s       Bard's IVC filters. Goes to failure to warn.
                                                          punitive damages claim dismissed
  DEF COUNTER   Schulz, Gin    217:21-218:04
                01/30/2014
  DEF COUNTER   Schulz, Gin    218:07-218:19   Sustain    (218:12-17): FRE 602/702: the witness lacks personal knowledge of whether filters
                01/30/2014                                "took the recurring PE rate down" and is not qualified to offer evidence on this
                                                          topic. FRE 402/403: as explained in Plaintiffs' Omnibusa Motion in Limine,
                                                                                                                                                                                                                                     Page 232 of 288




                                                          testimony that filters "prevent PEs" ought to be excluded because no such
                                                          evidence exists for Bard's retrievable filter line. Further the testimony is non-

   PL AFFIRM    Schulz, Gin    219:01-219:06
                01/30/2014
   PL AFFIRM    Schulz, Gin    219:09-219:10
                01/30/2014
   PL AFFIRM    Schulz, Gin    219:12-219:13
                01/30/2014
Schulz 1.30.14 PL                                                                                                                                                                                                            231
  DESIGNEE    DEPONENT          DESIGNATIONS             RULING     OBJECTION                                                                             RESPONSES TO OBJECTIONS
  PL AFFIRM    Schulz, Gin        220:21-221:02          Overrule   Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure        Testimony shows Bard's history of withholding critical information from
               01/30/2014                                           modes at issue; Irrelevant and any probative value outweighed by prejudicial          physicians, which prevented physicians from making informed decisions about
                                                                    effect, particularly with Plaintiff s punitive damages claim dismissed. Rules 401,    Bard's IVC filters. Goes to failure to warn. The Recovery filter, as ruled by Judge
                                                                    402, 403 – Testimony relates to irrelevant and prejudicial evidence regarding         Campbell in the MDL, is relevant to the Eclipse filter. In order to prove failure to
                                                                    Bard s conduct related to the Recovery Filter. Irrelevant and any probative value     warn and design defect Plaintiff shoudl be allowed to tell the entire story of Bard'
                                                                    outweighed by prejudicial effect, particularly with Plaintiff s punitive damages      retrievable filters. The testimony concerns what Bard told physicians not what
                                                                    claim dismissed. Rules 401, 402, and 403 – testimony concerns what physician          they wanted to know.
                                                                    would have wanted to know / would expect a manufacturer to tell him/her. Rules
                                                                    601/602 & 612. Lacks foundation, witness does not have personal knowledge of
                                                                    subject matter, calls for speculation by the witness.
  PL AFFIRM    Schulz, Gin        221:05-221:06          Overrule   Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure        Testimony shows Bard's history of withholding critical information from
               01/30/2014                                           modes at issue; Irrelevant and any probative value outweighed by prejudicial          physicians, which prevented physicians from making informed decisions about
                                                                    effect, particularly with Plaintiff s punitive damages claim dismissed. Rules 401,    Bard's IVC filters. Goes to failure to warn. The Recovery filter, as ruled by Judge
                                                                    402, 403 – Testimony relates to irrelevant and prejudicial evidence regarding         Campbell in the MDL, is relevant to the Eclipse filter. In order to prove failure to
                                                                    Bard s conduct related to the Recovery Filter. Irrelevant and any probative value     warn and design defect Plaintiff shoudl be allowed to tell the entire story of Bard'
                                                                    outweighed by prejudicial effect, particularly with Plaintiff s punitive damages      retrievable filters. The testimony concerns what Bard told physicians not what
                                                                    claim dismissed. Rules 401, 402, and 403 – testimony concerns what physician          they wanted to know.
                                                                    would have wanted to know / would expect a manufacturer to tell him/her. Rules
                                                                    601/602 & 612. Lacks foundation, witness does not have personal knowledge of
                                                                    subject matter, calls for speculation by the witness.
  PL AFFIRM    Schulz, Gin        224:01-224:14          Sustain    This testimony violates the Court's ruling on Bard's MIL on Recovery migration        Testimony shows Bard's history of withholding critical information from
               01/30/2014     Redact the words "and in              death. Rules 401, 402, 403. Testimony does not involve filter at issue and/or         physicians, which prevented physicians from making informed decisions about
                                                                                                                                                                                                                                                 Case 3:19-cv-01701-MO




                             some cases causing death"              failure modes at issue; Irrelevant and any probative value outweighed by              Bard's IVC filters. Goes to failure to warn. The Recovery filter, as ruled by Judge
                                   at lines 4 &5                    prejudicial effect, particularly with Plaintiff s punitive damages claim dismissed.   Campbell in the MDL, is relevant to the Eclipse filter. In order to prove failure to
                                                                    Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence        warn and design defect Plaintiff shoudl be allowed to tell the entire story of Bard'
                                                                    regarding Bard s conduct related to the Recovery Filter. Irrelevant and any           retrievable filters. The testimony concerns the importance of the information that
                                                                    probative value outweighed by prejudicial effect, particularly with Plaintiff s       Bard was withholding. The testimony concerns the importance of the information
                                                                    punitive damages claim dismissed. Rules 401, 402, and 403 – testimony concerns        that Bard was withholding. With the redactions the references do not include
                                                                    what physician would have wanted to know / would expect a manufacturer to tell        cephalad migration death from the Recovery filter. Judge Campbell recognized
                                                                    him/her.                                                                              the relevance probative value of such testimony regarding the design process
                                                                                                                                                          from the Recovery filter to the Eclipse and did not exclude all references to
                                                                                                                                                          cephalad migration only the cases of death. (MDL Doc. 10819).
  PL AFFIRM    Schulz, Gin        225:02-225:14          Overrule   Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure        Testimony shows Bard's history of withholding critical information from
                                                                                                                                                                                                                                                 Document 181




               01/30/2014                                           modes at issue; Irrelevant and any probative value outweighed by prejudicial          physicians, which prevented physicians from making informed decisions about
                                                                    effect, particularly with Plaintiff s punitive damages claim dismissed. Rules 401,    Bard's IVC filters. Goes to failure to warn. The Recovery filter, as ruled by Judge
                                                                    402, 403 – Testimony relates to irrelevant and prejudicial evidence regarding         Campbell in the MDL, is relevant to the Eclipse filter. In order to prove failure to
                                                                    Bard s conduct related to the Recovery Filter. Irrelevant and any probative value     warn and design defect Plaintiff shoudl be allowed to tell the entire story of Bard'
                                                                    outweighed by prejudicial effect, particularly with Plaintiff s punitive damages      retrievable filters. The testimony concerns the importance of the information that
                                                                    claim dismissed. Rules 401, 402, and 403 – testimony concerns what physician          Bard was withholding.
                                                                    would have wanted to know / would expect a manufacturer to tell him/her.

  PL AFFIRM    Schulz, Gin        225:22-226:02          Overrule   Answer without a question. Rules 401, 402, 403. Testimony does not involve filter     Testimony shows Bard's history of withholding critical information from
               01/30/2014                                           at issue and/or failure modes at issue; Irrelevant and any probative value            physicians, which prevented physicians from making informed decisions about
                                                                    outweighed by prejudicial effect, particularly with Plaintiff s punitive damages      Bard's IVC filters. Goes to failure to warn. The Recovery filter, as ruled by Judge
                                                                    claim dismissed. Rules 401, 402, 403 – Testimony relates to irrelevant and            Campbell in the MDL, is relevant to the Eclipse filter. In order to prove failure to
                                                                                                                                                                                                                                                 Filed 05/03/21




                                                                    prejudicial evidence regarding Bard s conduct related to the Recovery Filter.         warn and design defect Plaintiff shoudl be allowed to tell the entire story of Bard'
                                                                    Irrelevant and any probative value outweighed by prejudicial effect, particularly     retrievable filters. The testimony concerns the importance of the information that
                                                                    with Plaintiff s punitive damages claim dismissed. Rules 401, 402, and 403 –          Bard was withholding.
                                                                    testimony concerns what physician would have wanted to know / would expect a
                                                                    manufacturer to tell him/her.
  PL AFFIRM    Schulz, Gin        226:04-226:05          Overrule   Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure        Testimony shows Bard's history of withholding critical information from
               01/30/2014                                           modes at issue; Irrelevant and any probative value outweighed by prejudicial          physicians, which prevented physicians from making informed decisions about
                                                                    effect, particularly with Plaintiff s punitive damages claim dismissed. Rules 401,    Bard's IVC filters. Goes to failure to warn. The Recovery filter, as ruled by Judge
                                                                    402, 403 – Testimony relates to irrelevant and prejudicial evidence regarding         Campbell in the MDL, is relevant to the Eclipse filter. In order to prove failure to
                                                                    Bard s conduct related to the Recovery Filter. Irrelevant and any probative value     warn and design defect Plaintiff shoudl be allowed to tell the entire story of Bard'
                                                                    outweighed by prejudicial effect, particularly with Plaintiff s punitive damages      retrievable filters. The testimony concerns the importance of the information that
                                                                    claim dismissed. Rules 401, 402, and 403 – testimony concerns what physician          Bard was withholding.
                                                                                                                                                                                                                                                 Page 233 of 288




                                                                    would have wanted to know / would expect a manufacturer to tell him/her.




Schulz 1.30.14 PL                                                                                                                                                                                                                         232
  DESIGNEE      DEPONENT      DESIGNATIONS     RULING     OBJECTION                                                                            RESPONSES TO OBJECTIONS
   PL AFFIRM    Schulz, Gin    226:10-226:11   Overrule   Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure       Testimony shows Bard's history of withholding critical information from
                01/30/2014                                modes at issue; Irrelevant and any probative value outweighed by prejudicial         physicians, which prevented physicians from making informed decisions about
                                                          effect, particularly with Plaintiff s punitive damages claim dismissed. Rules 401,   Bard's IVC filters. Goes to failure to warn. The Recovery filter, as ruled by Judge
                                                          402, 403 – Testimony relates to irrelevant and prejudicial evidence regarding        Campbell in the MDL, is relevant to the Eclipse filter. In order to prove failure to
                                                          Bard s conduct related to the Recovery Filter. Irrelevant and any probative value    warn and design defect Plaintiff shoudl be allowed to tell the entire story of Bard'
                                                          outweighed by prejudicial effect, particularly with Plaintiff s punitive damages     retrievable filters. The testimony concerns the importance of the information that
                                                          claim dismissed. Rules 401, 402, and 403 – testimony concerns what physician         Bard was withholding.
                                                          would have wanted to know / would expect a manufacturer to tell him/her.

   PL AFFIRM    Schulz, Gin    226:15-226:16   Overrule   Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure       Testimony shows Bard's history of withholding critical information from
                01/30/2014                                modes at issue; Irrelevant and any probative value outweighed by prejudicial         physicians, which prevented physicians from making informed decisions about
                                                          effect, particularly with Plaintiff s punitive damages claim dismissed. Rules 401,   Bard's IVC filters. Goes to failure to warn. The Recovery filter, as ruled by Judge
                                                          402, 403 – Testimony relates to irrelevant and prejudicial evidence regarding        Campbell in the MDL, is relevant to the Eclipse filter. In order to prove failure to
                                                          Bard s conduct related to the Recovery Filter. Irrelevant and any probative value    warn and design defect Plaintiff shoudl be allowed to tell the entire story of Bard'
                                                          outweighed by prejudicial effect, particularly with Plaintiff s punitive damages     retrievable filters. The testimony concerns the importance of the information that
                                                          claim dismissed. Rules 601/602 & 612. Witness does not have personal knowledge       Bard was withholding.
                                                          of document Witness was shown a document, was not familiar with it and
                                                          testified that he/she does not have personal knowledge about it or the
                                                          circumstances. See testimony at 227:23-228:02.
   PL AFFIRM    Schulz, Gin    227:04-227:13   Overrule   Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure       Testimony shows Bard's history of withholding critical information from
                01/30/2014                                modes at issue; Irrelevant and any probative value outweighed by prejudicial         physicians, which prevented physicians from making informed decisions about
                                                          effect, particularly with Plaintiff s punitive damages claim dismissed. Rules 401,   Bard's IVC filters. Goes to failure to warn. The Recovery filter, as ruled by Judge
                                                          402, 403 – Testimony relates to irrelevant and prejudicial evidence regarding        Campbell in the MDL, is relevant to the Eclipse filter. In order to prove failure to
                                                                                                                                                                                                                                       Case 3:19-cv-01701-MO




                                                          Bard s conduct related to the Recovery Filter. Irrelevant and any probative value    warn and design defect Plaintiff shoudl be allowed to tell the entire story of Bard'
                                                          outweighed by prejudicial effect, particularly with Plaintiff s punitive damages     retrievable filters. The testimony concerns the importance of the information that
                                                          claim dismissed. Rules 601/602 & 612. Witness does not have personal knowledge       Bard was withholding.
                                                          of document Witness was shown a document, was not familiar with it and
                                                          testified that he/she does not have personal knowledge about it or the
                                                          circumstances. See testimony at 227:23-228:02.
  DEF COUNTER   Schulz, Gin    227:23-228:02   Overrule   FRE 106 - Optional completeness; the remainder of the witness's answer at 228:4-
                01/30/2014                                6 ought to be included.
   PL AFFIRM    Schulz, Gin    228:07-228:19   Sustain    Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure     The witness had direct involvement with the issue being discussed and it was part
                01/30/2014                                modes at issue; Irrelevant and any probative value outweighed by prejudicial       of her duties at Bard to be aware of the needs of physicians. Mr. Peterson's filter
                                                          effect, particularly with Plaintiff s punitive damages claim dismissed. Rules 401, fractured. The Recovery is relevenat to the Eclipse as ruled by the MDL Court.
                                                                                                                                                                                                                                       Document 181




                                                          402, 403 – Testimony relates to irrelevant and prejudicial evidence regarding
                                                          Bard s conduct related to the Recovery Filter. Irrelevant and any probative value
                                                          outweighed by prejudicial effect, particularly with Plaintiff s punitive damages
                                                          claim dismissed. Rules 601/602 & 612. Witness does not have personal knowledge
                                                          of document Witness was shown a document, was not familiar with it and
                                                          testified that he/she does not have personal knowledge about it or the
                                                          circumstances. Rules 801/802. Testimony is hearsay.
   PL AFFIRM    Schulz, Gin    229:01-229:21   Sustain    Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure       The witness had direct involvement with the issue being discussed and it was part
                01/30/2014                                modes at issue; Irrelevant and any probative value outweighed by prejudicial         of her duties at Bard to be aware of the needs of physicians. Mr. Peterson remains
                                                          effect, particularly with Plaintiff s punitive damages claim dismissed. Rules 401,   at risk for filter fracture. The Recovery is relevenat to the Eclipse as ruled by the
                                                          402, 403 – Testimony relates to irrelevant and prejudicial evidence regarding        MDL Court.
                                                                                                                                                                                                                                       Filed 05/03/21




                                                          Bard s conduct related to the Recovery Filter. Irrelevant and any probative value
                                                          outweighed by prejudicial effect, particularly with Plaintiff s punitive damages
                                                          claim dismissed. Rules 601/602 & 612. Witness does not have personal knowledge
                                                          of document Witness was shown a document, was not familiar with it and
                                                          testified that he/she does not have personal knowledge about it or the
                                                          circumstances. Rules 801/802. Testimony is hearsay.
   PL AFFIRM    Schulz, Gin    231:05-231:14   Overrule   Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure     The witness had direct involvement with the issue being discussed and it was part
                01/30/2014                                modes at issue; Irrelevant and any probative value outweighed by prejudicial       of her duties at Bard to be aware of the needs of physicians. Mr. Peterson's filter
                                                          effect, particularly with Plaintiff s punitive damages claim dismissed. Rules 401, fractured. The Recovery is relevenat to the Eclipse as ruled by the MDL Court.
                                                          402, 403 – Testimony relates to irrelevant and prejudicial evidence regarding
                                                          Bard s conduct related to the Recovery Filter. Irrelevant and any probative value
                                                          outweighed by prejudicial effect, particularly with Plaintiff s punitive damages
                                                                                                                                                                                                                                       Page 234 of 288




                                                          claim dismissed. Rules 601/602 & 612. Witness does not have personal knowledge
                                                          of document Witness was shown a document, was not familiar with it and
                                                          testified that he/she does not have personal knowledge about it or the
                                                          circumstances. Rules 801/802. Testimony is hearsay.
   PL AFFIRM    Schulz, Gin       231:16
                01/30/2014


Schulz 1.30.14 PL                                                                                                                                                                                                              233
  DESIGNEE      DEPONENT          DESIGNATIONS              RULING     OBJECTION                                                                              RESPONSES TO OBJECTIONS
   PL AFFIRM    Schulz, Gin         278:22-278:24           Overrule   Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure         The Recovery filter, as ruled by Judge Campbell in the MDL, is relevant to the
                01/30/2014                                             modes at issue; Irrelevant and any probative value outweighed by prejudicial           Eclipse filter. In order to prove failure to warn and design defect Plaintiff should
                                                                       effect, particularly with Plaintiff s punitive damages claim dismissed. Rules          be allowed to tell the entire story of Bard' retrievable filters. Mr. Peterson's filter
                                                                       801/802 Testimony is hearsay                                                           migrated
   PL AFFIRM    Schulz, Gin         279:03-279:10           Overrule   Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure         The Recovery filter, as ruled by Judge Campbell in the MDL, is relevant to the
                01/30/2014                                             modes at issue; Irrelevant and any probative value outweighed by prejudicial           Eclipse filter. In order to prove failure to warn and design defect Plaintiff should
                                                                       effect, particularly with Plaintiff s punitive damages claim dismissed. Rules          be allowed to tell the entire story of Bard' retrievable filters. Mr. Peterson's filter
                                                                       801/802 Testimony is hearsay                                                           migrated
   PL AFFIRM    Schulz, Gin         279:14-279:21
                01/30/2014
   PL AFFIRM    Schulz, Gin         279:24-280:02
                01/30/2014
   PL AFFIRM    Schulz, Gin         282:19-283:05           Overrule   Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure         The testimony asks what an internal procedure/document from Bard is and the
                01/30/2014                                             modes at issue; Irrelevant and any probative value outweighed by prejudicial           witness answers with knowledge. The witness does not have to be present at the
                                                                       effect, particularly with Plaintiff s punitive damages claim dismissed. Rules 401,     creation of a document to have knowledge of the document. The witness was
                                                                       402, 403 – Testimony relates to irrelevant and prejudicial evidence regarding          aware of this document see 283:19-283:22
                                                                       Bard s conduct related to the Recovery Filter. Irrelevant and any probative value
                                                                       outweighed by prejudicial effect, particularly with Plaintiff s punitive damages
                                                                       claim dismissed. Rules 601/602 & 612. Lacks foundation, witness does not have
                                                                       personal knowledge of subject matter, calls for speculation by the witness. The
                                                                       document was created nearly a year before the witness began to work at Bard.


   PL AFFIRM    Schulz, Gin         284:03-285:01           Overrule   Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure         The Recovery filter is relevant to the Eclipse filter, as ruled by Judge Campbell in
                                                                                                                                                                                                                                                        Case 3:19-cv-01701-MO




                01/30/2014    Redact the word"death" at                modes at issue; Irrelevant and any probative value outweighed by prejudicial           the MDL. The testimony asks what an internal procedure/document from Bard is
                              line 14 and "4.6" from line              effect, particularly with Plaintiff s punitive damages claim dismissed. Rules 401,     and the witness answers with knowledge. The witness does not have to be present
                                          17                           402, 403 – Testimony relates to irrelevant and prejudicial evidence regarding          at the creation of a document to have knowledge of the document. The witness
                                                                       Bard s conduct related to the Recovery Filter. Irrelevant and any probative value      was aware of this document see 283:19-283:22
                                                                       outweighed by prejudicial effect, particularly with Plaintiff s punitive damages
                                                                       claim dismissed. Rules 601/602 & 612. Lacks foundation, witness does not have
                                                                       personal knowledge of subject matter, calls for speculation by the witness. The
                                                                       document was created nearly a year before the witness began to work at Bard.


  DEF COUNTER   Schulz, Gin         285:02-285:09
                01/30/2014           at ""Given"""
                                                                                                                                                                                                                                                        Document 181




  DEF COUNTER   Schulz, Gin         285:13-285:23
                01/30/2014
  DEF COUNTER   Schulz, Gin         290:13-290:16           Sustain    Optional completeness: the complete question, beginning at 290:2, ought to be
                01/30/2014                                             included, as the omission of th question makes it unclear what the witness is
                                                                       actually begin asked
  DEF COUNTER   Schulz, Gin         290:19-291:06           Sustain    FRE 402/403: The witness's testimony that she believed the Bard personnel who
                01/30/2014                                             made decisions were qualified is not relevant to any matter at issue, including, but
                                                                       not limied to, the issue of consumer expectations.

   PL AFFIRM    Schulz, Gin         301:11-301:15
                01/30/2014
   PL AFFIRM    Schulz, Gin         301:19-301:20
                                                                                                                                                                                                                                                        Filed 05/03/21




                01/30/2014
   PL AFFIRM    Schulz, Gin         343:12-343:15
                01/30/2014
   PL AFFIRM    Schulz, Gin         343:23-344:15
                01/30/2014
   PL AFFIRM    Schulz, Gin         344:24-346:01
                01/30/2014
   PL AFFIRM    Schulz, Gin         346:04-346:06
                01/30/2014
   PL AFFIRM    Schulz, Gin         346:24-347:16
                01/30/2014
   PL AFFIRM    Schulz, Gin             347:19
                01/30/2014
  DEF COUNTER   Schulz, Gin         351:19-352:21
                                                                                                                                                                                                                                                        Page 235 of 288




                01/30/2014
   PL AFFIRM    Schulz, Gin         352:22-353:12
                01/30/2014
   PL AFFIRM    Schulz, Gin             353:20
                01/30/2014
   PL AFFIRM    Schulz, Gin         357:11-357:12
                01/30/2014
   PL AFFIRM    Schulz, Gin         357:19-357:22
                0 /30/2014
Schulz 1 30 14 PL                                                                                                                                                                                                                                234
  DESIGNEE      DEPONENT        DESIGNATIONS            RULING     OBJECTION                                                                        RESPONSES TO OBJECTIONS
   PL AFFIRM    Schulz, Gin       363:07-363:13         Overrule   Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure   The Recovery filter, as ruled by Judge Campbell in the MDL, is relevant to the
                01/30/2014    Redact the word "death"              modes at issue; Irrelevant and any probative value outweighed by prejudicial     Eclipse filter. In order to prove failure to warn and design defect Plaintiff should
                                    from line 9                    effect, particularly with Plaintiff s punitive damages claim dismissed.          be allowed to tell the entire story of Bard' retrievable filters. With the
                                                                                                                                                    redactions,the reference does not include a cephalad migration death from the
                                                                                                                                                    Recovery filter. Judge Campbell recognized the relevance probative value of such
                                                                                                                                                    testimony regarding the design process from the Recovery filter to the Eclipse and
                                                                                                                                                    did not exclude all references to cephalad migration only the cases of death.
                                                                                                                                                    (MDL Doc 10819)
   PL AFFIRM    Schulz, Gin       378:05-378:10
                01/30/2014
   PL AFFIRM    Schulz, Gin       379:19-380:02
                01/30/2014
   PL AFFIRM    Schulz, Gin       385:05-385:22
                01/30/2014
   PL AFFIRM    Schulz, Gin       386:01-386:06
                01/30/2014
   PL AFFIRM    Schulz, Gin       386:08-386:15
                01/30/2014
   PL AFFIRM    Schulz, Gin       388:02-388:16
                01/30/2014
   PL AFFIRM    Schulz, Gin       388:19-388:21
                01/30/2014
   PL AFFIRM    Schulz, Gin       394:15-394:23
                01/30/2014
                                                                                                                                                                                                                                           Case 3:19-cv-01701-MO




  DEF COUNTER   Schulz, Gin       394:24-395:07         Overrule   Lack of foundation. Witness does not know if the "product" was improved with
                01/30/2014                                         every iteration.
  DEF COUNTER   Schulz, Gin       395:10-395:18         Overrule   Lack of foundation. Witness does not know if the "product" was improved with
                01/30/2014                                         every iteration.
   PL AFFIRM    Schulz, Gin       395:19-395:23
                01/30/2014
   PL AFFIRM    Schulz, Gin       396:02-396:03
                01/30/2014
   PL AFFIRM    Schulz, Gin       399:21-400:09
                01/30/2014
   PL AFFIRM    Schulz, Gin       402:22-402:24
                01/30/2014
                                                                                                                                                                                                                                           Document 181




   PL AFFIRM    Schulz, Gin       403:01-403:09
                01/30/2014
   PL AFFIRM    Schulz, Gin       406:05-406:16
                01/30/2014
  DEF COUNTER   Schulz, Gin       406:17-406:19         Sustain    Lack of foundation. Witness cannot speak for the entire medical community.
                01/30/2014
  DEF COUNTER   Schulz, Gin       406:22-407:02         Sustain    Lack of foundation. Witness cannot speak for the entire medical community.
                01/30/2014
   PL AFFIRM    Schulz, Gin       409:02-409:06
                01/30/2014
   PL AFFIRM    Schulz, Gin       409:09-409:10
                01/30/2014
                                                                                                                                                                                                                                           Filed 05/03/21




   PL AFFIRM    Schulz, Gin       409:21-409:23
                01/30/2014
   PL AFFIRM    Schulz, Gin       410:02-410:03
                01/30/2014
   PL AFFIRM    Schulz, Gin       410:05-410:15
                01/30/2014
   PL AFFIRM    Schulz, Gin       410:18-410:24
                01/30/2014
   PL AFFIRM    Schulz, Gin       411:02-411:05
                01/30/2014
   PL AFFIRM    Schulz, Gin       413:13-413:16
                01/30/2014
   PL AFFIRM    Schulz, Gin       413:19-413:20
                01/30/2014
                                                                                                                                                                                                                                           Page 236 of 288




   PL AFFIRM    Schulz, Gin       413:22-414:01
                01/30/2014
   PL AFFIRM    Schulz, Gin       414:09-414:17
                01/30/2014
   PL AFFIRM    Schulz, Gin       414:20-414:21
                01/30/2014
  DEF COUNTER   Schulz, Gin       414:23-414:24         Overrule   vague and confusing question. Lack of foundation. Relevant is not clear in the
                01/30/2014                                         question or based on the answer.
Schulz 1.30.14 PL                                                                                                                                                                                                                  235
  DESIGNEE      DEPONENT      DESIGNATIONS     RULING     OBJECTION                                                                          RESPONSES TO OBJECTIONS
  DEF COUNTER   Schulz, Gin    415:03-415:09   Overrule   vague and confusing question. Lack of foundation. Relevant is not clear in the
                01/30/2014                                question or based on the answer.
   PL AFFIRM    Schulz, Gin    415:22-416:02
                01/30/2014
   PL AFFIRM    Schulz, Gin    416:06-416:07
                01/30/2014
   PL AFFIRM    Schulz, Gin    417:09-417:11
                01/30/2014
   PL AFFIRM    Schulz, Gin    417:14-417:17
                01/30/2014
   PL AFFIRM    Schulz, Gin    417:19-418:03
                01/30/2014
   PL AFFIRM    Schulz, Gin    418:06-418:07
                01/30/2014
   PL AFFIRM    Schulz, Gin    418:09-418:22
                01/30/2014
   PL AFFIRM    Schulz, Gin       419 01
                01/30/2014
   PL AFFIRM    Schulz, Gin    419:03-419:08
                01/30/2014
   PL AFFIRM    Schulz, Gin    419:11-419:24
                01/30/2014
   PL AFFIRM    Schulz, Gin    420:02-420:06
                01/30/2014
                                                                                                                                                                                                                                     Case 3:19-cv-01701-MO




   PL AFFIRM    Schulz, Gin    420:09-420:11
                01/30/2014
   PL AFFIRM    Schulz, Gin    422:18-422:21
                01/30/2014
   PL AFFIRM    Schulz, Gin    422:24-423:02
                01/30/2014
   PL AFFIRM    Schulz, Gin    428:01-428:05
                01/30/2014
   PL AFFIRM    Schulz, Gin       428 08
                01/30/2014
   PL AFFIRM    Schulz, Gin    431:14-431:17
                01/30/2014
                                                                                                                                                                                                                                     Document 181




   PL AFFIRM    Schulz, Gin       431:20
                01/30/2014
   PL AFFIRM    Schulz, Gin    431:22-432:05
                01/30/2014
  DEF COUNTER   Schulz, Gin    432:20-432:22   Sustain    Speculation. The witness cannot speak for Dr. Ciavarella and what he did and did
                01/30/2014                                not understand.
  DEF COUNTER   Schulz, Gin    433:01-433:05   Sustain    Speculation. The witness cannot speak for Dr. Ciavarella and what he did and did
                01/30/2014                                not understand.
   PL AFFIRM    Schulz, Gin    434:19-434:20
                01/30/2014
   PL AFFIRM    Schulz, Gin    435:04-436:05
                01/30/2014
                                                                                                                                                                                                                                     Filed 05/03/21




   PL AFFIRM    Schulz, Gin    436:18-437:05
                01/30/2014
  DEF COUNTER   Schulz, Gin    437:06-437:21   Sustain    Counsel if testifying. The document speaks for itself.
                01/30/2014
   PL AFFIRM    Schulz, Gin    437:24-438:04
                01/30/2014
  DEF COUNTER   Schulz, Gin    438:05-438:11   Sustain    Counsel if testifying. The document speaks for itself.
                01/30/2014
   PL AFFIRM    Schulz, Gin    438:12-439:23
                01/30/2014
   PL AFFIRM    Schulz, Gin    440:04-440:06   Overrule   Rules 601/602 & 612. Lacks foundation, witness does not have personal              Ms. Schultz has been with Bard since 2005. She was hired as VP of quality
                01/30/2014                                knowledge of subject matter, calls for speculation by the witness.                 assurance and is still in quality assurance with responsibilities and was responsible
                                                                                                                                             for implementing Bard's quality systems, including regualtory compliance,
                                                                                                                                             complaint handling, corrective actions etc. (49:8-51:19).The use of the Bard
                                                                                                                                                                                                                                     Page 237 of 288




                                                                                                                                             corporate documents is foundational to the questions being asked about the
                                                                                                                                             performance of the Bard filters and some complaints that were reviewed by Bard.
                                                                                                                                             All areas within her knowledge and area of responsibility at Bard.

  DEF COUNTER   Schulz, Gin    440:07-440:11
                01/30/2014



Schulz 1.30.14 PL                                                                                                                                                                                                            236
  DESIGNEE      DEPONENT      DESIGNATIONS     RULING     OBJECTION                                                                        RESPONSES TO OBJECTIONS
   PL AFFIRM    Schulz, Gin    440:12-440:23   Overrule   Rules 601/602 & 612. Lacks foundation, witness does not have personal            Ms. Schultz has been with Bard since 2005. She was hired as VP of quality
                01/30/2014                                knowledge of subject matter, calls for speculation by the witness.               assurance and is still in quality assurance with responsibilities and was responsible
                                                                                                                                           for implementing Bard's quality systems, including regualtory compliance,
                                                                                                                                           complaint handling, corrective actions etc. (49 8-51:19) The use of the Bard
                                                                                                                                           corporate documents is foundational to the questions being asked about the
                                                                                                                                           performance of the Bard filters and some complaints that were reviewed by Bard.
                                                                                                                                           All areas within her knowledge and area of responsibility at Bard.

   PL AFFIRM    Schulz, Gin    441:05-442:02   Overrule   Rules 601/602 & 612. Lacks foundation, witness does not have personal            Ms. Schultz has been with Bard since 2005. She was hired as VP of quality
                01/30/2014                                knowledge of subject matter, calls for speculation by the witness.               assurance and is still in quality assurance with responsibilities and was responsible
                                                                                                                                           for implementing Bard's quality systems, including regualtory compliance,
                                                                                                                                           complaint handling, corrective actions etc. (49 8-51:19)The use of the Bard
                                                                                                                                           corporate documents is foundational to the questions being asked about the
                                                                                                                                           performance of the Bard filters and some complaints that were reviewed by Bard.
                                                                                                                                           All areas within her knowledge and area of responsibility at Bard.

   PL AFFIRM    Schulz, Gin    442:06-442:14   Overrule   Rules 601/602 & 612. Lacks foundation, witness does not have personal            Ms. Schultz has been with Bard since 2005. She was hired as VP of quality
                01/30/2014                                knowledge of subject matter, calls for speculation by the witness.               assurance and is still in quality assurance with responsibilities and was responsible
                                                                                                                                           for implementing Bard's quality systems, including regualtory compliance,
                                                                                                                                           complaint handling, corrective actions etc. (49 8-51:19) The use of the Bard
                                                                                                                                           corporate documents is foundational to the questions being asked about the
                                                                                                                                           performance of the Bard filters and some complaints that were reviewed by Bard.
                                                                                                                                           All areas within her knowledge and area of responsibility at Bard.
                                                                                                                                                                                                                                   Case 3:19-cv-01701-MO




  DEF COUNTER   Schulz, Gin    443:07-443:20
                01/30/2014
   PL AFFIRM    Schulz, Gin    444:07-444:15   Overrule   Rules 601/602 & 612. Lacks foundation, witness does not have personal            Ms. Schultz has been with Bard since 2005. She was hired as VP of quality
                01/30/2014                                knowledge of subject matter, calls for speculation by the witness.               assurance and is still in quality assurance with responsibilities and was responsible
                                                                                                                                           for implementing Bard's quality systems, including regualtory compliance,
                                                                                                                                           complaint handling, corrective actions etc. (49 8-51:19) The use of the Bard
                                                                                                                                           corporate documents is foundational to the questions being asked about the
                                                                                                                                           performance of the Bard filters and some complaints that were reviewed by Bard.
                                                                                                                                           All areas within her knowledge and area of responsibility at Bard.

  DEF COUNTER   Schulz, Gin    444:16-444:22   Sustain    Non responsive. The witness did not answer the quesiton. Speculations, the
                01/30/2014                                witness cannot speak for what physicians believed to be the tradeoffs of
                                                                                                                                                                                                                                   Document 181




                                                          retrievable filters.
  DEF COUNTER   Schulz, Gin    445:01-445:08   Sustain    Non responsive. The witness did not answer the quesiton. Speculations, the
                01/30/2014                                witness cannot speak for what physicians believed to be the tradeoffs of
                                                          retrievable filters.
   PL AFFIRM    Schulz, Gin    446:14-447:06   Overrule   Rules 601/602 & 612. Lacks foundation, witness does not have personal            Ms. Schultz has been with Bard since 2005. She was hired as VP of quality
                01/30/2014                                knowledge of subject matter, calls for speculation by the witness.               assurance and is still in quality assurance with responsibilities and was responsible
                                                                                                                                           for implementing Bard's quality systems, including regualtory compliance,
                                                                                                                                           complaint handling, corrective actions etc. (49 8-51:19) The use of the Bard
                                                                                                                                           corporate documents is foundational to the questions being asked about the
                                                                                                                                           performance of the Bard filters and some complaints that were reviewed by Bard.
                                                                                                                                           All areas within her knowledge and area of responsibility at Bard.
                                                                                                                                                                                                                                   Filed 05/03/21




   PL AFFIRM    Schulz, Gin    447:09-447:11   Overrule   Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure   Tilting and penetration are at issue in this case. The witness is allowed to explain
                01/30/2014                                modes at issue; Irrelevant and any probative value outweighed by prejudicial     her understanding. He references are not to cephalad migration death from the
                                                          effect, particularly with Plaintiff s punitive damages claim dismissed.          Recovery filter. Judge Campbell recognized the relevance probative value of such
                                                          Rules 601/602 & 612. Lacks foundation, witness does not have personal            testimony regarding the design process from the Recovery filter to the Eclipse and
                                                          knowledge of subject matter, calls for speculation by the witness.               did not exclude all references to cephalad migration only the cases of death.
                                                                                                                                           (MDL Doc 10819)
   PL AFFIRM    Schulz, Gin    447:13-447:19
                01/30/2014
   PL AFFIRM    Schulz, Gin    448:09-448:13
                01/30/2014
   PL AFFIRM    Schulz, Gin       448:16
                01/30/2014
   PL AFFIRM    Schulz, Gin       448:18
                01/30/2014
                                                                                                                                                                                                                                   Page 238 of 288




   PL AFFIRM    Schulz, Gin       448:21
                01/30/2014




Schulz 1.30.14 PL                                                                                                                                                                                                          237
  DESIGNEE      DEPONENT      DESIGNATIONS     RULING     OBJECTION                                                               RESPONSES TO OBJECTIONS
   PL AFFIRM    Schulz, Gin    448:23-449:18   Overrule   Rules 601/602 & 612. Lacks foundation, witness does not have personal   Ms. Schultz has been with Bard since 2005. She was hired as VP of quality
                01/30/2014                                knowledge of subject matter, calls for speculation by the witness.      assurance and is still in quality assurance with responsibilities and was responsible
                                                                                                                                  for implementing Bard's quality systems, including regualtory compliance,
                                                                                                                                  complaint handling, corrective actions etc. (49 8-51:19) The use of the Bard
                                                                                                                                  corporate documents is foundational to the questions being asked about the
                                                                                                                                  performance of the Bard filters and some complaints that were reviewed by Bard.
                                                                                                                                  All areas within her knowledge and area of responsibility at Bard.

   PL AFFIRM    Schulz, Gin    449:21-449:23   Overrule   Rules 601/602 & 612. Lacks foundation, witness does not have personal   Ms. Schultz has been with Bard since 2005. She was hired as VP of quality
                01/30/2014                                knowledge of subject matter, calls for speculation by the witness.      assurance and is still in quality assurance with responsibilities and was responsible
                                                                                                                                  for implementing Bard's quality systems, including regualtory compliance,
                                                                                                                                  complaint handling, corrective actions etc. (49 8-51:19) The use of the Bard
                                                                                                                                  corporate documents is foundational to the questions being asked about the
                                                                                                                                  performance of the Bard filters and some complaints that were reviewed by Bard.
                                                                                                                                  All areas within her knowledge and area of responsibility at Bard.

   PL AFFIRM    Schulz, Gin    450:09-450:20   Overrule   Rules 601/602 & 612. Lacks foundation, witness does not have personal   Ms. Schultz has been with Bard since 2005. She was hired as VP of quality
                01/30/2014                                knowledge of subject matter, calls for speculation by the witness.      assurance and is still in quality assurance with responsibilities and was responsible
                                                                                                                                  for implementing Bard's quality systems, including regualtory compliance,
                                                                                                                                  complaint handling, corrective actions etc. (49 8-51:19) The use of the Bard
                                                                                                                                  corporate documents is foundational to the questions being asked about the
                                                                                                                                  performance of the Bard filters and some complaints that were reviewed by Bard.
                                                                                                                                  All areas within her knowledge and area of responsibility at Bard.
                                                                                                                                                                                                                          Case 3:19-cv-01701-MO




   PL AFFIRM    Schulz, Gin    451:16-452:01   Sustain    Rules 601/602 & 612. Lacks foundation, witness does not have personal   Ms. Schultz has been with Bard since 2005. She was hired as VP of quality
                01/30/2014                                knowledge of subject matter, calls for speculation by the witness.      assurance and is still in quality assurance with responsibilities and was responsible
                                                                                                                                  for implementing Bard's quality systems, including regualtory compliance,
                                                                                                                                  complaint handling, corrective actions etc. (49 8-51:19) The use of the Bard
                                                                                                                                  corporate documents is foundational to the questions being asked about the
                                                                                                                                  performance of the Bard filters and some complaints that were reviewed by Bard.
                                                                                                                                  All areas within her knowledge and area of responsibility at Bard.

  DEF COUNTER   Schulz, Gin    452:04-452:13   Sustain    This is an answer without a question.
                01/30/2014
  DEF COUNTER   Schulz, Gin    452:19-452:22
                01/30/2014
                                                                                                                                                                                                                          Document 181




  DEF COUNTER   Schulz, Gin    453:01-453:03
                01/30/2014
   PL AFFIRM    Schulz, Gin    453:07-453:13   Overrule   Rules 601/602 & 612. Lacks foundation, witness does not have personal   Ms. Schultz has been with Bard since 2005. She was hired as VP of quality
                01/30/2014                                knowledge of subject matter, calls for speculation by the witness.      assurance and is still in quality assurance with responsibilities and was responsible
                                                                                                                                  for implementing Bard's quality systems, including regualtory compliance,
                                                                                                                                  complaint handling, corrective actions etc. (49 8-51:19) The use of the Bard
                                                                                                                                  corporate documents is foundational to the questions being asked about the
                                                                                                                                  performance of the Bard filters and some complaints that were reviewed by Bard.
                                                                                                                                  All areas within her knowledge and area of responsibility at Bard.

   PL AFFIRM    Schulz, Gin    453:22-454:09   Overrule   Rules 601/602 & 612. Lacks foundation, witness does not have personal   Ms. Schultz has been with Bard since 2005. She was hired as VP of quality
                01/30/2014                                knowledge of subject matter, calls for speculation by the witness.      assurance and is still in quality assurance with responsibilities and was responsible
                                                                                                                                                                                                                          Filed 05/03/21




                                                                                                                                  for implementing Bard's quality systems, including regualtory compliance,
                                                                                                                                  complaint handling, corrective actions etc. (49 8-51:19) The use of the Bard
                                                                                                                                  corporate documents is foundational to the questions being asked about the
                                                                                                                                  performance of the Bard filters and some complaints that were reviewed by Bard.
                                                                                                                                  All areas within her knowledge and area of responsibility at Bard.

   PL AFFIRM    Schulz, Gin    454:12-454:14   Overrule   Rules 601/602 & 612. Lacks foundation, witness does not have personal   Ms. Schultz has been with Bard since 2005. She was hired as VP of quality
                01/30/2014                                knowledge of subject matter, calls for speculation by the witness.      assurance and is still in quality assurance with responsibilities and was responsible
                                                                                                                                  for implementing Bard's quality systems, including regualtory compliance,
                                                                                                                                  complaint handling, corrective actions etc. (49 8-51:19) The use of the Bard
                                                                                                                                  corporate documents is foundational to the questions being asked about the
                                                                                                                                  performance of the Bard filters and some complaints that were reviewed by Bard.
                                                                                                                                  All areas within her knowledge and area of responsibility at Bard.
                                                                                                                                                                                                                          Page 239 of 288




   PL AFFIRM    Schulz, Gin    454:16-455:02   Overrule   Rules 601/602 & 612. Lacks foundation, witness does not have personal   Ms. Schultz has been with Bard since 2005. She was hired as VP of quality
                01/30/2014                                knowledge of subject matter, calls for speculation by the witness.      assurance and is still in quality assurance with responsibilities and was responsible
                                                                                                                                  for implementing Bard's quality systems, including regualtory compliance,
                                                                                                                                  complaint handling, corrective actions etc. (49 8-51:19) The use of the Bard
                                                                                                                                  corporate documents is foundational to the questions being asked about the
                                                                                                                                  performance of the Bard filters and some complaints that were reviewed by Bard.
                                                                                                                                  All areas within her knowledge and area of responsibility at Bard.

Schulz 1.30.14 PL                                                                                                                                                                                                 238
  DESIGNEE    DEPONENT       DESIGNATIONS     RULING     OBJECTION                                                               RESPONSES TO OBJECTIONS
  PL AFFIRM    Schulz, Gin    455:05-455:06   Overrule   Rules 601/602 & 612. Lacks foundation, witness does not have personal   Ms. Schultz has been with Bard since 2005. She was hired as VP of quality
               01/30/2014                                knowledge of subject matter, calls for speculation by the witness.      assurance and is still in quality assurance with responsibilities and was responsible
                                                                                                                                 for implementing Bard's quality systems, including regualtory compliance,
                                                                                                                                 complaint handling, corrective actions etc. (49 8-51:19) The use of the Bard
                                                                                                                                 corporate documents is foundational to the questions being asked about the
                                                                                                                                 performance of the Bard filters and some complaints that were reviewed by Bard.
                                                                                                                                 All areas within her knowledge and area of responsibility at Bard.

  PL AFFIRM    Schulz, Gin    455:10-455:11   Overrule   Rules 601/602 & 612. Lacks foundation, witness does not have personal   Ms. Schultz has been with Bard since 2005. She was hired as VP of quality
               01/30/2014                                knowledge of subject matter, calls for speculation by the witness.      assurance and is still in quality assurance with responsibilities and was responsible
                                                                                                                                 for implementing Bard's quality systems, including regualtory compliance,
                                                                                                                                 complaint handling, corrective actions etc. (49 8-51:19) The use of the Bard
                                                                                                                                 corporate documents is foundational to the questions being asked about the
                                                                                                                                 performance of the Bard filters and some complaints that were reviewed by Bard.
                                                                                                                                 All areas within her knowledge and area of responsibility at Bard.

  PL AFFIRM    Schulz, Gin    456:01-456:06   Overrule   Rules 601/602 & 612. Lacks foundation, witness does not have personal   Ms. Schultz has been with Bard since 2005. She was hired as VP of quality
               01/30/2014                                knowledge of subject matter, calls for speculation by the witness.      assurance and is still in quality assurance with responsibilities and was responsible
                                                                                                                                 for implementing Bard's quality systems, including regualtory compliance,
                                                                                                                                 complaint handling, corrective actions etc. (49 8-51:19) The use of the Bard
                                                                                                                                 corporate documents is foundational to the questions being asked about the
                                                                                                                                 performance of the Bard filters and some complaints that were reviewed by Bard.
                                                                                                                                 All areas within her knowledge and area of responsibility at Bard.
                                                                                                                                                                                                                         Case 3:19-cv-01701-MO




  PL AFFIRM    Schulz, Gin    457:06-457:10   Overrule   Rules 601/602 & 612. Lacks foundation, witness does not have personal   Ms. Schultz has been with Bard since 2005. She was hired as VP of quality
               01/30/2014                                knowledge of subject matter, calls for speculation by the witness.      assurance and is still in quality assurance with responsibilities and was responsible
                                                                                                                                 for implementing Bard's quality systems, including regualtory compliance,
                                                                                                                                 complaint handling, corrective actions etc. (49 8-51:19) The use of the Bard
                                                                                                                                 corporate documents is foundational to the questions being asked about the
                                                                                                                                 performance of the Bard filters and some complaints that were reviewed by Bard.
                                                                                                                                 All areas within her knowledge and area of responsibility at Bard.

  PL AFFIRM    Schulz, Gin    458:05-458:09   Overrule   Rules 601/602 & 612. Lacks foundation, witness does not have personal   Ms. Schultz has been with Bard since 2005. She was hired as VP of quality
               01/30/2014                                knowledge of subject matter, calls for speculation by the witness.      assurance and is still in quality assurance with responsibilities and was responsible
                                                                                                                                 for implementing Bard's quality systems, including regualtory compliance,
                                                                                                                                 complaint handling, corrective actions etc. (49 8-51:19) The use of the Bard
                                                                                                                                                                                                                         Document 181




                                                                                                                                 corporate documents is foundational to the questions being asked about the
                                                                                                                                 performance of the Bard filters and some complaints that were reviewed by Bard.
                                                                                                                                 All areas within her knowledge and area of responsibility at Bard.

  PL AFFIRM    Schulz, Gin    459:20-459:24   Overrule   Rules 601/602 & 612. Lacks foundation, witness does not have personal   Ms. Schultz has been with Bard since 2005. She was hired as VP of quality
               01/30/2014                                knowledge of subject matter, calls for speculation by the witness.      assurance and is still in quality assurance with responsibilities and was responsible
                                                                                                                                 for implementing Bard's quality systems, including regualtory compliance,
                                                                                                                                 complaint handling, corrective actions etc. (49 8-51:19) The use of the Bard
                                                                                                                                 corporate documents is foundational to the questions being asked about the
                                                                                                                                 performance of the Bard filters and some complaints that were reviewed by Bard.
                                                                                                                                 All areas within her knowledge and area of responsibility at Bard.
                                                                                                                                                                                                                         Filed 05/03/21




  PL AFFIRM    Schulz, Gin    460:04-460:06   Overrule   Rules 601/602 & 612. Lacks foundation, witness does not have personal   Ms. Schultz has been with Bard since 2005. She was hired as VP of quality
               01/30/2014                                knowledge of subject matter, calls for speculation by the witness.      assurance and is still in quality assurance with responsibilities and was responsible
                                                                                                                                 for implementing Bard's quality systems, including regualtory compliance,
                                                                                                                                 complaint handling, corrective actions etc. (49 8-51:19) The use of the Bard
                                                                                                                                 corporate documents is foundational to the questions being asked about the
                                                                                                                                 performance of the Bard filters and some complaints that were reviewed by Bard.
                                                                                                                                 All areas within her knowledge and area of responsibility at Bard.

  PL AFFIRM    Schulz, Gin    460:20-461:06   Overrule   Rules 601/602 & 612. Lacks foundation, witness does not have personal   Ms. Schultz has been with Bard since 2005. She was hired as VP of quality
               01/30/2014                                knowledge of subject matter, calls for speculation by the witness.      assurance and is still in quality assurance with responsibilities and was responsible
                                                                                                                                 for implementing Bard's quality systems, including regualtory compliance,
                                                                                                                                 complaint handling, corrective actions etc. (49 8-51:19) The use of the Bard
                                                                                                                                 corporate documents is foundational to the questions being asked about the
                                                                                                                                                                                                                         Page 240 of 288




                                                                                                                                 performance of the Bard filters and some complaints that were reviewed by Bard.
                                                                                                                                 All areas within her knowledge and area of responsibility at Bard.




Schulz 1.30.14 PL                                                                                                                                                                                                239
  DESIGNEE      DEPONENT      DESIGNATIONS     RULING     OBJECTION                                                                            RESPONSES TO OBJECTIONS
   PL AFFIRM    Schulz, Gin       461 09       Overrule   Rules 601/602 & 612. Lacks foundation, witness does not have personal                Ms. Schultz has been with Bard since 2005. She was hired as VP of quality
                01/30/2014                                knowledge of subject matter, calls for speculation by the witness.                   assurance and is still in quality assurance with responsibilities and was responsible
                                                                                                                                               for implementing Bard's quality systems, including regualtory compliance,
                                                                                                                                               complaint handling, corrective actions etc. (49 8-51:19) The use of the Bard
                                                                                                                                               corporate documents is foundational to the questions being asked about the
                                                                                                                                               performance of the Bard filters and some complaints that were reviewed by Bard.
                                                                                                                                               All areas within her knowledge and area of responsibility at Bard.

   PL AFFIRM    Schulz, Gin    461:23-462:02   Overrule   Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure       Mr. Peterson's filter fractured. The witness said she read the study. The Recovery
                01/30/2014                                modes at issue; Irrelevant and any probative value outweighed by prejudicial         filter is relevant to this case. The references are not to cephalad migration death
                                                          effect, particularly with Plaintiff s punitive damages claim dismissed. Rules 401,   from the Recovery filter. Judge Campbell recognized the relevance probative
                                                          402, 403 – Testimony relates to irrelevant and prejudicial evidence regarding        value of such testimony regarding the design process from the Recovery filter to
                                                          Bard s conduct related to the Recovery Filter. Irrelevant and any probative value    the Eclipse and did not exclude all references to cephalad migration only the cases
                                                          outweighed by prejudicial effect, particularly with Plaintiff s punitive damages     of death. (MDL Doc. 10819).
                                                          claim dismissed. Rules 801/802. Testimony is hearsay.

   PL AFFIRM    Schulz, Gin    462:08-462:11   Overrule   Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure       Mr. Peterson's filter fractured. The witness said she read the study. The Recovery
                01/30/2014                                modes at issue; Irrelevant and any probative value outweighed by prejudicial         filter is relevant to this case. The references are not to cephalad migration death
                                                          effect, particularly with Plaintiff s punitive damages claim dismissed. Rules 401,   from the Recovery filter. Judge Campbell recognized the relevance probative
                                                          402, 403 – Testimony relates to irrelevant and prejudicial evidence regarding        value of such testimony regarding the design process from the Recovery filter to
                                                          Bard s conduct related to the Recovery Filter. Irrelevant and any probative value    the Eclipse and did not exclude all references to cephalad migration only the cases
                                                          outweighed by prejudicial effect, particularly with Plaintiff s punitive damages     of death. (MDL Doc. 10819).
                                                          claim dismissed. Rules 801/802. Testimony is hearsay.
                                                                                                                                                                                                                                       Case 3:19-cv-01701-MO




  DEF COUNTER   Schulz, Gin    465:12-465:20
                01/30/2014
  DEF COUNTER   Schulz, Gin    466:06-466:09
                01/30/2014
   PL AFFIRM    Schulz, Gin    467:23-468:15   Overrule   Rules 801/802 - calls for hearsay. Rules 601/602/612 - the withess does not have The witness states she is sure she would have reviewed the study being discussed
                01/30/2014                                personal knowledgeof the study.                                                  (467:23 -468 03). Ms. Schultz has been with Bard since 2005. She was hired as VP
                                                                                                                                           of quality assurance and is still in quality assurance with responsibilities and was
                                                                                                                                           responsible for implementing Bard's quality systems, including regualtory
                                                                                                                                           compliance, complaint handling, corrective actions etc. (49:8-51:19) The use of
                                                                                                                                           the Bard corporate documents is foundational to the questions being asked about
                                                                                                                                           the performance of the Bard filters and some complaints that were reviewed by
                                                                                                                                           Bard. All areas within her knowledge and area of responsibility at Bard. Proper
                                                                                                                                                                                                                                       Document 181




                                                                                                                                           use of the study under FRE 803(18).
   PL AFFIRM    Schulz, Gin    468:18-468:22   Overrule   Rules 801/802 - calls for hearsay. Rules 601/602/612 - the withess does not have The witness states she is sure she would have reviewed the study being discussed
                01/30/2014                                personal knowledgeof the study.                                                  (467:23 -468 03). Ms. Schultz has been with Bard since 2005. She was hired as VP
                                                                                                                                           of quality assurance and is still in quality assurance with responsibilities and was
                                                                                                                                           responsible for implementing Bard's quality systems, including regualtory
                                                                                                                                           compliance, complaint handling, corrective actions etc. (49:8-51:19) The use of
                                                                                                                                           the Bard corporate documents is foundational to the questions being asked about
                                                                                                                                           the performance of the Bard filters and some complaints that were reviewed by
                                                                                                                                           Bard. All areas within her knowledge and area of responsibility at Bard. Proper
                                                                                                                                           use of the study under FRE 803(18).
                                                                                                                                                                                                                                       Filed 05/03/21




   PL AFFIRM    Schulz, Gin    468:24-469:17   Overrule   Rules 801/802 - calls for hearsay. Rules 601/602/612 - the withess does not have The witness states she is sure she would have reviewed the study being discussed
                01/30/2014                                personal knowledgeof the study.                                                  (467:23 -468 03). Ms. Schultz has been with Bard since 2005. She was hired as VP
                                                                                                                                           of quality assurance and is still in quality assurance with responsibilities and was
                                                                                                                                           responsible for implementing Bard's quality systems, including regualtory
                                                                                                                                           compliance, complaint handling, corrective actions etc. (49:8-51:19) The use of
                                                                                                                                           the Bard corporate documents is foundational to the questions being asked about
                                                                                                                                           the performance of the Bard filters and some complaints that were reviewed by
                                                                                                                                           Bard. All areas within her knowledge and area of responsibility at Bard. Proper
                                                                                                                                           use of the study under FRE 803(18).
   PL AFFIRM    Schulz, Gin    469:22-470:01   Overrule   Rules 801/802 - calls for hearsay. Rules 601/602/612 - the withess does not have The witness states she is sure she would have reviewed the study being discussed
                01/30/2014                                personal knowledgeof the study.                                                  (467:23 -468 03). Ms. Schultz has been with Bard since 2005. She was hired as VP
                                                                                                                                           of quality assurance and is still in quality assurance with responsibilities and was
                                                                                                                                                                                                                                       Page 241 of 288




                                                                                                                                           responsible for implementing Bard's quality systems, including regualtory
                                                                                                                                           compliance, complaint handling, corrective actions etc. (49:8-51:19) The use of
                                                                                                                                           the Bard corporate documents is foundational to the questions being asked about
                                                                                                                                           the performance of the Bard filters and some complaints that were reviewed by
                                                                                                                                           Bard. All areas within her knowledge and area of responsibility at Bard. Proper
                                                                                                                                           use of the study under FRE 803(18).



Schulz 1.30.14 PL                                                                                                                                                                                                              240
  DESIGNEE     DEPONENT       DESIGNATIONS                   RULING              OBJECTION                                                                              RESPONSES TO OBJECTIONS
  PL BLANKET                                                 Overrule            Plaintiff objects to all of the testimony of Ms. Schulz regarding 510(k)
  OBJECTION                                                                      process/application, FDA regulations/communication, and SIR guidelines.
                                                                                 Testimony regarding the 510(k), FDA regulations, and SIR are not relevant and
                                                                                 Plaintiff incorporates his arguments. In addition to his Motion in Limine/Motion to
                                                                                 Exclude, Plaintiff makes the following specific objections and designations.

  DEF AFFIRM   Schulz, Gin       24:04-24:10
               01/30/2014       begin at “Can”
  DEF AFFIRM   Schulz, Gin       26:11-26:13
               01/30/2014
  DEF AFFIRM   Schulz, Gin        30:12-30:16
               01/30/2014        begin at “you”
                             end at through “1990”
  DEF AFFIRM   Schulz, Gin        30:21-31:04
               01/30/2014        begin at “And”
  DEF AFFIRM   Schulz, Gin        31:08-31:15
               01/30/2014       begin at “when”
  DEF AFFIRM   Schulz, Gin        49:08-50:24
               01/30/2014
  DEF AFFIRM   Schulz, Gin       52:22-53:24
               01/30/2014       begin at “And”
  DEF AFFIRM   Schulz, Gin       54:01-55:10
               01/30/2014       begin at “Now”
  PL COUNTER   Schulz, Gin      109:22-110:01                Overrule            Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure
                                                                                                                                                                                                                                                             Case 3:19-cv-01701-MO




               01/30/2014                                                        modes at issue; Irrelevant and any probative value outweighed by prejudicial
                                                                                 effect, particularly with Plaintiff s punitive damages claim dismissed. This is not
                                                                                 within the scope of Defendant's designations; this is not a "counter-designation."

  PL COUNTER   Schulz, Gin      110:04-110:14                Overrule            Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure
               01/30/2014                                                        modes at issue; Irrelevant and any probative value outweighed by prejudicial
                                                                                 effect, particularly with Plaintiff s punitive damages claim dismissed. This is not
                                                                                 within the scope of Defendant's designations; this is not a "counter-designation."

  DEF AFFIRM   Schulz, Gin      123:21-124:03
               01/30/2014        begin at “if”
  DEF AFFIRM   Schulz, Gin      124:06-124:20                Overrule            (124:06-20): Non-responsive. (124:18-20): FRE: 602 & 702: Lack of foundation;          The witness is testifying from her extensive personal experience. She was asked
                                                                                                                                                                                                                                                             Document 181




               01/30/2014                                                        speculative: witness is not qualified or properly designated to testify as an expert   extensively about these issues by Plaintiff's counsel who apparently believed she
                                                                                 about what "FDA looks at…on the approval of the devices." Also, FRE: 403: any          had the pertinent background and experience to testify as to these issues --
                                                                                 probative value of reference to what FDA considers in "approval of the devices" is     otherwise, they wouldn't have asked. Any confusion regarding "approval" or
                                                                                 outweighed by the danger of undue prejudice and confusion of the issues because        "clearance" can be easily cured by inclusion of 124:22-23.
                                                                                 the device at issue was never "approved" and the FDA made no risk/benefit
                                                                                 analysis of the device at issue although testimony implies that occurred.

  DEF AFFIRM   Schulz, Gin      125:11-125:22        Sustain in part as to giving FRE 602, 702: Lack of foundation: witness has no personal knowledge and is            The witness is testifying from her extensive personal experience. She was asked
               01/30/2014       begin at “And”                 answer             neither qualified nor properly designated as an expert to testify about how an        extensively about these issues by Plaintiff's counsel who apparently believed she
                                                                                  implanting physician makes risk/benefit decisions in using the device at issue.       had the pertinent background and experience to testify as to these issues --
                                                                                  Further, FRE 106: the rule of optional completeness requires the answer (at line      otherwise, they wouldn't have asked. Defendants do not object to the inclusion of
                                                                                  125:16) if this excerpt is permitted because the question is designated without the   125:16.
                                                                                                                                                                                                                                                             Filed 05/03/21




                                                                                  witness's answer and gives the improper impression that the answer given at lines
                                                                                  126:1 and following is an answer to the designated question, rather than line 16.

  DEF AFFIRM   Schulz, Gin      126:01-127:06        Sustain in part as to giving (126:01-06): FRE 106: under the rule of optional completeness the jury should       Defendants do not object to the icnlusion of 125:17-22. Plaintiffs do not articulate
               01/30/2014                                     question            hear the question at lines 125:17-22 ( rather than the question at lines 125:11-15) what their "additional objections" are.
                                                                                  since that is the actual question this witness is answering in the designated
                                                                                  testimony. (Highlighted transcript includes lines 126:7- 127:6, to which Plaintiffs
                                                                                  have additional objections. Plaintiffs assume that this chart presents the correct
                                                                                  intended designations).
                                                                                                                                                                                                                                                             Page 242 of 288




Schulz 1.30.14 DEF                                                                                                                                                                                                                                    241
  DESIGNEE     DEPONENT      DESIGNATIONS     RULING     OBJECTION                                                                              RESPONSES TO OBJECTIONS
  DEF AFFIRM   Schulz, Gin    147:20-149:21   Overrule   (147:20-149:21): Non-responsive. (147:20-150:13): (1) FRE 402, 403 - objection to      The witness is testifying from her extensive personal experience. She was asked
               01/30/2014                                evidence of FDA lack of enforcement for the reasons set forth in Plaintiff's Motion    extensively about these issues by Plaintiff's counsel who apparently believed she
                                                         in Limine on this topic. (2) FRE 402, 403: objection to evidence of advocacy           had the pertinent background and experience to testify as to these issues --
                                                         organization guidelines, for reasons stated in Plaintiff's Omnibus Motion in Limine;   otherwise, they wouldn't have asked. It is ironic for Plaintiff to object to this
                                                         (3) FRE 602, 802: speculative & hearsay: witness lacks foundation to testify about     testimony on the basis that Ms. Schulz began with Bard in 2005 and the timeframe
                                                         FDA's intent/state of mind as to the SIR guidelines or as an expert on the legal       at issue is 2010 -- Plaintiff has designated a significant amount of testimony from
                                                         requirements established by FDA; to extent witness is reporting that FDA               this and other witnesses regarding events and circumstances from the 2003-2005,
                                                         represented or acknowledged in meetings that SIR guidelines or Bard failure rates      etc. timeframe. Plaintiff cannot have it both ways. Either the pertinent time period
                                                         were acceptable, the testimony is inadmissible hearsay. (4) FRE 402, 403:              is 2010, or both parties can present evidence from this earlier time period.
                                                         testimony is irrelevant because the witness went to work at Bard in 2005 and did       Defendants incorporate their responses to Plaintiff's motions in limine.
                                                         not explain when such meetings occurred, thus the testimony is not shown to
                                                         pertain to the G2X filter or to the time frame at issue (2010), further, any
                                                         probative value is outweighed by the danger of undue prejudice and confusion of
                                                         the issues because (a) SIR has issued multiple guidelines and the testimony does
                                                         not identify which ones were allegedly "acknowledged" or accepted by FDA. and
                                                         (b) testimony implies that FDA found the failure rates for the G2X filter "to be
                                                         acceptable," suggesting (improperly and without foundation) that FDA evaluated
                                                         G2X filter for compliance with a Federal regulatory standard.

  DEF AFFIRM   Schulz, Gin    150:02-150:13   Overrule   See objections to 147:20-149:21, above.                                                The witness is testifying from her extensive personal experience. She was asked
               01/30/2014                                                                                                                       extensively about these issues by Plaintiff's counsel who apparently believed she
                                                                                                                                                had the pertinent background and experience to testify as to these issues --
                                                                                                                                                otherwise, they wouldn't have asked. It is ironic for Plaintiff to object to this
                                                                                                                                                                                                                                       Case 3:19-cv-01701-MO




                                                                                                                                                testimony on the basis that Ms. Schulz began with Bard in 2005 and the timeframe
                                                                                                                                                at issue is 2010 -- Plaintiff has designated a significant amount of testimony from
                                                                                                                                                this and other witnesses regarding events and circumstances from the 2003-2005,
                                                                                                                                                etc. timeframe. Plaintiff cannot have it both ways. Either the pertinent time period
                                                                                                                                                is 2010, or both parties can present evidence from this earlier time period.
                                                                                                                                                Defendants incorporate their responses to Plaintiff's motions in limine.


  PL COUNTER   Schulz, Gin    150:22-151:01
               01/30/2014
                                                                                                                                                                                                                                       Document 181
                                                                                                                                                                                                                                       Filed 05/03/21
                                                                                                                                                                                                                                       Page 243 of 288




Schulz 1.30.14 DEF                                                                                                                                                                                                            242
  DESIGNEE     DEPONENT           DESIGNATIONS              RULING     OBJECTION                                                          RESPONSES TO OBJECTIONS
  PL AFFIRM    Tessmer, Alex         11:15-11:17
                06/12/2013
  PL AFFIRM    Tessmer, Alex            12:18
                06/12/2013
  PL AFFIRM    Tessmer, Alex         13:17-13:20
                06/12/2013
  PL AFFIRM    Tessmer, Alex         16:07-16:11
                06/12/2013
  PL AFFIRM    Tessmer, Alex         ϭϵ͗ϬϲͲϭϵ͗ϭϬ
                06/12/2013          “I transferred
  PL AFFIRM    Tessmer, Alex         ϭϵ͗ϮϯͲϮϬ͗Ϭϰ
                06/12/2013               “okay”
  PL AFFIRM    Tessmer, Alex         22:05-22:12
                06/12/2013
 DEF COUNTER   Tessmer, Alex         22:13-22:18
                06/12/2013
  PL AFFIRM    Tessmer, Alex         22:19-23:02
                06/12/2013
 DEF COUNTER   Tessmer, Alex         23:03-23:05
                06/12/2013
  PL AFFIRM    Tessmer, Alex         23:14-24:02            Overrule   Incomplete answer; answer continues through line 5                 24:2-5 is non-responsive
                06/12/2013
 DEF COUNTER   Tessmer, Alex         23:20-23:22
                06/12/2013
                                                                                                                                                                                                                         Case 3:19-cv-01701-MO




 DEF COUNTER   Tessmer, Alex         24:02-24:08
                06/12/2013
  PL AFFIRM    Tessmer, Alex         Ϯϱ͗ϮϰͲϮϲ͗ϬϮ            Overrule   Incomplete answer; answer continues through line 3
                06/12/2013           end “team”
 DEF COUNTER   Tessmer, Alex         26:02-26:06
                06/12/2013
  PL AFFIRM    Tessmer, Alex         29:09-29:11
                06/12/2013
  PL AFFIRM    Tessmer, Alex         42:11-42:15
                06/12/2013
  PL AFFIRM    Tessmer, Alex         43:09-43:10
                06/12/2013
                                                                                                                                                                                                                         Document 181




  PL AFFIRM    Tessmer, Alex         43:25-44:06
                06/12/2013
  PL AFFIRM    Tessmer, Alex            44:14
                06/12/2013
 DEF COUNTER   Tessmer, Alex          44:15-44:18
                06/12/2013        stopping at function
 DEF COUNTER   Tessmer, Alex          44:19-44:21
                06/12/2013     starting at "do you agree"

 DEF COUNTER   Tessmer, Alex         44:24-45:03
                06/12/2013
 DEF COUNTER   Tessmer, Alex         49:05-49:07
                                                                                                                                                                                                                         Filed 05/03/21




                06/12/2013
 DEF COUNTER   Tessmer, Alex         49:09-49:16
                06/12/2013
  PL AFFIRM    Tessmer, Alex         ϱϲ͗ϬϯͲϱϲ͗Ϭϱ
                06/12/2013           “you re in”
 DEF COUNTER   Tessmer, Alex         56:06-56:17
                06/12/2013
  PL AFFIRM    Tessmer, Alex         56:18-56:21
                06/12/2013
  PL AFFIRM    Tessmer, Alex         56:23-56:25
                06/12/2013
  PL AFFIRM    Tessmer, Alex         57:16-57:18
                06/12/2013
 DEF COUNTER   Tessmer, Alex         57:19-57:25
                                                                                                                                                                                                                         Page 244 of 288




                06/12/2013
 DEF COUNTER   Tessmer, Alex         58:16-58:25
                06/12/2013
  PL AFFIRM    Tessmer, Alex         ϲϭ͗ϬϵͲϲϭ͗ϭϯ            Overrule   Rule 611, Vague and ambiguous and assumes facts not in evidence.   Not vague, not ambiguous, does not assume any facts. Witness was asked about
                06/12/2013          “do you think”                                                                                        his understanding of his industry and how a manufacturer should respond to
                                                                                                                                          known device failures.
  PL AFFIRM    Tessmer, Alex         62:03-62:04            Overrule   Rule 611, Vague and ambiguous and assumes facts not in evidence.   Not vague, not ambiguous, does not assume any facts. Witness was asked about
                06/12/2013                                                                                                                his understanding of his industry and how a manufacturer should respond to
Tessmer 6.12.13                                                                                                                           known device failures.                                                   243
  DESIGNEE     DEPONENT        DESIGNATIONS          RULING     OBJECTION                                                                             RESPONSES TO OBJECTIONS
  PL AFFIRM    Tessmer, Alex      65:03-65:07        Sustain    Rules 401, 402, 403. Testimony regarding Sales/Marketing does not relate to the       Testimony involves the Recovery, which is the predicate of the filter at issue.
                06/12/2013                                      claims or causes of action at issue in the case; Irrelevant and any probative value   Testimony is relevant to whether the Recovery and the filters based upon it have a
                                                                outweighed by prejudicial effect. Implies that duty to warn is to the patient, but    defective design and defective warnings which is at issue. Testimony involves
                                                                uner Oregon law it it the physician.                                                  migration, which is a failure mode at issue and applies to all Bard's filters

 DEF COUNTER   Tessmer, Alex      65:16-65:18
                06/12/2013
  PL AFFIRM    Tessmer, Alex      65:19:65:20        Sustain    Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure       Testimony involves the Recovery, which is the predicate of the filter at issue.
                06/12/2013     ending at "going to              mode at issue; Irrelevant and any probative value outweighed by prejudicial           Testimony is relevant to whether the Recovery and the filters based upon it have a
                                   migrate."                    effect. Rules 401, 402 & 403-Irrelevant and Unfairly Prejudicial. Rule 611(a)(3)      defective design and defective warnings which is at issue. Testimony involves
                                                                questioning is argumentative and subjects witness to harassment.                      migration, which is a failure mode at issue and applies to all Bard's filters

  PL AFFIRM    Tessmer, Alex      66:14-66:20        Sustain    Implies that the duty to warn is to the patient, but under Oregon law it is to the    It does not assume direct communication to the patient. The the patient is
                06/12/2013                                      doctor.                                                                               ulitmately the one who is deciding to have the device implanted and that decision
                                                                                                                                                      is based on the information made available to his physician. The conentext of the
                                                                                                                                                      questioon is clear when consided with 61:09-61:13 & 62:03-62:04

 DEF COUNTER   Tessmer, Alex      66:21-67:06
                06/12/2013
 DEF COUNTER   Tessmer, Alex      78:05-78:08        Overrule   FRE 401, 402,403. This is an answer taken completely out of context. There is no
                06/12/2013                                      question asked and therefore the statement is not responsive and as it is out
                                                                context it is confusing and likely to mislead.
 DEF COUNTER   Tessmer, Alex      78:18-78:19        Overrule   FRE 401, 402,403 This is an answer taken completely out of context. There is no
                06/12/2013                                      question asked and therefore the statement is not responsive and as it is out
                                                                                                                                                                                                                                           Case 3:19-cv-01701-MO




                                                                context it is confusing and likely to mislead.
 DEF COUNTER   Tessmer, Alex      78:21-78:25
                06/12/2013
 DEF COUNTER   Tessmer, Alex      79:02-79:03
                06/12/2013
 DEF COUNTER   Tessmer, Alex      81:07-81:14
                06/12/2013
 DEF COUNTER   Tessmer, Alex      82:04-82:14
                06/12/2013
 DEF COUNTER   Tessmer, Alex      83:01-83:14
                06/12/2013
 DEF COUNTER   Tessmer, Alex      88:25-89:03
                                                                                                                                                                                                                                           Document 181




                06/12/2013
 DEF COUNTER   Tessmer, Alex      89:09-89:12
                06/12/2013
  PL AFFIRM    Tessmer, Alex     102:25-103:16       Sustain    Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence        Testimony involves the Recovery, which is the predicate of the filter at issue.
                06/12/2013                                      regarding Bard s conduct related to the Recovery Filter. Irrelevant and any           Testimony is relevant to whether the Recovery and the filters based upon it have a
                                                                probative value outweighed by prejudicial effect, particularly with Plaintiff s       defective design and defective warnings which is at issue. Testimony involves
                                                                punitive damages claim dismissed.                                                     migration, which is a failure mode at issue and applies to all Bard's filters

  PL AFFIRM    Tessmer, Alex     104:02-104:06       Overrule   Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence        Testimony involves the Recovery, which is the predicate of the filter at issue.
                06/12/2013                                      regarding Bard s conduct related to the Recovery Filter. Irrelevant and any           Testimony is relevant to whether the Recovery and the filters based upon it have a
                                                                probative value outweighed by prejudicial effect, particularly with Plaintiff s       defective design and defective warnings which is at issue. Testimony involves
                                                                punitive damages claim dismissed.                                                     migration, which is a failure mode at issue and applies to all Bard's filters
                                                                                                                                                                                                                                           Filed 05/03/21




  PL AFFIRM    Tessmer, Alex     109:09-109:12       Overrule   Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence        Testimony involves the Recovery, which is the predicate of the filter at issue.
                06/12/2013                                      regarding Bard s conduct related to the Recovery Filter. Irrelevant and any           Testimony is relevant to whether the Recovery and the filters based upon it have a
                                                                probative value outweighed by prejudicial effect, particularly with Plaintiff s       defective design and defective warnings which is at issue. Testimony involves
                                                                punitive damages claim dismissed.                                                     migration, which is a failure mode at issue and applies to all Bard's filters

 DEF COUNTER   Tessmer, Alex     109:13-109:22
                06/12/2013
 DEF COUNTER   Tessmer, Alex     112:11-112:17
                06/12/2013
 DEF COUNTER   Tessmer, Alex     113:04-113:14
                06/12/2013
 DEF COUNTER   Tessmer, Alex     142:21-142:25
                06/12/2013
                                                                                                                                                                                                                                           Page 245 of 288




 DEF COUNTER   Tessmer, Alex     143:02-143:21
                06/12/2013
 DEF COUNTER   Tessmer, Alex     155:01-155:03
                06/12/2013
 DEF COUNTER   Tessmer, Alex     159:24-160:05
                06/12/2013
 DEF COUNTER   Tessmer, Alex     160:07-160:09
                06/12/2013
Tessmer 6.12.13                                                                                                                                                                                                                    244
  DESIGNEE     DEPONENT        DESIGNATIONS           RULING     OBJECTION                                                                            RESPONSES TO OBJECTIONS
 DEF COUNTER   Tessmer, Alex     164:09-164:12
                06/12/2013
  PL AFFIRM    Tessmer, Alex         231:13           Overrule   (Exhibit 14 and testimony) Rules 601/602 & 612. Witness does not have personal       Personal knowledge of the subject matter was estblaished through the testimony
                06/12/2013                                       knowledge of document Witness was shown a document, was not familiar with it         of the witness
                                                                 and testified that he/she does not have personal knowledge about it or the
                                                                 circumstances. Rules 601/602 & 612. Lacks foundation, witness does not have
                                                                 personal knowledge of subject matter, calls for speculation by the witness.
                                                                 Witness was not at Bard when document was created. See 232 02-232 05.

  PL AFFIRM    Tessmer, Alex     232:02-232:05
                06/12/2013       “this is dated”
  PL AFFIRM    Tessmer, Alex         232:14           Overrule   (Exhibit 14 and testimony) Rules 601/602 & 612. Witness does not have personal       Personal knowledge of the subject matter was established through the testimony
                06/12/2013                                       knowledge of document Witness was shown a document, was not familiar with it         of the witness. The document concerns subject matter that is within the area of
                                                                 and testified that he/she does not have personal knowledge about it or the           responsibility he had when he was at Bard. He was member of the Filter Team.
                                                                 circumstances. Rules 601/602 & 612. Lacks foundation, witness does not have
                                                                 personal knowledge of subject matter, calls for speculation by the witness.
                                                                 Witness was not at Bard when document was created. See 232 02-232 05.

  PL AFFIRM    Tessmer, Alex     232:17-233:12        Overrule   (Exhibit 14 and testimony) Rules 601/602 & 612. Witness does not have personal       Personal knowledge of the subject matter was established through the testimony
                06/12/2013                                       knowledge of document Witness was shown a document, was not familiar with it         of the witness. The document concerns subject matter that is within the area of
                                                                 and testified that he/she does not have personal knowledge about it or the           responsibility he had when he was at Bard. He was member of the Fliter Team.
                                                                 circumstances. Rules 601/602 & 612. Lacks foundation, witness does not have          25:24-26:02
                                                                 personal knowledge of subject matter, calls for speculation by the witness.
                                                                 Witness was not at Bard when document was created. See 232 02-232 05.
                                                                                                                                                                                                                                        Case 3:19-cv-01701-MO




  PL AFFIRM    Tessmer, Alex         233:22           Overrule   (Exhibit 14 and testimony) Rules 601/602 & 612. Witness does not have personal       Personal knowledge of the subject matter was established through the testimony
                06/12/2013       "I don't know"                  knowledge of document Witness was shown a document, was not familiar with it         of the witness. The document concerns subject matter that is within the area of
                                                                 and testified that he/she does not have personal knowledge about it or the           responsibliity he had when he was at Bard. He was a member of the Filter Team.
                                                                 circumstances. Rules 601/602 & 612. Lacks foundation, witness does not have          25:24-26:02
                                                                 personal knowledge of subject matter, calls for speculation by the witness.
                                                                 Witness was not at Bard when document was created. See 232 02-232 05.

  PL AFFIRM    Tessmer, Alex     233:24-234:02        Overrule   (Exhibit 14 and testimony) Rules 601/602 & 612. Witness does not have personal       Personal knowledge of the subject matter was estblaished through the testimony
                06/12/2013                                       knowledge of document Witness was shown a document, was not familiar with it         of the witness. The document concerns subject matter that is within the area of
                                                                 and testified that he/she does not have personal knowledge about it or the           responsibility he had when he was at Bard. He was a member of the Filter Team.
                                                                 circumstances. Rules 601/602 & 612. Lacks foundation, witness does not have          25:24-26:02
                                                                                                                                                                                                                                        Document 181




                                                                 personal knowledge of subject matter, calls for speculation by the witness.
                                                                 Witness was not at Bard when document was created. See 232 02-232 05.

 DEF COUNTER   Tessmer, Alex     248:02-248:09        Sustain    FRE 401, 402,403: This is a portion of answer taken completely out of context.
                06/12/2013     subject to objection              There is no question asked and therefore the statement is not responsive and as it
                                                                 is out context it is confusing and likely to mislead.
  PL AFFIRM    Tessmer, Alex     255:12-255:15
                06/12/2013
  PL AFFIRM    Tessmer, Alex     297:22-297:25        Sustain    (Exhibit 14 and testimony) Rules 601/602 & 612. Witness does not have personal       Personal knowledge of the subject matter was established through the testimony
                06/12/2013                                       knowledge of document Witness was shown a document, was not familiar with it         of the witness. The document concerns subject matter that is within the area of
                                                                 and testified that he/she does not have personal knowledge about it or the           responsibility he had when he was at Bard. He was a member of the Filter Team.
                                                                 circumstances. Rules 601/602 & 612. Lacks foundation, witness does not have          25:24-26:02 and 29 09-29:11. It is proper to ue the Bard comrprate document to
                                                                                                                                                                                                                                        Filed 05/03/21




                                                                 personal knowledge of subject matter, calls for speculation by the witness.          evalauate what he knew andor what infromation he was not given while working
                                                                 Witness was not at Bard when document was created. See 232 02-232 05.                at Bard.

  PL AFFIRM    Tessmer, Alex     298:03-298:04        Sustain    (Exhibit 14 and testimony) Rules 601/602 & 612. Witness does not have personal       Personal knowledge of the subject matter was established through the testimony
                06/12/2013                                       knowledge of document Witness was shown a document, was not familiar with it         of the witness. The document concerns subject matter that is within the area of
                                                                 and testified that he/she does not have personal knowledge about it or the           responsibility he had when he was at Bard. He was a member of the Filter Team
                                                                 circumstances. Rules 601/602 & 612. Lacks foundation, witness does not have          and was at Bard during the develpment of the G2. 25:24-26:02 and 29:09-29:11.
                                                                 personal knowledge of subject matter, calls for speculation by the witness.          It is proper to ue the Bard comrprate document to evaluate what he knew andor
                                                                 Witness was not at Bard when document was created. See 232 02-232 05.                what information he was not given while working at Bard.

  PL AFFIRM    Tessmer, Alex         298 07           Sustain    (Exhibit 14 and testimony) Rules 601/602 & 612. Witness does not have personal       Personal knowledge of the subject matter was established through the testimony
                06/12/2013       "I don t recall"                knowledge of document Witness was shown a document, was not familiar with it         of the witness. The document concerns subject matter that is within the area of
                                                                 and testified that he/she does not have personal knowledge about it or the           responsibility he had when he was at Bard. He was a member of the Filter Team
                                                                                                                                                                                                                                        Page 246 of 288




                                                                 circumstances. Rules 601/602 & 612. Lacks foundation, witness does not have          and was at Bard during the develpment of the G2. 25:24-26:02 and 29:09-29:11.
                                                                 personal knowledge of subject matter, calls for speculation by the witness.          It is proper to ue the Bard comrprate document to evaluaate what he knew andor
                                                                 Witness was not at Bard when document was created. See 232 02-232 05.                what infromation he was not given while working at Bard.




Tessmer 6.12.13                                                                                                                                                                                                                  245
  DESIGNEE     DEPONENT            DESIGNATIONS              RULING    OBJECTION                                                                         RESPONSES TO OBJECTIONS
  PL AFFIRM    Tessmer, Alex         298:09-298:12           Sustain   (Exhibit 14 and testimony) Rules 601/602 & 612. Witness does not have personal    Personal knowledge of the subject matter was established through the testimony
                06/12/2013                                             knowledge of document Witness was shown a document, was not familiar with it      of the witness. The document concerns subject matter that is within the area of
                                                                       and testified that he/she does not have personal knowledge about it or the        responsibility he had when he was at Bard. He was a member of the Filter Team
                                                                       circumstances. Rules 601/602 & 612. Lacks foundation, witness does not have       and was at Bard during the develpment of the G2. 25:24-26:02 and 29:09-29:11.
                                                                       personal knowledge of subject matter, calls for speculation by the witness.       It is proper to ue the Bard comrprate document to evaluaate what he knew andor
                                                                       Witness was not at Bard when document was created. See 232 02-232 05.             what infromation he was not given while working at Bard.

  PL AFFIRM    Tessmer, Alex         298:14-298:16           Sustain   Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure    Testimony involves the Recovery, which is the predicate of the filter at issue.
                06/12/2013                                             modes at issue; Irrelevant and any probative value outweighed by prejudicial      Testimony is relevant to whether the Recovery and the filters based upon it have a
                                                                       effect, particularly with Plaintiff s punitive damages claim dismissed.           defective design and defective warnings which is at issue. Testimony involves a
                                                                                                                                                         failure mode at issue and applies to all Bard's filters. The Eclipse is essentially the
                                                                                                                                                         Recovery and the G2 with only minor modifications.

  PL AFFIRM    Tessmer, Alex        299:23-300:06            Sustain   Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence    Testimony involves the Recovery, which is the predicate of the filter at issue.
                06/12/2013      Redact the words "and                  regarding Bard s conduct related to the Recovery Filter. Irrelevant and any       Testimony is relevant to whether the Recovery and the filters based upon it have a
                                didn't have any patient                probative value outweighed by prejudicial effect, particularly with Plaintiff s   defective design and defective warnings which is at issue. Testimony involves a
                                  death as a result of                 punitive damages claim dismissed.                                                 failure mode at issue and applies to all Bard's filters. The Eclipse is essentially the
                               migration of the device" at                                                                                               Recovery and the G2 with only minor modifications.
                                       lines 1 &2
  PL AFFIRM    Tessmer, Alex        300:08-300:20            Sustain   Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence    Testimony involves the Recovery, which is the predicate of the filter at issue.
                06/12/2013                                             regarding Bard s conduct related to the Recovery Filter. Irrelevant and any       Testimony is relevant to whether the Recovery and the filters based upon it have a
                                                                       probative value outweighed by prejudicial effect, particularly with Plaintiff s   defective design and defective warnings which is at issue. Testimony involves a
                                                                       punitive damages claim dismissed.                                                 failure mode at issue and applies to all Bard's filters. The Eclipse is essentially the
                                                                                                                                                         Recovery and the G2 with only minor modifications.
                                                                                                                                                                                                                                                   Case 3:19-cv-01701-MO




  PL AFFIRM    Tessmer, Alex         300:22-301:01           Sustain   Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence    Testimony involves the Recovery, which is the predicate of the filter at issue.
                06/12/2013                                             regarding Bard s conduct related to the Recovery Filter. Irrelevant and any       Testimony is relevant to whether the Recovery and the filters based upon it have a
                                                                       probative value outweighed by prejudicial effect, particularly with Plaintiff s   defective design and defective warnings which is at issue. Testimony involves a
                                                                       punitive damages claim dismissed. Rules 401, 402, and 403 – testimony concerns    failure mode at issue and applies to all Bard's filters. The Eclipse is essentially the
                                                                       what physician would have wanted to know / would expect a manufacturer to tell    Recovery and the G2 with only minor modifications.
                                                                       him/her
  PL AFFIRM    Tessmer, Alex         ϯϬϭ͗ϬϯͲϯϬϭ͗Ϭϰ           Sustain   Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence    Testimony involves the Recovery, which is the predicate of the filter at issue.
                06/12/2013          end “physicians”                   regarding Bard s conduct related to the Recovery Filter. Irrelevant and any       Testimony is relevant to whether the Recovery and the filters based upon it have a
                                                                       probative value outweighed by prejudicial effect, particularly with Plaintiff s   defective design and defective warnings which is at issue. Testimony involves a
                                                                       punitive damages claim dismissed. Rules 401, 402, and 403 – testimony concerns    failure mode at issue and applies to all Bard's filters. The Eclipse is essentially the
                                                                       what physician would have wanted to know / would expect a manufacturer to tell    Recovery and the G2 with only minor modifications.
                                                                                                                                                                                                                                                   Document 181




                                                                       him/her
 DEF COUNTER   Tessmer, Alex         308:09-308:10
                06/12/2013
 DEF COUNTER   Tessmer, Alex         308:12-308:22
                06/12/2013
                                                                                                                                                                                                                                                   Filed 05/03/21
                                                                                                                                                                                                                                                   Page 247 of 288




Tessmer 6.12.13                                                                                                                                                                                                                           246
  DESIGNEE     DEPONENT        DESIGNATIONS         RULING     OBJECTION                                                                         RESPONSES TO OBJECTIONS
 DEF COUNTER   Tessmer, Alex      7:17-23:25
                01/29/2020
 DEF COUNTER   Tessmer, Alex      24:03-25:08
                01/29/2020
 DEF COUNTER   Tessmer, Alex      25:11-34:22
                01/29/2020
 DEF COUNTER   Tessmer, Alex      34:25-38:16
                01/29/2020
 DEF COUNTER   Tessmer, Alex      38:18-39:04
                01/29/2020
 DEF COUNTER   Tessmer, Alex      39:07-39:13
                01/29/2020
 DEF COUNTER   Tessmer, Alex      39:16-47:09
                01/29/2020
 DEF COUNTER   Tessmer, Alex      47:11-49:16
                01/29/2020
 DEF COUNTER   Tessmer, Alex      49:18-50:16
                01/29/2020
 DEF COUNTER   Tessmer, Alex      50:18-55:02
                01/29/2020
 DEF COUNTER   Tessmer, Alex      55:04-58:02
                01/29/2020
 DEF COUNTER   Tessmer, Alex      58:04-60:18
                01/29/2020
                                                                                                                                                                                                                                       Case 3:19-cv-01701-MO




 DEF COUNTER   Tessmer, Alex      60:20-65:18
                01/29/2020
  PL AFFIRM    Tessmer, Alex      71:04-71:19
                01/29/2020
  PL AFFIRM    Tessmer, Alex    173:06-173:10       Overrule   Rules 401, 402, and 403 – testimony concerns what physician would have wanted     This testimony about the results of comparative testing is relevant to the question
                01/29/2020                                     to know / would expect a manufacturer to tell him/her.                            of design defect and reasonable care.
  PL AFFIRM    Tessmer, Alex        173:12          Overrule   Rules 401, 402, and 403 – testimony concerns what physician would have wanted     This testimony about the results of comparative testing is relevant to the question
                01/29/2020                                     to know / would expect a manufacturer to tell him/her.                            of design defect and reasonable care.
  PL AFFIRM    Tessmer, Alex    179:06-179:09       Overrule   improper hypothetical.
                                                                                                                                                 not a hypothetical
                01/29/2020         “some”
  PL AFFIRM    Tessmer, Alex       179:11           Overrule   improper hypothetical.
                                                                                                                                                 testimony of the witness establishes his knowledge to answer
                01/29/2020
                                                                                                                                                                                                                                       Document 181




  PL AFFIRM    Tessmer, Alex    179:13-179:17       Sustain    Rules 401, 402, and 403 – testimony concerns what physician would have wanted     This testimony about the results of comparative testing is relevant to the question
                01/29/2020                                     to know / would expect a manufacturer to tell him/her.                            of design defect and reasonable care.
  PL AFFIRM    Tessmer, Alex    179:19-179:20       Sustain    Rules 401, 402, and 403 – testimony concerns what physician would have wanted     This testimony about the results of comparative testing is relevant to the question
                01/29/2020                                     to know / would expect a manufacturer to tell him/her.                            of design defect and reasonable care.
  PL AFFIRM    Tessmer, Alex    180:01-180:05       Sustain    Rules 401, 402, and 403 – testimony concerns what physician would have wanted     This testimony about the results of comparative testing is relevant to the question
                01/29/2020                                     to know / would expect a manufacturer to tell him/her.                            of design defect and reasonable care.
  PL AFFIRM    Tessmer, Alex    180:17-181:01       Overrule   Rules 401, 402, and 403 – testimony concerns what physician would have wanted     This testimony about the results of comparative testing is relevant to the question
                01/29/2020                                     to know / would expect a manufacturer to tell him/her.                            of design defect and reasonable care.
  PL AFFIRM    Tessmer, Alex    181:03-181:04       Overrule   Rules 401, 402, and 403 – testimony concerns what physician would have wanted     This testimony about the results of comparative testing is relevant to the question
                01/29/2020                                     to know / would expect a manufacturer to tell him/her.                            of design defect and reasonable care.
  PL AFFIRM    Tessmer, Alex    181:08-181:11       Overrule   Rules 401, 402, and 403 – testimony concerns what physician would have wanted     This testimony is being offered not as evidence of a failure to warn, but goes to
                01/29/2020                                     to know / would expect a manufacturer to tell him/her.                            the question of design defect, reasonable care and what Bard did or didn't do in
                                                                                                                                                                                                                                       Filed 05/03/21




                                                                                                                                                 response to internal test results.
  PL AFFIRM    Tessmer, Alex    207:07-207:09
                01/29/2020
  PL AFFIRM    Tessmer, Alex    211:22-211:25       Overrule   Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence    This testimony is relevant. The witness was asked about his role in the
                01/29/2020                                     regarding Bard s conduct related to the Recovery Filter. Irrelevant and any       development of the G2 filter, which is the predeccor of and nearly identical to the
                                                               probative value outweighed by prejudicial effect, particularly with Plaintiff s   filter at issue. The question concerns testing done in the dvelopment process of
                                                               punitive damages claim dismissed.                                                 the G2
  PL AFFIRM    Tessmer, Alex    212:04-212:25
                01/29/2020
  PL AFFIRM    Tessmer, Alex    213:06-213:13
                01/29/2020
  PL AFFIRM    Tessmer, Alex    214:13-214:16
                01/29/2020
  PL AFFIRM    Tessmer, Alex    215:03-215:05
                                                                                                                                                                                                                                       Page 248 of 288




                01/29/2020
  PL AFFIRM    Tessmer, Alex    215:10-215:14
                01/29/2020
  PL AFFIRM    Tessmer, Alex    216:13-217:18
                01/29/2020     begin at “but you”
                                  end “5303”



Tessmer 1.29.20 PL                                                                                                                                                                                                             247
  DESIGNEE     DEPONENT        DESIGNATIONS     RULING     OBJECTION                                                                           RESPONSES TO OBJECTIONS
  PL AFFIRM    Tessmer, Alex    217:21-218:08   Overrule   Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure      This testimony is relevant. The witness was asked about his role in the
                01/29/2020                                 modes at issue; Irrelevant and any probative value outweighed by prejudicial        development of the G2 filter, which is the predeccor of and nearly identical to the
                                                           effect, particularly with Plaintiff s punitive damages claim dismissed.             filter at issue. The question concerns testing done in the dvelopment process of
                                                                                                                                               the G2
 DEF COUNTER   Tessmer, Alex    218:15-218:18
                01/29/2020
  PL AFFIRM    Tessmer, Alex    220:01-220:02   Overrule   Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure      This testimony is relevant. The witness was asked about his role in the
                01/29/2020                                 modes at issue; Irrelevant and any probative value outweighed by prejudicial        development of the G2 filter, which is the predeccor of and nearly identical to the
                                                           effect, particularly with Plaintiff s punitive damages claim dismissed.             filter at issue. The question concerns testing done in the dvelopment process of
                                                                                                                                               the G2
  PL AFFIRM    Tessmer, Alex    220:07-220:16   Overrule   Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure      This testimony is relevant. The witness was asked about his role in the
                01/29/2020                                 modes at issue; Irrelevant and any probative value outweighed by prejudicial        development of the G2 filter, which is the predeccor of and nearly identical to the
                                                           effect, particularly with Plaintiff s punitive damages claim dismissed.             filter at issue. The question concerns testing done in the dvelopment process of
                                                                                                                                               the G2
  PL AFFIRM    Tessmer, Alex    220:19-221:02   Overrule   Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure      This testimony is relevant. The witness was asked about his role in the
                01/29/2020                                 modes at issue; Irrelevant and any probative value outweighed by prejudicial        development of the G2 filter, which is the predeccor of and nearly identical to the
                                                           effect, particularly with Plaintiff s punitive damages claim dismissed.             filter at issue. The question concerns testing done in the dvelopment process of
                                                                                                                                               the G2
  PL AFFIRM    Tessmer, Alex    221:14-221:20
                01/29/2020
  PL AFFIRM    Tessmer, Alex    222:24-223:01
                01/29/2020
  PL AFFIRM    Tessmer, Alex    223:11-223:20
                01/29/2020        end "G1A"
                                                                                                                                                                                                                                     Case 3:19-cv-01701-MO




  PL AFFIRM    Tessmer, Alex    223:23-223:24
                01/29/2020
  PL AFFIRM    Tessmer, Alex    224:01-224:23
                01/29/2020
  PL AFFIRM    Tessmer, Alex    227:12-227:20
                01/29/2020
 DEF COUNTER   Tessmer, Alex    228:02-228:07
                01/29/2020
  PL AFFIRM    Tessmer, Alex    228:09-229:13
                01/29/2020
 DEF COUNTER   Tessmer, Alex    228:15-228:16
                01/29/2020
                                                                                                                                                                                                                                     Document 181




  PL AFFIRM    Tessmer, Alex    229:24-229:25
                01/29/2020
  PL AFFIRM    Tessmer, Alex       230 02
                01/29/2020
  PL AFFIRM    Tessmer, Alex    230:04-230:15
                01/29/2020
  PL AFFIRM    Tessmer, Alex    230:19-231:09
                01/29/2020
  PL AFFIRM    Tessmer, Alex    231:21-231:24
                01/29/2020
  PL AFFIRM    Tessmer, Alex    232:15-232:24
                01/29/2020
                                                                                                                                                                                                                                     Filed 05/03/21




  PL AFFIRM    Tessmer, Alex    233:02-233:04
                01/29/2020
  PL AFFIRM    Tessmer, Alex    233:20-234:04
                01/29/2020
 DEF COUNTER   Tessmer, Alex    234:10-234:14
                01/29/2020
  PL AFFIRM    Tessmer, Alex    235:09-235:10
                01/29/2020
 DEF COUNTER   Tessmer, Alex    235:12-235:15
                01/29/2020
  PL AFFIRM    Tessmer, Alex    235:13-235:20
                01/29/2020
  PL AFFIRM    Tessmer, Alex    235:25-237:04
                01/29/2020
                                                                                                                                                                                                                                     Page 249 of 288




  PL AFFIRM    Tessmer, Alex    237:07-237:10   Sustain    Rules 601/602 & 612. Lacks foundation, witness does not have personal               This testimony is relevant. The witness was asked about his role in the
                01/29/2020                                 knowledge of subject matter, calls for speculation by the witness. See 234:10 -14   development of the G2 filter, which is the predeccor of and nearly identical to the
                                                           and 235:12-15 and 237: 12-4. Also, no answer designated. Answer is 237:12-14.       filter at issue. The question concerns testing done in the dvelopment process of
                                                                                                                                               the G2
 DEF COUNTER   Tessmer, Alex    237:12-237:14
                01/29/2020
  PL AFFIRM    Tessmer, Alex    237:16-237:21   Sustain    Rules 601/602 & 612. Lacks foundation, witness does not have personal               testimony of the witness establishes his knowledge to answer
                01/29/2020                                 knowledge of subject matter, calls for speculation by the witness. See 234:10 -14
Tessmer 1 29 20 PL                                         and 235:12-15 and 237: 12-4                                                                                                                                       248
  DESIGNEE     DEPONENT        DESIGNATIONS     RULING    OBJECTION                                                                           RESPONSES TO OBJECTIONS
  PL AFFIRM    Tessmer, Alex    238:01-238:09   Sustain   Rules 601/602 & 612. Lacks foundation, witness does not have personal               testimony of the witness establishes his knowledge to answer
                01/29/2020                                knowledge of subject matter, calls for speculation by the witness. See 234:10 -14
                                                          and 235:12-15 and 237: 12-4
  PL AFFIRM    Tessmer, Alex    243:23-244:08
                01/29/2020
 DEF COUNTER   Tessmer, Alex    244:18-244:20
                01/29/2020
 DEF COUNTER   Tessmer, Alex    244:22-244:24
                01/29/2020
                                                                                                                                                                                                                   Case 3:19-cv-01701-MO
                                                                                                                                                                                                                   Document 181
                                                                                                                                                                                                                   Filed 05/03/21
                                                                                                                                                                                                                   Page 250 of 288




Tessmer 1.29.20 PL                                                                                                                                                                                           249
  DESIGNEE       DEPONENT        DESIGNATIONS      RULING     OBJECTION                                                                             RESPONSES TO OBJECTIONS
  DEF AFFIRM     Tessmer, Alex     7:17-23:25      Overrule   15:05-22:02 FRE 402                                                                   The witness is an engineer and testifying about the engineering work done at
                  01/29/2020                                                                                                                        Bard. It is directly relevant to the issues in this case.
  DEF AFFIRM     Tessmer, Alex     24:03-25:08     Overrule   24:14-25:08 FRE 402; FRE 602                                                          The witness is explaining what work he did in the testing of the filter.
                  01/29/2020
  DEF AFFIRM     Tessmer, Alex     25:11-34:22     Overrule   28:05-30:16 FRE 402                                                                   The witness is explaining what work he did in the testing of the filter.
                  01/29/2020
  DEF AFFIRM     Tessmer, Alex     34:25-38:11
                  01/29/2020
  DEF AFFIRM     Tessmer, Alex     38:18-39:04
                  01/29/2020
  DEF AFFIRM     Tessmer, Alex     39:07-39:13
                  01/29/2020
  DEF AFFIRM     Tessmer, Alex     39:16-47:09
                  01/29/2020
  DEF AFFIRM     Tessmer, Alex     47:11-49:08
                  01/29/2020
  DEF AFFIRM     Tessmer, Alex     49:14-49:16
                  01/29/2020
  DEF AFFIRM     Tessmer, Alex     49:18-50:12
                  01/29/2020
  DEF AFFIRM     Tessmer, Alex        50:16
                  01/29/2020
  DEF AFFIRM     Tessmer, Alex     50:18-55:02
                  01/29/2020
                                                                                                                                                                                                                                         Case 3:19-cv-01701-MO




  DEF AFFIRM     Tessmer, Alex     55:04-58:02
                  01/29/2020
  DEF AFFIRM     Tessmer, Alex     58:04-60:18     Overrule   60:16-60:18 leading                                                                   The question does not suggest the answer.
                  01/29/2020
  DEF AFFIRM     Tessmer, Alex     60:20-65:18
                  01/29/2020
  PL COUNTER     Tessmer, Alex     90:05-90:22
                  01/29/2020
  PL COUNTER     Tessmer, Alex     90:24-90:25
                  01/29/2020
  PL COUNTER     Tessmer, Alex     91:22-91:24
                  01/29/2020
                                                                                                                                                                                                                                         Document 181




  PL COUNTER     Tessmer, Alex        92:02        Sustain    Incomplete answer. The complete answer is lines 2-7.
                  01/29/2020      through "yeah"
DEF COUNTER TO   Tessmer, Alex     92:02-92:07
   COUNTER        01/29/2020
  PL COUNTER     Tessmer, Alex    113:06-113:23
                  01/29/2020
  PL COUNTER     Tessmer, Alex    148:20-148:24
                  01/29/2020
  PL COUNTER     Tessmer, Alex    149:01-149:03
                  01/29/2020
  PL COUNTER     Tessmer, Alex    156:16-156:24
                  01/29/2020
                                                                                                                                                                                                                                         Filed 05/03/21




DEF COUNTER TO   Tessmer, Alex    156:25-157:04
   COUNTER        01/29/2020
  PL COUNTER     Tessmer, Alex    158:14-158:18
                  01/29/2020
  PL COUNTER     Tessmer, Alex    175:15-175:18
                  01/29/2020
  PL COUNTER     Tessmer, Alex    175:20-175:21
                  01/29/2020
  PL COUNTER     Tessmer, Alex    236:18-236:25
                  01/29/2020
  PL COUNTER     Tessmer, Alex    237:01-237:04
                  01/29/2020
  PL COUNTER     Tessmer, Alex    237:07-237:10    Overrule   Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure
                  01/29/2020                                  modes at issue; Irrelevant and any probative value outweighed by prejudicial
                                                                                                                                                                                                                                         Page 251 of 288




                                                              effect, particularly with Plaintiff s punitive damages claim dismissed. There is no
                                                              allegation of migration in this case
  PL COUNTER     Tessmer, Alex    237:12-237:14
                  01/29/2020
  PL COUNTER     Tessmer, Alex    247:11-247:17
                  01/29/2020
  PL COUNTER     Tessmer, Alex    247:19-247:22
                  01/29/2020
Tessmer 1.29.20 DEF                                                                                                                                                                                                                250
  DESIGNEE       DEPONENT        DESIGNATIONS          RULING    OBJECTION                                                               RESPONSES TO OBJECTIONS
  PL COUNTER     Tessmer, Alex     247:24-247:25
                  01/29/2020
  PL COUNTER     Tessmer, Alex     248:01-248:03
                  01/29/2020
DEF COUNTER TO   Tessmer, Alex     248:06-248:08
   COUNTER        01/29/2020
DEF COUNTER TO   Tessmer, Alex     248:10-248:13
   COUNTER        01/29/2020
  PL COUNTER     Tessmer, Alex          256:25         Sustain   Takes testimony out of context. The context is 256:7-12 and 256:15-23
                  01/29/2020     starting with "you"
  PL COUNTER     Tessmer, Alex     257:01-257:03
                  01/29/2020
  PL COUNTER     Tessmer, Alex         257 05
                  01/29/2020
DEF COUNTER TO   Tessmer, Alex     257:07-257:11
   COUNTER        01/29/2020
DEF COUNTER TO   Tessmer, Alex     257:15-257:21
   COUNTER        01/29/2020
DEF COUNTER TO   Tessmer, Alex         257:24
   COUNTER        01/29/2020
                                                                                                                                                                         Case 3:19-cv-01701-MO
                                                                                                                                                                         Document 181
                                                                                                                                                                         Filed 05/03/21
                                                                                                                                                                         Page 252 of 288




Tessmer 1.29.20 DEF                                                                                                                                                251
  DESIGNEE       DEPONENT          DESIGNATIONS           RULING     OBJECTION                                    RESPONSES TO OBJECTIONS
  DEF AFFIRM     Tessmer, Alex       278:09-278:21        Overrule   FRE 402; Non-responsive after "not at all"   Objection was not made at the time of the testimony and is waived
                  11/17/2020
  DEF AFFIRM     Tessmer, Alex       278:25-279:10        Overrule   FRE 402; Non-responsive after "not "         Objection was not made at the time of the testimony and is waived
                  11/17/2020
  DEF AFFIRM     Tessmer, Alex       280:21-282:02
                  11/17/2020
  DEF AFFIRM     Tessmer, Alex       283:14-284:10        Overrule   FRE 402                                      This is redirect of testimony from cross by plaintiff.
                  11/17/2020
  DEF AFFIRM     Tessmer, Alex       284:18-285:08        Overrule   FRE 602 - calls for speculation 402          There is no speculation - the witness is explaining the testing that he did.
                  11/17/2020     begin at "Mr. Tessmer"
  DEF AFFIRM     Tessmer, Alex       285:15-286:07        Overrule   FRE 802; FRE 602                             The testimony is not hearsay - it is not offered for the truth of the matter
                  11/17/2020                                                                                      asserted but to explain the witness' actions
  PL COUNTER     Tessmer, Alex          336:25
                  11/17/2020
  PL COUNTER     Tessmer, Alex       337:01-337:10
                  11/17/2020
DEF COUNTER TO   Tessmer, Alex       337:23-341:24
   COUNTER        11/17/2020
                                                                                                                                                                                                       Case 3:19-cv-01701-MO
                                                                                                                                                                                                       Document 181
                                                                                                                                                                                                       Filed 05/03/21
                                                                                                                                                                                                       Page 253 of 288




Tessmer 11.17.20                                                                                                                                                                                 252
  DESIGNEE      DEPONENT             DESIGNATIONS              RULING     OBJECTION                                                                              RESPONSES TO OBJECTIONS
  PL BLANKET                                                              Running Objection to Relevance & FRE 701: Plaintiff objects on grounds that this       Bard s response to Plaintiffs “Running Objection to Relevance & RE 701”:
  OBJECTION                                                               testimony is not relevant to this case, that this witness has no personal knowledge    Plaintiff's running objection was over-ruled in the MDL, where the Court stated: "The Court
                                                                          that is relevant to this case, and that this is an attempt to elicit expert opinions   overruled a number of objections to allegedly non-disclosed expert opinions because the
                                                                                                                                                                 questions generally were about the doctor's own practice and personal experience using IVC
                                                                          from a witness not designated as such in violation of FRE 701. Plaintiff makes his
                                                                                                                                                                 filters -- matters the Court regards as relevant factual evidence rather than expert opinion
                                                                          counter-designations in the event the court overrules his objections.
                                                                                                                                                                 under Rule 702." Furthermore, Dr. Trerotola was deposed in the MDL because of his work,
                                                                                                                                                                 over many years, with IVC filters and his studies of IVC filters, including Bard filters and
                                                                                                                                                                 because of the work he did directly with Bard as a consultant to it on IVC filters. Dr.
                                                                                                                                                                 Trerotola is the Chief or Interventional radiology at the Hospital of the University of
                                                                                                                                                                 Pennsylvania. His testimony is relevant to steps Bard took to obtain medical expert input on
                                                                                                                                                                 the design, use and warnings relating to its filters, as well as to what medical doctors
                                                                                                                                                                 utilizing filters knew at various times about filter indications and contraindications, filter
                                                                                                                                                                 retrieval and other filter related information. His testimony is based on his own personal
                                                                                                                                                                 knowledge through his experience as a medical doctor as to the indications for,
                                                                                                                                                                 complications associated with, implantation and retrieval of IVC filters. His testimony,
                                                                                                                                                                 elicited principally through questions by plaintiff s counsel, necessarily provides information
                                                                                                                                                                 based on his expertise with IVC filters but he is not a lay witness improperly offering expert
                                                                                                                                                                 opinions rather he is a witness with fact information relevant to these cases.




  DEF AFFIRM   Trerotola, Scott           5:24-6:04
                 01/20/2017
  DEF AFFIRM   Trerotola, Scott           6:07-6:16
                                                                                                                                                                                                                                                                   Case 3:19-cv-01701-MO




                 01/20/2017
  PL COUNTER   Trerotola, Scott           8:03-9:23            Overrule   This is not a proper counter designation. It is not necessary. Plaintiff should have   Dr. Trerotola is being called as a lay witness for the defense. This is proper cross
                 01/20/2017                                               designated the testimony affirmatively.                                                examination. See PTC Hearing Transcript 4/20/2021 p. 60.
  DEF AFFIRM   Trerotola, Scott          9:24-10 03            Overrule   (9:25) FRE 401, 402 701, FRCP 26(a)(2)(C) - Relevance Dr. Trerotola is not             (9:25 – 10 03) The witness is simply introducing himself and describing his
                 01/20/2017                                               designated as a retained expert in this case and he is not a treating physician.       background, and completing his answer to questions designated by Plaintiff
                                                                          Therefore he is a lay witness and his experience implanting filters is not relevant.   immediately above. He is not giving expert opinion testimony.
                                                                          (10:01-10:03) FRE 401, 402 701, FRCP 26(a)(2)(C) - Relevance Dr. Trerotola is not
                                                                          designated as a retained expert in this case and he is not a treating physician.
                                                                          Therefore he is a lay witness and his experience implanting filters is not relevant.

  PL COUNTER   Trerotola, Scott          10:06-11:06           Overrule   This is not a proper counter designation. It is not necessary. Plaintiff should have   Dr. Trerotola is being called as a lay witness for the defense. This is proper cross
                 01/20/2017                                               designated the testimony affirmatively.                                                examination. See PTC Hearing Transcript 4/20/2021 p. 60.
                                                                                                                                                                                                                                                                   Document 181




  PL COUNTER   Trerotola, Scott          12:16-12:19           Sustain    Rules 601, 602, lack of foundation. The witness states “I don t think I am qualified   Dr. Trerotola is being called as a lay witness for the defense. This is proper cross
                 01/20/2017         beginning with ""Do""                 to answer that question”. 12:21 – 22                                                   examination to determine the depth of his knowledge, challenge his credibility
                                                                                                                                                                 and expose potential bias.
  PL COUNTER   Trerotola, Scott          12:21-12:22
                 01/20/2017
  PL COUNTER   Trerotola, Scott          14:01-14:03           Overrule   Rules 401 and 402 not relevant                                                         Dr. Trerotola is being called as a lay witness for the defense. This is proper cross
                 01/20/2017                                                                                                                                      examination to determine the depth of his knowledge, challenge his credibility
                                                                                                                                                                 and expose potential bias.
  DEF AFFIRM   Trerotola, Scott          16:04-16:07           Overrule   (16:04-16:07) FRE 401, 402 701. FRCP 26(a)(2)(C) - Relevance - Dr. Trerotola is not
                 01/20/2017                                               designated as a retained expert in this case and he is not a treating physician.
                                                                          Therefore he is a lay witness and his employment as retained expert or lack
                                                                          thereof in other litigation is not relevant.
                                                                                                                                                                                                                                                                   Filed 05/03/21




  DEF AFFIRM   Trerotola, Scott          19:07-19:14           Sustain    (19:07-19:14) FRE 401, 402 701, FRCP 26(a)(2)(C) - Relevance Dr. Trerotola is not
                 01/20/2017                                               designated as a retained expert in this case and he is not a treating physician.
                                                                          Therefore he is a lay witness and his opionions as to whether physicians rely upon
                                                                          manufacturers for safety information is not relevant an he is not qualified to give
                                                                          that opinion in this case
  PL COUNTER   Trerotola, Scott          19:23-20:05
                 01/20/2017
  DEF AFFIRM   Trerotola, Scott          20:06-20:09           Overrule   (20:06-20:09) FRE 401, 402 701, FRCP 26(a)(2)(C) - Relevance Dr. Trerotola is not      (20:06 - 20:14) Dr. Trerotola was deposed at the instance of Plaintiffs, in the MDL,
                 01/20/2017                                               designated as a retained expert in this case and he is not a treating physician.       because of his work over many years as a consultant to Bard on its IVC filters. This
                                                                          Therefore he is a lay witness and his experience implanting filters is not relevant.   testimony involves his answering Plaintiff s counsel s question about the various
                                                                                                                                                                 IVC filters he has placed. The testimony is relevant to his experience as a medical
                                                                                                                                                                 doctor in the use of IVC filters, and goes to his credibility as a witness.

  PL COUNTER   Trerotola, Scott          21:17-21:22
                                                                                                                                                                                                                                                                   Page 254 of 288




                 01/20/2017
  PL COUNTER   Trerotola, Scott         22:03-22:06
                 01/20/2017       beginning with ""I speak""




Trerotola 1.20.17                                                                                                                                                                                                                                         253
  DESIGNEE      DEPONENT          DESIGNATIONS    RULING     OBJECTION                                                                                RESPONSES TO OBJECTIONS
  DEF AFFIRM   Trerotola, Scott     22:24-23:06   Overrule   FRE 401, 402 701, FRCP 26(a)(2)(C) - Relevance Dr. Trerotola is not designated as a      (22:24 – 23:06) Dr. Trerotola was deposed at the instance of Plaintiffs, in the MDL,
                 01/20/2017                                  retained expert in this case and he is not a treating physician. Therefore he is a lay   because of his work over many years as a consultant to Bard on its IVC filters. In
                                                             witness and his opionions as to whether physicians rely upon manufacturers for           this testimony, the witness answers a question by Plaintiff s counsel about his
                                                             safety information is not relevant an he is not qualified to give that opinion in this   experience and expectations relative to the use of IVC filters. The testimony is
                                                             case                                                                                     relevant to his experience as a medical doctor in the use of IVC filters, and goes to
                                                                                                                                                      his credibility as a witness
  DEF AFFIRM   Trerotola, Scott     23:14-23:22
                 01/20/2017
  PL COUNTER   Trerotola, Scott     24:14-24:24   Sustain    (24:14 - 24:19) Rules 601, 602, lack of foundation.                                      Dr. Trerotola is being called as a lay witness for the defense. This is proper cross
                 01/20/2017                                                                                                                           examination to determine the depth of his knowledge, challenge his credibility
                                                                                                                                                      and expose potential bias. The questioning also reflects whether Dr. Trerotola
                                                                                                                                                      represents the average physician or is present only to defend Bard's product.

  PL COUNTER   Trerotola, Scott     25:19-25:21   Sustain    Rules 401, 402, 403. Testimony regarding Sales/Marketing does not relate to the          Dr. Trerotola is being called as a lay witness for the defense. This is proper cross
                 01/20/2017                                  claims or causes of action at issue in the case; Irrelevant and any probative value      examination to determine the depth of his knowledge, challenge his credibility
                                                             outweighed by prejudicial effect. Not a counter to testimony designated.                 and expose potential bias. The questioning also reflects whether Dr. Trerotola
                                                                                                                                                      represents the average physician or is present only to defend Bard's product. The
                                                                                                                                                      question is directly relevant the reasonableness of Bard's conduct with regard to
                                                                                                                                                      the its warnings and filter design.

  PL COUNTER   Trerotola, Scott     26:01-26:03   Sustain    Rules 401, 402, 403. Testimony regarding Sales/Marketing does not relate to the          Dr. Trerotola is being called as a lay witness for the defense. This is proper cross
                 01/20/2017                                  claims or causes of action at issue in the case; Irrelevant and any probative value      examination to determine the depth of his knowledge, challenge his credibility
                                                             outweighed by prejudicial effect. Not a counter to testimony designated.                 and expose potential bias. The questioning also reflects whether Dr. Trerotola
                                                                                                                                                      represents the average physician or is present only to defend Bard's product. The
                                                                                                                                                                                                                                              Case 3:19-cv-01701-MO




                                                                                                                                                      question is directly relevant the reasonableness of Bard's conduct with regard to
                                                                                                                                                      the its warnings and filter design.

  PL COUNTER   Trerotola, Scott     26:05-26:06   Sustain    Rules 601, 602, lack of foundation. Rules 401, 402, 403. Testimony regarding             Dr. Trerotola is being called as a lay witness for the defense. This is proper cross
                 01/20/2017                                  Sales/Marketing does not relate to the claims or causes of action at issue in the        examination to determine the depth of his knowledge, challenge his credibility
                                                             case; Irrelevant and any probative value outweighed by prejudicial effect.               and expose potential bias. The questioning also reflects whether Dr. Trerotola
                                                                                                                                                      represents the average physician or is present only to defend Bard's product. The
                                                                                                                                                      question is directly relevant the reasonableness of Bard's conduct with regard to
                                                                                                                                                      the its warnings and filter design.

  PL COUNTER   Trerotola, Scott     26:13-26:22   Sustain    (26:19 – 26:21) Rules 601, 602, lack of foundation. Rules 401, 402, 403. Testimony       Dr. Trerotola is being called as a lay witness for the defense. This is proper cross
                 01/20/2017                                  regarding Sales/Marketing does not relate to the claims or causes of action at           examination to determine the depth of his knowledge, challenge his credibility
                                                                                                                                                                                                                                              Document 181




                                                             issue in the case; Irrelevant and any probative value outweighed by prejudicial          and expose potential bias. The questioning also reflects whether Dr. Trerotola
                                                             effect. Not a counter to testimony designated                                            represents the average physician or is present only to defend Bard's product. The
                                                                                                                                                      question is directly relevant the reasonableness of Bard's conduct with regard to
                                                                                                                                                      the its warnings and filter design.

  PL COUNTER   Trerotola, Scott     27:02-27:04   Sustain    Rules 401, 402, 403. Testimony regarding Sales/Marketing does not relate to the          Dr. Trerotola is being called as a lay witness for the defense. This is proper cross
                 01/20/2017                                  claims or causes of action at issue in the case; Irrelevant and any probative value      examination to determine the depth of his knowledge, challenge his credibility
                                                             outweighed by prejudicial effect. Not a counter to testimony designated.                 and expose potential bias. The questioning also reflects whether Dr. Trerotola
                                                                                                                                                      represents the average physician or is present only to defend Bard's product. The
                                                                                                                                                      question is directly relevant the reasonableness of Bard's conduct with regard to
                                                                                                                                                      the its warnings and filter design.
                                                                                                                                                                                                                                              Filed 05/03/21




  PL COUNTER   Trerotola, Scott     27:14-27:21   Sustain    Rules 401, 402, and 403 – testimony concerns what physician would have wanted Dr. Trerotola is being called as a lay witness for the defense. This is proper cross
                 01/20/2017                                  to know / would expect a manufacturer to tell him/her; irrelevant with Plaintiff s examination to determine the depth of his knowledge, challenge his credibility
                                                             failure to warn claim dismissed. Not a counter to testimony designated             and expose potential bias. The questioning also reflects whether Dr. Trerotola
                                                                                                                                                represents the average physician or is present only to defend Bard's product. The
                                                                                                                                                question is directly relevant the reasonableness of Bard's conduct with regard to
                                                                                                                                                the its warnings and filter design.

  PL COUNTER   Trerotola, Scott     28:10-28:19   Overrule   Rules 401, 402, 403. Testimony regarding Sales/Marketing does not relate to the          Dr. Trerotola is being called as a lay witness for the defense. This is proper cross
                 01/20/2017                                  claims or causes of action at issue in the case; Irrelevant and any probative value      examination to determine the depth of his knowledge, challenge his credibility
                                                             outweighed by prejudicial effect. Not a counter to testimony designated                  and expose potential bias. The questioning also reflects whether Dr. Trerotola
                                                                                                                                                      represents the average physician or is present only to defend Bard's product. The
                                                                                                                                                      question is directly relevant the reasonableness of Bard's conduct with regard to
                                                                                                                                                      the its warnings and filter design.
                                                                                                                                                                                                                                              Page 255 of 288




  PL COUNTER   Trerotola, Scott     29:23-30:03   Overrule   Rules 401, 402, 403. Testimony regarding Sales/Marketing does not relate to the          Dr. Trerotola is being called as a lay witness for the defense. This is proper cross
                 01/20/2017                                  claims or causes of action at issue in the case; Irrelevant and any probative value      examination to determine the depth of his knowledge, challenge his credibility
                                                             outweighed by prejudicial effect. Not a counter to testimony designated.                 and expose potential bias. The questioning also reflects whether Dr. Trerotola
                                                                                                                                                      represents the average physician or is present only to defend Bard's product. The
                                                                                                                                                      question is directly relevant the reasonableness of Bard's conduct with regard to
                                                                                                                                                      the its warnings and filter design.


Trerotola 1.20.17                                                                                                                                                                                                                      254
  DESIGNEE      DEPONENT          DESIGNATIONS    RULING     OBJECTION                                                                              RESPONSES TO OBJECTIONS
  DEF AFFIRM   Trerotola, Scott     31:17-31:24   Overrule   (31:17-31:24) FRE 401, 402 701, FRCP 26(a)(2)(C) - Relevance Dr. Trerotola is not
                 01/20/2017                                  designated as a retained expert in this case and he is not a treating physician.
                                                             Therefore he is a lay witness and his opinions as to whether he relies upon
                                                             manufacturers for safety information is not relevant and he is not qualified to give
                                                             that opinion in this case. Testimony regarding the 510(k), FDA regulations, and SIR
                                                             are not relevant and Plaintiff incorporates his arguments from the MILs on these
                                                             subjects
  PL COUNTER   Trerotola, Scott     35:13-35:19
                 01/20/2017
  PL COUNTER   Trerotola, Scott     36:04-37:04
                 01/20/2017
  PL COUNTER   Trerotola, Scott     37:09-38:10
                 01/20/2017
  PL COUNTER   Trerotola, Scott     40:16-41:11
                 01/20/2017
  PL COUNTER   Trerotola, Scott     41:24-42:05
                 01/20/2017
  PL COUNTER   Trerotola, Scott     42:19-43:08
                 01/20/2017
  PL COUNTER   Trerotola, Scott     45:12-45:22
                 01/20/2017
  PL COUNTER   Trerotola, Scott     46:09-46:11
                 01/20/2017
  PL COUNTER   Trerotola, Scott     48:14-48:23
                                                                                                                                                                                                                                           Case 3:19-cv-01701-MO




                 01/20/2017
  PL COUNTER   Trerotola, Scott     49:20-50:03
                 01/20/2017
  PL COUNTER   Trerotola, Scott     52:07-52:11   Overrule   Rules 401, 402, 403. Testimony regarding Sales/Marketing does not relate to the        Dr. Trerotola is being called as a lay witness for the defense. This is proper cross
                 01/20/2017                                  claims or causes of action at issue in the case; Irrelevant and any probative value    examination to determine the depth of his knowledge, challenge his credibility
                                                             outweighed by prejudicial effect. Not a counter to testimony designated.               and expose potential bias. The questioning also reflects whether Dr. Trerotola
                                                                                                                                                    represents the average physician or is present only to defend Bard's product. The
                                                                                                                                                    question is directly relevant the reasonableness of Bard's conduct with regard to
                                                                                                                                                    the its warnings and filter design.

  PL COUNTER   Trerotola, Scott     52:21-53:01
                 01/20/2017
                                                                                                                                                                                                                                           Document 181




  DEF AFFIRM   Trerotola, Scott     53:23-54:12   Overrule   (54:06-54:12) FRE 401, 402 701, FRCP 26(a)(2)(C) - Relevance Dr. Trerotola is not      (54:06 - 54:12) The testimony is relevant to his experience as a medical doctor in
                 01/20/2017                                  designated as a retained expert in this case and he is not a treating physician.       the use of IVC filters, and goes to his credibility as a witness. His testimony,
                                                             Therefore he is a lay witness and his opinions as to what the term "optional filter"   elicited principally through questions by plaintiff s counsel, necessarily provides
                                                             is not relevant and he is not qualified to give that opinion in this case.             information based on his expertise with IVC filters but he is not a lay witness
                                                                                                                                                    improperly offering expert opinions. The testimony is based on his own personal
                                                                                                                                                    knowledge
  PL COUNTER   Trerotola, Scott     55:22-55:24
                 01/20/2017
  PL COUNTER   Trerotola, Scott     57:06-57:14
                 01/20/2017
  PL COUNTER   Trerotola, Scott     58:10-58:17   Overrule   Rules 401, 402 and 403 not relevant and not a counter to prior testimony               Dr. Trerotola is being called as a lay witness for the defense. This is proper cross
                 01/20/2017                                                                                                                         examination to determine the depth of his knowledge, challenge his credibility
                                                                                                                                                                                                                                           Filed 05/03/21




                                                                                                                                                    and expose potential bias. The questioning also reflects whether Dr. Trerotola
                                                                                                                                                    represents the average physician or is present only to defend Bard's product.

  PL COUNTER   Trerotola, Scott     59:09-59:17   Overrule   Rules 401, 402 and 403 not relevant and not a counter to prior testimony               Dr. Trerotola is being called as a lay witness for the defense. This is proper cross
                 01/20/2017                                                                                                                         examination to determine the depth of his knowledge, challenge his credibility
                                                                                                                                                    and expose potential bias. The questioning also reflects whether Dr. Trerotola
                                                                                                                                                    represents the average physician or is present only to defend Bard's product. The
                                                                                                                                                    question is directly relevant the reasonableness of Bard's conduct with regard to
                                                                                                                                                    the its warnings and filter design.

  PL COUNTER   Trerotola, Scott     63:18-63:24
                 01/20/2017
  PL COUNTER   Trerotola, Scott     74:24-76:05
                 01/20/2017
                                                                                                                                                                                                                                           Page 256 of 288




  DEF AFFIRM   Trerotola, Scott     77:11-77:16   Overrule   (77:11-77:16)FRE 401, 402 701, FRCP 26(a)(2)(C) - Relevance Dr. Trerotola is not       The Plaintiff's object was over-ruled in the MDL. The testimony was allowed.
                 01/20/2017                                  designated as a retained expert in this case and he is not a treating physician.       (77:11 - 77:23) The testimony is relevant to his experience as a medical doctor in
                                                             Therefore he is a lay witness and his opinions as to the significance of the ease of   the use of IVC filters, and goes to his credibility as a witness. His testimony,
                                                             retrievability is not relevant and he is not qualified to give that opinion in this    elicited principally through questions by plaintiff s counsel, necessarily provides
                                                             case.                                                                                  information based on his expertise with IVC filters but he is not a lay witness
                                                                                                                                                    improperly offering expert opinions. The testimony is based on his own personal
                                                                                                                                                    knowledge

Trerotola 1.20.17                                                                                                                                                                                                                    255
  DESIGNEE        DEPONENT          DESIGNATIONS    RULING     OBJECTION                                                                             RESPONSES TO OBJECTIONS
  DEF AFFIRM     Trerotola, Scott    78 08-80:10    Overrule   (80:02-80:10) FRE 401, 402 701, FRCP 26(a)(2)(C) - Relevance Dr. Trerotola is not     (78:08 - 78:20) The testimony is relevant to his experience as a medical doctor in
                   01/20/2017                                  designated as a retained expert in this case and he is not a treating physician.      the use of IVC filters, and goes to his credibility as a witness. His testimony,
                                                               Therefore he is a lay witness and his opinions as to what risks are related to IVC    elicited principally through questions by plaintiff s counsel, necessarily provides
                                                               filters and the effect of complications on retrieval is not relevant and he is not    information based on his expertise with IVC filters but he is not a lay witness
                                                               qualified to give that opinion in this case.                                          improperly offering expert opinions. The testimony is based on his own personal
                                                                                                                                                     knowledge
  PL COUNTER     Trerotola, Scott     79:10-79:17
                   01/20/2017
DEF COUNTER TO   Trerotola, Scott     79:18-80:01
   COUNTER         01/20/2017
  PL COUNTER     Trerotola, Scott     80:11-80:22
                   01/20/2017
  DEF AFFIRM     Trerotola, Scott     83:16-83:18   Overrule   (83:16-83:18) FRE 401, 402 701, FRCP 26(a)(2)(C) - Relevance - Dr. Trerotola is not (83:06 - 83:18) The testimony is relevant to his experience as a medical doctor in
                   01/20/2017                                  designated as a retained expert in this case and his use of G2 filters is not relevant. the use of IVC filters, and goes to his credibility as a witness. His testimony,
                                                                                                                                                       elicited principally through questions by plaintiff s counsel, necessarily provides
                                                                                                                                                       information based on his expertise with IVC filters but he is not a lay witness
                                                                                                                                                       improperly offering expert opinions. The testimony is based on his own personal
                                                                                                                                                       knowledge
  PL COUNTER     Trerotola, Scott     84:21-85:19   Overrule   Rules 401 & 402 – Irrelevant. Testimony does not involve filter/product at issue. Dr. Trerotola is being called as a lay witness for the defense. This is proper cross
                   01/20/2017                                                                                                                          examination to determine the depth of his knowledge, challenge his credibility
                                                                                                                                                       and expose potential bias. The questioning also reflects whether Dr. Trerotola
                                                                                                                                                       represents the average physician or is present only to defend Bard's product. The
                                                                                                                                                       question is directly relevant the reasonableness of Bard's conduct with regard to
                                                                                                                                                                                                                                             Case 3:19-cv-01701-MO




                                                                                                                                                       the its warnings and filter design.

  PL COUNTER     Trerotola, Scott     86:09-86:24   Overrule   Rules 401 & 402 – Irrelevant. Testimony does not involve filter/product at issue.     Dr. Trerotola is being called as a lay witness for the defense. This is proper cross
                   01/20/2017                                                                                                                        examination to determine the depth of his knowledge, challenge his credibility
                                                                                                                                                     and expose potential bias. The questioning also reflects whether Dr. Trerotola
                                                                                                                                                     represents the average physician or is present only to defend Bard's product. The
                                                                                                                                                     question s directly relevant the reasonableness of Bard's conduct with regard to
                                                                                                                                                     the its warnings and filter design.

  PL COUNTER     Trerotola, Scott     87:04-87:06   Overrule   Rules 401 & 402 – Irrelevant. Testimony does not involve filter/product at issue.     Dr. Trerotola is being called as a lay witness for the defense. This is proper cross
                   01/20/2017                                                                                                                        examination to determine the depth of his knowledge, challenge his credibility
                                                                                                                                                     and expose potential bias. The questioning also reflects whether Dr. Trerotola
                                                                                                                                                     represents the average physician or is present only to defend Bard's product. The
                                                                                                                                                                                                                                             Document 181




                                                                                                                                                     question is directly relevant the reasonableness of Bard's conduct with regard to
                                                                                                                                                     the its warnings and filter design.

  PL COUNTER     Trerotola, Scott     87:14-88:06   Overrule   Rules 401 & 402 – Irrelevant. Testimony does not involve filter/product at issue.     Dr. Trerotola is being called as a lay witness for the defense. This is proper cross
                   01/20/2017                                                                                                                        examination to determine the depth of his knowledge, challenge his credibility
                                                                                                                                                     and expose potential bias. The questioning also reflects whether Dr. Trerotola
                                                                                                                                                     represents the average physician or is present only to defend Bard's product. The
                                                                                                                                                     question is directly relevant the reasonableness of Bard's conduct with regard to
                                                                                                                                                     the its warnings and filter design.

  PL COUNTER     Trerotola, Scott     92:01-92:12   Overrule   Rules 401 & 402 – Irrelevant. Testimony does not involve filter/product at issue.     Dr. Trerotola is being called as a lay witness for the defense. This is proper cross
                   01/20/2017                                                                                                                        examination to determine the depth of his knowledge, challenge his credibility
                                                                                                                                                                                                                                             Filed 05/03/21




                                                                                                                                                     and expose potential bias. The questioning also reflects whether Dr. Trerotola
                                                                                                                                                     represents the average physician or is present only to defend Bard's product. The
                                                                                                                                                     question is directly relevant the reasonableness of Bard's conduct with regard to
                                                                                                                                                     the its warnings and filter design. The references do not include cephalad
                                                                                                                                                     migration death from the Recovery filter. Judge Campbell recognized the
                                                                                                                                                     relevance probative value of such testimony regarding the design process from
                                                                                                                                                     the Recovery filter to the Eclipse and did not exclude all references to cephalad
                                                                                                                                                     migration only the cases of death. (MDL Doc. 10819).
  PL COUNTER     Trerotola, Scott     92:17-93:03   Overrule   Rules 401 & 402 – Irrelevant. Testimony does not involve filter/product at issue.     Dr. Trerotola is being called as a lay witness for the defense. This is proper cross
                   01/20/2017                                                                                                                        examination to determine the depth of his knowledge, challenge his credibility
                                                                                                                                                     and expose potential bias. The questioning also reflects whether Dr. Trerotola
                                                                                                                                                     represents the average physician or is present only to defend Bard's product. The
                                                                                                                                                                                                                                             Page 257 of 288




                                                                                                                                                     question is directly relevant the reasonableness of Bard's conduct with regard to
                                                                                                                                                     the its warnings and filter design. The references do not include cephalad
                                                                                                                                                     migration death from the Recovery filter. Judge Campbell recognized the
                                                                                                                                                     relevance probative value of such testimony regarding the design process from
                                                                                                                                                     the Recovery filter to the Eclipse and did not exclude all references to cephalad
                                                                                                                                                     migration only the cases of death. (MDL Doc. 10819).



Trerotola 1.20.17                                                                                                                                                                                                                    256
  DESIGNEE      DEPONENT            DESIGNATIONS           RULING     OBJECTION                                                                                RESPONSES TO OBJECTIONS
  PL COUNTER   Trerotola, Scott        93:08-93:11         Overrule   Rules 401 & 402 – Irrelevant. Testimony does not involve filter/product at issue.        Dr. Trerotola is being called as a lay witness for the defense. This is proper cross
                 01/20/2017                                                                                                                                    examination to determine the depth of his knowledge, challenge his credibility
                                                                                                                                                               and expose potential bias. The questioning also reflects whether Dr. Trerotola
                                                                                                                                                               represents the average physician or is present only to defend Bard's product. The
                                                                                                                                                               question is directly relevant the reasonableness of Bard's conduct with regard to
                                                                                                                                                               the its warnings and filter design. The references do not include cephalad
                                                                                                                                                               migration death from the Recovery filter. Judge Campbell recognized the
                                                                                                                                                               relevance probative value of such testimony regarding the design process from
                                                                                                                                                               the Recovery filter to the Eclipse and did not exclude all references to cephalad
                                                                                                                                                               migration only the cases of death. (MDL Doc. 10819).
  DEF AFFIRM   Trerotola, Scott        94:23-95:07         Overrule   FRE 401, 402 701, FRCP 26(a)(2)(C) - Relevance - Dr. Trerotola is not designated as The Plaintiff's objection was over-ruled in the MDL. The testimony was allowed.
                 01/20/2017                                           a retained expert in this case and his use of G2 filters is not relevant. FRE 802 - the (94:23 - 94:24) The testimony is relevant to his experience as a medical doctor in
                                                                      question calls for a hearsay response.                                                  the use of IVC filters, and goes to his credibility as a witness. His testimony,
                                                                                                                                                              elicited principally through questions by plaintiff s counsel, necessarily provides
                                                                                                                                                              information based on his expertise with IVC filters but he is not a lay witness
                                                                                                                                                              improperly offering expert opinions. The testimony is based on his own personal
                                                                                                                                                              knowledge
  PL COUNTER   Trerotola, Scott        98:16-99:07
                 01/20/2017
  PL COUNTER   Trerotola, Scott        99:15-99:21
                 01/20/2017
  DEF AFFIRM   Trerotola, Scott       102:12-102:18        Overrule   FRE 401, 402 701, FRCP 26(a)(2)(C) - FRE 401, 402 701, FRCP 26(a)(2)(C) -
                 01/20/2017                                           Relevance Dr. Trerotola is not designated as a retained expert in this case and he
                                                                                                                                                                                                                                                      Case 3:19-cv-01701-MO




                                                                      is not a treating physician. Therefore he is a lay witness and his opinion as to the
                                                                      effect of caudal migration is not relevant and he is not qualified to give that
                                                                      opinion in this case
  PL COUNTER   Trerotola, Scott       103:18-104:03
                 01/20/2017
  PL COUNTER   Trerotola, Scott       105:12-105:17
                 01/20/2017
  DEF AFFIRM   Trerotola, Scott       107:02-107 08        Overrule   FRE 401, 402 701, FRCP 26(a)(2)(C) - Relevance Dr. Trerotola is not designated as a
                 01/20/2017                                           retained expert in this case and he is not a treating physician. Therefore he is a lay
                                                                      witness and his opinions as to the effect of penetration and tilt on retrieval are
                                                                      not relevant and he is not qualified to give those opinions in this case.
                                                                                                                                                                                                                                                      Document 181




  PL COUNTER   Trerotola, Scott       107:13-108:02
                 01/20/2017
  PL COUNTER   Trerotola, Scott       108:10-108:12
                 01/20/2017
  PL COUNTER   Trerotola, Scott       108:18-108:23
                 01/20/2017
  PL COUNTER   Trerotola, Scott       121:20-122:04        Overrule   Rules 601, 602, lack of foundation.                                                      Dr. Trerotola is being called as a lay witness for the defense. This is proper cross
                 01/20/2017                                                                                                                                    examination to determine the depth of his knowledge, challenge his credibility
                                                                                                                                                               and expose potential bias. The questioning also reflects whether Dr. Trerotola
                                                                                                                                                               represents the average physician or is present only to defend Bard's product.

  PL COUNTER   Trerotola, Scott       123:18-123:21
                                                                                                                                                                                                                                                      Filed 05/03/21




                 01/20/2017       beginning with ""You""
  PL COUNTER   Trerotola, Scott       124:07-124:17        Overrule   Rules 401, 402 and 403. Not relevant                                                     Dr. Trerotola is being called as a lay witness for the defense. This is proper cross
                 01/20/2017                                                                                                                                    examination to determine the depth of his knowledge, challenge his credibility
                                                                                                                                                               and expose potential bias. The questioning also reflects whether Dr. Trerotola
                                                                                                                                                               represents the average physician or is present only to defend Bard's product. The
                                                                                                                                                               question is directly relevant the reasonableness of Bard's conduct with regard to
                                                                                                                                                               the its warnings and filter design. The references do not include cephalad
                                                                                                                                                               migration death from the Recovery filter. Judge Campbell recognized the
                                                                                                                                                               relevance probative value of such testimony regarding the design process from
                                                                                                                                                               the Recovery filter to the Eclipse and did not exclude all references to cephalad
                                                                                                                                                               migration only the cases of death. (MDL Doc. 10819).
                                                                                                                                                                                                                                                      Page 258 of 288




Trerotola 1.20.17                                                                                                                                                                                                                               257
  DESIGNEE        DEPONENT          DESIGNATIONS     RULING     OBJECTION                                                                              RESPONSES TO OBJECTIONS
  DEF AFFIRM     Trerotola, Scott    125:16-125:22   Overrule   (125:16-125:22) FRE 401, 402 701, FRCP 26(a)(2)(C) - Relevance Dr. Trerotola is        (125:01 – 125:07) The testimony is relevant to his experience as a medical doctor
                   01/20/2017                                   not designated as a retained expert in this case and he is not a treating physician.   in the use of IVC filters, and goes to his credibility as a witness. His testimony,
                                                                Therefore he is a lay witness and his opinions regarding testing by Bard are not       elicited principally through questions by plaintiff s counsel, necessarily provides
                                                                relevant and he is not qualified to give opinions in this case.                        information based on his expertise with IVC filters but he is not a lay witness
                                                                                                                                                       improperly offering expert opinions. The testimony is based on his own personal
                                                                                                                                                       knowledge. (125:16 - 125:24) The testimony is relevant to his experience as a
                                                                                                                                                       medical doctor in the use of IVC filters, and goes to his credibility as a witness. His
                                                                                                                                                       testimony, elicited principally through questions by plaintiff s counsel, necessarily
                                                                                                                                                       provides information based on his expertise with IVC filters but he is not a lay
                                                                                                                                                       witness improperly offering expert opinions. The testimony is based on his own
                                                                                                                                                       personal knowledge.
  DEF AFFIRM     Trerotola, Scott    125:24-126 05   Overrule   (125:24-126:05) FRE 401, 402 701, FRCP 26(a)(2)(C) - Relevance Dr. Trerotola is        (125:16 - 125:24) The testimony is relevant to his experience as a medical doctor
                   01/20/2017                                   not designated as a retained expert in this case and he is not a treating physician.   in the use of IVC filters, and goes to his credibility as a witness. His testimony,
                                                                Therefore he is a lay witness and his opinions regarding testing by Bard are not       elicited principally through questions by plaintiff s counsel, necessarily provides
                                                                relevant and he is not qualified to give opinions in this case.                        information based on his expertise with IVC filters but he is not a lay witness
                                                                                                                                                       improperly offering expert opinions. The testimony is based on his own personal
                                                                                                                                                       knowledge. (126:01 - 126:15) The testimony is relevant to his experience as a
                                                                                                                                                       medical doctor in the use of IVC filters, and goes to his credibility as a witness. His
                                                                                                                                                       testimony, elicited principally through questions by plaintiff s counsel, necessarily
                                                                                                                                                       provides information based on his expertise with IVC filters but he is not a lay
                                                                                                                                                       witness improperly offering expert opinions. The testimony is based on his own
                                                                                                                                                       personal knowledge.
                                                                                                                                                                                                                                                 Case 3:19-cv-01701-MO




  DEF AFFIRM     Trerotola, Scott    126:07-126:15   Overrule   (126:01-126:15) FRE 401, 402 701, FRCP 26(a)(2)(C) - Relevance Dr. Trerotola is        (126:01 - 126:15) The testimony is relevant to his experience as a medical doctor
                   01/20/2017                                   not designated as a retained expert in this case and he is not a treating physician.   in the use of IVC filters, and goes to his credibility as a witness. His testimony,
                                                                Therefore he is a lay witness and his opinions regarding testing by Bard are not       elicited principally through questions by plaintiff s counsel, necessarily provides
                                                                relevant and he is not qualified to give opinions in this case.                        information based on his expertise with IVC filters but he is not a lay witness
                                                                                                                                                       improperly offering expert opinions. The testimony is based on his own personal
                                                                                                                                                       knowledge
DEF COUNTER TO   Trerotola, Scott    132:16-132:22
   COUNTER         01/20/2017
  PL COUNTER     Trerotola, Scott    133:05-133:13
                   01/20/2017
  PL COUNTER     Trerotola, Scott    134:24-135:11
                   01/20/2017
                                                                                                                                                                                                                                                 Document 181




  PL COUNTER     Trerotola, Scott    137:04-137:11   Overrule   Rules 401 & 402 – Irrelevant. Testimony does not involve filter/product at issue.      Dr. Trerotola is being called as a lay witness for the defense. This is proper cross
                   01/20/2017                                                                                                                          examination to determine the depth of his knowledge, challenge his credibility
                                                                                                                                                       and expose potential bias. The questioning also reflects whether Dr. Trerotola
                                                                                                                                                       represents the average physician or is present only to defend Bard's product. The
                                                                                                                                                       question is directly relevant the reasonableness of Bard's conduct with regard to
                                                                                                                                                       the its warnings and filter design. The references do not include cephalad
                                                                                                                                                       migration death from the Recovery filter. Judge Campbell recognized the
                                                                                                                                                       relevance probative value of such testimony regarding the design process from
                                                                                                                                                       the Recovery filter to the Eclipse and did not exclude all references to cephalad
                                                                                                                                                       migration only the cases of death. (MDL Doc. 10819).
DEF COUNTER TO   Trerotola, Scott    137:12-137:18
                                                                                                                                                                                                                                                 Filed 05/03/21




   COUNTER         01/20/2017
  PL COUNTER     Trerotola, Scott    138:07-138:10   Overrule   Rules 401, 402, 403. Testimony regarding Sales/Marketing does not relate to the        Dr. Trerotola is being called as a lay witness for the defense. This is proper cross
                   01/20/2017                                   claims or causes of action at issue in the case; Irrelevant and any probative value    examination to determine the depth of his knowledge, challenge his credibility
                                                                outweighed by prejudicial effect. Not a counter to testimony designated.               and expose potential bias. The questioning also reflects whether Dr. Trerotola
                                                                                                                                                       represents the average physician or is present only to defend Bard's product. The
                                                                                                                                                       question is directly relevant the reasonableness of Bard's conduct with regard to
                                                                                                                                                       the its warnings and filter design. The references do not include cephalad
                                                                                                                                                       migration death from the Recovery filter. Judge Campbell recognized the
                                                                                                                                                       relevance probative value of such testimony regarding the design process from
                                                                                                                                                       the Recovery filter to the Eclipse and did not exclude all references to cephalad
                                                                                                                                                       migration only the cases of death. (MDL Doc. 10819).
DEF COUNTER TO   Trerotola, Scott    138:11-138:17
                                                                                                                                                                                                                                                 Page 259 of 288




   COUNTER         01/20/2017




Trerotola 1.20.17                                                                                                                                                                                                                        258
  DESIGNEE        DEPONENT          DESIGNATIONS     RULING     OBJECTION                                                                            RESPONSES TO OBJECTIONS
  PL COUNTER     Trerotola, Scott    141:20-142:22   Overrule   Rules 401, 402, 403, testimony does not relate to the filter at issue, probative     Dr. Trerotola is being called as a lay witness for the defense. This is proper cross
                   01/20/2017                                   value outweighed by prejudicial effect.                                              examination to determine the depth of his knowledge, challenge his credibility
                                                                                                                                                     and expose potential bias. The questioning also reflects whether Dr. Trerotola
                                                                                                                                                     represents the average physician or is present only to defend Bard's product. It
                                                                                                                                                     demonstrates the closeness of his relationship with the defendants and the fact
                                                                                                                                                     he was made privy to information the average physician who not receive. The
                                                                                                                                                     question s directly relevant the reasonableness of Bard's conduct with regard to
                                                                                                                                                     the its warnings and filter design. Judge Campbell recognized the relevance
                                                                                                                                                     probative value of such testimony regarding the design process from the Recovery
                                                                                                                                                     filter to the Eclipse and did not exclude all references to cephalad migration only
                                                                                                                                                     the cases of death. (MDL Doc. 10819).
  PL COUNTER     Trerotola, Scott    145:09-145:12   Overrule   Rules 601, 602, lack of foundation.                                                  There is not lack of foundation it is an email he sent to Janet Hudnall a Bard Senior
                   01/20/2017                                                                                                                        Product Manager who was involved in the development of the G2 filter. This is
                                                                                                                                                     proper cross examination to determine the depth of his knowledge, challenge his
                                                                                                                                                     credibility and expose potential bias. The questioning also reflects whether Dr.
                                                                                                                                                     Trerotola represents the average physician or is present only to defend Bard's
                                                                                                                                                     product. It demonstrates the closeness of his relationship with the defendants
                                                                                                                                                     and the fact he was made privy to information the average physician who not
                                                                                                                                                     receive. The question s directly relevant the reasonableness of Bard's conduct
                                                                                                                                                     with regard to the its warnings and filter design.
  PL COUNTER     Trerotola, Scott    145:15-145:17   Overrule   Rules 601, 602, lack of foundation.                                                  There is no lack of foundation it is an email he sent to Janet Hudnall a Bard Senior
                   01/20/2017                                                                                                                        Product Manager who was involved in the development of the G2 filter. This is
                                                                                                                                                                                                                                             Case 3:19-cv-01701-MO




                                                                                                                                                     proper cross examination to determine the depth of his knowledge, challenge his
                                                                                                                                                     credibility and expose potential bias. The questioning also reflects whether Dr.
                                                                                                                                                     Trerotola represents the average physician or is present only to defend Bard's
                                                                                                                                                     product. It demonstrates the closeness of his relationship with the defendants
                                                                                                                                                     and the fact he was made privy to information the average physician who no
                                                                                                                                                     receive. The question s directly relevant the reasonableness of Bard's conduct
                                                                                                                                                     with regard to the its warnings and filter design.
  PL COUNTER     Trerotola, Scott    145:19-145:24   Overrule   Rules 601, 602, lack of foundation.                                                  There is no lack of foundation it is an email he sent to Janet Hudnall a Bard Senior
                   01/20/2017                                                                                                                        Product Manager who was involved in the development of the G2 filter. This is
                                                                                                                                                     proper cross examination to determine the depth of his knowledge, challenge his
                                                                                                                                                     credibility and expose potential bias. The questioning also reflects whether Dr.
                                                                                                                                                                                                                                             Document 181




                                                                                                                                                     Trerotola represents the average physician or is present only to defend Bard's
                                                                                                                                                     product. It demonstrates the closeness of his relationship with the defendants
                                                                                                                                                     and the fact he was made privy to information the average physician who no
                                                                                                                                                     receive. The question s directly relevant the reasonableness of Bard's conduct
                                                                                                                                                     with regard to the its warnings and filter design.
  PL COUNTER     Trerotola, Scott    147:14-148:06   Overrule   Rules 401, 402, 403, testimony does not relate to the filter at issue, probative     There is no lack of foundation it is an email he sent to Janet Hudnall a Bard Senior
                   01/20/2017                                   value outweighed by prejudicial effect. Subject to objection, Bard counters 148:     Product Manager who was involved in the development of the G2 filter. This is
                                                                14 – 19                                                                              proper cross examination to determine the depth of his knowledge, challenge his
                                                                                                                                                     credibility and expose potential bias. The questioning also reflects whether Dr.
                                                                                                                                                     Trerotola represents the average physician or is present only to defend Bard's
                                                                                                                                                     product. It demonstrates the closeness of his relationship with the defendants
                                                                                                                                                                                                                                             Filed 05/03/21




                                                                                                                                                     and the fact he was made privy to information the average physician who no
                                                                                                                                                     receive. The question s directly relevant the reasonableness of Bard's conduct
                                                                                                                                                     with regard to its warnings and filter design.
DEF COUNTER TO   Trerotola, Scott    148:14-148:19
   COUNTER         01/20/2017
  PL COUNTER     Trerotola, Scott    153:17-155:03   Overrule   Rules 401, 402, 403, testimony does not relate to the filter at issue, probative    There is no lack of foundation it is an email he sent to Janet Hudnall a Bard Senior
                   01/20/2017                                   value outweighed by prejudicial effect. Subject to objection, Bard counters 155:4 – Product Manager who was involved in the development of the G2 filter. This is
                                                                9, and 167: 15 – 22, 168: 1 – 16.                                                   proper cross examination to determine the depth of his knowledge, challenge his
                                                                                                                                                    credibility and expose potential bias. The questioning also reflects whether Dr.
                                                                                                                                                    Trerotola represents the average physician or is present only to defend Bard's
                                                                                                                                                    product. It demonstrates the closeness of his relationship with the defendants
                                                                                                                                                    and the fact he was made privy to information the average physician who no
                                                                                                                                                                                                                                             Page 260 of 288




                                                                                                                                                    receive. The question s directly relevant the reasonableness of Bard's conduct
                                                                                                                                                    with regard to the its warnings and filter design.
DEF COUNTER TO   Trerotola, Scott    155:04-155:09
   COUNTER         01/20/2017
  PL COUNTER     Trerotola, Scott    157:09-157:21
                   01/20/2017
  PL COUNTER     Trerotola, Scott    160:09-161:05
                   01 20/2017
Trerotola 1.20.17                                                                                                                                                                                                                    259
  DESIGNEE        DEPONENT           DESIGNATIONS          RULING     OBJECTION                                                                          RESPONSES TO OBJECTIONS
  PL COUNTER     Trerotola, Scott      165:07-167:14       Sustain    (165:17 – 165:20) Attorney colloquy should be withdrawn.                           Agreed redaction resolves the objection.
                   01/20/2017       Redact 165:15-165:21
DEF COUNTER TO   Trerotola, Scott      167:15-167:22
   COUNTER         01/20/2017
DEF COUNTER TO   Trerotola, Scott      168:01-168:16
   COUNTER         01/20/2017
  PL COUNTER     Trerotola, Scott      173:21-174:11       Overrule   Rules 401, 402, the document shown to the witness relates to a filter and          There is no lack of foundation Dr. Trerotola testified he is a consultant to Bard and
                   01/20/2017                                         complication mode not at issues in this case, probative value is outweighed by     in that role takes he has trained physicians to use Bard's IVC filters and takes calls
                                                                      prejudicial effect. Rules 601, 602, lack of foundation. The witness is shown a     for filter complaints from physicians round the world. This is proper cross
                                                                      document he has never seen, he did not author, he does not know the author or      examination to determine the depth of his knowledge, challenge his credibility
                                                                      recipient of the document and it asked to interpret what the author meant by the   and expose potential bias. The questioning also reflects whether Dr. Trerotola
                                                                      document.                                                                          represents the average physician or is present only to defend Bard's product. It
                                                                                                                                                         demonstrates the closeness of his relationship with the defendants and the fact
                                                                                                                                                         he was made privy to information the average physician would no receive and
                                                                                                                                                         points out that as Bard's consultant he does no consider the Bard filters to be
                                                                                                                                                         permanent devices. The question is directly relevant the reasonableness of Bard's
                                                                                                                                                         conduct with regard to the its warnings and filter design.


  PL COUNTER     Trerotola, Scott      174:13-174:17       Overrule   Rules 401, 402, the document shown to the witness relates to a filter and          There is no lack of foundation Dr. Trerotola testified he is a consultant to Bard and
                   01/20/2017                                         complication mode not at issues in this case, probative value is outweighed by     in that role takes he has trained physicians to use Bard's IVC filters and takes calls
                                                                      prejudicial effect. Rules 601, 602, lack of foundation. The witness is shown a     for filter complaints from physicians round the world. This is proper cross
                                                                      document he has never seen, he did not author, he does not know the author or      examination to determine the depth of his knowledge, challenge his credibility
                                                                                                                                                                                                                                                  Case 3:19-cv-01701-MO




                                                                      recipient of the document and it asked to interpret what the author meant by the   and expose potential bias. The questioning also reflects whether Dr. Trerotola
                                                                      document.                                                                          represents the average physician or is present only to defend Bard's product. It
                                                                                                                                                         demonstrates the closeness of his relationship with the defendants and the fact
                                                                                                                                                         he was made privy to information the average physician would no receive and
                                                                                                                                                         points out that as Bard's consultant he does no consider the Bard filters to be
                                                                                                                                                         permanent devices. The question is directly relevant the reasonableness of Bard's
                                                                                                                                                         conduct with regard to the its warnings and filter design.


  PL COUNTER     Trerotola, Scott      174:19-174:21       Overrule   Rules 401, 402, the document shown to the witness relates to a filter and          There is no lack of foundation Dr. Trerotola testified he is a consultant to Bard and
                   01/20/2017                                         complication mode not at issues in this case, probative value is outweighed by     in that role takes he has trained physicians to use Bard's IVC filters and takes calls
                                                                      prejudicial effect. Rules 601, 602, lack of foundation. The witness is shown a     for filter complaints from physicians round the world. This is proper cross
                                                                                                                                                                                                                                                  Document 181




                                                                      document he has never seen, he did not author, he does not know the author or      examination to determine the depth of his knowledge, challenge his credibility
                                                                      recipient of the document and it asked to interpret what the author meant by the   and expose potential bias. The questioning also reflects whether Dr. Trerotola
                                                                      document.                                                                          represents the average physician or is present only to defend Bard's product. It
                                                                                                                                                         demonstrates the closeness of his relationship with the defendants and the fact
                                                                                                                                                         he was made privy to information the average physician would no receive and
                                                                                                                                                         points out that as Bard's consultant he does no consider the Bard filters to be
                                                                                                                                                         permanent devices. The question is directly relevant the reasonableness of Bard's
                                                                                                                                                         conduct with regard to the its warnings and filter design.


  PL COUNTER     Trerotola, Scott      175:02-175:13       Overrule   Rules 401, 402, the document shown to the witness relates to a filter and          There is no lack of foundation Dr. Trerotola testified he is a consultant to Bard and
                   01/20/2017                                         complication mode not at issues in this case, probative value is outweighed by     in that role takes he has trained physicians to use Bard's IVC filters and takes calls
                                                                                                                                                                                                                                                  Filed 05/03/21




                                                                      prejudicial effect. Rules 601, 602, lack of foundation. The witness is shown a     for filter complaints from physicians round the world. This is proper cross
                                                                      document he has never seen, he did not author, he does not know the author or      examination to determine the depth of his knowledge, challenge his credibility
                                                                      recipient of the document and it asked to interpret what the author meant by the   and expose potential bias. The questioning also reflects whether Dr. Trerotola
                                                                      document.                                                                          represents the average physician or is present only to defend Bard's product. It
                                                                                                                                                         demonstrates the closeness of his relationship with the defendants and the fact
                                                                                                                                                         he was made privy to information the average physician would no receive and
                                                                                                                                                         points out that as Bard's consultant he does no consider the Bard filters to be
                                                                                                                                                         permanent devices. The question is directly relevant the reasonableness of Bard's
                                                                                                                                                         conduct with regard to the its warnings and filter design.
                                                                                                                                                                                                                                                  Page 261 of 288




Trerotola 1.20.17                                                                                                                                                                                                                         260
  DESIGNEE      DEPONENT          DESIGNATIONS     RULING     OBJECTION                                                                              RESPONSES TO OBJECTIONS
  PL COUNTER   Trerotola, Scott    175:15-175:24   Overrule   Rules 401, 402, the document shown to the witness relates to a filter and              There is no lack of foundation Dr. Trerotola testified he is a consultant to Bard and
                 01/20/2017                                   complication mode not at issues in this case, probative value is outweighed by         in that role takes he has trained physicians to use Bard's IVC filters and takes calls
                                                              prejudicial effect. Rules 601, 602, lack of foundation. The witness is shown a         for filter complaints from physicians round the world. This is proper cross
                                                              document he has never seen, he did not author, he does not know the author or          examination to determine the depth of his knowledge, challenge his credibility
                                                              recipient of the document and it asked to interpret what the author meant by the       and expose potential bias. The questioning also reflects whether Dr. Trerotola
                                                              document.                                                                              represents the average physician or is present only to defend Bard's product. It
                                                                                                                                                     demonstrates the closeness of his relationship with the defendants and the fact
                                                                                                                                                     he was made privy to information the average physician would no receive and
                                                                                                                                                     points out that as Bard's consultant he does no consider the Bard filters to be
                                                                                                                                                     permanent devices. The question is directly relevant the reasonableness of Bard's
                                                                                                                                                     conduct with regard to the its warnings and filter design.


  DEF AFFIRM   Trerotola, Scott    177:05-177:23   Overrule   (177:05-177:23) FRE 401, 402 701, FRCP 26(a)(2)(C) - Relevance- Dr. Trerotola is       The Plaintiff's object was over-ruled in the MDL. The testimony was allowed.
                 01/20/2017                                   not designated as a retained expert in this case and he is not a treating physician.   (177:05 - 177:23) The testimony is relevant to his experience as a medical doctor
                                                              Therefore he is a lay witness and his erroneous opinions regarding FDA "approval"      in the use of IVC filters, and goes to his credibility as a witness. His testimony,
                                                              of the filter or Bard's intention in representing the G2 to be a permanent filter      elicited principally through questions by plaintiff s counsel, necessarily provides
                                                              testing by Bard are not relevant and he is not qualified to give opinions in this      information based on his expertise with IVC filters but he is not a lay witness
                                                              case. Rule 802 - Dr. Trerotola's testimony as to what the FDA did is hearsay.          improperly offering expert opinions. The testimony is based on his own personal
                                                              Testimony regarding the 510(k), FDA regulations, and SIR are not relevant and          knowledge.
                                                              Plaintiff incorporates his arguments from the MILs on these subjects.

  DEF AFFIRM   Trerotola, Scott    178:20-179 03   Overrule   (178:20-178:24) Dr. Trerotola is not designated as a retained expert in this case      The Plaintiff's object was over-ruled in the MDL. The testimony was allowed.
                 01/20/2017                                   and he is not a treating physician. Therefore he is a lay witness and his opinions     (178:20 - 178:24) The testimony is relevant to his experience as a medical doctor
                                                                                                                                                                                                                                               Case 3:19-cv-01701-MO




                                                              regarding "frightenol" are not relevant and he is not qualified to give opinions in    in the use of IVC filters, and goes to his credibility as a witness. His testimony,
                                                              this case. (179 01-179 03)Dr. Trerotola is not designated as a retained expert in      elicited principally through questions by plaintiff s counsel, necessarily provides
                                                              this case and he is not a treating physician. Therefore he is a lay witness and his    information based on his expertise with IVC filters but he is not a lay witness
                                                              opinions regarding "frightenol" are not relevant and he is not qualified to give       improperly offering expert opinions. The testimony is based on his own personal
                                                              opinions in this case.                                                                 knowledge. (179:01 - 179:03) The testimony is relevant to his experience as a
                                                                                                                                                     medical doctor in the use of IVC filters, and goes to his credibility as a witness. His
                                                                                                                                                     testimony, elicited principally through questions by plaintiff s counsel, necessarily
                                                                                                                                                     provides information based on his expertise with IVC filters but he is not a lay
                                                                                                                                                     witness improperly offering expert opinions. The testimony is based on his own
                                                                                                                                                     personal knowledge.
  PL COUNTER   Trerotola, Scott    203:24-204:04
                                                                                                                                                                                                                                               Document 181




                 01/20/2017
  PL COUNTER   Trerotola, Scott    204:06-204:14
                 01/20/2017
  PL COUNTER   Trerotola, Scott    204:16-204:17
                 01/20/2017
                                                                                                                                                                                                                                               Filed 05/03/21
                                                                                                                                                                                                                                               Page 262 of 288




Trerotola 1.20.17                                                                                                                                                                                                                      261
  DESIGNEE      DEPONENT         DESIGNATIONS           RULING    OBJECTION                                                                             RESPONSES TO OBJECTIONS
 DEF BLANKET                                                      This entire deposition relates to the Bard Recovery filter and actions taken in
  OBJECTION                                                       response to adverse events - cephalad migration and deaths - regarding that filter.
                                                                  Under Rule 401, 402 and 403 - it has no relevance to the issues in this case and
                                                                  serves no purpose except to prejudice the jury. Mr. Uelman was not at Bard when
                                                                  the filter at issue was developed or implanted. There is no testimony designated
                                                                  relating to the G2 or later generation filters.

  PL AFFIRM    Uelmen, Douglas      10:15-10:17
                 10/04/2013
  PL AFFIRM    Uelmen, Douglas          10:21
                 10/04/2013
 DEF COUNTER   Uelmen, Douglas      19:16-19:18
                 10/04/2013
 DEF COUNTER   Uelmen, Douglas      26:04-26:08
                 10/04/2013
 DEF COUNTER   Uelmen, Douglas      37:23-38:01
                 10/04/2013
 DEF COUNTER   Uelmen, Douglas      38:02-38:10
                 10/04/2013
 DEF COUNTER   Uelmen, Douglas      38:14-40:04
                 10/04/2013
  PL AFFIRM    Uelmen, Douglas      39:05-39:12
                 10/04/2013
 DEF COUNTER   Uelmen, Douglas      58:07-58:13         Sustain   FRE 701 (opinion by lay witness based on scientific, technical or other specialized
                                                                                                                                                                                                                                               Case 3:19-cv-01701-MO




                 10/04/2013                                       knowledge); FRE 403 the response is confusing and likely to mislead the jury.

 DEF COUNTER   Uelmen, Douglas      58:18-58:21         Sustain   FRE 701 (opinion by lay witness based on scientific, technical or other specialized
                 10/04/2013                                       knowledge); FRE 403 the response is confusing and likely to mislead the jury.

  PL AFFIRM    Uelmen, Douglas      59:15-59:22         Sustain   Lack of foundation. Calls for a legal conclusion                                      The witness was Vice President of Quality Assurance for Bard who in the course of
                 10/04/2013                                                                                                                             his career had responsibility for an number of medical devices including the Simon
                                                                                                                                                        Nitinol Filter and Recovery filter (23:03 - 25:20 & 50:22 - 51 08). As VP of Quality
                                                                                                                                                        Assurance he had responsibility for design development being in compliance.
                                                                                                                                                        (27:19 - 28:15). The question is clearly within his scope of responsibility and
                                                                                                                                                        knowledge and does not seek a legal; conclusion.
                                                                                                                                                                                                                                               Document 181




 DEF COUNTER   Uelmen, Douglas       59:15-59:22
                 10/04/2013      subject to objection
  PL AFFIRM    Uelmen, Douglas          60:01
                 10/04/2013
  PL AFFIRM    Uelmen, Douglas      69:01-69:12*
                 10/04/2013
  PL AFFIRM    Uelmen, Douglas      70:02-70:08         Sustain   Lack of foundation. Calls for a legal conclusion                                      Plaintiffs adopt and incorporate by reference the response to the objections
                 10/04/2013                                                                                                                             stated at Row 5.
  PL AFFIRM    Uelmen, Douglas      70:16-70:18
                 10/04/2013
 DEF COUNTER   Uelmen, Douglas       70:19-71:04
                 10/04/2013      subject to objection
                                                                                                                                                                                                                                               Filed 05/03/21




 DEF COUNTER   Uelmen, Douglas       71:06-71:18        Sustain   non-responsive
                 10/04/2013      subject to objection
 DEF COUNTER   Uelmen, Douglas     328:13-328:17
                 10/04/2013      Subject to objection
 DEF COUNTER   Uelmen, Douglas     328:20-329:04
                 10/04/2013      Subject to objection
 DEF COUNTER   Uelmen, Douglas     330:24-331:02        Sustain   lack of foundation
                 10/04/2013      Subject to objection
 DEF COUNTER   Uelmen, Douglas         331 05           Sustain   lack of foundation
                 10/04/2013      Subject to objection
 DEF COUNTER   Uelmen, Douglas     331:08-331:18        Sustain   lack of foundation
                 10/04/2013      Subject to objection
                                                                                                                                                                                                                                               Page 263 of 288




Uelmen 10.4.13                                                                                                                                                                                                                         262
  DESIGNEE     DEPONENT         DESIGNATIONS     RULING     OBJECTION                                                                         RESPONSES TO OBJECTIONS
  PL AFFIRM   Uelmen, Douglas    326:02-326:17   Overrule   Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence    The Recovery is the predicate design upon which the Eclipse G2 and G2X platform
                10/04/2013                                  regarding Bard s conduct related to the Recovery Filter. Irrelevant and any       of filters were based. The Recovery filter is the direct predicate for the G2 and the
                                                            probative value outweighed by prejudicial effect, particularly with Plaintiff s   testimony is clear that the G2X filter is identical to the G2 except it has a retrieval
                                                            punitive damages claim dismissed.                                                 hook on the cap. The eclipse is the same with electropolishing. (2013.11.05 Carr
                                                                                                                                              23:13 -23:17). The testimony relates to Bard's internal policies and procedures. As
                                                                                                                                              VP of Quality Assurance compliance with such policies is within the witness'
                                                                                                                                              knowledge. Evidence as to whether Bard complied with its own policies when
                                                                                                                                              designing, testing and selling the Recovery filter a predicate device for the G2/GFX
                                                                                                                                              filters, is relevant to the claims of product/warning defect and is more probative
                                                                                                                                              than prejudicial. The Eclipse, GS, G2x and Recovery are essentially the same
                                                                                                                                              flawed design.
  PL AFFIRM   Uelmen, Douglas    326:19-326:19   Overrule   Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence    The Recovery is the predicate design upon which the Eclipse G2 and G2X platform
                10/04/2013                                  regarding Bard s conduct related to the Recovery Filter. Irrelevant and any       of filters were based. The Recovery filter is the direct predicate for the G2 and the
                                                            probative value outweighed by prejudicial effect, particularly with Plaintiff s   testimony is clear that the G2X filter is identical to the G2 except it has a retrieval
                                                            punitive damages claim dismissed.                                                 hook on the cap. The eclipse is the same with electropolishing. (2013.11.05 Carr
                                                                                                                                              23:13 -23:17). The testimony relates to Bard's internal policies and procedures. As
                                                                                                                                              VP of Quality Assurance compliance with such policies is within the witness'
                                                                                                                                              knowledge. Evidence as to whether Bard complied with its own policies when
                                                                                                                                              designing, testing and selling the Recovery filter a predicate device for the G2/GFX
                                                                                                                                              filters, is relevant to the claims of product/warning defect and is more probative
                                                                                                                                              than prejudicial. The Eclipse, GS, G2x and Recovery are essentially the same
                                                                                                                                              flawed design.
                                                                                                                                                                                                                                        Case 3:19-cv-01701-MO




  PL AFFIRM   Uelmen, Douglas    326:23-326:24   Overrule   Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence    The Recovery is the predicate design upon which the Eclipse G2 and G2X platform
                10/04/2013                                  regarding Bard s conduct related to the Recovery Filter. Irrelevant and any       of filters were based. The Recovery filter is the direct predicate for the G2 and the
                                                            probative value outweighed by prejudicial effect, particularly with Plaintiff s   testimony is clear that the G2X filter is identical to the G2 except it has a retrieval
                                                            punitive damages claim dismissed.                                                 hook on the cap. The eclipse is the same with electropolishing. (2013.11.05 Carr
                                                                                                                                              23:13 -23:17). The testimony relates to Bard's internal policies and procedures. As
                                                                                                                                              VP of Quality Assurance compliance with such policies is within the witness'
                                                                                                                                              knowledge. Evidence as to whether Bard complied with its own policies when
                                                                                                                                              designing, testing and selling the Recovery filter a predicate device for the G2/GFX
                                                                                                                                              filters, is relevant to the claims of product/warning defect and is more probative
                                                                                                                                              than prejudicial. The Eclipse, GS, G2x and Recovery are essentially the same
                                                                                                                                              flawed design.
                                                                                                                                                                                                                                        Document 181




  PL AFFIRM   Uelmen, Douglas    327:02-327:03   Overrule   Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence    The Recovery is the predicate design upon which the Eclipse G2 and G2X platform
                10/04/2013                                  regarding Bard s conduct related to the Recovery Filter. Irrelevant and any       of filters were based. The Recovery filter is the direct predicate for the G2 and the
                                                            probative value outweighed by prejudicial effect, particularly with Plaintiff s   testimony is clear that the G2X filter is identical to the G2 except it has a retrieval
                                                            punitive damages claim dismissed.                                                 hook on the cap. The eclipse is the same with electropolishing. (2013.11.05 Carr
                                                                                                                                              23:13 -23:17). The testimony relates to Bard's internal policies and procedures. As
                                                                                                                                              VP of Quality Assurance compliance with such policies is within the witness'
                                                                                                                                              knowledge. Evidence as to whether Bard complied with its own policies when
                                                                                                                                              designing, testing and selling the Recovery filter a predicate device for the G2/GFX
                                                                                                                                              filters, is relevant to the claims of product/warning defect and is more probative
                                                                                                                                              than prejudicial. The Eclipse, GS, G2x and Recovery are essentially the same
                                                                                                                                              flawed design.
                                                                                                                                                                                                                                        Filed 05/03/21




  PL AFFIRM   Uelmen, Douglas    327:18-327:24   Sustain    Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence    The Recovery is the predicate design upon which the G2 and G2X platform of
                10/04/2013                                  regarding Bard s conduct related to the Recovery Filter. Irrelevant and any       filters were based. The Recovery filter is the direct predicate for the G2 and the
                                                            probative value outweighed by prejudicial effect, particularly with Plaintiff s   testimony is clear that the G2X filter is identical to the G2 except it has a retrieval
                                                            punitive damages claim dismissed.                                                 hook on the cap. (2013.11.05 Carr 23:13 - 23:17). The testimony relates to Bard's
                                                                                                                                              internal policies and procedures. As VP of Quality Assurance compliance with such
                                                                                                                                              policies is within the witness' knowledge. Evidence as to whether Bard complied
                                                                                                                                              with its own policies when designing, testing and selling the Recovery filter a
                                                                                                                                              predicate device for the G2/GFX filters, is relevant to the claims of product defect
                                                                                                                                              and is more probative than prejudicial. The Eclipse, GS, G2x and Recovery are
                                                                                                                                              essentially the same flawed design
  PL AFFIRM   Uelmen, Douglas    328:02-328:09   Sustain    Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence    The Recovery is the predicate design upon which the Eclipse G2 and G2X platform
                10/04/2013                                  regarding Bard s conduct related to the Recovery Filter. Irrelevant and any       of filters were based. The Recovery filter is the direct predicate for the G2 and the
                                                                                                                                                                                                                                        Page 264 of 288




                                                            probative value outweighed by prejudicial effect, particularly with Plaintiff s   testimony is clear that the G2X filter is identical to the G2 except it has a retrieval
                                                            punitive damages claim dismissed.                                                 hook on the cap. The eclipse is the same with electropolishing. (2013.11.05 Carr
                                                                                                                                              23:13 -23:17). The testimony relates to Bard's internal policies and procedures. As
                                                                                                                                              VP of Quality Assurance compliance with such policies is within the witness'
                                                                                                                                              knowledge. Evidence as to whether Bard complied with its own policies when
                                                                                                                                              designing, testing and selling the Recovery filter a predicate device for the G2/GFX
                                                                                                                                              filters, is relevant to the claims of product/warning defect and is more probative
                                                                                                                                              than prejudicial. The Eclipse, GS, G2x and Recovery are essentially the same
                                                                                                                                              flawed design.
Uelmen 10.4.13                                                                                                                                                                                                                  263
  DESIGNEE     DEPONENT         DESIGNATIONS     RULING     OBJECTION                                                                          RESPONSES TO OBJECTIONS
  PL AFFIRM   Uelmen, Douglas    332:01-332:06
                10/04/2013
  PL AFFIRM   Uelmen, Douglas    332:09-332:13
                10/04/2013
  PL AFFIRM   Uelmen, Douglas    332:16-332:21   Overrule   Rules 401, 402, and 403 – testimony concerns what physician would have wanted The Recovery is the predicate design upon which the G2 and G2X platform of
                10/04/2013                                  to know / would expect a manufacturer to tell him/her.                        filters were based. The Recovery filter is the direct predicate for the G2 and the
                                                                                                                                          testimony is clear that the G2X filter is identical to the G2 except it has a retrieval
                                                                                                                                          hook on the cap. (2013.11.05 Carr 23:13 -23:17). The testimony relates to Bard's
                                                                                                                                          internal policies and procedures. As VP of Quality Assurance compliance with such
                                                                                                                                          policies is within the witness' knowledge. Evidence as to whether Bard complied
                                                                                                                                          with its own policies when designing, testing and selling the Recovery filter a
                                                                                                                                          predicate device for the G2/GFX filters, is relevant to the claims of
                                                                                                                                          product/warning defect and is more probative than prejudicial. The Eclipse, GS,
                                                                                                                                          G2x and Recovery are essentially the same flawed design
  PL AFFIRM   Uelmen, Douglas       332:24
                10/04/2013
  PL AFFIRM   Uelmen, Douglas    333:01-333:04   Overrule   Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence     The Recovery is the predicate design upon which the Eclipse G2 and G2X platform
                10/04/2013                                  regarding Bard s conduct related to the Recovery Filter. Irrelevant and any        of filters were based. The Recovery filter is the direct predicate for the G2 and the
                                                            probative value outweighed by prejudicial effect, particularly with Plaintiff s    testimony is clear that the G2X filter is identical to the G2 except it has a retrieval
                                                            punitive damages claim dismissed.                                                  hook on the cap. The eclipse is the same with electropolishing. (2013.11.05 Carr
                                                                                                                                               23:13 -23:17). The testimony relates to Bard's internal policies and procedures. As
                                                                                                                                               VP of Quality Assurance compliance with such policies is within the witness'
                                                                                                                                               knowledge. Evidence as to whether Bard complied with its own policies when
                                                                                                                                                                                                                                         Case 3:19-cv-01701-MO




                                                                                                                                               designing, testing and selling the Recovery filter a predicate device for the G2/GFX
                                                                                                                                               filters, is relevant to the claims of product/warning defect and is more probative
                                                                                                                                               than prejudicial. The Eclipse, GS, G2x and Recovery are essentially the same
                                                                                                                                               flawed design.
  PL AFFIRM   Uelmen, Douglas    333:06-333:10   Overrule   Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence     The Recovery is the predicate design upon which the G2 and G2X platform of
                10/04/2013                                  regarding Bard s conduct related to the Recovery Filter. Irrelevant and any        filters were based. The Recovery filter is the direct predicate for the G2 and the
                                                            probative value outweighed by prejudicial effect, particularly with Plaintiff s    testimony is clear that the G2X filter is identical to the G2 except it has a retrieval
                                                            punitive damages claim dismissed.                                                  hook on the cap. (2013.11.05 Carr 23:13 -23:17). The testimony relates to Bard's
                                                                                                                                               internal policies and procedures. As VP of Quality Assurance compliance with such
                                                                                                                                               policies is within the witness' knowledge. Evidence as to whether Bard complied
                                                                                                                                               with its own policies when designing, testing and selling the Recovery filter a
                                                                                                                                                                                                                                         Document 181




                                                                                                                                               predicate device for the G2/GFX filters, is relevant to the claims of
                                                                                                                                               product/warning defect and is more probative than prejudicial. The Eclipse, GS,
                                                                                                                                               G2x and Recovery are essentially the same flawed design
                                                                                                                                                                                                                                         Filed 05/03/21
                                                                                                                                                                                                                                         Page 265 of 288




Uelmen 10.4.13                                                                                                                                                                                                                   264
  DESIGNEE      DEPONENT              DESIGNATIONS                    RULING              OBJECTION                                                                              RESPONSES TO OBJECTIONS
  DEF BLANKET                                                          Overrule           Bard object to this entire deposition under Rules 401, 402 and 403. The testimony
   OBJECTION                                                                              relates soley to the Bard Recovery filter and regulatory submissions relating to
                                                                                          that filter. Ms. Vierling was not at Bard when the Eclipse filter was submitted to
                                                                                          the FDA for clearance
   PL AFFIRM    Veriling, Carol          08:19-08:20
                 05/11/2016
  DEF COUNTER   Vierling, Carol            ϴ͗ϭϵͲϴ͗ϮϬ
                 05/11/2016       will be withdrawn if played
                                           by Plaintiff
   PL AFFIRM    Veriling, Carol           09:24-10:11
                 05/11/2016
  DEF COUNTER   Vierling, Carol           9:24-10:07
                 05/11/2016
  DEF COUNTER   Vierling, Carol          ϭϬ͗ϭϳͲϭϬ͗Ϯϯ
                 05/11/2016          [10:18-10:23 will be
                                    withdrawn if played by
                                          Plaintiff]
   PL AFFIRM    Veriling, Carol          10:18-11:02
                 05/11/2016
   PL AFFIRM    Veriling, Carol          14:21-16:01
                 05/11/2016
   PL AFFIRM    Veriling, Carol          16:10-16:12
                 05/11/2016
   PL AFFIRM    Veriling, Carol          21:09-21:16
                                                                                                                                                                                                                                                                        Case 3:19-cv-01701-MO




                 05/11/2016
  DEF COUNTER   Vierling, Carol         24:15-24:20
                 05/11/2016          begin at “so when”
  DEF COUNTER   Vierling, Carol         26:06-26:07                   Overrule            Rules 106, 403. Misleading about Vierling's level of involvement. Should include
                 05/11/2016                                                               lines 26:6 through 26:17
  DEF COUNTER   Vierling, Carol          26:13-26:17                   Overrule           Rules 106, 403. Misleading about Vierling's level of involvement. Should include
                 05/11/2016         begin at “I remember”                                 lines 26:6 through 26:17
   PL AFFIRM    Veriling, Carol          26:15-26:17                  Overrule            Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure         Each Bard retreivable IVC filter, including the Eclipse, obtained FDA clearance
                 05/11/2016                                                               modes at issue; Irrelevant and any probative value outweighed by prejudicial           using a prior-generation filter as its predicate; the first predicate device was the
                                                                                          effect, particularly with Plaintiff s punitive damages claim dismissed. This witness   Recovery. Dr. Asch was hired by Bard to lead a clinical study on the Recovery,
                                                                                          left Bard before the G2 filter was on the market                                       which Vierling relied on when overseeing the Recovery's submission to the FDA.
                                                                                                                                                                                 Testimony is relevant and probative because it shows that Bard knew or should
                                                                                                                                                                                                                                                                        Document 181




                                                                                                                                                                                 have known of adverse data associated with the Recovery (which relate to
                                                                                                                                                                                 complications shared by the Eclipse) and failed to report it.

  DEF COUNTER   Vierling, Carol          27:15-27:20
                 05/11/2016
  DEF COUNTER   Vierling, Carol          28:04-28:09
                 05/11/2016
  DEF COUNTER   Vierling, Carol          28:23-29:02
                 05/11/2016
   PL AFFIRM    Veriling, Carol          29:03-29:09
                 05/11/2016        (ending with the 510(k))
  DEF COUNTER   Vierling, Carol          30:10-30:17
                                                                                                                                                                                                                                                                        Filed 05/03/21




                 05/11/2016
  DEF COUNTER   Vierling, Carol          31:23-32:03
                 05/11/2016
   PL AFFIRM    Veriling, Carol          33:03-33:07
                 05/11/2016
   PL AFFIRM    Veriling, Carol          33:11-33:21
                 05/11/2016
  DEF COUNTER   Veriling, Carol          33:13-33:15            Sustain as to including   Rules 106, 403. Misleading as to FDA's customary practice re: testing. Should
                 05/11/2016                                          33:13-33:21          include 33:13-33:21
   PL AFFIRM    Veriling, Carol          36:17-36:19
                 05/11/2016
   PL AFFIRM    Veriling, Carol          36:23-36:24
                 05/11/2016
   PL AFFIRM    Veriling, Carol          37:02-37:05                   Sustain            Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure        Each Bard retreivable IVC filter, including the Eclipse, obtained FDA clearance
                                                                                                                                                                                                                                                                        Page 266 of 288




                 05/11/2016                                                               mode at issue; Irrelevant and any probative value outweighed by prejudicial            using a prior-generation filter as its predicate; the first predicate device was the
                                                                                          effect, particularly with Plaintiff s punitive damages claim dismissed. This case      Recovery. Dr. Asch was hired by Bard to lead a clinical study on the Recovery,
                                                                                          does not involve the Recovery filter.                                                  which Vierling relied on when overseeing the Recovery's submission to the FDA.
                                                                                                                                                                                 Testimony is relevant and probative because it shows that Bard knew or should
                                                                                                                                                                                 have known of adverse data associated with the Recovery (which relate to
                                                                                                                                                                                 complications shared by the Eclipse) and failed to report it. Testimony shows
                                                                                                                                                                                 critical gatekeeping role assumed by Bard in 510(k) process and its duty to
                                                                                                                                                                                 pEactihenBtasrd retreivable IVC filter, including the Eclipse, obtained FDA
Vierling 5 11 16 PL                                                                                                                                                               l                                                                               265
  DESIGNEE      DEPONENT          DESIGNATIONS    RULING     OBJECTION                                                                           RESPONSES TO OBJECTIONS
   PL AFFIRM    Veriling, Carol       37:09       Sustain    Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure     using a prior-generation filter as its predicate; the first predicate device was the
                 05/11/2016                                  mode at issue; Irrelevant and any probative value outweighed by prejudicial         Recovery. Dr. Asch was hired by Bard to lead a clinical study on the Recovery,
                                                             effect, particularly with Plaintiff s punitive damages claim dismissed. This case   which Vierling relied on when overseeing the Recovery's submission to the FDA.
                                                             does not involve the Recovery filter.                                               Testimony is relevant and probative because it shows that Bard knew or should
                                                                                                                                                 have known of adverse data associated with the Recovery (which relate to
                                                                                                                                                 complications shared by the Eclipse) and failed to report it. Testimony shows
                                                                                                                                                 critical gatekeeping role assumed by Bard in 510(k) process and its duty to
                                                                                                                                                 pEactihenBtasrd retreivable IVC filter, including the Eclipse, obtained FDA
                                                                                                                                                 clearance
  DEF COUNTER   Vierling, Carol     38:05-38:24
                 05/11/2016
   PL AFFIRM    Veriling, Carol     39:15-39:23   Overrule   Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure     using a prior-generation filter as its predicate; the first predicate device was the
                 05/11/2016                                  mode at issue; Irrelevant and any probative value outweighed by prejudicial         Recovery. Dr. Asch was hired by Bard to lead a clinical study on the Recovery,
                                                             effect, particularly with Plaintiff s punitive damages claim dismissed. This case   which Vierling relied on when overseeing the Recovery's submission to the FDA.
                                                             does not involve the Recovery filter.                                               Testimony is relevant and probative because it shows that Bard knew or should
                                                                                                                                                 have known of adverse data associated with the Recovery (which relate to
                                                                                                                                                 complications shared by the Eclipse), and failed to report it. Testimony shows
                                                                                                                                                 critical gatekeeping role assumed by Bard in 510(k) process and its duty to
                                                                                                                                                 patients
   PL AFFIRM    Veriling, Carol     42:16-42:21   Sustain    Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure     Each Bard retreivable IVC filter, including the Eclipse, obtained FDA clearance
                 05/11/2016                                  mode at issue; Irrelevant and any probative value outweighed by prejudicial         using a prior-generation filter as its predicate; the first predicate device was the
                                                             effect, particularly with Plaintiff s punitive damages claim dismissed. This case   Recovery. Dr. Asch was hired by Bard to lead a clinical study on the Recovery,
                                                             does not involve the Recovery filter or cephalad migration.                         which Vierling relied on when overseeing the Recovery's submission to the FDA.
                                                                                                                                                 Testimony is relevant and probative because it shows that Bard knew or should
                                                                                                                                                                                                                                        Case 3:19-cv-01701-MO




                                                                                                                                                 have known of adverse data associated with the Recovery (which relate to
                                                                                                                                                 complications shared by the Eclipse) and failed to report it. Testimony shows
                                                                                                                                                 critical gatekeeping role assumed by Bard in 510(k) process and its duty to
                                                                                                                                                     i
   PL AFFIRM    Veriling, Carol     44:19-45:10   Overrule   Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure     Each Bard retreivable IVC filter, including the Eclipse, obtained FDA clearance
                 05/11/2016                                  mode at issue; Irrelevant and any probative value outweighed by prejudicial         using a prior-generation filter as its predicate; the first predicate device was the
                                                             effect, particularly with Plaintiff s punitive damages claim dismissed. This case   Recovery. Dr. Asch was hired by Bard to lead a clinical study on the Recovery,
                                                             does not involve the Recovery filter or cephalad migration.                         which Vierling relied on when overseeing the Recovery's submission to the FDA.
                                                                                                                                                 Testimony is relevant and probative because it shows that Bard knew or should
                                                                                                                                                 have known of adverse data associated with the Recovery (which relate to
                                                                                                                                                 complications shared by the Eclipse) and failed to report it. Testimony shows
                                                                                                                                                 critical gatekeeping role assumed by Bard in 510(k) process and its duty (and
                                                                                                                                                                                                                                        Document 181




                                                                                                                                                 failure) to disclose all material data.
   PL AFFIRM    Veriling, Carol     49:13-49:16   Overrule   Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence      Each Bard retreivable IVC filter, including the Eclipse, obtained FDA clearance
                 05/11/2016                                  regarding Bard s conduct related to the Recovery Filter. Irrelevant and any         using a prior-generation filter as its predicate; the first predicate device was the
                                                             probative value outweighed by prejudicial effect, particularly with Plaintiff s     Recovery. Dr. Asch was hired by Bard to lead a clinical study on the Recovery,
                                                             punitive damages claim dismissed.                                                   which Vierling relied on when overseeing the Recovery's submission to the FDA.
                                                                                                                                                 Testimony is relevant and probative because it shows that Bard knew or should
                                                                                                                                                 have known of adverse data associated with the Recovery (which relate to
                                                                                                                                                 complications shared by the Eclipse) and failed to report it. Testimony shows
                                                                                                                                                 critical gatekeeping role assumed by Bard in 510(k) process and its duty (and
                                                                                                                                                 failure) to disclose all material data.
                                                                                                                                                                                                                                        Filed 05/03/21




   PL AFFIRM    Veriling, Carol     49:19-50:02   Overrule   Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence
                 05/11/2016                                  regarding Bard s conduct related to the Recovery Filter. Irrelevant and any
                                                             probative value outweighed by prejudicial effect, particularly with Plaintiff s
                                                             punitive damages claim dismissed
   PL AFFIRM    Veriling, Carol     51:06-51:20   Overrule   Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence      Each Bard retreivable IVC filter, including the Eclipse, obtained FDA clearance
                 05/11/2016                                  regarding Bard s conduct related to the Recovery Filter. Irrelevant and any         using a prior-generation filter as its predicate; the first predicate device was the
                                                             probative value outweighed by prejudicial effect, particularly with Plaintiff s     Recovery. Dr. Asch was hired by Bard to lead a clinical study on the Recovery,
                                                             punitive damages claim dismissed.                                                   which Vierling relied on when overseeing the Recovery's submission to the FDA.
                                                                                                                                                 Testimony is relevant and probative because it shows that Bard knew or should
                                                                                                                                                 have known of adverse data associated with the Recovery (which relate to
                                                                                                                                                 complications shared by the Eclipse) and failed to report it. Testimony shows
                                                                                                                                                 critical gatekeeping role assumed by Bard in 510(k) process and its duty (and
                                                                                                                                                 failure) to disclose all material data.
                                                                                                                                                                                                                                        Page 267 of 288




  DEF COUNTER   Veriling, Carol     51:21-51:22
                 05/11/2016
  DEF COUNTER   Veriling, Carol     52:01-52:05
                 05/11/2016
  DEF COUNTER   Vierling, Carol     77:08-77:21   Overrule   Rules 106, 403. Misleading. Should also include lines 77:22-77:23.
                 05/11/2016
  DEF COUNTER   Vierling, Carol     77:24-78:01
                 05/11/2016
Vierling 5.11.16 PL                                                                                                                                                                                                               266
  DESIGNEE      DEPONENT          DESIGNATIONS    RULING     OBJECTION                                                                             RESPONSES TO OBJECTIONS
   PL AFFIRM    Veriling, Carol     78:02-78:13   Overrule   Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence        Each Bard retreivable IVC filter, including the Eclipse, obtained FDA clearance
                 05/11/2016                                  regarding Bard s conduct related to the Recovery Filter. Irrelevant and any           using a prior-generation filter as its predicate; the first predicate device was the
                                                             probative value outweighed by prejudicial effect, particularly with Plaintiff s       Recovery. Dr. Asch was hired by Bard to lead a clinical study on the Recovery,
                                                             punitive damages claim dismissed.                                                     which Vierling relied on when overseeing the Recovery's submission to the FDA.
                                                                                                                                                   Testimony is relevant and probative because it shows that Bard knew or should
                                                                                                                                                   have known that Dr. Asch's study should not have been used as basis for FDA
                                                                                                                                                   510(k) submission since it did not sufficiently screen for all potential complications
                                                                                                                                                   (including complications associated with Mr. Peterson's Eclipse), but rather looked
                                                                                                                                                   only at filter retrieval.
  DEF COUNTER   Veriling, Carol     78:23-79:03   Overrule   Rules 106, 403. Misleading. Should also include lines 78:2-13.
                 05/11/2016
  DEF COUNTER   Veriling, Carol     79:07-79:08
                 05/11/2016
  DEF COUNTER   Vierling, Carol     84:02-84:04
                 05/11/2016
  DEF COUNTER   Vierling, Carol     84:17-84:21
                 05/11/2016
   PL AFFIRM    Veriling, Carol     87:19-88:01   Sustain    This designation violates the Court's ruling on the MIL on Recovery migration         Each Bard retreivable IVC filter, including the Eclipse, obtained FDA clearance
                 05/11/2016                                  deaths. Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial         using a prior-generation filter as its predicate; the first predicate device was the
                                                             evidence regarding Bard s conduct related to the Recovery Filter. Irrelevant and      Recovery. Dr. Asch was hired by Bard to lead a clinical study on the Recovery,
                                                             any probative value outweighed by prejudicial effect, particularly with Plaintiff s   which Vierling relied on when overseeing the Recovery's submission to the FDA.
                                                             punitive damages claim dismissed.                                                     Testimony is relevant and probative because it shows that Bard knew or should
                                                                                                                                                   have known that Dr. Asch's study should not have been used as basis for FDA
                                                                                                                                                                                                                                            Case 3:19-cv-01701-MO




                                                                                                                                                   510(k) submission since it did not sufficiently screen for all potential complications
                                                                                                                                                   (including complications associated with Mr. Peterson's Eclipse), but rather looked
                                                                                                                                                   only at filter retrieval.
  DEF COUNTER   Veriling, Carol     88:02-88:08
                 05/11/2016
   PL AFFIRM    Veriling, Carol     88:09-88:12   Sustain    Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence        Testimony is relevant and probative because it shows that Bard knew or should
                 05/11/2016                                  regarding Bard s conduct related to the Recovery Filter. Irrelevant and any           have known that Dr. Asch's study should not have been used as basis for FDA
                                                             probative value outweighed by prejudicial effect, particularly with Plaintiff s       510(k) submission since it did not sufficiently screen for all potential complications
                                                             punitive damages claim dismissed.                                                     (including complications associated with Mr. Peterson's Eclipse), but rather looked
                                                                                                                                                   only at filter retrieval. Testimony also shows critical gatekeeping role assumed by
                                                                                                                                                   Bard in 510(k) process and its duty (and failure) to ascertain root causes of
                                                                                                                                                                                                                                            Document 181




                                                                                                                                                   complications prior to submission.

   PL AFFIRM    Veriling, Carol     88:20-88:23   Sustain    Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence        Testimony is relevant and probative because it shows that Bard knew or should
                 05/11/2016                                  regarding Bard s conduct related to the Recovery Filter. Irrelevant and any           have known that Dr. Asch's study should not have been used as basis for FDA
                                                             probative value outweighed by prejudicial effect, particularly with Plaintiff s       510(k) submission since it did not sufficiently screen for all potential complications
                                                             punitive damages claim dismissed.                                                     (including complications associated with Mr. Peterson's Eclipse), but rather looked
                                                                                                                                                   only at filter retrieval. Testimony also shows critical gatekeeping role assumed by
                                                                                                                                                   Bard in 510(k) process and its duty (and failure) to ascertain root causes of
                                                                                                                                                   complications prior to submission.

   PL AFFIRM    Veriling, Carol     89:04-89:07   Sustain    Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence        Testimony is relevant and probative because it shows that Bard knew or should
                 05/11/2016                                  regarding Bard s conduct related to the Recovery Filter. Irrelevant and any           have known that Dr. Asch's study should not have been used as basis for FDA
                                                                                                                                                                                                                                            Filed 05/03/21




                                                             probative value outweighed by prejudicial effect, particularly with Plaintiff s       510(k) submission since it did not sufficiently screen for all potential complications
                                                             punitive damages claim dismissed.                                                     (including complications associated with Mr. Peterson's Eclipse), but rather looked
                                                                                                                                                   only at filter retrieval. Testimony also shows critical gatekeeping role assumed by
                                                                                                                                                   Bard in 510(k) process and its duty (and failure) to ascertain root causes of
                                                                                                                                                   complications prior to submission.

   PL AFFIRM    Veriling, Carol     98:05-98:18   Sustain    Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence
                 05/11/2016                                  regarding Bard s conduct related to the Recovery Filter. Irrelevant and any
                                                             probative value outweighed by prejudicial effect, particularly with Plaintiff s
                                                             punitive damages claim dismissed
   PL AFFIRM    Veriling, Carol     98:21-99:07   Sustain    Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence        Testimony is relevant and probative because it shows that Bard knew or should
                 05/11/2016                                  regarding Bard s conduct related to the Recovery Filter. Irrelevant and any           have known that Dr. Asch's study should not have been used as basis for FDA
                                                             probative value outweighed by prejudicial effect, particularly with Plaintiff s       510(k) submission since it did not sufficiently screen for all potential complications
                                                                                                                                                                                                                                            Page 268 of 288




                                                             punitive damages claim dismissed.                                                     (including complications associated with Mr. Peterson's Eclipse), but rather looked
                                                                                                                                                   only at filter retrieval. Testimony also shows critical gatekeeping role assumed by
                                                                                                                                                   Bard in 510(k) process and its duty (and failure) to ascertain whether
                                                                                                                                                   complications were outliers or trends prior to submission.




Vierling 5.11.16 PL                                                                                                                                                                                                                267
  DESIGNEE     DEPONENT          DESIGNATIONS     RULING     OBJECTION                                                                             RESPONSES TO OBJECTIONS
   PL AFFIRM   Veriling, Carol     99:12-99:14    Sustain    Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence        Testimony is relevant and probative because it shows that Bard knew or should
                05/11/2016                                   regarding Bard s conduct related to the Recovery Filter. Irrelevant and any           have known that Dr. Asch's study should not have been used as basis for FDA
                                                             probative value outweighed by prejudicial effect, particularly with Plaintiff s       510(k) submission since it did not sufficiently screen for all potential complications
                                                             punitive damages claim dismissed.                                                     (including complications associated with Mr. Peterson's Eclipse), but rather looked
                                                                                                                                                   only at filter retrieval. Testimony also shows critical gatekeeping role assumed by
                                                                                                                                                   Bard in 510(k) process and its duty (and failure) to ascertain whether
                                                                                                                                                   complications were outliers or trends prior to submission.

   PL AFFIRM   Veriling, Carol     99:19-99:20    Sustain    Defendants' objection was sustained by Judge Campbell in the MDL. This
                05/11/2016                                   testimony was not permitted in the bellwether trials.Rules 401, 402, 403 –
                                                             Testimony does not involve filter at issue and/or failure mode at issue; Irrelevant
                                                             and any probative value outweighed by prejudicial effect
   PL AFFIRM   Veriling, Carol    100:02-100:09   Sustain    Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence        Testimony is relevant and probative because it shows that Bard knew or should
                05/11/2016                                   regarding Bard s conduct related to the Recovery Filter. Irrelevant and any           have known that Dr. Asch's study should not have been used as basis for FDA
                                                             probative value outweighed by prejudicial effect, particularly with Plaintiff s       510(k) submission since it did not sufficiently screen for all potential complications
                                                             punitive damages claim dismissed.                                                     (including complications associated with Mr. Peterson's Eclipse), but rather looked
                                                                                                                                                   only at filter retrieval. Testimony also shows critical gatekeeping role assumed by
                                                                                                                                                   Bard in 510(k) process and its duty (and failure) to ascertain whether
                                                                                                                                                   complications were outliers or trends prior to submission.

   PL AFFIRM   Veriling, Carol    100:12-100:18   Sustain    Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence        Testimony is relevant and probative because it shows that Bard knew or should
                05/11/2016                                   regarding Bard s conduct related to the Recovery Filter. Irrelevant and any           have known that Dr. Asch's study should not have been used as basis for FDA
                                                             probative value outweighed by prejudicial effect, particularly with Plaintiff s       510(k) submission since it did not sufficiently screen for all potential complications
                                                             punitive damages claim dismissed.                                                     (including complications associated with Mr. Peterson's Eclipse), but rather looked
                                                                                                                                                                                                                                            Case 3:19-cv-01701-MO




                                                                                                                                                   only at filter retrieval. Testimony also shows critical gatekeeping role assumed by
                                                                                                                                                   Bard in 510(k) process and its duty (and failure) to ascertain whether
                                                                                                                                                   complications were outliers or trends prior to submission.

   PL AFFIRM   Veriling, Carol    101:01-101:04   Sustain    Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence
                05/11/2016                                   regarding Bard s conduct related to the Recovery Filter. Irrelevant and any
                                                             probative value outweighed by prejudicial effect, particularly with Plaintiff s
                                                             punitive damages claim dismissed.
   PL AFFIRM   Veriling, Carol    101:08-101:09   Sustain    Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence        Testimony is relevant and probative because it shows that Bard knew or should
                05/11/2016                                   regarding Bard s conduct related to the Recovery Filter. Irrelevant and any           have known that Dr. Asch's study should not have been used as basis for FDA
                                                             probative value outweighed by prejudicial effect, particularly with Plaintiff s       510(k) submission since it did not sufficiently screen for all potential complications
                                                             punitive damages claim dismissed.                                                     (including complications associated with Mr. Peterson's Eclipse), but rather looked
                                                                                                                                                                                                                                            Document 181




                                                                                                                                                   only at filter retrieval. Testimony also shows critical gatekeeping role assumed by
                                                                                                                                                   Bard in 510(k) process and its duty (and failure) to ascertain whether
                                                                                                                                                   complications were outliers or trends prior to submission.

   PL AFFIRM   Veriling, Carol    102:01-102:06   Sustain    Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence        Testimony is relevant and probative because it shows that Bard knew or should
                05/11/2016                                   regarding Bard s conduct related to the Recovery Filter. Irrelevant and any           have known that Dr. Asch's study should not have been used as basis for FDA
                                                             probative value outweighed by prejudicial effect, particularly with Plaintiff s       510(k) submission since it did not sufficiently screen for all potential complications
                                                             punitive damages claim dismissed.                                                     (including complications associated with Mr. Peterson's Eclipse), but rather looked
                                                                                                                                                   only at filter retrieval. Testimony also shows critical gatekeeping role assumed by
                                                                                                                                                   Bard in 510(k) process and its duty (and failure) to ascertain whether
                                                                                                                                                   complications were outliers or trends prior to submission.
                                                                                                                                                                                                                                            Filed 05/03/21




   PL AFFIRM   Veriling, Carol    105:07-105:13   Sustain    Defendants' objection was sustained by Judge Campbell in the MDL. This
                05/11/2016                                   testimony was not permitted in the bellwether trials. The Court stated, The
                                                             question is not evidence. (105:07-105:10) Rules 401, 402. The attorney statement
                                                             is not evidence
   PL AFFIRM   Veriling, Carol    106:04-106:07   Overrule   Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence        Testimony is relevant and probative because it shows that Bard knew or should
                05/11/2016                                   regarding Bard s conduct related to the Recovery Filter. Irrelevant and any           have known that Dr. Asch's study should not have been used as basis for FDA
                                                             probative value outweighed by prejudicial effect, particularly with Plaintiff s       510(k) submission since it did not sufficiently screen for all potential complications
                                                             punitive damages claim dismissed.                                                     (including complications associated with Mr. Peterson's Eclipse), but rather looked
                                                                                                                                                   only at filter retrieval. Testimony also shows critical gatekeeping role assumed by
                                                                                                                                                   Bard in 510(k) process and its duty (and failure) to ascertain whether
                                                                                                                                                   complications were outliers or trends prior to submission.

   PL AFFIRM   Veriling, Carol    108:03-108:07   Overrule   Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence        Testimony is relevant and probative because it shows that Bard failed to fully
                05/11/2016                                   regarding Bard s conduct related to the Recovery Filter. Irrelevant and any           account for and disclose information on comparative complication rates in its FDA
                                                                                                                                                                                                                                            Page 269 of 288




                                                             probative value outweighed by prejudicial effect, particularly with Plaintiff s       510(k) submission (which likely would have affected FDA clearance). The
                                                             punitive damages claim dismissed.                                                     comparative complication rates pertain to complications shared by subsequent
                                                                                                                                                   generations of Bard IVC filters, including the Eclipse.

   PL AFFIRM   Veriling, Carol    108:14-108:20   Overrule   Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence
                05/11/2016                                   regarding Bard s conduct related to the Recovery Filter. Irrelevant and any
                                                             probative value outweighed by prejudicial effect, particularly with Plaintiff s
                                                             punitive damages claim dismissed
Vierling 5.11.16 PL                                                                                                                                                                                                                268
  DESIGNEE      DEPONENT          DESIGNATIONS           RULING              OBJECTION                                                                         RESPONSES TO OBJECTIONS
   PL AFFIRM    Veriling, Carol    109:17-110:07         Overrule            Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence    Testimony is relevant and probative because it shows that Bard failed to fully
                 05/11/2016                                                  regarding Bard s conduct related to the Recovery Filter. Irrelevant and any       account for and disclose information on comparative complication rates in its FDA
                                                                             probative value outweighed by prejudicial effect, particularly with Plaintiff s   510(k) submission (which likely would have affected FDA clearance). The
                                                                             punitive damages claim dismissed.                                                 comparative complication rates pertain to complications shared by subsequent
                                                                                                                                                               generations of Bard IVC filters, including the Eclipse.

  DEF COUNTER   Veriling, Carol    110:08-110:21
                 05/11/2016
   PL AFFIRM    Veriling, Carol    112:02-112:04         Overrule            Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence    Testimony is relevant and probative because it shows that Bard failed to fully
                 05/11/2016                                                  regarding Bard s conduct related to the Recovery Filter. Irrelevant and any       investigate in its sole clinical study certain comparative complication rates. The
                                                                             probative value outweighed by prejudicial effect, particularly with Plaintiff s   lack of investigation can be linked to those complications experienced by
                                                                             punitive damages claim dismissed.                                                 subsequent generations of Bard IVC filters, including the Eclipse.

   PL AFFIRM    Veriling, Carol    112:08-112:14         Overrule            Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence    Testimony is relevant and probative because it shows that Bard failed to fully
                 05/11/2016                                                  regarding Bard s conduct related to the Recovery Filter. Irrelevant and any       investigate in its sole clinical study certain comparative complication rates. The
                                                                             probative value outweighed by prejudicial effect, particularly with Plaintiff s   lack of investigation can be linked to those complications experienced by
                                                                             punitive damages claim dismissed.                                                 subsequent generations of Bard IVC filters, including the Eclipse.

  DEF COUNTER   Vierling, Carol    124:15-124:16
                 05/11/2016
  DEF COUNTER   Vierling, Carol    125:01-125:13   Sustain as to including   Rule 106, 403. Misleading. Should also include 125:14-24.
                 05/11/2016                            125:14-125:24
  DEF COUNTER   Vierling, Carol    126:01-126:03           Sustain           Rule 106, 403. Incomplete and Confuses the Jury. Should also include 126:4-5.
                 05/11/2016
                                                                                                                                                                                                                                                        Case 3:19-cv-01701-MO




  DEF COUNTER   Vierling, Carol    126:06-126:09
                 05/11/2016
  DEF COUNTER   Vierling, Carol    128:21-128:24
                 05/11/2016
  DEF COUNTER   Vierling, Carol    130:04-130:14
                 05/11/2016
   PL AFFIRM    Veriling, Carol    139:09-139:14          Sustain            Rule 701. Testimony is improper opinion testimony by a lay witness. Lay witness   This is "helpful to understanding" Vierling's testimony about the level of analysis
                 05/11/2016                                                  testifying with opinions on corporate ethics.                                     and testing required and expected by her in her role as Bard's Director of
                                                                                                                                                               Regulatory Affairs.
   PL AFFIRM    Veriling, Carol       139:17              Sustain            Rule 701. Testimony is improper opinion testimony by a lay witness. Lay witness   This is "helpful to understanding" Vierling's testimony about the level of analysis
                 05/11/2016                                                  testifying with opinions on corporate ethics.                                     and testing required and expected by her in her role as Bard's Director of
                                                                                                                                                               Regulatory Affairs.
                                                                                                                                                                                                                                                        Document 181




   PL AFFIRM    Veriling, Carol    141:04-141:13          Sustain            Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence    Each Bard retreivable IVC filter, including the Eclipse, obtained FDA clearance
                 05/11/2016                                                  regarding Bard s conduct related to the Recovery Filter. Irrelevant and any       using a prior-generation filter as its predicate; the first predicate device was the
                                                                             probative value outweighed by prejudicial effect, particularly with Plaintiff s   Recovery. Dr. Asch was hired by Bard to lead a clinical study on the Recovery,
                                                                             punitive damages claim dismissed.                                                 which Vierling relied on when overseeing the Recovery's submission to the FDA.
                                                                                                                                                               Testimony is relevant and probative because it shows that Bard knew or should
                                                                                                                                                               have known of adverse data associated with the Recovery (which relate to
                                                                                                                                                               complications shared by the Eclipse), and failed to report it. Testimony shows
                                                                                                                                                               critical gatekeeping role assumed by Bard in 510(k) process and its duty to

   PL AFFIRM    Veriling, Carol    141:16-142:06          Sustain            Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence    Each Bard retreivable IVC filter, including the Eclipse, obtained FDA clearance
                 05/11/2016                                                  regarding Bard s conduct related to the Recovery Filter. Irrelevant and any       using a prior-generation filter as its predicate; the first predicate device was the
                                                                             probative value outweighed by prejudicial effect, particularly with Plaintiff s   Recovery. Dr. Asch was hired by Bard to lead a clinical study on the Recovery,
                                                                                                                                                                                                                                                        Filed 05/03/21




                                                                             punitive damages claim dismissed.                                                 which Vierling relied on when overseeing the Recovery's submission to the FDA.
                                                                                                                                                               Testimony is relevant and probative because it shows that Bard knew or should
                                                                                                                                                               have known of adverse data associated with the Recovery (which relate to
                                                                                                                                                               complications shared by the Eclipse), and failed to report it. Testimony shows
                                                                                                                                                               critical gatekeeping role assumed by Bard in 510(k) process and its duty to
                                                                                                                                                                   i
   PL AFFIRM    Veriling, Carol    142:10-142:13         Overrule            Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence    Testimony is relevant and probative because it shows that Bard knew or should
                 05/11/2016                                                  regarding Bard s conduct related to the Recovery Filter. Irrelevant and any       have known that Dr. Asch's study should not have been used as basis for FDA
                                                                             probative value outweighed by prejudicial effect, particularly with Plaintiff s   510(k) submission since it did not sufficiently screen for all potential complications
                                                                             punitive damages claim dismissed.                                                 (including complications associated with Mr. Peterson's Eclipse), but rather looked
                                                                                                                                                               only at filter retrieval. Testimony also shows critical gatekeeping role assumed by
                                                                                                                                                               Bard in 510(k) process and its duty (and failure) to ascertain root causes of
                                                                                                                                                               complications prior to submission.
                                                                                                                                                                                                                                                        Page 270 of 288




   PL AFFIRM    Veriling, Carol       142:16              Overrule           Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence
                 05/11/2016                                                  regarding Bard s conduct related to the Recovery Filter. Irrelevant and any
                                                                             probative value outweighed by prejudicial effect, particularly with Plaintiff s
                                                                             punitive damages claim dismissed
   PL AFFIRM    Veriling, Carol    143:20-144:12         Overrule            Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence    Testimony establishes Bard's regulatory director's understanding of proper
                 05/11/2016                                                  regarding Bard s conduct related to the Recovery Filter. Irrelevant and any       conduct in face of filter design failures and deficiencys, and shows Bard's conduct
                                                                             probative value outweighed by prejudicial effect, particularly with Plaintiff s   or lack thereof was not a one-off but consistent pattern of ignoring unfavorable
                                                                             punitive damages claim dismissed                                                  data
Vierling 5.11.16 PL                                                                                                                                                                                                                             269
  DESIGNEE      DEPONENT          DESIGNATIONS             RULING              OBJECTION                                                                         RESPONSES TO OBJECTIONS
   PL AFFIRM    Veriling, Carol    144:19-145:07   Sustain as to 145:5-145:10 Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence     Testimony establishes Bard's regulatory director's understanding of proper
                 05/11/2016                                                   regarding Bard s conduct related to the Recovery Filter. Irrelevant and any        conduct in face of filter design failures and deficiencys and shows Bard's conduct
                                                                              probative value outweighed by prejudicial effect, particularly with Plaintiff s    or lack thereof was not a one-off but consistent pattern of ignoring unfavorable
                                                                              punitive damages claim dismissed                                                   data
   PL AFFIRM    Veriling, Carol       145:10                 Sustain          Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence     Testimony establishes Bard's regulatory director's understanding of proper
                 05/11/2016                                                   regarding Bard s conduct related to the Recovery Filter. Irrelevant and any        conduct in face of filter design failures and deficiencys and shows Bard's conduct
                                                                              probative value outweighed by prejudicial effect, particularly with Plaintiff s    or lack thereof was not a one-off but consistent pattern of ignoring unfavorable
                                                                              punitive damages claim dismissed                                                   data
   PL AFFIRM    Veriling, Carol    147:14-147:18            Overrule          Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence     Testimony establishes Bard's regulatory director's understanding of proper
                 05/11/2016                                                   regarding Bard s conduct related to the Recovery Filter. Irrelevant and any        conduct in face of filter design failures and deficiencys and shows Bard's conduct
                                                                              probative value outweighed by prejudicial effect, particularly with Plaintiff s    or lack thereof was not a one-off but consistent patten of ignoring unfavorable
                                                                              punitive damages claim dismissed                                                   data
   PL AFFIRM    Veriling, Carol    154:17-154:18             Sustain          Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence     Testimony establishes Bard's regulatory director's understanding of proper
                 05/11/2016                                                   regarding Bard s conduct related to the Recovery Filter. Irrelevant and any        conduct in face of filter design failures and deficiencys and shows Bard's conduct
                                                                              probative value outweighed by prejudicial effect, particularly with Plaintiff s    or lack thereof was not a one-off but consistent pattern of ignoring unfavorable
                                                                              punitive damages claim dismissed                                                   data
   PL AFFIRM    Veriling, Carol    155:09-155:22             Sustain          Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence     Testimony establishes Bard's regulatory director's understanding of proper
                 05/11/2016                                                   regarding Bard s conduct related to the Recovery Filter. Irrelevant and any        conduct in face of filter design failures and deficiencys and shows Bard's conduct
                                                                              probative value outweighed by prejudicial effect, particularly with Plaintiff s    or lack thereof was not a one-off but consistent pattern of ignoring unfavorable
                                                                              punitive damages claim dismissed.                                                  data.
   PL AFFIRM    Veriling, Carol    156:01-156:06             Sustain          Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence     Testimony establishes Bard's regulatory director's understanding of proper
                 05/11/2016                                                   regarding Bard s conduct related to the Recovery Filter. Irrelevant and any        conduct in face of filter design failures and deficiencys and shows Bard's conduct
                                                                              probative value outweighed by prejudicial effect, particularly with Plaintiff s    or lack thereof was not a one-off but consistent pattern of ignoring unfavorable
                                                                              punitive damages claim dismissed.                                                  data in the rush to obtain 510(k) clearance.
                                                                                                                                                                                                                                                          Case 3:19-cv-01701-MO




   PL AFFIRM    Veriling, Carol    158:02-158:03
                 05/11/2016
  DEF COUNTER   Vierling, Carol    158:11-158:16
                 05/11/2016
   PL AFFIRM    Veriling, Carol    159:03-160:09            Sustain            Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence    Testimony establishes Bard's regulatory director's understanding of proper
                 05/11/2016                                                    regarding Bard s conduct related to the Recovery Filter. Irrelevant and any       conduct in face of filter design failures and deficiencys and shows Bard's conduct
                                                                               probative value outweighed by prejudicial effect, particularly with Plaintiff s   or lack thereof was not a one-off but consistent pattern of ignoring unfavorable
                                                                               punitive damages claim dismissed.                                                 data in the rush to obtain 510(k) clearance.
  DEF COUNTER   Vierling, Carol    159:15-159:24
                 05/11/2016
  DEF COUNTER   Vierling, Carol    160:01-160:05
                 05/11/2016
                                                                                                                                                                                                                                                          Document 181




  DEF COUNTER   Vierling, Carol       160 09
                 05/11/2016
   PL AFFIRM    Veriling, Carol    160:12-160:24            Sustain            Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence    Testimony establishes Bard's regulatory director's understanding of proper
                 05/11/2016                                                    regarding Bard s conduct related to the Recovery Filter. Irrelevant and any       conduct in face of filter design failures and deficiencys and shows Bard's conduct
                                                                               probative value outweighed by prejudicial effect, particularly with Plaintiff s   or lack thereof was not a one-off but consistent pattern of ignoring unfavorable
                                                                               punitive damages claim dismissed                                                  data in the rush to obtain 510(k) clearance
  DEF COUNTER   Vierling, Carol    160:13-160:20
                 05/11/2016
   PL AFFIRM    Veriling, Carol    162:12-162:20           Overrule            Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence    Testimony is relevant and probative because it shows that Bard knew or should
                 05/11/2016                                                    regarding Bard s conduct related to the Recovery Filter. Irrelevant and any       have known that Dr. Asch's study should not have been used as basis for FDA
                                                                               probative value outweighed by prejudicial effect, particularly with Plaintiff s   510(k) submission since it did not sufficiently screen for all potential complications
                                                                               punitive damages claim dismissed.                                                 (including complications associated with Mr. Peterson's Eclipse), but rather looked
                                                                                                                                                                                                                                                          Filed 05/03/21




                                                                                                                                                                 only at filter retrieval. Testimony also shows critical gatekeeping role assumed by
                                                                                                                                                                 Bard in 510(k) process and its duty (and failure) to ascertain root causes of
                                                                                                                                                                 complications prior to submission.

   PL AFFIRM    Veriling, Carol    162:23-162:24           Overrule            Rules 401, 402, 403 – Testimony relates to irrelevant and prejudicial evidence    Testimony establishes Bard's regulatory director's understanding of proper
                 05/11/2016                                                    regarding Bard s conduct related to the Recovery Filter. Irrelevant and any       conduct in face of filter design failures and deficiencys and shows Bard's conduct
                                                                               probative value outweighed by prejudicial effect, particularly with Plaintiff s   or lack thereof was not a one-off but consistent pattern of ignoring unfavorable
                                                                               punitive damages claim dismissed                                                  data
  DEF COUNTER   Vierling, Carol    163:23-164:06
                 05/11/2016
  DEF COUNTER   Vierling, Carol    164:12-164:17
                 05/11/2016
  DEF COUNTER   Vierling, Carol    165:07-165:16
                 05/11/2016
                                                                                                                                                                                                                                                          Page 271 of 288




  DEF COUNTER   Vierling, Carol    168:04-168:10           Overrule            Rule 106, 403. Misleading. Should go from 167:17-168:10
                 05/11/2016
  DEF COUNTER   Vierling, Carol    173:04-173:12
                 05/11/2016
  DEF COUNTER   Vierling, Carol    173:17-174:07
                 05/11/2016
  DEF COUNTER   Vierling, Carol    174:12-175:16
                 05/11/2016
Vierling 5.11.16 PL                                                                                                                                                                                                                              270
  DESIGNEE      DEPONENT              DESIGNATIONS             RULING     OBJECTION                                             RESPONSES TO OBJECTIONS
  DEF COUNTER   Vierling, Carol         175:22-177:01
                 05/11/2016
  DEF COUNTER   Vierling, Carol         177:20-178:01          Overrule   Rule 106. Incomplete. Should include lines 177:2-7.
                 05/11/2016
  DEF COUNTER   Vierling, Carol         179:01-179:03
                 05/11/2016
  DEF COUNTER   Vierling, Carol             179 09
                 05/11/2016
  DEF COUNTER   Vierling, Carol         181:07-181:11
                 05/11/2016
  DEF COUNTER   Vierling, Carol         181:14-181:20
                 05/11/2016
  DEF COUNTER   Vierling, Carol         182:09-182:10
                 05/11/2016
  DEF COUNTER   Vierling, Carol         182:19-182:24
                 05/11/2016
  DEF COUNTER   Vierling, Carol         183:02-183:18
                 05/11/2016
  DEF COUNTER   Vierling, Carol             183:20
                 05/11/2016
  DEF COUNTER   Vierling, Carol         184:03-184:08
                 05/11/2016       through “510k submission”

  DEF COUNTER   Vierling, Carol        184:20-184:23
                                                                                                                                                                Case 3:19-cv-01701-MO




                 05/11/2016       through “FDA regulation”

  DEF COUNTER   Vierling, Carol         185:01-185:08
                 05/11/2016
  DEF COUNTER   Vierling, Carol         186:04-186:16
                 05/11/2016
  DEF COUNTER   Vierling, Carol         187:15-187:24
                 05/11/2016
  DEF COUNTER   Vierling, Carol         193:22-194:05
                 05/11/2016
  DEF COUNTER   Vierling, Carol         197:09-197:16
                 05/11/2016
                                                                                                                                                                Document 181




  DEF COUNTER   Vierling, Carol         198:11-198:12
                 05/11/2016
  DEF COUNTER   Vierling, Carol         198:15-198:21
                 05/11/2016
  DEF COUNTER   Vierling, Carol         199:12-200:05
                 05/11/2016
  DEF COUNTER   Vierling, Carol         200:12-200:14
                 05/11/2016
  DEF COUNTER   Vierling, Carol         200:18-200:22
                 05/11/2016
  DEF COUNTER   Vierling, Carol        207:05-207:07
                 05/11/2016         through “document”
                                                                                                                                                                Filed 05/03/21




  DEF COUNTER   Vierling, Carol        207:21-208:06
                 05/11/2016
  DEF COUNTER   Vierling, Carol         208:12-208:14
                 05/11/2016
  DEF COUNTER   Vierling, Carol         208:21-209:04
                 05/11/2016
  DEF COUNTER   Vierling, Carol         209:05-209:06
                 05/11/2016        begin at “let” end at “3”
  DEF COUNTER   Vierling, Carol         209:12-209:21
                 05/11/2016
  DEF COUNTER   Veriling, Carol         210:12-210:21
                 05/11/2016
  DEF COUNTER   Vierling, Carol         211:15-212:07
                 05/11/2016
                                                                                                                                                                Page 272 of 288




  DEF COUNTER   Vierling, Carol         212:13-212:15
                 05/11/2016
  DEF COUNTER   Vierling, Carol         212:18-213:15
                 05/11/2016
  DEF COUNTER   Vierling, Carol         213:20-214:12
                 05/11/2016
  DEF COUNTER   Vierling, Carol         214:22-214:24
                 05/11/2016
Vierling 5.11.16 PL                                                                                                                                       271
  DESIGNEE         DEPONENT                 DESIGNATIONS              RULING     OBJECTION                                                                         RESPONSES TO OBJECTIONS
  DEF AFFIRM   Defendants designate Ms. Vierling's testimony for
               use in the event the Court allows the introduction
               of evidence related to Kay Fuller and allegations
               regarding the submission of the Recovery Filter
               510(k) to FDA. Defendants specifically object to the
               introduction of such evidence as irrelevant and
               overly prejudicial pursuant to Rules 401, 402, and
               403.
  DEF AFFIRM       Vierling, Carol              8:19-8:20
                    05/11/2016
  DEF AFFIRM       Vierling, Carol              9:24-10:07
                    05/11/2016
  DEF AFFIRM       Vierling, Carol             10:17-10:23
                    05/11/2016
  PL COUNTER       Vierling, Carol             16:10-16:12
                    05/11/2016
  PL COUNTER       Vierling, Carol             21:09-21:16
                    05/11/2016
  DEF AFFIRM       Vierling, Carol            24:15-24:20
                    05/11/2016             begin at “so when”
  DEF AFFIRM       Vierling, Carol            26:06-26:07
                    05/11/2016
  DEF AFFIRM       Vierling, Carol             26:13-26:14
                                                                                                                                                                                                                                                        Case 3:19-cv-01701-MO




                    05/11/2016            begin at “I remember”
  DEF AFFIRM       Vierling, Carol             27:15-27:20
                    05/11/2016
  DEF AFFIRM       Vierling, Carol             28:04-28:09
                    05/11/2016
  DEF AFFIRM       Vierling, Carol             28:23-29:02
                    05/11/2016
  PL COUNTER       Vierling, Carol             29:03-29:09
                    05/11/2016              (ending with ""the
                                                510(k)"")
  DEF AFFIRM       Vierling, Carol             30:10-30:17
                    05/11/2016
                                                                                                                                                                                                                                                        Document 181




  DEF AFFIRM       Vierling, Carol             31:23-32:03
                    05/11/2016
  PL COUNTER       Vierling, Carol             33:03-33:07
                    05/11/2016
  PL COUNTER       Vierling, Carol             33:11-33:21
                    05/11/2016
  PL COUNTER       Vierling, Carol             36:17-36:19
                    05/11/2016
  PL COUNTER       Vierling, Carol             36:23-36:24
                    05/11/2016
  PL COUNTER       Vierling, Carol             37:02-37:05
                    05/11/2016
                                                                                                                                                                                                                                                        Filed 05/03/21




  PL COUNTER       Vierling, Carol                37:09
                    05/11/2016
  DEF AFFIRM       Vierling, Carol             38:05-38:24
                    05/11/2016
  PL COUNTER       Vierling, Carol             45:03-45:10
                    05/11/2016
  PL COUNTER       Vierling, Carol             49:13-49:16            Overrule   Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure
                    05/11/2016                                                   mode at issue; Irrelevant and any probative value outweighed by prejudicial
                                                                                 effect.
  PL COUNTER       Vierling, Carol             49:19-50:02
                    05/11/2016
  PL COUNTER       Vierling, Carol             51:06-51:20
                    05/11/2016
  DEF AFFIRM       Vierling, Carol             77:08-77:18
                                                                                                                                                                                                                                                        Page 273 of 288




                    05/11/2016
  DEF AFFIRM       Vierling, Carol             77:24-78:01            Sustain    (77:08-77:16) FRE 602 & lack of foundation: (see 77:17-23); hearsay: FRE 801 &    (77:08 – 77:16) The witness is asked if Dr. Asch, with whom she testified she had
                    05/11/2016                                                   802                                                                               contact, had told her certain information. The witness is testifying from personal
                                                                                                                                                                   knowledge in answering in the negative
  PL COUNTER       Vierling, Carol             78:02-78:13
                    05/11/2016
  PL COUNTER       Vierling, Carol             87:19-88:01
                    05/11/2016
Vierling 5.11.16 DEF                                                                                                                                                                                                                              272
  DESIGNEE     DEPONENT          DESIGNATIONS     RULING     OBJECTION                                            RESPONSES TO OBJECTIONS
  PL COUNTER   Vierling, Carol     88:09-88:12
                05/11/2016
  PL COUNTER   Vierling, Carol     88:20-88:23
                05/11/2016
  PL COUNTER   Vierling, Carol     89:04-89:07
                05/11/2016
  PL COUNTER   Vierling, Carol     98:05-98:18
                05/11/2016
  PL COUNTER   Vierling, Carol     98:21-99:07
                05/11/2016
  PL COUNTER   Vierling, Carol     99:12-99:14
                05/11/2016
  PL COUNTER   Vierling, Carol     99:19-99:20
                05/11/2016
  PL COUNTER   Vierling, Carol    100:02-100:09
                05/11/2016
  PL COUNTER   Vierling, Carol    100:12-100:18
                05/11/2016
  PL COUNTER   Vierling, Carol    101:01-101:04
                05/11/2016
  PL COUNTER   Vierling, Carol    101:08-101:12
                05/11/2016
  PL COUNTER   Vierling, Carol    102:01-102:06
                05/11/2016
                                                                                                                                                                                                     Case 3:19-cv-01701-MO




  PL COUNTER   Vierling, Carol    105:07-105:13
                05/11/2016
  PL COUNTER   Vierling, Carol    106:04-106:07
                05/11/2016
  PL COUNTER   Vierling, Carol    108:03-108:07
                05/11/2016
  PL COUNTER   Vierling, Carol    108:14-108:20
                05/11/2016
  PL COUNTER   Vierling, Carol    109:17-110:07
                05/11/2016
  PL COUNTER   Vierling, Carol    112:02-112:04
                05/11/2016
                                                                                                                                                                                                     Document 181




  PL COUNTER   Vierling, Carol    112:08-112:14
                05/11/2016
  DEF AFFIRM   Vierling, Carol    125:01-125:13
                05/11/2016
  DEF AFFIRM   Vierling, Carol    126:01-126:03   Overrule   (125:01-125:13) FRE 401, 402 and 403: not relevant   (126:01 - 126:09) Witness has substantial experience and knowledge about FDA
                05/11/2016                                                                                        regulations and processes and was responsible for drafting the 501k documents
                                                                                                                  for the Bard Recovery filter. This testimony demonstrates her personal knowledge
                                                                                                                  of work done by co worker Kay Fuller.

  DEF AFFIRM   Vierling, Carol    126:06-126:09   Overrule   (126:01-126:09) FRE 401, 402 and 403: not relevant   (126:01 - 126:09) Witness has substantial experience and knowledge about FDA
                05/11/2016                                                                                        regulations and processes and was responsible for drafting the 501k documents
                                                                                                                  for the Bard Recovery filter. This testimony demonstrates her personal knowledge
                                                                                                                                                                                                     Filed 05/03/21




                                                                                                                  of work done by co worker Kay Fuller.

  DEF AFFIRM   Vierling, Carol    128:21-128:24
                05/11/2016
  PL COUNTER   Vierling, Carol    139:01-139:02
                05/11/2016
  PL COUNTER   Vierling, Carol    139:06-139:07
                05/11/2016
  PL COUNTER   Vierling, Carol    139:09-139:12
                05/11/2016
  PL COUNTER   Vierling, Carol    140:20-141:08
                05/11/2016
  PL COUNTER   Vierling, Carol    141:09-141:13
                05/11/2016
                                                                                                                                                                                                     Page 274 of 288




  PL COUNTER   Vierling, Carol    141:16-142:06
                05/11/2016
  PL COUNTER   Vierling, Carol    142:10-142:13
                05/11/2016
  PL COUNTER   Vierling, Carol       142:16
                05/11/2016
  PL COUNTER   Vierling, Carol    143:20-144:12
                05/11/2016
Vierling 5.11.16 DEF                                                                                                                                                                         273
  DESIGNEE     DEPONENT              DESIGNATIONS            RULING     OBJECTION                                                                          RESPONSES TO OBJECTIONS
  PL COUNTER   Vierling, Carol        144:19-145:07
                05/11/2016
  PL COUNTER   Vierling, Carol            145:10
                05/11/2016
  PL COUNTER   Vierling, Carol        147:14-147:18
                05/11/2016
  PL COUNTER   Vierling, Carol        155:19-155:22
                05/11/2016
  PL COUNTER   Vierling, Carol        156:01-156:06
                05/11/2016
  DEF AFFIRM   Vierling, Carol        158:11-158:16
                05/11/2016
  PL COUNTER   Vierling, Carol        159:06-159:14
                05/11/2016
  DEF AFFIRM   Vierling, Carol        159:15-159:24
                05/11/2016
  DEF AFFIRM   Vierling, Carol        160:01-160:05
                05/11/2016
  DEF AFFIRM   Vierling, Carol            160 09
                05/11/2016
  DEF AFFIRM   Vierling, Carol        160:13-160:20          Overrule   (160:19-160:20) Object to the answer other than "that's right" on these grounds:   (160:19 - 160:20) Witness has substantial experience and knowledge about FDA
                05/11/2016                                              FRE 701; lack of foundation and FRE 602                                            regulations and processes and was responsible for drafting the 501k documents
                                                                                                                                                           for the Bard Recovery filter. The witness was the author of, and has personal
                                                                                                                                                           knowledge of the email she is discussing
                                                                                                                                                                                                                                             Case 3:19-cv-01701-MO




  PL COUNTER   Vierling, Carol        162:12-162:20
                05/11/2016
  PL COUNTER   Vierling, Carol        162:23-162:24
                05/11/2016
  PL COUNTER   Vierling, Carol        164:18-164:20
                05/11/2016
  PL COUNTER   Vierling, Carol        166:01-167:01
                05/11/2016
  PL COUNTER   Vierling, Carol        167:06-167:10
                05/11/2016
  PL COUNTER   Vierling, Carol        167:17-168:03
                05/11/2016
                                                                                                                                                                                                                                             Document 181




  PL COUNTER   Vierling, Carol        169:13-169:21
                05/11/2016
  DEF AFFIRM   Vierling, Carol            179 09
                05/11/2016
  DEF AFFIRM   Vierling, Carol        181:07-181:11
                05/11/2016
  DEF AFFIRM   Vierling, Carol        181:14-181:20
                05/11/2016
  DEF AFFIRM   Vierling, Carol        182:09-182:10
                05/11/2016
  DEF AFFIRM   Vierling, Carol        182:19-182:24
                05/11/2016
                                                                                                                                                                                                                                             Filed 05/03/21




  DEF AFFIRM   Vierling, Carol        183:02-183:18          Overrule   (183:15-183:18) FRE 801 & 802: hearsay; FRE 602; lack of foundation                (183:15 - 183:20) The witness has personal knowledge relating to the study
                05/11/2016                                                                                                                                 performed by Dr. Asch, with whom she testified she had contact. See 25:2 – 12,
                                                                                                                                                           26: 15- 17, 27:15 – 20, 27:15 - 20. Her testimony is based on her personal
                                                                                                                                                           knowledge
  DEF AFFIRM   Vierling, Carol            183:20             Overrule   (183:20) FRE 801 & 802: hearsay; FRE 602; lack of foundation                       (183:15 - 183:20) The witness has personal knowledge relating to the study
                05/11/2016                                                                                                                                 performed by Dr. Asch, with whom she testified she had contact. See 25:2 – 12,
                                                                                                                                                           26: 15- 17, 27:15 – 20, 27:15 - 20. Her testimony is based on her personal
                                                                                                                                                           knowledge
  DEF AFFIRM   Vierling, Carol         184:03-184:08
                05/11/2016       through “510k submission”

  DEF AFFIRM   Vierling, Carol        184:20-184:23
                05/11/2016       through “FDA regulation”
                                                                                                                                                                                                                                             Page 275 of 288




  DEF AFFIRM   Vierling, Carol        185:01-185:08
                05/11/2016
  DEF AFFIRM   Vierling, Carol        186:04-186:16
                05/11/2016
  DEF AFFIRM   Vierling, Carol        187:15-187:24          Overrule   (187:15-187:24) FRE 701; FRE 602; lack of foundation; object 187:24 based on FRE (187:15 - 187:23) Witness has substantial experience and knowledge about FDA
                05/11/2016                                              403: confusing and misleading; misstates standard used by FDA                    regulations and processes and was responsible for drafting the 501k documents
                                                                                                                                                         for the Bard Recovery filter. This testimony demonstrates her personal knowledge
                                                                                                                                                         and it is relevant to her credibility as a witness.
Vierling 5 11 16 DEF                                                                                                                                                                                                                   274
  DESIGNEE     DEPONENT          DESIGNATIONS     RULING   OBJECTION   RESPONSES TO OBJECTIONS
  DEF AFFIRM   Vierling, Carol    193:22-194:05
                05/11/2016
  DEF AFFIRM   Vierling, Carol    198:11-198:12
                05/11/2016
  DEF AFFIRM   Vierling, Carol    198:15-198:21
                05/11/2016
  DEF AFFIRM   Vierling, Carol    199:12-200:05
                05/11/2016
  DEF AFFIRM   Vierling, Carol    200:12-200:14
                05/11/2016
  DEF AFFIRM   Vierling, Carol    200:18-200:22
                05/11/2016
                                                                                                       Case 3:19-cv-01701-MO
                                                                                                       Document 181
                                                                                                       Filed 05/03/21
                                                                                                       Page 276 of 288




Vierling 5.11.16 DEF                                                                             275
  DESIGNEE      DEPONENT            DESIGNATIONS             RULING     OBJECTION                                                                            RESPONSES TO OBJECTIONS
  PL AFFIRM    Weist, MD, John           ϴ͗ϭϱͲϴ͗ϮϬ
                 04/5/2017       Starting with "Could you"

  PL AFFIRM    Weist, MD, John          9:19-10:24
                 04/5/2017
  PL AFFIRM    Weist, MD, John         12:07-12:13
                 04/5/2017
  PL AFFIRM    Weist, MD, John         12:19-12:23
                 04/5/2017
  PL AFFIRM    Weist, MD, John         14:06-14:10
                 04/5/2017
 DEF COUNTER   Weist, MD, John         14:11-14:13
                 04/5/2017
  PL AFFIRM    Weist, MD, John         14:14-14:16           Overrule   Rules 401, 402 & 403. Irrelevant and Unfairly prejudicial. This doctor did not       The testimony is relevant as to Dr. Wiest's knowledge of the filters produced by
                 04/5/2017                                              implant plaintiff's filter. What filters his hospital uses is not relevant and any   Bard it is not unfairly prejudicial as Bard has designed two physicians to testify as
                                                                        relevance is outweighed by prejudice and risk of confusion.                          to there experience with the Bard filter who are not treating physicians and made
                                                                                                                                                             similar inquiries of Dr. Goodman. The testimony is reasonable to counter the
                                                                                                                                                             impression made by Bard that all physicians had a favorable opinion of Bard's IVC
                                                                                                                                                             filters
  PL AFFIRM    Weist, MD, John         14:18-14:19           Overrule   Rules 401, 402 & 403. Irrelevant and Unfairly prejudicial. This doctor did not       The testimony is relevant as to Dr. Wiest's knowledge of the filters produced by
                 04/5/2017                                              implant plaintiff's filter. What filters his hospital uses is not relevant and any   Bard it is not unfairly prejudicial as Bard has designed two physicians to testify as
                                                                        relevance is outweighed by prejudice and risk of confusion.                          to there experience with the Bard filter who are not treating physicians and made
                                                                                                                                                             similar inquiries of Dr. Goodman. The testimony is reasonable to counter the
                                                                                                                                                             impression made by Bard that all physicians had a favorable opinion of Bard's IVC
                                                                                                                                                                                                                                                     Case 3:19-cv-01701-MO




                                                                                                                                                             filters
  PL AFFIRM    Weist, MD, John         20:20-20:22
                 04/5/2017
  PL AFFIRM    Weist, MD, John         21:07-21:18
                 04/5/2017
  PL AFFIRM    Weist, MD, John         21:20-22:18
                 04/5/2017
  PL AFFIRM    Weist, MD, John         23:02-23:04
                 04/5/2017
  PL AFFIRM    Weist, MD, John         23:07-23:21
                 04/5/2017
  PL AFFIRM    Weist, MD, John         23:23-23:23
                                                                                                                                                                                                                                                     Document 181




                 04/5/2017
  PL AFFIRM    Weist, MD, John         24:02-24:07
                 04/5/2017
  PL AFFIRM    Weist, MD, John         25:02-25:07
                 04/5/2017
  PL AFFIRM    Weist, MD, John         25:09-25:17
                 04/5/2017
  PL AFFIRM    Weist, MD, John         26:02-26:15
                 04/5/2017
  PL AFFIRM    Weist, MD, John         27:02-27:02
                 04/5/2017
  PL AFFIRM    Weist, MD, John         27:04-27:04
                                                                                                                                                                                                                                                     Filed 05/03/21




                 04/5/2017
  PL AFFIRM    Weist, MD, John         27:08-27:11
                 04/5/2017
  PL AFFIRM    Weist, MD, John         27:13-28:06
                 04/5/2017
  PL AFFIRM    Weist, MD, John         28:09:28:09
                 04/5/2017
  PL AFFIRM    Weist, MD, John          Ϯϵ͗ϬϴͲϮϵ͗Ϯϯ
                 04/5/2017       Starting with"Under the"
 DEF COUNTER   Weist, MD, John          29:24-30:04
                 04/5/2017
  PL AFFIRM    Weist, MD, John         30:05-30:06
                 04/5/2017
  PL AFFIRM    Weist, MD, John         30:08-30:16
                                                                                                                                                                                                                                                     Page 277 of 288




                 04/5/2017
  PL AFFIRM    Weist, MD, John         31:23-32:01
                 04/5/2017
  PL AFFIRM    Weist, MD, John         32:04-32:05
                 04/5/2017
  PL AFFIRM    Weist, MD, John         32:07-32:08
                 04/5/2017
  PL AFFIRM    Weist, MD, John         32:17-32:20
Wiest 4.5.17 PL  04/5/2017                                                                                                                                                                                                                   276
  DESIGNEE     DEPONENT            DESIGNATIONS            RULING     OBJECTION                                                                                RESPONSES TO OBJECTIONS
  PL AFFIRM   Weist, MD, John         32:22-32:22
                04/5/2017
  PL AFFIRM   Weist, MD, John         32:24-33:05
                04/5/2017
  PL AFFIRM   Weist, MD, John         33:07-33:08
                04/5/2017
  PL AFFIRM   Weist, MD, John         33:10-33:15
                04/5/2017
  PL AFFIRM   Weist, MD, John         33:17-33:18
                04/5/2017
  PL AFFIRM   Weist, MD, John         33:20-34:01
                04/5/2017
  PL AFFIRM   Weist, MD, John         34:03-34:07
                04/5/2017
  PL AFFIRM   Weist, MD, John         34:11-34:17
                04/5/2017
  PL AFFIRM   Weist, MD, John         35:21-35:23
                04/5/2017
  PL AFFIRM   Weist, MD, John         36:03-36:13
                04/5/2017
  PL AFFIRM   Weist, MD, John         36:15-36:17
                04/5/2017
  PL AFFIRM   Weist, MD, John         36:24-37:20
                04/5/2017
                                                                                                                                                                                                                                                      Case 3:19-cv-01701-MO




  PL AFFIRM   Weist, MD, John         37:24-38:01
                04/5/2017
  PL AFFIRM   Weist, MD, John         38:03-38:03
                04/5/2017
  PL AFFIRM   Weist, MD, John         38:05-38:07
                04/5/2017
  PL AFFIRM   Weist, MD, John         38:09-38:15
                04/5/2017
  PL AFFIRM   Weist, MD, John         38:18-38:18
                04/5/2017
  PL AFFIRM   Weist, MD, John         38:20-39:05
                04/5/2017
                                                                                                                                                                                                                                                      Document 181




  PL AFFIRM   Weist, MD, John         39:07-39:08
                04/5/2017
  PL AFFIRM   Weist, MD, John         39:11-40:02          Overrule   (39:20 - 40:02) Opinion testimony that goes beyond the scope of the treating             The testimony is clearly within the knowledge of the witness as a treating
                04/5/2017                                             physician's care of the plaintiff is subject to the requirements of Rule 26(a)(2)(B).    physician, he has the training, qualifications and experience to discuss the subject
                                                                      This witness confirms at 64:6 - 64:14 that he did not learn of plaintiff's hernia or     and it is relevant. The testimony is declared in Plaintiff's description of the
                                                                      hernia surgery through the scope of his care of plaintiff.                               witness' testimony. [Dkt. No. 118)].

  PL AFFIRM   Weist, MD, John         40:04-40:04          Overrule   Opinion testimony that goes beyond the scope of the treating physician's care of         The testimony is clearly within the knowledge of the witness as a treating
                04/5/2017                                             the plaintiff is subject to the requirements of Rule 26(a)(2)(B). This witness           physician, he has the training, qualifications and experience to discuss the subject
                                                                      confirms at 64:6 - 64:14 that he did not learn of plaintiff's hernia or hernia surgery   and it is relevant. The testimony is declared in Plaintiff's description of the
                                                                      through the scope of his care of plaintiff.                                              witness' testimony. Dkt. No. 118)].
  PL AFFIRM   Weist, MD, John         41:18-42:03
                                                                                                                                                                                                                                                      Filed 05/03/21




                04/5/2017
  PL AFFIRM   Weist, MD, John         48:22-49:08
                04/5/2017
  PL AFFIRM   Weist, MD, John         49:24-50:04
                04/5/2017
  PL AFFIRM   Weist, MD, John         54:08-54:14          Overrule   Opinion testimony that goes beyond the scope of the treating physician's care of Dr. Wiest is the vascular surgeon who removed the filter from Mr. Peterson and
                04/5/2017                                             the plaintiff is subject to the requirements of Rule 26(a)(2)(B). This witness was   who was well acquainted with his medical history and reasons why the filter was
                                                                      not involved in the treatment decisions surrounding placement of plaintiff's filter. placed. Defendants have retained an expert to testify that the filter was not
                                                                                                                                                           necessary. Dr. Wiest's testimony is within the witness' knowledge, training and
                                                                                                                                                           experience and based upon information gathered while he was treating the
                                                                                                                                                           Plaintiff. It is relevant and admissible. The testimony is declared in Plaintiff's
                                                                                                                                                           description of the witness' testimony. [Dkt. No. 118)].

  PL AFFIRM   Weist, MD, John         60:04-60:06
                                                                                                                                                                                                                                                      Page 278 of 288




                04/5/2017
  PL AFFIRM   Weist, MD, John         ϲϬ͗ϬϵͲϲϭ͗ϭϱ
                04/5/2017       Staring with "you wrote"
  PL AFFIRM   Weist, MD, John         63:01-63:09
                04/5/2017




Wiest 4.5.17 PL                                                                                                                                                                                                                               277
  DESIGNEE     DEPONENT          DESIGNATIONS               RULING     OBJECTION                                                                               RESPONSES TO OBJECTIONS
  DEF AFFIRM   Weist, John          42:12-42:16
               04/05/2017
  DEF AFFIRM   Weist, John          42:20–43:04
               04/05/2017
  DEF AFFIRM   Weist, John          43:07-43:16             Overrule   *FRCP 33(a)(6) - Optional completeness- if the Defendants offer 43:10-43:16, then Defendants do not agree to the inclusion of 44:01 - 44:05, however, to the extent
               04/05/2017                                              44:01-44:5 should be played next to place the testimony in it proper context.     Plaintiff suggests that a portion of the deposition be played out of order,
                                                                                                                                                         Defendants disagree.
  PL COUNTER   Weist, John     If the Defendants offer
               04/05/2017    43:10-43:16, and the court
                                        denies
                              Plaintiffs request under
                             FRCP 33(a)(6) then Plaintiff
                                      will offer:
                                     43:17 44:05
  DEF AFFIRM   Weist, John           47:17–49:19            Sustain    FRE 403: Plaintiff has designated 48:22-49:8. To the extent the Defendants' intend      Defendants do not believe that the replaying of testimony is efficient or prudent.
               04/05/2017                                              to replay that testimony the probative value of such a duplicate presentation of        Defendants believe that all testimony designated should be played sequentially as
                                                                       testimony, if any, is substantially outweighed by undue delay, wasting of time          it is set forth in the deposition. Under this procedure, no testimony would be
                                                                       and/or needlessly presenting cumulative evidence                                        played more than once
  DEF AFFIRM   Weist, John          49:21-51:13
               04/05/2017
  DEF AFFIRM   Weist, John          51:15-51:20             Sustain    FRE 403: To the extent the Defendants' intend to play 52:11-52:19 as part of their Defendants do not intend to play duplicative or cumulative testimony.
               04/05/2017                                              offer of testimony from this witness that testimony, 51:15-51:20 duplicates the
                                                                       same testimony and the probative value , if any, is substantially outweighed by
                                                                       undue delay, wasting of time and/or needlessly presenting cumulative evidence
                                                                                                                                                                                                                                                    Case 3:19-cv-01701-MO




  DEF AFFIRM   Weist, John          52 04–53:17             Sustain    FRE 403: To the extent the Defendants' intend to play 51:15-51:30 as part of their Defendants do not intend to play duplicative or cumulative testimony.
               04/05/2017                                              offer of testimony from this witness that testimony, 52:15-52:19 duplicates the
                                                                       same testimony and the probative value , if any, is substantially outweighed by
                                                                       undue delay, wasting of time and/or needlessly presenting cumulative evidence

  DEF AFFIRM   Weist, John          53:19-54:14             Sustain    FRE 403: Plaintiff has designated 54:8-54:14. To the extent the Defendants' intend      Defendants do not believe that the replaying of testimony is efficient or prudent.
               04/05/2017                                              to replay that testimony the probative value of such a duplicate presentation of        Defendants believe that all testimony designated should be played sequentially as
                                                                       testimony, if any, is substantially outweighed by undue delay, wasting of time          it is set forth in the deposition. Under this procedure, no testimony would be
                                                                       and/or needlessly presenting cumulative evidence.                                       played more than once.
  DEF AFFIRM   Weist, John          59:23–62:12             Sustain    FRE 403: Plaintiff has designated 60:4-60:6, 60:9-61 5. To the extent the               Defendants do not believe that the replaying of testimony is efficient or prudent.
               04/05/2017                                              Defendants' intend to replay that testimony the probative value of such a               Defendants believe that all testimony designated should be played sequentially as
                                                                                                                                                                                                                                                    Document 181




                                                                       duplicate presentation of testimony, if any, is substantially outweighed by undue       it is set forth in the deposition. Under this procedure, no testimony would be
                                                                       delay, wasting of time and/or needlessly presenting cumulative evidence.                played more than once.

  DEF AFFIRM   Weist, John          64:16–65:21             Overrule   FRE 602, 611 (c): 65:17-65:21, 65:23-65:24 & 66 01-66:06- the questions are             The questions are not leading, there was no leading objection or objection to the
               04/05/2017                                              leading and seeks to introduce facts not in evidence as there is no evidence Mr.        form of the question lodged at the time, and, most importantly, the Plaintiff took
                                                                       Peterson was lifting in excess of 15 to 20 lbs between his initial surgery and the      the testimony of the witness on direct, Defendants had him on cross, and
                                                                       first incisional hernia surgery. FRE 403: the probative value of the questions is out   Defendants were allowed to lead. Additionally, Defendants believe the evidence to
                                                                       weight by its unfair prejudice, confusing of issue and potential to mislead the jury.   be presented at trial will render this relevant.

  DEF AFFIRM   Weist, John          65:23-66:06
               04/05/2017
                                                                                                                                                                                                                                                    Filed 05/03/21
                                                                                                                                                                                                                                                    Page 279 of 288




Wiest 4.5.17 DEF                                                                                                                                                                                                                            278
  DESIGNEE     DEPONENT            DESIGNATIONS                     RULING              OBJECTION                                                                             RESPONSES TO OBJECTIONS
 DEF BLANKET   Wong, Natalie                                                            The testimony in this deposition relates entirely, or in significant part, to the     The references do not include cephalad migration death from the Recovery filter.
  OBJECTION     10/18/2016                                                              design of the Recovery filter and actions taken regarding that filter. Bard objects   Judge Campbell recognized the relevance probative value of such testimony
                                                                                        to the testimony under Rules 401, 402 and 403 and for the reasons set forth in its    regarding the design process from the Recovery filter to the Eclipse and did not
                                                                                        MIL #2. The testimony is largely focused on alleged “bad acts” relating to the        exclude all references to cephalad migration only the cases of death. (MDL Doc.
                                                                                        Recovery filter                                                                       10819)
  PL AFFIRM    Wong, Natalie          08:10-08:12
                10/18/2016     beginning with "Will you…"

  PL AFFIRM    Wong, Natalie          10:03-10:06
                10/18/2016
  PL AFFIRM    Wong, Natalie          13:06-13:08
                10/18/2016
 DEF COUNTER   Wong, Natalie          ϭϯ͗ϬϵͲϭϯ͗Ϯϰ                    Overrule           FRE 106 only requires completeness that "in fairness ought to be considered at
                10/18/2016         For Completeness                                     the same time". Defendants have not demostrated why this testimony, in the
                                                                                        name of fairness, must be considered at the same time as Plaintiff's designation.

  PL AFFIRM    Wong, Natalie          17:10-17:12
                10/18/2016
 DEF COUNTER   Wong, Natalie          ϭϴ͗ϬϭͲϭϴ͗Ϭϯ                    Overrule           FRE 106 only requires completeness that "in fairness ought to be considered at
                10/18/2016         For Completeness                                     the same time". Defendants have not demostrated why this testimony, in the
                                                                                        name of fairness, must be considered at the same time as Plaintiff's designation.

  PL AFFIRM    Wong, Natalie          29:13-29:16
                10/18/2016     beginning with "what's the
                                                                                                                                                                                                                                                                 Case 3:19-cv-01701-MO




                                        goal…"
  PL AFFIRM    Wong, Natalie          30:10-30:19
                10/18/2016       beginning with "Is…"
  PL AFFIRM    Wong, Natalie          31:04-31:11
                10/18/2016
 DEF COUNTER   Wong, Natalie          ϯϭ͗ϭϮͲϯϭ͗ϭϱ                    Overrule           FRE 106 only requires completeness that "in fairness ought to be considered at
                10/18/2016         For Completeness                                     the same time". Defendants have not demostrated why this testimony, in the
                                                                                        name of fairness, must be considered at the same time as Plaintiff's designation.

  PL AFFIRM    Wong, Natalie         31:16-31:22
                10/18/2016      beginning with "When
                                     would you…"
                                                                                                                                                                                                                                                                 Document 181




  PL AFFIRM    Wong, Natalie         32:13-32:19
                10/18/2016     beginning with "why does
                                        Bard "
  PL AFFIRM    Wong, Natalie         32:23-33:04
                10/18/2016
  PL AFFIRM    Wong, Natalie          33:07-33:20
                10/18/2016
  PL AFFIRM    Wong, Natalie          40:07-40:13
                10/18/2016
 DEF COUNTER   Wong, Natalie          ϰϬ͗ϭϰͲϰϬ͗ϭϲ                    Overrule           FRE 106 only requires completeness that "in fairness ought to be considered at
                10/18/2016         For Completeness                                     the same time". Defendants have not demostrated why this testimony, in the
                                                                                        name of fairness, must be considered at the same time as Plaintiff's designation.
                                                                                                                                                                                                                                                                 Filed 05/03/21




  PL AFFIRM    Wong, Natalie          43:14-44:01
                10/18/2016     beginning with "why is it…"

 DEF COUNTER   Wong, Natalie          ϰϰ͗ϬϭͲϰϰ͗ϭϯ            Sustain as to 44 02-44 04 44:02-44:04 - Defedants are attempting to designate a partial question that was
                10/18/2016         For Completeness                                    clearly struck by the offereing attorney and a self-depricating sidebar that has no
                                                                                       relation to this case. FRE 106 only requires completeness that "in fairness ought to
                                                                                       be considered at the same time". Defendants have not demostrated why this
                                                                                       testimony, in the name of fairness, must be considered at the same time as

  PL AFFIRM    Wong, Natalie          44:05-44:25
                10/18/2016
  PL AFFIRM    Wong, Natalie          47:06-47:23
                10/18/2016       beginning with "when
                                                                                                                                                                                                                                                                 Page 280 of 288




                                       Bard's…"
  PL AFFIRM    Wong, Natalie          50:01-50:23
                10/18/2016        beginning with "that
                                        data…"
  PL AFFIRM    Wong, Natalie          52:10-52:18
                10/18/2016        beginning with "the
                                    adverse event…"

Wong 10.18.16                                                                                                                                                                                                                                             279
  DESIGNEE     DEPONENT            DESIGNATIONS             RULING     OBJECTION                                                                             RESPONSES TO OBJECTIONS
  PL AFFIRM    Wong, Natalie          58:11-58:14
                10/18/2016
 DEF COUNTER   Wong, Natalie          ϱϴ͗ϭϱͲϱϵ͗Ϭϭ           Overrule   FRE 106 only requires completeness that "in fairness ought to be considered at
                10/18/2016         For Completeness                    the same time". Defendants have not demostrated why this testimony, in the
                                                                       name of fairness, must be considered at the same time as Plaintiff's designation.

  PL AFFIRM    Wong, Natalie          59:10-59:25
                10/18/2016
  PL AFFIRM    Wong, Natalie          62:25-63:04           Sustain    The exhibit violates the Court's ruling on Bard's MIL on Recovery migration deaths.   All Bard filters are relevant to show the design defect of the Eclipse and Bard's
                10/18/2016                                             See, 64:18. Rules 401, 402, 403 – Testimony does not involve filter at issue and/or   failure to warn the medical community of the dangers of their filters.
                                                                       failure mode at issue; Irrelevant and any probative value outweighed by               The references do not include cephalad migration death from the Recovery filter.
                                                                       prejudicial effect, particularly with Plaintiff s punitive damages claim dismissed.   Judge Campbell recognized the relevance probative value of such testimony
                                                                                                                                                             regarding the design process from the Recovery filter to the Eclipse and did not
                                                                                                                                                             exclude all references to cephalad migration only the cases of death. (MDL Doc.
                                                                                                                                                             10819).

  PL AFFIRM    Wong, Natalie          63:19-63:24           Sustain    The exhibit violates the Court's ruling on Bard's MIL on Recovery migration deaths.   All Bard filters are relevant to show the design defect of the Eclipse and Bard's
                10/18/2016                                             See, 64:18. Rules 401, 402, 403 – Testimony does not involve filter at issue and/or   failure to warn the medical community of the dangers of their filters.
                                                                       failure mode at issue; Irrelevant and any probative value outweighed by               The references do not include cephalad migration death from the Recovery filter.
                                                                       prejudicial effect, particularly with Plaintiff s punitive damages claim dismissed.   Judge Campbell recognized the relevance probative value of such testimony
                                                                                                                                                             regarding the design process from the Recovery filter to the Eclipse and did not
                                                                                                                                                             exclude all references to cephalad migration only the cases of death. (MDL Doc.
                                                                                                                                                             10819).
                                                                                                                                                                                                                                                   Case 3:19-cv-01701-MO




  PL AFFIRM    Wong, Natalie          67:24-68:01           Sustain    The exhibit violates the Court's ruling on Bard's MIL on Recovery migration deaths.   All Bard filters are relevant to show the design defect of the Eclipse and Bard's
                10/18/2016     beginning with "there's an              See, 64:18. Rules 401, 402, 403 – Testimony does not involve filter at issue and/or   failure to warn the medical community of the dangers of their filters.
                                        email…"                        failure mode at issue; Irrelevant and any probative value outweighed by               The references do not include cephalad migration death from the Recovery filter.
                                                                       prejudicial effect, particularly with Plaintiff s punitive damages claim dismissed.   Judge Campbell recognized the relevance probative value of such testimony
                                                                                                                                                             regarding the design process from the Recovery filter to the Eclipse and did not
                                                                                                                                                             exclude all references to cephalad migration only the cases of death. (MDL Doc.
                                                                                                                                                             10819).

  PL AFFIRM    Wong, Natalie          68:11-68:14           Sustain    The exhibit violates the Court's ruling on Bard's MIL on Recovery migration deaths.   All Bard filters are relevant to show the design defect of the Eclipse and Bard's
                10/18/2016                                             See, 64:18. Rules 401, 402, 403 – Testimony does not involve filter at issue and/or   failure to warn the medical community of the dangers of their filters.
                                                                       failure mode at issue; Irrelevant and any probative value outweighed by               The references do not include cephalad migration death from the Recovery filter.
                                                                       prejudicial effect, particularly with Plaintiff s punitive damages claim dismissed.   Judge Campbell recognized the relevance probative value of such testimony
                                                                                                                                                                                                                                                   Document 181




                                                                                                                                                             regarding the design process from the Recovery filter to the Eclipse and did not
                                                                                                                                                             exclude all references to cephalad migration only the cases of death. (MDL Doc.
                                                                                                                                                             10819).

  PL AFFIRM    Wong, Natalie          68:25-69:01           Sustain    The exhibit violates the Court's ruling on Bard's MIL on Recovery migration deaths.   All Bard filters are relevant to show the design defect of the Eclipse and Bard's
                10/18/2016                                             Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure       failure to warn the medical community of the dangers of their filters.
                                                                       mode at issue; Irrelevant and any probative value outweighed by prejudicial           The references do not include cephalad migration death from the Recovery filter.
                                                                       effect, particularly with Plaintiff s punitive damages claim dismissed.               Judge Campbell recognized the relevance probative value of such testimony
                                                                                                                                                             regarding the design process from the Recovery filter to the Eclipse and did not
                                                                                                                                                             exclude all references to cephalad migration only the cases of death. (MDL Doc.
                                                                                                                                                             10819).
                                                                                                                                                                                                                                                   Filed 05/03/21




  PL AFFIRM    Wong, Natalie         69:22-70:06            Sustain    The exhibit violates the Court's ruling on Bard's MIL on Recovery migration deaths.   All Bard filters are relevant to show the design defect of the Eclipse and Bard's
                10/18/2016        Start at "And your"                  See, 64:18. Rules 401, 402, 403 – Testimony does not involve filter at issue and/or   failure to warn the medical community of the dangers of their filters.
                                                                       failure mode at issue; Irrelevant and any probative value outweighed by               The references do not include cephalad migration death from the Recovery filter.
                                                                       prejudicial effect.                                                                   Judge Campbell recognized the relevance probative value of such testimony
                                                                                                                                                             regarding the design process from the Recovery filter to the Eclipse and did not
                                                                                                                                                             exclude all references to cephalad migration only the cases of death. (MDL Doc.
                                                                                                                                                             10819).

  PL AFFIRM    Wong, Natalie          71:08-72:01           Sustain    The exhibit violates the Court's ruling on Bard's MIL on Recovery migration deaths.   All Bard filters are relevant to show the design defect of the Eclipse and Bard's
                10/18/2016     beginning with "you say,…"              See, 64:18. Rules 401, 402, 403 – Testimony does not involve filter at issue and/or   failure to warn the medical community of the dangers of their filters. Migration is
                               Redact "of death" at 71:14              failure mode at issue; Irrelevant and any probative value outweighed by               at issue in this trial. With the redaction, the references do not include cephalad
                                                                       prejudicial effect. Relates to migration deaths.                                      migration death from the Recovery filter. Judge Campbell recognized the
                                                                                                                                                             relevance probative value of such testimony regarding the design process from
                                                                                                                                                                                                                                                   Page 281 of 288




                                                                                                                                                             the Recovery filter to the Eclipse and did not exclude all references to cephalad
                                                                                                                                                             migration only the cases of death. (MDL Doc. 10819).




Wong 10.18.16                                                                                                                                                                                                                               280
  DESIGNEE    DEPONENT            DESIGNATIONS              RULING    OBJECTION                                                                             RESPONSES TO OBJECTIONS
  PL AFFIRM   Wong, Natalie          76:25-77:02            Sustain   This designation violates the COurt's ruling on Bard's MIL on Recovery migration      All Bard filters are relevant to show the design defect of the Eclipse and Bard's
               10/18/2016      beginning with "Would                  deaths. Rules 401, 402, 403 – Testimony does not involve filter at issue and/or       failure to warn the medical community of the dangers of their filters. With the
                                        you…"                         failure mode at issue; Irrelevant and any probative value outweighed by               redaction, the references do not include cephalad migration death from the
                              Redact "of death" at 77:01              prejudicial effect, particularly with Plaintiff s punitive damages claim dismissed.   Recovery filter. Judge Campbell recognized the relevance probative value of such
                                                                                                                                                            testimony regarding the design process from the Recovery filter to the Eclipse and
                                                                                                                                                            did not exclude all references to cephalad migration only the cases of death. (MDL
                                                                                                                                                            Doc 10819)
  PL AFFIRM   Wong, Natalie             77:05               Sustain   Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure       All Bard filters are relevant to show the design defect of the Eclipse and Bard's
               10/18/2016                                             mode at issue; Irrelevant and any probative value outweighed by prejudicial           failure to warn the medical community of the dangers of their filters.
                                                                      effect, particularly with Plaintiff s punitive damages claim dismissed.

  PL AFFIRM   Wong, Natalie          77:07-77:08            Sustain   Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure     All Bard filters are relevant to show the design defect of the Eclipse and Bard's
               10/18/2016                                             mode at issue; Irrelevant and any probative value outweighed by prejudicial         failure to warn the medical community of the dangers of their filters. Ms. Wong's
                                                                      effect.                                                                             job is the delepoment of products at Bard. An essential function of her job is know
                                                                                                                                                          what the customers (physicians) want or need
  PL AFFIRM   Wong, Natalie          77:11-77:12            Sustain   Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure     All Bard filters are relevant to show the design defect of the Eclipse and Bard's
               10/18/2016                                             mode at issue; Irrelevant and any probative value outweighed by prejudicial         failure to warn the medical community of the dangers of their filters. Ms. Wong's
                                                                      effect.                                                                             job is the delepoment of products at Bard. An essential function of her job is know
                                                                                                                                                          what the customers (physicians) want or need
  PL AFFIRM   Wong, Natalie          84:23-84:25            Sustain   The exhibit violates the Court's ruling on Bard's MIL on Recovery migration deaths. All Bard filters are relevant to show the design defect of the Eclipse and Bard's
               10/18/2016                                             See, 85:1. Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure to warn the medical community of the dangers of their filters. The
                                                                      failure mode at issue; Irrelevant and any probative value outweighed by             references do not include cephalad migration death from the Recovery filter.
                                                                      prejudicial effect, particularly with Plaintiff s punitive damages claim dismissed. Judge Campbell recognized the relevance probative value of such testimony
                                                                                                                                                          regarding the design process from the Recovery filter to the Eclipse and did not
                                                                                                                                                                                                                                                  Case 3:19-cv-01701-MO




                                                                                                                                                          exclude all references to cephalad migration only the cases of death. (MDL Doc.
                                                                                                                                                          10819). judge Campbell admitted the HHE from 12/17/2004 with redactions in the
                                                                                                                                                          Jones and Hyde cases
  PL AFFIRM   Wong, Natalie          85:02-85:15            Sustain   Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure     All Bard filters are relevant to show the design defect of the Eclipse and Bard's
               10/18/2016                                             mode at issue; Irrelevant and any probative value outweighed by prejudicial         failure to warn the medical community of the dangers of their filters.
                                                                      effect, particularly with Plaintiff s punitive damages claim dismissed.

  PL AFFIRM   Wong, Natalie          86:02-86:13            Sustain   This testimony violates the Court's ruling on Bard's MIL on recovery migration       All Bard filters are relevant to show the design defect of the Eclipse and Bard's
               10/18/2016     beginning with "It states…"             deaths. See, 86:3. Rules 401, 402, 403 – Testimony does not involve filter at issue  failure to warn the medical community of the dangers of their filters. The
                                                                      and/or failure mode at issue; Irrelevant and any probative value outweighed by       references do not include cephalad migration death from the Recovery filter.
                                                                      prejudicial effect, particularly with Plaintiff s punitive damages claim dismissed.  Judge Campbell recognized the relevance probative value of such testimony
                                                                                                                                                           regarding the design process from the Recovery filter to the Eclipse and did not
                                                                                                                                                                                                                                                  Document 181




                                                                                                                                                           exclude all references to cephalad migration only the cases of death. (MDL Doc.
                                                                                                                                                           10819). judge Campbell admitted the HHE from 12/17/2004 with redactions in the
                                                                                                                                                                     dH d
  PL AFFIRM   Wong, Natalie          86:15-86:17            Sustain   This testimony violates the Court's ruling on Bard's MIL on recovery migration       All Bard filters are relevant to show the design defect of the Eclipse and Bard's
               10/18/2016                                             deaths. See, 86:20. Rules 401, 402, 403 – Testimony does not involve filter at issue failure to warn the medical community of the dangers of their filters. The
                                                                      and/or failure mode at issue; Irrelevant and any probative value outweighed by       references do not include cephalad migration death from the Recovery filter.
                                                                      prejudicial effect, particularly with Plaintiff s punitive damages claim dismissed.  Judge Campbell recognized the relevance probative value of such testimony
                                                                                                                                                           regarding the design process from the Recovery filter to the Eclipse and did not
                                                                                                                                                           exclude all references to cephalad migration only the cases of death. (MDL Doc.
                                                                                                                                                           10819). judge Campbell admitted the HHE from 12/17/2004 with redactions in the
                                                                                                                                                                     dH d
  PL AFFIRM   Wong, Natalie          86:19-86:23            Sustain   This testimony violates the Court's ruling on Bard's MIL on recovery migration       All Bard filters are relevant to show the design defect of the Eclipse and Bard's
                                                                                                                                                                                                                                                  Filed 05/03/21




               10/18/2016                                             deaths. See, 86:20. Rules 401, 402, 403 – Testimony does not involve filter at issue failure to warn the medical community of the dangers of their filters. The
                                                                      and/or failure mode at issue; Irrelevant and any probative value outweighed by       references do not include cephalad migration death from the Recovery filter.
                                                                      prejudicial effect, particularly with Plaintiff s punitive damages claim dismissed.  Judge Campbell recognized the relevance probative value of such testimony
                                                                                                                                                           regarding the design process from the Recovery filter to the Eclipse and did not
                                                                                                                                                           exclude all references to cephalad migration only the cases of death. (MDL Doc.
                                                                                                                                                           10819). judge Campbell admitted the HHE from 12/17/2004 with redactions in the
                                                                                                                                                           Jones and Hyde cases
  PL AFFIRM   Wong, Natalie          87:10-87:15            Sustain   Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure      All Bard filters are relevant to show the design defect of the Eclipse and Bard's
               10/18/2016                                             mode at issue; Irrelevant and any probative value outweighed by prejudicial          failure to warn the medical community of the dangers of their filters.
                                                                      effect, particularly with Plaintiff s punitive damages claim dismissed.

  PL AFFIRM   Wong, Natalie         87:22-87:23             Sustain   Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure       All Bard filters are relevant to show the design defect of the Eclipse and Bard's
               10/18/2016      beginning with "do you                 mode at issue; Irrelevant and any probative value outweighed by prejudicial           failure to warn the medical community of the dangers of their filters.
                                                                                                                                                                                                                                                  Page 282 of 288




                                      think…"                         effect, particularly with Plaintiff s punitive damages claim dismissed.

  PL AFFIRM   Wong, Natalie             87:25               Sustain   Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure       All Bard filters are relevant to show the design defect of the Eclipse and Bard's
               10/18/2016                                             mode at issue; Irrelevant and any probative value outweighed by prejudicial           failure to warn the medical community of the dangers of their filters.
                                                                      effect, particularly with Plaintiff s punitive damages claim dismissed.




Wong 10.18.16                                                                                                                                                                                                                               281
  DESIGNEE    DEPONENT           DESIGNATIONS             RULING     OBJECTION                                                                             RESPONSES TO OBJECTIONS
  PL AFFIRM   Wong, Natalie         99:21-99:22           Sustain    The exhibit being discussed violates the Court's ruling on Bard's MIL on Recovery     All Bard filters are relevant to show the design defect of the Eclipse and Bard's
               10/18/2016                                            migration deaths. Rules 401, 402, 403 – Testimony does not involve filter at issue    failure to warn the medical community of the dangers of their filters. The
                                                                     and/or failure mode at issue; Irrelevant and any probative value outweighed by        references do not include cephalad migration death from the Recovery filter.
                                                                     prejudicial effect, particularly with Plaintiff s punitive damages claim dismissed.   Judge Campbell recognized the relevance probative value of such testimony
                                                                                                                                                           regarding the design process from the Recovery filter to the Eclipse and did not
                                                                                                                                                           exclude all references to cephalad migration only the cases of death. (MDL Doc.
                                                                                                                                                           10819). judge Campbell admitted the HHE from 12/17/2004 with redactions in the
                                                                                                                                                           Jones and Hyde cases. This particular question and answer is math question.

  PL AFFIRM   Wong, Natalie        100:05-100:06          Sustain    Rules 601/602 & 612. Lacks foundation, witness does not have personal             Ms. Wong testified that she has been involved with putting together remedial
               10/18/2016                                            knowledge of subject matter, calls for speculation by the witness. Judge Campbell action plan and doing the analysis. This is information was or should have been
                                                                     sustained. Witness lacks knowledge. Doc 10403 p. 2A 23                            availble to Ms. Wong and Ms. Wong should have known this information if she did
                                                                                                                                                       not.
  PL AFFIRM   Wong, Natalie        100:10-100:24          Sustain    Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure    All Bard filters are relevant to show the design defect of the Eclipse and Bard's
               10/18/2016                                            modes at issue; Irrelevant and any probative value outweighed by prejudicial      failure to warn the medical community of the dangers of their filters.
                                                                     effect, particularly with Plaintiff s punitive damages claim dismissed.

  PL AFFIRM   Wong, Natalie        102:10-103:03          Overrule   Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure        All Bard filters are relevant to show the design defect of the Eclipse and Bard's
               10/18/2016                                            modes at issue; Irrelevant and any probative value outweighed by prejudicial          failure to warn the medical community of the dangers of their filters.
                                                                     effect, particularly with Plaintiff s punitive damages claim dismissed.

  PL AFFIRM   Wong, Natalie        103:09-103:19          Overrule   Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure        All Bard filters are relevant to show the design defect of the Eclipse and Bard's
               10/18/2016                                            modes at issue; Irrelevant and any probative value outweighed by prejudicial          failure to warn the medical community of the dangers of their filters. That is not
                                                                     effect, particularly with Plaintiff s punitive damages claim dismissed. Also, this    what Judge Campbell's ruling said. Judge Campbell's ruling excluded very specific
                                                                                                                                                                                                                                                  Case 3:19-cv-01701-MO




                                                                     violates the MDL Court's ruling on a motion for protective order finding that the     information and did not exclude the reference to Bard hiring consultants by name
                                                                     hiring of the consultant and his report are protected work product.                   or otherwise. The order also did not exclude the information contained in the
                                                                                                                                                           report becuase it can be found elsewhere such as the Dec 2004 HHE.

  PL AFFIRM   Wong, Natalie        104:19-105:24          Overrule   Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure        All Bard filters are relevant to show the design defect of the Eclipse and Bard's
               10/18/2016                                            modes at issue; Irrelevant and any probative value outweighed by prejudicial          failure to warn the medical community of the dangers of their filters.
                                                                     effect, particularly with Plaintiff s punitive damages claim dismissed.

  PL AFFIRM   Wong, Natalie        109:24-110:09          Overrule   Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure        All Bard filters are relevant to show the design defect of the Eclipse and Bard's
               10/18/2016                                            modes at issue; Irrelevant and any probative value outweighed by prejudicial          failure to warn the medical community of the dangers of their filters.
                                                                     effect, particularly with Plaintiff s punitive damages claim dismissed.
                                                                                                                                                                                                                                                  Document 181




  PL AFFIRM   Wong, Natalie        110:14-110:20          Overrule   Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure        All Bard filters are relevant to show the design defect of the Eclipse and Bard's
               10/18/2016     beginning with "it says…"              modes at issue; Irrelevant and any probative value outweighed by prejudicial          failure to warn the medical community of the dangers of their filters.
                                                                     effect, particularly with Plaintiff s punitive damages claim dismissed.

  PL AFFIRM   Wong, Natalie        112:13-112:22          Overrule   Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure        All Bard filters are relevant to show the design defect of the Eclipse and Bard's
               10/18/2016                                            modes at issue; Irrelevant and any probative value outweighed by prejudicial          failure to warn the medical community of the dangers of their filters.
                                                                     effect, particularly with Plaintiff s punitive damages claim dismissed.

  PL AFFIRM   Wong, Natalie       114:10-114:13           Overrule   Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure        All Bard filters are relevant to show the design defect of the Eclipse and Bard's
               10/18/2016       beginning with "is it                modes at issue; Irrelevant and any probative value outweighed by prejudicial          failure to warn the medical community of the dangers of their filters.
                                   consistent…"                      effect, particularly with Plaintiff s punitive damages claim dismissed.
                                                                                                                                                                                                                                                  Filed 05/03/21




  PL AFFIRM   Wong, Natalie       116:02-116:11           Overrule   Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure        All Bard filters are relevant to show the design defect of the Eclipse and Bard's
               10/18/2016      beginning with "this is               modes at issue; Irrelevant and any probative value outweighed by prejudicial          failure to warn the medical community of the dangers of their filters.
                                     being…"                         effect, particularly with Plaintiff s punitive damages claim dismissed.

  PL AFFIRM   Wong, Natalie        118:20-118:23          Sustain    This designation violates the Court's ruling on Bard's MIL on Recovery migration      All Bard filters are relevant to show the design defect of the Eclipse and Bard's
               10/18/2016                                            deaths. Rules 401, 402, 403. Testimony does not involve filter at issue and/or        failure to warn the medical community of the dangers of their filters. This is not a
                                                                     failure modes at issue; Irrelevant and any probative value outweighed by              reference to cephalad migration death from the Recovery filter. This is a
                                                                     prejudicial effect, particularly with Plaintiff s punitive damages claim dismissed.   references to a particular severity level used by Bard to rate potential injuries as
                                                                                                                                                           part of the DFMEA process. Judge Campbell recognized the relevance probative
                                                                                                                                                           value of such testimony regarding the design process from the Recovery filter to
                                                                                                                                                           the Eclipse and did not exclude all references to cephalad migration only the cases
                                                                                                                                                           of death. (MDL Doc. 10819).
              Wong, Natalie       120:04-120:10           Overrule   Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure        All Bard filters are relevant to show the design defect of the Eclipse and Bard's
                                                                                                                                                                                                                                                  Page 283 of 288




  PL AFFIRM
               10/18/2016      beginning with "was it                modes at issue; Irrelevant and any probative value outweighed by prejudicial          failure to warn the medical community of the dangers of their filters. Ms. Wong's
                                      ever…"                         effect, particularly with Plaintiff s punitive damages claim dismissed.               job is the delepoment of products at Bard. An essential function of her job is know
                                                                                                                                                           what the customers (physicians) want or need
  PL AFFIRM   Wong, Natalie        121:12-121:13          Sustain    Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure        All Bard filters are relevant to show the design defect of the Eclipse and Bard's
               10/18/2016                                            modes at issue; Irrelevant and any probative value outweighed by prejudicial          failure to warn the medical community of the dangers of their filters. Ms. Wong's
                                                                     effect, particularly with Plaintiff s punitive damages claim dismissed.               job is the delepoment of products at Bard. An essential function of her job is know
                                                                                                                                                           what the customers (physicians) want or need

Wong 10.18.16                                                                                                                                                                                                                              282
  DESIGNEE     DEPONENT           DESIGNATIONS            RULING     OBJECTION                                                                           RESPONSES TO OBJECTIONS
  PL AFFIRM    Wong, Natalie        121:15-121:16         Sustain    Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure      All Bard filters are relevant to show the design defect of the Eclipse and Bard's
                10/18/2016                                           modes at issue; Irrelevant and any probative value outweighed by prejudicial        failure to warn the medical community of the dangers of their filters. Ms. Wong's
                                                                     effect, particularly with Plaintiff s punitive damages claim dismissed.             job is the delepoment of products at Bard. An essential function of her job is know
                                                                                                                                                         what the customers (physicians) want or need
  PL AFFIRM    Wong, Natalie        121:18-121:24         Sustain    Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure      All Bard filters are relevant to show the design defect of the Eclipse and Bard's
                10/18/2016                                           modes at issue; Irrelevant and any probative value outweighed by prejudicial        failure to warn the medical community of the dangers of their filters. Ms. Wong's
                                                                     effect, particularly with Plaintiff s punitive damages claim dismissed.             job is the delepoment of products at Bard. An essential function of her job is know
                                                                                                                                                         what the customers (physicians) want or need
  PL AFFIRM    Wong, Natalie        122:09-122:22         Overrule   Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure      All Bard filters are relevant to show the design defect of the Eclipse and Bard's
                10/18/2016                                           modes at issue; Irrelevant and any probative value outweighed by prejudicial        failure to warn the medical community of the dangers of their filters.
                                                                     effect, particularly with Plaintiff s punitive damages claim dismissed.

  PL AFFIRM    Wong, Natalie        123:01-123:12         Overrule   Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure      All Bard filters are relevant to show the design defect of the Eclipse and Bard's
                10/18/2016                                           modes at issue; Irrelevant and any probative value outweighed by prejudicial        failure to warn the medical community of the dangers of their filters.
                                                                     effect, particularly with Plaintiff s punitive damages claim dismissed.

  PL AFFIRM    Wong, Natalie        125:17-125:24         Overrule   Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure      All Bard filters are relevant to show the design defect of the Eclipse and Bard's
                10/18/2016                                           modes at issue; Irrelevant and any probative value outweighed by prejudicial        failure to warn the medical community of the dangers of their filters.
                                                                     effect, particularly with Plaintiff s punitive damages claim dismissed.

  PL AFFIRM    Wong, Natalie        126:03-126:24         Overrule   Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure      All Bard filters are relevant to show the design defect of the Eclipse and Bard's
                10/18/2016                                           modes at issue; Irrelevant and any probative value outweighed by prejudicial        failure to warn the medical community of the dangers of their filters. Ms. Wong's
                                                                     effect, particularly with Plaintiff s punitive damages claim dismissed.             job is the delepoment of products at Bard. An essential function of her job is know
                                                                                                                                                         what the customers (physicians) want or need.
                                                                                                                                                                                                                                               Case 3:19-cv-01701-MO




  PL AFFIRM    Wong, Natalie        130:09-130:12         Overrule   Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure      All Bard filters are relevant to show the design defect of the Eclipse and Bard's
                10/18/2016                                           modes at issue; Irrelevant and any probative value outweighed by prejudicial        failure to warn the medical community of the dangers of their filters.
                                                                     effect, particularly with Plaintiff s punitive damages claim dismissed.

  PL AFFIRM    Wong, Natalie        130:17-130:18         Overrule   Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure      All Bard filters are relevant to show the design defect of the Eclipse and Bard's
                10/18/2016                                           modes at issue; Irrelevant and any probative value outweighed by prejudicial        failure to warn the medical community of the dangers of their filters.
                                                                     effect, particularly with Plaintiff s punitive damages claim dismissed.

  PL AFFIRM    Wong, Natalie        131:19-131:22         Overrule   Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure     All Bard filters are relevant to show the design defect of the Eclipse and Bard's
                10/18/2016     beginning with "Based on              mode at issue; Irrelevant and any probative value outweighed by prejudicial         failure to warn the medical community of the dangers of their filters. Bard has
                                        this…"                       effect. Judge Campbell sustanined this objection in the MDL. Dkt. 12590, page 4     materially misrepresented the MDL Court's Order. The ruling on Ms. Wong's
                                                                                                                                                         testimony is on page 8 of the Order and the MDL Court did not rule on testimony
                                                                                                                                                                                                                                               Document 181




                                                                                                                                                         from page 131
  PL AFFIRM    Wong, Natalie        132:14-132:18         Sustain    Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure     All Bard filters are relevant to show the design defect of the Eclipse and Bard's
                10/18/2016                                           mode at issue; Irrelevant and any probative value outweighed by prejudicial         failure to warn the medical community of the dangers of their filters.
                                                                     effect, particularly with Plaintiff s punitive damages claim dismissed.

  PL AFFIRM    Wong, Natalie           132:20             Sustain    Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure     All Bard filters are relevant to show the design defect of the Eclipse and Bard's
                10/18/2016                                           mode at issue; Irrelevant and any probative value outweighed by prejudicial         failure to warn the medical community of the dangers of their filters.
                                                                     effect, particularly with Plaintiff s punitive damages claim dismissed.

  PL AFFIRM    Wong, Natalie        141:17-142:09
                10/18/2016
  PL AFFIRM    Wong, Natalie       142:17-143:12
                                                                                                                                                                                                                                               Filed 05/03/21




                10/18/2016       begin with "look at)
 DEF COUNTER   Wong, Natalie       ϭϰϯ͗ϭϳͲϭϰϯ͗ϮϮ          Overrule   FRE 106 only requires completeness that "in fairness ought to be considered at
                10/18/2016        For Completeness                   the same time". Defendants have not demostrated why this testimony, in the
                                                                     name of fairness, must be considered at the same time as Plaintiff's designation.

  PL AFFIRM    Wong, Natalie        145:19-146:04
                10/18/2016
  PL AFFIRM    Wong, Natalie        146:08-146:20
                10/18/2016
  PL AFFIRM    Wong, Natalie        146:22-146:23
                10/18/2016
 DEF COUNTER   Wong, Natalie       147:05-147:09          Sustain    Non-responsive answer. The answer was unrelated to the question asked. FRE 106
                10/18/2016        For completeness                   only requires completeness that "in fairness ought to be considered at the same
                                                                                                                                                                                                                                               Page 284 of 288




                                 subject to objection                time". Defendants have not demostrated why this testimony, in the name of
                                                                     fairness, must be considered at the same time as Plaintiff's designation.

  PL AFFIRM    Wong, Natalie        148:06-148:10
                10/18/2016
  PL AFFIRM    Wong, Natalie           148:12
                10/18/2016
  PL AFFIRM    Wong, Natalie        150:11-150:24
                10/18/2016
Wong 10.18.16                                                                                                                                                                                                                            283
  DESIGNEE     DEPONENT         DESIGNATIONS            RULING     OBJECTION                                                                             RESPONSES TO OBJECTIONS
  PL AFFIRM    Wong, Natalie      151:19-152:17
                10/18/2016
  PL AFFIRM    Wong, Natalie      152:19-153:02
                10/18/2016
  PL AFFIRM    Wong, Natalie      153:10-153:17
                10/18/2016       begin with "And"
  PL AFFIRM    Wong, Natalie      154:08-154:18
                10/18/2016
  PL AFFIRM    Wong, Natalie      154:25-155:14
                10/18/2016
  PL AFFIRM    Wong, Natalie      155:20-155:25         Overrule   Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure        All Bard filters are relevant to show the design defect of the Eclipse and Bard's
                10/18/2016                                         modes at issue; Irrelevant and any probative value outweighed by prejudicial          failure to warn the medical community of the dangers of their filters. There is a
                                                                   effect, particularly with Plaintiff s punitive damages claim dismissed. There is no   claim of migration in this case.
                                                                   claim of migration in this case
  PL AFFIRM    Wong, Natalie      157:06-157:15
                10/18/2016
  PL AFFIRM    Wong, Natalie      157:22-159:04
                10/18/2016
  PL AFFIRM    Wong, Natalie      170:06-170:23
                10/18/2016
  PL AFFIRM    Wong, Natalie      171:07-171:22
                10/18/2016
  PL AFFIRM    Wong, Natalie      172:06-172:21
                10/18/2016
                                                                                                                                                                                                                                              Case 3:19-cv-01701-MO




 DEF COUNTER   Wong, Natalie     ϭϳϯ͗ϬϭͲϭϳϯ͗Ϭϳ          Sustain    Non-responsive answer. The answer was unrelated to the question asked. FRE 106
                10/18/2016      For Completeness                   only requires completeness that "in fairness ought to be considered at the same
                                                                   time". Defendants have not demostrated why this testimony, in the name of
                                                                   fairness, must be considered at the same time as Plaintiff's designation.

  PL AFFIRM    Wong, Natalie      175:15-175:25
                10/18/2016
  PL AFFIRM    Wong, Natalie     176:20-177:14          Sustain    177:10-14-the quesiton is not evidence and the answer is ambiguous. This              All Bard filters are relevant to show the design defect of the Eclipse and Bard's
                10/18/2016      begin with "10.1"                  objection was sustained by Judge Campbell. MDL Dkt. 10403, page 9, #33.               failure to warn the medical community of the dangers of their filters. Counsel is
                                                                                                                                                         allowed to offer context for questions. Ms. Wong would have been allowed to
                                                                                                                                                         read the question on the record. The document will be in evidence.
                                                                                                                                                                                                                                              Document 181




 DEF COUNTER   Wong, Natalie     ϭϳϳ͗ϭϱͲϭϳϳ͗ϭϲ          Overrule   Non-responsive answer. The answer was unrelated to the question asked. FRE 106
                10/18/2016      For Completeness                   only requires completeness that "in fairness ought to be considered at the same
                                                                   time". Defendants have not demonstrated why this testimony, in the name of
                                                                   fairness, must be considered at the same time as Plaintiff's designation.

 DEF COUNTER   Wong, Natalie     177:18-177:19          Overrule   Non-responsive answer. The answer was unrelated to the question asked. FRE 106
                10/18/2016      For Completeness                   only requires completeness that "in fairness ought to be considered at the same
                                                                   time". Defendants have not demonstrated why this testimony, in the name of
                                                                   fairness, must be considered at the same time as Plaintiff's designation.

  PL AFFIRM    Wong, Natalie      178:10-178:20         Sustain    The lawyer is simply reading the document to the witness. The quesiton is not         All Bard filters are relevant to show the design defect of the Eclipse and Bard's
                10/18/2016                                         evidence. This objection was sustained by Judge Campbell. MDL Dkt. 10403, page        failure to warn the medical community of the dangers of their filters. Counsel is
                                                                                                                                                                                                                                              Filed 05/03/21




                                                                   9, #34.                                                                               allowed to offer context for questions. Ms. Wong would have been allowed to
                                                                                                                                                         read the question on the record. The document will be in evidence.

  PL AFFIRM    Wong, Natalie      182:18-183:14
                10/18/2016
  PL AFFIRM    Wong, Natalie      187:20:188:04
                10/18/2016
  PL AFFIRM    Wong, Natalie      213:13-214:10
                10/18/2016
  PL AFFIRM    Wong, Natalie      265:09-265:21         Overrule   Rules 401, 402, 403. Testimony does not involve filter at issue and/or failure       All Bard filters are relevant to show the design defect of the Eclipse and Bard's
                10/18/2016                                         modes at issue; Irrelevant and any probative value outweighed by prejudicial         failure to warn the medical community of the dangers of their filters. The question
                                                                   effect, particularly with Plaintiff s punitive damages claim dismissed.              at 265: 9-14 is answered at 265:15. The question at 265:16-20 is answered at
                                                                                                                                                        265:21.
  PL AFFIRM    Wong, Natalie          273:20            Overrule   This relates soley to actions taken for the Recovery filter. Rules 401, 402, 403.    All Bard filters are relevant to show the design defect of the Eclipse and Bard's
                                                                                                                                                                                                                                              Page 285 of 288




                10/18/2016                                         Testimony does not involve filter at issue and/or failure modes at issue; Irrelevant failure to warn the medical community of the dangers of their filters.
                                                                   and any probative value outweighed by prejudicial effect, particularly with
                                                                   Plaintiff s punitive damages claim dismissed.
  PL AFFIRM    Wong, Natalie      273:24-274:01         Overrule   This relates soley to actions taken for the Recovery filter. Rules 401, 402, 403.    All Bard filters are relevant to show the design defect of the Eclipse and Bard's
                10/18/2016     beginning with "It's a              Testimony does not involve filter at issue and/or failure modes at issue; Irrelevant failure to warn the medical community of the dangers of their filters.
                                 memorandum…"                      and any probative value outweighed by prejudicial effect, particularly with
                                                                   Plaintiff s punitive damages claim dismissed.

Wong 10.18.16                                                                                                                                                                                                                           284
  DESIGNEE    DEPONENT        DESIGNATIONS               RULING             OBJECTION                                                                              RESPONSES TO OBJECTIONS
  PL AFFIRM   Wong, Natalie     274:20-274:23             Overrule          This relates soley to actions taken for the Recovery filter. Rules 401, 402, 403.      All Bard filters are relevant to show the design defect of the Eclipse and Bard's
               10/18/2016                                                   Testimony does not involve filter at issue and/or failure modes at issue; Irrelevant   failure to warn the medical community of the dangers of their filters. This
                                                                            and any probative value outweighed by prejudicial effect, particularly with            testimony relates to the investigations of fractures in the Recovery and caudal
                                                                            Plaintiff s punitive damages claim dismissed.                                          migrations of the G2 filters. (274:10-274:19). Mr. Peterson's filter migrated,
                                                                                                                                                                   perforated, embedded and fractured. Judge Campbell recognized the relevance
                                                                                                                                                                   probative value of such testimony regarding the design process from the Recovery
                                                                                                                                                                   filter to the Eclipse and did not exclude all references to cephalad migration only
                                                                                                                                                                   the cases of death. (MDL Doc. 10819).

  PL AFFIRM   Wong, Natalie     276:23-277:01             Overrule          This relates soley to actions taken for the Recovery filter. Rules 401, 402, 403.      All Bard filters are relevant to show the design defect of the Eclipse and Bard's
               10/18/2016                                                   Testimony does not involve filter at issue and/or failure modes at issue; Irrelevant   failure to warn the medical community of the dangers of their filters. Judge
                                                                            and any probative value outweighed by prejudicial effect, particularly with            Campbell recognized the relevance probative value of such testimony regarding
                                                                            Plaintiff s punitive damages claim dismissed.                                          the design process from the Recovery filter to the Eclipse and did not exclude all
                                                                                                                                                                   references to cephalad migration only the cases of death. (MDL Doc. 10819). The
                                                                                                                                                                   testimony is relevant to the issue as to whether Bard acted reasonably given the
                                                                                                                                                                   complications is was seeing the its retrievable filters.

  PL AFFIRM   Wong, Natalie     277:04-277:16             Overrule          This relates soley to actions taken for the Recovery filter. Rules 401, 402, 403.      All Bard filters are relevant to show the design defect of the Eclipse and Bard's
               10/18/2016                                                   Testimony does not involve filter at issue and/or failure modes at issue; Irrelevant   failure to warn the medical community of the dangers of their filters. Judge
                                                                            and any probative value outweighed by prejudicial effect, particularly with            Campbell recognized the relevance probative value of such testimony regarding
                                                                            Plaintiff s punitive damages claim dismissed.                                          the design process from the Recovery filter to the Eclipse and did not exclude all
                                                                                                                                                                   references to cephalad migration only the cases of death. (MDL Doc. 10819). The
                                                                                                                                                                   testimony is relevant to the issue as to whether Bard acted reasonably given the
                                                                                                                                                                   complications is was seeing with its retrievable filters.
                                                                                                                                                                                                                                                         Case 3:19-cv-01701-MO




  PL AFFIRM   Wong, Natalie     278:18-278:23             Overrule          This relates soley to actions taken for the Recovery filter. Rules 401, 402, 403.      All Bard filters are relevant to show the design defect of the Eclipse and Bard's
               10/18/2016     beginning with "And                           Testimony does not involve filter at issue and/or failure modes at issue; Irrelevant   failure to warn the medical community of the dangers of their filters. Ms. Wong's
                                    then…"                                  and any probative value outweighed by prejudicial effect, particularly with            job is the development of products at Bard. An essential function of her job is
                                                                            Plaintiff s punitive damages claim dismissed.                                          know what the customers (physicians) want or need. Judge Campbell recognized
                                                                                                                                                                   the relevance probative value of such testimony regarding the design process
                                                                                                                                                                   from the Recovery filter to the Eclipse and did not exclude all references to
                                                                                                                                                                   cephalad migration only the cases of death. (MDL Doc. 10819). The testimony is
                                                                                                                                                                   relevant to the issue as to whether Bard acted reasonably given the complications
                                                                                                                                                                   is was seeing with its retrievable filters.
  PL AFFIRM   Wong, Natalie         278:25                Overrule          This relates soley to actions taken for the Recovery filter. Rules 401, 402, 403.      All Bard filters are relevant to show the design defect of the Eclipse and Bard's
                                                                                                                                                                                                                                                         Document 181




               10/18/2016                                                   Testimony does not involve filter at issue and/or failure modes at issue; Irrelevant   failure to warn the medical community of the dangers of their filters. Ms. Wong's
                                                                            and any probative value outweighed by prejudicial effect, particularly with            job is the development of products at Bard. An essential function of her job is
                                                                            Plaintiff s punitive damages claim dismissed.                                          know what the customers (physicians) want or need. Judge Campbell recognized
                                                                                                                                                                   the relevance probative value of such testimony regarding the design process
                                                                                                                                                                   from the Recovery filter to the Eclipse and did not exclude all references to
                                                                                                                                                                   cephalad migration only the cases of death. (MDL Doc. 10819). The testimony is
                                                                                                                                                                   relevant to the issue as to whether Bard acted reasonably given the complications
                                                                                                                                                                   is was seeing the its retrievable filters.
  PL AFFIRM   Wong, Natalie     279:03-279:22       Sustain as to 279:15-   This relates soley to actions taken for the Recovery filter. Rules 401, 402, 403.       Judge Campbell recognized the relevance probative value of such testimony
               10/18/2016                                  279:24           Testimony does not involve filter at issue and/or failure modes at issue; Irrelevant   regarding the design process from the Recovery filter to the Eclipse and did not
                                                                            and any probative value outweighed by prejudicial effect, particularly with            exclude all references to cephalad migration only the cases of death. (MDL Doc.
                                                                                                                                                                                                                                                         Filed 05/03/21




                                                                            Plaintiff s punitive damages claim dismissed.                                          10819). The testimony is relevant to the issue as to whether Bard acted
                                                                                                                                                                   reasonably given the complications is was seeing with its retrievable filters.

  PL AFFIRM   Wong, Natalie         279:24                Sustain           This relates soley to actions taken for the Recovery filter. Rules 401, 402, 403.      All Bard filters are relevant to show the design defect of the Eclipse and Bard's
               10/18/2016                                                   Testimony does not involve filter at issue and/or failure modes at issue; Irrelevant   failure to warn the medical community of the dangers of their filters. Ms. Wong's
                                                                            and any probative value outweighed by prejudicial effect, particularly with            job is the development of products at Bard. An essential function of her job is
                                                                            Plaintiff s punitive damages claim dismissed.                                          know what the customers (physicians) want or need. Judge Campbell recognized
                                                                                                                                                                   the relevance probative value of such testimony regarding the design process
                                                                                                                                                                   from the Recovery filter to the Eclipse and did not exclude all references to
                                                                                                                                                                   cephalad migration only the cases of death. (MDL Doc. 10819). The testimony is
                                                                                                                                                                   relevant to the issue as to whether Bard acted reasonably given the complications
                                                                                                                                                                   is was seeing with its retrievable filters.
  PL AFFIRM   Wong, Natalie         283:12                Overrule          This exhibit relates soley to the Recovery filter. Rules 401, 402, 403. Testimony      All Bard filters are relevant to show the design defect of the Eclipse and Bard's
                                                                                                                                                                                                                                                         Page 286 of 288




               10/18/2016                                                   does not involve filter at issue and/or failure modes at issue; Irrelevant and any     failure to warn the medical community of the dangers of their filters. Judge
                                                                            probative value outweighed by prejudicial effect, particularly with Plaintiff s        Campbell recognized the relevance probative value of such testimony regarding
                                                                            punitive damages claim dismissed.                                                      the design process from the Recovery filter to the Eclipse and did not exclude all
                                                                                                                                                                   references to cephalad migration only the cases of death. (MDL Doc. 10819). The
                                                                                                                                                                   testimony is relevant to the issue as to whether Bard acted reasonably given the
                                                                                                                                                                   complications is was seeing with its retrievable filters.


Wong 10.18.16                                                                                                                                                                                                                                    285
  DESIGNEE    DEPONENT          DESIGNATIONS            RULING     OBJECTION                                                                              RESPONSES TO OBJECTIONS
  PL AFFIRM   Wong, Natalie       283:19-283:22         Overrule   This relates soley to actions taken for the Recovery filter. Rules 401, 402, 403.      All Bard filters are relevant to show the design defect of the Eclipse and Bard's
               10/18/2016                                          Testimony does not involve filter at issue and/or failure modes at issue; Irrelevant   failure to warn the medical community of the dangers of their filters. Judge
                                                                   and any probative value outweighed by prejudicial effect, particularly with            Campbell recognized the relevance probative value of such testimony regarding
                                                                   Plaintiff s punitive damages claim dismissed.                                          the design process from the Recovery filter to the Eclipse and did not exclude all
                                                                                                                                                          references to cephalad migration only the cases of death. (MDL Doc. 10819). The
                                                                                                                                                          testimony is relevant to the issue as to whether Bard acted reasonably given the
                                                                                                                                                          complications is was seeing with its retrievable filters.

  PL AFFIRM   Wong, Natalie       284:06-284:12         Overrule   This relates soley to actions taken for the Recovery filter. Rules 401, 402, 403.      All Bard filters are relevant to show the design defect of the Eclipse and Bard's
               10/18/2016                                          Testimony does not involve filter at issue and/or failure modes at issue; Irrelevant   failure to warn the medical community of the dangers of their filters. Judge
                                                                   and any probative value outweighed by prejudicial effect, particularly with            Campbell recognized the relevance probative value of such testimony regarding
                                                                   Plaintiff s punitive damages claim dismissed.                                          the design process from the Recovery filter to the Eclipse and did not exclude all
                                                                                                                                                          references to cephalad migration only the cases of death. (MDL Doc. 10819). The
                                                                                                                                                          testimony is relevant to the issue as to whether Bard acted reasonably given the
                                                                                                                                                          complications is was seeing with its retrievable filters.

  PL AFFIRM   Wong, Natalie       284:18-285:08         Overrule   This relates soley to actions taken for the Recovery filter. Rules 401, 402, 403.      All Bard filters are relevant to show the design defect of the Eclipse and Bard's
               10/18/2016                                          Testimony does not involve filter at issue and/or failure modes at issue; Irrelevant   failure to warn the medical community of the dangers of their filters. Judge
                                                                   and any probative value outweighed by prejudicial effect, particularly with            Campbell recognized the relevance probative value of such testimony regarding
                                                                   Plaintiff s punitive damages claim dismissed.                                          the design process from the Recovery filter to the Eclipse and did not exclude all
                                                                                                                                                          references to cephalad migration only the cases of death. (MDL Doc. 10819). The
                                                                                                                                                          testimony is relevant to the issue as to whether Bard acted reasonably given the
                                                                                                                                                          complications is was seeing with its retrievable filters.
                                                                                                                                                                                                                                               Case 3:19-cv-01701-MO




  PL AFFIRM   Wong, Natalie       285:13-286:03         Overrule   This relates soley to actions taken for the Recovery filter. Rules 401, 402, 403.      All Bard filters are relevant to show the design defect of the Eclipse and Bard's
               10/18/2016                                          Testimony does not involve filter at issue and/or failure modes at issue; Irrelevant   failure to warn the medical community of the dangers of their filters. Judge
                                                                   and any probative value outweighed by prejudicial effect, particularly with            Campbell recognized the relevance probative value of such testimony regarding
                                                                   Plaintiff s punitive damages claim dismissed.                                          the design process from the Recovery filter to the Eclipse and did not exclude all
                                                                                                                                                          references to cephalad migration only the cases of death. (MDL Doc. 10819). The
                                                                                                                                                          testimony is relevant to the issue as to whether Bard acted reasonably given the
                                                                                                                                                          complications is was seeing with its retrievable filters.

  PL AFFIRM   Wong, Natalie       286:12-286:23         Overrule   This relates soley to actions taken for the Recovery filter. Rules 401, 402, 403.      All Bard filters are relevant to show the design defect of the Eclipse and Bard's
               10/18/2016                                          Testimony does not involve filter at issue and/or failure modes at issue; Irrelevant   failure to warn the medical community of the dangers of their filters. Judge
                                                                   and any probative value outweighed by prejudicial effect, particularly with            Campbell recognized the relevance probative value of such testimony regarding
                                                                   Plaintiff s punitive damages claim dismissed.                                          the design process from the Recovery filter to the Eclipse and did not exclude all
                                                                                                                                                                                                                                               Document 181




                                                                                                                                                          references to cephalad migration only the cases of death. (MDL Doc. 10819). The
                                                                                                                                                          testimony is relevant to the issue as to whether Bard acted reasonably given the
                                                                                                                                                          complications is was seeing with its retrievable filters.

  PL AFFIRM   Wong, Natalie       287:20-288:01         Overrule   This relates soley to actions taken for the Recovery filter. Rules 401, 402, 403.      All Bard filters are relevant to show the design defect of the Eclipse and Bard's
               10/18/2016                                          Testimony does not involve filter at issue and/or failure modes at issue; Irrelevant   failure to warn the medical community of the dangers of their filters. Judge
                                                                   and any probative value outweighed by prejudicial effect, particularly with            Campbell recognized the relevance probative value of such testimony regarding
                                                                   Plaintiff s punitive damages claim dismissed.                                          the design process from the Recovery filter to the Eclipse and did not exclude all
                                                                                                                                                          references to cephalad migration only the cases of death. (MDL Doc. 10819). The
                                                                                                                                                          testimony is relevant to the issue as to whether Bard acted reasonably given the
                                                                                                                                                          complications is was seeing with its retrievable filters.
                                                                                                                                                                                                                                               Filed 05/03/21




  PL AFFIRM   Wong, Natalie       288:09-288:12         Overrule   This relates soley to actions taken for the Recovery filter. Rules 401, 402, 403.      All Bard filters are relevant to show the design defect of the Eclipse and Bard's
               10/18/2016                                          Testimony does not involve filter at issue and/or failure modes at issue; Irrelevant   failure to warn the medical community of the dangers of their filters. Judge
                                                                   and any probative value outweighed by prejudicial effect, particularly with            Campbell recognized the relevance probative value of such testimony regarding
                                                                   Plaintiff s punitive damages claim dismissed.                                          the design process from the Recovery filter to the Eclipse and did not exclude all
                                                                                                                                                          references to cephalad migration only the cases of death. (MDL Doc. 10819). The
                                                                                                                                                          testimony is relevant to the issue as to whether Bard acted reasonably given the
                                                                                                                                                          complications is was seeing with its retrievable filters.

  PL AFFIRM   Wong, Natalie       288:15-288:24         Overrule   This relates soley to actions taken for the Recovery filter. Rules 401, 402, 403 –     All Bard filters are relevant to show the design defect of the Eclipse and Bard's
               10/18/2016     beginning with "are you              Testimony does not involve filter at issue and/or failure mode at issue; Irrelevant    failure to warn the medical community of the dangers of their filters. Judge
                                       the."                       and any probative value outweighed by prejudicial effect.                              Campbell recognized the relevance probative value of such testimony regarding
                                                                                                                                                          the design process from the Recovery filter to the Eclipse and did not exclude all
                                                                                                                                                          references to cephalad migration only the cases of death. (MDL Doc. 10819). The
                                                                                                                                                                                                                                               Page 287 of 288




                                                                                                                                                          testimony is relevant to the issue as to whether Bard acted reasonably given the
                                                                                                                                                          complications is was seeing with its retrievable filters.




Wong 10.18.16                                                                                                                                                                                                                           286
  DESIGNEE    DEPONENT          DESIGNATIONS            RULING     OBJECTION                                                                          RESPONSES TO OBJECTIONS
  PL AFFIRM   Wong, Natalie       289:21-289:23         Overrule   Rules 401, 402, 403 – Testimony does not involve filter at issue and/or failure    All Bard filters are relevant to show the design defect of the Eclipse and Bard's
               10/18/2016                                          mode at issue; Irrelevant and any probative value outweighed by prejudicial        failure to warn the medical community of the dangers of their filters. Defendants
                                                                   effect. Rule 611, cumulative testimony. Judge Campbell sustained cumulative. Doc   have not identified to what testimony this designation is cumulative. Judge
                                                                   10403, p.4 A.55-56.                                                                Campbell recognized the relevance probative value of such testimony regarding
                                                                                                                                                      the design process from the Recovery filter to the Eclipse and did not exclude all
                                                                                                                                                      references to cephalad migration only the cases of death. (MDL Doc. 10819). The
                                                                                                                                                      testimony is relevant to the issue as to whether Bard acted reasonably given the
                                                                                                                                                      complications is was seeing with its retrievable filters.

  PL AFFIRM   Wong, Natalie       290:20-290:23         Sustain    This designation violates the Court's ruling on Bard's MIL on Recovery migration   All Bard filters are relevant to show the design defect of the Eclipse and Bard's
               10/18/2016                                          deaths. Rules 401, 402, 403 – Testimony does not involve filter at issue and/or    failure to warn the medical community of the dangers of their filters. Defendants
                                                                   failure mode at issue; Irrelevant and any probative value outweighed by            have not identified to what testimony this designation is cumulative. Judge
                                                                   prejudicial effect. Rule 611, cumulative testimony. Judge Campbell sustained       Campbell recognized the relevance probative value of such testimony regarding
                                                                   cumulative. Doc 10403, p.4 A.55-56.                                                the design process from the Recovery filter to the Eclipse and did not exclude all
                                                                                                                                                      references to cephalad migration only the cases of death. (MDL Doc. 10819). The
                                                                                                                                                      testimony is relevant to the issue as to whether Bard acted reasonably given the
                                                                                                                                                      complications is was seeing with its retrievable filters.

  PL AFFIRM   Wong, Natalie       290:25-291:04         Sustain    This designation violates the Court's ruling on Bard's MIL on Recovery migration   All Bard filters are relevant to show the design defect of the Eclipse and Bard's
               10/18/2016     beginning with "As of…"              deaths. Rules 401, 402, 403 – Testimony does not involve filter at issue and/or    failure to warn the medical community of the dangers of their filters. Defendants
                                                                   failure mode at issue; Irrelevant and any probative value outweighed by            have not identified to what testimony this designation is cumulative. Judge
                                                                   prejudicial effect. Rule 611, cumulative testimony. Judge Campbell sustained       Campbell recognized the relevance probative value of such testimony regarding
                                                                   cumulative. Doc 10403, p.4 A.55-56.                                                the design process from the Recovery filter to the Eclipse and did not exclude all
                                                                                                                                                      references to cephalad migration only the cases of death. (MDL Doc. 10819). The
                                                                                                                                                                                                                                            Case 3:19-cv-01701-MO




                                                                                                                                                      testimony is relevant to the issue as to whether Bard acted reasonably given the
                                                                                                                                                      complications is was seeing with its retrievable filters.

  PL AFFIRM   Wong, Natalie           291 06            Sustain    This designation violates the Court's ruling on Bard's MIL on Recovery migration   All Bard filters are relevant to show the design defect of the Eclipse and Bard's
               10/18/2016                                          deaths. Rules 401, 402, 403 – Testimony does not involve filter at issue and/or    failure to warn the medical community of the dangers of their filters. Defendants
                                                                   failure mode at issue; Irrelevant and any probative value outweighed by            have not identified to what testimony this designation is cumulative. Judge
                                                                   prejudicial effect. Rule 611, cumulative testimony. Judge Campbell sustained       Campbell recognized the relevance probative value of such testimony regarding
                                                                   cumulative. Doc 10403, p.4 A.55-56.                                                the design process from the Recovery filter to the Eclipse and did not exclude all
                                                                                                                                                      references to cephalad migration only the cases of death. (MDL Doc. 10819). The
                                                                                                                                                      testimony is relevant to the issue as to whether Bard acted reasonably given the
                                                                                                                                                      complications is was seeing with its retrievable filters.
                                                                                                                                                                                                                                            Document 181




  PL AFFIRM   Wong, Natalie       291:08-291:10         Sustain    This designation violates the Court's ruling on Bard's MIL on Recovery migration   All Bard filters are relevant to show the design defect of the Eclipse and Bard's
               10/18/2016                                          deaths. Rules 401, 402, 403 – Testimony does not involve filter at issue and/or    failure to warn the medical community of the dangers of their filters. Defendants
                                                                   failure mode at issue; Irrelevant and any probative value outweighed by            have not identified to what testimony this designation is cumulative. This is not a
                                                                   prejudicial effect. Rule 611, cumulative testimony. Judge Campbell sustained       reference to cephalad migration death from the Recovery filter. Is not a reference
                                                                   cumulative. Doc 10403, p.4 A.55-56.                                                to cephalad migration death from the Recovery filter. Judge Campbell recognized
                                                                                                                                                      the relevance probative value of such testimony regarding the design process
                                                                                                                                                      from the Recovery filter to the Eclipse and did not exclude all references to
                                                                                                                                                      cephalad migration only the cases of death. (MDL Doc. 10819). The testimony is
                                                                                                                                                      relevant to the issue as to whether Bard acted reasonably given the complications
                                                                                                                                                      is was seeing with its retrievable filters.
  PL AFFIRM   Wong, Natalie           291:12            Sustain    This designation violates the Court's ruling on Bard's MIL on Recovery migration   All Bard filters are relevant to show the design defect of the Eclipse and Bard's
                                                                                                                                                                                                                                            Filed 05/03/21




               10/18/2016                                          deaths. Rules 401, 402, 403 – Testimony does not involve filter at issue and/or    failure to warn the medical community of the dangers of their filters. Defendants
                                                                   failure mode at issue; Irrelevant and any probative value outweighed by            have not identified to what testimony this designation is cumulative. This is not a
                                                                   prejudicial effect. Rule 611, cumulative testimony. Judge Campbell sustained       reference to cephalad migration death from the Recovery filter. Judge Campbell
                                                                   cumulative. Doc 10403, p.4 A.55-56.                                                recognized the relevance probative value of such testimony regarding the design
                                                                                                                                                      process from the Recovery filter to the Eclipse and did not exclude all references
                                                                                                                                                      to cephalad migration only the cases of death. (MDL Doc. 10819). The testimony
                                                                                                                                                      is relevant to the issue as to whether Bard acted reasonably given the
                                                                                                                                                      complications is was seeing with its retrievable filters.
                                                                                                                                                                                                                                            Page 288 of 288




Wong 10.18.16                                                                                                                                                                                                                        287
